
                                                                                                      EXHIBIT 10.1




                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                                                DEPOSITOR


                                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                                                 TRUSTEE


                                                   AND


                                         EMC MORTGAGE CORPORATION
                                      SERVICER, SPONSOR AND COMPANY



                                      POOLING AND SERVICING AGREEMENT

                                       DATED AS OF SEPTEMBER 1, 2006


                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.
                               Bear Stearns Mortgage Funding Trust 2006-AR2
                           Mortgage Pass-Through Certificates, Series 2006-AR2







--------------------------------------------------------------------------------






ARTICLE I             DEFINITIONS................................................................................2
ARTICLE II            CONVEYANCE OF MORTGAGE LOANS; ORIGINAL ISSUANCE OF CERTIFICATES...........................60

         Section 2.01.         Conveyance of Mortgage Loans to Trustee..........................................60
         Section 2.02.         Acceptance of Mortgage Loans by Trustee..........................................62
         Section 2.03.         Assignment of Interest in the Mortgage Loan Purchase Agreement...................64
         Section 2.04.         Substitution of Mortgage Loans...................................................65
         Section 2.05.         Issuance of Certificates.........................................................67
         Section 2.06.         Representations and Warranties Concerning the Depositor..........................67
         Section 2.07.         Reserved.........................................................................69
         Section 2.08.         Purposes and Powers of the Trust.................................................69

ARTICLE III           ADMINISTRATION AND SERVICING OF MORTGAGE LOANS............................................70

         Section 3.01.         Servicer to Act as Servicer......................................................70
         Section 3.02.         REMIC-Related Covenants..........................................................71
         Section 3.03.         Monitoring of Subservicers.......................................................72
         Section 3.04.         Fidelity Bond....................................................................73
         Section 3.05.         Power to Act; Procedures.........................................................73
         Section 3.06.         Due-on-Sale Clauses; Assumption Agreements.......................................74
         Section 3.07.         Release of Mortgage Files........................................................75
         Section 3.08.         Documents, Records and Funds in Possession of Servicer To Be
                               Held for Trustee.................................................................76
         Section 3.09.         Standard Hazard Insurance and Flood Insurance Policies...........................76
         Section 3.10.         Presentment of Claims and Collection of Proceeds.................................77
         Section 3.11.         Maintenance of the Primary Mortgage Insurance Policies...........................77
         Section 3.12.         Trustee to Retain Possession of Certain Insurance Policies and
                               Documents........................................................................78
         Section 3.13.         Reaization Upon Defaulted Mortgage Loans.........................................78
         Section 3.14.         Compensation for the Servicer....................................................79
         Section 3.15.         REO Property.....................................................................79
         Section 3.16.         Annual Statement as to Compliance; Annual Certification..........................81
         Section 3.17.         Assessments of Compliance and Attestation Reports................................82
         Section 3.18.         Reports Filed with Securities and Exchange Commission............................84
         Section 3.19.         UCC..............................................................................90
         Section 3.20.         Optional Purchase of Defaulted Mortgage Loans....................................90
         Section 3.21.         Books and Records................................................................91
         Section 3.22.         Intention of the Parties and Interpretation......................................91

ARTICLE IV            ACCOUNTS..................................................................................93

         Section 4.01.         Custodial Account................................................................93
         Section 4.02.         Permitted Withdrawals and Transfers from the Custodial Account...................94
         Section 4.03.         Distribution Account.............................................................95
         Section 4.04.         Permitted Withdrawals and Transfers from the Distribution Account................96
         Section 4.05.         Reserved.........................................................................97
         Section 4.06.         Statements to the Trustee........................................................98
         Section 4.07.         The Certificate Insurance Policy.................................................99
         Section 4.08.         Reserve Fund....................................................................101
         Section 4.09.         Class XP Reserve Account........................................................103
         Section 4.10.         Final Maturity Reserve Account..................................................103

ARTICLE V             CERTIFICATES.............................................................................106

         Section 5.01.         Certificates....................................................................106
         Section 5.02.         Registration of Transfer and Exchange of Certificates...........................113
         Section 5.03.         Mutilated, Destroyed, Lost or Stolen Certificates...............................116
         Section 5.04.         Persons Deemed Owners...........................................................116
         Section 5.05.         Transfer Restrictions on Residual Certificates..................................116
         Section 5.06.         Restrictions on Transferability of Certificates.................................118
         Section 5.07.         ERISA Restrictions..............................................................118
         Section 5.08.         Rule 144A Information...........................................................119

ARTICLE VI            PAYMENTS TO CERTIFICATEHOLDERS...........................................................120

         Section 6.01.         Distributions on the Certificates...............................................120
         Section 6.02.         Allocation of Losses and Subsequent Recoveries..................................128
         Section 6.03.         Payments........................................................................129
         Section 6.04.         Statements to Certificateholders................................................129
         Section 6.05.         Monthly Advances................................................................133
         Section 6.06.         Compensating Interest Payments..................................................133
         Section 6.07.         Distributions on REMIC Regular Interests........................................133

ARTICLE VII           THE SERVICER.............................................................................135

         Section 7.01.         Liabilities of the Servicer.....................................................135
         Section 7.02.         Merger or Consolidation of the Servicer.........................................135
         Section 7.03.         Indemnification of the Trustee..................................................135
         Section 7.04.         Limitations on Liability of the Servicer and Others.............................136
         Section 7.05.         Servicer Not to Resign..........................................................137
         Section 7.06.         Successor Servicer..............................................................137
         Section 7.07.         placeCitySale and Assignment of Servicing.......................................137

ARTICLE VIII          DEFAULT..................................................................................138

         Section 8.01.         Events of Default...............................................................138
         Section 8.02.         Trustee to Act; Appointment of Successor........................................139
         Section 8.03.         Notification to Certificateholders..............................................141
         Section 8.04.         Waiver of Defaults..............................................................141
         Section 8.05.         List of Certificateholders......................................................141

ARTICLE IX            CONCERNING THE TRUSTEE...................................................................142

         Section 9.01.         Duties of Trustee...............................................................142
         Section 9.02.         Certain Matters Affecting the Trustee...........................................144
         Section 9.03.         Trustee Not Liable for Certificates or Mortgage Loans...........................145
         Section 9.04.         Trustee May Own Certificates....................................................146
         Section 9.05.         Trustee’s Fees and Expenses.....................................................146
         Section 9.06.         Eligibility Requirements for Trustee............................................146
         Section 9.07.         Insurance.......................................................................146
         Section 9.08.         Resignation and Removal of the Trustee..........................................147
         Section 9.09.         Successor Trustee...............................................................147
         Section 9.10.         Merger or Consolidation of Trustee..............................................148
         Section 9.11.         Appointment of Co-Trustee or Separate Trustee...................................148
         Section 9.12.         Federal Information Returns and Reports to Certificateholders;
                               REMIC Administration; Grantor Trust Administration..............................149

ARTICLE X             TERMINATION..............................................................................152

         Section 10.01.        Termination Upon Repurchase by the Depositor or its Designee or
                               Liquidation of the Mortgage Loans...............................................152
         Section 10.02.        Additional Termination Requirements.............................................154

ARTICLE XI            MISCELLANEOUS PROVISIONS.................................................................156

         Section 11.01.        Intent of Parties...............................................................156
         Section 11.02.        Amendment.......................................................................156
         Section 11.03.        Recordation of Agreement........................................................157
         Section 11.04.        Limitation on Rights of Certificateholders......................................157
         Section 11.05.        Acts of Certificateholders......................................................159
         Section 11.06.        Governing Law...................................................................160
         Section 11.07.        Notices.........................................................................160
         Section 11.08.        Severability of Provisions......................................................160
         Section 11.09.        Successors and Assigns..........................................................161
         Section 11.10.        Article and Section Headings....................................................161
         Section 11.11.        Counterparts....................................................................161
         Section 11.12.        Notice to Rating Agencies.......................................................161
         Section 11.13.        Use of Subservicers and Subcontractors..........................................161

                                                 EXHIBITS

Exhibit A-1                -        Form of Class A Certificates
Exhibit A-2                -        [Reserved]
Exhibit A-3                -        Form of Class B Certificates
Exhibit A-4                -        Form of Class B-IO Certificates
Exhibit A-5                -        Form of Class R Certificates
Exhibit A-6                -        Form of Class R-X Certificate
Exhibit A-7                -        Form of Class X Certificate
Exhibit A-8                -        Form of Class XP Certificate
Exhibit B                  -        Mortgage Loan Schedule
Exhibit C                  -        [Reserved]
Exhibit D                  -        Request for Release of Documents
Exhibit E                  -        Form of Affidavit pursuant to Section 860E(e)(4)
Exhibit F-1                -        Form of Investment Letter (Non-Rule 144A)
Exhibit F-2                -        Form of Rule 144A Investment Representation
Exhibit F-3                -        Form of Transferor Representation Letter
Exhibit G                  -        Form of Custodial Agreement
Exhibit H                  -        Form of Mortgage Loan Purchase Agreement
Exhibit I                  -        Form of Trustee Limited Power of Attorney
Exhibit J                  -        [Reserved]
Exhibit K                  -        Loan Level Format for Tape Input, Servicer Period Reporting
Exhibit L                  -        Reporting Data for Defaulted Loans
Exhibit M                  -        Swap Agreement
Exhibit N                  -        Form of Cap Contracts
Exhibit O                  -        Certificate Insurance Policy
Exhibit P                  -        Servicing Criteria to be Addressed in Assessment of Compliance
Exhibit Q-1                -        Form of Servicer Back-Up Certification
Exhibit Q-2                -        Form of Trustee Back-Up Certification
Exhibit R                  -        Form 10-D, Form 8-K and Form 10-K Reporting Responsibility
Exhibit S                  -        Additional Disclosure Information
Exhibit T                  -        Form of Servicer Certification


                                                SCHEDULES

Schedule A                 -        Coupon Strip Reserve Account Schedule






--------------------------------------------------------------------------------







                                     POOLING AND SERVICING AGREEMENT

         Pooling and Servicing  Agreement dated as of September 1, 2006,  among  Structured Asset Mortgage
Investments II Inc., a Delaware  corporation,  as depositor (the “Depositor”),  Wells Fargo Bank, National
Association,  a banking  association  organized under the laws of the United States, not in its individual
capacity  but solely as trustee  (the  “Trustee”)  and EMC  Mortgage  Corporation,  as  servicer  (in such
capacity,  the  “Servicer”),  as company (in such  capacity,  the  “Company” or “EMC”) and, as sponsor (in
such capacity, the “Sponsor”).

                                          PRELIMINARY STATEMENT

         On or prior to the Closing  Date,  the  Depositor  acquired the Mortgage  Loans from the Sponsor.
On the Closing Date,  the Depositor  will sell the Mortgage  Loans and certain other property to the Trust
Fund and  receive in  consideration  therefor  Certificates  evidencing  the entire  beneficial  ownership
interest in the Trust Fund.

         The  Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC I
to be treated  for  federal  income tax  purposes  as a REMIC.  On the  Startup  Day,  the REMIC I Regular
Interests will be designated “regular interests” in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC II
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC II Regular
Interests will be designated “regular interests” in such REMIC.

         The Trustee on behalf of the Trust shall make an election for the assets  constituting  REMIC III
to be treated  for federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC III Regular
Interests will be designated “regular interests” in such REMIC.

         The Trustee on behalf of the Trust shall make an election  for the assets  constituting  REMIC IV
to be treated  for  federal  income tax  purposes as a REMIC.  On the  Startup  Day,  the REMIC IV Regular
Interests will be designated the “regular interests” in such REMIC.

         The Class R  Certificates will evidence ownership of the “residual  interest” in each of REMIC I,
REMIC II and REMIC III. The Class R-X  Certificates  will evidence  ownership of the  “residual  interest”
in REMIC IV.

         The Group I Mortgage  Loans will have an  Outstanding  Principal  Balance as of the Cut-off Date,
after  deducting all  Scheduled  Principal  due on or before the Cut-off  Date,  of  $694,740,344.38.  The
Group II  Mortgage  Loans  will have an  Outstanding  Principal  Balance  as of the  Cut-off  Date,  after
deducting all Scheduled Principal due on or before the Cut-off Date, of $427,482,500.22.

         In consideration of the mutual  agreements  herein contained,  the Depositor,  the Servicer,  the
Sponsor, the Company and the Trustee agree as follows:


                                                ARTICLE I

                                               Definitions

         Whenever used in this Agreement,  the following  words and phrases,  unless  otherwise  expressly
provided or unless the context otherwise requires, shall have the meanings specified in this Article.

         2006-AR2 REMIC: Any of REMIC I, REMIC II, REMIC III and REMIC IV.

         Accepted   Servicing   Practices:   The  procedures,   including  prudent   collection  and  loan
administration  procedures,  and the standard of care (i)  employed by prudent  mortgage  servicers  which
service  mortgage loans of the same type as the Mortgage Loans in the  jurisdictions  in which the related
Mortgage  Properties  are  located or (ii) in  accordance  with the Fannie Mae Guide or Freddie Mac Guide,
subject to any variances  negotiated with Fannie Mae or Freddie Mac and subject to the express  provisions
of this  Agreement.  Such standard of care shall not be lower than that the Servicer  customarily  employs
and
exercises
in  servicing  and  administering  similar  mortgage  loans  for  its own  account  and  shall  be in full
compliance with all federal, state, and local laws, ordinances, rules and regulations.

         Account:  The  Custodial  Account,  the  Adjustable  Rate  Supplemental  Fund,  the  Distribution
Account,  the Reserve Fund,  the Final  Maturity  Reserve  Account or the Class XP Reserve  Account as the
context may require.

         Actual Monthly Payments:  For any Mortgage Loan and each Due Period,  the actual monthly payments
of principal and interest received during such month on such Mortgage Loan.

         Additional Disclosure:  As defined in Section 3.18(a)(v).

         Additional Form 10-D Disclosure:  As defined in Section 3.18(a)(i).

         Additional Form 10-K Disclosure:  As defined in Section 3.18(a)(iv).

         Adjustable  Rate  Supplemental  Fund:  An “outside  reserve  fund” within the meaning of Treasury
Regulation  1.860G-2(h),  which is not an asset of any  REMIC  and  which is  established  and  maintained
pursuant to Section 4.05.

         Adjusted Rate Cap: With respect to the Class I-A  Certificates,  each  Distribution  Date and the
related Due Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I Mortgage  Loans for such
Due Period less the  related  Servicing  Fees and (ii) the related  Actual  Monthly  Payments  received in
excess of the Scheduled  Payments,  expressed as a per annum rate calculated on the basis of the aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans for such Due Period and further  reflecting  the
accrual of interest on an  actual/360  basis,  minus the sum of (a) the interest  payable to the Class I-X
Certificates  and (b) the  Coupon  Strip  with  respect  to Loan  Group I, if any,  payable  to the  Final
Maturity Reserve Account with respect to such Distribution Date, expressed as a per annum rate.

                  With respect to the Class I-B  Certificates,  each Distribution Date and the related Due
Period,  the sum of (i) the  Scheduled  Payments  owed on the Group I  Mortgage  Loans for such Due Period
less the related  Servicing Fees and (ii) the related Actual  Monthly  Payments  received in excess of the
Scheduled  Payments,  expressed  as a per  annum  rate  calculated  on the basis of the  aggregate  Stated
Principal  Balance of the Group I Mortgage  Loans for such Due Period and further  reflecting  the accrual
of interest on an actual/360  basis,  minus the Coupon Strip with respect to Loan Group I, if any, payable
to the Final Maturity  Reserve Account with respect to such  Distribution  Date,  expressed as a per annum
rate.

                  With respect to the Group II  Certificates  (other than the Class II-A-2  Certificates),
each  Distribution  Date and the related Due Period,  the sum of (i) the  Scheduled  Payments  owed on the
Group II Mortgage  Loans for such Due Period less the related  Servicing  Fees and (ii) the related Actual
Monthly Payments  received in excess of the Scheduled  Payments,  expressed as a per annum rate calculated
on the  basis of the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans for such Due
Period and further reflecting the accrual of interest on an actual/360 basis.

                  With respect to the Class II-A-2  Certificates,  each  distribution date and the related
Due  Period,  the  excess  of (1) the sum of (i) the  scheduled  Monthly  Payments  owed on the  group  II
mortgage  loans for such Due Period less the related  Servicing  Fees and (ii) the related  Actual Monthly
Payments received in excess of the Scheduled  Monthly  Payments,  expressed as a per annum rate calculated
on the  basis of the  aggregate  Stated  Principal  Balance  of the Group II  Mortgage  Loans for such Due
Period over (2) the  insurance  premium on the Class  II-A-2  Certificates  expressed  as a per annum rate
adjusted to an actual/360 basis.

         Affiliate:  As to any  Person,  any  other  Person  controlling,  controlled  by or under  common
control with such Person.  “Control”  means the power to direct the  management  and policies of a Person,
directly or  indirectly,  whether  through  ownership  of voting  securities,  by  contract or  otherwise.
“Controlled” and “Controlling”  have meanings  correlative to the foregoing.  The Trustee may conclusively
presume that a Person is not an Affiliate of another  Person unless a  Responsible  Officer of the Trustee
has actual knowledge to the contrary.

         Aggregate  Premium  Amount:  As to any  Distribution  Date  and  the  Insured  Certificates,  the
product of  one-twelfth  of the Premium  Rate and the  aggregate of the Current  Principal  Amounts of the
Insured  Certificates  on the  immediately  preceding  Distribution  Date,  or,  in the case of the  first
Distribution  Date, the Closing Date, in each case after giving effect to  distributions of principal made
on such Distribution Date.

         Agreement:  This  Pooling and  Servicing  Agreement  and all  amendments  hereof and  supplements
hereto.

         Annual Certification:  As defined in Section 3.16(b) herein.

         Applicable  Credit  Rating:  For any long-term  deposit or security,  a credit rating of “AAA” in
the case of S&P or “Aaa” in the case of Moody’s (or with respect to  investments  in money market funds, a
credit  rating of “AAAm” or “AAAm-G” in the case of S&P and the highest  rating given by Moody’s for money
market funds in the case of Moody’s).  For any  short-term  deposit or security,  or a rating of “A-l+” in
the case of S&P or “Prime-1” in the case of Moody’s.

         Applicable  State Law: For purposes of  Section 9.12(d),  the  Applicable  State Law shall be (a)
the law of the  State of New York and (b) such  other  state  law  whose  applicability  shall  have  been
brought to the attention of the Trustee by either (i) an Opinion of Counsel  reasonably  acceptable to the
Trustee  delivered to it by the Servicer or the Depositor,  or  (ii) written  notice from the  appropriate
taxing authority as to the applicability of such state law.

         Applied  Realized  Loss  Amount:  With  respect to any  Distribution  Date and a Class of Class A
Certificates  or Class B  Certificates  (and with respect to the Grantor  Trust  Certificates,  indirectly
through the  Underlying  Class I-A-2  Certificates),  the sum of the  Realized  Losses with respect to the
Mortgage  Loans in the related Loan Group,  which are to be applied in reduction of the Current  Principal
Amount of such Class of  Certificates  pursuant to this  Agreement  in an amount  equal to the amount,  if
any, by which, (i) the aggregate  Current  Principal Amount of all of the Certificates in the related Loan
Group (after all distributions of principal on such  Distribution  Date) exceeds (ii) the aggregate Stated
Principal  Balance of all of the  Mortgage  Loans in the related  Loan Group for such  Distribution  Date.
The Applied  Realized Loss Amount with respect to the Group I Mortgage  Loans shall be allocated  first to
the Class I-B-9,  Class I-B-8,  Class I-B-7,  Class I-B-6,  Class I-B-5,  Class I-B-4,  Class I-B-3, Class
I-B-2 and Class I-B-1  Certificates,  sequentially in that order, in each case until the Current Principal
Amount of such Class has been reduced to zero.  Thereafter,  the principal  portion of Realized  Losses on
the Group I Mortgage  Loans will be allocated  on any  Distribution  Date to the Class  I-A-3,  Underlying
Class I-A-2 and Class I-A-1  Certificates,  sequentially in that order, until the Current Principal Amount
of each such Class has been reduced to zero.  The Applied  Realized  Loss Amount with respect to the Group
II Mortgage Loans shall be allocated first to the Class II-B-5,  Class II-B-4,  Class II-B-3, Class II-B-2
and Class  II-B-1  Certificates,  sequentially  in that order,  in each case until the  Current  Principal
Amount of each such  Class has been  reduced  to zero.  Thereafter,  the  principal  portion  of  Realized
Losses on the Group II Mortgage Loans will be allocated on any  Distribution  Date to the Class II-A-2 and
Class II-A-1  Certificates,  sequentially in that order,  until the Current  Principal Amount of each such
Class has been reduced to zero.  Realized  Losses  allocated to the  Underlying  Class I-A-2  Certificates
will be allocated to the Grantor Trust Certificates.

         Appraised Value:  For any Mortgaged  Property related to a Mortgage Loan, the amount set forth as
the  appraised  value of such  Mortgaged  Property in an  appraisal  made for the mortgage  originator  in
connection with its origination of the related Mortgage Loan.

         Assessment of Compliance:  As defined in Section 3.17.

         Attestation Report:  As defined in Section 3.17.

         Attesting Party:  As defined in Section 3.17.

         Available  Funds:  With respect to each  Distribution  Date,  the aggregate  Principal  Funds and
Interest Funds for such Distribution Date.

         Back-Up Certification:  As defined in Section 3.18(a)(iv).

         Bankruptcy  Code:  The  United  States  Bankruptcy  Code,  as amended  as  codified  in 11 U.S.C.
§§ 101-1330.

         Bankruptcy  Loss:  Any loss  resulting  from a bankruptcy  court,  in connection  with a personal
bankruptcy of a mortgagor,  (1) establishing the value of a mortgaged  property at an amount less than the
Outstanding  Principal  Balance of the Mortgage  Loan secured by such  mortgaged  property or (2) reducing
the amount of the Monthly Payment on the related Mortgage Loan.

         Basis Risk Shortfall:  On the Distribution Date, if any, of:


         1.       the amount of Current  Interest  that such Class would have been  entitled to receive on
                  such  Distribution  Date had the applicable  Pass-Through  Rate been calculated at a per
                  annum rate equal to One-Month  LIBOR plus the related  Margin and (ii) 10.50% per annum,
                  over


         2.       the amount of  Current  Interest  on such Class  calculated  using a  Pass-Through  Rate
                  equal to the related Net Rate Cap for such Distribution Date.

         Basis Risk Shortfall Carry Forward Amount:  With respect to any Distribution  Date and each Class
of Class A  Certificates  and Class B  Certificates  (and with respect to the Grantor Trust  Certificates,
indirectly  through the  Underlying  Class I-A-2  Certificates),  the sum of the Basis Risk  Shortfall for
such  Distribution Date and the Basis Risk Shortfalls for all previous  Distribution  Dates not previously
paid from any source  including the Excess  Cashflow and payments under the Cap  Contracts,  together with
interest  thereon at a rate equal to the  related  Pass-Through  Rate for such Class of  Certificates  for
such Distribution Date.

         Book-Entry  Certificates:   Initially,  all  Classes  of  Certificates  other  than  the  Private
Certificates and the Residual Certificates.

         Business  Day:  Any day other than  (i) a  Saturday  or a Sunday,  or (ii) a day on which the New
York Stock Exchange or Federal Reserve is closed or on which banking  institutions in any  jurisdiction in
which the Trustee,  the Custodian,  the Certificate Insurer or the Servicer are authorized or obligated by
law or executive order to be closed.

         Cap Contract:  With respect to each class of Class A Certificates  and Class B Certificates  (and
with  respect  to  the  Grantor  Trust  Certificates,   indirectly  through  the  Underlying  Class  I-A-2
Certificates),  the  respective  cap contracts,  dated as of September 29, 2006,  between the Trustee,  on
behalf of the Trust for the  benefit of the  Holders of the  related  Certificates,  and the  related  Cap
Counterparty,  together with any scheduling,  confirmations or other agreements related thereto,  attached
hereto as Exhibit N.

         Cap Contract  Payment  Amount:  With respect to any  Distribution  Date and a Cap  Contract,  the
amounts received from such Cap Contract, if any, on such Distribution Date.

         Cap  Counterparty:   With  respect  to  the  Group  I  Certificates   (other  than  the  Class  X
Certificates),   Bear  Stearns  Financial  Products  Inc.  and  with  respect  to  the  Group  II  Offered
Certificates and the Class II-B-5 Certificates, HSBC Bank placecountry-regionUSA.

         Certificate:  Any mortgage  pass-through  certificate  evidencing a beneficial ownership interest
in the Trust Fund signed and  countersigned  by the Trustee in  substantially  the forms annexed hereto as
Exhibits A-1, A-2, A-3, A-4, A-5, A-6 and A-7 with the blanks therein appropriately completed.

         Certificate  Group:  With respect to Loan Group I, the Group I Certificates,  and with respect to
Loan Group II, the Group II Certificates.

         Certificate  Insurance  Policy:  The  certificate  insurance  policy,  dated as of September  29,
2006,  endorsed by the  Certificate  Insurer to the  Trustee on behalf of the Holders of the Class  II-A-2
Certificates, a copy of which is attached hereto as Exhibit O.

         Certificate Insurer:  Ambac Assurance Corporation.

         Certificate  Insurer  Default:  The  existence and  continuance  of any of the  following:  (a) a
failure by the Certificate  Insurer to make a payment  required under the Certificate  Insurance Policy in
accordance  with its terms;  (b) the entry of a decree or order of a court or agency  having  jurisdiction
in respect  of the  Certificate  Insurer in an  involuntary  case under any  present or future  federal or
state  bankruptcy,  insolvency or similar law  appointing a conservator or receiver or liquidator or other
similar official of the Certificate  Insurer or of any substantial  part of its property,  or the entering
of an  order  for the  winding  up or  liquidation  of the  affairs  of the  Certificate  Insurer  and the
continuance  of any such  decree  or order  undischarged  or  unstayed  and in  force  for a period  of 90
consecutive  days;  (c) the  Certificate  Insurer shall  consent to the  appointment  of a conservator  or
receiver or liquidator or other similar  official in any insolvency,  readjustment of debt,  marshaling of
assets  and  liabilities  or  similar  proceedings  of or  relating  to the  Certificate  Insurer or of or
relating to all or  substantially  all of its  property;  or (d) the  Certificate  Insurer  shall admit in
writing its  inability to pay its debts  generally as they become due,  file a petition to take  advantage
of or otherwise  voluntarily  commence a case or proceeding under any applicable  bankruptcy,  insolvency,
reorganization  or other  similar  statute,  make an  assignment  for the  benefit  of its  creditors,  or
voluntarily suspend payment of its obligations.

         Certificate  Owner:  Any Person who is the  beneficial  owner of a Certificate  registered in the
name of the Depository or its nominee.

         Certificate Register:  The register maintained pursuant to Section 5.02.

         Certificateholder:  A Holder of a Certificate.

         Certification Parties:  As defined in Section 3.18(a)(iv).

         Certifying Person:  As defined in Section 3.18(a)(iv).

         Class:  With respect to the  Certificates,  any of Class  I-A-1,  Underlying  Class I-A-2,  Class
I-A-3,  Class I-X, Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class I-B-6, Class
I-B-7,  Class  I-B-8,  Class  I-B-9,  Class  R,  Class  R-X,  Class  I-XP,  Class  I-B-IO,  Class  II-A-1,
Class II-A-2,  Class II-B-1,  Class II-B-2,  Class  II-B-3,  Class II-B-4,  Class II-B-5,  Class II-XP and
Class II-B-IO Certificates.

         Class I-A Certificates: The Class I-A-1, Underlying Class I-A-2 and Class I-A-3 Certificates.

         Class I-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the  related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal  Amount of the Class I-A Certificates  immediately  prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Realized
Losses on the  Group I  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over (b) the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group I Mortgage  Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2012,  26.500% and (ii)
on or after the  Distribution  Date in September 2012,  21.200%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the  Group I  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage  Loans as of
the Cut-off Date.

         Class I-B Certificates:  The Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5,
Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9 Certificates.

         Class I-B-1 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such Distribution Date) and (2) the aggregate
Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the  Group I  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2012,  20.875% and (ii)
on or after the  Distribution  Date in September 2012,  16.700%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance  of the Group I  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the  Group I  Mortgage  Loans  incurred  during  the  related
Prepayment  Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage  Loans as of
the Cut-off Date.

         Class I-B-2 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class I-B-1  Certificates  (after taking into account the payment of the
Class I-B-1  Principal  Distribution  Amounts for such  Distribution  Date) and (3) the  aggregate  Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Realized  Losses on the Group I Mortgage  Loans  incurred  during the  related  Prepayment
Period)  multiplied  by (i) prior to the  Distribution  Date in  September  2012,  15.875%  and (ii) on or
after the Distribution  Date in September 2012,  12.700%,  and (II) the excess of (a) the aggregate Stated
Principal  Balance  of the Group I Mortgage  Loans as of the last day of the  related  Due  Period  (after
reduction  for  Realized  Losses on the Group I Mortgage  Loans  incurred  during the  related  Prepayment
Period)  over (b) 0.50% of the Stated  Principal  Balance of the Group I Mortgage  Loans as of the Cut-off
Date.

         Class I-B-3 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class I-B-1  Certificates  (after taking into account the payment of the
Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the  aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such Distribution  Date) and (4) the aggregate Stated Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied
by (i) prior to the  Distribution  Date in September 2012,  14.000% and (ii) on or after the  Distribution
Date in September 2012,  11.200%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Realized
Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of
the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-4 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class I-B-1  Certificates  (after taking into account the payment of the
Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the  aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts  for such  Distribution  Date)  and (5) the  aggregate  Stated  Principal
Balance of the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction for
Realized Losses on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied
by (i) prior to the  Distribution  Date in September 2012,  11.750% and (ii) on or after the  Distribution
Date in September  2012,  9.400%,  and (II) the excess of (a) the aggregate  Stated  Principal  Balance of
the Group I Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for  Realized
Losses on the Group I Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of
the Stated Principal Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-5 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class I-B-1  Certificates  (after taking into account the payment of the
Class I-B-1  Principal  Distribution  Amounts  for such  Distribution  Date),  (3) the  aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current Principal Amount
of the Class  I-B-4  Certificates  (after  taking into  account  the payment of the Class I-B-4  Principal
Distribution  Amounts for such  Distribution  Date) and (6) the aggregate Stated Principal  Balance of the
Group I Mortgage Loans as of the last day of the related Due Period (after  reduction for Realized  Losses
on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to
the Distribution  Date in September 2012,  9.875% and (ii) on or after the Distribution  Date in September
2012,  7.900%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-6 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-6  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class  I-B-1  Certificates  (after  taking  into  account the payment of
the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current Principal Amount
of the Class  I-B-4  Certificates  (after  taking into  account  the payment of the Class I-B-4  Principal
Distribution  Amounts for such  Distribution  Date),  (6) the aggregate  Current  Principal  Amount of the
Class  I-B-5  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-5  Principal
Distribution  Amounts for such  Distribution  Date) and (7) the aggregate Stated Principal  Balance of the
Group I Mortgage Loans as of the last day of the related Due Period (after  reduction for Realized  Losses
on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to
the Distribution  Date in September 2012,  8.625% and (ii) on or after the Distribution  Date in September
2012,  6.900%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-7 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-7  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class  I-B-1  Certificates  (after  taking  into  account the payment of
the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current Principal Amount
of the Class  I-B-4  Certificates  (after  taking into  account  the payment of the Class I-B-4  Principal
Distribution  Amounts for such  Distribution  Date),  (6) the aggregate  Current  Principal  Amount of the
Class  I-B-5  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-5  Principal
Distribution  Amounts for such  Distribution  Date),  (7) the aggregate  Current  Principal  Amount of the
Class B-6  Certificates  (after  taking into account the payment of the Class B-6  Principal  Distribution
Amounts  for such  Distribution  Date)  and (8) the  aggregate  Stated  Principal  Balance  of the Group I
Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized  Losses on the
Group I Mortgage  Loans  incurred  during the related  Prepayment  Period)  multiplied by (i) prior to the
Distribution  Date in  September  2012,  7.125% and (ii) on or after the  Distribution  Date in  September
2012,  5.700%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-8 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-8  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class  I-B-1  Certificates  (after  taking  into  account the payment of
the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current Principal Amount
of the Class  I-B-4  Certificates  (after  taking into  account  the payment of the Class I-B-4  Principal
Distribution  Amounts for such  Distribution  Date),  (6) the aggregate  Current  Principal  Amount of the
Class  I-B-5  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-5  Principal
Distribution  Amounts for such  Distribution  Date),  (7) the aggregate  Current  Principal  Amount of the
Class B-6  Certificates  (after  taking into account the payment of the Class B-6  Principal  Distribution
Amounts  for such  Distribution  Date),  (8) the  aggregate  Current  Principal  Amount of the Class I-B-7
Certificates  (after  taking into account the payment of the Class I-B-7  Principal  Distribution  Amounts
for such  Distribution  Date) and (9) the aggregate Stated Principal Balance of the Group I Mortgage Loans
as of the last day of the  related  Due  Period  (after  reduction  for  Realized  Losses  on the  Group I
Mortgage  Loans  incurred  during  the  related   Prepayment  Period)  multiplied  by  (i)  prior  to  the
Distribution  Date in  September  2012,  5.875% and (ii) on or after the  Distribution  Date in  September
2012,  4.700%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-9 Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown  Date on which a Group I Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of  the  Class  I-B-9  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the Group I Mortgage  Loans as of the last day of the related Due Period (after  reduction for Realized
Losses on the Group I Mortgage Loans incurred  during the related  Prepayment  Period) over (b) the sum of
(1) the aggregate  Current  Principal Amount of the Class I-A Certificates  (after taking into account the
payment of the Class I-A Principal  Distribution  Amount for such  Distribution  Date),  (2) the aggregate
Current  Principal  Amount of the Class  I-B-1  Certificates  (after  taking  into  account the payment of
the Class I-B-1 Principal  Distribution  Amounts for such  Distribution  Date), (3) the aggregate  Current
Principal  Amount of the Class I-B-2  Certificates  (after  taking  into  account the payment of the Class
I-B-2 Principal  Distribution  Amounts for such  Distribution  Date), (4) the aggregate  Current Principal
Amount of the Class  I-B-3  Certificates  (after  taking  into  account  the  payment  of the Class  I-B-3
Principal  Distribution  Amounts for such  Distribution  Date), (5) the aggregate Current Principal Amount
of the Class  I-B-4  Certificates  (after  taking into  account  the payment of the Class I-B-4  Principal
Distribution  Amounts for such  Distribution  Date),  (6) the aggregate  Current  Principal  Amount of the
Class  I-B-5  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-5  Principal
Distribution  Amounts for such  Distribution  Date),  (7) the aggregate  Current  Principal  Amount of the
Class  I-B-6  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-6  Principal
Distribution  Amounts for such  Distribution  Date),  (8) the aggregate  Current  Principal  Amount of the
Class  I-B-7  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-7  Principal
Distribution  Amounts for such  Distribution  Date),  (9) the aggregate  Current  Principal  Amount of the
Class  I-B-8  Certificates   (after  taking  into  account  the  payment  of  the  Class  I-B-8  Principal
Distribution  Amounts for such  Distribution  Date) and (10) the aggregate Stated Principal Balance of the
Group I Mortgage Loans as of the last day of the related Due Period (after  reduction for Realized  Losses
on the Group I Mortgage Loans incurred during the related  Prepayment  Period)  multiplied by (i) prior to
the Distribution  Date in September 2012,  4.500% and (ii) on or after the Distribution  Date in September
2012,  3.600%,  and (II) the excess of (a) the aggregate Stated Principal  Balance of the Group I Mortgage
Loans as of the last day of the related Due Period  (after  reduction  for Realized  Losses on the Group I
Mortgage  Loans  incurred  during the related  Prepayment  Period) over (b) 0.50% of the Stated  Principal
Balance of the Group I Mortgage Loans as of the Cut-off Date.

         Class I-B-IO  Distribution  Amount:  With respect to any Distribution  Date, the Current Interest
for the Class I-B-IO  Certificates  for such  Distribution  Date (from REMIC III to REMIC IV on account of
REMIC III Regular  Interest  I-B-IO-I);  provided,  however,  that on and after the  Distribution  Date on
which the aggregate  Current  Principal Amount of the Class I-A or Class I-B Certificates has been reduced
to zero,  the Class I-B-IO  Distribution  Amount shall  include the Group I  Overcollateralization  Amount
(which shall be deemed  distributable,  first,  from REMIC III to REMIC IV on account of REMIC III Regular
Interest  I-B-IO-I,  in respect of accrued  and unpaid  interest  thereon  until such  accrued  and unpaid
interest shall have been reduced to zero and,  thereafter,  from REMIC III to REMIC IV on account of REMIC
III Regular Interest I-B-IO-P, in respect of the principal balance thereof).

         Class  I-B-IO  Notional  Amount:  With  respect  to any  Distribution  Date and the Class  I-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC I Regular Interests.

         Class  I-B-IO  Pass-Through  Rate:  With respect to the Class  I-B-IO  Certificates  or REMIC III
Regular  Interest  I-B-IO-I,  and any  Distribution  Date,  a per annum  rate  equal to the sum of (a) the
Maximum Coupon Strip Rate and (b) the percentage  equivalent of a fraction,  the numerator of which is the
sum of the amounts  calculated  pursuant to clauses (i) through (iii) below,  and the denominator of which
is the  aggregate  Uncertificated  Principal  Balance of the REMIC I  Regular  Interests.  For purposes of
calculating the  Pass-Through  Rate for the Class I-B-IO  Certificates,  the numerator is equal to the sum
of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT1  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT1;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC I  Regular  Interest  LT2  minus  the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT2; and

         (iii)    the  Uncertificated  Pass-Through  Rate for REMIC I Regular Interest LT4 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC I Regular Interest LT4.

         Class  I-X  Notional  Amount:   With  respect  to  any  Distribution   Date  and  the  Class  I-X
Certificates,  the aggregate Stated Principal  Balance  immediately prior to such Distribution Date of the
Group I Mortgage Loans having “hard” prepayment charges for a term of three years from origination.

         Class II-A Certificates:  The Class II-A-1 Certificates and the Class II-A-2 Certificates.

         Class II-A  Principal  Distribution  Amount:  For any  Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x) the aggregate  Current  Principal Amount of the Class II-A  Certificates  immediately prior to such
Distribution  Date over (y) the lesser of (I) the excess of (a) the aggregate Stated Principal  Balance of
the Group II Mortgage  Loans as of the last day of the related Due Period  (after  reduction  for Realized
Losses on the Group II  Mortgage  Loans  incurred  during  the  related  Prepayment  Period)  over (b) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2012,  27.000% and (ii)
on or after the  Distribution  Date in September 2012,  21.600%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the Group II  Mortgage  Loans  incurred  during  the  related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B Certificates:  The Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and Class
II-B-5 Certificates.

         Class II-B-1 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-1  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
the sum of (1) the aggregate Current  Principal Amount of the Class II-A  Certificates  (after taking into
account the payment of the Class II-A Principal  Distribution  Amount for such Distribution  Date) and (2)
the aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related
Due Period  (after  reduction  for  Realized  Losses on the Group II Mortgage  Loans  incurred  during the
related  Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2012,  18.000%
and (ii) on or after the  Distribution  Date in September  2012,  14.400%,  and (II) the excess of (a) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B-2 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-2  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
the sum of (1) the aggregate Current  Principal Amount of the Class II-A  Certificates  (after taking into
account the payment of the Class II-A Principal  Distribution  Amount for such Distribution Date), (2) the
aggregate  Current  Principal  Amount of the Class  II-B-1  Certificates  (after  taking into  account the
payment  of the Class  II-B-1  Principal  Distribution  Amounts  for such  Distribution  Date) and (3) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution Date in September 2012,  12.375% and (ii)
on or after the  Distribution  Date in September  2012,  9.900%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the Group II  Mortgage  Loans  incurred  during  the  related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B-3 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-3  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
the sum of (1) the aggregate Current  Principal Amount of the Class II-A  Certificates  (after taking into
account the payment of the Class II-A  Principal  Distribution  Amount for such  Distribution  Date),  (2)
the aggregate  Current  Principal Amount of the Class II-B-1  Certificates  (after taking into account the
payment  of the  Class  II-B-1  Principal  Distribution  Amounts  for  such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into  account the
payment  of the Class  II-B-2  Principal  Distribution  Amounts  for such  Distribution  Date) and (4) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in September 2012,  8.500% and (ii)
on or after the  Distribution  Date in September  2012,  6.800%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the Group II  Mortgage  Loans  incurred  during  the  related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B-4 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-4  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
the sum of (1) the aggregate Current  Principal Amount of the Class II-A  Certificates  (after taking into
account the payment of the Class II-A  Principal  Distribution  Amount for such  Distribution  Date),  (2)
the aggregate  Current  Principal Amount of the Class II-B-1  Certificates  (after taking into account the
payment  of the  Class  II-B-1  Principal  Distribution  Amounts  for  such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into  account the
payment  of the  Class  II-B-2  Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the
aggregate  Current  Principal  Amount of the Class  II-B-3  Certificates  (after  taking into  account the
payment  of the Class  II-B-3  Principal  Distribution  Amounts  for such  Distribution  Date) and (5) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in September 2012,  7.250% and (ii)
on or after the  Distribution  Date in September  2012,  5.800%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the Group II  Mortgage  Loans  incurred  during  the  related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class II-B-5 Principal  Distribution  Amount:  For any Distribution  Date on or after the related
Stepdown Date on which a Group II Trigger  Event is not in effect,  an amount equal to the excess (if any)
of (x)  the  Current  Principal  Amount  of the  Class  II-B-5  Certificates  immediately  prior  to  such
Distribution  Date over (y) the lesser of (I) the excess of (a) the  aggregate  Stated  Principal  Balance
of the  Group II  Mortgage  Loans as of the  last day of the  related  Due  Period  (after  reduction  for
Realized  Losses on the Group II Mortgage Loans incurred  during the related  Prepayment  Period) over (b)
the sum of (1) the aggregate Current  Principal Amount of the Class II-A  Certificates  (after taking into
account the payment of the Class II-A  Principal  Distribution  Amount for such  Distribution  Date),  (2)
the aggregate  Current  Principal Amount of the Class II-B-1  Certificates  (after taking into account the
payment  of the  Class  II-B-1  Principal  Distribution  Amounts  for  such  Distribution  Date),  (3) the
aggregate  Current  Principal  Amount of the Class  II-B-2  Certificates  (after  taking into  account the
payment  of the  Class  II-B-2  Principal  Distribution  Amounts  for  such  Distribution  Date),  (4) the
aggregate  Current  Principal  Amount of the Class  II-B-3  Certificates  (after  taking into  account the
payment  of the  Class  II-B-3  Principal  Distribution  Amounts  for  such  Distribution  Date),  (5) the
aggregate  Current  Principal  Amount of the Class  II-B-4  Certificates  (after  taking into  account the
payment  of the Class  II-B-4  Principal  Distribution  Amounts  for such  Distribution  Date) and (6) the
aggregate  Stated  Principal  Balance of the Group II Mortgage Loans as of the last day of the related Due
Period (after  reduction for Realized  Losses on the Group II Mortgage Loans  incurred  during the related
Prepayment  Period)  multiplied by (i) prior to the Distribution  Date in September 2012,  2.500% and (ii)
on or after the  Distribution  Date in September  2012,  2.000%,  and (II) the excess of (a) the aggregate
Stated  Principal  Balance of the Group II  Mortgage  Loans as of the last day of the  related  Due Period
(after  reduction  for  Realized  Losses  on the Group II  Mortgage  Loans  incurred  during  the  related
Prepayment  Period) over (b) 0.50% of the Stated  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off Date.

         Class A Certificates:  The  Class  I-A   Certificates  and  the  Class  II-A Certificates.

         Class B Certificates:  The Class I-B Certificates and the Class II-B Certificates.

         Class B-IO Advances:  As defined in Section 6.01(d).

         Class B-IO Certificates:  The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class II-B-IO  Distribution  Amount:  With respect to any Distribution Date, the Current Interest
for the Class II-B-IO  Certificates for such Distribution Date (which shall be deemed  distributable  from
REMIC III to REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I);  provided,  however,  that on
and after the  Distribution  Date on which the  aggregate  Current  Principal  Amount of the Class II-A or
Class II-B  Certificates  has been reduced to zero,  the Class II-B-IO  Distribution  Amount shall include
the Group II Overcollateralization  Amount (which shall be deemed distributable,  first, from REMIC III to
REMIC IV on account of REMIC III Regular  Interest  II-B-IO-I,  in respect of accrued and unpaid  interest
thereon  until such  accrued and unpaid  interest  shall have been reduced to zero and,  thereafter,  from
REMIC III to REMIC IV on account of REMIC III  Regular  Interest  II-B-IO-P,  in respect of the  principal
balance thereof).

         Class  II-B-IO  Notional  Amount:  With respect to any  Distribution  Date and the Class  II-B-IO
Certificates, the aggregate of the Uncertificated Principal Balances of the REMIC II Regular Interests.

         Class II-B-IO  Pass-Through  Rate:  With respect to the Class II-B-IO  Certificates  or REMIC III
Regular  Interest  II-B-IO-I,  and any  Distribution  Date,  a per  annum  rate  equal  to the  percentage
equivalent  of a  fraction,  the  numerator  of which is the sum of the  amounts  calculated  pursuant  to
clauses (i) through (iii) below,  and the denominator of which is the aggregate  Uncertificated  Principal
Balance of the REMIC II  Regular  Interests.  For purposes of calculating  the  Pass-Through  Rate for the
Class II-B-IO Certificates, the numerator is equal to the sum of the following components:

         (i)      the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT5  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT5;

         (ii)     the  Uncertificated  Pass-Through  Rate for  REMIC II  Regular  Interest  LT6  minus the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT6; and

         (iii)    the  Uncertificated  Pass-Through Rate for REMIC II Regular Interest LT8 minus twice the
                  related  Marker  Rate,  applied  to  a  notional  amount  equal  to  the  Uncertificated
                  Principal Balance of REMIC II Regular Interest LT8.

         Class B-IO Certificates: The Class I-B-IO Certificates and the Class II-B-IO Certificates.

         Class R  Certificate:  The  Class R  Certificates  substantially  in the form  annexed  hereto as
Exhibit  A-5 and  evidencing  ownership  of  interests  designated  as  “residual  interests”  in REMIC I,
REMIC II and REMIC III for purposes of the REMIC  Provisions.  Component I of the Class R Certificates  is
designated as the sole class of “residual  interest” in REMIC I,  Component II of the Class R Certificates
is  designated  as the sole class of  “residual  interest” in REMIC II  and  Component III  of the Class R
Certificates is designated as the sole class of “residual interest” in REMIC III.

         Class R-X  Certificates:  The Class R-X  Certificates  substantially  in the form annexed  hereto
as Exhibit A-6 and evidencing  ownership of the “residual  interest” in REMIC IV for purposes of the REMIC
Provisions.

         Class X Certificates:  The Class I-X Certificates.

         Class XP Certificates:  The Class I-XP Certificates and the Class II-XP Certificates.

         Class XP Reserve  Account:  The account  established  and  maintained by the Trustee  pursuant to
Section 4.09 hereof.

         Closing Date:  September 29, 2006.

         Code:  The Internal Revenue Code of 1986, as amended.

         Commission or SEC:  The U.S. Securities and Exchange Commission.

         Compensating Interest Payment: As defined in Section 6.06.

         Corporate Trust Office:  The designated  office of the Trustee,  where at any particular time its
corporate  trust  business  with  respect to this  Agreement  shall be  administered.  For the  purpose of
registration  and transfer and exchange only,  the Corporate  Trust Office of the Trustee shall be located
at Sixth Street and Marquette  Avenue,  Minneapolis,  Minnesota 55479,  Attention:  Corporate Trust Group,
Bear Stearns  Mortgage  Funding Trust  2006-AR2.  The Corporate Trust Office of the Trustee at the date of
the execution of this  Agreement for all other purposes is located at 9062 Old Annapolis  Road,  Columbia,
Maryland 21045, Attention: Corporate Trust Group, Bear Stearns Mortgage Funding Trust 2006-AR2.

         Counterparty:  Each of the Cap Counterparties or the Swap Counterparty, as the text requires.

         Coupon  Strip:  With  respect to Loan Group I, shall be an amount  equal to the lesser of (a) the
product of (i) 1.00%,  (ii) the  aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans with
original  terms to maturity in excess of 30 years as of the Due Date  occurring in the month prior to such
Distribution  Date and (iii)  one-twelfth  and (b) the excess of (i) the Final  Maturity  Reserve  Account
Target for such  Distribution  Date over (ii) the amount on deposit in the Final Maturity  Reserve Account
immediately prior to such Distribution Date.

         Coupon Strip Rate:  With respect to Loan Group I, shall equal the related  Coupon Strip,  if any,
payable to the Final Maturity  Reserve  Account on any  Distribution  Date,  expressed as a per annum rate
calculated  on the basis of the aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans as of
such Distribution Date.

         Credit Enhancement  Percentage:  For any Distribution Date is the percentage obtained by dividing
(x) the aggregate  Current  Principal  Amount of the  Subordinate  Certificates  in the related Loan Group
(including the related  Overcollateralization  Amount) thereto by (y) the aggregate  Principal  Balance of
the Mortgage  Loans in the related Loan Group,  calculated  after  taking into  account  distributions  of
principal on the related  Mortgage Loans and  distribution  of the Principal  Distribution  Amounts to the
holders of the related  Certificates  then  entitled to  distributions  of principal on such  Distribution
Date.

         Cumulative  Loss Test  Violation:  The Group I  Cumulative  Loss Test  Violation  or the Group II
Cumulative Loss Test Violation, as applicable.

         Current  Interest:  As  of  any  Distribution  Date,  with  respect  to  each  Class  of  Offered
Certificates,  the  Underlying  Class  I-A-2  Certificates  and the  Class  II-B-5  Certificates,  (i) the
interest  accrued on the Current  Principal  Amount or Notional Amount during the related Interest Accrual
Period at the  applicable  Pass-Through  Rate plus any  amount  previously  distributed  with  respect  to
interest  for such  Certificate  that  has  been  recovered  as a  voidable  preference  by a  trustee  in
bankruptcy  minus (1) in the case of the Class A  Certificates  or Class B  Certificates,  (ii) the sum of
(a) any  Prepayment  Interest  Shortfall  for  such  Distribution  Date,  to the  extent  not  covered  by
Compensating  Interest  Payments and (b) any shortfalls  resulting from the  application of the Relief Act
during the related Due Period;  provided,  however,  that for purposes of calculating Current Interest for
any such Class,  amounts  specified in clauses (ii)(a) and (ii)(b) hereof for any such  Distribution  Date
shall be allocated first to the related Class B-IO  Certificates and the related Residual  Certificates in
reduction of amounts  otherwise  distributable to such Certificates on such Distribution Date and then any
excess  shall be allocated  to each other Class of  Certificates  in the related Loan Group pro rata based
on the respective  amounts of interest  accrued  pursuant to clause (i) hereof for each such Class on such
Distribution  Date, (c) any Net Deferred  Interest  allocated to such Class,  and (d) the interest portion
of any Realized  Losses on the related  Mortgage Loans  allocated to such Class in the manner as described
herein and (2) in the case of the Grantor  Trust  Certificates,  the sum of any  shortfalls  described  in
clauses (a), (b) and (d) herein  allocated to the Underlying Class I-A-2  Certificates  and, to the extent
the Swap Agreement has been  terminated and no  replacement  Swap Agreement has been entered into,  clause
(c) herein.

         Current  Principal  Amount:  With respect to any Class A Certificate or Class B Certificate as of
any  Distribution  Date,  the  initial  principal  amount of such  Certificate  plus the amount of any Net
Deferred Interest allocated thereto on the related  Distribution Date and all previous  Distribution Dates
plus any Subsequent  Recoveries  added to the Current  Principal Amount of such  Certificates  pursuant to
Section  6.02(h)  hereof,  and reduced by (i) all amounts  distributed on previous  Distribution  Dates on
such Certificate  with respect to principal and (ii) any  Applied Realized Loss Amounts  allocated to such
Class on previous  Distribution  Dates.  With respect to any Class of Certificates,  the Current Principal
Amount  thereof will equal the sum of the Current  Principal  Amounts of all  Certificates  in such Class.
The  initial  Current   Principal  Amount  for  each  Class  of  Certificates  is  set  forth  in  Section
5.01(c)(iv).  With respect to the Grantor Trust  Certificates  as of any  Distribution  Date,  the Current
Principal  Amount  thereof  will equal the initial  principal  amount of such  Certificate  on the Closing
Date, as reduced by (i) all amounts  distributed on previous  Distribution  Dates on such Certificate with
respect to principal and (ii) any Applied  Realized Loss Amounts  allocated to the Underlying  Class I-A-2
Certificates  on Previous  Distribution  Dates.  To the extent the Swap Agreement has been  terminated and
no replacement  Swap Agreement has been entered into,  the Current  Principal  Amount of the Grantor Trust
Certificates  will be  increased by the amount of any Net Deferred  Interest  allocated to the  Underlying
Class I-A-2 Certificates.

         Curtailment:  Any Principal  Prepayment made by a Mortgagor  which is not a Principal  Prepayment
in full.

         Custodial  Account:  The trust  account  or  accounts  created  and  maintained  by the  Servicer
pursuant to Section 4.01,  which shall be denominated “Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR2,  Mortgage  Pass-Through  Certificates,   Series  2006-AR2,  Custodial  Account.”  The  Custodial
Account shall be an Eligible Account.

         Custodial  Agreement:  An  agreement,  dated as of the  Closing  Date  among the  Depositor,  the
Servicer, the Trustee and the Custodian in substantially the form of Exhibit G hereto.

         Custodian:  Wells  Fargo  Bank,  National  Association,  or  any  successor  custodian  appointed
pursuant to the provisions hereof and of the Custodial Agreement.

         Cut-off Date:  September 1, 2006.

         Cut-off Date Balance:  $1,122,222,844.60.

         Deferred  Interest:  The amount of accrued  interest on the Mortgage Loans,  the payment of which
is  deferred  and  added  to the  Outstanding  Principal  Balance  of a  Mortgage  Loan  due  to  negative
amortization on such Mortgage Loan.

         Deficiency Amount:  As defined in the Certificate Insurance Policy.
         Deficient  Valuation:  A Bankruptcy  Loss that results if a court,  in connection with a personal
bankruptcy  of a  Mortgagor,  establishes  the value of a  Mortgaged  Property  at an amount less than the
unpaid principal balance of the Mortgage Loan secured by such Mortgaged Property.

         Delinquency  Recognition  Policies:  The generally  accepted  industry  standard that defines the
proper means of reporting  delinquency  status when a loan is  determined  to be delinquent if the payment
is not received by the end of the day immediately preceding the loan’s next due date..

         Delinquency  Test  Violation:  A Group I  Delinquency  Test  Violation or a Group II  Delinquency
Test Violation, as applicable.

         Delinquent:  A Mortgage Loan is  “Delinquent”  if any payment due thereon is not made pursuant to
the terms of such  Mortgage  Loan by the close of business on the day such payment is scheduled to be due.
A Mortgage  Loan is “30 days  delinquent”  if such payment has not been  received by the close of business
on the last  day of the  month  immediately  succeeding  the  month in which  such  payment  was due.  For
example,  a  Mortgage  Loan with a  payment  due on  December  1 that  remained  unpaid as of the close of
business on January 31 would then be  considered  to be 30 to 59 days  delinquent.  Similarly for “60 days
delinquent,” “90 days delinquent” and so on.

         Depositor:  Structured  Asset  Mortgage  Investments  II Inc.,  a  Delaware  corporation,  or its
successors in interest.

         Depository:  The Depository  Trust Company,  the nominee of which is Cede & Co., or any successor
thereto.

         Depository Agreement:  The meaning specified in Section 5.01(a) hereof.

         Depository  Participant:  A broker,  dealer, bank or other financial  institution or other Person
for whom  from  time to time the  Depository  effects  book-entry  transfers  and  pledges  of  securities
deposited with the Depository.

         Designated Depository  Institution:  A depository  institution  (commercial bank, federal savings
bank,  mutual  savings  bank or savings  and loan  association)  or trust  company  (which may include the
Trustee), the deposits of which are fully insured by the FDIC to the extent provided by law.

         Determination  Date:  The 15th day (or if such 15th day is not a Business  Day,  the Business Day
immediately preceding such 15th day) of the month of the Distribution Date.

         Disqualified  Organization:   Any  of  the  following:   (i) the  United  States,  any  State  or
political  subdivision  thereof,  any possession of the United States, or any agency or instrumentality of
any of the foregoing  (other than an  instrumentality  which is a corporation if all of its activities are
subject to tax and,  except for the  Freddie  Mac or any  successor  thereto,  a majority  of its board of
directors is not selected by such  governmental  unit),  (ii) any foreign  government,  any  international
organization,  or any agency or instrumentality  of any of the foregoing,  (iii) any  organization  (other
than certain  farmers’  cooperatives  described in  Section 521  of the Code) which is exempt from the tax
imposed by  Chapter 1 of the Code  (including  the tax  imposed by  Section 511  of the Code on  unrelated
business   taxable   income),   (iv)   rural   electric   and   telephone    cooperatives   described   in
Section 1381(a)(2)(C)  of the Code or (v) any other  Person so  designated  by the  Trustee  based upon an
Opinion of Counsel  that the holding of an  ownership  interest in a Residual  Certificate  by such Person
may cause any  2006-AR2  REMIC  contained in the Trust or any Person  having an ownership  interest in the
Residual  Certificate  (other than such Person) to incur a liability for any federal tax imposed under the
Code that would not  otherwise  be imposed  but for the  transfer of an  ownership  interest in a Residual
Certificate to such Person.  The terms “United States,”  “State” and  “international  organization”  shall
have the meanings set forth in Section 7701 of the Code or successor provisions.

         Distribution  Account:  The trust  account or  accounts  created  and  maintained  by the Trustee
pursuant to Section 4.03,  which shall be denominated “Wells Fargo Bank, National Association,  as Trustee
f/b/o holders of Structured  Asset  Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding Trust
2006-AR2,  Mortgage Pass-Through  Certificates,  Series 2006-AR2 - Distribution Account.” The Distribution
Account shall be an Eligible Account.

         Distribution Account Deposit Date:  The second Business Day prior to each Distribution Date.

         Distribution  Date: The 25th day of any month,  beginning in the month immediately  following the
month of the Closing  Date,  or, if such 25th day is not a Business  Day,  the  Business  Day  immediately
following.

         Distribution  Report:  The  Asset-Backed  Issuer  Distribution  Report  pursuant to Section 13 or
15(d) of the Exchange Act.

         DTC  Custodian:  Wells  Fargo  Bank,  National  Association,  or its  successors  in  interest as
custodian for the Depository.

         Due Date:  With  respect to each  Mortgage  Loan,  the date in each month on which its  Scheduled
Payment  is due if such due date is the first day of a month and  otherwise  is deemed to be the first day
of the following month.

         Due  Period:  With  respect  to  any  Distribution  Date  and  each  Mortgage  Loan,  the  period
commencing on the second day of the month  preceding  the calendar  month in which the  Distribution  Date
occurs and ending at the close of  business on the first day of the month in which the  Distribution  Date
occurs.

         Eligible Account:  Any of (i) a segregated  account  maintained with a federal or state chartered
depository  institution  (A) the  short-term  obligations  of which are rated A-1 or better by  Standard &
Poor’s  and P-1 by Moody’s at the time of any  deposit  therein or (B)  insured by the FDIC (to the limits
established  by such  Corporation),  the uninsured  deposits in which  account are otherwise  secured such
that, as evidenced by an Opinion of Counsel  (obtained by the Person  requesting  that the account be held
pursuant to this clause (i))  delivered to the Trustee prior to the  establishment  of such  account,  the
Certificateholders  will have a claim with  respect to the funds in such  account  and a  perfected  first
priority security interest against any collateral (which shall be limited to Permitted  Investments,  each
of which shall mature not later than the Business Day  immediately  preceding the  Distribution  Date next
following  the  date of  investment  in  such  collateral  or the  Distribution  Date  if  such  Permitted
Investment is an obligation of the  institution  that maintains the  Distribution  Account)  securing such
funds  that is  superior  to  claims  of any other  depositors  or  general  creditors  of the  depository
institution  with  which  such  account  is  maintained,  (ii) a  segregated  trust  account  or  accounts
maintained  with a federal or state  chartered  depository  institution or trust company with trust powers
acting in its fiduciary  capacity or (iii) a  segregated  account or accounts of a depository  institution
acceptable  to the Rating  Agencies (as  evidenced in writing by the Rating  Agencies that use of any such
account as the Distribution  Account will not have an adverse effect on the then-current  ratings assigned
to the Classes of Certificates then rated by the Rating Agencies).  Eligible Accounts may bear interest.

         EMC: EMC Mortgage Corporation, and any successor thereto.

         ERISA: The Employee Retirement Income Security Act of 1974, as amended.

         Event of Default: As defined in Section 8.01.

         Excess  Cashflow:  With  respect to any  Distribution  Date and each Loan  Group,  the sum of (i)
Remaining  Excess  Spread for such Loan Group and such  Distribution  Date and (ii)  Overcollateralization
Release Amount for such Loan Group and for such Distribution Date.

         Excess  Liquidation  Proceeds:  To the extent that such amount is not  required by law to be paid
to the related Mortgagor,  the amount, if any, by which Liquidation  Proceeds with respect to a Liquidated
Mortgage Loan exceed the sum of (i) the  Outstanding  Principal  Balance of such Mortgage Loan and accrued
but unpaid interest at the related  Mortgage  Interest Rate through the last day of the month in which the
related Liquidation Date occurs, plus (ii) related Liquidation Expenses.

         Excess  Overcollateralization:  With respect to any  Distribution  Date and each Loan Group,  the
excess,  if any, of the  Overcollateralization  Amount for such Loan Group over the  Overcollateralization
Target Amount for such Loan Group.

         Excess Spread:  With respect to any Distribution  Date and each Loan Group,  the excess,  if any,
of the related  Interest  Funds for such  Distribution  Date over the sum (i) with respect to Loan Group I
only, the Coupon Strip,  if  applicable,  (ii) with respect to Loan Group II only, any amounts owed to the
Certificate  Insurer in accordance  with Section 6.01(b) clause First herein,  (iii) the Current  Interest
on the related Offered  Certificates  (other than the Grantor Trust  Certificates),  the Underlying  Class
I-A-2  Certificates  and the Class II-B-5  Certificates and (iv) any Interest Carry Forward Amounts on the
related Senior Certificates on such Distribution Date.

         Exchange Act:  Securities Exchange Act of 1934, as amended.

         Exchange  Act Reports:  Any reports  required to be filed  pursuant to Sections  3.17 and 3.18 of
this Agreement.

         Extra Principal  Distribution  Amount: With respect to any Distribution Date and each Loan Group,
the lesser of (i) the excess, if any, of the  Overcollateralization  Target Amount for such Loan Group and
such  Distribution  Date over the  Overcollateralization  Amount for such Loan Group and such Distribution
Date and (ii) the Excess Spread for such Loan Group and such Distribution Date.

         Fannie Mae:  Federal National Mortgage Association and any successor thereto.

         Fannie  Mae  Guide:  The Fannie Mae  Selling  Guide and the  Fannie Mae  Servicing  Guide and all
amendments or additions thereto.

         FDIC:  Federal Deposit Insurance Corporation and any successor thereto.

         Final  Certification:  The  certification  substantially  in the  form  of  Exhibit Three  to the
Custodial Agreement.

         Final Distribution Date:  The Distribution Date occurring in October 2037.

         Final Maturity  Reserve Account:  The separate account  established and maintained by the Trustee
pursuant to Section  4.10 hereof.  Amounts on deposit in the Final  Maturity  Reserve  Account will not be
an asset of any 2006-AR2 REMIC.

         Final  Maturity  Reserve  Account  Target:   For  any   Distribution   Date  beginning  with  the
Distribution  Date in October 2016, the lesser of (a) the product of (i) the aggregate  principal  balance
of the Group I Mortgage  Loans with  original  terms to  maturity in excess of 30 years as of the Due Date
occurring in the month prior to such  Distribution  Date and (ii) the fraction,  the numerator of which is
1.00 and the denominator of which is 0.85, and (b) $29,252,650.93.

         Fiscal  Quarter:  December 1 through  the last day of  February,  March 1 through  May 31, June 1
through August 31, or September 1 through November 30, as applicable.

         Form 8-K Disclosure Information:  As defined in Section 3.18(a)(iii).

         Fractional  Undivided Interest:  With respect to any Class of  Certificates (other than the Class
XP  Certificates),  the  fractional  undivided  interest  evidenced by any  Certificate  of such Class the
numerator of which is the Current  Principal  Amount of such  Certificate  and the denominator of which is
the Current  Principal  Amount of such Class.  With respect to the Class XP  Certificates,  the percentage
interest  stated thereon.  With respect to the  Certificates  in the aggregate,  the fractional  undivided
interest  evidenced by (i) the Residual  Certificates  will be deemed to equal 1.0% and (ii) a Certificate
of any other Class will be deemed to equal 99.0%  multiplied by a fraction,  the numerator of which is the
Current  Principal  Amount of such  Certificate  and the  denominator  of which is the  aggregate  Current
Principal Amount of all the Certificates of such Class.

         Freddie  Mac:  Freddie  Mac,  formerly  the  Federal  Home  Loan  Mortgage  Corporation,  and any
successor thereto.

         Freddie Mac Guide:  The Freddie Mac  Selling  Guide and the Freddie Mac  Servicing  Guide and all
amendments or additions thereto.

         Global  Certificate:  Any Private  Certificate  registered  in the name of the  Depository or its
nominee,  beneficial  interests in which are reflected on the books of the Depository or on the books of a
Person maintaining an account with such Depository  (directly or as an indirect  participant in accordance
with the rules of such depository).

         Grantor Trust:  The corpus of the Trust created under the Grantor Trust Agreement.

         Grantor Trust  Agreement:  The grantor trust agreement,  dated as of September 29, 2006,  between
the Depositor and the Grantor Trustee.

         Grantor  Trust  Certificates:  The Grantor Trust Class I-A-2  Certificates  issued by the Grantor
Trust on the Closing Date pursuant to the Grantor Trust Agreement.

         Grantor Trustee:  Wells Fargo Bank, National Association.

         Gross Margin:  As to each Mortgage Loan, the fixed  percentage set forth in the related  Mortgage
Note and indicated on the Mortgage Loan  Schedule  which  percentage is added to the related Index on each
Interest  Adjustment Date to determine  (subject to rounding,  the minimum and maximum  Mortgage  Interest
Rate and the Periodic Rate Cap) the Mortgage Interest Rate until the next Interest Adjustment Date.

         Group I Certificates:  The Class I-A, Class I-X and Class I-B Certificates.

         Group I Cumulative Loss Test Violation:  If on any  Distribution  Date if the aggregate amount of
Realized  Losses on the Group I Mortgage  Loans  incurred  since the Cut-off  Date through the last day of
the related Due Period  divided by the  aggregate  Principal  Balance of the Group I Mortgage  Loans as of
the Cut-off  Date exceeds the  applicable  percentages  set forth below with respect to such  Distribution
Date:

Distribution Date Occurring in                       Percentage
October 2008 through September 2009                   0.20%
October 2009 through September 2010                  0.50%
October 2010 through September 2011                  0.90%
October 2011 through September 2012                  1.30%
October 2012 through September 2013                  1.80%
October 2013 through September 2014                  1.95%
October 2014 though September 2015                   2.15%
October 2015 and thereafter                          2.35%


         Group I Delinquency  Test  Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal Balance of Group I Mortgage Loans Delinquent 60 days or
more (including  Group I Mortgage Loans that are in foreclosure,  have been converted to REO Properties or
have been discharged by reason of bankruptcy) by (y) the  aggregate  Outstanding  Principal Balance of the
Group I Mortgage  Loans,  in each case,  as of the last day of the previous  calendar  month,  exceeds (i)
prior to the Distribution  Date in September 2012,  26.42% of the Credit  Enhancement  Percentage and (ii)
on or after the Distribution Date in September 2012, 33.02%.

         Group I Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group I Offered  Certificates:  The Class I-A-1,  Grantor Trust Certificates,  Class I-A-3, Class
I-X,  Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4,  Class I-B-5, Class I-B-6, Class I-B-7, Class
I-B-8 and Class I-B-9 Certificates.

         Group I  Overcollateralization  Amount:  With respect to any  Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance  of the Group I  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the  Group I  Mortgage  Loans
incurred  during the related Due Period) over (ii) the  aggregate  Current  Principal  Amount of the Class
I-A  Certificates  and the Class I-B  Certificates,  taking into account the  distributions  of principal,
less Net Deferred Interest, to be made on such Distribution Date.

         Group I  Overcollateralization  Release Amount: With respect to Loan Group I and any Distribution
Date for which the  related  Excess  Overcollateralization  Amount  is, or would  be,  after  taking  into
account all other  distributions to be made on that Distribution  Date, greater than zero, an amount equal
to the lesser of (i) the related Excess  Overcollateralization  Amount for such Distribution Date and (ii)
related Principal Funds for that Distribution Date.

         Group I  Overcollateralization  Target Amount:  With respect to Loan Group I and any Distribution
Date,  (i) prior to the Stepdown  Date,  an amount equal to 1.80% of the  aggregate  principal  balance of
the Group I Mortgage  Loans as of the Cut-off  Date,  (ii) on or after the related  Stepdown Date provided
a Group I  Trigger  Event is not in  effect,  the  greater  of (x) (1) prior to the  Distribution  Date in
September  2012,  4.500%  of the then  current  aggregate  outstanding  Principal  Balance  of the Group I
Mortgage  Loans as of the last day of the related Due Period (after  giving  effect to scheduled  payments
of  principal  due during the related Due Period,  to the extent  received or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment Period, and after reduction for Realized
Losses on the Group I Mortgage  Loans  incurred  during the  related  Due  Period) and (2) on or after the
Distribution Date in September 2012, 3.600% of the then current  aggregate  Outstanding  Principal Balance
of the Group I  Mortgage  Loans as of the last day of the  related  Due  Period  (after  giving  effect to
scheduled  payments of principal  due during the related Due Period,  to the extent  received or advanced,
and  unscheduled  collections  of  principal  received  during the related  Prepayment  Period,  and after
reduction for Realized  Losses on the Group I Mortgage Loans  incurred  during the related Due Period) and
(y) 0.50% of the  aggregate  principal  balance of the Group I Mortgage  Loans as of the  Cut-Off  Date ($
3,473,702)  or (iii) on or after the related  Stepdown  Date and if a Group I Trigger  Event is in effect,
the Group I Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group I Principal  Distribution  Amount:  With respect to each Distribution Date, an amount equal
to (i) the  Principal  Funds for Loan Group I for such  Distribution  Date,  plus (ii) any Extra Principal
Distribution  Amount with respect to Loan Group I for such  Distribution  Date,  minus  (iii) any  Group I
Overcollateralization Release Amount for such Distribution Date.

         Group I Significance  Estimate:  With respect to any  Distribution  Date, and in accordance  with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding  Group I Certificates to the
related Cap Contract and the Swap Agreement, as applicable.

         Group I Significance  Percentage:  With respect to any Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group I Significance  Estimate divided by
the  aggregate  outstanding  Certificate  Principal  Balance  of the  Group I  Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Certificates:  The Class II-A Certificates and the Class II-B Certificates.

         Group I Trigger  Event:  The  occurrence  of either a Group I  Delinquency  Test  Violation  or a
Group I Cumulative Loss Test Violation.

         Group II Cumulative Loss Test Violation:  If on any  Distribution  Date, the aggregate  amount of
Realized  Losses on the Group II Mortgage  Loans  incurred  since the Cut-off Date through the last day of
the related Due Period  divided by the aggregate  Principal  Balance of the Group II Mortgage  Loans as of
the Cut-off  Date exceeds the  applicable  percentages  set forth below with respect to such  Distribution
Date:

Distribution Date Occurring in                       Percentage
October 2008 through September 2009                  0.15%
October 2009 through September 2010                  0.40%
October 2010 through September 2011                  0.70%
October 2011 through September 2012                  1.00%
October 2012 through September 2013                  1.35%
October 2013 through September 2014                  1.50%
October 2014 through September 2015                  1.65%
October 2015 and thereafter                          1.80%


         Group II Delinquency  Test Violation:  If on any  Distribution  Date, the percentage  obtained by
dividing (x) the aggregate  Outstanding  Principal  Balance of Group II Mortgage Loans  Delinquent 60 days
or more  (including  Group  II  Mortgage  Loans  that  are in  foreclosure,  have  been  converted  to REO
Properties or have been  discharged by reason of  bankruptcy) by (y) the aggregate  Outstanding  Principal
Balance of the Group II Mortgage Loans,  in each case, as of the last day of the previous  calendar month,
exceeds  (i)  prior  to the  Distribution  Date  in  September  2012,  25.93%  of the  Credit  Enhancement
Percentage and (ii) on or after the Distribution Date in September 2012, 32.41%.

         Group II Mortgage Loans:  The Mortgage Loans identified as such on the Mortgage Loan Schedule.

         Group II Offered  Certificates:  The Class  II-A-1,  Class II-A-2,  Class  II-B-1,  Class II-B-2,
Class II-B-3 and Class II-B-4 Certificates.

         Group II  Overcollateralization  Amount:  With respect to any Distribution  Date, the excess,  if
any,  of (i) the  aggregate  principal  balance of the Group II  Mortgage  Loans as of the last day of the
related Due Period  (after  giving  effect to scheduled  payments of principal  due during the related Due
Period, to the extent received or advanced,  and unscheduled  collections of principal received during the
related  Prepayment  Period,  and after  reduction  for  Realized  Losses on the Group II  Mortgage  Loans
incurred  during the related Due Period) over (ii) the  aggregate  Current  Principal  Amount of the Class
II-A  Certificates  and the Class II-B  Certificates,  after  taking  into  account the  distributions  of
principal, less Net Deferred Interest, to be made on such Distribution Date.

         Group  II  Overcollateralization   Release  Amount:  With  respect  to  Loan  Group  II  and  any
Distribution  Date for  which the  related  Excess  Overcollateralization  Amount  is, or would be,  after
taking into account all other  distributions to be made on that Distribution  Date,  greater than zero, an
amount equal to the lesser of (i) the related Excess  Overcollateralization  Amount for that  Distribution
Date and (ii) related Principal Funds for that Distribution Date.

         Group II  Overcollateralization  Target Amount: With respect to any Distribution Date,  (i) prior
to the related  Stepdown  Date, an amount equal to 1.00% of the aggregate  principal  balance of the Group
II Mortgage  Loans as of the Cut-off  Date,  (ii) on or after the related  Stepdown  Date provided a Group
II Trigger  Event is not in effect,  the greater of (x) (1) prior to the  Distribution  Date in  September
2012,  2.500% of the then current aggregate  outstanding  Principal Balance of the Group II Mortgage Loans
as of the last day of the related Due Period  (after  giving  effect to  scheduled  payments of  principal
due during the related Due Period,  to the extent  received or advanced,  and  unscheduled  collections of
principal  received during the related  Prepayment  Period, and after reduction for Realized Losses on the
Group II Mortgage  Loans  incurred  during the  related  Due Period) and (2) on or after the  Distribution
Date in September 2012,  2.000% of the then current aggregate  Outstanding  Principal Balance of the Group
II Mortgage Loans as of the last day of the related Due Period (after giving effect to scheduled  payments
of  principal  due during the related Due Period,  to the extent  received or  advanced,  and  unscheduled
collections of principal  received during the related  Prepayment Period, and after reduction for Realized
Losses on the Group II  Mortgage  Loans  incurred  during the  related  Due  Period)  and (y) 0.50% of the
aggregate  principal  balance of the Group II Mortgage Loans as of the Cut-Off Date  ($2,137,413) or (iii)
on  or  after  the  related   Stepdown  Date  and  if  a  Trigger  Event  is  in  effect,   the  Group  II
Overcollateralization Target Amount for the immediately preceding Distribution Date.

         Group II  Principal  Distribution  Amount:  With  respect to each  Distribution  Date,  an amount
equal to (i) the  Principal  Funds for Loan  Group II for such  Distribution  Date,  plus  (ii) any  Extra
Principal  Distribution  Amount with respect to Loan Group II for such Distribution  Date, minus (iii) any
Group II Overcollateralization Release Amount for such Distribution Date.

         Group II Significance  Estimate:  With respect to any  Distribution  Date, and in accordance with
Item 1115 of Regulation AB, shall be an amount determined based on the reasonable  good-faith  estimate by
the Depositor of the aggregate  maximum probable  exposure of the outstanding Group II Certificates to the
related Cap Contract.

         Group II Significance  Percentage:  With respect to any Distribution Date, and in accordance with
Item 1115 of Regulation AB, shall be an percentage  equal to the Group II  Significance  Estimate  divided
by the aggregate  outstanding  Certificate  Principal  Balance of the Group II Certificates,  prior to the
distribution of the related Principal Distribution Amount on such Distribution Date.

         Group II Trigger  Event:  The  occurrence of either a Group II  Delinquency  Test  Violation or a
Group II Cumulative Loss Test Violation.

         Holder:  The  Person in whose name a  Certificate  is  registered  in the  Certificate  Register,
except  that,  subject to Sections  11.02(b)  and  11.05(e),  solely for the purpose of giving any consent
pursuant to this Agreement,  any Certificate registered in the name of the Depositor,  the Servicer or the
Trustee or any  Affiliate  thereof  shall be deemed not to be  outstanding  and the  Fractional  Undivided
Interest  evidenced  thereby  shall  not be taken  into  account  in  determining  whether  the  requisite
percentage of Fractional Undivided Interests necessary to effect any such consent has been obtained.

         Indemnified  Persons:  The Trustee and the Custodian and their  officers,  directors,  agents and
employees and, with respect to the Trustee,  any separate co-trustee and its officers,  directors,  agents
and employees.

         Independent:  When used with respect to any  specified  Person,  this term means that such Person
(a) is in fact  independent  of the Depositor or the Servicer and of any Affiliate of the Depositor or the
Servicer,  (b) does not have any direct financial  interest or any material indirect financial interest in
the  Depositor or the Servicer or any  Affiliate of the Depositor or the Servicer and (c) is not connected
with the  Depositor  or the  Servicer or any  Affiliate as an officer,  employee,  promoter,  underwriter,
trustee, partner, director or person performing similar functions.

         Index:  The  index,  if any,  specified  in a Mortgage  Note by  reference  to which the  related
Mortgage Interest Rate will be adjusted from time to time.

         Individual  Certificate:  Any  Private  Certificate  registered  in the name of the Holder  other
than the Depository or its nominee.

         Initial  Certification:  The  certification  substantially  in the  form  of  Exhibit One  to the
Custodial Agreement.

         Insolvency Proceeding: As defined in Section 4.07(g).

         Institutional  Accredited Investor:  Any Person meeting the requirements of Rule 501(a)(l),  (2),
(3) or (7) of  Regulation  D under the  Securities  Act or any entity  all of the equity  holders in which
come within such paragraphs.

         Insurance  Policy:  With respect to any Mortgage  Loan,  any standard  hazard  insurance  policy,
flood insurance policy or title insurance policy.

         Insurance  Proceeds:  Amounts  paid by the  insurer  under  any  Insurance  Policy  covering  any
Mortgage  Loan or  Mortgaged  Property  other  than  amounts  required  to be paid  over to the  Mortgagor
pursuant to law or the  related  Mortgage  Note or  Security  Instrument  and other than  amounts  used to
repair or restore  the  Mortgaged  Property  or to  reimburse  insured  expenses,  including  the  related
Servicer’s costs and expenses  incurred in connection with presenting  claims under the related  Insurance
Policies.

         Insured Amount:  As defined in the Certificate Insurance Policy.

         Insured Certificates:  The Class II-A-2 Certificates.

         Interest  Accrual  Period:  For  each  of the  Offered  Certificates  (other  than  the  Class  X
Certificates),  the Underlying  Class I-A-2  Certificates  and the Class II-B-5  Certificates  and for any
Distribution  Date, the period  commencing on the  Distribution  Date in the month  preceding the month in
which a Distribution  Date occurs (or the Closing Date, in the case of the first Interest  Accrual Period)
and ending on the day immediately  prior to such  Distribution  Date. For each of the Class X Certificates
and for any Distribution  Date, the one-month period preceding the month in which such  Distribution  Date
occurs.

         Interest  Adjustment  Date:  With respect to a Mortgage Loan, the date, if any,  specified in the
related Mortgage Note on which the Mortgage Interest Rate is subject to adjustment.

         Interest  Carry Forward  Amount:  As of any  Distribution  Date and with respect to each Class of
Certificates ( other than the Class XP Certificates,  Class B IO Certificates  and Residual  Certificates)
and as of the first  Distribution  Date, zero, and for each Distribution  Date thereafter,  the sum of (i)
the excess of (a) the Current  Interest for such Class with respect to prior  Distribution  Dates over (b)
the amount actually  distributed to such Class of  Certificates  with respect to interest on or after such
prior  Distribution  Dates,  and (ii) interest on such excess (to the extent  permitted by applicable law)
at the applicable  Pass-Through  Rate for such Class for the related Interest Accrual Period including the
Interest Accrual Period relating to such Distribution Date.

         Interest Funds:  With respect to each Loan Group and any Distribution  Date, (i) the sum, without
duplication,  of (a) all scheduled  interest collected in respect to the related Mortgage Loans during the
related Due Period less the related  Servicing  Fee and any related  amounts to be  reimbursed to EMC, the
Servicer,  the Trustee  and the  Custodian  as  provided  herein,  (b) all  Monthly  Advances  relating to
interest with respect to the related Mortgage Loans made on or prior to the related  Distribution  Account
Deposit  Date,  (c) all  Compensating  Interest  Payments with respect to the related  Mortgage  Loans and
required to be remitted by the  Servicer  pursuant to this  Agreement  with  respect to such  Distribution
Date,  (d)  Liquidation  Proceeds  with  respect  to the  Mortgage  Loans  collected  during  the  related
Prepayment  Period (or, in the case of  Subsequent  Recoveries,  during the  related Due  Period),  to the
extent  such  Liquidation  Proceeds  relate to  interest,  less all  Nonrecoverable  Advances  relating to
interest  and certain  expenses,  in each case,  with  respect to the  Mortgage  Loans in the Related Loan
Group,  (e) all amounts  relating to interest with respect to each Mortgage Loan in the related Loan Group
purchased  by the  Depositor  pursuant to Sections  2.02,  2.03 or 3.21 during the related Due Period less
all  Non-Recoverable  Advances  relating to interest,  (f) all amounts in respect of interest  paid by the
Depositor  pursuant  to Section  10.01  allocated  to the related  Loan Group,  in each case to the extent
remitted by the Servicer to the  Distribution  Account  pursuant to this Agreement,  (g) the amount of any
Principal  Prepayments in full,  partial  Principal  Prepayments,  Net  Liquidation  Proceeds,  Repurchase
Proceeds and scheduled principal payments,  in that order,  allocated to the related Loan Group,  included
in Available Funds for such  Distribution  Date that are applied in connection with any Deferred  Interest
in accordance  with the  definition of Net Deferred  Interest to EMC, the  Depositor,  the Servicer or the
Trustee and (h) with respect to Loan Group I, any amounts  deposited in the Adjustable  Rate  Supplemental
Fund and available for  distribution to the Group I Certificates on such  Distribution  Date in accordance
with Section  4.05,  minus (ii) all amounts  relating to interest  required to be  reimbursed  pursuant to
Sections  4.01,  4.03,  4.04 and 4.05 and allocated to the related Loan Group or as otherwise set forth in
this Agreement and the portion of the Aggregate  Premium Amount  payable to the  Certificate  Insurer from
the related Loan Group as provided in Section 4.04(a)(xii).

         Interest  Shortfall:  With respect to any  Distribution  Date and each  Mortgage Loan that during
the related  Prepayment  Period was the  subject of a Principal  Prepayment  or  constitutes  a Relief Act
Mortgage Loan, an amount determined as follows:

         (a)               Partial  principal  prepayments  (other than any  collections  on REO  Property
treated as a Curtailment  pursuant to Section  3.15(b))  received during the relevant  Prepayment  Period:
The  difference  between  (i) one  month’s  interest  at the  applicable  Net Rate on the  amount  of such
prepayment  and (ii) the  amount of interest for the calendar  month of such  prepayment  (adjusted to the
applicable Net Rate) received at the time of such prepayment;

         (b)      Principal  prepayments  in full  received  during the relevant  Prepayment  Period:  The
difference  between (i) one month’s  interest at the applicable Net Rate on the Stated  Principal  Balance
of such  Mortgage  Loan  immediately  prior to such  prepayment  and  (ii) the  amount of interest for the
calendar  month of such  prepayment  (adjusted to the  applicable  Net Rate)  received at the time of such
prepayment; and

         (c)      Relief Act  Mortgage  Loans:  As to any Relief Act Mortgage  Loan,  the excess of (i) 30
days’  interest (or, in the case of a principal  prepayment in full,  interest to the date of  prepayment)
on the Stated  Principal  Balance  thereof  (or, in the case of a  principal  prepayment  in part,  on the
amount so prepaid) at the related Net Rate over  (ii) 30  days’  interest  (or, in the case of a principal
prepayment  in full,  interest to the date of  prepayment)  on such Stated  Principal  Balance (or, in the
case of a Principal  Prepayment  in part,  on the amount so prepaid) at the annual  interest rate required
to be paid by the Mortgagor as limited by application of the Relief Act.

         Interest-Only Certificates: The Class X Certificates and the Class B-IO Certificates.

         Interim  Certification:  The  certification  substantially  in the  form  of  Exhibit Two  to the
Custodial Agreement.

         Investment  Letter: The letter to be furnished by each  Institutional  Accredited  Investor which
purchases any of the Private  Certificates  in connection  with such purchase,  substantially  in the form
set forth as Exhibit F-1 hereto.

         LIBOR  Business  Day:  Any day  other  than a  Saturday  or a Sunday  or a day on  which  banking
institutions in the city of London, England are required or authorized by law to be closed.

         LIBOR  Determination  Date: With respect to each Class of Offered  Certificates and for the first
Interest  Accrual  Period,  September 29, 2006.  With respect to each Class of Offered  Certificates,  the
Underlying  Class I-A-2  Certificates  and the Class II-B-5  Certificates  and any Interest Accrual Period
thereafter, the second LIBOR Business Day preceding the commencement of such Interest Accrual Period.
         Liquidated  Mortgage  Loan:  Any defaulted  Mortgage Loan as to which the Servicer has determined
that all amounts it expects to recover from or on account of such Mortgage Loan have been recovered.

         Liquidation  Date:  With respect to any Liquidated  Mortgage Loan, the date on which the Servicer
has certified that such Mortgage Loan has become a Liquidated Mortgage Loan.

         Liquidation  Expenses:  With respect to a Mortgage  Loan in  liquidation,  unreimbursed  expenses
paid or  incurred  by or for the  account of the  Servicer  in  connection  with the  liquidation  of such
Mortgage  Loan and the related  Mortgaged  Property,  such  expenses  including  (a)  property  protection
expenses,  (b)  property  sales  expenses,  (c)  foreclosure  and sale  costs,  including  court costs and
reasonable  attorneys’  fees,  and (d) similar  expenses  reasonably  paid or incurred in connection  with
liquidation.

         Liquidation  Proceeds:  Cash received in connection with the liquidation of a defaulted  Mortgage
Loan,  whether through trustee’s sale,  foreclosure sale,  Insurance  Proceeds,  condemnation  proceeds or
otherwise and Subsequent Recoveries.

         Loan Group:  Loan Group I or Loan Group II, as applicable.

         Loan  Group I: The  group of  Mortgage  Loans  designated  as  belonging  to Loan  Group I on the
Mortgage Loan Schedule.

         Loan  Group II: The group of  Mortgage  Loans  designated  as  belonging  to Loan Group II on the
Mortgage Loan Schedule.

         Loan-to-Value  Ratio:  With  respect  to  any  Mortgage  Loan,  the  fraction,   expressed  as  a
percentage,  the  numerator of which is the original  principal  balance of the related  Mortgage Loan and
the denominator of which is the Original Value of the related Mortgaged Property.

         Loss Allocation Limitation:  The meaning specified in Section 6.02(c) hereof.

         Lost Notes:  The original  Mortgage  Notes that have been lost, as indicated on the Mortgage Loan
Schedule.

         Margin:  With  respect  to any  Distribution  Date on or prior  to the  first  possible  Optional
Termination  date for the related Loan Group and the Class  I-A-1,  Underlying  Class I-A-2,  Class I-A-3,
Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8,
Class I-B-9,  Class II-A-1,  Class  II-A-2,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and
Class II-B-5  Certificates  will be 0.200%,  0.240%,  0.290%,  0.370%,  0.410%,  0.430%,  0.520%,  0.550%,
0.600%,  1.150%,  1.400%,  2.100%,  0.230%, 0.190%, 0.370%, 0.550%, 1.400%, 2.150%, and 2.150%, per annum,
respectively,  provided that, after the first possible  related Optional  Termination Date for the related
Loan Group,  the related  margin with respect to the Class  I-A-1,  Underlying  Class I-A-2,  Class I-A-3,
Class I-B-1,  Class I-B-2,  Class I-B-3,  Class I-B-4, Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8,
Class I-B-9,  Class II-A-1,  Class  II-A-2,  Class II-B-1,  Class II-B-2,  Class II-B-3,  Class II-B-4 and
Class II-B-5  Certificates  will be 0.400%,  0.480%,  0.580%,  0.555%,  0.615%,  0.645%,  0.780%,  0.825%,
0.900%,  1.725%,  2.100%,  3.150%,  0.460%,  0.380%, 0.555%, 0.825%, 2.100%, 3.225% and 3.225%, per annum,
respectively.

         Marker  Rate:  With  respect  to the Class  I-B-IO  Certificates  or REMIC III  Regular  Interest
I-B-IO-I and any  Distribution  Date, a per annum rate equal to two (2) times the weighted  average of the
Uncertificated  REMIC I Pass-Through  Rates for REMIC I Regular  Interest LT2 and REMIC I Regular Interest
LT3.  With respect to the Class  II-B-IO  Certificates  or REMIC III Regular  Interest  II-B-IO-I  and any
Distribution  Date,  a per annum rate equal to two (2) times the  weighted  average of the  Uncertificated
REMIC II Pass-Through Rates for REMIC II Regular Interest LT6 and REMIC II Regular Interest LT7.

         Material Defect:  The meaning specified in Section 2.02(a).

         Maximum  Coupon  Strip:  With respect to Loan Group I, shall be an amount equal to the product of
(i) 1.00%,  (ii) the aggregate Stated Principal Balance of the Group I Mortgage Loans  with original terms
to   maturity   in  excess  of  30  years  as  of  the  Due  Date   occurring   in  the  month   prior  to
such Distribution Date and (iii) one-twelfth.

         Maximum  Coupon Strip Rate: On any  Distribution  Date  occurring in or after  October  2016, the
Coupon Strip Rate  modified by replacing  the term “Coupon  Strip” with the term  “Maximum  Coupon  Strip”
wherever it appears in the definition of “Coupon Strip Rate.”

         Maximum  Lifetime  Mortgage Rate: The maximum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         MERS:  Mortgage  Electronic  Registration  Systems,  Inc., a  corporation  organized and existing
under the laws of the State of Delaware, or any successor thereto.

         MERS® System: The system of recording  transfers of Mortgage Loans  electronically  maintained by
MERS.

         MIN: The Mortgage  Identification  Number for Mortgage  Loans  registered  with MERS on the MERS®
System.

         Minimum  Lifetime  Mortgage Rate: The minimum level to which a Mortgage  Interest Rate can adjust
in accordance with its terms, regardless of changes in the applicable Index.

         Modified  Net Rate Cap:  For any  Distribution  Date and Loan Group I, the  related  Net Rate Cap
modified by replacing  the term “Coupon  Strip Rate” with the term  “Maximum  Coupon Strip Rate”  wherever
it appears in the definition of “Net Rate Cap” with respect to Loan Group I.

         MOM Loan:  With  respect to any Mortgage  Loan,  MERS acting as the  mortgagee  of such  Mortgage
Loan,  solely as nominee for the originator of such Mortgage Loan and its  successors and assigns,  at the
origination thereof.

         Monthly  Advance:  An advance of interest  required to be made by the  Servicer or the Trustee as
successor servicer pursuant to Section 6.05.

         Monthly  Payments:  For any  Mortgage  Loan and any  month,  the  minimum  scheduled  payment  or
payments of principal  and interest  due during such month on such  Mortgage  Loan which either is payable
by a Mortgagor  in such month under the related  Mortgage  Note or in the case of any  Mortgaged  Property
acquired through  foreclosure or deed in lieu of foreclosure,  would otherwise have been payable under the
related Mortgage Note.

         Monthly Statement:  The statement delivered to the Certificateholders pursuant to Section 6.04.

         Moody’s:  Moody’s Investors Service, Inc. or its successor in interest.

         Mortgage:  The mortgage,  deed of trust or other instrument  creating a first priority lien on an
estate in fee simple or leasehold interest in real property securing a Mortgage Loan.

         Mortgage  File:  The mortgage  documents  listed in  Section 2.01(b)  pertaining  to a particular
Mortgage  Loan and any  additional  documents  required to be added to the Mortgage  File pursuant to this
Agreement.

         Mortgage  Interest  Rate:  The annual  rate at which  interest  accrues  from time to time on any
Mortgage  Loan  pursuant to the related  Mortgage  Note,  which rate is initially  equal to the  “Mortgage
Interest Rate” set forth with respect thereto on the Mortgage Loan Schedule.

         Mortgage Loan: A mortgage loan  transferred  and assigned to the Trust  pursuant to  Section 2.01
and held as a part of the Trust Fund, as identified  in the Mortgage Loan Schedule  (which shall  include,
without  limitation,  with  respect to each  Mortgage  Loan,  each  related  Mortgage  Note,  Mortgage and
Mortgage  File and all rights  appertaining  thereto),  including a mortgage  loan the  property  securing
which has become an REO Property.

         Mortgage Loan Purchase  Agreement:  The Mortgage  Loan Purchase  Agreement  dated as of September
29, 2006,  between EMC, as mortgage loan seller,  and Structured  Asset  Mortgage  Investments II Inc., as
purchaser, and all amendments thereof and supplements thereto, attached as Exhibit H.

         Mortgage Loan Documents:  The original Mortgage Loan legal documents held by the Custodian.

         Mortgage  Loan  Schedule:  The  schedule,  attached  hereto  as  Exhibit B  with  respect  to the
Mortgage  Loans,  as amended from time to time to reflect the repurchase or substitution of Mortgage Loans
pursuant to this Agreement or the Mortgage Loan Purchase Agreement, as the case may be.

         Mortgage  Note:  The  originally  executed  note  or  other  evidence  of the  indebtedness  of a
Mortgagor under the related Mortgage Loan.

         Mortgaged  Property:  Land and  improvements  securing the  indebtedness of a Mortgagor under the
related Mortgage Loan or, in the case of REO Property, such REO Property.

         Mortgagor:  The obligor on a Mortgage Note.

         Net Deferred Interest:  On any Distribution  Date, for each Loan Group,  Deferred Interest on the
related  Mortgage  Loans  during the  related Due Period net of  Principal  Prepayments  in full,  partial
Principal  Prepayments,  Net Liquidation  Proceeds,  Repurchase Proceeds and scheduled principal payments,
in that order,  included in Available Funds for such Loan Group and such  Distribution  Date and available
to be  distributed  on  the  Certificates  on  such  Distribution  Date.  With  respect  to  any  Class  A
Certificates or Class B Certificates  as of any  Distribution  Date, the Net Deferred  Interest will be an
amount  equal to the  product of (1) the  difference,  if any between (a) the related Net Rate Cap on such
Distribution  Date and (b) the Adjusted Rate Cap for such  Distribution  Date,  (2) the Current  Principal
Amount of such  Certificate  immediately  prior to such  Distribution  Date,  and (3) the actual number of
days in such Interest Accrual Period divided by 360.

         Net Interest Shortfall:  With respect to any Distribution Date, the Interest  Shortfall,  if any,
for such  Distribution  Date net of Compensating  Interest Payments made with respect to such Distribution
Date.

         Net  Liquidation  Proceeds:  As to any  Liquidated  Mortgage  Loan,  Liquidation  Proceeds net of
(i) Liquidation  Expenses  which are payable  therefrom to the Servicer in accordance  with this Agreement
and (ii) unreimbursed advances by the Servicer and unreimbursed Monthly Advances.

         Net Rate:  With respect to each  Mortgage  Loan,  the Mortgage  Interest Rate in effect from time
to time less the Servicing Fee Rate, expressed as a per annum rate.

         Net Rate Cap: For any  Distribution  Date,  (A) with respect to the Group I Offered  Certificates
(other  than the Class X  Certificates)  and the  Underlying  Class  I-A-2  Certificates,  is equal to the
weighted  average  of the Net  Rates of the Group I  Mortgage  Loans  (less  the  Coupon  Strip  Rate,  if
applicable,  less the  Pass-Through  Rate on the  Class X  Certificates  multiplied  by a  fraction  whose
numerator  is the Class I-X  Notional  Amount and whose  denominator  is the  aggregate  Stated  Principal
Balance of the Group I Mortgage Loans immediately  prior to such  Distribution  Date) and (B) with respect
to the Group II  Offered  Certificates  and the Class  II-B-5  Certificates  (and in the case of the Class
II-A-2  Certificates,  as further adjusted for the portion of the Aggregate  Premium Amount payable to the
Certificate  Insurer),  is equal to the weighted  average of the Net Rates of the Group II Mortgage Loans,
in each case as adjusted  to an  effective  rate  reflecting  the  accrual of  interest  on an  actual/360
basis.

         NIM Issuer:  The entity established as the issuer of the NIM Securities.

         NIM  Securities:  Any debt  securities  issued by the NIM Issuer and secured or otherwise  backed
by some or all of the Certificates.

         NIM Trustee:  The trustee for the NIM Securities.

         Non-Offered  Certificates:  The Underlying  Class I-A-2,  Class II-B-5,  Class XP, Class B-IO and
Residual Certificates.

         Nonrecoverable  Advance:  Any advance or Monthly  Advance  (i) which  was  previously  made or is
proposed to be made by the Servicer or the Trustee (as  successor  Servicer) and  (ii) which,  in the good
faith judgment of the Servicer or the Trustee,  will not or, in the case of a proposed  advance or Monthly
Advance,  would not, be  ultimately  recoverable  by the Servicer or the Trustee (as  successor  Servicer)
from  Liquidation  Proceeds,  Insurance  Proceeds or future  payments on the Mortgage  Loan for which such
advance or Monthly Advance was made or is proposed to be made.

         Notional  Amount:  The Class I-X Notional  Amount,  the Class I-B-IO Notional Amount or the Class
II-B-IO Notional Amount, as applicable.

         Offered  Certificates:  The Class I-A-1,  Class I-A-3, Class I-X, Class I-B-1, Class I-B-2, Class
I-B-3, Class I-B-4,  Class I-B-5, Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class
II-A-2, Class II-B-1, Class II-B-2, Class II-B-3, Class II-B-4 and the Grantor Trust Certificates.

         Officer’s  Certificate:  A certificate  signed by the Chairman of the Board, the Vice Chairman of
the Board,  the President or a Vice President or Assistant Vice President or other  authorized  officer of
the  Servicer  or the  Depositor,  as  applicable,  and  delivered  to the  Trustee,  as  required by this
Agreement.

         One-Month  LIBOR:  With  respect to any  Interest  Accrual  Period,  the rate  determined  by the
Trustee on the related  LIBOR  Determination  Date on the basis of the rate for U.S.  dollar  deposits for
one month  that  appears  on  Telerate  Screen  Page 3750 as of 11:00  a.m.  (London  time) on such  LIBOR
Determination  Date;  provided that the parties  hereto  acknowledge  that  One-Month  LIBOR for the first
Interest  Accrual  Period  shall be the rate  determined  by the  Trustee two  Business  Days prior to the
Closing  Date.  If such rate does not appear on such page (or such other page as may replace  that page on
that service, or if such service is no longer offered,  such other service for displaying  One-Month LIBOR
or comparable  rates as may be reasonably  selected by the Trustee),  One-Month  LIBOR for the  applicable
Interest  Accrual  Period will be the Reference  Bank Rate. If no such  quotations  can be obtained by the
Trustee and no Reference Bank Rate is available,  One-Month  LIBOR will be One-Month  LIBOR  applicable to
the  preceding  Interest  Accrual  Period.  The  Trustee’s   determination  of  One-Month  LIBOR  and  the
Pass-Through  Rate for each Class of Certificates,  if applicable,  for any Interest Accrual Period shall,
in the absence of manifest error, be final and binding.

         Opinion of  Counsel:  A written  opinion of counsel who is or are  acceptable  to the Trustee and
who,  unless  required to be Independent (an “Opinion of Independent  Counsel”),  may be internal  counsel
for the Company, the Servicer or the Depositor.

         Optional  Termination  Date:  With  respect to Loan Group I, the  Distribution  Date on which the
aggregate  Stated  Principal  Balance of the Group I Mortgage  Loans is less than 10% of the Cut-off  Date
Balance of the Group I Mortgage Loans, and with respect to Loan Group II, the  Distribution  Date on which
the  aggregate  Stated  Principal  Balance of the Group II Mortgage  Loans is less than 10% of the Cut-off
Date Balance of the Group II Mortgage Loans.

         Original  Value:  The lesser of (i) the  Appraised  Value or (ii) the  sales price of a Mortgaged
Property at the time of origination of a Mortgage  Loan,  except in instances  where either clauses (i) or
(ii) is  unavailable,  the other may be used to determine the Original  Value,  or if both clauses (i) and
(ii) are  unavailable,  Original Value may be determined from other sources  reasonably  acceptable to the
Depositor.

         Outstanding  Mortgage  Loan:  With respect to any Due Date, a Mortgage Loan which,  prior to such
Due Date,  was not the subject of a Principal  Prepayment  in full,  did not become a Liquidated  Mortgage
Loan and was not purchased or replaced.

         Outstanding  Principal Balance:  As of the time of any determination,  the principal balance of a
Mortgage Loan  remaining to be paid by the  Mortgagor,  or, in the case of an REO Property,  the principal
balance of the related  Mortgage Loan  remaining to be paid by the Mortgagor at the time such property was
acquired by the Trust Fund less any Net  Liquidation  Proceeds with respect  thereto to the extent applied
to principal.

         Overcollateralization   Amount:  The  Group  I  Overcollateralization  Amount  or  the  Group  II
Overcollateralization Amount, as applicable.

         Overcollateralization  Release Amount:  The Group I  Overcollateralization  Release Amount or the
Group II Overcollateralization Release Amount, as applicable.

         Overcollateralization  Target  Amount:  The Group I  Overcollateralization  Target  Amount or the
Group II Overcollateralization Target Amount, as applicable.

         Pass-Through  Rate:  As to each  Class  of  Certificates,  the  rate of  interest  determined  as
provided with respect thereto in Section 5.01(c).

         Paying Agent:  The Trustee.

         Periodic Rate Cap: With respect to each Mortgage  Loan, the maximum  adjustment  that can be made
to the Mortgage  Interest Rate on each Interest  Adjustment Date in accordance with its terms,  regardless
of changes in the applicable Index.

         Permitted Investments: At any time, any one or more of the following obligations and securities:

         (i)  obligations  of the United  States or any agency  thereof,  provided  such  obligations  are
backed by the full faith and credit of the United States;

         (ii) general  obligations of or  obligations  guaranteed by any state of the United States or the
District of Columbia  receiving the highest  long-term  debt rating of each Rating  Agency,  or such lower
rating  as will  not  result  in the  downgrading  or  withdrawal  of the  ratings  then  assigned  to the
Certificates by each Rating Agency;

         (iii)  commercial  or finance  company paper which is then  receiving  the highest  commercial or
finance  company  paper  rating of each  Rating  Agency,  or such  lower  rating as will not result in the
downgrading or withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

         (iv)  certificates of deposit,  demand or time deposits,  or bankers’  acceptances  issued by any
depository  institution or trust company  incorporated under the laws of the United States or of any state
thereof  and  subject  to  supervision  and  examination  by  federal  and/or  state  banking  authorities
(including  the Trustee in its commercial  banking  capacity),  provided that the commercial  paper and/or
long term unsecured debt  obligations of such  depository  institution or trust company are then rated one
of the two highest  long-term  and the  highest  short-term  ratings of each such  Rating  Agency for such
securities,  or such lower ratings as will not result in the  downgrading or withdrawal of the rating then
assigned to the Certificates by any Rating Agency;

         (v) demand or time  deposits or  certificates  of deposit  issued by any bank or trust company or
savings institution to the extent that such deposits are fully insured by the FDIC;

         (vi)  guaranteed  reinvestment  agreements  issued  by  any  bank,  insurance  company  or  other
corporation  containing,  at the time of the issuance of such  agreements,  such terms and  conditions  as
will not result in the  downgrading or withdrawal of the rating then assigned to the  Certificates  by any
such Rating Agency;

         (vii)  repurchase  obligations  with  respect to any  security  described in clauses (i) and (ii)
above,  in either case entered into with a depository  institution or trust company  (acting as principal)
described in clause (iv) above;

         (viii)  securities  (other  than  stripped  bonds,  stripped  coupons  or  instruments  sold at a
purchase  price in excess of 115% of the face  amount  thereof)  bearing  interest  or sold at a  discount
issued by any  corporation  incorporated  under the laws of the United States or any state thereof  which,
at the time of such  investment,  have one of the two  highest  long term  ratings of each  Rating  Agency
(except if the Rating  Agency is Moody’s,  such rating  shall be the highest  commercial  paper  rating of
Moody’s  for any  such  securities),  or such  lower  rating  as will not  result  in the  downgrading  or
withdrawal  of the rating then  assigned to the  Certificates  by any Rating  Agency,  as  evidenced  by a
signed writing delivered by each Rating Agency;

         (ix)  interests  in any money  market  fund  (including  any such fund  managed or advised by the
Trustee or Master  Servicer or any affiliate  thereof)  which at the date of  acquisition of the interests
in such fund and  throughout  the time such  interests  are held in such fund has the  highest  applicable
long term  rating by each  Rating  Agency or such lower  rating as will not result in the  downgrading  or
withdrawal of the ratings then assigned to the Certificates by each Rating Agency;

          (x)  short  term  investment  funds  sponsored  by any  trust  company  or  banking  association
incorporated  under the laws of the United  States or any state thereof  (including  any such fund managed
or advised by the Trustee or any affiliate  thereof)  which on the date of  acquisition  has been rated by
each Rating Agency in their  respective  highest  applicable  rating category or such lower rating as will
not result in the  downgrading  or  withdrawal of the ratings then  assigned to the  Certificates  by each
Rating Agency; and

         (xi) such other  investments  having a specified  stated maturity and bearing interest or sold at
a discount  acceptable  to each Rating Agency as will not result in the  downgrading  or withdrawal of the
rating  then  assigned  to the  Certificates  by any  Rating  Agency,  as  evidenced  by a signed  writing
delivered by each Rating Agency;

         provided,  that no such  instrument  shall  be a  Permitted  Investment  if such  instrument  (i)
evidences the right to receive  interest only payments  with respect to the  obligations  underlying  such
instrument,  (ii) is purchased at a premium or (iii) is purchased  at a deep  discount;  provided  further
that no such instrument  shall be a Permitted  Investment (A) if such instrument  evidences  principal and
interest  payments  derived from  obligations  underlying such  instrument and the interest  payments with
respect to such  instrument  provide a yield to maturity of greater  than 120% of the yield to maturity at
par of such  underlying  obligations,  or (B) if it may be redeemed at a price  below the  purchase  price
(the  foregoing  clause (B) not to apply to  investments in units of money market funds pursuant to clause
(viii) above);  provided further that no amount  beneficially  owned by any 2006-AR2 REMIC may be invested
in  investments  (other than money  market  funds)  treated as equity  interests  for  federal  income tax
purposes,  unless the Trustee shall receive an Opinion of Counsel,  at the expense of the Trustee,  to the
effect that such  investment  will not adversely  affect the status of any such REMIC as a REMIC under the
Code or result in  imposition  of a tax on any such  REMIC.  Permitted  Investments  that are  subject  to
prepayment or call may not be purchased at a price in excess of par.

         Permitted  Transferee:  Any Person other than a Disqualified  Organization  or an “electing large
partnership” (as defined by Section 775 of the Code).

         Person:  Any  individual,   corporation,   partnership,   joint  venture,  association,   limited
liability company,  joint-stock company,  trust,  unincorporated  organization or government or any agency
or political subdivision thereof.

         Physical Certificates:  The Private Certificates.

         Plan: The meaning specified in Section 5.07(a).

         Policy Account:  The account established and maintained pursuant to Section 4.07.

         Preference Claim: As defined in Section 4.07(g).

         Premium Rate:  0.080%

         Prepayment  Charge:  With respect to any Mortgage Loan,  the charges or premiums,  if any, due in
connection with a Principal Prepayment of such Mortgage Loan in accordance with the terms thereof.

         Prepayment  Charge Loan:  Any Mortgage Loan for which a Prepayment  Charge may be assessed and to
which such  Prepayment  Charge the  related  Class XP  Certificates  are  entitled,  as  indicated  on the
Mortgage Loan Schedule.

         Prepayment  Interest  Shortfalls:  With respect to any Distribution  Date, for each Mortgage Loan
that was the  subject of a  Principal  Prepayment  or that became a  Liquidated  Mortgage  Loan during the
related  Prepayment  Period,  (other than a Principal  Prepayment in full resulting from the purchase of a
Mortgage Loan pursuant to Section 2.02,  2.03,  3.21 or 10.01  hereof),  the amount,  if any, by which (i)
one month’s  interest at the  applicable Net Rate on the Stated  Principal  Balance  immediately  prior to
such prepayment (or  liquidation) or in the case of a partial  Principal  Prepayment on the amount of such
prepayment (or liquidation  proceeds)  exceeds (ii) the amount of interest paid or collected in connection
with such Principal  Prepayment or such  Liquidation  Proceeds less the sum of (a) any Prepayment  Charges
and (b) the Servicing Fee.

         Prepayment  Period:  With respect to any Distribution  Date, the period from the sixteenth day of
the calendar month preceding the calendar month in which such  Distribution  Date occurs through the close
of business on the fifteenth day of the calendar month in which such Distribution Date occurs.

         Primary  Mortgage  Insurance  Policy:  Any primary mortgage  guaranty  insurance policy issued in
connection  with a Mortgage  Loan which  provides  compensation  to a Mortgage Note holder in the event of
default  by the  obligor  under such  Mortgage  Note or the  related  Security  Instrument,  if any or any
replacement  policy therefore  through the related Interest  Accrual Period for such  Class relating  to a
Distribution Date.

         Prime Rate:  The prime rate of U.S.  money  center  banks as  published  from time to time in The
Wall Street Journal.

         Principal  Distribution  Amount:  The  Group I  Principal  Distribution  Amount  or the  Group II
Principal Distribution Amount, as applicable.

         Principal Funds: With respect to each Loan Group and each  Distribution  Date, (i) the greater of
zero and the sum, without  duplication,  of (a) all scheduled principal collected on the Mortgage Loans in
the related  Loan Group  during the related Due Period,  (b) all Monthly  Advances  relating to  principal
made on the Mortgage Loans in the related Loan Group on or before the  Distribution  Account Deposit Date,
(c)  Principal  Prepayments  on the  Mortgage  Loans in the related Loan Group,  exclusive  of  Prepayment
Charges  collected  during  the  related  Prepayment  Period,  (d) the  Stated  Principal  Balance of each
Mortgage  Loan in the related Loan Group that was  repurchased  by the Sponsor  pursuant to Section  2.02,
2.03 or 3.21 during the related Due Period,  (e) the aggregate of all Substitution  Adjustment  Amounts in
connection  with the  substitution  of Mortgage  Loans in the related Loan Group  pursuant to Section 2.04
during the related  Due Period,  (f) amounts in respect of  principal  paid by the  Depositor  pursuant to
Section 10.01  allocated to the related Loan Group,  (g) all  Liquidation  Proceeds  collected  during the
related  Prepayment  Period (or, in the case of Subsequent  Recoveries,  during the related Due Period) on
the  Mortgage  Loans in the  related  Loan  Group,  to the  extent  such  Liquidation  Proceeds  relate to
principal,  in each case to the extent remitted by the Servicer to the  Distribution  Account  pursuant to
this  Agreement  and (h) the  principal  portions  of the  amounts,  if any,  transferred  from the  Final
Maturity Reserve Account  allocated to Loan Group I on such  Distribution  Date minus (ii) (a) all amounts
required to be  reimbursed  pursuant to Sections  4.01,  4.03 and 4.05 or as  otherwise  set forth in this
Agreement,  (b) with respect to Loan Group II, any Aggregate  Premium  Amount  payable to the  Certificate
Insurer,  to the extent not  available  from  Interest  Funds for Loan Group II and as provided in Section
4.04(a)(xiii),  and (c) the amount of any Principal  Prepayments in full,  partial Principal  Prepayments,
Net  Liquidation  Proceeds,  Repurchase  Proceeds  and  payments of  Scheduled  Principal,  in that order,
included in  Available  Funds  allocated  to the related  Loan Group for such  Distribution  Date that are
applied as Interest Funds in connection  with any Deferred  Interest in accordance  with the definition of
Net Deferred Interest.

         Principal  Prepayment:  Any payment  (whether  partial or full) or other recovery of principal on
a Mortgage  Loan which is  received  in advance  of its  scheduled  Due Date to the extent  that it is not
accompanied by an amount as to interest  representing  scheduled  interest due on any date or dates in any
month or months  subsequent  to the month of  prepayment,  including  Insurance  Proceeds  and  Repurchase
Proceeds,  but  excluding  the  principal  portion  of Net  Liquidation  Proceeds  received  at the time a
Mortgage Loan becomes a Liquidated Mortgage Loan.

         Private  Certificates:  The Residual  Certificates,  the Class XP Certificates and the Class B-IO
Certificates.

         Prospectus:   The  prospectus,   dated  August  31,  2006,  as  supplemented  by  the  prospectus
supplement  dated  September  27,  2006 (as the same may be amended  from time to time),  relating  to the
offering of the Offered Certificates.

         QIB: A Qualified  Institutional  Buyer as defined in Rule 144A  promulgated  under the Securities
Act.

         Qualified  Insurer:  Any insurance  company duly qualified as such under the laws of the state or
states  in  which  the  related  Mortgaged  Property  or  Mortgaged  Properties  is or are  located,  duly
authorized  and licensed in such state or states to transact  the type of  insurance  business in which it
is engaged and approved as an insurer by the Servicer,  so long as the claims  paying  ability of which is
acceptable  to  the  Rating  Agencies  for  pass-through  certificates  having  the  same  rating  as  the
Certificates rated by the Rating Agencies as of the Closing Date.

         Rating Agencies:  Moody’s and S&P.

         Realized  Loss:  Any  (i) Bankruptcy  Loss or (ii) as to any  Liquidated  Mortgage  Loan, (x) the
Outstanding  Principal  Balance of such Liquidated  Mortgage Loan plus accrued and unpaid interest thereon
at the  Mortgage  Interest  Rate through the last day of the month of such  liquidation,  less (y) the Net
Liquidation  Proceeds with respect to such Mortgage Loan and the related Mortgaged Property.  In addition,
to the extent the Servicer  receives  Subsequent  Recoveries with respect to any Mortgage Loan, the amount
of the Realized  Loss with  respect to that  Mortgage  Loan will be reduced to the extent such  recoveries
are  applied to reduce the Current  Principal  Amount of any Class of  Certificates  (other than the Class
XP, Class X, Class B-IO and Residual  Certificates)  on any  Distribution  Date.  As to any Mortgage  Loan
which has become the  subject of a  Deficient  Valuation,  if the  principal  amount due under the related
Mortgage Note has been reduced,  then “Realized Loss” is the difference  between the principal  balance of
such Mortgage Loan outstanding  immediately  prior to such Deficient  Valuation and the principal  balance
of such Mortgage Loan as reduced by the Deficient Valuation.

         Record Date: For each Class of Offered  Certificates  (other than the Class X Certificates),  the
Underlying  Class I-A-2 and the Class II-B-5  Certificates  and for any  Distribution  Date,  the close of
business on the Business Day prior to such  Distribution  Date. For the Class X  Certificates  and for any
Distribution Date, the last Business Day of the prior calendar month.

         Reference  Bank:  A leading  bank  selected by the  Trustee  that is engaged in  transactions  in
Eurodollar deposits in the international Eurocurrency market.

         Reference Bank Rate: With respect to any Interest Accrual Period,  the arithmetic  mean,  rounded
upwards, if necessary,  to the nearest whole multiple of 0.03125%,  of the offered rates for United States
dollar  deposits  for one month that are quoted by the  Reference  Banks as of 11:00  a.m.,  New York City
time,  on the related  interest  determination  date to prime banks in the London  interbank  market for a
period of one month in  amounts  approximately  equal to the  aggregate  Current  Principal  Amount of the
Offered  Certificates  for such Interest  Accrual Period,  provided that at least two such Reference Banks
provide  such  rate.  If fewer  than two  offered  rates  appear,  the  Reference  Bank  Rate  will be the
arithmetic mean, rounded upwards,  if necessary,  to the nearest whole multiple of 0.03125%,  of the rates
quoted by one or more major banks in New York City,  selected by the Trustee,  as of 11:00 a.m.,  New York
City time, on such date for loans in U.S.  dollars to leading  European banks for a period of one month in
amounts approximately equal to the aggregate Current Principal Amount of the Offered Certificates.

         Regulation  AB:  Subpart  229.1100  -  Asset  Backed   Securities   (Regulation  AB),  17  C.F.R.
§§229.1100-229.1123,  as such may be amended  from time to time,  and  subject to such  clarification  and
interpretation as have been provided by the Commission in the adopting release  (Asset-Backed  Securities,
Securities  Act Release No.  33-8518,  70 Fed.  Reg.  1,506,  1,531 (Jan. 7, 2005)) or by the staff of the
Commission, or as may be provided by the Commission or its staff from time to time.

         Reimbursement Amount:  As defined in the Certificate Insurance Policy.

         Reinvestment  Agreements:  One  or  more  reinvestment  agreements,   acceptable  to  the  Rating
Agencies, from a bank, insurance company or other corporation or entity (including the Trustee).

         Relief Act:  The Servicemembers Civil Relief Act, as amended, or similar state law.

         Relief Act Mortgage  Loan: Any Mortgage Loan as to which the Scheduled  Payment  thereof has been
reduced due to the application of the Relief Act.

         Remaining Excess Spread:  With respect to any Distribution  Date and each Loan Group, the related
Excess Spread  remaining after  distribution of any related Extra Principal  Distribution  Amount for such
Distribution Date.

         REMIC: A “real estate  mortgage  investment  conduit”  within the meaning of  Section 860D of the
Code.

         REMIC  Administrator:  The Trustee;  provided that if the REMIC Administrator is found by a court
of competent  jurisdiction  to no longer be able to fulfill its obligations as REMIC  Administrator  under
this Agreement the Servicer shall appoint a successor  REMIC  Administrator,  subject to assumption of the
REMIC Administrator obligations under this Agreement.

         REMIC  Opinion:  An Opinion  of  Independent  Counsel,  to the effect  that the  proposed  action
described therein would not, under the REMIC  Provisions,  (i) cause any 2006-AR2 REMIC to fail to qualify
as a REMIC while any regular  interest in such  2006-AR2  REMIC is  outstanding,  (ii) result  in a tax on
prohibited  transactions with respect to any 2006-AR2 REMIC or (iii) constitute a taxable  contribution to
any 2006-AR2 REMIC after the Startup Day.

         REMIC  Provisions:  The  provisions  of the  federal  income tax law  relating  to REMICs,  which
appear at Sections  860A through 860G of the Code,  and related  provisions  and  regulations  promulgated
thereunder, as the foregoing may be in effect from time to time.

         REMIC  Regular  Interest:  Any of the REMIC I  Regular  Interests,  REMIC II  Regular  Interests,
REMIC III Regular Interests and REMIC IV Regular Interests.

         REMIC I:  The  segregated  pool of  assets,  with  respect  to  which a  REMIC  election  is made
pursuant  to  this  Agreement,  exclusive  of any  assets  held in the  Final  Maturity  Reserve  Account,
consisting of:

         (a)      the Group I Mortgage Loans and the related  Mortgage Files and collateral  securing such
Mortgage Loans,

         (b)      all payments on and  collections  in respect of the Group I Mortgage Loans due after the
Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account (other than
amounts  representing  Prepayment  Charges in respect  of  Prepayment  Charge  Loans)  and  identified  as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group I  Mortgage  Loan and that  has been  acquired  for the
benefit  of the  Certificateholders  and  the  Certificate  Insurer  by  foreclosure  or  deed  in lieu of
foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC I Available  Distribution  Amount:  For any  Distribution  Date,  the Available  Funds with
respect to Loan Group I.

         REMIC I  Distribution  Amount:  On each  Distribution  Date,  the REMIC I Available  Distribution
Amount,  in the following  order of priority,  shall be  distributed by REMIC I to REMIC III on account of
the REMIC I Regular  Interests  and to the Holders of the Class R  Certificates  in respect of Component I
thereof:

                           (i)      to REMIC III as the holder of REMIC I Regular Interests,  pro rata, in
         an  amount  equal to (A) the  Uncertificated  Accrued  Interest  for each  such  REMIC I  Regular
         Interest  for  such  Distribution  Date  reduced,  in each  case,  by any Net  Deferred  Interest
         allocated to such REMIC I Regular  Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to REMIC III as the holder of REMIC I Regular  Interests  LT1,
         LT2,  LT3 and LT4, in an amount  equal to the  remainder  of the REMIC I  Available  Distribution
         Amount after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect  of REMIC I Regular  Interests  LT2,  LT3 and LT4,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC I Regular  Interest  LT1 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any remainder in respect of each of REMIC I Regular  Interests  (other
                           than  REMIC I  Regular  Interests  LT1 and W),  pro  rata  according  to  their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component I thereof.

         REMIC I Interest:  The REMIC I Regular Interests and Component I of the Class R Certificates.

         REMIC I Net  Deferred  Interest:  Net  Deferred  Interest  for Loan Group I for any  Distribution
Date  shall  be  allocated  to  REMIC  I  Regular  Interest  LT1  in  reduction  of  the  portion  of  the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC I  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts  by which the
Uncertificated  Principal  Balances of the REMIC I Regular  Interests will be reduced on such Distribution
Date by the allocation of REMIC I Realized Losses and REMIC I Net Deferred  Interest and the  distribution
of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y1 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT1  after
distributions  and the  allocation  of REMIC I Net Deferred  Interest  and REMIC I Realized  Losses on the
prior Distribution Date.

                  Y2 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT2  after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y3 =     the  Uncertificated  Principal  Balance of REMIC I  Regular  Interest LT3 after
distributions and the allocation of REMIC I Realized Losses on the prior Distribution Date.

                  Y4 =the  Uncertificated   Principal  Balance  of  REMIC I  Regular  Interest  LT4  after
distributions  and the allocation of REMIC I Realized  Losses on the prior  Distribution  Date (note: Y3 =
Y4).

                  ΔY1 =    the REMIC I Regular Interest LT1 Principal Reduction Amount.

                  ΔY2 =    the REMIC I Regular Interest LT2 Principal Reduction Amount.

                  ΔY3 =    the REMIC I Regular Interest LT3 Principal Reduction Amount.

                  ΔY4 =    the REMIC I Regular Interest LT4 Principal Reduction Amount.

                  P0 =the  aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests
after  distributions  and the allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest on
the prior Distribution Date.

                  P1 =the  aggregate  Uncertificated  Principal  Balance of the REMIC I Regular  Interests
after  distributions  and the allocation of REMIC I Realized  Losses and REMIC I Net Deferred  Interest to
be made on such Distribution Date.

                  ΔP =P0 - P1 = the aggregate of the REMIC I Principal Reduction Amounts.

                        =  the aggregate of the REMIC I Net Deferred  Interest and  principal  portions of
REMIC I Realized  Losses to be allocated  to, and the principal  distributions  to be made on, the Group I
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class I-X and Class I-B-IO Certificates for prior Distributions Dates).

                  R0 =     the  Modified  Net Rate Cap for the  Certificates  related  Loan  Group I after
giving  effect to amounts  distributed  and REMIC I  Realized  Losses  and REMIC I Net  Deferred  Interest
allocated on the prior Distribution Date.

                  R1 =     the  Modified Net Rate Cap for the  Certificates  related to Loan Group I after
giving effect to amounts to be distributed and REMIC I Realized  Losses and REMIC I Net Deferred  Interest
to be allocated on such Distribution Date.

                  α =(Y2 +  Y3)/P0.  The  initial  value of α on the  Closing  Date  for use on the  first
Distribution Date shall be 0.0001.

                  γ0 =     the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions to be made on such  Distribution  Date and (ii) the aggregate  Current Principal Amount
for such  Class  after  distributions  and the  allocation  of REMIC I  Realized  Losses  and  REMIC I Net
Deferred Interest on the prior Distribution Date and (B) R0*P0.

                  γ1  =    the lesser of (A) the sum for all Classes of Group I  Certificates  (other than
the Class I-B-IO  Certificates  and the Class I-X  Certificates)  of the product for each Class of (i) the
monthly  interest rate (as limited by the Modified Net Rate Cap, if applicable) for such Class  applicable
for  distributions  to be made on the next  succeeding  Distribution  Date and (ii) the aggregate  Current
Principal  Amount for such Class after  distributions  and the  allocation of REMIC I Realized  Losses and
REMIC I Net Deferred Interest to be made on such Distribution Date and (B) R1*P1.

                  Then, based on the foregoing definitions:

                  ΔY1 =    ΔP - ΔY2 - ΔY3 - ΔY4;

                  ΔY2 =    (α/2){( γ0R1 - γ1R0)/R0R1};

                  ΔY3 =    αΔP - ΔY2; and

                  ΔY4 =    ΔY3.

                  if both ΔY2 and ΔY3, as so determined, are non-negative numbers.  Otherwise:

                  (1)If ΔY2, as so determined, is negative, then

                  ΔY2 = 0;

                  ΔY3 = α{γ1R0P0 - γ0R1P1}/{γ1R0};

                  ΔY4 = ΔY3; and

                  ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

                  (2)If ΔY3, as so determined, is negative, then

                  ΔY3 = 0;

                  ΔY2 = α{γ1R0P0 - γ0R1P1}/{2R1R0P1 -  γ1R0};

                  ΔY4 = ΔY3; and

         ΔY1 = ΔP - ΔY2 - ΔY3 - ΔY4.

         REMIC I Realized  Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group I for the related Due Period shall be allocated to REMIC I Regular  Interests  LT1, LT2, LT3 and LT4
as follows:  The interest  portion of such  Realized  Losses,  if any,  shall be allocated to such REMIC I
Regular Interests,  pro rata according to the amount of interest accrued but unpaid thereon,  in reduction
thereof.  Any interest portion of such Realized Losses in excess of the amount  allocated  pursuant to the
preceding  sentence shall be treated as a principal  portion of Realized  Losses not  attributable  to any
specific Mortgage Loan and allocated pursuant to the succeeding  sentences.  The principal portion of such
Realized  Losses shall be allocated to such REMIC I Regular  Interests as follows:  (1) first,  to REMIC I
Regular  Interests LT2, LT3 and LT4, pro rata according to their  respective  REMIC I Principal  Reduction
Amounts,  provided  that  such  allocation  to such  REMIC I Regular  Interests  shall  not  exceed  their
respective REMIC I Principal  Reduction Amounts for such Distribution  Date, and (2) second,  any Realized
Losses not allocated to such REMIC I Regular  Interests  pursuant to the proviso of clause (1) above shall
be allocated to REMIC I Regular Interest LT1.

         REMIC I Regular Interest:  Any of the separate  non-certificated  beneficial  ownership interests
in REMIC I set forth in  Section 5.01(c)  and issued  hereunder and designated as a “regular  interest” in
REMIC I.  Each REMIC I Regular  Interest shall accrue  interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC I Regular  Interest in  Section 5.01(c),  and shall be entitled to  distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC I Regular Interests are set forth in Section 5.01(c).

         REMIC I Regular  Interest LT1 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT1  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I  Realized  Losses and REMIC I Net  Deferred  Interest  allocated  to REMIC I Regular
Interest LT1 on such Distribution Date.

         REMIC I Regular  Interest LT2 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT2  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT2 on such  Distribution
Date.

         REMIC I Regular  Interest LT3 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT3  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT3 on such  Distribution
Date.

         REMIC I Regular  Interest LT4 Principal  Distribution  Amount:  For any  Distribution  Date,  the
excess,  if any, of the REMIC I Regular  Interest LT4  Principal  Reduction  Amount for such  Distribution
Date over the REMIC I Realized  Losses  allocated  to REMIC I Regular  Interest  LT4 on such  Distribution
Date.

         REMIC II:  The  segregated  pool of  assets,  with  respect  to  which a REMIC  election  is made
pursuant to this Agreement, consisting of:

         (a)      the Group II  Mortgage  Loans and the related  Mortgage  Files and  collateral  securing
such Mortgage Loans,

         (b)      all  payments on and  collections  in respect of the Group II  Mortgage  Loans due after
the Cut-off Date as shall be on deposit in the Custodial  Account or in the  Distribution  Account  (other
than amounts  representing  Prepayment  Charges in respect of Prepayment  Charge Loans) and  identified as
belonging to the Trust Fund,

         (c)      property  that  secured  a Group II  Mortgage  Loan and that has been  acquired  for the
benefit  of the  Certificateholders  and  the  Certificate  Insurer  by  foreclosure  or  deed  in lieu of
foreclosure,

         (d)      the hazard insurance policies and Primary Mortgage Insurance Policy, if any, and

         (e)      all proceeds of clauses (a) through (d) above.

         REMIC II Available  Distribution  Amount:  For any  Distribution  Date, the Available  Funds with
respect to Loan Group II.

         REMIC II Distribution  Amount:  On each  Distribution  Date, the REMIC II Available  Distribution
Amount,  in the following  order of priority,  shall be distributed by REMIC II to REMIC III on account of
the REMIC II Regular  Interests and to the Holders of the Class R Certificates  in respect of Component II
thereof:

                            (i)     to REMIC  III as the  holder of the REMIC II  Regular  Interests,  pro
         rata,  in an amount  equal to (A) the  Uncertificated  Accrued  Interest  for each such  REMIC II
         Regular Interest for such Distribution  Date reduced,  in each case, by any Net Deferred Interest
         allocated to such REMIC II Regular Interest for such  Distribution  Date, plus (B) any amounts in
         respect thereof remaining unpaid from previous Distribution Dates;

                           (ii)             to  REMIC  III  as  the   holder  of  the  REMIC  II   Regular
         Interests,  in an amount equal to the  remainder of the REMIC II  Available  Distribution  Amount
         after the distributions made pursuant to clause (i) above, allocated as follows:

                           (A)              in  respect of REMIC II Regular  Interests  LT6,  LT7 and LT8,
                           their respective Principal Distribution Amounts;

                           (B)      in respect of REMIC II Regular  Interest LT5 any  remainder  until the
                           Uncertificated Principal Balance thereof is reduced to zero;

                           (C)      any  remainder  in respect  of each of the REMIC II Regular  Interests
                           (other  than  REMIC II  Regular  Interest  LT5),  pro rata  according  to their
                           respective  Uncertificated  Principal  Balances as reduced by the distributions
                           deemed  made  pursuant  to (A) above,  until  their  respective  Uncertificated
                           Principal Balances are reduced to zero; and

                           (iii)            any   remaining   amounts  to  the  Holders  of  the  Class  R
         Certificates in respect of Component II thereof.

         REMIC II Interest:  The REMIC II Regular Interests and Component II of the Class R Certificates.

         REMIC II Net  Deferred  Interest:  Net Deferred  Interest for Loan Group II for any  Distribution
Date  shall  be  allocated  to  REMIC  II  Regular  Interest  LT5  in  reduction  of  the  portion  of the
Uncertificated  Accrued Interest thereon  distributable on the related  Distribution Date and shall result
in an increase in the Uncertificated Principal Balance thereof to the extent of such reduction.

         REMIC II  Principal  Reduction  Amounts:  For any  Distribution  Date,  the  amounts by which the
Uncertificated  Principal  Balances of the REMIC II Regular Interests will be reduced on such Distribution
Date  by the  allocation  of  REMIC  II  Realized  Losses  and  REMIC  II Net  Deferred  Interest  and the
distribution of principal, determined as follows:

                  For purposes of the  succeeding  formulas the following  symbols shall have the meanings
set forth below:

                  Y5 =the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT5  after
distributions  and the  allocation of REMIC II Net Deferred  Interest and REMIC II Realized  Losses on the
prior Distribution Date.

                  Y6 =the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT6  after
distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y7 =the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT7  after
distributions and the allocation of REMIC II Realized Losses on the prior Distribution Date.

                  Y8 =the  Uncertificated  Principal  Balance  of  REMIC II  Regular  Interest  LT8  after
distributions  and the allocation of REMIC II Realized Losses on the prior  Distribution  Date.  (note: Y7
= Y8).

                  ΔY5 =    the REMIC II Regular Interest LT5 Principal Reduction Amount.

                  ΔY6 =    the REMIC II Regular Interest LT6 Principal Reduction Amount.

                  ΔY7 =    the REMIC II Regular Interest LT7 Principal Reduction Amount.

                  ΔY8 =    the REMIC II Regular Interest LT8 Principal Reduction Amount.

                  Q0 =the aggregate  Uncertificated  Principal  Balance of the REMIC II Regular  Interests
after  distributions  and the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest on
the prior Distribution Date.

                  Q1 =the aggregate  Uncertificated  Principal  Balance of the REMIC II Regular  Interests
after  distributions  and the allocation of REMIC II Realized Losses and REMIC II Net Deferred Interest to
be made on such Distribution Date.

                  ΔQ =Q0 - Q1 = the aggregate of the REMIC II Principal Reduction Amounts.

                  =the  aggregate of the REMIC II Net Deferred  Interest and  principal  portions of REMIC
II  Realized  Losses to be  allocated  to, and the  principal  distributions  to be made on, the  Group II
Certificates  on such  Distribution  Date (including  distributions  of accrued and unpaid interest on the
Class II-B-IO Certificates for prior Distribution Dates).

                  S0 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage Loans in Loan Group II after giving effect to amounts  distributed  and REMIC II Realized  Losses
and REMIC II Net Deferred Interest allocated on the prior Distribution Date.

                  S1 =     the  weighted  average  (stated  as a  monthly  rate)  of the Net  Rates on the
Mortgage  Loans in Loan Group II after giving  effect to amounts to be  distributed  and REMIC II Realized
Losses and REMIC II Net Deferred Interest to be allocated on such Distribution Date.

                  β =(Y6 +  Y7)/Q0.  The  initial  value of β on the  Closing  Date  for use on the  first
Distribution Date shall be 0.0001.

                  Γ0 =     the lesser of (A) the sum for all Classes of Group II Certificates  (other than
the Class  II-B-IO  Certificates)  of the  product  for each Class of (i) the  monthly  interest  rate (as
limited  by the  Net  Rate  Cap  for  Loan  Group  II,  if  applicable)  for  such  Class  applicable  for
distributions to be made on such  Distribution  Date and (ii) the aggregate  Current  Principal Amount for
such Class after  distributions  and the allocation of REMIC II Realized  Losses and REMIC II Net Deferred
Interest on the prior Distribution Date and (B) S0*Q0.

                  Γ1  =    the lesser of (A) the sum for all Classes of Group II Certificates  (other than
the Class  II-B-IO  Certificates)  of the  product  for each Class of (i) the  monthly  interest  rate (as
limited  by the  Net  Rate  Cap  for  Loan  Group  II,  if  applicable)  for  such  Class  applicable  for
distributions  to be made on the  next  succeeding  Distribution  Date  and  (ii)  the  aggregate  Current
Principal  Amount for such Class after  distributions  and the allocation of REMIC II Realized  Losses and
REMIC II Net Deferred Interest to be made on such Distribution Date and (B) S1*Q1.

                  Then, based on the foregoing definitions:

                  ΔY5 =    ΔQ - ΔY6 - ΔY7 - ΔY8;

                  ΔY6 =    (β/2){(Γ0S1 - Γ1S0)/S0S1};

                  ΔY7 =    βΔQ - ΔY6; and

                  ΔY8 =    ΔY7.

                  if both ΔY6 and ΔY7, as so determined, are non-negative numbers.  Otherwise:

                  (1)If ΔY6, as so determined, is negative, then

                  ΔY6 = 0;

                  ΔY7 = β{Γ1S0Q0 - Γ0S1Q1}/{Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

                  (2)If ΔY7, as so determined, is negative, then

                  ΔY7 = 0;

                  ΔY6 = β{Γ1S0Q0 - Γ0S1Q1}/{2S1S0Q1 -  Γ1S0};

                  ΔY8 = ΔY7; and

                  ΔY5 = ΔQ - ΔY6 - ΔY7 - ΔY8.

         REMIC II Realized Losses:  For any Distribution  Date,  Realized Losses on Mortgage Loans in Loan
Group II for the related Due Period  shall be allocated to REMIC II Regular  Interests  LT5,  LT6, LT7 and
LT8 as follows:  The interest  portion of such Realized  Losses,  if any, shall be allocated to such REMIC
II Regular  Interests,  pro rata  according  to the amount of  interest  accrued  but unpaid  thereon,  in
reduction  thereof.  Any  interest  portion  of such  Realized  Losses in excess of the  amount  allocated
pursuant  to the  preceding  sentence  shall be treated as a  principal  portion  of  Realized  Losses not
attributable  to any specific  Mortgage  Loan and  allocated  pursuant to the  succeeding  sentences.  The
principal  portion of such  Realized  Losses  shall be  allocated  to such REMIC II Regular  Interests  as
follows:  (1)  first,  to  REMIC II  Regular  Interests  LT6,  LT7 and LT8,  pro rata  according  to their
respective REMIC II Principal  Reduction  Amounts,  provided that such allocation to such REMIC II Regular
Interests shall not exceed their respective  REMIC II Principal  Reduction  Amounts for such  Distribution
Date, and (2) second,  any Realized  Losses not allocated to such REMIC II Regular  Interests  pursuant to
the proviso of clause (1) above shall be allocated to REMIC II Regular Interest LT5.

         REMIC II Regular Interest:  Any of the separate  non-certificated  beneficial ownership interests
in REMIC II set forth in  Section 5.01(c)  and issued hereunder and designated as a “regular  interest” in
REMIC II.  Each REMIC II Regular Interest shall accrue interest at the  Uncertificated  Pass-Through  Rate
specified for such REMIC II  Regular Interest in  Section 5.01(c),  and shall be entitled to distributions
of principal,  subject to the terms and  conditions  hereof,  in an aggregate  amount equal to its initial
Uncertificated  Principal  Balance as set forth in  Section 5.01(c).  The  designations for the respective
REMIC II Regular Interests are set forth in Section 5.01(c).

         REMIC II Regular  Interest LT5 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT5 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses and REMIC II Net Deferred  Interest  allocated to REMIC II Regular
Interest LT5 on such Distribution Date.

         REMIC II Regular  Interest LT6 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT6 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT6 on such  Distribution
Date.

         REMIC II Regular  Interest LT7 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT7 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT7 on such  Distribution
Date.

         REMIC II Regular  Interest LT8 Principal  Distribution  Amount:  For any  Distribution  Date, the
excess,  if any, of the REMIC II Regular  Interest LT8 Principal  Reduction  Amount for such  Distribution
Date over the REMIC II Realized  Losses  allocated to REMIC II Regular  Interest LT8 on such  Distribution
Date.

         REMIC III:  That group of assets  contained in the Trust Fund  designated  as a REMIC  consisting
of the REMIC I Regular Interests and the REMIC II Regular Interests and any proceeds thereof.

         REMIC  III  Available  Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed with respect to the REMIC I Regular Interests and the REMIC II Regular  Interests  pursuant to
Section 6.07.

         REMIC III Distribution  Amount: For any Distribution  Date, the REMIC III Available  Distribution
Amount shall be deemed  distributed by REMIC III to the holders of the Certificates  (other than the Class
R, Class R-X, Class B-IO and Class XP Certificates)  on account of the REMIC III Regular  Interests (other
than REMIC III Regular  Interests  I-B-IO,  I-B-IO-P,  II-B-IO and II-B-IO-P),  to REMIC III on account of
REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and II-B-IO-P and to the holders of Class R
Certificates  in respect of  Component  III  thereof,  as follows:  to each REMIC III Regular  Interest in
respect of Uncertificated  Accrued Interest thereon and the Uncertificated  Principal Balance thereof, the
amount  distributed in respect of interest and principal on the Class or Classes of  Certificates  bearing
the same  designation  (with such amounts  having the same character as interest or principal with respect
to the REMIC III Regular  Interest  as they have with  respect to such  Certificates),  except that (1) no
amount  paid to any  Certificate  in respect of any Basis Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amount  or, in the case of the  Class  I-A or Class I-B  Certificates,  in  respect  of  interest
accrued at a  Pass-Through  Rate in excess of the Modified  Net Rate Cap,  shall be included in the amount
paid in respect of the  related  REMIC III  Regular  Interest  and (2) any amount paid in respect of Basis
Risk  Shortfalls,  Basis Risk Shortfall  Carryforward  Amounts and, in the case of the Class I-A and Class
I-B  Certificates,  interest accrued at a Pass-Through  Rate in excess of the Modified Net Rate Cap, shall
be  deemed  paid with  respect  to REMIC III  Regular  Interest  I-B-IO-I  or REMIC III  Regular  Interest
II-B-IO-I,  as applicable,  in respect of accrued and unpaid interest thereon. Any remaining amount of the
REMIC III Available  Distribution  Amount shall be  distributed to the holders of the Class R Certificates
in respect of Component III thereof.

         REMIC  III  Interests:  The  REMIC  III  Regular  Interests  and  Component  III of the  Class  R
Certificates.

         REMIC III Net  Deferred  Interest:  Net  Deferred  Interest  for any  Distribution  Date shall be
allocated to the REMIC III Regular  Interests  to the same extent that Net Deferred  Interest is allocated
to the  Class of  Certificates  bearing  the same  designation,  except  that  any Net  Deferred  Interest
allocated to a Class of Class I-A  Certificates or Class I-B  Certificates in respect of interest  accrued
thereon at a  Pass-Through  Rate in excess of the Modified Net Rate Cap, if  applicable,  shall instead be
allocated to REMIC III Regular Interest I-B-IO-I.

         REMIC III Regular  Interest:  Any of the  separate  beneficial  ownership  interests in REMIC III
set forth in  Section 5.01(c)  and issued  hereunder and designated as a “regular  interest” in REMIC III.
Each REMIC III  Regular Interest (other than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I
and II-B-IO-P)  shall accrue interest at the Pass-Through  Rate for the Class of Certificates  bearing the
same  designation  specified in  Section 5.01(c),  modified as provided in the  footnotes of the REMIC III
table,  if  applicable.  REMIC III Regular  Interest  I-B-IO-I  shall accrue  interest at the Class I-B-IO
Pass-Through  Rate.  REMIC III Regular  Interest  II-B-IO-I  shall  accrue  interest at the Class  II-B-IO
Pass-Through  Rate.  REMIC III Regular  Interests  I-B-IO-P and II-B-IO-P  shall accrue no interest.  Each
REMIC III Regular  Interest  (other than REMIC III Regular  Interests  I-B-IO-I  and  II-B-IO-I)  shall be
entitled to  distributions  of  principal,  subject to the terms and  conditions  hereof,  in an aggregate
amount equal to the Current  Principal  Amount of the Class of Certificates  bearing the same  designation
as set forth in  Section 5.01(c).  The designations  for the respective  REMIC III  Regular  Interests are
set forth in Section 5.01(c).

         REMIC IV: That group of assets  contained in the Trust Fund  designated as a REMIC  consisting of
REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P and any proceeds thereof.

         REMIC  IV  Available   Distribution  Amount:  For  any  Distribution  Date,  the  amounts  deemed
distributed  with respect to REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P
pursuant to Section 6.07.

         REMIC IV Distribution  Amount:  For any  Distribution  Date, the REMIC IV Available  Distribution
Amount  shall be deemed  distributed  by REMIC IV to the  holders  of the Class  I-B-IO  Certificates  the
amounts deemed  distributed with respect to REMIC III Regular  Interests  I-B-IO-I and I-B-IO-P and to the
holders of the Class  II-B-IO  Certificates  the  amounts  deemed  distributed  with  respect to REMIC III
Regular Interests II-B-IO-I and II-B-IO-P.

         REMIC IV Interests:  The REMIC IV Regular Interests and the Class R-X Certificates.

         REMIC IV Regular Interests:  The separate  beneficial  ownership  interests in REMIC IV set forth
in Section 5.01(c)  and issued hereunder and designated as “regular  interests” in REMIC IV.  The REMIC IV
Regular  Interests  shall  accrue  interest at the  Uncertificated  Pass-Through  Rate  specified  for the
REMIC IV Regular  Interests in  Section 5.01(c).  The designations for the REMIC IV Regular  Interests are
set forth in Section 5.01(c).

         REO  Acquisition:  The  acquisition  by the  Servicer on behalf of the Trustee for the benefit of
the Certificateholders and the Certificate Insurer of any REO Property pursuant to Section 3.15.

         REO  Disposition:  As to any REO Property,  a determination  by the Servicer that it has received
all Insurance Proceeds,  Liquidation  Proceeds,  REO Proceeds and other payments and recoveries (including
proceeds of a final  sale) which the  Servicer  expects to be finally  recoverable  from the sale or other
disposition of the REO Property.

         REO Proceeds:  Proceeds, net of expenses, received in respect of any REO Property.

         REO  Property:  A  Mortgaged  Property  acquired  in the name of the  Trust,  for the  benefit of
Certificateholders,  by  foreclosure  or  deed-in-lieu  of  foreclosure  in  connection  with a  defaulted
Mortgage Loan.

         Reportable Event:  As defined in Section 3.18(a)(iii).

         Repurchase  Price:  With respect to any  Mortgage  Loan (or any  property  acquired  with respect
thereto)  required to be  repurchased by the Sponsor  pursuant to the Mortgage Loan Purchase  Agreement or
Article  II of  this  Agreement,  an  amount  equal  to the  excess  of (i)  the  sum of (a)  100%  of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  (b) accrued but unpaid  interest on the Outstanding  Principal  Balance at the
related  Mortgage  Interest  Rate,  through and  including  the last day of the month of  repurchase,  and
(c) any  costs and  damages  (if any)  incurred  by the Trust in  connection  with any  violation  of such
Mortgage  Loan  of any  predatory  or  abusive  lending  laws  over  (ii)  any  portion  of the  Servicing
Compensation, Monthly Advances and advances payable to the purchaser of the Mortgage Loan.

         Repurchase  Proceeds:  The Repurchase  Price in connection with any repurchase of a Mortgage Loan
by the Sponsor and any cash deposit in connection with the substitution of a Mortgage Loan.

         Request for Release:  A request for release in the form attached hereto as Exhibit D.

         Required  Insurance  Policy:  With respect to any Mortgage  Loan,  any insurance  policy which is
required to be maintained from time to time under this Agreement with respect to such Mortgage Loan.

         Reserve Fund:  The separate  trust  account  created and  maintained  by the Trustee  pursuant to
Section 4.08 hereof.

         Residual Certificates:  The Class R Certificates and the Class R-X Certificates.

         Responsible  Officer:  Any officer  assigned to the Corporate Trust Office of the Trustee (or any
successor thereto),  including any Vice President,  Assistant Vice President, Trust Officer, any Assistant
Secretary,  any trust  officer  or any other  officer  of the  Trustee  customarily  performing  functions
similar to those performed by any of the above designated  officers and having direct  responsibility  for
the  administration  of this  Agreement,  and any other  officer of the  Trustee to whom a matter  arising
hereunder may be referred.

         Rule  144A  Certificate:  The  certificate  to  be  furnished  by  each  purchaser  of a  Private
Certificate  (which is also a Physical  Certificate) which is a Qualified  Institutional  Buyer as defined
under Rule 144A promulgated  under the Securities Act,  substantially in the form set forth as Exhibit F-2
hereto.

         S&P:  Standard & Poor’s,  a division of The  McGraw-Hill  Companies,  Inc., and its successors in
interest.

         Sarbanes-Oxley  Act:  The  Sarbanes-Oxley  Act of  2002  and the  rules  and  regulations  of the
Commission promulgated thereunder (including any interpretation thereof by the Commission’s staff).

         Sarbanes-Oxley Certification:  As defined in Section 3.18(a)(iv).

         Scheduled  Payment:  With respect to any Mortgage Loan and any Due Period,  the scheduled payment
or payments of principal  and interest  due during such Due Period on such  Mortgage  Loan which either is
payable  by a  Mortgagor  in such Due  Period  under  the  related  Mortgage  Note or,  in the case of REO
Property, would otherwise have been payable under the related Mortgage Note.

         Scheduled Principal:  The principal portion of any Scheduled Payment.

         Securities Act:  The Securities Act of 1933, as amended.

         Securities  Legend:  “THIS  CERTIFICATE  HAS NOT  BEEN  AND  WILL  NOT BE  REGISTERED  UNDER  THE
SECURITIES  ACT OF 1933,  AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE
HOLDER HEREOF,  BY PURCHASING THIS  CERTIFICATE,  AGREES THAT THIS  CERTIFICATE MAY BE REOFFERED,  RESOLD,
PLEDGED OR OTHERWISE  TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS
AND ONLY (1)  PURSUANT  TO RULE 144A UNDER THE  SECURITIES  ACT (“RULE  144A”) TO A PERSON THAT THE HOLDER
REASONABLY  BELIEVES  IS A  QUALIFIED  INSTITUTIONAL  BUYER  WITHIN  THE  MEANING  OF RULE 144A (A “QIB”),
PURCHASING  FOR ITS OWN  ACCOUNT  OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE  HOLDER  HAS
INFORMED,  IN EACH CASE, THAT THE REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A OR (2) IN  CERTIFICATED  FORM TO AN  “INSTITUTIONAL  ACCREDITED  INVESTOR”  WITHIN  THE  MEANING
THEREOF IN RULE  501(a)(1),  (2),  (3) or (7) OF  REGULATION D UNDER THE ACT OR ANY ENTITY IN WHICH ALL OF
THE EQUITY  OWNERS COME  WITHIN SUCH  PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE
SECURITIES ACT,  SUBJECT TO (A) THE RECEIPT BY THE TRUSTEE OF A LETTER  SUBSTANTIALLY IN THE FORM PROVIDED
IN THE  AGREEMENT  AND (B) THE RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE TRUSTEE
THAT  SUCH  REOFFER,  RESALE,  PLEDGE OR  TRANSFER  IS IN  COMPLIANCE  WITH THE  SECURITIES  ACT AND OTHER
APPLICABLE  LAWS OR IN EACH CASE IN ACCORDANCE  WITH ALL APPLICABLE  SECURITIES  LAWS OF THE UNITED STATES
AND ANY OTHER APPLICABLE  JURISDICTION.  THIS  CERTIFICATE MAY NOT BE ACQUIRED  DIRECTLY OR INDIRECTLY BY,
OR ON BEHALF OF, AN EMPLOYEE  BENEFIT PLAN OR OTHER  RETIREMENT  ARRANGEMENT (A “PLAN”) THAT IS SUBJECT TO
TITLE I OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE
INTERNAL  REVENUE CODE OF 1986,  AS AMENDED (THE  “CODE”),  OR BY A PERSON USING “PLAN  ASSETS” OF A PLAN,
UNLESS THE  PROPOSED  TRANSFEREE  PROVIDES  THE TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE
TRUSTEE  AND THE  SERVICER  AND ON WHICH  THEY MAY RELY  WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE
PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW, WILL NOT CONSTITUTE OR RESULT IN A
NON-EXEMPT  PROHIBITED  TRANSACTION  UNDER SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF
1974,  AS AMENDED,  OR SECTION  4975 OF THE CODE AND WILL NOT  SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY
OBLIGATION OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

         Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged Property
securing a Mortgage Note,  which may be any  applicable  form of mortgage,  deed of trust,  deed to secure
debt or security deed, including any riders or addenda thereto.

         Senior Certificates:  The Class A Certificates and the Class X Certificates.

         Servicer:  As of the Closing Date,  EMC Mortgage  Corporation  and,  thereafter,  its  respective
successors in interest that meet the qualifications of this Agreement.

         Servicing  Criteria:  The  “servicing  criteria” set forth in Item 1122(d) of  Regulation  AB, as
such may be amended from time to time.

         Servicing  Fee: As to any Mortgage Loan and a  Distribution  Date, an amount equal to the product
of (i) the Stated  Principal  Amount of such Mortgage  Loan as of the Due Date in the month  preceding the
month in which such  Distribution  Date occurs and (ii) the  Servicing  Fee Rate,  or, in the event of any
payment of interest  that  accompanies  a Principal  Prepayment in full during the related Due Period made
by the Mortgagor  immediately prior to such prepayment,  interest at the related Servicing Fee Rate on the
Stated Principal Amount of such Mortgage Loan for the period covered by such payment of interest.

         Servicing Fee Rate:  As to any Mortgage Loan, 0.375% per annum.

         Servicing  Officer:  The  President  or a Vice  President or  Assistant  Vice  President or other
authorized officer of the Servicer having direct  responsibility for the administration of this Agreement,
and any other authorized officer of the Servicer to whom a matter arising hereunder may be referred.

         Significance  Estimate:  Each of the Group I Significance  Estimate and the Group II Significance
Estimate, as applicable.

         Significance  Percentage:  Each  of  the  Group  I  Significance  Percentage  and  the  Group  II
Significance Percentage, as applicable.

         Sponsor:  EMC, as mortgage loan seller under the Mortgage Loan Purchase Agreement.

         Startup Day:  September 29, 2006.

         Stated  Principal  Balance:  With  respect to any  Mortgage  Loan or related REO Property and any
Distribution  Date, the  Outstanding  Principal  Balance thereof as of the Cut-off Date (taking account of
the Principal  Payment to be made on such Due Date and  irrespective  of any  delinquency in its payment),
as specified in the  amortization  schedule at the time relating  thereto  (before any  adjustment to such
amortization  schedule by reason of any bankruptcy or similar proceeding  occurring after the Cut-Off Date
(other than a Deficient  Valuation) or any  moratorium or similar  waiver or grace period) plus any amount
by which the Principal  Balance thereof has been increased for Deferred  Interest pursuant to the terms of
the  related  Mortgage  Note on or prior to such  Distribution  Date,  minus the sum of (i) the  principal
portion of the  Scheduled  Payments due with respect to such  Mortgage  Loan during each Due Period ending
prior  to such  Distribution  Date  (and  irrespective  of any  delinquency  in their  payment),  (ii) all
Principal  Prepayments  with  respect  to such  Mortgage  Loan  received  prior to or during  the  related
Prepayment Period,  (iii) all Liquidation  Proceeds to the extent applied by the Servicer as recoveries of
principal in accordance  with this  Agreement  with respect to such Mortgage  Loan,  that were received by
the  Servicer  as of the  close  of  business  on the  last  day of the  calendar  month  related  to such
Distribution  Date and (iv) any Realized  Losses on such  Mortgage  Loan  incurred  prior to or during the
preceding calendar month. The Stated Principal Balance of a Liquidated Mortgage Loan equals zero.

         Stepdown  Date:  (a) With  respect to Loan Group I, the earlier to occur of (i) the  Distribution
Date on which the aggregate  Current  Principal  Amount of the Class I-A  Certificates has been reduced to
zero and (ii) the  later to occur of (x) the  Distribution  Date  occurring  in  October  2009 and (y) the
first  Distribution Date for which the aggregate Current Principal Amount of the Subordinate  Certificates
in the Loan  Group I plus  the  related  Overcollateralization  Amount  divided  by the  aggregate  Stated
Principal  Balance of the Group I Mortgage  Loans is greater  than or equal (i) prior to the  Distribution
Date in September 2012,  26.500% and (ii) on or after the  Distribution  Date in September 2012,  21.200%;
or (b) with  respect  to Loan Group II, the  earlier  to occur of (i) the  Distribution  Date on which the
aggregate  Current  Principal Amount of the Class II-A  Certificates has been reduced to zero and (ii) the
later to occur of (x) the  Distribution  Date  occurring  in October  2009 and (y) the first  Distribution
Date for which the aggregate  Current  Principal Amount of the Subordinate  Certificates in the Loan Group
II plus the related  Overcollateralization Amount divided by the aggregate Stated Principal Balance of the
Group II Mortgage  Loans is greater than or equal (i) prior to the  Distribution  Date in September  2012,
27.001% and (ii) on or after the Distribution Date in September 2012, 21.600%.

         Subcontractor:  Any  vendor,  subcontractor  or  other  Person  that is not  responsible  for the
overall  servicing  (as  “servicing”  is  commonly  understood  by  participants  in  the  mortgage-backed
securities  market) of Mortgage  Loans but  performs one or more  discrete  functions  identified  in Item
1122(d) of Regulation  AB with respect to Mortgage  Loans under the direction or authority of the Servicer
or a Subservicer.

         Subordinate  Certificates:  With  respect  to Loan  Group I, the  Class  I-B  Certificates,  with
respect to Loan Group II, the Class II-B Certificates, as applicable.

         Subsequent  Recoveries:  As of any  Distribution  Date,  amounts  received during the related Due
Period by the Servicer (net of any related expenses  permitted to be reimbursed  pursuant to Section 4.02)
or surplus  amounts  held by the  Servicer to cover  estimated  expenses  (including,  but not limited to,
recoveries in respect of the  representations  and warranties made by the Sponsor pursuant to the Mortgage
Loan Purchase Agreement)  specifically  related to a Liquidated Mortgage Loan or the disposition of an REO
Property prior to the related  Prepayment  Period that resulted in a Realized Loss,  after  liquidation or
disposition of such Mortgage Loan.

         Subservicer:  Any  Person  that  services  Mortgage  Loans  on  behalf  of  the  Servicer  or any
Subservicer  and is  responsible  for  the  performance  (whether  directly  or  through  Subservicers  or
Subcontractors) of a substantial  portion of the material servicing  functions required to be performed by
the Servicer under this Agreement or any  Reconstitution  Agreement that are identified in Item 1122(d) of
Regulation AB.

         Substitute  Mortgage  Loan: A mortgage loan  tendered to the Trust  pursuant to the Mortgage Loan
Purchase  Agreement or  Section 2.04  of this  Agreement,  as applicable,  in each case,  (i) which has an
Outstanding  Principal  Balance not greater nor materially  less than the Mortgage Loan for which it is to
be  substituted;  (ii) which  has a Mortgage  Interest Rate and Net Rate not less than, and not materially
greater than,  such Mortgage Loan;  (iii) which  has a maturity date not materially  earlier or later than
such Mortgage  Loan and not later than the latest  maturity  date of any Mortgage  Loan;  (iv) which is of
the same property type and occupancy type as such Mortgage Loan; (v) which has a  Loan-to-Value  Ratio not
greater  than the  Loan-to-Value  Ratio of such  Mortgage  Loan;  (vi) which  is  current  in  payment  of
principal  and interest as of the date of  substitution;  (vii) as to which the payment  terms do not vary
in any material  respect from the payment  terms of the Mortgage  Loan for which it is to be  substituted,
(viii) which has a Gross Margin,  Periodic Rate Cap and Maximum Lifetime  Mortgage Rate no less than those
of such  Mortgage  Loan,  has the same  Index  and  interval  between  Interest  Adjustment  Dates as such
Mortgage  Loan,  and a Minimum  Lifetime  Mortgage  Rate no lower than that of such Mortgage Loan and (ix)
has a negative amortization cap of no more than 110%.

         Substitution  Adjustment  Amount:  The amount,  if any, required to be paid by the Sponsor to the
Trustee  for  deposit  in the  Distribution  Account  pursuant  to  Section  2.04 in  connection  with the
substitution of a Mortgage Loan.

         Swap  Agreement:  The ISDA Master  Agreement  and related  Confirmation,  dated the Closing Date,
between the Swap  Counterparty  and the Grantor  Trustee under the Grantor Trust Agreement with respect to
the Underlying Class I-A-2 Certificates.

         Swap  Counterparty:  Bear Stearns  Capital  Markets  Inc.,  or any  successor  swap  counterparty
appointed in accordance with the Swap Agreement.

         Tax  Administration  and Tax Matters  Person:  The Trustee and any successor  thereto or assignee
thereof shall serve as tax  administrator  hereunder and as agent for the Tax Matters  Person.  The Holder
of the  largest  percentage  interest  of each Class of  Residual  Certificates  shall be the Tax  Matters
Person for the related REMIC, as more particularly set forth in Section 9.12 hereof.

         Termination  Purchase Price: The price,  calculated as set forth in Section 10.01,  to be paid in
connection with the repurchase of the Mortgage Loans pursuant to Section 10.01.

         Trigger Event:  A Group I Trigger Event or a Group II Trigger Event, as applicable.

         Trust  Fund or Trust:  The  corpus of the trust  created  by this  Agreement,  consisting  of the
Mortgage Loans and the other assets described in Section 2.01(a).

         Trustee:  Wells  Fargo  Bank,  National  Association,  or  its  successor  in  interest,  or  any
successor trustee appointed as herein provided.

         Trustee Fee:                         As defined in Section 9.05.

         Trustee Fee Rate: 0.0020% per annum.

         Uncertificated  Accrued  Interest:  With respect to any  Uncertificated  Regular Interest for any
Distribution  Date,  one  month’s  interest  at the  related  Uncertificated  Pass-Through  Rate  for such
Distribution  Date,  accrued  on  the   Uncertificated   Principal  Balance   immediately  prior  to  such
Distribution Date.  Uncertificated  Accrued Interest for the Uncertificated Regular Interests shall accrue
on the basis of a 360-day year  consisting of twelve  30-day  months except as otherwise  indicated in the
definition of the applicable  Uncertificated  Pass-Through Rate. For purposes of calculating the amount of
Uncertificated  Accrued Interest for the REMIC I Regular  Interests and the REMIC II Regular Interests for
any  Distribution  Date, any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not
covered by Compensating  Interest  Payments)  shall be allocated  among the REMIC I Regular  Interests and
the REMIC II Regular  Interests,  respectively,  pro rata, based on, and to the extent of,  Uncertificated
Accrued  Interest,  as calculated  without  application of this sentence.  For purposes of calculating the
amount of Uncertificated  Accrued Interest for the REMIC III Regular Interests for any Distribution  Date,
any Prepayment  Interest  Shortfalls and Relief Act Shortfalls (to the extent not covered by  Compensating
Interest  Payments)  shall be  allocated  among the REMIC III  Regular  Interests  to the same extent such
amounts are allocated to the Class of Certificates bearing the same designation.

         Uncertificated   Pass-Through   Rate:  The   Uncertificated   REMIC  I  Pass-Through   Rate,  the
Uncertificated  REMIC  II  Pass-Through  Rate,  the  Uncertificated  REMIC  III  Pass-Through  Rate or the
Uncertificated  REMIC IV  Pass-Through  Rate as  applicable.  Any  monthly  calculation  of  interest at a
stated  rate for the  REMIC I  Regular  Interests,  the  REMIC II  Regular  Interests,  REMIC III  Regular
Interest  I-B-IO-I,  REMIC III Regular Interest II-B-IO-I or the REMIC IV Regular Interests shall be based
upon annual interest at such rate divided by twelve.

         Uncertificated  Principal Balance:  The principal amount of any  Uncertificated  Regular Interest
outstanding as of any date of determination.  The  Uncertificated  Principal Balance of each REMIC Regular
Interest shall never be less than zero.

         Uncertificated Regular Interests:  The REMIC I Regular Interests,  the REMIC II Regular Interests
and REMIC III Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P

         Uncertificated  REMIC I Pass-Through  Rate: With respect to any Distribution  Date and: (i) REMIC
I Regular  Interests  LT1 and LT2,  the weighted  average of the Net Rates on the  Mortgage  Loans in Loan
Group I, reduced by the Maximum  Coupon  Strip Rate,  (ii) REMIC I Regular  Interest  LT3,  zero  (0.00%),
(iii) REMIC I Regular  Interest LT4, twice the weighted  average of the Net Rates on the Mortgage Loans in
Loan Group I,  reduced by twice the  Maximum  Coupon  Strip  Rate,  (iv) REMIC I Regular  Interest  W, the
Maximum Coupon Strip Rate and (v) REMIC I Regular Interest I-X-I, 0.700%.

         Uncertificated  REMIC II  Pass-Through  Rate:  With  respect to any  Distribution  Date and:  (i)
REMIC II Regular  Interests  LT5 and LT6, the weighted  average of the Net Rates on the Mortgage  Loans in
Loan Group II, (ii) REMIC II Regular  Interest  LT7,  zero  (0.00%),  and (iii) REMIC II Regular  Interest
LT8, twice the weighted average of the Net Rates on the Mortgage Loans in Loan Group II.

         Underlying  Class  I-A-2  Certificates:  The Class  I-A-2  Certificates  issued  pursuant to this
Pooling and Servicing Agreement.

         Uninsured  Cause:  Any cause of damage to a Mortgaged  Property or related REO Property such that
the complete  restoration of such Mortgaged  Property or related REO Property is not fully reimbursable by
the hazard  insurance  policies  required to be maintained  pursuant to this Agreement,  without regard to
whether or not such policy is maintained.

         United States Person:  A citizen or resident of the United  States,  a corporation or partnership
(including an entity treated as a corporation or partnership  for federal income tax purposes)  created or
organized  in, or under the laws of, the United  States or any state  thereof or the  District of Columbia
(except,  in the case of a  partnership,  to the extent  provided  in  regulations),  provided  that,  for
purposes solely of the Class R  Certificates,  no partnership or other entity treated as a partnership for
United States  federal  income tax purposes  shall be treated as a United States Person unless all persons
that own an interest in such  partnership  either directly or through any entity that is not a corporation
for United  States  federal  income tax purposes are United States  Persons,  or an estate whose income is
subject to United States  federal  income tax  regardless of its source,  or a trust if a court within the
United States is able to exercise  primary  supervision  over the  administration  of the trust and one or
more such United  States  Persons have the  authority to control all  substantial  decisions of the trust.
To the  extent  prescribed  in  regulations  by the  Secretary  of the  Treasury,  which have not yet been
issued,  a trust which was in existence  on  August 20,  1996 (other than a trust  treated as owned by the
grantor under  subpart E of part I of  subchapter J of chapter 1 of the Code),  and which was treated as a
United  States  person on  August 20,  1996 may elect to continue to be treated as a United  States person
notwithstanding the previous sentence.

         Unpaid  Realized  Loss  Amount:  With respect to any  Distribution  Date and any Class of Class A
Certificates and Class B Certificates,  the excess of (i) Applied Realized Loss Amounts  allocated to such
Class over (ii) the sum of all  distributions  to such Class in reduction of such  Applied  Realized  Loss
Amounts on all  previous  Distribution  Dates.  Any  amounts  distributed  to a Class of  Certificates  in
respect of any Unpaid Realized Loss Amount will not be applied to reduce the Current  Principal  Amount of
such Class.

                                                ARTICLE II

                                      Conveyance of Mortgage Loans;
                                    Original Issuance of Certificates

         Section 2.01.     Conveyance  of Mortgage  Loans to  Trustee.  (a)  The  Depositor,  concurrently
with the  execution  and delivery of this  Agreement,  sells,  transfers  and assigns to the Trust without
recourse all its right,  title and interest in and to (i) the  Mortgage  Loans  identified in the Mortgage
Loan  Schedule,  including  all interest due and  principal  received  with respect to the Mortgage  Loans
after the  Cut-off  Date but  excluding  any  payments of  interest  due on or prior to the Cut-off  Date;
(ii) such  assets as shall from time to time be credited or are required by the terms of this Agreement to
be credited to the Custodial  Account,  (iii) such  assets  relating to the Mortgage Loans as from time to
time may be held by the Trustee in the  Distribution  Account and the Reserve  Fund for the benefit of the
Offered  Certificates  (other than the Class X  Certificates  and the  Grantor  Trust  Certificates),  the
Underlying  Class  I-A-2,  the Class  II-B-5  Certificates  and the related  Class B-IO  Certificates,  as
applicable  (iv)  such  assets  relating  to the  Mortgage  Loans as from  time to time may be held by the
Trustee in the Final Maturity  Reserve  Account and such assets  relating to the Group I Mortgage Loans as
from time to time may be held by the Trustee in the Adjustable Rate  Supplemental  Fund for the benefit of
the Group I Offered  Certificates,  (v) any REO  Property,  (vi) the Required  Insurance  Policies and any
amounts  paid or payable by the insurer  under any  Insurance  Policy (to the extent the  mortgagee  has a
claim thereto),  (vii) the  Mortgage Loan Purchase  Agreement to the extent  provided in Section  2.03(a),
(viii) such assets as shall from time to time be credited or are  required by the terms of this  Agreement
to be credited to any of the Accounts and (ix) any  proceeds of the  foregoing.  Although it is the intent
of the parties to this Agreement that the conveyance of the Depositor’s  right,  title and interest in and
to the Mortgage  Loans and other assets in the Trust Fund pursuant to this  Agreement  shall  constitute a
purchase  and sale and not a loan,  in the event that such  conveyance  is deemed to be a loan,  it is the
intent of the  parties  to this  Agreement  that the  Depositor  shall be deemed  to have  granted  to the
Trustee a first priority  perfected  security interest in all of the Depositor’s right, title and interest
in, to and under the Mortgage  Loans and other  assets in the Trust Fund,  and that this  Agreement  shall
constitute a security  agreement  under  applicable  law. The Class  II-A-2  Certificateholders  will also
have the benefit of the Certificate Insurance Policy.

         (b)      In connection with the above transfer and  assignment,  the Sponsor hereby deposits with
the Trustee or the Custodian, as its agent, with respect to each Mortgage Loan:

                  (i)      the original  Mortgage Note,  endorsed without recourse (A) to the order of the
Trustee or (B) in the case of a Mortgage Loan  registered on the MERS system,  in blank,  and in each case
showing an unbroken chain of endorsements  from the originator  thereof to the Person  endorsing it to the
Trustee, or lost note affidavit together with a copy of the related Mortgage Note,

                  (ii)     the original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
the presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall have
been recorded (or if the original is not available,  a copy),  with evidence of such  recording  indicated
thereon (or if clause (w) in the proviso below applies, shall be in recordable form),

                  (iii)    unless the  Mortgage  Loan is a MOM Loan,  a certified  copy of the  assignment
(which  may be in the  form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
Mortgaged Property is located) to “Wells Fargo Bank, National Association,  as Trustee”,  with evidence of
recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or if clause (w) in the
proviso  below  applies or for  Mortgage  Loans with  respect to which the related  Mortgaged  Property is
located in a state  other than  Maryland,  Tennessee,  South  Carolina,  Mississippi  and  Florida,  or an
Opinion of Counsel has been provided as set forth in this Section 2.01(b), shall be in recordable form),

                  (iv)     all intervening assignments of the Security Instrument,  if applicable and only
to the extent available to the Depositor with evidence of recording thereon,

                  (v)      the  original  or a copy of the  policy  or  certificate  of  primary  mortgage
guaranty insurance, to the extent available, if any,

                  (vi)     the original  policy of title  insurance or  mortgagee’s  certificate  of title
insurance or commitment or binder for title insurance, and

                  (vii)    originals of all modification agreements, if applicable and available.

provided,  however,  that in lieu of the  foregoing,  the Depositor  may deliver the following  documents,
under the  circumstances  set forth below: (w) in lieu of the original  Security  Instrument,  assignments
to the Trustee or  intervening  assignments  thereof  which have been  delivered,  are being  delivered or
will, upon receipt of recording  information  relating to the Security  Instrument required to be included
thereon,  be delivered to recording  offices for  recording and have not been returned to the Depositor in
time to permit their  delivery as specified  above,  the  Depositor may deliver a true copy thereof with a
certification by the Depositor,  on the face of such copy,  substantially  as follows:  “Certified to be a
true and correct copy of the  original,  which has been  transmitted  for  recording”;  (x) in lieu of the
Security  Instrument,  assignment to the Trustee or  intervening  assignments  thereof,  if the applicable
jurisdiction  retains the originals of such documents (as evidenced by a certification  from the Depositor
to  such  effect)  the  Depositor  may  deliver  photocopies  of such  documents  containing  an  original
certification by the judicial or other  governmental  authority of the  jurisdiction  where such documents
were  recorded;  and (y) the  Depositor  shall not be  required  to  deliver  intervening  assignments  or
Mortgage  Note  endorsements  between the Sponsor and the  Depositor,  and between the  Depositor  and the
Trustee;  and provided,  further,  however,  that in the case of Mortgage Loans which have been prepaid in
full after the Cut-off  Date and prior to the Closing  Date,  the  Depositor,  in lieu of  delivering  the
above  documents,  may deliver to the Trustee or the  Custodian,  as its agent,  a  certification  to such
effect and shall  deposit all amounts paid in respect of such Mortgage  Loans in the Custodial  Account on
the Closing Date. The Depositor shall deliver such original  documents  (including any original  documents
as to which  certified  copies had  previously  been  delivered) to the Trustee or the  Custodian,  as its
agent,  promptly  after they are  received.  The  Depositor  shall cause the Sponsor,  at its expense,  to
cause each  assignment  of the Security  Instrument  to the Trustee to be recorded not later than 180 days
after the Closing Date,  unless (a) such  recordation is not required by the Rating Agencies or an Opinion
of Counsel  addressed  to the Trustee has been  provided  to the  Trustee  (with a copy to the  Custodian)
which states that  recordation  of such  Security  Instrument  is not required to protect the interests of
the  Certificateholders  in the related  Mortgage  Loans or (b) MERS is identified on the Mortgage or on a
properly  recorded  assignment  of the  Mortgage  as the  mortgagee  of record  solely as nominee  for the
Sponsor and its successor and assigns;  provided,  however,  that each  assignment  shall be submitted for
recording by the Sponsor in the manner  described  above, at no expense to the Trust or the Trustee or the
Custodian,  as its agent,  upon the  earliest  to occur of:  (i) reasonable  direction  by the  Holders of
Certificates  evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the  Trust,
(ii) the  occurrence  of an  Event  of  Default,  (iii) the  occurrence  of a  bankruptcy,  insolvency  or
foreclosure  relating to the Sponsor and (iv) the  occurrence  of a  servicing  transfer as  described  in
Section 8.02  hereof.  Notwithstanding  the  foregoing,  if the Sponsor fails to pay the cost of recording
the  assignments,  such expense will be paid by the Trustee and the Trustee shall be  reimbursed  for such
expenses by the Trust in accordance with Section 9.05.

         Section 2.02.     Acceptance  of  Mortgage  Loans by  Trustee.  (a) The Trustee (on behalf of the
Trust)  acknowledges  the sale,  transfer  and  assignment  of the Trust Fund to it by the  Depositor  and
receipt of,  subject to further  review and the  exceptions  which may be noted pursuant to the procedures
described below,  and declares that it holds, the documents (or certified copies thereof)  delivered to it
or the  Custodian,  as its agent,  pursuant to  Section 2.01,  and declares  that it will continue to hold
those  documents  and any  amendments,  replacements  or  supplements  thereto and all other assets of the
Trust Fund  delivered to it as Trustee in trust for the use and benefit of all present and future  Holders
of the  Certificates.  On the Closing  Date,  with  respect to the Mortgage  Loans,  the  Custodian  shall
acknowledge  with  respect to each  Mortgage  Loan by  delivery  to the  Depositor  and the  Trustee of an
Initial  Certification  receipt of the Mortgage File, but without review of such Mortgage File,  except to
the extent  necessary to confirm that such Mortgage  File contains the related  Mortgage Note or lost note
affidavit.  No later than 90 days after the  Closing  Date (or with  respect  to any  Substitute  Mortgage
Loan,  within  five  Business  Days after the receipt by the Trustee or  Custodian  thereof),  the Trustee
agrees, for the benefit of the  Certificateholders  and the Certificate  Insurer, to review or cause to be
reviewed by the Custodian on its behalf (under the Custodial  Agreement),  each Mortgage File delivered to
it and to execute and deliver,  or cause to be executed and  delivered,  to the  Depositor and the Trustee
an Interim  Certification.  In conducting  such review,  the Trustee or Custodian will  ascertain  whether
all required documents have been executed and received,  and based on the Mortgage Loan Schedule,  whether
those documents  relate,  determined on the basis of the Mortgagor name,  original  principal  balance and
loan number,  to the Mortgage  Loans it has received,  as identified  in the Mortgage  Loan  Schedule.  In
performing  any such review,  the Trustee or the Custodian,  as its agent,  may  conclusively  rely on the
purported due  execution and  genuineness  of any such  document and on the purported  genuineness  of any
signature thereon.  If the Trustee or the Custodian,  as its agent,  finds any document  constituting part
of the Mortgage  File has not been executed or received,  or to be  unrelated,  determined on the basis of
the Mortgagor  name,  original  principal  balance and loan number,  to the Mortgage  Loans  identified in
Exhibit B,  or to appear  defective on its face (a “Material  Defect”),  the Trustee or the Custodian,  as
its agent,  shall promptly  notify the Sponsor.  In accordance  with the Mortgage Loan Purchase  Agreement
the Sponsor  shall  correct or cure any such defect  within  ninety (90) days from the date of notice from
the Trustee or the  Custodian,  as its agent,  of the defect and if the  Sponsor  fails to correct or cure
the defect  within such period,  and such defect  materially  and  adversely  affects the interests of the
Certificateholders  in the related  Mortgage  Loan,  the  Trustee or the  Custodian,  as its agent,  shall
enforce the Sponsor’s  obligation  pursuant to the Mortgage Loan  Purchase  Agreement  within 90 days from
the Trustee’s or the  Custodian’s  notification,  to purchase such Mortgage Loan at the Repurchase  Price;
provided  that,  if such defect would cause the Mortgage  Loan to be other than a “qualified  mortgage” as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  “qualified  mortgage”  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9),  any such cure or  repurchase  must occur  within 90 days from the date such  breach was  discovered;
provided,  however,  that if such defect  relates  solely to the  inability  of the Sponsor to deliver the
original  Security  Instrument  or  intervening  assignments  thereof,  or a  certified  copy  because the
originals of such  documents,  or a certified copy have not been returned by the applicable  jurisdiction,
the Sponsor shall not be required to purchase  such  Mortgage  Loan if the Sponsor  delivers such original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The foregoing  repurchase  obligation  shall not apply in the event that the Sponsor cannot deliver
such original or copy of any document  submitted for recording to the appropriate  recording office in the
applicable  jurisdiction  because such  document has not been  returned by such office;  provided that the
Sponsor  shall instead  deliver a recording  receipt of such  recording  office or, if such receipt is not
available,  a certificate  confirming  that such documents have been accepted for recording,  and delivery
to the Trustee or the  Custodian,  as its agent,  shall be effected by the Sponsor  within  thirty days of
its receipt of the original recorded document.

         (b)      No later  than 180 days  after  the  Closing  Date (or with  respect  to any  Substitute
Mortgage Loan, within five Business Days after the receipt by the Trustee or the Custodian  thereof),  the
Trustee or the Custodian,  as its agent, will review,  for the benefit of the  Certificateholders  and the
Certificate  Insurer,  the  Mortgage  Files  delivered  to it and will  execute and deliver or cause to be
executed  and  delivered  to the  Depositor  and the Trustee a Final  Certification.  In  conducting  such
review,  the Trustee or the Custodian,  as its agent,  will ascertain whether an original of each document
required to be recorded has been  returned from the  recording  office with evidence of recording  thereon
or a certified  copy has been obtained  from the recording  office.  If the Trustee or the  Custodian,  as
its agent,  finds a Material  Defect,  the Trustee or the Custodian,  as its agent,  shall promptly notify
the Sponsor (provided,  however,  that with respect to those documents described in Sections  2.01(b)(iv),
(v) and (vii),  the  Trustee’s and  Custodian’s  obligations  shall extend only to the documents  actually
delivered to the Trustee or the Custodian  pursuant to such  Sections).  In  accordance  with the Mortgage
Loan  Purchase  Agreement,  the Sponsor shall correct or cure any such defect within 90 days from the date
of notice from the Trustee or the Custodian,  as its agent,  of the Material  Defect and if the Sponsor is
unable to cure such defect within such period,  and if such defect  materially  and adversely  affects the
interests  of the  Certificateholders  in the  related  Mortgage  Loan,  the  Trustee  shall  enforce  the
Sponsor’s  obligation under the Mortgage Loan Purchase Agreement to provide a Substitute Mortgage Loan (if
within two years of the Closing Date) or purchase such Mortgage Loan at the  Repurchase  Price;  provided,
however,  that if such defect  would cause the Mortgage  Loan to be other than a  “qualified  mortgage” as
defined in  Section 860G(a)(3)(A)  of the Code and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4),
(5), (6), (7) and (9), without reliance on the provisions of Treasury  Regulation  Section  1.860G-2(a)(3)
or Treasury  Regulation Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to
be treated as a  “qualified  mortgage”  notwithstanding  its failure to meet the  requirements  of Section
860G(a)(3)(A)  of the Code and Treasury  Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9), any such cure,  repurchase  or  substitution  must occur within 90 days from the date such breach was
discovered;  provided,  further,  that if such defect  relates  solely to the  inability of the Sponsor to
deliver the  original  Security  Instrument  or  intervening  assignments  thereof,  or a certified  copy,
because the originals of such  documents or a certified  copy,  have not been  returned by the  applicable
jurisdiction,  the Sponsor shall not be required to purchase such Mortgage  Loan, if the Sponsor  delivers
such original  documents or certified  copy  promptly  upon  receipt,  but in no event later than 360 days
after the  Closing  Date.  The  foregoing  repurchase  obligation  shall  not apply in the event  that the
Sponsor  cannot deliver such original or copy of any document  submitted for recording to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided that the Sponsor shall instead deliver a recording  receipt of such recording office or,
if such receipt is not  available,  a certificate  confirming  that such  documents have been accepted for
recording,  and delivery to the Trustee or the Custodian,  as its agent,  shall be effected by the Sponsor
within thirty days of its receipt of the original recorded document.

         (c)      In the event  that a Mortgage  Loan is  purchased  by the  Sponsor  in  accordance  with
Sections  2.02(a) or (b) above,  the Sponsor shall remit to the Servicer the Repurchase  Price for deposit
in the Custodial Account and the Sponsor shall provide to the Trustee written  notification  detailing the
components of the Repurchase  Price.  Upon deposit of the Repurchase Price in the Custodial  Account,  the
Depositor  shall notify the Trustee and the Custodian,  as agent of the Trustee (upon receipt of a Request
for Release in the form of Exhibit D  attached hereto with respect to such Mortgage  Loan),  shall release
to the Sponsor the related  Mortgage  File and the Trustee shall  execute and deliver all  instruments  of
transfer or assignment,  without recourse,  representation or warranty, furnished to it by the Sponsor, as
are necessary to vest in the Sponsor  title to and rights under the Mortgage  Loan.  Such  purchase  shall
be deemed to have  occurred on the date on which the  Repurchase  Price in available  funds is received by
the Trustee.  The Servicer  shall amend the Mortgage Loan Schedule,  which was previously  delivered to it
by the Depositor in a form agreed to between the Depositor  and the Servicer,  to reflect such  repurchase
and shall promptly  notify the Trustee of such amendment and the Trustee shall promptly  notify the Rating
Agencies and the Servicer of such  amendment.  The  obligation of the Sponsor to  repurchase  any Mortgage
Loan as to which such a defect in a constituent  document exists shall be the sole remedy  respecting such
defect available to the Certificateholders or to the Trustee on their behalf.

         Section 2.03.     Assignment of Interest in the Mortgage Loan Purchase Agreement.
(a) The  Depositor  hereby  assigns  to  the  Trustee,   on  behalf  of  Trust  for  the  benefit  of  the
certificateholders  and the  Certificate  Insurer,  all of its right,  title and  interest in the Mortgage
Loan Purchase  Agreement.  The  obligations of the Sponsor to substitute or repurchase,  as applicable,  a
Mortgage Loan shall be the Trustee’s and the  Certificateholders’  sole remedy for any breach thereof.  At
the request of the  Trustee,  the  Depositor  shall take such  actions as may be  necessary to enforce the
above right,  title and interest on behalf of the Trust and the  Certificateholders  or shall execute such
further  documents as the Trustee may reasonably  require in order to enable the Trustee to carry out such
enforcement.

         (b)      If the  Depositor,  the  Servicer  or  the  Trustee  discovers  a  breach  of any of the
representations  and  warranties  set  forth  in  the  Mortgage  Loan  Purchase  Agreement,  which  breach
materially and adversely  affects the value of the interests of  Certificateholders  or the Trustee in the
related  Mortgage  Loan, the party  discovering  the breach shall give prompt written notice of the breach
to the other  parties.  The  Sponsor,  within 90 days of its  discovery  or  receipt  of notice  that such
breach has  occurred  (whichever  occurs  earlier),  shall cure the breach in all  material  respects  or,
subject to the Mortgage Loan Purchase  Agreement or Section 2.04 of this Agreement,  as applicable,  shall
purchase  the Mortgage  Loan or any  property  acquired  with  respect  thereto from the Trust;  provided,
however,  that if there  is a breach  of any  representation  set  forth  in the  Mortgage  Loan  Purchase
Agreement  or  Section 2.04  of this  Agreement,  as  applicable,  and the  Mortgage  Loan or the  related
property  acquired  with  respect  thereto  has been sold,  then the  Sponsor  shall  pay,  in lieu of the
Repurchase  Price,  any excess of the Repurchase  Price over the Net  Liquidation  Proceeds  received upon
such sale. If the Net Liquidation  Proceeds exceed the Repurchase  Price,  any excess shall be paid to the
Sponsor to the extent not  required by law to be paid to the  borrower.  Any such  purchase by the Sponsor
shall be made by  providing  an amount  equal to the  Repurchase  Price to the Servicer for deposit in the
Custodial  Account and written  notification  detailing  the  components  of such  Repurchase  Price.  The
Sponsor shall notify the Trustee and submit to the Trustee or the  Custodian,  as its agent, a Request for
Release,  and the Trustee  shall  release,  or the Trustee  shall cause the  Custodian to release,  to the
Sponsor the related  Mortgage File and the Trustee shall execute and deliver all  instruments  of transfer
or  assignment  furnished  to it by the  Sponsor,  without  recourse,  representation  or  warranty as are
necessary  to vest in the Sponsor  title to and rights under the  Mortgage  Loan or any property  acquired
with  respect  thereto.  Such  purchase  shall  be  deemed  to have  occurred  on the  date on  which  the
Repurchase  Price in  available  funds is received by the  Trustee.  The Sponsor  shall amend the Mortgage
Loan Schedule to reflect such  repurchase  and shall promptly  notify the Trustee and the Rating  Agencies
of such  amendment.  Enforcement  of the obligation of the Sponsor to purchase (or substitute a Substitute
Mortgage  Loan  for)  any  Mortgage  Loan  or any  property  acquired  with  respect  thereto  (or pay the
Repurchase  Price as set forth in the above  proviso) as to which a breach has occurred and is  continuing
shall  constitute  the sole remedy  respecting  such breach  available  to the  Certificateholders  or the
Trustee on their behalf.

         (c)      In  connection  with any  repurchase  of a  Mortgage  Loan or the cure of a breach  of a
representation  or warranty  pursuant to this Section  2.03,  the Sponsor  shall  promptly  furnish to the
Trustee an officer’s  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  repurchase or cure has been made in accordance  with the terms and  conditions of this Agreement and
that all conditions  precedent to such repurchase or cure have been  satisfied,  including the delivery to
the Trustee of the Repurchase  Price for deposit into the  Distribution  Account,  together with copies of
any Opinion of Counsel  required to be delivered  pursuant to this  Agreement and the related  Request for
Release,  in which the Trustee may rely.  Solely for purposes of the Trustee  providing an  Assessment  of
Compliance,  upon receipt of such  documentation,  the Trustee shall  approve such  repurchase or cure and
which approval shall consist solely of the Trustee’s receipt of such documentation and deposits.

         Section 2.04.     Substitution of Mortgage Loans.  (a)  Notwithstanding  anything to the contrary
in this  Agreement,  in lieu of  purchasing  a  Mortgage  Loan  pursuant  to the  Mortgage  Loan  Purchase
Agreement  or Sections  2.02 or 2.03 of this  Agreement,  the Sponsor may, no later than the date by which
such purchase by the Sponsor would  otherwise be required,  tender to the Trustee (on behalf of the Trust)
a Substitute  Mortgage  Loan  accompanied  by a certificate  of an authorized  officer of the Sponsor that
such  Substitute  Mortgage Loan conforms to the  requirements  set forth in the  definition of “Substitute
Mortgage  Loan” in the Mortgage  Loan  Purchase  Agreement or this  Agreement,  as  applicable;  provided,
however,  that  substitution  pursuant to the Mortgage Loan  Purchase  Agreement or  Section 2.04  of this
Agreement,  as  applicable,  in lieu of  purchase  shall not be  permitted  after the  termination  of the
two-year  period  beginning  on the Startup  Day;  provided,  further,  that if the breach would cause the
Mortgage  Loan to be other than a  “qualified  mortgage” as defined in  Section 860G(a)(3)(A)  of the Code
and Treasury Regulation Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), without reliance on the
provisions of Treasury  Regulation Section  1.860G-2(a)(3) or Treasury  Regulation Section  1.860G-2(f)(2)
or any  other  provision  that  would  allow a  Mortgage  Loan to be  treated  as a  “qualified  mortgage”
notwithstanding  its failure to meet the  requirements of Section  860G(a)(3)(A)  of the Code and Treasury
Regulation  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and (9), any such cure or substitution  must
occur  within 90 days from the date the breach  was  discovered.  The  Trustee  or the  Custodian,  as its
agent,  shall  examine  the  Mortgage  File for any  Substitute  Mortgage  Loan in the manner set forth in
Section 2.02(a)  and the Trustee or the  Custodian,  as its agent,  shall notify the Sponsor,  in writing,
within  five  Business  Days  after  receipt,  whether or not the  documents  relating  to the  Substitute
Mortgage Loan satisfy the  requirements  of the fourth  sentence of Section  2.02(a).  Within two Business
Days after such  notification,  the Sponsor shall  provide to the Trustee for deposit in the  Distribution
Account the amount,  if any, by which the Outstanding  Principal Balance as of the next preceding Due Date
of the  Mortgage  Loan for  which  substitution  is being  made,  after  giving  effect  to the  Scheduled
Principal due on such date,  exceeds the Outstanding  Principal  Balance as of such date of the Substitute
Mortgage  Loan,  after  giving  effect to  Scheduled  Principal  due on such date,  which  amount shall be
treated for the  purposes  of this  Agreement  as if it were the payment by the Sponsor of the  Repurchase
Price for the purchase of a Mortgage  Loan by the  Sponsor.  After such  notification  to the Sponsor and,
if any such excess  exists,  upon  receipt of such  deposit,  the  Trustee  shall  accept such  Substitute
Mortgage Loan which shall  thereafter be deemed to be a Mortgage  Loan  hereunder.  In the event of such a
substitution,  accrued  interest on the Substitute  Mortgage Loan for the month in which the  substitution
occurs and any  Principal  Prepayments  made thereon  during such month shall be the property of the Trust
Fund and accrued  interest for such month on the Mortgage Loan for which the  substitution is made and any
Principal  Prepayments  made  thereon  during  such  month  shall  be the  property  of the  Sponsor.  The
Scheduled  Principal on a Substitute  Mortgage Loan due on the Due Date in the month of substitution shall
be the  property  of the  Sponsor  and  the  Scheduled  Principal  on the  Mortgage  Loan  for  which  the
substitution  is made due on such Due Date shall be the  property of the Trust Fund.  Upon  acceptance  of
the  Substitute  Mortgage Loan (and  delivery to the Trustee or the Custodian as agent of the Trustee,  as
applicable,  of a Request for Release for such Mortgage Loan), the Trustee or the Custodian,  as agent for
the  Trustee,  shall  release to the  Sponsor the  related  Mortgage  File  related to any  Mortgage  Loan
released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or  Section 2.04  of this  Agreement,  as
applicable,  and shall execute and deliver all  instruments of transfer or assignment,  without  recourse,
representation  or warranty in form as provided  to it as are  necessary  to vest in the Sponsor  title to
and rights  under any  Mortgage  Loan  released  pursuant  to the  Mortgage  Loan  Purchase  Agreement  or
Section 2.04  of this  Agreement,  as applicable.  The Sponsor shall deliver the documents  related to the
Substitute  Mortgage Loan in  accordance  with the  provisions of the Mortgage Loan Purchase  Agreement or
Sections  2.01(b)  and  2.02(b) of this  Agreement,  as  applicable,  with the date of  acceptance  of the
Substitute  Mortgage  Loan deemed to be the  Closing  Date for  purposes of the time  periods set forth in
those  Sections.  The  representations  and warranties  set forth in the Mortgage Loan Purchase  Agreement
shall be deemed to have been made by the Sponsor with respect to each  Substitute  Mortgage Loan as of the
date of  acceptance  of such  Mortgage  Loan by the Trustee (on behalf of the  Trust).  The Sponsor  shall
amend the Mortgage  Loan  Schedule to reflect such  substitution  and shall provide a copy of such amended
Mortgage Loan Schedule to the Trustee,  who shall then deliver such amended  Mortgage Loan Schedule to the
Rating Agencies.

         (b)      In  connection  with any  substitution  of a Mortgage  Loan or the cure of a breach of a
representation  or warranty  pursuant to this Section  2.04,  the Sponsor  shall  promptly  furnish to the
Trustee an officer’s  certificate,  signed by a duly authorized  officer of the Sponsor to the effect that
such  substitution  or cure has been made in accordance  with the terms and  conditions of this  Agreement
and that all  conditions  precedent  to such  substitution  or cure have  been  satisfied,  including  the
delivery to the  Trustee of the  Substitution  Adjustment  Amount,  as  applicable,  for deposit  into the
Distribution  Account,  together with copies of any Opinion of Counsel  required to be delivered  pursuant
to this  Agreement  and the  related  Request  for  Release,  in which the  Trustee  may rely.  Solely for
purposes of the Trustee  providing an Assessment of Compliance,  upon receipt of such  documentation,  the
Trustee shall approve such  substitution  or cure, as applicable,  and which approval shall consist solely
of the Trustee’s receipt of such documentation and deposits.

         Section 2.05.     Issuance of Certificates.

         (a)      The Trustee  acknowledges  the assignment to it (on behalf of the Trust) of the Mortgage
Loans and the other  assets  comprising  the Trust  Fund and,  concurrently  therewith,  has  signed,  and
countersigned  and delivered to the  Depositor,  in exchange  therefor,  Certificates  in such  authorized
denominations  representing  such  Fractional  Undivided  Interests as the  Depositor has  requested.  The
Trustee  agrees  that it will hold the  Mortgage  Loans and such other  assets as may from time to time be
delivered   to  it   segregated   on  the  books  of  the   Trustee  in  trust  for  the  benefit  of  the
Certificateholders and the Certificate Insurer.

         (b)      The  Depositor,  concurrently  with the  execution  and  delivery  hereof,  does  hereby
transfer,  assign,  set over and otherwise  convey in trust to the Trustee without recourse all the right,
title  and  interest  of the  Depositor  in and to the  REMIC I Regular  Interests  and  REMIC II  Regular
Interests  and the other  assets of REMIC III for the benefit of the  holders of the REMIC III  Interests,
REMIC III Regular Interests I-B-IO-I,  I-B-IO-P,  II-B-IO-I and II-B-IO-P and the other assets of REMIC IV
for the  benefit of the  holders  of the REMIC IV  Interests.  The  Trustee  acknowledges  receipt of such
Uncertficated  Regular  Interests  and such other assets and declares that it holds and will hold the same
in trust for the  exclusive  use and  benefit  of the  holders  of the REMIC  III  Interests  and REMIC IV
Interests, as applicable.

         Section 2.06.     Representations and Warranties  Concerning the Depositor.  The Depositor hereby
represents and warrants to the Servicer, the Certificate Insurer and the Trustee as follows:

         (a)      the  Depositor  (a) is a  corporation  duly  organized,  validly  existing  and in  good
standing  under the laws of the State of Delaware and (b) is qualified  and in good  standing as a foreign
corporation to do business in each jurisdiction  where such  qualification is necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Depositor’s  business as presently  conducted or on the  Depositor’s  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

         (b)      the Depositor  has full  corporate  power to own its property,  to carry on its business
as presently conducted and to enter into and perform its obligations under this Agreement;

         (c)      the  execution  and  delivery  by  the  Depositor  of  this  Agreement  have  been  duly
authorized by all necessary  corporate action on the part of the Depositor;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the  Depositor or its  properties or the articles of  incorporation  or by-laws of the  Depositor,  except
those  conflicts,  breaches or defaults which would not reasonably be expected to have a material  adverse
effect on the  Depositor’s  ability  to enter  into this  Agreement  and to  consummate  the  transactions
contemplated hereby;

         (d)      the  execution,  delivery and  performance  by the  Depositor of this  Agreement and the
consummation  of the  transactions  contemplated  hereby do not require  the  consent or approval  of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

         (e)      this Agreement has been duly executed and delivered by the Depositor  and,  assuming due
authorization,  execution  and  delivery  by the other  parties  hereto,  constitutes  a valid and binding
obligation of the Depositor  enforceable  against it in accordance  with its terms  (subject to applicable
bankruptcy  and  insolvency  laws and other  similar  laws  affecting  the  enforcement  of the  rights of
creditors generally);

         (f)      there  are no  actions,  suits  or  proceedings  pending  or,  to the  knowledge  of the
Depositor,  threatened against the Depositor,  before or by any court,  administrative agency,  arbitrator
or  governmental  body  (i) with  respect to any of the  transactions  contemplated  by this  Agreement or
(ii) with respect to any other matter which in the judgment of the Depositor will be determined  adversely
to the Depositor and will if determined  adversely to the Depositor  materially  and adversely  affect the
Depositor’s  ability to enter into this Agreement or perform its  obligations  under this  Agreement;  and
the  Depositor  is not in  default  with  respect  to any  order  of  any  court,  administrative  agency,
arbitrator or governmental  body so as to materially and adversely  affect the  transactions  contemplated
by this Agreement; and

         (g)      immediately  prior to the transfer and  assignment to the Trust,  each Mortgage Note and
each  Mortgage were not subject to an  assignment  or pledge,  and the  Depositor had good and  marketable
title to and was the sole owner  thereof and had full right to  transfer  and sell such  Mortgage  Loan to
the Trustee free and clear of any encumbrance, equity, lien, pledge, charge, claim or security interest.

         Section 2.07.     [Reserved].

         Section 2.08.     Purposes and Powers of the Trust.

         The  purpose  of the  common  law trust,  as  created  hereunder,  is to engage in the  following
activities:

         (a)      acquire  and hold the  Mortgage  Loans  and the other  assets of the Trust  Fund and the
proceeds therefrom;

         (b)      to issue the Certificates sold to the Depositor in exchange for the Mortgage Loans;

         (c)      to make payments on the Certificates;

         (d)      to engage in those  activities that are necessary,  suitable or convenient to accomplish
the foregoing or are incidental thereto or connected therewith; and

         (e)      subject to compliance  with this  Agreement,  to engage in such other  activities as may
be required in  connection  with  conservation  of the Trust Fund and the making of  distributions  to the
Certificateholders.

         The Trust is hereby  authorized  to engage in the  foregoing  activities.  The Trustee  shall not
cause the Trust to engage in any activity  other than in  connection  with the  foregoing or other than as
required or authorized by the terms of this  Agreement  while any  Certificate  is  outstanding,  and this
Section 2.08 may not be amended,  without the consent of the Certificateholders  evidencing 51% or more of
the aggregate voting rights of the Certificates.

                                               ARTICLE III

                              Administration and Servicing of Mortgage Loans

         Section 3.01.     Servicer to Act as Servicer.  The Servicer  shall  service and  administer  the
Mortgage  Loans in accordance  with this  Agreement and with Accepted  Servicing  Practices and shall have
full power and authority,  acting alone,  to do or cause to be done any and all things in connection  with
such servicing and  administration  which the Servicer may deem necessary or desirable and consistent with
the terms of this  Agreement and with Accepted  Servicing  Practices and shall exercise the same care that
it  customarily  employs  for its own  account.  In  addition,  the  Servicer  shall  furnish  information
regarding  the  borrower  credit  files  related to such  Mortgage  Loan to credit  reporting  agencies in
compliance  with  the  provisions  of the  Fair  Credit  Reporting  Act  and the  applicable  implementing
regulations.  Except as set forth in this  Agreement,  the Servicer  shall  service the Mortgage  Loans in
accordance with Accepted  Servicing  Practices in compliance  with the servicing  provisions of the Fannie
Mae Guide,  which  include,  but are not limited to,  provisions  regarding  the  liquidation  of Mortgage
Loans, the collection of Mortgage Loan payments,  the payment of taxes,  insurance and other charges,  the
maintenance of hazard  insurance  with a Qualified  Insurer,  the  maintenance of fidelity bond and errors
and omissions insurance,  inspections,  the restoration of Mortgaged Property,  the maintenance of Primary
Mortgage  Insurance  Policies,  insurance  claims,  and  title  insurance,  management  of  REO  Property,
permitted  withdrawals with respect to REO Property,  liquidation reports, and reports of foreclosures and
abandonments  of Mortgaged  Property,  the transfer of Mortgaged  Property,  the release of Mortgage  Loan
Documents,  annual  statements,  and examination of records and facilities.  In the event of any conflict,
inconsistency  or  discrepancy  between any of the servicing  provisions of this  Agreement and any of the
servicing  provisions  of the Fannie Mae Guide,  the  provisions  of this  Agreement  shall control and be
binding upon the Depositor and the Servicer.

         In  instances  in which a Mortgage  Loan is in default or if default is  reasonably  foreseeable,
the Servicer may engage,  either  directly or through  Subservicers,  in a wide variety of loss mitigation
practices including waivers,  modifications,  payment  forbearances,  partial  forgiveness,  entering into
repayment   schedule   arrangements,   and  capitalization  of  arrearages  rather  than  proceeding  with
foreclosure or repossession,  if applicable.  In making that  determination,  the estimated  Realized Loss
that might result if the loan were liquidated  would be taken into account.  In addition,  if the Mortgage
Loan is not in default or if default is not reasonably  foreseeable,  the Servicer may modify the Mortgage
Loan only to the  extent  set forth  herein;  provided  that,  such  modification  will not  result in the
imposition  of taxes on any REMIC or  otherwise  adversely  affect  the REMIC  status  of the  trust.  Any
modified  Mortgage  Loan may  remain in the Trust,  and the  reduction  in  collections  resulting  from a
modification  may result in reduced  distributions  of interest or  principal  on, or may extend the final
maturity of, one or more Classes of Certificates.

         The Servicer  shall provide to each  Mortgagor of a Mortgage Loan all payment  options  listed in
the  related  Mortgage  Note  that  are  available  to  such  Mortgagor  with  respect  to  such  payment,
notwithstanding  any  provision  in the  related  Mortgage  Note that  explicitly  states or implies  that
providing  such options is optional for the servicer of such  Mortgage  Loan or the owner or holder of the
related Mortgage Note.

         Notwithstanding  the foregoing,  the Servicer shall not permit any  modification  with respect to
any Mortgage  Loan that would both  constitute a sale or exchange of such Mortgage Loan within the meaning
of  Section 1001  of the Code and any  proposed,  temporary or final  regulations  promulgated  thereunder
(other than in connection  with a proposed  conveyance or assumption of such Mortgage Loan that is treated
as a Principal  Prepayment in Full) and cause any REMIC formed under this  Agreement to fail to qualify as
a REMIC  under the Code.  Upon  request,  the  Trustee  shall  furnish  the  Servicer  with any  powers of
attorney,  in  substantially  the form  attached  hereto  as  Exhibit  I, and other  documents  in form as
provided to it  necessary or  appropriate  to enable the  Servicer to service and  administer  the related
Mortgage Loans and REO Property.

         The Trustee shall provide  access to the records and  documentation  in possession of the Trustee
regarding   the  related   Mortgage   Loans  and  REO   Property   and  the   servicing   thereof  to  the
Certificateholders,  the FDIC,  and the  supervisory  agents and examiners of the FDIC,  such access being
afforded only upon  reasonable  prior written  request and during normal  business  hours at the office of
the  Trustee;  provided,  however,  that,  unless  otherwise  required by law,  the  Trustee  shall not be
required to provide access to such records and  documentation  if the provision  thereof would violate the
legal right to privacy of any  Mortgagor.  The Trustee shall allow  representatives  of the above entities
to  photocopy  any of the records and  documentation  and shall  provide  equipment  for that purpose at a
charge that covers the Trustee’s actual costs.

         The  Trustee  shall  execute  and  deliver to the  Servicer  any court  pleadings,  requests  for
trustee’s  sale or other  documents  prepared  by the  Servicer  as  necessary  or  desirable  to  (i) the
foreclosure  or trustee’s  sale with respect to a Mortgaged  Property;  (ii) any  legal action  brought to
obtain  judgment  against any  Mortgagor  on the  Mortgage  Note or Security  Instrument;  (iii) obtain  a
deficiency  judgment against the Mortgagor;  or (iv) enforce any other rights or remedies  provided by the
Mortgage Note or Security Instrument or otherwise available at law or equity.

         The Servicer shall not waive any Prepayment Charge unless: (i) the  enforceability  thereof shall
have been limited by bankruptcy, insolvency,  moratorium,  receivership and other similar laws relating to
creditors’  rights  generally,  (ii) the enforcement  thereof is illegal,  or any local,  state or federal
agency has  threatened  legal action if the  prepayment  penalty is enforced,  (iii) the mortgage debt has
been  accelerated  in connection  with a foreclosure or other  involuntary  payment or (iv) such waiver is
standard  and  customary  in  servicing  similar  Mortgage  Loans and relates to a default or a reasonably
foreseeable  default and would,  in the reasonable  judgment of the Servicer,  maximize  recovery of total
proceeds  taking into account the value of such  Prepayment  Charge and the related  Mortgage  Loan.  If a
Prepayment  Charge is waived,  but does not meet the  standards  described  above,  then the  Servicer  is
required to pay the amount of such waived  Prepayment  Charge by remitting such amount to the Depositor by
the Distribution Account Deposit Date.

         Section 3.02.     REMIC-Related  Covenants.  For as long as each 2006-AR2 REMIC shall exist,  the
Trustee  shall act in  accordance  herewith to assure  continuing  treatment of such  2006-AR2  REMIC as a
REMIC,  and the Trustee  shall comply with any  directions of the Depositor or the Servicer to assure such
continuing  treatment.  In  particular,  the  Trustee  shall not (a) sell or permit the sale of all or any
portion of the  Mortgage  Loans or of any  investment  of deposits in an Account  unless such sale is as a
result of a repurchase  of the  Mortgage  Loans  pursuant to this  Agreement or the Trustee has received a
REMIC  Opinion  addressed  to the Trustee  prepared  at the expense of the Trust Fund;  and (b) other than
with respect to a substitution  pursuant to the Mortgage Loan Purchase  Agreement or  Section 2.04 of this
Agreement,  as  applicable,  accept any  contribution  to any 2006-AR2 REMIC after the Startup Day without
receipt of a REMIC Opinion addressed to the Trustee.

         Section 3.03.     Monitoring  of  Subservicers.   (a) The  Servicer  shall  perform  all  of  its
servicing   responsibilities  hereunder  or  may  cause  a  subservicer  to  perform  any  such  servicing
responsibilities  on its  behalf,  but the use by the  Servicer  of a  subservicer  shall not  release the
Servicer from any of its  obligations  hereunder and the Servicer shall remain  responsible  hereunder for
all acts and  omissions  of each  subservicer  as fully as if such acts and  omissions  were  those of the
Servicer.  Any  such  subservicer  must  be  a  Fannie  Mae  approved  seller/servicer  or a  Freddie  Mac
seller/servicer  in good  standing  and no event  shall have  occurred,  including  but not  limited to, a
change in insurance coverage,  which would make it unable to comply with the eligibility  requirements for
lenders  imposed  by  Fannie  Mae  or  for  seller/servicers  by  Freddie  Mac,  or  which  would  require
notification  to  Fannie  Mae or  Freddie  Mac.  The  Servicer  shall  pay all fees and  expenses  of each
subservicer from its own funds, and a subservicer’s fee shall not exceed the Servicing Fee.

         (b)      At the cost and expense of the  Servicer,  without any right of  reimbursement  from the
Custodial  Account,  the Servicer  shall be entitled to  terminate  the rights and  responsibilities  of a
subservicer  and arrange for any  servicing  responsibilities  to be performed by a successor  subservicer
meeting the requirements in the preceding  paragraph,  provided,  however,  that nothing  contained herein
shall be deemed to prevent or prohibit the Servicer,  at the Servicer’s  option,  from electing to service
the related  Mortgage  Loans itself.  In the event that the Servicer’s  responsibilities  and duties under
this Agreement are terminated  pursuant to Section 7.07,  8.01 or 10.01,  and if requested to do so by the
Depositor,  the Servicer shall at its own cost and expense  terminate the rights and  responsibilities  of
each  subservicer  effective as of the date of  termination  of the Servicer.  The Servicer  shall pay all
fees,  expenses or  penalties  necessary  in order to terminate  the rights and  responsibilities  of each
subservicer from the Servicer’s own funds without reimbursement from the Depositor.

         (c)      Notwithstanding  any of the  provisions  of this  Agreement  relating to  agreements  or
arrangements  between the Servicer and a subservicer  or any  reference  herein to actions taken through a
subservicer  or  otherwise,  the Servicer  shall not be relieved of its  obligations  to the Depositor and
shall be  obligated  to the same  extent  and under  the same  terms and  conditions  as if it alone  were
servicing  and  administering  the  Mortgage  Loans.  The  Servicer  shall be  entitled  to enter  into an
agreement  with  a  subservicer  for  indemnification  of the  Servicer  by the  subservicer  and  nothing
contained in this Agreement shall be deemed to limit or modify such indemnification.

         (d)      Any  subservicing  agreement  and any other  transactions  or  services  relating to the
Mortgage  Loans  involving a  subservicer  shall be deemed to be between  such  subservicer  and  Servicer
alone,  and the  Depositor  shall  have  no  obligations,  duties  or  liabilities  with  respect  to such
Subservicer  including no obligation,  duty or liability of Depositor to pay such  subservicer’s  fees and
expenses.  For purposes of  distributions  and advances by the Servicer  pursuant to this  Agreement,  the
Servicer  shall be deemed to have received a payment on a Mortgage  Loan when a  subservicer  has received
such payment.

         Section 3.04.     Fidelity  Bond.  The  Servicer,  at its  expense,  shall  maintain  in effect a
blanket fidelity bond and an errors and omissions  insurance  policy,  affording  coverage with respect to
all  directors,  officers,  employees  and other Persons  acting on the  Servicer’s  behalf,  and covering
errors  and  omissions  in the  performance  of the  Servicer’s  obligations  hereunder.  The  errors  and
omissions  insurance  policy and the fidelity bond shall be in such form and amount  generally  acceptable
for entities serving as servicers.

         Section 3.05.     Power to Act;  Procedures.  The Servicer  shall service the Mortgage  Loans and
shall have full power and  authority,  subject to the REMIC  Provisions  and the  provisions  of Article X
hereof,  to do any and all  things  that it may  deem  necessary  or  desirable  in  connection  with  the
servicing and  administration of the Mortgage Loans,  including but not limited to the power and authority
(i) to execute and deliver,  on behalf of the  Certificateholders  and the Trustee,  customary consents or
waivers and other  instruments and documents,  (ii) to consent to transfers of any Mortgaged  Property and
assumptions  of the Mortgage  Notes and related  Mortgages,  (iii) to  collect any Insurance  Proceeds and
Liquidation  Proceeds,  and (iv) to  effectuate  foreclosure  or other  conversion of the ownership of the
Mortgaged  Property  securing any Mortgage  Loan, in each case, in accordance  with the provisions of this
Agreement,  as  applicable;  provided,  however,  that the  Servicer  shall not (and  consistent  with its
responsibilities  under 3.03,  shall not permit any  subservicer to) knowingly or  intentionally  take any
action,  or fail to take (or fail to cause to be taken) any action  reasonably  within its control and the
scope of duties more  specifically  set forth herein,  that, under the REMIC  Provisions,  if taken or not
taken,  as the case may be, would cause any 2006-AR2  REMIC to fail to qualify as a REMIC or result in the
imposition of a tax upon the Trust Fund  (including but not limited to the tax on prohibited  transactions
as  defined  in  Section 860F(a)(2)  of the  Code and the tax on  contributions  to a REMIC  set  forth in
Section 860G(d)  of the Code)  unless the  Servicer  has  received  an Opinion of Counsel  (but not at the
expense of the  Servicer) to the effect that the  contemplated  action would not cause any 2006-AR2  REMIC
to fail to qualify as a REMIC or result in the  imposition of a tax upon any 2006-AR2  REMIC.  The Trustee
shall furnish the  Servicer,  with any powers of attorney  empowering  the Servicer to execute and deliver
instruments  of  satisfaction  or  cancellation,  or of  partial  or full  release  or  discharge,  and to
foreclose  upon or  otherwise  liquidate  Mortgaged  Property,  and to appeal,  prosecute or defend in any
court  action  relating  to the  Mortgage  Loans  or the  Mortgaged  Property,  in  accordance  with  this
Agreement,  and the Trustee shall execute and deliver such other  documents,  as the Servicer may request,
to enable the Servicer to service and administer  the Mortgage  Loans and carry out its duties  hereunder,
in each case in accordance  with  Accepted  Servicing  Practices  (and the Trustee shall have no liability
for misuse of any such  powers of  attorney  by the  Servicer).  If the  Servicer  or the Trustee has been
advised that it is likely that the laws of the state in which action is to be taken  prohibit  such action
if taken in the name of the  Trustee or that the  Trustee  would be  adversely  affected  under the “doing
business”  or tax laws of such state if such  action is taken in its name,  the  Servicer  shall join with
the Trustee in the  appointment of a co-trustee  pursuant to  Section 9.11  hereof.  In the performance of
its duties  hereunder,  the Servicer  shall be an independent  contractor  and shall not,  except in those
instances where it is taking action in the name of the Trustee, be deemed to be the agent of the Trustee.

         Section 3.06.     Due-on-Sale Clauses; Assumption Agreements.

         (a)      When any  Mortgaged  Property is conveyed by a Mortgagor,  the Servicer or  subservicer,
to the extent it has knowledge of such conveyance,  shall enforce any due-on-sale  clause contained in any
Mortgage Note or Mortgage,  to the extent  permitted under  applicable law and  governmental  regulations,
but only to the extent that such enforcement  will not adversely  affect or jeopardize  coverage under any
Primary  Mortgage  Insurance  Policy.  Notwithstanding  the  foregoing,  the  Servicer is not  required to
exercise  such  rights  with  respect  to a  Mortgage  Loan if the  Person to whom the  related  Mortgaged
Property has been conveyed or is proposed to be conveyed  satisfies the terms and conditions  contained in
the Mortgage Note and Mortgage  related  thereto and the consent of the mortgagee under such Mortgage Note
or Mortgage is not  otherwise  so required  under such  Mortgage  Note or Mortgage as a condition  to such
transfer.  In the event  that the  Servicer  is  prohibited  by law from  enforcing  any such  due-on-sale
clause,  or if coverage under any Primary  Mortgage  Insurance Policy would be adversely  affected,  or if
nonenforcement is otherwise permitted hereunder,  the Servicer is authorized,  subject to Section 3.06(b),
to take or enter  into an  assumption  and  modification  agreement  from or with the  person to whom such
property  has been or is about to be  conveyed,  pursuant to which such person  becomes  liable  under the
Mortgage Note and,  unless  prohibited by applicable  state law, the  Mortgagor  remains  liable  thereon,
provided that the Mortgage  Loan shall  continue to be covered (if so covered  before the Servicer  enters
such  agreement)  by  the  applicable  Primary  Mortgage  Insurance  Policy.  The  Servicer,   subject  to
Section 3.06(b),  is also  authorized  with the prior approval of the insurers under any Primary  Mortgage
Insurance Policy to enter into a substitution of liability  agreement with such Person,  pursuant to which
the  original  Mortgagor is released  from  liability  and such Person is  substituted  as  Mortgagor  and
becomes liable under the Mortgage Note.  Notwithstanding  the foregoing,  the Servicer shall not be deemed
to be in  default  under  this  Section by  reason  of any  transfer  or  assumption  which  the  Servicer
reasonably believes it is restricted by law from preventing, for any reason whatsoever.
         (b)      Subject to the  Servicer’s  duty to  enforce  any  due-on-sale  clause to the extent set
forth in  Section 3.06(a),  in any case in which a  Mortgaged  Property is to be conveyed to a Person by a
Mortgagor,  and such Person is to enter into an assumption or modification  agreement or supplement to the
Mortgage  Note or Mortgage  which  requires the  signature of the Trustee,  or if an instrument of release
signed by the Trustee is required  releasing  the  Mortgagor  from  liability  on the Mortgage  Loan,  the
Servicer is  authorized,  subject to the  requirements  of the  sentence  next  following,  to execute and
deliver,  on behalf  of the  Trustee,  the  assumption  agreement  with the  Person to whom the  Mortgaged
Property  is to be  conveyed  and such  modification  agreement  or  supplement  to the  Mortgage  Note or
Mortgage or other  instruments  as are reasonable or necessary to carry out the terms of the Mortgage Note
or Mortgage or otherwise to comply with any applicable  laws regarding  assumptions or the transfer of the
Mortgaged  Property to such Person;  provided,  however,  that in connection with any such assumption,  no
material  term of the Mortgage  Note may be changed.  Upon receipt of  appropriate  instructions  from the
Servicer in accordance  with the foregoing,  the Trustee shall execute any necessary  instruments for such
assumption  or  substitution  of  liability  delivered to it by the Servicer and as directed in writing by
the Servicer.  Upon the closing of the  transactions  contemplated by such  documents,  the Servicer shall
cause the originals or true and correct copies of the assumption  agreement,  the release (if any), or the
modification  or  supplement  to the  Mortgage  Note or  Mortgage  to be  delivered  to the Trustee or the
Custodian  and  deposited  with the  Mortgage  File for  such  Mortgage  Loan.  Any fee  collected  by the
Servicer or such  related  subservicer  for  entering  into an  assumption  or  substitution  of liability
agreement will be retained by the Servicer or such subservicer as additional servicing compensation.

         Section 3.07.     Release of Mortgage  Files.  (a) Upon  becoming aware of the payment in full of
any  Mortgage  Loan,  or the  receipt by the  Servicer  of a  notification  that  payment in full has been
escrowed  in a  manner  customary  for  such  purposes  for  payment  to  Certificateholders  on the  next
Distribution  Date, the Servicer will,  (or if the Servicer does not, the Trustee may),  promptly  furnish
to the Custodian,  on behalf of the Trustee,  two copies of a certification  substantially  in the form of
Exhibit D hereto signed by a Servicing  Officer or in a mutually  agreeable  electronic format which will,
in lieu of a  signature  on its face,  originate  from a  Servicing  Officer  (which  certification  shall
include a statement  to the effect that all amounts  received in  connection  with such  payment  that are
required to be deposited in the  Custodial  Account  maintained by the Servicer  pursuant to  Section 4.01
have been or will be so  deposited)  and  shall  request  that the  Custodian,  on behalf of the  Trustee,
deliver to the Servicer the related  Mortgage File. Upon receipt of such  certification  and request,  the
Custodian,  on behalf of the Trustee,  shall  promptly  release the related  Mortgage File to the Servicer
and the Trustee and Custodian  shall have no further  responsibility  with regard to such  Mortgage  File.
Upon any such  payment in full,  the Servicer is  authorized,  to give,  as agent for the Trustee,  as the
mortgagee  under the  Mortgage  that  secured  the  Mortgage  Loan,  an  instrument  of  satisfaction  (or
assignment of mortgage without recourse)  regarding the Mortgaged Property subject to the Mortgage,  which
instrument  of  satisfaction  or  assignment,  as the case may be,  shall be  delivered  to the  Person or
Persons  entitled  thereto against receipt  therefor of such payment,  it being understood and agreed that
no expenses  incurred in connection with such  instrument of  satisfaction or assignment,  as the case may
be, shall be chargeable to the Custodial Account.

         In the event the Servicer  satisfies or releases a Mortgage  without having  obtained  payment in
full of the  indebtedness  secured  by the  Mortgage  or  should  it  otherwise  prejudice  any  right the
Certificateholders  or the  Depositor  may have under the Mortgage  Loan  Documents,  the  Servicer,  upon
written demand by the Depositor or the Trustee,  shall remit within one Business Day the then  outstanding
principal balance of the related Mortgage Loan by deposit thereof in the Custodial Account.

         (b)      From time to time and as  appropriate  for the servicing or  foreclosure of any Mortgage
Loan,  the Trustee shall  execute such  documents as shall be prepared and furnished to the Trustee by the
Servicer (in a form  reasonably  acceptable to the Trustee) and as are necessary to the prosecution of any
such proceedings.  The Custodian,  on behalf of the Trustee,  shall, upon the request of the Servicer, and
delivery to the  Custodian,  on behalf of the Trustee,  of two copies of a request for release signed by a
Servicing  Officer  substantially in the form of Exhibit D (or in a mutually  agreeable  electronic format
which will, in lieu of a signature on its face,  originate from a Servicing Officer),  release the related
Mortgage File held in its  possession or control to the  Servicer.  Such trust receipt shall  obligate the
Servicer to return the Mortgage  File to the  Custodian on behalf of the Trustee,  when the need  therefor
by the  Servicer no longer  exists  unless the  Mortgage  Loan shall be  liquidated,  in which case,  upon
receipt of a certificate of a Servicing Officer similar to that hereinabove  specified,  the Mortgage File
shall be released by the Custodian, on behalf of the Trustee or to the Servicer.

         Section 3.08.     Documents, Records and Funds in Possession of Servicer To Be Held for Trustee.

         (a)      The Servicer shall  transmit to the Trustee or Custodian such documents and  instruments
coming into the  possession of the Servicer  from time to time as are required by the terms hereof,  to be
delivered  to the Trustee or  Custodian.  Any funds  received by the  Servicer in respect of any  Mortgage
Loan or which  otherwise are collected by the Servicer as  Liquidation  Proceeds or Insurance  Proceeds in
respect of any  Mortgage  Loan shall be held for the  benefit of the  Trustee  and the  Certificateholders
subject to the  Servicer’s  right to retain or withdraw from the  Custodial  Account the Servicing Fee and
other  amounts as provided in this  Agreement.  The  Servicer  shall  provide  access to  information  and
documentation  regarding the Mortgage  Loans to the Trustee,  its agents and  accountants at any time upon
reasonable request and during normal business hours, and to  Certificateholders  that are savings and loan
associations,  banks  or  insurance  companies,  the  Office  of  Thrift  Supervision,  the  FDIC  and the
supervisory  agents and  examiners of such Office and  Corporation  or  examiners of any other  federal or
state banking or insurance  regulatory  authority if so required by applicable  regulations  of the Office
of Thrift  Supervision or other regulatory  authority,  such access to be afforded without charge but only
upon  reasonable  request in writing  and during  normal  business  hours at the  offices of the  Servicer
designated by it. In  fulfilling  such a request the Servicer  shall not be  responsible  for  determining
the sufficiency of such information.

         (b)      All  Mortgage  Files  and funds  collected  or held by, or under  the  control  of,  the
Servicer,  in respect of any  Mortgage  Loans,  whether  from the  collection  of  principal  and interest
payments or from  Liquidation  Proceeds or  Insurance  Proceeds,  shall be held by the Servicer for and on
behalf of the Trustee and the  Certificateholders  and shall be and remain the sole and exclusive property
of the Trust;  provided,  however, that the Servicer shall be entitled to setoff against, and deduct from,
any such funds any amounts that are properly due and payable to the Servicer under this Agreement.

         Section 3.09.     Standard Hazard Insurance and Flood Insurance Policies.

         (a)      The  Servicer  shall  cause to be  maintained  for each  Mortgage  Loan fire and  hazard
insurance  with extended  coverage as is customary in the area where the Mortgaged  Property is located in
an amount which is equal to the lesser of (i) the maximum  insurable  value of the  improvements  securing
such  Mortgage Loan or (ii) the greater of (a) the  outstanding  principal  balance of the Mortgage  Loan,
and (b) the  percentage  such that the  proceeds  thereof  shall be  sufficient  to prevent the  Mortgagor
and/or the Mortgagee  from becoming a co-insurer.  If the Mortgaged  Property is in an area  identified in
the Federal  Register by the Federal  Emergency  Management  Agency as being a special  flood  hazard area
that has  federally-mandated  flood  insurance  requirements,  the Servicer  will cause to be maintained a
flood  insurance  policy  meeting the  requirements  of the current  guidelines  of the Federal  Insurance
Administration  with a generally  acceptable  insurance carrier,  in an amount  representing  coverage not
less than the least of (i) the  outstanding  principal  balance of the  Mortgage  Loan,  (ii) the  maximum
insurable value of the  improvements  securing such Mortgage Loan or (iii) the maximum amount of insurance
which is available  under the Flood Disaster  Protection Act of 1973, as amended.  The Servicer shall also
maintain on the REO Property,  fire and hazard  insurance with extended  coverage in an amount which is at
least  equal  to the  maximum  insurable  value of the  improvements  which  are a part of such  property,
liability  insurance and, to the extent required and available under the Flood Disaster  Protection Act of
1973, as amended,  flood  insurance in an amount as provided  above.  It is understood  and agreed that no
other  additional  insurance  need be required by the Servicer or the  Mortgagor or maintained on property
acquired  in  respect  of the  Mortgage  Loans,  other  than  pursuant  to the  Fannie  Mae  Guide or such
applicable  state or federal laws and  regulations  as shall at any time be in force and as shall  require
such  additional  insurance.  All such policies  shall be endorsed with  standard  mortgagee  clauses with
loss payable to the  Servicer  and its  successors  and/or  assigns and shall  provide for at least thirty
days prior written notice of any  cancellation,  reduction in the amount or material change in coverage to
the Servicer.  The Servicer  shall not interfere  with the  Mortgagor’s  freedom of choice in selecting an
insurance  carrier or agent,  provided,  however,  that the Servicer  shall not accept any such  insurance
policies from  insurance  companies  unless such  companies  currently  reflect a General Policy Rating in
Best’s Key Rating Guide  currently  acceptable  to Fannie Mae and are licensed to do business in the state
wherein the property subject to the policy is located.

         (b)      If the  Servicer  shall  obtain and  maintain a blanket  hazard  insurance  policy  with
extended  coverage  insuring against hazard losses on all of the Mortgage Loans, it shall  conclusively be
deemed to have satisfied its obligations as set forth in the first sentence of  Section 3.09(a),  it being
understood  and agreed  that such  policy may  contain a  deductible  clause,  in which case the  Servicer
shall, in the event that there shall not have been maintained on the related  Mortgaged  Property a policy
complying  with the first  sentence of  Section 3.09(a)  and there shall have been a loss which would have
been covered by such policy,  deposit in the Custodial  Account the amount not otherwise payable under the
blanket policy because of such deductible clause.

         (c)      Pursuant to  Section 4.01,  any amounts  collected by the Servicer,  under any insurance
policies  (other than amounts to be applied to the  restoration  or repair of the property  subject to the
related  Mortgage)  shall be deposited  into the  Custodial  Account,  subject to  withdrawal  pursuant to
Section  4.02.  Any cost  incurred by the Servicer in  maintaining  any such  insurance  if the  Mortgagor
defaults in its  obligation  to do so shall be added to the amount owing under the Mortgage Loan where the
terms of the Mortgage Loan so permit;  provided,  however, that the addition of any such cost shall not be
taken into account for purposes of calculating  the  distributions  to be made to  Certificateholders  and
shall be recoverable by the Servicer pursuant to Section 4.02.

         Section 3.10.     Presentment  of Claims and  Collection of Proceeds.  The Servicer shall prepare
and present on behalf of the Trustee and the  Certificateholders  all claims under the Insurance  Policies
and take such actions (including the negotiation,  settlement,  compromise or enforcement of the insured’s
claim) as shall be necessary  to realize  recovery  under such  policies.  Any  proceeds  disbursed to the
Servicer in respect of such  policies,  bonds or contracts  shall be promptly  deposited in the  Custodial
Account  upon  receipt,  except  that  any  amounts  realized  that are to be  applied  to the  repair  or
restoration of the related  Mortgaged  Property as a condition  precedent to the presentation of claims on
the related  Mortgage Loan to the insurer under any applicable  Insurance  Policy need not be so deposited
(or remitted).

         Section 3.11.     Maintenance of the Primary Mortgage Insurance Policies.

         (a)      The Servicer  shall not take, or permit any  subservicer  to take, any action that would
result in noncoverage  under any applicable  Primary Mortgage  Insurance Policy of any loss which, but for
the actions of the Servicer or such subservicer,  would have been covered  thereunder.  The Servicer shall
cause to be kept in force and effect (to the extent that the  Mortgage  Loan  requires  the  Mortgagor  to
maintain such insurance),  primary mortgage insurance  applicable to each Mortgage Loan in accordance with
the  provisions  of this  Agreement.  The  Servicer  shall not, and shall not permit any  subservicer  to,
cancel or refuse to renew any such  Primary  Mortgage  Insurance  Policy  that is in effect at the date of
the  initial  issuance  of the  Mortgage  Note and is  required  to be kept in force  hereunder  except in
accordance with the provisions of this Agreement.  Any such primary mortgage  insurance  policies shall be
issued by a Qualified Insurer.

         (b)      The Servicer agrees to present,  or to cause each  subservicer to present,  on behalf of
the  Trustee  and the  Certificateholders,  claims to the insurer  under any  Primary  Mortgage  Insurance
Policies  and, in this regard,  to take such  reasonable  action as shall be necessary to permit  recovery
under  any  Primary  Mortgage  Insurance  Policies  respecting  defaulted  Mortgage  Loans.   Pursuant  to
Section 4.01,  any amounts collected by the Servicer under any Primary Mortgage  Insurance  Policies shall
be deposited in the Custodial Account, subject to withdrawal pursuant to Section 4.02.

         Section 3.12.     Trustee to Retain Possession of Certain Insurance Policies and Documents.

         The Trustee (or the Custodian,  as directed by the Trustee),  shall retain possession and custody
of the originals (to the extent available) of any Primary Mortgage Insurance  Policies,  or certificate of
insurance if applicable,  and any  certificates  of renewal as to the foregoing as may be issued from time
to  time  as  contemplated  by  this  Agreement.  Until  all  amounts  distributable  in  respect  of  the
Certificates  have been  distributed  in full and the Servicer  otherwise has  fulfilled  its  obligations
under this  Agreement,  the Trustee (or its  Custodian,  if any,  as directed by the  Trustee)  shall also
retain  possession  and  custody of each  Mortgage  File in  accordance  with and subject to the terms and
conditions  of this  Agreement.  The  Servicer  shall  promptly  deliver or cause to be  delivered  to the
Trustee  (or the  Custodian,  as directed  by the  Trustee),  upon the  execution  or receipt  thereof the
originals  of any Primary  Mortgage  Insurance  Policies,  any  certificates  of  renewal,  and such other
documents or instruments  that  constitute  portions of the Mortgage File that come into the possession of
the Servicer from time to time.

         Section 3.13.     Realization  Upon  Defaulted   Mortgage  Loans.  The  Servicer  shall  use  its
reasonable  efforts,  consistent  with the procedures  that the Servicer would use in servicing  loans for
its own account and the  requirements of the Fannie Mae Guide,  to foreclose upon or otherwise  comparably
convert the  ownership  of  Mortgaged  Properties  securing  such of the  Mortgage  Loans as come into and
continue  in  default  and as to  which  no  satisfactory  arrangements  can be  made  for  collection  of
delinquent  payments  pursuant to Section  4.01. In  determining  the  delinquency  status of any Mortgage
Loan,  the  Servicer  will use  Delinquency  Recognition  Policies  as  described  to and  approved by the
Depositor,  and shall  revise  these  policies  as  requested  by the  Depositor  from  time to time.  The
Servicer  shall use its  reasonable  efforts to realize upon  defaulted  Mortgage  Loans in such manner as
will maximize the receipt of principal  and interest by the  Depositor,  taking into account,  among other
things,  the timing of foreclosure  proceedings.  The foregoing is subject to the provisions  that, in any
case in which  Mortgaged  Property  shall have  suffered  damage,  the  Servicer  shall not be required to
expend its own funds toward the  restoration of such property  unless it shall determine in its discretion
(i) that such  restoration  will increase the proceeds of liquidation of the related  Mortgage Loan to the
Depositor  after  reimbursement  to  itself  for  such  expenses,  and (ii)  that  such  expenses  will be
recoverable  by the  Servicer  through  Insurance  Proceeds  or  Liquidation  Proceeds  from  the  related
Mortgaged  Property,  as  contemplated  in Section 4.02. The Servicer  shall be responsible  for all costs
and expenses incurred by it in any such proceedings or functions as advances;  provided,  however, that it
shall be entitled to reimbursement therefor as provided in Section 4.02.  Notwithstanding  anything to the
contrary  contained  herein,  in  connection  with a  foreclosure  or  acceptance  of a deed  in  lieu  of
foreclosure,  in the event the  Servicer  has  reasonable  cause to believe  that a Mortgaged  Property is
contaminated  by  hazardous  or toxic  substances  or wastes,  or if the  Trustee  otherwise  requests  an
environmental  inspection  or review of such  Mortgaged  Property,  such an  inspection or review is to be
conducted by a qualified  inspector.  Upon  completion  of the  inspection,  the Servicer  shall  promptly
provide the Depositor and the Trustee with a written report of the environmental inspection.

         Section 3.14.     Compensation  for the Servicer.  The Servicer will be entitled to the Servicing
Fee and all income and gain realized from any  investment of funds in the Custodial  Account,  pursuant to
Article  IV, for the  performance  of its  activities  hereunder.  Servicing  compensation  in the form of
assumption fees, if any, late payment charges,  as collected,  if any, or otherwise (but not including any
Prepayment  Charges)  shall be  retained  by the  Servicer  and shall not be  deposited  in the  Custodial
Account.  The Servicer will be entitled to retain,  as additional  compensation,  any interest incurred in
connection with a Principal  Prepayment in full or otherwise in excess of amounts  required to be remitted
to the  Distribution  Account (such amounts  together with the amounts  specified in the first sentence of
this Section 3.14, the “Servicing  Compensation”) and any Excess Liquidation Proceeds.  The Servicer shall
be required to pay all expenses  incurred by it in connection with its activities  hereunder and shall not
be entitled to reimbursement therefor except as provided in this Agreement.

         Section 3.15.     REO Property.

         (a)      In the event the Trust Fund  acquires  ownership  of any REO  Property in respect of any
related  Mortgage  Loan,  the deed or  certificate  of sale  shall be  issued  to the  Trustee,  or to its
nominee,  on behalf of the related  Certificateholders.  The Servicer  shall ensure that the title to such
REO Property  references  this Agreement and the Trustee’s  capacity  hereunder (and not in its individual
capacity).  The  Servicer,  however,  shall  not be  required  to  expend  its own  funds or  incur  other
reimbursable  charges  in  connection  with  any  foreclosure,  or  attempted  foreclosure  which  is  not
completed,  or  towards  the  restoration  of  any  property  unless  it  shall  determine  (i) that  such
restoration  and/or  foreclosure will increase the proceeds of liquidation of the Mortgage Loan to Holders
of  Certificates  of one or more Classes  after  reimbursement  to itself for such expenses or charges and
(ii) that such  expenses or charges will be  recoverable  to it through  Liquidation  Proceeds,  Insurance
Proceeds,  or REO Proceeds  (respecting  which it shall have priority for purposes of withdrawals from the
Custodial  Account  pursuant to  Section 4.02,  whether or not such  expenses  and  charges  are  actually
recoverable  from related  Liquidation  Proceeds,  Insurance  Proceeds or REO  Proceeds).  In the event of
such a determination by the Servicer pursuant to this  Section 3.15(a),  the Servicer shall be entitled to
reimbursement  of such amounts  pursuant to  Section 4.02.  If the Servicer has knowledge that a Mortgaged
Property  which the Servicer is  contemplating  acquiring in foreclosure or by deed in lieu of foreclosure
is located  within a one (1) mile  radius of any site  listed in the  Expenditure  Plan for the  Hazardous
Substance  Clean Up Bond Act of 1984 or other site with  environmental  or hazardous  waste risks known to
the Servicer,  the Servicer will, prior to acquiring the Mortgaged Property,  consider such risks and only
take action in accordance with its established environmental review procedures.

         The  Servicer  shall,  either  itself or  through  an agent  selected  by the  Servicer,  manage,
conserve,  protect and operate each REO Property in the same manner that it manages,  conserves,  protects
and operates other foreclosed  property for its own account,  and in the same manner that similar property
in the same  locality as the REO Property is managed,  including in accordance  with the REMIC  Provisions
and in a manner that does not result in a tax on “net  income  from  foreclosure  property”  (unless  such
result would  maximize the Trust Fund’s  after-tax  return on such property) or cause such REO Property to
fail to qualify as  “foreclosure  property”  within the meaning of Section  860G(a)(8)  of the Code.  Each
disposition  of REO  Property  shall be carried out by the  Servicer at such price and upon such terms and
conditions  as the  Servicer  deems to be in the best  interest of the  Certificateholders.  The  Servicer
shall deposit all funds  collected  and received in  connection  with the operation of any REO Property in
the Custodial Account pursuant to Section 4.01.

         Upon the  occurrence  of a Cash  Liquidation  or REO  Disposition,  following  the deposit in the
Custodial  Account of all  Insurance  Proceeds,  Liquidation  Proceeds and other  payments and  recoveries
referred to in the definition of “Cash Liquidation” or “REO  Disposition,” as applicable,  upon receipt by
the Trustee of written  notification  of such deposit  signed by a Servicing  Officer,  the Trustee or any
Custodian,  as the case may be, shall  release to the Servicer the related  Mortgage  File and the Trustee
shall execute and deliver such  instruments  of transfer or assignment  prepared by the Servicer,  in each
case without  recourse,  as shall be necessary  to vest in the Servicer or its  designee,  as the case may
be, the related Mortgage Loan, and thereafter such Mortgage Loan shall not be part of the Trust Fund.

         (b)      If title to any  Mortgaged  Property is acquired by the Trust Fund as an REO Property by
foreclosure  or by deed in lieu of  foreclosure,  the deed or  certificate  of sale shall be issued to the
Trustee  or to its  nominee  on behalf of  Certificateholders.  Notwithstanding  any such  acquisition  of
title and  cancellation  of the related  Mortgage  Loan,  such REO  Property  shall  (except as  otherwise
expressly  provided herein) be considered to be an Outstanding  Mortgage Loan held in the Trust Fund until
such  time as the REO  Property  shall  be  sold.  Consistent  with  the  foregoing  for  purposes  of all
calculations  hereunder so long as such REO Property  shall be  considered to be an  Outstanding  Mortgage
Loan it shall be assumed that,  notwithstanding  that the  indebtedness  evidenced by the related Mortgage
Note shall have been  discharged,  such Mortgage Note and the related  amortization  schedule in effect at
the time of any such  acquisition  of title (after giving effect to any previous  Curtailments  and before
any  adjustment  thereto by reason of any  bankruptcy or similar  proceeding or any  moratorium or similar
waiver or grace  period)  remain in effect.  To the extent the net  income  received  during any  calendar
month is in excess of the  amount  attributable  to  amortizing  principal  and  accrued  interest  at the
related  Mortgage  Rate on the  related  Mortgage  Loan for such  calendar  month,  such  excess  shall be
considered to be a Curtailment of the related Mortgage Loan.

         (c)      If the Trust Fund  acquires any REO  Property as  aforesaid  or otherwise in  connection
with a default or  imminent  default on a Mortgage  Loan,  the  Servicer on behalf of the Trust Fund shall
dispose of such REO  Property  within three full years after the taxable  year of its  acquisition  by the
Trust Fund for  purposes of  Section 860G(a)(8)  of the Code (or such  shorter  period as may be necessary
under  applicable  state  (including  any state in which such  property  is located)  law to maintain  the
status of any  portion of the  applicable  REMIC as a REMIC  under  applicable  state law and avoid  taxes
resulting from such property  failing to be foreclosure  property under  applicable  state law) or, at the
expense of the Trust  Fund,  request,  more than 60 days before the day on which such grace  period  would
otherwise  expire,  an  extension  of such grace  period  unless the  Servicer  obtains for the Trustee an
Opinion of  Counsel,  addressed  to the Trustee  and the  Servicer,  to the effect that the holding by the
Trust Fund of such REO Property  subsequent  to such period will not result in the  imposition of taxes on
“prohibited  transactions” as defined in Section 860F of the Code or cause the applicable REMIC to fail to
qualify as a REMIC (for federal (or any  applicable  State or local) income tax purposes) at any time that
any  Certificates  are  outstanding,  in which case the Trust Fund may  continue to hold such REO Property
(subject to any  conditions  contained in such Opinion of Counsel).  The Servicer  shall be entitled to be
reimbursed  from the Custodial  Account for any costs  incurred in obtaining  such Opinion of Counsel,  as
provided  in  Section 4.02.  Notwithstanding  any  other  provision  of this  Agreement,  no REO  Property
acquired by the Trust Fund shall be rented (or allowed to continue to be rented) or  otherwise  used by or
on behalf of the  Trust  Fund in such a manner or  pursuant  to any terms  that  would (i) cause  such REO
Property to fail to qualify as  “foreclosure  property”  within the meaning of  Section 860G(a)(8)  of the
Code or (ii) subject the Trust Fund to the  imposition  of any federal  income taxes on the income  earned
from such REO Property,  including any taxes imposed by reason of  Section 860G(c) of the Code, unless the
Servicer has agreed to indemnify  and hold  harmless the Trust Fund with respect to the  imposition of any
such taxes.

         Section 3.16.     Annual Statement as to Compliance; Annual Certification.

         (a)      The Servicer and the Trustee  shall  deliver to the  Depositor,  not later than March 15
of each calendar year beginning in 2007, an Officer’s  Certificate  (an “Annual  Statement of Compliance”)
stating,  as to each signatory thereof,  that (i) a review of the activities of each such party during the
preceding  calendar year and of its  performance  under this  Agreement has been made under such officer’s
supervision and (ii) to the best of such officer’s  knowledge,  based on such review,  each such party has
fulfilled all of its obligations under this Agreement in all material  respects  throughout such year, or,
if there has been a failure to fulfill any such obligation in any material  respect,  specifying each such
failure  known to such  officer  and the  nature  and  status  of cure  provisions  thereof.  Such  Annual
Statement of Compliance  shall contain no  restrictions  or  limitations on its use. In the event that the
Servicer  has  delegated  any  servicing  responsibilities  with  respect  to  the  Mortgage  Loans  to  a
Subservicer or  Subcontractor,  the Servicer shall cause such  Subservicer or  Subcontractor  to deliver a
similar  Annual  Statement of Compliance by that  Subservicer  or  Subcontractor  to the Depositor and the
Trustee as described above as and when required with respect to the Servicer.

         (b)      With respect to the Mortgage  Loans,  by March 15th of each calendar  year  beginning in
2007,  an  officer of the  Servicer  shall  execute  and  deliver an  officer’s  certificate  (an  “Annual
Certification”)  to the Depositor for the benefit of the Depositor and the Depositor’s  affiliates and the
officers,  directors  and agents of the  Depositor and the  Depositor’s  affiliates,  in the form attached
hereto as Exhibit T. In the event that the Servicer has  delegated  any  servicing  responsibilities  with
respect to the Mortgage  Loans to a Subservicer  or  Subcontractor,  the Servicer  shall deliver an Annual
Certification  of the  Subservicer  as described  above as to each  Subservicer  as and when required with
respect to the Servicer.

         (c)      Failure of the  Servicer to comply with this  Section  3.16  (including  with respect to
the  timeframes  required in this Section)  shall be deemed an Event of Default,  and the Trustee,  at the
direction  of the  Depositor,  shall,  in  addition  to  whatever  rights the  Trustee may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the  Mortgage  Loans and the  proceeds  thereof  without  compensating  the  Servicer for the same.
Failure of the  Trustee  to comply  with this  Section  3.16  (including  with  respect to the  timeframes
required  in this  Section)  which  failure  results  in a failure  to timely  file the Form 10-K shall be
deemed a default  which may result in the  termination  of the Trustee  pursuant  to Section  9.08 of this
Agreement  and the  Depositor  may,  in  addition to  whatever  rights the  Depositor  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations  of the Trustee under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof  without  compensating  the Trustee for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         Section 3.17.     Assessments of Compliance and Attestation  Reports.  The Servicer shall service
and  administer  the Mortgage  Loans in  accordance  with all  applicable  requirements  of the  Servicing
Criteria.  Pursuant to Rules  13a-18 and 15d-18 of the Exchange  Act and Item 1122 of  Regulation  AB, the
Servicer,  the Trustee and the Custodian  (each, an “Attesting  Party”) shall deliver to the Trustee,  the
Servicer  and the  Depositor  on or before March 15th of each  calendar  year  beginning in 2007, a report
regarding  such  Attesting  Party’s  assessment of compliance (an  “Assessment  of  Compliance”)  with the
Servicing  Criteria  during the preceding  calendar year.  The  Assessment of Compliance,  as set forth in
Regulation AB, must contain the following:

         (a)      A statement by an authorized  officer of such  Attesting  Party of its authority and its
responsibility for assessing  compliance with the Servicing  Criteria  applicable to the related Attesting
Party;

         (b)      A statement by such officer,  attached as Exhibit T, that such Attesting  Party used the
Servicing  Criteria  attached as Exhibit P hereto,  and which will also be attached to the  Assessment  of
Compliance, to assess compliance with the Servicing Criteria applicable to the related Attesting Party;

         (c)      An  assessment  by such officer of the related  Attesting  Party’s  compliance  with the
applicable  Servicing  Criteria  for the period  consisting  of the  preceding  calendar  year,  including
disclosure  of any material  instance of  noncompliance  with respect  thereto  during such period,  which
assessment  shall be based on the activities  such Attesting  Party performs with respect to  asset-backed
securities  transactions  taken as a whole involving the related  Attesting Party,  that are backed by the
same asset type as the Mortgage Loans;

         (d)      A statement that a registered  public  accounting firm has issued an attestation  report
on the related  Attesting  Party’s  Assessment  of Compliance  for the period  consisting of the preceding
calendar year; and

         (e)      A statement as to which of the Servicing  Criteria,  if any, are not  applicable to such
Attesting  Party,  which  statement  shall be based on the activities  such Attesting  Party performs with
respect to asset-backed  securities  transactions  taken as a whole involving such Attesting  Party,  that
are backed by the same asset type as the Mortgage Loans.

         Such report at a minimum  shall  address each of the  Servicing  Criteria  specified on Exhibit P
hereto that are indicated as applicable to the related Attesting Party.

         On or before March 15th of each  calendar  year  beginning in 2007,  each  Attesting  Party shall
furnish  to the  Servicer,  the  Depositor  and the  Trustee  a  report  (an  “Attestation  Report”)  by a
registered  public  accounting  firm that attests to, and reports on, the Assessment of Compliance made by
the related  Attesting  Party, as required by Rules 13a-18 and 15d-18 of the Exchange Act and Item 1122(b)
of Regulation  AB, which  Attestation  Report must be made in accordance  with  standards for  attestation
reports issued or adopted by the Public Company Accounting Oversight Board.

         The  Servicer  shall  cause  any  subservicer  and  each  subcontractor  determined  by  it to be
“participating in the servicing  function” within the meaning of Item 1122 of Regulation AB, to deliver to
the Trustee,  the Servicer and the Depositor an Assessment of  Compliance  and  Attestation  Report as and
when provided above along with an indication of what Servicing Criteria are addressed in such assessment.

         Such  Assessment of Compliance,  as to any  subservicer,  shall at a minimum  address each of the
Servicing  Criteria  specified  on Exhibit P hereto  which are  indicated  as  applicable  to any “primary
servicer.” The Trustee shall confirm that each of the  Assessments  of Compliance  delivered to it address
the  Servicing  Criteria  for each  party as set  forth on  Exhibit  P and  notify  the  Depositor  of any
exceptions.  Notwithstanding  the foregoing,  as to any Subcontractor,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Failure  of the  Servicer  to comply  with this  Section  3.17  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         The Trustee shall also provide an Assessment of Compliance and  Attestation  Report,  as and when
provided  above,  which shall at a minimum address each of the Servicing  Criteria  specified on Exhibit P
hereto which are  indicated as  applicable  to the  “trustee.”  In addition,  the Trustee  shall cause the
Custodian to deliver to the Trustee,  the Servicer and the  Depositor  an  Assessment  of  Compliance  and
Attestation  Report,  as and when provided  above,  which shall at a minimum address each of the Servicing
Criteria   specified  on  Exhibit  P  hereto  which  are  indicated  as   applicable  to  a   “custodian.”
Notwithstanding  the foregoing,  as to the Trustee and any  Custodian,  an Assessment of Compliance is not
required to be delivered unless it is required as part of a Form 10-K with respect to the Trust Fund.

         Section 3.18.     Reports Filed with Securities and Exchange Commission.

         (a)      (i)               Within 15 days after each  Distribution  Date, the Trustee  shall,  in
accordance  with industry  standards,  file with the  Commission  via the  Electronic  Data  Gathering and
Retrieval System (“EDGAR”),  a Distribution  Report on Form 10-D,  signed by the Servicer,  with a copy of
the Monthly  Statement  to be  furnished by the Trustee to the  Certificateholders  for such  Distribution
Date;  provided  that the  Trustee  shall have  received  no later than five (5)  calendar  days after the
related  Distribution Date, all information  required to be provided to the Trustee as described in clause
(a)(iv)  below.  Any  disclosure in addition to the Monthly  Statement  that is required to be included on
Form 10-D  (“Additional  Form 10-D  Disclosure”)  shall be, pursuant to the paragraph  immediately  below,
reported  by the  parties set forth on Exhibit R to the  Trustee  and the  Depositor  and  approved by the
Depositor,  and the Trustee  will have no duty or  liability  for any failure  hereunder  to  determine or
prepare any Additional Form 10-D Disclosure  absent such reporting  (other than with respect to when it is
the  reporting  party as set forth in Exhibit R) or prepare any  Additional  Form 10-D  Disclosure  absent
such reporting and approval.

                  (ii)     (A)  Within  five (5)  calendar  days  after  the  related  Distribution  Date,
(i) the  parties  set forth in Exhibit R shall be required  to  provide,  pursuant  to section  3.18(a)(v)
below,  to the Trustee and the Depositor,  to the extent known,  in  EDGAR-compatible  format,  or in such
other form as  otherwise  agreed  upon by the  Trustee  and the  Depositor  and such  party,  the form and
substance of any Additional Form 10-D Disclosure,  if applicable,  and (ii) the Depositor will approve, as
to form and  substance,  or  disapprove,  as the case may be, the  inclusion of the  Additional  Form 10-D
Disclosure on Form 10-D. The Depositor will be responsible for any reasonable  fees and expenses  assessed
or incurred by the Trustee in connection  with including any Additional  Form 10-D Disclosure on Form 10-D
pursuant to this Section.

                  (B)      After preparing the Form 10-D, the Trustee shall forward  electronically a copy
of the Form 10-D to the  Servicer,  and in the case that such  Form  10-D  contains  Additional  Form 10-D
Disclosure,  to the Servicer and the Depositor,  for review.  No later than two (2) Business Days prior to
the 15th calendar day after the related  Distribution  Date, a senior officer of the Servicer in charge of
the servicing  function  shall sign the Form 10-D and return an electronic or fax copy of such signed Form
10-D (with an original  executed  hard copy to follow by overnight  mail) to the  Trustee.  If a Form 10-D
cannot be filed on time or if a  previously  filed Form 10-D needs to be amended,  the Trustee will follow
the procedures set forth in Section  3.18(a)(vi).  Promptly (but no later than one (1) Business Day) after
filing with the  Commission,  the Trustee  will make  available  on its  internet  website  identified  in
Section  6.04 a final  executed  copy of each Form 10-D  prepared  and filed by the  Trustee.  The signing
party at the Servicer can be contacted at  972-444-2828.  Form 10-D  requires the  registrant  to indicate
(by  checking  “yes” or “no”)  that it “(1) has filed all  reports  required  to be filed by Section 13 or
15(d) of the Exchange Act during the preceding 12 months (or for such shorter  period that the  registrant
was required to file such reports),  and (2) has been subject to such filing  requirements for the past 90
days.  The  Depositor  hereby  represents  to the Trustee that the  Depositor  has filed all such required
reports  during the  preceding 12 months and that it has been subject to such filing  requirement  for the
past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later than the fifth  calendar day
after the related  Distribution  Date with  respect to the filing of a report on Form 10-D,  if the answer
to either  question  should be “no.” The  Trustee  shall be entitled  to rely on such  representations  in
preparing,  executing  and/or filing any such report.  The parties to this Agreement  acknowledge that the
performance  by the  Trustee  of its  duties  under  Sections  3.18(a)(i)  and (vi)  related to the timely
preparation,  execution and filing of Form 10-D is  contingent  upon such parties  strictly  observing all
applicable  deadlines in the  performance of their duties under such  Sections.  The Trustee shall have no
liability  for any loss,  expense,  damage or claim  arising  out of or with  respect  to any  failure  to
properly  prepare,  execute  and/or  timely  file such Form 10-D,  where  such  failure  results  from the
Trustee’s  inability or failure to receive, on a timely basis, any information from any other party hereto
needed to prepare,  arrange for execution or file such Form 10-D, not resulting  from its own  negligence,
bad faith or willful misconduct.

                  (iii)    (A)      Within  four  (4)  Business  Days  after  the  occurrence  of an event
requiring  disclosure on Form 8-K (each such event, a “Reportable  Event”),  the Trustee shall prepare and
file,  at the  direction  of the  Depositor,  on behalf of the Trust,  any Form 8-K,  as  required  by the
Exchange  Act;  provided  that,  the  Depositor  shall file the initial  Form 8-K in  connection  with the
issuance of the  Certificates.  Any  disclosure or  information  related to a Reportable  Event or that is
otherwise  required to be included on Form 8-K (“Form 8-K Disclosure  Information”)  shall be, pursuant to
the  paragraph  immediately  below,  reported by the parties set forth on Exhibit R to the Trustee and the
Depositor  and approved by the  Depositor,  and the Trustee will have no duty or liability for any failure
hereunder to determine or prepare any  Additional  Form 8-K Disclosure  absent such reporting  (other than
with respect to when it is the reporting  party as set forth in Exhibit R) or prepare any Additional  Form
8-K Disclosure absent such reporting and approval.

                  (B)      For  so  long  as  the  Trust  is  subject  to  the  Exchange   Act   reporting
requirements,  no later than 5:00 p.m. New York City time on the 2nd Business Day after the  occurrence of
a  Reportable  Event  (i) the  parties  set forth in  Exhibit  R shall be  required  pursuant  to  Section
3.18(a)(v)  below to provide to the  Trustee  and the  Depositor,  to the  extent  known by a  responsible
officer  thereof,  in  EDGAR-compatible  format,  or in such other form as  otherwise  agreed  upon by the
Trustee and the Depositor and such party,  the form and substance of any Form 8-K Disclosure  Information,
if applicable,  and (ii) the Depositor will approve, as to form and substance, or disapprove,  as the case
may be,  the  inclusion  of the Form  8-K  Disclosure  Information  on Form  8-K.  The  Depositor  will be
responsible  for any reasonable  fees and expenses  assessed or incurred by the Trustee in connection with
including any Form 8-K Disclosure Information on Form 8-K pursuant to this Section.

                  (C)      After preparing the Form 8-K, the Trustee shall forward  electronically  a copy
of the Form 8-K to the  Depositor  and the  Servicer  for review.  No later than 12:00 p.m.  New York City
time on the 4th Business Day after the  Reportable  Event, a senior officer of the Servicer shall sign the
Form 8-K and return an  electronic  or fax copy of such signed Form 8-K (with an  original  executed  hard
copy to  follow  by  overnight  mail)  to the  Trustee.  If a Form  8-K  cannot  be  filed on time or if a
previously  filed Form 8-K needs to be  amended,  the  Trustee  will  follow the  procedures  set forth in
Section  3.18(a)(vi).  Promptly  (but  no  later  than  one  (1)  Business  Day)  after  filing  with  the
Commission,  the Trustee will make available on its internet website,  identified in Section 6.04, a final
executed  copy of each Form 8-K prepared and filed by the Trustee.  The signing  party at the Servicer can
be contacted at  972-444-2828.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties  under this Section  3.18(a)(iii)  related to the timely  preparation  and filing of
Form 8-K is contingent upon such parties  strictly  observing all applicable  deadlines in the performance
of their  duties  under this  Section  3.18(a)(iii).  The Trustee  shall have no  liability  for any loss,
expense,  damage, claim arising out of or with respect to any failure to properly prepare,  execute and/or
timely  file such Form 8-K,  where  such  failure  results  from the  Trustee’s  inability  or  failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution or file such Form 8-K, not resulting from its own negligence, bad faith or willful misconduct.

                  (iv)     (A)      Within 90 days after the end of each  fiscal year of the Trust or such
earlier  date as may be required by the Exchange Act (the “10-K  Filing  Deadline”)  (it being  understood
that the fiscal year for the Trust ends on  December  31st of each year),  commencing  in March 2007,  the
Trustee  shall  prepare and file on behalf of the Trust a Form 10-K,  in form and substance as required by
the  Exchange  Act.  Each such Form 10-K shall  include the  following  items,  in each case to the extent
they have been  delivered to the Trustee within the  applicable  timeframes  set forth in this  Agreement,
(I) an annual  compliance  statement  for the Servicer and any  Subservicer,  as described  under  Section
3.18,  (II)(A) the annual reports on assessment of compliance  with  Servicing  Criteria for the Servicer,
each  Subservicer  and  Subcontractor  participating  in the  Servicing  Function,  the  Trustee  and  the
Custodian,  as described under Section 3.17, and (B) if the  Servicer’s,  the Trustee’s or the Custodian’s
report on assessment of compliance  with servicing  criteria  described  under Section 3.17 identifies any
material  instance of  noncompliance,  disclosure  identifying such instance of  noncompliance,  or if the
Servicer’s,  the Trustee’s or the Custodian’s  report on assessment of compliance with Servicing  Criteria
described  under  Section  3.17 is not  included  as an exhibit to such Form  10-K,  disclosure  that such
report is not  included  and an  explanation  why such report is not  included,  (III)(A)  the  registered
public accounting firm attestation  report for the Servicer,  the Trustee and the Custodian,  as described
under Section 3.17, and (B) if any registered  public  accounting firm attestation  report described under
Section 3.17 identifies any material  instance of noncompliance,  disclosure  identifying such instance of
noncompliance,  or if any such registered public accounting firm attestation  report is not included as an
exhibit to such Form  10-K,  disclosure  that such  report is not  included  and an  explanation  why such
report is not  included,  and (IV) a  Sarbanes-Oxley  Certification  (“Sarbanes-Oxley  Certification”)  as
described in this Section  3.18(a)(iv)(D)  below. Any disclosure or information in addition to (I) through
(IV) above that is  required to be included on Form 10-K  (“Additional  Form 10-K  Disclosure”)  shall be,
pursuant  to the  paragraph  immediately  below,  reported  by the  parties  set forth on Exhibit R to the
Trustee and the  Depositor and approved by the  Depositor,  and the Trustee will have no duty or liability
for any  failure  hereunder  to  determine  or prepare any  Additional  Form 10-K  Disclosure  absent such
reporting  (other  than with  respect  to when it is the  reporting  party as set forth in  Exhibit  R) or
prepare any Additional Form 10-K Disclosure absent such reporting and approval.

                  (B)      No later  than  March  15th of each  year  that the  Trust  is  subject  to the
Exchange Act reporting  requirements,  commencing in 2007, (i) the parties set forth in Exhibit R shall be
required to provide pursuant to Section  3.18(a)(v) below to the Trustee and the Depositor,  to the extent
known, in  EDGAR-compatible  format, or in such other form as otherwise agreed upon by the Trustee and the
Depositor and such party,  the form and substance of any Additional Form 10-K  Disclosure,  if applicable,
and (ii) the Depositor  will approve,  as to form and substance,  or  disapprove,  as the case may be, the
inclusion of the Additional  Form 10-K  Disclosure on Form 10-K.  The Depositor  will be  responsible  for
any  reasonable  fees and expenses  assessed or incurred by the Trustee in connection  with  including any
Additional Form 10-K Disclosure Information on Form 10-K pursuant to this Section.

                  (C)      After  preparing  the Form 10-K,  the Trustee shall  forward  electronically  a
draft copy of the Form 10-K to the  Depositor  and the Servicer  for review.  No later than 12:00 p.m. New
York  City time on the 4th  Business  Day  prior to the 10-K  Filing  Deadline,  a senior  officer  of the
Servicer in charge of the  servicing  function  shall sign the Form 10-K and return an  electronic  or fax
copy of such signed Form 10-K (with an original  executed  hard copy to follow by  overnight  mail) to the
Trustee.  If a Form 10-K cannot be filed on time or if a  previously  filed Form 10-K needs to be amended,
the Trustee  will follow the  procedures  set forth in Section  3.18(a)(vi).  Promptly  (but no later than
one (1) Business Day) after filing with the  Commission,  the Trustee will make  available on its internet
website  identified  in Section  6.04 a final  executed  copy of each Form 10-K  prepared and filed by the
Trustee.  The signing  party at the  Servicer can be contacted  at  972-444-2828.  Form 10-K  requires the
registrant  to indicate  (by  checking  “yes” or “no”) that it “(1) has filed all  reports  required to be
filed by Section 13 or 15(d) of the  Exchange  Act during  the  preceding  12 months (or for such  shorter
period that the  registrant  was required to file such  reports),  and (2) has been subject to such filing
requirements for the past 90 days. The Depositor  hereby  represents to the Trustee that the Depositor has
filed all such  required  reports  during the  preceding  12 months  and that it has been  subject to such
filing  requirement  for the past 90 days.  The  Depositor  shall notify the Trustee in writing,  no later
than March 15th with  respect  to the  filing of a report on Form 10-K,  if the answer to either  question
should be “no.” The Trustee  shall be entitled to rely on such  representations  in  preparing,  executing
and/or filing any such report.  The parties to this  Agreement  acknowledge  that the  performance  by the
Trustee of its duties under  Sections  3.18(a)(iv)  related to the timely  preparation  and filing of Form
10-K is contingent  upon such parties  strictly  observing all applicable  deadlines in the performance of
their  duties under such  Sections,  Section 3.16 and Section  3.17.  The Trustee  shall have no liability
for any loss,  expense,  damage,  claim arising out of or with respect to any failure to properly  prepare
and/or timely file such Form 10-K,  where such failure results from the Trustee’s  inability or failure to
receive,  on a timely basis,  any information  from any other party hereto needed to prepare,  arrange for
execution  or file  such  Form  10-K,  not  resulting  from  its own  negligence,  bad  faith  or  willful
misconduct.  Subject to the foregoing,  the Trustee has no duty under this Agreement to monitor or enforce
the  performance  by the other  parties  listed on Exhibit R of their  duties  under this  paragraph or to
proactively solicit or procure from such parties any Additional Form 10-K Disclosure information.

                  (D)      Each   Form  10-K   shall   include  a   certification   (the   “Sarbanes-Oxley
Certification”)  required to be included therewith pursuant to the Sarbanes-Oxley  Act. The Trustee shall,
and the Servicer  shall cause any  subservicer  or  subcontractor  engaged by it to, provide to the Person
who signs the Sarbanes-Oxley  Certification (the “Certifying  Person”),  by March 10 of each year in which
the Trust is subject to the reporting  requirements of the Exchange Act and otherwise  within a reasonable
period of time upon request,  a  certification  (each,  a “Back-Up  Certification”),  in the form attached
hereto as Exhibit Q-1 or Exhibit Q-2, as  applicable,  upon which the  Certifying  Person,  the entity for
which the  Certifying  Person acts as an officer,  and such entity’s  officers,  directors and  Affiliates
(collectively  with the  Certifying  Person,  “Certification  Parties”) can  reasonably  rely.  The senior
officer of the  Servicer  in charge of the  servicing  function  shall serve as the  Certifying  Person on
behalf of the Trust.  Such officer of the Certifying Person can be contacted at 972-444-2828.

                  (v)      With  respect to any  Additional  Form 10-D  Disclosure,  Additional  Form 10-K
Disclosure or any Form 8-K Disclosure  Information  (collectively,  the “Additional  Disclosure”) relating
to the Trust Fund in the form  attached  hereto as Exhibit S, the  Trustee’s  obligation  to include  such
Additional  Information in the  applicable  Exchange Act report is subject to receipt from the entity that
is indicated in Exhibit R as the  responsible  party for  providing  that  information,  if other than the
Trustee,  as and when  required  as  described  in Section  3.18(a)(i)  through  (iv)  above.  Each of the
Servicer,  Sponsor,  and  Depositor  hereby agree to notify and provide to the extent known to the Trustee
and the Depositor all Additional  Disclosure  relating to the Trust Fund, with respect to which such party
is indicated in Exhibit R as the responsible  party for providing that  information.  Within five Business
Days of each  Distribution  Date of each year that the Trust is  subject  to the  Exchange  Act  reporting
requirements,  the Depositor  shall make  available to the Trustee the related  Significance  Estimate and
the  Trustee  shall  use such  information  to  calculate  the  related  Significance  Percentage.  If the
Significance  Percentage  meets either of the threshold  levels  detailed in Item 1115(b)(1) or 1115(b)(2)
of  Regulation  AB, the Trustee  shall  deliver  written  notification  to the  Depositor and the affected
Counterparty.  The  Depositor  shall  request  from  such  Counterparty  any  information  required  under
Regulation AB to the extent  required  under the related Cap Contract  Agreement.  The  Depositor  will be
obligated  to provide to the  Trustee  any  information  that may be  required  to be included in any Form
10-D,  Form 8-K or Form  10-K or  written  notification  instructing  the  Trustee  that  such  Additional
Disclosure  regarding the affected  Counterparty is not necessary for such Distribution Date. The Servicer
shall be responsible for determining  the pool  concentration  applicable to any subservicer or originator
at any time.

                  (vi)     (A)      On or prior to January  30 of the first  year in which the  Trustee is
able to do so  under  applicable  law,  the  Trustee  shall  prepare  and file a Form 15  relating  to the
automatic suspension of reporting in respect of the Trust under the Exchange Act.

         (b)      In the event that the  Trustee is unable to timely file with the  Commission  all or any
required  portion of any Form 8-K, 10-D or 10-K required to be filed by this  Agreement  because  required
disclosure  information  was either not  delivered to it or  delivered to it after the delivery  deadlines
set forth in this  Agreement or for any other reason,  the Trustee will  immediately  notify the Depositor
and the Servicer.  In the case of Form 10-D and 10-K, the  Depositor,  Servicer and Trustee will cooperate
to prepare  and file a Form  12b-25 and a 10-DA and 10-KA as  applicable,  pursuant  to Rule 12b-25 of the
Exchange  Act.  In the  case of Form  8-K,  the  Trustee  will,  upon  receipt  of all  required  Form 8-K
Disclosure  Information  and upon the approval and  direction of the  Depositor,  include such  disclosure
information  on the next Form 10-D.  In the event that any  previously  filed Form 8-K, 10-D or 10-K needs
to be amended due to any  Additional  Disclosure  items,  the Trustee  will notify the  Depositor  and the
Servicer and such  parties will  cooperate to prepare any  necessary  8-KA,  10-DA or 10-KA.  Any Form 15,
Form  12b-25 or any  amendment  to Form 8-K,  10-D or 10-K  shall be  signed  by a senior  officer  of the
Servicer  in  charge  of  the  servicing  function.  The  Depositor  and  Servicer  acknowledge  that  the
performance  by  the  Trustee  of its  duties  under  this  Section  3.18(a)(vi)  related  to  the  timely
preparation,  execution  and filing of Form 15, a Form 12b-25 or any  amendment to Form 8-K,  10-D or 10-K
is  contingent  upon the Servicer and the  Depositor  timely  performing  their duties under this Section.
The  Trustee  shall  have no  liability  for any loss,  expense,  damage or claim  arising  out of or with
respect to any failure to properly  prepare,  execute  and/or timely file any such Form 15, Form 12b-25 or
any  amendments to Forms 8-K,  10-D or 10-K,  where such failure  results from the Trustee’s  inability or
failure to receive,  on a timely  basis,  any  information  from any other party hereto needed to prepare,
arrange for  execution  or file such Form 15, Form 12b-25 or any  amendments  to Forms 8-K,  10-D or 10-K,
not resulting from its own negligence, bad faith or willful misconduct.

                  The  Depositor  agrees  to  promptly  furnish  to the  Trustee,  from  time to time upon
request,  such further  information,  reports and financial  statements within its control related to this
Agreement,  the  Mortgage  Loans as the  Trustee  reasonably  deems  appropriate  to prepare  and file all
necessary  reports with the Commission.  The Trustee shall have no  responsibility to file any items other
than those  specified  in this Section  3.18;  provided,  however,  the Trustee  will  cooperate  with the
Depositor in  connection  with any  additional  filings  with  respect to the Trust Fund as the  Depositor
deems  necessary  under the Exchange  Act. Fees and expenses  incurred by the Trustee in  connection  with
this Section 3.18 shall not be reimbursable from the Trust Fund.

         (c)      In  connection  with the filing of any Form 10-K  hereunder,  the  Trustee  shall sign a
certification  (a “Form of Back-Up  Certification  for Form 10-K  Certificate,”  substantially in the form
attached  hereto  as  Exhibit  Q-2)  for  the  Depositor  regarding  certain  aspects  of  the  Form  10-K
certification  signed by the  Servicer,  provided,  however,  that the  Trustee  shall not be  required to
undertake an analysis of any accountant’s report attached as an exhibit to the Form 10-K.

         (d)      The Trustee  shall  indemnify and hold harmless the Depositor and the Servicer and their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising  out of or based  upon a breach of the  Trustee’s  obligations  under  Section  3.17 and
Section 3.18 or the Trustee’s negligence, bad faith or willful misconduct in connection therewith.

         The  Depositor  shall  indemnify  and hold  harmless  the  Trustee  and the  Servicer  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the Depositor  under Section 3.16,
Section  3.17 and  Section  3.18 or the  Depositor’s  negligence,  bad  faith  or  willful  misconduct  in
connection therewith.

         The  Servicer  shall  indemnify  and hold  harmless  the  Trustee  and the  Depositor  and  their
respective  officers,  directors and affiliates from and against any losses,  damages,  penalties,  fines,
forfeitures,  reasonable  and  necessary  legal fees and  related  costs,  judgments  and other  costs and
expenses  arising out of or based upon a breach of the  obligations  of the  Servicer  under this  Section
3.18 or the Servicer’s negligence, bad faith or willful misconduct in connection therewith.

         If the  indemnification  provided for herein is unavailable or  insufficient to hold harmless the
Trustee,  the Depositor or the Servicer,  as applicable,  then the defaulting  party, in connection with a
breach of its respective  obligations under this Section 3.18 or its respective  negligence,  bad faith or
willful  misconduct  in  connection  therewith,  agrees  that it shall  contribute  to the amount  paid or
payable by the other  parties as a result of the  losses,  claims,  damages  or  liabilities  of the other
party in such  proportion as is appropriate to reflect the relative fault and the relative  benefit of the
respective parties.

         (e)      Nothing shall be construed  from the foregoing  subsections  (a), (b) and (c) to require
the Trustee or any  officer,  director  or  Affiliate  thereof to sign any Form 10-K or any  certification
contained  therein.  Furthermore,  the  inability  of the  Trustee  to file a Form 10-K as a result of the
lack of required  information as set forth in Section 3.16(a) or required  signatures on such Form 10-K or
any  certification  contained  therein shall not be regarded as a breach by the Trustee of any  obligation
under this Agreement.

         Failure  of the  Servicer  to comply  with this  Section  3.18  (including  with  respect  to the
timeframes  required  in this  Section)  shall be  deemed  an Event of  Default,  and the  Trustee  at the
direction  of the  Depositor  shall,  in  addition  to  whatever  rights the  Trustee  may have under this
Agreement and at law or equity or to damages,  including injunctive relief and specific performance,  upon
notice  immediately  terminate all the rights and  obligations of the Servicer under this Agreement and in
and to the Mortgage Loans and the proceeds  thereof without  compensating  the Servicer for the same. This
paragraph shall supercede any other provision in this Agreement or any other agreement to the contrary.

         (f)      Notwithstanding  the  provisions  of Section  11.02,  this  Section  3.18 may be amended
without the consent of the Certificateholders.

         Section 3.19.     UCC.  The  Depositor  shall  inform  the  Trustee  in  writing  of any  Uniform
Commercial  Code  financing  statements  that were filed on the Closing Date in connection  with the Trust
with stamped  recorded  copies of such financing  statements to be delivered to the Trustee  promptly upon
receipt by the  Depositor.  The Trustee  agrees to monitor and notify the  Depositor  if any  continuation
statements for such Uniform  Commercial  Code financing  statements  need to be filed.  If directed by the
Depositor in writing,  the Trustee  will file any such  continuation  statements  solely at the expense of
the Depositor.  The Depositor shall file any financing  statements or amendments  thereto  required by any
change in the Uniform Commercial Code.

         Section 3.20.     Optional Purchase of Defaulted Mortgage Loans.

         (a)      With  respect  to any  Mortgage  Loan  which as of the first day of a Fiscal  Quarter is
delinquent  in  payment  by 90 days or more or is an REO  Property,  the  Company  shall have the right to
purchase such  Mortgage Loan from the Trust at a price equal to the  Repurchase  Price;  provided  however
(i) that such  Mortgage  Loan is still 90 days or more  delinquent or is an REO Property as of the date of
such purchase and (ii) this  purchase option,  if not theretofore  exercised,  shall terminate on the date
prior to the last day of the related Fiscal Quarter.  This purchase  option,  if not exercised,  shall not
be thereafter  reinstated  unless the delinquency is cured and the Mortgage Loan thereafter  again becomes
90 days or more  delinquent  or becomes an REO  Property,  in which case the  option  shall  again  become
exercisable as of the first day of the related Fiscal Quarter.

         (b)      If at any time the  Company  deposits,  or remits to the  Servicer  (to the extent it is
not the  Servicer)  for  deposit,  in the  Custodial  Account  the  amount of the  Repurchase  Price for a
Mortgage  Loan and the  Company  provides  to the Trustee a  certification  signed by a Servicing  Officer
stating that the amount of such  payment has been  deposited in the  Custodial  Account,  then the Trustee
shall execute the  assignment  of such Mortgage Loan to the Company at the request of the Company  without
recourse,  representation  or warranty and the Company shall succeed to all of the Trustee’s right,  title
and  interest in and to such  Mortgage  Loan,  and all  security  and  documents  relative  thereto.  Such
assignment  shall be an  assignment  outright and not for  security.  The Company will  thereupon own such
Mortgage,  and all such  security  and  documents,  free of any further  obligation  to the Trustee or the
Certificateholders with respect thereto.

         Section 3.21.     Books and Records.

         (a)      The Servicer shall be responsible for  maintaining,  and shall maintain,  a complete set
of books and records for the Mortgage  Loans which shall be  appropriately  identified  in the  Servicer’s
computer system to clearly  reflect the ownership of the Mortgage Loans by the Trust.  In particular,  the
Servicer  shall maintain in its  possession,  available for inspection by the Trustee and shall deliver to
the Trustee  upon  demand,  evidence  of  compliance  with all  federal,  state and local laws,  rules and
regulations.  To the extent that  original  documents  are not  required for  purposes of  realization  of
Liquidation  Proceeds or Insurance  Proceeds,  documents  maintained by the Servicer may be in the form of
microfilm or microfiche or such other  reliable means of recreating  original  documents,  including,  but
not limited to,  optical  imagery  techniques so long as the Servicer  complies with the  requirements  of
Accepted Servicing Practices.

         (b)      The  Servicer  shall  maintain  with  respect  to each  Mortgage  Loan  and  shall  make
available for  inspection by the Trustee the related  servicing file during the time such Mortgage Loan is
subject to this Agreement and thereafter in accordance with applicable law.

         (c)      Payments on the Mortgage  Loans,  including  any payoffs,  made in  accordance  with the
related  Mortgage  File  will be  entered  in the  Servicer’s  set of books and  records  no more than two
Business  Days after  receipt and  identification,  and allocated to principal or interest as specified in
the related Mortgage File.

         Section 3.22.     Intention of the Parties and Interpretation.

         Each of the parties  acknowledges  and agrees that the purpose of Sections 3.16, 3.17 and 3.18 of
this  Agreement  is to  facilitate  compliance  by the  Sponsor,  the Trustee and the  Depositor  with the
provisions  of  Regulation  AB.  Therefore,  each of the parties  agrees that (a) the  obligations  of the
parties  hereunder shall be interpreted in such a manner as to accomplish  that purpose,  (b) the parties’
obligations  hereunder  will be  supplemented  and  modified in writing,  as agreed to and executed by the
parties hereto, as necessary to be consistent with any such amendments,  interpretive  advice or guidance,
convention or consensus  among active  participants  in the  asset-backed  securities  markets,  advice of
counsel,  or otherwise in respect of the  requirements of Regulation AB, (c) the parties shall comply with
reasonable  requests  made by the Sponsor,  the Trustee or the  Depositor  for delivery of  additional  or
different  information  as the  Sponsor,  the  Trustee or the  Depositor  may  determine  in good faith is
necessary to comply with the  provisions of Regulation  AB, and (d) no amendment of this  Agreement  shall
be required  to effect any such  changes in the  parties’  obligations  as are  necessary  to  accommodate
evolving interpretations of the provisions of Regulation AB.

                                                ARTICLE IV

                                                 Accounts

         Section 4.01.     Custodial  Account.  (a) The  Servicer  shall  segregate  and  hold  all  funds
collected  and received  pursuant to each  Mortgage  Loan separate and apart from any of its own funds and
general  assets and shall  establish  and maintain one or more  Custodial  Accounts  held in trust for the
Certificateholders.  Each  Custodial  Account shall be an Eligible  Account.  The Custodial  Account shall
be  maintained  as a  segregated  account,  separate  and apart  from trust  funds  created  for  mortgage
pass-through  certificates of other series, and the other accounts of the Servicer. Each Custodial Account
shall be reconciled within 45 days.

         Within two  Business  Days of receipt,  except as otherwise  specifically  provided  herein,  the
Servicer  shall  deposit or cause to be  deposited  the  following  payments and  collections  remitted by
subservicers  or received by it in respect of the  Mortgage  Loans  subsequent  to the Cut-off Date (other
than in respect of principal  and interest due on such  Mortgage  Loans on or before the Cut-off Date) and
the following amounts required to be deposited hereunder:

                  (i)      Scheduled  Payments on the  Mortgage  Loans  received  or any  related  portion
thereof  advanced by the  Servicer  which were due during or before the  related  Due  Period,  net of the
amount thereof comprising the Servicing Fee;

                  (ii)     Full  Principal  Prepayments  and  any  Liquidation  Proceeds  received  by the
Servicer  with  respect  to the  Mortgage  Loans in the  related  Prepayment  Period  (or,  in the case of
Subsequent  Recoveries,  during the related  Due  Period),  with  interest  to the date of  prepayment  or
liquidation, net of the amount thereof comprising the Servicing Fee;

                  (iii)    Partial Principal  Prepayments  received by the Servicer for the Mortgage Loans
in the related Prepayment Period;

                  (iv)     Any Monthly Advance and any Compensating Interest Payments;

                  (v)      Any Insurance Proceeds or Net Liquidation  Proceeds received by or on behalf of
the Servicer;

                  (vi)     The  Repurchase  Price with  respect to any  Mortgage  Loans  purchased  by the
Sponsor  pursuant to the Mortgage  Loan Purchase  Agreement or Sections  2.02 or 2.03 hereof,  any amounts
which are to be treated  pursuant to Section 2.04  of this Agreement as the payment of a Repurchase  Price
in connection  with the tender of a Substitute  Mortgage Loan by the Sponsor,  the  Repurchase  Price with
respect to any Mortgage Loans purchased  pursuant to Section 3.20,  and all proceeds of any Mortgage Loans
or property  acquired  with respect  thereto  repurchased  by the  Depositor  or its designee  pursuant to
Section 10.01;

                  (vii)    Any amounts  required to be deposited  with respect to losses on investments of
deposits in an Account;

                  (viii)   Any amounts  received by the Servicer in connection with any Prepayment  Charge
on the Prepayment Charge Loans; and

                  (ix)     Any other  amounts  received by or on behalf of the Servicer and required to be
deposited in the Custodial Account pursuant to this Agreement.

         (b)      All amounts  deposited  to the  Custodial  Account  shall be held by the Servicer in the
name of the  Trustee in trust for the benefit of the  Certificateholders  and the  Certificate  Insurer in
accordance with the terms and provisions of this Agreement.  The  requirements for crediting the Custodial
Account or the  Distribution  Account shall be exclusive,  it being  understood  and agreed that,  without
limiting  the  generality  of the  foregoing,  payments  in the  nature  of (i) late  payment  charges  or
assumption, tax service, statement account or payoff, substitution,  satisfaction,  release and other like
fees and charges and (ii) the items enumerated in Sections  4.04(a)(i)  through (iv) and (vi) through (xi)
with respect to the Trustee and the  Servicer,  need not be credited by the  Servicer to the  Distribution
Account or the Custodial  Account,  as  applicable.  Amounts  received by the Servicer in connection  with
Prepayment  Charges on the  Prepayment  Charge  Loans shall be remitted by the Servicer to the Trustee and
deposited by the Trustee into the Class XP Reserve  Account  upon receipt  thereof.  In the event that the
Servicer  shall  deposit or cause to be deposited to the  Distribution  Account any amount not required to
be credited  thereto,  the  Trustee,  upon  receipt of a written  request  therefor  signed by a Servicing
Officer of the Servicer,  shall  promptly  transfer such amount to the Servicer,  any provision  herein to
the contrary notwithstanding.

         (c)      The amount at any time  credited to the Custodial  Account may be invested,  in the name
of the Trustee, or its nominee,  for the benefit of the  Certificateholders  and the Certificate  Insurer,
in  Permitted  Investments  as directed by the  Servicer.  All  Permitted  Investments  shall mature or be
subject  to  redemption  or  withdrawal  on or  before,  and  shall be held  until,  the  next  succeeding
Distribution  Account  Deposit  Date.  Any and all  investment  earnings  on  amounts  on  deposit  in the
Custodial  Account from time to time shall be for the account of the  Servicer.  The Servicer from time to
time shall be permitted to withdraw or receive  distribution  of any and all investment  earnings from the
Custodial  Account.  The risk of loss of  moneys  required  to be  distributed  to the  Certificateholders
resulting  from such  investments  shall be borne by and be the risk of the Servicer.  The Servicer  shall
deposit  the  amount of any such loss in the  Custodial  Account  within two  Business  Days of receipt of
notification  of such loss but not later than the second  Business Day prior to the  Distribution  Date on
which the moneys so invested are required to be distributed to the Certificateholders.

         Section 4.02.     Permitted Withdrawals and Transfers from the Custodial Account.
(a) The  Servicer  will,  from  time to time on  demand  of the  Trustee,  make or cause  to be made  such
withdrawals  or transfers  from the Custodial  Account as the Servicer has designated for such transfer or
withdrawal  pursuant to this  Agreement.  The  Servicer  may clear and  terminate  the  Custodial  Account
pursuant to Section 10.01 and remove amounts from time to time deposited in error.

         (b)      On an ongoing  basis,  the Servicer shall  withdraw from the Custodial  Account  (i) any
expenses  recoverable by the Trustee,  the Servicer or the Custodian  pursuant to Sections 3.03,  7.04 and
9.05 and (ii) any amounts payable to the Servicer as set forth in Section 3.14.

         (c)      In addition,  on or before each  Distribution  Account  Deposit Date, the Servicer shall
deposit in the  Distribution  Account (or remit to the Trustee for deposit  therein) any Monthly  Advances
required to be made by the Servicer with respect to the Mortgage Loans.

         (d)      No later than 3:00 p.m. New York time on each  Distribution  Account  Deposit Date,  the
Servicer  will  transfer  all  Available  Funds on deposit in the  Custodial  Account  with respect to the
related Distribution Date to the Trustee for deposit in the Distribution Account.

         (e)      With respect to any remittance  received by the Trustee after the  Distribution  Account
Deposit Date on which such payment was due,  the  Servicer  shall pay to the Trustee  interest on any such
late  payment at an annual  rate equal to the Prime  Rate,  adjusted  as of the date of each change of the
Prime Rate,  plus two  percentage  points,  but in no event greater than the maximum  amount  permitted by
applicable  law.  Such  interest  shall be remitted  to the Trustee by the  Servicer on the date such late
payment is made and shall cover the period  commencing  with such  Distribution  Account  Deposit Date and
ending with the Business Day on which such payment is made,  both  inclusive.  The payment by the Servicer
of any such  interest  shall not be deemed an  extension  of time for  payment or a waiver of any Event of
Default by the Servicer.

         Section 4.03.     Distribution  Account.  (a) The Trustee  shall  establish  and  maintain in the
name  of the  Trustee,  for  the  benefit  of the  Certificateholders  and the  Certificate  Insurer,  the
Distribution  Account as a  segregated  trust  account or  accounts.  The Trustee  shall  deposit into the
Distribution Account all amounts in respect to Available Funds received by it from the Servicer.

         (b)      All  amounts  deposited  to the  Distribution  Account  shall be held by the  Trustee in
trust for the benefit of the  Certificateholders  and the Certificate Insurer in accordance with the terms
and provisions of this Agreement.

         (c)      The  Distribution  Account shall constitute a trust account of the Trust Fund segregated
on the books of the  Trustee  and held by the  Trustee in trust in its  Corporate  Trust  Office,  and the
Distribution  Account and the funds  deposited  therein  shall not be subject  to, and shall be  protected
from, all claims,  liens,  and  encumbrances  of any creditors or depositors of the Trustee  (whether made
directly,  or  indirectly  through a liquidator  or receiver of the  Trustee).  The  Distribution  Account
shall be an  Eligible  Account.  The  amount  at any time  credited  to the  Distribution  Account  may be
invested in the name of the  Trustee in  Permitted  Investments  selected by the  Trustee.  All  Permitted
Investments  shall  mature or be subject  to  redemption  or  withdrawal  on or before,  and shall be held
until, the next succeeding  Distribution Date if the obligor for such Permitted  Investment is the Trustee
or, if such  obligor  is any other  Person,  the  Business  Day  preceding  such  Distribution  Date.  All
investment  earnings on amounts on deposit in the  Distribution  Account or benefit from funds  uninvested
therein  from time to time shall be for the account of the  Trustee.  The Trustee  shall be  permitted  to
withdraw or receive  distribution  of any and all  investment  earnings from the  Distribution  Account on
each  Distribution  Date.  If there is any loss on a Permitted  Investment,  the Trustee shall deposit the
amount of such loss for deposit in the  Distribution  Account.  With respect to the  Distribution  Account
and the funds  deposited  therein,  the Trustee  shall take such action as may be necessary to ensure that
the  Certificateholders  shall be entitled to the priorities afforded to such a trust account (in addition
to a claim  against  the  estate of the  Trustee)  as  provided  by 12 U.S.C.  §  92a(e),  and  applicable
regulations  pursuant thereto,  if applicable,  or any applicable  comparable state statute  applicable to
state chartered banking corporations.

         Section 4.04.     Permitted Withdrawals and Transfers from the Distribution Account.
(a) The  Trustee  will,  from  time to time on  demand  of the  Servicer,  make or cause  to be made  such
withdrawals  or transfers from the  Distribution  Account as the Servicer has designated for such transfer
or  withdrawal  pursuant to this  Agreement or as the Trustee deems  necessary for the following  purposes
(limited in the case of amounts due the  Servicer to those not  withdrawn  from the  Custodial  Account in
accordance with the terms of this Agreement):

                  (i)      to reimburse  itself or the Servicer for any Monthly  Advance of its own funds,
the right of the Trustee or the Servicer to  reimbursement  pursuant to this subclause  (i) being  limited
to amounts  received on a particular  Mortgage Loan  (including,  for this purpose,  the Repurchase  Price
therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which represent late payments or recoveries of
the principal of or interest on such Mortgage Loan with respect to which such Monthly Advance was made;

                  (ii)     to reimburse  the Servicer  from  Insurance  Proceeds or  Liquidation  Proceeds
relating to a particular  Mortgage  Loan for amounts  expended by the Servicer in good faith in connection
with the  restoration  of the related  Mortgaged  Property  which was damaged by an Uninsured  Cause or in
connection with the liquidation of such Mortgage Loan;

                  (iii)    to reimburse  the Servicer  from  Insurance  Proceeds  relating to a particular
Mortgage  Loan for insured  expenses  incurred  with respect to such  Mortgage  Loan and to reimburse  the
Servicer from  Liquidation  Proceeds from a particular  Mortgage Loan for  Liquidation  Expenses  incurred
with respect to such  Mortgage  Loan;  provided that the Servicer  shall not be entitled to  reimbursement
for  Liquidation  Expenses with respect to a Mortgage Loan to the extent that (i) any amounts with respect
to such  Mortgage  Loan were paid as Excess  Liquidation  Proceeds  pursuant to clause (x) of this Section
4.04(a) to the Servicer;  and (ii) such  Liquidation Expenses were not included in the computation of such
Excess Liquidation Proceeds;

                  (iv)     to pay the Servicer,  from Liquidation  Proceeds or Insurance Proceeds received
in connection  with the  liquidation  of any Mortgage  Loan, the amount which the Servicer would have been
entitled to receive  under clause (ix) of this Section  4.04(a) as  servicing  compensation  on account of
each  defaulted  scheduled  payment  on such  Mortgage  Loan if paid in a  timely  manner  by the  related
Mortgagor;

                  (v)      to pay the  Servicer  from the  Repurchase  Price for any  Mortgage  Loan,  the
amount which the Servicer  would have been entitled to receive  under clause (ix) of this Section  4.04(a)
as servicing compensation;

                  (vi)     to reimburse  the Servicer for advances of funds (other than Monthly  Advances)
made with  respect to the Mortgage  Loans,  and the right to  reimbursement  pursuant to this clause being
limited to amounts  received on the related  Mortgage Loan  (including,  for this purpose,  the Repurchase
Price  therefor,  Insurance  Proceeds and  Liquidation  Proceeds)  which  represent late recoveries of the
payments for which such advances were made;

                  (vii)    to reimburse  the Trustee or the Servicer for any  Nonrecoverable  Advance that
has not been reimbursed pursuant to clauses (i) and (vi);

                  (viii)   to pay the Servicer as set forth in Section 3.14;

                  (ix)     to reimburse the Servicer for expenses,  costs and liabilities  incurred by and
reimbursable to it pursuant to Sections 3.03, 7.04(c) and (d);

                  (x)      to pay to the  Servicer,  as  additional  servicing  compensation,  any  Excess
Liquidation Proceeds;

                  (xi)     to reimburse the Trustee or the Custodian for expenses,  costs and  liabilities
incurred by or reimbursable to it pursuant to this Agreement;

                  (xii)    to pay itself the Trustee Fee set forth in Section 9.05;

                  (xiii)   to pay the Certificate Insurer its Aggregate Premium Amount;

                  (xiv)    to remove amounts deposited in error; and
                  (xv)     to clear and terminate the Distribution Account pursuant to Section 10.01.

         (b)      The  Servicer  shall  keep and  maintain  separate  accounting,  on a  Mortgage  Loan by
Mortgage  Loan  basis and shall  provide a copy to the  Trustee,  for the  purpose of  accounting  for any
reimbursement  from the  Distribution  Account  pursuant  to clauses  (i)  through  (vi) and (vii) or with
respect to any such  amounts  which  would have been  covered by such  clauses  had the  amounts  not been
retained by the Servicer  without being  deposited in the  Distribution  Account  under  Section  4.01(b).
Reimbursements  made pursuant to clauses  (vii),  (ix) and (xi) will be allocated  between the Loan Groups
pro rata based on the aggregate Stated Principal Balances of the Mortgage Loans in each Loan Group.

         (c)      On each  Distribution  Date,  the Trustee shall  distribute  the Available  Funds to the
extent on deposit in the  Distribution  Account to the Holders of the related  Certificates  in accordance
with Section 6.01.

         Section 4.05.              Adjustable Rate Supplemental Fund.

         (a)               No later than the initial  Distribution  Date, the Trustee shall  establish and
maintain,  in trust for the  benefit of the  holders  of the Group I Offered  Certificates,  a  segregated
trust account or sub-account  of a trust  account,  which shall be titled  “Adjustable  Rate  Supplemental
Fund, Wells Fargo Bank,  National  Association,  as Trustee for the benefit of holders of Structured Asset
Mortgage  Investments  II Inc.,  Bear Stearns  Mortgage  Funding  Trust  2006-AR2,  Mortgage  Pass-Through
Certificates,  Series 2006-AR2,  Group I Offered  Certificates” (the “Adjustable Rate Supplemental Fund”).
The  Adjustable  Rate  Supplemental  Fund shall be an  Eligible  Account or a  sub-account  of an Eligible
Account.  No later than the initial  Distribution  Date, the Depositor  shall pay to the Trustee an amount
equal to $250,000  which shall be deposited by the Trustee into the  Adjustable  Rate  Supplemental  Fund.
Pursuant to Section 6.01, on the initial  Distribution  Date,  amounts on deposit in the  Adjustable  Rate
Supplemental  Fund will be withdrawn from the Adjustable  Rate  Supplemental  Fund and paid to the Group I
Offered  Certificates  to the extent  that  Current  Interest on the Group I Offered  Certificates  on the
initial  Distribution  Date is  reduced  by  application  of the  related  Net  Rate  Cap on such  initial
Distribution  Date.  The  Adjustable  Rate  Supplemental  Fund will be entitled to be  replenished on each
future  Distribution  Date from the Interest  Funds  otherwise  payable on such  Distribution  Date to the
Class I-B-IO  Certificates,  until the  Adjustable  Rate  Supplemental  Fund has been  replenished  to the
extent of the amount paid from the Adjustable Rate  Supplemental  Fund on the initial  Distribution  Date.
On each future  Distribution  Date, all amounts on deposit in the Adjustable Rate Supplemental Fund as set
forth  in  the  preceding  sentence  will  be  distributed  to  the  Depositor  or  its  designee.  On the
Distribution  Date on which the aggregate of the amounts  replenished to the Adjustable Rate  Supplemental
Fund equals  $250,000,  all  amounts  then on deposit in the  Adjustable  Rate  Supplemental  Fund will be
distributed  to the  Depositor or its designee (as set forth in the  preceding  sentence),  and  following
such distribution the Adjustable Rate Supplemental Fund will be terminated.

         (b)               The Trustee will invest funds  deposited in the  Adjustable  Rate  Supplemental
Fund as directed by the  Depositor  or its designee in writing in  Permitted  Investments  with a maturity
date (i) no later than the Business Day  immediately  preceding  the date on which such funds are required
to be withdrawn from the Adjustable Rate Supplemental  Fund pursuant to this Agreement,  if a Person other
than the Trustee or an Affiliate of the Trustee is the obligor for such Permitted  Investment,  or (ii) no
later  than  the  date on which  such  funds  are  required  to be  withdrawn  from  the  Adjustable  Rate
Supplemental  Fund  pursuant  to this  Agreement,  if the  Trustee or an  affiliate  of the Trustee is the
obligor for such  Permitted  Investment  (or, if no written  direction is received by the Trustee from the
Depositor,  then funds in the Adjustable  Rate  Supplemental  Fund shall remain  uninvested).  For federal
income tax purposes,  the Depositor shall be the owner of the Adjustable Rate  Supplemental Fund and shall
report all items of income,  deduction,  gain or loss arising  therefrom.  At no time will the  Adjustable
Rate  Supplemental  Fund be an asset of any REMIC  created  hereunder.  All income and gain  realized from
investment of funds deposited in the Adjustable Rate  Supplemental  Fund,  which  investment shall be made
solely upon the written  direction of the  Depositor,  shall be for the sole and exclusive  benefit of the
Depositor  and shall be  remitted  by the  Trustee  to the  Depositor  within one  Business  Day after the
termination of the Adjustable Rate  Supplemental  Fund. The Depositor shall deposit in the Adjustable Rate
Supplemental  Fund the  amount  of any net loss  incurred  in  respect  of any such  Permitted  Investment
immediately upon realization of such loss, without any right of reimbursement therefor.

         Section 4.06.     Statements to the Trustee

         The Servicer  shall  furnish to the Trustee an  individual  Mortgage  Loan  accounting  report (a
“Report”),  as of the last  Business Day of each month,  in the  Servicer’s  assigned loan number order to
document  Mortgage  Loan  payment  activity on an  individual  Mortgage  Loan basis.  With respect to each
month,  such Report  shall be received by the Trustee no later than the 10th  calendar day of the month of
the related  Distribution  Date (or August 10,  2006,  in the case of the  initial  Report) a report in an
Excel (or compatible)  electronic format (that can be downloaded into a Sybase  database),  in such format
as may be  mutually  agreed  upon by both the Trustee and the  Servicer,  and in hard copy,  which  Report
shall contain the following:

                  (i)      with respect to each Monthly  Payment  received or advanced  during the related
Due  Period,  the  amount of such  remittance  allocable  to  interest  and to  principal;  the  amount of
Principal Prepayments and prepayment penalties received during the related Prepayment Period;

                  (ii)     the amount of Servicing  Compensation received by the Servicer during the prior
Due Period;

                  (iii)    the aggregate Stated Principal Balance of the Mortgage Loans;

                  (iv)     the number and aggregate  outstanding  principal balances of Mortgage Loans (a)
Delinquent  (1) 30 to 59 days, (2) 60 to 89 days,  (3) 90 days or more;  (b) as to which  foreclosure  has
commenced; and (c) as to which REO Property has been acquired; and

                  (v)      such other data as may  reasonably  be required by the Trustee in order to make
distributions to the Certificateholders on such Distribution Date.

                  The Servicer  shall also provide  with each such Report a trial  balance,  sorted in the
Trustee’s  assigned loan number order,  and such other loan level  information  as described on Exhibits K
and L, in electronic tape form.

                  The  Servicer  shall  prepare  and  file  any and all  information  statements  or other
filings  required to be delivered to any  governmental  taxing authority or to the Trustee pursuant to any
applicable  law  with  respect  to the  Mortgage  Loans  and  the  transactions  contemplated  hereby.  In
addition,  the Servicer shall provide the Trustee with such  information  concerning the Mortgage Loans as
is  necessary  for the  Trustee to prepare the  Trust’s  income tax returns as the Trustee may  reasonably
request from time to time.

         Section 4.07.     Certificate Insurance Policy.

         (a) On or prior to the Closing Date,  the Trustee shall cause to be  established  and  maintained
the Policy  Account,  into which amounts  received by the Trustee  pursuant to the  Certificate  Insurance
Policy shall be deposited for the benefit of the Class II-A-2  Certificates.  The Policy  Account may be a
sub-account of the  Distribution  Account.  Amounts on deposit in the Policy Account shall not be invested
and shall not be held in an interest-bearing account.

         (b)      As soon as  possible,  and in no event later than 12:00 noon New York time on the second
Business Day  immediately  preceding any  Distribution  Date,  the Trustee  shall furnish the  Certificate
Insurer and the  Servicer  with a completed  Notice in the form set forth as Exhibit A to the  Endorsement
to the  Certificate  Insurance  Policy in the event that the related  Principal  Funds or  Interest  Funds
(other than any amounts in respect of Insured  Amounts) are  insufficient to pay Current  Interest and any
Interest Carry Forward Amounts (net of any Prepayment  Interest  Shortfalls,  Basis Risk Shortfalls or any
shortfalls  resulting  from Net  Deferred  Interest or from the  application  of the Relief Act or similar
state  laws,   allocated   to  the  Class   II-A-2   Certificates)   with  respect  to  the  Class  II-A-2
Certificateholders,  on such Distribution Date; provided,  however,  that if such Distribution Date is the
Final  Distribution  Date, the Notice shall also include the outstanding  Current  Principal Amount of the
Class  II-A-2  Certificates,  after  giving  effect to all  payments  of  principal  on the  Class  II-A-2
Certificates on such Final  Distribution  Date, other than pursuant to the Certificate  Insurance  Policy.
The Notice  shall  specify the amount of the Insured  Amount and shall  constitute  a claim for an Insured
Amount pursuant to the Certificate Insurance Policy.

         (c)      Upon receipt of an Insured Amount in accordance  with the Certificate  Insurance  Policy
from the  Certificate  Insurer on behalf of the Holders of the  Insured  Certificates,  the Trustee  shall
deposit such Insured Amount into the Policy Account.  On or prior to each  Distribution  Date, the Trustee
shall transfer amounts on deposit in the Policy Account to the  Distribution  Account and shall distribute
such Insured Amounts pursuant to Section 6.01.

         The Trustee shall include on each  Distribution  Date any Insured Amounts  received by it from or
on behalf of the  Certificate  Insurer for such  Distribution  Date (i) in the amount  distributed  to the
Holders of the  Insured  Certificates  pursuant to Section  6.01(b) and (ii) in the amount  deemed to have
been  distributed  to the  Class  II-A-2  regular  interests  and  deposited  for their  benefit  into the
Distribution  Account.  If on any Distribution  Date the Trustee  determines that the Certificate  Insurer
has paid more under the Certificate  Insurance  Policy than is required by the terms thereof,  the Trustee
shall promptly return any excess to the Certificate Insurer.

         (d)      (i) The  Trustee  shall  receive  as  attorney-in-fact  of the  Holders  of the  Insured
Certificates  any Insured Amount  delivered to it by the  Certificate  Insurer for payment to such Holders
and (ii) the Trustee shall  distribute  such Insured  Amount to such Holders as set forth in Section 6.01.
Insured  Amounts  disbursed by the Paying Agent from proceeds of the  Certificate  Insurance  Policy shall
not be  considered  payment by the Trust Fund with  respect to the  Insured  Certificates,  nor shall such
disbursement  of Insured  Amounts  discharge the obligations of the Trust Fund with respect to the amounts
thereof,  and the  Certificate  Insurer  shall become owner of such amounts to the extent  covered by such
Insured  Amounts as the deemed  assignee  of such  Holders.  The  Trustee  hereby  agrees on behalf of the
Holders  of  the  Insured   Certificates  (and  each  such  Holder,  by  its  acceptance  of  its  Insured
Certificates,  hereby  agrees)  for the  benefit  of the  Certificate  Insurer  that,  to the  extent  the
Certificate  Insurer pays any Insured  Amount,  either  directly or indirectly  (as by paying  through the
Trustee),  to the Holder of an  Insured  Certificate,  the  Certificate  Insurer  will be  entitled  to be
subrogated  to any rights of such Holder to receive the  amounts for which such  Insured  Amount was paid,
to the extent of such payment,  and will be entitled to receive the  Reimbursement  Amount as set forth in
Section 6.01.

         (e)      At the  end  of the  Term  of  the  Certificate  Insurance  Policy  (as  defined  in the
Certificate  Insurance  Policy),  the  Trustee  shall  return  the  Certificate  Insurance  Policy  to the
Certificate Insurer for cancellation.

         (f)      Upon  its  becoming  aware of the  occurrence  of an Event  of  Default  hereunder,  the
Trustee shall promptly notify the Certificate Insurer of such Event of Default.

         (g)      The Trustee shall  promptly  notify the  Certificate  Insurer of either of the following
as to which it has actual  knowledge:  (A) the  commencement of any proceeding by or against the Depositor
commenced  under the  United  States  bankruptcy  code or any  other  applicable  bankruptcy,  insolvency,
receivership,  rehabilitation or similar law (an “Insolvency  Proceeding”) and (B) the making of any claim
in  connection  with any  Insolvency  Proceeding  seeking  the  avoidance  as a  preferential  transfer (a
“Preference  Claim”) of any distribution made with respect to the Class II-A-2 Certificates as to which it
has  actual  knowledge.  Each  Holder of a Class  II-A-2  Certificate,  by its  purchase  of Class  II-A-2
Certificates,  and the Trustee  hereby  agrees  that the  Certificate  Insurer (so long as no  Certificate
Insurer  Default  exists)  may at any  time  during  the  continuation  of any  proceeding  relating  to a
Preference  Claim direct all matters relating to such Preference  Claim,  including,  without  limitation,
(i) the  direction  of any appeal of any order  relating to any  Preference  Claim and (ii) the posting of
any surety,  supersedes or performance  bond pending any such appeal.  In addition and without  limitation
of the  foregoing,  the  Certificate  Insurer  shall be  subrogated  to the rights of the Trustee and each
Holder  of a  Class  II-A-2  Certificate  in the  conduct  of any  Preference  Claim,  including,  without
limitation,  all rights of any party to an  adversary  proceeding  action with  respect to any court order
issued in connection with any such Preference Claim.

         (h)      The  Servicer  shall  designate  a  “Certificate  Insurer  Contact  Person” who shall be
available to the Certificate  Insurer to provide  reasonable access to information  regarding the Mortgage
Loans.

         (i)      The Trustee  shall send to the  Certificate  Insurer the  reports  prepared  pursuant to
Sections  3.16 and 3.18 and the  statements  prepared  pursuant  to  Section  4.06,  as well as any  other
statements or communications  sent to Holders of the Class II-A-2  Certificates,  in each case at the same
time such reports, statements and communications are otherwise sent.

         (j)      With  respect to this  Section  4.07,  the terms  “Receipt”  and  “Received”  shall mean
actual  delivery to the  Certificate  Insurer,  if any,  prior to 12:00 p.m., New York time, on a Business
Day;  delivery  either on a day that is not a Business  Day or after 12:00 p.m.,  New York time,  shall be
deemed to be Receipt on the next  succeeding  Business Day. If any notice or  certificate  given under the
Certificate  Insurance Policy by the Trustee is not in proper form or is not properly completed,  executed
or delivered,  it shall be deemed not to have been  Received.  The  Certificate  Insurer shall promptly so
advise the Trustee and the Trustee may submit an amended notice.

         (k)      All references  herein to the ratings  assigned to the Class II-A-2  Certificates and to
the interests of any Certificateholders shall be without regard to the Certificate Insurance Policy.

         Section 4.08.     Reserve Fund.

         (a)      On or before the  Closing  Date,  the Trustee  shall  establish  one or more  segregated
trust accounts (the “Reserve  Fund”) on behalf of the Holders of the Group I Offered  Certificates  (other
than  the  Class X  Certificates  and  the  Grantor  Trust  Certificates),  the  Underlying  Class  II-A-2
Certificates,  Class I-B-IO  Certificates,  Group II Offered  Certificates,  Class II-B-5 Certificates and
Class  II-B-IO  Certificates.  The Reserve  Fund must be an Eligible  Account.  The Reserve  Fund shall be
entitled  “Reserve  Fund,  Wells Fargo Bank,  National  Association as Trustee f/b/o holders of Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR2,  Mortgage  Pass-Through
Certificates,  Series  2006-AR2.”  The Trustee  shall demand  payment of all money  payable by the related
Cap  Counterparty  under the  related Cap  Contract,  as  applicable.  The  Trustee  shall  deposit in the
Reserve Fund all payments  received by it from the related Cap Counterparty  pursuant to the Cap Contracts
and,  prior to  distribution  of such  amounts  pursuant to Sections  6.01(a) and  6.01(b),  all  payments
described  under the Fourteenth and Fifteenth  clauses of Section  6.01(a) and the Ninth and Tenth clauses
of Section 6.01(b).  All Cap Contract  Payment Amounts received from Cap Contracts  benefiting the Group I
Offered  Certificateholders  (other than the  Holders of the Class X  Certificates  and the Grantor  Trust
Certificates)  and the Underlying  Class I-A-2  Certificates  and the amounts  described in the Fourteenth
and  Fifteenth  clauses of Section  6.01(a)  deposited to the Reserve Fund shall be held by the Trustee on
behalf of the Trust,  in trust for the benefit of the Group I Offered  Certificateholders  (other than the
Holders of the Class X Certificates  and the Grantor Trust  Certificates)  and the Underlying  Class I-A-2
Certificates,  as applicable,  and the Class I-B-IO  Certificateholders  in accordance  with the terms and
provisions of this Agreement.  On each Distribution  Date, the Trustee shall distribute amounts on deposit
in the  Reserve  Fund  to the  Group  I  Certificateholders  (other  than  the  Holders  of  the  Class  X
Certificates)  and the Class I-B-IO  Certificateholders  in accordance with the Fourteenth,  Fifteenth and
Seventeenth  clauses of Section  6.01(a).  All Cap Contract  Payment  Amounts  received from Cap Contracts
benefiting  the Group II  Offered  Certificateholders  and the  Class  II-B-5  Certificateholders  and the
amounts  described in the Ninth and Tenth clauses of Section  6.01(b)  deposited to the Reserve Fund shall
be held by the  Trustee  on  behalf  of the  Trust,  in trust  for the  benefit  of the  Group II  Offered
Certificateholders  and  the  Class  II-B-5  Certificateholders,  as  applicable,  and the  Class  II-B-IO
Certificateholders  in accordance  with the terms and provisions of this Agreement.  On each  Distribution
Date, the Trustee shall distribute  amounts on deposit in the Reserve Fund to the Group II Offered,  Class
II-B-5 and Class II-B-IO  Certificateholders  in accordance with the Ninth,  Tenth and Eleventh clauses of
Section 6.01(b).

         (b) The  Reserve  Fund is an “outside  reserve  fund”  within the meaning of Treasury  Regulation
Section 1.860G-2(h)  and shall be an asset of the Trust Fund but not an asset of any 2006-AR2  REMIC.  The
Trustee on behalf of the Trust shall be the  nominal  owner of the Reserve  Fund.  For federal  income tax
purposes,  the Class  B-IO Certificateholders  shall be the beneficial owners of the Reserve Fund, subject
to the  power of the  Trustee  to  distribute  amounts  under  the Fourteenth  and  Fifteenth  clauses  of
Section 6.01(a)  and the Ninth and Tenth  clauses of  Section 6.01(b)  and shall  report  items of income,
deduction,  gain or loss arising therefrom.  For federal income tax purposes,  (i) amounts  distributed to
Certificateholders  pursuant to the Fourteenth and Fifteenth  clauses of  Section 6.01(a)  will be treated
as first  distributed  to the Class  I-B-IO  Certificateholders  and and then  paid from the Class  I-B-IO
Certificateholders  to the Group I Offered  Certificateholders  (other than the Class X  Certificates  and
the Grantor Trust  Certificates) and the Underlying Class I-A-2 Certificates and (ii) amounts  distributed
to  Certificateholders  pursuant  to the Ninth and Tenth  clauses  of  Section 6.01(b)  will be treated as
first  distributed  to the Class  II-B-IO  Certificateholders  and and then  paid  from the Class  II-B-IO
Certificateholders  to the Group II Offered  Certificateholders  and the Class II-B-5  Certificateholders.
Amounts  in the  Reserve  Fund  held in trust  for the  benefit  of the  Holders  of the  Group I  Offered
Certificates  (other than the Holders of the Class X  Certificates  and the Grantor  Trust  Certificates),
the  Underlying  Class  I-A-2  Certificates  and Class  I-B-IO  Certificateholders  shall,  at the written
direction of the Class I-B-IO  Certificateholders,  be invested in  Permitted  Investments  that mature no
later than the Business Day prior to the next succeeding  Distribution  Date.  Amounts in the Reserve Fund
held in trust for the benefit of the Holders of the Group II Offered  Certificates,  the Class  II-B-5 and
Class   II-B-IO   Certificateholders   shall,   at   the   written   direction   of  the   Class   II-B-IO
Certificateholders,  be invested in  Permitted  Investments  that  mature no later than the  Business  Day
prior to the next succeeding  Distribution  Date. If no written direction is received,  the amounts in the
Reserve Fund shall remain  uninvested.  Any losses on the related  Permitted  Investments shall not in any
case be a liability  of the  Trustee,  but an amount  equal to such  losses  shall be given by the related
Class B-IO  Certificateholders  to the Trustee out of such  Certificateholders’  own funds  immediately as
realized,  for deposit by the Trustee  into the Reserve  Fund.  To the extent that the related  Class B-IO
Certificateholders  have  provided  the  Trustee  with such  written  direction  to invest  such  funds in
Permitted  Investments,  on each  Distribution  Date the Trustee shall  distribute all net income and gain
from such  Permitted  Investments  in the  Reserve  Fund to such Class B-IO  Certificateholders,  not as a
distribution  in respect of any interest in any 2006-AR2  REMIC.  All monies  earned on amounts on deposit
in the  Reserve  Fund held in trust for the  benefit of the  Holders  of the Group I Offered  Certificates
(other than the Class X Certificates and the Grantor Trust  Certificates),  the Underlying Class I-A-2 and
Class  I-B-IO  Certificateholders  shall be taxable  to the Class  I-B-IO  Certificateholders.  All monies
earned on  amounts  on deposit in the  Reserve  Fund held in trust for the  benefit of the  Holders of the
Group II Offered Certificates,  the Class II-B-5 and Class II-B-IO  Certificateholders shall be taxable to
the Class II-B-IO Certificateholders.

         Section 4.09.     Class XP Reserve  Account.  (a) The  Paying Agent shall  establish and maintain
with itself a separate,  segregated  trust account,  which shall be an Eligible  Account,  titled “Reserve
Account,  Wells  Fargo Bank,  National  Association,  as Trustee for the benefit of holders of  Structured
Asset Mortgage  Investments II Inc., Bear Stearns Mortgage Funding Trust 2006-AR2,  Mortgage  Pass-Through
Certificates,  Series 2006-AR2,  Class XP.” Funds on deposit in the Class XP Reserve Account shall be held
in trust by the  Trustee  for the  holder of the  related  Class XP  Certificates.  The  Class XP  Reserve
Account will not represent an interest in any 2006-AR2 REMIC.

         (b)      Any amount on deposit in the Class XP Reserve Account shall be held  uninvested.  On the
Business Day prior to each  Distribution  Date,  the Trustee shall  withdraw the amount then on deposit in
the Class XP Reserve  Account and deposit such amount into the  Distribution  Account to be distributed to
the Holders of the related Class XP  Certificates  in accordance  with Section  6.01(e).  In addition,  on
the  earlier  of (x) the  Business  Day  prior to the  Distribution  Date on which  all the  assets of the
related Loan Group are  repurchased  as described in Section  10.01(a),  and (y) the Business Day prior to
the  Distribution  Date  occurring in June 2012,  the Trustee shall  withdraw the amount on deposit in the
Class XP Reserve  Account and deposit  such  amount into the  Distribution  Account and pay such amount to
the related Class XP Certificates in accordance  with Section  6.01(e),  and following such withdrawal the
Class XP Reserve Account shall be closed.

         Section 4.10.     Final Maturity Reserve Account.

         No later than the Closing  Date,  the Paying  Agent shall  establish  and maintain in the name of
the Holders of the Group I Certificates  and the Underlying Class I-A-2  Certificates,  the Final Maturity
Reserve  Account as a segregated  trust  account.  The Paying  Agent shall keep  records  that  accurately
reflect the funds on deposit in the Final Maturity Reserve Account.

         The Paying Agent will invest funds  deposited in the Final Maturity  Reserve  Account as directed
by the Class I-B-IO  Certificateholders  in writing in Permitted Investments with a maturity date no later
than the  Business  Day  immediately  preceding  the date on which such funds are required to be withdrawn
from the Final  Maturity  Reserve  Account  pursuant  to this  Agreement.  If no  written  direction  with
respect  to such  Permitted  Investment  shall be  received  by the  Paying  Agent  from the Class  I-B-IO
Certificateholders,  then funds in the Final  Maturity  Reserve  Account  shall be  invested  in the Wells
Fargo  Prime  Advantage  Money  Market  Fund.  All  income  and gain  realized  from  investment  of funds
deposited in the Final Maturity  Reserve Account shall be for the sole and exclusive  benefit of the Class
I-B-IO Certificateholders.

         If, on the Distribution  Date occurring in October 2016, or on any Distribution  Date thereafter,
up to and including  the  Distribution  Date for the Group I Offered  Certificates  in October  2036,  any
Group I Offered  Certificates  or Underlying  Class I-A-2  Certificates  are outstanding and the aggregate
Stated  Principal  Balance of the Group I Mortgage  Loans with original  terms to maturity in excess of 30
years is greater than the applicable  scheduled amount for such  Distribution Date set forth in Schedule A
hereto,  then the Trustee shall deposit into the Final Maturity Reserve Account,  from Interest Funds with
respect to such  Distribution  Date, the Coupon Strip for such  Distribution  Date, in accordance with the
payment  priority set forth in Section  6.01(a)(first),  until the amount on deposit in the Final Maturity
Reserve Account is equal to the Final Maturity Reserve Account Target.

         If, on any  Distribution  Date,  any  amounts on deposit in the Final  Maturity  Reserve  Account
exceed the lesser of (i) the aggregate  Current  Principal Amount of the Group I Offered  Certificates and
the Underlying Class I-A-2  Certificates as of such date, and (ii) the aggregate Stated Principal  Balance
of the Group I Mortgage  Loans with  original  terms to maturity in excess of 30 years as of such date, an
amount  equal  to  such  excess  shall  be  shall  be  distributed  by the  Trustee  to the  Class  I-B-IO
Certificates on such Distribution Date as a part of the Class I-B-IO Distribution Amount.

         On the  earlier  of (i) the  Distribution  Date  in  occurring  in  October  2036  and  (ii)  the
Distribution  Date on which the final  distribution  of payments  from the Group I Mortgage  Loans and the
other assets in the trust is expected to be made,  funds on deposit in the Final Maturity  Reserve Account
will be distributed to the  Certificates in the following  order of priority  (provided,  however,  if the
Group I Mortgage  Loans are purchased on the related  Optional  Termination  Date, the funds on deposit in
the Final Maturity  Reserve  Account will be used to make payments in accordance  with  priorities  fourth
and fifth below after application of the Termination Purchase Price):

                  first,  to the Class  I-A-1,  Underlying  Class I-A-2 (or the Swap  Counterparty  as set
         forth in the Grantor  Trust  Agreement)  and Class I-A-3  Certificates,  pro rata,  in accordance
         with their respective  outstanding  Current Principal Amounts until the Current Principal Amounts
         thereof have been reduced to zero;

                  second,  sequentially,  to the Class I-B-1, Class I-B-2, Class I-B-3, Class I-B-4, Class
         I-B-5, Class I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  in that order, after
         giving effect to principal  distributions on such Distribution  Date, until the Current Principal
         Amounts of each such Class thereof have been reduced to zero;

                  third,  to each Class of Group I Offered  Certificates  (other  than the  Grantor  Trust
         Certificates)  and the Underlying  Class I-A-2  Certificates,  any Current  Interest and Interest
         Carry  Forward  Amount for each such Class  remaining  unpaid  after  giving  effect to  interest
         distributions  on such  Distribution  Date in  accordance  with payment  priorities  set forth in
         Section 6.01(a);

                  fourth,  to each Class of Group I Offered  Certificates  (other than the  Grantor  Trust
         Certificates)   and  the  Underlying   Class  I-A-2   Certificates,   any  Basis  Risk  Shortfall
         Carry-forward   Amount  for  each  such  Class  remaining  unpaid  after  giving  effect  to  the
         distributions  on such  Distribution  Date in  accordance  with payment  priorities  set forth in
         Section 6.01(a) and

                  fifth, to the Class I-B-IO Certificates, any remaining amount.

         The  forgoing  distributions  will be treated as an amount paid by the holder of the Class I-B-IO
Certificates  to purchase  the  outstanding  Offered  Certificates  and will be deemed made  pursuant to a
mandatory purchase of the Offered Certificates by the holder of the Class I-B-IO Certificates.

                                                ARTICLE V

                                               Certificates

         Section 5.01.     Certificates.  (a) The  Depository,  the Depositor and the Trustee have entered
into a Depository  Agreement  dated as of the Closing Date (the  “Depository  Agreement”).  Except for the
Residual  Certificates,  the  Private  Certificates  and the  Individual  Certificates  and as provided in
Section 5.01(b),  the Certificates  shall at all times remain  registered in the name of the Depository or
its  nominee  and at all  times:  (i) registration  of such  Certificates  may not be  transferred  by the
Trustee except to a successor to the  Depository;  (ii) ownership  and transfers of  registration  of such
Certificates  on the books of the  Depository  shall be governed by applicable  rules  established  by the
Depository;  (iii) the  Depository may collect its usual and customary fees, charges and expenses from its
Depository  Participants;  (iv) the  Trustee  shall deal with the  Depository  as  representative  of such
Certificate  Owners of the  respective  Class of  Certificates  for purposes of  exercising  the rights of
Certificateholders   under  this   Agreement,   and  requests  and   directions  for  and  votes  of  such
representative  shall  not be  deemed  to be  inconsistent  if they are made  with  respect  to  different
Certificate  Owners;  and (v) the  Trustee  may  rely  and  shall  be  fully  protected  in  relying  upon
information furnished by the Depository with respect to its Depository Participants.

         The Residual  Certificates and the Private Certificates are initially Physical  Certificates.  If
at any time the Holders of all of the  Certificates  of one or more such Classes  request that the Trustee
cause such Class to  become Global  Certificates,  the Trustee and the Depositor  will take such action as
may be reasonably  required to cause the Depository to accept such Class or  Classes for trading if it may
legally be so traded.

         All transfers by Certificate  Owners of such respective  Classes of Book-Entry  Certificates  and
any Global  Certificates  shall be made in accordance  with the  procedures  established by the Depository
Participant or brokerage firm  representing  such Certificate  Owners.  Each Depository  Participant shall
only transfer  Book-Entry  Certificates  of  Certificate  Owners it  represents or of brokerage  firms for
which it acts as agent in accordance with the Depository’s normal procedures.

         (b)      If (i)(A)  the  Depositor  advises  the  Trustee in writing  that the  Depository  is no
longer willing or able to properly discharge its  responsibilities  as Depository and (B) the Depositor is
unable to locate a qualified  successor  within 30 days or (ii) the  Depositor  at its option  advises the
Trustee in writing that it elects to terminate the book-entry  system through the Depository,  the Trustee
shall request that the Depository  notify all  Certificate  Owners of the occurrence of any such event and
of the availability of definitive,  fully  registered  Certificates to Certificate  Owners  requesting the
same. Upon surrender to the Trustee of the  Certificates  by the  Depository,  accompanied by registration
instructions from the Depository for registration, the Trustee shall issue the definitive Certificates.

         In addition,  if an Event of Default has  occurred  and is  continuing,  each  Certificate  Owner
materially adversely affected thereby may at its option request a definitive  Certificate  evidencing such
Certificate  Owner’s  interest in the related Class of Certificates.  In order to make such request,  such
Certificate  Owner shall,  subject to the rules and procedures of the  Depository,  provide the Depository
or the related  Depository  Participant  with directions for the Trustee to exchange or cause the exchange
of the  Certificate  Owner’s  interest in such Class of Certificates  for an equivalent  interest in fully
registered  definitive  form.  Upon receipt by the Trustee of instructions  from the Depository  directing
the Trustee to effect such  exchange  (such  instructions  to contain  information  regarding the Class of
Certificates and the Current Principal Amount being exchanged,  the Depository  Participant  account to be
debited  with the  decrease,  the  registered  holder  of and  delivery  instructions  for the  definitive
Certificate,  and any other  information  reasonably  required  by the  Trustee),  (i) the  Trustee  shall
instruct the Depository to reduce the related  Depository  Participant’s  account by the aggregate Current
Principal  Amount  of the  definitive  Certificate,  (ii)  the  Trustee  shall  execute  and  deliver,  in
accordance  with the  registration  and delivery  instructions  provided by the  Depository,  a Definitive
Certificate  evidencing such  Certificate  Owner’s  interest in such Class of  Certificates  and (iii) the
Trustee shall  execute a new  Book-Entry  Certificate  reflecting  the reduction in the aggregate  Current
Principal Amount of such Class of Certificates by the amount of the definitive Certificates.

         Neither  the  Depositor  nor the  Trustee  shall be liable for any delay in the  delivery  of any
instructions  required  pursuant  to this  Section  5.01(b)  and may  conclusively  rely on,  and shall be
protected in relying on, such instructions.

         (c)      (i)      As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting  of the Group I Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  “REMIC I.”  Component  I of the  Class R  Certificates  will  represent  the sole
Class of  “residual  interests” in REMIC I for purposes of the REMIC  Provisions (as defined herein) under
federal income tax law. The following table  irrevocably  sets forth the  designation,  pass-through  rate
(the  “Uncertificated  REMIC I Pass-Through Rate”) and initial  Uncertificated  Principal Balance for each
of the “regular  interests”  in REMIC I (the “REMIC I  Regular  Interests”).  None of the REMIC I  Regular
Interests will be certificated.

                                                       Uncertificated
                                                    REMIC I Pass-Through    Initial Uncertificated
   Class Designation for each REMIC I Interest              Rate              Principal Balance
W                                                           (1)                      N/A
LT1                                                     Variable(1)            $694,637,648.39
LT2                                                     Variable(1)               $36,252.08
LT3                                                        0.00%                  $33,221.95
LT4                                                     Variable(1)               $33,221.95
I-X-I                                                      0.700%                    (2)
Component I of the Class R                                  N/A                      N/A
--------------------------------------------------
(1)  Calculated as provided in the definition of Uncertificated REMIC I Pass-Through Rate.

(2)  REMIC I Regular  Interest I-X-II will not have an  Uncertificated  Principal  Balance,  but will bear
     interest at a fixed  pass-through  rate equal to 0.700% per annum on a notional  amount  equal to the
     aggregate  Stated  Principal  Balance  immediately  prior to such  Distribution  Date of the  Group I
     Mortgage Loans having “hard” prepayment charges for a term of three years from origination.

                  (ii)     As provided herein, the REMIC  Administrator will make an election to treat the
segregated  pool of assets  consisting of the Group II Mortgage  Loans and certain  other  related  assets
subject to this Agreement as a REMIC for federal income tax purposes,  and such  segregated pool of assets
will be  designated  as  “REMIC II.”  Component II  of the Class R  Certificates  will  represent the sole
Class of  “residual  interests” in REMIC II for purposes of the REMIC  Provisions under federal income tax
law. The following table irrevocably sets forth the designation,  pass-through  rate (the  “Uncertificated
REMIC II  Pass-Through  Rate”) and  initial  Uncertificated  Principal  Balance  for each of the  “regular
interests” in REMIC II (the “REMIC II  Regular  Interests”).  None of the REMIC II Regular  Interests will
be certificated.

  Class Designation for each REMIC II     Uncertificated REMIC II Pass-Through          Initial Uncertificated
                Interest                                  Rate                             Principal Balance
----------------------------------------- -------------------------------------- --------------------------------------
LT5                                                    Variable(1)                          $427,410,366.65
LT6                                                    Variable(1)                            $13,362.93
LT7                                                       0.00%                               $29,385.32
LT8                                                    Variable(1)                            $29,385.32
Component II of the Class R                                N/A                                    N/A

(1)               Calculated as provided in the definition of Uncertificated REMIC II Pass-Through Rate.

     As provided  herein,  the REMIC  Administrator  will make an election to treat the segregated pool of
     assets  consisting  of the REMIC I Regular  Interests  and the  REMIC II  Regular  Interests  and any
     proceeds  thereof as a REMIC for federal  income tax  purposes,  and such  segregated  pool of assets
     will be  designated as  “REMIC III.”  Component II  of the Class R  Certificates  will  represent the
     sole class of  “residual  interests” in REMIC III for purposes of the REMIC  Provisions under federal
     income tax law. The following table  irrevocably  sets forth the designation,  the Pass-Through  Rate
     for the Class of Certificates  bearing the same  designation  (which is, with the substitution of the
     Modified  Net Rate Cap in each  place  where the Net Rate Cap occurs in the case of the Class I-A and
     Class I-B  Certificates,  the  Uncertificated  REMIC III  Pass-Through  Rate) and  initial  principal
     amount or  Uncertificated  Principal  Balance for each of the “regular  interests” in REMIC III  (the
     “REMIC III  Regular  Interests”).  For  federal  income tax  purposes,  payment of (i) any Basis Risk
     Shortfall or Basis Risk  Shortfall  Carry Forward  Amount to any Class of  Certificates,  (ii) in the
     case of the Class I-A or Class I-B  Certificates,  interest accrued at a Pass-Through  Rate in excess
     of the Modified  Net Rate Cap,  and (iii) any amounts to the Class I-XP and Class II-XP  Certificates
     (which  shall not be treated as an  interest  in any REMIC,  but as a  pass-through  interest  in the
     Trust  entitled to any  prepayment  penalties  payable with respect to the Group I Mortgage Loans and
     Group II Mortgage  Loans,  respectively)  shall be treated as paid  outside of any REMIC formed under
     this  Agreement  and shall not be part of the  entitlement  of the REMIC  III  Regular  Interest  the
     ownership of which is represented  by the Class of  Certificates  receiving  such payment.  REMIC III
     Regular Interests I-B-IO-I, I-B-IO-P, II-B-IO-I and II-B-IO-P will not be certificated.

         The  Classes  of the  Certificates  shall  have the  following  designations,  initial  principal
amounts and Pass-Through Rates:

           Designation                      Initial Principal              Pass-Through Rate
I-A-1                                              $372,659,000.00                (1)
Underlying I-A-2                                   $186,329,000.00                (1)
I-A-3                                               $62,110,000.00                (1)
I-X                                                       Notional                (2)
I-B-1                                               $15,632,000.00                (1)
I-B-2                                               $13,895,000.00                (1)
I-B-3                                                $5,211,000.00                (1)
I-B-4                                                $6,253,000.00                (1)
I-B-5                                                $5,211,000.00                (1)
I-B-6                                                $3,474,000.00                (1)
I-B-7                                                $4,168,000.00                (1)
I-B-8                                                $3,474,000.00                (1)
I-B-9                                                $3,821,000.00                (1)
II-A-1                                             $266,920,000.00                (1)
II-A-2                                             $114,394,000.00                (1)
II-B-1                                              $15,389,000.00                (1)
II-B-2                                               $9,619,000.00                (1)
II-B-3                                               $6,626,000.00                (1)
II-B-4                                               $2,138,000.00                (1)
II-B-5                                               $8,123,000.00                (1)
I-XP                                                           N/A                (3)
II-XP                                                          N/A                (3)
I-B-IO                                              $12,503,344.38                (4)
II-B-IO                                              $4,273,500.22                (5)
Component III of the Class R                                   N/A                N/A
----------
----------------------------------------------------------------------------------------------------------

(1)  The Class I-A-1,  Underlying Class I-A-2,  Class I-A-3,  Class I-B-1, Class I-B-2, Class I-B-3, Class
     I-B-4, Class I-B-5,  Class I-B-6, Class I-B-7, Class I-B-8, Class I-B-9, Class II-A-1,  Class II-A-2,
     Class  II-B-1,  Class  II-B-2,  Class II-B-3,  Class II-B-4 and Class II-B-5  Certificates  will bear
     interest at a pass-through  rate equal to the least of (i) One-Month  LIBOR plus the related  Margin,
     (ii) 10.50% per annum and (iii) the related Net Rate Cap.  With  respect to the Group I  Certificates
     on any  Distribution  Date  occurring  in or after  July  2016,  in which an amount is payable to the
     Final  Maturity  Reserve  Account  pursuant to Section 4.10, if the Maximum Coupon Strip Rate exceeds
     the Coupon  Strip Rate,  for  federal  income tax  purposes,  each REMIC III  Regular  Interest,  the
     ownership of which is  represented by the Class I-A  Certificates  and Class I-B  Certificates,  will
     bear  interest  at a  Pass-Through  Rate equal to the least of (i)  One-Month  LIBOR plus the related
     Margin,  (ii) 10.50% per annum and (iii) the Modified Net Rate Cap.  The  entitlements  of holders of
     the Class  I-A  Certificates  and  Class  I-B  Certificates  to  receive  interest  in excess of this
     modified  Pass-Through  Rate  shall be  treated  as paid  outside  of any  REMIC  formed  under  this
     Agreement and shall not be part of the  entitlement  of the REMIC III Regular  Interest the ownership
     of which is represented  by the Class of  Certificates  receiving  such payment,  instead such amount
     shall be deemed  to have  been  paid  from  amounts  distributable  in  respect  of REMIC IV  Regular
     Interest I-B-IO.

(2)  The Class I-X  Certificates  will bear  interest  at a fixed  pass-through  rate  equal to 0.700% per
     annum on the related Notional Amount.

(3)  The Class XP  Certificates  will not bear any interest.  The Class XP  Certificates  will be entitled
     to receive  Prepayment  Charges  collected with respect to the Prepayment Charge Loans in the related
     Loan  Group.  The Class XP  Certificates  will not  represent  an  interest  in any REMIC,  they will
     instead  represent  an  interest  in the  Trust  constituted  by this  Agreement  that is a strip  of
     Prepayment Charges associated with the Prepayment Charge Loans.

(4)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     I-B-IO  Certificates  shall be deemed  to first be paid to REMIC III  Regular  Interest  I-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and  shall  then be deemed  paid to REMIC III  Regular  Interest  I-B-IO-P  in
     reduction of the principal balance thereof.

(5)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on the  related  Notional  Amount.  Amounts  paid,  or deemed  paid,  to the Class
     II-B-IO  Certificates  shall be deemed to first be paid to REMIC III Regular  Interest  II-B-IO-I  in
     reduction of accrued and unpaid  interest  thereon until such accrued and unpaid  interest shall have
     been  reduced  to zero and shall  then be deemed  paid to REMIC III  Regular  Interest  II-B-IO-P  in
     reduction of the principal balance thereof.

                  (iii)    As provided herein, the REMIC  Administrator will make an election to treat the
segregated pool of assets  consisting of REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I and
II-B-IO-P and any proceeds  thereof as a REMIC for federal income tax purposes,  and such  segregated pool
of assets will be designated as “REMIC IV.”  The Class R-X  Certificates  will represent the sole Class of
“residual  interests” in REMIC IV for purposes of the REMIC  Provisions  under federal income tax law. The
following table  irrevocably  sets forth the  designation,  Uncertificated  Pass-Through  Rate and initial
Uncertificated  Principal  Balance for both of the “regular  interests” in REMIC IV (the “REMIC IV Regular
Interests”).

Class Designation for each REMIC IV        Uncertificated REMIC IV             Initial Uncertificated
              Interest                        Pass-Through Rate                   Principal Balance
 I-B-IO                                                     (1)                     $12,503,344.38
 II-B-IO                                                    (2)                      $4,273,500.22
 Class R-X                                                  N/A                                N/A

(1)  The Class  I-B-IO  Certificates  will bear  interest  at a per annum rate  equal to the Class  I-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  I-B-IO  will  not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests I-B-IO-I and I-B-IO-P.

(2)  The Class  II-B-IO  Certificates  will bear  interest at a per annum rate equal to the Class  II-B-IO
     Pass-Through  Rate on its  Notional  Amount.  REMIC  IV  Regular  Interest  II-B-IO  will not have an
     Uncertificated  Pass-Through Rate, but will be entitled to 100% of all amounts  distributed or deemed
     distributed on REMIC III Regular Interests II-B-IO-I and II-B-IO-P.

         (d)      Solely for  purposes of  Section 1.860G-1(a)(4)(iii) of  the Treasury  regulations,  the
Distribution  Date immediately  following the maturity date for the Mortgage Loan with the latest maturity
date in the  Trust  Fund has been  designated  as the  “latest  possible  maturity  date”  for the REMIC I
Regular  Interests,  REMIC II Regular Interests,  REMIC III Regular Interests,  REMIC IV Regular Interests
and the Certificates.

         (e)      With  respect  to each  Distribution  Date,  each  Class of  Certificates  shall  accrue
interest during the related  Interest  Accrual  Period.  With respect to each  Distribution  Date and each
Class of Class A  Certificates  and Class B  Certificates,  interest shall be calculated on the basis of a
360-day year and the actual number of days elapsed,  in each case, based upon the respective  Pass-Through
Rate  set  forth,  or  determined  as  provided,   above  and  the  Current   Principal   Amount  of  such
Class applicable  to  such  Distribution  Date.  With  respect  to  each  Distribution  Date  and  Class X
Certificates, interest shall be calculated on the basis of a 360-day year consisting of 30-day months.

         (f)      The  Certificates  shall be  substantially  in the forms set forth in Exhibits A-1, A-2,
A-3, A-4, A-5, A-6 and A-7. On original  issuance,  the Trustee shall sign,  countersign and shall deliver
them at the  direction  of the  Depositor.  Pending the  preparation  of  definitive  Certificates  of any
Class,  the Trustee may sign and  countersign  temporary  Certificates  that are printed,  lithographed or
typewritten,  in authorized  denominations  for Certificates of such Class,  substantially of the tenor of
the  definitive  Certificates  in lieu of which  they are  issued  and with such  appropriate  insertions,
omissions,  substitutions  and other variations as the officers or authorized  signatories  executing such
Certificates  may  determine,  as  evidenced  by  their  execution  of  such  Certificates.  If  temporary
Certificates  are  issued,  the  Depositor  will cause  definitive  Certificates  to be  prepared  without
unreasonable  delay. After the preparation of definitive  Certificates,  the temporary  Certificates shall
be exchangeable  for definitive  Certificates  upon surrender of the temporary  Certificates at the office
of the  Trustee,  without  charge  to the  Holder.  Upon  surrender  for  cancellation  of any one or more
temporary  Certificates,  the Trustee shall sign and countersign  and deliver in exchange  therefor a like
aggregate  principal  amount, in authorized  denominations  for such Class, of definitive  Certificates of
the same Class.  Until so  exchanged,  such  temporary  Certificates  shall in all respects be entitled to
the same benefits as definitive Certificates.

         (g)      Each Class of  Book-Entry  Certificates  will be registered as a single  Certificate  of
such  Class held by a nominee of the  Depository or the DTC Custodian,  and  beneficial  interests will be
held by investors  through the  book-entry  facilities of the Depository in minimum  denominations  of, in
the case of the Offered Certificates,  $25,000 and increments of $1.00 in excess thereof,  except that one
Certificate  of each such Class may be issued in a different  amount so that the sum of the  denominations
of all outstanding  Certificates of such Class shall  equal the Current  Principal Amount of such Class on
the Closing Date. On the Closing Date,  the Trustee shall execute and  countersign  Physical  Certificates
all in an aggregate  principal  amount that shall equal the Current  Principal Amount of such Class on the
Closing  Date.  The  Private  Certificates  (other  than the  Residual  Certificates)  shall be  issued in
certificated  fully-registered  form in minimum dollar  denominations of $25,000 and integral multiples of
$1.00 in excess  thereof,  except that one Private  Certificate of each Class may be issued in a different
amount so that the sum of the  denominations of all outstanding  Private  Certificates of such Class shall
equal the Current  Principal  Amount of such Class on the Closing Date.  The Residual  Certificates  shall
each be issued in certificated  fully-registered  form. Each Class of Global  Certificates,  if any, shall
be issued in fully registered form in minimum dollar  denominations  of $50,000 and integral  multiples of
$1.00 in excess thereof,  except that one Certificate of each Class may be in a different  denomination so
that the sum of the  denominations of all outstanding  Certificates of such Class shall  equal the Current
Principal  Amount of such Class on the Closing  Date.  On the Closing Date,  the Trustee shall execute and
countersign (i) in the case of each Class of Offered  Certificates,  the Certificate in the entire Current
Principal  Amount of the  respective  Class and  (ii) in the case of each Class of  Private  Certificates,
Individual  Certificates  all in an  aggregate  principal  amount that shall  equal the Current  Principal
Amount of each  such  respective  Class on  the  Closing  Date.  The  Certificates  referred  to in clause
(i) and if at any time there are to be Global Certificates,  the Global Certificates shall be delivered by
the Depositor to the Depository or pursuant to the  Depository’s  instructions,  shall be delivered by the
Depositor on behalf of the  Depository to and  deposited  with the DTC  Custodian.  The Trustee shall sign
the  Certificates by facsimile or manual  signature and countersign  them by manual signature on behalf of
the  Trustee by one or more  authorized  signatories,  each of whom shall be  Responsible  Officers of the
Trustee or its agent. A Certificate  bearing the manual and facsimile  signatures of individuals  who were
the  authorized  signatories  of the Trustee or its agent at the time of issuance  shall bind the Trustee,
notwithstanding  that such  individuals  or any of them have  ceased to hold such  positions  prior to the
delivery of such Certificate.

         (h)      No Certificate  shall be entitled to any benefit under this  Agreement,  or be valid for
any purpose,  unless there  appears on such  Certificate  the manually  executed  countersignature  of the
Trustee or its agent, and such  countersignature  upon any Certificate shall be conclusive  evidence,  and
the  only  evidence,  that  such  Certificate  has  been  duly  executed  and  delivered  hereunder.   All
Certificates  issued on the  Closing  Date  shall be dated  the  Closing  Date.  All  Certificates  issued
thereafter shall be dated the date of their countersignature.

         (i)      The Closing  Date is hereby  designated  as the  “startup”  day of each  2006-AR2  REMIC
within the meaning of Section 860G(a)(9) of the Code.

         (j)      For federal  income tax purposes,  each  2006-AR2  REMIC shall have a tax year that is a
calendar year and shall report income on an accrual basis.

         (k)      The Trustee on behalf of the Trust shall cause each  2006-AR2  REMIC to timely  elect to
be  treated  as a REMIC  under  Section 860D  of the Code.  Any  inconsistencies  or  ambiguities  in this
Agreement  or in the  administration  of any Trust  established  hereby shall be resolved in a manner that
preserves the validity of such elections.

         (l)      The  following  legend  shall be  placed  on the  Residual  Certificates,  whether  upon
original  issuance or upon issuance of any other  Certificate  of any such Class in  exchange  therefor or
upon transfer thereof:

         ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE PROPOSED
         TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1)  SUCH
         TRANSFEREE  IS NOT (A) THE  UNITED  STATES,  ANY  STATE OR  POLITICAL  SUBDIVISION  THEREOF,  ANY
         POSSESSION  OF THE  UNITED  STATES,  OR ANY  AGENCY OR  INSTRUMENTALITY  OF ANY OF THE  FOREGOING
         (OTHER THAN AN  INSTRUMENTALITY  WHICH IS A CORPORATION  IF ALL OF ITS  ACTIVITIES ARE SUBJECT TO
         TAX AND EXCEPT FOR FREDDIE  MAC, A MAJORITY  OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH
         GOVERNMENTAL UNIT), (B) A FOREIGN GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR
         INSTRUMENTALITY  OF EITHER OF THE FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS’
         COOPERATIVES  DESCRIBED  IN  SECTION  521 OF THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY
         CHAPTER 1 OF THE CODE  UNLESS SUCH  ORGANIZATION  IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF
         THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE CODE ON  UNRELATED  BUSINESS  TAXABLE
         INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN SECTION  1381(a)(2)(C)  OF
         THE CODE,  (E) AN ELECTING  LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE (ANY SUCH PERSON
         DESCRIBED IN THE  FOREGOING  CLAUSES  (A),  (B),  (C),  (D) OR (E) BEING HEREIN  REFERRED TO AS A
         “DISQUALIFIED ORGANIZATION”),  OR (F) AN AGENT OF A DISQUALIFIED ORGANIZATION,  (2) NO PURPOSE OF
         SUCH  TRANSFER  IS TO  IMPEDE  THE  ASSESSMENT  OR  COLLECTION  OF TAX  AND (3)  SUCH  TRANSFEREE
         SATISFIES  CERTAIN  ADDITIONAL  CONDITIONS  RELATING TO THE  FINANCIAL  CONDITION OF THE PROPOSED
         TRANSFEREE.  NOTWITHSTANDING THE REGISTRATION IN THE CERTIFICATE  REGISTER OR ANY TRANSFER,  SALE
         OR  OTHER  DISPOSITION  OF THIS  CERTIFICATE  TO A  DISQUALIFIED  ORGANIZATION  OR AN  AGENT OF A
         DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION  SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT
         WHATSOEVER  AND SUCH  PERSON  SHALL  NOT BE  DEEMED  TO BE A  CERTIFICATEHOLDER  FOR ANY  PURPOSE
         HEREUNDER,  INCLUDING,  BUT NOT  LIMITED TO, THE RECEIPT OF  DISTRIBUTIONS  ON THIS  CERTIFICATE.
         EACH  HOLDER  OF THIS  CERTIFICATE  BY  ACCEPTANCE  OF THIS  CERTIFICATE  SHALL BE DEEMED TO HAVE
         CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.

         Section 5.02.     Registration  of Transfer and Exchange of  Certificates.  (a) The Trustee shall
maintain  at its  Corporate  Trust  Office a  Certificate  Register in which,  subject to such  reasonable
regulations as it may prescribe,  the Trustee shall provide for the  registration of  Certificates  and of
transfers and exchanges of Certificates as herein provided.

         (b)      Subject to  Section  5.01(a)  and,  in the case of any Global  Certificate  or  Physical
Certificate  upon the  satisfaction of the conditions set forth below,  upon surrender for registration of
transfer  of any  Certificate  at any office or agency of the Trustee  maintained  for such  purpose,  the
Trustee  shall  sign,  countersign  and  shall  deliver,  in the  name  of the  designated  transferee  or
transferees,  a new Certificate of a like Class and aggregate Fractional  Undivided Interest,  but bearing
a different number.

         (c)      By  acceptance  of  a  Private  Certificate  or a  Residual  Certificate,  whether  upon
original issuance or subsequent  transfer,  each holder of such Certificate  acknowledges the restrictions
on the transfer of such  Certificate  set forth in the Securities  Legend and agrees that it will transfer
such a  Certificate  only as provided  herein.  In  addition to the  provisions  of Section  5.02(h),  the
following  restrictions  shall  apply with  respect to the  transfer  and  registration  of transfer of an
Private  Certificate  or a Residual  Certificate  to a  transferee  that takes  delivery in the form of an
Individual Certificate:

                  (i)      The Trustee  shall  register the transfer of an Individual  Certificate  if the
requested  transfer  is  being  made to a  transferee  who  has  provided  the  Trustee  with a Rule  144A
Certificate or comparable evidence as to its QIB status.

                  (ii)     The Trustee shall  register the transfer of any  Individual  Certificate if (x)
the  transferor  has  advised the  Trustee in writing  that the  Certificate  is being  transferred  to an
Institutional  Accredited  Investor along with facts  surrounding the transfer as set forth in Exhibit F-1
hereto;  and (y) prior to the transfer the transferee  furnishes to the Trustee an Investment  Letter (and
the Trustee  shall be fully  protected in so doing),  provided  that,  if based upon an Opinion of Counsel
addressed  to the  Trustee to the effect  that the  delivery  of (x) and (y) above are not  sufficient  to
confirm that the proposed  transfer is being made pursuant to an exemption  from, or in a transaction  not
subject to, the  registration  requirements of the Securities Act and other  applicable  laws, the Trustee
shall as a condition of the  registration  of any such  transfer  require the  transferor  to furnish such
other  certifications,  legal  opinions  or other  information  prior to  registering  the  transfer of an
Individual Certificate as shall be set forth in such Opinion of Counsel.

         (d)      So long  as a  Global  Certificate  of such  Class is  outstanding  and is held by or on
behalf of the Depository,  transfers of beneficial  interests in such Global Certificate,  or transfers by
holders  of  Individual  Certificates  of such  Class to  transferees  that take  delivery  in the form of
beneficial  interests in the Global Certificate,  may be made only in accordance with Section 5.02(h), the
rules of the Depository and the following:

                  (i)      In  the  case  of  a  beneficial  interest  in  the  Global  Certificate  being
transferred to an Institutional  Accredited  Investor,  such transferee shall be required to take delivery
in the form of an Individual  Certificate  or  Certificates  and the Trustee shall  register such transfer
only upon compliance with the provisions of Section 5.02(c)(ii).

                  (ii)     In the case of a beneficial  interest in a Class of Global  Certificates  being
transferred to a transferee  that takes delivery in the form of an Individual  Certificate or Certificates
of such Class,  except as set forth in clause  (i) above,  the Trustee  shall  register such transfer only
upon compliance with the provisions of Section 5.02(c)(i).

                  (iii)    In the case of an  Individual  Certificate  of a Class being  transferred  to a
transferee  that takes  delivery  in the form of a  beneficial  interest in a Global  Certificate  of such
Class,  the Trustee shall  register such transfer if the  transferee  has provided the Trustee with a Rule
144A Certificate or comparable evidence as to its QIB status.

                  (iv)     No  restrictions  shall apply with respect to the transfer or  registration  of
transfer  of a  beneficial  interest  in the Global  Certificate  of a Class to  a  transferee  that takes
delivery in the form of a  beneficial  interest in the Global  Certificate  of such Class;  provided  that
each such transferee  shall be deemed to have made such  representations  and warranties  contained in the
Rule 144A Certificate as are sufficient to establish that it is a QIB.

         (e)      Subject  to  Section  5.02(h),  an  exchange  of  a  beneficial  interest  in  a  Global
Certificate of a Class for an Individual  Certificate  or  Certificates  of such Class,  an exchange of an
Individual  Certificate or Certificates of a Class for a beneficial  interest in the Global Certificate of
such  Class and  an  exchange  of  an  Individual  Certificate  or  Certificates  of a  Class for  another
Individual  Certificate or Certificates of such Class (in each case,  whether or not such exchange is made
in  anticipation  of subsequent  transfer,  and, in the case of the Global  Certificate of such Class,  so
long as such  Certificate is outstanding  and is held by or on behalf of the  Depository) may be made only
in accordance with Section 5.02(h), the rules of the Depository and the following:

                  (i)      A holder of a  beneficial  interest in a Global  Certificate  of a Class may at
any time exchange such beneficial interest for an Individual Certificate or Certificates of such Class.

                  (ii)     A holder of an Individual  Certificate or Certificates of a Class may  exchange
such  Certificate or  Certificates  for a beneficial  interest in the Global  Certificate of such Class if
such holder furnishes to the Trustee a Rule 144A Certificate or comparable evidence as to its QIB status.

                  (iii)    A holder of an Individual  Certificate of a Class may exchange such Certificate
for an equal aggregate principal amount of Individual  Certificates of such Class in different  authorized
denominations without any certification.

         (f)      (i) Upon  acceptance  for  exchange  or  transfer  of  an  Individual  Certificate  of a
Class for a beneficial  interest in a Global  Certificate of such Class as  provided  herein,  the Trustee
shall cancel such  Individual  Certificate  and shall (or shall request the  Depository to) endorse on the
schedule  affixed to the applicable  Global  Certificate (or on a continuation of such schedule affixed to
the  Global  Certificate  and  made a part  thereof)  or  otherwise  make  in its  books  and  records  an
appropriate  notation  evidencing the date of such exchange or transfer and an increase in the certificate
balance  of the  Global  Certificate  equal to the  certificate  balance  of such  Individual  Certificate
exchanged or transferred therefor.

                  (ii)     Upon  acceptance for exchange or transfer of a beneficial  interest in a Global
Certificate of a Class for an Individual  Certificate of such Class as provided herein,  the Trustee shall
(or shall request the Depository to) endorse on the schedule  affixed to such Global  Certificate (or on a
continuation  of such schedule  affixed to such Global  Certificate  and made a part thereof) or otherwise
make in its books and records an  appropriate  notation  evidencing  the date of such exchange or transfer
and a decrease in the certificate  balance of such Global Certificate equal to the certificate  balance of
such Individual Certificate issued in exchange therefor or upon transfer thereof.

         (g)      The Securities Legend shall be placed on any Individual  Certificate  issued in exchange
for  or  upon  transfer  of  another  Individual  Certificate  or of a  beneficial  interest  in a  Global
Certificate.

         (h)      Subject to the  restrictions  on transfer and  exchange set forth in this  Section 5.02,
the holder of any  Individual  Certificate  may  transfer or exchange  the same in whole or in part (in an
initial certificate  balance equal to the minimum authorized  denomination set forth in Section 5.01(g) or
any integral  multiple of $1.00 in excess  thereof) by  surrendering  such  Certificate  at the  Corporate
Trust  Office  of the  Trustee,  or at the  office  of any  transfer  agent,  together  with  an  executed
instrument of  assignment  and transfer  satisfactory  in form and substance to the Trustee in the case of
transfer  and a  written  request  for  exchange  in the case of  exchange.  The  holder  of a  beneficial
interest in a Global  Certificate  may,  subject to the rules and procedures of the Depository,  cause the
Depository  (or its  nominee) to notify the  Trustee in writing of a request  for  transfer or exchange of
such beneficial  interest for an Individual  Certificate or  Certificates.  Following a proper request for
transfer or exchange,  the Trustee shall,  within five Business Days of such request made at the Corporate
Trust Office of the Trustee,  sign,  countersign and deliver at the Corporate Trust Office of the Trustee,
to the  transferee  (in the case of  transfer)  or holder (in the case of exchange) or send by first class
mail at the risk of the  transferee  (in the case of transfer) or holder (in the case of exchange) to such
address  as  the  transferee  or  holder,  as  applicable,  may  request,  an  Individual  Certificate  or
Certificates,  as the case may require,  for a like aggregate  Fractional  Undivided  Interest and in such
authorized  denomination or denominations  as may be requested.  The presentation for transfer or exchange
of any  Individual  Certificate  shall  not be valid  unless  made at the  Corporate  Trust  Office of the
Trustee by the registered holder in person, or by a duly authorized attorney-in-fact.

         (i)      At the  option  of the  Certificateholders,  Certificates  may be  exchanged  for  other
Certificates of authorized  denominations of a like Class and  aggregate  Fractional  Undivided  Interest,
upon  surrender  of the  Certificates  to be  exchanged  at the  Corporate  Trust  Office of the  Trustee;
provided,  however,  that no  Certificate  may be  exchanged  for new  Certificates  unless  the  original
Fractional  Undivided  Interest  represented  by each such new  Certificate  (i) is at least  equal to the
minimum  authorized  denomination  or (ii) is  acceptable  to the Depositor as indicated to the Trustee in
writing.  Whenever  any  Certificates  are so  surrendered  for  exchange,  the  Trustee  shall  sign  and
countersign  and the  Trustee  shall  deliver  the  Certificates  which the  Certificateholder  making the
exchange is entitled to receive.

         (j)      If the Trustee so requires,  every Certificate  presented or surrendered for transfer or
exchange  shall be duly  endorsed  by, or be  accompanied  by a written  instrument  of  transfer,  with a
signature  guarantee,  in form satisfactory to the Trustee,  duly executed by the holder thereof or his or
her attorney duly authorized in writing.

         (k)      No service  charge shall be made for any transfer or exchange of  Certificates,  but the
Trustee  may  require  payment of a sum  sufficient  to cover any tax or  governmental  charge that may be
imposed in connection with any transfer or exchange of Certificates.

         (l)      The Trustee  shall  cancel all  Certificates  surrendered  for  transfer or exchange but
shall retain such  Certificates in accordance with its standard  retention policy or for such further time
as is required by the record  retention  requirements of the Securities  Exchange Act of 1934, as amended,
and thereafter may destroy such Certificates.

         Section 5.03.     Mutilated,  Destroyed,  Lost or Stolen  Certificates.  (a) If (i) any mutilated
Certificate is surrendered to the Trustee,  or the Trustee  receives  evidence to its  satisfaction of the
destruction,  loss or theft of any  Certificate,  and (ii) there is delivered to the Trustee such security
or indemnity as it may require to save it harmless,  and  (iii) the  Trustee has not received  notice that
such  Certificate  has been acquired by a third Person,  the Trustee shall sign,  countersign and deliver,
in  exchange  for or in  lieu  of any  such  mutilated,  destroyed,  lost  or  stolen  Certificate,  a new
Certificate  of like  tenor  and  Fractional  Undivided  Interest  but in each case  bearing  a  different
number.  The mutilated,  destroyed,  lost or stolen  Certificate  shall thereupon be canceled of record by
the Trustee and shall be of no further effect and evidence no rights.

         (b)      Upon the  issuance  of any new  Certificate  under this  Section 5.03,  the  Trustee may
require  the  payment  of a sum  sufficient  to cover  any tax or other  governmental  charge  that may be
imposed in relation  thereto  and any other  expenses  (including  the fees and  expenses of the  Trustee)
connected  therewith.  Any duplicate  Certificate  issued pursuant to this  Section 5.03  shall constitute
complete and  indefeasible  evidence of ownership in the Trust Fund, as if originally  issued,  whether or
not the lost, stolen or destroyed Certificate shall be found at any time.

         Section 5.04.     Persons  Deemed  Owners.  Prior  to  due  presentation  of  a  Certificate  for
registration  of transfer,  the  Depositor,  the Trustee,  the  Certificate  Insurer  (with respect to the
Insured  Certificates for the Term of the Policy) and any agent of the Depositor,  the Certificate Insurer
or the  Trustee  may treat the Person in whose name any  Certificate  is  registered  as the owner of such
Certificate  for the  purpose  of  receiving  distributions  pursuant  to  Section 6.01  and for all other
purposes  whatsoever.  Neither the  Depositor,  the Trustee nor any agent of the  Depositor or the Trustee
shall be  affected  by  notice to the  contrary.  No  Certificate  shall be deemed  duly  presented  for a
transfer  effective  on any Record Date unless the  Certificate  to be  transferred  is presented no later
than the close of business on the third Business Day preceding such Record Date.

         Section 5.05.     Transfer  Restrictions  on Residual  Certificates.  (a) Residual  Certificates,
or  interests  therein,  may not be  transferred  without  the prior  express  written  consent of the Tax
Matters  Person  and the  Sponsor,  which  cannot be  unreasonably  withheld.  As a  prerequisite  to such
consent,  the proposed  transferee must provide the Tax Matters  Person,  the Sponsor and the Trustee with
an affidavit that the proposed  transferee is a Permitted  Transferee (and,  unless the Tax Matters Person
and the Sponsor  consent to the transfer to a person who is not a U.S.  Person,  an affidavit that it is a
U.S. Person) as provided in Section 5.05(b).

         (b)      No  transfer,  sale  or  other  disposition  of  a  Residual  Certificate  (including  a
beneficial  interest  therein) may be made unless,  prior to the transfer,  sale or other disposition of a
Residual  Certificate,  the proposed transferee (including the initial purchasers thereof) delivers to the
Tax Matters  Person,  the Trustee and the Depositor an affidavit in the form attached  hereto as Exhibit E
stating,  among other  things,  that as of the date of such  transfer  (i) such  transferee is a Permitted
Transferee and that (ii) such  transferee is not acquiring  such Residual  Certificate  for the account of
any person who is not a Permitted  Transferee.  The Tax Matters  Person shall not consent to a transfer of
a  Residual  Certificate  if it has actual  knowledge  that any  statement  made in the  affidavit  issued
pursuant to the preceding sentence is not true.  Notwithstanding  any transfer,  sale or other disposition
of a Residual Certificate to any Person who is not a Permitted  Transferee,  such transfer,  sale or other
disposition  shall be deemed to be of no legal force or effect  whatsoever  and such  Person  shall not be
deemed to be a Holder of a Residual  Certificate  for any purpose  hereunder,  including,  but not limited
to,  the  receipt of  distributions  thereon.  If any  purported  transfer  shall be in  violation  of the
provisions  of this  Section  5.05(b),  then the prior  Holder  thereof  shall,  upon  discovery  that the
transfer of such Residual  Certificate was not in fact permitted by this Section  5.05(b),  be restored to
all rights as a Holder  thereof  retroactive to the date of the purported  transfer.  None of the Trustee,
the Tax Matters  Person or the Depositor  shall be under any liability to any Person for any  registration
or  transfer  of a  Residual  Certificate  that is not  permitted  by this  Section  5.05(b) or for making
payments due on such  Residual  Certificate  to the  purported  Holder  thereof or taking any other action
with  respect to such  purported  Holder  under the  provisions  of this  Agreement so long as the written
affidavit  referred to above was received with respect to such transfer,  and the Tax Matters Person,  the
Trustee and the  Depositor,  as applicable,  had no knowledge  that it was untrue.  The prior Holder shall
be  entitled  to  recover  from any  purported  Holder of a  Residual  Certificate  that was in fact not a
permitted  transferee  under this  Section  5.05(b) at the time it became a Holder  all  payments  made on
such  Residual  Certificate.  Each  Holder of a Residual  Certificate,  by  acceptance  thereof,  shall be
deemed  for  all  purposes  to  have  consented  to the  provisions  of this  Section  5.05(b)  and to any
amendment of this  Agreement  deemed  necessary  (whether as a result of new  legislation or otherwise) by
counsel of the Tax Matters  Person or the  Depositor  to ensure  that the  Residual  Certificates  are not
transferred  to any  Person who is not a  Permitted  Transferee  and that any  transfer  of such  Residual
Certificates  will not cause the  imposition  of a tax upon the Trust or cause any 2006-AR2  REMIC to fail
to qualify as a REMIC.

         (c)      The Class R-X  Certificates  (including a beneficial  interest  therein) and, unless the
Tax Matters  Person  shall have  consented  in writing  (which  consent may be withheld in the Tax Matters
Person’s sole discretion),  the Class R Certificates  (including a beneficial interest therein) may not be
purchased by or transferred to any person who is not a United States Person.

         (d)      By accepting a Residual  Certificate,  the purchaser  thereof agrees to be a Tax Matters
Person if it is the Holder of the  largest  percentage  interest of such  Certificate,  and  appoints  the
Trustee to act as its agent with respect to all matters concerning the tax obligations of the Trust.

         Section 5.06.     Restrictions on Transferability of Certificates.  (a) No offer, sale,  transfer
or other  disposition  (including  pledge) of any  Certificate  shall be made by any Holder thereof unless
registered  under  the  Securities  Act,  or an  exemption  from  the  registration  requirements  of  the
Securities Act and any applicable  state  securities or “Blue Sky” laws is available.  Except with respect
to (i) the initial  transfer of the Class XP Certificates  or Class R-X  Certificates on the Closing Date,
(ii) the transfer of the NIM  Securities to the NIM Issuer or the NIM Trustee,  or (iii) a transfer of the
Class XP Certificate  or Class R-X  Certificates  to the Depositor or any Affiliate of the  Depositor,  in
the event that a transfer  of a  Certificate  which is a Physical  Certificate  is to be made in  reliance
upon an exemption  from the  Securities  Act and  applicable  state  securities  laws,  in order to assure
compliance  with  the  Securities  Act and such  laws,  and the  prospective  transferee  (other  than the
Depositor) of such Certificate  signs and delivers to the Trustee an Investment  Letter, if the transferee
is an  Institutional  Accredited  Investor,  in the form set forth as Exhibit F-l  hereto,  or a Rule 144A
Certificate,  if the  transferee is a QIB, in the form set forth as  Exhibit F-2  hereto.  Notwithstanding
the provisions of the immediately  preceding  sentence,  no  restrictions  shall apply with respect to the
transfer or  registration  of  transfer  of a  beneficial  interest  in any  Certificate  that is a Global
Certificate  of a Class to a transferee  that takes  delivery in the form of a beneficial  interest in the
Global  Certificate of such  Class provided  that each such  transferee  shall be deemed to have made such
representations  and  warranties  contained in the Rule 144A  Certificate  as are  sufficient to establish
that it is a QIB.  In the case of a proposed  transfer of any  Certificate  to a  transferee  other than a
QIB,  the Trustee may require an Opinion of Counsel  addressed  to the Trustee  that such  transaction  is
exempt from the  registration  requirements  of the Securities  Act. The cost of such opinion shall not be
an expense of the Trustee or the Trust Fund.

         (b)      The Private Certificates shall each bear a Securities Legend.

         Section 5.07.     ERISA  Restrictions.  (a)  Subject to the  provisions  of  subsection  (b),  no
Residual  Certificates  or Private  Certificates  may be acquired  directly or indirectly by, or on behalf
of, an  employee  benefit  plan or other  retirement  arrangement  that is  subject to Title I of ERISA or
Section 4975  of the Code (a “Plan”),  or by a person using “plan  assets” of a Plan,  unless the proposed
transferee  provides  the  Trustee,  with an Opinion of Counsel  addressed to the Servicer and the Trustee
(upon which they may rely) that is satisfactory  to the Trustee,  which opinion will not be at the expense
of the Servicer or the Trustee,  that the  purchase of such  Certificates  by or on behalf of such Plan is
permissible  under  applicable  law, will not constitute or result in a nonexempt  prohibited  transaction
under ERISA or  Section 4975  of the Code and will not subject the Depositor,  the Servicer or the Trustee
to any obligation in addition to those undertaken in this Agreement.

         (b)      Unless  such  Person has  provided  an Opinion of  Counsel in  accordance  with  Section
5.07(a),  any Person  acquiring an interest in a Global  Certificate  which is a Private  Certificate,  by
acquisition  of such  Certificate,  shall be deemed to have  represented  to the  Trustee,  and any Person
acquiring  an interest in a Private  Certificate  in  definitive  form shall  represent  in writing to the
Trustee,  that it is not  acquiring  an interest in such  Certificate  directly  or  indirectly  by, or on
behalf of, or with “plan assets” of, any Plan.

         (c)      Each  beneficial  owner of a Class B-1,  Class B-2,  Class  B-3,  Class B-4,  Class B-5,
Class B-6 or  Class B-7  Certificate  or any  interest  therein  shall be deemed to have  represented,  by
virtue of its acquisition or holding of that  certificate or any interest  therein shall be deemed to have
represented,  by virtue of its  acquisition  or holding of that  certificate  or  interest  therein,  that
either (i) such  Certificate  is rated at least “BBB-” or its  equivalent by Fitch,  S&P or Moody’s,  (ii)
such  beneficial  owner is not a Plan or investing  with “plan  assets” of any Plan, or (iii) (1) it is an
insurance  company,  (2) the source of funds used to acquire or hold the  certificate or interest  therein
is an  “insurance  company  general  account,”  as such term is defined in  Prohibited  Transaction  Class
Exemption (“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

         (d)      Neither the Servicer  nor the Trustee will be required to monitor,  determine or inquire
as to compliance with the transfer  restrictions  with respect to the Global  Certificates.  Any attempted
or purported  transfer of any  Certificate  in violation  of the  provisions  of Section s (a), (b) or (c)
above shall be void ab initio and such Certificate  shall be considered to have been held  continuously by
the  prior  permitted  Certificateholder.   Any  transferor  of  any  Certificate  in  violation  of  such
provisions,  shall  indemnify  and hold harmless the Trustee and the Servicer from and against any and all
liabilities,  claims,  costs or  expenses  incurred  by the  Trustee or the  Servicer  as a result of such
attempted  or purported  transfer.  The Trustee  shall have no  liability  for transfer of any such Global
Certificates  in or through  book-entry  facilities  of any  Depository  or  between  or among  Depository
Participants or Certificate Owners made in violation of the transfer restrictions set forth herein.

         Section 5.08.     Rule  144A   Information.   For  so  long  as  any  Private   Certificates  are
outstanding,  (1) the  Sponsor  will  provide  or cause  to be  provided  to any  holder  of such  Private
Certificates and any prospective  purchaser thereof designated by such a holder,  upon the request of such
holder or prospective  purchaser,  the  information  required to be provided to such holder or prospective
purchaser by Rule 144A(d)(4)  under the Securities Act; and (2) the Sponsor shall update such  information
from time to time in order to prevent such  information  from becoming  false and misleading and will take
such other  actions as are  necessary  to ensure  that the safe  harbor  exemption  from the  registration
requirements  of the  Securities  Act under Rule 144A is and will be available for resales of such Private
Certificates conducted in accordance with Rule 144A.

                                                ARTICLE VI

                                      Payments to Certificateholders

         Section 6.01.     Distributions on the  Certificates.  (a) On each  Distribution  Date, an amount
equal to the Interest Funds and Principal  Funds with respect to Loan Group I for such  Distribution  Date
shall be  withdrawn by the Trustee  from the  Distribution  Account to the extent of funds on deposit with
respect to Loan Group I therein and  distributed  for such  Distribution  Date, in the following  order of
priority:

         First,  from  Interest  Funds,  from  Loan  Group I, on each  Distribution  Date on and after the
Distribution Date in October 2016, if applicable,  to the Final Maturity Reserve Account,  an amount equal
to the Coupon Strip for such Distribution Date.

         Second,  from Interest  Funds,  from Loan Group I, to pay any accrued and unpaid  interest on the
Class I-A Certificates and Class I-B Certificates in the following order of priority:

                  1.       to each Class of Class I-A  Certificates  and the Class I-X  Certificates,  the
         Current  Interest  and then any  Interest  Carry  Forward  Amount for each such Class,  pro rata,
         based on the Current Interest and Interest Carry Forward Amount due to each such Class;

                  2.       to the Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5, Class
         I-B-6, Class I-B-7, Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order, the
         Current Interest for each such Class of Certificates;

                  3.       any Excess Spread with respect to Loan Group I to the extent  necessary to meet
         a level of  overcollateralization  equal to the Group I Overcollateralization  Target Amount will
         be the Extra Principal  Distribution  Amount with respect to Loan Group I and will be included as
         part of the Group I Principal  Distribution  Amount and  distributed in accordance with Third (A)
         and (B) below; and

                  4.       any remaining  Excess Spread with respect to Loan Group I will be the Remaining
         Excess  Spread  with  respect  to Loan  Group I and will be  applied,  together  with the Group I
         Overcollateralization  Release  Amount,  as Excess  Cashflow for Loan Group I pursuant to clauses
         Fourth through Seventeenth below.

         Third,  to pay as  principal on the Class I-A  Certificates  and Class I-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group I  Trigger  Event  is in  effect,  the  Group I  Principal  Distribution  Amount  for  such
         Distribution Date will be distributed as follows:

                  1.       to each Class of Class I-A  Certificates  on a pro rata basis until the Current
         Principal Amount of each such Class is reduced to zero;

                  2.       to the Class I-B-1 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  3.       to the Class I-B-2 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  4.       to the Class I-B-3 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  5.       to the Class I-B-4 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  6.       to the Class I-B-5 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  7.       to the Class I-B-6 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  8.       to the Class I-B-7 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero;

                  9.       to the Class I-B-8 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero; and

                  10.      to the Class I-B-9 Certificates,  any remaining Group I Principal  Distribution
         Amount until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related Stepdown Date, so long as a Group I
         Trigger Event is not in effect, the Group I Principal  Distribution  Amount for such Distribution
         Date will be distributed as follows:

                  1.       to the Class I-A Certificates,  from the Group I Principal Distribution Amount,
         an amount  equal to the Class I-A  Principal  Distribution  Amount  will be  distributed  to each
         Class of Class I-A  Certificates on a pro rata basis until the Current  Principal  Amount of each
         such Class is reduced to zero;

                  2.       to  the  Class  I-B-1  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-1 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  3.       to  the  Class  I-B-2  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-2 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  4.       to  the  Class  I-B-3  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-3 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  5.       to  the  Class  I-B-4  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-4 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  6.       to  the  Class  I-B-5  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-5 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  7.       to  the  Class  I-B-6  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-6 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  8.       to  the  Class  I-B-7  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-7 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero;

                  9.       to  the  Class  I-B-8  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-8 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero; and

                  10.      to  the  Class  I-B-9  Certificates,  from  any  remaining  Group  I  Principal
         Distribution  Amount, the Class I-B-9 Principal  Distribution Amount, until the Current Principal
         Amount thereof is reduced to zero.

         Fourth,  from any Excess  Cashflow  with respect to Loan Group I, to the Class I-A  Certificates,
pro rata in accordance  with the  respective  amounts owed to each such Class,  an amount equal to (a) any
remaining  Interest Carry Forward Amount,  and then (b) any Unpaid Realized Loss Amount for such Class for
such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class I-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Tenth,  from any  remaining  Excess  Cashflow  with  respect to Loan Group I, to the Class  I-B-6
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eleventh,  from any  remaining  Excess  Cashflow with respect to Loan Group I, to the Class I-B-7
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Twelfth,  from any  remaining  Excess  Cashflow  with respect to Loan Group I, to the Class I-B-8
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Thirteenth,  from any remaining  Excess Cashflow with respect to Loan Group I, to the Class I-B-9
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fourteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund (only with respect to the
initial  Distribution  Date as described  herein) and from any remaining  Excess  Cashflow with respect to
Loan  Group I, to the Class I-A  Certificates,  any Basis  Risk  Shortfall  and any Basis  Risk  Shortfall
Carry-forward  Amount for each such Class for such  Distribution  Date, pro rata,  based on the Basis Risk
Shortfall and Basis Risk Shortfall Carry-forward Amount owed to each such Class;

         Fifteenth,  from  amounts in the  Adjustable  Rate  Supplemental  Fund (only with  respect to the
initial  Distribution  Date as described  herein) and from any remaining  Excess  Cashflow with respect to
Loan Group I, to the Class I-B-1,  Class I-B-2,  Class I-B-3, Class I-B-4, Class I-B-5, Class I-B-6, Class
I-B-7,  Class I-B-8 and Class I-B-9  Certificates,  sequentially,  in that order, any Basis Risk Shortfall
and any Basis Risk  Shortfall  Carry-forward  Amount,  in each case for such  Class for such  Distribution
Date;

         Sixteenth,  if the Adjustable Rate Supplemental Fund has not been terminated  pursuant to Section
4.05, to the  Adjustable  Rate  Supplemental  Fund, the lesser of (A) any remaining  amounts,  and (B) the
amount which,  when added to amounts on deposit in the  Adjustable  Rate  Supplemental  Fund,  would equal
$250,000;

         Seventeenth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group I, to the Class
I-B-IO Certificates, the Class I-B-IO Distribution Amount for such Distribution Date; and

         Eighteenth,  any remaining  amounts with respect to Loan Group I to the Class R Certificates  and
the Class R-X Certificates.

         If on the initial  Distribution Date, the amounts payable to the Group I Offered  Certificates in
respect of the related  Interest  Funds for such  Distribution  Date is reduced due to the  application of
the related Net Rate Cap, the Trustee  shall  transfer  from the  Adjustable  Rate  Supplemental  Fund for
distribution  to the applicable  Class or Classes of Group I Certificates  on such  Distribution  Date, an
amount equal to the lesser of (i) the amount on deposit in the  Adjustable  Rate  Supplemental  Fund,  and
(ii) the amount of such applicable shortfall.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the provisions of this  paragraph (a)  (including  amounts paid from the
Adjustable  Rate  Supplemental  Fund)  shall,  for  federal  income tax  purposes,  be deemed to have been
distributed  from REMIC III to the holder of the Class  I-B-IO  Certificates  and then paid outside of any
2006-AR2 REMIC to the recipients  thereof  pursuant to an interest rate cap contract.  By accepting  their
Certificates  the  holders of the  Certificates  agree so to treat such  payments  for  purposes of filing
their income tax returns.

         For federal  income tax  purposes,  payment of any  interest  accrued at a  Pass-Through  Rate in
excess of the Modified Net Rate Cap, to the Class I-A  Certificates  and Class I-B  Certificates  shall be
treated as paid outside of any 2006-AR2  REMIC and shall not be part of the  entitlement  of the REMIC III
Regular  Interest the  ownership of which is  represented  by such Class of  Certificates  receiving  such
payment.

         (b)      On each  Distribution  Date, an amount equal to the Interest  Funds and Principal  Funds
with  respect to Loan Group II for such  Distribution  Date shall be  withdrawn  by the  Trustee  from the
Distribution  Account  to the  extent of funds on  deposit  with  respect  to Loan  Group II  therein  and
distributed for such Distribution Date, in the following order of priority:

         First,  from  Interest  Funds  with  respect  to Loan  Group II, to pay any  accrued  and  unpaid
interest on the Group II Offered  Certificates  and the Class II-B-5  Certificates  in the following order
of priority:

                  1.       first, to each Class of Class II-A Certificates,  the Current Interest and then
         any Interest Carry Forward Amount for each such Class,  pro rata,  based on the Current  Interest
         and  Interest  Carry  Forward  Amount  due to each such  Class  and  second,  to the  Certificate
         Insurer,  any accrued and unpaid  Reimbursement  Amounts payable to the  Certificate  Insurer for
         that  distribution  date in respect  of any  Deficiency  Amount  described  in clauses  (a)(1) or
         (b)(x) of such definition;

                  2.       to the Class II-B-1,  Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5
         Certificates,  sequentially,  in that  order,  the  Current  Interest  for  each  such  Class  of
         Certificates;

                  3.       any Excess  Spread  with  respect to Loan Group II to the extent  necessary  to
         meet a level of overcollateralization  equal to the Group II Overcollateralization  Target Amount
         will be the  Extra  Principal  Distribution  Amount  with  respect  to Loan  Group II and will be
         included as part of the Group II Principal  Distribution  Amount and  distributed  in  accordance
         with Second (A) and (B) below; and

                  4.       any  remaining  Excess  Spread  with  respect  to  Loan  Group  II  will be the
         Remaining  Excess  Spread with  respect to Loan Group II and will be applied,  together  with the
         Group II  Overcollateralization  Release  Amount,  as Excess  Cashflow  pursuant to clauses Third
         through Twelfth below.

         Second,  to pay as principal on the Class II-A Certificates and Class II-B  Certificates,  in the
following order of priority:

         (A)      For each  Distribution  Date (i) prior to the related  Stepdown  Date or (ii) on which a
         Group II Trigger  Event is in effect,  from the Group II Principal  Distribution  Amount for such
         Distribution Date:

                  1.       to each Class of Class II-A  Certificates on a pro rata basis until the Current
         Principal  Amount of each such Class is reduced to zero and second,  to the Certificate  Insurer,
         any  accrued  and unpaid  Reimbursement  Amounts  payable  to the  Certificate  Insurer  for that
         Distribution  Date in respect of any Deficiency  Amount described in clauses (a)(2) or (b) (y) of
         such definition,  but only to the extent of the portion of Subsequent  Recoveries with respect to
         the Group II Mortgage  Loans with respect to which Realized  Losses were paid by the  Certificate
         Insurer would otherwise be payable to the Class II-A-2 Certificates.

                  2.       to  the  Class  II-B-1   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  3.       to  the  Class  II-B-2   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  4.       to  the  Class  II-B-3   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero;

                  5.       to  the  Class  II-B-4   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero; and

                  6.       to  the  Class  II-B-5   Certificates,   any   remaining   Group  II  Principal
         Distribution Amount until the Current Principal Amount thereof is reduced to zero.

         (B)      For each  Distribution  Date on or after the related  Stepdown  Date, so long as a Group
         II Trigger  Event is not in effect,  the Group II Principal  Distribution  Amount with respect to
         Loan Group II for such Distribution Date will be distributed as follows:

                  1.       to the  Class  II-A  Certificates,  from the  Group II  Principal  Distribution
         Amount,  an amount  equal to the Class II-A  Principal  Distribution  Amount will be  distributed
         first, to each Class of Class II-A  Certificates on a pro rata basis until the Current  Principal
         Amount  of each such  Class is  reduced  to zero and  second,  to the  Certificate  Insurer,  any
         accrued  and  unpaid   Reimbursement   Amounts  payable  to  the  Certificate  Insurer  for  such
         Distribution  Date in respect of any Deficiency  Amount  described in clauses (a)(2) or (b)(y) of
         such definition,  but only to the extent of the portion of Subsequent  Recoveries with respect to
         the Group II Mortgage  Loans with respect to which Realized  Losses were paid by the  Certificate
         Insurer would otherwise be payable to the Class II-A-2 Certificates;

                  2.       to the  Class  II-B-1  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-1  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  3.       to the  Class  II-B-2  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-2  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  4.       to the  Class  II-B-3  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-3  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero;

                  5.       to the  Class  II-B-4  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-4  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero; and

                  6.       to the  Class  II-B-5  Certificates,  from any  remaining  Group  II  Principal
         Distribution  Amount,  the  Class  II-B-5  Principal   Distribution  Amount,  until  the  Current
         Principal Amount thereof is reduced to zero.

         Third,  from any  Excess  Cashflow  with  respect  to Loan  Group II,  first,  to the Class  II-A
Certificates,  pro rata in accordance with the respective  amounts owed to each such Class an amount equal
to (a) any Interest  Carry  Forward  Amount,  for each such Class to the extent not fully paid pursuant to
subclauses  Second 1 above and then (b) any  Unpaid  Realized  Loss  Amount  for each such  Class for such
Distribution Date and second, to the Certificate  Insurer,  any accrued and unpaid  Reimbursement  Amounts
to the extent not paid pursuant to priorities First 1, Second 1(a) and Second 1(b).

         Fourth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Fifth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-2
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Sixth,  from any  remaining  Excess  Cashflow  with respect to Loan Group II, to the Class II-B-3
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Seventh,  from any remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-4
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Eighth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-5
Certificates,  an amount equal to (a) any Interest Carry Forward Amount,  and then (b) any Unpaid Realized
Loss Amount for such Class for such Distribution Date;

         Ninth,  from any  remaining  Excess  Cashflow  with  respect  to Loan Group II, to the Class II-A
Certificates,  any Basis Risk  Shortfall and any Basis Risk Shortfall  Carry-forward  Amount for each such
Class for such  Distribution  Date,  pro rata,  based on the Basis Risk Shortfall and Basis Risk Shortfall
Carry-forward Amount owed to each such Class;

         Tenth,  from any  remaining  Excess  Cashflow with respect to Loan Group II, to the Class II-B-1,
Class II-B-2, Class II-B-3, Class II-B-4 and Class II-B-5 Certificates,  sequentially,  in that order, any
Basis Risk Shortfall and any Basis Risk Shortfall  Carry-forward  Amount,  in each case for such Class for
such Distribution Date;

         Eleventh,  from any  remaining  Excess  Cashflow  with  respect  to Loan  Group  II, to the Class
II-B-IO Certificates, the Class II-B-IO Distribution Amount for such Distribution Date; and

         Twelfth, any remaining amounts with respect to Loan Group II to the Class R Certificates.

         All  payments  of  amounts  in respect of Basis  Risk  Shortfall  or Basis Risk  Shortfall  Carry
Forward  Amounts made pursuant to the  provisions  of this  paragraph  (b) shall,  for federal  income tax
purposes,  be  deemed  to have  been  distributed  from  REMIC  III to the  holder  of the  Class  II-B-IO
Certificates  and then paid  outside  of any  2006-AR2  REMIC to the  recipients  thereof  pursuant  to an
interest rate cap contract.  By accepting their  Certificates the holders of the Certificates  agree so to
treat such payments for purposes of filing their income tax returns.

         (c)      On each  Distribution  Date,  amounts  received  under each Cap Contract with respect to
the Group I Offered  Certificates  (other than the Class I-X  Certificates) and the Underlying Class I-A-2
Certificates  and with  respect to such  Distribution  Date will be allocated  in the  following  order of
priority:

         First,  to the  holders  of the  related  Class of  Certificates,  the  payment of any Basis Risk
Shortfall  Carry-forward  Amount for such  Distribution  Date,  to the extent not  covered by the  related
Excess Cashflow for such Distribution Date;

         Second,  from any remaining  amounts,  to the holders of the related Class of  Certificates,  the
payment  of any  Current  Interest  and  Interest  Carry  Forward  Amount for such Class to the extent not
covered by related Interest Funds or related Excess Cashflow on such Distribution Date;

         Third,  from any excess amounts  available from the Cap Contract  relating to the Group I Offered
Certificates  (other than the Class I-X  Certificates),  to the Class I-B-1,  the Class  I-B-2,  the Class
I-B-3,  the Class I-B-4,  the Class I-B-5, the Class I-B-6, the Class I-B-7, the Class I-B-8 and the Class
I-B-9 Certificates, in that order, to the extent not paid pursuant to clauses first or second above; and

         Fourth,  from any  remaining  amounts,  for deposit into the Reserve  Fund,  allocated as further
described in Section 4.08.

         (d)      On each  Distribution  Date,  amounts  received  under each Cap Contract with respect to
the  Group  II  Offered  Certificates  and  the  Class  II-B-5  Certificates  and  with  respect  to  such
Distribution Date will be allocated in the following order of priority:

         First,  to the  holders  of the  related  Class of  Certificates,  the  payment of any Basis Risk
Shortfall  Carry-forward  Amount for such  Distribution  Date,  to the extent not  covered by the  related
Excess Cashflow for such Distribution Date;

         Second,  from any remaining  amounts,  to the holders of the related Class of  Certificates,  the
payment  of any  Current  Interest  and  Interest  Carry  Forward  Amount for such Class to the extent not
covered by Interest Funds or Excess Cashflow on such Distribution Date;

         Third,  from any excess amounts  available from the Cap Contract relating to the Group II Offered
Certificates and the Class II-B-5  Certificates,  to the Class II-B-1, the Class II-B-2, the Class II-B-3,
the Class  II-B-4 and the Class  I-B-5  Certificates,  in that order,  to the extent not paid  pursuant to
clauses first or second above; and

         Fourth,  from any  remaining  amounts,  for deposit into the Reserve  Fund,  allocated as further
described in Section 4.08.

         All Cap  Contract  Payment  Amounts made with  respect to Current  Interest  and  Interest  Carry
Forward Amounts will be treated,  for federal income tax purposes,  as reimbursable  advances (“Class B-IO
Advances”)  made from the holder of the related  Class B-IO  Certificates.  Such Class B-IO  Advances will
be paid back to the holder of the related Class B-IO  Certificates  pursuant to Section 6.01(a) or Section
6.01(b), as applicable.

         (e)      On each  Distribution  Date, all amounts  transferred  from the Class XP Reserve Account
representing  Prepayment  Charges in respect of the  Prepayment  Charge  Loans in the  related  Loan Group
received  during the  related  Prepayment  Period  will be  withdrawn  from the  Distribution  Account and
distributed  by the  Trustee  to the  related  Class  XP  Certificates  and  shall  not be  available  for
distribution to the holders of any other Class of Certificates.

         (f)      The  expenses  and fees of the Trust shall be paid by each of the  2006-AR2  REMICs,  to
the extent that such expenses relate to the assets of each of such  respective  2006-AR2  REMICs,  and all
other expenses and fees of the Trust shall be paid pro rata by each of the 2006-AR2 REMICs.

         Section 6.02.     Allocation  of  Losses  and  Subsequent  Recoveries.  (a) On or  prior  to each
Determination  Date,  the Servicer  shall  determine  the amount of any  Realized  Loss in respect of each
Mortgage Loan that occurred during the  immediately  preceding  calendar  month.  Any Realized Losses with
respect to the Mortgage Loans shall be applied on the  Distribution  Date in the month following the month
in which such loss was incurred and, in the case of the  principal  portion  thereof,  after giving effect
to  distributions  made on such  Distribution  Date,  as provided for in Section 6.01, in reduction of the
Current  Principal  Amount of the Class or Classes of Certificates in the related Loan Group to the extent
provided in the definition of Applied Realized Loss Amount.

         (b)      In addition,  in the event that the Servicer  receives any  Subsequent  Recoveries,  the
Servicer  shall  deposit  such  funds  into  the  Custodial  Account  pursuant  to  Section   4.01(a)(ii).
Subsequent  Recovers will first be used to pay any amounts owed to the  Certificate  Insurer as set for in
Section  6.02(c).  If,  after taking into account  such  Subsequent  Recoveries,  the amount of a Realized
Loss is reduced,  the amount of such  remaining  Subsequent  Recoveries  will be applied to  increase  the
Current  Principal  Amount of the Class of  Subordinate  Certificates  in the related  Loan Group with the
highest  payment  priority to which  Applied  Realized Loss Amounts have been  allocated,  but not by more
than the amount of  Applied  Realized  Loss  Amounts  previously  allocated  to that Class of  Subordinate
Certificates.  The  amount  of any  remaining  Subsequent  Recoveries  will  be  applied  to  sequentially
increase  the  Current  Principal  Amount of the  Subordinate  Certificates  in the  related  Loan  Group,
beginning with the Class of Subordinate  Certificates  with the next highest payment  priority,  up to the
amount  of  such  Applied  Realized  Loss  Amounts  previously  allocated  to such  Class  or  Classes  of
Certificates.  Holders of such  Certificates  will not be entitled  to any  payments in respect of Current
Interest on the amount of such increases for any Interest Accrual Period  preceding the Distribution  Date
on which such increase  occurs.  Any such increases  shall be applied to the Current  Principal  Amount of
each  Subordinate  Certificate  of such  Class in  accordance  with its  respective  Fractional  Undivided
Interest.

         (c)      Subsequent  Recoveries will be allocated  first to the  Certificate  Insurer for payment
on any  Reimbursement  Amounts for such Distribution Date in respect of any Deficiency Amount described in
clauses  (a)(2)  or  (b)(y) of such  definition,  but only to the  extent  of the  portion  of  Subsequent
Recoveries  that were paid by the  Certificate  Insurer for  Realized  Losses that were  allocated  to the
Class II-A-2 Certificates in accordance with Section 6.01(b).

         Section 6.03.     Payments.  (a) On each  Distribution  Date,  other than the final  Distribution
Date, the Trustee shall  distribute to each  Certificateholder  of record as of the immediately  preceding
Record  Date the  Certificateholder’s  pro rata  share of its  Class (based  on the  aggregate  Fractional
Undivided  Interest  represented by such Holder’s  Certificates) of all amounts required to be distributed
on such  Distribution  Date to such Class.  The Trustee shall  calculate the amount to be  distributed  to
each  Class and,  based on such amounts,  the Trustee shall determine the amount to be distributed to each
Certificateholder.  The Trustee’s  calculations of payments shall be based solely on information  provided
to the Trustee by the  Servicer.  The Trustee  shall not be required to confirm,  verify or recompute  any
such information but shall be entitled to rely conclusively on such information.

         (b)      Payment  of the above  amounts  to each  Certificateholder  shall be made  (i) by  check
mailed to each  Certificateholder  entitled thereto at the address  appearing in the Certificate  Register
or  (ii) upon  receipt by the Trustee on or before the fifth  Business  Day  preceding  the Record Date of
written  instructions  from a  Certificateholder  by wire  transfer  to a  United  States  dollar  account
maintained  by the payee at any United States  depository  institution  with  appropriate  facilities  for
receiving  such a wire  transfer;  provided,  however,  that the final payment in respect of each Class of
Certificates  will be made only upon  presentation  and surrender of such  respective  Certificates at the
office or agency of the Trustee specified in the notice to Certificateholders of such final payment.

         Section 6.04.     Statements to Certificateholders.  (a) On each Distribution Date,  concurrently
with each  distribution  to  Certificateholders,  the Trustee shall make available to the parties  hereto,
the  Certificate  Insurer,  the Grantor Trustee (with respect to the Underlying  Class I-A-2  Certificates
and the Grantor Trust Certificates) and each  Certificateholder  via the Trustee’s internet website as set
forth  below,  the  following  information,  expressed  with respect to clauses  (i) through  (vii) in the
aggregate and as a Fractional  Undivided  Interest  representing  an initial Current  Principal  Amount of
$25,000, or in the case of the Class B-IO Certificates, a Notional Amount of $25,000:

         (b)      the Current  Principal  Amount or Notional  Amount of each Class after giving effect (i)
to all  distributions  allocable to principal on such  Distribution  Date and (ii) the  allocation  of any
Applied Realized Loss Amounts for such Distribution Date;

         (c)      the  amount  of  the  related  distribution  to  Holders  of  each  Class  allocable  to
principal,  separately  identifying  (A)  the  aggregate  amount  of any  Principal  Prepayments  included
therein,  (B) the  aggregate of all  scheduled  payments of principal  included  therein and (C) the Extra
Principal Distribution Amount (if any);

         (d)      the  Pass-Through  Rate for each applicable  Class of  Certificates  with respect to the
current Accrual Period,  and, if applicable,  whether such Pass-Through Rate was limited by applicable the
Net Rate Cap;

         (e)      the amount of such distribution to Holders of each Class allocable to interest;

         (f)      the  applicable   accrual  period  dates  for  calculating   distributions  and  general
Distribution Dates;

         (g)      with respect to each Loan Group,  the total cash flows received and the general  sources
thereof;

         (h)      the amount,  if any, of fees or expenses  accrued and paid,  with an  identification  of
the payee and the general  purpose of such fees  including the related  amount of the Servicing  Fees paid
to or retained by the Servicer  for the related Due Period and the  Aggregate  Premium  Amount paid to the
Certificate Insurer;

         (i)      the amount of any payment  made  pursuant to the Swap  Agreement  for the benefit of the
Grantor Trust Certificates;

         (j)      the amount of any Cap Contract Payment Amount payable to the Trustee;

         (k)      with respect to each Loan Group,  the amount of such  distribution  to each  Certificate
allocable  to  interest  and,  with  respect to the Group I  Certificates,  the portion  thereof,  if any,
provided by the Cap Contract.

         (l)      with respect to each Loan Group,  the amount of such  distribution  to each  Certificate
allocable to interest;

         (m)      the Interest  Carry Forward  Amount and any Basis Risk  Shortfall  Carry Forward  Amount
for each Class of Certificates;

         (n)      with respect to each Loan Group,  the aggregate of the Stated  Principal  Balance of all
of the Mortgage Loans for the following Distribution Date;

         (o)      the  number  and  Outstanding   Principal  Balance  of  the  Mortgage  Loans  that  were
Delinquent  (exclusive  of any Mortgage Loan in  foreclosure)  in respect of which using the OTS method of
calculation  (A) are 30 to 59 days Delinquent,  (B) are 60 to 89 days Delinquent,  (C) are 90 or more days
Delinquent and (D) foreclosure  proceedings have been commenced,  in each case as of the close of business
on the last day of the calendar month preceding such  Distribution  Date and separately  identifying  such
information for the first lien Mortgage Loans and second lien Mortgage Loans;

         (p)      with  respect  to each Loan  Group,  the  amount of  Monthly  Advances  included  in the
distribution on such Distribution Date (including the general purpose of such Monthly Advances);

         (q)      with  respect  to each Loan  Group,  the  cumulative  amount of  Applied  Realized  Loss
Amounts to date;

         (r)      if  applicable,  material  modifications,  extensions or waivers to Mortgage Loan terms,
fees, penalties or payments during the preceding calendar month or that have become material over time;

         (s)      with  respect  to each  Loan  Group  and with  respect  to any  Mortgage  Loan  that was
liquidated  during the preceding  calendar month, the loan number and aggregate  Stated Principal  Balance
of, and  Realized  Loss on,  such  Mortgage  Loan as of the close of business  on the  Determination  Date
preceding such Distribution Date;

         (t)      with  respect to each Loan Group,  the total  number and  principal  balance of any real
estate owned or REO Properties as of the last day of the calendar month preceding such Distribution Date;

         (u)      with  respect  to each Loan  Group,  the three  month  rolling  average  of the  percent
equivalent  of a  fraction,  the  numerator  of which is the  aggregate  Stated  Principal  Balance of the
Mortgage  Loans  that  are 60 days or more  Delinquent  or are in  bankruptcy  or  foreclosure  or are REO
Properties,  and the  denominator  of  which  is the  aggregate  Stated  Principal  Balance  of all of the
Mortgage  Loans in each case as of the close of business on the last day of the calendar  month  preceding
such Distribution Date and separately identifying such information for the first lien Mortgage Loans;

         (v)      with respect to each Loan Group,  the Realized  Losses during the related Due Period and
the cumulative Realized Losses through the end of the preceding month;

         (w)      with respect to each Loan Group, whether a Trigger Event exists;

         (x)      updated pool  composition  data including the following:  weighted average mortgage rate
and weighted average remaining term;

         (y)      with respect to each Loan Group,  information  regarding  any new issuance of securities
backed by the same asset pool,  any pool asset  changes,  such as additions or removals of Mortgage  Loans
from the Trust Fund, if applicable;

         (z)      any material changes in the solicitation,  credit-granting,  underwriting,  origination,
acquisition or Mortgage Loan selection criteria or procedures, as applicable,  used to originate,  acquire
or select Mortgage Loans for the Trust Fund;

         (aa)     the special hazard amount,  fraud loss amount and bankruptcy  amount, if applicable,  as
of the close of  business  on the  applicable  Distribution  Date and a  description  of any change in the
calculation of these amounts;

         (bb)     the amount of the  distribution  made on such  Distribution  Date to the  Holders of the
Class XP Certificates allocable to Prepayment Charges;

         (cc)     the amount of the Reimbursement Amount, if any; and

         (dd)     the  Deficiency  Amount,  if any, to be paid by the  Certificate  Insurer,  specifically
setting forth the aggregate  amounts in (a)(1) and (b)(y) of the  definition of Deficiency  Amount and the
aggregate amount in (a)(2) and (b)(z) of the definition of Deficiency Amount.

         The   Depositor   covenants   that  if  there  is  a   material   change  in  the   solicitation,
credit-granting,   underwriting,   origination,   acquisition  or  Mortgage  Loan  selection  criteria  or
procedures,  as  applicable,  used to originate,  acquire or select  Mortgage  Loans for the Trust Fund it
will notify the Trustee five  calendar days before each  Distribution  Date,  and if no such  notification
occurs,  the Trustee has no  obligation  to report with  respect to (w).  The  Depositor  covenants to the
Trustee that there will be no new  issuance of  securities  backed by the same asset pool,  so the Trustee
will only be  responsible  in (v)  above for  reporting  any pool  asset  changes,  such as  additions  or
removals of Mortgage Loans from the Trust Fund

         The  information  set forth above shall be  calculated  or  reported,  as the case may be, by the
Trustee,  based  solely on, and to the extent of,  information  provided to the  Trustee by the  Servicer.
The Trustee may  conclusively  rely on such  information  and shall not be required to confirm,  verify or
recalculate any such information.

         The Trustee may make available  each month,  to any interested  party,  the monthly  statement to
Certificateholders   and  the  Certificate   Insurer  via  the  Trustee’s  website  initially  located  at
“www.ctslink.com.”  Assistance  in using the website can be  obtained  by calling the  Trustee’s  customer
service  desk at (301)  815-6600.  Parties  that are  unable  to use the  above  distribution  option  are
entitled  to have a paper  copy  mailed to them via first  class mail by calling  the  Trustee’s  customer
service  desk and  indicating  such.  The Trustee  shall have the right to change the way such reports are
distributed in order to make such  distribution  more  convenient  and/or more  accessible to the parties,
and the Trustee shall provide timely and adequate notification to all parties regarding any such change.

         Within a reasonable  period of time after the end of the  preceding  calendar  year  beginning in
2006, the Trustee will furnish upon request a report to each Holder of the  Certificates  of record at any
time during the prior  calendar  year as to the  aggregate  of amounts  reported  pursuant  to  subclauses
(a)(i) and (a)(ii) above with respect to the  Certificates,  plus  information  with respect to the amount
of  servicing  compensation  and such other  customary  information  as the  Trustee may  determine  to be
necessary  and/or to be required by the Internal  Revenue Service or by a federal or state law or rules or
regulations to enable such Holders to prepare their tax returns for such calendar year.  Such  obligations
shall be deemed to have been satisfied to the extent that  substantially  comparable  information shall be
provided by the Trustee pursuant to the requirements of the Code.
         Section 6.05.     Monthly  Advances.  If the  interest  portion  of the  Scheduled  Payment  on a
Mortgage Loan that was due on a related Due Date is delinquent  other than as a result of  application  of
the Relief Act and  exceeds  the  amount  deposited  in the  Custodial  Account  which will be used for an
advance with respect to such Mortgage Loan,  the Servicer will deposit in the Custodial  Account not later
than the Distribution  Account Deposit Date immediately  preceding the related Distribution Date an amount
equal to such  deficiency,  net of the  Servicing  Fee for such  Mortgage  Loan,  except to the extent the
Servicer  determines  any such advance to be a  Nonrecoverable  Advance.  If the Servicer deems an advance
to be a Nonrecoverable  Advance,  on the Distribution  Account Deposit Date, the Servicer shall present an
Officer’s  Certificate to the Trustee  (i) stating  that the Servicer elects not to make a Monthly Advance
in a stated amount and (ii) detailing the reason it deems the advance to be a Nonrecoverable Advance.

         Notwithstanding  the foregoing,  the amount of such deposit may be reduced by the Amount Held for
Future  Distribution  (as defined  below)  then on deposit in the  Custodial  Account.  Any portion of the
Amount Held for Future  Distribution  used to pay Monthly  Advances  shall be replaced by the  Servicer by
deposit into the  Custodial  Account on any future  Distribution  Account  Deposit Date to the extent that
the funds that are available in the Custodial Account on such  Distribution  Account Deposit Date are less
than the amount of payments  required  to be made by the  Servicer on such  Distribution  Account  Deposit
Date.

         The “Amount Held for Future  Distribution” as to any  Distribution  Account Deposit Date shall be
the  total of the  amounts  held in the  Custodial  Account  at the  close of  business  on the  preceding
Determination  Date which were  received  after the Cut-off Date on account of (i)  Liquidation  Proceeds,
Insurance Proceeds,  and Principal  Prepayments received or made in the month of such Distribution Account
Deposit Date, and (ii) payments which represent  early receipt of scheduled  payments of interest due on a
date or dates subsequent to the related Due Date.

         Section 6.06.     Compensating  Interest  Payments.  The Servicer  shall deposit in the Custodial
Account not later than each  Distribution  Account  Deposit  Date an amount equal to the lesser of (i) the
sum of the aggregate  amounts  required to be paid by the Servicer  under this  Agreement  with respect to
subclauses  (a) and (b) of the  definition of Interest  Shortfall  with respect to the Mortgage  Loans for
the related  Distribution Date and (ii) the  Servicing Fee for such  Distribution  Date (such amount,  the
“Compensating  Interest  Payment”).  The  Servicer  shall  not be  entitled  to any  reimbursement  of any
Compensating  Interest  Payment.  Compensating  Interest Payments will be allocated to each Loan Group, on
a pro rata basis, based on the respective amounts determined by clause (i) of this Section 6.06.

         Section 6.07.     Distributions on REMIC Regular Interests.

         (a)      On each  Distribution  Date,  the  Trustee  shall be deemed to  distribute  to itself on
behalf of REMIC III as the holder of the REMIC I Regular  Interests  and the REMIC II  Regular  Interests,
those  portions  of the  REMIC  I  Distribution  Amount  not  designated  to  Component  I of the  Class R
Certificates  and those  portions of the REMIC II  Distribution  Amount not  designated to Component II of
the  Class R  Certificates,  in the  amounts  and in  accordance  with  the  priorities  set  forth in the
definitions of REMIC I Distribution Amount and REMIC II Distribution Amount, respectively.

         (b)      On each  Distribution  Date the  Trustee  shall be  deemed to  distribute  the REMIC III
Distribution  Amount to: (i) the  holders of each  Class of  Certificates  (other  than the Class R, Class
R-X,  Class B-IO and Class XP  Certificates),  as the  holders of the REMIC III Regular  Interests  (other
than REMIC III Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and  II-B-IO-P)  and (ii) to itself on
behalf of REMIC IV,  as the  holder of REMIC III  Regular  Interests  I-B-IO-I,  I-B-IO-P,  II-B-IO-I  and
II-B-IO-P,  in the amounts and in accordance  with the priorities set forth in the definition of REMIC III
Distribution Amount.

         (c)      On each  Distribution  Date, the Trustee shall be deemed to distribute to the holders of
the Class  I-B-IO  Certificates  and the Class  II-B-IO  Certificates,  as the holders of REMIC IV Regular
Interests  I-B-IO  and  II-B-IO,  respectively,  the  amounts  set  forth  in the  definition  of REMIC IV
Distribution Amount.

         (d)      Notwithstanding  the deemed  distributions on the REMIC Regular  Interests  described in
this Section 6.07,  distributions  of funds from the Certificate  Account shall be made only in accordance
with Section 6.01.

                                               ARTICLE VII

                                               The Servicer

         Section 7.01.     Liabilities  of the  Servicer.  The  Servicer  shall be  liable  in  accordance
herewith only to the extent of the obligations specifically imposed upon and undertaken by it herein.

         Section 7.02.     Merger or Consolidation of the Servicer.

         (a)      The Servicer  will keep in full force and effect its  existence,  rights and  franchises
as a  corporation  under the laws of the state of its  incorporation,  and will  obtain and  preserve  its
qualification  to do business as a foreign  corporation in each  jurisdiction in which such  qualification
is or shall be necessary to protect the validity and  enforceability  of this Agreement,  the Certificates
or any of the Mortgage Loans and to perform its duties under this Agreement.

         (b)      Any Person into which the Servicer  may be merged or  consolidated,  or any  corporation
resulting  from any  merger  or  consolidation  to which  the  Servicer  shall be a party,  or any  Person
succeeding to the business of the  Servicer,  shall be the  successor of the Servicer  hereunder,  without
the  execution  or filing of any paper or further act on the part of any of the parties  hereto,  anything
herein to the contrary notwithstanding.

         Section 7.03.     Indemnification of the Trustee.

         (a)      The  Servicer  agrees  to  indemnify  the  Indemnified  Persons  for,  and to hold  them
harmless against,  any loss,  liability or expense  (including  reasonable legal fees and disbursements of
counsel)  incurred on their part that may be sustained  in  connection  with,  arising out of, or relating
to, any claim or legal action  (including  any pending or threatened  claim or legal  action)  relating to
this  Agreement  or the  Certificates  or the  powers  of  attorney  delivered  by the  Trustee  hereunder
(i) related to the Servicer’s  failure to perform its duties in compliance with this Agreement  (except as
any such loss,  liability  or expense  shall be  otherwise  reimbursable  pursuant to this  Agreement)  or
(ii) incurred  by reason of the  Servicer’s  willful  misfeasance,  bad faith or gross  negligence  in the
performance of duties  hereunder or by reason of reckless  disregard of obligations and duties  hereunder,
provided,  in each case,  that with  respect to any such claim or legal  action (or pending or  threatened
claim or legal action),  the  Indemnified  Person shall have given the Servicer and the Depositor  written
notice  thereof  promptly  after the  Indemnified  Person  shall have with  respect to such claim or legal
action  knowledge  thereof.  The  Trustee’s  failure  to  give  any  such  notice  shall  not  affect  the
Indemnified Person’s right to indemnification  hereunder,  except to the extent the Servicer is materially
prejudiced by such failure to give notice.  This  indemnity  shall survive the  resignation  or removal of
the Servicer or the Trustee and the termination of this Agreement.

         (b)      The Depositor will indemnify any Indemnified  Person for any loss,  liability or expense
of any  Indemnified  Person not otherwise  covered by the Servicer’s  indemnification  pursuant to Section
7.03(a).

         Section 7.04.     Limitations   on  Liability  of  the  Servicer  and  Others.   Subject  to  the
obligation of the Servicer to indemnify the Indemnified Persons pursuant to Section 7.03:

         (a)      Neither the  Servicer  nor any of the  directors,  officers,  employees or agents of the
Servicer shall be under any liability to the  Indemnified  Persons,  the Depositor,  the Trust Fund or the
Certificateholders  for taking any action or for refraining  from taking any action in good faith pursuant
to this Agreement,  or for errors in judgment;  provided,  however,  that this provision shall not protect
the Servicer or any such Person  against any breach of  warranties or  representations  made herein or any
liability which would otherwise be imposed by reason of such Person’s  willful  misfeasance,  bad faith or
gross  negligence  in the  performance  of duties or by reason of reckless  disregard of  obligations  and
duties hereunder.

         (b)      The Servicer and any  director,  officer,  employee or agent of the Servicer may rely in
good  faith on any  document  of any kind  prima  facie  properly  executed  and  submitted  by any Person
respecting any matters arising hereunder.

         (c)      The  Servicer,  the  Custodian  and any  director,  officer,  employee  or  agent of the
Servicer or the Custodian  shall be indemnified by the Trust and held harmless  thereby  against any loss,
liability or expense  (including  reasonable legal fees and  disbursements  of counsel)  incurred on their
part that may be sustained in  connection  with,  arising out of, or related to, any claim or legal action
(including  any  pending  or  threatened  claim  or  legal  action)  relating  to  this  Agreement  or the
Certificates,  other than (i) any such loss,  liability or expense  related to the  Servicer’s  failure to
perform  its duties in  compliance  with this  Agreement  (except as any such loss,  liability  or expense
shall be otherwise  reimbursable  pursuant to this  Agreement),  or to the Custodian’s  failure to perform
its duties  under the  Custodial  Agreement,  respectively,  or (ii) any  such loss,  liability or expense
incurred  by  reason  of the  Servicer’s  or the  Custodian’s  willful  misfeasance,  bad  faith  or gross
negligence in the performance of duties hereunder or under the Custodial Agreement,  as applicable,  or by
reason of reckless  disregard of obligations  and duties  hereunder or under the Custodial  Agreement,  as
applicable.

         (d)      The Servicer  shall not be under any  obligation  to appear in,  prosecute or defend any
legal  action  that is not  incidental  to its duties  under this  Agreement  and that in its  opinion may
involve it in any expense or liability;  provided,  however, the Servicer may in its discretion,  with the
consent of the Trustee  (which  consent  shall not be  unreasonably  withheld),  undertake any such action
which it may deem  necessary or desirable  with respect to this Agreement and the rights and duties of the
parties hereto and the interests of the  Certificateholders  hereunder.  In such event, the legal expenses
and costs of such action and any liability  resulting  therefrom shall be expenses,  costs and liabilities
of the Trust Fund,  and the Servicer  shall be entitled to be  reimbursed  therefor  out of the  Custodial
Account as  provided  by  Section 4.02.  Nothing  in this  Section  7.04(d)  shall  affect the  Servicer’s
obligation to service and administer the Mortgage Loans in accordance with this Agreement.

         (e)      In taking or  recommending  any  course of action  pursuant  to this  Agreement,  unless
specifically  required  to do so  pursuant  to this  Agreement,  the  Servicer  shall not be  required  to
investigate or make  recommendations  concerning  potential  liabilities  which the Trust might incur as a
result of such course of action by reason of the  condition  of the  Mortgaged  Properties  but shall give
notice to the Trustee if it has notice of such potential liabilities.

         Section 7.05.     Servicer  Not to Resign.  Except as  provided  in  Section 7.07,  the  Servicer
shall not resign from the  obligations  and duties hereby imposed on it except upon a  determination  that
any such  duties  hereunder  are no longer  permissible  under  applicable  law and such  impermissibility
cannot be cured.  Any such  determination  permitting  the  resignation of the Servicer shall be evidenced
by an Opinion of  Independent  Counsel  addressed to the Trustee to such effect  delivered to the Trustee.
No such  resignation  by the  Servicer  shall  become  effective  until the Trustee or a successor  to the
Servicer reasonably  satisfactory to the Trustee shall have assumed the  responsibilities  and obligations
of the Servicer in accordance  with  Section 8.02  hereof.  The Trustee  shall notify the Rating  Agencies
upon notice of the resignation of the Servicer.

         Section 7.06.     Successor  Servicer.  In  connection  with  the  appointment  of any  successor
servicer or the  assumption  of the duties of the  Servicer,  the  Depositor  or the Trustee may make such
arrangements  for the  compensation  of such  successor  servicer out of payments on the Mortgage Loans as
the Depositor or the Trustee and such  successor  servicer  shall agree.  If the  successor  servicer does
not agree that such market value is a fair price,  such successor  servicer shall obtain two quotations of
market value from third  parties  actively  engaged in the  servicing  of  single-family  mortgage  loans.
Notwithstanding  the  foregoing,  the  compensation  payable to a  successor  servicer  may not exceed the
compensation  which the Servicer  would have been  entitled to retain if the Servicer had continued to act
as Servicer hereunder.

         Section 7.07.     Sale and  Assignment of Servicing.  The Servicer may sell and assign its rights
and  delegate  its duties and  obligations  in its  entirety  as  Servicer  under this  Agreement  and the
Depositor may terminate the Servicer  without cause and select a new Servicer;  provided,  however,  that:
(i) the  purchaser or transferee  accepting  such  assignment  and  delegation (a) shall be a Person which
shall be  qualified  to service  mortgage  loans for Fannie Mae or Freddie Mac; (b) shall have a net worth
of not less  than  $10,000,000  (unless  otherwise  approved  by each  Rating  Agency  pursuant  to clause
(ii) below);  (c) shall be reasonably satisfactory to the Trustee (as evidenced in a writing signed by the
Trustee);  and (d)  shall  execute  and  deliver  to the  Trustee  an  agreement,  in form  and  substance
reasonably  satisfactory  to the  Trustee,  which  contains  an  assumption  by such Person of the due and
punctual  performance  and  observance of each covenant and condition to be performed or observed by it as
servicer  under  this  Agreement,  any  custodial  agreement  from and  after the  effective  date of such
agreement;  (ii) each  Rating Agency shall be given prior  written  notice of the identity of the proposed
successor  to the Servicer  and each Rating  Agency’s  rating of the  Certificates  in effect  immediately
prior to such assignment,  sale and delegation will not be downgraded,  qualified or withdrawn as a result
of such  assignment,  sale and  delegation,  as  evidenced  by a letter to such  effect  delivered  to the
Servicer and the Trustee;  (iii) the  Servicer  assigning and selling the  servicing  shall deliver to the
Trustee an Officer’s  Certificate  and an Opinion of Independent  Counsel  addressed to the Trustee,  each
stating that all  conditions  precedent to such action under this  Agreement  have been completed and such
action is permitted by and complies with the terms of this  Agreement;  and (iv) in the event the Servicer
is  terminated  without  cause by the  Depositor,  the  Depositor  shall  pay the  terminated  Servicer  a
termination  fee equal to 0.25% of the aggregate  Stated  Principal  Balance of the Mortgage  Loans at the
time the servicing of the Mortgage  Loans is  transferred to the successor  Servicer.  No such  assignment
or delegation  shall affect any rights or liability of the Servicer  arising  prior to the effective  date
thereof.

                                               ARTICLE VIII

                                                 Default

         Section 8.01.     Events of Default.  “Event of Default,” wherever used herein,  means any one of
the following  events  (whatever the reason for such Event of Default and whether it shall be voluntary or
involuntary  or be effected by operation of law or pursuant to any judgment,  decree or order of any court
or any order,  rule or regulation of any  administrative  or  governmental  body) and only with respect to
the defaulting Servicer:

                  (i)      The Servicer  fails to cause to be deposited  in the  Distribution  Account any
amount so required to be deposited  pursuant to this Agreement  (other than a Monthly  Advance),  and such
failure  continues  unremedied  for a period of three  Business  Days  after the date upon  which  written
notice of such failure, requiring the same to be remedied, shall have been given to the Servicer; or

                  (ii)     The  Servicer  fails to observe or perform in any  material  respect  any other
material  covenants and agreements set forth in this Agreement to be performed by it, which  covenants and
agreements materially affect the rights of  Certificateholders,  and such failure continues unremedied for
a period of 60 days after the date on which written  notice of such failure,  properly  requiring the same
to be  remedied,  shall have been given to the  Servicer by the Trustee or to the Servicer and the Trustee
by the Holders of Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25%
of the Trust Fund; or

                  (iii)    There is entered  against  the  Servicer a decree or order by a court or agency
or  supervisory  authority  having  jurisdiction  in the premises for the  appointment  of a  conservator,
receiver or liquidator in any insolvency,  readjustment  of debt,  marshaling of assets and liabilities or
similar  proceedings,  or for the winding up or  liquidation  of its affairs,  and the  continuance of any
such decree or order is unstayed  and in effect for a period of 60  consecutive  days,  or an  involuntary
case is commenced against the Servicer under any applicable  insolvency or reorganization  statute and the
petition is not dismissed within 60 days after the commencement of the case; or

                  (iv)     The  Servicer  consents  to the  appointment  of a  conservator  or receiver or
liquidator  in any  insolvency,  readjustment  of debt,  marshaling of assets and  liabilities  or similar
proceedings of or relating to the Servicer or  substantially  all of its property;  or the Servicer admits
in writing  its  inability  to pay its debts  generally  as they  become  due,  files a  petition  to take
advantage of any applicable insolvency or reorganization  statute,  makes an assignment for the benefit of
its creditors, or voluntarily suspends payment of its obligations;

                  (v)      The Servicer  assigns or delegates its duties or rights under this Agreement in
contravention of the provisions permitting such assignment or delegation under Sections 7.05 or 7.07;

                  (vi)     The Servicer  fails to cause to be deposited  in the  Distribution  Account any
Monthly  Advance  (other  than  a  Nonrecoverable  Advance)  by  5:00  p.m.  New  York  City  time  on the
Distribution Account Deposit Date; or

                  (vii)    The Servicer fails to comply with Sections 3.16, 3.17 or 3.18 herein.

         In each and every  such  case,  so long as such Event of  Default  with  respect to the  Servicer
shall not have been  remedied,  either the Trustee or the Holders of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  not less  than 51% of the  principal  of the Trust  Fund,  by notice in
writing  to the  Servicer  (and to the  Trustee if given by such  Certificateholders),  with a copy to the
Certificate  Insurer and the Rating  Agencies,  and with the  consent of the  Company and the  Certificate
Insurer,  may terminate all of the rights and obligations  (but not the liabilities) of the Servicer under
this Agreement and in and to the Mortgage  Loans and/or the REO Property  serviced by the Servicer and the
proceeds  thereof.  Upon the receipt by the Servicer of the written  notice,  all  authority  and power of
the Servicer under this  Agreement,  whether with respect to the  Certificates,  the Mortgage  Loans,  REO
Property or under any other related  agreements (but only to the extent that such other agreements  relate
to the Mortgage Loans or related REO Property) shall,  subject to Section 8.02,  automatically and without
further  action  pass to and be  vested  in the  Trustee  pursuant  to  this  Section 8.01;  and,  without
limitation,  the Trustee is hereby  authorized  and  empowered  to execute and  deliver,  on behalf of the
Servicer as  attorney--n-fact  or  otherwise,  any and all documents  and other  instruments  and to do or
accomplish  all other acts or things  necessary  or  appropriate  to effect the purposes of such notice of
termination,  whether to complete the transfer and  endorsement  or assignment  of the Mortgage  Loans and
related  documents,  or  otherwise.  The Servicer  agrees to cooperate  with the Trustee in effecting  the
termination of the  Servicer’s  rights and  obligations  hereunder,  including,  without  limitation,  the
transfer to the Trustee of (i) the  property and amounts  which are then or should be part of the Trust or
which thereafter  become part of the Trust; and  (ii) originals or copies of all documents of the Servicer
reasonably  requested  by the  Trustee  to  enable it to  assume  the  Servicer’s  duties  thereunder.  In
addition to any other  amounts which are then,  or,  notwithstanding  the  termination  of its  activities
under this  Agreement,  may become  payable to the Servicer  under this  Agreement,  the Servicer shall be
entitled to receive,  out of any amount  received on account of a Mortgage  Loan or related REO  Property,
that  portion of such  payments  which it would have  received as  reimbursement  under this  Agreement if
notice of termination  had not been given.  The  termination of the rights and obligations of the Servicer
shall not affect any obligations incurred by the Servicer prior to such termination.

         Notwithstanding  the  foregoing,  if an  Event  of  Default  described  in  clause  (vi) of  this
Section 8.01 shall occur, the Trustee shall, by notice in writing to the Servicer,  which may be delivered
by telecopy,  immediately  terminate all of the rights and obligations of the Servicer  thereafter arising
under  this  Agreement,  but  without  prejudice  to any rights it may have as a  Certificateholder  or to
reimbursement  of Monthly  Advances  and other  advances of its own funds,  and the  Trustee  shall act as
provided in  Section 8.02  to carry out the duties of the Servicer,  including the  obligation to make any
Monthly  Advance  the  nonpayment  of which  was an Event of  Default  described  in clause  (vi) of  this
Section 8.01.  Any such action  taken by the Trustee  must be prior to the  distribution  on the  relevant
Distribution Date.

         Section 8.02.     Trustee  to  Act;  Appointment  of  Successor.  (a)  Upon  the  receipt  by the
Servicer  of a notice of  termination  pursuant  to  Section 8.01  or an  Opinion of  Independent  Counsel
pursuant to  Section 7.05  to the effect that the  Servicer  is legally  unable to act or to delegate  its
duties to a Person which is legally able to act, the Trustee shall  automatically  become the successor in
all  respects to the Servicer in its  capacity  under this  Agreement  and the  transactions  set forth or
provided for herein and shall thereafter be subject to all the responsibilities,  duties,  liabilities and
limitations on  liabilities  relating  thereto placed on the Servicer by the terms and provisions  hereof;
provided,  however,  it is understood and  acknowledged  by the parties hereto that there will be a period
of transition (not to exceed 90 days) before the actual  servicing  functions can be fully  transferred to
the Trustee or any other  successor  Servicer;  and  provided,  further,  that the Trustee  shall have the
right  to  select a  successor  Servicer;  provided  further,  however,  that the  Trustee  shall  have no
obligation  whatsoever  with respect to any liability  (other than  advances  deemed  recoverable  and not
previously  made)  incurred  by the  Servicer  at or  prior to the time of  termination.  As  compensation
therefor,  but subject to Section 7.06,  the Trustee shall be entitled to compensation  which the Servicer
would have been  entitled to retain if the  Servicer  had  continued  to act  hereunder,  except for those
amounts due the Servicer as reimbursement  permitted under this Agreement for advances  previously made or
expenses  previously  incurred.  Notwithstanding  the above,  the Trustee may, if it shall be unwilling so
to act,  or  shall,  if it is  legally  unable  so to act,  appoint  or  petition  a  court  of  competent
jurisdiction to appoint,  any established  housing and home finance  institution which is a Fannie Mae- or
Freddie  Mac-approved  Servicer,  and with respect to a successor to the Servicer only, having a net worth
of not less than $10,000,000,  as the successor to the Servicer  hereunder in the assumption of all or any
part of the  responsibilities,  duties  or  liabilities  of the  Servicer  hereunder;  provided,  that the
Trustee  shall  obtain  a  letter  from  each  Rating  Agency  that the  ratings,  if any,  on each of the
Certificates  will not be lowered as a result of the selection of the  successor to the Servicer.  Pending
appointment  of a  successor  to the  Servicer  hereunder,  the  Trustee  shall  act in such  capacity  as
hereinabove  provided.  In connection  with such  appointment  and  assumption,  the Trustee may make such
arrangements  for the  compensation of such successor out of payments on the Mortgage Loans as it and such
successor  shall  agree;  provided,  however,  that  the  provisions  of  Section 7.06  shall  apply,  the
compensation  shall  not be in excess  of that  which the  Servicer  would  have been  entitled  to if the
Servicer  had  continued  to act  hereunder,  and that such  successor  shall  undertake  and  assume  the
obligations  of the Trustee to pay  compensation  to any third  Person  acting as an agent or  independent
contractor in the  performance  of servicing  responsibilities  hereunder.  The Trustee and such successor
shall take such action,  consistent  with this  Agreement,  as shall be necessary to  effectuate  any such
succession.

         (b)      If the Trustee  shall  succeed to any duties of the  Servicer  respecting  the  Mortgage
Loans as provided  herein,  it shall do so in a separate  capacity and not in its capacity as Trustee and,
accordingly,  the  provisions  of Article  IX shall be  inapplicable  to the  Trustee in its duties as the
successor  to the  Servicer in the  servicing  of the  Mortgage  Loans  (although  such  provisions  shall
continue to apply to the Trustee in its  capacity as Trustee);  the  provisions  of Article VII,  however,
shall apply to it in its capacity as successor servicer.

         (c)      To the extent that the costs and expenses of the Trustee  related to any  termination of
the  Servicer,  appointment  of a successor  Servicer or the transfer and  assumption  of servicing by the
Trustee with respect to this Agreement  (including,  without limitation,  (i) all legal costs and expenses
and all due diligence  costs and expenses  associated  with an evaluation of the potential  termination of
the  Servicer  as a result  of an event of  default  by the  Servicer  and  (ii) all  costs  and  expenses
associated  with the complete  transfer of servicing,  including,  but not limited to, all servicing files
and all servicing data and the  completion,  correction or  manipulation  of such servicing data as may be
required by the  successor  servicer to correct any errors or  insufficiencies  in the  servicing  data or
otherwise  to enable the  successor  servicer  to  service  the  Mortgage  Loans in  accordance  with this
Agreement) are not fully and timely reimbursed by the terminated  Servicer,  the Trustee shall be entitled
to reimbursement of such costs and expenses from the Distribution Account.

         Section 8.03.     Notification  to  Certificateholders.  Upon any termination or appointment of a
successor   to  the   Servicer,   the  Trustee   shall  give  prompt   written   notice   thereof  to  the
Certificateholders  at their respective  addresses appearing in the Certificate Register and to the Rating
Agencies.

         Section 8.04.     Waiver of Defaults.  The Trustee shall give prompt  written  notice  thereof to
all  Certificateholders,  within 60 days after the occurrence of any Event of Default  actually known to a
Responsible  Officer of the Trustee,  unless such Event of Default  shall have been cured,  notice of each
such  Event  of  Default.   The  Holders  of  Certificates   evidencing   Fractional  Undivided  Interests
aggregating  not less than 51% of the  Trust  Fund may,  on  behalf of all  Certificateholders,  waive any
default by the Servicer in the  performance of its  obligations  hereunder and the  consequences  thereof,
except  a  default  in  the  making  of or  the  causing  to be  made  any  required  distribution  on the
Certificates,  which  default  may  only be  waived  by  Holders  of  Certificates  evidencing  Fractional
Undivided  Interests  aggregating  100% of the Trust Fund.  Upon any such waiver of a past  default,  such
default shall be deemed to cease to exist,  and any Event of Default arising  therefrom shall be deemed to
have been  timely  remedied  for every  purpose of this  Agreement.  No such  waiver  shall  extend to any
subsequent  or other  default or impair any right  consequent  thereon  except to the extent  expressly so
waived.  The  Trustee  shall give  notice of any such waiver to the Rating  Agencies  and the  Certificate
Insurer.

         Section 8.05.     List  of   Certificateholders.   Upon   written   request   of  three  or  more
Certificateholders  of record,  for purposes of communicating with other  Certificateholders  with respect
to their  rights  under this  Agreement,  the Trustee will afford such  Certificateholders  access  during
business hours to the most recent list of Certificateholders held by the Trustee.

                                                ARTICLE IX

                                          Concerning the Trustee

         Section 9.01.     Duties of Trustee.

         (a)      The  Trustee,  prior to the  occurrence  of an Event of Default  and after the curing or
waiver of all Events of Default which may have  occurred,  undertakes to perform such duties and only such
duties as are  specifically  set forth in this Agreement as duties of the Trustee.  If an Event of Default
has occurred and has not been cured or waived,  the Trustee  shall  exercise such of the rights and powers
vested in it by this Agreement,  and subject to  Section 8.02(b)  use the same degree of care and skill in
their  exercise,  as a prudent  person would exercise  under the  circumstances  in the conduct of his own
affairs.

         (b)      Upon  receipt  of  all  resolutions,   certificates,   statements,   opinions,  reports,
documents,  orders or other  instruments  which are  specifically  required to be furnished to the Trustee
pursuant to any provision of this  Agreement,  the Trustee  shall  examine them to determine  whether they
are in the form required by this Agreement;  provided,  however, that the Trustee shall not be responsible
for the accuracy or content of any resolution,  certificate,  statement,  opinion, report, document, order
or other instrument  furnished  hereunder;  provided,  further,  that the Trustee shall not be responsible
for the accuracy or verification of any calculation provided to it pursuant to this Agreement.

         (c)      On each  Distribution  Date, the Trustee shall make monthly  distributions and the final
distribution  to the  Certificateholders  from funds in the  Distribution  Account and the Adjustable Rate
Supplemental Fund as provided in Sections 6.01 and 10.01 herein.

         (d)      No  provision  of this  Agreement  shall  be  construed  to  relieve  the  Trustee  from
liability for its own negligent action,  its own negligent  failure to act or its own willful  misconduct;
provided, however, that:

                  (i)      Prior to the occurrence of an Event of Default,  and after the curing or waiver
of all such Events of Default which may have  occurred,  the duties and  obligations  of the Trustee shall
be determined solely by the express  provisions of this Agreement,  the Trustee shall not be liable except
for the performance of its duties and  obligations as are  specifically  set forth in this  Agreement,  no
implied  covenants  or  obligations  shall be read into this  Agreement  against the  Trustee  and, in the
absence of bad faith on the part of the Trustee,  the Trustee may  conclusively  rely,  as to the truth of
the statements and the correctness of the opinions  expressed  therein,  upon any certificates or opinions
furnished to the Trustee and conforming to the requirements of this Agreement;

                  (ii)     The  Trustee  shall not be liable in its  individual  capacity  for an error of
judgment made in good faith by a Responsible  Officer or  Responsible  Officers of the Trustee,  unless it
shall be proved that the Trustee was negligent in ascertaining the pertinent facts;

                  (iii)    The Trustee shall not be liable with respect to any action  taken,  suffered or
omitted to be taken by it in good faith in accordance  with the directions of the Holders of  Certificates
evidencing  Fractional  Undivided  Interests  aggregating  not less  than 25% of the Trust  Fund,  if such
action or non-action  relates to the time,  method and place of conducting  any  proceeding for any remedy
available to the Trustee or  exercising  any trust or other power  conferred  upon the Trustee  under this
Agreement;

                  (iv)     The  Trustee  shall not be  required to take notice or be deemed to have notice
or knowledge of any default or Event of Default  unless a Responsible  Officer of the Trustee’s  Corporate
Trust  Office  shall have  actual  knowledge  thereof.  In the  absence of such  notice,  the  Trustee may
conclusively assume there is no such default or Event of Default;

                  (v)      The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any  Account  held  by or in the  name  of  Trustee  unless  it is  determined  by a  court  of  competent
jurisdiction  that the  Trustee’s  gross  negligence or willful  misconduct  was the primary cause of such
insufficiency (except to the extent that the Trustee is obligor and has defaulted thereon);

                  (vi)     The Trustee  shall not in any way be liable by reason of any  insufficiency  in
any Account  held by the Trustee or any Account  held in the name of the Trustee  unless it is  determined
by a court of competent  jurisdiction  that the Trustee’s gross  negligence or willful  misconduct was the
primary  cause of such  insufficiency  (except to the extent that the Trustee is obligor and has defaulted
thereon);

                  (vii)    Anything in this Agreement to the contrary  notwithstanding,  in no event shall
the  Trustee  be liable for  special,  indirect  or  consequential  loss or damage of any kind  whatsoever
(including  but not limited to lost  profits),  even if the Trustee has been advised of the  likelihood of
such loss or damage and regardless of the form of action;

                  (viii)   None of the Trustee,  the Servicer,  the  Depositor or the  Custodian  shall be
responsible for the acts or omissions of the other,  it being  understood that this Agreement shall not be
construed to render them partners, joint venturers or agents of one another and

                  (ix)     The Trustee  shall not be required to expend or risk its own funds or otherwise
incur  financial  liability in the performance of any of its duties  hereunder,  or in the exercise of any
of its rights or powers,  if there is reasonable  ground for believing that the repayment of such funds or
adequate  indemnity  against  such risk or  liability  is not  reasonably  assured  to it, and none of the
provisions  contained  in this  Agreement  shall in any  event  require  the  Trustee  to  perform,  or be
responsible  for the  manner  of  performance  of,  any of the  obligations  of the  Servicer  under  this
Agreement,  except  during such time, if any, as the Trustee shall be the successor to, and be vested with
the  rights,  duties,  powers  and  privileges  of,  the  Servicer  in  accordance  with the terms of this
Agreement.

         (e)      All funds  received by the Servicer  and the Trustee and  required to be deposited  into
any Account  pursuant to this Agreement  will be promptly so deposited by the Servicer or the Trustee,  as
applicable.

         (f)      Except for those  actions  that the Trustee is required to take  hereunder,  the Trustee
shall not have any  obligation  or  liability  to take any  action or to  refrain  from  taking any action
hereunder in the absence of written direction as provided hereunder.

         Section 9.02.     Certain  Matters  Affecting  the  Trustee.  Except  as  otherwise  provided  in
Section 9.01:

         (a)      The  Trustee  may rely and shall be  protected  in acting or  refraining  from acting in
reliance on any resolution,  certificate of the Depositor or the Servicer,  certificate of auditors or any
other certificate,  statement,  instrument,  opinion, report, notice, request,  consent, order, appraisal,
bond or other paper or document  believed by it to be genuine and to have been signed or  presented by the
proper party or parties;

         (b)      The Trustee may consult  with  counsel and any advice of such  counsel or any Opinion of
Counsel  shall be full and  complete  authorization  and  protection  with  respect to any action taken or
suffered  or  omitted  by it  hereunder  in good faith and in  accordance  with such  advice or Opinion of
Counsel;

         (c)      The Trustee  shall not be under any  obligation  to exercise any of the trusts or powers
vested in it by this Agreement,  other than its obligation to give notices pursuant to this Agreement,  or
to institute,  conduct or defend any litigation  hereunder or in relation hereto at the request,  order or
direction of any of the  Certificateholders  pursuant to the  provisions  of this  Agreement,  unless such
Certificateholders  shall have offered to the Trustee reasonable  security or indemnity against the costs,
expenses  and  liabilities  which may be incurred  therein or thereby.  Nothing  contained  herein  shall,
however,  relieve the Trustee of the  obligation,  upon the  occurrence  of an Event of Default of which a
Responsible  Officer  of the  Trustee  has actual  knowledge  (which  has not been  cured or  waived),  to
exercise  such of the rights  and powers  vested in it by this  Agreement,  and to use the same  degree of
care and skill in their  exercise,  as a prudent  person would  exercise  under the  circumstances  in the
conduct of his own affairs;

         (d)      Prior to the  occurrence  of an Event of  Default  hereunder  and  after  the  curing or
waiver  of all  Events  of  Default  which  may have  occurred,  the  Trustee  shall  not be liable in its
individual  capacity for any action  taken,  suffered or omitted by it in good faith and believed by it to
be authorized or within the discretion or rights or powers conferred upon it by this Agreement;

         (e)      The  Trustee  shall not be bound to make any  investigation  into the  facts or  matters
stated in any resolution,  certificate,  statement, instrument, opinion, report, notice, request, consent,
order,  approval,  bond or other paper or  document,  unless  requested  in writing to do so by Holders of
Certificates  evidencing  Fractional  Undivided Interests  aggregating not less than 25% of the Trust Fund
and  provided  that the  payment  within a  reasonable  time to the  Trustee  of the  costs,  expenses  or
liabilities  likely to be  incurred  by it in the making of such  investigation  is, in the opinion of the
Trustee,  reasonably  assured  to the  Trustee,  by the  security  afforded  to it by the  terms  of  this
Agreement.  The  Trustee  may  require  reasonable  indemnity  against  such  expense  or  liability  as a
condition to taking any such action.  The reasonable  expense of every such  examination  shall be paid by
the Certificateholders requesting the investigation;

         (f)      The  Trustee may  execute  any of the trusts or powers  hereunder  or perform any duties
hereunder  either  directly  or through  Affiliates,  agents or  attorneys;  provided,  however,  that the
Trustee may not appoint any agent  (other than the  Custodian)  to perform its  custodial  functions  with
respect to the Mortgage Files or paying agent functions  under this Agreement  without the express written
consent of the  Servicer,  which  consent  will not be  unreasonably  withheld.  The Trustee  shall not be
liable or  responsible  for (i) the  misconduct or negligence of any of the Trustee’s  agents or attorneys
or a custodian or paying agent appointed  hereunder by the Trustee with due care and, when required,  with
the  consent of the  Servicer  or (ii) any acts or  omissions  of the  Servicer  (unless  the  Trustee has
assumed the obligations of the Servicer pursuant to the provision of this Agreement);

         (g)      Should the  Trustee  deem the nature of any action  required  on its part,  other than a
payment or transfer by the Trustee under  Section  4.02,  to be unclear,  the Trustee may require prior to
such action that it be provided by the Depositor with reasonable further instructions;

         (h)      The right of the Trustee to perform any  discretionary  act enumerated in this Agreement
shall not be construed as a duty, and the Trustee shall not be  accountable  for other than its negligence
or willful misconduct in the performance of any such act;

         (i)      The  Trustee  shall not be  required  to give any bond or  surety  with  respect  to the
execution  of the trust  created  hereby or the powers  granted  hereunder,  except as provided in Section
9.07; and

         (j)      Neither  the  Trustee nor the  Servicer  shall have any duty to conduct any  affirmative
investigation  as to the occurrence of any condition  requiring the repurchase of any Mortgage Loan by the
Sponsor  pursuant to this  Agreement,  the Mortgage  Loan  Purchase  Agreement or the  eligibility  of any
Mortgage Loan for purposes of this Agreement.

         Section 9.03.     Trustee Not Liable for Certificates or Mortgage Loans.  The recitals  contained
herein and in the  Certificates  (other  than the  signature  and  countersignature  of the Trustee on the
Certificates)  shall be taken as the  statements  of the  Depositor,  and the  Trustee  shall not have any
responsibility  for  their  correctness.  The  Trustee  makes  no  representation  as to the  validity  or
sufficiency  of the  Certificates  (other than the  signature and  countersignature  of the Trustee on the
Certificates)  or of any  Mortgage  Loan except as  expressly  provided in Sections  2.02 and 2.05 hereof;
provided,  however,  that the  foregoing  shall not relieve the  Trustee of the  obligation  to review the
Mortgage  Files  pursuant to Sections 2.02 and 2.04.  The Trustee’s  signature  and  countersignature  (or
countersignature  of its agent) on the  Certificates  shall be solely in its capacity as Trustee and shall
not  constitute the  Certificates  an obligation of the Trustee in any other  capacity.  The Trustee shall
not be  accountable  for the use or  application  by the  Depositor of any of the  Certificates  or of the
proceeds of such  Certificates,  or for the use or  application  of any funds paid to the  Depositor  with
respect to the  Mortgage  Loans.  Subject to the  provisions  of  Section 2.05,  the Trustee  shall not be
responsible  for the  legality or validity of this  Agreement or any  document or  instrument  relating to
this  Agreement,  the  validity  of the  execution  of  this  Agreement  or of any  supplement  hereto  or
instrument of further  assurance,  or the validity,  priority,  perfection or  sufficiency of the security
for the  Certificates  issued hereunder or intended to be issued  hereunder.  The Trustee shall not at any
time  have  any  responsibility  or  liability  for  or  with  respect  to  the  legality,   validity  and
enforceability  of any Mortgage or any Mortgage  Loan, or the  perfection  and priority of any Mortgage or
the  maintenance  of any such  perfection and priority,  or for or with respect to the  sufficiency of the
Trust Fund or its ability to generate the payments to be  distributed  to  Certificateholders,  under this
Agreement.  The  Trustee  shall not have any  responsibility  for filing  any  financing  or  continuation
statement in any public  office at any time or to  otherwise  perfect or maintain  the  perfection  of any
security  interest  or  lien  granted  to  it  hereunder  or to  record  this  Agreement  other  than  any
continuation statements filed by the Trustee pursuant to Section 3.19.

         Section 9.04.     Trustee  May Own  Certificates.  The Trustee in its  individual  capacity or in
any capacity  other than as Trustee  hereunder  may become the owner or pledgee of any  Certificates  with
the same rights it would have if it were not the Trustee and may otherwise deal with the parties hereto.

         Section 9.05.     Trustee’s  Fees  and  Expenses.  The  Trustee  will be  entitled  to a fee (the
“Trustee  Fee”) as  compensation  for the  performance of its  activities  hereunder  equal to 1/12 of the
Trustee Fee Rate multiplied by the Stated  Principal  Balance of each Mortgage Loan as of the first day of
the related  Due Period.  The  Trustee  will also be  entitled  to all income and gain  realized  from any
investment  of funds in the  Distribution  Account,  pursuant  to Article IV, for the  performance  of its
activities  hereunder.  In  addition,  the  Trustee  will be  entitled  to recover  from the  Distribution
Account pursuant to Section 4.04 all reasonable  out-of-pocket  expenses,  disbursements  and advances and
the expenses of the Trustee in connection  with any Event of Default,  any breach of this Agreement or the
Certificate  Insurance  Policy or any claim or legal action  (including any pending or threatened claim or
legal action) incurred or made by or against the Trustee or in connection with the  administration  of the
trusts  hereunder by the Trustee  (including the reasonable  compensation,  expenses and  disbursements of
its  counsel)  except any such  expense,  disbursement  or advance  as may arise  from its  negligence  or
intentional  misconduct  or  which  is the  responsibility  of the  Certificateholders.  If  funds  in the
Distribution  Account are  insufficient  therefor,  the  Trustee  shall  recover  such  expenses  from the
Depositor.  Such  compensation and  reimbursement  obligation shall not be limited by any provision of law
in regard to the compensation of a trustee of an express trust.

         Section 9.06.     Eligibility  Requirements  for Trustee.  The Trustee and any successor  Trustee
shall  during  the  entire  duration  of this  Agreement  be a state  bank or trust  company or a national
banking  association  organized  and doing  business  under the laws of such state or the United States of
America,  authorized  under such laws to exercise  corporate trust powers,  having a combined  capital and
surplus  and  undivided  profits  of at  least  $40,000,000  or,  in  the  case  of a  successor  Trustee,
$50,000,000,  subject to supervision or examination by federal or state  authority and, in the case of the
Trustee,  rated “BBB” or higher by S&P with  respect to their  long-term  rating and rated “BBB” or higher
by  S&P  and  “Baa2”  or  higher  by  Moody’s  with  respect  to  any  outstanding   long-term   unsecured
unsubordinated  debt, and, in the case of a successor  Trustee or successor Trustee other than pursuant to
Section 9.10,  rated in one of the two highest  long-term debt categories of, or otherwise  acceptable to,
each of the Rating Agencies.  If the Trustee  publishes  reports of condition at least annually,  pursuant
to law or to the requirements of the aforesaid  supervising or examining authority,  then for the purposes
of this  Section 9.06  the  combined  capital  and surplus of such  corporation  shall be deemed to be its
total equity  capital  (combined  capital and surplus) as set forth in its most recent report of condition
so  published.  In case at any  time the  Trustee  shall  cease  to be  eligible  in  accordance  with the
provisions of this  Section 9.06,  the Trustee shall resign  immediately in the manner and with the effect
specified in Section 9.08.

         Section 9.07.     Insurance.  The Trustee,  at its own expense,  shall at all times  maintain and
keep  in  full  force  and  effect:   (i) fidelity  insurance,   (ii) theft  of  documents  insurance  and
(iii) forgery  insurance (which may be collectively  satisfied by a “Financial  Institution Bond” and/or a
“Bankers’  Blanket Bond”).  All such insurance shall be in amounts,  with standard coverage and subject to
deductibles,  as are customary for insurance  typically  maintained by banks or their affiliates which act
as custodians  for  investor-owned  mortgage  pools.  A certificate of an officer of the Trustee as to the
Trustee’s  compliance with this Section 9.07 shall be furnished to any  Certificateholder  upon reasonable
written request.

         Section 9.08.     Resignation and Removal of the Trustee.

         (a)      The Trustee may at any time resign and be  discharged  from the Trust hereby  created by
giving written notice  thereof to the Depositor and the Servicer,  with a copy to the Rating  Agencies and
the  Certificate  Insurer.  Upon  receiving  such notice of  resignation,  the  Depositor  shall  promptly
appoint a successor Trustee, by written instrument,  in triplicate,  one copy of which instrument shall be
delivered  to the  resigning  Trustee.  If no  successor  Trustee  shall have been so  appointed  and have
accepted  appointment  within 30 days  after the  giving of such  notice  of  resignation,  the  resigning
Trustee may petition any court of competent jurisdiction for the appointment of a successor Trustee.

         (b)      If at  any  time  the  Trustee  shall  cease  to be  eligible  in  accordance  with  the
provisions of  Section 9.06  and shall fail to resign after written  request  therefor by the Depositor or
if at any time the  Trustee  shall  become  incapable  of  acting,  or shall be  adjudged  a  bankrupt  or
insolvent,  or a receiver of the Trustee or of its  property  shall be  appointed,  or any public  officer
shall  take  charge  or  control  of the  Trustee  or of its  property  or  affairs  for  the  purpose  of
rehabilitation,  conservation  or  liquidation,  then the Depositor  shall promptly remove the Trustee and
appoint a successor Trustee by written  instrument,  in triplicate,  one copy of which instrument shall be
delivered to the Trustee so removed, the successor Trustee.

         (c)      The Holders of Certificates  evidencing  Fractional Undivided Interests  aggregating not
less than 51% of the Trust Fund may at any time remove the  Trustee  and  appoint a  successor  Trustee by
written  instrument or instruments,  in quintuplicate,  signed by such Holders or their  attorneys-in-fact
duly authorized,  one complete set of which instruments shall be delivered to the Depositor,  the Servicer
and the Trustee so removed and the  successor so appointed.  In the event that the Trustee  removed by the
Holders of Certificates in accordance with this  Section 9.08(c),  the Holders of such Certificates  shall
be responsible for paying any  compensation  payable  hereunder to a successor  Trustee,  in excess of the
amount paid hereunder to the predecessor Trustee.

         (d)      No  resignation  or  removal of the  Trustee  and  appointment  of a  successor  Trustee
pursuant to any of the provisions of this  Section 9.08  shall become effective except upon appointment of
and acceptance of such appointment by the successor  Trustee as provided in  Section 9.09.  As long as the
Certificate  Insurance  Policy is in effect,  the Trustee  will send a written  notice to the  Certificate
Insurer of any such resignation, removal or appointment.

         Section 9.09.     Successor Trustee.

         (a)      Any successor Trustee appointed as provided in Section 9.08  shall execute,  acknowledge
and deliver to the  Depositor and to its  predecessor  Trustee an instrument  accepting  such  appointment
hereunder.  The  resignation or removal of the  predecessor  Trustee shall then become  effective and such
successor  Trustee,  without any further act, deed or  conveyance,  shall become fully vested with all the
rights,  powers,  duties and obligations of its predecessor  hereunder,  with like effect as if originally
named as Trustee  herein.  The  predecessor  Trustee  shall,  after its  receipt of payment in full of its
outstanding  fees and expenses  promptly  deliver to the  successor  Trustee all assets and records of the
Trust held by it hereunder,  and the Depositor and the predecessor  Trustee shall execute and deliver such
instruments  and do such other things as may  reasonably be required for more fully and certainly  vesting
and confirming in the successor Trustee all such rights, powers, duties and obligations.

         (b)      No successor Trustee shall accept  appointment as provided in this  Section 9.09  unless
at the time of such  acceptance  such  successor  Trustee  shall  be  eligible  under  the  provisions  of
Section 9.06.

         (c)      Upon   acceptance  of   appointment   by  a  successor   Trustee  as  provided  in  this
Section 9.09,  the successor  Trustee shall mail notice of the succession of such Trustee hereunder to all
Certificateholders  at their addresses as shown in the Certificate  Register,  to the Certificate  Insurer
and to the Rating Agencies.  The Company shall pay the cost of any mailing by the successor Trustee.

         Section 9.10.     Merger  or  Consolidation  of  Trustee.  Any  state  bank or trust  company  or
national  banking  association  into which the Trustee may be merged or  converted or with which it may be
consolidated  or any state bank or trust  company  or  national  banking  association  resulting  from any
merger,  conversion or  consolidation  to which the Trustee  shall be a party,  or any state bank or trust
company or national  banking  association  succeeding to all or  substantially  all of the corporate trust
business of the Trustee  shall be the  successor  of the Trustee  hereunder,  provided  such state bank or
trust company or national  banking  association  shall be eligible under the  provisions of  Section 9.06.
Such  succession  shall be valid without the  execution,  delivery of notice or filing of any paper or any
further act on the part of any of the parties hereto, anything herein to the contrary notwithstanding.

         Section 9.11.     Appointment of Co-Trustee or Separate Trustee.

         (a)      Notwithstanding  any other  provisions  hereof,  at any time, for the purpose of meeting
any legal  requirements of any  jurisdiction in which any part of the Trust or property  constituting  the
same may at the time be located,  the  Depositor and the Trustee  acting  jointly shall have the power and
shall execute and deliver all  instruments to appoint one or more Persons  approved by the Trustee and the
Depositor to act as co-trustee or co-trustees,  jointly with the Trustee,  or separate trustee or separate
trustees,  of all or any part of the Trust, and to vest in such Person or Persons, in such capacity,  such
title to the Trust, or any part thereof,  and, subject to the other provisions of this Section 9.11,  such
powers,  duties,  obligations,  rights and trusts as the Depositor and the Trustee may consider  necessary
or desirable.

         (b)      If the  Depositor  shall not have  joined in such  appointment  within 15 days after the
receipt by it of a written  request so to do, the  Trustee  shall have the power to make such  appointment
without the Depositor.

         (c)      No  co-trustee  or  separate  trustee  hereunder  shall be required to meet the terms of
eligibility as a successor Trustee under  Section 9.06  hereunder and no notice to  Certificateholders  of
the appointment of co-trustee(s) or separate trustee(s) shall be required under Section 9.08 hereof.

         (d)      In the case of any  appointment  of a co-trustee  or separate  trustee  pursuant to this
Section 9.11,  all  rights,  powers,  duties and  obligations  conferred  or imposed  upon the Trustee and
required  to be  conferred  on such  co-trustee  shall be  conferred  or  imposed  upon and  exercised  or
performed  by the Trustee  and such  separate  trustee or  co-trustee  jointly,  except to the extent that
under any law of any  jurisdiction  in which any  particular  act or acts are to be performed  (whether as
Trustee  hereunder or as  successor  to the  Servicer  hereunder),  the Trustee  shall be  incompetent  or
unqualified  to perform  such act or acts,  in which event such  rights,  powers,  duties and  obligations
(including  the holding of title to the Trust or any portion  thereof in any such  jurisdiction)  shall be
exercised and performed by such separate trustee or co-trustee at the direction of the Trustee.

         (e)      Any notice,  request or other  writing given to the Trustee shall be deemed to have been
given to each of the  then  separate  trustees  and  co-trustees,  as  effectively  as if given to each of
them.  Every  instrument  appointing any separate  trustee or co-trustee shall refer to this Agreement and
the  conditions  of this Article IX. Each  separate  trustee and  co-trustee,  upon its  acceptance of the
trusts  conferred,  shall  be  vested  with  the  estates  or  property  specified  in its  instrument  of
appointment,  either jointly with the Trustee or separately,  as may be provided  therein,  subject to all
the provisions of this Agreement,  specifically  including  every provision of this Agreement  relating to
the  conduct  of,  affecting  the  liability  of, or  affording  protection  to, the  Trustee.  Every such
instrument shall be filed with the Trustee.

         (f)      To the extent not  prohibited  by law, any separate  trustee or  co-trustee  may, at any
time,  request  the  Trustee,  its agent or  attorney-in-fact,  with full power and  authority,  to do any
lawful  act under or with  respect  to this  Agreement  on its  behalf  and in its name.  If any  separate
trustee or co-trustee  shall die, become  incapable of acting,  resign or be removed,  all of its estates,
properties  rights,  remedies and trusts  shall vest in and be  exercised  by the  Trustee,  to the extent
permitted by law, without the appointment of a new or successor Trustee.

         (g)      No  trustee  under this  Agreement  shall be  personally  liable by reason of any act or
omission of another  trustee under this  Agreement.  The Depositor and the Trustee  acting  jointly may at
any time accept the resignation of or remove any separate trustee or co-trustee.

         Section 9.12.     Federal  Information  Returns  and  Reports  to   Certificateholders;   REMIC
Administration; Grantor Trust Administration.

         (a)      For federal  income tax  purposes,  the taxable year of each  2006-AR2  REMIC shall be a
calendar year and the Trustee shall  maintain or cause the  maintenance of the books of each such 2006-AR2
REMIC on the accrual method of accounting.

         (b)      The  Trustee  shall  prepare  and file or cause to be filed  with the  Internal  Revenue
Service,  and the Trustee shall upon the written  instruction of the Trustee sign, Federal tax information
returns or elections  required to be made hereunder with respect to each 2006-AR2  REMIC,  the Trust Fund,
if applicable,  and the  Certificates  containing  such  information and at the times and in the manner as
may be required by the Code or  applicable  Treasury  regulations,  and the Trustee  shall furnish to each
Holder of  Certificates  at any time during the  calendar  year for which such returns or reports are made
such  statements  or  information  at the times and in the manner as may be required  thereby,  including,
without  limitation,  reports relating to mortgaged  property that is abandoned or foreclosed,  receipt of
mortgage  interests in kind in a trade or business,  a cancellation of  indebtedness,  interest,  original
issue  discount and market  discount or premium (using a constant  prepayment  assumption of 25% CPR). The
Trustee  will  apply for an  Employee  Identification  Number  from the IRS  under  Form SS-4 or any other
acceptable  method for all tax  entities.  In  connection  with the  foregoing,  the Trustee  shall timely
prepare and file,  and the Trustee shall upon the written  instruction of the Trustee sign, IRS Form 8811,
which  shall  provide  the name and  address  of the  person who can be  contacted  to obtain  information
required to be reported to the holders of regular  interests in each 2006-AR2 REMIC (the “REMIC  Reporting
Agent”).  The Trustee  shall make  elections  to treat each  2006-AR2  REMIC as a REMIC  (which  elections
shall apply to the taxable  period ending  December 31,  2006 and each calendar year  thereafter)  in such
manner as the Code or applicable  Treasury  regulations  may  prescribe,  and as described by the Trustee.
The Trustee shall sign all tax  information  returns filed pursuant to this  Section and any other returns
as  may be  required  by  the  Code.  The  Holder  of  the  largest  percentage  interest  in the  Class R
Certificates  is hereby  designated  as the “Tax  Matters  Person”  (within  the  meaning  of Treas.  Reg.
§§1.860F-4(d))  for each of REMIC I,  REMIC  II and  REMIC  III.  The  Holder  of the  largest  percentage
interest in the  Class R-X  Certificates  is hereby  designated  as the “Tax Matters  Person”  (within the
meaning of Treas.  Reg.  §§1.860F-4(d))  for REMIC IV. The Trustee is hereby  designated  and appointed as
the agent of each such Tax  Matters  Person.  Any  Holder of a  Residual  Certificate  will by  acceptance
thereof  appoint  the  Trustee as agent and  attorney-in-fact  for the  purpose  of acting as Tax  Matters
Person  for  each  2006-AR2  REMIC  during  such  time as the  Trustee  does  not own  any  such  Residual
Certificate.  In the event that the Code or  applicable  Treasury  regulations  prohibit  the Trustee from
signing tax or information  returns or other  statements,  or the Trustee from acting as agent for the Tax
Matters  Person,  the Trustee shall take whatever action that in its sole good faith judgment is necessary
for  the  proper  filing  of such  information  returns  or for the  provision  of a tax  matters  person,
including  designation of the Holder of the largest percentage interest in a Residual  Certificate to sign
such returns or act as tax matters person.  Each Holder of a Residual  Certificate  shall be bound by this
Section.

         (c)      The Trustee  shall  provide upon request and receipt of  reasonable  compensation,  such
information  as required in  Section 860D(a)(6)(B)  of the Code to the Internal  Revenue  Service,  to any
Person  purporting  to transfer a Residual  Certificate  to a Person other than a transferee  permitted by
Section 5.05(b),  and to any regulated  investment  company,  real estate investment  trust,  common trust
fund, partnership,  trust, estate,  organization described in Section 1381 of the Code, or nominee holding
an interest in a pass-through  entity  described in  Section 860E(e)(6)  of the Code, any record holder of
which is not a  transferee  permitted  by  Section 5.05(b)  (or which is deemed by statute to be an entity
with a disqualified member).

         (d)      The Trustee  shall  prepare and file or cause to be filed,  and the Trustee  shall sign,
any state income tax returns  required under  Applicable State Law with respect to each 2006- AR2 REMIC or
the Trust Fund.

         (e)      Notwithstanding  any other  provision of this  Agreement,  the Trustee shall comply with
all federal withholding  requirements  respecting payments to  Certificateholders  of interest or original
issue  discount on the Mortgage  Loans,  that the Trustee  reasonably  believes are  applicable  under the
Code.  The consent of  Certificateholders  shall not be required  for such  withholding.  In the event the
Trustee  withholds any amount from interest or original  issue  discount  payments or advances  thereof to
any Certificateholder  pursuant to federal withholding requirements,  the Trustee shall, together with its
monthly report to such Certificateholders, indicate such amount withheld.

         (f)      The  Trustee  agrees to  indemnify  the Trust Fund and the  Depositor  for any taxes and
costs including,  without  limitation,  any reasonable  attorneys fees imposed on or incurred by the Trust
Fund,  the  Depositor or the  Servicer,  as a result of a breach of the  Trustee’s  covenants set forth in
this Section 9.12.

         (g)      The Trustee  shall perform its  obligations  set forth under Section 7.12 of the Grantor
Trust Agreement  regarding the  preparation  and filing of tax returns for the Grantor Trust.  The Trustee
shall indemnify the Grantor Trust and the Sponsor for any taxes and costs including,  without  limitation,
any  attorneys  fees imposed on or incurred by the Grantor  Trust or the Depositor as a result of a breach
of the Trustee’s obligations set forth under Section 7.12 of the Grantor Trust Agreement.

                                                ARTICLE X

                                               Termination

         Section 10.01.    Termination Upon Repurchase by the Depositor or its Designee or Liquidation of
the Mortgage Loans.

         (a)      Subject  to  Section 10.02,  the  respective  obligations  and  responsibilities  of the
Depositor,  the Trustee and the Servicer created hereby,  other than the obligation of the Trustee to make
payments to Certificateholders as hereinafter set forth, shall terminate upon:

                  (i)      the  repurchase  by or at the direction of the Depositor or its designee of all
of the  Mortgage  Loans  in each of Loan  Group I and Loan  Group  II  (which  repurchase  of the  Group I
Mortgage Loans and the Group II Mortgage  Loans may occur on separate  dates) and all related REO Property
remaining in the Trust at a price (the  “Termination  Purchase Price”) equal to the sum of (a) 100% of the
Outstanding  Principal  Balance of each  Mortgage  Loan in such Loan  Group  (other  than a Mortgage  Loan
related to REO Property) as of the date of repurchase,  net of the principal  portion of any  unreimbursed
Monthly  Advances  on the  Mortgage  Loans  unpaid  to, but not  including,  the first day of the month of
repurchase,  (b) the  appraised  value of any related REO  Property,  less the good faith  estimate of the
Depositor of  liquidation  expenses to be incurred in connection  with its disposal  thereof (but not more
than the  Outstanding  Principal  Balance of the related  Mortgage  Loan,  together  with  interest at the
applicable  Mortgage  Interest  Rate accrued on that balance but unpaid to, but not  including,  the first
day of the month of repurchase),  such appraisal to be calculated by an appraiser  mutually agreed upon by
the Depositor and the Trustee at the expense of the  Depositor,  (c)  unreimbursed  out-of pocket costs of
the Servicer,  including  unreimbursed  servicing  advances and the interest  portion of any  unreimbursed
Monthly  Advances,  made on the related Mortgage Loans prior to the exercise of such repurchase right, (d)
any costs and damages  incurred by the Trust in connection  with any violation of any predatory or abusive
lending  laws with  respect  to a  Mortgage  Loan,  and (e) any  unreimbursed  costs and  expenses  of the
Servicer, the Custodian and the Trustee payable pursuant to Section 9.05 or Section 7.04(c);

                  (ii)     the later of the  making  of the final  payment  or other  liquidation,  or any
advance with respect  thereto,  of the last Mortgage Loan,  remaining in the Trust Fund or the disposition
of all property acquired with respect to any Mortgage Loan; provided,  however,  that in the event that an
advance has been made,  but not yet  recovered,  at the time of such  termination,  the Person having made
such  advance  shall be entitled to receive,  notwithstanding  such  termination,  any  payments  received
subsequent thereto with respect to which such advance was made; or

                  (iii)    the payment to the  Certificateholders  of all  amounts  required to be paid to
them pursuant to this Agreement.

         No  such  purchase  by the  Depositor  or its  designee  under  Subsection  10.01(a)(i)  will  be
permitted  without the consent of the  Certificate  Insurer if such  repurchase  would cause a draw on the
Certificate  Insurance  Policy to be made or if any amounts due to the  Certificate  Insurer  would remain
unreimbursed on the Final Distribution Date.

         (b)      In no event,  however,  shall the Trust created hereby continue beyond the expiration of
21  years  from  the  death of the last  survivor  of the  descendants  of  Joseph  P.  Kennedy,  the late
Ambassador of the United States to the Court of St. James’s, living on the date of this Agreement.

         (c)      (i) The right of the  Depositor or its designee to  repurchase  all the assets of a Loan
Group  described  in Section  10.01(a)(i)  above  shall be  exercisable  only if (i) the Stated  Principal
Balance of the Mortgage  Loans in such Loan Group at the time of any such  repurchase  is less than 10% of
the Cut-off Date Balance of such Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel
addressed to the  Depositor  and the Trustee has  determined  that the REMIC status of any 2006-AR2  REMIC
has been lost or that a substantial  risk exists that such REMIC status will be lost for the  then-current
taxable  year.  At any time  thereafter,  in the case of (i) or (ii)  above,  the  Depositor  may elect to
terminate any 2006-AR2  REMIC at any time, and upon such  election,  the Depositor or its designee,  shall
purchase in accordance with Section 10.01(a)(i) above all the assets of the Trust Fund.

         (d)      The  Trustee  shall give notice of any  termination  to the  Certificateholders,  with a
copy to the Servicer,  the Certificate Insurer and the Rating Agencies,  upon which the Certificateholders
shall  surrender  their   Certificates  to  the  Trustee  for  payment  of  the  final   distribution  and
cancellation.  Such notice  shall be given by letter,  mailed not earlier  than the 15th day and not later
than the 25th day of the month next  preceding  the month of such final  distribution,  and shall  specify
(i) the  Distribution Date upon which final payment of the Certificates will be made upon presentation and
surrender of the  Certificates at the Corporate Trust Office of the Trustee therein  designated,  (ii) the
amount  of  any  such  final  payment  and  (iii) that  the  Record  Date  otherwise  applicable  to  such
Distribution  Date is not  applicable,  payments  being made only upon  presentation  and surrender of the
Certificates at the Corporate Trust Office of the Trustee therein specified.

         (e)      If the option of the Depositor to  repurchase  or cause the  repurchase of all the Group
I Mortgage Loans or the Group II Mortgage  Loans and the related assets of each such Loan Group  described
in Section  10.01(a)(i)  above is  exercised,  the  Depositor  and/or its  designee  shall  deliver to the
Trustee  for  deposit  in  the  Distribution  Account,  by  the  Business  Day  prior  to  the  applicable
Distribution  Date, an amount equal to the Termination  Purchase Price. Upon presentation and surrender of
the  related  Certificates  by the  related  Certificateholders,  the  Trustee  shall  distribute  to such
Certificateholders  from  amounts  then on deposit in the  Distribution  Account an amount  determined  as
follows:  with respect to each related  Certificate (other than the related Residual  Certificates and the
related Class XP Certificates),  the outstanding  Current Principal Amount, plus with respect to each such
Certificate  (other than the related  Residual  Certificates and the related Class XP  Certificates),  one
month’s  interest  thereon at the applicable  Pass-Through  Rate; and with respect to the related Residual
Certificates and the related Class XP Certificates,  the percentage  interest evidenced thereby multiplied
by the difference,  if any,  between the above described  repurchase  price and the aggregate amount to be
distributed  to the Holders of the  Certificates  (other than the related  Residual  Certificates  and the
related Class XP  Certificates).  If the proceeds with respect to the Mortgage Loans are not sufficient to
pay all of the  related  Certificates  in full  (other  than the  related  Residual  Certificates  and the
related  Class XP  Certificates),  any such  deficiency  will be allocated  first,  to the related Class B
Certificates,  in  inverse  order  of  their  numerical  designation,  and  then  to  the  related  Senior
Certificates,  on a pro rata basis.  Upon  deposit of the required  repurchase  price and  following  such
final  Distribution  Date for the related  Certificates,  the Trustee shall release promptly (or cause the
Custodian to release) to Depositor  and/or its designee the Mortgage  Files for the  remaining  applicable
Mortgage  Loans,  and the  Accounts  with  respect  thereto  shall  terminate,  subject  to the  Trustee’s
obligation to hold any amounts payable to the  Certificateholders  in trust without interest pending final
distributions  pursuant to Section  10.01(g).  Any other amounts  remaining in the Accounts will belong to
the Depositor.

         (f)      In the event that this  Agreement is terminated by reason of the payment or  liquidation
of all Mortgage  Loans or the  disposition  of all property  acquired  with respect to all Mortgage  Loans
under  Section  10.01(a)(ii) above,  the  Servicer  shall  deliver  to  the  Trustee  for  deposit  in the
Distribution   Account  all  distributable   amounts  remaining  in  the  Custodial   Account.   Upon  the
presentation  and  surrender  of  the  Certificates,   the  Trustee  shall  distribute  to  the  remaining
Certificateholders,  in accordance with their respective  interests,  all distributable  amounts remaining
in the Distribution  Account.  Upon deposit by the Servicer of such distributable  amounts,  and following
such final  Distribution  Date,  the Trustee shall  release  promptly to the Depositor or its designee the
Mortgage Files for the remaining  Mortgage Loans, and the Custodial  Account and the Distribution  Account
shall   terminate,   subject  to  the   Trustee’s   obligation   to  hold  any  amounts   payable  to  the
Certificateholders  in trust  without  interest  pending  final  distributions  pursuant  to this  Section
10.01(f).

         (g)      If  not  all  of  the   Certificateholders   shall  surrender  their   Certificates  for
cancellation  within six months  after the time  specified  in the  above-mentioned  written  notice,  the
Trustee  shall  give a second  written  notice to the  remaining  Certificateholders  to  surrender  their
Certificates  for  cancellation and receive the final  distribution  with respect  thereto.  If within six
months after the second notice,  not all the Certificates  shall have been  surrendered for  cancellation,
the Trustee may take  appropriate  steps, or appoint any agent to take  appropriate  steps, to contact the
remaining  Certificateholders  concerning  surrender of their Certificates,  and the cost thereof shall be
paid out of the funds and other assets which remain subject to this Agreement.

         (h)      The designee of the  Depositor,  if it is not an affiliate  of the  Depositor,  shall be
deemed to represent that one of the following  will be true and correct:  (i) the exercise of the optional
termination  right set forth in Section  10.01  shall not result in a  non-exempt  prohibited  transaction
under  ERISA or  Section  4975 of the Code or (ii)  such  designee  is (A) not a party  in  interest  with
respect to any Plan and (B) is not a “benefit plan  investor”  (other than a plan  sponsored or maintained
by the Depositor or such designee,  as the case may be,  provided that no assets of such plan are invested
or deemed to be invested in the Certificates).  If the holder of the optional  termination right is unable
to exercise such option by reason of the preceding sentence, then the Depositor may exercise such option.

         Section 10.02.    Additional  Termination  Requirements.  (a) If the option of the  Depositor  to
repurchase  the Mortgage  Loans under Section  10.01(a)(i)  above is exercised  with respect to all of the
Mortgage  Loans,  the Trust Fund and each  2006-AR2  REMIC  shall be  terminated  in  accordance  with the
following  additional  requirements,  unless the  Trustee  has been  furnished  with an Opinion of Counsel
addressed to the Trustee and the  Certificate  Insurer  (which  opinion shall not be at the expense of the
Trustee or the  Certificate  Insurer)  to the  effect  that the  failure  of the Trust to comply  with the
requirements  of this  Section  10.02  will not (i)  result  in the  imposition  of  taxes on  “prohibited
transactions”  as defined in Section  860F of the Code on each  2006-AR2  REMIC or (ii) cause any 2006-AR2
REMIC to fail to qualify as a 2006-AR2 REMIC at any time that any Certificates are outstanding:

                  (i)      within 90 days prior to the final  Distribution  Date, at the written direction
of  Depositor,  the  Trustee,  as agent for the  respective  Tax  Matters  Persons,  shall adopt a plan of
complete liquidation of each 2006-AR2 REMIC in the case of a termination under Section  10.01(a)(i).  Such
plan,  which shall be provided to the Trustee by Depositor,  shall meet the  requirements  of a “qualified
liquidation” under Section 860F of the Code and any regulations thereunder.

                  (ii)     the  Depositor  shall  notify the  Trustee at the  commencement  of such 90-day
liquidation  period and, at or prior to the time of making of the final payment on the  Certificates,  the
Trustee  shall sell or otherwise  dispose of all of the  remaining  assets of the Trust Fund in accordance
with the terms hereof; and

                  (iii)    at or after the time of adoption of such a plan of complete  liquidation of any
2006-AR2  REMIC and at or prior to the final  Distribution  Date,  the Trustee  shall sell for cash all of
the  assets  of the  Trust to or at the  direction  of the  Depositor,  and  each  2006-AR2  REMIC,  shall
terminate at such time.

         (b)      By their acceptance of the Residual  Certificates,  the Holders thereof hereby (i) agree
to adopt such a plan of complete  liquidation of the related  2006-AR2  REMIC upon the written  request of
the  Depositor,  and to take such action in  connection  therewith as may be  reasonably  requested by the
Depositor and (ii) appoint the Depositor as their attorney-in-fact,  with full power of substitution,  for
purposes  of  adopting  such a plan  of  complete  liquidation.  The  Trustee  shall  adopt  such  plan of
liquidation  by filing the  appropriate  statement on the final tax return of each  2006-AR2  REMIC.  Upon
complete  liquidation  or final  distribution  of all of the assets of the Trust Fund,  the Trust Fund and
each 2006-AR2 REMIC shall terminate.

                                                ARTICLE XI

                                         Miscellaneous Provisions

         Section 11.01.    Intent of  Parties.  The  parties  intend  that each  2006-AR2  REMIC  shall be
treated as a REMIC for federal  income tax purposes and that the  provisions of this  Agreement  should be
construed in furtherance  of this intent.  Notwithstanding  any other express or implied  agreement to the
contrary,  the  Sponsor,  the  Servicer,  the  Trustee,  the  Depositor,  each  recipient  of the  related
Prospectus  Supplement  and,  by  its  acceptance  thereof,  each  holder  of a  Certificate,  agrees  and
acknowledges  that each party  hereto has agreed  that each of them and their  employees,  representatives
and other agents may disclose,  immediately upon  commencement of discussions,  to any and all persons the
tax treatment and tax structure of the Certificates and the 2006-AR2  REMICs,  the transactions  described
herein and all  materials of any kind  (including  opinions and other tax  analyses)  that are provided to
any of them relating to such tax treatment and tax structure  except where  confidentiality  is reasonably
necessary  to comply  with the  securities  laws of any  applicable  jurisdiction.  For  purposes  of this
paragraph,  the terms  “tax  treatment”  and “tax  structure”  have the  meanings  set  forth in  Treasury
Regulation Sections 1.6011-4(c), 301.6111-2(c) and 301.6112-1(d).

         Section 11.02.    Amendment.

         (a)      This  Agreement  may be amended from time to time by the  Company,  the  Depositor,  the
Servicer and the Trustee,  without  notice to or the consent of any of the  Certificateholders  and,  with
respect to any  amendment  that  adversely  affects  the  interests  of any of the  Holders of the Insured
Certificates or the Certificate  Insurer,  with the prior written consent of the Certificate  Insurer,  to
(i) cure any  ambiguity,  (ii)  correct or  supplement  any  provisions  herein that may be  defective  or
inconsistent  with any other provisions  herein,  (iii) conform any provisions herein to the provisions in
the  Prospectus,  (iv) comply with any changes in the Code,  (v) to  revise or correct any  provisions  to
reflect the  obligations  of the parties to this  Agreement as they relate to  Regulation  AB or (iv) make
any other  provisions  with respect to matters or questions  arising under this Agreement  which shall not
be inconsistent  with the provisions of this Agreement;  provided,  however,  that with respect to clauses
(iv) and (vi) of this Section  11.02(a),  such action shall not, as evidenced by an Opinion of Independent
Counsel,  addressed  to the  Trustee,  adversely  affect in any  material  respect  the  interests  of any
Certificateholder;  provided,  further,  that  with  respect  to  clauses  (iv) and  (vi) of this  Section
11.02(a),  the Trustee may request an Opinion of  Independent  Counsel,  addressed to the Trustee (but not
at the expense of the Trustee),  to the effect that such  amendment will not cause any REMIC created under
this Agreement to fail to qualify as a REMIC at any time that any Certificate is outstanding.

         (b)      This Agreement may also be amended from time to time by the Company,  the Servicer,  the
Depositor and the Trustee,  with the consent of the Holders of the  Certificates  evidencing not less than
51% of the aggregate  outstanding  Certificate  Principal Balance of the Certificates included in the Loan
Group affected  thereby (or, of each Class of  Certificates  evidencing not less than 51% of the aggregate
outstanding  Certificate  Principal Balance of each Class affected thereby, if such amendment affects only
such  Class or  Classes)  for the  purpose  of adding  any  provisions  to or  changing  in any  manner or
eliminating  any of the  provisions  of this  Agreement  or of  modifying  in any manner the rights of the
Certificateholders;  provided,  however,  that no such amendment shall (i) reduce in any manner the amount
of, or delay the timing of,  payments  received on Mortgage  Loans which are required to be distributed on
any  Certificate  without  the  consent  of the  Holder of such  Certificate,  (ii) reduce  the  aforesaid
percentage of  Certificates  the Holders of which are required to consent to any such  amendment,  without
the consent of the Holders of all  Certificates  then  outstanding,  or (iii) cause  any 2006-AR2 REMIC to
fail to qualify as a REMIC for federal  income tax  purposes,  as evidenced  by an Opinion of  Independent
Counsel  addressed  to the Trustee  which shall be  provided  to the Trustee  other than at the  Trustee’s
expense.  Notwithstanding  any  other  provision  of  this  Agreement,  for  purposes  of  the  giving  or
withholding  of consents  pursuant to this  Section 11.02(b),  Certificates  registered  in the name of or
held for the benefit of the  Depositor,  the  Servicer or the Trustee or any  Affiliate  thereof  shall be
entitled  to  vote  their  Fractional   Undivided   Interests  with  respect  to  matters  affecting  such
Certificates.

         (c)      Promptly  after the  execution of any such  amendment,  the Trustee shall furnish a copy
of such amendment or written  notification  of the substance of such  amendment to each  Certificateholder
and the Trustee,  and the Trustee shall provide a copy of such amendment or notice to the Rating  Agencies
and the Certificate Insurer.

         (d)      In the case of an amendment  under  Section  11.02(b)  above,  it shall not be necessary
for the  Certificateholders  to approve the  particular  form of such an  amendment.  Rather,  it shall be
sufficient  if the  Certificateholders  approve the  substance of the  amendment.  The manner of obtaining
such consents and of evidencing the  authorization of the execution  thereof by  Certificateholders  shall
be subject to such reasonable regulations as the Trustee may prescribe.

         (e)      Prior  to the  execution  of any  amendment  to this  Agreement,  the  Trustee  shall be
entitled  to receive  and rely upon an  Opinion  of Counsel  addressed  to the  Trustee  stating  that the
execution of such  amendment is  authorized  or  permitted by this  Agreement.  The Trustee may, but shall
not be  obligated  to,  enter into any such  amendment  which  affects  the  Trustee’s  rights,  duties or
immunities under this Agreement.

         Section 11.03.    Recordation  of  Agreement.  To the extent  permitted by  applicable  law, this
Agreement is subject to recordation  in all  appropriate  public offices for real property  records in all
the  counties  or other  comparable  jurisdictions  in which any or all of the  Mortgaged  Properties  are
situated,  and in any other appropriate  public recording office or elsewhere.  The Depositor shall effect
such  recordation,  at the  expense of the Trust upon the request in writing of a  Certificateholder,  but
only if  such  direction  is  accompanied  by an  Opinion  of  Counsel  (provided  at the  expense  of the
Certificateholder  requesting  recordation)  to the effect  that such  recordation  would  materially  and
beneficially  affect the interests of the  Certificateholders  and the Certificate  Insurer or is required
by law.

         Section 11.04.    Limitation on Rights of Certificateholders.

         (a)      The death or incapacity of any  Certificateholder  shall not terminate this Agreement or
the Trust, nor entitle such  Certificateholder’s  legal representatives or heirs to claim an accounting or
to take any action or  proceeding  in any court for a partition or winding up of the Trust,  nor otherwise
affect the rights, obligations and liabilities of the parties hereto or any of them.

         (b)      Except as expressly  provided in this Agreement,  no  Certificateholders  shall have any
right to vote or in any manner  otherwise  control  the  operation  and  management  of the Trust,  or the
obligations of the parties  hereto,  nor shall anything herein set forth, or contained in the terms of the
Certificates,  be  construed so as to establish  the  Certificateholders  from time to time as partners or
members of an  association;  nor shall any  Certificateholders  be under any liability to any third Person
by reason of any action taken by the parties to this Agreement pursuant to any provision hereof.

         (c)      No  Certificateholder  shall have any right by virtue of any provision of this Agreement
to  institute  any suit,  action or  proceeding  in equity or at law upon,  under or with  respect to this
Agreement  against the  Depositor,  the Trustee,  the Servicer or any successor to any such parties unless
(i) such  Certificateholder  previously  shall have given to the Trustee a written  notice of a continuing
default, as herein provided,  (ii) the Holders of Certificates  evidencing  Fractional Undivided Interests
aggregating  not less than 51% of the Trust Fund  shall  have made  written  request  upon the  Trustee to
institute such action,  suit or proceeding in its own name as Trustee  hereunder and shall have offered to
the Trustee such  reasonable  indemnity as it may require  against the costs and expenses and  liabilities
to be incurred therein or thereby,  and (iii) the  Trustee,  for 60 days after its receipt of such notice,
request and offer of  indemnity,  shall have  neglected or refused to institute  any such action,  suit or
proceeding.

         (d)      No one or more  Certificateholders  shall have any right by virtue of any  provision  of
this  Agreement  to  affect  the  rights of any  other  Certificateholders  or to obtain or seek to obtain
priority  or  preference  over any other  such  Certificateholder,  or to  enforce  any right  under  this
Agreement,  except in the manner  herein  provided  and for the equal,  ratable and common  benefit of all
Certificateholders.  For the protection and  enforcement  of the  provisions of this  Section 11.04,  each
and every  Certificateholder  and the Trustee  shall be entitled to such relief as can be given  either at
law or in equity.

         (e)      By  accepting  its Insured  Certificate,  each Holder of an Insured  Certificate  agrees
that, unless a Certificate  Insurer Default exists and is continuing,  the Certificate  Insurer shall have
the right to exercise all rights of the Holders of the Insured  Certificates  under this Agreement  (other
than the right to receive  distributions on the Insured  Certificates)  without any further consent of the
Holders of the Insured  Certificates and the Holders of the Insured  Certificates  shall exercise any such
rights only upon the written  consent of the Certificate  Insurer;  provided,  however,  each Holder of an
Insured  Certificate  and the  Certificate  Insurer will have the right to receive  statements and reports
hereunder.  Notwithstanding  the  foregoing,  the  Certificate  Insurer  shall have no power  without  the
consent of the Owner of each  Certificate  affected thereby to: (i) reduce in any manner the amount of, or
delay the timing of,  distributions  of principal or interest  required to be made hereunder or reduce the
Percentage  Interest of the Holders of the Insured  Certificates or the Pass-Through  Rate with respect to
any of the Insured  Certificates;  (ii) reduce the required  Fractional  Undivided  Interest  specified in
Section 11.02 which is required to amend this  Agreement;  (iii) create or permit the creation of any lien
against any part of the Trust Fund;  (iv) modify any  provision  in any way which would  permit an earlier
retirement of the Insured Certificates or (v) amend this sentence.

         (f)               The  Certificate  Insurer  is  an  intended  third-party  beneficiary  of  this
Agreement  with  respect  to  the  rights  of  the  Insured  Certificates.  Any  right  conferred  to  the
Certificate  Insurer shall be suspended after the occurrence and during the  continuation of a Certificate
Insurer Default.  During any period of suspension,  the Certificate  Insurer’s rights hereunder shall vest
in the  Holders of the  Insured  Certificates  (to the extent  such  Holders  otherwise  have such  rights
hereunder).  At such time as the Current  Principal  Amount of the Insured  Certificates  has been reduced
to zero and the  Certificate  Insurer  has  been  reimbursed  for all  amounts  to  which  it is  entitled
hereunder pursuant to Section 6.01, the Certificate Insurer’s rights hereunder shall terminate.

         Section 11.05.    Acts of Certificateholders.

         (a)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
provided by this  Agreement to be given or taken by  Certificateholders  may be embodied in and  evidenced
by one or more instruments of substantially  similar tenor signed by such  Certificateholders in person or
by an agent duly appointed in writing.  Except as herein otherwise expressly  provided,  such action shall
become  effective  when such  instrument  or  instruments  are  delivered to the Trustee and,  where it is
expressly  required,  to the  Depositor.  Proof  of  execution  of any  such  instrument  or of a  writing
appointing  any such agent shall be sufficient  for any purpose of this  Agreement and conclusive in favor
of the Trustee and the Depositor, if made in the manner provided in this Section 11.05.

         (b)      The fact and date of the  execution by any Person of any such  instrument or writing may
be proved by the  affidavit  of a witness of such  execution  or by a  certificate  of a notary  public or
other officer authorized by law to take  acknowledgments of deeds,  certifying that the individual signing
such  instrument  or writing  acknowledged  to him the  execution  thereof.  Where such  execution is by a
signer acting in a capacity  other than his or her  individual  capacity,  such  certificate  or affidavit
shall also  constitute  sufficient  proof of his or her  authority.  The fact and date of the execution of
any such  instrument  or writing,  or the  authority of the  individual  executing  the same,  may also be
proved in any other manner which the Trustee deems sufficient.

         (c)      The  ownership  of  Certificates  (notwithstanding  any  notation of  ownership or other
writing  on  such  Certificates,  except  an  endorsement  in  accordance  with  Section 5.02  made  on  a
Certificate  presented in accordance with Section 5.04) shall be proved by the Certificate  Register,  and
none of the Trustee,  the Depositor,  the Servicer nor any successor to any such parties shall be affected
by any notice to the contrary.

         (d)      Any request, demand,  authorization,  direction, notice, consent, waiver or other action
of the holder of any  Certificate  shall bind every future holder of the same  Certificate  and the holder
of every Certificate  issued upon the registration of transfer or exchange thereof,  if applicable,  or in
lieu  thereof  with  respect  to  anything  done,  omitted  or  suffered  to be done by the  Trustee,  the
Depositor,  the Servicer or any successor to any such party in reliance  thereon,  whether or not notation
of such action is made upon such Certificates.

         (e)      In  determining  whether  the  Holders  of  the  requisite  percentage  of  Certificates
evidencing  Fractional  Undivided  Interests  have given any request,  demand,  authorization,  direction,
notice,  consent or waiver hereunder,  Certificates owned by the Trustee,  the Depositor,  the Servicer or
any Affiliate thereof shall be disregarded,  except as otherwise provided in  Section 11.02(b)  and except
that, in  determining  whether the Trustee  shall be protected in relying upon any such  request,  demand,
authorization,  direction,  notice,  consent or waiver,  only Certificates which a Responsible  Officer of
the Trustee  actually knows to be so owned shall be so disregarded.  Certificates  which have been pledged
in good faith to the Trustee,  the  Depositor,  the Servicer or any  Affiliate  thereof may be regarded as
outstanding  if the pledgor  establishes  to the  satisfaction  of the Trustee the pledgor’s  right to act
with  respect  to such  Certificates  and  that  the  pledgor  is not an  Affiliate  of the  Trustee,  the
Depositor, or the Servicer, as the case may be.

         Section 11.06.    Governing  Law.  THIS  AGREEMENT  AND THE  CERTIFICATES  SHALL BE  CONSTRUED IN
ACCORDANCE  WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT  REFERENCE TO ITS CONFLICT OF LAWS RULES (OTHER
THAN SECTION 5-1401 OF THE GENERAL  OBLIGATIONS  LAW, WHICH THE PARTIES HERETO  EXPRESSLY RELY UPON IN THE
CHOICE OF SUCH LAW AS THE  GOVERNING  LAW  HEREUNDER)  AND THE  OBLIGATIONS,  RIGHTS AND  REMEDIES  OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

         Section 11.07.    Notices.  All demands and  notices  hereunder  shall be in writing and shall be
deemed given when  delivered at (including  delivery by facsimile)  or mailed by registered  mail,  return
receipt  requested,  postage  prepaid,  or by  recognized  overnight  courier,  to (i) in  the case of the
Depositor,  383  Madison  Avenue,  New  York,  New  York  10179,  Attention:   Vice   President-Servicing,
telecopier  number:  (212)  272-5591,  or to such other address as may hereafter be furnished to the other
parties hereto in writing;  (ii) in the case of the Trustee,  at its Corporate Trust Office, or such other
address as may  hereafter be furnished to the other  parties  hereto in writing;  (iii) in the case of the
Company, 383 Madison Avenue, New York, New York 10179,  Attention:  Vice  President-Servicing,  telecopier
number:  (212)  272-5591,  or to such other  address as may  hereafter be  furnished to the other  parties
hereto in writing;  (iv) in the case of the  Servicer,  2780 Lake Vista  Drive,  Lewisville,  Texas 75067,
Attention:  Bear Stearns Mortgage  Funding  2006-AR2,  telecopier  number:  (214) 626-3751,  or such other
address as may  hereafter  be  furnished to the other  parties  hereto in writing;  (v) in the case of the
Rating  Agencies,  Moody’s  Investors  Service,  Inc.,  99 Church  Street,  New York,  New York  10007 and
Standard & Poor’s,  a division of The  McGraw-Hill  Companies,  Inc., 55 Water Street,  New York, New York
10041, (vi) in the case of the Certificate Insurer, Ambac Assurance  Corporation,  One State Street Plaza,
New York, New York 10004,  Attention:  Bear Stearns  2006-AR2  telecopier  number:  (212) 208-3547 or such
other address or telecopy  number as may be furnished to the other parties  hereto in writing.  Any notice
delivered to the  Depositor,  the Servicer or the Trustee  under this  Agreement  shall be effective  only
upon  receipt.  Any notice  required or permitted to be mailed to a  Certificateholder,  unless  otherwise
provided  herein,  shall  be  given  by  first-class  mail,  postage  prepaid,  at  the  address  of  such
Certificateholder  as shown in the Certificate  Register.  Any notice so mailed within the time prescribed
in this Agreement shall be conclusively  presumed to have been duly given when mailed,  whether or not the
Certificateholder receives such notice.

         Section 11.08.    Severability  of Provisions.  If any one or more of the covenants,  agreements,
provisions  or  terms of this  Agreement  shall be for any  reason  whatsoever  held  invalid,  then  such
covenants,  agreements,  provisions  or terms  shall be  deemed  severed  from  the  remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.

         Section 11.09.    Successors  and Assigns.  The  provisions  of this  Agreement  shall be binding
upon and inure to the benefit of the respective successors and assigns of the parties hereto.

         Section 11.10.    Article and  Section Headings.  The article and section headings herein are for
convenience of reference only, and shall not limit or otherwise affect the meaning hereof.

         Section 11.11.    Counterparts.  This Agreement may be executed in two or more  counterparts each
of which when so executed and delivered  shall be an original but all of which together  shall  constitute
one and the same instrument.

         Section 11.12.    Notice to Rating  Agencies.  The article and  section  headings  herein are for
convenience  of  reference  only,  and shall not  limited or  otherwise  affect the  meaning  hereof.  The
Trustee  shall  promptly  provide  notice to each Rating  Agency with respect to each of the  following of
which a Responsible Officer of the Trustee has actual knowledge:

         1.       Any material change or amendment to this Agreement;

         2.       The occurrence of any Event of Default that has not been cured;

         3.       The resignation or termination of the Servicer or the Trustee;

         4.       The repurchase or substitution of any Mortgage Loans;

         5.       The final payment to Certificateholders; and

         6.       Any change in the location of the Custodial Account or the Distribution Account.

         Section 11.13.    Use of Subservicers and Subcontractors.

         (a)      The Servicer  shall not hire or otherwise  utilize the  services of any  Subservicer  to
fulfill any of the  obligations  of the  Servicer as servicer  under this  Agreement  unless the  Servicer
complies with the  provisions of paragraph (b) of this Section.  The Servicer  shall not hire or otherwise
utilize the  services of any  Subcontractor,  and shall not permit any  Subservicer  to hire or  otherwise
utilize the services of any  Subcontractor,  to fulfill any of the obligations of the Servicer as servicer
under this Agreement unless the Servicer complies with the provisions of paragraph (d) of this Section.

         (b)      The Servicer shall cause any  Subservicer  used by the Servicer (or by any  Subservicer)
for the benefit of the  Depositor to comply with the  provisions  of this Section and with  Sections  3.16
and 3.17 of this  Agreement to the same extent as if such  Subservicer  were the  Depositor.  The Servicer
shall be  responsible  for  obtaining  from each  Subservicer  and  delivering to the Depositor any Annual
Statement  of  Compliance  required  to be  delivered  by such  Subservicer  under  Section  3.16(a),  any
Assessment  of  Compliance  and  Attestation  Report  required to be delivered by such  Subservicer  under
Section  3.17 and any Annual  Certification  required  under  Section  3.16(b) as and when  required to be
delivered.

         (c)      The Servicer  shall  promptly upon request  provide to the Depositor (or any designee of
the Depositor,  such as an  administrator)  a written  description (in form and substance  satisfactory to
the  Depositor)  of  the  role  and  function  of  each  Subcontractor  utilized  by the  Servicer  or any
Subservicer,  specifying  (i) the  identity  of each  such  Subcontractor,  (ii)  which  (if  any) of such
Subcontractors  are  “participating  in the  servicing  function”  within  the  meaning  of  Item  1122 of
Regulation  AB, and (iii) which  elements of the Servicing  Criteria will be addressed in  assessments  of
compliance provided by each Subcontractor identified pursuant to clause (ii) of this paragraph.

         (d)      As a condition to the utilization of any  Subcontractor  determined to be “participating
in the  servicing  function”  within the meaning of Item 1122 of Regulation  AB, the Servicer  shall cause
any such  Subcontractor  used by the Servicer (or by any  Subservicer) for the benefit of the Depositor to
comply  with  the  provisions  of  Sections  3.01  of  this  Agreement  to  the  same  extent  as if  such
Subcontractor  were the Servicer.  The Servicer shall be responsible for obtaining from each Subcontractor
and  delivering  to  the  Depositor  any  Assessment  of  Compliance  and  Attestation  Report  and  other
certificates  required to be delivered by such Subservicer and such  Subcontractor  under Section 3.17, in
each case as and when required to be delivered.





--------------------------------------------------------------------------------





         IN WITNESS WHEREOF,  the Depositor,  the Trustee,  the Servicer and the Trustee have caused their
names to be signed hereto by their  respective  officers  thereunto duly authorized as of the day and year
first above written.

                                                              STRUCTURED ASSET MORTGAGE INVESTMENTS II
                                                              INC., as Depositor


                                                              By:__/s/ Baron Silverstien_______________
                                                                 Name: Baron Silverstien
                                                                 Title: Vice President



                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION, as
                                                              Trustee


                                                              By:__/s/ Stacey Taylor___________________
                                                                  Name:
                                                                  Title:

                                                              EMC MORTGAGE CORPORATION, as Servicer and
                                                              Company


                                                              By:__/s/ Debbie Pratt____________________
                                                                  Name: Debbie Pratt
                                                                  Title: Senior Vice President


Accepted and Agreed as to
Sections 2.01, 2.02, 2.03, 2.04, 2.07 and 9.09(c)
in its capacity as Sponsor


EMC MORTGAGE CORPORATION


By:_/s/ Sue Stepanek___________________________
     Name:  Sue Stepanek
     Title:  Executive Vice President





--------------------------------------------------------------------------------





STATE OF NEW YORK                           )
                                            ) ss.:
COUNTY OF NEW YORK                          )

         On the 29th day of Septmber,  2006 before me, a notary  public in and for said State,  personally
appeared Baron  Silverstein,  known to me to be a Vice President of Structured Asset Mortgage  Investments
II Inc., the corporation  that executed the within  instrument,  and also known to me to be the person who
executed it on behalf of said  corporation,  and  acknowledged  to me that such  corporation  executed the
within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              ______________________________________
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF MARYLAND                   )
                                    ) ss.:
CITY OF BALTIMORE                   )


         On the 29th day of September,  2006 before me, a notary public in and for said State,  personally
appeared  Stacey  Taylor,  known to me to be a Vice President of Wells Fargo Bank,  National  Association,
the entity that executed the within  instrument,  and also known to me to be the person who executed it on
behalf of said entity, and acknowledged to me that such entity executed the within instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              ________________________________________
                                                              Notary Public


[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 29th day of September,  2006 before me, a notary public in and for said State,  personally
appeared Sue  Stepanek,  known to me to be Executive  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              _________________________________________
                                                              Notary Public


[Notarial Seal]






--------------------------------------------------------------------------------






STATE OF TEXAS                      )
                                    ) ss.:
COUNTY OF DALLAS                    )

         On the 29th day of September,  2006 before me, a notary public in and for said State,  personally
appeared  Debbie  Pratt,  known  to me to be  Senior  Vice  President  of EMC  Mortgage  Corporation,  the
corporation  that  executed the within  instrument,  and also known to me to be the person who executed it
on  behalf  of said  corporation,  and  acknowledged  to me that  such  corporation  executed  the  within
instrument.

         IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day and year
in this certificate first above written.

                                                              ___________________________________________
                                                              Notary Public


[Notarial Seal]






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-1

                                   FORM OF CLASS [I][II]-A CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST”
IN A “REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.




--------------------------------------------------------------------------------




--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class [I][II] -A-[1][2][3]
[Super][Senior][Support]
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $___________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
October 25, 2006                                           of the Cut-off Date: $____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: _____________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[September][October] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-A-[1][2][3]  Certificates  with respect to a Trust Fund consisting  primarily of
         a pool of  adjustable  interest  rate  mortgage  loans secured by first liens on one- to
         four-family  residential  properties (the “Mortgage Loans”) and sold by Structured Asset
         Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the “Trust Fund”)  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  “Agreement”),  among SAMI II, as depositor (the  “Seller”),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  “Trustee”),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  “Distribution  Date”),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest  evidenced by this Certificate and the amount (of interest,
if any) required to be distributed to the Holders of Certificates  of the same Class as this  Certificate.
The Assumed Final  Distribution  Date is the Distribution Date in the month following the latest scheduled
maturity  date of any  Mortgage  Loan and is not  likely  to be the date on which  the  Current  Principal
Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.





--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  [I][II]-A-[1][2][3]   Certificates  referred  to  in  the
within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ___________________________________________
                                                              Signature by or on behalf of assignor



                                                              ___________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-2

                                                [Reserved]





--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-3

                                       FORM OF CLASS B CERTIFICATE

                  THIS  CERTIFICATE IS  SUBORDINATED IN RIGHT OF PAYMENT TO THE CLASS [I][II]-A [AND CLASS
I-X] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST”
IN A “REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

                  THE CURRENT  PRINCIPAL  AMOUNT OF THIS  CERTIFICATE  WILL BE DECREASED BY THE  PRINCIPAL
PAYMENTS  HEREON AND  REALIZED  LOSSES  ALLOCATED  HERETO  AND  INCREASED  TO THE  EXTENT OF NET  DEFERRED
INTEREST  ALLOCATED HERETO AS SET FORTH IN THE AGREEMENT.  ACCORDINGLY,  FOLLOWING THE INITIAL ISSUANCE OF
THE  CERTIFICATES,  THE  CURRENT  PRINCIPAL  AMOUNT  OF  THIS  CERTIFICATE  WILL  BE  DIFFERENT  FROM  THE
DENOMINATION  SHOWN BELOW.  ANYONE ACQUIRING THIS  CERTIFICATE MAY ASCERTAIN ITS CURRENT  PRINCIPAL AMOUNT
BY INQUIRY OF THE TRUSTEE NAMED HEREIN.

                  UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED  REPRESENTATIVE  OF THE DEPOSITORY
TRUST  COMPANY TO THE TRUSTEE OR ITS AGENT FOR  REGISTRATION  OF  TRANSFER,  EXCHANGE OR PAYMENT,  AND ANY
CERTIFICATE  ISSUED  IS  REGISTERED  IN THE  NAME OF CEDE & CO.  OR SUCH  OTHER  NAME AS  REQUESTED  BY AN
AUTHORIZED  REPRESENTATIVE  OF THE  DEPOSITORY  TRUST  COMPANY AND ANY PAYMENT IS MADE TO CEDE & CO.,  ANY
TRANSFER,  PLEDGE OR OTHER USE HEREOF FOR VALUE OR  OTHERWISE  BY OR TO ANY PERSON IS  WRONGFUL  SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

         EACH  BENEFICIAL  OWNER  OF A  CLASS  [I][II]-B-[1][2][3][4][5][6][7][8][9]  CERTIFICATE  OR  ANY
INTEREST  THEREIN SHALL BE DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT
CERTIFICATE  OR  INTEREST  THEREIN,  THAT  EITHER  (I) SUCH  CERTIFICATE  IS RATED AT LEAST  "BBB-" OR ITS
EQUIVALENT  BY FITCH,  S&P AND MOODY'S,  (II) IT IS NOT A PLAN OR  INVESTING  WITH “PLAN  ASSETS”?  OF ANY
PLAN,  (III)  (1) IT IS AN  INSURANCE  COMPANY,  (2) THE  SOURCE  OF  FUNDS  USED TO  ACQUIRE  OR HOLD THE
CERTIFICATE  OR INTEREST  THEREIN IS AN "INSURANCE  COMPANY  GENERAL  ACCOUNT," AS SUCH TERM IS DEFINED IN
PROHIBITED  TRANSACTION  CLASS EXEMPTION  (“PTCE”) 95-60,  AND (3) THE CONDITIONS IN SECTIONS I AND III OF
PTCE 95-60 HAVE BEEN SATISFIED.





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class [I][II]-B-[1][2][3][4][5][6][7][8][9] Subordinate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Principal Amount of this
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificate as of the Cut-off Date:
September 1, 2006                                          $______________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:                                   Initial Current Principal Amount of this Certificate as
October 25, 2006                                           of the Cut-off Date:     $_____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[September][October] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-B-[1][2][3][4][5][6][7][8][9]   Certificates   with  respect  to  a  Trust  Fund
         consisting  primarily of a pool of adjustable  interest  rate mortgage  loans secured by
         first liens on one- to four-family  residential  properties  (the “Mortgage  Loans”) and
         sold by Structured Asset Mortgage Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  (“SAMI II”),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the “Trust Fund”)  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  “Agreement”),  among SAMI II, as depositor (the  “Seller”),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  “Trustee”),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  “Distribution  Date”),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed  to the Holders of  Certificates  of the same Class as this  Certificate.  The  Assumed  Final
Distribution  Date is the Distribution  Date in the month following the latest scheduled  maturity date of
any  Mortgage  Loan and is not likely to be the date on which the Current  Principal  Amount of this Class
of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The initial Current  Principal  Amount of this  Certificate is set forth above.  The Current
Principal Amount hereof will be reduced to the extent of  distributions  allocable to principal hereon and
Realized Losses  allocated hereto and will be increased to the extent of Net Deferred  Interest  allocated
thereto, in each case, as set forth in the Agreement.

                  Each beneficial  owner of a Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificate or
any interest  therein  shall be deemed to have  represented,  by virtue of its  acquisition  or holding of
that  Certificate or interest  therein,  that either (i) such  Certificate is rated at least "BBB-" or its
equivalent by Fitch,  S&P and Moody's,  (ii) it is not a Plan or investing with “plan assets” of any Plan,
(iii)(1) it is an insurance  company,  (2) the source of funds used to acquire or hold the  Certificate or
interest  therein is an  “insurance  company  general  account,”  as such term is  defined  in  Prohibited
Transaction  Class Exemption  (“PTCE”)  95-60,  and (3) the conditions in Sections I and III of PTCE 95-60
have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.





--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the  Class  [I][II]-B-[1][2][3][4][5][6][7][8][9]  Certificates  referred
to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory







--------------------------------------------------------------------------------






                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-4

                                  FORM OF CLASS [I][II]-B-IO CERTIFICATE


                  THIS  CERTIFICATE IS  SUBORDINATED  IN RIGHT OF PAYMENT TO THE CLASS [I][II]-A [AND] THE
CLASS [I][II]-B [AND THE CLASS [I]-X] CERTIFICATES AS DESCRIBED IN THE AGREEMENT (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST”
IN A “REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN “INSTITUTIONAL  ACCREDITED INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION OF COUNSEL FOR THE BENEFIT OF THE TRUSTEE AND ON WHICH
IT MAY RELY WHICH IS  SATISFACTORY  TO THE TRUSTEE THAT THE PURCHASE OF THIS  CERTIFICATE  IS  PERMISSIBLE
UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN A NON-EXEMPT  PROHIBITED  TRANSACTION UNDER SECTION
406 OF THE EMPLOYEE  RETIREMENT  INCOME SECURITY ACT OF 1974, AS AMENDED,  OR SECTION 4975 OF THE CODE AND
WILL NOT  SUBJECT THE TRUSTEE TO ANY  OBLIGATION  OR  LIABILITY  IN  ADDITION TO THOSE  UNDERTAKEN  IN THE
AGREEMENT.





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Variable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class [I][II]-B-IO Subordinate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Notional Amount of this Certificate
September 1, 2006                                          as of the Cut-off Date:
                                                           $_____________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Notional Amount of this Certificate as of the
First Distribution Date:                                   Cut-off Date:
October 25, 2006                                           $______________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:                           CUSIP: ____________
[September][October] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-B-IO  Certificates  with respect to a Trust Fund consisting  primarily of a pool
         of  adjustable  interest  rate  mortgage  loans  secured  by  first  liens  on  one-  to
         four-family  residential properties and sold by Structured Asset Mortgage Investments II
         Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  ("SAMI II"),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer,  the Trustee or any of their  affiliates  will have any  obligation  with respect to any
certificate or other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the “Trust Fund”)  primarily  consisting of  conventional
adjustable  rate  mortgage  loans  secured by first liens on one- to four- family  residential  properties
(collectively,  the  “Mortgage  Loans”)  sold by SAMI II. The  Mortgage  Loans  were sold by EMC  Mortgage
Corporation  (“EMC”) to SAMI II. EMC will act as servicer of the  Mortgage  Loans (the  “Servicer,”  which
term includes any successors  thereto under the Agreement  referred to below).  The Trust Fund was created
pursuant  to the  Pooling and  Servicing  Agreement  dated as of the  Cut-off  Date  specified  above (the
“Agreement”),  among SAMI II, as depositor (the “Seller”), EMC and Wells Fargo Bank, National Association,
as  trustee  (the  “Trustee”),  a summary of certain  of the  pertinent  provisions  of which is set forth
hereafter.  To the  extent not  defined  herein,  capitalized  terms used  herein  shall have the  meaning
ascribed  to them in the  Agreement.  This  Certificate  is issued  under  and is  subject  to the  terms,
provisions and conditions of the Agreement,  to which  Agreement the Holder of this  Certificate by virtue
of its acceptance hereof assents and by which such Holder is bound.

                  Interest  on  this  Certificate  will  accrue  during  the  calendar  month  immediately
preceding such  Distribution  Date (as  hereinafter  defined) on the Notional Amount hereof at a per annum
rate equal to the  Pass-Through  Rate as set forth in the  Agreement.  The Securities  Administrator  will
distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,  the  immediately
following  Business  Day  (each,  a  “Distribution  Date”),  commencing  on the  first  Distribution  Date
specified  above,  to the Person in whose name this  Certificate is registered at the close of business on
the last Business Day of the month immediately  preceding the month of the related  Distribution  Date, an
amount equal to the product of the Fractional  Undivided  Interest  evidenced by this  Certificate and the
amount of interest  required to be  distributed to the Holders of  Certificates  of the same Class as this
Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month  following the
latest scheduled maturity date of any Mortgage Loan.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  The Class  [I][II]-B-IO  Certificates have no Current Principal Amount. The Initial Notional
Amount of this Certificate is set forth above.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the “1933 Act”),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  “Institutional  Accredited  Investor”  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder’s  prospective  transferee  upon which such Opinion of Counsel is based.
None of the Seller,  the Securities  Administrator  or the Trustee is obligated to register or qualify the
Class of  Certificates  specified on the face hereof under the 1933 Act or any other  securities law or to
take any action not otherwise  required  under the  Agreement to permit the transfer of such  Certificates
without  registration  or  qualification.  Any Holder  desiring to effect a transfer  of this  Certificate
shall be required to indemnify the Trustee,  the Seller and the Servicer  against any  liability  that may
result if the transfer is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer of this Class  [I][II]-B-IO  Certificate will be made unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely to the Trust Fund for payment  hereunder  and that  neither the Trustee nor the  Servicer is liable
to the  Certificateholders  for any amount  payable under this  Certificate or the Agreement or, except as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  is  registrable  with the Trustee upon  surrender of this  Certificate  for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Securities  Administrator  by manual  signature,  this  Certificate  shall not be  entitled to any benefit
under the Agreement or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class [I][II]-B-IO  Certificates  referred to in the within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------






                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                               ___________________________________________
                                                              Signature Guaranteed


                                             DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-5

                                       FORM OF CLASS R CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A “RESIDUAL  INTEREST”
IN A “REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN “INSTITUTIONAL  ACCREDITED INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Percentage Interest: 100%
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class R
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
September 1, 2006                                          Certificate as of the Cut-off Date:
                                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
October 25, 2006                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[September][October] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a  pool  of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  “Mortgage  Loans”) and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  (“SAMI II”),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the “Trust  Fund”)  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  “Agreement”),  among SAMI II, as depositor
(the “Seller”),  EMC and Wells Fargo Bank, National Association,  as trustee (the “Trustee”), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a “Distribution  Date”),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this  Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month
following  the latest  scheduled  maturity  date of any Mortgage  Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the “1933 Act”),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  “Institutional  Accredited  Investor”  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer  of this Class R  Certificate  will be made unless the Trustee has  received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.






--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This is one of the Class R Certificates referred to in the within-mentioned Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  Above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-6

                                      FORM OF CLASS R-X CERTIFICATE

                  THIS  CERTIFICATE  MAY NOT BE HELD BY OR TRANSFERRED TO A NON-UNITED  STATES PERSON OR A
DISQUALIFIED ORGANIZATION (AS DEFINED BELOW).

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS CERTIFICATE IS A “RESIDUAL  INTEREST”
IN A “REAL  ESTATE  MORTGAGE  INVESTMENT  CONDUIT” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”).

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN “INSTITUTIONAL  ACCREDITED INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.


                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.

                  ANY RESALE,  TRANSFER OR OTHER  DISPOSITION OF THIS  CERTIFICATE MAY BE MADE ONLY IF THE
PROPOSED  TRANSFEREE  PROVIDES  A  TRANSFER  AFFIDAVIT  TO THE  SERVICER  AND THE  TRUSTEE  THAT  (1) SUCH
TRANSFEREE IS NOT (A) THE UNITED STATES,  ANY STATE OR POLITICAL  SUBDIVISION  THEREOF,  ANY POSSESSION OF
THE  UNITED  STATES,  OR  ANY  AGENCY  OR   INSTRUMENTALITY  OF  ANY  OF  THE  FOREGOING  (OTHER  THAN  AN
INSTRUMENTALITY  WHICH IS A  CORPORATION  IF ALL OF ITS  ACTIVITIES  ARE  SUBJECT  TO TAX AND  EXCEPT  FOR
FREDDIE  MAC, A MAJORITY OF ITS BOARD OF  DIRECTORS  IS NOT  SELECTED BY SUCH  GOVERNMENTAL  UNIT),  (B) A
FOREIGN  GOVERNMENT,  ANY INTERNATIONAL  ORGANIZATION,  OR ANY AGENCY OR  INSTRUMENTALITY OF EITHER OF THE
FOREGOING,  (C) ANY  ORGANIZATION  (OTHER THAN CERTAIN FARMERS’  COOPERATIVES  DESCRIBED IN SECTION 521 OF
THE CODE)  WHICH IS EXEMPT  FROM THE TAX  IMPOSED BY CHAPTER 1 OF THE CODE  UNLESS  SUCH  ORGANIZATION  IS
SUBJECT TO THE TAX  IMPOSED BY SECTION  511 OF THE CODE  (INCLUDING  THE TAX IMPOSED BY SECTION 511 OF THE
CODE ON UNRELATED  BUSINESS TAXABLE INCOME),  (D) RURAL ELECTRIC AND TELEPHONE  COOPERATIVES  DESCRIBED IN
SECTION  1381(a)(2)(C)  OF THE CODE,  (E) AN ELECTING LARGE  PARTNERSHIP  UNDER SECTION 775(a) OF THE CODE
(ANY SUCH PERSON  DESCRIBED IN THE FOREGOING  CLAUSES (A),  (B), (C), (D) OR (E) BEING HEREIN  REFERRED TO
AS A  “DISQUALIFIED  ORGANIZATION”),  OR (F) AN AGENT OF A  DISQUALIFIED  ORGANIZATION,  (2) NO PURPOSE OF
SUCH TRANSFER IS TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX AND (3) SUCH TRANSFEREE  SATISFIES  CERTAIN
ADDITIONAL  CONDITIONS  RELATING TO THE FINANCIAL  CONDITION OF THE PROPOSED  TRANSFEREE.  NOTWITHSTANDING
THE  REGISTRATION  IN THE  CERTIFICATE  REGISTER  OR ANY  TRANSFER,  SALE  OR  OTHER  DISPOSITION  OF THIS
CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN AGENT OF A DISQUALIFIED  ORGANIZATION,  SUCH REGISTRATION
SHALL BE DEEMED TO BE OF NO LEGAL FORCE OR EFFECT  WHATSOEVER  AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER,  INCLUDING,  BUT NOT LIMITED TO, THE RECEIPT OF DISTRIBUTIONS
ON THIS CERTIFICATE.



--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Percentage Interest: 100%
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class R-X
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement and Cut-off Date:  Aggregate Initial Current Principal Amount of this
September 1, 2006                                          Certificate as of the Cut-off Date:
                                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Current Principal Amount of this Certificate as
First Distribution Date:                                   of the Cut-off Date:
October 25, 2006                                           $_______
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[September] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                    BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                          MORTGAGE PASS-THROUGH CERTIFICATE
                                                   SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         R-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to  four-family
         residential  properties  (the  “Mortgage  Loans”) and sold by Structured  Asset Mortgage
         Investments II Inc.

                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. (“SAMI II”), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the “Trust  Fund”)  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  “Agreement”),  among SAMI II, as depositor
(the “Seller”),  EMC and Wells Fargo Bank, National Association,  as trustee (the “Trustee”), a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  Each  Holder  of this  Certificate  will be  deemed  to have  agreed  to be bound by the
restrictions  set forth in the  Agreement  to the effect that (i) each  person  holding or  acquiring  any
ownership  interest in this  Certificate must be a United States Person and a Permitted  Transferee,  (ii)
the transfer of any ownership  interest in this  Certificate  will be conditioned upon the delivery to the
Trustee  of,  among  other  things,  an  affidavit  to the effect  that it is a United  States  Person and
Permitted  Transferee,  (iii) any  attempted  or  purported  transfer  of any  ownership  interest in this
Certificate  in violation of such  restrictions  will be absolutely  null and void and will vest no rights
in the  purported  transferee,  and (iv) if any person other than a United  States  Person and a Permitted
Transferee  acquires any ownership  interest in this Certificate in violation of such  restrictions,  then
the  Seller  will  have the  right,  in its sole  discretion  and  without  notice  to the  Holder of this
Certificate,  to sell this Certificate to a purchaser  selected by the Seller,  which purchaser may be the
Seller, or any affiliate of the Seller, on such terms and conditions as the Seller may choose.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a “Distribution  Date”),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this  Certificate.  The Assumed Final  Distribution  Date is the  Distribution  Date in the month
following  the latest  scheduled  maturity  date of any Mortgage  Loan and is not likely to be the date on
which the Current Principal Amount of this Class of Certificates will be reduced to zero.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by Trustee of the pendency of such  distribution  and only upon  presentation  and surrender of
this  Certificate  at the office or agency  appointed  by the Trustee for that purpose and  designated  in
such notice.


                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the “1933 Act”),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  “Institutional  Accredited  Investor”  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the Seller or the Trustee in their respective  capacities as such),  together with copies
of the written  certification(s)  of the Holder of the Certificate  desiring to effect the transfer and/or
such Holder’s  prospective  transferee upon which such Opinion of Counsel is based. Neither the Seller nor
the Trustee is  obligated  to register or qualify the Class of  Certificates  specified on the face hereof
under the 1933 Act or any other  securities  law or to take any action not  otherwise  required  under the
Agreement to permit the transfer of such Certificates  without  registration or qualification.  Any Holder
desiring to effect a transfer of this  Certificate  shall be  required  to  indemnify  the Trustee and the
Seller  against  any  liability  that  may  result  if the  transfer  is not so  exempt  or is not made in
accordance with such federal and state laws.

                  No transfer of this Class R-X  Certificate  will be made unless the Trustee has received
either (i) opinion of counsel for the  benefit of the  Trustee  and the  Servicer  and which they may rely
which is  satisfactory  to the Trustee that the purchase of this  certificate is  permissible  under local
law,  will not  constitute  or result in a  non-exempt  prohibited  transaction  under  Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                            CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  R-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee

                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------






                                                     ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-7

                                      FORM OF CLASS I-X CERTIFICATE

                  SOLELY FOR U.S. FEDERAL INCOME TAX PURPOSES,  THIS  CERTIFICATE IS A “REGULAR  INTEREST”
IN A “REAL ESTATE  MORTGAGE  INVESTMENT  CONDUIT,” AS THOSE TERMS ARE DEFINED,  RESPECTIVELY,  IN SECTIONS
860G AND 860D OF THE INTERNAL REVENUE CODE OF 1986 (THE “CODE”).

                  EACH  BENEFICIAL  OWNER OF A CLASS I-X  CERTIFICATE  OR ANY  INTEREST  THEREIN  SHALL BE
DEEMED TO HAVE  REPRESENTED,  BY VIRTUE OF ITS  ACQUISITION  OR HOLDING OF THAT  CERTIFICATE  OR  INTEREST
THEREIN,  THAT EITHER (I) SUCH  CERTIFICATE IS RATED AT LEAST "BBB-" OR ITS  EQUIVALENT BY FITCH,  S&P AND
MOODY'S,  (II)  IT IS NOT A PLAN  OR  INVESTING  WITH  “PLAN  ASSETS”?  OF ANY  PLAN,  (III)  (1) IT IS AN
INSURANCE  COMPANY,  (2) THE SOURCE OF FUNDS USED TO ACQUIRE OR HOLD THE  CERTIFICATE OR INTEREST  THEREIN
IS AN  "INSURANCE  COMPANY  GENERAL  ACCOUNT,"  AS SUCH TERM IS DEFINED IN  PROHIBITED  TRANSACTION  CLASS
EXEMPTION (“PTCE”) 95-60, AND (3) THE CONDITIONS IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN SATISFIED.


--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Adjustable Pass-Through Rate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class I-X Senior Interest Only
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Aggregate Initial Current Notional Amount of the
Date of Pooling and Servicing Agreement and Cut-off Date:  Certificates as of the Cut-off Date:
September 1, 2006                                          $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

First Distribution Date:                                   Initial Current Notional Amount of this Certificate as
October 25, 2006                                           of the Cut-off Date:
                                                           $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
                                                           Initial Principal Balance of the Principal Component of
                                                           this Certificate as of the Cut-off Date: $0
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
September 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         I-X  Certificates  with  respect  to a  Trust  Fund  consisting  primarily  of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  “Mortgage  Loans”) and sold by Structured  Asset Mortgage
         Investments II Inc.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or an interest in Structured  Asset Mortgage  Investments II Inc.  (“SAMI II”),
the Servicer or the Trustee  referred to below or any of their  affiliates  or any other  person.  Neither
this Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any  governmental  entity
or by SAMI II, the Servicer or the Trustee or any of their  affiliates or any other  person.  None of SAMI
II, the Servicer or any of their  affiliates  will have any obligation  with respect to any certificate or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Cede & Co. is the  registered  owner of the  Fractional  Undivided
Interest  evidenced hereby in the beneficial  ownership interest of Certificates of the same Class as this
Certificate  in a trust (the “Trust Fund”)  primarily  consisting  of the Mortgage  Loans sold by SAMI II.
The Mortgage Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC will act as servicer of
the Mortgage  Loans (the  “Servicer,”  which term  includes any  successors  thereto  under the  Agreement
referred to below).  The Trust Fund was created  pursuant to the Pooling and Servicing  Agreement dated as
of the Cut-off Date specified above (the  “Agreement”),  among SAMI II, as depositor (the  “Seller”),  EMC
and Wells  Fargo Bank,  National  Association,  as trustee  (the  “Trustee”),  a summary of certain of the
pertinent  provisions  of which is set forth  hereafter.  To the extent not  defined  herein,  capitalized
terms used herein shall have the meaning  ascribed to them in the  Agreement.  This  Certificate is issued
under and is subject to the terms,  provisions  and conditions of the  Agreement,  to which  Agreement the
Holder of this Certificate by virtue of its acceptance hereof assents and by which such Holder is bound.

                  Interest on this  Certificate  will  accrue  during the period  from and  including  the
preceding  Distribution  Date (as  hereinafter  defined) (or in the case of the first  Distribution  Date,
from the Closing  Date) to and  including  the day prior to the current  Distribution  Date on the Current
Principal  Amount hereof at a per annum rate equal to the  Pass-Through  Rate set forth in the  Agreement.
The Trustee will  distribute  on the 25th day of each month,  or, if such 25th day is not a Business  Day,
the  immediately  following  Business  Day  (each,  a  “Distribution  Date”),   commencing  on  the  first
Distribution  Date  specified  above,  to the Person in whose name this  Certificate  is registered at the
close of business on the Business  Day  immediately  preceding  the related  Distribution  Date so long as
such  Certificate  remains in book-entry form (and  otherwise,  the close of business on the last Business
Day of the month  immediately  preceding  the month of such  Distribution  Date),  an amount  equal to the
product of the Fractional  Undivided  Interest evidenced by this Certificate and the amount required to be
distributed to the Holders of Certificates of the same Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.  Each of the initial  Notional Amount of this Certificate and the initial  principal  balance
of the  principal  component  of this  Certificate  is set  forth  above.  The  principal  balance  of the
principal  component  of this  Certificate  will be reduced to the extent of  distributions  allocable  to
principal  hereon and any Realized  Losses  allocable  hereto.  In the event that interest  accrued on the
Notional Amount of this  Certificate is reduced as a result of the allocation of Net Deferred  Interest on
the related  Mortgage  Loans,  as described  in the  Agreement,  the  principal  balance of the  principal
component of this Certificate will increase by the amount of such reduction.

                  Each  beneficial  owner of a Class I-X  Certificate  or any  interest  therein  shall be
deemed to have  represented,  by virtue of its  acquisition  or holding of that  Certificate  or  interest
therein,  that either (i) such  Certificate is rated at least "BBB-" or its  equivalent by Fitch,  S&P and
Moody's,  (ii) it is not a Plan or investing  with “plan assets” of any Plan,  (iii)(1) it is an insurance
company,  (2) the  source of funds  used to  acquire or hold the  Certificate  or  interest  therein is an
“insurance  company general  account,” as such term is defined in Prohibited  Transaction  Class Exemption
(“PTCE”) 95-60, and (3) the conditions in Sections I and III of PTCE 95-60 have been satisfied.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the  rights  of the  Certificateholders  under the  Agreement  from  time to time by the  Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Trustee or any such  agent  shall be  affected  by notice to the
contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the earlier of (i) the later of (A) the  maturity or other  liquidation
(or Advance with respect  thereto) of the last Mortgage Loan  remaining in the Trust Fund and  disposition
of all property  acquired upon  foreclosure  or deed in lieu of  foreclosure  of any Mortgage Loan and (B)
the  remittance of all funds due under the Agreement,  or (ii) the optional  repurchase by the party named
in the  Agreement of all the  Mortgage  Loans and other  assets of the Trust Fund in  accordance  with the
terms of the Agreement.  Such optional  repurchase may be made only if (i) the Stated Principal Balance of
the  Mortgage  Loans in a Loan Group at the time of any such  repurchase  is less than 10% of the  Cut-off
Date Balance of such Mortgage Loans or (ii) the Depositor,  based upon an Opinion of Counsel  addressed to
the  Depositor and the Trustee has  determined  that the REMIC status of any REMIC under the Agreement has
been lost or that a  substantial  risk  exists that such REMIC  status  will be lost for the  then-current
taxable  year.  The exercise of such right will effect the early  retirement  of the  Certificates.  In no
event,  however,  will the Trust Fund created by the Agreement  continue beyond the expiration of 21 years
after the death of certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                                     WELLS FARGO BANK, NATIONAL ASSOCIATON
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This  is  one  of  the  Class  I-X  Certificates  referred  to in  the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                    ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

This information is provided by     __________________, the assignee named above, or
________________________, as its agent.





--------------------------------------------------------------------------------






                                                                                               EXHIBIT A-8

                                   FORM OF CLASS [I][II]-XP CERTIFICATE

                  THIS  CERTIFICATE  HAS NOT BEEN AND WILL NOT BE REGISTERED  UNDER THE  SECURITIES ACT OF
1933, AS AMENDED (THE  “SECURITIES  ACT”),  OR UNDER ANY STATE  SECURITIES  LAWS.  THE HOLDER  HEREOF,  BY
PURCHASING THIS CERTIFICATE,  AGREES THAT THIS CERTIFICATE MAY BE REOFFERED,  RESOLD, PLEDGED OR OTHERWISE
TRANSFERRED  ONLY IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE  LAWS AND ONLY (1) PURSUANT
TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”) TO A PERSON THAT THE HOLDER  REASONABLY  BELIEVES IS A
QUALIFIED  INSTITUTIONAL  BUYER WITHIN THE MEANING OF RULE 144A (A “QIB”),  PURCHASING FOR ITS OWN ACCOUNT
OR A QIB  PURCHASING  FOR THE  ACCOUNT  OF A QIB,  WHOM THE HOLDER HAS  INFORMED,  IN EACH CASE,  THAT THE
REOFFER,  RESALE,  PLEDGE OR OTHER TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A OR (2) IN  CERTIFICATED
FORM TO AN “INSTITUTIONAL  ACCREDITED INVESTOR” WITHIN THE MEANING THEREOF IN RULE 501(a)(1),  (2), (3) or
(7) OF  REGULATION  D UNDER THE ACT OR ANY  ENTITY IN WHICH ALL OF THE  EQUITY  OWNERS  COME  WITHIN  SUCH
PARAGRAPHS  PURCHASING  NOT FOR  DISTRIBUTION  IN  VIOLATION  OF THE  SECURITIES  ACT,  SUBJECT TO (A) THE
RECEIPT  BY THE  TRUSTEE OF A LETTER  SUBSTANTIALLY  IN THE FORM  PROVIDED  IN THE  AGREEMENT  AND (B) THE
RECEIPT BY THE  TRUSTEE OF SUCH OTHER  EVIDENCE  ACCEPTABLE  TO THE  TRUSTEE  THAT SUCH  REOFFER,  RESALE,
PLEDGE OR TRANSFER IS IN COMPLIANCE  WITH THE SECURITIES ACT AND OTHER  APPLICABLE LAWS OR IN EACH CASE IN
ACCORDANCE  WITH  ALL  APPLICABLE   SECURITIES  LAWS  OF  THE  UNITED  STATES  AND  ANY  OTHER  APPLICABLE
JURISDICTION.

                  THIS  CERTIFICATE  MAY NOT BE ACQUIRED  DIRECTLY OR  INDIRECTLY  BY, OR ON BEHALF OF, AN
EMPLOYEE  BENEFIT  PLAN OR OTHER  RETIREMENT  ARRANGEMENT  (A  "PLAN")  THAT IS  SUBJECT TO TITLE I OF THE
EMPLOYEE  RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED,  AND/OR SECTION 4975 OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE "CODE"),  OR BY A PERSON USING "PLAN ASSETS" OF A PLAN,  UNLESS THE PROPOSED
TRANSFEREE  PROVIDES  THE  TRUSTEE  WITH AN OPINION  OF COUNSEL  FOR THE  BENEFIT OF THE  TRUSTEE  AND THE
SERVICER  AND ON WHICH  THEY MAY RELY WHICH IS  SATISFACTORY  TO THE  TRUSTEE  THAT THE  PURCHASE  OF THIS
CERTIFICATE  IS  PERMISSIBLE  UNDER  APPLICABLE  LAW,  WILL  NOT  CONSTITUTE  OR  RESULT  IN A  NON-EXEMPT
PROHIBITED  TRANSACTION  UNDER  SECTION 406 OF THE EMPLOYEE  RETIREMENT  INCOME  SECURITY ACT OF 1974,  AS
AMENDED,  OR SECTION 4975 OF THE CODE AND WILL NOT SUBJECT THE  SERVICER OR THE TRUSTEE TO ANY  OBLIGATION
OR LIABILITY IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT.


--------------------------------------------------------------------------------------------------------------------
Certificate No. 1                                          Aggregate Initial Current Notional Amount of the Class
                                                           [I][II]-XP Certificates as of the Cut-off Date:
                                                           $__________
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Class [I][II]-XP Certificate
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Date of Pooling and Servicing Agreement                    Percentage Interest of this Certificate:
and Cut-off Date:                                          _____%
September 1, 2006
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
First Distribution Date:
October 25, 2006
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Servicer:                                                  CUSIP: ___________
EMC Mortgage Corporation
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Assumed Final Distribution Date:
[September][October] 25, 2036
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------


                                   BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
                                         MORTGAGE PASS-THROUGH CERTIFICATE
                                                  SERIES 2006-AR2

         evidencing a fractional  undivided interest in the distributions  allocable to the Class
         [I][II]-XP  Certificates with respect to a Trust Fund consisting  primarily of a pool of
         adjustable  interest rate mortgage  loans secured by first liens on one- to four- family
         residential  properties  (the  “Mortgage  Loans”) and sold by Structured  Asset Mortgage
         Investments II Inc.


                  This  Certificate  is payable  solely  from the assets of the Trust  Fund,  and does not
represent an obligation of or interest in Structured  Asset Mortgage  Investments II Inc. ("SAMI II"), the
Servicer or the Trustee  referred to below or any of their  affiliates or any other  person.  Neither this
Certificate nor the underlying  Mortgage Loans are guaranteed or insured by any governmental  entity or by
SAMI II, the  Servicer or the Trustee or any of their  affiliates  or any other  person.  None of SAMI II,
the  Servicer or any of their  affiliates  will have any  obligation  with respect to any  certificate  or
other obligation secured by or payable from payments on the Certificates.

                  This  certifies  that Bear,  Stearns  Securities  Corp. is the  registered  owner of the
Fractional  Undivided  Interest  evidenced hereby in the beneficial  ownership interest of Certificates of
the same Class as this  Certificate  in a trust (the “Trust  Fund”)  primarily  consisting of the Mortgage
Loans sold by SAMI II. The Mortgage  Loans were sold by EMC Mortgage  Corporation  (“EMC”) to SAMI II. EMC
will act as servicer of the Mortgage Loans (the  “Servicer,”  which term includes any  successors  thereto
under the Agreement  referred to below).  The Trust Fund was created pursuant to the Pooling and Servicing
Agreement  dated as of the Cut-off Date  specified  above (the  “Agreement”),  among SAMI II, as depositor
(the  “Seller”),  EMC and Wells Fargo,  National  Association,  as trustee (the  “Trustee”),  a summary of
certain of the pertinent  provisions of which is set forth  hereafter.  To the extent not defined  herein,
capitalized  terms used herein shall have the meaning ascribed to them in the Agreement.  This Certificate
is issued  under and is  subject  to the terms,  provisions  and  conditions  of the  Agreement,  to which
Agreement the Holder of this  Certificate  by virtue of its  acceptance  hereof  assents and by which such
Holder is bound.

                  The Trustee will  distribute on the 25th day of each month,  or, if such 25th day is not
a Business Day, the immediately  following Business Day (each, a “Distribution  Date”),  commencing on the
first  Distribution  Date specified  above, to the Person in whose name this  Certificate is registered at
the close of  business  on the last  Business  Day of the  month  immediately  preceding  the month of the
related  Distribution Date, an amount equal to the product of the Fractional  Undivided Interest evidenced
by this  Certificate  and the amount required to be distributed to the Holders of Certificates of the same
Class as this Certificate.

                  Distributions  on this  Certificate  will be made by the Trustee by check  mailed to the
address of the Person entitled  thereto as such name and address shall appear on the Certificate  Register
or, if such Person so requests by  notifying  the Trustee in writing as  specified  in the  Agreement,  by
wire transfer.  Notwithstanding  the above, the final  distribution on this Certificate will be made after
due notice by the Trustee of the pendency of such  distribution  and only upon  presentation and surrender
of this  Certificate  at the office or agency  appointed by the Trustee for that purpose and designated in
such notice.

                  No transfer of this  Certificate  shall be made unless the transfer is made  pursuant to
an effective  registration  statement  under the Securities Act of 1933, as amended (the “1933 Act”),  and
an effective  registration  or  qualification  under  applicable  state  securities  laws, or is made in a
transaction that does not require such  registration or  qualification.  In the event that such a transfer
of this  Certificate  is to be made without  registration  or  qualification,  the Trustee  shall  require
receipt of (i) if such  transfer is  purportedly  being made (a) in reliance upon Rule 144A under the 1933
Act or (b) to a  transferee  that is an  “Institutional  Accredited  Investor”  within the meaning of Rule
501(a)(1),  (2), (3) or (7) of Regulation D under the 1933 Act, written  certifications from the Holder of
the  Certificate  desiring  to  effect  the  transfer,  and from  such  Holder’s  prospective  transferee,
substantially  in the forms  attached to the Agreement as Exhibit F-1 or F-2, as  applicable,  and (ii) if
requested  by the  Trustee,  an Opinion  of  Counsel  satisfactory  to it that such  transfer  may be made
without  such  registration  or  qualification  (which  Opinion of Counsel  shall not be an expense of the
Trust Fund or of the  Seller,  the  Trustee  or the  Servicer  in their  respective  capacities  as such),
together with copies of the written  certification(s) of the Holder of the Certificate  desiring to effect
the transfer  and/or such  Holder’s  prospective  transferee  upon which such Opinion of Counsel is based.
None of the  Seller or the  Trustee  is  obligated  to  register  or  qualify  the  Class of  Certificates
specified  on the face  hereof  under the 1933 Act or any other  securities  law or to take any action not
otherwise  required under the Agreement to permit the transfer of such Certificates  without  registration
or  qualification.  Any Holder  desiring  to effect a transfer  of this  Certificate  shall be required to
indemnify the Trustee,  the Seller and the Servicer  against any liability that may result if the transfer
is not so exempt or is not made in accordance with such federal and state laws.

                  No transfer  of this Class  [I][II]-XP  Certificate  will be made unless the Trustee has
received  either (i) opinion of counsel for the  benefit of the  Trustee and the  Servicer  and which they
may rely which is satisfactory to the Trustee that the purchase of this  certificate is permissible  under
local law, will not constitute or result in a non-exempt  prohibited  transaction under Section 406 of the
Employee  Retirement Income Security Act of 1974, as amended  (“ERISA”),  and Section 4975 of the Internal
Revenue Code,  as amended (the “Code”) and will not subject the Servicer or the Trustee to any  obligation
or liability in addition to those  undertaken in the  Agreement or (ii) a  representation  letter  stating
that the  transferee is not  acquiring  directly or  indirectly  by, or on behalf of, an employee  benefit
plan or other retirement  arrangement (a "Plan") that is subject to Title I of ERISA,  and/or Section 4975
of the Code, or by a person using "plan assets" of a Plan.

                  This  Certificate is one of a duly authorized  issue of  Certificates  designated as set
forth on the face hereof (the  “Certificates”).  The Certificates,  in the aggregate,  evidence the entire
beneficial ownership interest in the Trust Fund formed pursuant to the Agreement.

                  The Certificateholder,  by its acceptance of this Certificate,  agrees that it will look
solely  to  the  Trust  Fund  for  payment   hereunder   and  that  the  Trustee  is  not  liable  to  the
Certificateholders  for any  amount  payable  under  this  Certificate  or the  Agreement  or,  except  as
expressly provided in the Agreement, subject to any liability under the Agreement.

                  This  Certificate  does not purport to summarize  the Agreement and reference is made to
the Agreement for the  interests,  rights and  limitations  of rights,  benefits,  obligations  and duties
evidenced hereby, and the rights, duties and immunities of the Trustee.

                  The Agreement  permits,  with certain  exceptions  therein  provided:  (i) the amendment
thereof and the  modification  of the rights and  obligations of the Seller,  the Servicer and the Trustee
and the rights of the  Certificateholders  under the Agreement  from time to time by EMC, the Seller,  the
Servicer  and the  Trustee,  and (ii) the  amendment  thereof by the  Servicer  and the  Trustee  with the
consent of the Holders of Certificates,  evidencing  Fractional  Undivided Interests  aggregating not less
than 51% of the Trust Fund (or in certain cases,  Holders of Certificates of affected  Classes  evidencing
such percentage of the Fractional  Undivided  Interests  thereof).  Any such consent by the Holder of this
Certificate  shall  be  conclusive  and  binding  on such  Holder  and  upon all  future  Holders  of this
Certificate  and of any  Certificate  issued upon the  transfer  hereof or in lieu  hereof  whether or not
notation of such consent is made upon this  Certificate.  The Agreement also permits the amendment thereof
in certain limited circumstances, without the consent of the Holders of any of the Certificates.

                  As provided in the Agreement and subject to certain  limitations  therein set forth, the
transfer of this  Certificate  will be registered with the Trustee upon surrender of this  Certificate for
registration  of transfer at the offices or agencies  maintained  by the Trustee for such  purposes,  duly
endorsed by, or accompanied by a written  instrument of transfer in form  satisfactory to the Trustee duly
executed by the Holder hereof or such Holder’s  attorney duly authorized in writing,  and thereupon one or
more new  Certificates  in authorized  denominations  representing a like aggregate  Fractional  Undivided
Interest will be issued to the designated transferee.

                  The  Certificates  are issuable only as registered  Certificates  without coupons in the
Classes  and  denominations  specified  in the  Agreement.  As provided  in the  Agreement  and subject to
certain  limitations  therein set forth, this Certificate is exchangeable for one or more new Certificates
evidencing the same Class and in the same aggregate  Fractional  Undivided  Interest,  as requested by the
Holder surrendering the same.

                  No service charge will be made to the  Certificateholders  for any such  registration of
transfer,  but the Trustee may require payment of a sum sufficient to cover any tax or other  governmental
charge  payable in connection  therewith.  The Seller,  the Servicer,  the Trustee and any agent of any of
them may treat the  Person in whose  name this  Certificate  is  registered  as the owner  hereof  for all
purposes,  and none of the  Seller,  the  Servicer,  the  Trustee or any such agent  shall be  affected by
notice to the contrary.

                  The  obligations  created by the  Agreement  and the Trust Fund created  thereby  (other
than the  obligations  to make  payments to  Certificateholders  with  respect to the  termination  of the
Agreement)  shall  terminate  upon the  earlier of (i) the later of the  mailing  of the final  payment or
other  liquidation  (or Advance with respect  thereto) of the last  Mortgage  Loan  remaining in the Trust
Fund or the  disposition of all property  acquired upon  foreclosure or deed in lieu of foreclosure of any
Mortgage  Loan,  or (ii) the optional  repurchase  by the party named in the Agreement of all the Mortgage
Loans and all related REO Property  remaining in the Trust in accordance  with the terms of the Agreement.
Such optional  repurchase  may be made only if (i) the Stated  Principal  Balance of the Mortgage Loans in
a Loan  Group at the time of any such  repurchase  is less than 10% of the  Cut-off  Date  Balance of such
Mortgage  Loans or (ii) the  Depositor,  based upon an Opinion of Counsel  addressed to the  Depositor and
the Trustee has  determined  that the REMIC status of any REMIC under the  Agreement has been lost or that
a  substantial  risk exists that such REMIC status will be lost for the  then-current  taxable  year.  The
exercise of such right will effect the early retirement of the Certificates.  In no event,  however,  will
the Trust Fund created by the  Agreement  continue  beyond the  expiration  of 21 years after the death of
certain persons identified in the Agreement.

                  Unless  this  Certificate  has been  countersigned  by an  authorized  signatory  of the
Trustee by manual  signature,  this  Certificate  shall not be entitled to any benefit under the Agreement
or be valid for any purpose.





--------------------------------------------------------------------------------





                  IN WITNESS WHEREOF, the Trustee has caused this Certificate to be duly executed.

Dated: September 29, 2006                            WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Not in its  individual  capacity  but solely
                                                              as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory


                                           CERTIFICATE OF AUTHENTICATION

                  This is one of the Class  [I][II]-XP  Certificates  referred to in the  within-mentioned
Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION
                                                              Authorized  signatory  of Wells  Fargo Bank,
                                                              National    Association,    not    in    its
                                                              individual capacity but solely as Trustee


                                                              By:_________________________________________
                                                                                Authorized Signatory





--------------------------------------------------------------------------------





                                                ASSIGNMENT

                  FOR VALUE RECEIVED,  the  undersigned  hereby  sell(s),  assign(s) and transfer(s)  unto
__________________________________  (Please print or typewrite name and address  including postal zip code
of assignee) a Fractional  Undivided  Interest evidenced by the within Mortgage  Pass-Through  Certificate
and hereby  authorizes  the  transfer of  registration  of such  interest  to assignee on the  Certificate
Register of the Trust Fund.

                  I (We) further  direct the  Certificate  Registrar to issue a new  Certificate of a like
denomination  and Class,  to the above  named  assignee  and deliver  such  Certificate  to the  following
address:




Dated:
                                                              ____________________________________________
                                                              Signature by or on behalf of assignor



                                                              ____________________________________________
                                                              Signature Guaranteed



                                        DISTRIBUTION INSTRUCTIONS

                  The assignee should include the following for purposes of distribution:

                  Distributions  shall be made, by wire transfer or otherwise,  in  immediately  available
funds to  _________________________________  for the account of  _________________________  account number
_____________,  or, if mailed by check, to  ______________________________.  Applicable  statements should
be mailed to _____________________________________________.

                  This information is provided by    __________________,  the  assignee  named  above,  or
________________________, as its agent.






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT B

                                          MORTGAGE LOAN SCHEDULE



                 LOAN_SEQ                    Group                    Product                                   CURRENT_BALANCE          PAYMENT


--------------------------------------------------------------------------------


      1          16293812                  GR1. MTA                   MTA NEGAM                                       404912.42          1025.58
      2          16291148                  GR1. MTA                   MTA NEGAM                                       320330.04          1182.78
      3          16291161                  GR1. MTA                   MTA NEGAM                                          307000           929.67
      4          16422711                  GR1. MTA                   MTA NEGAM                                          242500           896.33
      5          16422748                  GR1. MTA                   MTA NEGAM                                          420000             1062
      6          16422699                  GR1. MTA                   MTA NEGAM                                       288510.08           730.75
      7          16422651                  GR1. MTA                   MTA NEGAM                                          168500           541.96
      8          16422669                  GR1. MTA                   MTA NEGAM                                          235000           594.21
      9          16419540                  GR1. MTA                   MTA NEGAM                                          270000           817.63
     10          16296307                  GR1. MTA                   MTA NEGAM                                          720000          2315.81
     11          16297671           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 296739.99          1233.34
     12          16302165                  GR1. MTA                   MTA NEGAM                                          272000           874.86
     13          16564426                  GR1. MTA                   MTA NEGAM                                          158000           508.19
     14          16564512                  GR1. MTA                   MTA NEGAM                                          348000          1119.31
     15          16551791                  GR1. MTA                   MTA NEGAM                                          484000          1556.74
     16          16551920                  GR1. MTA                   MTA NEGAM                                          338000          1087.14
     17          16468554           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472308          1967.95
     18          16422558                  GR1. MTA                   MTA NEGAM                                          810000          2048.13
     19          16420098                  GR1. MTA                   MTA NEGAM                                          406400          1307.14
     20          16420107                  GR1. MTA                   MTA NEGAM                                       395056.31          1273.69
     21          16419381                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
     22          16419086                  GR1. MTA                   MTA NEGAM                                          210240           676.22
     23          16419107                  GR1. MTA                   MTA NEGAM                                          408000          1235.53
     24          16419162                  GR1. MTA                   MTA NEGAM                                          209600           674.16
     25          16420687                  GR1. MTA                   MTA NEGAM                                          137500           442.25
     26          16372087                  GR1. MTA                   MTA NEGAM                                       489169.34          1238.99
     27          16420439                  GR1. MTA                   MTA NEGAM                                          296000          1094.08
     28          16420191                  GR1. MTA                   MTA NEGAM                                       511132.05          1294.62
     29          16420218                  GR1. MTA                   MTA NEGAM                                          435000          1607.84
     30          16372038                  GR1. MTA                   MTA NEGAM                                       530732.21          1711.12
     31          16420301                  GR1. MTA                   MTA NEGAM                                          441600          1420.36
     32          16372005                  GR1. MTA                   MTA NEGAM                                          357600          1321.76
     33          16420169                  GR1. MTA                   MTA NEGAM                                          452000          1453.81
     34          16420183                  GR1. MTA                   MTA NEGAM                                          275200           695.86
     35          16372028                  GR1. MTA                   MTA NEGAM                                       446184.15          1438.53
     36          16420020           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    376000             1410
     37          16371998                  GR1. MTA                   MTA NEGAM                                          205000           757.72
     38          16420094                  GR1. MTA                   MTA NEGAM                                          559200          1798.61
     39          16392598                  GR1. MTA                   MTA NEGAM                                          534400          1351.26
     40          16392611                  GR1. MTA                   MTA NEGAM                                          192750           712.44
     41          16371985                  GR1. MTA                   MTA NEGAM                                       198462.99           502.68
     42          16392530                  GR1. MTA                   MTA NEGAM                                          460000          1163.14
     43          16392543                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
     44          16392565                  GR1. MTA                   MTA NEGAM                                       359509.83          1090.17
     45          16392572                  GR1. MTA                   MTA NEGAM                                          552800          1778.02
     46          16392573                  GR1. MTA                   MTA NEGAM                                          220000           707.61
     47          16392438                  GR1. MTA                   MTA NEGAM                                          640000          2058.49
     48          16392472                  GR1. MTA                   MTA NEGAM                                       438951.46          1415.21
     49          16392477                  GR1. MTA                   MTA NEGAM                                       212730.75           790.06
     50          16329814                  GR1. MTA                   MTA NEGAM                                       614532.03           1981.3
     51          16326957                  GR1. MTA                   MTA NEGAM                                       557550.68          1415.99
     52          16229989           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    311920          1494.62
     53          16229955                  GR1. MTA                   MTA NEGAM                                       179571.04           578.96
     54          16229956           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 220469.79          1053.79
     55          16227868           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 424290.07          1939.82
     56          16358253                  GR1. MTA                   MTA NEGAM                                          176250           651.45
     57          16544446                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
     58          16544448                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
     59          16545022           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    464000          1836.67
     60          16545062                  GR1. MTA                   MTA NEGAM                                          128800           325.68
     61          16545076                  GR1. MTA                   MTA NEGAM                                          427000           1373.4
     62          16545109                  GR1. MTA                   MTA NEGAM                                          224000            566.4
     63          16545116                  GR1. MTA                   MTA NEGAM                                          368000          1183.63
     64          16545120                  GR1. MTA                   MTA NEGAM                                          449250          1135.96
     65          16545126           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    546964           2557.5
     66          16545146                  GR1. MTA                   MTA NEGAM                                          412500          1524.68
     67          16545148                  GR1. MTA                   MTA NEGAM                                          432000          1389.48
     68          16545156                  GR1. MTA                   MTA NEGAM                                       295498.22           748.45
     69          16545164                  GR1. MTA                   MTA NEGAM                                          402250          1486.79
     70          16545173                  GR1. MTA                   MTA NEGAM                                       353795.33           896.12
     71          16545189                  GR1. MTA                   MTA NEGAM                                       411301.56          1041.77
     72          16545206                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
     73          16545291                  GR1. MTA                   MTA NEGAM                                          420000             1062
     74          16544293                  GR1. MTA                   MTA NEGAM                                          519920          1672.27
     75          16544303                  GR1. MTA                   MTA NEGAM                                          199000           503.18
     76          16544340                  GR1. MTA                   MTA NEGAM                                          435000          1099.92
     77          16544379                  GR1. MTA                   MTA NEGAM                                          264750           851.54
     78          16544404                  GR1. MTA                   MTA NEGAM                                       291304.14           939.19
     79          16544406                  GR1. MTA                   MTA NEGAM                                          528000          1335.08
     80          16390351                  GR1. MTA                   MTA NEGAM                                       501380.36          1856.97
     81          16390410                  GR1. MTA                   MTA NEGAM                                          292000           939.19
     82          16390437                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
     83          16390455                  GR1. MTA                   MTA NEGAM                                          460000          1163.14
     84          16390498                  GR1. MTA                   MTA NEGAM                                       205070.04           661.29
     85          16390501                  GR1. MTA                   MTA NEGAM                                       997567.06          3216.23
     86          16390537                  GR1. MTA                   MTA NEGAM                                          377600          1143.47
     87          16392312                  GR1. MTA                   MTA NEGAM                                       299391.14          1108.86
     88          16392317                  GR1. MTA                   MTA NEGAM                                          344000           869.82
     89          16392362                  GR1. MTA                   MTA NEGAM                                          377000           953.27
     90          16392372                  GR1. MTA                   MTA NEGAM                                          363200          1168.19
     91          16544237                  GR1. MTA                   MTA NEGAM                                          360000           1157.9
     92          16544117                  GR1. MTA                   MTA NEGAM                                          440000          1112.57
     93          16544127                  GR1. MTA                   MTA NEGAM                                          312000           788.91
     94          16544135                  GR1. MTA                   MTA NEGAM                                          272000           874.86
     95          16544805                  GR1. MTA                   MTA NEGAM                                          432000          1389.48
     96          16544806           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    476000          2280.83
     97          16544983                  GR1. MTA                   MTA NEGAM                                          387900           980.83
     98          16544986                  GR1. MTA                   MTA NEGAM                                          375200           1206.8
     99          16544922           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000           715.01
    100          16544923           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    395900          1484.63
    101          16544941                  GR1. MTA                   MTA NEGAM                                          360000           910.29
    102          16544943           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    424000          1766.67
    103          16544956                  GR1. MTA                   MTA NEGAM                                          424000          1283.99
    104          16543609           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    179440            691.6
    105          16543620           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    293600          1101.01
    106          16543633           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    468000          1803.76
    107          16543637           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388000          1495.42
    108          16543638           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    230400          1152.01
    109          16543641                  GR1. MTA                   MTA NEGAM                                          528000          1698.26
    110          16543649           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    244504           942.36
    111          16543663           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    100000           447.92
    112          16543508           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    444000           1942.5
    113          16543530                  GR1. MTA                   MTA NEGAM                                          444000          1122.68
    114          16543694           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    617200          2571.67
    115          16544830                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
    116          16544834                  GR1. MTA                   MTA NEGAM                                          224000            566.4
    117          16539909                  GR1. MTA                   MTA NEGAM                                          267800           861.36
    118          16539915                  GR1. MTA                   MTA NEGAM                                          532800           1713.7
    119          16539932                  GR1. MTA                   MTA NEGAM                                          608750          1539.27
    120          16539848           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    279900          1253.72
    121          16539943                  GR1. MTA                   MTA NEGAM                                          104000           334.51
    122          16539946           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2395.84
    123          16539948                  GR1. MTA                   MTA NEGAM                                          452228          1454.55
    124          16539952           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196800           676.51
    125          16539852           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392000          1633.33
    126          16543555           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          1475.01
    127          16543556                  GR1. MTA                   MTA NEGAM                                          234800           593.71
    128          16543561                  GR1. MTA                   MTA NEGAM                                          520000          1314.86
    129          16543570                  GR1. MTA                   MTA NEGAM                                          142400           360.07
    130          16543600                  GR1. MTA                   MTA NEGAM                                          244000           616.97
    131          16543603           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236000          1007.92
    132          16539979           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    399000          1537.82
    133          16540013                  GR1. MTA                   MTA NEGAM                                          400000          1011.43
    134          16540033           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    174400           853.84
    135          16540037           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    640000          2066.67
    136          16540051           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    796850          3735.24
    137          16540052           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    260000          1083.34
    138          16540071           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000          1511.26
    139          16418901           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          2166.67
    140          16418913                  GR1. MTA                   MTA NEGAM                                          340000           859.72
    141          16418925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    296000          1110.01
    142          16418950                  GR1. MTA                   MTA NEGAM                                          165000           609.88
    143          16418960           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    640000          2733.34
    144          16418964           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2343.76
    145          16418966                  GR1. MTA                   MTA NEGAM                                          395840          1273.18
    146          16419775                  GR1. MTA                   MTA NEGAM                                          270400           683.73
    147          16419792                  GR1. MTA                   MTA NEGAM                                          365600          1175.92
    148          16419805           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    215200           851.84
    149          16419830           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    187120           740.69
    150          16419843           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1729.17
    151          16419852                  GR1. MTA                   MTA NEGAM                                          396000           1273.7
    152          16422330           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532668          2108.48
    153          16422343           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1741.67
    154          16422349           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    184000           766.67
    155          16422352                  GR1. MTA                   MTA NEGAM                                          473600          1523.29
    156          16422362           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    273007           910.03
    157          16422363                  GR1. MTA                   MTA NEGAM                                          576000          1456.46
    158          16422385                  GR1. MTA                   MTA NEGAM                                          440000          1415.22
    159          16422301                  GR1. MTA                   MTA NEGAM                                          424000          1363.75
    160          16422408           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    414400          1554.01
    161          16422427                  GR1. MTA                   MTA NEGAM                                          252000            637.2
    162          16422305                  GR1. MTA                   MTA NEGAM                                          416000          1338.02
    163          16422433                  GR1. MTA                   MTA NEGAM                                          359960           910.19
    164          16422446                  GR1. MTA                   MTA NEGAM                                          158400           585.48
    165          16422455           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          1966.67
    166          16422460                  GR1. MTA                   MTA NEGAM                                          452000          1453.82
    167          16467896           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    312000          1365.01
    168          16467900           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 228569.99          1021.26
    169          16467904                  GR1. MTA                   MTA NEGAM                                          199999           643.28
    170          16467932           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000           975.01
    171          16467934                  GR1. MTA                   MTA NEGAM                                          480000          1213.71
    172          16467943           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324800          1184.17
    173          16467955           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    311200          1426.34
    174          16467984                  GR1. MTA                   MTA NEGAM                                          184000           591.82
    175          16467994                  GR1. MTA                   MTA NEGAM                                          297160           751.39
    176          16467999           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    469360          1760.11
    177          16468023           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164000           683.34
    178          16467884           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    417600           1696.5
    179          16401736           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 319195.99          1359.84
    180          16401750                  GR1. MTA                   MTA NEGAM                                          234400           753.93
    181          16401768                  GR1. MTA                   MTA NEGAM                                          327000           826.84
    182          16401769           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    466800           2139.5
    183          16401779           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    501600          2037.76
    184          16401793           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000             2350
    185          16401801           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    316000          1316.67
    186          16401653                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
    187          16401819                  GR1. MTA                   MTA NEGAM                                          860000           3072.3
    188          16401825           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    493228           2568.9
    189          16403796           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188132           803.49
    190          16403803                  GR1. MTA                   MTA NEGAM                                          208000           525.95
    191          16403815                  GR1. MTA                   MTA NEGAM                                          520000          1672.53
    192          16403820           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    596000          2731.67
    193          16403831                  GR1. MTA                   MTA NEGAM                                          649600          1642.56
    194          16403834           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    270000          1096.88
    195          16403835                  GR1. MTA                   MTA NEGAM                                          404000          1223.42
    196          16403836           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    144800           497.76
    197          16403840                  GR1. MTA                   MTA NEGAM                                          384000           970.97
    198          16403842                  GR1. MTA                   MTA NEGAM                                          304000           768.69
    199          16403746           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 277491.69          1381.69
    200          16403861           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1505.01
    201          16406761                  GR1. MTA                   MTA NEGAM                                          599992          1929.82
    202          16406762           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    350000          1604.17
    203          16406786                  GR1. MTA                   MTA NEGAM                                          640500          1619.55
    204          16418763                  GR1. MTA                   MTA NEGAM                                          288320           927.35
    205          16418830                  GR1. MTA                   MTA NEGAM                                          220000           666.22
    206          16418834           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    740000          2852.09
    207          16418835                  GR1. MTA                   MTA NEGAM                                          292800           941.77
    208          16418837                  GR1. MTA                   MTA NEGAM                                          716000          1810.45
    209          16418840           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    516000          2257.51
    210          16418774           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    220400          1010.17
    211          16403754                  GR1. MTA                   MTA NEGAM                                          460000          1163.14
    212          16403765                  GR1. MTA                   MTA NEGAM                                          225000           831.64
    213          16403895           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    331627          1481.71
    214          16403900                  GR1. MTA                   MTA NEGAM                                          316200          1168.74
    215          16403902           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    268000          1088.76
    216          16403915           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 190020.85           815.73
    217          16405133                  GR1. MTA                   MTA NEGAM                                          213600           540.11
    218          16418848           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    554400          2310.01
    219          16418857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000          1657.51
    220          16418863           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214000           802.51
    221          16418872           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    254400           1086.5
    222          16418874                  GR1. MTA                   MTA NEGAM                                          150000           554.43
    223          16418878                  GR1. MTA                   MTA NEGAM                                          180001           665.32
    224          16418891           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    508000          2169.59
    225          16405144                  GR1. MTA                   MTA NEGAM                                          452000          1453.82
    226          16405147                  GR1. MTA                   MTA NEGAM                                          244000           784.81
    227          16405156           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388000          1455.01
    228          16405158           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    736000          3220.01
    229          16405160                  GR1. MTA                   MTA NEGAM                                          660000          2357.81
    230          16405084                  GR1. MTA                   MTA NEGAM                                          620000          1567.71
    231          16405168           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    404000          1725.42
    232          16405184           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    584000          2494.17
    233          16405188                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
    234          16405189           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352000          1540.01
    235          16405199                  GR1. MTA                   MTA NEGAM                                          181500           649.75
    236          16405205           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2239.59
    237          16405212                  GR1. MTA                   MTA NEGAM                                          142400           458.02
    238          16405225           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    733600          3362.34
    239          16405233           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240800           928.09
    240          16405263                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
    241          16405267           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    152000           680.84
    242          16405270                  GR1. MTA                   MTA NEGAM                                          390000          1441.52
    243          16405280                  GR1. MTA                   MTA NEGAM                                          372000          1126.52
    244          16405300                  GR1. MTA                   MTA NEGAM                                         1000000          2528.57
    245          16405303                  GR1. MTA                   MTA NEGAM                                         1000000           3216.4
    246          16406663           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000          1600.01
    247          16406667                  GR1. MTA                   MTA NEGAM                                          244762            618.9
    248          16406678                  GR1. MTA                   MTA NEGAM                                          945675          3041.67
    249          16406615                  GR1. MTA                   MTA NEGAM                                          536000          1355.31
    250          16406618                  GR1. MTA                   MTA NEGAM                                          647788          1637.98
    251          16406692                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
    252          16406699                  GR1. MTA                   MTA NEGAM                                          288750          1067.28
    253          16406702           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    150000           640.63
    254          16406708           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           833.34
    255          16406718           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    295200          1291.51
    256          16406724                  GR1. MTA                   MTA NEGAM                                          244000           616.97
    257          16406726           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    463200           1833.5
    258          16406741           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    588000          2266.26
    259          16406751           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          1917.51
    260          16540887                  GR1. MTA                   MTA NEGAM                                          285000          1053.42
    261          16540893                  GR1. MTA                   MTA NEGAM                                          300000           758.57
    262          16323564                  GR1. MTA                   MTA NEGAM                                       307266.02           990.65
    263          16401690           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300000          1125.01
    264          16401699                  GR1. MTA                   MTA NEGAM                                          252000           810.54
    265          16401700           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    331160          1138.37
    266          16401701           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    234144           951.22
    267          16401702           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    428000          1917.09
    268          16401707                  GR1. MTA                   MTA NEGAM                                          576800          1458.48
    269          16401718                  GR1. MTA                   MTA NEGAM                                          597600          1922.12
    270          16401625           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    272000             1105
    271          16401730                  GR1. MTA                   MTA NEGAM                                          290400           934.05
    272          16400355           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1708.34
    273          16400358           GR2. Secure Option Arms           5YR LIBOR NEGAM                                     90000           403.13
    274          16400361           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    516000          2096.26
    275          16401679                  GR1. MTA                   MTA NEGAM                                          212000           681.88
    276          16401680           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    350000          1385.42
    277          16401681           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1400.84
    278          16401683           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    633750          2772.66
    279          16392915           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 236589.99           885.01
    280          16392918           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          2212.51
    281          16392930           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    280000          1283.34
    282          16392934                  GR1. MTA                   MTA NEGAM                                          627920          1587.74
    283          16392938                  GR1. MTA                   MTA NEGAM                                          394400          1268.55
    284          16392941           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000             1615
    285          16392942           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    271920          1076.35
    286          16392944           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    225000           984.38
    287          16392954           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 202103.99           756.01
    288          16392862                  GR1. MTA                   MTA NEGAM                                       307078.54           777.79
    289          16392955           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1500.01
    290          16392957                  GR1. MTA                   MTA NEGAM                                          408000          1312.29
    291          16392980           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    179350           822.03
    292          16392982           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    155000           500.53
    293          16392983           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    312000          1397.51
    294          16392991           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    325600          1424.51
    295          16392993                  GR1. MTA                   MTA NEGAM                                          175920           444.83
    296          16394487           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    489600          2448.01
    297          16394493           GR2. Secure Option Arms           5YR LIBOR NEGAM                                     73600           299.01
    298          16394494           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    692000          3027.51
    299          16394497           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    468000          1755.01
    300          16394501                  GR1. MTA                   MTA NEGAM                                          611992          1547.46
    301          16394508           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 506863.99          2001.34
    302          16394512                  GR1. MTA                   MTA NEGAM                                          383920          1162.61
    303          16394516           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    415960          1603.18
    304          16394518           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000             1760
    305          16394520                  GR1. MTA                   MTA NEGAM                                          336800           851.62
    306          16394326                  GR1. MTA                   MTA NEGAM                                       271351.81           874.86
    307          16395027           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    403900          1851.21
    308          16394302                  GR1. MTA                   MTA NEGAM                                          337108          1084.27
    309          16394304           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1543.75
    310          16394544           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    212800           886.67
    311          16394345           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    385400          1324.82
    312          16394557           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    348000          1413.76
    313          16394355                  GR1. MTA                   MTA NEGAM                                       403510.51          1304.57
    314          16395028           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    210700           877.92
    315          16395071                  GR1. MTA                   MTA NEGAM                                          212000           536.06
    316          16395073                  GR1. MTA                   MTA NEGAM                                       279618.75           847.92
    317          16395076           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364000          1327.09
    318          16395097           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196000           857.51
    319          16395100           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196800           799.51
    320          16395106                  GR1. MTA                   MTA NEGAM                                          496000          1254.17
    321          16395111                  GR1. MTA                   MTA NEGAM                                          352000          1132.18
    322          16395117                  GR1. MTA                   MTA NEGAM                                          280000            900.6
    323          16395124                  GR1. MTA                   MTA NEGAM                                          350400           886.01
    324          16400277                  GR1. MTA                   MTA NEGAM                                          623200          2004.46
    325          16400279           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 133508.94           582.65
    326          16400282           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1397.51
    327          16400295           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200800           920.34
    328          16400309                  GR1. MTA                   MTA NEGAM                                          495000          1768.36
    329          16400317           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 360097.99          1571.51
    330          16400322           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    600000             2750
    331          16400327           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    169600           724.34
    332          16400333                  GR1. MTA                   MTA NEGAM                                          268000           990.59
    333          16400338           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412800          1806.01
    334          16400136                  GR1. MTA                   MTA NEGAM                                          512000          1646.79
    335          16395127           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    524000          2128.76
    336          16395137           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2135.42
    337          16395146                  GR1. MTA                   MTA NEGAM                                          368000           930.52
    338          16395152                  GR1. MTA                   MTA NEGAM                                          180000           578.96
    339          16395158           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 366513.08          1409.09
    340          16395163           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    624000          2730.01
    341          16395047           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    509270          2434.17
    342          16395167           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    650000          2911.46
    343          16395049           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    680000          3258.33
    344          16395171           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    162825           678.44
    345          16395173           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    177000           663.76
    346          16395178           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    584000          2737.51
    347          16395182                  GR1. MTA                   MTA NEGAM                                       538713.14          1736.86
    348          16395186                  GR1. MTA                   MTA NEGAM                                       530255.56          1343.07
    349          16395190           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1503.34
    350          16395196           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    333600          1390.01
    351          16396954           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000          1485.01
    352          16396967                  GR1. MTA                   MTA NEGAM                                          316000           799.03
    353          16396969           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    270000          1040.63
    354          16396970           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    232000           942.51
    355          16396972                  GR1. MTA                   MTA NEGAM                                          209600           529.99
    356          16396974           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    390000          1462.51
    357          16396976           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    435000          1767.19
    358          16396917                  GR1. MTA                   MTA NEGAM                                          392000            991.2
    359          16396992           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196000           775.84
    360          16396995           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    375992          1762.47
    361          16397000           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    528000          2640.01
    362          16397009                  GR1. MTA                   MTA NEGAM                                          160000           514.63
    363          16397015           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 283105.99          1147.26
    364          16397017           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    504000          2257.51
    365          16397018                  GR1. MTA                   MTA NEGAM                                          337500          1247.47
    366          16397024                  GR1. MTA                   MTA NEGAM                                          381200          1226.09
    367          16397029           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000          1395.01
    368          16397031           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          1966.67
    369          16396935           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  168192.5            612.5
    370          16397035           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    113200           518.84
    371          16397051                  GR1. MTA                   MTA NEGAM                                          384000           1235.1
    372          16400172                  GR1. MTA                   MTA NEGAM                                          236800           761.65
    373          16400176           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    215200          1031.17
    374          16400180           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000          1608.76
    375          16400192                  GR1. MTA                   MTA NEGAM                                       441445.49          1423.26
    376          16400209           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 308769.99          1443.76
    377          16400217           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    213500           956.31
    378          16400219                  GR1. MTA                   MTA NEGAM                                          252000            637.2
    379          16400226           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    264000          1155.01
    380          16400233           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    464000          2175.01
    381          16400236                  GR1. MTA                   MTA NEGAM                                          420000             1062
    382          16400237                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
    383          16400242           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    331200          1380.01
    384          16400247                  GR1. MTA                   MTA NEGAM                                          444000          1122.69
    385          16400107           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324810          1518.75
    386          16400250           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    309028             1352
    387          16400256           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    181176           717.16
    388          16400267           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    356000          1335.01
    389          16400273           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    232000           966.67
    390          16389880                  GR1. MTA                   MTA NEGAM                                          404000          1021.54
    391          16389883                  GR1. MTA                   MTA NEGAM                                          348000          1119.31
    392          16389884           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 480397.99          2096.51
    393          16389895           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 332829.99          1383.34
    394          16389899           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          2275.01
    395          16389905           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    220000           756.26
    396          16389907                  GR1. MTA                   MTA NEGAM                                          146000            469.6
    397          16389917                  GR1. MTA                   MTA NEGAM                                          388000          1247.97
    398          16376404                  GR1. MTA                   MTA NEGAM                                          368000          1183.63
    399          16376468                  GR1. MTA                   MTA NEGAM                                       239428.06           771.94
    400          16376470           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          1720.84
    401          16376471           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336000             1435
    402          16376498           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308000          1411.67
    403          16376501                  GR1. MTA                   MTA NEGAM                                          464000          1173.26
    404          16376503           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    439920           2016.3
    405          16376520           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 561399.99          2333.34
    406          16376790                  GR1. MTA                   MTA NEGAM                                          196000           630.42
    407          16376798                  GR1. MTA                   MTA NEGAM                                          211200           780.64
    408          16376799           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240000              950
    409          16376804           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    482400           1909.5
    410          16376808                  GR1. MTA                   MTA NEGAM                                       311256.48          1003.52
    411          16376812           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    401600          1673.34
    412          16376813                  GR1. MTA                   MTA NEGAM                                          742500          2388.18
    413          16376814           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 421049.99          1837.51
    414          16376817           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    241000           979.07
    415          16376819           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    146000           699.59
    416          16376821                  GR1. MTA                   MTA NEGAM                                          920000          2326.28
    417          16376824           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    417600          1740.01
    418          16376826           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    315960          1250.68
    419          16376829                  GR1. MTA                   MTA NEGAM                                       351659.97          1133.78
    420          16376832           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    108000           506.26
    421          16376835           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    219600           915.01
    422          16376839           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288800          1083.01
    423          16376840           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 328819.99          1537.51
    424          16376845                  GR1. MTA                   MTA NEGAM                                          452000          1142.91
    425          16376848           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324000           1282.5
    426          16376851                  GR1. MTA                   MTA NEGAM                                          304000          1123.65
    427          16376857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    110400           529.01
    428          16376859           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    345600          1404.01
    429          16376875                  GR1. MTA                   MTA NEGAM                                          472000          1193.49
    430          16376880                  GR1. MTA                   MTA NEGAM                                          246400           623.04
    431          16376881           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 215537.49          1007.82
    432          16376766                  GR1. MTA                   MTA NEGAM                                       239428.07           771.93
    433          16376883                  GR1. MTA                   MTA NEGAM                                          526350          1692.95
    434          16376886           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    210400          1030.09
    435          16376896           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    604000          2453.76
    436          16376902                  GR1. MTA                   MTA NEGAM                                          500000          1264.29
    437          16376904           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1673.76
    438          16376905           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000             1520
    439          16376788           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    190475           790.08
    440          16376909           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    488000          1575.84
    441          16376912                  GR1. MTA                   MTA NEGAM                                       454913.32          1466.68
    442          16377576           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1776.67
    443          16377937                  GR1. MTA                   MTA NEGAM                                       394258.21          1271.12
    444          16377938           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1200.01
    445          16377941                  GR1. MTA                   MTA NEGAM                                          333600           843.53
    446          16377952           GR2. Secure Option Arms           5YR LIBOR NEGAM                                     80000           283.34
    447          16377903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    226164             1081
    448          16377960                  GR1. MTA                   MTA NEGAM                                       423281.22          1072.11
    449          16377964                  GR1. MTA                   MTA NEGAM                                         1750000          4850.52
    450          16377967                  GR1. MTA                   MTA NEGAM                                          376000           950.74
    451          16377971           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388000          1293.34
    452          16377982           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1464.59
    453          16377989           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    147969           661.13
    454          16377993           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    968000          4739.17
    455          16377998           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    656000          2801.67
    456          16377999                  GR1. MTA                   MTA NEGAM                                          645000          1630.93
    457          16378001                  GR1. MTA                   MTA NEGAM                                          536000          1723.99
    458          16378007                  GR1. MTA                   MTA NEGAM                                          222800           563.37
    459          16378009           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    105600           506.01
    460          16378011                  GR1. MTA                   MTA NEGAM                                          139120           351.78
    461          16378014           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 388247.99          1694.36
    462          16378022           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          1868.76
    463          16378029           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 597489.99          2483.34
    464          16378041           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 398593.99          1739.51
    465          16378054           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    174400           708.51
    466          16377934           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 449069.87          2146.43
    467          16382515                  GR1. MTA                   MTA NEGAM                                          424000          1363.75
    468          16382560           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    274400          1114.76
    469          16382561           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    276000          1063.76
    470          16382563           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    298960          1152.25
    471          16382568           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000          1950.01
    472          16382571           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    166000            639.8
    473          16382575           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1879.17
    474          16382591           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 195054.41           770.17
    475          16382598           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    424000          1987.51
    476          16382601           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    201600           945.01
    477          16382604                  GR1. MTA                   MTA NEGAM                                       414496.14          1049.86
    478          16382605                  GR1. MTA                   MTA NEGAM                                          556000          1405.88
    479          16382611           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    429600          2013.76
    480          16382527                  GR1. MTA                   MTA NEGAM                                          225600           725.62
    481          16382621           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188000           900.84
    482          16382628           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    246400          1103.67
    483          16382663           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          2017.09
    484          16382664           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    488000          2389.17
    485          16382689           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    158360           626.85
    486          16382691                  GR1. MTA                   MTA NEGAM                                          484000          1556.74
    487          16382698                  GR1. MTA                   MTA NEGAM                                          471992          1518.12
    488          16382699                  GR1. MTA                   MTA NEGAM                                       283242.46           913.46
    489          16382701           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 321601.99          1370.09
    490          16382703           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    157600           705.92
    491          16382706                  GR1. MTA                   MTA NEGAM                                          284000           718.12
    492          16382712           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 349671.99          1526.01
    493          16382714           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    368920          1686.67
    494          16383792                  GR1. MTA                   MTA NEGAM                                       349260.06          1250.36
    495          16383793           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    399000          1537.82
    496          16383802           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    223200            883.5
    497          16383803                  GR1. MTA                   MTA NEGAM                                          504000           1274.4
    498          16383741                  GR1. MTA                   MTA NEGAM                                       454913.32          1466.68
    499          16383804           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    191669           798.63
    500          16383805           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000             2350
    501          16383815                  GR1. MTA                   MTA NEGAM                                          636000          2045.63
    502          16383817                  GR1. MTA                   MTA NEGAM                                       270852.99           873.26
    503          16383743           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000             2350
    504          16383744           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    573600          2569.25
    505          16383835           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 230721.36           815.11
    506          16383837           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    508000          2487.09
    507          16383842                  GR1. MTA                   MTA NEGAM                                          281200           904.46
    508          16383848           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  194748.8           831.74
    509          16383854           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    368519          1723.13
    510          16383859           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    672000          3010.01
    511          16383757                  GR1. MTA                   MTA NEGAM                                          581600          1470.61
    512          16383874           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1833.34
    513          16383875                  GR1. MTA                   MTA NEGAM                                          204000           656.15
    514          16383891           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164000           734.59
    515          16383900                  GR1. MTA                   MTA NEGAM                                          236800           761.65
    516          16383904                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
    517          16383909           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400600          1669.17
    518          16383915           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 296649.77          1048.02
    519          16383916           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1487.09
    520          16383919           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236800           986.67
    521          16383921           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    447920          1866.34
    522          16383924                  GR1. MTA                   MTA NEGAM                                          442500          1635.57
    523          16383928           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    355531          1518.42
    524          16383930           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    668000          2783.34
    525          16383937           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 177442.49           719.07
    526          16383942           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250000           989.59
    527          16383944           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    201600           819.01
    528          16383783           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372930           1627.5
    529          16383948                  GR1. MTA                   MTA NEGAM                                          440000          1112.57
    530          16386836                  GR1. MTA                   MTA NEGAM                                          483960          1556.61
    531          16386884                  GR1. MTA                   MTA NEGAM                                          340000          1093.58
    532          16386885                  GR1. MTA                   MTA NEGAM                                       520756.04          1678.96
    533          16386886           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    212000           817.09
    534          16386891                  GR1. MTA                   MTA NEGAM                                       189206.47            700.8
    535          16386840           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    166600           676.81
    536          16386897           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    180000           731.26
    537          16386901                  GR1. MTA                   MTA NEGAM                                          632000          2257.78
    538          16386903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 243859.62          1169.17
    539          16386904           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    355520          1333.21
    540          16386910           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 673691.19          2800.01
    541          16386922           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1750.01
    542          16386933           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    278400          1247.01
    543          16386935           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1970.84
    544          16386942                  GR1. MTA                   MTA NEGAM                                       260976.59           841.41
    545          16386948           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188000           920.42
    546          16386949                  GR1. MTA                   MTA NEGAM                                          264000           667.54
    547          16386973           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1200.01
    548          16386864           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    356800          1635.33
    549          16386990           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 220162.56           919.26
    550          16386991           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 206514.99           772.51
    551          16386993           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    600000          2437.51
    552          16386997                  GR1. MTA                   MTA NEGAM                                          784000           1982.4
    553          16387002           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284000          1153.76
    554          16387011           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    202704           865.72
    555          16387012           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    465500          2133.55
    556          16387016           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    319840          1465.94
    557          16387018           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    220800             1081
    558          16387020                  GR1. MTA                   MTA NEGAM                                       327218.35          1054.98
    559          16387026           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1759.59
    560          16387032           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    636000          3113.75
    561          16389925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214800           827.88
    562          16389788                  GR1. MTA                   MTA NEGAM                                       302878.68           767.15
    563          16389929           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    508000          2328.34
    564          16389932           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    286400          1074.01
    565          16389937           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    157600           722.34
    566          16389943                  GR1. MTA                   MTA NEGAM                                          207200           666.44
    567          16389948           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    492000             2255
    568          16392902           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    163960           666.09
    569          16392903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    467920          1900.93
    570          16388536                  GR1. MTA                   MTA NEGAM                                          650000          1643.57
    571          16388537           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    226000           753.34
    572          16388541                  GR1. MTA                   MTA NEGAM                                          261850           662.11
    573          16388544                  GR1. MTA                   MTA NEGAM                                          504000          1621.07
    574          16388553           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    575200          2456.59
    575          16388557                  GR1. MTA                   MTA NEGAM                                       447240.53           1132.8
    576          16388564                  GR1. MTA                   MTA NEGAM                                          174400           560.94
    577          16388571                  GR1. MTA                   MTA NEGAM                                          288000           926.33
    578          16388576           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    410000          1537.51
    579          16388587                  GR1. MTA                   MTA NEGAM                                          348000          1119.31
    580          16388591           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1690.01
    581          16388592                  GR1. MTA                   MTA NEGAM                                          472000          1518.14
    582          16388597           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    158350           725.78
    583          16388605           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2291.67
    584          16388608           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    157200            720.5
    585          16388497                  GR1. MTA                   MTA NEGAM                                          272500           876.47
    586          16388620           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    147600           645.76
    587          16388499                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
    588          16388505                  GR1. MTA                   MTA NEGAM                                          464000          1492.41
    589          16388641                  GR1. MTA                   MTA NEGAM                                          372800           942.65
    590          16388513           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    292000           1277.5
    591          16388652           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    298856          1432.02
    592          16388661                  GR1. MTA                   MTA NEGAM                                          482400          1551.59
    593          16388662           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 509269.99          2381.26
    594          16388667           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1503.34
    595          16389745                  GR1. MTA                   MTA NEGAM                                          440000          1415.21
    596          16389806           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1503.34
    597          16389748                  GR1. MTA                   MTA NEGAM                                          407200          1309.72
    598          16389810           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 453129.99          1883.34
    599          16389811           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    264000          1100.01
    600          16389812           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251000           993.55
    601          16389813                  GR1. MTA                   MTA NEGAM                                       100906.22           361.25
    602          16389816           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    263280          1179.28
    603          16389821           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    229372          1048.67
    604          16389825                  GR1. MTA                   MTA NEGAM                                          251200           635.18
    605          16389829           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    245000           995.32
    606          16389831                  GR1. MTA                   MTA NEGAM                                          244650            786.9
    607          16389750                  GR1. MTA                   MTA NEGAM                                       890372.75          2870.63
    608          16389840           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    192800           823.42
    609          16389850           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1504.17
    610          16389851           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236000           983.34
    611          16389762                  GR1. MTA                   MTA NEGAM                                          604000           1942.7
    612          16389860           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1290.01
    613          16389864                  GR1. MTA                   MTA NEGAM                                          484000          1556.74
    614          16389865           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    224000           910.01
    615          16389866                  GR1. MTA                   MTA NEGAM                                          214320           541.93
    616          16376448           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214400          1005.01
    617          16376455                  GR1. MTA                   MTA NEGAM                                       111733.09           360.24
    618          16376424           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    130325           541.67
    619          16376390                  GR1. MTA                   MTA NEGAM                                          228000           733.34
    620          16376431                  GR1. MTA                   MTA NEGAM                                          531200          1708.55
    621          16376433           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    477190          2181.67
    622          16376437           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000             1615
    623          16376439           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    428000          1917.09
    624          16371696           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 182232.44           833.15
    625          16371704           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    448000          2053.34
    626          16371712           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  290123.5          1386.71
    627          16371625                  GR1. MTA                   MTA NEGAM                                          580904          1468.85
    628          16371626                  GR1. MTA                   MTA NEGAM                                          220500           815.01
    629          16371719                  GR1. MTA                   MTA NEGAM                                          314300           946.91
    630          16371727                  GR1. MTA                   MTA NEGAM                                          363500          1169.16
    631          16371733           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    476000          2330.42
    632          16371740           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000             1760
    633          16371743           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    450000          1968.76
    634          16371746           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    456000             1805
    635          16371750           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    316000          1514.17
    636          16371757                  GR1. MTA                   MTA NEGAM                                          180000           578.96
    637          16371770           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284800          1305.34
    638          16374628           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000          1018.34
    639          16374629           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    160000           733.34
    640          16374598                  GR1. MTA                   MTA NEGAM                                       466884.73          1505.27
    641          16374651                  GR1. MTA                   MTA NEGAM                                          372000           940.63
    642          16374657           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    808000          3619.17
    643          16374661           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    444760          1992.16
    644          16365314                  GR1. MTA                   MTA NEGAM                                          336000          1080.71
    645          16365391                  GR1. MTA                   MTA NEGAM                                          360000          1090.18
    646          16365394                  GR1. MTA                   MTA NEGAM                                       232245.22           748.78
    647          16365399                  GR1. MTA                   MTA NEGAM                                       122108.31           393.69
    648          16365403           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 561399.99          1925.01
    649          16365318           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    180000           843.75
    650          16365408                  GR1. MTA                   MTA NEGAM                                          937500          2370.53
    651          16365410                  GR1. MTA                   MTA NEGAM                                       307425.63           991.17
    652          16365421           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1741.67
    653          16365435           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304000          1393.34
    654          16365439           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214000           847.09
    655          16374669           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    152000           649.17
    656          16374672           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 417039.99          1560.01
    657          16374680           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 280699.99          1370.84
    658          16374685           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    172000           645.01
    659          16374686           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    292000          1247.09
    660          16374687                  GR1. MTA                   MTA NEGAM                                          360000          1330.64
    661          16374701           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    319900          1332.92
    662          16374706           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 151732.35           585.84
    663          16374617           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    275888          1318.67
    664          16374715           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 372929.99          1550.01
    665          16374718           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    298400          1305.51
    666          16374725           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196800            840.5
    667          16374623           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    656000          2528.33
    668          16374732           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236000           958.76
    669          16365441           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    498400          2024.76
    670          16365442           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 283907.99          1091.51
    671          16365447                  GR1. MTA                   MTA NEGAM                                          552000          1395.77
    672          16365448                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
    673          16365458                  GR1. MTA                   MTA NEGAM                                          224800           723.05
    674          16365462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332830          1314.17
    675          16365467                  GR1. MTA                   MTA NEGAM                                          368000           930.52
    676          16365479                  GR1. MTA                   MTA NEGAM                                       642465.31          2071.36
    677          16365488           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    801600          3340.01
    678          16365500                  GR1. MTA                   MTA NEGAM                                          184800           467.28
    679          16365507           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          2114.17
    680          16367802                  GR1. MTA                   MTA NEGAM                                          447200          1130.78
    681          16367803           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    488950          2190.09
    682          16367809           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320800          1336.67
    683          16367812           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    183920           842.97
    684          16367733                  GR1. MTA                   MTA NEGAM                                        512695.3          1652.97
    685          16367815                  GR1. MTA                   MTA NEGAM                                       387075.36          1247.97
    686          16367816                  GR1. MTA                   MTA NEGAM                                          264500           668.81
    687          16367817                  GR1. MTA                   MTA NEGAM                                          459600          1478.26
    688          16367818                  GR1. MTA                   MTA NEGAM                                       315146.94          1016.39
    689          16367834           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200400           939.38
    690          16367837                  GR1. MTA                   MTA NEGAM                                          304000           920.59
    691          16367846           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 358293.49          1712.55
    692          16367859           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 351086.67          1460.42
    693          16367868                  GR1. MTA                   MTA NEGAM                                          187200           602.11
    694          16367874                  GR1. MTA                   MTA NEGAM                                          165000           530.71
    695          16367892                  GR1. MTA                   MTA NEGAM                                          208500           527.21
    696          16367894           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 274942.89          1236.26
    697          16367899           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    347000          1301.26
    698          16367912           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    603944          2579.35
    699          16367920           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1666.67
    700          16367924                  GR1. MTA                   MTA NEGAM                                          496000          1595.34
    701          16367927           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    570000          2850.01
    702          16367951           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1260.01
    703          16367952                  GR1. MTA                   MTA NEGAM                                          373600           944.68
    704          16367963           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000          1650.01
    705          16367968           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1741.67
    706          16367971                  GR1. MTA                   MTA NEGAM                                          203920           515.63
    707          16367780           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    585000          2681.25
    708          16367974                  GR1. MTA                   MTA NEGAM                                       268159.43           864.57
    709          16367790                  GR1. MTA                   MTA NEGAM                                          464000          1492.41
    710          16367794                  GR1. MTA                   MTA NEGAM                                          447160          1438.24
    711          16367978                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
    712          16371640           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    177600              814
    713          16371641           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          2310.84
    714          16371642           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1500.01
    715          16371607           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251200           968.17
    716          16371646           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 224559.99           980.01
    717          16371647           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    206400            881.5
    718          16371668           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    146000           623.55
    719          16371670           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    149280           668.66
    720          16371673                  GR1. MTA                   MTA NEGAM                                          416000          1051.89
    721          16371674                  GR1. MTA                   MTA NEGAM                                          228000           576.52
    722          16371678                  GR1. MTA                   MTA NEGAM                                        528166.5          1343.18
    723          16371681           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    312000          1495.01
    724          16371687           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    368000          1610.01
    725          16360735           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    338400          1304.26
    726          16360672                  GR1. MTA                   MTA NEGAM                                          313600          1008.66
    727          16360738           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300000          1156.26
    728          16360745           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300792          1472.63
    729          16360749           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250000          1015.63
    730          16360750                  GR1. MTA                   MTA NEGAM                                          280000            900.6
    731          16360766                  GR1. MTA                   MTA NEGAM                                       336795.33          1085.86
    732          16360773           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228000           997.51
    733          16360781                  GR1. MTA                   MTA NEGAM                                          255000           820.19
    734          16360784           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    401600          1631.51
    735          16360787           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 573372.92          2442.92
    736          16360799           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 296739.99          1418.34
    737          16360801                  GR1. MTA                   MTA NEGAM                                          220000           707.61
    738          16360808           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320800          1566.67
    739          16360814           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352000          1393.34
    740          16360819           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    158400              726
    741          16360821           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 379345.99          1655.51
    742          16360823           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 233381.99           945.76
    743          16365336           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    216000           945.01
    744          16365306           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    296000          1233.33
    745          16365338           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    264660           1292.5
    746          16365339           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 250223.99          1248.01
    747          16365348                  GR1. MTA                   MTA NEGAM                                          197600           635.56
    748          16365351           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    212000           839.17
    749          16365354                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
    750          16365356           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    178000           704.59
    751          16365364           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    125950           551.04
    752          16365369                  GR1. MTA                   MTA NEGAM                                       295399.25          1094.08
    753          16365384           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  97041.99           423.51
    754          16360825           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    217500          1042.19
    755          16360707                  GR1. MTA                   MTA NEGAM                                          364000          1170.77
    756          16360847           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  88158.01           366.51
    757          16360851           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    211080          1011.43
    758          16360861           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    504000             2310
    759          16360867           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1630.84
    760          16359629           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392000          1388.34
    761          16359630           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    252000          1207.51
    762          16359515                  GR1. MTA                   MTA NEGAM                                          613600          1973.58
    763          16359632           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251828          1203.67
    764          16359634           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    276000          1293.76
    765          16359643                  GR1. MTA                   MTA NEGAM                                          343920          1106.19
    766          16359648                  GR1. MTA                   MTA NEGAM                                          218400           702.47
    767          16359657                  GR1. MTA                   MTA NEGAM                                          504000          1621.07
    768          16359658           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 363049.36          1659.83
    769          16359684           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    790000          2797.92
    770          16359692                  GR1. MTA                   MTA NEGAM                                          487500           1801.9
    771          16359701           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    185020           732.38
    772          16359704                  GR1. MTA                   MTA NEGAM                                          632800          1600.08
    773          16359706           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    959960          4099.83
    774          16359712                  GR1. MTA                   MTA NEGAM                                          377600          1214.52
    775          16359717           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    258000           940.63
    776          16359555           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000           1487.5
    777          16359558           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    544000          2096.67
    778          16359726           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    343000          1357.71
    779          16359561                  GR1. MTA                   MTA NEGAM                                       456648.57          1156.62
    780          16359576                  GR1. MTA                   MTA NEGAM                                          250400           805.39
    781          16359579           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    382400          1752.67
    782          16359749                  GR1. MTA                   MTA NEGAM                                       476790.35          1207.65
    783          16359754                  GR1. MTA                   MTA NEGAM                                          600000          1517.14
    784          16359755           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    294000           1347.5
    785          16359587           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300750           1437.5
    786          16359760           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    241200           929.63
    787          16359763           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    219920          1053.79
    788          16359768                  GR1. MTA                   MTA NEGAM                                          488000          1233.94
    789          16359592           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    487500          2335.94
    790          16359772           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    175200           839.51
    791          16359778           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    475136           2276.7
    792          16359781                  GR1. MTA                   MTA NEGAM                                          360000          1157.91
    793          16359784           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    216800          1038.84
    794          16359787           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    600000          2875.01
    795          16359788           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    536138             2569
    796          16360717           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324000          1417.51
    797          16360662                  GR1. MTA                   MTA NEGAM                                         1000000           3216.4
    798          16360721           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 263055.99          1011.34
    799          16357894                  GR1. MTA                   MTA NEGAM                                          395000          1270.48
    800          16357897           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 360097.99          1459.26
    801          16357899           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1583.34
    802          16357904           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 329822.49           1302.3
    803          16357745           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    150400           579.67
    804          16357746           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    356000          1705.83
    805          16357909           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    399200          1413.84
    806          16357910           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    256000          1226.67
    807          16357916           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 206915.99           989.01
    808          16357920                  GR1. MTA                   MTA NEGAM                                           84000           254.38
    809          16357925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 157191.99           751.34
    810          16357930                  GR1. MTA                   MTA NEGAM                                       263552.46           667.54
    811          16357932           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1533.34
    812          16357755                  GR1. MTA                   MTA NEGAM                                       616926.31          1989.02
    813          16357947           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308550          1253.49
    814          16357763           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  312699.8          1297.07
    815          16357950                  GR1. MTA                   MTA NEGAM                                          313000          1006.74
    816          16357961           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 423756.06          2031.67
    817          16359599           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    222400           926.67
    818          16359610                  GR1. MTA                   MTA NEGAM                                          448000          1440.95
    819          16359618           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304760          1266.67
    820          16359619                  GR1. MTA                   MTA NEGAM                                       478856.13          1543.87
    821          16359620           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  354007.8          1701.62
    822          16359623           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 178043.99           740.01
    823          16359625           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    327920          1366.34
    824          16349211           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    234400          1123.17
    825          16349219                  GR1. MTA                   MTA NEGAM                                       254448.53            823.4
    826          16349055                  GR1. MTA                   MTA NEGAM                                          488000           1569.6
    827          16349236                  GR1. MTA                   MTA NEGAM                                       291304.14           939.19
    828          16349241           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    233240          1117.61
    829          16349242           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    275498          1119.22
    830          16357772                  GR1. MTA                   MTA NEGAM                                       448927.62          1447.38
    831          16357773                  GR1. MTA                   MTA NEGAM                                        792191.1          2010.21
    832          16357690           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    506250          2162.11
    833          16357779           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    674000           2457.3
    834          16357780                  GR1. MTA                   MTA NEGAM                                          359200          1155.33
    835          16357691                  GR1. MTA                   MTA NEGAM                                          318000          1175.39
    836          16357791           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214500           804.38
    837          16357695           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1974.17
    838          16357801           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    232000           966.67
    839          16357807           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    424616          2034.62
    840          16357808           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    368000          1763.34
    841          16357812           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    379040          1816.24
    842          16357705           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    337600          1336.33
    843          16357821                  GR1. MTA                   MTA NEGAM                                        259380.4           836.27
    844          16357822                  GR1. MTA                   MTA NEGAM                                          439000             1412
    845          16357706           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    248681           902.13
    846          16357825           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 105262.49           393.76
    847          16357826           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    209600           873.34
    848          16357832           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    168000              770
    849          16357841           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364000          1554.59
    850          16357712                  GR1. MTA                   MTA NEGAM                                          268000           861.99
    851          16357846           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340850          1629.17
    852          16357849           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    183550           879.52
    853          16357853           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000          1560.01
    854          16357856           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    291150           1182.8
    855          16357858           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    224000          1003.34
    856          16357720           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    445110           2127.5
    857          16357730           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304760          1456.67
    858          16357870           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 515685.99          2143.34
    859          16357871           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164000           734.59
    860          16357879           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    224000          1003.34
    861          16357883           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 199807.92           978.78
    862          16357888           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    296000          1325.84
    863          16349069           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    280000          1050.01
    864          16349072           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 261652.49          1060.32
    865          16349078           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    197600           761.59
    866          16349082                  GR1. MTA                   MTA NEGAM                                          276000           697.89
    867          16349083           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    256000          1173.34
    868          16349100           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    123700           541.19
    869          16349020                  GR1. MTA                   MTA NEGAM                                          356000          1145.04
    870          16349105           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    420000          1881.26
    871          16349109                  GR1. MTA                   MTA NEGAM                                          236800           761.65
    872          16349110                  GR1. MTA                   MTA NEGAM                                          287000          1060.81
    873          16349117           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 669669.99          3200.84
    874          16349122                  GR1. MTA                   MTA NEGAM                                       115723.56           373.11
    875          16349127           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    411200          1670.51
    876          16349137                  GR1. MTA                   MTA NEGAM                                       512376.05          1651.95
    877          16349139           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  245612.5           816.67
    878          16349146                  GR1. MTA                   MTA NEGAM                                          500000          1264.29
    879          16349153                  GR1. MTA                   MTA NEGAM                                          240000           606.86
    880          16349032           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 372138.51           1472.5
    881          16349180           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    469403          2053.64
    882          16349183           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    333600          1251.01
    883          16349038           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    268000          1144.58
    884          16349191                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
    885          16349197                  GR1. MTA                   MTA NEGAM                                       316483.37          1020.37
    886          16349199           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 344859.99          1505.01
    887          16349043                  GR1. MTA                   MTA NEGAM                                          516000          1304.74
    888          16349047                  GR1. MTA                   MTA NEGAM                                       151637.78           488.89
    889          16225697                  GR1. MTA                   MTA NEGAM                                       256242.53            823.4
    890          16318217                  GR1. MTA                   MTA NEGAM                                       309474.48           783.85
    891          16222816           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 417039.99          1733.34
    892          16314629                  GR1. MTA                   MTA NEGAM                                       523039.05          1672.53
    893          16221863           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2291.67
    894          16306771                  GR1. MTA                   MTA NEGAM                                       486038.97          1567.03
    895          16198661           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    192480              880
    896          16196019           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1397.51
    897          16188372           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 469169.99          1901.26
    898          16184625                  GR1. MTA                   MTA NEGAM                                          726000          1835.74
    899          16175886                  GR1. MTA                   MTA NEGAM                                       812075.69          2624.58
    900          16168671           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 610169.71          2397.17
    901          16171520           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    447920          2192.95
    902          16165162                  GR1. MTA                   MTA NEGAM                                       280446.13              708
    903          16163595                  GR1. MTA                   MTA NEGAM                                       305843.14           768.69
    904          16159945           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    154400           707.67
    905          16347196           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    249600          1014.01
    906          16347200           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 433079.99          2070.01
    907          16347205           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    348000          1413.76
    908          16347213           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 180449.99           693.76
    909          16347216           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1521.67
    910          16347222                  GR1. MTA                   MTA NEGAM                                          487000          1566.39
    911          16347150           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    552800          2015.42
    912          16347151                  GR1. MTA                   MTA NEGAM                                          428000          1376.62
    913          16347173                  GR1. MTA                   MTA NEGAM                                       482846.59          1556.74
    914          16347306           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 263055.99           984.01
    915          16347309           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000          1782.51
    916          16347312           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    444000          1803.76
    917          16347314           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 421049.99          1881.26
    918          16347315           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 681699.99          3045.84
    919          16347176                  GR1. MTA                   MTA NEGAM                                          200000           643.28
    920          16347325           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 340849.99          1558.34
    921          16347330           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532000          2382.92
    922          16349059           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    218400            864.5
    923          16349062           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    407015          1649.38
    924          16349064           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    540000          2306.25
    925          16349067           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    445000          1668.76
    926          16347247                  GR1. MTA                   MTA NEGAM                                       303484.64           768.69
    927          16347248           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 336037.99          1571.26
    928          16347250           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          2112.51
    929          16347160           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308000          1251.25
    930          16347257                  GR1. MTA                   MTA NEGAM                                          390400          1255.69
    931          16347259           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    556000          2258.76
    932          16347262           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    138000           531.88
    933          16347278           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    202125           821.14
    934          16347170           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    101600           402.17
    935          16344768           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    562400          2753.42
    936          16344772                  GR1. MTA                   MTA NEGAM                                       448227.78          1897.22
    937          16345632           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    160000           783.34
    938          16345638           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    338000           1232.3
    939          16345645                  GR1. MTA                   MTA NEGAM                                       319237.42          1029.25
    940          16345646           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    401000          1541.67
    941          16345651           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    646761          2762.21
    942          16345709                  GR1. MTA                   MTA NEGAM                                       418999.11          1350.89
    943          16345601           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    348000             1450
    944          16345714                  GR1. MTA                   MTA NEGAM                                          228000           733.34
    945          16345606                  GR1. MTA                   MTA NEGAM                                       622942.18          1577.82
    946          16345728           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 228569.99          1092.51
    947          16345740                  GR1. MTA                   MTA NEGAM                                          556000          1405.88
    948          16345741                  GR1. MTA                   MTA NEGAM                                      1147568.78           4108.3
    949          16345745           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  200419.8           812.18
    950          16345750           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 186750.54           642.47
    951          16345619           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1383.33
    952          16345658           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308770          1411.67
    953          16345589           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    174435           670.63
    954          16345672           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000          1560.01
    955          16345673                  GR1. MTA                   MTA NEGAM                                       418201.01          1348.32
    956          16345686           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1545.01
    957          16345697                  GR1. MTA                   MTA NEGAM                                       268587.41           865.95
    958          16343647           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    105000           470.32
    959          16343492           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 360083.95          1496.67
    960          16343653           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    348720          1344.03
    961          16343672                  GR1. MTA                   MTA NEGAM                                          248000           797.67
    962          16343676           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    311176          1228.67
    963          16343684           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    118500           530.79
    964          16343685                  GR1. MTA                   MTA NEGAM                                          300000           964.92
    965          16343692                  GR1. MTA                   MTA NEGAM                                       459220.19          1163.14
    966          16344753           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    189600              869
    967          16344754           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 409019.99          1785.01
    968          16342640                  GR1. MTA                   MTA NEGAM                                          624000          2007.04
    969          16342658           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250800          1097.26
    970          16342660           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1170.01
    971          16342661                  GR1. MTA                   MTA NEGAM                                          384000           1235.1
    972          16342667                  GR1. MTA                   MTA NEGAM                                          260000           657.43
    973          16342678                  GR1. MTA                   MTA NEGAM                                       343080.23          1106.44
    974          16342682           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    111625           406.97
    975          16342686           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    587200          2507.84
    976          16342687           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    152000           728.34
    977          16342690           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240000             1025
    978          16342694                  GR1. MTA                   MTA NEGAM                                       606052.28          1953.97
    979          16342707                  GR1. MTA                   MTA NEGAM                                          332800          1070.42
    980          16342713                  GR1. MTA                   MTA NEGAM                                          360800          1160.48
    981          16342719           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    226400           919.76
    982          16342723                  GR1. MTA                   MTA NEGAM                                          479000          1211.19
    983          16342727           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    378400          1813.17
    984          16342731           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    316000          1514.17
    985          16342736           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 267867.99          1252.51
    986          16342738           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200500           791.67
    987          16342613           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    452000          2071.67
    988          16342776           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    184627           846.21
    989          16342778                  GR1. MTA                   MTA NEGAM                                       223620.27            566.4
    990          16342780           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 422814.39          1889.14
    991          16342795           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    393600          1763.01
    992          16342805                  GR1. MTA                   MTA NEGAM                                       338563.18           859.72
    993          16342620                  GR1. MTA                   MTA NEGAM                                       267545.68           677.65
    994          16342811           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 305036.69          1457.99
    995          16343454                  GR1. MTA                   MTA NEGAM                                       249492.62           924.05
    996          16343519           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    266400          1276.51
    997          16343529                  GR1. MTA                   MTA NEGAM                                          472000          1193.49
    998          16343533           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    209000          1001.46
    999          16343459                  GR1. MTA                   MTA NEGAM                                       403581.98          1296.86
   1000          16343546           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 296739.99          1325.84
   1001          16343550           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364000          1516.67
   1002          16343552           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    266400          1276.51
   1003          16343554           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    192000           800.01
   1004          16343557           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    211200              836
   1005          16343579           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240000          1050.01
   1006          16343465                  GR1. MTA                   MTA NEGAM                                          135760           436.66
   1007          16343601                  GR1. MTA                   MTA NEGAM                                       255389.93            823.4
   1008          16343468           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324000             1485
   1009          16343603           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1583.34
   1010          16343624           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    123920           413.07
   1011          16343625                  GR1. MTA                   MTA NEGAM                                          132983           427.73
   1012          16343480                  GR1. MTA                   MTA NEGAM                                          472000          1518.14
   1013          16343634           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    545160          2606.67
   1014          16343638           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    431400          1617.76
   1015          16343644                  GR1. MTA                   MTA NEGAM                                       543077.79          1375.54
   1016          16335867           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 272679.99          1218.34
   1017          16335902           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 248588.33          1136.67
   1018          16335907           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    391200           1548.5
   1019          16335940                  GR1. MTA                   MTA NEGAM                                          395000           998.79
   1020          16335942           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188470           802.92
   1021          16335949           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    218400            864.5
   1022          16339903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 535042.27          2168.19
   1023          16339975                  GR1. MTA                   MTA NEGAM                                          321600           973.89
   1024          16339912           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336000             1575
   1025          16339915           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    560000          2508.33
   1026          16339919           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    376940          1723.33
   1027          16339922           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396990             1650
   1028          16339992           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 278694.99          1158.34
   1029          16339925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 196581.26              815
   1030          16339927           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          2196.33
   1031          16339935           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    160000           766.67
   1032          16339937           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    457140             2185
   1033          16340011           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    608000          2913.34
   1034          16340013           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336000             1435
   1035          16340023           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    207920           931.31
   1036          16340024                  GR1. MTA                   MTA NEGAM                                          500000          1264.29
   1037          16340026           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    309000          1384.07
   1038          16340028                  GR1. MTA                   MTA NEGAM                                          649900          2090.34
   1039          16340041           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    772000          2975.42
   1040          16339947                  GR1. MTA                   MTA NEGAM                                       673391.43          2171.07
   1041          16340046                  GR1. MTA                   MTA NEGAM                                       596140.99          2202.78
   1042          16339948                  GR1. MTA                   MTA NEGAM                                          240000           771.93
   1043          16340047           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 153382.49           637.51
   1044          16339950           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360900           1537.5
   1045          16340052           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 213032.49           865.32
   1046          16340054                  GR1. MTA                   MTA NEGAM                                       509881.77          1644.23
   1047          16340065                  GR1. MTA                   MTA NEGAM                                       282320.59           715.08
   1048          16340070                  GR1. MTA                   MTA NEGAM                                       347170.69          1119.31
   1049          16340072                  GR1. MTA                   MTA NEGAM                                          368000           930.52
   1050          16340075           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 256138.75          1037.97
   1051          16340081           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208800              957
   1052          16339963           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    299948          1246.67
   1053          16340092                  GR1. MTA                   MTA NEGAM                                          600000          1929.84
   1054          16340099           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000             1705
   1055          16342635                  GR1. MTA                   MTA NEGAM                                          354320           895.92
   1056          16342639           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1452.09
   1057          16331256           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    419446          1786.92
   1058          16331262           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 252629.99           971.26
   1059          16331172           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 191505.73           714.56
   1060          16331173                  GR1. MTA                   MTA NEGAM                                       354423.04            894.1
   1061          16331291           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000          1608.76
   1062          16331310                  GR1. MTA                   MTA NEGAM                                          456000          1466.68
   1063          16331317                  GR1. MTA                   MTA NEGAM                                          336000          1080.71
   1064          16331322                  GR1. MTA                   MTA NEGAM                                       470875.19          1518.14
   1065          16335779           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    297600          1426.01
   1066          16335781                  GR1. MTA                   MTA NEGAM                                        193271.8           489.53
   1067          16335802           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          2012.51
   1068          16335804                  GR1. MTA                   MTA NEGAM                                        395854.4          1276.27
   1069          16335823           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000          1725.01
   1070          16335838           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 301551.99          1410.01
   1071          16335854           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352000          1613.34
   1072          16335856           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416250          1907.82
   1073          16335751           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    359100          1421.44
   1074          16335857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    521600          2173.34
   1075          16335864                  GR1. MTA                   MTA NEGAM                                          340000           859.72
   1076          16331229           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 272679.99          1218.34
   1077          16331236           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    295000           921.88
   1078          16331241                  GR1. MTA                   MTA NEGAM                                          284000           718.12
   1079          16331245                  GR1. MTA                   MTA NEGAM                                          843288          2135.93
   1080          16331202                  GR1. MTA                   MTA NEGAM                                          918750          2323.12
   1081          16331209                  GR1. MTA                   MTA NEGAM                                          191000           482.96
   1082          16331160                  GR1. MTA                   MTA NEGAM                                       155628.24           501.76
   1083          16332137                  GR1. MTA                   MTA NEGAM                                       498985.23           1848.1
   1084          16332139                  GR1. MTA                   MTA NEGAM                                       424585.77           1368.9
   1085          16419262                  GR1. MTA                   MTA NEGAM                                          422500          1561.65
   1086          16332125                  GR1. MTA                   MTA NEGAM                                       300700.46           758.57
   1087          16419310                  GR1. MTA                   MTA NEGAM                                          520000          1672.53
   1088          16419315                  GR1. MTA                   MTA NEGAM                                          170400           548.07
   1089          16419319                  GR1. MTA                   MTA NEGAM                                          463500          1659.26
   1090          16419349                  GR1. MTA                   MTA NEGAM                                          343200          1103.87
   1091          16419361                  GR1. MTA                   MTA NEGAM                                          244000            784.8
   1092          16419363                  GR1. MTA                   MTA NEGAM                                          584000          1476.68
   1093          16419372           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000             1500
   1094          16419376                  GR1. MTA                   MTA NEGAM                                          572000          1446.34
   1095          16419458           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    273600            940.5
   1096          16419462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 310930.39             1260
   1097          16419178                  GR1. MTA                   MTA NEGAM                                          200000           643.28
   1098          16419255                  GR1. MTA                   MTA NEGAM                                          432000          1308.21
   1099          16419125           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    112426           409.89
   1100          16419126           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    260650          1002.08
   1101          16331184                  GR1. MTA                   MTA NEGAM                                          372000           1196.5
   1102          16331150           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284800          1216.33
   1103          16331154           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 423966.84          1977.42
   1104          16419106                  GR1. MTA                   MTA NEGAM                                       288508.39           733.28
   1105          16331662                  GR1. MTA                   MTA NEGAM                                       468476.15          1516.85
   1106          16331677                  GR1. MTA                   MTA NEGAM                                       201917.67              651
   1107          16419078                  GR1. MTA                   MTA NEGAM                                          140000           517.47
   1108          16323722                  GR1. MTA                   MTA NEGAM                                       647203.99          2086.64
   1109          16323901           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384930             1520
   1110          16323903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           854.17
   1111          16323917                  GR1. MTA                   MTA NEGAM                                          610350           1848.3
   1112          16323921           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    140000           612.51
   1113          16323738           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    287000          1195.83
   1114          16326994           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    324000             1485
   1115          16326965           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412800             1892
   1116          16327004           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    330000          1306.25
   1117          16327012                  GR1. MTA                   MTA NEGAM                                          128000           473.12
   1118          16327019                  GR1. MTA                   MTA NEGAM                                          371920          1196.25
   1119          16327021                  GR1. MTA                   MTA NEGAM                                       250699.28           634.99
   1120          16327035           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408800          1703.34
   1121          16327037                  GR1. MTA                   MTA NEGAM                                       299285.08           964.92
   1122          16327048           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196000           775.84
   1123          16327066           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1300.01
   1124          16327076                  GR1. MTA                   MTA NEGAM                                          390000           1254.4
   1125          16327079                  GR1. MTA                   MTA NEGAM                                       1491600.8           4824.6
   1126          16327098           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228800          1096.34
   1127          16327107           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    176000           586.67
   1128          16326977           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 180902.81              675
   1129          16327120           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           833.34
   1130          16327123           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    296000          1202.51
   1131          16327140           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000          1560.01
   1132          16327144           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    652000          2716.67
   1133          16329600           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    210000           984.38
   1134          16329608           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 301504.98          1250.01
   1135          16329612                  GR1. MTA                   MTA NEGAM                                        315464.3           799.03
   1136          16329613           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    368000          1533.34
   1137          16329622           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 288711.51             1320
   1138          16329632           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000          1445.01
   1139          16329642                  GR1. MTA                   MTA NEGAM                                          248850            800.4
   1140          16329643           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  421045.2          1618.76
   1141          16329650           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 421049.99          1618.76
   1142          16329663           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 268669.99           977.09
   1143          16331182           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    975000          3960.94
   1144          16327146                  GR1. MTA                   MTA NEGAM                                          485600          1227.87
   1145          16327155           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    428000          1738.76
   1146          16327164           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    276000           977.51
   1147          16329508           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          2383.34
   1148          16329474           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    584000          2798.33
   1149          16329539           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1161.67
   1150          16329479           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308770          1283.33
   1151          16329555           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    798000          3325.01
   1152          16329574           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 375937.06          1601.57
   1153          16329488                  GR1. MTA                   MTA NEGAM                                       430172.42          1386.91
   1154          16329582           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    474000          1728.13
   1155          16329591           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1521.67
   1156          16323855                  GR1. MTA                   MTA NEGAM                                       367123.03          1183.64
   1157          16323857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 209798.41           864.51
   1158          16323860           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336840             1295
   1159          16323876           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 228569.99           926.26
   1160          16323721           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    517290             2365
   1161          16323882                  GR1. MTA                   MTA NEGAM                                       475193.07           1203.6
   1162          16321722           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    185600           831.34
   1163          16321725           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    587064             2135
   1164          16321728           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    268000          1116.67
   1165          16321753           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    255000          1089.07
   1166          16321755           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    390975             1300
   1167          16321760                  GR1. MTA                   MTA NEGAM                                          719200          2313.24
   1168          16321781           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    157600           738.76
   1169          16321798           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 160802.54           616.67
   1170          16321003                  GR1. MTA                   MTA NEGAM                                       270656.18           869.71
   1171          16321831           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 324348.85          1381.79
   1172          16321007           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228000          1021.25
   1173          16323702                  GR1. MTA                   MTA NEGAM                                          232800           748.78
   1174          16323751           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000          1612.51
   1175          16323769           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    210400           854.76
   1176          16323709           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    279920          1137.18
   1177          16323787           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 316789.99          1250.84
   1178          16323789           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    144796           558.07
   1179          16323791           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    222400           880.34
   1180          16323802           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2187.51
   1181          16323806           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 200449.87           853.96
   1182          16323811           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1361.67
   1183          16323814           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    366400          1450.34
   1184          16323711           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          2108.33
   1185          16323827           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1466.67
   1186          16323833                  GR1. MTA                   MTA NEGAM                                          571847          1839.29
   1187          16323834           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    491226          2296.88
   1188          16321678           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    503600           2150.8
   1189          16419033                  GR1. MTA                   MTA NEGAM                                         1120000          4139.74
   1190          16407330                  GR1. MTA                   MTA NEGAM                                          248000           797.67
   1191          16407406                  GR1. MTA                   MTA NEGAM                                          328000           829.37
   1192          16407300           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    189650           691.43
   1193          16407303                  GR1. MTA                   MTA NEGAM                                          157500           664.03
   1194          16407306                  GR1. MTA                   MTA NEGAM                                          448000           1132.8
   1195          16407239                  GR1. MTA                   MTA NEGAM                                          250400           805.39
   1196          16248416                  GR1. MTA                   MTA NEGAM                                       251480.58           931.41
   1197          16248452                  GR1. MTA                   MTA NEGAM                                       583093.49          1471.62
   1198          16245959                  GR1. MTA                   MTA NEGAM                                       265700.81           672.98
   1199          16245957                  GR1. MTA                   MTA NEGAM                                          588000          1486.79
   1200          16562387                  GR1. MTA                   MTA NEGAM                                       235402.53            756.5
   1201          16562695                  GR1. MTA                   MTA NEGAM                                          475000          1201.07
   1202          16597061                  GR1. MTA                   MTA NEGAM                                          458800          1160.11
   1203          16597122           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000          1950.01
   1204          16571325           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388800             1782
   1205          16571334           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    306400          1117.09
   1206          16571338           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          2239.59
   1207          16571341           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    126999           502.71
   1208          16571413           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    358348          1455.79
   1209          16571462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    444000          1803.76
   1210          16571484                  GR1. MTA                   MTA NEGAM                                          186400           599.54
   1211          16574627           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    615200          2755.59
   1212          16574632           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1452.09
   1213          16574636           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    386400          1891.75
   1214          16594427                  GR1. MTA                   MTA NEGAM                                          351200           888.04
   1215          16593696           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    472000          2015.83
   1216          16594442           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    169120           757.52
   1217          16594466           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    180000           581.26
   1218          16574695                  GR1. MTA                   MTA NEGAM                                          343920          1106.19
   1219          16574702           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    187920           783.01
   1220          16574761                  GR1. MTA                   MTA NEGAM                                          352000           890.06
   1221          16595962           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  417661.4          1696.75
   1222          16574775           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1182.51
   1223          16574787           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532000          2105.84
   1224          16574789           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    176000           715.01
   1225          16574794           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352000          1576.67
   1226          16585250                  GR1. MTA                   MTA NEGAM                                          423672          1071.29
   1227          16585165           GR2. Secure Option Arms           5YR LIBOR NEGAM                                     96000              440
   1228          16590780           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    134400              574
   1229          16590782           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    431200          1931.42
   1230          16590822                  GR1. MTA                   MTA NEGAM                                          348000           879.94
   1231          16590920           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284000          1242.51
   1232          16594358                  GR1. MTA                   MTA NEGAM                                          440000          1112.57
   1233          16594361           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    268000          1312.09
   1234          16564266           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    430400          1793.34
   1235          16564270           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    496000          1963.34
   1236          16564145                  GR1. MTA                   MTA NEGAM                                          452000          1142.91
   1237          16564313           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188000           724.59
   1238          16567238                  GR1. MTA                   MTA NEGAM                                          350400          1127.03
   1239          16567240                  GR1. MTA                   MTA NEGAM                                          558400          1796.04
   1240          16567257           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1603.34
   1241          16567283           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    580000          2175.01
   1242          16567290           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300000          1156.26
   1243          16567295           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    560000          2508.34
   1244          16568568           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    279920          1137.18
   1245          16568582                  GR1. MTA                   MTA NEGAM                                          380000           960.86
   1246          16568599                  GR1. MTA                   MTA NEGAM                                          142400           458.02
   1247          16568652           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    508000          2328.34
   1248          16568662                  GR1. MTA                   MTA NEGAM                                          204000           515.83
   1249          16568679           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    119480            460.5
   1250          16568691           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    644000          2415.01
   1251          16569865           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    811600          3466.21
   1252          16569884           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1397.51
   1253          16569890           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1266.67
   1254          16569902                  GR1. MTA                   MTA NEGAM                                          588000           1486.8
   1255          16569913           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    235920           909.28
   1256          16569922                  GR1. MTA                   MTA NEGAM                                          592000          1496.91
   1257          16569724                  GR1. MTA                   MTA NEGAM                                          424000          1363.75
   1258          16569948           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1245.01
   1259          16569959           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    143600           508.59
   1260          16569986                  GR1. MTA                   MTA NEGAM                                          490400          1240.01
   1261          16570003           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1218.34
   1262          16564321           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1622.92
   1263          16567137           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    572000          2145.01
   1264          16567146           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336000             1435
   1265          16567183           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    881200          3763.46
   1266          16567184           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    295920          1202.18
   1267          16567188           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    560000          2683.34
   1268          16567203           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    168000           700.01
   1269          16567089                  GR1. MTA                   MTA NEGAM                                          412000          1325.15
   1270          16548901           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           666.67
   1271          16548904           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    608000          2596.67
   1272          16548929           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    252000          1023.76
   1273          16548935           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    128000           506.67
   1274          16551363                  GR1. MTA                   MTA NEGAM                                          160000           514.63
   1275          16551220                  GR1. MTA                   MTA NEGAM                                          520000          1672.53
   1276          16551389                  GR1. MTA                   MTA NEGAM                                           98392           363.68
   1277          16551390                  GR1. MTA                   MTA NEGAM                                           95992           354.81
   1278          16551399           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    452000          1883.34
   1279          16551420           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    975999          4473.33
   1280          16551423           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214400          1005.01
   1281          16551479                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   1282          16551486           GR2. Secure Option Arms           5YR LIBOR NEGAM                                   1680000             6125
   1283          16562172                  GR1. MTA                   MTA NEGAM                                          183750           679.18
   1284          16562173                  GR1. MTA                   MTA NEGAM                                          225000           831.65
   1285          16562220           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    308000          1379.59
   1286          16562225           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    140000           510.42
   1287          16562105                  GR1. MTA                   MTA NEGAM                                          284000           913.46
   1288          16562112           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392000          1755.83
   1289          16562246           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304000          1140.01
   1290          16562250           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    216000            922.5
   1291          16562259           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1381.26
   1292          16562300           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    180000            712.5
   1293          16562151           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1522.92
   1294          16564232           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    252000          1050.01
   1295          16405701                  GR1. MTA                   MTA NEGAM                                          791250          2544.97
   1296          16405707                  GR1. MTA                   MTA NEGAM                                          516000          1659.66
   1297          16405721                  GR1. MTA                   MTA NEGAM                                       430970.52          1389.48
   1298          16405743                  GR1. MTA                   MTA NEGAM                                          405000          1024.07
   1299          16405764                  GR1. MTA                   MTA NEGAM                                        499319.2          1514.13
   1300          16405809                  GR1. MTA                   MTA NEGAM                                          440000          1332.43
   1301          16405852                  GR1. MTA                   MTA NEGAM                                          250000           632.14
   1302          16405863                  GR1. MTA                   MTA NEGAM                                          148800            450.6
   1303          16405864                  GR1. MTA                   MTA NEGAM                                         1172500          2964.74
   1304          16405881                  GR1. MTA                   MTA NEGAM                                          252000            637.2
   1305          16405918                  GR1. MTA                   MTA NEGAM                                          239900           771.61
   1306          16405933                  GR1. MTA                   MTA NEGAM                                       522751.28          1685.39
   1307          16405936           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    600000             2500
   1308          16405958                  GR1. MTA                   MTA NEGAM                                       349406.67              885
   1309          16405966                  GR1. MTA                   MTA NEGAM                                        439254.1          1112.57
   1310          16406006                  GR1. MTA                   MTA NEGAM                                          409600          1317.44
   1311          16406010                  GR1. MTA                   MTA NEGAM                                          408000          1508.05
   1312          16406016           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    404000          1893.75
   1313          16406021                  GR1. MTA                   MTA NEGAM                                          574400           1847.5
   1314          16406022           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388000          1495.42
   1315          16407200                  GR1. MTA                   MTA NEGAM                                          560000          1801.18
   1316          16407221           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384960             1560
   1317          16406037                  GR1. MTA                   MTA NEGAM                                          532500          1612.55
   1318          16406042                  GR1. MTA                   MTA NEGAM                                       238095.69           603.06
   1319          16406793                  GR1. MTA                   MTA NEGAM                                       253793.75           818.25
   1320          16406857                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
   1321          16406898           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          2156.25
   1322          16406927                  GR1. MTA                   MTA NEGAM                                          520000          1314.85
   1323          16407072                  GR1. MTA                   MTA NEGAM                                          220500           709.22
   1324          16407086                  GR1. MTA                   MTA NEGAM                                       203513.86           656.14
   1325          16407095                  GR1. MTA                   MTA NEGAM                                          178400            573.8
   1326          16407132           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284000          1212.92
   1327          16407181                  GR1. MTA                   MTA NEGAM                                          348000          1119.31
   1328          16407186                  GR1. MTA                   MTA NEGAM                                       407027.71          1312.29
   1329          16405542                  GR1. MTA                   MTA NEGAM                                       214835.18           544.15
   1330          16405564                  GR1. MTA                   MTA NEGAM                                        422581.6          1363.73
   1331          16404146                  GR1. MTA                   MTA NEGAM                                       282320.59           715.08
   1332          16404200                  GR1. MTA                   MTA NEGAM                                          418350          1350.89
   1333          16404209                  GR1. MTA                   MTA NEGAM                                          540000          1365.42
   1334          16404219                  GR1. MTA                   MTA NEGAM                                       399046.77          1286.56
   1335          16404242                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   1336          16404261                  GR1. MTA                   MTA NEGAM                                          399992           1011.4
   1337          16404298                  GR1. MTA                   MTA NEGAM                                          433600          1096.38
   1338          16404304           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    266000          1080.63
   1339          16405623                  GR1. MTA                   MTA NEGAM                                          354000           1138.6
   1340          16405642                  GR1. MTA                   MTA NEGAM                                          222000           561.34
   1341          16404309                  GR1. MTA                   MTA NEGAM                                          237600           764.22
   1342          16404363                  GR1. MTA                   MTA NEGAM                                          740000          1871.13
   1343          16404370                  GR1. MTA                   MTA NEGAM                                          378750          1399.93
   1344          16404371                  GR1. MTA                   MTA NEGAM                                          150000           482.46
   1345          16404420                  GR1. MTA                   MTA NEGAM                                          481000          1547.09
   1346          16404428                  GR1. MTA                   MTA NEGAM                                          540000          1736.85
   1347          16404452                  GR1. MTA                   MTA NEGAM                                        264867.3           853.95
   1348          16404465                  GR1. MTA                   MTA NEGAM                                       574627.36          1852.64
   1349          16404489           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  155387.5           581.25
   1350          16405649                  GR1. MTA                   MTA NEGAM                                       347410.06           879.94
   1351          16405656                  GR1. MTA                   MTA NEGAM                                          270000           868.43
   1352          16404567                  GR1. MTA                   MTA NEGAM                                          355000          1075.03
   1353          16404582                  GR1. MTA                   MTA NEGAM                                          428000          1376.62
   1354          16405384                  GR1. MTA                   MTA NEGAM                                          210400           777.68
   1355          16405387                  GR1. MTA                   MTA NEGAM                                          283200           910.88
   1356          16405442                  GR1. MTA                   MTA NEGAM                                          224000           720.47
   1357          16405464                  GR1. MTA                   MTA NEGAM                                          444000          1428.08
   1358          16405525                  GR1. MTA                   MTA NEGAM                                          343200          1103.87
   1359          16405528                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   1360          16405530                  GR1. MTA                   MTA NEGAM                                          151200           486.32
   1361          16402649           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    576000             2580
   1362          16402710                  GR1. MTA                   MTA NEGAM                                          284000           718.11
   1363          16402725                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   1364          16402728                  GR1. MTA                   MTA NEGAM                                       559050.68          1415.99
   1365          16402731                  GR1. MTA                   MTA NEGAM                                       362364.72          1168.39
   1366          16402749                  GR1. MTA                   MTA NEGAM                                       498808.47           1608.2
   1367          16402751           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    452000          2071.67
   1368          16402757                  GR1. MTA                   MTA NEGAM                                       187618.45           694.88
   1369          16402772                  GR1. MTA                   MTA NEGAM                                          404000          1299.42
   1370          16402777                  GR1. MTA                   MTA NEGAM                                       358487.96          1327.74
   1371          16402834                  GR1. MTA                   MTA NEGAM                                          612000          1547.48
   1372          16403958                  GR1. MTA                   MTA NEGAM                                          488000          1233.94
   1373          16404004                  GR1. MTA                   MTA NEGAM                                          212000           783.59
   1374          16404012                  GR1. MTA                   MTA NEGAM                                          238000            765.5
   1375          16404082           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    290500          1270.94
   1376          16404084                  GR1. MTA                   MTA NEGAM                                       164166.15           608.02
   1377          16404104                  GR1. MTA                   MTA NEGAM                                          472000          1429.34
   1378          16404117                  GR1. MTA                   MTA NEGAM                                          328000           829.37
   1379          16402431                  GR1. MTA                   MTA NEGAM                                          264000           667.54
   1380          16402030                  GR1. MTA                   MTA NEGAM                                          277600           701.93
   1381          16402057           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 300699.87          1156.06
   1382          16402064                  GR1. MTA                   MTA NEGAM                                          287200           923.75
   1383          16402129                  GR1. MTA                   MTA NEGAM                                       618948.96          1567.71
   1384          16402156                  GR1. MTA                   MTA NEGAM                                          364000          1170.77
   1385          16402173                  GR1. MTA                   MTA NEGAM                                          288000           728.23
   1386          16402189                  GR1. MTA                   MTA NEGAM                                          284000           913.46
   1387          16402193                  GR1. MTA                   MTA NEGAM                                          458950          1696.37
   1388          16402217                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   1389          16402266           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    215000          1030.21
   1390          16402289                  GR1. MTA                   MTA NEGAM                                          360000           910.28
   1391          16548872                  GR1. MTA                   MTA NEGAM                                          204592           517.33
   1392          16358097                  GR1. MTA                   MTA NEGAM                                       310685.77            783.6
   1393          16358077                  GR1. MTA                   MTA NEGAM                                       387075.37          1247.96
   1394          16358985                  GR1. MTA                   MTA NEGAM                                        441897.5             1340
   1395          16358003                  GR1. MTA                   MTA NEGAM                                       688830.29          1744.71
   1396          16358009                  GR1. MTA                   MTA NEGAM                                          330000          1219.74
   1397          16358916                  GR1. MTA                   MTA NEGAM                                       349406.67              885
   1398          16358934                  GR1. MTA                   MTA NEGAM                                       180070.44           578.63
   1399          16349867                  GR1. MTA                   MTA NEGAM                                       267361.34           861.99
   1400          16349875                  GR1. MTA                   MTA NEGAM                                       347410.06           879.94
   1401          16349877                  GR1. MTA                   MTA NEGAM                                       449504.24          1449.24
   1402          16349881                  GR1. MTA                   MTA NEGAM                                          284000           718.11
   1403          16349884                  GR1. MTA                   MTA NEGAM                                          244000           901.87
   1404          16349887                  GR1. MTA                   MTA NEGAM                                       648898.11          1643.56
   1405          16349890                  GR1. MTA                   MTA NEGAM                                          544000          1375.54
   1406          16349892                  GR1. MTA                   MTA NEGAM                                          392000          1448.91
   1407          16349924                  GR1. MTA                   MTA NEGAM                                       535091.36          1355.31
   1408          16349952                  GR1. MTA                   MTA NEGAM                                          184000           591.82
   1409          16358759                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   1410          16349575                  GR1. MTA                   MTA NEGAM                                       469445.31          1738.69
   1411          16349675                  GR1. MTA                   MTA NEGAM                                       364758.21          1350.96
   1412          16349711                  GR1. MTA                   MTA NEGAM                                          479920          1543.61
   1413          16349742                  GR1. MTA                   MTA NEGAM                                       389468.98          1181.02
   1414          16349743                  GR1. MTA                   MTA NEGAM                                       408193.45           1237.8
   1415          16349746                  GR1. MTA                   MTA NEGAM                                       408193.45           1237.8
   1416          16349818                  GR1. MTA                   MTA NEGAM                                        618522.5          1994.17
   1417          16349498                  GR1. MTA                   MTA NEGAM                                       648451.01          2090.66
   1418          16220396                  GR1. MTA                   MTA NEGAM                                          165000           499.67
   1419          16227942                  GR1. MTA                   MTA NEGAM                                          488000           1569.6
   1420          16233169           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    152000           633.34
   1421          16234875           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250250           886.31
   1422          16239782           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    174800           710.13
   1423          16245982                  GR1. MTA                   MTA NEGAM                                       437902.04          1415.21
   1424          16246003                  GR1. MTA                   MTA NEGAM                                          577600          1857.79
   1425          16390249                  GR1. MTA                   MTA NEGAM                                       199435.26           643.28
   1426          16390284                  GR1. MTA                   MTA NEGAM                                       578001.08          1865.51
   1427          16390317                  GR1. MTA                   MTA NEGAM                                       579615.44          1868.73
   1428          16594734                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   1429          16545668                  GR1. MTA                   MTA NEGAM                                          588000          1891.24
   1430          16545855                  GR1. MTA                   MTA NEGAM                                           99992           369.59
   1431          16548794                  GR1. MTA                   MTA NEGAM                                          452000          1453.82
   1432          16548796                  GR1. MTA                   MTA NEGAM                                          380000          1357.53
   1433          16548835                  GR1. MTA                   MTA NEGAM                                          292000           738.34
   1434          16548867                  GR1. MTA                   MTA NEGAM                                          296000           952.06
   1435          16548869                  GR1. MTA                   MTA NEGAM                                          556000          1405.88
   1436          16545693           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    232800          1018.51
   1437          16545722                  GR1. MTA                   MTA NEGAM                                          196000            495.6
   1438          16545746                  GR1. MTA                   MTA NEGAM                                          500000          1264.29
   1439          16545766                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   1440          16545801           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    252000           945.01
   1441          16545816                  GR1. MTA                   MTA NEGAM                                          424000          1072.11
   1442          16545662                  GR1. MTA                   MTA NEGAM                                          576000          1852.64
   1443          16222320                  GR1. MTA                   MTA NEGAM                                       758711.62          1921.71
   1444          16304328                  GR1. MTA                   MTA NEGAM                                       638474.84          2058.49
   1445          16301948                  GR1. MTA                   MTA NEGAM                                        643183.6          2073.67
   1446          16594725                  GR1. MTA                   MTA NEGAM                                          240000           606.85
   1447          16585706                  GR1. MTA                   MTA NEGAM                                          220500           557.55
   1448          16585726                  GR1. MTA                   MTA NEGAM                                          338400          1250.79
   1449          16349399                  GR1. MTA                   MTA NEGAM                                       210422.83           635.93
   1450          16389529                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   1451          16389533                  GR1. MTA                   MTA NEGAM                                        153453.6           567.19
   1452          16389538                  GR1. MTA                   MTA NEGAM                                          704250          2132.65
   1453          16389551                  GR1. MTA                   MTA NEGAM                                          439200          1110.54
   1454          16390098                  GR1. MTA                   MTA NEGAM                                          329000          1058.19
   1455          16390139                  GR1. MTA                   MTA NEGAM                                       299284.73           964.92
   1456          16390148                  GR1. MTA                   MTA NEGAM                                       897855.24          2894.76
   1457          16390171                  GR1. MTA                   MTA NEGAM                                          975000          3135.99
   1458          16390228                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   1459          16348275                  GR1. MTA                   MTA NEGAM                                          765000          1934.35
   1460          16348283                  GR1. MTA                   MTA NEGAM                                          616000          1557.59
   1461          16540488                  GR1. MTA                   MTA NEGAM                                       300881.27           970.06
   1462          16540490                  GR1. MTA                   MTA NEGAM                                          918750          2323.11
   1463          16540676                  GR1. MTA                   MTA NEGAM                                          608000          1955.57
   1464          16540784                  GR1. MTA                   MTA NEGAM                                          464000          1492.41
   1465          16540836                  GR1. MTA                   MTA NEGAM                                       223545.38           827.95
   1466          16540252           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    160000           716.67
   1467          16540195                  GR1. MTA                   MTA NEGAM                                          960000          3087.74
   1468          16540202                  GR1. MTA                   MTA NEGAM                                          496000          1595.33
   1469          16540204                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   1470          16468662                  GR1. MTA                   MTA NEGAM                                          350000          1059.89
   1471          16468664                  GR1. MTA                   MTA NEGAM                                          427500          1375.01
   1472          16540108                  GR1. MTA                   MTA NEGAM                                          560000          1801.18
   1473          16540110                  GR1. MTA                   MTA NEGAM                                          495000          1829.62
   1474          16540113                  GR1. MTA                   MTA NEGAM                                          320000           809.14
   1475          16540115                  GR1. MTA                   MTA NEGAM                                          558400          1411.95
   1476          16540120                  GR1. MTA                   MTA NEGAM                                          500000          1514.13
   1477          16468611                  GR1. MTA                   MTA NEGAM                                          393750          1266.46
   1478          16468613                  GR1. MTA                   MTA NEGAM                                          317700          1021.85
   1479          16468617                  GR1. MTA                   MTA NEGAM                                       358942.09          1157.91
   1480          16468620                  GR1. MTA                   MTA NEGAM                                          229900           739.45
   1481          16468622                  GR1. MTA                   MTA NEGAM                                       363132.56          1170.77
   1482          16468623                  GR1. MTA                   MTA NEGAM                                          360000           910.28
   1483          16468626                  GR1. MTA                   MTA NEGAM                                          656250          2110.76
   1484          16468638           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 369420.75          1727.34
   1485          16468640           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251150           1020.3
   1486          16468656                  GR1. MTA                   MTA NEGAM                                       268957.53           867.14
   1487          16468659                  GR1. MTA                   MTA NEGAM                                       244463.99           741.32
   1488          16468553                  GR1. MTA                   MTA NEGAM                                          143500           362.85
   1489          16468405                  GR1. MTA                   MTA NEGAM                                          264000           849.13
   1490          16468567                  GR1. MTA                   MTA NEGAM                                          260000           657.43
   1491          16468570                  GR1. MTA                   MTA NEGAM                                          444000          1122.68
   1492          16468575                  GR1. MTA                   MTA NEGAM                                          584000          1476.68
   1493          16468595                  GR1. MTA                   MTA NEGAM                                          238500           603.06
   1494          16468425                  GR1. MTA                   MTA NEGAM                                          320000          1182.78
   1495          16468440                  GR1. MTA                   MTA NEGAM                                          432000          1596.76
   1496          16468445                  GR1. MTA                   MTA NEGAM                                          404000          1299.42
   1497          16468497                  GR1. MTA                   MTA NEGAM                                          468000          1505.27
   1498          16168893                  GR1. MTA                   MTA NEGAM                                       510237.23          1633.93
   1499          16389414                  GR1. MTA                   MTA NEGAM                                          492000          1582.47
   1500          16389419                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   1501          16389461                  GR1. MTA                   MTA NEGAM                                       369916.36          1192.64
   1502          16389517                  GR1. MTA                   MTA NEGAM                                       393213.87          1192.38
   1503          16368592                  GR1. MTA                   MTA NEGAM                                          720000          1820.56
   1504          16368643                  GR1. MTA                   MTA NEGAM                                        518760.8          1672.53
   1505          16368660                  GR1. MTA                   MTA NEGAM                                          408000          1031.65
   1506          16368698                  GR1. MTA                   MTA NEGAM                                       347679.34          1121.24
   1507          16389342                  GR1. MTA                   MTA NEGAM                                       447240.53           1132.8
   1508          16389358                  GR1. MTA                   MTA NEGAM                                          540000          1995.95
   1509          16389408                  GR1. MTA                   MTA NEGAM                                          596000          1507.02
   1510          16368700                  GR1. MTA                   MTA NEGAM                                       462894.26          1492.41
   1511          16368459                  GR1. MTA                   MTA NEGAM                                          664000          2135.69
   1512          16368539                  GR1. MTA                   MTA NEGAM                                          584000          1878.37
   1513          16368541                  GR1. MTA                   MTA NEGAM                                       270629.64           823.69
   1514          16368544                  GR1. MTA                   MTA NEGAM                                       259380.41           836.26
   1515          16368551                  GR1. MTA                   MTA NEGAM                                       530732.21          1711.12
   1516          16368554                  GR1. MTA                   MTA NEGAM                                       648898.11          1643.56
   1517          16468252                  GR1. MTA                   MTA NEGAM                                       479186.29          1213.71
   1518          16468319                  GR1. MTA                   MTA NEGAM                                          288000           1064.5
   1519          16468320                  GR1. MTA                   MTA NEGAM                                          255000           942.53
   1520          16468323                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   1521          16468330                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   1522          16468372                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
   1523          16468378           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    219556           1006.3
   1524          16423034                  GR1. MTA                   MTA NEGAM                                          467500           1182.1
   1525          16423035                  GR1. MTA                   MTA NEGAM                                          508000          1284.51
   1526          16468133                  GR1. MTA                   MTA NEGAM                                          412000          1041.77
   1527          16468184                  GR1. MTA                   MTA NEGAM                                          600000          1929.84
   1528          16564640           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000             1140
   1529          16563111           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    140720           644.97
   1530          16564714           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    184000            747.5
   1531          16422944           GR2. Secure Option Arms           5YR LIBOR NEGAM                                   1000000           3437.5
   1532          16546448           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000             1140
   1533          16575462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    186400            815.5
   1534          16575463           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    261000          1060.31
   1535          16575465           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    277680          1301.63
   1536          16575467           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    137000           627.92
   1537          16575468           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    262500          1175.78
   1538          16575316                  GR1. MTA                   MTA NEGAM                                          612800           1549.5
   1539          16575458           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    201600              945
   1540          16575019                  GR1. MTA                   MTA NEGAM                                          380000          1222.23
   1541          16397593                  GR1. MTA                   MTA NEGAM                                          263960           667.44
   1542          16397600                  GR1. MTA                   MTA NEGAM                                          560000          1415.99
   1543          16400416                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
   1544          16400453           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    485210          2319.17
   1545          16400490                  GR1. MTA                   MTA NEGAM                                        243255.3           900.95
   1546          16400495                  GR1. MTA                   MTA NEGAM                                       199893.48           740.35
   1547          16400535                  GR1. MTA                   MTA NEGAM                                       860943.42          2775.75
   1548          16400607                  GR1. MTA                   MTA NEGAM                                       205779.89           765.11
   1549          16400615                  GR1. MTA                   MTA NEGAM                                          400000          1478.48
   1550          16400620                  GR1. MTA                   MTA NEGAM                                          626500          2015.07
   1551          16400636                  GR1. MTA                   MTA NEGAM                                          368000           930.51
   1552          16400643                  GR1. MTA                   MTA NEGAM                                          206000           761.42
   1553          16400655                  GR1. MTA                   MTA NEGAM                                          219000           809.47
   1554          16400657                  GR1. MTA                   MTA NEGAM                                          368000           930.51
   1555          16400693                  GR1. MTA                   MTA NEGAM                                          359112          1327.35
   1556          16400698                  GR1. MTA                   MTA NEGAM                                          324000          1197.57
   1557          16400704                  GR1. MTA                   MTA NEGAM                                          277900          1027.17
   1558          16400710                  GR1. MTA                   MTA NEGAM                                       275532.12           697.88
   1559          16400722                  GR1. MTA                   MTA NEGAM                                       643462.93          2074.57
   1560          16400790                  GR1. MTA                   MTA NEGAM                                       483179.51          1223.82
   1561          16400802                  GR1. MTA                   MTA NEGAM                                       271351.81           874.86
   1562          16400859                  GR1. MTA                   MTA NEGAM                                          199951           643.12
   1563          16400915           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    260000          1245.83
   1564          16400947                  GR1. MTA                   MTA NEGAM                                          490500          1577.64
   1565          16400950           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    526914           2080.5
   1566          16400952                  GR1. MTA                   MTA NEGAM                                          384000           1235.1
   1567          16400972                  GR1. MTA                   MTA NEGAM                                          743000          1878.72
   1568          16400976                  GR1. MTA                   MTA NEGAM                                          272000           874.86
   1569          16400981                  GR1. MTA                   MTA NEGAM                                       686833.68          1739.65
   1570          16401012                  GR1. MTA                   MTA NEGAM                                       499152.39          1264.28
   1571          16401017                  GR1. MTA                   MTA NEGAM                                       311471.09           788.91
   1572          16401027                  GR1. MTA                   MTA NEGAM                                          364000          1170.77
   1573          16401037                  GR1. MTA                   MTA NEGAM                                          500000          1514.13
   1574          16401042                  GR1. MTA                   MTA NEGAM                                          384000          1419.34
   1575          16401047                  GR1. MTA                   MTA NEGAM                                          520000          1672.53
   1576          16401862                  GR1. MTA                   MTA NEGAM                                          213000           787.29
   1577          16401866                  GR1. MTA                   MTA NEGAM                                          560000          2360.98
   1578          16401899                  GR1. MTA                   MTA NEGAM                                          187200           602.11
   1579          16401902                  GR1. MTA                   MTA NEGAM                                          364000          1170.77
   1580          16401905                  GR1. MTA                   MTA NEGAM                                          468000          1505.27
   1581          16401907                  GR1. MTA                   MTA NEGAM                                          479200          1451.14
   1582          16401938                  GR1. MTA                   MTA NEGAM                                          234000           752.64
   1583          16401942                  GR1. MTA                   MTA NEGAM                                          288000           926.32
   1584          16397195                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   1585          16397219           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          2204.17
   1586          16397250                  GR1. MTA                   MTA NEGAM                                          216000           798.38
   1587          16397253                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   1588          16397272                  GR1. MTA                   MTA NEGAM                                          692000          2225.75
   1589          16397284           GR2. Secure Option Arms           5YR LIBOR NEGAM                                   1000000          4791.67
   1590          16397337           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284000          1272.08
   1591          16397338           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1863.33
   1592          16397350                  GR1. MTA                   MTA NEGAM                                       373507.78          1204.22
   1593          16397358                  GR1. MTA                   MTA NEGAM                                       419141.26           1552.4
   1594          16397372           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    884800          3133.67
   1595          16397478                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   1596          16395687                  GR1. MTA                   MTA NEGAM                                          243000           614.44
   1597          16395721                  GR1. MTA                   MTA NEGAM                                       134726.01           498.99
   1598          16395814                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
   1599          16397142                  GR1. MTA                   MTA NEGAM                                          400000          1011.42
   1600          16397148                  GR1. MTA                   MTA NEGAM                                          313600           792.96
   1601          16397177                  GR1. MTA                   MTA NEGAM                                          444000          1428.08
   1602          16393866                  GR1. MTA                   MTA NEGAM                                          449000          1659.59
   1603          16393914                  GR1. MTA                   MTA NEGAM                                          380000          1150.74
   1604          16393919                  GR1. MTA                   MTA NEGAM                                          484000          1223.82
   1605          16394055                  GR1. MTA                   MTA NEGAM                                        718284.2           2315.8
   1606          16394079                  GR1. MTA                   MTA NEGAM                                          400000          1011.42
   1607          16394082                  GR1. MTA                   MTA NEGAM                                       379355.82           960.85
   1608          16394122                  GR1. MTA                   MTA NEGAM                                       179571.05           578.95
   1609          16394136                  GR1. MTA                   MTA NEGAM                                       606969.31          1537.36
   1610          16395298                  GR1. MTA                   MTA NEGAM                                          236000           759.07
   1611          16395299                  GR1. MTA                   MTA NEGAM                                       207098.84           767.03
   1612          16395310                  GR1. MTA                   MTA NEGAM                                         1036700          3334.44
   1613          16395376                  GR1. MTA                   MTA NEGAM                                          244000           616.97
   1614          16395386                  GR1. MTA                   MTA NEGAM                                          580000          1865.51
   1615          16395396                  GR1. MTA                   MTA NEGAM                                          280000           900.59
   1616          16395430                  GR1. MTA                   MTA NEGAM                                          179250           542.82
   1617          16395504                  GR1. MTA                   MTA NEGAM                                          248000           797.67
   1618          16395615                  GR1. MTA                   MTA NEGAM                                          166300           534.89
   1619          16395644                  GR1. MTA                   MTA NEGAM                                          331650            838.6
   1620          16326377                  GR1. MTA                   MTA NEGAM                                          396000          1001.31
   1621          16348225                  GR1. MTA                   MTA NEGAM                                          420000             1062
   1622          16348227                  GR1. MTA                   MTA NEGAM                                       532529.07          1711.12
   1623          16348209                  GR1. MTA                   MTA NEGAM                                       379355.82           960.85
   1624          16562573           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    479920          2099.65
   1625          16402136           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000           953.33
   1626          16404550           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1970.83
   1627          16346232                  GR1. MTA                   MTA NEGAM                                          203170           515.83
   1628          16346339                  GR1. MTA                   MTA NEGAM                                          658550          1668.85
   1629          16346355                  GR1. MTA                   MTA NEGAM                                       399321.91          1011.42
   1630          16346388                  GR1. MTA                   MTA NEGAM                                       447090.77           1655.9
   1631          16346440                  GR1. MTA                   MTA NEGAM                                       648418.07          2090.66
   1632          16346450                  GR1. MTA                   MTA NEGAM                                       254392.32           820.18
   1633          16346495                  GR1. MTA                   MTA NEGAM                                          494818          1595.33
   1634          16346499                  GR1. MTA                   MTA NEGAM                                        211901.4           640.17
   1635          16346503                  GR1. MTA                   MTA NEGAM                                          158200           479.07
   1636          16346522                  GR1. MTA                   MTA NEGAM                                       459220.19          1163.14
   1637          16346530                  GR1. MTA                   MTA NEGAM                                       471199.85          1193.48
   1638          16346531                  GR1. MTA                   MTA NEGAM                                          376000          1209.36
   1639          16346533                  GR1. MTA                   MTA NEGAM                                          532000          1711.12
   1640          16347371                  GR1. MTA                   MTA NEGAM                                         2000000           6902.4
   1641          16347522                  GR1. MTA                   MTA NEGAM                                       343180.23          1106.44
   1642          16347549                  GR1. MTA                   MTA NEGAM                                       164155.38           527.49
   1643          16347719                  GR1. MTA                   MTA NEGAM                                       413603.57           1044.3
   1644          16347783                  GR1. MTA                   MTA NEGAM                                          308000           990.65
   1645          16347902                  GR1. MTA                   MTA NEGAM                                          468750          1732.59
   1646          16347962                  GR1. MTA                   MTA NEGAM                                       735762.44          2372.16
   1647          16404308           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    345520          1583.63
   1648          16551929           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    375000          1367.19
   1649          16468633           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    679350          3184.45
   1650          16568781           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    289000          1053.65
   1651          16568879           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    285000          1157.81
   1652          16563275           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532000          2438.33
   1653          16567616           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    221600          1015.67
   1654          16549551           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    295000          1352.08
   1655          16397611           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    231766           965.69
   1656          16404109           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    812000          3890.83
   1657          16405588           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    237600          1113.75
   1658          16402702           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    535200             2453
   1659          16404119           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    148000           601.25
   1660          16419682           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    712000          3411.67
   1661          16422546           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    584000          2798.33
   1662          16419582           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    217000           994.58
   1663          16540713           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532350          2107.22
   1664          16545170           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          1841.67
   1665          16546455           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1416.67
   1666          16540909           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    840000           3937.5
   1667          16540917           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    350000          1166.67
   1668          16546420           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    254000            952.5
   1669          16549857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251804           1154.1
   1670          16402798           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    508000          2275.42
   1671          16468463           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    624000             2925
   1672          16572005           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1666.67
   1673          16420285           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    379200           1382.5
   1674          16468193           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    256000          1066.67
   1675          16393993           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    195000           710.94
   1676          16400973           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    136000           651.67
   1677          16397144           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344860           1371.7
   1678          16393972           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    187000           701.25
   1679          16543989           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000             1140
   1680          16318844           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 170762.26           785.59
   1681          16318849           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 323213.69             1474
   1682          16318769                  GR1. MTA                   MTA NEGAM                                          666750          2144.53
   1683          16318878           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    375200          1563.34
   1684          16318904                  GR1. MTA                   MTA NEGAM                                          344000           869.83
   1685          16318925                  GR1. MTA                   MTA NEGAM                                          151560           487.48
   1686          16318783           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    316790          1448.33
   1687          16318953           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    524000          1965.01
   1688          16318955           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    123750           451.18
   1689          16318959           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1504.17
   1690          16318969           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    475200           2326.5
   1691          16318794                  GR1. MTA                   MTA NEGAM                                          416000          1338.02
   1692          16318980           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    394792          1809.47
   1693          16321646                  GR1. MTA                   MTA NEGAM                                          576000          2129.01
   1694          16320976           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 377082.05          1485.17
   1695          16321671           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    211600           815.55
   1696          16316467                  GR1. MTA                   MTA NEGAM                                       278382.46           900.03
   1697          16316469                  GR1. MTA                   MTA NEGAM                                       631399.69          2035.98
   1698          16316482           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392980          1796.67
   1699          16316501           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    468000           1852.5
   1700          16316517           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1708.34
   1701          16318765           GR2. Secure Option Arms           5YR LIBOR NEGAM                                   1150000          4192.71
   1702          16305754           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    720000             2850
   1703          16305765                  GR1. MTA                   MTA NEGAM                                       191542.45           617.55
   1704          16305773                  GR1. MTA                   MTA NEGAM                                          284800           916.03
   1705          16305776           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 153983.99           640.01
   1706          16305796           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 453129.99          1836.26
   1707          16305816                  GR1. MTA                   MTA NEGAM                                          180000           578.96
   1708          16305832           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1298.34
   1709          16305833           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    253600          1135.92
   1710          16305857           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    319200          1197.01
   1711          16305743           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 230350.06           1050.5
   1712          16305925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 303155.99          1354.51
   1713          16307511                  GR1. MTA                   MTA NEGAM                                          313500           949.36
   1714          16307527           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    313600          1372.01
   1715          16307535           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    135000           534.38
   1716          16307608           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1504.17
   1717          16307630           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    376000          1684.17
   1718          16307643           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 635985.99          2643.34
   1719          16307646           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    357692          1598.17
   1720          16307651                  GR1. MTA                   MTA NEGAM                                       276938.45           892.88
   1721          16316371           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    476000          1785.01
   1722          16316387                  GR1. MTA                   MTA NEGAM                                          421520          1065.84
   1723          16347185           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    511200          1917.01
   1724          16316411           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284800          1127.34
   1725          16316423           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392000          1674.17
   1726          16316446                  GR1. MTA                   MTA NEGAM                                       259559.24           657.43
   1727          16225853           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    932091          4272.09
   1728          16246164           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304000          1393.34
   1729          16247634           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    417000          1911.25
   1730          16247650           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1298.34
   1731          16290451                  GR1. MTA                   MTA NEGAM                                          372000           1196.5
   1732          16296310           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    409020           1487.5
   1733          16296330           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    145520           515.39
   1734          16297779           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    310400          1228.67
   1735          16302001           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    429070          1649.58
   1736          16302009           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    312000           1462.5
   1737          16303439                  GR1. MTA                   MTA NEGAM                                          560000             1416
   1738          16206443                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   1739          16240473                  GR1. MTA                   MTA NEGAM                                       451975.15          1144.93
   1740          16546293           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    519600          2489.75
   1741          16393751                  GR1. MTA                   MTA NEGAM                                       367875.31           931.77
   1742          16546473           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    452000          1789.17
   1743          16346018                  GR1. MTA                   MTA NEGAM                                       411662.82          1524.68
   1744          16138313                  GR1. MTA                   MTA NEGAM                                          464000          1173.26
   1745          16323580                  GR1. MTA                   MTA NEGAM                                       550984.37          1395.56
   1746          16323585                  GR1. MTA                   MTA NEGAM                                       487009.59          1803.74
   1747          16323588                  GR1. MTA                   MTA NEGAM                                       325134.99          1200.52
   1748          16323591                  GR1. MTA                   MTA NEGAM                                       207577.86           768.81
   1749          16323592                  GR1. MTA                   MTA NEGAM                                          448000          1440.95
   1750          16571993                  GR1. MTA                   MTA NEGAM                                          292000           939.19
   1751          16571580                  GR1. MTA                   MTA NEGAM                                          297000           750.98
   1752          16571606                  GR1. MTA                   MTA NEGAM                                          640000          1618.28
   1753          16570526                  GR1. MTA                   MTA NEGAM                                          390000          1254.39
   1754          16344533                  GR1. MTA                   MTA NEGAM                                        625980.8          2050.45
   1755          16344671                  GR1. MTA                   MTA NEGAM                                       331208.83          1067.84
   1756          16344674                  GR1. MTA                   MTA NEGAM                                       212244.91           681.88
   1757          16344679                  GR1. MTA                   MTA NEGAM                                       559846.01          1798.61
   1758          16344693                  GR1. MTA                   MTA NEGAM                                       302385.05          1119.95
   1759          16344703                  GR1. MTA                   MTA NEGAM                                       369372.76           935.57
   1760          16344714                  GR1. MTA                   MTA NEGAM                                          416000          1537.62
   1761          16344737                  GR1. MTA                   MTA NEGAM                                       464343.16          1492.41
   1762          16344744                  GR1. MTA                   MTA NEGAM                                       590996.42          1496.91
   1763          16570430                  GR1. MTA                   MTA NEGAM                                          446212          1435.19
   1764          16570320                  GR1. MTA                   MTA NEGAM                                          411750          1521.91
   1765          16570336                  GR1. MTA                   MTA NEGAM                                          196000           724.45
   1766          16570354                  GR1. MTA                   MTA NEGAM                                          456000          1466.68
   1767          16569248                  GR1. MTA                   MTA NEGAM                                          568800          1829.49
   1768          16569253                  GR1. MTA                   MTA NEGAM                                          371250          1194.09
   1769          16569309                  GR1. MTA                   MTA NEGAM                                          588000          2173.36
   1770          16569311                  GR1. MTA                   MTA NEGAM                                          272000           874.86
   1771          16569313                  GR1. MTA                   MTA NEGAM                                          452800          1456.38
   1772          16569315                  GR1. MTA                   MTA NEGAM                                          384000           970.97
   1773          16344223                  GR1. MTA                   MTA NEGAM                                        135675.9           437.43
   1774          16359957                  GR1. MTA                   MTA NEGAM                                       120775.25           366.42
   1775          16359979                  GR1. MTA                   MTA NEGAM                                       225813.73           725.62
   1776          16359835                  GR1. MTA                   MTA NEGAM                                          404000          1299.42
   1777          16359859                  GR1. MTA                   MTA NEGAM                                          251250           928.67
   1778          16359889                  GR1. MTA                   MTA NEGAM                                          440000          1626.33
   1779          16359795                  GR1. MTA                   MTA NEGAM                                          197576           635.49
   1780          16343956                  GR1. MTA                   MTA NEGAM                                       486837.07           1569.6
   1781          16343968                  GR1. MTA                   MTA NEGAM                                       263370.87           849.13
   1782          16343979                  GR1. MTA                   MTA NEGAM                                      1344782.87          4342.13
   1783          16344019                  GR1. MTA                   MTA NEGAM                                       224415.84           721.28
   1784          16342558                  GR1. MTA                   MTA NEGAM                                        258760.6            655.4
   1785          16342563                  GR1. MTA                   MTA NEGAM                                       434062.91          1099.42
   1786          16342067                  GR1. MTA                   MTA NEGAM                                       489005.53          1811.14
   1787          16339793                  GR1. MTA                   MTA NEGAM                                       446932.38          1440.95
   1788          16339805                  GR1. MTA                   MTA NEGAM                                          198000           636.85
   1789          16339861                  GR1. MTA                   MTA NEGAM                                       399046.77          1286.56
   1790          16339877                  GR1. MTA                   MTA NEGAM                                       546694.09          1762.58
   1791          16339885                  GR1. MTA                   MTA NEGAM                                       614513.33          1557.59
   1792          16339404                  GR1. MTA                   MTA NEGAM                                        272149.9           877.43
   1793          16359036                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
   1794          16359046                  GR1. MTA                   MTA NEGAM                                       306467.92           988.08
   1795          16568898                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
   1796          16322954                  GR1. MTA                   MTA NEGAM                                       205908.14           663.86
   1797          16322965                  GR1. MTA                   MTA NEGAM                                       164107.98            529.1
   1798          16321529                  GR1. MTA                   MTA NEGAM                                        348191.7          1289.97
   1799          16321591                  GR1. MTA                   MTA NEGAM                                          534400          1351.26
   1800          16321616                  GR1. MTA                   MTA NEGAM                                        499319.2          1514.13
   1801          16321621                  GR1. MTA                   MTA NEGAM                                       470813.27          1193.28
   1802          16321629                  GR1. MTA                   MTA NEGAM                                       448927.62          1447.38
   1803          16321205                  GR1. MTA                   MTA NEGAM                                       935910.72          2370.53
   1804          16318743                  GR1. MTA                   MTA NEGAM                                       292746.71            940.8
   1805          16318763                  GR1. MTA                   MTA NEGAM                                       478856.13          1543.87
   1806          16376060                  GR1. MTA                   MTA NEGAM                                       277636.95              708
   1807          16318640                  GR1. MTA                   MTA NEGAM                                       319137.42          1029.25
   1808          16468671                  GR1. MTA                   MTA NEGAM                                          468000          1729.82
   1809          16405565                  GR1. MTA                   MTA NEGAM                                       415294.79          1051.88
   1810          16318139                  GR1. MTA                   MTA NEGAM                                       376953.37           950.74
   1811          16315212                  GR1. MTA                   MTA NEGAM                                       254367.72           644.78
   1812          16315242                  GR1. MTA                   MTA NEGAM                                       644838.67          2079.08
   1813          16335706                  GR1. MTA                   MTA NEGAM                                       457156.23          1153.02
   1814          16335713                  GR1. MTA                   MTA NEGAM                                          396000          1273.69
   1815          16335717                  GR1. MTA                   MTA NEGAM                                          600000          1929.84
   1816          16335725                  GR1. MTA                   MTA NEGAM                                          527040          1335.08
   1817          16335736                  GR1. MTA                   MTA NEGAM                                          448000           1132.8
   1818          16314825                  GR1. MTA                   MTA NEGAM                                       311256.48          1003.52
   1819          16335467                  GR1. MTA                   MTA NEGAM                                       412475.97          1325.15
   1820          16358446                  GR1. MTA                   MTA NEGAM                                       399046.77          1286.56
   1821          16358454                  GR1. MTA                   MTA NEGAM                                       431267.66          1092.34
   1822          16358432                  GR1. MTA                   MTA NEGAM                                       389030.59          1254.39
   1823          16358434                  GR1. MTA                   MTA NEGAM                                          564000          1814.05
   1824          16358430                  GR1. MTA                   MTA NEGAM                                       561446.61          1422.06
   1825          16314566                  GR1. MTA                   MTA NEGAM                                        588511.6          1897.42
   1826          16308239                  GR1. MTA                   MTA NEGAM                                          437000          1405.56
   1827          16308252                  GR1. MTA                   MTA NEGAM                                       338391.67             1091
   1828          16308275                  GR1. MTA                   MTA NEGAM                                          572000          1446.34
   1829          16306781                  GR1. MTA                   MTA NEGAM                                       490252.99          1815.76
   1830          16306787                  GR1. MTA                   MTA NEGAM                                          160000           514.62
   1831          16306794                  GR1. MTA                   MTA NEGAM                                          536198          1729.13
   1832          16306796                  GR1. MTA                   MTA NEGAM                                          569776           1837.2
   1833          16175930                  GR1. MTA                   MTA NEGAM                                          568000          1826.92
   1834          16175938           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    235500           956.72
   1835          16335232                  GR1. MTA                   MTA NEGAM                                          264000           849.13
   1836          16301253                  GR1. MTA                   MTA NEGAM                                          368000           930.51
   1837          16301268                  GR1. MTA                   MTA NEGAM                                          440000          1415.21
   1838          16300485                  GR1. MTA                   MTA NEGAM                                       498985.23           1848.1
   1839          16296744                  GR1. MTA                   MTA NEGAM                                       458903.79          1479.54
   1840          16294065                  GR1. MTA                   MTA NEGAM                                          256000            823.4
   1841          16294070                  GR1. MTA                   MTA NEGAM                                          260000           836.26
   1842          16293981                  GR1. MTA                   MTA NEGAM                                          185231           465.26
   1843          16293882                  GR1. MTA                   MTA NEGAM                                        150023.8           482.46
   1844          16303505           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    120000           487.51
   1845          16303494           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    193800           726.76
   1846          16303460           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250625          1067.71
   1847          16303467           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 360819.79          1612.15
   1848          16303354           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    375336             1716
   1849          16302109                  GR1. MTA                   MTA NEGAM                                       706942.19          2290.08
   1850          16302113                  GR1. MTA                   MTA NEGAM                                       187551.98           604.69
   1851          16302143                  GR1. MTA                   MTA NEGAM                                       215485.25           694.75
   1852          16302158           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 243607.49          1037.82
   1853          16302159           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    460000          2060.42
   1854          16302195           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 267078.02            971.3
   1855          16303378           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 400999.99          1833.34
   1856          16303401           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    218946            864.5
   1857          16303415                  GR1. MTA                   MTA NEGAM                                          228000           733.34
   1858          16303349           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 163042.24           677.65
   1859          16297635           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    316790          1314.03
   1860          16297639           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352880             1430
   1861          16297643           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    363306          1321.25
   1862          16297867           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384960             1440
   1863          16297860           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304000          1140.01
   1864          16302027           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    352000          1393.34
   1865          16301988           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 346730.39          1293.75
   1866          16302062           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1733.34
   1867          16301991           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  803208.7          3080.25
   1868          16296387           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    471992          1720.81
   1869          16296395           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 220469.79           824.71
   1870          16297705           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    676800          3384.01
   1871          16297718           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    384000          1560.01
   1872          16297735           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    318400          1260.34
   1873          16297740           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    656000          3006.67
   1874          16297782                  GR1. MTA                   MTA NEGAM                                       275532.11           697.89
   1875          16297784           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    452000          1553.76
   1876          16294886                  GR1. MTA                   MTA NEGAM                                       295492.09           748.45
   1877          16295056                  GR1. MTA                   MTA NEGAM                                          296000           952.06
   1878          16295060           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 296739.99          1140.84
   1879          16296285           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    445600          2088.76
   1880          16296322                  GR1. MTA                   MTA NEGAM                                          244000           784.81
   1881          16292971           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    309000          1190.94
   1882          16292974           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 497239.99          2273.34
   1883          16292878                  GR1. MTA                   MTA NEGAM                                       648884.57          2740.43
   1884          16293012           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    313500           1273.6
   1885          16292888                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   1886          16293052           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    414400          1942.51
   1887          16293068           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240800           903.01
   1888          16247618           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    268792          1063.97
   1889          16247678           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188000           744.17
   1890          16290405           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 437089.99          1589.59
   1891          16290444           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          1979.17
   1892          16294961           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    388000          1778.34
   1893          16294971           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    591074          2640.92
   1894          16294978           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    375000          1601.57
   1895          16294986                  GR1. MTA                   MTA NEGAM                                          276000           697.89
   1896          16294989           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    520000          2383.34
   1897          16290494           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236590          1081.67
   1898          16290511                  GR1. MTA                   MTA NEGAM                                          532000          1711.13
   1899          16292929                  GR1. MTA                   MTA NEGAM                                          399920          1478.19
   1900          16231324                  GR1. MTA                   MTA NEGAM                                       589791.14          1901.53
   1901          16231329                  GR1. MTA                   MTA NEGAM                                       446932.38          1440.95
   1902          16239767           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    264000          1155.01
   1903          16239772           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    191200           876.34
   1904          16243444                  GR1. MTA                   MTA NEGAM                                       370784.25           935.57
   1905          16243533                  GR1. MTA                   MTA NEGAM                                       131776.23           333.77
   1906          16243448                  GR1. MTA                   MTA NEGAM                                          488000          1233.94
   1907          16243545           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    591920          2096.39
   1908          16243561                  GR1. MTA                   MTA NEGAM                                       391335.47            991.2
   1909          16243459                  GR1. MTA                   MTA NEGAM                                       388367.59          1247.96
   1910          16243610           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000             1650
   1911          16243613           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 249515.73           937.51
   1912          16233153           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 449119.99          1680.01
   1913          16233195           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    425000          1593.76
   1914          16246042           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1648.34
   1915          16233297                  GR1. MTA                   MTA NEGAM                                       256489.38           647.31
   1916          16234842           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360900             1425
   1917          16390359                  GR1. MTA                   MTA NEGAM                                          432000          1092.34
   1918          16407420                  GR1. MTA                   MTA NEGAM                                          270000           868.43
   1919          16602794                  GR1. MTA                   MTA NEGAM                                          567000          2095.74
   1920          16604088                  GR1. MTA                   MTA NEGAM                                          599000          1926.62
   1921          16366384                  GR1. MTA                   MTA NEGAM                                       220351.88           816.12
   1922          16366402                  GR1. MTA                   MTA NEGAM                                       269527.14           866.18
   1923          16366408                  GR1. MTA                   MTA NEGAM                                          328000           829.37
   1924          16368030                  GR1. MTA                   MTA NEGAM                                       189263.53           477.39
   1925          16368086                  GR1. MTA                   MTA NEGAM                                       334201.68          1077.49
   1926          16368091                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   1927          16368169                  GR1. MTA                   MTA NEGAM                                        594579.7          1916.97
   1928          16368246                  GR1. MTA                   MTA NEGAM                                       254392.32           820.18
   1929          16368338                  GR1. MTA                   MTA NEGAM                                        69833.18           225.15
   1930          16368369                  GR1. MTA                   MTA NEGAM                                          650000          2402.53
   1931          16365666                  GR1. MTA                   MTA NEGAM                                          328000          1054.98
   1932          16365692                  GR1. MTA                   MTA NEGAM                                          396000          1273.69
   1933          16365696                  GR1. MTA                   MTA NEGAM                                       395052.67          1273.69
   1934          16365795                  GR1. MTA                   MTA NEGAM                                       387212.55          1434.12
   1935          16365979                  GR1. MTA                   MTA NEGAM                                          494718          1595.33
   1936          16361533                  GR1. MTA                   MTA NEGAM                                          392000            991.2
   1937          16361536                  GR1. MTA                   MTA NEGAM                                          368000          1183.63
   1938          16361549                  GR1. MTA                   MTA NEGAM                                       486806.67           1569.6
   1939          16361555                  GR1. MTA                   MTA NEGAM                                          460000             1393
   1940          16361564                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   1941          16361567                  GR1. MTA                   MTA NEGAM                                          460000          1163.14
   1942          16361570                  GR1. MTA                   MTA NEGAM                                       408668.91          1513.59
   1943          16361572                  GR1. MTA                   MTA NEGAM                                       350163.55          1128.95
   1944          16361140                  GR1. MTA                   MTA NEGAM                                          560000          1801.18
   1945          16361171                  GR1. MTA                   MTA NEGAM                                        272149.9           877.43
   1946          16361183                  GR1. MTA                   MTA NEGAM                                          367500          1358.35
   1947          16361354                  GR1. MTA                   MTA NEGAM                                       626503.43           2019.9
   1948          16361360                  GR1. MTA                   MTA NEGAM                                        612536.8          1974.87
   1949          16361429                  GR1. MTA                   MTA NEGAM                                        271538.9           687.77
   1950          16361449                  GR1. MTA                   MTA NEGAM                                       381851.58           967.17
   1951          16361462                  GR1. MTA                   MTA NEGAM                                          183900            591.5
   1952          16361474                  GR1. MTA                   MTA NEGAM                                       468361.42          1420.25
   1953          16361479                  GR1. MTA                   MTA NEGAM                                       404910.42           1306.5
   1954          16567959                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   1955          16392847                  GR1. MTA                   MTA NEGAM                                          388800          1250.53
   1956          16393677                  GR1. MTA                   MTA NEGAM                                          125600           403.98
   1957          16393687                  GR1. MTA                   MTA NEGAM                                       135613.33           437.43
   1958          16393693                  GR1. MTA                   MTA NEGAM                                       194669.43           493.07
   1959          16393711                  GR1. MTA                   MTA NEGAM                                       195786.79           597.32
   1960          16393748                  GR1. MTA                   MTA NEGAM                                          400000          1011.42
   1961          16393784                  GR1. MTA                   MTA NEGAM                                          483220          1221.85
   1962          16393802                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   1963          16358415                  GR1. MTA                   MTA NEGAM                                       224463.81           723.69
   1964          16358423                  GR1. MTA                   MTA NEGAM                                       448927.62          1447.38
   1965          16358425                  GR1. MTA                   MTA NEGAM                                          604000          1527.25
   1966          16361113                  GR1. MTA                   MTA NEGAM                                        417181.2          1265.05
   1967          16361031                  GR1. MTA                   MTA NEGAM                                          316000          1016.38
   1968          16361045                  GR1. MTA                   MTA NEGAM                                          272000           874.86
   1969          16361058                  GR1. MTA                   MTA NEGAM                                          252000           810.53
   1970          16361067                  GR1. MTA                   MTA NEGAM                                       491165.95          1244.05
   1971          16360990                  GR1. MTA                   MTA NEGAM                                       403315.13          1021.54
   1972          16360212                  GR1. MTA                   MTA NEGAM                                       416437.35          1338.02
   1973          16360216                  GR1. MTA                   MTA NEGAM                                       434641.75          1401.32
   1974          16360244                  GR1. MTA                   MTA NEGAM                                        377099.2           1215.8
   1975          16360247                  GR1. MTA                   MTA NEGAM                                       477356.13          1543.87
   1976          16360253                  GR1. MTA                   MTA NEGAM                                          444000          1428.08
   1977          16360261                  GR1. MTA                   MTA NEGAM                                       407308.35          1031.65
   1978          16360286                  GR1. MTA                   MTA NEGAM                                       325587.87          1205.88
   1979          16360298                  GR1. MTA                   MTA NEGAM                                       347410.06           879.94
   1980          16360300                  GR1. MTA                   MTA NEGAM                                       459220.19          1163.14
   1981          16360303                  GR1. MTA                   MTA NEGAM                                          750000           2412.3
   1982          16360321                  GR1. MTA                   MTA NEGAM                                          198750           734.62
   1983          16360324                  GR1. MTA                   MTA NEGAM                                          296000           896.36
   1984          16360327                  GR1. MTA                   MTA NEGAM                                          600000          1517.14
   1985          16360349                  GR1. MTA                   MTA NEGAM                                          532000          1345.19
   1986          16392762                  GR1. MTA                   MTA NEGAM                                       395056.31          1273.69
   1987          16422579                  GR1. MTA                   MTA NEGAM                                          488000           1569.6
   1988          16422593                  GR1. MTA                   MTA NEGAM                                          348500          1120.91
   1989          16388845                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
   1990          16388851                  GR1. MTA                   MTA NEGAM                                       448338.67          1135.58
   1991          16388864                  GR1. MTA                   MTA NEGAM                                       212895.17           786.25
   1992          16420826           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    337500          1160.16
   1993          16422480                  GR1. MTA                   MTA NEGAM                                          220000           813.16
   1994          16422551                  GR1. MTA                   MTA NEGAM                                          354400          1073.21
   1995          16422554                  GR1. MTA                   MTA NEGAM                                          416000          1338.02
   1996          16422555                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
   1997          16388756                  GR1. MTA                   MTA NEGAM                                          276300           888.69
   1998          16388807                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
   1999          16422806                  GR1. MTA                   MTA NEGAM                                          329600          1060.12
   2000          16422822                  GR1. MTA                   MTA NEGAM                                          240000           887.09
   2001          16422861                  GR1. MTA                   MTA NEGAM                                          137500           442.25
   2002          16389145                  GR1. MTA                   MTA NEGAM                                          588000          1891.24
   2003          16360015                  GR1. MTA                   MTA NEGAM                                       319237.42          1029.25
   2004          16360023                  GR1. MTA                   MTA NEGAM                                       299591.52           908.48
   2005          16360027                  GR1. MTA                   MTA NEGAM                                       263550.07           667.54
   2006          16360035                  GR1. MTA                   MTA NEGAM                                          213750           790.06
   2007          16360103                  GR1. MTA                   MTA NEGAM                                       616128.22          1986.45
   2008          16360109                  GR1. MTA                   MTA NEGAM                                       162711.33           524.59
   2009          16360127                  GR1. MTA                   MTA NEGAM                                          384135           971.31
   2010          16419654                  GR1. MTA                   MTA NEGAM                                          503200          1272.37
   2011          16419664                  GR1. MTA                   MTA NEGAM                                          143100           460.27
   2012          16419673                  GR1. MTA                   MTA NEGAM                                          480000          1453.56
   2013          16419685                  GR1. MTA                   MTA NEGAM                                          472000          1518.14
   2014          16419941                  GR1. MTA                   MTA NEGAM                                       280466.04           904.24
   2015          16419944                  GR1. MTA                   MTA NEGAM                                          357000          1148.26
   2016          16358338                  GR1. MTA                   MTA NEGAM                                          140000            450.3
   2017          16358292                  GR1. MTA                   MTA NEGAM                                       371493.49          1126.51
   2018          16358268                  GR1. MTA                   MTA NEGAM                                          288000           926.32
   2019          16387412                  GR1. MTA                   MTA NEGAM                                        146750.8            371.7
   2020          16387417                  GR1. MTA                   MTA NEGAM                                          260000           657.43
   2021          16387446                  GR1. MTA                   MTA NEGAM                                          452000          1142.91
   2022          16387464                  GR1. MTA                   MTA NEGAM                                       367123.04          1183.63
   2023          16387476                  GR1. MTA                   MTA NEGAM                                          855000          2750.02
   2024          16387483                  GR1. MTA                   MTA NEGAM                                          380000          1222.23
   2025          16387494                  GR1. MTA                   MTA NEGAM                                        163708.7           528.13
   2026          16387498                  GR1. MTA                   MTA NEGAM                                          404000          1299.43
   2027          16387359                  GR1. MTA                   MTA NEGAM                                       183561.51           591.82
   2028          16387375                  GR1. MTA                   MTA NEGAM                                          181500           583.78
   2029          16387377                  GR1. MTA                   MTA NEGAM                                          256500           825.01
   2030          16387130                  GR1. MTA                   MTA NEGAM                                          597316           1921.2
   2031          16387154                  GR1. MTA                   MTA NEGAM                                          452000          1453.81
   2032          16387161                  GR1. MTA                   MTA NEGAM                                          420000             1062
   2033          16387164                  GR1. MTA                   MTA NEGAM                                          485600          1561.88
   2034          16387171                  GR1. MTA                   MTA NEGAM                                          350000          1059.89
   2035          16387189                  GR1. MTA                   MTA NEGAM                                       518760.33          1672.53
   2036          16387203                  GR1. MTA                   MTA NEGAM                                          560000          1801.18
   2037          16387204                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2038          16387216                  GR1. MTA                   MTA NEGAM                                          487200          1567.03
   2039          16387260                  GR1. MTA                   MTA NEGAM                                          200300           740.35
   2040          16387283                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
   2041          16387308                  GR1. MTA                   MTA NEGAM                                          288000           728.23
   2042          16387316                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2043          16387322                  GR1. MTA                   MTA NEGAM                                       180893.13           671.23
   2044          16348251                  GR1. MTA                   MTA NEGAM                                       367123.04          1183.63
   2045          16377146                  GR1. MTA                   MTA NEGAM                                          444000          1122.68
   2046          16377155                  GR1. MTA                   MTA NEGAM                                       199660.96           505.71
   2047          16377197                  GR1. MTA                   MTA NEGAM                                          424000          1072.11
   2048          16377214                  GR1. MTA                   MTA NEGAM                                       461896.64          1489.19
   2049          16377218                  GR1. MTA                   MTA NEGAM                                       249404.23            804.1
   2050          16377263                  GR1. MTA                   MTA NEGAM                                          228750            845.5
   2051          16377295                  GR1. MTA                   MTA NEGAM                                       455279.87          1380.64
   2052          16377525                  GR1. MTA                   MTA NEGAM                                          476000             1531
   2053          16377533                  GR1. MTA                   MTA NEGAM                                          328000          1054.98
   2054          16377569                  GR1. MTA                   MTA NEGAM                                          580000          1865.51
   2055          16378568                  GR1. MTA                   MTA NEGAM                                       418999.11          1350.89
   2056          16382849                  GR1. MTA                   MTA NEGAM                                       185185.53           469.05
   2057          16382913                  GR1. MTA                   MTA NEGAM                                          328000           829.37
   2058          16383067                  GR1. MTA                   MTA NEGAM                                          336000          1080.71
   2059          16383084                  GR1. MTA                   MTA NEGAM                                       998304.77          2528.56
   2060          16392556                  GR1. MTA                   MTA NEGAM                                          368000           930.51
   2061          16392582                  GR1. MTA                   MTA NEGAM                                          256000            823.4
   2062          16392751                  GR1. MTA                   MTA NEGAM                                          460000          1700.25
   2063          16392786                  GR1. MTA                   MTA NEGAM                                       308023.58          1153.21
   2064          16392816                  GR1. MTA                   MTA NEGAM                                       251299.71           810.21
   2065          16392836                  GR1. MTA                   MTA NEGAM                                          280000          1034.93
   2066          16393639                  GR1. MTA                   MTA NEGAM                                          560000          1801.18
   2067          16393685                  GR1. MTA                   MTA NEGAM                                          412800          1250.06
   2068          16393708                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   2069          16393953                  GR1. MTA                   MTA NEGAM                                       271706.25          1011.83
   2070          16394003                  GR1. MTA                   MTA NEGAM                                          840000          2701.77
   2071          16394016                  GR1. MTA                   MTA NEGAM                                          476000          1203.59
   2072          16394133                  GR1. MTA                   MTA NEGAM                                          456000          1153.02
   2073          16394142                  GR1. MTA                   MTA NEGAM                                          975000          3603.79
   2074          16395357                  GR1. MTA                   MTA NEGAM                                       110735.48           357.02
   2075          16395398                  GR1. MTA                   MTA NEGAM                                       303383.03          1123.64
   2076          16395604                  GR1. MTA                   MTA NEGAM                                          216000           910.66
   2077          16395656                  GR1. MTA                   MTA NEGAM                                          344000          1041.72
   2078          16395658                  GR1. MTA                   MTA NEGAM                                          549600           1389.7
   2079          16395815                  GR1. MTA                   MTA NEGAM                                          312000          1003.52
   2080          16395830                  GR1. MTA                   MTA NEGAM                                          528000          1698.26
   2081          16397138                  GR1. MTA                   MTA NEGAM                                          184000            557.2
   2082          16397161                  GR1. MTA                   MTA NEGAM                                          147200           473.45
   2083          16143233                  GR1. MTA                   MTA NEGAM                                          184000           591.82
   2084          16405889                  GR1. MTA                   MTA NEGAM                                          388000           981.08
   2085          16407205                  GR1. MTA                   MTA NEGAM                                          442000          1421.65
   2086          16419015                  GR1. MTA                   MTA NEGAM                                          560000          1415.99
   2087          16419134           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1233.33
   2088          16419504                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   2089          16422940           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    279600          1223.25
   2090          16540876                  GR1. MTA                   MTA NEGAM                                          265500           853.95
   2091          16544400                  GR1. MTA                   MTA NEGAM                                          206200           521.39
   2092          16395350                  GR1. MTA                   MTA NEGAM                                          370250          1121.21
   2093          16397215                  GR1. MTA                   MTA NEGAM                                          424000          1363.75
   2094          16397587                  GR1. MTA                   MTA NEGAM                                          585000          1881.59
   2095          16400594                  GR1. MTA                   MTA NEGAM                                          324000          1042.11
   2096          16400827           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    243200             1140
   2097          16401015                  GR1. MTA                   MTA NEGAM                                          436000          1402.35
   2098          16402122                  GR1. MTA                   MTA NEGAM                                       648884.57          2740.43
   2099          16402233                  GR1. MTA                   MTA NEGAM                                          142200           430.62
   2100          16402790                  GR1. MTA                   MTA NEGAM                                          400000          1011.42
   2101          16405664                  GR1. MTA                   MTA NEGAM                                          468000          1417.22
   2102          16405753                  GR1. MTA                   MTA NEGAM                                          392000          1260.83
   2103          16404205                  GR1. MTA                   MTA NEGAM                                          270000           997.97
   2104          16404296           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    365000          1406.77
   2105          16404367                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2106          16393651                  GR1. MTA                   MTA NEGAM                                          296250           897.12
   2107          16393654                  GR1. MTA                   MTA NEGAM                                          315000            796.5
   2108          16393738                  GR1. MTA                   MTA NEGAM                                       335199.29          1080.71
   2109          16392768                  GR1. MTA                   MTA NEGAM                                          509200          1287.54
   2110          16390494                  GR1. MTA                   MTA NEGAM                                          326400           825.32
   2111          16390528                  GR1. MTA                   MTA NEGAM                                       431267.66          1092.34
   2112          16390328                  GR1. MTA                   MTA NEGAM                                          271000           871.65
   2113          16390168                  GR1. MTA                   MTA NEGAM                                          305600           982.93
   2114          16388723                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
   2115          16387615                  GR1. MTA                   MTA NEGAM                                          602300          1522.95
   2116          16384375                  GR1. MTA                   MTA NEGAM                                       474865.67             1531
   2117          16383274                  GR1. MTA                   MTA NEGAM                                          348000          1053.83
   2118          16384062                  GR1. MTA                   MTA NEGAM                                          268000           990.58
   2119          16384154                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
   2120          16384194                  GR1. MTA                   MTA NEGAM                                       458903.79          1479.54
   2121          16384282                  GR1. MTA                   MTA NEGAM                                       249176.87           631.13
   2122          16378622                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2123          16377152                  GR1. MTA                   MTA NEGAM                                          256500           948.07
   2124          16377183                  GR1. MTA                   MTA NEGAM                                          468000          1183.37
   2125          16377188                  GR1. MTA                   MTA NEGAM                                       543077.79          1375.54
   2126          16378241                  GR1. MTA                   MTA NEGAM                                          311200          1150.26
   2127          16375949                  GR1. MTA                   MTA NEGAM                                          264000            975.8
   2128          16358259                  GR1. MTA                   MTA NEGAM                                       279555.72          1035.45
   2129          16361227                  GR1. MTA                   MTA NEGAM                                       207490.49           669.01
   2130          16361402                  GR1. MTA                   MTA NEGAM                                          564000          1814.05
   2131          16361473                  GR1. MTA                   MTA NEGAM                                       195602.22           724.45
   2132          16361560                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   2133          16365807                  GR1. MTA                   MTA NEGAM                                       635707.19          2354.48
   2134          16365862                  GR1. MTA                   MTA NEGAM                                       207647.39           525.94
   2135          16368080                  GR1. MTA                   MTA NEGAM                                          516000          1659.66
   2136          16368564                  GR1. MTA                   MTA NEGAM                                       547057.87          1385.65
   2137          16372017                  GR1. MTA                   MTA NEGAM                                          504000          1526.24
   2138          16372268                  GR1. MTA                   MTA NEGAM                                        235437.6           759.07
   2139          16374928                  GR1. MTA                   MTA NEGAM                                          494000           1588.9
   2140          16358755                  GR1. MTA                   MTA NEGAM                                          615600          1556.58
   2141          16349471                  GR1. MTA                   MTA NEGAM                                       233442.36           752.64
   2142          16346436                  GR1. MTA                   MTA NEGAM                                       539084.58          1365.42
   2143          16347349                  GR1. MTA                   MTA NEGAM                                        504922.5          1630.71
   2144          16335449                  GR1. MTA                   MTA NEGAM                                       355526.98          1316.77
   2145          16331605                  GR1. MTA                   MTA NEGAM                                       220052.49           815.01
   2146          16567683                  GR1. MTA                   MTA NEGAM                                          492000           1489.9
   2147          16551738                  GR1. MTA                   MTA NEGAM                                          239200           604.83
   2148          16378553                  GR1. MTA                   MTA NEGAM                                          206400           663.86
   2149          16378557                  GR1. MTA                   MTA NEGAM                                          179900           578.63
   2150          16378563                  GR1. MTA                   MTA NEGAM                                       211621.13           680.27
   2151          16378574                  GR1. MTA                   MTA NEGAM                                        518760.8          1672.53
   2152          16383070                  GR1. MTA                   MTA NEGAM                                          268000           861.99
   2153          16383072                  GR1. MTA                   MTA NEGAM                                          393750          1266.46
   2154          16378609                  GR1. MTA                   MTA NEGAM                                          544000          1749.72
   2155          16383189                  GR1. MTA                   MTA NEGAM                                          465000          1495.62
   2156          16383212                  GR1. MTA                   MTA NEGAM                                          178400            573.8
   2157          16383225                  GR1. MTA                   MTA NEGAM                                          615000          1978.08
   2158          16383267                  GR1. MTA                   MTA NEGAM                                          368000          1183.63
   2159          16383271                  GR1. MTA                   MTA NEGAM                                      1149932.13          3487.04
   2160          16383351                  GR1. MTA                   MTA NEGAM                                          396000          1273.69
   2161          16383356                  GR1. MTA                   MTA NEGAM                                          404600          1225.23
   2162          16383357                  GR1. MTA                   MTA NEGAM                                          538400          1361.38
   2163          16383990                  GR1. MTA                   MTA NEGAM                                       380690.62          1227.38
   2164          16384008                  GR1. MTA                   MTA NEGAM                                       331208.83          1067.84
   2165          16384048                  GR1. MTA                   MTA NEGAM                                          300000           758.57
   2166          16384082                  GR1. MTA                   MTA NEGAM                                          537200          1358.34
   2167          16384134                  GR1. MTA                   MTA NEGAM                                       448230.83          1447.38
   2168          16384137                  GR1. MTA                   MTA NEGAM                                          160000           404.57
   2169          16384140                  GR1. MTA                   MTA NEGAM                                       340791.38           859.71
   2170          16384153                  GR1. MTA                   MTA NEGAM                                       532695.43          1349.24
   2171          16384161                  GR1. MTA                   MTA NEGAM                                        582608.3          1878.37
   2172          16384205                  GR1. MTA                   MTA NEGAM                                       631890.57          2037.26
   2173          16384207                  GR1. MTA                   MTA NEGAM                                          419288             1062
   2174          16384238                  GR1. MTA                   MTA NEGAM                                       243336.78           616.34
   2175          16384285                  GR1. MTA                   MTA NEGAM                                          328000          1054.98
   2176          16384294                  GR1. MTA                   MTA NEGAM                                          548000          1385.65
   2177          16384303                  GR1. MTA                   MTA NEGAM                                          604000           1942.7
   2178          16384348                  GR1. MTA                   MTA NEGAM                                          148500           548.88
   2179          16382774                  GR1. MTA                   MTA NEGAM                                          500000          1514.13
   2180          16382797                  GR1. MTA                   MTA NEGAM                                          500350          1265.17
   2181          16382820                  GR1. MTA                   MTA NEGAM                                          488000           1569.6
   2182          16382826                  GR1. MTA                   MTA NEGAM                                       230649.04           743.63
   2183          16382837                  GR1. MTA                   MTA NEGAM                                          448000          1440.95
   2184          16382848                  GR1. MTA                   MTA NEGAM                                        210642.3           533.53
   2185          16382851                  GR1. MTA                   MTA NEGAM                                       558247.49          1799.83
   2186          16384354                  GR1. MTA                   MTA NEGAM                                          388000          1247.96
   2187          16384367                  GR1. MTA                   MTA NEGAM                                          567000          1433.69
   2188          16384380                  GR1. MTA                   MTA NEGAM                                       519118.48          1314.85
   2189          16384390                  GR1. MTA                   MTA NEGAM                                       539084.58          1365.42
   2190          16384405                  GR1. MTA                   MTA NEGAM                                       348275.15           1056.1
   2191          16384503                  GR1. MTA                   MTA NEGAM                                          193000           713.37
   2192          16384558                  GR1. MTA                   MTA NEGAM                                          610510          1968.43
   2193          16382856                  GR1. MTA                   MTA NEGAM                                         1120000          3602.36
   2194          16382864                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   2195          16382880                  GR1. MTA                   MTA NEGAM                                       558665.49          1801.18
   2196          16382882                  GR1. MTA                   MTA NEGAM                                       187551.99           604.68
   2197          16382896                  GR1. MTA                   MTA NEGAM                                       232644.27           750.06
   2198          16382915                  GR1. MTA                   MTA NEGAM                                       354154.01          1141.82
   2199          16382923                  GR1. MTA                   MTA NEGAM                                       590589.22          1904.11
   2200          16382926                  GR1. MTA                   MTA NEGAM                                          188750           697.66
   2201          16377522                  GR1. MTA                   MTA NEGAM                                       490827.53          1582.47
   2202          16377537                  GR1. MTA                   MTA NEGAM                                          401600           1291.7
   2203          16377553                  GR1. MTA                   MTA NEGAM                                          528000          1698.26
   2204          16377554                  GR1. MTA                   MTA NEGAM                                          400000          1011.42
   2205          16378146                  GR1. MTA                   MTA NEGAM                                       362334.48          1168.19
   2206          16378206                  GR1. MTA                   MTA NEGAM                                       281327.98           907.02
   2207          16378237                  GR1. MTA                   MTA NEGAM                                       177575.81           572.52
   2208          16378240                  GR1. MTA                   MTA NEGAM                                       292900.34           944.33
   2209          16378505                  GR1. MTA                   MTA NEGAM                                          317000           959.96
   2210          16378521                  GR1. MTA                   MTA NEGAM                                       230531.18           853.82
   2211          16377494                  GR1. MTA                   MTA NEGAM                                          187000           691.19
   2212          16377495                  GR1. MTA                   MTA NEGAM                                          324000          1042.11
   2213          16377508                  GR1. MTA                   MTA NEGAM                                          723750          1830.05
   2214          16377438                  GR1. MTA                   MTA NEGAM                                        439254.1          1112.57
   2215          16377455                  GR1. MTA                   MTA NEGAM                                       371119.38           940.62
   2216          16377473                  GR1. MTA                   MTA NEGAM                                          449350          1362.72
   2217          16377092                  GR1. MTA                   MTA NEGAM                                          432000          1389.48
   2218          16377098                  GR1. MTA                   MTA NEGAM                                       152737.45           645.05
   2219          16377100                  GR1. MTA                   MTA NEGAM                                          328000           829.37
   2220          16377102                  GR1. MTA                   MTA NEGAM                                       419248.08          1061.89
   2221          16377103                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
   2222          16377106                  GR1. MTA                   MTA NEGAM                                       520712.53           1318.9
   2223          16377111                  GR1. MTA                   MTA NEGAM                                       262142.58           794.92
   2224          16377123                  GR1. MTA                   MTA NEGAM                                          384000           970.97
   2225          16377132                  GR1. MTA                   MTA NEGAM                                          451600          1452.52
   2226          16377136                  GR1. MTA                   MTA NEGAM                                          399000          1208.27
   2227          16377191                  GR1. MTA                   MTA NEGAM                                          445200          1431.94
   2228          16377193                  GR1. MTA                   MTA NEGAM                                        314571.1            953.9
   2229          16377201                  GR1. MTA                   MTA NEGAM                                          540000          1365.42
   2230          16377208                  GR1. MTA                   MTA NEGAM                                          647200          1959.89
   2231          16377211                  GR1. MTA                   MTA NEGAM                                          644000           1950.2
   2232          16377222                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   2233          16377284                  GR1. MTA                   MTA NEGAM                                       648898.11          1643.56
   2234          16377286                  GR1. MTA                   MTA NEGAM                                          354400           896.12
   2235          16377309                  GR1. MTA                   MTA NEGAM                                          330400           835.44
   2236          16377324                  GR1. MTA                   MTA NEGAM                                       626503.43           2019.9
   2237          16067416                  GR1. MTA                   MTA NEGAM                                       241168.18           771.56
   2238          16376946                  GR1. MTA                   MTA NEGAM                                       443570.83           1431.3
   2239          16376950                  GR1. MTA                   MTA NEGAM                                       260378.02           839.48
   2240          16376952                  GR1. MTA                   MTA NEGAM                                       330827.21          1225.29
   2241          16375898                  GR1. MTA                   MTA NEGAM                                       249527.79           629.61
   2242          16375930                  GR1. MTA                   MTA NEGAM                                       472895.83          1527.79
   2243          16375963                  GR1. MTA                   MTA NEGAM                                          320000           809.14
   2244          16375969                  GR1. MTA                   MTA NEGAM                                       571030.33          1446.34
   2245          16375971                  GR1. MTA                   MTA NEGAM                                       530732.21          1711.12
   2246          16376044                  GR1. MTA                   MTA NEGAM                                       658427.18          2122.82
   2247          16376051                  GR1. MTA                   MTA NEGAM                                          242320           612.72
   2248          16376067                  GR1. MTA                   MTA NEGAM                                       424279.53          1074.64
   2249          16376094                  GR1. MTA                   MTA NEGAM                                       598982.86          1517.14
   2250          16376097                  GR1. MTA                   MTA NEGAM                                       451233.76          1142.91
   2251          16376100                  GR1. MTA                   MTA NEGAM                                       424225.45          1363.75
   2252          16375251                  GR1. MTA                   MTA NEGAM                                       212827.71           539.22
   2253          16375262                  GR1. MTA                   MTA NEGAM                                          380000          1222.23
   2254          16375266                  GR1. MTA                   MTA NEGAM                                          340000          1256.71
   2255          16375269                  GR1. MTA                   MTA NEGAM                                          532000          1711.12
   2256          16375834                  GR1. MTA                   MTA NEGAM                                          164000           527.49
   2257          16375836                  GR1. MTA                   MTA NEGAM                                          290000           932.75
   2258          16375848                  GR1. MTA                   MTA NEGAM                                          272000           874.86
   2259          16375865                  GR1. MTA                   MTA NEGAM                                       341819.55           865.78
   2260          16372127                  GR1. MTA                   MTA NEGAM                                       414296.48          1049.35
   2261          16372128                  GR1. MTA                   MTA NEGAM                                          400000          1286.56
   2262          16372150                  GR1. MTA                   MTA NEGAM                                       630712.38          2026.49
   2263          16372165                  GR1. MTA                   MTA NEGAM                                       327006.02           988.12
   2264          16372173                  GR1. MTA                   MTA NEGAM                                        303674.6           979.07
   2265          16372185                  GR1. MTA                   MTA NEGAM                                       254482.47           942.53
   2266          16372349                  GR1. MTA                   MTA NEGAM                                          269600            681.7
   2267          16372357                  GR1. MTA                   MTA NEGAM                                          631900           1597.8
   2268          16372386                  GR1. MTA                   MTA NEGAM                                       272349.42           878.08
   2269          16372387                  GR1. MTA                   MTA NEGAM                                          332000          1067.84
   2270          16372396                  GR1. MTA                   MTA NEGAM                                          404000          1299.42
   2271          16372415                  GR1. MTA                   MTA NEGAM                                          624000          2007.03
   2272          16372416                  GR1. MTA                   MTA NEGAM                                          245485           909.26
   2273          16372418                  GR1. MTA                   MTA NEGAM                                       996619.32          3213.18
   2274          16372420                  GR1. MTA                   MTA NEGAM                                          150000           379.28
   2275          16374797                  GR1. MTA                   MTA NEGAM                                          236000           759.07
   2276          16375121                  GR1. MTA                   MTA NEGAM                                       215042.32           693.31
   2277          16375123                  GR1. MTA                   MTA NEGAM                                          564000          1426.11
   2278          16375126                  GR1. MTA                   MTA NEGAM                                       428975.28          1383.05
   2279          16374850                  GR1. MTA                   MTA NEGAM                                       462894.26          1492.41
   2280          16375170                  GR1. MTA                   MTA NEGAM                                          622500          2002.21
   2281          16375246                  GR1. MTA                   MTA NEGAM                                          360000           1157.9
   2282          16374855                  GR1. MTA                   MTA NEGAM                                       743799.09          2383.35
   2283          16374935                  GR1. MTA                   MTA NEGAM                                          600000          1929.84
   2284          16374943                  GR1. MTA                   MTA NEGAM                                          296000           952.05
   2285          16374950                  GR1. MTA                   MTA NEGAM                                       650548.26          2090.66
   2286          16374957                  GR1. MTA                   MTA NEGAM                                          332000          1067.85
   2287          16374989                  GR1. MTA                   MTA NEGAM                                       224463.81           723.69
   2288          16375013                  GR1. MTA                   MTA NEGAM                                          280000           900.59
   2289          16375031                  GR1. MTA                   MTA NEGAM                                          440000          1415.21
   2290          16375035                  GR1. MTA                   MTA NEGAM                                       303484.65           768.68
   2291          16375043                  GR1. MTA                   MTA NEGAM                                       283323.21           913.46
   2292          16372100                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   2293          16567487                  GR1. MTA                   MTA NEGAM                                          495900          1253.91
   2294          16564745                  GR1. MTA                   MTA NEGAM                                          420000           1552.4
   2295          16564747                  GR1. MTA                   MTA NEGAM                                          524000          1324.97
   2296          16564792                  GR1. MTA                   MTA NEGAM                                          464000          1405.11
   2297          16564835                  GR1. MTA                   MTA NEGAM                                          395000          1270.48
   2298          16564869                  GR1. MTA                   MTA NEGAM                                        374207.2          1209.36
   2299          16565037                  GR1. MTA                   MTA NEGAM                                          420000           1552.4
   2300          16545794           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    349200          1564.13
   2301          16545798                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
   2302          16545806           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    302107          1667.89
   2303          16545808           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    296000          1233.34
   2304          16545823           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    239200           847.17
   2305          16545826           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532000          2382.92
   2306          16545831                  GR1. MTA                   MTA NEGAM                                          554400          1401.84
   2307          16545839           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    512000          2133.34
   2308          16548787           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    192204           720.77
   2309          16548788           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    216000           877.51
   2310          16548382           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240000              975
   2311          16548798                  GR1. MTA                   MTA NEGAM                                          256000           647.32
   2312          16548808           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1168.76
   2313          16548855           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    952000          3470.84
   2314          16548874                  GR1. MTA                   MTA NEGAM                                          184000           591.82
   2315          16548879           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1170.01
   2316          16548890           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1200.01
   2317          16548892           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    382400          1354.34
   2318          16548898           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           666.67
   2319          16548900           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           875.01
   2320          16548902           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    428000          1783.34
   2321          16548425                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   2322          16548923                  GR1. MTA                   MTA NEGAM                                          348000           879.94
   2323          16551347           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1200.01
   2324          16551349           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    425600          1596.01
   2325          16551355           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    496000          1756.67
   2326          16551358           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    511000          1863.03
   2327          16551365           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    404750           1644.3
   2328          16551366           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    509600          1964.09
   2329          16551393           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    448000          1773.34
   2330          16551401                  GR1. MTA                   MTA NEGAM                                          360000          1157.91
   2331          16551412           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    309600           1225.5
   2332          16551432           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    333600          1285.76
   2333          16551445           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    376000          1527.51
   2334          16551462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228000           926.26
   2335          16551484           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    151200           614.26
   2336          16551487           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    425600          1862.01
   2337          16551488           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    198800          1035.42
   2338          16551497                  GR1. MTA                   MTA NEGAM                                          735200           2364.7
   2339          16562179                  GR1. MTA                   MTA NEGAM                                          628000          1587.94
   2340          16562187           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    270000          1068.75
   2341          16562194                  GR1. MTA                   MTA NEGAM                                          316000          1016.39
   2342          16562200           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    193130           804.71
   2343          16562203                  GR1. MTA                   MTA NEGAM                                          780000          1972.28
   2344          16562243           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000          1550.01
   2345          16562277           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    152000           585.84
   2346          16562284           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    314400          1408.26
   2347          16564201           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    212000           883.34
   2348          16564219                  GR1. MTA                   MTA NEGAM                                          434000          1395.92
   2349          16564240           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    462400          1974.84
   2350          16564249           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    205600           835.26
   2351          16564257           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    290552           998.78
   2352          16564288                  GR1. MTA                   MTA NEGAM                                          210400           676.73
   2353          16564298           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    124000           477.92
   2354          16564315                  GR1. MTA                   MTA NEGAM                                          383200           968.95
   2355          16564162                  GR1. MTA                   MTA NEGAM                                          188000           604.68
   2356          16564350                  GR1. MTA                   MTA NEGAM                                          400000          1011.43
   2357          16564352           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    172000           752.51
   2358          16564358           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    223200           906.76
   2359          16564360           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    336000             1645
   2360          16567076                  GR1. MTA                   MTA NEGAM                                          460000          1163.14
   2361          16567265           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228000           997.51
   2362          16567307                  GR1. MTA                   MTA NEGAM                                          452000          1453.82
   2363          16568547           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1275.01
   2364          16568558                  GR1. MTA                   MTA NEGAM                                          361600          1163.05
   2365          16568564           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    160000           700.01
   2366          16568569           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    262500           929.69
   2367          16568644                  GR1. MTA                   MTA NEGAM                                          438260          1327.17
   2368          16568658           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164800           806.84
   2369          16569866           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    260000           975.01
   2370          16569956           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1420.84
   2371          16569974           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236000           934.17
   2372          16545697           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000             1815
   2373          16545734           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    404000          1557.09
   2374          16545736           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    344000          1433.34
   2375          16574757           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    176000           843.34
   2376          16545755           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    372000          1511.26
   2377          16545767                  GR1. MTA                   MTA NEGAM                                          548000          1385.66
   2378          16545785                  GR1. MTA                   MTA NEGAM                                          332000          1067.85
   2379          16545786           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    201600           714.01
   2380          16539980           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    436000          1907.51
   2381          16540012           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    265600          1162.01
   2382          16543568                  GR1. MTA                   MTA NEGAM                                          284000           718.12
   2383          16543576                  GR1. MTA                   MTA NEGAM                                          462400          1487.27
   2384          16543580           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    337600          1301.17
   2385          16543596           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    187960           802.75
   2386          16543605           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    228000           950.01
   2387          16543486           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    446000          1951.25
   2388          16543613           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    438000          1779.38
   2389          16543619           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000          1572.51
   2390          16543627           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    380000          1662.51
   2391          16543645           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    540000          2193.76
   2392          16543655           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    566000          2476.26
   2393          16543658           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396000           1567.5
   2394          16543676           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    280000           904.17
   2395          16543538                  GR1. MTA                   MTA NEGAM                                          240000           771.93
   2396          16543686           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    176000           806.67
   2397          16543691           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    276594          1066.04
   2398          16544859           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    720000             2850
   2399          16544863           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    278400          1131.01
   2400          16544866           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  284219.2          1095.43
   2401          16544867           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    576000             3540
   2402          16544871                  GR1. MTA                   MTA NEGAM                                          226000           726.91
   2403          16544879           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    150400           611.01
   2404          16544882           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    390000          1421.88
   2405          16544889           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    420000             1925
   2406          16544894           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    390320          1545.02
   2407          16544901           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1333.34
   2408          16544768                  GR1. MTA                   MTA NEGAM                                          236000           759.07
   2409          16544920           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          1695.84
   2410          16544925           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    244000           838.76
   2411          16544939                  GR1. MTA                   MTA NEGAM                                          378400           956.81
   2412          16544948                  GR1. MTA                   MTA NEGAM                                          288000           728.23
   2413          16544963           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    500000          1822.92
   2414          16544970           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    631389          2565.02
   2415          16544975           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    439992          1879.14
   2416          16544979           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    502400          1988.67
   2417          16545000           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    504000          2047.51
   2418          16422394           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    448000          2006.67
   2419          16422405           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    146660           656.92
   2420          16422410           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000          1657.51
   2421          16422443           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    417000          1824.38
   2422          16422452           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    273600          1140.01
   2423          16422466                  GR1. MTA                   MTA NEGAM                                          524800          1687.97
   2424          16467906           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    159200           713.09
   2425          16467909           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    100000           354.17
   2426          16467936                  GR1. MTA                   MTA NEGAM                                          416000          1051.89
   2427          16467948           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    519200          2325.59
   2428          16467958           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    668000          2783.34
   2429          16467964           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    245700           921.38
   2430          16468004           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    218320           841.45
   2431          16468007           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    338400          1304.26
   2432          16468017                  GR1. MTA                   MTA NEGAM                                          520000          1314.86
   2433          16467877           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    356000          1705.83
   2434          16539907                  GR1. MTA                   MTA NEGAM                                          377124          1212.98
   2435          16539913                  GR1. MTA                   MTA NEGAM                                          374400          1337.52
   2436          16539847           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    247100           1106.8
   2437          16539950           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    210000           853.13
   2438          16539964           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    532000          2050.42
   2439          16539969           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    278400          1073.01
   2440          16539860           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    417000          1780.94
   2441          16539974           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    185600           734.67
   2442          16545689           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    166400           797.34
   2443          16305824           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000           888.34
   2444          16305878                  GR1. MTA                   MTA NEGAM                                          286000           723.17
   2445          16305738           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1345.83
   2446          16305920                  GR1. MTA                   MTA NEGAM                                          650000          1643.57
   2447          16307498                  GR1. MTA                   MTA NEGAM                                       165483.41           533.92
   2448          16316522           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    178750           670.32
   2449          16316536                  GR1. MTA                   MTA NEGAM                                       519335.21          1672.53
   2450          16316538           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  646612.5           2687.5
   2451          16323725           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 307133.41          1400.67
   2452          16327118           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 160399.99           733.34
   2453          16329581           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    108000           405.01
   2454          16329493           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    169600           777.34
   2455          16331152                  GR1. MTA                   MTA NEGAM                                       997616.93           3216.4
   2456          16335860           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 271075.99          1014.01
   2457          16335762           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 211857.45           856.38
   2458          16339998                  GR1. MTA                   MTA NEGAM                                          287200           869.72
   2459          16340053           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    747204          3580.36
   2460          16340079           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    281600          1320.01
   2461          16339961                  GR1. MTA                   MTA NEGAM                                          216000           694.74
   2462          16342606           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 325625.57           1417.5
   2463          16342752           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    280000          1312.51
   2464          16342802           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    200000           958.34
   2465          16343456                  GR1. MTA                   MTA NEGAM                                          512000          1294.62
   2466          16343534           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    576000          2340.01
   2467          16343484           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  382861.2          1622.92
   2468          16343680           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    317200          1288.63
   2469          16344770           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    397600          1615.26
   2470          16347238                  GR1. MTA                   MTA NEGAM                                          332000           839.49
   2471          16347246                  GR1. MTA                   MTA NEGAM                                       522751.27           1685.4
   2472          16347308           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 498843.99          2177.01
   2473          16347328           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    355000          1294.28
   2474          16349089           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  94840.41           345.27
   2475          16349022                  GR1. MTA                   MTA NEGAM                                       322455.14          1042.11
   2476          16349147           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    176000           843.34
   2477          16349044           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    513280             1920
   2478          16349224           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    250000           885.42
   2479          16357774                  GR1. MTA                   MTA NEGAM                                        489198.7          1489.91
   2480          16357788           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    650000          3046.88
   2481          16357806           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    430300          1703.28
   2482          16357702           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    369600             1771
   2483          16357819                  GR1. MTA                   MTA NEGAM                                          518852          1311.95
   2484          16357727           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    489220             2135
   2485          16357729                  GR1. MTA                   MTA NEGAM                                       268159.43           864.57
   2486          16357903           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240600             1175
   2487          16359527           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 195375.39           870.75
   2488          16359652           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000          1725.01
   2489          16359551                  GR1. MTA                   MTA NEGAM                                       384347.33            973.5
   2490          16359581           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164000           666.25
   2491          16360723           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    144360              660
   2492          16360757           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    481000          2004.17
   2493          16360772           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    239300           972.16
   2494          16360795           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 280699.99          1137.51
   2495          16360803           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    328000          1503.34
   2496          16365417           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    468000          1998.75
   2497          16365461           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    179120           820.97
   2498          16367736                  GR1. MTA                   MTA NEGAM                                         1000000          2528.56
   2499          16367755                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   2500          16367757           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    120000           487.51
   2501          16367770           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  265662.5          1200.42
   2502          16367933                  GR1. MTA                   MTA NEGAM                                          256000           647.32
   2503          16367934                  GR1. MTA                   MTA NEGAM                                          608000          1955.57
   2504          16367777           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    220000          1031.25
   2505          16371649                  GR1. MTA                   MTA NEGAM                                          436000          1611.55
   2506          16371728           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 236589.99           909.59
   2507          16371731           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    332000          1452.51
   2508          16374667           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    256000          1226.67
   2509          16374675           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300000          1125.01
   2510          16376430                  GR1. MTA                   MTA NEGAM                                          478400          1209.67
   2511          16376454                  GR1. MTA                   MTA NEGAM                                          207000           765.12
   2512          16376401           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    192480              860
   2513          16376462           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    552800          2533.67
   2514          16376408                  GR1. MTA                   MTA NEGAM                                          228000           576.51
   2515          16376475                  GR1. MTA                   MTA NEGAM                                          480000          1213.71
   2516          16376490                  GR1. MTA                   MTA NEGAM                                          383883          1237.67
   2517          16376417           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    396990          1773.75
   2518          16376494           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    224000           910.01
   2519          16376419                  GR1. MTA                   MTA NEGAM                                          288000           728.23
   2520          16376748           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    405010          1851.67
   2521          16376864           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    196000           796.26
   2522          16376761                  GR1. MTA                   MTA NEGAM                                          125600           403.98
   2523          16376907           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    180450           881.25
   2524          16377942           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    341650          1423.55
   2525          16377917                  GR1. MTA                   MTA NEGAM                                          571200           1837.2
   2526          16377919           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364910          1630.42
   2527          16382589           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    468000          2193.76
   2528          16382524                  GR1. MTA                   MTA NEGAM                                       557069.29          1796.04
   2529          16382526           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  641519.8          2866.31
   2530          16382659                  GR1. MTA                   MTA NEGAM                                          370000           935.57
   2531          16382667           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    331000          1137.82
   2532          16383734                  GR1. MTA                   MTA NEGAM                                       482846.59          1556.74
   2533          16383739                  GR1. MTA                   MTA NEGAM                                          196500            726.3
   2534          16383823                  GR1. MTA                   MTA NEGAM                                          376000           950.74
   2535          16383745           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 312600.95           1522.8
   2536          16383850           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    576000             2820
   2537          16383756           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    264660           1292.5
   2538          16383894           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    181600           737.76
   2539          16383908           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    440000          2016.67
   2540          16383931           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    432000          1755.01
   2541          16386845                  GR1. MTA                   MTA NEGAM                                       267361.34           861.99
   2542          16386923                  GR1. MTA                   MTA NEGAM                                          424000          1072.11
   2543          16386853           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364910           1592.5
   2544          16386940           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    194250           789.15
   2545          16386957           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 316789.99          1185.01
   2546          16386879           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    648000           3172.5
   2547          16386961           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    465800          2134.92
   2548          16386976                  GR1. MTA                   MTA NEGAM                                          170240           430.47
   2549          16386987           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    195200           915.01
   2550          16387004           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    290000          1117.71
   2551          16387027           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    345000          1581.25
   2552          16387029           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    276800          1268.67
   2553          16387033           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1170.01
   2554          16388531                  GR1. MTA                   MTA NEGAM                                          564000          1426.11
   2555          16388549           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    224800           983.51
   2556          16388589                  GR1. MTA                   MTA NEGAM                                          544000          1375.54
   2557          16388491           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    216540           1012.5
   2558          16388502           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    409020           1997.5
   2559          16388507           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    135000           534.38
   2560          16389817                  GR1. MTA                   MTA NEGAM                                          637000          2354.48
   2561          16389839                  GR1. MTA                   MTA NEGAM                                          394261           1268.1
   2562          16389887                  GR1. MTA                   MTA NEGAM                                          444000          1428.08
   2563          16389774           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    465160             1740
   2564          16389921           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000          1462.51
   2565          16389792                  GR1. MTA                   MTA NEGAM                                       422989.58          1363.75
   2566          16392898                  GR1. MTA                   MTA NEGAM                                          746400          2666.47
   2567          16392948           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    189600           908.51
   2568          16392963           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    279600          1252.38
   2569          16392966           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    312800          1173.01
   2570          16392971           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    204720           831.68
   2571          16392995           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    438400          1781.01
   2572          16394317                  GR1. MTA                   MTA NEGAM                                          324000           981.16
   2573          16394321           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    236000           860.42
   2574          16394331                  GR1. MTA                   MTA NEGAM                                          665360          1682.41
   2575          16394482                  GR1. MTA                   MTA NEGAM                                          324400           1043.4
   2576          16394531                  GR1. MTA                   MTA NEGAM                                          296000           748.46
   2577          16394538                  GR1. MTA                   MTA NEGAM                                          520000          1314.86
   2578          16394336           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000             1230
   2579          16394542           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    295200             1353
   2580          16394550           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1583.34
   2581          16394553           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    304000          1456.67
   2582          16394353           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    607200           2403.5
   2583          16395074           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    311200          1102.17
   2584          16395082                  GR1. MTA                   MTA NEGAM                                          364000          1170.77
   2585          16395098           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    148800           558.01
   2586          16395110                  GR1. MTA                   MTA NEGAM                                          364000            920.4
   2587          16395118                  GR1. MTA                   MTA NEGAM                                          132000           333.77
   2588          16395037                  GR1. MTA                   MTA NEGAM                                          432000          1596.76
   2589          16395042                  GR1. MTA                   MTA NEGAM                                          264000           849.13
   2590          16395175           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    251000           862.82
   2591          16395176           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    188550           648.15
   2592          16395065                  GR1. MTA                   MTA NEGAM                                          275000           695.35
   2593          16396971                  GR1. MTA                   MTA NEGAM                                          380000           960.86
   2594          16396994           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    186400           660.17
   2595          16396996           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    471120          1815.78
   2596          16397003                  GR1. MTA                   MTA NEGAM                                          412550          1043.16
   2597          16400087                  GR1. MTA                   MTA NEGAM                                          228000           733.34
   2598          16400211           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    465000          1889.07
   2599          16400214           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    342000          1246.88
   2600          16400102                  GR1. MTA                   MTA NEGAM                                          612000          1968.43
   2601          16400109           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    392980          1306.67
   2602          16400249                  GR1. MTA                   MTA NEGAM                                          266364           856.74
   2603          16400115           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    348000             1595
   2604          16400286                  GR1. MTA                   MTA NEGAM                                          931800           3328.8
   2605          16400304           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    408000             1615
   2606          16400320           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    227973           878.65
   2607          16400341                  GR1. MTA                   MTA NEGAM                                          172000           635.75
   2608          16400141                  GR1. MTA                   MTA NEGAM                                          618750          1990.14
   2609          16401698                  GR1. MTA                   MTA NEGAM                                          588750          1893.66
   2610          16401726           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    195000           812.51
   2611          16401731           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    288000          1200.01
   2612          16401733                  GR1. MTA                   MTA NEGAM                                          341250          1261.33
   2613          16401737           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416052          1690.22
   2614          16401643                  GR1. MTA                   MTA NEGAM                                          466400          1500.13
   2615          16401765                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   2616          16401815           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    247920          1007.18
   2617          16401817                  GR1. MTA                   MTA NEGAM                                          283200          1046.77
   2618          16403783                  GR1. MTA                   MTA NEGAM                                          428760          1084.15
   2619          16403742           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    464000             1885
   2620          16403830                  GR1. MTA                   MTA NEGAM                                          175000           646.84
   2621          16403744                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
   2622          16403882           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    197348           822.29
   2623          16403885           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    239999              950
   2624          16403906                  GR1. MTA                   MTA NEGAM                                          181200           669.76
   2625          16403916                  GR1. MTA                   MTA NEGAM                                          252282           637.92
   2626          16403919                  GR1. MTA                   MTA NEGAM                                          216000           694.75
   2627          16403922                  GR1. MTA                   MTA NEGAM                                          168000            424.8
   2628          16403924           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    275000           1059.9
   2629          16405134                  GR1. MTA                   MTA NEGAM                                          360000           910.29
   2630          16405139           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    135000           548.44
   2631          16405143           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416000          1560.01
   2632          16405076           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    649000          2433.75
   2633          16405153                  GR1. MTA                   MTA NEGAM                                          496000          1254.17
   2634          16405166           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    623200          2921.26
   2635          16405171                  GR1. MTA                   MTA NEGAM                                          600000          1517.14
   2636          16405202                  GR1. MTA                   MTA NEGAM                                          288000           728.23
   2637          16405089                  GR1. MTA                   MTA NEGAM                                          272000           874.86
   2638          16406734                  GR1. MTA                   MTA NEGAM                                          312000          1003.52
   2639          16406738                  GR1. MTA                   MTA NEGAM                                          392700          1263.08
   2640          16418778                  GR1. MTA                   MTA NEGAM                                          200000           643.28
   2641          16418869                  GR1. MTA                   MTA NEGAM                                          296000           748.46
   2642          16418885                  GR1. MTA                   MTA NEGAM                                          328000           993.27
   2643          16419801                  GR1. MTA                   MTA NEGAM                                          199920           714.21
   2644          16419810                  GR1. MTA                   MTA NEGAM                                          268956           680.08
   2645          16419718                  GR1. MTA                   MTA NEGAM                                          540000          1365.42
   2646          16419833                  GR1. MTA                   MTA NEGAM                                          476000           1203.6
   2647          16419886                  GR1. MTA                   MTA NEGAM                                          219012           704.43
   2648          16419896                  GR1. MTA                   MTA NEGAM                                          552000          1775.46
   2649          16419917                  GR1. MTA                   MTA NEGAM                                          350900          1128.64
   2650          16422338                  GR1. MTA                   MTA NEGAM                                          650000          1643.57
   2651          16422296                  GR1. MTA                   MTA NEGAM                                          378056           955.94
   2652          16422384                  GR1. MTA                   MTA NEGAM                                          348000           879.94
   2653          16564478                  GR1. MTA                   MTA NEGAM                                          510400          1641.65
   2654          16564503                  GR1. MTA                   MTA NEGAM                                          456000          1153.02
   2655          16564523                  GR1. MTA                   MTA NEGAM                                          637500          1611.96
   2656          16564531                  GR1. MTA                   MTA NEGAM                                          577500          1857.47
   2657          16564538                  GR1. MTA                   MTA NEGAM                                          268000           677.65
   2658          16567523                  GR1. MTA                   MTA NEGAM                                          495200          1592.76
   2659          16562680                  GR1. MTA                   MTA NEGAM                                          595000          1913.76
   2660          16562880                  GR1. MTA                   MTA NEGAM                                          564000          1426.11
   2661          16562943                  GR1. MTA                   MTA NEGAM                                          192000           485.48
   2662          16562998                  GR1. MTA                   MTA NEGAM                                          599200          1515.11
   2663          16563092                  GR1. MTA                   MTA NEGAM                                          528000          1335.08
   2664          16563128                  GR1. MTA                   MTA NEGAM                                          500000           1608.2
   2665          16563156                  GR1. MTA                   MTA NEGAM                                          452000          1453.81
   2666          16563177                  GR1. MTA                   MTA NEGAM                                          469250          1186.53
   2667          16562659                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   2668          16562550                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2669          16562555                  GR1. MTA                   MTA NEGAM                                          650000          2402.53
   2670          16562487                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   2671          16550035                  GR1. MTA                   MTA NEGAM                                          336000          1080.71
   2672          16550074                  GR1. MTA                   MTA NEGAM                                          195000           720.76
   2673          16550098                  GR1. MTA                   MTA NEGAM                                          300000           758.57
   2674          16550102                  GR1. MTA                   MTA NEGAM                                          292000           738.34
   2675          16550119                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
   2676          16551506                  GR1. MTA                   MTA NEGAM                                          416000          1051.88
   2677          16551585                  GR1. MTA                   MTA NEGAM                                          166699           536.17
   2678          16551624                  GR1. MTA                   MTA NEGAM                                          503200          1859.93
   2679          16551632                  GR1. MTA                   MTA NEGAM                                          284000          1049.72
   2680          16551704                  GR1. MTA                   MTA NEGAM                                          285000           916.67
   2681          16551715                  GR1. MTA                   MTA NEGAM                                          225000           948.61
   2682          16551720                  GR1. MTA                   MTA NEGAM                                          552000          1775.45
   2683          16551735                  GR1. MTA                   MTA NEGAM                                          750000          1896.42
   2684          16551752                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   2685          16551769                  GR1. MTA                   MTA NEGAM                                          378750          1146.95
   2686          16551777                  GR1. MTA                   MTA NEGAM                                          552000          1775.45
   2687          16551779                  GR1. MTA                   MTA NEGAM                                          420000          1350.89
   2688          16551781                  GR1. MTA                   MTA NEGAM                                          360000          1330.63
   2689          16551787                  GR1. MTA                   MTA NEGAM                                          235000           755.85
   2690          16551790                  GR1. MTA                   MTA NEGAM                                          500000          1264.28
   2691          16551807                  GR1. MTA                   MTA NEGAM                                          576000          1852.64
   2692          16549906                  GR1. MTA                   MTA NEGAM                                          248000           797.67
   2693          16562368                  GR1. MTA                   MTA NEGAM                                          360000           1157.9
   2694          16562456                  GR1. MTA                   MTA NEGAM                                          316000          1016.39
   2695          16549799                  GR1. MTA                   MTA NEGAM                                          900000           2275.7
   2696          16549832                  GR1. MTA                   MTA NEGAM                                          450000          1447.38
   2697          16549473                  GR1. MTA                   MTA NEGAM                                          424000          1363.75
   2698          16549475                  GR1. MTA                   MTA NEGAM                                          420000             1062
   2699          16549592                  GR1. MTA                   MTA NEGAM                                          516440          1305.85
   2700          16546267                  GR1. MTA                   MTA NEGAM                                       235599.93           596.74
   2701          16546273                  GR1. MTA                   MTA NEGAM                                          296000           952.05
   2702          16330240                  GR1. MTA                   MTA NEGAM                                       590549.32          1903.98
   2703          16330247                  GR1. MTA                   MTA NEGAM                                          524000          1685.39
   2704          16330255                  GR1. MTA                   MTA NEGAM                                       220800.97           817.78
   2705          16330257                  GR1. MTA                   MTA NEGAM                                       622942.18          1577.82
   2706          16330260                  GR1. MTA                   MTA NEGAM                                       234273.57           867.68
   2707          16330269                  GR1. MTA                   MTA NEGAM                                       313897.11          1008.66
   2708          16330275                  GR1. MTA                   MTA NEGAM                                       522536.67          1685.39
   2709          16546362                  GR1. MTA                   MTA NEGAM                                          353500          1070.49
   2710          16545481                  GR1. MTA                   MTA NEGAM                                          336000            849.6
   2711          16545482                  GR1. MTA                   MTA NEGAM                                          464000          1405.11
   2712          16545484                  GR1. MTA                   MTA NEGAM                                          121500           449.09
   2713          16545485                  GR1. MTA                   MTA NEGAM                                          360000           1157.9
   2714          16545489                  GR1. MTA                   MTA NEGAM                                          843750          2713.83
   2715          16546009                  GR1. MTA                   MTA NEGAM                                          209800           775.46
   2716          16546136                  GR1. MTA                   MTA NEGAM                                         1260000          4052.66
   2717          16546147                  GR1. MTA                   MTA NEGAM                                          234400           753.92
   2718          16549423                  GR1. MTA                   MTA NEGAM                                          144750           465.57
   2719          16546241                  GR1. MTA                   MTA NEGAM                                          207200           666.44
   2720          16546244                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   2721          16545430                  GR1. MTA                   MTA NEGAM                                          708000          1790.22
   2722          16545381                  GR1. MTA                   MTA NEGAM                                          600000          2217.72
   2723          16329860                  GR1. MTA                   MTA NEGAM                                       513050.48          1555.77
   2724          16326948                  GR1. MTA                   MTA NEGAM                                       407308.35          1031.65
   2725          16326954                  GR1. MTA                   MTA NEGAM                                        582608.3          1878.37
   2726          16329999                  GR1. MTA                   MTA NEGAM                                       214563.65           794.68
   2727          16330009                  GR1. MTA                   MTA NEGAM                                       662874.37          1678.96
   2728          16397580                  GR1. MTA                   MTA NEGAM                                          249000           800.88
   2729          16397603                  GR1. MTA                   MTA NEGAM                                          245600           789.95
   2730          16400689                  GR1. MTA                   MTA NEGAM                                          341250          1033.39
   2731          16400786                  GR1. MTA                   MTA NEGAM                                          213600           789.51
   2732          16400870                  GR1. MTA                   MTA NEGAM                                          275000           695.35
   2733          16400968                  GR1. MTA                   MTA NEGAM                                          182000           585.38
   2734          16401904                  GR1. MTA                   MTA NEGAM                                          334500          1236.38
   2735          16401984                  GR1. MTA                   MTA NEGAM                                          330000          1219.74
   2736          16402192                  GR1. MTA                   MTA NEGAM                                          216000           694.74
   2737          16402214                  GR1. MTA                   MTA NEGAM                                       299458.66           758.57
   2738          16402276                  GR1. MTA                   MTA NEGAM                                       199166.67           505.71
   2739          16402545                  GR1. MTA                   MTA NEGAM                                          584900          1478.96
   2740          16402644                  GR1. MTA                   MTA NEGAM                                          272496           876.45
   2741          16402655                  GR1. MTA                   MTA NEGAM                                          355500            898.9
   2742          16402718                  GR1. MTA                   MTA NEGAM                                       241109.67              893
   2743          16402775                  GR1. MTA                   MTA NEGAM                                          495000          1592.12
   2744          16402783                  GR1. MTA                   MTA NEGAM                                          562500          1422.32
   2745          16404255                  GR1. MTA                   MTA NEGAM                                        229451.9           739.77
   2746          16404459                  GR1. MTA                   MTA NEGAM                                          396000          1273.69
   2747          16404484                  GR1. MTA                   MTA NEGAM                                          400000          1478.48
   2748          16404490                  GR1. MTA                   MTA NEGAM                                          287900              926
   2749          16404579                  GR1. MTA                   MTA NEGAM                                          483750          1788.03
   2750          16405498                  GR1. MTA                   MTA NEGAM                                       199523.39           643.28
   2751          16405517                  GR1. MTA                   MTA NEGAM                                          130000           418.13
   2752          16405524                  GR1. MTA                   MTA NEGAM                                          196000            495.6
   2753          16405559                  GR1. MTA                   MTA NEGAM                                          340000           859.71
   2754          16405652                  GR1. MTA                   MTA NEGAM                                       648898.11          1643.56
   2755          16405853           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    420000          1968.75
   2756          16406030                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2757          16406904                  GR1. MTA                   MTA NEGAM                                          417000          1341.24
   2758          16407401                  GR1. MTA                   MTA NEGAM                                          368000          1183.63
   2759          16397241                  GR1. MTA                   MTA NEGAM                                          456000          1153.02
   2760          16397413                  GR1. MTA                   MTA NEGAM                                          650000          2402.53
   2761          16388876                  GR1. MTA                   MTA NEGAM                                          193500           622.38
   2762          16389333                  GR1. MTA                   MTA NEGAM                                          260000           657.43
   2763          16389361                  GR1. MTA                   MTA NEGAM                                          508000          1633.93
   2764          16389479                  GR1. MTA                   MTA NEGAM                                          236000           759.07
   2765          16389483                  GR1. MTA                   MTA NEGAM                                       146649.69           472.81
   2766          16390029                  GR1. MTA                   MTA NEGAM                                       438951.46          1415.21
   2767          16390035                  GR1. MTA                   MTA NEGAM                                          397000          1467.39
   2768          16387572                  GR1. MTA                   MTA NEGAM                                          693750          1754.19
   2769          16387590                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   2770          16387612                  GR1. MTA                   MTA NEGAM                                          225000           568.93
   2771          16390332                  GR1. MTA                   MTA NEGAM                                          436000          1402.35
   2772          16390346                  GR1. MTA                   MTA NEGAM                                          620000          1994.17
   2773          16390435                  GR1. MTA                   MTA NEGAM                                       199523.39           643.28
   2774          16390445                  GR1. MTA                   MTA NEGAM                                          384000           1235.1
   2775          16390463                  GR1. MTA                   MTA NEGAM                                          540000          1736.85
   2776          16390533                  GR1. MTA                   MTA NEGAM                                          192800           620.12
   2777          16392495                  GR1. MTA                   MTA NEGAM                                       140165.18            451.9
   2778          16383355                  GR1. MTA                   MTA NEGAM                                          611250          1851.02
   2779          16384075                  GR1. MTA                   MTA NEGAM                                          416000          1338.02
   2780          16384164                  GR1. MTA                   MTA NEGAM                                          420000          1271.87
   2781          16384187                  GR1. MTA                   MTA NEGAM                                          373200          1379.42
   2782          16384191                  GR1. MTA                   MTA NEGAM                                          520000          1672.53
   2783          16384357                  GR1. MTA                   MTA NEGAM                                       418999.11          1350.89
   2784          16384473                  GR1. MTA                   MTA NEGAM                                          248000           797.67
   2785          16384528                  GR1. MTA                   MTA NEGAM                                       286209.77            867.9
   2786          16387219                  GR1. MTA                   MTA NEGAM                                       547769.83          1387.42
   2787          16387227                  GR1. MTA                   MTA NEGAM                                       555057.33          1405.88
   2788          16383190                  GR1. MTA                   MTA NEGAM                                          372000          1374.98
   2789          16383312                  GR1. MTA                   MTA NEGAM                                          328000           993.27
   2790          16383317                  GR1. MTA                   MTA NEGAM                                          385600          1425.25
   2791          16383327                  GR1. MTA                   MTA NEGAM                                          629600          1591.98
   2792          16383338                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   2793          16387229                  GR1. MTA                   MTA NEGAM                                       558665.49          1801.18
   2794          16387381                  GR1. MTA                   MTA NEGAM                                          437600          1407.49
   2795          16387415                  GR1. MTA                   MTA NEGAM                                          336000            849.6
   2796          16358433                  GR1. MTA                   MTA NEGAM                                        385179.9          1241.85
   2797          16358440                  GR1. MTA                   MTA NEGAM                                          475200          1528.43
   2798          16360191                  GR1. MTA                   MTA NEGAM                                       237993.75           602.81
   2799          16361542                  GR1. MTA                   MTA NEGAM                                          408000          1312.29
   2800          16366392                  GR1. MTA                   MTA NEGAM                                          484069          1789.21
   2801          16371855                  GR1. MTA                   MTA NEGAM                                       191674.51           485.48
   2802          16372013                  GR1. MTA                   MTA NEGAM                                          368000           930.51
   2803          16372021                  GR1. MTA                   MTA NEGAM                                       163609.18           527.49
   2804          16372029                  GR1. MTA                   MTA NEGAM                                          464000          1492.41
   2805          16372182                  GR1. MTA                   MTA NEGAM                                       279332.74           900.59
   2806          16376947                  GR1. MTA                   MTA NEGAM                                       390068.21          1257.62
   2807          16330242                  GR1. MTA                   MTA NEGAM                                       466884.73          1505.27
   2808          16332129                  GR1. MTA                   MTA NEGAM                                       427274.45          1082.22
   2809          16335617                  GR1. MTA                   MTA NEGAM                                       407308.35          1031.65
   2810          16339364                  GR1. MTA                   MTA NEGAM                                       550684.55          1775.45
   2811          16343974                  GR1. MTA                   MTA NEGAM                                       263370.87           849.13
   2812          16344607                  GR1. MTA                   MTA NEGAM                                       110935.01           357.66
   2813          16344677                  GR1. MTA                   MTA NEGAM                                       539084.58          1365.42
   2814          16345852                  GR1. MTA                   MTA NEGAM                                          480000          1543.87
   2815          16346016                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   2816          16346161                  GR1. MTA                   MTA NEGAM                                       429374.33          1384.34
   2817          16346187                  GR1. MTA                   MTA NEGAM                                       494986.67          1833.31
   2818          16347988                  GR1. MTA                   MTA NEGAM                                       403036.67          1299.42
   2819          16301938                  GR1. MTA                   MTA NEGAM                                       259380.41           836.26
   2820          16308085                  GR1. MTA                   MTA NEGAM                                          371000          1193.28
   2821          16314647                  GR1. MTA                   MTA NEGAM                                       533520.67          1720.13
   2822          16206910           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    172000           627.09
   2823          16208548           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    781950          3331.25
   2824          16210138                  GR1. MTA                   MTA NEGAM                                       187618.44           694.89
   2825          16221653                  GR1. MTA                   MTA NEGAM                                       648898.11          1643.56
   2826          16570012                  GR1. MTA                   MTA NEGAM                                          201520           648.17
   2827          16570025                  GR1. MTA                   MTA NEGAM                                          302400           764.64
   2828          16571209                  GR1. MTA                   MTA NEGAM                                          380000           960.85
   2829          16571213                  GR1. MTA                   MTA NEGAM                                          348000          1119.31
   2830          16571375                  GR1. MTA                   MTA NEGAM                                          236882           598.98
   2831          16571389                  GR1. MTA                   MTA NEGAM                                          271200           685.75
   2832          16571392                  GR1. MTA                   MTA NEGAM                                          597000          1807.87
   2833          16571407                  GR1. MTA                   MTA NEGAM                                          308000            778.8
   2834          16571233                  GR1. MTA                   MTA NEGAM                                          250000            804.1
   2835          16574633                  GR1. MTA                   MTA NEGAM                                          446400           1435.8
   2836          16574548                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   2837          16574701                  GR1. MTA                   MTA NEGAM                                          432000          1092.34
   2838          16585163                  GR1. MTA                   MTA NEGAM                                          403960           1299.3
   2839          16585357                  GR1. MTA                   MTA NEGAM                                          139200           514.52
   2840          16585197                  GR1. MTA                   MTA NEGAM                                          361600           914.33
   2841          16564212                  GR1. MTA                   MTA NEGAM                                          138400           445.15
   2842          16564239                  GR1. MTA                   MTA NEGAM                                          219910           707.32
   2843          16590709                  GR1. MTA                   MTA NEGAM                                          440000          1112.57
   2844          16599193                  GR1. MTA                   MTA NEGAM                                          353500          1070.49
   2845          16564292                  GR1. MTA                   MTA NEGAM                                          300000           964.92
   2846          16564175                  GR1. MTA                   MTA NEGAM                                          535000          1352.78
   2847          16567197                  GR1. MTA                   MTA NEGAM                                          480000          1213.71
   2848          16568630                  GR1. MTA                   MTA NEGAM                                          294400           744.41
   2849          16568492                  GR1. MTA                   MTA NEGAM                                          416000          1338.02
   2850          16568516                  GR1. MTA                   MTA NEGAM                                          432000          1389.48
   2851          16569931                  GR1. MTA                   MTA NEGAM                                          371250          1372.22
   2852          16569941                  GR1. MTA                   MTA NEGAM                                          371250          1372.22
   2853          16569976                  GR1. MTA                   MTA NEGAM                                          604000          1527.26
   2854          16360782                  GR1. MTA                   MTA NEGAM                                          350400          1061.11
   2855          16360832           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    214400           982.67
   2856          16365311                  GR1. MTA                   MTA NEGAM                                          880000          2664.87
   2857          16365468           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    410682          1839.52
   2858          16365483                  GR1. MTA                   MTA NEGAM                                          440000          1512.41
   2859          16365496           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    360000          1687.51
   2860          16367836           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    376000          1801.67
   2861          16367744           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    230000            862.5
   2862          16367940                  GR1. MTA                   MTA NEGAM                                          595000          1913.76
   2863          16367947                  GR1. MTA                   MTA NEGAM                                          576000          1456.46
   2864          16367786           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    441600             2024
   2865          16371610                  GR1. MTA                   MTA NEGAM                                          471700          1517.17
   2866          16371658                  GR1. MTA                   MTA NEGAM                                       303275.54           977.79
   2867          16371737           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    320000          1400.01
   2868          16374639           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    240000             1025
   2869          16374700                  GR1. MTA                   MTA NEGAM                                       306467.92           988.08
   2870          16376442           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    470000          1811.46
   2871          16376400                  GR1. MTA                   MTA NEGAM                                          344000          1106.44
   2872          16376507           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    488000          1982.51
   2873          16376516           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    383200          1556.76
   2874          16376833           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    719200          3146.51
   2875          16376872           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    293600          1162.17
   2876          16376778                  GR1. MTA                   MTA NEGAM                                          593200          1907.97
   2877          16382555           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    234880          1052.07
   2878          16382658                  GR1. MTA                   MTA NEGAM                                          625200          1580.86
   2879          16382671           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    153000           685.32
   2880          16383736                  GR1. MTA                   MTA NEGAM                                          492000          1244.05
   2881          16383758                  GR1. MTA                   MTA NEGAM                                       206706.23           666.44
   2882          16383946           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    292800          1372.51
   2883          16386838           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    606400          2589.83
   2884          16388599                  GR1. MTA                   MTA NEGAM                                       415846.62          1344.46
   2885          16388504                  GR1. MTA                   MTA NEGAM                                          372000           1196.5
   2886          16343688           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    409600          1962.67
   2887          16389923           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    260000          1272.92
   2888          16389945           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 224559.99          1003.34
   2889          16392899           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    284000          1183.34
   2890          16392932           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    471200          2061.51
   2891          16392978           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    386400          1569.76
   2892          16345643           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    760000          3641.67
   2893          16345655           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    252000          1260.01
   2894          16345666           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  396909.8          1608.43
   2895          16345677                  GR1. MTA                   MTA NEGAM                                          600000          1929.84
   2896          16345692           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1630.84
   2897          16345616                  GR1. MTA                   MTA NEGAM                                          462635           1169.8
   2898          16345621           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    345200          1690.04
   2899          16347228           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    337840          1618.82
   2900          16347231           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    329200          1577.42
   2901          16347288                  GR1. MTA                   MTA NEGAM                                          650000          2090.66
   2902          16349134           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    412000          1974.17
   2903          16349178                  GR1. MTA                   MTA NEGAM                                          645000          2384.05
   2904          16349237                  GR1. MTA                   MTA NEGAM                                       289209.14           932.44
   2905          16357696                  GR1. MTA                   MTA NEGAM                                          722250          2323.04
   2906          16395078           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    480000             2200
   2907          16395184           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    700000          3062.51
   2908          16357861           GR2. Secure Option Arms           5YR LIBOR NEGAM                                 361651.87          1615.86
   2909          16357875           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    387200          1815.01
   2910          16357929                  GR1. MTA                   MTA NEGAM                                          396000           1273.7
   2911          16359627           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    300300          1438.94
   2912          16359637           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    402400          1844.34
   2913          16359524           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    449600          2244.25
   2914          16359709                  GR1. MTA                   MTA NEGAM                                          585600          1480.73
   2915          16359723           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    239040          1145.41
   2916          16360673                  GR1. MTA                   MTA NEGAM                                          780000          2508.79
   2917          16360743           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    232800          1018.51
   2918          16206806                  GR1. MTA                   MTA NEGAM                                       473730.39             1531
   2919          16305722           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    435200             1496
   2920          16305726           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    464000             1885
   2921          16305950           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    314000          1439.17
   2922          16305954                  GR1. MTA                   MTA NEGAM                                          487500          1476.28
   2923          16316382           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    416250          1691.02
   2924          16318811                  GR1. MTA                   MTA NEGAM                                          349200          1123.17
   2925          16318812           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    208000           888.34
   2926          16318825                  GR1. MTA                   MTA NEGAM                                          200000           605.66
   2927          16318888           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    164000           666.26
   2928          16318975                  GR1. MTA                   MTA NEGAM                                          320000          1029.25
   2929          16318996           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    420000          1750.01
   2930          16321642           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    340000          1381.26
   2931          16321673           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    484000          2167.92
   2932          16321697           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    400000          1666.67
   2933          16321769           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    752000          2976.67
   2934          16323896           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    404000          1851.67
   2935          16327069                  GR1. MTA                   MTA NEGAM                                          368000           1360.2
   2936          16329542           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    222400           834.01
   2937          16329571                  GR1. MTA                   MTA NEGAM                                          281600           712.05
   2938          16331232                  GR1. MTA                   MTA NEGAM                                          492000          1244.06
   2939          16331168           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    191200           896.25
   2940          16194723           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    364000          1554.59
   2941          16339907                  GR1. MTA                   MTA NEGAM                                       265460.14           983.19
   2942          16340022                  GR1. MTA                   MTA NEGAM                                          390300          1255.36
   2943          16342644                  GR1. MTA                   MTA NEGAM                                          500000           1848.1
   2944          16342684           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    428000          1961.67
   2945          16342751           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    443920          2080.88
   2946          16342786           GR2. Secure Option Arms           5YR LIBOR NEGAM                                    645600          2622.76
   2947          16392357                  GR1. MTA                   MTA NEGAM                                          650000          1643.56
   2948          16392361                  GR1. MTA                   MTA NEGAM                                          280000              708
   2949          16394080                  GR1. MTA                   MTA NEGAM                                          360000           1157.9
   2950          16134456           GR2. Secure Option Arms           5YR LIBOR NEGAM                                  404550.2          1631.51
   2951          16228033                  GR1. MTA                   MTA NEGAM                                          572000          1446.34





                 LOAN_SEQ                STATED_ORIGINAL_TERM              STATED_REM_TERM                 CURRENT_NET_COUPON          TRUSTFEE


--------------------------------------------------------------------------------


      1          16293812                                 480                          478                              7.748             0.002
      2          16291148                                 360                          358                              7.998             0.002
      3          16291161                                 480                          479                              7.998             0.002
      4          16422711                                 360                          359                              7.998             0.002
      5          16422748                                 480                          479                              7.998             0.002
      6          16422699                                 480                          479                              7.748             0.002
      7          16422651                                 360                          360                              0.623             0.002
      8          16422669                                 480                          479                              7.248             0.002
      9          16419540                                 480                          479                              7.998             0.002
     10          16296307                                 360                          360                              0.623             0.002
     11          16297671                                 360                          359                              7.623             0.002
     12          16302165                                 360                          360                              0.623             0.002
     13          16564426                                 360                          359                              7.748             0.002
     14          16564512                                 360                          360                              0.623             0.002
     15          16551791                                 360                          360                              0.623             0.002
     16          16551920                                 360                          360                              0.623             0.002
     17          16468554                                 360                          360                              7.623             0.002
     18          16422558                                 480                          479                              7.123             0.002
     19          16420098                                 360                          359                              7.748             0.002
     20          16420107                                 360                          359                              7.623             0.002
     21          16419381                                 480                          479                              7.748             0.002
     22          16419086                                 360                          360                              0.623             0.002
     23          16419107                                 480                          479                              7.998             0.002
     24          16419162                                 360                          359                              7.998             0.002
     25          16420687                                 360                          360                              0.623             0.002
     26          16372087                                 480                          478                              7.998             0.002
     27          16420439                                 360                          360                              1.623             0.002
     28          16420191                                 480                          479                              7.998             0.002
     29          16420218                                 360                          359                              7.998             0.002
     30          16372038                                 360                          358                              7.623             0.002
     31          16420301                                 360                          360                              0.623             0.002
     32          16372005                                 360                          359                              7.748             0.002
     33          16420169                                 360                          359                              7.623             0.002
     34          16420183                                 480                          479                              7.748             0.002
     35          16372028                                 360                          358                              6.998             0.002
     36          16420020                                 360                          359                              7.123             0.002
     37          16371998                                 360                          359                              7.623             0.002
     38          16420094                                 360                          359                              7.748             0.002
     39          16392598                                 480                          479                              7.623             0.002
     40          16392611                                 360                          359                              7.998             0.002
     41          16371985                                 480                          479                              7.748             0.002
     42          16392530                                 480                          479                              7.748             0.002
     43          16392543                                 360                          359                              7.748             0.002
     44          16392565                                 480                          479                              7.998             0.002
     45          16392572                                 360                          359                              7.123             0.002
     46          16392573                                 360                          359                              7.998             0.002
     47          16392438                                 360                          359                              7.748             0.002
     48          16392472                                 360                          359                              7.373             0.002
     49          16392477                                 360                          359                              7.998             0.002
     50          16329814                                 360                          358                              7.998             0.002
     51          16326957                                 480                          478                              7.748             0.002
     52          16229989                                 360                          359                              8.373             0.002
     53          16229955                                 360                          359                              7.873             0.002
     54          16229956                                 360                          359                              8.373             0.002
     55          16227868                                 360                          359                              8.123             0.002
     56          16358253                                 360                          359                              7.498             0.002
     57          16544446                                 360                          360                              0.623             0.002
     58          16544448                                 360                          360                              0.623             0.002
     59          16545022                                 360                          359                              7.373             0.002
     60          16545062                                 480                          480                              0.623             0.002
     61          16545076                                 360                          360                              0.623             0.002
     62          16545109                                 480                          480                              0.623             0.002
     63          16545116                                 360                          360                              0.623             0.002
     64          16545120                                 480                          480                              0.623             0.002
     65          16545126                                 360                          359                              8.248             0.002
     66          16545146                                 360                          360                              1.623             0.002
     67          16545148                                 360                          360                              0.623             0.002
     68          16545156                                 480                          479                              7.998             0.002
     69          16545164                                 360                          360                              1.623             0.002
     70          16545173                                 480                          479                              7.998             0.002
     71          16545189                                 480                          479                              7.748             0.002
     72          16545206                                 360                          360                              0.623             0.002
     73          16545291                                 480                          480                              0.623             0.002
     74          16544293                                 360                          360                              0.623             0.002
     75          16544303                                 480                          480                              0.623             0.002
     76          16544340                                 480                          480                              0.623             0.002
     77          16544379                                 360                          360                              0.623             0.002
     78          16544404                                 360                          359                              7.373             0.002
     79          16544406                                 480                          479                              7.998             0.002
     80          16390351                                 360                          358                              7.748             0.002
     81          16390410                                 360                          359                              7.998             0.002
     82          16390437                                 360                          359                              7.248             0.002
     83          16390455                                 480                          479                              7.998             0.002
     84          16390498                                 360                          359                              7.498             0.002
     85          16390501                                 360                          359                              7.748             0.002
     86          16390537                                 480                          479                              7.998             0.002
     87          16392312                                 360                          359                              7.998             0.002
     88          16392317                                 480                          479                              7.998             0.002
     89          16392362                                 480                          479                              7.998             0.002
     90          16392372                                 360                          359                              7.498             0.002
     91          16544237                                 360                          360                              0.623             0.002
     92          16544117                                 480                          479                              7.998             0.002
     93          16544127                                 480                          479                              7.873             0.002
     94          16544135                                 360                          359                              7.498             0.002
     95          16544805                                 360                          360                              0.623             0.002
     96          16544806                                 360                          360                              8.373             0.002
     97          16544983                                 480                          480                              0.623             0.002
     98          16544986                                 360                          360                              0.623             0.002
     99          16544922                                 360                          360                              6.748             0.002
    100          16544923                                 360                          360                              7.123             0.002
    101          16544941                                 480                          480                              0.623             0.002
    102          16544943                                 360                          360                              7.623             0.002
    103          16544956                                 480                          480                              1.623             0.002
    104          16543609                                 360                          360                              7.248             0.002
    105          16543620                                 360                          360                              7.123             0.002
    106          16543633                                 360                          360                              7.248             0.002
    107          16543637                                 360                          360                              7.248             0.002
    108          16543638                                 360                          360                              8.623             0.002
    109          16543641                                 360                          360                              0.623             0.002
    110          16543649                                 360                          360                              7.248             0.002
    111          16543663                                 360                          360                              7.998             0.002
    112          16543508                                 360                          360                              7.873             0.002
    113          16543530                                 480                          480                              0.623             0.002
    114          16543694                                 360                          360                              7.623             0.002
    115          16544830                                 360                          360                              0.623             0.002
    116          16544834                                 480                          480                              0.623             0.002
    117          16539909                                 360                          360                              0.623             0.002
    118          16539915                                 360                          360                              0.623             0.002
    119          16539932                                 480                          480                              0.623             0.002
    120          16539848                                 360                          360                              7.998             0.002
    121          16539943                                 360                          360                              0.623             0.002
    122          16539946                                 360                          360                              8.373             0.002
    123          16539948                                 360                          360                              0.623             0.002
    124          16539952                                 360                          360                              6.748             0.002
    125          16539852                                 360                          360                              7.623             0.002
    126          16543555                                 360                          360                              6.373             0.002
    127          16543556                                 480                          480                              0.623             0.002
    128          16543561                                 480                          480                              0.623             0.002
    129          16543570                                 480                          480                              0.623             0.002
    130          16543600                                 480                          480                              0.623             0.002
    131          16543603                                 360                          360                              7.748             0.002
    132          16539979                                 360                          360                              7.248             0.002
    133          16540013                                 480                          480                              0.623             0.002
    134          16540033                                 360                          360                              8.498             0.002
    135          16540037                                 360                          360                              6.498             0.002
    136          16540051                                 360                          360                              8.248             0.002
    137          16540052                                 360                          360                              7.623             0.002
    138          16540071                                 360                          360                              7.498             0.002
    139          16418901                                 360                          360                              7.623             0.002
    140          16418913                                 480                          480                              0.623             0.002
    141          16418925                                 360                          360                              7.123             0.002
    142          16418950                                 360                          360                              1.623             0.002
    143          16418960                                 360                          360                              7.748             0.002
    144          16418964                                 360                          360                              8.248             0.002
    145          16418966                                 360                          359                              7.748             0.002
    146          16419775                                 480                          479                              7.873             0.002
    147          16419792                                 360                          360                              0.623             0.002
    148          16419805                                 360                          360                              7.373             0.002
    149          16419830                                 360                          360                              7.373             0.002
    150          16419843                                 360                          360                              8.873             0.002
    151          16419852                                 360                          360                              0.623             0.002
    152          16422330                                 360                          360                              7.373             0.002
    153          16422343                                 360                          360                              7.373             0.002
    154          16422349                                 360                          360                              7.623             0.002
    155          16422352                                 360                          360                              0.623             0.002
    156          16422362                                 360                          360                              6.623             0.002
    157          16422363                                 480                          480                              0.623             0.002
    158          16422385                                 360                          360                              0.623             0.002
    159          16422301                                 360                          360                              0.623             0.002
    160          16422408                                 360                          360                              7.123             0.002
    161          16422427                                 480                          480                              0.623             0.002
    162          16422305                                 360                          360                              0.623             0.002
    163          16422433                                 480                          480                              0.623             0.002
    164          16422446                                 360                          360                              1.623             0.002
    165          16422455                                 360                          360                              7.623             0.002
    166          16422460                                 360                          360                              0.623             0.002
    167          16467896                                 360                          360                              7.873             0.002
    168          16467900                                 360                          359                              7.998             0.002
    169          16467904                                 360                          360                              0.623             0.002
    170          16467932                                 360                          360                              8.248             0.002
    171          16467934                                 480                          480                              0.623             0.002
    172          16467943                                 360                          360                              6.998             0.002
    173          16467955                                 360                          360                              8.123             0.002
    174          16467984                                 360                          360                              0.623             0.002
    175          16467994                                 480                          480                              0.623             0.002
    176          16467999                                 360                          360                              7.123             0.002
    177          16468023                                 360                          360                              7.623             0.002
    178          16467884                                 360                          360                              7.498             0.002
    179          16401736                                 360                          359                              7.748             0.002
    180          16401750                                 360                          360                              0.623             0.002
    181          16401768                                 480                          480                              0.623             0.002
    182          16401769                                 360                          360                              8.123             0.002
    183          16401779                                 360                          360                              7.498             0.002
    184          16401793                                 360                          360                              8.498             0.002
    185          16401801                                 360                          360                              7.623             0.002
    186          16401653                                 360                          360                              0.623             0.002
    187          16401819                                 360                          360                              1.373             0.002
    188          16401825                                 360                          359                              8.873             0.002
    189          16403796                                 360                          359                              7.748             0.002
    190          16403803                                 480                          480                              0.623             0.002
    191          16403815                                 360                          360                              0.623             0.002
    192          16403820                                 360                          359                              8.123             0.002
    193          16403831                                 480                          480                              0.623             0.002
    194          16403834                                 360                          360                              7.498             0.002
    195          16403835                                 480                          480                              1.623             0.002
    196          16403836                                 360                          360                              6.748             0.002
    197          16403840                                 480                          480                              0.623             0.002
    198          16403842                                 480                          479                              7.623             0.002
    199          16403746                                 360                          359                              8.613             0.002
    200          16403861                                 360                          359                              7.873             0.002
    201          16406761                                 360                          360                              0.623             0.002
    202          16406762                                 360                          360                              8.123             0.002
    203          16406786                                 480                          480                              0.623             0.002
    204          16418763                                 360                          360                              0.623             0.002
    205          16418830                                 480                          480                              1.623             0.002
    206          16418834                                 360                          360                              7.248             0.002
    207          16418835                                 360                          360                              0.623             0.002
    208          16418837                                 480                          480                              0.623             0.002
    209          16418840                                 360                          359                              7.873             0.002
    210          16418774                                 360                          360                              8.123             0.002
    211          16403754                                 480                          480                              0.623             0.002
    212          16403765                                 360                          360                              1.623             0.002
    213          16403895                                 360                          359                              7.998             0.002
    214          16403900                                 360                          360                              1.623             0.002
    215          16403902                                 360                          360                              7.498             0.002
    216          16403915                                 360                          360                              7.748             0.002
    217          16405133                                 480                          480                              0.623             0.002
    218          16418848                                 360                          360                              7.623             0.002
    219          16418857                                 360                          360                              7.498             0.002
    220          16418863                                 360                          359                              7.123             0.002
    221          16418872                                 360                          359                              7.748             0.002
    222          16418874                                 360                          360                              1.623             0.002
    223          16418878                                 360                          360                              1.623             0.002
    224          16418891                                 360                          360                              7.748             0.002
    225          16405144                                 360                          360                              0.623             0.002
    226          16405147                                 360                          360                              0.623             0.002
    227          16405156                                 360                          360                              7.123             0.002
    228          16405158                                 360                          360                              7.873             0.002
    229          16405160                                 360                          360                              1.373             0.002
    230          16405084                                 480                          480                              0.623             0.002
    231          16405168                                 360                          359                              7.748             0.002
    232          16405184                                 360                          360                              7.748             0.002
    233          16405188                                 360                          360                              0.623             0.002
    234          16405189                                 360                          360                              7.873             0.002
    235          16405199                                 480                          480                              2.623             0.002
    236          16405205                                 360                          360                              7.998             0.002
    237          16405212                                 360                          360                              0.623             0.002
    238          16405225                                 360                          360                              8.123             0.002
    239          16405233                                 360                          360                              7.248             0.002
    240          16405263                                 480                          480                              0.623             0.002
    241          16405267                                 360                          360                              7.998             0.002
    242          16405270                                 360                          360                              1.623             0.002
    243          16405280                                 480                          480                              1.623             0.002
    244          16405300                                 480                          480                              0.623             0.002
    245          16405303                                 360                          360                              0.623             0.002
    246          16406663                                 360                          360                              7.623             0.002
    247          16406667                                 480                          480                              0.623             0.002
    248          16406678                                 360                          360                              0.623             0.002
    249          16406615                                 480                          480                              0.623             0.002
    250          16406618                                 480                          480                              0.623             0.002
    251          16406692                                 360                          360                              0.623             0.002
    252          16406699                                 360                          360                              1.623             0.002
    253          16406702                                 360                          360                              7.748             0.002
    254          16406708                                 360                          360                              7.623             0.002
    255          16406718                                 360                          360                              7.873             0.002
    256          16406724                                 480                          480                              0.623             0.002
    257          16406726                                 360                          360                              7.373             0.002
    258          16406741                                 360                          360                              7.248             0.002
    259          16406751                                 360                          360                              7.498             0.002
    260          16540887                                 360                          360                              1.623             0.002
    261          16540893                                 480                          480                              0.623             0.002
    262          16323564                                 360                          358                              7.998             0.002
    263          16401690                                 360                          359                              7.123             0.002
    264          16401699                                 360                          360                              0.623             0.002
    265          16401700                                 360                          360                              6.748             0.002
    266          16401701                                 360                          360                              7.498             0.002
    267          16401702                                 360                          359                              7.998             0.002
    268          16401707                                 480                          480                              0.623             0.002
    269          16401718                                 360                          360                              0.623             0.002
    270          16401625                                 360                          359                              7.498             0.002
    271          16401730                                 360                          360                              0.623             0.002
    272          16400355                                 360                          359                              7.748             0.002
    273          16400358                                 360                          360                              7.998             0.002
    274          16400361                                 360                          360                              7.498             0.002
    275          16401679                                 360                          360                              0.623             0.002
    276          16401680                                 360                          360                              7.373             0.002
    277          16401681                                 360                          360                              7.748             0.002
    278          16401683                                 360                          360                              7.873             0.002
    279          16392915                                 360                          359                              7.123             0.002
    280          16392918                                 360                          360                              8.248             0.002
    281          16392930                                 360                          359                              8.123             0.002
    282          16392934                                 480                          479                              7.748             0.002
    283          16392938                                 360                          359                              7.873             0.002
    284          16392941                                 360                          360                              7.373             0.002
    285          16392942                                 360                          359                              7.373             0.002
    286          16392944                                 360                          360                              7.873             0.002
    287          16392954                                 360                          359                              7.123             0.002
    288          16392862                                 480                          480                              0.623             0.002
    289          16392955                                 360                          360                              7.123             0.002
    290          16392957                                 360                          360                              0.623             0.002
    291          16392980                                 360                          359                              8.123             0.002
    292          16392982                                 360                          360                              6.498             0.002
    293          16392983                                 360                          360                              7.998             0.002
    294          16392991                                 360                          359                              7.873             0.002
    295          16392993                                 480                          479                              7.873             0.002
    296          16394487                                 360                          360                              8.623             0.002
    297          16394493                                 360                          359                              7.498             0.002
    298          16394494                                 360                          359                              7.873             0.002
    299          16394497                                 360                          360                              7.123             0.002
    300          16394501                                 480                          480                              0.623             0.002
    301          16394508                                 360                          359                              7.373             0.002
    302          16394512                                 480                          479                              7.248             0.002
    303          16394516                                 360                          359                              7.248             0.002
    304          16394518                                 360                          360                              8.123             0.002
    305          16394520                                 480                          479                              7.748             0.002
    306          16394326                                 360                          359                              7.748             0.002
    307          16395027                                 360                          359                              8.123             0.002
    308          16394302                                 360                          360                              0.623             0.002
    309          16394304                                 360                          359                              7.498             0.002
    310          16394544                                 360                          360                              7.623             0.002
    311          16394345                                 360                          359                              6.748             0.002
    312          16394557                                 360                          360                              7.498             0.002
    313          16394355                                 360                          359                              7.748             0.002
    314          16395028                                 360                          359                              7.623             0.002
    315          16395071                                 480                          480                              0.623             0.002
    316          16395073                                 480                          479                              6.998             0.002
    317          16395076                                 360                          359                              6.998             0.002
    318          16395097                                 360                          359                              7.873             0.002
    319          16395100                                 360                          359                              7.498             0.002
    320          16395106                                 480                          480                              0.623             0.002
    321          16395111                                 360                          360                              0.623             0.002
    322          16395117                                 360                          360                              0.623             0.002
    323          16395124                                 480                          480                              0.623             0.002
    324          16400277                                 360                          360                              0.623             0.002
    325          16400279                                 360                          359                              7.873             0.002
    326          16400282                                 360                          360                              7.498             0.002
    327          16400295                                 360                          360                              8.123             0.002
    328          16400309                                 360                          360                              1.373             0.002
    329          16400317                                 360                          359                              7.873             0.002
    330          16400322                                 360                          360                              8.123             0.002
    331          16400327                                 360                          360                              7.748             0.002
    332          16400333                                 360                          360                              1.623             0.002
    333          16400338                                 360                          360                              7.873             0.002
    334          16400136                                 360                          359                              7.873             0.002
    335          16395127                                 360                          360                              7.498             0.002
    336          16395137                                 360                          360                              7.748             0.002
    337          16395146                                 480                          480                              0.623             0.002
    338          16395152                                 360                          359                              7.873             0.002
    339          16395158                                 360                          359                              7.248             0.002
    340          16395163                                 360                          360                              7.873             0.002
    341          16395047                                 360                          359                              8.373             0.002
    342          16395167                                 360                          360                              7.998             0.002
    343          16395049                                 360                          359                              8.373             0.002
    344          16395171                                 360                          359                              7.623             0.002
    345          16395173                                 360                          360                              7.123             0.002
    346          16395178                                 360                          359                              8.248             0.002
    347          16395182                                 360                          359                              7.248             0.002
    348          16395186                                 480                          479                              6.873             0.002
    349          16395190                                 360                          360                              8.123             0.002
    350          16395196                                 360                          360                              7.623             0.002
    351          16396954                                 360                          360                              7.123             0.002
    352          16396967                                 480                          480                              0.623             0.002
    353          16396969                                 360                          360                              7.248             0.002
    354          16396970                                 360                          360                              7.498             0.002
    355          16396972                                 480                          480                              0.623             0.002
    356          16396974                                 360                          360                              7.123             0.002
    357          16396976                                 360                          360                              7.498             0.002
    358          16396917                                 480                          479                              7.873             0.002
    359          16396992                                 360                          360                              7.373             0.002
    360          16396995                                 360                          360                              8.248             0.002
    361          16397000                                 360                          359                              8.623             0.002
    362          16397009                                 360                          360                              0.623             0.002
    363          16397015                                 360                          359                              7.498             0.002
    364          16397017                                 360                          360                              7.998             0.002
    365          16397018                                 360                          360                              1.623             0.002
    366          16397024                                 360                          360                              0.623             0.002
    367          16397029                                 360                          360                              7.123             0.002
    368          16397031                                 360                          360                              7.623             0.002
    369          16396935                                 360                          359                              6.998             0.002
    370          16397035                                 360                          359                              8.123             0.002
    371          16397051                                 360                          360                              0.623             0.002
    372          16400172                                 360                          360                              0.623             0.002
    373          16400176                                 360                          359                              8.373             0.002
    374          16400180                                 360                          360                              7.498             0.002
    375          16400192                                 360                          359                              7.873             0.002
    376          16400209                                 360                          359                              8.248             0.002
    377          16400217                                 360                          360                              7.998             0.002
    378          16400219                                 480                          480                              0.623             0.002
    379          16400226                                 360                          360                              7.873             0.002
    380          16400233                                 360                          360                              8.248             0.002
    381          16400236                                 480                          479                              7.623             0.002
    382          16400237                                 360                          360                              0.623             0.002
    383          16400242                                 360                          360                              7.623             0.002
    384          16400247                                 480                          480                              0.623             0.002
    385          16400107                                 360                          359                              8.248             0.002
    386          16400250                                 360                          360                              7.873             0.002
    387          16400256                                 360                          360                              7.373             0.002
    388          16400267                                 360                          360                              7.123             0.002
    389          16400273                                 360                          360                              7.623             0.002
    390          16389880                                 480                          480                              0.623             0.002
    391          16389883                                 360                          360                              0.623             0.002
    392          16389884                                 360                          359                              7.873             0.002
    393          16389895                                 360                          359                              7.623             0.002
    394          16389899                                 360                          360                              7.873             0.002
    395          16389905                                 360                          359                              6.748             0.002
    396          16389907                                 360                          360                              0.623             0.002
    397          16389917                                 360                          360                              0.623             0.002
    398          16376404                                 360                          359                              7.873             0.002
    399          16376468                                 360                          359                              7.873             0.002
    400          16376470                                 360                          360                              6.998             0.002
    401          16376471                                 360                          360                              7.748             0.002
    402          16376498                                 360                          360                              8.123             0.002
    403          16376501                                 480                          479                              7.748             0.002
    404          16376503                                 360                          359                              8.123             0.002
    405          16376520                                 360                          359                              7.623             0.002
    406          16376790                                 360                          359                              7.748             0.002
    407          16376798                                 360                          359                              7.748             0.002
    408          16376799                                 360                          359                              7.373             0.002
    409          16376804                                 360                          359                              7.373             0.002
    410          16376808                                 360                          359                              7.748             0.002
    411          16376812                                 360                          359                              7.623             0.002
    412          16376813                                 360                          359                              7.748             0.002
    413          16376814                                 360                          359                              7.873             0.002
    414          16376817                                 360                          359                              7.498             0.002
    415          16376819                                 360                          360                              8.373             0.002
    416          16376821                                 480                          480                              0.623             0.002
    417          16376824                                 360                          359                              7.623             0.002
    418          16376826                                 360                          359                              7.373             0.002
    419          16376829                                 360                          359                              7.748             0.002
    420          16376832                                 360                          360                              8.248             0.002
    421          16376835                                 360                          359                              7.623             0.002
    422          16376839                                 360                          359                              7.123             0.002
    423          16376840                                 360                          359                              8.248             0.002
    424          16376845                                 480                          480                              0.623             0.002
    425          16376848                                 360                          360                              7.373             0.002
    426          16376851                                 360                          359                              1.623             0.002
    427          16376857                                 360                          359                              8.373             0.002
    428          16376859                                 360                          359                              7.498             0.002
    429          16376875                                 480                          479                              7.748             0.002
    430          16376880                                 480                          480                              0.623             0.002
    431          16376881                                 360                          359                              8.248             0.002
    432          16376766                                 360                          359                              7.873             0.002
    433          16376883                                 360                          359                              7.748             0.002
    434          16376886                                 360                          359                              8.498             0.002
    435          16376896                                 360                          359                              7.498             0.002
    436          16376902                                 480                          480                              0.623             0.002
    437          16376904                                 360                          359                              7.498             0.002
    438          16376905                                 360                          359                              7.373             0.002
    439          16376788                                 360                          359                              7.613             0.002
    440          16376909                                 360                          359                              6.498             0.002
    441          16376912                                 360                          359                              7.873             0.002
    442          16377576                                 360                          359                              7.748             0.002
    443          16377937                                 360                          359                              7.873             0.002
    444          16377938                                 360                          359                              7.123             0.002
    445          16377941                                 480                          480                              0.623             0.002
    446          16377952                                 360                          360                              6.873             0.002
    447          16377903                                 360                          360                              8.373             0.002
    448          16377960                                 480                          479                              7.623             0.002
    449          16377964                                 480                          480                              1.123             0.002
    450          16377967                                 480                          479                              7.873             0.002
    451          16377971                                 360                          359                              6.623             0.002
    452          16377982                                 360                          360                              7.248             0.002
    453          16377989                                 360                          359                              7.998             0.002
    454          16377993                                 360                          360                              8.498             0.002
    455          16377998                                 360                          359                              7.748             0.002
    456          16377999                                 480                          479                              7.873             0.002
    457          16378001                                 360                          359                              7.373             0.002
    458          16378007                                 480                          480                              0.623             0.002
    459          16378009                                 360                          359                              8.373             0.002
    460          16378011                                 480                          479                              7.498             0.002
    461          16378014                                 360                          359                              7.873             0.002
    462          16378022                                 360                          359                              7.498             0.002
    463          16378029                                 360                          359                              7.623             0.002
    464          16378041                                 360                          359                              7.873             0.002
    465          16378054                                 360                          359                              7.498             0.002
    466          16377934                                 360                          359                              8.373             0.002
    467          16382515                                 360                          359                              6.998             0.002
    468          16382560                                 360                          359                              7.498             0.002
    469          16382561                                 360                          360                              7.248             0.002
    470          16382563                                 360                          359                              7.248             0.002
    471          16382568                                 360                          360                              7.498             0.002
    472          16382571                                 360                          360                              7.248             0.002
    473          16382575                                 360                          359                              7.748             0.002
    474          16382591                                 360                          359                              7.373             0.002
    475          16382598                                 360                          359                              8.248             0.002
    476          16382601                                 360                          359                              8.248             0.002
    477          16382604                                 480                          479                              7.498             0.002
    478          16382605                                 480                          480                              0.623             0.002
    479          16382611                                 360                          359                              8.248             0.002
    480          16382527                                 360                          360                              0.623             0.002
    481          16382621                                 360                          359                              8.373             0.002
    482          16382628                                 360                          360                              7.998             0.002
    483          16382663                                 360                          360                              8.498             0.002
    484          16382664                                 360                          359                              8.498             0.002
    485          16382689                                 360                          359                              7.373             0.002
    486          16382691                                 360                          360                              0.623             0.002
    487          16382698                                 360                          360                              0.623             0.002
    488          16382699                                 360                          359                              7.873             0.002
    489          16382701                                 360                          359                              7.748             0.002
    490          16382703                                 360                          359                              7.998             0.002
    491          16382706                                 480                          479                              7.623             0.002
    492          16382712                                 360                          359                              7.873             0.002
    493          16382714                                 360                          359                              8.123             0.002
    494          16383792                                 360                          359                              1.373             0.002
    495          16383793                                 360                          359                              7.248             0.002
    496          16383802                                 360                          359                              7.373             0.002
    497          16383803                                 480                          479                              7.248             0.002
    498          16383741                                 360                          359                              7.873             0.002
    499          16383804                                 360                          359                              7.623             0.002
    500          16383805                                 360                          360                              8.498             0.002
    501          16383815                                 360                          359                              7.248             0.002
    502          16383817                                 360                          359                              7.748             0.002
    503          16383743                                 360                          359                              8.498             0.002
    504          16383744                                 360                          359                              7.998             0.002
    505          16383835                                 360                          359                              6.873             0.002
    506          16383837                                 360                          359                              8.498             0.002
    507          16383842                                 360                          359                              7.748             0.002
    508          16383848                                 360                          359                              7.748             0.002
    509          16383854                                 360                          359                              8.248             0.002
    510          16383859                                 360                          360                              7.998             0.002
    511          16383757                                 480                          479                              7.748             0.002
    512          16383874                                 360                          359                              7.623             0.002
    513          16383875                                 360                          359                              7.373             0.002
    514          16383891                                 360                          359                              7.998             0.002
    515          16383900                                 360                          359                              7.873             0.002
    516          16383904                                 360                          360                              0.623             0.002
    517          16383909                                 360                          359                              7.623             0.002
    518          16383915                                 360                          359                              6.873             0.002
    519          16383916                                 360                          359                              7.998             0.002
    520          16383919                                 360                          359                              7.623             0.002
    521          16383921                                 360                          360                              7.623             0.002
    522          16383924                                 360                          359                              7.873             0.002
    523          16383928                                 360                          359                              7.748             0.002
    524          16383930                                 360                          359                              7.623             0.002
    525          16383937                                 360                          359                              7.498             0.002
    526          16383942                                 360                          359                              7.373             0.002
    527          16383944                                 360                          359                              7.498             0.002
    528          16383783                                 360                          359                              7.873             0.002
    529          16383948                                 480                          480                              0.623             0.002
    530          16386836                                 360                          360                              0.623             0.002
    531          16386884                                 360                          359                              7.623             0.002
    532          16386885                                 360                          359                              7.248             0.002
    533          16386886                                 360                          359                              7.248             0.002
    534          16386891                                 360                          359                              7.248             0.002
    535          16386840                                 360                          359                              7.498             0.002
    536          16386897                                 360                          360                              7.498             0.002
    537          16386901                                 360                          360                              1.373             0.002
    538          16386903                                 360                          359                              8.373             0.002
    539          16386904                                 360                          359                              7.123             0.002
    540          16386910                                 360                          359                              7.623             0.002
    541          16386922                                 360                          359                              7.873             0.002
    542          16386933                                 360                          360                              7.998             0.002
    543          16386935                                 360                          359                              7.998             0.002
    544          16386942                                 360                          359                              6.873             0.002
    545          16386948                                 360                          359                              8.498             0.002
    546          16386949                                 480                          479                              7.873             0.002
    547          16386973                                 360                          359                              7.123             0.002
    548          16386864                                 360                          359                              8.123             0.002
    549          16386990                                 360                          359                              7.623             0.002
    550          16386991                                 360                          359                              7.123             0.002
    551          16386993                                 360                          359                              7.498             0.002
    552          16386997                                 480                          480                              0.623             0.002
    553          16387002                                 360                          359                              7.498             0.002
    554          16387011                                 360                          359                              7.748             0.002
    555          16387012                                 360                          359                              8.123             0.002
    556          16387016                                 360                          359                              8.123             0.002
    557          16387018                                 360                          360                              8.498             0.002
    558          16387020                                 360                          359                              7.873             0.002
    559          16387026                                 360                          359                              7.748             0.002
    560          16387032                                 360                          359                              8.498             0.002
    561          16389925                                 360                          359                              7.248             0.002
    562          16389788                                 480                          479                              7.748             0.002
    563          16389929                                 360                          359                              8.123             0.002
    564          16389932                                 360                          359                              7.123             0.002
    565          16389937                                 360                          360                              8.123             0.002
    566          16389943                                 360                          359                              7.748             0.002
    567          16389948                                 360                          360                              8.123             0.002
    568          16392902                                 360                          360                              7.498             0.002
    569          16392903                                 360                          360                              7.498             0.002
    570          16388536                                 480                          479                              7.748             0.002
    571          16388537                                 360                          359                              6.623             0.002
    572          16388541                                 480                          480                              0.623             0.002
    573          16388544                                 360                          360                              0.623             0.002
    574          16388553                                 360                          360                              7.748             0.002
    575          16388557                                 480                          479                              7.873             0.002
    576          16388564                                 360                          360                              0.623             0.002
    577          16388571                                 360                          359                              7.748             0.002
    578          16388576                                 360                          360                              7.123             0.002
    579          16388587                                 360                          359                              7.873             0.002
    580          16388591                                 360                          359                              7.498             0.002
    581          16388592                                 360                          360                              0.623             0.002
    582          16388597                                 360                          359                              8.123             0.002
    583          16388605                                 360                          360                              8.123             0.002
    584          16388608                                 360                          360                              8.123             0.002
    585          16388497                                 360                          359                              7.873             0.002
    586          16388620                                 360                          359                              7.873             0.002
    587          16388499                                 480                          480                              0.623             0.002
    588          16388505                                 360                          359                              7.498             0.002
    589          16388641                                 480                          479                              7.873             0.002
    590          16388513                                 360                          359                              7.873             0.002
    591          16388652                                 360                          360                              8.373             0.002
    592          16388661                                 360                          360                              0.623             0.002
    593          16388662                                 360                          359                              8.248             0.002
    594          16388667                                 360                          359                              8.123             0.002
    595          16389745                                 360                          359                              7.748             0.002
    596          16389806                                 360                          359                              8.123             0.002
    597          16389748                                 360                          360                              0.623             0.002
    598          16389810                                 360                          359                              7.623             0.002
    599          16389811                                 360                          359                              7.623             0.002
    600          16389812                                 360                          360                              7.373             0.002
    601          16389813                                 360                          359                              1.373             0.002
    602          16389816                                 360                          360                              7.998             0.002
    603          16389821                                 360                          359                              8.123             0.002
    604          16389825                                 480                          479                              7.748             0.002
    605          16389829                                 360                          359                              7.498             0.002
    606          16389831                                 360                          360                              0.623             0.002
    607          16389750                                 360                          359                              7.623             0.002
    608          16389840                                 360                          359                              7.748             0.002
    609          16389850                                 360                          359                              7.373             0.002
    610          16389851                                 360                          360                              7.623             0.002
    611          16389762                                 360                          360                              0.623             0.002
    612          16389860                                 360                          360                              7.998             0.002
    613          16389864                                 360                          359                              7.748             0.002
    614          16389865                                 360                          359                              7.498             0.002
    615          16389866                                 480                          480                              0.623             0.002
    616          16376448                                 360                          359                              8.248             0.002
    617          16376455                                 360                          359                              7.373             0.002
    618          16376424                                 360                          359                              7.623             0.002
    619          16376390                                 360                          359                              7.748             0.002
    620          16376431                                 360                          359                              7.748             0.002
    621          16376433                                 360                          359                              8.123             0.002
    622          16376437                                 360                          360                              7.373             0.002
    623          16376439                                 360                          359                              7.998             0.002
    624          16371696                                 360                          359                              8.123             0.002
    625          16371704                                 360                          359                              8.123             0.002
    626          16371712                                 360                          359                              8.373             0.002
    627          16371625                                 480                          480                              0.623             0.002
    628          16371626                                 360                          359                              7.873             0.002
    629          16371719                                 360                          359                              7.873             0.002
    630          16371727                                 360                          359                              7.623             0.002
    631          16371733                                 360                          359                              8.498             0.002
    632          16371740                                 360                          360                              8.123             0.002
    633          16371743                                 360                          359                              7.873             0.002
    634          16371746                                 360                          359                              7.373             0.002
    635          16371750                                 360                          360                              8.373             0.002
    636          16371757                                 360                          360                              0.623             0.002
    637          16371770                                 360                          359                              8.123             0.002
    638          16374628                                 360                          359                              8.498             0.002
    639          16374629                                 360                          359                              8.123             0.002
    640          16374598                                 360                          359                              7.873             0.002
    641          16374651                                 480                          480                              0.623             0.002
    642          16374657                                 360                          360                              7.998             0.002
    643          16374661                                 360                          360                              7.998             0.002
    644          16365314                                 360                          359                              7.748             0.002
    645          16365391                                 480                          479                              7.748             0.002
    646          16365394                                 360                          359                              7.623             0.002
    647          16365399                                 360                          359                              7.748             0.002
    648          16365403                                 360                          359                              6.748             0.002
    649          16365318                                 360                          359                              8.248             0.002
    650          16365408                                 480                          479                              7.373             0.002
    651          16365410                                 360                          359                              7.748             0.002
    652          16365421                                 360                          359                              7.373             0.002
    653          16365435                                 360                          359                              8.123             0.002
    654          16365439                                 360                          360                              7.373             0.002
    655          16374669                                 360                          360                              7.748             0.002
    656          16374672                                 360                          359                              7.123             0.002
    657          16374680                                 360                          359                              8.498             0.002
    658          16374685                                 360                          359                              7.123             0.002
    659          16374686                                 360                          360                              7.748             0.002
    660          16374687                                 360                          359                              7.748             0.002
    661          16374701                                 360                          359                              7.623             0.002
    662          16374706                                 360                          359                              7.248             0.002
    663          16374617                                 360                          359                              8.373             0.002
    664          16374715                                 360                          359                              7.623             0.002
    665          16374718                                 360                          359                              7.873             0.002
    666          16374725                                 360                          359                              7.748             0.002
    667          16374623                                 360                          359                              7.248             0.002
    668          16374732                                 360                          359                              7.498             0.002
    669          16365441                                 360                          359                              7.498             0.002
    670          16365442                                 360                          359                              7.248             0.002
    671          16365447                                 480                          479                              7.873             0.002
    672          16365448                                 360                          359                              7.748             0.002
    673          16365458                                 360                          360                              0.623             0.002
    674          16365462                                 360                          359                              7.373             0.002
    675          16365467                                 480                          480                              0.623             0.002
    676          16365479                                 360                          359                              7.623             0.002
    677          16365488                                 360                          359                              7.623             0.002
    678          16365500                                 480                          479                              7.873             0.002
    679          16365507                                 360                          359                              7.998             0.002
    680          16367802                                 480                          479                              7.748             0.002
    681          16367803                                 360                          359                              7.998             0.002
    682          16367809                                 360                          359                              7.623             0.002
    683          16367812                                 360                          359                              8.123             0.002
    684          16367733                                 360                          359                              7.748             0.002
    685          16367815                                 360                          359                              7.748             0.002
    686          16367816                                 480                          479                              7.748             0.002
    687          16367817                                 360                          359                              7.873             0.002
    688          16367818                                 360                          359                              7.748             0.002
    689          16367834                                 360                          359                              8.248             0.002
    690          16367837                                 480                          479                              7.748             0.002
    691          16367846                                 360                          359                              8.373             0.002
    692          16367859                                 360                          359                              7.623             0.002
    693          16367868                                 360                          359                              7.623             0.002
    694          16367874                                 360                          360                              0.623             0.002
    695          16367892                                 480                          479                              7.748             0.002
    696          16367894                                 360                          359                              7.998             0.002
    697          16367899                                 360                          359                              7.123             0.002
    698          16367912                                 360                          359                              7.748             0.002
    699          16367920                                 360                          359                              7.623             0.002
    700          16367924                                 360                          359                              7.748             0.002
    701          16367927                                 360                          360                              8.623             0.002
    702          16367951                                 360                          360                              7.873             0.002
    703          16367952                                 480                          479                              7.748             0.002
    704          16367963                                 360                          359                              7.623             0.002
    705          16367968                                 360                          359                              7.373             0.002
    706          16367971                                 480                          479                              7.498             0.002
    707          16367780                                 360                          359                              8.123             0.002
    708          16367974                                 360                          359                              7.623             0.002
    709          16367790                                 360                          359                              7.873             0.002
    710          16367794                                 360                          359                              7.873             0.002
    711          16367978                                 480                          479                              7.873             0.002
    712          16371640                                 360                          359                              8.123             0.002
    713          16371641                                 360                          359                              8.498             0.002
    714          16371642                                 360                          359                              7.123             0.002
    715          16371607                                 360                          359                              7.248             0.002
    716          16371646                                 360                          359                              7.873             0.002
    717          16371647                                 360                          359                              7.748             0.002
    718          16371668                                 360                          359                              7.748             0.002
    719          16371670                                 360                          359                              7.998             0.002
    720          16371673                                 480                          479                              7.623             0.002
    721          16371674                                 480                          479                              7.248             0.002
    722          16371678                                 480                          479                              7.873             0.002
    723          16371681                                 360                          359                              8.373             0.002
    724          16371687                                 360                          359                              7.873             0.002
    725          16360735                                 360                          359                              7.248             0.002
    726          16360672                                 360                          359                              7.123             0.002
    727          16360738                                 360                          359                              7.248             0.002
    728          16360745                                 360                          359                              8.498             0.002
    729          16360749                                 360                          359                              7.498             0.002
    730          16360750                                 360                          359                              7.498             0.002
    731          16360766                                 360                          359                              7.498             0.002
    732          16360773                                 360                          359                              7.873             0.002
    733          16360781                                 360                          359                              7.373             0.002
    734          16360784                                 360                          359                              7.498             0.002
    735          16360787                                 360                          359                              7.748             0.002
    736          16360799                                 360                          359                              8.373             0.002
    737          16360801                                 360                          359                              7.623             0.002
    738          16360808                                 360                          359                              8.498             0.002
    739          16360814                                 360                          359                              7.373             0.002
    740          16360819                                 360                          359                              8.123             0.002
    741          16360821                                 360                          359                              7.873             0.002
    742          16360823                                 360                          359                              7.498             0.002
    743          16365336                                 360                          359                              7.873             0.002
    744          16365306                                 360                          360                              7.623             0.002
    745          16365338                                 360                          359                              8.498             0.002
    746          16365339                                 360                          359                              8.623             0.002
    747          16365348                                 360                          359                              7.748             0.002
    748          16365351                                 360                          359                              7.373             0.002
    749          16365354                                 360                          359                              7.748             0.002
    750          16365356                                 360                          359                              7.373             0.002
    751          16365364                                 360                          359                              7.873             0.002
    752          16365369                                 360                          359                              7.748             0.002
    753          16365384                                 360                          359                              7.873             0.002
    754          16360825                                 360                          359                              8.373             0.002
    755          16360707                                 360                          359                              7.748             0.002
    756          16360847                                 360                          359                              7.623             0.002
    757          16360851                                 360                          359                              8.373             0.002
    758          16360861                                 360                          360                              8.123             0.002
    759          16360867                                 360                          359                              7.373             0.002
    760          16359629                                 360                          360                              6.873             0.002
    761          16359630                                 360                          359                              8.373             0.002
    762          16359515                                 360                          360                              0.623             0.002
    763          16359632                                 360                          359                              8.373             0.002
    764          16359634                                 360                          359                              8.248             0.002
    765          16359643                                 360                          359                              7.748             0.002
    766          16359648                                 360                          359                              7.748             0.002
    767          16359657                                 360                          359                              7.748             0.002
    768          16359658                                 360                          359                              8.123             0.002
    769          16359684                                 360                          360                              6.873             0.002
    770          16359692                                 360                          359                              7.873             0.002
    771          16359701                                 360                          359                              7.373             0.002
    772          16359704                                 480                          479                              7.748             0.002
    773          16359706                                 360                          359                              7.748             0.002
    774          16359712                                 360                          359                              7.748             0.002
    775          16359717                                 360                          359                              6.998             0.002
    776          16359555                                 360                          359                              7.873             0.002
    777          16359558                                 360                          359                              7.248             0.002
    778          16359726                                 360                          359                              7.373             0.002
    779          16359561                                 480                          479                              7.873             0.002
    780          16359576                                 360                          359                              7.748             0.002
    781          16359579                                 360                          359                              8.123             0.002
    782          16359749                                 480                          479                              7.873             0.002
    783          16359754                                 480                          480                              0.623             0.002
    784          16359755                                 360                          359                              8.123             0.002
    785          16359587                                 360                          359                              8.373             0.002
    786          16359760                                 360                          359                              7.248             0.002
    787          16359763                                 360                          359                              8.373             0.002
    788          16359768                                 480                          479                              7.873             0.002
    789          16359592                                 360                          359                              8.373             0.002
    790          16359772                                 360                          359                              8.373             0.002
    791          16359778                                 360                          360                              8.373             0.002
    792          16359781                                 360                          360                              0.623             0.002
    793          16359784                                 360                          359                              8.373             0.002
    794          16359787                                 360                          359                              8.373             0.002
    795          16359788                                 360                          359                              8.373             0.002
    796          16360717                                 360                          359                              7.873             0.002
    797          16360662                                 360                          359                              7.748             0.002
    798          16360721                                 360                          359                              7.248             0.002
    799          16357894                                 360                          359                              7.748             0.002
    800          16357897                                 360                          359                              7.498             0.002
    801          16357899                                 360                          359                              7.373             0.002
    802          16357904                                 360                          359                              7.373             0.002
    803          16357745                                 360                          359                              7.248             0.002
    804          16357746                                 360                          359                              8.373             0.002
    805          16357909                                 360                          359                              6.873             0.002
    806          16357910                                 360                          359                              8.373             0.002
    807          16357916                                 360                          359                              8.373             0.002
    808          16357920                                 480                          479                              7.873             0.002
    809          16357925                                 360                          359                              8.373             0.002
    810          16357930                                 480                          479                              7.873             0.002
    811          16357932                                 360                          360                              8.373             0.002
    812          16357755                                 360                          359                              7.748             0.002
    813          16357947                                 360                          360                              7.498             0.002
    814          16357763                                 360                          360                              7.613             0.002
    815          16357950                                 360                          359                              7.373             0.002
    816          16357961                                 360                          359                              8.373             0.002
    817          16359599                                 360                          359                              7.623             0.002
    818          16359610                                 360                          359                              7.748             0.002
    819          16359618                                 360                          359                              7.623             0.002
    820          16359619                                 360                          359                              7.873             0.002
    821          16359620                                 360                          359                              8.373             0.002
    822          16359623                                 360                          359                              7.623             0.002
    823          16359625                                 360                          359                              7.623             0.002
    824          16349211                                 360                          359                              8.373             0.002
    825          16349219                                 360                          359                              7.373             0.002
    826          16349055                                 360                          359                              7.748             0.002
    827          16349236                                 360                          359                              7.748             0.002
    828          16349241                                 360                          359                              8.373             0.002
    829          16349242                                 360                          359                              7.498             0.002
    830          16357772                                 360                          359                              7.248             0.002
    831          16357773                                 480                          479                              6.998             0.002
    832          16357690                                 360                          359                              7.748             0.002
    833          16357779                                 360                          359                              6.998             0.002
    834          16357780                                 360                          359                              7.373             0.002
    835          16357691                                 360                          359                              7.748             0.002
    836          16357791                                 360                          359                              7.123             0.002
    837          16357695                                 360                          359                              8.373             0.002
    838          16357801                                 360                          359                              7.623             0.002
    839          16357807                                 360                          359                              8.373             0.002
    840          16357808                                 360                          359                              8.373             0.002
    841          16357812                                 360                          359                              8.373             0.002
    842          16357705                                 360                          359                              7.373             0.002
    843          16357821                                 360                          359                              7.748             0.002
    844          16357822                                 360                          359                              7.873             0.002
    845          16357706                                 360                          359                              6.998             0.002
    846          16357825                                 360                          359                              7.123             0.002
    847          16357826                                 360                          359                              7.623             0.002
    848          16357832                                 360                          359                              8.123             0.002
    849          16357841                                 360                          359                              7.748             0.002
    850          16357712                                 360                          359                              7.873             0.002
    851          16357846                                 360                          359                              8.373             0.002
    852          16357849                                 360                          359                              8.373             0.002
    853          16357853                                 360                          359                              7.498             0.002
    854          16357856                                 360                          360                              7.498             0.002
    855          16357858                                 360                          360                              7.998             0.002
    856          16357720                                 360                          359                              8.373             0.002
    857          16357730                                 360                          359                              8.373             0.002
    858          16357870                                 360                          359                              7.623             0.002
    859          16357871                                 360                          360                              7.998             0.002
    860          16357879                                 360                          359                              7.998             0.002
    861          16357883                                 360                          359                              8.498             0.002
    862          16357888                                 360                          359                              7.998             0.002
    863          16349069                                 360                          359                              7.123             0.002
    864          16349072                                 360                          359                              7.498             0.002
    865          16349078                                 360                          359                              7.248             0.002
    866          16349082                                 480                          479                              7.873             0.002
    867          16349083                                 360                          359                              8.123             0.002
    868          16349100                                 360                          359                              7.873             0.002
    869          16349020                                 360                          359                              7.498             0.002
    870          16349105                                 360                          359                              7.998             0.002
    871          16349109                                 360                          359                              7.748             0.002
    872          16349110                                 360                          359                              6.998             0.002
    873          16349117                                 360                          359                              8.373             0.002
    874          16349122                                 360                          359                              7.873             0.002
    875          16349127                                 360                          359                              7.498             0.002
    876          16349137                                 360                          359                              7.373             0.002
    877          16349139                                 360                          359                              6.623             0.002
    878          16349146                                 480                          479                              7.623             0.002
    879          16349153                                 480                          480                              0.623             0.002
    880          16349032                                 360                          359                              7.373             0.002
    881          16349180                                 360                          360                              7.873             0.002
    882          16349183                                 360                          359                              7.123             0.002
    883          16349038                                 360                          359                              7.748             0.002
    884          16349191                                 360                          359                              7.748             0.002
    885          16349197                                 360                          359                              7.873             0.002
    886          16349199                                 360                          359                              7.873             0.002
    887          16349043                                 480                          479                              7.748             0.002
    888          16349047                                 360                          358                              7.248             0.002
    889          16225697                                 360                          358                              7.748             0.002
    890          16318217                                 480                          478                              7.998             0.002
    891          16222816                                 360                          358                              7.623             0.002
    892          16314629                                 360                          355                              7.623             0.002
    893          16221863                                 360                          359                              8.123             0.002
    894          16306771                                 360                          358                              7.998             0.002
    895          16198661                                 360                          359                              8.123             0.002
    896          16196019                                 360                          359                              7.498             0.002
    897          16188372                                 360                          359                              7.498             0.002
    898          16184625                                 480                          479                              7.748             0.002
    899          16175886                                 360                          357                              7.373             0.002
    900          16168671                                 360                          356                              7.373             0.002
    901          16171520                                 360                          360                              8.498             0.002
    902          16165162                                 480                          477                              7.248             0.002
    903          16163595                                 480                          476                              7.748             0.002
    904          16159945                                 360                          359                              8.123             0.002
    905          16347196                                 360                          359                              7.498             0.002
    906          16347200                                 360                          359                              8.373             0.002
    907          16347205                                 360                          359                              7.498             0.002
    908          16347213                                 360                          359                              7.248             0.002
    909          16347216                                 360                          359                              8.123             0.002
    910          16347222                                 360                          359                              6.998             0.002
    911          16347150                                 360                          359                              6.998             0.002
    912          16347151                                 360                          359                              7.748             0.002
    913          16347173                                 360                          359                              7.873             0.002
    914          16347306                                 360                          359                              7.123             0.002
    915          16347309                                 360                          359                              8.373             0.002
    916          16347312                                 360                          359                              7.498             0.002
    917          16347314                                 360                          359                              7.998             0.002
    918          16347315                                 360                          359                              7.998             0.002
    919          16347176                                 360                          359                              7.873             0.002
    920          16347325                                 360                          359                              8.123             0.002
    921          16347330                                 360                          359                              7.998             0.002
    922          16349059                                 360                          359                              7.373             0.002
    923          16349062                                 360                          359                              7.498             0.002
    924          16349064                                 360                          359                              7.748             0.002
    925          16349067                                 360                          359                              7.123             0.002
    926          16347247                                 480                          479                              7.248             0.002
    927          16347248                                 360                          359                              8.248             0.002
    928          16347250                                 360                          359                              7.498             0.002
    929          16347160                                 360                          359                              7.498             0.002
    930          16347257                                 360                          359                              7.748             0.002
    931          16347259                                 360                          359                              7.498             0.002
    932          16347262                                 360                          359                              7.248             0.002
    933          16347278                                 360                          359                              7.498             0.002
    934          16347170                                 360                          359                              7.373             0.002
    935          16344768                                 360                          359                              8.498             0.002
    936          16344772                                 360                          359                              7.873             0.002
    937          16345632                                 360                          359                              8.498             0.002
    938          16345638                                 360                          359                              6.998             0.002
    939          16345645                                 360                          359                              7.623             0.002
    940          16345646                                 360                          359                              7.248             0.002
    941          16345651                                 360                          359                              7.748             0.002
    942          16345709                                 360                          359                              7.623             0.002
    943          16345601                                 360                          359                              7.623             0.002
    944          16345714                                 360                          359                              7.373             0.002
    945          16345606                                 480                          479                              7.748             0.002
    946          16345728                                 360                          359                              8.373             0.002
    947          16345740                                 480                          479                              7.748             0.002
    948          16345741                                 360                          359                              1.373             0.002
    949          16345745                                 360                          359                              7.498             0.002
    950          16345750                                 360                          359                              6.748             0.002
    951          16345619                                 360                          359                              7.623             0.002
    952          16345658                                 360                          359                              8.123             0.002
    953          16345589                                 360                          359                              7.248             0.002
    954          16345672                                 360                          359                              7.498             0.002
    955          16345673                                 360                          359                              7.748             0.002
    956          16345686                                 360                          359                              7.123             0.002
    957          16345697                                 360                          359                              7.748             0.002
    958          16343647                                 360                          360                              7.998             0.002
    959          16343492                                 360                          359                              7.623             0.002
    960          16343653                                 360                          359                              7.248             0.002
    961          16343672                                 360                          359                              7.748             0.002
    962          16343676                                 360                          359                              7.373             0.002
    963          16343684                                 360                          360                              7.998             0.002
    964          16343685                                 360                          359                              7.748             0.002
    965          16343692                                 480                          479                              7.748             0.002
    966          16344753                                 360                          359                              8.123             0.002
    967          16344754                                 360                          358                              7.873             0.002
    968          16342640                                 360                          359                              7.748             0.002
    969          16342658                                 360                          359                              7.873             0.002
    970          16342660                                 360                          359                              7.498             0.002
    971          16342661                                 360                          359                              7.498             0.002
    972          16342667                                 480                          479                              7.748             0.002
    973          16342678                                 360                          359                              7.498             0.002
    974          16342682                                 360                          359                              6.998             0.002
    975          16342686                                 360                          359                              7.748             0.002
    976          16342687                                 360                          359                              8.373             0.002
    977          16342690                                 360                          359                              7.748             0.002
    978          16342694                                 360                          359                              7.748             0.002
    979          16342707                                 360                          359                              7.748             0.002
    980          16342713                                 360                          359                              7.748             0.002
    981          16342719                                 360                          359                              7.498             0.002
    982          16342723                                 480                          479                              7.623             0.002
    983          16342727                                 360                          359                              8.373             0.002
    984          16342731                                 360                          359                              8.373             0.002
    985          16342736                                 360                          359                              8.248             0.002
    986          16342738                                 360                          359                              7.373             0.002
    987          16342613                                 360                          359                              8.123             0.002
    988          16342776                                 360                          359                              8.123             0.002
    989          16342778                                 480                          479                              7.748             0.002
    990          16342780                                 360                          359                              7.998             0.002
    991          16342795                                 360                          359                              7.998             0.002
    992          16342805                                 480                          479                              7.498             0.002
    993          16342620                                 480                          479                              7.748             0.002
    994          16342811                                 360                          359                              8.373             0.002
    995          16343454                                 360                          359                              7.748             0.002
    996          16343519                                 360                          359                              8.373             0.002
    997          16343529                                 480                          479                              7.373             0.002
    998          16343533                                 360                          359                              8.373             0.002
    999          16343459                                 360                          359                              7.748             0.002
   1000          16343546                                 360                          359                              7.998             0.002
   1001          16343550                                 360                          359                              7.623             0.002
   1002          16343552                                 360                          359                              8.373             0.002
   1003          16343554                                 360                          359                              7.623             0.002
   1004          16343557                                 360                          360                              7.373             0.002
   1005          16343579                                 360                          359                              7.873             0.002
   1006          16343465                                 360                          359                              7.748             0.002
   1007          16343601                                 360                          359                              7.748             0.002
   1008          16343468                                 360                          359                              8.123             0.002
   1009          16343603                                 360                          359                              7.623             0.002
   1010          16343624                                 360                          359                              6.623             0.002
   1011          16343625                                 360                          359                              7.873             0.002
   1012          16343480                                 360                          359                              7.748             0.002
   1013          16343634                                 360                          359                              8.373             0.002
   1014          16343638                                 360                          359                              7.123             0.002
   1015          16343644                                 480                          479                              7.748             0.002
   1016          16335867                                 360                          359                              7.998             0.002
   1017          16335902                                 360                          359                              8.123             0.002
   1018          16335907                                 360                          359                              7.373             0.002
   1019          16335940                                 480                          479                              0.623             0.002
   1020          16335942                                 360                          359                              7.748             0.002
   1021          16335949                                 360                          359                              7.373             0.002
   1022          16339903                                 360                          358                              7.498             0.002
   1023          16339975                                 480                          479                              7.373             0.002
   1024          16339912                                 360                          359                              8.248             0.002
   1025          16339915                                 360                          359                              7.998             0.002
   1026          16339919                                 360                          358                              8.123             0.002
   1027          16339922                                 360                          359                              7.623             0.002
   1028          16339992                                 360                          359                              7.623             0.002
   1029          16339925                                 360                          359                              7.623             0.002
   1030          16339927                                 360                          359                              8.613             0.002
   1031          16339935                                 360                          359                              8.373             0.002
   1032          16339937                                 360                          358                              8.373             0.002
   1033          16340011                                 360                          360                              8.373             0.002
   1034          16340013                                 360                          359                              7.748             0.002
   1035          16340023                                 360                          359                              7.998             0.002
   1036          16340024                                 480                          479                              7.748             0.002
   1037          16340026                                 360                          360                              7.998             0.002
   1038          16340028                                 360                          360                              0.623             0.002
   1039          16340041                                 360                          359                              7.248             0.002
   1040          16339947                                 360                          359                              7.873             0.002
   1041          16340046                                 360                          358                              7.123             0.002
   1042          16339948                                 360                          359                              7.623             0.002
   1043          16340047                                 360                          359                              7.623             0.002
   1044          16339950                                 360                          359                              7.748             0.002
   1045          16340052                                 360                          359                              7.498             0.002
   1046          16340054                                 360                          359                              7.748             0.002
   1047          16340065                                 480                          479                              7.748             0.002
   1048          16340070                                 360                          359                              7.748             0.002
   1049          16340072                                 480                          479                              7.748             0.002
   1050          16340075                                 360                          359                              7.498             0.002
   1051          16340081                                 360                          359                              8.123             0.002
   1052          16339963                                 360                          359                              7.623             0.002
   1053          16340092                                 360                          359                              7.373             0.002
   1054          16340099                                 360                          359                              8.123             0.002
   1055          16342635                                 480                          479                              0.623             0.002
   1056          16342639                                 360                          359                              7.748             0.002
   1057          16331256                                 360                          359                              7.748             0.002
   1058          16331262                                 360                          359                              7.248             0.002
   1059          16331172                                 360                          358                              7.123             0.002
   1060          16331173                                 480                          478                              7.748             0.002
   1061          16331291                                 360                          359                              7.498             0.002
   1062          16331310                                 360                          359                              7.873             0.002
   1063          16331317                                 360                          359                              7.748             0.002
   1064          16331322                                 360                          359                              7.373             0.002
   1065          16335779                                 360                          359                              8.373             0.002
   1066          16335781                                 480                          479                              7.873             0.002
   1067          16335802                                 360                          359                              7.873             0.002
   1068          16335804                                 360                          359                              7.748             0.002
   1069          16335823                                 360                          359                              8.373             0.002
   1070          16335838                                 360                          359                              8.248             0.002
   1071          16335854                                 360                          359                              8.123             0.002
   1072          16335856                                 360                          359                              8.123             0.002
   1073          16335751                                 360                          359                              7.373             0.002
   1074          16335857                                 360                          359                              7.623             0.002
   1075          16335864                                 480                          479                              7.623             0.002
   1076          16331229                                 360                          359                              7.998             0.002
   1077          16331236                                 360                          359                              6.373             0.002
   1078          16331241                                 480                          479                              7.873             0.002
   1079          16331245                                 480                          479                              7.248             0.002
   1080          16331202                                 480                          480                              0.623             0.002
   1081          16331209                                 480                          479                              7.623             0.002
   1082          16331160                                 360                          358                              7.748             0.002
   1083          16332137                                 360                          358                              7.998             0.002
   1084          16332139                                 360                          358                              7.998             0.002
   1085          16419262                                 360                          360                              1.623             0.002
   1086          16332125                                 480                          478                              7.998             0.002
   1087          16419310                                 360                          359                              7.373             0.002
   1088          16419315                                 360                          359                              6.998             0.002
   1089          16419319                                 480                          479                              7.998             0.002
   1090          16419349                                 360                          359                              7.748             0.002
   1091          16419361                                 360                          360                              0.623             0.002
   1092          16419363                                 480                          479                              7.998             0.002
   1093          16419372                                 360                          360                              8.248             0.002
   1094          16419376                                 480                          479                              7.373             0.002
   1095          16419458                                 360                          360                              6.748             0.002
   1096          16419462                                 360                          359                              7.498             0.002
   1097          16419178                                 360                          359                              7.748             0.002
   1098          16419255                                 480                          479                              7.998             0.002
   1099          16419125                                 360                          359                              6.998             0.002
   1100          16419126                                 360                          359                              7.248             0.002
   1101          16331184                                 360                          359                              7.748             0.002
   1102          16331150                                 360                          359                              7.748             0.002
   1103          16331154                                 360                          359                              8.248             0.002
   1104          16419106                                 480                          479                              7.373             0.002
   1105          16331662                                 360                          358                              7.748             0.002
   1106          16331677                                 360                          358                              7.998             0.002
   1107          16419078                                 360                          359                              7.373             0.002
   1108          16323722                                 360                          358                              7.748             0.002
   1109          16323901                                 360                          358                              7.373             0.002
   1110          16323903                                 360                          360                              7.748             0.002
   1111          16323917                                 480                          479                              7.748             0.002
   1112          16323921                                 360                          359                              7.873             0.002
   1113          16323738                                 360                          359                              7.623             0.002
   1114          16326994                                 360                          359                              8.123             0.002
   1115          16326965                                 360                          359                              8.123             0.002
   1116          16327004                                 360                          359                              7.373             0.002
   1117          16327012                                 360                          359                              7.748             0.002
   1118          16327019                                 360                          359                              7.748             0.002
   1119          16327021                                 480                          479                              7.748             0.002
   1120          16327035                                 360                          359                              7.623             0.002
   1121          16327037                                 360                          359                              7.873             0.002
   1122          16327048                                 360                          359                              7.373             0.002
   1123          16327066                                 360                          360                              7.498             0.002
   1124          16327076                                 360                          359                              7.373             0.002
   1125          16327079                                 360                          359                              7.748             0.002
   1126          16327098                                 360                          359                              8.373             0.002
   1127          16327107                                 360                          359                              6.623             0.002
   1128          16326977                                 360                          358                              7.123             0.002
   1129          16327120                                 360                          359                              7.623             0.002
   1130          16327123                                 360                          359                              7.498             0.002
   1131          16327140                                 360                          359                              7.498             0.002
   1132          16327144                                 360                          359                              7.623             0.002
   1133          16329600                                 360                          359                              8.248             0.002
   1134          16329608                                 360                          358                              7.623             0.002
   1135          16329612                                 480                          479                              7.748             0.002
   1136          16329613                                 360                          360                              7.623             0.002
   1137          16329622                                 360                          359                              8.123             0.002
   1138          16329632                                 360                          359                              6.873             0.002
   1139          16329642                                 360                          359                              7.748             0.002
   1140          16329643                                 360                          359                              7.248             0.002
   1141          16329650                                 360                          359                              7.248             0.002
   1142          16329663                                 360                          359                              6.998             0.002
   1143          16331182                                 360                          359                              7.498             0.002
   1144          16327146                                 480                          480                              0.623             0.002
   1145          16327155                                 360                          359                              7.498             0.002
   1146          16327164                                 360                          359                              6.873             0.002
   1147          16329508                                 360                          359                              8.123             0.002
   1148          16329474                                 360                          359                              8.373             0.002
   1149          16329539                                 360                          359                              6.873             0.002
   1150          16329479                                 360                          359                              7.623             0.002
   1151          16329555                                 360                          359                              7.623             0.002
   1152          16329574                                 360                          359                              7.748             0.002
   1153          16329488                                 360                          358                              7.748             0.002
   1154          16329582                                 360                          360                              6.998             0.002
   1155          16329591                                 360                          359                              8.123             0.002
   1156          16323855                                 360                          359                              7.748             0.002
   1157          16323857                                 360                          359                              7.498             0.002
   1158          16323860                                 360                          358                              7.248             0.002
   1159          16323876                                 360                          359                              7.498             0.002
   1160          16323721                                 360                          358                              8.123             0.002
   1161          16323882                                 480                          479                              7.748             0.002
   1162          16321722                                 360                          359                              7.998             0.002
   1163          16321725                                 360                          359                              6.998             0.002
   1164          16321728                                 360                          359                              7.623             0.002
   1165          16321753                                 360                          359                              7.748             0.002
   1166          16321755                                 360                          359                              6.623             0.002
   1167          16321760                                 360                          359                              7.248             0.002
   1168          16321781                                 360                          359                              8.248             0.002
   1169          16321798                                 360                          358                              7.248             0.002
   1170          16321003                                 360                          358                              7.748             0.002
   1171          16321831                                 360                          359                              7.748             0.002
   1172          16321007                                 360                          359                              7.998             0.002
   1173          16323702                                 360                          359                              7.748             0.002
   1174          16323751                                 360                          359                              7.998             0.002
   1175          16323769                                 360                          359                              7.498             0.002
   1176          16323709                                 360                          359                              7.498             0.002
   1177          16323787                                 360                          359                              7.373             0.002
   1178          16323789                                 360                          359                              7.248             0.002
   1179          16323791                                 360                          359                              7.373             0.002
   1180          16323802                                 360                          359                              7.873             0.002
   1181          16323806                                 360                          359                              7.748             0.002
   1182          16323811                                 360                          359                              7.373             0.002
   1183          16323814                                 360                          359                              7.373             0.002
   1184          16323711                                 360                          360                              8.123             0.002
   1185          16323827                                 360                          359                              8.123             0.002
   1186          16323833                                 360                          359                              7.748             0.002
   1187          16323834                                 360                          359                              8.248             0.002
   1188          16321678                                 360                          359                              7.748             0.002
   1189          16419033                                 360                          360                              1.623             0.002
   1190          16407330                                 360                          359                              7.748             0.002
   1191          16407406                                 480                          479                              7.498             0.002
   1192          16407300                                 360                          360                              6.998             0.002
   1193          16407303                                 360                          360                              2.623             0.002
   1194          16407306                                 480                          480                              0.623             0.002
   1195          16407239                                 360                          359                              7.748             0.002
   1196          16248416                                 360                          358                              7.998             0.002
   1197          16248452                                 480                          478                              7.623             0.002
   1198          16245959                                 480                          479                              7.748             0.002
   1199          16245957                                 480                          479                              7.998             0.002
   1200          16562387                                 360                          357                              7.623             0.002
   1201          16562695                                 480                          480                              0.623             0.002
   1202          16597061                                 480                          480                              0.623             0.002
   1203          16597122                                 360                          360                              7.498             0.002
   1204          16571325                                 360                          360                              8.123             0.002
   1205          16571334                                 360                          360                              6.998             0.002
   1206          16571338                                 360                          360                              7.998             0.002
   1207          16571341                                 360                          360                              7.373             0.002
   1208          16571413                                 360                          360                              7.498             0.002
   1209          16571462                                 360                          360                              7.498             0.002
   1210          16571484                                 360                          360                              0.623             0.002
   1211          16574627                                 360                          360                              7.998             0.002
   1212          16574632                                 360                          360                              7.748             0.002
   1213          16574636                                 360                          360                              8.498             0.002
   1214          16594427                                 480                          480                              0.623             0.002
   1215          16593696                                 360                          360                              7.748             0.002
   1216          16594442                                 360                          360                              7.998             0.002
   1217          16594466                                 360                          360                              6.498             0.002
   1218          16574695                                 360                          360                              0.623             0.002
   1219          16574702                                 360                          360                              7.623             0.002
   1220          16574761                                 480                          480                              0.623             0.002
   1221          16595962                                 360                          360                              7.498             0.002
   1222          16574775                                 360                          360                              6.748             0.002
   1223          16574787                                 360                          360                              7.373             0.002
   1224          16574789                                 360                          360                              7.498             0.002
   1225          16574794                                 360                          360                              7.998             0.002
   1226          16585250                                 480                          480                              0.623             0.002
   1227          16585165                                 360                          360                              8.123             0.002
   1228          16590780                                 360                          360                              7.748             0.002
   1229          16590782                                 360                          360                              7.998             0.002
   1230          16590822                                 480                          480                              0.623             0.002
   1231          16590920                                 360                          360                              7.873             0.002
   1232          16594358                                 480                          480                              0.623             0.002
   1233          16594361                                 360                          360                              8.498             0.002
   1234          16564266                                 360                          360                              7.623             0.002
   1235          16564270                                 360                          360                              7.373             0.002
   1236          16564145                                 480                          480                              0.623             0.002
   1237          16564313                                 360                          360                              7.248             0.002
   1238          16567238                                 360                          360                              0.623             0.002
   1239          16567240                                 360                          360                              0.623             0.002
   1240          16567257                                 360                          360                              7.248             0.002
   1241          16567283                                 360                          360                              7.123             0.002
   1242          16567290                                 360                          360                              7.248             0.002
   1243          16567295                                 360                          360                              7.998             0.002
   1244          16568568                                 360                          360                              7.498             0.002
   1245          16568582                                 480                          480                              0.623             0.002
   1246          16568599                                 360                          360                              0.623             0.002
   1247          16568652                                 360                          360                              8.123             0.002
   1248          16568662                                 480                          480                              0.623             0.002
   1249          16568679                                 360                          360                              7.248             0.002
   1250          16568691                                 360                          360                              7.123             0.002
   1251          16569865                                 360                          360                              7.748             0.002
   1252          16569884                                 360                          360                              7.498             0.002
   1253          16569890                                 360                          360                              7.373             0.002
   1254          16569902                                 480                          480                              0.623             0.002
   1255          16569913                                 360                          360                              7.248             0.002
   1256          16569922                                 480                          480                              0.623             0.002
   1257          16569724                                 360                          360                              0.623             0.002
   1258          16569948                                 360                          360                              7.123             0.002
   1259          16569959                                 360                          360                              6.873             0.002
   1260          16569986                                 480                          480                              0.623             0.002
   1261          16570003                                 360                          360                              6.873             0.002
   1262          16564321                                 360                          360                              7.748             0.002
   1263          16567137                                 360                          360                              7.123             0.002
   1264          16567146                                 360                          360                              7.748             0.002
   1265          16567183                                 360                          360                              7.748             0.002
   1266          16567184                                 360                          360                              7.498             0.002
   1267          16567188                                 360                          360                              8.373             0.002
   1268          16567203                                 360                          360                              7.623             0.002
   1269          16567089                                 360                          360                              0.623             0.002
   1270          16548901                                 360                          360                              6.623             0.002
   1271          16548904                                 360                          360                              7.748             0.002
   1272          16548929                                 360                          360                              7.498             0.002
   1273          16548935                                 360                          360                              7.373             0.002
   1274          16551363                                 360                          360                              0.623             0.002
   1275          16551220                                 360                          360                              0.623             0.002
   1276          16551389                                 360                          360                              1.623             0.002
   1277          16551390                                 360                          360                              1.623             0.002
   1278          16551399                                 360                          360                              7.623             0.002
   1279          16551420                                 360                          360                              8.123             0.002
   1280          16551423                                 360                          360                              8.248             0.002
   1281          16551479                                 360                          360                              0.623             0.002
   1282          16551486                                 360                          360                              6.998             0.002
   1283          16562172                                 360                          360                              1.623             0.002
   1284          16562173                                 360                          360                              1.623             0.002
   1285          16562220                                 360                          360                              7.998             0.002
   1286          16562225                                 360                          360                              6.998             0.002
   1287          16562105                                 360                          360                              0.623             0.002
   1288          16562112                                 360                          360                              7.998             0.002
   1289          16562246                                 360                          360                              7.123             0.002
   1290          16562250                                 360                          360                              7.748             0.002
   1291          16562259                                 360                          360                              7.498             0.002
   1292          16562300                                 360                          360                              7.373             0.002
   1293          16562151                                 360                          360                              7.998             0.002
   1294          16564232                                 360                          360                              7.623             0.002
   1295          16405701                                 360                          359                              6.623             0.002
   1296          16405707                                 360                          360                              0.623             0.002
   1297          16405721                                 360                          359                              7.873             0.002
   1298          16405743                                 480                          479                              6.623             0.002
   1299          16405764                                 480                          479                              7.998             0.002
   1300          16405809                                 480                          479                              7.998             0.002
   1301          16405852                                 480                          479                              7.248             0.002
   1302          16405863                                 480                          480                              1.623             0.002
   1303          16405864                                 480                          480                              0.623             0.002
   1304          16405881                                 480                          479                              7.998             0.002
   1305          16405918                                 360                          360                              0.623             0.002
   1306          16405933                                 360                          359                              7.748             0.002
   1307          16405936                                 360                          359                              7.623             0.002
   1308          16405958                                 480                          479                              7.998             0.002
   1309          16405966                                 480                          479                              7.748             0.002
   1310          16406006                                 360                          359                              7.498             0.002
   1311          16406010                                 360                          359                              7.998             0.002
   1312          16406016                                 360                          360                              8.248             0.002
   1313          16406021                                 360                          360                              0.623             0.002
   1314          16406022                                 360                          360                              7.248             0.002
   1315          16407200                                 360                          359                              7.748             0.002
   1316          16407221                                 360                          359                              7.498             0.002
   1317          16406037                                 480                          479                              7.748             0.002
   1318          16406042                                 480                          479                              7.998             0.002
   1319          16406793                                 360                          359                              7.748             0.002
   1320          16406857                                 480                          480                              0.623             0.002
   1321          16406898                                 360                          360                              8.248             0.002
   1322          16406927                                 480                          479                              7.998             0.002
   1323          16407072                                 360                          360                              0.623             0.002
   1324          16407086                                 360                          359                              7.748             0.002
   1325          16407095                                 360                          359                              7.623             0.002
   1326          16407132                                 360                          359                              7.748             0.002
   1327          16407181                                 360                          359                              7.623             0.002
   1328          16407186                                 360                          359                              7.748             0.002
   1329          16405542                                 480                          479                              7.998             0.002
   1330          16405564                                 360                          359                              7.998             0.002
   1331          16404146                                 480                          479                              7.873             0.002
   1332          16404200                                 360                          359                              7.998             0.002
   1333          16404209                                 480                          479                              7.998             0.002
   1334          16404219                                 360                          359                              7.748             0.002
   1335          16404242                                 360                          359                              7.748             0.002
   1336          16404261                                 480                          479                              7.248             0.002
   1337          16404298                                 480                          479                              7.748             0.002
   1338          16404304                                 360                          359                              7.498             0.002
   1339          16405623                                 360                          359                              7.748             0.002
   1340          16405642                                 480                          479                              7.748             0.002
   1341          16404309                                 360                          359                              7.498             0.002
   1342          16404363                                 480                          479                              7.498             0.002
   1343          16404370                                 360                          359                              7.498             0.002
   1344          16404371                                 360                          359                              7.748             0.002
   1345          16404420                                 360                          359                              7.998             0.002
   1346          16404428                                 360                          359                              7.748             0.002
   1347          16404452                                 360                          359                              7.373             0.002
   1348          16404465                                 360                          359                              7.748             0.002
   1349          16404489                                 360                          359                              7.123             0.002
   1350          16405649                                 480                          479                              7.748             0.002
   1351          16405656                                 360                          359                              7.998             0.002
   1352          16404567                                 480                          479                              7.998             0.002
   1353          16404582                                 360                          360                              0.623             0.002
   1354          16405384                                 360                          359                              7.873             0.002
   1355          16405387                                 360                          360                              0.623             0.002
   1356          16405442                                 360                          360                              0.623             0.002
   1357          16405464                                 360                          360                              0.623             0.002
   1358          16405525                                 360                          360                              0.623             0.002
   1359          16405528                                 480                          479                              7.748             0.002
   1360          16405530                                 360                          360                              0.623             0.002
   1361          16402649                                 360                          359                              7.998             0.002
   1362          16402710                                 480                          479                              7.123             0.002
   1363          16402725                                 360                          359                              7.748             0.002
   1364          16402728                                 480                          479                              7.748             0.002
   1365          16402731                                 360                          359                              7.623             0.002
   1366          16402749                                 360                          359                              7.623             0.002
   1367          16402751                                 360                          359                              8.123             0.002
   1368          16402757                                 360                          359                              7.873             0.002
   1369          16402772                                 360                          359                              7.998             0.002
   1370          16402777                                 360                          359                              7.623             0.002
   1371          16402834                                 480                          479                              7.998             0.002
   1372          16403958                                 480                          480                              0.623             0.002
   1373          16404004                                 360                          359                              7.998             0.002
   1374          16404012                                 360                          359                              6.998             0.002
   1375          16404082                                 360                          359                              7.873             0.002
   1376          16404084                                 360                          359                              7.998             0.002
   1377          16404104                                 480                          479                              7.998             0.002
   1378          16404117                                 480                          480                              0.623             0.002
   1379          16402431                                 480                          480                              0.623             0.002
   1380          16402030                                 480                          479                              7.873             0.002
   1381          16402057                                 360                          359                              7.248             0.002
   1382          16402064                                 360                          359                              7.748             0.002
   1383          16402129                                 480                          479                              7.998             0.002
   1384          16402156                                 360                          360                              0.623             0.002
   1385          16402173                                 480                          479                              7.998             0.002
   1386          16402189                                 360                          359                              7.998             0.002
   1387          16402193                                 360                          359                              7.748             0.002
   1388          16402217                                 360                          359                              7.748             0.002
   1389          16402266                                 360                          359                              8.373             0.002
   1390          16402289                                 480                          479                              7.748             0.002
   1391          16548872                                 480                          480                              0.623             0.002
   1392          16358097                                 480                          478                              7.998             0.002
   1393          16358077                                 360                          358                              7.998             0.002
   1394          16358985                                 480                          478                              7.998             0.002
   1395          16358003                                 480                          478                              7.623             0.002
   1396          16358009                                 360                          359                              7.998             0.002
   1397          16358916                                 480                          478                              7.623             0.002
   1398          16358934                                 360                          358                              7.748             0.002
   1399          16349867                                 360                          358                              7.373             0.002
   1400          16349875                                 480                          478                              7.873             0.002
   1401          16349877                                 360                          359                              7.998             0.002
   1402          16349881                                 480                          479                              7.998             0.002
   1403          16349884                                 360                          359                              7.998             0.002
   1404          16349887                                 480                          479                              7.998             0.002
   1405          16349890                                 480                          479                              7.748             0.002
   1406          16349892                                 360                          359                              7.748             0.002
   1407          16349924                                 480                          478                              7.998             0.002
   1408          16349952                                 360                          359                              7.623             0.002
   1409          16358759                                 360                          359                              7.998             0.002
   1410          16349575                                 360                          359                              7.748             0.002
   1411          16349675                                 360                          358                              7.998             0.002
   1412          16349711                                 360                          359                              7.998             0.002
   1413          16349742                                 480                          479                              7.998             0.002
   1414          16349743                                 480                          479                              7.998             0.002
   1415          16349746                                 480                          479                              7.998             0.002
   1416          16349818                                 360                          358                              7.748             0.002
   1417          16349498                                 360                          359                              7.623             0.002
   1418          16220396                                 480                          480                              1.623             0.002
   1419          16227942                                 360                          359                              7.748             0.002
   1420          16233169                                 360                          360                              7.623             0.002
   1421          16234875                                 360                          360                              6.873             0.002
   1422          16239782                                 360                          360                              7.498             0.002
   1423          16245982                                 360                          359                              7.748             0.002
   1424          16246003                                 360                          360                              0.623             0.002
   1425          16390249                                 360                          359                              7.748             0.002
   1426          16390284                                 360                          359                              7.498             0.002
   1427          16390317                                 360                          358                              7.748             0.002
   1428          16594734                                 360                          360                              0.623             0.002
   1429          16545668                                 360                          360                              0.623             0.002
   1430          16545855                                 360                          360                              1.623             0.002
   1431          16548794                                 360                          360                              0.623             0.002
   1432          16548796                                 360                          360                              1.373             0.002
   1433          16548835                                 480                          480                              0.623             0.002
   1434          16548867                                 360                          360                              0.623             0.002
   1435          16548869                                 480                          480                              0.623             0.002
   1436          16545693                                 360                          360                              7.873             0.002
   1437          16545722                                 480                          480                              0.623             0.002
   1438          16545746                                 480                          480                              0.623             0.002
   1439          16545766                                 360                          360                              0.623             0.002
   1440          16545801                                 360                          360                              7.123             0.002
   1441          16545816                                 480                          480                              0.623             0.002
   1442          16545662                                 360                          360                              0.623             0.002
   1443          16222320                                 480                          478                              7.998             0.002
   1444          16304328                                 360                          358                              7.623             0.002
   1445          16301948                                 360                          358                              7.748             0.002
   1446          16594725                                 480                          480                              0.623             0.002
   1447          16585706                                 480                          480                              0.623             0.002
   1448          16585726                                 360                          360                              1.623             0.002
   1449          16349399                                 480                          478                              7.998             0.002
   1450          16389529                                 480                          479                              7.873             0.002
   1451          16389533                                 360                          360                              1.623             0.002
   1452          16389538                                 480                          479                              7.748             0.002
   1453          16389551                                 480                          479                              7.623             0.002
   1454          16390098                                 360                          359                              7.248             0.002
   1455          16390139                                 360                          359                              7.373             0.002
   1456          16390148                                 360                          359                              7.623             0.002
   1457          16390171                                 360                          359                              7.623             0.002
   1458          16390228                                 360                          359                              7.748             0.002
   1459          16348275                                 480                          479                              7.748             0.002
   1460          16348283                                 480                          479                              7.998             0.002
   1461          16540488                                 360                          359                              7.373             0.002
   1462          16540490                                 480                          480                              0.623             0.002
   1463          16540676                                 360                          360                              0.623             0.002
   1464          16540784                                 360                          360                              0.623             0.002
   1465          16540836                                 360                          359                              7.623             0.002
   1466          16540252                                 360                          359                              7.998             0.002
   1467          16540195                                 360                          360                              0.623             0.002
   1468          16540202                                 360                          360                              0.623             0.002
   1469          16540204                                 360                          359                              7.623             0.002
   1470          16468662                                 480                          479                              7.248             0.002
   1471          16468664                                 360                          359                              7.748             0.002
   1472          16540108                                 360                          359                              7.748             0.002
   1473          16540110                                 360                          359                              7.998             0.002
   1474          16540113                                 480                          479                              7.748             0.002
   1475          16540115                                 480                          479                              7.748             0.002
   1476          16540120                                 480                          479                              7.748             0.002
   1477          16468611                                 360                          359                              7.623             0.002
   1478          16468613                                 360                          359                              7.623             0.002
   1479          16468617                                 360                          359                              7.623             0.002
   1480          16468620                                 360                          359                              7.498             0.002
   1481          16468622                                 360                          359                              7.623             0.002
   1482          16468623                                 480                          479                              7.748             0.002
   1483          16468626                                 360                          359                              6.998             0.002
   1484          16468638                                 360                          359                              8.248             0.002
   1485          16468640                                 360                          359                              7.498             0.002
   1486          16468656                                 360                          359                              7.373             0.002
   1487          16468659                                 480                          479                              7.373             0.002
   1488          16468553                                 480                          480                              0.623             0.002
   1489          16468405                                 360                          359                              7.498             0.002
   1490          16468567                                 480                          480                              0.623             0.002
   1491          16468570                                 480                          480                              0.623             0.002
   1492          16468575                                 480                          480                              0.623             0.002
   1493          16468595                                 480                          479                              7.623             0.002
   1494          16468425                                 360                          360                              1.623             0.002
   1495          16468440                                 360                          359                              7.998             0.002
   1496          16468445                                 360                          359                              7.748             0.002
   1497          16468497                                 360                          360                              0.623             0.002
   1498          16168893                                 360                          356                              7.998             0.002
   1499          16389414                                 360                          359                              7.748             0.002
   1500          16389419                                 480                          479                              7.498             0.002
   1501          16389461                                 360                          359                              7.998             0.002
   1502          16389517                                 480                          478                              7.998             0.002
   1503          16368592                                 480                          479                              7.873             0.002
   1504          16368643                                 360                          359                              7.748             0.002
   1505          16368660                                 480                          479                              7.998             0.002
   1506          16368698                                 360                          359                              7.498             0.002
   1507          16389342                                 480                          479                              7.623             0.002
   1508          16389358                                 360                          359                              7.873             0.002
   1509          16389408                                 480                          479                              7.498             0.002
   1510          16368700                                 360                          359                              7.248             0.002
   1511          16368459                                 360                          359                              7.748             0.002
   1512          16368539                                 360                          359                              7.498             0.002
   1513          16368541                                 480                          479                              7.998             0.002
   1514          16368544                                 360                          358                              7.748             0.002
   1515          16368551                                 360                          358                              7.123             0.002
   1516          16368554                                 480                          478                              7.998             0.002
   1517          16468252                                 480                          479                              7.498             0.002
   1518          16468319                                 360                          360                              1.623             0.002
   1519          16468320                                 360                          360                              1.623             0.002
   1520          16468323                                 360                          360                              0.623             0.002
   1521          16468330                                 360                          360                              0.623             0.002
   1522          16468372                                 360                          359                              7.373             0.002
   1523          16468378                                 360                          359                              8.123             0.002
   1524          16423034                                 480                          480                              0.623             0.002
   1525          16423035                                 480                          480                              0.623             0.002
   1526          16468133                                 480                          480                              0.623             0.002
   1527          16468184                                 360                          360                              0.623             0.002
   1528          16564640                                 360                          359                              7.373             0.002
   1529          16563111                                 360                          360                              8.123             0.002
   1530          16564714                                 360                          360                              7.498             0.002
   1531          16422944                                 360                          360                              6.748             0.002
   1532          16546448                                 360                          360                              7.373             0.002
   1533          16575462                                 360                          359                              7.873             0.002
   1534          16575463                                 360                          359                              7.498             0.002
   1535          16575465                                 360                          359                              8.248             0.002
   1536          16575467                                 360                          359                              8.123             0.002
   1537          16575468                                 360                          359                              7.998             0.002
   1538          16575316                                 480                          480                              0.623             0.002
   1539          16575458                                 360                          359                              8.248             0.002
   1540          16575019                                 360                          360                              0.623             0.002
   1541          16397593                                 480                          480                              0.623             0.002
   1542          16397600                                 480                          479                              7.998             0.002
   1543          16400416                                 360                          360                              0.623             0.002
   1544          16400453                                 360                          359                              8.373             0.002
   1545          16400490                                 360                          359                              7.998             0.002
   1546          16400495                                 360                          359                              7.998             0.002
   1547          16400535                                 360                          359                              7.998             0.002
   1548          16400607                                 360                          359                              7.748             0.002
   1549          16400615                                 360                          359                              7.998             0.002
   1550          16400620                                 360                          359                              7.748             0.002
   1551          16400636                                 480                          480                              0.623             0.002
   1552          16400643                                 360                          359                              7.998             0.002
   1553          16400655                                 360                          359                              7.998             0.002
   1554          16400657                                 480                          479                              7.998             0.002
   1555          16400693                                 360                          359                              7.248             0.002
   1556          16400698                                 360                          359                              7.248             0.002
   1557          16400704                                 360                          359                              7.998             0.002
   1558          16400710                                 480                          479                              7.123             0.002
   1559          16400722                                 360                          359                              7.623             0.002
   1560          16400790                                 480                          479                              7.998             0.002
   1561          16400802                                 360                          359                              7.748             0.002
   1562          16400859                                 360                          359                              7.248             0.002
   1563          16400915                                 360                          359                              8.373             0.002
   1564          16400947                                 360                          360                              0.623             0.002
   1565          16400950                                 360                          359                              7.373             0.002
   1566          16400952                                 360                          359                              7.998             0.002
   1567          16400972                                 480                          479                              7.123             0.002
   1568          16400976                                 360                          359                              7.748             0.002
   1569          16400981                                 480                          479                              7.748             0.002
   1570          16401012                                 480                          479                              7.998             0.002
   1571          16401017                                 480                          479                              7.373             0.002
   1572          16401027                                 360                          360                              0.623             0.002
   1573          16401037                                 480                          480                              1.623             0.002
   1574          16401042                                 360                          360                              1.623             0.002
   1575          16401047                                 360                          360                              0.623             0.002
   1576          16401862                                 360                          359                              7.998             0.002
   1577          16401866                                 360                          359                              7.748             0.002
   1578          16401899                                 360                          359                              7.998             0.002
   1579          16401902                                 360                          359                              7.998             0.002
   1580          16401905                                 360                          359                              7.373             0.002
   1581          16401907                                 480                          479                              7.748             0.002
   1582          16401938                                 360                          359                              7.248             0.002
   1583          16401942                                 360                          359                              7.748             0.002
   1584          16397195                                 360                          359                              7.623             0.002
   1585          16397219                                 360                          359                              8.373             0.002
   1586          16397250                                 360                          359                              7.998             0.002
   1587          16397253                                 360                          359                              7.498             0.002
   1588          16397272                                 360                          360                              0.623             0.002
   1589          16397284                                 360                          359                              8.373             0.002
   1590          16397337                                 360                          359                              7.998             0.002
   1591          16397338                                 360                          359                              7.998             0.002
   1592          16397350                                 360                          359                              7.748             0.002
   1593          16397358                                 360                          359                              7.623             0.002
   1594          16397372                                 360                          359                              6.873             0.002
   1595          16397478                                 360                          359                              7.998             0.002
   1596          16395687                                 480                          479                              7.998             0.002
   1597          16395721                                 360                          359                              7.998             0.002
   1598          16395814                                 480                          479                              7.748             0.002
   1599          16397142                                 480                          479                              7.623             0.002
   1600          16397148                                 480                          479                              7.998             0.002
   1601          16397177                                 360                          359                              7.748             0.002
   1602          16393866                                 360                          359                              7.998             0.002
   1603          16393914                                 480                          479                              7.998             0.002
   1604          16393919                                 480                          479                              7.498             0.002
   1605          16394055                                 360                          359                              7.748             0.002
   1606          16394079                                 480                          479                              7.873             0.002
   1607          16394082                                 480                          479                              7.748             0.002
   1608          16394122                                 360                          359                              7.748             0.002
   1609          16394136                                 480                          479                              7.623             0.002
   1610          16395298                                 360                          359                              6.748             0.002
   1611          16395299                                 360                          359                              7.998             0.002
   1612          16395310                                 360                          359                              7.748             0.002
   1613          16395376                                 480                          479                              7.998             0.002
   1614          16395386                                 360                          360                              0.623             0.002
   1615          16395396                                 360                          360                              0.623             0.002
   1616          16395430                                 480                          480                              1.623             0.002
   1617          16395504                                 360                          359                              7.748             0.002
   1618          16395615                                 360                          359                              7.748             0.002
   1619          16395644                                 480                          479                              7.998             0.002
   1620          16326377                                 480                          479                              7.998             0.002
   1621          16348225                                 480                          479                              7.623             0.002
   1622          16348227                                 360                          358                              7.998             0.002
   1623          16348209                                 480                          478                              7.748             0.002
   1624          16562573                                 360                          360                              7.873             0.002
   1625          16402136                                 360                          360                              8.123             0.002
   1626          16404550                                 360                          360                              7.998             0.002
   1627          16346232                                 480                          479                              7.998             0.002
   1628          16346339                                 480                          478                              7.748             0.002
   1629          16346355                                 480                          478                              7.998             0.002
   1630          16346388                                 360                          358                              7.873             0.002
   1631          16346440                                 360                          358                              7.998             0.002
   1632          16346450                                 360                          358                              7.748             0.002
   1633          16346495                                 360                          358                              7.748             0.002
   1634          16346499                                 480                          478                              7.998             0.002
   1635          16346503                                 480                          479                              7.623             0.002
   1636          16346522                                 480                          478                              7.748             0.002
   1637          16346530                                 480                          478                              7.998             0.002
   1638          16346531                                 360                          359                              7.998             0.002
   1639          16346533                                 360                          359                              7.623             0.002
   1640          16347371                                 360                          359                              7.248             0.002
   1641          16347522                                 360                          358                              7.998             0.002
   1642          16347549                                 360                          358                              7.748             0.002
   1643          16347719                                 480                          478                              7.873             0.002
   1644          16347783                                 360                          359                              7.748             0.002
   1645          16347902                                 360                          359                              7.998             0.002
   1646          16347962                                 360                          358                              7.498             0.002
   1647          16404308                                 360                          360                              8.123             0.002
   1648          16551929                                 360                          360                              6.998             0.002
   1649          16468633                                 360                          359                              8.248             0.002
   1650          16568781                                 360                          360                              6.998             0.002
   1651          16568879                                 360                          360                              7.498             0.002
   1652          16563275                                 360                          360                              8.123             0.002
   1653          16567616                                 360                          360                              8.123             0.002
   1654          16549551                                 360                          360                              8.123             0.002
   1655          16397611                                 360                          360                              7.623             0.002
   1656          16404109                                 360                          360                              8.373             0.002
   1657          16405588                                 360                          360                              8.248             0.002
   1658          16402702                                 360                          359                              8.123             0.002
   1659          16404119                                 360                          360                              7.498             0.002
   1660          16419682                                 360                          360                              8.373             0.002
   1661          16422546                                 360                          360                              8.373             0.002
   1662          16419582                                 360                          360                              8.123             0.002
   1663          16540713                                 360                          360                              7.373             0.002
   1664          16545170                                 360                          360                              6.873             0.002
   1665          16546455                                 360                          360                              6.873             0.002
   1666          16540909                                 360                          360                              8.248             0.002
   1667          16540917                                 360                          360                              6.623             0.002
   1668          16546420                                 360                          360                              7.123             0.002
   1669          16549857                                 360                          360                              8.123             0.002
   1670          16402798                                 360                          360                              7.998             0.002
   1671          16468463                                 360                          360                              8.248             0.002
   1672          16572005                                 360                          360                              7.623             0.002
   1673          16420285                                 360                          360                              6.998             0.002
   1674          16468193                                 360                          360                              7.623             0.002
   1675          16393993                                 360                          360                              6.998             0.002
   1676          16400973                                 360                          359                              8.373             0.002
   1677          16397144                                 360                          359                              7.408             0.002
   1678          16393972                                 360                          360                              7.123             0.002
   1679          16543989                                 360                          360                              7.373             0.002
   1680          16318844                                 360                          359                              8.123             0.002
   1681          16318849                                 360                          358                              8.123             0.002
   1682          16318769                                 360                          359                              7.748             0.002
   1683          16318878                                 360                          359                              7.623             0.002
   1684          16318904                                 480                          479                              7.498             0.002
   1685          16318925                                 360                          359                              7.748             0.002
   1686          16318783                                 360                          358                              8.123             0.002
   1687          16318953                                 360                          359                              7.123             0.002
   1688          16318955                                 360                          359                              6.998             0.002
   1689          16318959                                 360                          359                              7.373             0.002
   1690          16318969                                 360                          360                              8.498             0.002
   1691          16318794                                 360                          359                              7.748             0.002
   1692          16318980                                 360                          359                              8.123             0.002
   1693          16321646                                 360                          359                              1.623             0.002
   1694          16320976                                 360                          359                              7.373             0.002
   1695          16321671                                 360                          359                              7.248             0.002
   1696          16316467                                 360                          359                              7.748             0.002
   1697          16316469                                 360                          359                              7.873             0.002
   1698          16316482                                 360                          359                              8.123             0.002
   1699          16316501                                 360                          359                              7.373             0.002
   1700          16316517                                 360                          359                              7.748             0.002
   1701          16318765                                 360                          359                              6.998             0.002
   1702          16305754                                 360                          359                              7.373             0.002
   1703          16305765                                 360                          359                              7.248             0.002
   1704          16305773                                 360                          359                              7.873             0.002
   1705          16305776                                 360                          359                              7.623             0.002
   1706          16305796                                 360                          359                              7.498             0.002
   1707          16305816                                 360                          359                              7.498             0.002
   1708          16305832                                 360                          359                              7.373             0.002
   1709          16305833                                 360                          359                              7.998             0.002
   1710          16305857                                 360                          359                              7.123             0.002
   1711          16305743                                 360                          358                              8.123             0.002
   1712          16305925                                 360                          359                              7.998             0.002
   1713          16307511                                 480                          480                              1.623             0.002
   1714          16307527                                 360                          359                              7.873             0.002
   1715          16307535                                 360                          360                              7.373             0.002
   1716          16307608                                 360                          359                              7.373             0.002
   1717          16307630                                 360                          360                              7.998             0.002
   1718          16307643                                 360                          359                              7.623             0.002
   1719          16307646                                 360                          359                              7.998             0.002
   1720          16307651                                 360                          359                              7.623             0.002
   1721          16316371                                 360                          359                              7.123             0.002
   1722          16316387                                 480                          479                              7.748             0.002
   1723          16347185                                 360                          359                              7.123             0.002
   1724          16316411                                 360                          359                              7.373             0.002
   1725          16316423                                 360                          359                              7.748             0.002
   1726          16316446                                 480                          479                              7.748             0.002
   1727          16225853                                 360                          359                              8.123             0.002
   1728          16246164                                 360                          359                              8.123             0.002
   1729          16247634                                 360                          359                              8.123             0.002
   1730          16247650                                 360                          359                              7.373             0.002
   1731          16290451                                 360                          359                              7.748             0.002
   1732          16296310                                 360                          358                              6.998             0.002
   1733          16296330                                 360                          359                              6.873             0.002
   1734          16297779                                 360                          359                              7.373             0.002
   1735          16302001                                 360                          358                              7.248             0.002
   1736          16302009                                 360                          358                              8.248             0.002
   1737          16303439                                 480                          479                              7.748             0.002
   1738          16206443                                 360                          359                              7.998             0.002
   1739          16240473                                 480                          478                              7.998             0.002
   1740          16546293                                 360                          360                              8.373             0.002
   1741          16393751                                 480                          479                              7.998             0.002
   1742          16546473                                 360                          360                              7.373             0.002
   1743          16346018                                 360                          358                              7.748             0.002
   1744          16138313                                 480                          479                              7.748             0.002
   1745          16323580                                 480                          478                              7.998             0.002
   1746          16323585                                 360                          358                              7.998             0.002
   1747          16323588                                 360                          358                              7.998             0.002
   1748          16323591                                 360                          358                              7.623             0.002
   1749          16323592                                 360                          359                              7.623             0.002
   1750          16571993                                 360                          360                              0.623             0.002
   1751          16571580                                 480                          480                              0.623             0.002
   1752          16571606                                 480                          480                              0.623             0.002
   1753          16570526                                 360                          360                              0.623             0.002
   1754          16344533                                 360                          358                              7.998             0.002
   1755          16344671                                 360                          358                              7.998             0.002
   1756          16344674                                 360                          358                              7.998             0.002
   1757          16344679                                 360                          358                              7.998             0.002
   1758          16344693                                 360                          358                              7.998             0.002
   1759          16344703                                 480                          478                              7.748             0.002
   1760          16344714                                 360                          359                              7.998             0.002
   1761          16344737                                 360                          358                              7.498             0.002
   1762          16344744                                 480                          478                              7.748             0.002
   1763          16570430                                 360                          360                              0.623             0.002
   1764          16570320                                 360                          360                              1.623             0.002
   1765          16570336                                 360                          360                              1.623             0.002
   1766          16570354                                 360                          360                              0.623             0.002
   1767          16569248                                 360                          360                              0.623             0.002
   1768          16569253                                 360                          360                              0.623             0.002
   1769          16569309                                 360                          360                              1.623             0.002
   1770          16569311                                 360                          360                              0.623             0.002
   1771          16569313                                 360                          360                              0.623             0.002
   1772          16569315                                 480                          480                              0.623             0.002
   1773          16344223                                 360                          358                              7.623             0.002
   1774          16359957                                 480                          479                              7.998             0.002
   1775          16359979                                 360                          358                              7.748             0.002
   1776          16359835                                 360                          359                              7.873             0.002
   1777          16359859                                 360                          359                              7.998             0.002
   1778          16359889                                 360                          359                              7.998             0.002
   1779          16359795                                 360                          359                              7.998             0.002
   1780          16343956                                 360                          358                              7.748             0.002
   1781          16343968                                 360                          358                              7.373             0.002
   1782          16343979                                 360                          358                              7.498             0.002
   1783          16344019                                 360                          358                              7.498             0.002
   1784          16342558                                 480                          479                              7.998             0.002
   1785          16342563                                 480                          479                              7.998             0.002
   1786          16342067                                 360                          358                              7.748             0.002
   1787          16339793                                 360                          358                              6.873             0.002
   1788          16339805                                 360                          359                              7.873             0.002
   1789          16339861                                 360                          359                              7.748             0.002
   1790          16339877                                 360                          358                              7.748             0.002
   1791          16339885                                 480                          478                              7.748             0.002
   1792          16339404                                 360                          358                              7.998             0.002
   1793          16359036                                 360                          359                              7.998             0.002
   1794          16359046                                 360                          358                              7.748             0.002
   1795          16568898                                 360                          360                              0.623             0.002
   1796          16322954                                 360                          359                              7.748             0.002
   1797          16322965                                 360                          358                              7.623             0.002
   1798          16321529                                 360                          358                              7.998             0.002
   1799          16321591                                 480                          479                              7.748             0.002
   1800          16321616                                 480                          478                              7.998             0.002
   1801          16321621                                 480                          478                              7.373             0.002
   1802          16321629                                 360                          358                              6.873             0.002
   1803          16321205                                 480                          478                              7.623             0.002
   1804          16318743                                 360                          358                              7.623             0.002
   1805          16318763                                 360                          358                              7.748             0.002
   1806          16376060                                 480                          479                              7.998             0.002
   1807          16318640                                 360                          358                              7.623             0.002
   1808          16468671                                 360                          360                              1.623             0.002
   1809          16405565                                 360                          359                              7.748             0.002
   1810          16318139                                 480                          478                              7.998             0.002
   1811          16315212                                 480                          478                              7.998             0.002
   1812          16315242                                 360                          358                              7.373             0.002
   1813          16335706                                 480                          478                              7.998             0.002
   1814          16335713                                 360                          359                              7.748             0.002
   1815          16335717                                 360                          359                              7.748             0.002
   1816          16335725                                 480                          478                              7.998             0.002
   1817          16335736                                 480                          479                              7.748             0.002
   1818          16314825                                 360                          358                              7.873             0.002
   1819          16335467                                 360                          358                              7.998             0.002
   1820          16358446                                 360                          358                              7.748             0.002
   1821          16358454                                 480                          479                              7.998             0.002
   1822          16358432                                 360                          359                              7.748             0.002
   1823          16358434                                 360                          359                              7.998             0.002
   1824          16358430                                 480                          479                              7.998             0.002
   1825          16314566                                 360                          358                              7.998             0.002
   1826          16308239                                 360                          359                              7.748             0.002
   1827          16308252                                 360                          358                              7.998             0.002
   1828          16308275                                 480                          479                              7.748             0.002
   1829          16306781                                 360                          358                              7.998             0.002
   1830          16306787                                 360                          359                              7.748             0.002
   1831          16306794                                 360                          358                              7.623             0.002
   1832          16306796                                 360                          358                              7.623             0.002
   1833          16175930                                 360                          360                              0.623             0.002
   1834          16175938                                 360                          360                              7.498             0.002
   1835          16335232                                 360                          359                              7.873             0.002
   1836          16301253                                 480                          479                              7.998             0.002
   1837          16301268                                 360                          359                              7.748             0.002
   1838          16300485                                 360                          358                              7.748             0.002
   1839          16296744                                 360                          358                              7.998             0.002
   1840          16294065                                 360                          359                              7.998             0.002
   1841          16294070                                 360                          359                              7.248             0.002
   1842          16293981                                 480                          477                              7.998             0.002
   1843          16293882                                 360                          358                              7.748             0.002
   1844          16303505                                 360                          359                              7.498             0.002
   1845          16303494                                 360                          359                              7.123             0.002
   1846          16303460                                 360                          359                              7.748             0.002
   1847          16303467                                 360                          359                              7.998             0.002
   1848          16303354                                 360                          359                              8.123             0.002
   1849          16302109                                 360                          359                              7.748             0.002
   1850          16302113                                 360                          359                              7.748             0.002
   1851          16302143                                 360                          359                              7.748             0.002
   1852          16302158                                 360                          359                              7.748             0.002
   1853          16302159                                 360                          359                              7.998             0.002
   1854          16302195                                 360                          359                              6.998             0.002
   1855          16303378                                 360                          359                              8.123             0.002
   1856          16303401                                 360                          359                              7.373             0.002
   1857          16303415                                 360                          359                              7.498             0.002
   1858          16303349                                 360                          359                              7.623             0.002
   1859          16297635                                 360                          359                              7.613             0.002
   1860          16297639                                 360                          359                              7.498             0.002
   1861          16297643                                 360                          358                              6.998             0.002
   1862          16297867                                 360                          358                              7.123             0.002
   1863          16297860                                 360                          359                              7.123             0.002
   1864          16302027                                 360                          359                              7.373             0.002
   1865          16301988                                 360                          358                              7.123             0.002
   1866          16302062                                 360                          359                              7.623             0.002
   1867          16301991                                 360                          358                              7.248             0.002
   1868          16296387                                 360                          359                              6.998             0.002
   1869          16296395                                 360                          359                              7.123             0.002
   1870          16297705                                 360                          359                              8.623             0.002
   1871          16297718                                 360                          359                              7.498             0.002
   1872          16297735                                 360                          359                              7.373             0.002
   1873          16297740                                 360                          360                              8.123             0.002
   1874          16297782                                 480                          479                              7.748             0.002
   1875          16297784                                 360                          359                              6.748             0.002
   1876          16294886                                 480                          478                              7.748             0.002
   1877          16295056                                 360                          359                              7.498             0.002
   1878          16295060                                 360                          358                              7.248             0.002
   1879          16296285                                 360                          359                              8.248             0.002
   1880          16296322                                 360                          359                              7.373             0.002
   1881          16292971                                 360                          359                              7.248             0.002
   1882          16292974                                 360                          359                              8.123             0.002
   1883          16292878                                 360                          359                              7.373             0.002
   1884          16293012                                 360                          359                              7.498             0.002
   1885          16292888                                 360                          359                              7.873             0.002
   1886          16293052                                 360                          359                              8.248             0.002
   1887          16293068                                 360                          359                              7.123             0.002
   1888          16247618                                 360                          359                              7.373             0.002
   1889          16247678                                 360                          359                              7.373             0.002
   1890          16290405                                 360                          359                              6.998             0.002
   1891          16290444                                 360                          359                              7.373             0.002
   1892          16294961                                 360                          359                              8.123             0.002
   1893          16294971                                 360                          358                              7.998             0.002
   1894          16294978                                 360                          360                              7.748             0.002
   1895          16294986                                 480                          479                              7.748             0.002
   1896          16294989                                 360                          359                              8.123             0.002
   1897          16290494                                 360                          359                              8.123             0.002
   1898          16290511                                 360                          359                              7.748             0.002
   1899          16292929                                 360                          359                              7.748             0.002
   1900          16231324                                 360                          359                              7.748             0.002
   1901          16231329                                 360                          358                              7.373             0.002
   1902          16239767                                 360                          359                              7.873             0.002
   1903          16239772                                 360                          359                              8.123             0.002
   1904          16243444                                 480                          479                              7.498             0.002
   1905          16243533                                 480                          479                              7.373             0.002
   1906          16243448                                 480                          479                              7.748             0.002
   1907          16243545                                 360                          359                              6.873             0.002
   1908          16243561                                 480                          479                              7.623             0.002
   1909          16243459                                 360                          358                              7.748             0.002
   1910          16243610                                 360                          359                              8.123             0.002
   1911          16243613                                 360                          359                              7.123             0.002
   1912          16233153                                 360                          358                              7.123             0.002
   1913          16233195                                 360                          359                              7.123             0.002
   1914          16246042                                 360                          360                              8.373             0.002
   1915          16233297                                 480                          477                              7.373             0.002
   1916          16234842                                 360                          359                              7.373             0.002
   1917          16390359                                 360                          359                              7.998             0.002
   1918          16407420                                 360                          360                              0.623             0.002
   1919          16602794                                 360                          360                              1.623             0.002
   1920          16604088                                 360                          360                              0.623             0.002
   1921          16366384                                 360                          358                              7.998             0.002
   1922          16366402                                 360                          358                              7.623             0.002
   1923          16366408                                 480                          479                              7.998             0.002
   1924          16368030                                 480                          478                              7.998             0.002
   1925          16368086                                 360                          359                              7.998             0.002
   1926          16368091                                 360                          359                              7.998             0.002
   1927          16368169                                 360                          359                              7.748             0.002
   1928          16368246                                 360                          358                              7.998             0.002
   1929          16368338                                 360                          358                              7.498             0.002
   1930          16368369                                 360                          359                              7.873             0.002
   1931          16365666                                 360                          359                              7.998             0.002
   1932          16365692                                 360                          359                              7.748             0.002
   1933          16365696                                 360                          358                              7.748             0.002
   1934          16365795                                 360                          358                              7.998             0.002
   1935          16365979                                 360                          359                              7.998             0.002
   1936          16361533                                 480                          479                              7.998             0.002
   1937          16361536                                 360                          359                              7.998             0.002
   1938          16361549                                 360                          359                              7.748             0.002
   1939          16361555                                 480                          479                              7.998             0.002
   1940          16361564                                 360                          359                              7.623             0.002
   1941          16361567                                 480                          479                              7.623             0.002
   1942          16361570                                 360                          358                              7.998             0.002
   1943          16361572                                 360                          358                              7.748             0.002
   1944          16361140                                 360                          360                              0.623             0.002
   1945          16361171                                 360                          359                              7.748             0.002
   1946          16361183                                 360                          359                              7.998             0.002
   1947          16361354                                 360                          358                              7.748             0.002
   1948          16361360                                 360                          358                              7.748             0.002
   1949          16361429                                 480                          478                              7.998             0.002
   1950          16361449                                 480                          478                              7.998             0.002
   1951          16361462                                 360                          359                              7.748             0.002
   1952          16361474                                 480                          478                              7.748             0.002
   1953          16361479                                 360                          358                              7.998             0.002
   1954          16567959                                 360                          360                              0.623             0.002
   1955          16392847                                 360                          360                              0.623             0.002
   1956          16393677                                 360                          359                              7.373             0.002
   1957          16393687                                 360                          359                              7.748             0.002
   1958          16393693                                 480                          479                              7.998             0.002
   1959          16393711                                 480                          479                              7.873             0.002
   1960          16393748                                 480                          479                              7.748             0.002
   1961          16393784                                 480                          479                              7.748             0.002
   1962          16393802                                 360                          360                              0.623             0.002
   1963          16358415                                 360                          359                              7.998             0.002
   1964          16358423                                 360                          358                              7.623             0.002
   1965          16358425                                 480                          479                              7.998             0.002
   1966          16361113                                 480                          479                              7.998             0.002
   1967          16361031                                 360                          359                              7.748             0.002
   1968          16361045                                 360                          359                              7.748             0.002
   1969          16361058                                 360                          359                              7.498             0.002
   1970          16361067                                 480                          478                              7.873             0.002
   1971          16360990                                 480                          478                              7.998             0.002
   1972          16360212                                 360                          358                              7.873             0.002
   1973          16360216                                 360                          359                              7.123             0.002
   1974          16360244                                 360                          358                              7.748             0.002
   1975          16360247                                 360                          358                              7.998             0.002
   1976          16360253                                 360                          359                              7.748             0.002
   1977          16360261                                 480                          478                              7.873             0.002
   1978          16360286                                 360                          358                              7.748             0.002
   1979          16360298                                 480                          478                              7.623             0.002
   1980          16360300                                 480                          478                              7.748             0.002
   1981          16360303                                 360                          359                              6.873             0.002
   1982          16360321                                 360                          359                              7.998             0.002
   1983          16360324                                 480                          479                              7.998             0.002
   1984          16360327                                 480                          479                              7.748             0.002
   1985          16360349                                 480                          479                              7.998             0.002
   1986          16392762                                 360                          359                              7.998             0.002
   1987          16422579                                 360                          359                              7.998             0.002
   1988          16422593                                 360                          360                              0.623             0.002
   1989          16388845                                 360                          359                              7.873             0.002
   1990          16388851                                 480                          479                              7.623             0.002
   1991          16388864                                 360                          358                              7.748             0.002
   1992          16420826                                 360                          360                              6.748             0.002
   1993          16422480                                 360                          360                              1.623             0.002
   1994          16422551                                 480                          479                              7.248             0.002
   1995          16422554                                 360                          359                              7.748             0.002
   1996          16422555                                 360                          359                              7.248             0.002
   1997          16388756                                 360                          359                              7.248             0.002
   1998          16388807                                 480                          479                              7.748             0.002
   1999          16422806                                 360                          360                              0.623             0.002
   2000          16422822                                 360                          359                              7.998             0.002
   2001          16422861                                 360                          360                              0.623             0.002
   2002          16389145                                 360                          359                              7.873             0.002
   2003          16360015                                 360                          358                              7.998             0.002
   2004          16360023                                 480                          478                              7.998             0.002
   2005          16360027                                 480                          479                              7.998             0.002
   2006          16360035                                 360                          359                              7.998             0.002
   2007          16360103                                 360                          358                              7.998             0.002
   2008          16360109                                 360                          358                              7.373             0.002
   2009          16360127                                 480                          479                              7.998             0.002
   2010          16419654                                 480                          479                              7.873             0.002
   2011          16419664                                 360                          359                              7.623             0.002
   2012          16419673                                 480                          480                              1.623             0.002
   2013          16419685                                 360                          360                              0.623             0.002
   2014          16419941                                 360                          359                              7.748             0.002
   2015          16419944                                 360                          359                              7.748             0.002
   2016          16358338                                 360                          359                              7.373             0.002
   2017          16358292                                 480                          478                              7.748             0.002
   2018          16358268                                 360                          359                              7.748             0.002
   2019          16387412                                 480                          479                              7.748             0.002
   2020          16387417                                 480                          479                              7.498             0.002
   2021          16387446                                 480                          479                              7.998             0.002
   2022          16387464                                 360                          359                              7.998             0.002
   2023          16387476                                 360                          359                              7.498             0.002
   2024          16387483                                 360                          359                              7.123             0.002
   2025          16387494                                 360                          359                              7.998             0.002
   2026          16387498                                 360                          359                              7.998             0.002
   2027          16387359                                 360                          359                              7.998             0.002
   2028          16387375                                 360                          359                              7.373             0.002
   2029          16387377                                 360                          359                              7.623             0.002
   2030          16387130                                 360                          359                              7.748             0.002
   2031          16387154                                 360                          359                              7.748             0.002
   2032          16387161                                 480                          479                              7.748             0.002
   2033          16387164                                 360                          359                              7.998             0.002
   2034          16387171                                 480                          479                              7.873             0.002
   2035          16387189                                 360                          359                              7.748             0.002
   2036          16387203                                 360                          359                              7.748             0.002
   2037          16387204                                 360                          359                              7.998             0.002
   2038          16387216                                 360                          359                              7.998             0.002
   2039          16387260                                 360                          359                              7.998             0.002
   2040          16387283                                 480                          479                              7.998             0.002
   2041          16387308                                 480                          479                              7.748             0.002
   2042          16387316                                 360                          359                              7.998             0.002
   2043          16387322                                 360                          359                              7.248             0.002
   2044          16348251                                 360                          359                              7.623             0.002
   2045          16377146                                 480                          479                              7.623             0.002
   2046          16377155                                 480                          479                              7.998             0.002
   2047          16377197                                 480                          479                              7.998             0.002
   2048          16377214                                 360                          359                              7.498             0.002
   2049          16377218                                 360                          359                              7.748             0.002
   2050          16377263                                 360                          359                              7.998             0.002
   2051          16377295                                 480                          478                              7.998             0.002
   2052          16377525                                 360                          359                              7.998             0.002
   2053          16377533                                 360                          359                              7.998             0.002
   2054          16377569                                 360                          359                              7.623             0.002
   2055          16378568                                 360                          359                              7.873             0.002
   2056          16382849                                 480                          479                              7.873             0.002
   2057          16382913                                 480                          479                              7.748             0.002
   2058          16383067                                 360                          359                              7.873             0.002
   2059          16383084                                 480                          479                              7.873             0.002
   2060          16392556                                 480                          479                              7.998             0.002
   2061          16392582                                 360                          359                              7.748             0.002
   2062          16392751                                 360                          359                              7.998             0.002
   2063          16392786                                 360                          359                              7.998             0.002
   2064          16392816                                 360                          359                              7.623             0.002
   2065          16392836                                 360                          359                              7.998             0.002
   2066          16393639                                 360                          359                              7.998             0.002
   2067          16393685                                 480                          479                              7.998             0.002
   2068          16393708                                 480                          479                              7.373             0.002
   2069          16393953                                 360                          359                              7.998             0.002
   2070          16394003                                 360                          359                              7.998             0.002
   2071          16394016                                 480                          479                              7.373             0.002
   2072          16394133                                 480                          479                              7.748             0.002
   2073          16394142                                 360                          359                              6.873             0.002
   2074          16395357                                 360                          359                              7.748             0.002
   2075          16395398                                 360                          359                              7.748             0.002
   2076          16395604                                 360                          359                              7.873             0.002
   2077          16395656                                 480                          479                              7.998             0.002
   2078          16395658                                 480                          479                              7.748             0.002
   2079          16395815                                 360                          359                              7.748             0.002
   2080          16395830                                 360                          360                              0.623             0.002
   2081          16397138                                 480                          479                              7.998             0.002
   2082          16397161                                 360                          359                              4.055             0.002
   2083          16143233                                 360                          359                              7.623             0.002
   2084          16405889                                 480                          480                              0.623             0.002
   2085          16407205                                 360                          359                              7.498             0.002
   2086          16419015                                 480                          480                              0.623             0.002
   2087          16419134                                 360                          359                              7.248             0.002
   2088          16419504                                 360                          359                              7.998             0.002
   2089          16422940                                 360                          359                              7.873             0.002
   2090          16540876                                 360                          360                              0.623             0.002
   2091          16544400                                 480                          479                              7.998             0.002
   2092          16395350                                 480                          479                              7.998             0.002
   2093          16397215                                 360                          359                              7.373             0.002
   2094          16397587                                 360                          359                              7.998             0.002
   2095          16400594                                 360                          359                              7.873             0.002
   2096          16400827                                 360                          359                              8.248             0.002
   2097          16401015                                 360                          359                              7.998             0.002
   2098          16402122                                 360                          359                              7.998             0.002
   2099          16402233                                 480                          479                              7.998             0.002
   2100          16402790                                 480                          479                              7.748             0.002
   2101          16405664                                 480                          479                              7.998             0.002
   2102          16405753                                 360                          359                              7.498             0.002
   2103          16404205                                 360                          360                              1.623             0.002
   2104          16404296                                 360                          359                              7.248             0.002
   2105          16404367                                 360                          359                              7.748             0.002
   2106          16393651                                 480                          479                              7.998             0.002
   2107          16393654                                 480                          479                              7.998             0.002
   2108          16393738                                 360                          359                              7.998             0.002
   2109          16392768                                 480                          479                              7.748             0.002
   2110          16390494                                 480                          479                              7.998             0.002
   2111          16390528                                 480                          479                              7.873             0.002
   2112          16390328                                 360                          359                              7.748             0.002
   2113          16390168                                 360                          359                              7.623             0.002
   2114          16388723                                 360                          359                              7.748             0.002
   2115          16387615                                 480                          479                              7.873             0.002
   2116          16384375                                 360                          359                              7.873             0.002
   2117          16383274                                 480                          479                              7.748             0.002
   2118          16384062                                 360                          359                              7.873             0.002
   2119          16384154                                 360                          359                              7.623             0.002
   2120          16384194                                 360                          359                              7.998             0.002
   2121          16384282                                 480                          479                              7.998             0.002
   2122          16378622                                 360                          359                              7.998             0.002
   2123          16377152                                 360                          359                              7.998             0.002
   2124          16377183                                 480                          479                              7.998             0.002
   2125          16377188                                 480                          479                              7.998             0.002
   2126          16378241                                 360                          359                              7.998             0.002
   2127          16375949                                 360                          359                              7.998             0.002
   2128          16358259                                 360                          358                              7.998             0.002
   2129          16361227                                 360                          358                              7.623             0.002
   2130          16361402                                 360                          359                              7.373             0.002
   2131          16361473                                 360                          358                              7.748             0.002
   2132          16361560                                 360                          359                              7.998             0.002
   2133          16365807                                 360                          358                              7.998             0.002
   2134          16365862                                 480                          478                              7.873             0.002
   2135          16368080                                 360                          359                              7.748             0.002
   2136          16368564                                 480                          478                              7.748             0.002
   2137          16372017                                 480                          479                              7.998             0.002
   2138          16372268                                 360                          359                              7.998             0.002
   2139          16374928                                 360                          359                              7.998             0.002
   2140          16358755                                 480                          479                              7.998             0.002
   2141          16349471                                 360                          358                              7.998             0.002
   2142          16346436                                 480                          478                              7.873             0.002
   2143          16347349                                 360                          358                              7.748             0.002
   2144          16335449                                 360                          358                              7.998             0.002
   2145          16331605                                 360                          358                              7.998             0.002
   2146          16567683                                 480                          480                              1.623             0.002
   2147          16551738                                 480                          480                              0.623             0.002
   2148          16378553                                 360                          359                              7.623             0.002
   2149          16378557                                 360                          359                              7.748             0.002
   2150          16378563                                 360                          358                              7.748             0.002
   2151          16378574                                 360                          359                              7.998             0.002
   2152          16383070                                 360                          359                              7.748             0.002
   2153          16383072                                 360                          359                              7.623             0.002
   2154          16378609                                 360                          359                              7.998             0.002
   2155          16383189                                 360                          359                              7.498             0.002
   2156          16383212                                 360                          359                              7.498             0.002
   2157          16383225                                 360                          359                              7.373             0.002
   2158          16383267                                 360                          359                              7.873             0.002
   2159          16383271                                 480                          479                              7.998             0.002
   2160          16383351                                 360                          359                              7.748             0.002
   2161          16383356                                 480                          480                              1.623             0.002
   2162          16383357                                 480                          479                              7.748             0.002
   2163          16383990                                 360                          359                              7.498             0.002
   2164          16384008                                 360                          359                              7.998             0.002
   2165          16384048                                 480                          479                              7.748             0.002
   2166          16384082                                 480                          479                              7.873             0.002
   2167          16384134                                 360                          358                              7.873             0.002
   2168          16384137                                 480                          479                              7.873             0.002
   2169          16384140                                 480                          478                              7.748             0.002
   2170          16384153                                 480                          479                              7.373             0.002
   2171          16384161                                 360                          359                              7.998             0.002
   2172          16384205                                 360                          359                              7.373             0.002
   2173          16384207                                 480                          479                              7.998             0.002
   2174          16384238                                 480                          479                              7.748             0.002
   2175          16384285                                 360                          359                              7.998             0.002
   2176          16384294                                 480                          479                              7.998             0.002
   2177          16384303                                 360                          359                              7.623             0.002
   2178          16384348                                 360                          359                              7.748             0.002
   2179          16382774                                 480                          479                              7.748             0.002
   2180          16382797                                 480                          479                              7.498             0.002
   2181          16382820                                 360                          359                              7.623             0.002
   2182          16382826                                 360                          359                              7.748             0.002
   2183          16382837                                 360                          359                              7.998             0.002
   2184          16382848                                 480                          478                              7.623             0.002
   2185          16382851                                 360                          358                              7.623             0.002
   2186          16384354                                 360                          359                              7.748             0.002
   2187          16384367                                 480                          479                              7.998             0.002
   2188          16384380                                 480                          479                              7.998             0.002
   2189          16384390                                 480                          479                              7.748             0.002
   2190          16384405                                 480                          479                              7.873             0.002
   2191          16384503                                 360                          359                              7.998             0.002
   2192          16384558                                 360                          359                              7.748             0.002
   2193          16382856                                 360                          360                              0.623             0.002
   2194          16382864                                 360                          359                              7.998             0.002
   2195          16382880                                 360                          359                              7.998             0.002
   2196          16382882                                 360                          358                              7.498             0.002
   2197          16382896                                 360                          358                              7.498             0.002
   2198          16382915                                 360                          359                              7.748             0.002
   2199          16382923                                 360                          358                              7.748             0.002
   2200          16382926                                 360                          359                              7.998             0.002
   2201          16377522                                 360                          359                              7.998             0.002
   2202          16377537                                 360                          359                              7.748             0.002
   2203          16377553                                 360                          360                              0.623             0.002
   2204          16377554                                 480                          479                              7.998             0.002
   2205          16378146                                 360                          359                              7.748             0.002
   2206          16378206                                 360                          358                              7.748             0.002
   2207          16378237                                 360                          359                              7.498             0.002
   2208          16378240                                 360                          358                              7.623             0.002
   2209          16378505                                 480                          479                              7.998             0.002
   2210          16378521                                 360                          359                              7.998             0.002
   2211          16377494                                 360                          359                              7.623             0.002
   2212          16377495                                 360                          359                              7.498             0.002
   2213          16377508                                 480                          480                              0.623             0.002
   2214          16377438                                 480                          479                              7.748             0.002
   2215          16377455                                 480                          478                              7.373             0.002
   2216          16377473                                 480                          478                              7.998             0.002
   2217          16377092                                 360                          359                              7.748             0.002
   2218          16377098                                 360                          358                              7.873             0.002
   2219          16377100                                 480                          479                              7.998             0.002
   2220          16377102                                 480                          478                              6.998             0.002
   2221          16377103                                 480                          479                              7.998             0.002
   2222          16377106                                 480                          478                              7.998             0.002
   2223          16377111                                 480                          478                              7.248             0.002
   2224          16377123                                 480                          479                              7.748             0.002
   2225          16377132                                 360                          359                              7.873             0.002
   2226          16377136                                 480                          479                              7.998             0.002
   2227          16377191                                 360                          359                              7.248             0.002
   2228          16377193                                 480                          479                              7.998             0.002
   2229          16377201                                 480                          479                              7.998             0.002
   2230          16377208                                 480                          479                              7.998             0.002
   2231          16377211                                 480                          479                              7.998             0.002
   2232          16377222                                 480                          479                              7.998             0.002
   2233          16377284                                 480                          479                              7.998             0.002
   2234          16377286                                 480                          479                              7.373             0.002
   2235          16377309                                 480                          479                              7.998             0.002
   2236          16377324                                 360                          358                              7.998             0.002
   2237          16067416                                 360                          355                              7.748             0.002
   2238          16376946                                 360                          358                              7.623             0.002
   2239          16376950                                 360                          358                              7.623             0.002
   2240          16376952                                 360                          358                              7.623             0.002
   2241          16375898                                 480                          478                              7.498             0.002
   2242          16375930                                 360                          359                              6.748             0.002
   2243          16375963                                 480                          479                              7.748             0.002
   2244          16375969                                 480                          478                              7.248             0.002
   2245          16375971                                 360                          358                              7.623             0.002
   2246          16376044                                 360                          358                              7.748             0.002
   2247          16376051                                 480                          480                              0.623             0.002
   2248          16376067                                 480                          478                              7.998             0.002
   2249          16376094                                 480                          478                              7.498             0.002
   2250          16376097                                 480                          478                              7.998             0.002
   2251          16376100                                 360                          358                              7.248             0.002
   2252          16375251                                 480                          479                              7.748             0.002
   2253          16375262                                 360                          359                              7.998             0.002
   2254          16375266                                 360                          359                              7.998             0.002
   2255          16375269                                 360                          359                              7.873             0.002
   2256          16375834                                 360                          359                              7.748             0.002
   2257          16375836                                 360                          359                              7.373             0.002
   2258          16375848                                 360                          359                              7.748             0.002
   2259          16375865                                 480                          478                              7.748             0.002
   2260          16372127                                 480                          479                              7.998             0.002
   2261          16372128                                 360                          359                              7.748             0.002
   2262          16372150                                 360                          358                              7.748             0.002
   2263          16372165                                 480                          478                              7.623             0.002
   2264          16372173                                 360                          358                              7.748             0.002
   2265          16372185                                 360                          358                              7.748             0.002
   2266          16372349                                 480                          479                              7.873             0.002
   2267          16372357                                 480                          479                              7.998             0.002
   2268          16372386                                 360                          359                              7.248             0.002
   2269          16372387                                 360                          359                              7.498             0.002
   2270          16372396                                 360                          359                              7.748             0.002
   2271          16372415                                 360                          359                              7.498             0.002
   2272          16372416                                 360                          359                              7.998             0.002
   2273          16372418                                 360                          359                              7.623             0.002
   2274          16372420                                 480                          479                              7.623             0.002
   2275          16374797                                 360                          359                              7.998             0.002
   2276          16375121                                 360                          358                              7.498             0.002
   2277          16375123                                 480                          479                              7.998             0.002
   2278          16375126                                 360                          358                              7.873             0.002
   2279          16374850                                 360                          358                              7.498             0.002
   2280          16375170                                 360                          359                              7.873             0.002
   2281          16375246                                 360                          359                              7.623             0.002
   2282          16374855                                 360                          357                              7.498             0.002
   2283          16374935                                 360                          359                              7.998             0.002
   2284          16374943                                 360                          359                              7.998             0.002
   2285          16374950                                 360                          358                              7.623             0.002
   2286          16374957                                 360                          359                              7.748             0.002
   2287          16374989                                 360                          359                              7.998             0.002
   2288          16375013                                 360                          359                              7.748             0.002
   2289          16375031                                 360                          359                              7.998             0.002
   2290          16375035                                 480                          478                              7.748             0.002
   2291          16375043                                 360                          359                              7.748             0.002
   2292          16372100                                 360                          359                              7.498             0.002
   2293          16567487                                 480                          480                              0.623             0.002
   2294          16564745                                 360                          360                              1.623             0.002
   2295          16564747                                 480                          480                              0.623             0.002
   2296          16564792                                 480                          480                              1.623             0.002
   2297          16564835                                 360                          360                              0.623             0.002
   2298          16564869                                 360                          357                              7.623             0.002
   2299          16565037                                 360                          360                              1.623             0.002
   2300          16545794                                 360                          360                              7.998             0.002
   2301          16545798                                 360                          360                              0.623             0.002
   2302          16545806                                 360                          360                              9.248             0.002
   2303          16545808                                 360                          360                              7.623             0.002
   2304          16545823                                 360                          360                              6.873             0.002
   2305          16545826                                 360                          360                              7.998             0.002
   2306          16545831                                 480                          480                              0.623             0.002
   2307          16545839                                 360                          360                              7.623             0.002
   2308          16548787                                 360                          360                              7.123             0.002
   2309          16548788                                 360                          360                              7.498             0.002
   2310          16548382                                 360                          360                              7.498             0.002
   2311          16548798                                 480                          480                              0.623             0.002
   2312          16548808                                 360                          360                              6.748             0.002
   2313          16548855                                 360                          360                              6.998             0.002
   2314          16548874                                 360                          360                              0.623             0.002
   2315          16548879                                 360                          360                              7.498             0.002
   2316          16548890                                 360                          360                              7.623             0.002
   2317          16548892                                 360                          360                              6.873             0.002
   2318          16548898                                 360                          360                              6.623             0.002
   2319          16548900                                 360                          360                              7.873             0.002
   2320          16548902                                 360                          360                              7.623             0.002
   2321          16548425                                 480                          480                              0.623             0.002
   2322          16548923                                 480                          480                              0.623             0.002
   2323          16551347                                 360                          360                              7.623             0.002
   2324          16551349                                 360                          360                              7.123             0.002
   2325          16551355                                 360                          360                              6.873             0.002
   2326          16551358                                 360                          360                              6.998             0.002
   2327          16551365                                 360                          360                              7.498             0.002
   2328          16551366                                 360                          360                              7.248             0.002
   2329          16551393                                 360                          360                              7.373             0.002
   2330          16551401                                 360                          360                              0.623             0.002
   2331          16551412                                 360                          360                              7.373             0.002
   2332          16551432                                 360                          360                              7.248             0.002
   2333          16551445                                 360                          360                              7.498             0.002
   2334          16551462                                 360                          360                              7.498             0.002
   2335          16551484                                 360                          360                              7.498             0.002
   2336          16551487                                 360                          360                              7.873             0.002
   2337          16551488                                 360                          360                              8.873             0.002
   2338          16551497                                 360                          360                              0.623             0.002
   2339          16562179                                 480                          480                              0.623             0.002
   2340          16562187                                 360                          360                              7.373             0.002
   2341          16562194                                 360                          360                              0.623             0.002
   2342          16562200                                 360                          360                              7.623             0.002
   2343          16562203                                 480                          480                              0.623             0.002
   2344          16562243                                 360                          360                              7.623             0.002
   2345          16562277                                 360                          360                              7.248             0.002
   2346          16562284                                 360                          360                              7.998             0.002
   2347          16564201                                 360                          360                              7.623             0.002
   2348          16564219                                 360                          360                              0.623             0.002
   2349          16564240                                 360                          360                              7.748             0.002
   2350          16564249                                 360                          360                              7.498             0.002
   2351          16564257                                 360                          360                              6.748             0.002
   2352          16564288                                 360                          360                              0.623             0.002
   2353          16564298                                 360                          360                              7.248             0.002
   2354          16564315                                 480                          480                              0.623             0.002
   2355          16564162                                 360                          360                              0.623             0.002
   2356          16564350                                 480                          480                              0.623             0.002
   2357          16564352                                 360                          360                              7.873             0.002
   2358          16564358                                 360                          360                              7.498             0.002
   2359          16564360                                 360                          360                              8.498             0.002
   2360          16567076                                 480                          480                              0.623             0.002
   2361          16567265                                 360                          360                              7.873             0.002
   2362          16567307                                 360                          360                              0.623             0.002
   2363          16568547                                 360                          360                              7.123             0.002
   2364          16568558                                 360                          360                              0.623             0.002
   2365          16568564                                 360                          360                              7.873             0.002
   2366          16568569                                 360                          360                              6.873             0.002
   2367          16568644                                 480                          480                              1.623             0.002
   2368          16568658                                 360                          360                              8.498             0.002
   2369          16569866                                 360                          360                              7.123             0.002
   2370          16569956                                 360                          360                              6.498             0.002
   2371          16569974                                 360                          360                              7.373             0.002
   2372          16545697                                 360                          360                              8.123             0.002
   2373          16545734                                 360                          360                              7.248             0.002
   2374          16545736                                 360                          360                              7.623             0.002
   2375          16574757                                 360                          360                              8.373             0.002
   2376          16545755                                 360                          360                              7.498             0.002
   2377          16545767                                 480                          480                              0.623             0.002
   2378          16545785                                 360                          360                              0.623             0.002
   2379          16545786                                 360                          360                              6.873             0.002
   2380          16539980                                 360                          360                              7.873             0.002
   2381          16540012                                 360                          360                              7.873             0.002
   2382          16543568                                 480                          480                              0.623             0.002
   2383          16543576                                 360                          360                              0.623             0.002
   2384          16543580                                 360                          360                              7.248             0.002
   2385          16543596                                 360                          360                              7.748             0.002
   2386          16543605                                 360                          360                              7.623             0.002
   2387          16543486                                 360                          360                              7.873             0.002
   2388          16543613                                 360                          360                              7.498             0.002
   2389          16543619                                 360                          360                              7.248             0.002
   2390          16543627                                 360                          360                              7.873             0.002
   2391          16543645                                 360                          360                              7.498             0.002
   2392          16543655                                 360                          360                              7.873             0.002
   2393          16543658                                 360                          360                              7.373             0.002
   2394          16543676                                 360                          360                              6.498             0.002
   2395          16543538                                 360                          360                              0.623             0.002
   2396          16543686                                 360                          360                              8.123             0.002
   2397          16543691                                 360                          360                              7.248             0.002
   2398          16544859                                 360                          360                              7.373             0.002
   2399          16544863                                 360                          360                              7.498             0.002
   2400          16544866                                 360                          360                              7.248             0.002
   2401          16544867                                 360                          360                              9.998             0.002
   2402          16544871                                 360                          360                              0.623             0.002
   2403          16544879                                 360                          360                              7.498             0.002
   2404          16544882                                 360                          360                              6.998             0.002
   2405          16544889                                 360                          360                              8.123             0.002
   2406          16544894                                 360                          360                              7.373             0.002
   2407          16544901                                 360                          360                              7.623             0.002
   2408          16544768                                 360                          360                              0.623             0.002
   2409          16544920                                 360                          360                              7.248             0.002
   2410          16544925                                 360                          360                              6.748             0.002
   2411          16544939                                 480                          480                              0.623             0.002
   2412          16544948                                 480                          480                              0.623             0.002
   2413          16544963                                 360                          360                              6.998             0.002
   2414          16544970                                 360                          360                              7.498             0.002
   2415          16544975                                 360                          360                              7.748             0.002
   2416          16544979                                 360                          360                              7.373             0.002
   2417          16545000                                 360                          360                              7.498             0.002
   2418          16422394                                 360                          360                              7.998             0.002
   2419          16422405                                 360                          360                              7.998             0.002
   2420          16422410                                 360                          360                              7.498             0.002
   2421          16422443                                 360                          360                              7.873             0.002
   2422          16422452                                 360                          360                              7.623             0.002
   2423          16422466                                 360                          360                              0.623             0.002
   2424          16467906                                 360                          360                              7.998             0.002
   2425          16467909                                 360                          360                              6.873             0.002
   2426          16467936                                 480                          480                              0.623             0.002
   2427          16467948                                 360                          360                              7.998             0.002
   2428          16467958                                 360                          360                              7.623             0.002
   2429          16467964                                 360                          360                              7.123             0.002
   2430          16468004                                 360                          360                              7.248             0.002
   2431          16468007                                 360                          360                              7.248             0.002
   2432          16468017                                 480                          480                              0.623             0.002
   2433          16467877                                 360                          360                              8.373             0.002
   2434          16539907                                 360                          360                              0.623             0.002
   2435          16539913                                 360                          360                              1.373             0.002
   2436          16539847                                 360                          360                              7.998             0.002
   2437          16539950                                 360                          360                              7.498             0.002
   2438          16539964                                 360                          360                              7.248             0.002
   2439          16539969                                 360                          360                              7.248             0.002
   2440          16539860                                 360                          360                              7.748             0.002
   2441          16539974                                 360                          360                              7.373             0.002
   2442          16545689                                 360                          360                              8.373             0.002
   2443          16305824                                 360                          359                              7.748             0.002
   2444          16305878                                 480                          479                              7.748             0.002
   2445          16305738                                 360                          359                              7.373             0.002
   2446          16305920                                 480                          479                              7.748             0.002
   2447          16307498                                 360                          358                              7.748             0.002
   2448          16316522                                 360                          360                              7.123             0.002
   2449          16316536                                 360                          360                              0.623             0.002
   2450          16316538                                 360                          358                              7.623             0.002
   2451          16323725                                 360                          359                              8.123             0.002
   2452          16327118                                 360                          359                              8.123             0.002
   2453          16329581                                 360                          359                              7.123             0.002
   2454          16329493                                 360                          360                              8.123             0.002
   2455          16331152                                 360                          360                              0.623             0.002
   2456          16335860                                 360                          359                              7.123             0.002
   2457          16335762                                 360                          359                              7.498             0.002
   2458          16339998                                 480                          479                              7.748             0.002
   2459          16340053                                 360                          360                              8.373             0.002
   2460          16340079                                 360                          359                              8.248             0.002
   2461          16339961                                 360                          359                              7.498             0.002
   2462          16342606                                 360                          359                              7.873             0.002
   2463          16342752                                 360                          359                              8.248             0.002
   2464          16342802                                 360                          359                              8.373             0.002
   2465          16343456                                 480                          480                              0.623             0.002
   2466          16343534                                 360                          360                              7.498             0.002
   2467          16343484                                 360                          360                              7.748             0.002
   2468          16343680                                 360                          359                              7.498             0.002
   2469          16344770                                 360                          360                              7.498             0.002
   2470          16347238                                 480                          479                              7.873             0.002
   2471          16347246                                 360                          359                              7.623             0.002
   2472          16347308                                 360                          359                              7.873             0.002
   2473          16347328                                 360                          359                              6.998             0.002
   2474          16349089                                 360                          359                              6.998             0.002
   2475          16349022                                 360                          359                              7.748             0.002
   2476          16349147                                 360                          359                              8.373             0.002
   2477          16349044                                 360                          359                              7.123             0.002
   2478          16349224                                 360                          359                              6.873             0.002
   2479          16357774                                 480                          479                              7.748             0.002
   2480          16357788                                 360                          360                              8.248             0.002
   2481          16357806                                 360                          360                              7.373             0.002
   2482          16357702                                 360                          359                              8.373             0.002
   2483          16357819                                 480                          480                              0.623             0.002
   2484          16357727                                 360                          360                              7.873             0.002
   2485          16357729                                 360                          360                              0.623             0.002
   2486          16357903                                 360                          359                              8.498             0.002
   2487          16359527                                 360                          358                              7.998             0.002
   2488          16359652                                 360                          359                              8.373             0.002
   2489          16359551                                 480                          479                              7.873             0.002
   2490          16359581                                 360                          359                              7.498             0.002
   2491          16360723                                 360                          359                              8.123             0.002
   2492          16360757                                 360                          359                              7.623             0.002
   2493          16360772                                 360                          360                              7.498             0.002
   2494          16360795                                 360                          359                              7.498             0.002
   2495          16360803                                 360                          360                              8.123             0.002
   2496          16365417                                 360                          360                              7.748             0.002
   2497          16365461                                 360                          360                              8.123             0.002
   2498          16367736                                 480                          480                              0.623             0.002
   2499          16367755                                 360                          360                              0.623             0.002
   2500          16367757                                 360                          360                              7.498             0.002
   2501          16367770                                 360                          360                              7.998             0.002
   2502          16367933                                 480                          480                              0.623             0.002
   2503          16367934                                 360                          359                              7.873             0.002
   2504          16367777                                 360                          360                              8.248             0.002
   2505          16371649                                 360                          360                              1.623             0.002
   2506          16371728                                 360                          359                              7.248             0.002
   2507          16371731                                 360                          360                              7.873             0.002
   2508          16374667                                 360                          359                              8.373             0.002
   2509          16374675                                 360                          360                              7.123             0.002
   2510          16376430                                 480                          480                              0.623             0.002
   2511          16376454                                 360                          360                              1.623             0.002
   2512          16376401                                 360                          360                              7.998             0.002
   2513          16376462                                 360                          360                              8.123             0.002
   2514          16376408                                 480                          479                              7.623             0.002
   2515          16376475                                 480                          479                              7.748             0.002
   2516          16376490                                 360                          359                              7.748             0.002
   2517          16376417                                 360                          359                              7.998             0.002
   2518          16376494                                 360                          359                              7.498             0.002
   2519          16376419                                 480                          479                              7.748             0.002
   2520          16376748                                 360                          360                              8.123             0.002
   2521          16376864                                 360                          360                              7.498             0.002
   2522          16376761                                 360                          359                              7.873             0.002
   2523          16376907                                 360                          359                              8.498             0.002
   2524          16377942                                 360                          360                              7.623             0.002
   2525          16377917                                 360                          360                              0.623             0.002
   2526          16377919                                 360                          359                              7.998             0.002
   2527          16382589                                 360                          360                              8.248             0.002
   2528          16382524                                 360                          359                              7.748             0.002
   2529          16382526                                 360                          359                              7.998             0.002
   2530          16382659                                 480                          480                              0.623             0.002
   2531          16382667                                 360                          360                              6.748             0.002
   2532          16383734                                 360                          359                              7.873             0.002
   2533          16383739                                 360                          360                              1.623             0.002
   2534          16383823                                 480                          480                              0.623             0.002
   2535          16383745                                 360                          360                              8.498             0.002
   2536          16383850                                 360                          359                              8.498             0.002
   2537          16383756                                 360                          359                              8.498             0.002
   2538          16383894                                 360                          359                              7.498             0.002
   2539          16383908                                 360                          360                              8.123             0.002
   2540          16383931                                 360                          360                              7.498             0.002
   2541          16386845                                 360                          359                              7.873             0.002
   2542          16386923                                 480                          480                              0.623             0.002
   2543          16386853                                 360                          359                              7.873             0.002
   2544          16386940                                 360                          360                              7.498             0.002
   2545          16386957                                 360                          359                              7.123             0.002
   2546          16386879                                 360                          360                              8.498             0.002
   2547          16386961                                 360                          360                              8.123             0.002
   2548          16386976                                 480                          479                              7.623             0.002
   2549          16386987                                 360                          359                              8.248             0.002
   2550          16387004                                 360                          360                              7.248             0.002
   2551          16387027                                 360                          360                              8.123             0.002
   2552          16387029                                 360                          360                              8.123             0.002
   2553          16387033                                 360                          360                              7.498             0.002
   2554          16388531                                 480                          480                              0.623             0.002
   2555          16388549                                 360                          359                              7.873             0.002
   2556          16388589                                 480                          480                              0.623             0.002
   2557          16388491                                 360                          359                              8.248             0.002
   2558          16388502                                 360                          359                              8.498             0.002
   2559          16388507                                 360                          360                              7.373             0.002
   2560          16389817                                 360                          360                              1.623             0.002
   2561          16389839                                 360                          359                              7.623             0.002
   2562          16389887                                 360                          360                              0.623             0.002
   2563          16389774                                 360                          359                              7.123             0.002
   2564          16389921                                 360                          360                              7.498             0.002
   2565          16389792                                 360                          360                              0.623             0.002
   2566          16392898                                 360                          359                              1.373             0.002
   2567          16392948                                 360                          360                              8.373             0.002
   2568          16392963                                 360                          360                              7.998             0.002
   2569          16392966                                 360                          359                              7.123             0.002
   2570          16392971                                 360                          359                              7.498             0.002
   2571          16392995                                 360                          360                              7.498             0.002
   2572          16394317                                 480                          480                              1.623             0.002
   2573          16394321                                 360                          360                              6.998             0.002
   2574          16394331                                 480                          480                              0.623             0.002
   2575          16394482                                 360                          360                              0.623             0.002
   2576          16394531                                 480                          480                              0.623             0.002
   2577          16394538                                 480                          480                              0.623             0.002
   2578          16394336                                 360                          360                              7.748             0.002
   2579          16394542                                 360                          359                              8.123             0.002
   2580          16394550                                 360                          360                              7.373             0.002
   2581          16394553                                 360                          360                              8.373             0.002
   2582          16394353                                 360                          360                              7.373             0.002
   2583          16395074                                 360                          360                              6.873             0.002
   2584          16395082                                 360                          360                              0.623             0.002
   2585          16395098                                 360                          360                              7.123             0.002
   2586          16395110                                 480                          480                              0.623             0.002
   2587          16395118                                 480                          480                              0.623             0.002
   2588          16395037                                 360                          360                              1.623             0.002
   2589          16395042                                 360                          360                              0.623             0.002
   2590          16395175                                 360                          360                              6.748             0.002
   2591          16395176                                 360                          360                              6.748             0.002
   2592          16395065                                 480                          480                              0.623             0.002
   2593          16396971                                 480                          480                              0.623             0.002
   2594          16396994                                 360                          360                              6.873             0.002
   2595          16396996                                 360                          360                              7.248             0.002
   2596          16397003                                 480                          480                              0.623             0.002
   2597          16400087                                 360                          360                              0.623             0.002
   2598          16400211                                 360                          360                              7.498             0.002
   2599          16400214                                 360                          360                              6.998             0.002
   2600          16400102                                 360                          360                              0.623             0.002
   2601          16400109                                 360                          360                              6.623             0.002
   2602          16400249                                 360                          360                              0.623             0.002
   2603          16400115                                 360                          360                              8.123             0.002
   2604          16400286                                 360                          360                              1.373             0.002
   2605          16400304                                 360                          360                              7.373             0.002
   2606          16400320                                 360                          360                              7.248             0.002
   2607          16400341                                 360                          360                              1.623             0.002
   2608          16400141                                 360                          360                              0.623             0.002
   2609          16401698                                 360                          360                              0.623             0.002
   2610          16401726                                 360                          360                              7.623             0.002
   2611          16401731                                 360                          360                              7.623             0.002
   2612          16401733                                 360                          360                              1.623             0.002
   2613          16401737                                 360                          360                              7.498             0.002
   2614          16401643                                 360                          360                              0.623             0.002
   2615          16401765                                 360                          360                              0.623             0.002
   2616          16401815                                 360                          360                              7.498             0.002
   2617          16401817                                 360                          360                              1.623             0.002
   2618          16403783                                 480                          480                              0.623             0.002
   2619          16403742                                 360                          360                              7.498             0.002
   2620          16403830                                 360                          360                              1.623             0.002
   2621          16403744                                 480                          480                              0.623             0.002
   2622          16403882                                 360                          360                              7.623             0.002
   2623          16403885                                 360                          360                              7.373             0.002
   2624          16403906                                 360                          360                              1.623             0.002
   2625          16403916                                 480                          480                              0.623             0.002
   2626          16403919                                 360                          360                              0.623             0.002
   2627          16403922                                 480                          480                              0.623             0.002
   2628          16403924                                 360                          360                              7.248             0.002
   2629          16405134                                 480                          480                              0.623             0.002
   2630          16405139                                 360                          360                              7.498             0.002
   2631          16405143                                 360                          360                              7.123             0.002
   2632          16405076                                 360                          360                              7.123             0.002
   2633          16405153                                 480                          480                              0.623             0.002
   2634          16405166                                 360                          360                              8.248             0.002
   2635          16405171                                 480                          480                              0.623             0.002
   2636          16405202                                 480                          480                              0.623             0.002
   2637          16405089                                 360                          360                              0.623             0.002
   2638          16406734                                 360                          360                              0.623             0.002
   2639          16406738                                 360                          360                              0.623             0.002
   2640          16418778                                 360                          360                              0.623             0.002
   2641          16418869                                 480                          480                              0.623             0.002
   2642          16418885                                 480                          480                              1.623             0.002
   2643          16419801                                 360                          360                              1.373             0.002
   2644          16419810                                 480                          480                              0.623             0.002
   2645          16419718                                 480                          480                              0.623             0.002
   2646          16419833                                 480                          480                              0.623             0.002
   2647          16419886                                 360                          360                              0.623             0.002
   2648          16419896                                 360                          360                              0.623             0.002
   2649          16419917                                 360                          360                              0.623             0.002
   2650          16422338                                 480                          480                              0.623             0.002
   2651          16422296                                 480                          480                              0.623             0.002
   2652          16422384                                 480                          480                              0.623             0.002
   2653          16564478                                 360                          360                              0.623             0.002
   2654          16564503                                 480                          480                              0.623             0.002
   2655          16564523                                 480                          480                              0.623             0.002
   2656          16564531                                 360                          360                              0.623             0.002
   2657          16564538                                 480                          480                              0.623             0.002
   2658          16567523                                 360                          360                              0.623             0.002
   2659          16562680                                 360                          360                              0.623             0.002
   2660          16562880                                 480                          480                              0.623             0.002
   2661          16562943                                 480                          480                              0.623             0.002
   2662          16562998                                 480                          480                              0.623             0.002
   2663          16563092                                 480                          480                              0.623             0.002
   2664          16563128                                 360                          360                              0.623             0.002
   2665          16563156                                 360                          360                              0.623             0.002
   2666          16563177                                 480                          480                              0.623             0.002
   2667          16562659                                 360                          360                              0.623             0.002
   2668          16562550                                 360                          360                              0.623             0.002
   2669          16562555                                 360                          360                              1.623             0.002
   2670          16562487                                 480                          480                              0.623             0.002
   2671          16550035                                 360                          360                              0.623             0.002
   2672          16550074                                 360                          360                              1.623             0.002
   2673          16550098                                 480                          480                              0.623             0.002
   2674          16550102                                 480                          480                              0.623             0.002
   2675          16550119                                 360                          360                              0.623             0.002
   2676          16551506                                 480                          480                              0.623             0.002
   2677          16551585                                 360                          360                              0.623             0.002
   2678          16551624                                 360                          360                              1.623             0.002
   2679          16551632                                 360                          360                              1.623             0.002
   2680          16551704                                 360                          360                              0.623             0.002
   2681          16551715                                 360                          360                              2.623             0.002
   2682          16551720                                 360                          360                              0.623             0.002
   2683          16551735                                 480                          480                              0.623             0.002
   2684          16551752                                 360                          360                              0.623             0.002
   2685          16551769                                 480                          480                              1.623             0.002
   2686          16551777                                 360                          360                              0.623             0.002
   2687          16551779                                 360                          360                              0.623             0.002
   2688          16551781                                 360                          360                              1.623             0.002
   2689          16551787                                 360                          360                              0.623             0.002
   2690          16551790                                 480                          480                              0.623             0.002
   2691          16551807                                 360                          360                              0.623             0.002
   2692          16549906                                 360                          360                              0.623             0.002
   2693          16562368                                 360                          360                              0.623             0.002
   2694          16562456                                 360                          360                              0.623             0.002
   2695          16549799                                 480                          480                              0.623             0.002
   2696          16549832                                 360                          360                              0.623             0.002
   2697          16549473                                 360                          360                              0.623             0.002
   2698          16549475                                 480                          480                              0.623             0.002
   2699          16549592                                 480                          480                              0.623             0.002
   2700          16546267                                 480                          479                              7.998             0.002
   2701          16546273                                 360                          359                              7.748             0.002
   2702          16330240                                 360                          358                              7.748             0.002
   2703          16330247                                 360                          359                              7.998             0.002
   2704          16330255                                 360                          358                              7.998             0.002
   2705          16330257                                 480                          478                              7.998             0.002
   2706          16330260                                 360                          358                              7.998             0.002
   2707          16330269                                 360                          358                              7.748             0.002
   2708          16330275                                 360                          358                              7.873             0.002
   2709          16546362                                 480                          479                              7.873             0.002
   2710          16545481                                 480                          480                              0.623             0.002
   2711          16545482                                 480                          480                              1.623             0.002
   2712          16545484                                 360                          360                              1.623             0.002
   2713          16545485                                 360                          360                              0.623             0.002
   2714          16545489                                 360                          360                              0.623             0.002
   2715          16546009                                 360                          360                              1.623             0.002
   2716          16546136                                 360                          360                              0.623             0.002
   2717          16546147                                 360                          360                              0.623             0.002
   2718          16549423                                 360                          360                              0.623             0.002
   2719          16546241                                 360                          360                              0.623             0.002
   2720          16546244                                 360                          360                              0.623             0.002
   2721          16545430                                 480                          480                              0.623             0.002
   2722          16545381                                 360                          360                              1.623             0.002
   2723          16329860                                 480                          478                              7.998             0.002
   2724          16326948                                 480                          478                              7.998             0.002
   2725          16326954                                 360                          359                              7.623             0.002
   2726          16329999                                 360                          358                              7.998             0.002
   2727          16330009                                 480                          478                              7.998             0.002
   2728          16397580                                 360                          359                              7.748             0.002
   2729          16397603                                 360                          359                              7.873             0.002
   2730          16400689                                 480                          479                              7.998             0.002
   2731          16400786                                 360                          359                              7.998             0.002
   2732          16400870                                 480                          479                              7.498             0.002
   2733          16400968                                 360                          359                              7.623             0.002
   2734          16401904                                 360                          359                              7.748             0.002
   2735          16401984                                 360                          359                              7.998             0.002
   2736          16402192                                 360                          360                              0.623             0.002
   2737          16402214                                 480                          479                              7.373             0.002
   2738          16402276                                 480                          479                              7.748             0.002
   2739          16402545                                 480                          479                              7.248             0.002
   2740          16402644                                 360                          359                              7.248             0.002
   2741          16402655                                 480                          479                              7.748             0.002
   2742          16402718                                 360                          359                              7.748             0.002
   2743          16402775                                 360                          359                              7.998             0.002
   2744          16402783                                 480                          479                              7.748             0.002
   2745          16404255                                 360                          359                              6.623             0.002
   2746          16404459                                 360                          359                              7.748             0.002
   2747          16404484                                 360                          359                              7.748             0.002
   2748          16404490                                 360                          359                              7.498             0.002
   2749          16404579                                 360                          359                              7.248             0.002
   2750          16405498                                 360                          359                              7.748             0.002
   2751          16405517                                 360                          359                              7.373             0.002
   2752          16405524                                 480                          479                              7.748             0.002
   2753          16405559                                 480                          479                              7.998             0.002
   2754          16405652                                 480                          479                              7.748             0.002
   2755          16405853                                 360                          359                              8.248             0.002
   2756          16406030                                 360                          359                              7.998             0.002
   2757          16406904                                 360                          359                              7.373             0.002
   2758          16407401                                 360                          359                              7.748             0.002
   2759          16397241                                 480                          479                              7.748             0.002
   2760          16397413                                 360                          359                              7.748             0.002
   2761          16388876                                 360                          359                              7.748             0.002
   2762          16389333                                 480                          479                              7.998             0.002
   2763          16389361                                 360                          359                              7.373             0.002
   2764          16389479                                 360                          359                              7.748             0.002
   2765          16389483                                 360                          359                              7.748             0.002
   2766          16390029                                 360                          359                              7.873             0.002
   2767          16390035                                 360                          359                              7.998             0.002
   2768          16387572                                 480                          479                              7.998             0.002
   2769          16387590                                 360                          359                              7.373             0.002
   2770          16387612                                 480                          479                              7.998             0.002
   2771          16390332                                 360                          359                              7.998             0.002
   2772          16390346                                 360                          359                              7.998             0.002
   2773          16390435                                 360                          359                              7.623             0.002
   2774          16390445                                 360                          359                              7.998             0.002
   2775          16390463                                 360                          359                              7.873             0.002
   2776          16390533                                 360                          359                              7.498             0.002
   2777          16392495                                 360                          359                              7.998             0.002
   2778          16383355                                 480                          479                              7.998             0.002
   2779          16384075                                 360                          359                              7.873             0.002
   2780          16384164                                 480                          479                              7.748             0.002
   2781          16384187                                 360                          359                              7.998             0.002
   2782          16384191                                 360                          359                              7.998             0.002
   2783          16384357                                 360                          359                              7.873             0.002
   2784          16384473                                 360                          359                              7.623             0.002
   2785          16384528                                 480                          479                              7.748             0.002
   2786          16387219                                 480                          479                              7.748             0.002
   2787          16387227                                 480                          478                              7.998             0.002
   2788          16383190                                 360                          359                              7.998             0.002
   2789          16383312                                 480                          479                              7.748             0.002
   2790          16383317                                 360                          359                              7.873             0.002
   2791          16383327                                 480                          479                              7.998             0.002
   2792          16383338                                 480                          479                              7.998             0.002
   2793          16387229                                 360                          358                              7.498             0.002
   2794          16387381                                 360                          359                              7.998             0.002
   2795          16387415                                 480                          479                              7.998             0.002
   2796          16358433                                 360                          359                              7.748             0.002
   2797          16358440                                 360                          359                              7.998             0.002
   2798          16360191                                 480                          478                              7.748             0.002
   2799          16361542                                 360                          359                              7.998             0.002
   2800          16366392                                 360                          359                              7.748             0.002
   2801          16371855                                 480                          478                              7.623             0.002
   2802          16372013                                 480                          479                              7.998             0.002
   2803          16372021                                 360                          358                              7.373             0.002
   2804          16372029                                 360                          359                              7.998             0.002
   2805          16372182                                 360                          358                              7.623             0.002
   2806          16376947                                 360                          358                              7.623             0.002
   2807          16330242                                 360                          358                              7.748             0.002
   2808          16332129                                 480                          478                              7.998             0.002
   2809          16335617                                 480                          478                              7.748             0.002
   2810          16339364                                 360                          358                              7.498             0.002
   2811          16343974                                 360                          358                              7.498             0.002
   2812          16344607                                 360                          359                              7.748             0.002
   2813          16344677                                 480                          478                              7.623             0.002
   2814          16345852                                 360                          359                              7.748             0.002
   2815          16346016                                 480                          479                              7.748             0.002
   2816          16346161                                 360                          358                              7.998             0.002
   2817          16346187                                 360                          358                              7.748             0.002
   2818          16347988                                 360                          358                              7.998             0.002
   2819          16301938                                 360                          358                              7.748             0.002
   2820          16308085                                 360                          359                              6.873             0.002
   2821          16314647                                 360                          358                              7.623             0.002
   2822          16206910                                 360                          359                              6.998             0.002
   2823          16208548                                 360                          359                              7.748             0.002
   2824          16210138                                 360                          359                              6.998             0.002
   2825          16221653                                 480                          478                              7.498             0.002
   2826          16570012                                 360                          360                              0.623             0.002
   2827          16570025                                 480                          480                              0.623             0.002
   2828          16571209                                 480                          480                              0.623             0.002
   2829          16571213                                 360                          360                              0.623             0.002
   2830          16571375                                 480                          480                              0.623             0.002
   2831          16571389                                 480                          480                              0.623             0.002
   2832          16571392                                 480                          480                              1.623             0.002
   2833          16571407                                 480                          480                              0.623             0.002
   2834          16571233                                 360                          360                              0.623             0.002
   2835          16574633                                 360                          360                              0.623             0.002
   2836          16574548                                 480                          480                              0.623             0.002
   2837          16574701                                 480                          480                              0.623             0.002
   2838          16585163                                 360                          360                              0.623             0.002
   2839          16585357                                 360                          360                              1.623             0.002
   2840          16585197                                 480                          480                              0.623             0.002
   2841          16564212                                 360                          360                              0.623             0.002
   2842          16564239                                 360                          360                              0.623             0.002
   2843          16590709                                 480                          480                              0.623             0.002
   2844          16599193                                 480                          480                              1.623             0.002
   2845          16564292                                 360                          360                              0.623             0.002
   2846          16564175                                 480                          480                              0.623             0.002
   2847          16567197                                 480                          480                              0.623             0.002
   2848          16568630                                 480                          480                              0.623             0.002
   2849          16568492                                 360                          360                              0.623             0.002
   2850          16568516                                 360                          360                              0.623             0.002
   2851          16569931                                 360                          360                              1.623             0.002
   2852          16569941                                 360                          360                              1.623             0.002
   2853          16569976                                 480                          480                              0.623             0.002
   2854          16360782                                 480                          479                              7.748             0.002
   2855          16360832                                 360                          359                              8.123             0.002
   2856          16365311                                 480                          479                              7.248             0.002
   2857          16365468                                 360                          359                              7.998             0.002
   2858          16365483                                 480                          479                              2.373             0.002
   2859          16365496                                 360                          359                              8.248             0.002
   2860          16367836                                 360                          359                              8.373             0.002
   2861          16367744                                 360                          359                              7.123             0.002
   2862          16367940                                 360                          360                              0.623             0.002
   2863          16367947                                 480                          479                              7.748             0.002
   2864          16367786                                 360                          359                              8.123             0.002
   2865          16371610                                 360                          359                              7.498             0.002
   2866          16371658                                 360                          359                              7.248             0.002
   2867          16371737                                 360                          359                              7.873             0.002
   2868          16374639                                 360                          359                              7.748             0.002
   2869          16374700                                 360                          359                              7.498             0.002
   2870          16376442                                 360                          359                              7.248             0.002
   2871          16376400                                 360                          359                              7.873             0.002
   2872          16376507                                 360                          359                              7.498             0.002
   2873          16376516                                 360                          359                              7.498             0.002
   2874          16376833                                 360                          359                              7.873             0.002
   2875          16376872                                 360                          359                              7.373             0.002
   2876          16376778                                 360                          359                              7.748             0.002
   2877          16382555                                 360                          359                              7.998             0.002
   2878          16382658                                 480                          479                              7.873             0.002
   2879          16382671                                 360                          359                              7.998             0.002
   2880          16383736                                 480                          479                              7.748             0.002
   2881          16383758                                 360                          359                              7.873             0.002
   2882          16383946                                 360                          359                              8.248             0.002
   2883          16386838                                 360                          359                              7.748             0.002
   2884          16388599                                 360                          359                              6.998             0.002
   2885          16388504                                 360                          359                              7.748             0.002
   2886          16343688                                 360                          359                              8.373             0.002
   2887          16389923                                 360                          359                              8.498             0.002
   2888          16389945                                 360                          359                              7.998             0.002
   2889          16392899                                 360                          359                              7.623             0.002
   2890          16392932                                 360                          359                              7.873             0.002
   2891          16392978                                 360                          359                              7.498             0.002
   2892          16345643                                 360                          359                              8.373             0.002
   2893          16345655                                 360                          359                              8.623             0.002
   2894          16345666                                 360                          359                              7.498             0.002
   2895          16345677                                 360                          359                              7.373             0.002
   2896          16345692                                 360                          359                              7.373             0.002
   2897          16345616                                 480                          479                              7.873             0.002
   2898          16345621                                 360                          359                              8.498             0.002
   2899          16347228                                 360                          359                              8.373             0.002
   2900          16347231                                 360                          359                              8.373             0.002
   2901          16347288                                 360                          359                              7.748             0.002
   2902          16349134                                 360                          359                              8.373             0.002
   2903          16349178                                 360                          359                              7.373             0.002
   2904          16349237                                 360                          359                              7.748             0.002
   2905          16357696                                 360                          359                              7.748             0.002
   2906          16395078                                 360                          359                              8.123             0.002
   2907          16395184                                 360                          359                              7.873             0.002
   2908          16357861                                 360                          359                              7.998             0.002
   2909          16357875                                 360                          359                              8.248             0.002
   2910          16357929                                 360                          359                              7.748             0.002
   2911          16359627                                 360                          359                              8.373             0.002
   2912          16359637                                 360                          359                              8.123             0.002
   2913          16359524                                 360                          359                              8.613             0.002
   2914          16359709                                 480                          479                              7.873             0.002
   2915          16359723                                 360                          359                              8.373             0.002
   2916          16360673                                 360                          359                              7.498             0.002
   2917          16360743                                 360                          359                              7.873             0.002
   2918          16206806                                 360                          354                              7.748             0.002
   2919          16305722                                 360                          359                              6.748             0.002
   2920          16305726                                 360                          359                              7.498             0.002
   2921          16305950                                 360                          359                              8.123             0.002
   2922          16305954                                 480                          479                              7.748             0.002
   2923          16316382                                 360                          359                              7.498             0.002
   2924          16318811                                 360                          359                              6.748             0.002
   2925          16318812                                 360                          359                              7.748             0.002
   2926          16318825                                 480                          479                              7.748             0.002
   2927          16318888                                 360                          359                              7.498             0.002
   2928          16318975                                 360                          359                              7.623             0.002
   2929          16318996                                 360                          359                              7.623             0.002
   2930          16321642                                 360                          359                              7.498             0.002
   2931          16321673                                 360                          359                              7.998             0.002
   2932          16321697                                 360                          359                              7.623             0.002
   2933          16321769                                 360                          359                              7.373             0.002
   2934          16323896                                 360                          359                              8.123             0.002
   2935          16327069                                 360                          359                              7.748             0.002
   2936          16329542                                 360                          359                              7.123             0.002
   2937          16329571                                 480                          479                              7.748             0.002
   2938          16331232                                 480                          479                              7.498             0.002
   2939          16331168                                 360                          359                              8.248             0.002
   2940          16194723                                 360                          359                              7.748             0.002
   2941          16339907                                 360                          359                              7.623             0.002
   2942          16340022                                 360                          359                              7.123             0.002
   2943          16342644                                 360                          359                              7.748             0.002
   2944          16342684                                 360                          359                              8.123             0.002
   2945          16342751                                 360                          359                              8.248             0.002
   2946          16342786                                 360                          359                              7.498             0.002
   2947          16392357                                 480                          479                              7.873             0.002
   2948          16392361                                 480                          479                              7.998             0.002
   2949          16394080                                 360                          359                              7.998             0.002
   2950          16134456                                 360                          356                              7.498             0.002
   2951          16228033                                 480                          479                              7.748             0.002





                 LOAN_SEQ        LPMI       MSERV         SERV_FEE                    CURRENT_GROSS_COUPON


--------------------------------------------------------------------------------


      1          16293812         0             0            0.375                                   8.125
      2          16291148         0             0            0.375                                   8.375
      3          16291161         0             0            0.375                                   8.375
      4          16422711         0             0            0.375                                   8.375
      5          16422748         0             0            0.375                                   8.375
      6          16422699         0             0            0.375                                   8.125
      7          16422651         0             0            0.375                                       1
      8          16422669         0             0            0.375                                   7.625
      9          16419540         0             0            0.375                                   8.375
     10          16296307         0             0            0.375                                       1
     11          16297671         0             0            0.375                                       8
     12          16302165         0             0            0.375                                       1
     13          16564426         0             0            0.375                                   8.125
     14          16564512         0             0            0.375                                       1
     15          16551791         0             0            0.375                                       1
     16          16551920         0             0            0.375                                       1
     17          16468554         0             0            0.375                                       8
     18          16422558         0             0            0.375                                     7.5
     19          16420098         0             0            0.375                                   8.125
     20          16420107         0             0            0.375                                       8
     21          16419381         0             0            0.375                                   8.125
     22          16419086         0             0            0.375                                       1
     23          16419107         0             0            0.375                                   8.375
     24          16419162         0             0            0.375                                   8.375
     25          16420687         0             0            0.375                                       1
     26          16372087         0             0            0.375                                   8.375
     27          16420439         0             0            0.375                                       2
     28          16420191         0             0            0.375                                   8.375
     29          16420218         0             0            0.375                                   8.375
     30          16372038         0             0            0.375                                       8
     31          16420301         0             0            0.375                                       1
     32          16372005         0             0            0.375                                   8.125
     33          16420169         0             0            0.375                                       8
     34          16420183         0             0            0.375                                   8.125
     35          16372028         0             0            0.375                                   7.375
     36          16420020         0             0            0.375                                     7.5
     37          16371998         0             0            0.375                                       8
     38          16420094         0             0            0.375                                   8.125
     39          16392598         0             0            0.375                                       8
     40          16392611         0             0            0.375                                   8.375
     41          16371985         0             0            0.375                                   8.125
     42          16392530         0             0            0.375                                   8.125
     43          16392543         0             0            0.375                                   8.125
     44          16392565         0             0            0.375                                   8.375
     45          16392572         0             0            0.375                                     7.5
     46          16392573         0             0            0.375                                   8.375
     47          16392438         0             0            0.375                                   8.125
     48          16392472         0             0            0.375                                    7.75
     49          16392477         0             0            0.375                                   8.375
     50          16329814         0             0            0.375                                   8.375
     51          16326957         0             0            0.375                                   8.125
     52          16229989         0             0            0.375                                    8.75
     53          16229955         0             0            0.375                                    8.25
     54          16229956         0             0            0.375                                    8.75
     55          16227868         0             0            0.375                                     8.5
     56          16358253         0             0            0.375                                   7.875
     57          16544446         0             0            0.375                                       1
     58          16544448         0             0            0.375                                       1
     59          16545022         0             0            0.375                                    7.75
     60          16545062         0             0            0.375                                       1
     61          16545076         0             0            0.375                                       1
     62          16545109         0             0            0.375                                       1
     63          16545116         0             0            0.375                                       1
     64          16545120         0             0            0.375                                       1
     65          16545126         0             0            0.375                                   8.625
     66          16545146         0             0            0.375                                       2
     67          16545148         0             0            0.375                                       1
     68          16545156         0             0            0.375                                   8.375
     69          16545164         0             0            0.375                                       2
     70          16545173         0             0            0.375                                   8.375
     71          16545189         0             0            0.375                                   8.125
     72          16545206         0             0            0.375                                       1
     73          16545291         0             0            0.375                                       1
     74          16544293         0             0            0.375                                       1
     75          16544303         0             0            0.375                                       1
     76          16544340         0             0            0.375                                       1
     77          16544379         0             0            0.375                                       1
     78          16544404         0             0            0.375                                    7.75
     79          16544406         0             0            0.375                                   8.375
     80          16390351         0             0            0.375                                   8.125
     81          16390410         0             0            0.375                                   8.375
     82          16390437         0             0            0.375                                   7.625
     83          16390455         0             0            0.375                                   8.375
     84          16390498         0             0            0.375                                   7.875
     85          16390501         0             0            0.375                                   8.125
     86          16390537         0             0            0.375                                   8.375
     87          16392312         0             0            0.375                                   8.375
     88          16392317         0             0            0.375                                   8.375
     89          16392362         0             0            0.375                                   8.375
     90          16392372         0             0            0.375                                   7.875
     91          16544237         0             0            0.375                                       1
     92          16544117         0             0            0.375                                   8.375
     93          16544127         0             0            0.375                                    8.25
     94          16544135         0             0            0.375                                   7.875
     95          16544805         0             0            0.375                                       1
     96          16544806         0             0            0.375                                    8.75
     97          16544983         0             0            0.375                                       1
     98          16544986         0             0            0.375                                       1
     99          16544922         0             0            0.375                                   7.125
    100          16544923         0             0            0.375                                     7.5
    101          16544941         0             0            0.375                                       1
    102          16544943         0             0            0.375                                       8
    103          16544956         0             0            0.375                                       2
    104          16543609         0             0            0.375                                   7.625
    105          16543620         0             0            0.375                                     7.5
    106          16543633         0             0            0.375                                   7.625
    107          16543637         0             0            0.375                                   7.625
    108          16543638         0             0            0.375                                       9
    109          16543641         0             0            0.375                                       1
    110          16543649         0             0            0.375                                   7.625
    111          16543663         0             0            0.375                                   8.375
    112          16543508         0             0            0.375                                    8.25
    113          16543530         0             0            0.375                                       1
    114          16543694         0             0            0.375                                       8
    115          16544830         0             0            0.375                                       1
    116          16544834         0             0            0.375                                       1
    117          16539909         0             0            0.375                                       1
    118          16539915         0             0            0.375                                       1
    119          16539932         0             0            0.375                                       1
    120          16539848         0             0            0.375                                   8.375
    121          16539943         0             0            0.375                                       1
    122          16539946         0             0            0.375                                    8.75
    123          16539948         0             0            0.375                                       1
    124          16539952         0             0            0.375                                   7.125
    125          16539852         0             0            0.375                                       8
    126          16543555         0             0            0.375                                    6.75
    127          16543556         0             0            0.375                                       1
    128          16543561         0             0            0.375                                       1
    129          16543570         0             0            0.375                                       1
    130          16543600         0             0            0.375                                       1
    131          16543603         0             0            0.375                                   8.125
    132          16539979         0             0            0.375                                   7.625
    133          16540013         0             0            0.375                                       1
    134          16540033         0             0            0.375                                   8.875
    135          16540037         0             0            0.375                                   6.875
    136          16540051         0             0            0.375                                   8.625
    137          16540052         0             0            0.375                                       8
    138          16540071         0             0            0.375                                   7.875
    139          16418901         0             0            0.375                                       8
    140          16418913         0             0            0.375                                       1
    141          16418925         0             0            0.375                                     7.5
    142          16418950         0             0            0.375                                       2
    143          16418960         0             0            0.375                                   8.125
    144          16418964         0             0            0.375                                   8.625
    145          16418966         0             0            0.375                                   8.125
    146          16419775         0             0            0.375                                    8.25
    147          16419792         0             0            0.375                                       1
    148          16419805         0             0            0.375                                    7.75
    149          16419830         0             0            0.375                                    7.75
    150          16419843         0             0            0.375                                    9.25
    151          16419852         0             0            0.375                                       1
    152          16422330         0             0            0.375                                    7.75
    153          16422343         0             0            0.375                                    7.75
    154          16422349         0             0            0.375                                       8
    155          16422352         0             0            0.375                                       1
    156          16422362         0             0            0.375                                       7
    157          16422363         0             0            0.375                                       1
    158          16422385         0             0            0.375                                       1
    159          16422301         0             0            0.375                                       1
    160          16422408         0             0            0.375                                     7.5
    161          16422427         0             0            0.375                                       1
    162          16422305         0             0            0.375                                       1
    163          16422433         0             0            0.375                                       1
    164          16422446         0             0            0.375                                       2
    165          16422455         0             0            0.375                                       8
    166          16422460         0             0            0.375                                       1
    167          16467896         0             0            0.375                                    8.25
    168          16467900         0             0            0.375                                   8.375
    169          16467904         0             0            0.375                                       1
    170          16467932         0             0            0.375                                   8.625
    171          16467934         0             0            0.375                                       1
    172          16467943         0             0            0.375                                   7.375
    173          16467955         0             0            0.375                                     8.5
    174          16467984         0             0            0.375                                       1
    175          16467994         0             0            0.375                                       1
    176          16467999         0             0            0.375                                     7.5
    177          16468023         0             0            0.375                                       8
    178          16467884         0             0            0.375                                   7.875
    179          16401736         0             0            0.375                                   8.125
    180          16401750         0             0            0.375                                       1
    181          16401768         0             0            0.375                                       1
    182          16401769         0             0            0.375                                     8.5
    183          16401779         0             0            0.375                                   7.875
    184          16401793         0             0            0.375                                   8.875
    185          16401801         0             0            0.375                                       8
    186          16401653         0             0            0.375                                       1
    187          16401819         0             0            0.375                                    1.75
    188          16401825         0             0            0.375                                    9.25
    189          16403796         0             0            0.375                                   8.125
    190          16403803         0             0            0.375                                       1
    191          16403815         0             0            0.375                                       1
    192          16403820         0             0            0.375                                     8.5
    193          16403831         0             0            0.375                                       1
    194          16403834         0             0            0.375                                   7.875
    195          16403835         0             0            0.375                                       2
    196          16403836         0             0            0.375                                   7.125
    197          16403840         0             0            0.375                                       1
    198          16403842         0             0            0.375                                       8
    199          16403746         0             0            0.375                                    8.99
    200          16403861         0             0            0.375                                    8.25
    201          16406761         0             0            0.375                                       1
    202          16406762         0             0            0.375                                     8.5
    203          16406786         0             0            0.375                                       1
    204          16418763         0             0            0.375                                       1
    205          16418830         0             0            0.375                                       2
    206          16418834         0             0            0.375                                   7.625
    207          16418835         0             0            0.375                                       1
    208          16418837         0             0            0.375                                       1
    209          16418840         0             0            0.375                                    8.25
    210          16418774         0             0            0.375                                     8.5
    211          16403754         0             0            0.375                                       1
    212          16403765         0             0            0.375                                       2
    213          16403895         0             0            0.375                                   8.375
    214          16403900         0             0            0.375                                       2
    215          16403902         0             0            0.375                                   7.875
    216          16403915         0             0            0.375                                   8.125
    217          16405133         0             0            0.375                                       1
    218          16418848         0             0            0.375                                       8
    219          16418857         0             0            0.375                                   7.875
    220          16418863         0             0            0.375                                     7.5
    221          16418872         0             0            0.375                                   8.125
    222          16418874         0             0            0.375                                       2
    223          16418878         0             0            0.375                                       2
    224          16418891         0             0            0.375                                   8.125
    225          16405144         0             0            0.375                                       1
    226          16405147         0             0            0.375                                       1
    227          16405156         0             0            0.375                                     7.5
    228          16405158         0             0            0.375                                    8.25
    229          16405160         0             0            0.375                                    1.75
    230          16405084         0             0            0.375                                       1
    231          16405168         0             0            0.375                                   8.125
    232          16405184         0             0            0.375                                   8.125
    233          16405188         0             0            0.375                                       1
    234          16405189         0             0            0.375                                    8.25
    235          16405199         0             0            0.375                                       3
    236          16405205         0             0            0.375                                   8.375
    237          16405212         0             0            0.375                                       1
    238          16405225         0             0            0.375                                     8.5
    239          16405233         0             0            0.375                                   7.625
    240          16405263         0             0            0.375                                       1
    241          16405267         0             0            0.375                                   8.375
    242          16405270         0             0            0.375                                       2
    243          16405280         0             0            0.375                                       2
    244          16405300         0             0            0.375                                       1
    245          16405303         0             0            0.375                                       1
    246          16406663         0             0            0.375                                       8
    247          16406667         0             0            0.375                                       1
    248          16406678         0             0            0.375                                       1
    249          16406615         0             0            0.375                                       1
    250          16406618         0             0            0.375                                       1
    251          16406692         0             0            0.375                                       1
    252          16406699         0             0            0.375                                       2
    253          16406702         0             0            0.375                                   8.125
    254          16406708         0             0            0.375                                       8
    255          16406718         0             0            0.375                                    8.25
    256          16406724         0             0            0.375                                       1
    257          16406726         0             0            0.375                                    7.75
    258          16406741         0             0            0.375                                   7.625
    259          16406751         0             0            0.375                                   7.875
    260          16540887         0             0            0.375                                       2
    261          16540893         0             0            0.375                                       1
    262          16323564         0             0            0.375                                   8.375
    263          16401690         0             0            0.375                                     7.5
    264          16401699         0             0            0.375                                       1
    265          16401700         0             0            0.375                                   7.125
    266          16401701         0             0            0.375                                   7.875
    267          16401702         0             0            0.375                                   8.375
    268          16401707         0             0            0.375                                       1
    269          16401718         0             0            0.375                                       1
    270          16401625         0             0            0.375                                   7.875
    271          16401730         0             0            0.375                                       1
    272          16400355         0             0            0.375                                   8.125
    273          16400358         0             0            0.375                                   8.375
    274          16400361         0             0            0.375                                   7.875
    275          16401679         0             0            0.375                                       1
    276          16401680         0             0            0.375                                    7.75
    277          16401681         0             0            0.375                                   8.125
    278          16401683         0             0            0.375                                    8.25
    279          16392915         0             0            0.375                                     7.5
    280          16392918         0             0            0.375                                   8.625
    281          16392930         0             0            0.375                                     8.5
    282          16392934         0             0            0.375                                   8.125
    283          16392938         0             0            0.375                                    8.25
    284          16392941         0             0            0.375                                    7.75
    285          16392942         0             0            0.375                                    7.75
    286          16392944         0             0            0.375                                    8.25
    287          16392954         0             0            0.375                                     7.5
    288          16392862         0             0            0.375                                       1
    289          16392955         0             0            0.375                                     7.5
    290          16392957         0             0            0.375                                       1
    291          16392980         0             0            0.375                                     8.5
    292          16392982         0             0            0.375                                   6.875
    293          16392983         0             0            0.375                                   8.375
    294          16392991         0             0            0.375                                    8.25
    295          16392993         0             0            0.375                                    8.25
    296          16394487         0             0            0.375                                       9
    297          16394493         0             0            0.375                                   7.875
    298          16394494         0             0            0.375                                    8.25
    299          16394497         0             0            0.375                                     7.5
    300          16394501         0             0            0.375                                       1
    301          16394508         0             0            0.375                                    7.75
    302          16394512         0             0            0.375                                   7.625
    303          16394516         0             0            0.375                                   7.625
    304          16394518         0             0            0.375                                     8.5
    305          16394520         0             0            0.375                                   8.125
    306          16394326         0             0            0.375                                   8.125
    307          16395027         0             0            0.375                                     8.5
    308          16394302         0             0            0.375                                       1
    309          16394304         0             0            0.375                                   7.875
    310          16394544         0             0            0.375                                       8
    311          16394345         0             0            0.375                                   7.125
    312          16394557         0             0            0.375                                   7.875
    313          16394355         0             0            0.375                                   8.125
    314          16395028         0             0            0.375                                       8
    315          16395071         0             0            0.375                                       1
    316          16395073         0             0            0.375                                   7.375
    317          16395076         0             0            0.375                                   7.375
    318          16395097         0             0            0.375                                    8.25
    319          16395100         0             0            0.375                                   7.875
    320          16395106         0             0            0.375                                       1
    321          16395111         0             0            0.375                                       1
    322          16395117         0             0            0.375                                       1
    323          16395124         0             0            0.375                                       1
    324          16400277         0             0            0.375                                       1
    325          16400279         0             0            0.375                                    8.25
    326          16400282         0             0            0.375                                   7.875
    327          16400295         0             0            0.375                                     8.5
    328          16400309         0             0            0.375                                    1.75
    329          16400317         0             0            0.375                                    8.25
    330          16400322         0             0            0.375                                     8.5
    331          16400327         0             0            0.375                                   8.125
    332          16400333         0             0            0.375                                       2
    333          16400338         0             0            0.375                                    8.25
    334          16400136         0             0            0.375                                    8.25
    335          16395127         0             0            0.375                                   7.875
    336          16395137         0             0            0.375                                   8.125
    337          16395146         0             0            0.375                                       1
    338          16395152         0             0            0.375                                    8.25
    339          16395158         0             0            0.375                                   7.625
    340          16395163         0             0            0.375                                    8.25
    341          16395047         0             0            0.375                                    8.75
    342          16395167         0             0            0.375                                   8.375
    343          16395049         0             0            0.375                                    8.75
    344          16395171         0             0            0.375                                       8
    345          16395173         0             0            0.375                                     7.5
    346          16395178         0             0            0.375                                   8.625
    347          16395182         0             0            0.375                                   7.625
    348          16395186         0             0            0.375                                    7.25
    349          16395190         0             0            0.375                                     8.5
    350          16395196         0             0            0.375                                       8
    351          16396954         0             0            0.375                                     7.5
    352          16396967         0             0            0.375                                       1
    353          16396969         0             0            0.375                                   7.625
    354          16396970         0             0            0.375                                   7.875
    355          16396972         0             0            0.375                                       1
    356          16396974         0             0            0.375                                     7.5
    357          16396976         0             0            0.375                                   7.875
    358          16396917         0             0            0.375                                    8.25
    359          16396992         0             0            0.375                                    7.75
    360          16396995         0             0            0.375                                   8.625
    361          16397000         0             0            0.375                                       9
    362          16397009         0             0            0.375                                       1
    363          16397015         0             0            0.375                                   7.875
    364          16397017         0             0            0.375                                   8.375
    365          16397018         0             0            0.375                                       2
    366          16397024         0             0            0.375                                       1
    367          16397029         0             0            0.375                                     7.5
    368          16397031         0             0            0.375                                       8
    369          16396935         0             0            0.375                                   7.375
    370          16397035         0             0            0.375                                     8.5
    371          16397051         0             0            0.375                                       1
    372          16400172         0             0            0.375                                       1
    373          16400176         0             0            0.375                                    8.75
    374          16400180         0             0            0.375                                   7.875
    375          16400192         0             0            0.375                                    8.25
    376          16400209         0             0            0.375                                   8.625
    377          16400217         0             0            0.375                                   8.375
    378          16400219         0             0            0.375                                       1
    379          16400226         0             0            0.375                                    8.25
    380          16400233         0             0            0.375                                   8.625
    381          16400236         0             0            0.375                                       8
    382          16400237         0             0            0.375                                       1
    383          16400242         0             0            0.375                                       8
    384          16400247         0             0            0.375                                       1
    385          16400107         0             0            0.375                                   8.625
    386          16400250         0             0            0.375                                    8.25
    387          16400256         0             0            0.375                                    7.75
    388          16400267         0             0            0.375                                     7.5
    389          16400273         0             0            0.375                                       8
    390          16389880         0             0            0.375                                       1
    391          16389883         0             0            0.375                                       1
    392          16389884         0             0            0.375                                    8.25
    393          16389895         0             0            0.375                                       8
    394          16389899         0             0            0.375                                    8.25
    395          16389905         0             0            0.375                                   7.125
    396          16389907         0             0            0.375                                       1
    397          16389917         0             0            0.375                                       1
    398          16376404         0             0            0.375                                    8.25
    399          16376468         0             0            0.375                                    8.25
    400          16376470         0             0            0.375                                   7.375
    401          16376471         0             0            0.375                                   8.125
    402          16376498         0             0            0.375                                     8.5
    403          16376501         0             0            0.375                                   8.125
    404          16376503         0             0            0.375                                     8.5
    405          16376520         0             0            0.375                                       8
    406          16376790         0             0            0.375                                   8.125
    407          16376798         0             0            0.375                                   8.125
    408          16376799         0             0            0.375                                    7.75
    409          16376804         0             0            0.375                                    7.75
    410          16376808         0             0            0.375                                   8.125
    411          16376812         0             0            0.375                                       8
    412          16376813         0             0            0.375                                   8.125
    413          16376814         0             0            0.375                                    8.25
    414          16376817         0             0            0.375                                   7.875
    415          16376819         0             0            0.375                                    8.75
    416          16376821         0             0            0.375                                       1
    417          16376824         0             0            0.375                                       8
    418          16376826         0             0            0.375                                    7.75
    419          16376829         0             0            0.375                                   8.125
    420          16376832         0             0            0.375                                   8.625
    421          16376835         0             0            0.375                                       8
    422          16376839         0             0            0.375                                     7.5
    423          16376840         0             0            0.375                                   8.625
    424          16376845         0             0            0.375                                       1
    425          16376848         0             0            0.375                                    7.75
    426          16376851         0             0            0.375                                       2
    427          16376857         0             0            0.375                                    8.75
    428          16376859         0             0            0.375                                   7.875
    429          16376875         0             0            0.375                                   8.125
    430          16376880         0             0            0.375                                       1
    431          16376881         0             0            0.375                                   8.625
    432          16376766         0             0            0.375                                    8.25
    433          16376883         0             0            0.375                                   8.125
    434          16376886         0             0            0.375                                   8.875
    435          16376896         0             0            0.375                                   7.875
    436          16376902         0             0            0.375                                       1
    437          16376904         0             0            0.375                                   7.875
    438          16376905         0             0            0.375                                    7.75
    439          16376788         0             0            0.375                                    7.99
    440          16376909         0             0            0.375                                   6.875
    441          16376912         0             0            0.375                                    8.25
    442          16377576         0             0            0.375                                   8.125
    443          16377937         0             0            0.375                                    8.25
    444          16377938         0             0            0.375                                     7.5
    445          16377941         0             0            0.375                                       1
    446          16377952         0             0            0.375                                    7.25
    447          16377903         0             0            0.375                                    8.75
    448          16377960         0             0            0.375                                       8
    449          16377964         0             0            0.375                                     1.5
    450          16377967         0             0            0.375                                    8.25
    451          16377971         0             0            0.375                                       7
    452          16377982         0             0            0.375                                   7.625
    453          16377989         0             0            0.375                                   8.375
    454          16377993         0             0            0.375                                   8.875
    455          16377998         0             0            0.375                                   8.125
    456          16377999         0             0            0.375                                    8.25
    457          16378001         0             0            0.375                                    7.75
    458          16378007         0             0            0.375                                       1
    459          16378009         0             0            0.375                                    8.75
    460          16378011         0             0            0.375                                   7.875
    461          16378014         0             0            0.375                                    8.25
    462          16378022         0             0            0.375                                   7.875
    463          16378029         0             0            0.375                                       8
    464          16378041         0             0            0.375                                    8.25
    465          16378054         0             0            0.375                                   7.875
    466          16377934         0             0            0.375                                    8.75
    467          16382515         0             0            0.375                                   7.375
    468          16382560         0             0            0.375                                   7.875
    469          16382561         0             0            0.375                                   7.625
    470          16382563         0             0            0.375                                   7.625
    471          16382568         0             0            0.375                                   7.875
    472          16382571         0             0            0.375                                   7.625
    473          16382575         0             0            0.375                                   8.125
    474          16382591         0             0            0.375                                    7.75
    475          16382598         0             0            0.375                                   8.625
    476          16382601         0             0            0.375                                   8.625
    477          16382604         0             0            0.375                                   7.875
    478          16382605         0             0            0.375                                       1
    479          16382611         0             0            0.375                                   8.625
    480          16382527         0             0            0.375                                       1
    481          16382621         0             0            0.375                                    8.75
    482          16382628         0             0            0.375                                   8.375
    483          16382663         0             0            0.375                                   8.875
    484          16382664         0             0            0.375                                   8.875
    485          16382689         0             0            0.375                                    7.75
    486          16382691         0             0            0.375                                       1
    487          16382698         0             0            0.375                                       1
    488          16382699         0             0            0.375                                    8.25
    489          16382701         0             0            0.375                                   8.125
    490          16382703         0             0            0.375                                   8.375
    491          16382706         0             0            0.375                                       8
    492          16382712         0             0            0.375                                    8.25
    493          16382714         0             0            0.375                                     8.5
    494          16383792         0             0            0.375                                    1.75
    495          16383793         0             0            0.375                                   7.625
    496          16383802         0             0            0.375                                    7.75
    497          16383803         0             0            0.375                                   7.625
    498          16383741         0             0            0.375                                    8.25
    499          16383804         0             0            0.375                                       8
    500          16383805         0             0            0.375                                   8.875
    501          16383815         0             0            0.375                                   7.625
    502          16383817         0             0            0.375                                   8.125
    503          16383743         0             0            0.375                                   8.875
    504          16383744         0             0            0.375                                   8.375
    505          16383835         0             0            0.375                                    7.25
    506          16383837         0             0            0.375                                   8.875
    507          16383842         0             0            0.375                                   8.125
    508          16383848         0             0            0.375                                   8.125
    509          16383854         0             0            0.375                                   8.625
    510          16383859         0             0            0.375                                   8.375
    511          16383757         0             0            0.375                                   8.125
    512          16383874         0             0            0.375                                       8
    513          16383875         0             0            0.375                                    7.75
    514          16383891         0             0            0.375                                   8.375
    515          16383900         0             0            0.375                                    8.25
    516          16383904         0             0            0.375                                       1
    517          16383909         0             0            0.375                                       8
    518          16383915         0             0            0.375                                    7.25
    519          16383916         0             0            0.375                                   8.375
    520          16383919         0             0            0.375                                       8
    521          16383921         0             0            0.375                                       8
    522          16383924         0             0            0.375                                    8.25
    523          16383928         0             0            0.375                                   8.125
    524          16383930         0             0            0.375                                       8
    525          16383937         0             0            0.375                                   7.875
    526          16383942         0             0            0.375                                    7.75
    527          16383944         0             0            0.375                                   7.875
    528          16383783         0             0            0.375                                    8.25
    529          16383948         0             0            0.375                                       1
    530          16386836         0             0            0.375                                       1
    531          16386884         0             0            0.375                                       8
    532          16386885         0             0            0.375                                   7.625
    533          16386886         0             0            0.375                                   7.625
    534          16386891         0             0            0.375                                   7.625
    535          16386840         0             0            0.375                                   7.875
    536          16386897         0             0            0.375                                   7.875
    537          16386901         0             0            0.375                                    1.75
    538          16386903         0             0            0.375                                    8.75
    539          16386904         0             0            0.375                                     7.5
    540          16386910         0             0            0.375                                       8
    541          16386922         0             0            0.375                                    8.25
    542          16386933         0             0            0.375                                   8.375
    543          16386935         0             0            0.375                                   8.375
    544          16386942         0             0            0.375                                    7.25
    545          16386948         0             0            0.375                                   8.875
    546          16386949         0             0            0.375                                    8.25
    547          16386973         0             0            0.375                                     7.5
    548          16386864         0             0            0.375                                     8.5
    549          16386990         0             0            0.375                                       8
    550          16386991         0             0            0.375                                     7.5
    551          16386993         0             0            0.375                                   7.875
    552          16386997         0             0            0.375                                       1
    553          16387002         0             0            0.375                                   7.875
    554          16387011         0             0            0.375                                   8.125
    555          16387012         0             0            0.375                                     8.5
    556          16387016         0             0            0.375                                     8.5
    557          16387018         0             0            0.375                                   8.875
    558          16387020         0             0            0.375                                    8.25
    559          16387026         0             0            0.375                                   8.125
    560          16387032         0             0            0.375                                   8.875
    561          16389925         0             0            0.375                                   7.625
    562          16389788         0             0            0.375                                   8.125
    563          16389929         0             0            0.375                                     8.5
    564          16389932         0             0            0.375                                     7.5
    565          16389937         0             0            0.375                                     8.5
    566          16389943         0             0            0.375                                   8.125
    567          16389948         0             0            0.375                                     8.5
    568          16392902         0             0            0.375                                   7.875
    569          16392903         0             0            0.375                                   7.875
    570          16388536         0             0            0.375                                   8.125
    571          16388537         0             0            0.375                                       7
    572          16388541         0             0            0.375                                       1
    573          16388544         0             0            0.375                                       1
    574          16388553         0             0            0.375                                   8.125
    575          16388557         0             0            0.375                                    8.25
    576          16388564         0             0            0.375                                       1
    577          16388571         0             0            0.375                                   8.125
    578          16388576         0             0            0.375                                     7.5
    579          16388587         0             0            0.375                                    8.25
    580          16388591         0             0            0.375                                   7.875
    581          16388592         0             0            0.375                                       1
    582          16388597         0             0            0.375                                     8.5
    583          16388605         0             0            0.375                                     8.5
    584          16388608         0             0            0.375                                     8.5
    585          16388497         0             0            0.375                                    8.25
    586          16388620         0             0            0.375                                    8.25
    587          16388499         0             0            0.375                                       1
    588          16388505         0             0            0.375                                   7.875
    589          16388641         0             0            0.375                                    8.25
    590          16388513         0             0            0.375                                    8.25
    591          16388652         0             0            0.375                                    8.75
    592          16388661         0             0            0.375                                       1
    593          16388662         0             0            0.375                                   8.625
    594          16388667         0             0            0.375                                     8.5
    595          16389745         0             0            0.375                                   8.125
    596          16389806         0             0            0.375                                     8.5
    597          16389748         0             0            0.375                                       1
    598          16389810         0             0            0.375                                       8
    599          16389811         0             0            0.375                                       8
    600          16389812         0             0            0.375                                    7.75
    601          16389813         0             0            0.375                                    1.75
    602          16389816         0             0            0.375                                   8.375
    603          16389821         0             0            0.375                                     8.5
    604          16389825         0             0            0.375                                   8.125
    605          16389829         0             0            0.375                                   7.875
    606          16389831         0             0            0.375                                       1
    607          16389750         0             0            0.375                                       8
    608          16389840         0             0            0.375                                   8.125
    609          16389850         0             0            0.375                                    7.75
    610          16389851         0             0            0.375                                       8
    611          16389762         0             0            0.375                                       1
    612          16389860         0             0            0.375                                   8.375
    613          16389864         0             0            0.375                                   8.125
    614          16389865         0             0            0.375                                   7.875
    615          16389866         0             0            0.375                                       1
    616          16376448         0             0            0.375                                   8.625
    617          16376455         0             0            0.375                                    7.75
    618          16376424         0             0            0.375                                       8
    619          16376390         0             0            0.375                                   8.125
    620          16376431         0             0            0.375                                   8.125
    621          16376433         0             0            0.375                                     8.5
    622          16376437         0             0            0.375                                    7.75
    623          16376439         0             0            0.375                                   8.375
    624          16371696         0             0            0.375                                     8.5
    625          16371704         0             0            0.375                                     8.5
    626          16371712         0             0            0.375                                    8.75
    627          16371625         0             0            0.375                                       1
    628          16371626         0             0            0.375                                    8.25
    629          16371719         0             0            0.375                                    8.25
    630          16371727         0             0            0.375                                       8
    631          16371733         0             0            0.375                                   8.875
    632          16371740         0             0            0.375                                     8.5
    633          16371743         0             0            0.375                                    8.25
    634          16371746         0             0            0.375                                    7.75
    635          16371750         0             0            0.375                                    8.75
    636          16371757         0             0            0.375                                       1
    637          16371770         0             0            0.375                                     8.5
    638          16374628         0             0            0.375                                   8.875
    639          16374629         0             0            0.375                                     8.5
    640          16374598         0             0            0.375                                    8.25
    641          16374651         0             0            0.375                                       1
    642          16374657         0             0            0.375                                   8.375
    643          16374661         0             0            0.375                                   8.375
    644          16365314         0             0            0.375                                   8.125
    645          16365391         0             0            0.375                                   8.125
    646          16365394         0             0            0.375                                       8
    647          16365399         0             0            0.375                                   8.125
    648          16365403         0             0            0.375                                   7.125
    649          16365318         0             0            0.375                                   8.625
    650          16365408         0             0            0.375                                    7.75
    651          16365410         0             0            0.375                                   8.125
    652          16365421         0             0            0.375                                    7.75
    653          16365435         0             0            0.375                                     8.5
    654          16365439         0             0            0.375                                    7.75
    655          16374669         0             0            0.375                                   8.125
    656          16374672         0             0            0.375                                     7.5
    657          16374680         0             0            0.375                                   8.875
    658          16374685         0             0            0.375                                     7.5
    659          16374686         0             0            0.375                                   8.125
    660          16374687         0             0            0.375                                   8.125
    661          16374701         0             0            0.375                                       8
    662          16374706         0             0            0.375                                   7.625
    663          16374617         0             0            0.375                                    8.75
    664          16374715         0             0            0.375                                       8
    665          16374718         0             0            0.375                                    8.25
    666          16374725         0             0            0.375                                   8.125
    667          16374623         0             0            0.375                                   7.625
    668          16374732         0             0            0.375                                   7.875
    669          16365441         0             0            0.375                                   7.875
    670          16365442         0             0            0.375                                   7.625
    671          16365447         0             0            0.375                                    8.25
    672          16365448         0             0            0.375                                   8.125
    673          16365458         0             0            0.375                                       1
    674          16365462         0             0            0.375                                    7.75
    675          16365467         0             0            0.375                                       1
    676          16365479         0             0            0.375                                       8
    677          16365488         0             0            0.375                                       8
    678          16365500         0             0            0.375                                    8.25
    679          16365507         0             0            0.375                                   8.375
    680          16367802         0             0            0.375                                   8.125
    681          16367803         0             0            0.375                                   8.375
    682          16367809         0             0            0.375                                       8
    683          16367812         0             0            0.375                                     8.5
    684          16367733         0             0            0.375                                   8.125
    685          16367815         0             0            0.375                                   8.125
    686          16367816         0             0            0.375                                   8.125
    687          16367817         0             0            0.375                                    8.25
    688          16367818         0             0            0.375                                   8.125
    689          16367834         0             0            0.375                                   8.625
    690          16367837         0             0            0.375                                   8.125
    691          16367846         0             0            0.375                                    8.75
    692          16367859         0             0            0.375                                       8
    693          16367868         0             0            0.375                                       8
    694          16367874         0             0            0.375                                       1
    695          16367892         0             0            0.375                                   8.125
    696          16367894         0             0            0.375                                   8.375
    697          16367899         0             0            0.375                                     7.5
    698          16367912         0             0            0.375                                   8.125
    699          16367920         0             0            0.375                                       8
    700          16367924         0             0            0.375                                   8.125
    701          16367927         0             0            0.375                                       9
    702          16367951         0             0            0.375                                    8.25
    703          16367952         0             0            0.375                                   8.125
    704          16367963         0             0            0.375                                       8
    705          16367968         0             0            0.375                                    7.75
    706          16367971         0             0            0.375                                   7.875
    707          16367780         0             0            0.375                                     8.5
    708          16367974         0             0            0.375                                       8
    709          16367790         0             0            0.375                                    8.25
    710          16367794         0             0            0.375                                    8.25
    711          16367978         0             0            0.375                                    8.25
    712          16371640         0             0            0.375                                     8.5
    713          16371641         0             0            0.375                                   8.875
    714          16371642         0             0            0.375                                     7.5
    715          16371607         0             0            0.375                                   7.625
    716          16371646         0             0            0.375                                    8.25
    717          16371647         0             0            0.375                                   8.125
    718          16371668         0             0            0.375                                   8.125
    719          16371670         0             0            0.375                                   8.375
    720          16371673         0             0            0.375                                       8
    721          16371674         0             0            0.375                                   7.625
    722          16371678         0             0            0.375                                    8.25
    723          16371681         0             0            0.375                                    8.75
    724          16371687         0             0            0.375                                    8.25
    725          16360735         0             0            0.375                                   7.625
    726          16360672         0             0            0.375                                     7.5
    727          16360738         0             0            0.375                                   7.625
    728          16360745         0             0            0.375                                   8.875
    729          16360749         0             0            0.375                                   7.875
    730          16360750         0             0            0.375                                   7.875
    731          16360766         0             0            0.375                                   7.875
    732          16360773         0             0            0.375                                    8.25
    733          16360781         0             0            0.375                                    7.75
    734          16360784         0             0            0.375                                   7.875
    735          16360787         0             0            0.375                                   8.125
    736          16360799         0             0            0.375                                    8.75
    737          16360801         0             0            0.375                                       8
    738          16360808         0             0            0.375                                   8.875
    739          16360814         0             0            0.375                                    7.75
    740          16360819         0             0            0.375                                     8.5
    741          16360821         0             0            0.375                                    8.25
    742          16360823         0             0            0.375                                   7.875
    743          16365336         0             0            0.375                                    8.25
    744          16365306         0             0            0.375                                       8
    745          16365338         0             0            0.375                                   8.875
    746          16365339         0             0            0.375                                       9
    747          16365348         0             0            0.375                                   8.125
    748          16365351         0             0            0.375                                    7.75
    749          16365354         0             0            0.375                                   8.125
    750          16365356         0             0            0.375                                    7.75
    751          16365364         0             0            0.375                                    8.25
    752          16365369         0             0            0.375                                   8.125
    753          16365384         0             0            0.375                                    8.25
    754          16360825         0             0            0.375                                    8.75
    755          16360707         0             0            0.375                                   8.125
    756          16360847         0             0            0.375                                       8
    757          16360851         0             0            0.375                                    8.75
    758          16360861         0             0            0.375                                     8.5
    759          16360867         0             0            0.375                                    7.75
    760          16359629         0             0            0.375                                    7.25
    761          16359630         0             0            0.375                                    8.75
    762          16359515         0             0            0.375                                       1
    763          16359632         0             0            0.375                                    8.75
    764          16359634         0             0            0.375                                   8.625
    765          16359643         0             0            0.375                                   8.125
    766          16359648         0             0            0.375                                   8.125
    767          16359657         0             0            0.375                                   8.125
    768          16359658         0             0            0.375                                     8.5
    769          16359684         0             0            0.375                                    7.25
    770          16359692         0             0            0.375                                    8.25
    771          16359701         0             0            0.375                                    7.75
    772          16359704         0             0            0.375                                   8.125
    773          16359706         0             0            0.375                                   8.125
    774          16359712         0             0            0.375                                   8.125
    775          16359717         0             0            0.375                                   7.375
    776          16359555         0             0            0.375                                    8.25
    777          16359558         0             0            0.375                                   7.625
    778          16359726         0             0            0.375                                    7.75
    779          16359561         0             0            0.375                                    8.25
    780          16359576         0             0            0.375                                   8.125
    781          16359579         0             0            0.375                                     8.5
    782          16359749         0             0            0.375                                    8.25
    783          16359754         0             0            0.375                                       1
    784          16359755         0             0            0.375                                     8.5
    785          16359587         0             0            0.375                                    8.75
    786          16359760         0             0            0.375                                   7.625
    787          16359763         0             0            0.375                                    8.75
    788          16359768         0             0            0.375                                    8.25
    789          16359592         0             0            0.375                                    8.75
    790          16359772         0             0            0.375                                    8.75
    791          16359778         0             0            0.375                                    8.75
    792          16359781         0             0            0.375                                       1
    793          16359784         0             0            0.375                                    8.75
    794          16359787         0             0            0.375                                    8.75
    795          16359788         0             0            0.375                                    8.75
    796          16360717         0             0            0.375                                    8.25
    797          16360662         0             0            0.375                                   8.125
    798          16360721         0             0            0.375                                   7.625
    799          16357894         0             0            0.375                                   8.125
    800          16357897         0             0            0.375                                   7.875
    801          16357899         0             0            0.375                                    7.75
    802          16357904         0             0            0.375                                    7.75
    803          16357745         0             0            0.375                                   7.625
    804          16357746         0             0            0.375                                    8.75
    805          16357909         0             0            0.375                                    7.25
    806          16357910         0             0            0.375                                    8.75
    807          16357916         0             0            0.375                                    8.75
    808          16357920         0             0            0.375                                    8.25
    809          16357925         0             0            0.375                                    8.75
    810          16357930         0             0            0.375                                    8.25
    811          16357932         0             0            0.375                                    8.75
    812          16357755         0             0            0.375                                   8.125
    813          16357947         0             0            0.375                                   7.875
    814          16357763         0             0            0.375                                    7.99
    815          16357950         0             0            0.375                                    7.75
    816          16357961         0             0            0.375                                    8.75
    817          16359599         0             0            0.375                                       8
    818          16359610         0             0            0.375                                   8.125
    819          16359618         0             0            0.375                                       8
    820          16359619         0             0            0.375                                    8.25
    821          16359620         0             0            0.375                                    8.75
    822          16359623         0             0            0.375                                       8
    823          16359625         0             0            0.375                                       8
    824          16349211         0             0            0.375                                    8.75
    825          16349219         0             0            0.375                                    7.75
    826          16349055         0             0            0.375                                   8.125
    827          16349236         0             0            0.375                                   8.125
    828          16349241         0             0            0.375                                    8.75
    829          16349242         0             0            0.375                                   7.875
    830          16357772         0             0            0.375                                   7.625
    831          16357773         0             0            0.375                                   7.375
    832          16357690         0             0            0.375                                   8.125
    833          16357779         0             0            0.375                                   7.375
    834          16357780         0             0            0.375                                    7.75
    835          16357691         0             0            0.375                                   8.125
    836          16357791         0             0            0.375                                     7.5
    837          16357695         0             0            0.375                                    8.75
    838          16357801         0             0            0.375                                       8
    839          16357807         0             0            0.375                                    8.75
    840          16357808         0             0            0.375                                    8.75
    841          16357812         0             0            0.375                                    8.75
    842          16357705         0             0            0.375                                    7.75
    843          16357821         0             0            0.375                                   8.125
    844          16357822         0             0            0.375                                    8.25
    845          16357706         0             0            0.375                                   7.375
    846          16357825         0             0            0.375                                     7.5
    847          16357826         0             0            0.375                                       8
    848          16357832         0             0            0.375                                     8.5
    849          16357841         0             0            0.375                                   8.125
    850          16357712         0             0            0.375                                    8.25
    851          16357846         0             0            0.375                                    8.75
    852          16357849         0             0            0.375                                    8.75
    853          16357853         0             0            0.375                                   7.875
    854          16357856         0             0            0.375                                   7.875
    855          16357858         0             0            0.375                                   8.375
    856          16357720         0             0            0.375                                    8.75
    857          16357730         0             0            0.375                                    8.75
    858          16357870         0             0            0.375                                       8
    859          16357871         0             0            0.375                                   8.375
    860          16357879         0             0            0.375                                   8.375
    861          16357883         0             0            0.375                                   8.875
    862          16357888         0             0            0.375                                   8.375
    863          16349069         0             0            0.375                                     7.5
    864          16349072         0             0            0.375                                   7.875
    865          16349078         0             0            0.375                                   7.625
    866          16349082         0             0            0.375                                    8.25
    867          16349083         0             0            0.375                                     8.5
    868          16349100         0             0            0.375                                    8.25
    869          16349020         0             0            0.375                                   7.875
    870          16349105         0             0            0.375                                   8.375
    871          16349109         0             0            0.375                                   8.125
    872          16349110         0             0            0.375                                   7.375
    873          16349117         0             0            0.375                                    8.75
    874          16349122         0             0            0.375                                    8.25
    875          16349127         0             0            0.375                                   7.875
    876          16349137         0             0            0.375                                    7.75
    877          16349139         0             0            0.375                                       7
    878          16349146         0             0            0.375                                       8
    879          16349153         0             0            0.375                                       1
    880          16349032         0             0            0.375                                    7.75
    881          16349180         0             0            0.375                                    8.25
    882          16349183         0             0            0.375                                     7.5
    883          16349038         0             0            0.375                                   8.125
    884          16349191         0             0            0.375                                   8.125
    885          16349197         0             0            0.375                                    8.25
    886          16349199         0             0            0.375                                    8.25
    887          16349043         0             0            0.375                                   8.125
    888          16349047         0             0            0.375                                   7.625
    889          16225697         0             0            0.375                                   8.125
    890          16318217         0             0            0.375                                   8.375
    891          16222816         0             0            0.375                                       8
    892          16314629         0             0            0.375                                       8
    893          16221863         0             0            0.375                                     8.5
    894          16306771         0             0            0.375                                   8.375
    895          16198661         0             0            0.375                                     8.5
    896          16196019         0             0            0.375                                   7.875
    897          16188372         0             0            0.375                                   7.875
    898          16184625         0             0            0.375                                   8.125
    899          16175886         0             0            0.375                                    7.75
    900          16168671         0             0            0.375                                    7.75
    901          16171520         0             0            0.375                                   8.875
    902          16165162         0             0            0.375                                   7.625
    903          16163595         0             0            0.375                                   8.125
    904          16159945         0             0            0.375                                     8.5
    905          16347196         0             0            0.375                                   7.875
    906          16347200         0             0            0.375                                    8.75
    907          16347205         0             0            0.375                                   7.875
    908          16347213         0             0            0.375                                   7.625
    909          16347216         0             0            0.375                                     8.5
    910          16347222         0             0            0.375                                   7.375
    911          16347150         0             0            0.375                                   7.375
    912          16347151         0             0            0.375                                   8.125
    913          16347173         0             0            0.375                                    8.25
    914          16347306         0             0            0.375                                     7.5
    915          16347309         0             0            0.375                                    8.75
    916          16347312         0             0            0.375                                   7.875
    917          16347314         0             0            0.375                                   8.375
    918          16347315         0             0            0.375                                   8.375
    919          16347176         0             0            0.375                                    8.25
    920          16347325         0             0            0.375                                     8.5
    921          16347330         0             0            0.375                                   8.375
    922          16349059         0             0            0.375                                    7.75
    923          16349062         0             0            0.375                                   7.875
    924          16349064         0             0            0.375                                   8.125
    925          16349067         0             0            0.375                                     7.5
    926          16347247         0             0            0.375                                   7.625
    927          16347248         0             0            0.375                                   8.625
    928          16347250         0             0            0.375                                   7.875
    929          16347160         0             0            0.375                                   7.875
    930          16347257         0             0            0.375                                   8.125
    931          16347259         0             0            0.375                                   7.875
    932          16347262         0             0            0.375                                   7.625
    933          16347278         0             0            0.375                                   7.875
    934          16347170         0             0            0.375                                    7.75
    935          16344768         0             0            0.375                                   8.875
    936          16344772         0             0            0.375                                    8.25
    937          16345632         0             0            0.375                                   8.875
    938          16345638         0             0            0.375                                   7.375
    939          16345645         0             0            0.375                                       8
    940          16345646         0             0            0.375                                   7.625
    941          16345651         0             0            0.375                                   8.125
    942          16345709         0             0            0.375                                       8
    943          16345601         0             0            0.375                                       8
    944          16345714         0             0            0.375                                    7.75
    945          16345606         0             0            0.375                                   8.125
    946          16345728         0             0            0.375                                    8.75
    947          16345740         0             0            0.375                                   8.125
    948          16345741         0             0            0.375                                    1.75
    949          16345745         0             0            0.375                                   7.875
    950          16345750         0             0            0.375                                   7.125
    951          16345619         0             0            0.375                                       8
    952          16345658         0             0            0.375                                     8.5
    953          16345589         0             0            0.375                                   7.625
    954          16345672         0             0            0.375                                   7.875
    955          16345673         0             0            0.375                                   8.125
    956          16345686         0             0            0.375                                     7.5
    957          16345697         0             0            0.375                                   8.125
    958          16343647         0             0            0.375                                   8.375
    959          16343492         0             0            0.375                                       8
    960          16343653         0             0            0.375                                   7.625
    961          16343672         0             0            0.375                                   8.125
    962          16343676         0             0            0.375                                    7.75
    963          16343684         0             0            0.375                                   8.375
    964          16343685         0             0            0.375                                   8.125
    965          16343692         0             0            0.375                                   8.125
    966          16344753         0             0            0.375                                     8.5
    967          16344754         0             0            0.375                                    8.25
    968          16342640         0             0            0.375                                   8.125
    969          16342658         0             0            0.375                                    8.25
    970          16342660         0             0            0.375                                   7.875
    971          16342661         0             0            0.375                                   7.875
    972          16342667         0             0            0.375                                   8.125
    973          16342678         0             0            0.375                                   7.875
    974          16342682         0             0            0.375                                   7.375
    975          16342686         0             0            0.375                                   8.125
    976          16342687         0             0            0.375                                    8.75
    977          16342690         0             0            0.375                                   8.125
    978          16342694         0             0            0.375                                   8.125
    979          16342707         0             0            0.375                                   8.125
    980          16342713         0             0            0.375                                   8.125
    981          16342719         0             0            0.375                                   7.875
    982          16342723         0             0            0.375                                       8
    983          16342727         0             0            0.375                                    8.75
    984          16342731         0             0            0.375                                    8.75
    985          16342736         0             0            0.375                                   8.625
    986          16342738         0             0            0.375                                    7.75
    987          16342613         0             0            0.375                                     8.5
    988          16342776         0             0            0.375                                     8.5
    989          16342778         0             0            0.375                                   8.125
    990          16342780         0             0            0.375                                   8.375
    991          16342795         0             0            0.375                                   8.375
    992          16342805         0             0            0.375                                   7.875
    993          16342620         0             0            0.375                                   8.125
    994          16342811         0             0            0.375                                    8.75
    995          16343454         0             0            0.375                                   8.125
    996          16343519         0             0            0.375                                    8.75
    997          16343529         0             0            0.375                                    7.75
    998          16343533         0             0            0.375                                    8.75
    999          16343459         0             0            0.375                                   8.125
   1000          16343546         0             0            0.375                                   8.375
   1001          16343550         0             0            0.375                                       8
   1002          16343552         0             0            0.375                                    8.75
   1003          16343554         0             0            0.375                                       8
   1004          16343557         0             0            0.375                                    7.75
   1005          16343579         0             0            0.375                                    8.25
   1006          16343465         0             0            0.375                                   8.125
   1007          16343601         0             0            0.375                                   8.125
   1008          16343468         0             0            0.375                                     8.5
   1009          16343603         0             0            0.375                                       8
   1010          16343624         0             0            0.375                                       7
   1011          16343625         0             0            0.375                                    8.25
   1012          16343480         0             0            0.375                                   8.125
   1013          16343634         0             0            0.375                                    8.75
   1014          16343638         0             0            0.375                                     7.5
   1015          16343644         0             0            0.375                                   8.125
   1016          16335867         0             0            0.375                                   8.375
   1017          16335902         0             0            0.375                                     8.5
   1018          16335907         0             0            0.375                                    7.75
   1019          16335940         0             0            0.375                                       1
   1020          16335942         0             0            0.375                                   8.125
   1021          16335949         0             0            0.375                                    7.75
   1022          16339903         0             0            0.375                                   7.875
   1023          16339975         0             0            0.375                                    7.75
   1024          16339912         0             0            0.375                                   8.625
   1025          16339915         0             0            0.375                                   8.375
   1026          16339919         0             0            0.375                                     8.5
   1027          16339922         0             0            0.375                                       8
   1028          16339992         0             0            0.375                                       8
   1029          16339925         0             0            0.375                                       8
   1030          16339927         0             0            0.375                                    8.99
   1031          16339935         0             0            0.375                                    8.75
   1032          16339937         0             0            0.375                                    8.75
   1033          16340011         0             0            0.375                                    8.75
   1034          16340013         0             0            0.375                                   8.125
   1035          16340023         0             0            0.375                                   8.375
   1036          16340024         0             0            0.375                                   8.125
   1037          16340026         0             0            0.375                                   8.375
   1038          16340028         0             0            0.375                                       1
   1039          16340041         0             0            0.375                                   7.625
   1040          16339947         0             0            0.375                                    8.25
   1041          16340046         0             0            0.375                                     7.5
   1042          16339948         0             0            0.375                                       8
   1043          16340047         0             0            0.375                                       8
   1044          16339950         0             0            0.375                                   8.125
   1045          16340052         0             0            0.375                                   7.875
   1046          16340054         0             0            0.375                                   8.125
   1047          16340065         0             0            0.375                                   8.125
   1048          16340070         0             0            0.375                                   8.125
   1049          16340072         0             0            0.375                                   8.125
   1050          16340075         0             0            0.375                                   7.875
   1051          16340081         0             0            0.375                                     8.5
   1052          16339963         0             0            0.375                                       8
   1053          16340092         0             0            0.375                                    7.75
   1054          16340099         0             0            0.375                                     8.5
   1055          16342635         0             0            0.375                                       1
   1056          16342639         0             0            0.375                                   8.125
   1057          16331256         0             0            0.375                                   8.125
   1058          16331262         0             0            0.375                                   7.625
   1059          16331172         0             0            0.375                                     7.5
   1060          16331173         0             0            0.375                                   8.125
   1061          16331291         0             0            0.375                                   7.875
   1062          16331310         0             0            0.375                                    8.25
   1063          16331317         0             0            0.375                                   8.125
   1064          16331322         0             0            0.375                                    7.75
   1065          16335779         0             0            0.375                                    8.75
   1066          16335781         0             0            0.375                                    8.25
   1067          16335802         0             0            0.375                                    8.25
   1068          16335804         0             0            0.375                                   8.125
   1069          16335823         0             0            0.375                                    8.75
   1070          16335838         0             0            0.375                                   8.625
   1071          16335854         0             0            0.375                                     8.5
   1072          16335856         0             0            0.375                                     8.5
   1073          16335751         0             0            0.375                                    7.75
   1074          16335857         0             0            0.375                                       8
   1075          16335864         0             0            0.375                                       8
   1076          16331229         0             0            0.375                                   8.375
   1077          16331236         0             0            0.375                                    6.75
   1078          16331241         0             0            0.375                                    8.25
   1079          16331245         0             0            0.375                                   7.625
   1080          16331202         0             0            0.375                                       1
   1081          16331209         0             0            0.375                                       8
   1082          16331160         0             0            0.375                                   8.125
   1083          16332137         0             0            0.375                                   8.375
   1084          16332139         0             0            0.375                                   8.375
   1085          16419262         0             0            0.375                                       2
   1086          16332125         0             0            0.375                                   8.375
   1087          16419310         0             0            0.375                                    7.75
   1088          16419315         0             0            0.375                                   7.375
   1089          16419319         0             0            0.375                                   8.375
   1090          16419349         0             0            0.375                                   8.125
   1091          16419361         0             0            0.375                                       1
   1092          16419363         0             0            0.375                                   8.375
   1093          16419372         0             0            0.375                                   8.625
   1094          16419376         0             0            0.375                                    7.75
   1095          16419458         0             0            0.375                                   7.125
   1096          16419462         0             0            0.375                                   7.875
   1097          16419178         0             0            0.375                                   8.125
   1098          16419255         0             0            0.375                                   8.375
   1099          16419125         0             0            0.375                                   7.375
   1100          16419126         0             0            0.375                                   7.625
   1101          16331184         0             0            0.375                                   8.125
   1102          16331150         0             0            0.375                                   8.125
   1103          16331154         0             0            0.375                                   8.625
   1104          16419106         0             0            0.375                                    7.75
   1105          16331662         0             0            0.375                                   8.125
   1106          16331677         0             0            0.375                                   8.375
   1107          16419078         0             0            0.375                                    7.75
   1108          16323722         0             0            0.375                                   8.125
   1109          16323901         0             0            0.375                                    7.75
   1110          16323903         0             0            0.375                                   8.125
   1111          16323917         0             0            0.375                                   8.125
   1112          16323921         0             0            0.375                                    8.25
   1113          16323738         0             0            0.375                                       8
   1114          16326994         0             0            0.375                                     8.5
   1115          16326965         0             0            0.375                                     8.5
   1116          16327004         0             0            0.375                                    7.75
   1117          16327012         0             0            0.375                                   8.125
   1118          16327019         0             0            0.375                                   8.125
   1119          16327021         0             0            0.375                                   8.125
   1120          16327035         0             0            0.375                                       8
   1121          16327037         0             0            0.375                                    8.25
   1122          16327048         0             0            0.375                                    7.75
   1123          16327066         0             0            0.375                                   7.875
   1124          16327076         0             0            0.375                                    7.75
   1125          16327079         0             0            0.375                                   8.125
   1126          16327098         0             0            0.375                                    8.75
   1127          16327107         0             0            0.375                                       7
   1128          16326977         0             0            0.375                                     7.5
   1129          16327120         0             0            0.375                                       8
   1130          16327123         0             0            0.375                                   7.875
   1131          16327140         0             0            0.375                                   7.875
   1132          16327144         0             0            0.375                                       8
   1133          16329600         0             0            0.375                                   8.625
   1134          16329608         0             0            0.375                                       8
   1135          16329612         0             0            0.375                                   8.125
   1136          16329613         0             0            0.375                                       8
   1137          16329622         0             0            0.375                                     8.5
   1138          16329632         0             0            0.375                                    7.25
   1139          16329642         0             0            0.375                                   8.125
   1140          16329643         0             0            0.375                                   7.625
   1141          16329650         0             0            0.375                                   7.625
   1142          16329663         0             0            0.375                                   7.375
   1143          16331182         0             0            0.375                                   7.875
   1144          16327146         0             0            0.375                                       1
   1145          16327155         0             0            0.375                                   7.875
   1146          16327164         0             0            0.375                                    7.25
   1147          16329508         0             0            0.375                                     8.5
   1148          16329474         0             0            0.375                                    8.75
   1149          16329539         0             0            0.375                                    7.25
   1150          16329479         0             0            0.375                                       8
   1151          16329555         0             0            0.375                                       8
   1152          16329574         0             0            0.375                                   8.125
   1153          16329488         0             0            0.375                                   8.125
   1154          16329582         0             0            0.375                                   7.375
   1155          16329591         0             0            0.375                                     8.5
   1156          16323855         0             0            0.375                                   8.125
   1157          16323857         0             0            0.375                                   7.875
   1158          16323860         0             0            0.375                                   7.625
   1159          16323876         0             0            0.375                                   7.875
   1160          16323721         0             0            0.375                                     8.5
   1161          16323882         0             0            0.375                                   8.125
   1162          16321722         0             0            0.375                                   8.375
   1163          16321725         0             0            0.375                                   7.375
   1164          16321728         0             0            0.375                                       8
   1165          16321753         0             0            0.375                                   8.125
   1166          16321755         0             0            0.375                                       7
   1167          16321760         0             0            0.375                                   7.625
   1168          16321781         0             0            0.375                                   8.625
   1169          16321798         0             0            0.375                                   7.625
   1170          16321003         0             0            0.375                                   8.125
   1171          16321831         0             0            0.375                                   8.125
   1172          16321007         0             0            0.375                                   8.375
   1173          16323702         0             0            0.375                                   8.125
   1174          16323751         0             0            0.375                                   8.375
   1175          16323769         0             0            0.375                                   7.875
   1176          16323709         0             0            0.375                                   7.875
   1177          16323787         0             0            0.375                                    7.75
   1178          16323789         0             0            0.375                                   7.625
   1179          16323791         0             0            0.375                                    7.75
   1180          16323802         0             0            0.375                                    8.25
   1181          16323806         0             0            0.375                                   8.125
   1182          16323811         0             0            0.375                                    7.75
   1183          16323814         0             0            0.375                                    7.75
   1184          16323711         0             0            0.375                                     8.5
   1185          16323827         0             0            0.375                                     8.5
   1186          16323833         0             0            0.375                                   8.125
   1187          16323834         0             0            0.375                                   8.625
   1188          16321678         0             0            0.375                                   8.125
   1189          16419033         0             0            0.375                                       2
   1190          16407330         0             0            0.375                                   8.125
   1191          16407406         0             0            0.375                                   7.875
   1192          16407300         0             0            0.375                                   7.375
   1193          16407303         0             0            0.375                                       3
   1194          16407306         0             0            0.375                                       1
   1195          16407239         0             0            0.375                                   8.125
   1196          16248416         0             0            0.375                                   8.375
   1197          16248452         0             0            0.375                                       8
   1198          16245959         0             0            0.375                                   8.125
   1199          16245957         0             0            0.375                                   8.375
   1200          16562387         0             0            0.375                                       8
   1201          16562695         0             0            0.375                                       1
   1202          16597061         0             0            0.375                                       1
   1203          16597122         0             0            0.375                                   7.875
   1204          16571325         0             0            0.375                                     8.5
   1205          16571334         0             0            0.375                                   7.375
   1206          16571338         0             0            0.375                                   8.375
   1207          16571341         0             0            0.375                                    7.75
   1208          16571413         0             0            0.375                                   7.875
   1209          16571462         0             0            0.375                                   7.875
   1210          16571484         0             0            0.375                                       1
   1211          16574627         0             0            0.375                                   8.375
   1212          16574632         0             0            0.375                                   8.125
   1213          16574636         0             0            0.375                                   8.875
   1214          16594427         0             0            0.375                                       1
   1215          16593696         0             0            0.375                                   8.125
   1216          16594442         0             0            0.375                                   8.375
   1217          16594466         0             0            0.375                                   6.875
   1218          16574695         0             0            0.375                                       1
   1219          16574702         0             0            0.375                                       8
   1220          16574761         0             0            0.375                                       1
   1221          16595962         0             0            0.375                                   7.875
   1222          16574775         0             0            0.375                                   7.125
   1223          16574787         0             0            0.375                                    7.75
   1224          16574789         0             0            0.375                                   7.875
   1225          16574794         0             0            0.375                                   8.375
   1226          16585250         0             0            0.375                                       1
   1227          16585165         0             0            0.375                                     8.5
   1228          16590780         0             0            0.375                                   8.125
   1229          16590782         0             0            0.375                                   8.375
   1230          16590822         0             0            0.375                                       1
   1231          16590920         0             0            0.375                                    8.25
   1232          16594358         0             0            0.375                                       1
   1233          16594361         0             0            0.375                                   8.875
   1234          16564266         0             0            0.375                                       8
   1235          16564270         0             0            0.375                                    7.75
   1236          16564145         0             0            0.375                                       1
   1237          16564313         0             0            0.375                                   7.625
   1238          16567238         0             0            0.375                                       1
   1239          16567240         0             0            0.375                                       1
   1240          16567257         0             0            0.375                                   7.625
   1241          16567283         0             0            0.375                                     7.5
   1242          16567290         0             0            0.375                                   7.625
   1243          16567295         0             0            0.375                                   8.375
   1244          16568568         0             0            0.375                                   7.875
   1245          16568582         0             0            0.375                                       1
   1246          16568599         0             0            0.375                                       1
   1247          16568652         0             0            0.375                                     8.5
   1248          16568662         0             0            0.375                                       1
   1249          16568679         0             0            0.375                                   7.625
   1250          16568691         0             0            0.375                                     7.5
   1251          16569865         0             0            0.375                                   8.125
   1252          16569884         0             0            0.375                                   7.875
   1253          16569890         0             0            0.375                                    7.75
   1254          16569902         0             0            0.375                                       1
   1255          16569913         0             0            0.375                                   7.625
   1256          16569922         0             0            0.375                                       1
   1257          16569724         0             0            0.375                                       1
   1258          16569948         0             0            0.375                                     7.5
   1259          16569959         0             0            0.375                                    7.25
   1260          16569986         0             0            0.375                                       1
   1261          16570003         0             0            0.375                                    7.25
   1262          16564321         0             0            0.375                                   8.125
   1263          16567137         0             0            0.375                                     7.5
   1264          16567146         0             0            0.375                                   8.125
   1265          16567183         0             0            0.375                                   8.125
   1266          16567184         0             0            0.375                                   7.875
   1267          16567188         0             0            0.375                                    8.75
   1268          16567203         0             0            0.375                                       8
   1269          16567089         0             0            0.375                                       1
   1270          16548901         0             0            0.375                                       7
   1271          16548904         0             0            0.375                                   8.125
   1272          16548929         0             0            0.375                                   7.875
   1273          16548935         0             0            0.375                                    7.75
   1274          16551363         0             0            0.375                                       1
   1275          16551220         0             0            0.375                                       1
   1276          16551389         0             0            0.375                                       2
   1277          16551390         0             0            0.375                                       2
   1278          16551399         0             0            0.375                                       8
   1279          16551420         0             0            0.375                                     8.5
   1280          16551423         0             0            0.375                                   8.625
   1281          16551479         0             0            0.375                                       1
   1282          16551486         0             0            0.375                                   7.375
   1283          16562172         0             0            0.375                                       2
   1284          16562173         0             0            0.375                                       2
   1285          16562220         0             0            0.375                                   8.375
   1286          16562225         0             0            0.375                                   7.375
   1287          16562105         0             0            0.375                                       1
   1288          16562112         0             0            0.375                                   8.375
   1289          16562246         0             0            0.375                                     7.5
   1290          16562250         0             0            0.375                                   8.125
   1291          16562259         0             0            0.375                                   7.875
   1292          16562300         0             0            0.375                                    7.75
   1293          16562151         0             0            0.375                                   8.375
   1294          16564232         0             0            0.375                                       8
   1295          16405701         0             0            0.375                                       7
   1296          16405707         0             0            0.375                                       1
   1297          16405721         0             0            0.375                                    8.25
   1298          16405743         0             0            0.375                                       7
   1299          16405764         0             0            0.375                                   8.375
   1300          16405809         0             0            0.375                                   8.375
   1301          16405852         0             0            0.375                                   7.625
   1302          16405863         0             0            0.375                                       2
   1303          16405864         0             0            0.375                                       1
   1304          16405881         0             0            0.375                                   8.375
   1305          16405918         0             0            0.375                                       1
   1306          16405933         0             0            0.375                                   8.125
   1307          16405936         0             0            0.375                                       8
   1308          16405958         0             0            0.375                                   8.375
   1309          16405966         0             0            0.375                                   8.125
   1310          16406006         0             0            0.375                                   7.875
   1311          16406010         0             0            0.375                                   8.375
   1312          16406016         0             0            0.375                                   8.625
   1313          16406021         0             0            0.375                                       1
   1314          16406022         0             0            0.375                                   7.625
   1315          16407200         0             0            0.375                                   8.125
   1316          16407221         0             0            0.375                                   7.875
   1317          16406037         0             0            0.375                                   8.125
   1318          16406042         0             0            0.375                                   8.375
   1319          16406793         0             0            0.375                                   8.125
   1320          16406857         0             0            0.375                                       1
   1321          16406898         0             0            0.375                                   8.625
   1322          16406927         0             0            0.375                                   8.375
   1323          16407072         0             0            0.375                                       1
   1324          16407086         0             0            0.375                                   8.125
   1325          16407095         0             0            0.375                                       8
   1326          16407132         0             0            0.375                                   8.125
   1327          16407181         0             0            0.375                                       8
   1328          16407186         0             0            0.375                                   8.125
   1329          16405542         0             0            0.375                                   8.375
   1330          16405564         0             0            0.375                                   8.375
   1331          16404146         0             0            0.375                                    8.25
   1332          16404200         0             0            0.375                                   8.375
   1333          16404209         0             0            0.375                                   8.375
   1334          16404219         0             0            0.375                                   8.125
   1335          16404242         0             0            0.375                                   8.125
   1336          16404261         0             0            0.375                                   7.625
   1337          16404298         0             0            0.375                                   8.125
   1338          16404304         0             0            0.375                                   7.875
   1339          16405623         0             0            0.375                                   8.125
   1340          16405642         0             0            0.375                                   8.125
   1341          16404309         0             0            0.375                                   7.875
   1342          16404363         0             0            0.375                                   7.875
   1343          16404370         0             0            0.375                                   7.875
   1344          16404371         0             0            0.375                                   8.125
   1345          16404420         0             0            0.375                                   8.375
   1346          16404428         0             0            0.375                                   8.125
   1347          16404452         0             0            0.375                                    7.75
   1348          16404465         0             0            0.375                                   8.125
   1349          16404489         0             0            0.375                                     7.5
   1350          16405649         0             0            0.375                                   8.125
   1351          16405656         0             0            0.375                                   8.375
   1352          16404567         0             0            0.375                                   8.375
   1353          16404582         0             0            0.375                                       1
   1354          16405384         0             0            0.375                                    8.25
   1355          16405387         0             0            0.375                                       1
   1356          16405442         0             0            0.375                                       1
   1357          16405464         0             0            0.375                                       1
   1358          16405525         0             0            0.375                                       1
   1359          16405528         0             0            0.375                                   8.125
   1360          16405530         0             0            0.375                                       1
   1361          16402649         0             0            0.375                                   8.375
   1362          16402710         0             0            0.375                                     7.5
   1363          16402725         0             0            0.375                                   8.125
   1364          16402728         0             0            0.375                                   8.125
   1365          16402731         0             0            0.375                                       8
   1366          16402749         0             0            0.375                                       8
   1367          16402751         0             0            0.375                                     8.5
   1368          16402757         0             0            0.375                                    8.25
   1369          16402772         0             0            0.375                                   8.375
   1370          16402777         0             0            0.375                                       8
   1371          16402834         0             0            0.375                                   8.375
   1372          16403958         0             0            0.375                                       1
   1373          16404004         0             0            0.375                                   8.375
   1374          16404012         0             0            0.375                                   7.375
   1375          16404082         0             0            0.375                                    8.25
   1376          16404084         0             0            0.375                                   8.375
   1377          16404104         0             0            0.375                                   8.375
   1378          16404117         0             0            0.375                                       1
   1379          16402431         0             0            0.375                                       1
   1380          16402030         0             0            0.375                                    8.25
   1381          16402057         0             0            0.375                                   7.625
   1382          16402064         0             0            0.375                                   8.125
   1383          16402129         0             0            0.375                                   8.375
   1384          16402156         0             0            0.375                                       1
   1385          16402173         0             0            0.375                                   8.375
   1386          16402189         0             0            0.375                                   8.375
   1387          16402193         0             0            0.375                                   8.125
   1388          16402217         0             0            0.375                                   8.125
   1389          16402266         0             0            0.375                                    8.75
   1390          16402289         0             0            0.375                                   8.125
   1391          16548872         0             0            0.375                                       1
   1392          16358097         0             0            0.375                                   8.375
   1393          16358077         0             0            0.375                                   8.375
   1394          16358985         0             0            0.375                                   8.375
   1395          16358003         0             0            0.375                                       8
   1396          16358009         0             0            0.375                                   8.375
   1397          16358916         0             0            0.375                                       8
   1398          16358934         0             0            0.375                                   8.125
   1399          16349867         0             0            0.375                                    7.75
   1400          16349875         0             0            0.375                                    8.25
   1401          16349877         0             0            0.375                                   8.375
   1402          16349881         0             0            0.375                                   8.375
   1403          16349884         0             0            0.375                                   8.375
   1404          16349887         0             0            0.375                                   8.375
   1405          16349890         0             0            0.375                                   8.125
   1406          16349892         0             0            0.375                                   8.125
   1407          16349924         0             0            0.375                                   8.375
   1408          16349952         0             0            0.375                                       8
   1409          16358759         0             0            0.375                                   8.375
   1410          16349575         0             0            0.375                                   8.125
   1411          16349675         0             0            0.375                                   8.375
   1412          16349711         0             0            0.375                                   8.375
   1413          16349742         0             0            0.375                                   8.375
   1414          16349743         0             0            0.375                                   8.375
   1415          16349746         0             0            0.375                                   8.375
   1416          16349818         0             0            0.375                                   8.125
   1417          16349498         0             0            0.375                                       8
   1418          16220396         0             0            0.375                                       2
   1419          16227942         0             0            0.375                                   8.125
   1420          16233169         0             0            0.375                                       8
   1421          16234875         0             0            0.375                                    7.25
   1422          16239782         0             0            0.375                                   7.875
   1423          16245982         0             0            0.375                                   8.125
   1424          16246003         0             0            0.375                                       1
   1425          16390249         0             0            0.375                                   8.125
   1426          16390284         0             0            0.375                                   7.875
   1427          16390317         0             0            0.375                                   8.125
   1428          16594734         0             0            0.375                                       1
   1429          16545668         0             0            0.375                                       1
   1430          16545855         0             0            0.375                                       2
   1431          16548794         0             0            0.375                                       1
   1432          16548796         0             0            0.375                                    1.75
   1433          16548835         0             0            0.375                                       1
   1434          16548867         0             0            0.375                                       1
   1435          16548869         0             0            0.375                                       1
   1436          16545693         0             0            0.375                                    8.25
   1437          16545722         0             0            0.375                                       1
   1438          16545746         0             0            0.375                                       1
   1439          16545766         0             0            0.375                                       1
   1440          16545801         0             0            0.375                                     7.5
   1441          16545816         0             0            0.375                                       1
   1442          16545662         0             0            0.375                                       1
   1443          16222320         0             0            0.375                                   8.375
   1444          16304328         0             0            0.375                                       8
   1445          16301948         0             0            0.375                                   8.125
   1446          16594725         0             0            0.375                                       1
   1447          16585706         0             0            0.375                                       1
   1448          16585726         0             0            0.375                                       2
   1449          16349399         0             0            0.375                                   8.375
   1450          16389529         0             0            0.375                                    8.25
   1451          16389533         0             0            0.375                                       2
   1452          16389538         0             0            0.375                                   8.125
   1453          16389551         0             0            0.375                                       8
   1454          16390098         0             0            0.375                                   7.625
   1455          16390139         0             0            0.375                                    7.75
   1456          16390148         0             0            0.375                                       8
   1457          16390171         0             0            0.375                                       8
   1458          16390228         0             0            0.375                                   8.125
   1459          16348275         0             0            0.375                                   8.125
   1460          16348283         0             0            0.375                                   8.375
   1461          16540488         0             0            0.375                                    7.75
   1462          16540490         0             0            0.375                                       1
   1463          16540676         0             0            0.375                                       1
   1464          16540784         0             0            0.375                                       1
   1465          16540836         0             0            0.375                                       8
   1466          16540252         0             0            0.375                                   8.375
   1467          16540195         0             0            0.375                                       1
   1468          16540202         0             0            0.375                                       1
   1469          16540204         0             0            0.375                                       8
   1470          16468662         0             0            0.375                                   7.625
   1471          16468664         0             0            0.375                                   8.125
   1472          16540108         0             0            0.375                                   8.125
   1473          16540110         0             0            0.375                                   8.375
   1474          16540113         0             0            0.375                                   8.125
   1475          16540115         0             0            0.375                                   8.125
   1476          16540120         0             0            0.375                                   8.125
   1477          16468611         0             0            0.375                                       8
   1478          16468613         0             0            0.375                                       8
   1479          16468617         0             0            0.375                                       8
   1480          16468620         0             0            0.375                                   7.875
   1481          16468622         0             0            0.375                                       8
   1482          16468623         0             0            0.375                                   8.125
   1483          16468626         0             0            0.375                                   7.375
   1484          16468638         0             0            0.375                                   8.625
   1485          16468640         0             0            0.375                                   7.875
   1486          16468656         0             0            0.375                                    7.75
   1487          16468659         0             0            0.375                                    7.75
   1488          16468553         0             0            0.375                                       1
   1489          16468405         0             0            0.375                                   7.875
   1490          16468567         0             0            0.375                                       1
   1491          16468570         0             0            0.375                                       1
   1492          16468575         0             0            0.375                                       1
   1493          16468595         0             0            0.375                                       8
   1494          16468425         0             0            0.375                                       2
   1495          16468440         0             0            0.375                                   8.375
   1496          16468445         0             0            0.375                                   8.125
   1497          16468497         0             0            0.375                                       1
   1498          16168893         0             0            0.375                                   8.375
   1499          16389414         0             0            0.375                                   8.125
   1500          16389419         0             0            0.375                                   7.875
   1501          16389461         0             0            0.375                                   8.375
   1502          16389517         0             0            0.375                                   8.375
   1503          16368592         0             0            0.375                                    8.25
   1504          16368643         0             0            0.375                                   8.125
   1505          16368660         0             0            0.375                                   8.375
   1506          16368698         0             0            0.375                                   7.875
   1507          16389342         0             0            0.375                                       8
   1508          16389358         0             0            0.375                                    8.25
   1509          16389408         0             0            0.375                                   7.875
   1510          16368700         0             0            0.375                                   7.625
   1511          16368459         0             0            0.375                                   8.125
   1512          16368539         0             0            0.375                                   7.875
   1513          16368541         0             0            0.375                                   8.375
   1514          16368544         0             0            0.375                                   8.125
   1515          16368551         0             0            0.375                                     7.5
   1516          16368554         0             0            0.375                                   8.375
   1517          16468252         0             0            0.375                                   7.875
   1518          16468319         0             0            0.375                                       2
   1519          16468320         0             0            0.375                                       2
   1520          16468323         0             0            0.375                                       1
   1521          16468330         0             0            0.375                                       1
   1522          16468372         0             0            0.375                                    7.75
   1523          16468378         0             0            0.375                                     8.5
   1524          16423034         0             0            0.375                                       1
   1525          16423035         0             0            0.375                                       1
   1526          16468133         0             0            0.375                                       1
   1527          16468184         0             0            0.375                                       1
   1528          16564640         0             0            0.375                                    7.75
   1529          16563111         0             0            0.375                                     8.5
   1530          16564714         0             0            0.375                                   7.875
   1531          16422944         0             0            0.375                                   7.125
   1532          16546448         0             0            0.375                                    7.75
   1533          16575462         0             0            0.375                                    8.25
   1534          16575463         0             0            0.375                                   7.875
   1535          16575465         0             0            0.375                                   8.625
   1536          16575467         0             0            0.375                                     8.5
   1537          16575468         0             0            0.375                                   8.375
   1538          16575316         0             0            0.375                                       1
   1539          16575458         0             0            0.375                                   8.625
   1540          16575019         0             0            0.375                                       1
   1541          16397593         0             0            0.375                                       1
   1542          16397600         0             0            0.375                                   8.375
   1543          16400416         0             0            0.375                                       1
   1544          16400453         0             0            0.375                                    8.75
   1545          16400490         0             0            0.375                                   8.375
   1546          16400495         0             0            0.375                                   8.375
   1547          16400535         0             0            0.375                                   8.375
   1548          16400607         0             0            0.375                                   8.125
   1549          16400615         0             0            0.375                                   8.375
   1550          16400620         0             0            0.375                                   8.125
   1551          16400636         0             0            0.375                                       1
   1552          16400643         0             0            0.375                                   8.375
   1553          16400655         0             0            0.375                                   8.375
   1554          16400657         0             0            0.375                                   8.375
   1555          16400693         0             0            0.375                                   7.625
   1556          16400698         0             0            0.375                                   7.625
   1557          16400704         0             0            0.375                                   8.375
   1558          16400710         0             0            0.375                                     7.5
   1559          16400722         0             0            0.375                                       8
   1560          16400790         0             0            0.375                                   8.375
   1561          16400802         0             0            0.375                                   8.125
   1562          16400859         0             0            0.375                                   7.625
   1563          16400915         0             0            0.375                                    8.75
   1564          16400947         0             0            0.375                                       1
   1565          16400950         0             0            0.375                                    7.75
   1566          16400952         0             0            0.375                                   8.375
   1567          16400972         0             0            0.375                                     7.5
   1568          16400976         0             0            0.375                                   8.125
   1569          16400981         0             0            0.375                                   8.125
   1570          16401012         0             0            0.375                                   8.375
   1571          16401017         0             0            0.375                                    7.75
   1572          16401027         0             0            0.375                                       1
   1573          16401037         0             0            0.375                                       2
   1574          16401042         0             0            0.375                                       2
   1575          16401047         0             0            0.375                                       1
   1576          16401862         0             0            0.375                                   8.375
   1577          16401866         0             0            0.375                                   8.125
   1578          16401899         0             0            0.375                                   8.375
   1579          16401902         0             0            0.375                                   8.375
   1580          16401905         0             0            0.375                                    7.75
   1581          16401907         0             0            0.375                                   8.125
   1582          16401938         0             0            0.375                                   7.625
   1583          16401942         0             0            0.375                                   8.125
   1584          16397195         0             0            0.375                                       8
   1585          16397219         0             0            0.375                                    8.75
   1586          16397250         0             0            0.375                                   8.375
   1587          16397253         0             0            0.375                                   7.875
   1588          16397272         0             0            0.375                                       1
   1589          16397284         0             0            0.375                                    8.75
   1590          16397337         0             0            0.375                                   8.375
   1591          16397338         0             0            0.375                                   8.375
   1592          16397350         0             0            0.375                                   8.125
   1593          16397358         0             0            0.375                                       8
   1594          16397372         0             0            0.375                                    7.25
   1595          16397478         0             0            0.375                                   8.375
   1596          16395687         0             0            0.375                                   8.375
   1597          16395721         0             0            0.375                                   8.375
   1598          16395814         0             0            0.375                                   8.125
   1599          16397142         0             0            0.375                                       8
   1600          16397148         0             0            0.375                                   8.375
   1601          16397177         0             0            0.375                                   8.125
   1602          16393866         0             0            0.375                                   8.375
   1603          16393914         0             0            0.375                                   8.375
   1604          16393919         0             0            0.375                                   7.875
   1605          16394055         0             0            0.375                                   8.125
   1606          16394079         0             0            0.375                                    8.25
   1607          16394082         0             0            0.375                                   8.125
   1608          16394122         0             0            0.375                                   8.125
   1609          16394136         0             0            0.375                                       8
   1610          16395298         0             0            0.375                                   7.125
   1611          16395299         0             0            0.375                                   8.375
   1612          16395310         0             0            0.375                                   8.125
   1613          16395376         0             0            0.375                                   8.375
   1614          16395386         0             0            0.375                                       1
   1615          16395396         0             0            0.375                                       1
   1616          16395430         0             0            0.375                                       2
   1617          16395504         0             0            0.375                                   8.125
   1618          16395615         0             0            0.375                                   8.125
   1619          16395644         0             0            0.375                                   8.375
   1620          16326377         0             0            0.375                                   8.375
   1621          16348225         0             0            0.375                                       8
   1622          16348227         0             0            0.375                                   8.375
   1623          16348209         0             0            0.375                                   8.125
   1624          16562573         0             0            0.375                                    8.25
   1625          16402136         0             0            0.375                                     8.5
   1626          16404550         0             0            0.375                                   8.375
   1627          16346232         0             0            0.375                                   8.375
   1628          16346339         0             0            0.375                                   8.125
   1629          16346355         0             0            0.375                                   8.375
   1630          16346388         0             0            0.375                                    8.25
   1631          16346440         0             0            0.375                                   8.375
   1632          16346450         0             0            0.375                                   8.125
   1633          16346495         0             0            0.375                                   8.125
   1634          16346499         0             0            0.375                                   8.375
   1635          16346503         0             0            0.375                                       8
   1636          16346522         0             0            0.375                                   8.125
   1637          16346530         0             0            0.375                                   8.375
   1638          16346531         0             0            0.375                                   8.375
   1639          16346533         0             0            0.375                                       8
   1640          16347371         0             0            0.375                                   7.625
   1641          16347522         0             0            0.375                                   8.375
   1642          16347549         0             0            0.375                                   8.125
   1643          16347719         0             0            0.375                                    8.25
   1644          16347783         0             0            0.375                                   8.125
   1645          16347902         0             0            0.375                                   8.375
   1646          16347962         0             0            0.375                                   7.875
   1647          16404308         0             0            0.375                                     8.5
   1648          16551929         0             0            0.375                                   7.375
   1649          16468633         0             0            0.375                                   8.625
   1650          16568781         0             0            0.375                                   7.375
   1651          16568879         0             0            0.375                                   7.875
   1652          16563275         0             0            0.375                                     8.5
   1653          16567616         0             0            0.375                                     8.5
   1654          16549551         0             0            0.375                                     8.5
   1655          16397611         0             0            0.375                                       8
   1656          16404109         0             0            0.375                                    8.75
   1657          16405588         0             0            0.375                                   8.625
   1658          16402702         0             0            0.375                                     8.5
   1659          16404119         0             0            0.375                                   7.875
   1660          16419682         0             0            0.375                                    8.75
   1661          16422546         0             0            0.375                                    8.75
   1662          16419582         0             0            0.375                                     8.5
   1663          16540713         0             0            0.375                                    7.75
   1664          16545170         0             0            0.375                                    7.25
   1665          16546455         0             0            0.375                                    7.25
   1666          16540909         0             0            0.375                                   8.625
   1667          16540917         0             0            0.375                                       7
   1668          16546420         0             0            0.375                                     7.5
   1669          16549857         0             0            0.375                                     8.5
   1670          16402798         0             0            0.375                                   8.375
   1671          16468463         0             0            0.375                                   8.625
   1672          16572005         0             0            0.375                                       8
   1673          16420285         0             0            0.375                                   7.375
   1674          16468193         0             0            0.375                                       8
   1675          16393993         0             0            0.375                                   7.375
   1676          16400973         0             0            0.375                                    8.75
   1677          16397144         0             0            0.375                                   7.785
   1678          16393972         0             0            0.375                                     7.5
   1679          16543989         0             0            0.375                                    7.75
   1680          16318844         0             0            0.375                                     8.5
   1681          16318849         0             0            0.375                                     8.5
   1682          16318769         0             0            0.375                                   8.125
   1683          16318878         0             0            0.375                                       8
   1684          16318904         0             0            0.375                                   7.875
   1685          16318925         0             0            0.375                                   8.125
   1686          16318783         0             0            0.375                                     8.5
   1687          16318953         0             0            0.375                                     7.5
   1688          16318955         0             0            0.375                                   7.375
   1689          16318959         0             0            0.375                                    7.75
   1690          16318969         0             0            0.375                                   8.875
   1691          16318794         0             0            0.375                                   8.125
   1692          16318980         0             0            0.375                                     8.5
   1693          16321646         0             0            0.375                                       2
   1694          16320976         0             0            0.375                                    7.75
   1695          16321671         0             0            0.375                                   7.625
   1696          16316467         0             0            0.375                                   8.125
   1697          16316469         0             0            0.375                                    8.25
   1698          16316482         0             0            0.375                                     8.5
   1699          16316501         0             0            0.375                                    7.75
   1700          16316517         0             0            0.375                                   8.125
   1701          16318765         0             0            0.375                                   7.375
   1702          16305754         0             0            0.375                                    7.75
   1703          16305765         0             0            0.375                                   7.625
   1704          16305773         0             0            0.375                                    8.25
   1705          16305776         0             0            0.375                                       8
   1706          16305796         0             0            0.375                                   7.875
   1707          16305816         0             0            0.375                                   7.875
   1708          16305832         0             0            0.375                                    7.75
   1709          16305833         0             0            0.375                                   8.375
   1710          16305857         0             0            0.375                                     7.5
   1711          16305743         0             0            0.375                                     8.5
   1712          16305925         0             0            0.375                                   8.375
   1713          16307511         0             0            0.375                                       2
   1714          16307527         0             0            0.375                                    8.25
   1715          16307535         0             0            0.375                                    7.75
   1716          16307608         0             0            0.375                                    7.75
   1717          16307630         0             0            0.375                                   8.375
   1718          16307643         0             0            0.375                                       8
   1719          16307646         0             0            0.375                                   8.375
   1720          16307651         0             0            0.375                                       8
   1721          16316371         0             0            0.375                                     7.5
   1722          16316387         0             0            0.375                                   8.125
   1723          16347185         0             0            0.375                                     7.5
   1724          16316411         0             0            0.375                                    7.75
   1725          16316423         0             0            0.375                                   8.125
   1726          16316446         0             0            0.375                                   8.125
   1727          16225853         0             0            0.375                                     8.5
   1728          16246164         0             0            0.375                                     8.5
   1729          16247634         0             0            0.375                                     8.5
   1730          16247650         0             0            0.375                                    7.75
   1731          16290451         0             0            0.375                                   8.125
   1732          16296310         0             0            0.375                                   7.375
   1733          16296330         0             0            0.375                                    7.25
   1734          16297779         0             0            0.375                                    7.75
   1735          16302001         0             0            0.375                                   7.625
   1736          16302009         0             0            0.375                                   8.625
   1737          16303439         0             0            0.375                                   8.125
   1738          16206443         0             0            0.375                                   8.375
   1739          16240473         0             0            0.375                                   8.375
   1740          16546293         0             0            0.375                                    8.75
   1741          16393751         0             0            0.375                                   8.375
   1742          16546473         0             0            0.375                                    7.75
   1743          16346018         0             0            0.375                                   8.125
   1744          16138313         0             0            0.375                                   8.125
   1745          16323580         0             0            0.375                                   8.375
   1746          16323585         0             0            0.375                                   8.375
   1747          16323588         0             0            0.375                                   8.375
   1748          16323591         0             0            0.375                                       8
   1749          16323592         0             0            0.375                                       8
   1750          16571993         0             0            0.375                                       1
   1751          16571580         0             0            0.375                                       1
   1752          16571606         0             0            0.375                                       1
   1753          16570526         0             0            0.375                                       1
   1754          16344533         0             0            0.375                                   8.375
   1755          16344671         0             0            0.375                                   8.375
   1756          16344674         0             0            0.375                                   8.375
   1757          16344679         0             0            0.375                                   8.375
   1758          16344693         0             0            0.375                                   8.375
   1759          16344703         0             0            0.375                                   8.125
   1760          16344714         0             0            0.375                                   8.375
   1761          16344737         0             0            0.375                                   7.875
   1762          16344744         0             0            0.375                                   8.125
   1763          16570430         0             0            0.375                                       1
   1764          16570320         0             0            0.375                                       2
   1765          16570336         0             0            0.375                                       2
   1766          16570354         0             0            0.375                                       1
   1767          16569248         0             0            0.375                                       1
   1768          16569253         0             0            0.375                                       1
   1769          16569309         0             0            0.375                                       2
   1770          16569311         0             0            0.375                                       1
   1771          16569313         0             0            0.375                                       1
   1772          16569315         0             0            0.375                                       1
   1773          16344223         0             0            0.375                                       8
   1774          16359957         0             0            0.375                                   8.375
   1775          16359979         0             0            0.375                                   8.125
   1776          16359835         0             0            0.375                                    8.25
   1777          16359859         0             0            0.375                                   8.375
   1778          16359889         0             0            0.375                                   8.375
   1779          16359795         0             0            0.375                                   8.375
   1780          16343956         0             0            0.375                                   8.125
   1781          16343968         0             0            0.375                                    7.75
   1782          16343979         0             0            0.375                                   7.875
   1783          16344019         0             0            0.375                                   7.875
   1784          16342558         0             0            0.375                                   8.375
   1785          16342563         0             0            0.375                                   8.375
   1786          16342067         0             0            0.375                                   8.125
   1787          16339793         0             0            0.375                                    7.25
   1788          16339805         0             0            0.375                                    8.25
   1789          16339861         0             0            0.375                                   8.125
   1790          16339877         0             0            0.375                                   8.125
   1791          16339885         0             0            0.375                                   8.125
   1792          16339404         0             0            0.375                                   8.375
   1793          16359036         0             0            0.375                                   8.375
   1794          16359046         0             0            0.375                                   8.125
   1795          16568898         0             0            0.375                                       1
   1796          16322954         0             0            0.375                                   8.125
   1797          16322965         0             0            0.375                                       8
   1798          16321529         0             0            0.375                                   8.375
   1799          16321591         0             0            0.375                                   8.125
   1800          16321616         0             0            0.375                                   8.375
   1801          16321621         0             0            0.375                                    7.75
   1802          16321629         0             0            0.375                                    7.25
   1803          16321205         0             0            0.375                                       8
   1804          16318743         0             0            0.375                                       8
   1805          16318763         0             0            0.375                                   8.125
   1806          16376060         0             0            0.375                                   8.375
   1807          16318640         0             0            0.375                                       8
   1808          16468671         0             0            0.375                                       2
   1809          16405565         0             0            0.375                                   8.125
   1810          16318139         0             0            0.375                                   8.375
   1811          16315212         0             0            0.375                                   8.375
   1812          16315242         0             0            0.375                                    7.75
   1813          16335706         0             0            0.375                                   8.375
   1814          16335713         0             0            0.375                                   8.125
   1815          16335717         0             0            0.375                                   8.125
   1816          16335725         0             0            0.375                                   8.375
   1817          16335736         0             0            0.375                                   8.125
   1818          16314825         0             0            0.375                                    8.25
   1819          16335467         0             0            0.375                                   8.375
   1820          16358446         0             0            0.375                                   8.125
   1821          16358454         0             0            0.375                                   8.375
   1822          16358432         0             0            0.375                                   8.125
   1823          16358434         0             0            0.375                                   8.375
   1824          16358430         0             0            0.375                                   8.375
   1825          16314566         0             0            0.375                                   8.375
   1826          16308239         0             0            0.375                                   8.125
   1827          16308252         0             0            0.375                                   8.375
   1828          16308275         0             0            0.375                                   8.125
   1829          16306781         0             0            0.375                                   8.375
   1830          16306787         0             0            0.375                                   8.125
   1831          16306794         0             0            0.375                                       8
   1832          16306796         0             0            0.375                                       8
   1833          16175930         0             0            0.375                                       1
   1834          16175938         0             0            0.375                                   7.875
   1835          16335232         0             0            0.375                                    8.25
   1836          16301253         0             0            0.375                                   8.375
   1837          16301268         0             0            0.375                                   8.125
   1838          16300485         0             0            0.375                                   8.125
   1839          16296744         0             0            0.375                                   8.375
   1840          16294065         0             0            0.375                                   8.375
   1841          16294070         0             0            0.375                                   7.625
   1842          16293981         0             0            0.375                                   8.375
   1843          16293882         0             0            0.375                                   8.125
   1844          16303505         0             0            0.375                                   7.875
   1845          16303494         0             0            0.375                                     7.5
   1846          16303460         0             0            0.375                                   8.125
   1847          16303467         0             0            0.375                                   8.375
   1848          16303354         0             0            0.375                                     8.5
   1849          16302109         0             0            0.375                                   8.125
   1850          16302113         0             0            0.375                                   8.125
   1851          16302143         0             0            0.375                                   8.125
   1852          16302158         0             0            0.375                                   8.125
   1853          16302159         0             0            0.375                                   8.375
   1854          16302195         0             0            0.375                                   7.375
   1855          16303378         0             0            0.375                                     8.5
   1856          16303401         0             0            0.375                                    7.75
   1857          16303415         0             0            0.375                                   7.875
   1858          16303349         0             0            0.375                                       8
   1859          16297635         0             0            0.375                                    7.99
   1860          16297639         0             0            0.375                                   7.875
   1861          16297643         0             0            0.375                                   7.375
   1862          16297867         0             0            0.375                                     7.5
   1863          16297860         0             0            0.375                                     7.5
   1864          16302027         0             0            0.375                                    7.75
   1865          16301988         0             0            0.375                                     7.5
   1866          16302062         0             0            0.375                                       8
   1867          16301991         0             0            0.375                                   7.625
   1868          16296387         0             0            0.375                                   7.375
   1869          16296395         0             0            0.375                                     7.5
   1870          16297705         0             0            0.375                                       9
   1871          16297718         0             0            0.375                                   7.875
   1872          16297735         0             0            0.375                                    7.75
   1873          16297740         0             0            0.375                                     8.5
   1874          16297782         0             0            0.375                                   8.125
   1875          16297784         0             0            0.375                                   7.125
   1876          16294886         0             0            0.375                                   8.125
   1877          16295056         0             0            0.375                                   7.875
   1878          16295060         0             0            0.375                                   7.625
   1879          16296285         0             0            0.375                                   8.625
   1880          16296322         0             0            0.375                                    7.75
   1881          16292971         0             0            0.375                                   7.625
   1882          16292974         0             0            0.375                                     8.5
   1883          16292878         0             0            0.375                                    7.75
   1884          16293012         0             0            0.375                                   7.875
   1885          16292888         0             0            0.375                                    8.25
   1886          16293052         0             0            0.375                                   8.625
   1887          16293068         0             0            0.375                                     7.5
   1888          16247618         0             0            0.375                                    7.75
   1889          16247678         0             0            0.375                                    7.75
   1890          16290405         0             0            0.375                                   7.375
   1891          16290444         0             0            0.375                                    7.75
   1892          16294961         0             0            0.375                                     8.5
   1893          16294971         0             0            0.375                                   8.375
   1894          16294978         0             0            0.375                                   8.125
   1895          16294986         0             0            0.375                                   8.125
   1896          16294989         0             0            0.375                                     8.5
   1897          16290494         0             0            0.375                                     8.5
   1898          16290511         0             0            0.375                                   8.125
   1899          16292929         0             0            0.375                                   8.125
   1900          16231324         0             0            0.375                                   8.125
   1901          16231329         0             0            0.375                                    7.75
   1902          16239767         0             0            0.375                                    8.25
   1903          16239772         0             0            0.375                                     8.5
   1904          16243444         0             0            0.375                                   7.875
   1905          16243533         0             0            0.375                                    7.75
   1906          16243448         0             0            0.375                                   8.125
   1907          16243545         0             0            0.375                                    7.25
   1908          16243561         0             0            0.375                                       8
   1909          16243459         0             0            0.375                                   8.125
   1910          16243610         0             0            0.375                                     8.5
   1911          16243613         0             0            0.375                                     7.5
   1912          16233153         0             0            0.375                                     7.5
   1913          16233195         0             0            0.375                                     7.5
   1914          16246042         0             0            0.375                                    8.75
   1915          16233297         0             0            0.375                                    7.75
   1916          16234842         0             0            0.375                                    7.75
   1917          16390359         0             0            0.375                                   8.375
   1918          16407420         0             0            0.375                                       1
   1919          16602794         0             0            0.375                                       2
   1920          16604088         0             0            0.375                                       1
   1921          16366384         0             0            0.375                                   8.375
   1922          16366402         0             0            0.375                                       8
   1923          16366408         0             0            0.375                                   8.375
   1924          16368030         0             0            0.375                                   8.375
   1925          16368086         0             0            0.375                                   8.375
   1926          16368091         0             0            0.375                                   8.375
   1927          16368169         0             0            0.375                                   8.125
   1928          16368246         0             0            0.375                                   8.375
   1929          16368338         0             0            0.375                                   7.875
   1930          16368369         0             0            0.375                                    8.25
   1931          16365666         0             0            0.375                                   8.375
   1932          16365692         0             0            0.375                                   8.125
   1933          16365696         0             0            0.375                                   8.125
   1934          16365795         0             0            0.375                                   8.375
   1935          16365979         0             0            0.375                                   8.375
   1936          16361533         0             0            0.375                                   8.375
   1937          16361536         0             0            0.375                                   8.375
   1938          16361549         0             0            0.375                                   8.125
   1939          16361555         0             0            0.375                                   8.375
   1940          16361564         0             0            0.375                                       8
   1941          16361567         0             0            0.375                                       8
   1942          16361570         0             0            0.375                                   8.375
   1943          16361572         0             0            0.375                                   8.125
   1944          16361140         0             0            0.375                                       1
   1945          16361171         0             0            0.375                                   8.125
   1946          16361183         0             0            0.375                                   8.375
   1947          16361354         0             0            0.375                                   8.125
   1948          16361360         0             0            0.375                                   8.125
   1949          16361429         0             0            0.375                                   8.375
   1950          16361449         0             0            0.375                                   8.375
   1951          16361462         0             0            0.375                                   8.125
   1952          16361474         0             0            0.375                                   8.125
   1953          16361479         0             0            0.375                                   8.375
   1954          16567959         0             0            0.375                                       1
   1955          16392847         0             0            0.375                                       1
   1956          16393677         0             0            0.375                                    7.75
   1957          16393687         0             0            0.375                                   8.125
   1958          16393693         0             0            0.375                                   8.375
   1959          16393711         0             0            0.375                                    8.25
   1960          16393748         0             0            0.375                                   8.125
   1961          16393784         0             0            0.375                                   8.125
   1962          16393802         0             0            0.375                                       1
   1963          16358415         0             0            0.375                                   8.375
   1964          16358423         0             0            0.375                                       8
   1965          16358425         0             0            0.375                                   8.375
   1966          16361113         0             0            0.375                                   8.375
   1967          16361031         0             0            0.375                                   8.125
   1968          16361045         0             0            0.375                                   8.125
   1969          16361058         0             0            0.375                                   7.875
   1970          16361067         0             0            0.375                                    8.25
   1971          16360990         0             0            0.375                                   8.375
   1972          16360212         0             0            0.375                                    8.25
   1973          16360216         0             0            0.375                                     7.5
   1974          16360244         0             0            0.375                                   8.125
   1975          16360247         0             0            0.375                                   8.375
   1976          16360253         0             0            0.375                                   8.125
   1977          16360261         0             0            0.375                                    8.25
   1978          16360286         0             0            0.375                                   8.125
   1979          16360298         0             0            0.375                                       8
   1980          16360300         0             0            0.375                                   8.125
   1981          16360303         0             0            0.375                                    7.25
   1982          16360321         0             0            0.375                                   8.375
   1983          16360324         0             0            0.375                                   8.375
   1984          16360327         0             0            0.375                                   8.125
   1985          16360349         0             0            0.375                                   8.375
   1986          16392762         0             0            0.375                                   8.375
   1987          16422579         0             0            0.375                                   8.375
   1988          16422593         0             0            0.375                                       1
   1989          16388845         0             0            0.375                                    8.25
   1990          16388851         0             0            0.375                                       8
   1991          16388864         0             0            0.375                                   8.125
   1992          16420826         0             0            0.375                                   7.125
   1993          16422480         0             0            0.375                                       2
   1994          16422551         0             0            0.375                                   7.625
   1995          16422554         0             0            0.375                                   8.125
   1996          16422555         0             0            0.375                                   7.625
   1997          16388756         0             0            0.375                                   7.625
   1998          16388807         0             0            0.375                                   8.125
   1999          16422806         0             0            0.375                                       1
   2000          16422822         0             0            0.375                                   8.375
   2001          16422861         0             0            0.375                                       1
   2002          16389145         0             0            0.375                                    8.25
   2003          16360015         0             0            0.375                                   8.375
   2004          16360023         0             0            0.375                                   8.375
   2005          16360027         0             0            0.375                                   8.375
   2006          16360035         0             0            0.375                                   8.375
   2007          16360103         0             0            0.375                                   8.375
   2008          16360109         0             0            0.375                                    7.75
   2009          16360127         0             0            0.375                                   8.375
   2010          16419654         0             0            0.375                                    8.25
   2011          16419664         0             0            0.375                                       8
   2012          16419673         0             0            0.375                                       2
   2013          16419685         0             0            0.375                                       1
   2014          16419941         0             0            0.375                                   8.125
   2015          16419944         0             0            0.375                                   8.125
   2016          16358338         0             0            0.375                                    7.75
   2017          16358292         0             0            0.375                                   8.125
   2018          16358268         0             0            0.375                                   8.125
   2019          16387412         0             0            0.375                                   8.125
   2020          16387417         0             0            0.375                                   7.875
   2021          16387446         0             0            0.375                                   8.375
   2022          16387464         0             0            0.375                                   8.375
   2023          16387476         0             0            0.375                                   7.875
   2024          16387483         0             0            0.375                                     7.5
   2025          16387494         0             0            0.375                                   8.375
   2026          16387498         0             0            0.375                                   8.375
   2027          16387359         0             0            0.375                                   8.375
   2028          16387375         0             0            0.375                                    7.75
   2029          16387377         0             0            0.375                                       8
   2030          16387130         0             0            0.375                                   8.125
   2031          16387154         0             0            0.375                                   8.125
   2032          16387161         0             0            0.375                                   8.125
   2033          16387164         0             0            0.375                                   8.375
   2034          16387171         0             0            0.375                                    8.25
   2035          16387189         0             0            0.375                                   8.125
   2036          16387203         0             0            0.375                                   8.125
   2037          16387204         0             0            0.375                                   8.375
   2038          16387216         0             0            0.375                                   8.375
   2039          16387260         0             0            0.375                                   8.375
   2040          16387283         0             0            0.375                                   8.375
   2041          16387308         0             0            0.375                                   8.125
   2042          16387316         0             0            0.375                                   8.375
   2043          16387322         0             0            0.375                                   7.625
   2044          16348251         0             0            0.375                                       8
   2045          16377146         0             0            0.375                                       8
   2046          16377155         0             0            0.375                                   8.375
   2047          16377197         0             0            0.375                                   8.375
   2048          16377214         0             0            0.375                                   7.875
   2049          16377218         0             0            0.375                                   8.125
   2050          16377263         0             0            0.375                                   8.375
   2051          16377295         0             0            0.375                                   8.375
   2052          16377525         0             0            0.375                                   8.375
   2053          16377533         0             0            0.375                                   8.375
   2054          16377569         0             0            0.375                                       8
   2055          16378568         0             0            0.375                                    8.25
   2056          16382849         0             0            0.375                                    8.25
   2057          16382913         0             0            0.375                                   8.125
   2058          16383067         0             0            0.375                                    8.25
   2059          16383084         0             0            0.375                                    8.25
   2060          16392556         0             0            0.375                                   8.375
   2061          16392582         0             0            0.375                                   8.125
   2062          16392751         0             0            0.375                                   8.375
   2063          16392786         0             0            0.375                                   8.375
   2064          16392816         0             0            0.375                                       8
   2065          16392836         0             0            0.375                                   8.375
   2066          16393639         0             0            0.375                                   8.375
   2067          16393685         0             0            0.375                                   8.375
   2068          16393708         0             0            0.375                                    7.75
   2069          16393953         0             0            0.375                                   8.375
   2070          16394003         0             0            0.375                                   8.375
   2071          16394016         0             0            0.375                                    7.75
   2072          16394133         0             0            0.375                                   8.125
   2073          16394142         0             0            0.375                                    7.25
   2074          16395357         0             0            0.375                                   8.125
   2075          16395398         0             0            0.375                                   8.125
   2076          16395604         0             0            0.375                                    8.25
   2077          16395656         0             0            0.375                                   8.375
   2078          16395658         0             0            0.375                                   8.125
   2079          16395815         0             0            0.375                                   8.125
   2080          16395830         0             0            0.375                                       1
   2081          16397138         0             0            0.375                                   8.375
   2082          16397161         0             0            0.375                                   4.432
   2083          16143233         0             0            0.375                                       8
   2084          16405889         0             0            0.375                                       1
   2085          16407205         0             0            0.375                                   7.875
   2086          16419015         0             0            0.375                                       1
   2087          16419134         0             0            0.375                                   7.625
   2088          16419504         0             0            0.375                                   8.375
   2089          16422940         0             0            0.375                                    8.25
   2090          16540876         0             0            0.375                                       1
   2091          16544400         0             0            0.375                                   8.375
   2092          16395350         0             0            0.375                                   8.375
   2093          16397215         0             0            0.375                                    7.75
   2094          16397587         0             0            0.375                                   8.375
   2095          16400594         0             0            0.375                                    8.25
   2096          16400827         0             0            0.375                                   8.625
   2097          16401015         0             0            0.375                                   8.375
   2098          16402122         0             0            0.375                                   8.375
   2099          16402233         0             0            0.375                                   8.375
   2100          16402790         0             0            0.375                                   8.125
   2101          16405664         0             0            0.375                                   8.375
   2102          16405753         0             0            0.375                                   7.875
   2103          16404205         0             0            0.375                                       2
   2104          16404296         0             0            0.375                                   7.625
   2105          16404367         0             0            0.375                                   8.125
   2106          16393651         0             0            0.375                                   8.375
   2107          16393654         0             0            0.375                                   8.375
   2108          16393738         0             0            0.375                                   8.375
   2109          16392768         0             0            0.375                                   8.125
   2110          16390494         0             0            0.375                                   8.375
   2111          16390528         0             0            0.375                                    8.25
   2112          16390328         0             0            0.375                                   8.125
   2113          16390168         0             0            0.375                                       8
   2114          16388723         0             0            0.375                                   8.125
   2115          16387615         0             0            0.375                                    8.25
   2116          16384375         0             0            0.375                                    8.25
   2117          16383274         0             0            0.375                                   8.125
   2118          16384062         0             0            0.375                                    8.25
   2119          16384154         0             0            0.375                                       8
   2120          16384194         0             0            0.375                                   8.375
   2121          16384282         0             0            0.375                                   8.375
   2122          16378622         0             0            0.375                                   8.375
   2123          16377152         0             0            0.375                                   8.375
   2124          16377183         0             0            0.375                                   8.375
   2125          16377188         0             0            0.375                                   8.375
   2126          16378241         0             0            0.375                                   8.375
   2127          16375949         0             0            0.375                                   8.375
   2128          16358259         0             0            0.375                                   8.375
   2129          16361227         0             0            0.375                                       8
   2130          16361402         0             0            0.375                                    7.75
   2131          16361473         0             0            0.375                                   8.125
   2132          16361560         0             0            0.375                                   8.375
   2133          16365807         0             0            0.375                                   8.375
   2134          16365862         0             0            0.375                                    8.25
   2135          16368080         0             0            0.375                                   8.125
   2136          16368564         0             0            0.375                                   8.125
   2137          16372017         0             0            0.375                                   8.375
   2138          16372268         0             0            0.375                                   8.375
   2139          16374928         0             0            0.375                                   8.375
   2140          16358755         0             0            0.375                                   8.375
   2141          16349471         0             0            0.375                                   8.375
   2142          16346436         0             0            0.375                                    8.25
   2143          16347349         0             0            0.375                                   8.125
   2144          16335449         0             0            0.375                                   8.375
   2145          16331605         0             0            0.375                                   8.375
   2146          16567683         0             0            0.375                                       2
   2147          16551738         0             0            0.375                                       1
   2148          16378553         0             0            0.375                                       8
   2149          16378557         0             0            0.375                                   8.125
   2150          16378563         0             0            0.375                                   8.125
   2151          16378574         0             0            0.375                                   8.375
   2152          16383070         0             0            0.375                                   8.125
   2153          16383072         0             0            0.375                                       8
   2154          16378609         0             0            0.375                                   8.375
   2155          16383189         0             0            0.375                                   7.875
   2156          16383212         0             0            0.375                                   7.875
   2157          16383225         0             0            0.375                                    7.75
   2158          16383267         0             0            0.375                                    8.25
   2159          16383271         0             0            0.375                                   8.375
   2160          16383351         0             0            0.375                                   8.125
   2161          16383356         0             0            0.375                                       2
   2162          16383357         0             0            0.375                                   8.125
   2163          16383990         0             0            0.375                                   7.875
   2164          16384008         0             0            0.375                                   8.375
   2165          16384048         0             0            0.375                                   8.125
   2166          16384082         0             0            0.375                                    8.25
   2167          16384134         0             0            0.375                                    8.25
   2168          16384137         0             0            0.375                                    8.25
   2169          16384140         0             0            0.375                                   8.125
   2170          16384153         0             0            0.375                                    7.75
   2171          16384161         0             0            0.375                                   8.375
   2172          16384205         0             0            0.375                                    7.75
   2173          16384207         0             0            0.375                                   8.375
   2174          16384238         0             0            0.375                                   8.125
   2175          16384285         0             0            0.375                                   8.375
   2176          16384294         0             0            0.375                                   8.375
   2177          16384303         0             0            0.375                                       8
   2178          16384348         0             0            0.375                                   8.125
   2179          16382774         0             0            0.375                                   8.125
   2180          16382797         0             0            0.375                                   7.875
   2181          16382820         0             0            0.375                                       8
   2182          16382826         0             0            0.375                                   8.125
   2183          16382837         0             0            0.375                                   8.375
   2184          16382848         0             0            0.375                                       8
   2185          16382851         0             0            0.375                                       8
   2186          16384354         0             0            0.375                                   8.125
   2187          16384367         0             0            0.375                                   8.375
   2188          16384380         0             0            0.375                                   8.375
   2189          16384390         0             0            0.375                                   8.125
   2190          16384405         0             0            0.375                                    8.25
   2191          16384503         0             0            0.375                                   8.375
   2192          16384558         0             0            0.375                                   8.125
   2193          16382856         0             0            0.375                                       1
   2194          16382864         0             0            0.375                                   8.375
   2195          16382880         0             0            0.375                                   8.375
   2196          16382882         0             0            0.375                                   7.875
   2197          16382896         0             0            0.375                                   7.875
   2198          16382915         0             0            0.375                                   8.125
   2199          16382923         0             0            0.375                                   8.125
   2200          16382926         0             0            0.375                                   8.375
   2201          16377522         0             0            0.375                                   8.375
   2202          16377537         0             0            0.375                                   8.125
   2203          16377553         0             0            0.375                                       1
   2204          16377554         0             0            0.375                                   8.375
   2205          16378146         0             0            0.375                                   8.125
   2206          16378206         0             0            0.375                                   8.125
   2207          16378237         0             0            0.375                                   7.875
   2208          16378240         0             0            0.375                                       8
   2209          16378505         0             0            0.375                                   8.375
   2210          16378521         0             0            0.375                                   8.375
   2211          16377494         0             0            0.375                                       8
   2212          16377495         0             0            0.375                                   7.875
   2213          16377508         0             0            0.375                                       1
   2214          16377438         0             0            0.375                                   8.125
   2215          16377455         0             0            0.375                                    7.75
   2216          16377473         0             0            0.375                                   8.375
   2217          16377092         0             0            0.375                                   8.125
   2218          16377098         0             0            0.375                                    8.25
   2219          16377100         0             0            0.375                                   8.375
   2220          16377102         0             0            0.375                                   7.375
   2221          16377103         0             0            0.375                                   8.375
   2222          16377106         0             0            0.375                                   8.375
   2223          16377111         0             0            0.375                                   7.625
   2224          16377123         0             0            0.375                                   8.125
   2225          16377132         0             0            0.375                                    8.25
   2226          16377136         0             0            0.375                                   8.375
   2227          16377191         0             0            0.375                                   7.625
   2228          16377193         0             0            0.375                                   8.375
   2229          16377201         0             0            0.375                                   8.375
   2230          16377208         0             0            0.375                                   8.375
   2231          16377211         0             0            0.375                                   8.375
   2232          16377222         0             0            0.375                                   8.375
   2233          16377284         0             0            0.375                                   8.375
   2234          16377286         0             0            0.375                                    7.75
   2235          16377309         0             0            0.375                                   8.375
   2236          16377324         0             0            0.375                                   8.375
   2237          16067416         0             0            0.375                                   8.125
   2238          16376946         0             0            0.375                                       8
   2239          16376950         0             0            0.375                                       8
   2240          16376952         0             0            0.375                                       8
   2241          16375898         0             0            0.375                                   7.875
   2242          16375930         0             0            0.375                                   7.125
   2243          16375963         0             0            0.375                                   8.125
   2244          16375969         0             0            0.375                                   7.625
   2245          16375971         0             0            0.375                                       8
   2246          16376044         0             0            0.375                                   8.125
   2247          16376051         0             0            0.375                                       1
   2248          16376067         0             0            0.375                                   8.375
   2249          16376094         0             0            0.375                                   7.875
   2250          16376097         0             0            0.375                                   8.375
   2251          16376100         0             0            0.375                                   7.625
   2252          16375251         0             0            0.375                                   8.125
   2253          16375262         0             0            0.375                                   8.375
   2254          16375266         0             0            0.375                                   8.375
   2255          16375269         0             0            0.375                                    8.25
   2256          16375834         0             0            0.375                                   8.125
   2257          16375836         0             0            0.375                                    7.75
   2258          16375848         0             0            0.375                                   8.125
   2259          16375865         0             0            0.375                                   8.125
   2260          16372127         0             0            0.375                                   8.375
   2261          16372128         0             0            0.375                                   8.125
   2262          16372150         0             0            0.375                                   8.125
   2263          16372165         0             0            0.375                                       8
   2264          16372173         0             0            0.375                                   8.125
   2265          16372185         0             0            0.375                                   8.125
   2266          16372349         0             0            0.375                                    8.25
   2267          16372357         0             0            0.375                                   8.375
   2268          16372386         0             0            0.375                                   7.625
   2269          16372387         0             0            0.375                                   7.875
   2270          16372396         0             0            0.375                                   8.125
   2271          16372415         0             0            0.375                                   7.875
   2272          16372416         0             0            0.375                                   8.375
   2273          16372418         0             0            0.375                                       8
   2274          16372420         0             0            0.375                                       8
   2275          16374797         0             0            0.375                                   8.375
   2276          16375121         0             0            0.375                                   7.875
   2277          16375123         0             0            0.375                                   8.375
   2278          16375126         0             0            0.375                                    8.25
   2279          16374850         0             0            0.375                                   7.875
   2280          16375170         0             0            0.375                                    8.25
   2281          16375246         0             0            0.375                                       8
   2282          16374855         0             0            0.375                                   7.875
   2283          16374935         0             0            0.375                                   8.375
   2284          16374943         0             0            0.375                                   8.375
   2285          16374950         0             0            0.375                                       8
   2286          16374957         0             0            0.375                                   8.125
   2287          16374989         0             0            0.375                                   8.375
   2288          16375013         0             0            0.375                                   8.125
   2289          16375031         0             0            0.375                                   8.375
   2290          16375035         0             0            0.375                                   8.125
   2291          16375043         0             0            0.375                                   8.125
   2292          16372100         0             0            0.375                                   7.875
   2293          16567487         0             0            0.375                                       1
   2294          16564745         0             0            0.375                                       2
   2295          16564747         0             0            0.375                                       1
   2296          16564792         0             0            0.375                                       2
   2297          16564835         0             0            0.375                                       1
   2298          16564869         0             0            0.375                                       8
   2299          16565037         0             0            0.375                                       2
   2300          16545794         0             0            0.375                                   8.375
   2301          16545798         0             0            0.375                                       1
   2302          16545806         0             0            0.375                                   9.625
   2303          16545808         0             0            0.375                                       8
   2304          16545823         0             0            0.375                                    7.25
   2305          16545826         0             0            0.375                                   8.375
   2306          16545831         0             0            0.375                                       1
   2307          16545839         0             0            0.375                                       8
   2308          16548787         0             0            0.375                                     7.5
   2309          16548788         0             0            0.375                                   7.875
   2310          16548382         0             0            0.375                                   7.875
   2311          16548798         0             0            0.375                                       1
   2312          16548808         0             0            0.375                                   7.125
   2313          16548855         0             0            0.375                                   7.375
   2314          16548874         0             0            0.375                                       1
   2315          16548879         0             0            0.375                                   7.875
   2316          16548890         0             0            0.375                                       8
   2317          16548892         0             0            0.375                                    7.25
   2318          16548898         0             0            0.375                                       7
   2319          16548900         0             0            0.375                                    8.25
   2320          16548902         0             0            0.375                                       8
   2321          16548425         0             0            0.375                                       1
   2322          16548923         0             0            0.375                                       1
   2323          16551347         0             0            0.375                                       8
   2324          16551349         0             0            0.375                                     7.5
   2325          16551355         0             0            0.375                                    7.25
   2326          16551358         0             0            0.375                                   7.375
   2327          16551365         0             0            0.375                                   7.875
   2328          16551366         0             0            0.375                                   7.625
   2329          16551393         0             0            0.375                                    7.75
   2330          16551401         0             0            0.375                                       1
   2331          16551412         0             0            0.375                                    7.75
   2332          16551432         0             0            0.375                                   7.625
   2333          16551445         0             0            0.375                                   7.875
   2334          16551462         0             0            0.375                                   7.875
   2335          16551484         0             0            0.375                                   7.875
   2336          16551487         0             0            0.375                                    8.25
   2337          16551488         0             0            0.375                                    9.25
   2338          16551497         0             0            0.375                                       1
   2339          16562179         0             0            0.375                                       1
   2340          16562187         0             0            0.375                                    7.75
   2341          16562194         0             0            0.375                                       1
   2342          16562200         0             0            0.375                                       8
   2343          16562203         0             0            0.375                                       1
   2344          16562243         0             0            0.375                                       8
   2345          16562277         0             0            0.375                                   7.625
   2346          16562284         0             0            0.375                                   8.375
   2347          16564201         0             0            0.375                                       8
   2348          16564219         0             0            0.375                                       1
   2349          16564240         0             0            0.375                                   8.125
   2350          16564249         0             0            0.375                                   7.875
   2351          16564257         0             0            0.375                                   7.125
   2352          16564288         0             0            0.375                                       1
   2353          16564298         0             0            0.375                                   7.625
   2354          16564315         0             0            0.375                                       1
   2355          16564162         0             0            0.375                                       1
   2356          16564350         0             0            0.375                                       1
   2357          16564352         0             0            0.375                                    8.25
   2358          16564358         0             0            0.375                                   7.875
   2359          16564360         0             0            0.375                                   8.875
   2360          16567076         0             0            0.375                                       1
   2361          16567265         0             0            0.375                                    8.25
   2362          16567307         0             0            0.375                                       1
   2363          16568547         0             0            0.375                                     7.5
   2364          16568558         0             0            0.375                                       1
   2365          16568564         0             0            0.375                                    8.25
   2366          16568569         0             0            0.375                                    7.25
   2367          16568644         0             0            0.375                                       2
   2368          16568658         0             0            0.375                                   8.875
   2369          16569866         0             0            0.375                                     7.5
   2370          16569956         0             0            0.375                                   6.875
   2371          16569974         0             0            0.375                                    7.75
   2372          16545697         0             0            0.375                                     8.5
   2373          16545734         0             0            0.375                                   7.625
   2374          16545736         0             0            0.375                                       8
   2375          16574757         0             0            0.375                                    8.75
   2376          16545755         0             0            0.375                                   7.875
   2377          16545767         0             0            0.375                                       1
   2378          16545785         0             0            0.375                                       1
   2379          16545786         0             0            0.375                                    7.25
   2380          16539980         0             0            0.375                                    8.25
   2381          16540012         0             0            0.375                                    8.25
   2382          16543568         0             0            0.375                                       1
   2383          16543576         0             0            0.375                                       1
   2384          16543580         0             0            0.375                                   7.625
   2385          16543596         0             0            0.375                                   8.125
   2386          16543605         0             0            0.375                                       8
   2387          16543486         0             0            0.375                                    8.25
   2388          16543613         0             0            0.375                                   7.875
   2389          16543619         0             0            0.375                                   7.625
   2390          16543627         0             0            0.375                                    8.25
   2391          16543645         0             0            0.375                                   7.875
   2392          16543655         0             0            0.375                                    8.25
   2393          16543658         0             0            0.375                                    7.75
   2394          16543676         0             0            0.375                                   6.875
   2395          16543538         0             0            0.375                                       1
   2396          16543686         0             0            0.375                                     8.5
   2397          16543691         0             0            0.375                                   7.625
   2398          16544859         0             0            0.375                                    7.75
   2399          16544863         0             0            0.375                                   7.875
   2400          16544866         0             0            0.375                                   7.625
   2401          16544867         0             0            0.375                                  10.375
   2402          16544871         0             0            0.375                                       1
   2403          16544879         0             0            0.375                                   7.875
   2404          16544882         0             0            0.375                                   7.375
   2405          16544889         0             0            0.375                                     8.5
   2406          16544894         0             0            0.375                                    7.75
   2407          16544901         0             0            0.375                                       8
   2408          16544768         0             0            0.375                                       1
   2409          16544920         0             0            0.375                                   7.625
   2410          16544925         0             0            0.375                                   7.125
   2411          16544939         0             0            0.375                                       1
   2412          16544948         0             0            0.375                                       1
   2413          16544963         0             0            0.375                                   7.375
   2414          16544970         0             0            0.375                                   7.875
   2415          16544975         0             0            0.375                                   8.125
   2416          16544979         0             0            0.375                                    7.75
   2417          16545000         0             0            0.375                                   7.875
   2418          16422394         0             0            0.375                                   8.375
   2419          16422405         0             0            0.375                                   8.375
   2420          16422410         0             0            0.375                                   7.875
   2421          16422443         0             0            0.375                                    8.25
   2422          16422452         0             0            0.375                                       8
   2423          16422466         0             0            0.375                                       1
   2424          16467906         0             0            0.375                                   8.375
   2425          16467909         0             0            0.375                                    7.25
   2426          16467936         0             0            0.375                                       1
   2427          16467948         0             0            0.375                                   8.375
   2428          16467958         0             0            0.375                                       8
   2429          16467964         0             0            0.375                                     7.5
   2430          16468004         0             0            0.375                                   7.625
   2431          16468007         0             0            0.375                                   7.625
   2432          16468017         0             0            0.375                                       1
   2433          16467877         0             0            0.375                                    8.75
   2434          16539907         0             0            0.375                                       1
   2435          16539913         0             0            0.375                                    1.75
   2436          16539847         0             0            0.375                                   8.375
   2437          16539950         0             0            0.375                                   7.875
   2438          16539964         0             0            0.375                                   7.625
   2439          16539969         0             0            0.375                                   7.625
   2440          16539860         0             0            0.375                                   8.125
   2441          16539974         0             0            0.375                                    7.75
   2442          16545689         0             0            0.375                                    8.75
   2443          16305824         0             0            0.375                                   8.125
   2444          16305878         0             0            0.375                                   8.125
   2445          16305738         0             0            0.375                                    7.75
   2446          16305920         0             0            0.375                                   8.125
   2447          16307498         0             0            0.375                                   8.125
   2448          16316522         0             0            0.375                                     7.5
   2449          16316536         0             0            0.375                                       1
   2450          16316538         0             0            0.375                                       8
   2451          16323725         0             0            0.375                                     8.5
   2452          16327118         0             0            0.375                                     8.5
   2453          16329581         0             0            0.375                                     7.5
   2454          16329493         0             0            0.375                                     8.5
   2455          16331152         0             0            0.375                                       1
   2456          16335860         0             0            0.375                                     7.5
   2457          16335762         0             0            0.375                                   7.875
   2458          16339998         0             0            0.375                                   8.125
   2459          16340053         0             0            0.375                                    8.75
   2460          16340079         0             0            0.375                                   8.625
   2461          16339961         0             0            0.375                                   7.875
   2462          16342606         0             0            0.375                                    8.25
   2463          16342752         0             0            0.375                                   8.625
   2464          16342802         0             0            0.375                                    8.75
   2465          16343456         0             0            0.375                                       1
   2466          16343534         0             0            0.375                                   7.875
   2467          16343484         0             0            0.375                                   8.125
   2468          16343680         0             0            0.375                                   7.875
   2469          16344770         0             0            0.375                                   7.875
   2470          16347238         0             0            0.375                                    8.25
   2471          16347246         0             0            0.375                                       8
   2472          16347308         0             0            0.375                                    8.25
   2473          16347328         0             0            0.375                                   7.375
   2474          16349089         0             0            0.375                                   7.375
   2475          16349022         0             0            0.375                                   8.125
   2476          16349147         0             0            0.375                                    8.75
   2477          16349044         0             0            0.375                                     7.5
   2478          16349224         0             0            0.375                                    7.25
   2479          16357774         0             0            0.375                                   8.125
   2480          16357788         0             0            0.375                                   8.625
   2481          16357806         0             0            0.375                                    7.75
   2482          16357702         0             0            0.375                                    8.75
   2483          16357819         0             0            0.375                                       1
   2484          16357727         0             0            0.375                                    8.25
   2485          16357729         0             0            0.375                                       1
   2486          16357903         0             0            0.375                                   8.875
   2487          16359527         0             0            0.375                                   8.375
   2488          16359652         0             0            0.375                                    8.75
   2489          16359551         0             0            0.375                                    8.25
   2490          16359581         0             0            0.375                                   7.875
   2491          16360723         0             0            0.375                                     8.5
   2492          16360757         0             0            0.375                                       8
   2493          16360772         0             0            0.375                                   7.875
   2494          16360795         0             0            0.375                                   7.875
   2495          16360803         0             0            0.375                                     8.5
   2496          16365417         0             0            0.375                                   8.125
   2497          16365461         0             0            0.375                                     8.5
   2498          16367736         0             0            0.375                                       1
   2499          16367755         0             0            0.375                                       1
   2500          16367757         0             0            0.375                                   7.875
   2501          16367770         0             0            0.375                                   8.375
   2502          16367933         0             0            0.375                                       1
   2503          16367934         0             0            0.375                                    8.25
   2504          16367777         0             0            0.375                                   8.625
   2505          16371649         0             0            0.375                                       2
   2506          16371728         0             0            0.375                                   7.625
   2507          16371731         0             0            0.375                                    8.25
   2508          16374667         0             0            0.375                                    8.75
   2509          16374675         0             0            0.375                                     7.5
   2510          16376430         0             0            0.375                                       1
   2511          16376454         0             0            0.375                                       2
   2512          16376401         0             0            0.375                                   8.375
   2513          16376462         0             0            0.375                                     8.5
   2514          16376408         0             0            0.375                                       8
   2515          16376475         0             0            0.375                                   8.125
   2516          16376490         0             0            0.375                                   8.125
   2517          16376417         0             0            0.375                                   8.375
   2518          16376494         0             0            0.375                                   7.875
   2519          16376419         0             0            0.375                                   8.125
   2520          16376748         0             0            0.375                                     8.5
   2521          16376864         0             0            0.375                                   7.875
   2522          16376761         0             0            0.375                                    8.25
   2523          16376907         0             0            0.375                                   8.875
   2524          16377942         0             0            0.375                                       8
   2525          16377917         0             0            0.375                                       1
   2526          16377919         0             0            0.375                                   8.375
   2527          16382589         0             0            0.375                                   8.625
   2528          16382524         0             0            0.375                                   8.125
   2529          16382526         0             0            0.375                                   8.375
   2530          16382659         0             0            0.375                                       1
   2531          16382667         0             0            0.375                                   7.125
   2532          16383734         0             0            0.375                                    8.25
   2533          16383739         0             0            0.375                                       2
   2534          16383823         0             0            0.375                                       1
   2535          16383745         0             0            0.375                                   8.875
   2536          16383850         0             0            0.375                                   8.875
   2537          16383756         0             0            0.375                                   8.875
   2538          16383894         0             0            0.375                                   7.875
   2539          16383908         0             0            0.375                                     8.5
   2540          16383931         0             0            0.375                                   7.875
   2541          16386845         0             0            0.375                                    8.25
   2542          16386923         0             0            0.375                                       1
   2543          16386853         0             0            0.375                                    8.25
   2544          16386940         0             0            0.375                                   7.875
   2545          16386957         0             0            0.375                                     7.5
   2546          16386879         0             0            0.375                                   8.875
   2547          16386961         0             0            0.375                                     8.5
   2548          16386976         0             0            0.375                                       8
   2549          16386987         0             0            0.375                                   8.625
   2550          16387004         0             0            0.375                                   7.625
   2551          16387027         0             0            0.375                                     8.5
   2552          16387029         0             0            0.375                                     8.5
   2553          16387033         0             0            0.375                                   7.875
   2554          16388531         0             0            0.375                                       1
   2555          16388549         0             0            0.375                                    8.25
   2556          16388589         0             0            0.375                                       1
   2557          16388491         0             0            0.375                                   8.625
   2558          16388502         0             0            0.375                                   8.875
   2559          16388507         0             0            0.375                                    7.75
   2560          16389817         0             0            0.375                                       2
   2561          16389839         0             0            0.375                                       8
   2562          16389887         0             0            0.375                                       1
   2563          16389774         0             0            0.375                                     7.5
   2564          16389921         0             0            0.375                                   7.875
   2565          16389792         0             0            0.375                                       1
   2566          16392898         0             0            0.375                                    1.75
   2567          16392948         0             0            0.375                                    8.75
   2568          16392963         0             0            0.375                                   8.375
   2569          16392966         0             0            0.375                                     7.5
   2570          16392971         0             0            0.375                                   7.875
   2571          16392995         0             0            0.375                                   7.875
   2572          16394317         0             0            0.375                                       2
   2573          16394321         0             0            0.375                                   7.375
   2574          16394331         0             0            0.375                                       1
   2575          16394482         0             0            0.375                                       1
   2576          16394531         0             0            0.375                                       1
   2577          16394538         0             0            0.375                                       1
   2578          16394336         0             0            0.375                                   8.125
   2579          16394542         0             0            0.375                                     8.5
   2580          16394550         0             0            0.375                                    7.75
   2581          16394553         0             0            0.375                                    8.75
   2582          16394353         0             0            0.375                                    7.75
   2583          16395074         0             0            0.375                                    7.25
   2584          16395082         0             0            0.375                                       1
   2585          16395098         0             0            0.375                                     7.5
   2586          16395110         0             0            0.375                                       1
   2587          16395118         0             0            0.375                                       1
   2588          16395037         0             0            0.375                                       2
   2589          16395042         0             0            0.375                                       1
   2590          16395175         0             0            0.375                                   7.125
   2591          16395176         0             0            0.375                                   7.125
   2592          16395065         0             0            0.375                                       1
   2593          16396971         0             0            0.375                                       1
   2594          16396994         0             0            0.375                                    7.25
   2595          16396996         0             0            0.375                                   7.625
   2596          16397003         0             0            0.375                                       1
   2597          16400087         0             0            0.375                                       1
   2598          16400211         0             0            0.375                                   7.875
   2599          16400214         0             0            0.375                                   7.375
   2600          16400102         0             0            0.375                                       1
   2601          16400109         0             0            0.375                                       7
   2602          16400249         0             0            0.375                                       1
   2603          16400115         0             0            0.375                                     8.5
   2604          16400286         0             0            0.375                                    1.75
   2605          16400304         0             0            0.375                                    7.75
   2606          16400320         0             0            0.375                                   7.625
   2607          16400341         0             0            0.375                                       2
   2608          16400141         0             0            0.375                                       1
   2609          16401698         0             0            0.375                                       1
   2610          16401726         0             0            0.375                                       8
   2611          16401731         0             0            0.375                                       8
   2612          16401733         0             0            0.375                                       2
   2613          16401737         0             0            0.375                                   7.875
   2614          16401643         0             0            0.375                                       1
   2615          16401765         0             0            0.375                                       1
   2616          16401815         0             0            0.375                                   7.875
   2617          16401817         0             0            0.375                                       2
   2618          16403783         0             0            0.375                                       1
   2619          16403742         0             0            0.375                                   7.875
   2620          16403830         0             0            0.375                                       2
   2621          16403744         0             0            0.375                                       1
   2622          16403882         0             0            0.375                                       8
   2623          16403885         0             0            0.375                                    7.75
   2624          16403906         0             0            0.375                                       2
   2625          16403916         0             0            0.375                                       1
   2626          16403919         0             0            0.375                                       1
   2627          16403922         0             0            0.375                                       1
   2628          16403924         0             0            0.375                                   7.625
   2629          16405134         0             0            0.375                                       1
   2630          16405139         0             0            0.375                                   7.875
   2631          16405143         0             0            0.375                                     7.5
   2632          16405076         0             0            0.375                                     7.5
   2633          16405153         0             0            0.375                                       1
   2634          16405166         0             0            0.375                                   8.625
   2635          16405171         0             0            0.375                                       1
   2636          16405202         0             0            0.375                                       1
   2637          16405089         0             0            0.375                                       1
   2638          16406734         0             0            0.375                                       1
   2639          16406738         0             0            0.375                                       1
   2640          16418778         0             0            0.375                                       1
   2641          16418869         0             0            0.375                                       1
   2642          16418885         0             0            0.375                                       2
   2643          16419801         0             0            0.375                                    1.75
   2644          16419810         0             0            0.375                                       1
   2645          16419718         0             0            0.375                                       1
   2646          16419833         0             0            0.375                                       1
   2647          16419886         0             0            0.375                                       1
   2648          16419896         0             0            0.375                                       1
   2649          16419917         0             0            0.375                                       1
   2650          16422338         0             0            0.375                                       1
   2651          16422296         0             0            0.375                                       1
   2652          16422384         0             0            0.375                                       1
   2653          16564478         0             0            0.375                                       1
   2654          16564503         0             0            0.375                                       1
   2655          16564523         0             0            0.375                                       1
   2656          16564531         0             0            0.375                                       1
   2657          16564538         0             0            0.375                                       1
   2658          16567523         0             0            0.375                                       1
   2659          16562680         0             0            0.375                                       1
   2660          16562880         0             0            0.375                                       1
   2661          16562943         0             0            0.375                                       1
   2662          16562998         0             0            0.375                                       1
   2663          16563092         0             0            0.375                                       1
   2664          16563128         0             0            0.375                                       1
   2665          16563156         0             0            0.375                                       1
   2666          16563177         0             0            0.375                                       1
   2667          16562659         0             0            0.375                                       1
   2668          16562550         0             0            0.375                                       1
   2669          16562555         0             0            0.375                                       2
   2670          16562487         0             0            0.375                                       1
   2671          16550035         0             0            0.375                                       1
   2672          16550074         0             0            0.375                                       2
   2673          16550098         0             0            0.375                                       1
   2674          16550102         0             0            0.375                                       1
   2675          16550119         0             0            0.375                                       1
   2676          16551506         0             0            0.375                                       1
   2677          16551585         0             0            0.375                                       1
   2678          16551624         0             0            0.375                                       2
   2679          16551632         0             0            0.375                                       2
   2680          16551704         0             0            0.375                                       1
   2681          16551715         0             0            0.375                                       3
   2682          16551720         0             0            0.375                                       1
   2683          16551735         0             0            0.375                                       1
   2684          16551752         0             0            0.375                                       1
   2685          16551769         0             0            0.375                                       2
   2686          16551777         0             0            0.375                                       1
   2687          16551779         0             0            0.375                                       1
   2688          16551781         0             0            0.375                                       2
   2689          16551787         0             0            0.375                                       1
   2690          16551790         0             0            0.375                                       1
   2691          16551807         0             0            0.375                                       1
   2692          16549906         0             0            0.375                                       1
   2693          16562368         0             0            0.375                                       1
   2694          16562456         0             0            0.375                                       1
   2695          16549799         0             0            0.375                                       1
   2696          16549832         0             0            0.375                                       1
   2697          16549473         0             0            0.375                                       1
   2698          16549475         0             0            0.375                                       1
   2699          16549592         0             0            0.375                                       1
   2700          16546267         0             0            0.375                                   8.375
   2701          16546273         0             0            0.375                                   8.125
   2702          16330240         0             0            0.375                                   8.125
   2703          16330247         0             0            0.375                                   8.375
   2704          16330255         0             0            0.375                                   8.375
   2705          16330257         0             0            0.375                                   8.375
   2706          16330260         0             0            0.375                                   8.375
   2707          16330269         0             0            0.375                                   8.125
   2708          16330275         0             0            0.375                                    8.25
   2709          16546362         0             0            0.375                                    8.25
   2710          16545481         0             0            0.375                                       1
   2711          16545482         0             0            0.375                                       2
   2712          16545484         0             0            0.375                                       2
   2713          16545485         0             0            0.375                                       1
   2714          16545489         0             0            0.375                                       1
   2715          16546009         0             0            0.375                                       2
   2716          16546136         0             0            0.375                                       1
   2717          16546147         0             0            0.375                                       1
   2718          16549423         0             0            0.375                                       1
   2719          16546241         0             0            0.375                                       1
   2720          16546244         0             0            0.375                                       1
   2721          16545430         0             0            0.375                                       1
   2722          16545381         0             0            0.375                                       2
   2723          16329860         0             0            0.375                                   8.375
   2724          16326948         0             0            0.375                                   8.375
   2725          16326954         0             0            0.375                                       8
   2726          16329999         0             0            0.375                                   8.375
   2727          16330009         0             0            0.375                                   8.375
   2728          16397580         0             0            0.375                                   8.125
   2729          16397603         0             0            0.375                                    8.25
   2730          16400689         0             0            0.375                                   8.375
   2731          16400786         0             0            0.375                                   8.375
   2732          16400870         0             0            0.375                                   7.875
   2733          16400968         0             0            0.375                                       8
   2734          16401904         0             0            0.375                                   8.125
   2735          16401984         0             0            0.375                                   8.375
   2736          16402192         0             0            0.375                                       1
   2737          16402214         0             0            0.375                                    7.75
   2738          16402276         0             0            0.375                                   8.125
   2739          16402545         0             0            0.375                                   7.625
   2740          16402644         0             0            0.375                                   7.625
   2741          16402655         0             0            0.375                                   8.125
   2742          16402718         0             0            0.375                                   8.125
   2743          16402775         0             0            0.375                                   8.375
   2744          16402783         0             0            0.375                                   8.125
   2745          16404255         0             0            0.375                                       7
   2746          16404459         0             0            0.375                                   8.125
   2747          16404484         0             0            0.375                                   8.125
   2748          16404490         0             0            0.375                                   7.875
   2749          16404579         0             0            0.375                                   7.625
   2750          16405498         0             0            0.375                                   8.125
   2751          16405517         0             0            0.375                                    7.75
   2752          16405524         0             0            0.375                                   8.125
   2753          16405559         0             0            0.375                                   8.375
   2754          16405652         0             0            0.375                                   8.125
   2755          16405853         0             0            0.375                                   8.625
   2756          16406030         0             0            0.375                                   8.375
   2757          16406904         0             0            0.375                                    7.75
   2758          16407401         0             0            0.375                                   8.125
   2759          16397241         0             0            0.375                                   8.125
   2760          16397413         0             0            0.375                                   8.125
   2761          16388876         0             0            0.375                                   8.125
   2762          16389333         0             0            0.375                                   8.375
   2763          16389361         0             0            0.375                                    7.75
   2764          16389479         0             0            0.375                                   8.125
   2765          16389483         0             0            0.375                                   8.125
   2766          16390029         0             0            0.375                                    8.25
   2767          16390035         0             0            0.375                                   8.375
   2768          16387572         0             0            0.375                                   8.375
   2769          16387590         0             0            0.375                                    7.75
   2770          16387612         0             0            0.375                                   8.375
   2771          16390332         0             0            0.375                                   8.375
   2772          16390346         0             0            0.375                                   8.375
   2773          16390435         0             0            0.375                                       8
   2774          16390445         0             0            0.375                                   8.375
   2775          16390463         0             0            0.375                                    8.25
   2776          16390533         0             0            0.375                                   7.875
   2777          16392495         0             0            0.375                                   8.375
   2778          16383355         0             0            0.375                                   8.375
   2779          16384075         0             0            0.375                                    8.25
   2780          16384164         0             0            0.375                                   8.125
   2781          16384187         0             0            0.375                                   8.375
   2782          16384191         0             0            0.375                                   8.375
   2783          16384357         0             0            0.375                                    8.25
   2784          16384473         0             0            0.375                                       8
   2785          16384528         0             0            0.375                                   8.125
   2786          16387219         0             0            0.375                                   8.125
   2787          16387227         0             0            0.375                                   8.375
   2788          16383190         0             0            0.375                                   8.375
   2789          16383312         0             0            0.375                                   8.125
   2790          16383317         0             0            0.375                                    8.25
   2791          16383327         0             0            0.375                                   8.375
   2792          16383338         0             0            0.375                                   8.375
   2793          16387229         0             0            0.375                                   7.875
   2794          16387381         0             0            0.375                                   8.375
   2795          16387415         0             0            0.375                                   8.375
   2796          16358433         0             0            0.375                                   8.125
   2797          16358440         0             0            0.375                                   8.375
   2798          16360191         0             0            0.375                                   8.125
   2799          16361542         0             0            0.375                                   8.375
   2800          16366392         0             0            0.375                                   8.125
   2801          16371855         0             0            0.375                                       8
   2802          16372013         0             0            0.375                                   8.375
   2803          16372021         0             0            0.375                                    7.75
   2804          16372029         0             0            0.375                                   8.375
   2805          16372182         0             0            0.375                                       8
   2806          16376947         0             0            0.375                                       8
   2807          16330242         0             0            0.375                                   8.125
   2808          16332129         0             0            0.375                                   8.375
   2809          16335617         0             0            0.375                                   8.125
   2810          16339364         0             0            0.375                                   7.875
   2811          16343974         0             0            0.375                                   7.875
   2812          16344607         0             0            0.375                                   8.125
   2813          16344677         0             0            0.375                                       8
   2814          16345852         0             0            0.375                                   8.125
   2815          16346016         0             0            0.375                                   8.125
   2816          16346161         0             0            0.375                                   8.375
   2817          16346187         0             0            0.375                                   8.125
   2818          16347988         0             0            0.375                                   8.375
   2819          16301938         0             0            0.375                                   8.125
   2820          16308085         0             0            0.375                                    7.25
   2821          16314647         0             0            0.375                                       8
   2822          16206910         0             0            0.375                                   7.375
   2823          16208548         0             0            0.375                                   8.125
   2824          16210138         0             0            0.375                                   7.375
   2825          16221653         0             0            0.375                                   7.875
   2826          16570012         0             0            0.375                                       1
   2827          16570025         0             0            0.375                                       1
   2828          16571209         0             0            0.375                                       1
   2829          16571213         0             0            0.375                                       1
   2830          16571375         0             0            0.375                                       1
   2831          16571389         0             0            0.375                                       1
   2832          16571392         0             0            0.375                                       2
   2833          16571407         0             0            0.375                                       1
   2834          16571233         0             0            0.375                                       1
   2835          16574633         0             0            0.375                                       1
   2836          16574548         0             0            0.375                                       1
   2837          16574701         0             0            0.375                                       1
   2838          16585163         0             0            0.375                                       1
   2839          16585357         0             0            0.375                                       2
   2840          16585197         0             0            0.375                                       1
   2841          16564212         0             0            0.375                                       1
   2842          16564239         0             0            0.375                                       1
   2843          16590709         0             0            0.375                                       1
   2844          16599193         0             0            0.375                                       2
   2845          16564292         0             0            0.375                                       1
   2846          16564175         0             0            0.375                                       1
   2847          16567197         0             0            0.375                                       1
   2848          16568630         0             0            0.375                                       1
   2849          16568492         0             0            0.375                                       1
   2850          16568516         0             0            0.375                                       1
   2851          16569931         0             0            0.375                                       2
   2852          16569941         0             0            0.375                                       2
   2853          16569976         0             0            0.375                                       1
   2854          16360782         0             0            0.375                                   8.125
   2855          16360832         0             0            0.375                                     8.5
   2856          16365311         0             0            0.375                                   7.625
   2857          16365468         0             0            0.375                                   8.375
   2858          16365483         0             0            0.375                                    2.75
   2859          16365496         0             0            0.375                                   8.625
   2860          16367836         0             0            0.375                                    8.75
   2861          16367744         0             0            0.375                                     7.5
   2862          16367940         0             0            0.375                                       1
   2863          16367947         0             0            0.375                                   8.125
   2864          16367786         0             0            0.375                                     8.5
   2865          16371610         0             0            0.375                                   7.875
   2866          16371658         0             0            0.375                                   7.625
   2867          16371737         0             0            0.375                                    8.25
   2868          16374639         0             0            0.375                                   8.125
   2869          16374700         0             0            0.375                                   7.875
   2870          16376442         0             0            0.375                                   7.625
   2871          16376400         0             0            0.375                                    8.25
   2872          16376507         0             0            0.375                                   7.875
   2873          16376516         0             0            0.375                                   7.875
   2874          16376833         0             0            0.375                                    8.25
   2875          16376872         0             0            0.375                                    7.75
   2876          16376778         0             0            0.375                                   8.125
   2877          16382555         0             0            0.375                                   8.375
   2878          16382658         0             0            0.375                                    8.25
   2879          16382671         0             0            0.375                                   8.375
   2880          16383736         0             0            0.375                                   8.125
   2881          16383758         0             0            0.375                                    8.25
   2882          16383946         0             0            0.375                                   8.625
   2883          16386838         0             0            0.375                                   8.125
   2884          16388599         0             0            0.375                                   7.375
   2885          16388504         0             0            0.375                                   8.125
   2886          16343688         0             0            0.375                                    8.75
   2887          16389923         0             0            0.375                                   8.875
   2888          16389945         0             0            0.375                                   8.375
   2889          16392899         0             0            0.375                                       8
   2890          16392932         0             0            0.375                                    8.25
   2891          16392978         0             0            0.375                                   7.875
   2892          16345643         0             0            0.375                                    8.75
   2893          16345655         0             0            0.375                                       9
   2894          16345666         0             0            0.375                                   7.875
   2895          16345677         0             0            0.375                                    7.75
   2896          16345692         0             0            0.375                                    7.75
   2897          16345616         0             0            0.375                                    8.25
   2898          16345621         0             0            0.375                                   8.875
   2899          16347228         0             0            0.375                                    8.75
   2900          16347231         0             0            0.375                                    8.75
   2901          16347288         0             0            0.375                                   8.125
   2902          16349134         0             0            0.375                                    8.75
   2903          16349178         0             0            0.375                                    7.75
   2904          16349237         0             0            0.375                                   8.125
   2905          16357696         0             0            0.375                                   8.125
   2906          16395078         0             0            0.375                                     8.5
   2907          16395184         0             0            0.375                                    8.25
   2908          16357861         0             0            0.375                                   8.375
   2909          16357875         0             0            0.375                                   8.625
   2910          16357929         0             0            0.375                                   8.125
   2911          16359627         0             0            0.375                                    8.75
   2912          16359637         0             0            0.375                                     8.5
   2913          16359524         0             0            0.375                                    8.99
   2914          16359709         0             0            0.375                                    8.25
   2915          16359723         0             0            0.375                                    8.75
   2916          16360673         0             0            0.375                                   7.875
   2917          16360743         0             0            0.375                                    8.25
   2918          16206806         0             0            0.375                                   8.125
   2919          16305722         0             0            0.375                                   7.125
   2920          16305726         0             0            0.375                                   7.875
   2921          16305950         0             0            0.375                                     8.5
   2922          16305954         0             0            0.375                                   8.125
   2923          16316382         0             0            0.375                                   7.875
   2924          16318811         0             0            0.375                                   7.125
   2925          16318812         0             0            0.375                                   8.125
   2926          16318825         0             0            0.375                                   8.125
   2927          16318888         0             0            0.375                                   7.875
   2928          16318975         0             0            0.375                                       8
   2929          16318996         0             0            0.375                                       8
   2930          16321642         0             0            0.375                                   7.875
   2931          16321673         0             0            0.375                                   8.375
   2932          16321697         0             0            0.375                                       8
   2933          16321769         0             0            0.375                                    7.75
   2934          16323896         0             0            0.375                                     8.5
   2935          16327069         0             0            0.375                                   8.125
   2936          16329542         0             0            0.375                                     7.5
   2937          16329571         0             0            0.375                                   8.125
   2938          16331232         0             0            0.375                                   7.875
   2939          16331168         0             0            0.375                                   8.625
   2940          16194723         0             0            0.375                                   8.125
   2941          16339907         0             0            0.375                                       8
   2942          16340022         0             0            0.375                                     7.5
   2943          16342644         0             0            0.375                                   8.125
   2944          16342684         0             0            0.375                                     8.5
   2945          16342751         0             0            0.375                                   8.625
   2946          16342786         0             0            0.375                                   7.875
   2947          16392357         0             0            0.375                                    8.25
   2948          16392361         0             0            0.375                                   8.375
   2949          16394080         0             0            0.375                                   8.375
   2950          16134456         0             0            0.375                                   7.875
   2951          16228033         0             0            0.375                                   8.125





                 LOAN_SEQ                                CITY1       STATE         ZIP_CODE                PROPTYPE


--------------------------------------------------------------------------------


      1          16293812                          Lemon Grove          CA            91945           Single Family
      2          16291148                            Patterson          CA            95363           Single Family
      3          16291161                            Lancaster          CA            93535           Single Family
      4          16422711                             San Jose          CA            95122             Condominium
      5          16422748                               NIPOMO          CA            93444           Single Family
      6          16422699                              Modesto          CA            95351           Single Family
      7          16422651                              Visalia          CA            93277           Single Family
      8          16422669                            Elk Grove          CA            95758           Single Family
      9          16419540                      North Las Vegas          NV            89081                     PUD
     10          16296307                        San Francisco          CA            94110              2-4 Family
     11          16297671                              Clifton          NJ             7011           Single Family
     12          16302165                                 Galt          CA            95632           Single Family
     13          16564426                                Tampa          FL            33619             Condominium
     14          16564512                            Sahuarita          AZ            85629                     PUD
     15          16551791                            San Diego          CA            92117           Single Family
     16          16551920                           Wilmington          DE            19802           Single Family
     17          16468554                          Bakersfield          CA            93314           Single Family
     18          16422558                               Dublin          CA            94568                     PUD
     19          16420098                             San Jose          CA            95126             Condominium
     20          16420107                           SCOTTSDALE          AZ            85255           Single Family
     21          16419381                        Santa Barbara          CA            93109             Condominium
     22          16419086                              Miramar          FL            33023           Single Family
     23          16419107                              PHOENIX          AZ            85032                     PUD
     24          16419162                                Chico          CA            95926           Single Family
     25          16420687                              Phoenix          AZ            85048             Condominium
     26          16372087                          Chula Vista          CA            91911           Single Family
     27          16420439                               Weston          FL            33326                     PUD
     28          16420191                            Santa Ana          CA            92703           Single Family
     29          16420218                              Hayward          CA            94542           Single Family
     30          16372038                             Manassas          VA            20112           Single Family
     31          16420301                               Smyrna          GA            30080                     PUD
     32          16372005                        Silver Spring          MD            20902           Single Family
     33          16420169                                Tracy          CA            95376           Single Family
     34          16420183                        Moreno Valley          CA            92553           Single Family
     35          16372028                        National City          CA            91950             Condominium
     36          16420020                               Peoria          AZ            85382                     PUD
     37          16371998                         Lehigh Acres          FL            33971           Single Family
     38          16420094                      Fort Washington          MD            20744           Single Family
     39          16392598                             Murrieta          CA            92563           Single Family
     40          16392611                         Lehigh Acres          FL            33971           Single Family
     41          16371985                             El Cajon          CA            92021             Condominium
     42          16392530                             Hercules          CA            94547                     PUD
     43          16392543                              Clifton          NJ             7011              2-4 Family
     44          16392565                                Indio          CA            92201           Single Family
     45          16392572                             Murrieta          CA            92563           Single Family
     46          16392573                                Dewey          AZ            86327           Single Family
     47          16392438                            Daly City          CA            94015           Single Family
     48          16392472                            San Pablo          CA            94806           Single Family
     49          16392477                         Lehigh Acres          FL            33972           Single Family
     50          16329814                             San Jose          CA            95111           Single Family
     51          16326957                               Newark          CA            94560           Single Family
     52          16229989                           Woodbridge          VA            22191                     PUD
     53          16229955                                Miami          FL            33183             Condominium
     54          16229956                           Monticello          NY            12701           Single Family
     55          16227868                            Las Vegas          NV            89138                     PUD
     56          16358253                                Yulee          FL            32097           Single Family
     57          16544446                  South San Francisco          CA            94080                     PUD
     58          16544448                  South San Francisco          CA            94080                     PUD
     59          16545022                                Tampa          FL            33609           Single Family
     60          16545062                           Scottsdale          AZ            85257             Condominium
     61          16545076                               Merced          CA            95348           Single Family
     62          16545109                            Riverside          CA            92507             Condominium
     63          16545116                             Whittier          CA            90605           Single Family
     64          16545120                            Flagstaff          AZ            86004           Single Family
     65          16545126                            San Mateo          CA            94401           Single Family
     66          16545146                              Waddell          AZ            85355           Single Family
     67          16545148                             MURRIETA          CA            92562           Single Family
     68          16545156                           Long Beach          CA            90807             Condominium
     69          16545164                           Midlothian          VA            23112                     PUD
     70          16545173                            Fallbrook          CA            92028           Single Family
     71          16545189                          Chula Vista          CA            91913             Condominium
     72          16545206                             Stockton          CA            95209                     PUD
     73          16545291                             PLACENTA          CA            92870           Single Family
     74          16544293                         Lincoln City          OR            97367           Single Family
     75          16544303                              Phoenix          AZ            85037           Single Family
     76          16544340                            San Diego          CA            92126           Single Family
     77          16544379                            Las Vegas          NV            89121           Single Family
     78          16544404                              Redding          CA            96002           Single Family
     79          16544406                               Gilroy          CA            95020           Single Family
     80          16390351                            Escondido          CA            92029           Single Family
     81          16390410                             Woodland          CA            95695           Single Family
     82          16390437                              Ventura          CA            93003           Single Family
     83          16390455                           Long Beach          CA            90805              2-4 Family
     84          16390498                             Longmont          CO            80503           Single Family
     85          16390501                               Novato          CA            94949           Single Family
     86          16390537                           Winchester          CA            92596           Single Family
     87          16392312                        Lake Elsinore          CA            92530           Single Family
     88          16392317                          Los Angeles          CA            90011           Single Family
     89          16392362                            San Diego          CA            92114           Single Family
     90          16392372                   Desert Hot Springs          CA            92240                     PUD
     91          16544237                              Norwalk          CA            90650           Single Family
     92          16544117                            San Diego          CA            92105              2-4 Family
     93          16544127                             Murrieta          CA            92562           Single Family
     94          16544135                           Sacramento          CA            95835                     PUD
     95          16544805                            Rio Vista          CA            94571                     PUD
     96          16544806                               Newark          CA            94560           Single Family
     97          16544983                        Lake Elsinore          CA            92532                     PUD
     98          16544986                              Salinas          CA            93905           Single Family
     99          16544922                            RIO LINDA          CA            95673           Single Family
    100          16544923                             Sun City          CA            92586           Single Family
    101          16544941                              Herndon          VA            20170             Condominium
    102          16544943                          SIMI VALLEY          CA            93065           Single Family
    103          16544956                       West Hollywood          CA            90069             Condominium
    104          16543609                         Chesterfield          VA            23832           Single Family
    105          16543620                              Ashburn          VA            20147               Townhouse
    106          16543633                            ALLENDALE          NJ             7041           Single Family
    107          16543637                             Kirkland          WA            98033           Single Family
    108          16543638                           TOMS RIVER          NJ             8753             Condominium
    109          16543641                        Lake Elsinore          CA            92532                     PUD
    110          16543649                      North Las Vegas          NV            89130                     PUD
    111          16543663                          Hazel Crest          IL            60429           Single Family
    112          16543508                        Granada Hills          CA            91344           Single Family
    113          16543530                              Ventura          CA            93001           Single Family
    114          16543694                             Millbrae          CA            94030           Single Family
    115          16544830                           SANTA ROSA          CA            95401                     PUD
    116          16544834                            Fairfield          CA            94533             Condominium
    117          16539909                             BROOKLYN          NY            11235           Single Family
    118          16539915                           Scottsdale          AZ            85254           Single Family
    119          16539932                               Saugus          CA            91350                     PUD
    120          16539848                                Aloha          OR            97007              2-4 Family
    121          16539943                      Fort Lauderdale          FL            33309             Condominium
    122          16539946                              BAYONNE          NJ             7002           Single Family
    123          16539948                              Lincoln          CA            95648                     PUD
    124          16539952                            Littleton          CO            80120           Single Family
    125          16539852                            las vegas          NV            89144                     PUD
    126          16543555                     Huntington Beach          CA            92648             Condominium
    127          16543556                         Gaithersburg          MD            20877             Condominium
    128          16543561                             Milpitas          CA            95035           Single Family
    129          16543570                      North Las Vegas          NV            89030           Single Family
    130          16543600                              HERNDON          VA            20171             Condominium
    131          16543603                         Mays Landing          NJ             8330             Condominium
    132          16539979                            Escondido          CA            92027           Single Family
    133          16540013                             Stockton          CA            95212                     PUD
    134          16540033                            Rosemount          MN            55068           Single Family
    135          16540037                         Solana Beach          CA            92075           Single Family
    136          16540051                            SAN RAMON          CA            94582           Single Family
    137          16540052                           Coarsegold          CA            93614                     PUD
    138          16540071                            Fairfield          CA            94534           Single Family
    139          16418901                         Garden Grove          CA            92845           Single Family
    140          16418913                              FAIRFAX          VA            22031             Condominium
    141          16418925                              FONTANA          CA            92336           Single Family
    142          16418950                           Burlington          WA            98233           Single Family
    143          16418960                          Los Angeles          CA            90038           Single Family
    144          16418964                            Santa Ana          CA            92704           Single Family
    145          16418966                           Boca Raton          FL            33431                     PUD
    146          16419775                                Miami          FL            33131             Condominium
    147          16419792                            Rockville          MD            20851           Single Family
    148          16419805                   DESERT HOT SPRINGS          CA            92240           Single Family
    149          16419830                           Fort Myers          FL            33912             Condominium
    150          16419843                            LANCASTER          CA            93536           Single Family
    151          16419852                           Plantation          FL            33317                     PUD
    152          16422330                              Fontana          CA            92337           Single Family
    153          16422343                          SPRINGFIELD          VA            22150           Single Family
    154          16422349                              Markham          IL            60428           Single Family
    155          16422352                             Chandler          AZ            85249                     PUD
    156          16422362                              Everett          WA            98205           Single Family
    157          16422363               Rancho Santa Margarita          CA            92688                     PUD
    158          16422385                             MURRIETA          CA            92563                     PUD
    159          16422301                           Bellflower          CA            90706           Single Family
    160          16422408                        STATE COLLEGE          PA            16801           Single Family
    161          16422427                            Las Vegas          NV            89143                     PUD
    162          16422305                            Fairfield          CA            94533           Single Family
    163          16422433                               Auburn          WA            98092           Single Family
    164          16422446                              Phoenix          AZ            85020             Condominium
    165          16422455                            San Diego          CA            92154                     PUD
    166          16422460                           Santa Rosa          CA            95404           Single Family
    167          16467896                            Fair Oaks          CA            95628           Single Family
    168          16467900                        Manassas Park          VA            20111               Townhouse
    169          16467904                             Glendale          AZ            85308           Single Family
    170          16467932                               Berlin          NJ             8009           Single Family
    171          16467934                            Santa Ana          CA            92704           Single Family
    172          16467943                          Miami Lakes          FL            33018           Single Family
    173          16467955                          Victorville          CA            92394           Single Family
    174          16467984                      WHITE BEAR LAKE          MN            55110           Single Family
    175          16467994                                MIAMI          FL            33187           Single Family
    176          16467999                               Oakley          CA            94561           Single Family
    177          16468023                              Norwich          CT             6360           Single Family
    178          16467884                               Reseda          CA            91335           Single Family
    179          16401736                           Woodbridge          VA            22193           Single Family
    180          16401750                     Hawaiian Gardens          CA            90716             Condominium
    181          16401768                          Fort Meyers          FL            33971                     PUD
    182          16401769                           Buena Park          CA            90620           Single Family
    183          16401779                           MENLO PARK          CA            94025           Single Family
    184          16401793                            La Mirada          CA            90638           Single Family
    185          16401801                           Woodbridge          VA            22191           Single Family
    186          16401653                           WILMINGTON          CA            90744           Single Family
    187          16401819                             San Jose          CA            95135           Single Family
    188          16401825                             Chandler          AZ            85225                     PUD
    189          16403796                            Groveland          FL            34736                     PUD
    190          16403803                                Salem          OR            97306           Single Family
    191          16403815                        Scotch Plains          NJ             7076           Single Family
    192          16403820                              Vallejo          CA            94591           Single Family
    193          16403831                            Brentwood          CA            94513           Single Family
    194          16403834                              Everett          WA            98204           Single Family
    195          16403835                         Gaithersburg          MD            20879           Single Family
    196          16403836                              Everett          WA            98204             Condominium
    197          16403840                           Alexandria          VA            22310           Single Family
    198          16403842                          Bonney Lake          WA            98391                     PUD
    199          16403746                               Encino          CA            91316             Condominium
    200          16403861                          WESTMINSTER          CO            80234                     PUD
    201          16406761                            Riverside          CA            92508                     PUD
    202          16406762                                 Mesa          AZ            85212                     PUD
    203          16406786                          Foster City          CA            94404           Single Family
    204          16418763                           Sacramento          CA            95827           Single Family
    205          16418830                         Myrtle Beach          SC            29579                     PUD
    206          16418834                             Bellevue          WA            98006                     PUD
    207          16418835                             Ferndale          WA            98248           Single Family
    208          16418837                               Soquel          CA            95073           Single Family
    209          16418840                           Alexandria          VA            22310           Single Family
    210          16418774                              ROSELLE          NJ            72031           Single Family
    211          16403754                            SAN DIEGO          CA            92154           Single Family
    212          16403765                                Salem          OR            97302              2-4 Family
    213          16403895                            Lancaster          CA            93536           Single Family
    214          16403900                            San Diego          CA            92173           Single Family
    215          16403902                            San Diego          CA            92126             Condominium
    216          16403915                             Glendale          AZ            85304           Single Family
    217          16405133                               Tucson          AZ            85748           Single Family
    218          16418848                             El Cajon          CA            92021           Single Family
    219          16418857                      Rowland Heights          CA            91748           Single Family
    220          16418863                            Charlotte          NC            28269           Single Family
    221          16418872                       Fredericksburg          VA            22405           Single Family
    222          16418874                             Nooksack          WA            98276           Single Family
    223          16418878                         MYRTLE BEACH          SC            29579                     PUD
    224          16418891                             Kirkland          WA            98033             Condominium
    225          16405144                           Washington          DC            20009           Single Family
    226          16405147                           Woodbridge          VA            22193                     PUD
    227          16405156                            Oceanside          CA            92056           Single Family
    228          16405158                              Phoenix          AZ            85054           Single Family
    229          16405160                             San Jose          CA            95125                     PUD
    230          16405084                             SAN JOSE          CA            95118           Single Family
    231          16405168                              Seattle          WA            98177           Single Family
    232          16405184                            San Diego          CA            92154                     PUD
    233          16405188                              Compton          CA            90220           Single Family
    234          16405189                       Fountain Hills          AZ            85268           Single Family
    235          16405199                              Raymore          MO            64083           Single Family
    236          16405205                            Fairfield          CA            94533                     PUD
    237          16405212                        Pompano Beach          FL            33069             Condominium
    238          16405225                      Stevenson Ranch          CA            91381                     PUD
    239          16405233                               Laurel          MD            20708             Condominium
    240          16405263                              PHOENIX          MD            21131           Single Family
    241          16405267                                 Mesa          AZ            85201           Single Family
    242          16405270                         falls church          VA            22042           Single Family
    243          16405280                              Herndon          VA            20170           Single Family
    244          16405300                          Bonney Lake          WA            98391                     PUD
    245          16405303                     Rancho Cucamonga          CA            91739           Single Family
    246          16406663                           ALEXANDRIA          VA            22312           Single Family
    247          16406667                           Sacramento          CA            95833                     PUD
    248          16406678                          CHULA VISTA          CA            91915                     PUD
    249          16406615                            Santa Ana          CA            92704           Single Family
    250          16406618                           SCOTTSDALE          AZ            85255                     PUD
    251          16406692                             Chandler          AZ            85249                     PUD
    252          16406699                           Bellingham          WA            98225              2-4 Family
    253          16406702                          Coon Rapids          MN            55433           Single Family
    254          16406708                           Leominster          MA             1453           Single Family
    255          16406718                             Temecula          CA            92591           Single Family
    256          16406724                      North Las Vegas          NV            89081                     PUD
    257          16406726                           Costa Mesa          CA            92627                     PUD
    258          16406741                           Santa Rosa          CA            95409           Single Family
    259          16406751                            Santa Ana          CA            92704           Single Family
    260          16540887                          Federal Way          WA            98003                     PUD
    261          16540893                            San Pablo          CA            94806                     PUD
    262          16323564                                 Lodi          CA            95242           Single Family
    263          16401690                           Woodbridge          VA            22192               Townhouse
    264          16401699                          Hyattsville          MD            20783               Townhouse
    265          16401700                              Maidens          VA            23102                     PUD
    266          16401701                            Zimmerman          MN            55398           Single Family
    267          16401702                           Woodbridge          VA            22191               Townhouse
    268          16401707                        Redondo Beach          CA            90278           Single Family
    269          16401718                             San Jose          CA            95128           Single Family
    270          16401625                           Chatsworth          CA            91311             Condominium
    271          16401730                              HIALEAH          FL            33013           Single Family
    272          16400355                                TRACY          CA            95376           Single Family
    273          16400358                            Jonesboro          GA            30236           Single Family
    274          16400361                             San Jose          CA            95111           Single Family
    275          16401679                             Clermont          FL            34711           Single Family
    276          16401680                          SPRINGFIELD          VA            22151           Single Family
    277          16401681                                 Erie          CO            80516                     PUD
    278          16401683                           Union City          CA            94587           Single Family
    279          16392915                               Aurora          CO            80013           Single Family
    280          16392918                              Fairfax          VA            22032           Single Family
    281          16392930                               Naples          FL            34116           Single Family
    282          16392934                               Irvine          CA            92602           Single Family
    283          16392938                              Antioch          CA            94531           Single Family
    284          16392941                             Mukilteo          WA            98275           Single Family
    285          16392942                         Apple Valley          MN            55124           Single Family
    286          16392944                        Panorama City          CA            91402             Condominium
    287          16392954                               Tacoma          WA            98465           Single Family
    288          16392862                             Woodland          CA            95695           Single Family
    289          16392955                            Charlotte          NC            28226                     PUD
    290          16392957                           Brandywine          MD            20613           Single Family
    291          16392980                            Sahuarita          AZ            85629                     PUD
    292          16392982                          Federal Way          WA            98023                     PUD
    293          16392983                            San Pablo          CA            94806           Single Family
    294          16392991                          Hyattsville          MD            20782           Single Family
    295          16392993                         Locust Grove          VA            22508                     PUD
    296          16394487                              Fanwood          NJ             7023           Single Family
    297          16394493                              Orlando          FL            32828           Single Family
    298          16394494                               Orange          CA            92687                     PUD
    299          16394497                             Manassas          VA            20110           Single Family
    300          16394501                            Riverside          CA            92508                     PUD
    301          16394508                          LOS ANGELES          CA            91306           Single Family
    302          16394512                              Waldorf          MD            20602                     PUD
    303          16394516                              Edmonds          WA            98020           Single Family
    304          16394518                              La Mesa          CA            91942           Single Family
    305          16394520                           Moses Lake          WA            98837           Single Family
    306          16394326                            Las Vegas          NV            89113           Single Family
    307          16395027                              Norwalk          CA            90650           Single Family
    308          16394302                             PALMDALE          CA            93551           Single Family
    309          16394304                               Encino          CA            91316             Condominium
    310          16394544                           Scottsdale          AZ            85257               Townhouse
    311          16394345                               Howell          NJ             7731           Single Family
    312          16394557                          Yorba Linda          CA            92886             Condominium
    313          16394355                               Corona          CA            92882           Single Family
    314          16395028                                 Mesa          AZ            85209           Single Family
    315          16395071                               RESTON          VA            20191             Condominium
    316          16395073                            Henderson          NV            89074                     PUD
    317          16395076                            Fairfield          CA            94533           Single Family
    318          16395097                      North Las Vegas          NV            89031           Single Family
    319          16395100                      North Las Vegas          NV            89031           Single Family
    320          16395106                           Buena Park          CA            90620           Single Family
    321          16395111                                DOVER          NJ             7801           Single Family
    322          16395117                               Anthem          AZ            85086                     PUD
    323          16395124                          SPRINGFIELD          VA            22150                     PUD
    324          16400277                         Garden Grove          CA            92840           Single Family
    325          16400279                              Atlanta          GA            30331                     PUD
    326          16400282                               Oakley          CA            94561                     PUD
    327          16400295                            BEAVERTON          OR            97007           Single Family
    328          16400309                            Cupertino          CA            95014           Single Family
    329          16400317                            Inglewood          CA            90301           Single Family
    330          16400322                          Los Angeles          CA            90004              2-4 Family
    331          16400327                        Wesley Chapel          FL            33543                     PUD
    332          16400333                         Sierra Vista          AZ            85650           Single Family
    333          16400338                          Los Angeles          CA            91343             Condominium
    334          16400136                             San Jose          CA            95124           Single Family
    335          16395127                            Escondido          CA            92027           Single Family
    336          16395137                            Placentia          CA            92870           Single Family
    337          16395146                               Corona          CA            92883           Single Family
    338          16395152                          Spring Hill          FL            34608           Single Family
    339          16395158                         Baldwin Park          CA            91706           Single Family
    340          16395163                            Daly City          CA            94015           Single Family
    341          16395047                              Burbank          CA            91505           Single Family
    342          16395167                             Temecula          CA            92592                     PUD
    343          16395049                             Glendale          CA            91208           Single Family
    344          16395171                             Clermont          FL            34711                     PUD
    345          16395173                            Arlington          WA            98223                     PUD
    346          16395178                              Bristow          VA            20136                     PUD
    347          16395182                            Chantilly          VA            20152                     PUD
    348          16395186                               Oakley          CA            94561           Single Family
    349          16395190                      North Las Vegas          NV            89031                     PUD
    350          16395196                              Vallejo          CA            94591           Single Family
    351          16396954                           Long Beach          CA            90806           Single Family
    352          16396967                              Ontario          CA            91764           Single Family
    353          16396969                             Manassas          VA            20109           Single Family
    354          16396970                          Hyattsville          MD            20782           Single Family
    355          16396972                      North Las Vegas          NV            89084                     PUD
    356          16396974                          West Covina          CA            91790           Single Family
    357          16396976                              Gilbert          AZ            85296                     PUD
    358          16396917                           Scottsdale          AZ            85254           Single Family
    359          16396992                            Gibsonton          FL            33534           Single Family
    360          16396995                               Duarte          CA            91010           Single Family
    361          16397000                              Anaheim          CA            92804           Single Family
    362          16397009                               Palmer          MA             1069           Single Family
    363          16397015                        Brooklyn Park          MN            55443           Single Family
    364          16397017                            Santa Ana          CA            92707           Single Family
    365          16397018                             MANASSAS          VA            20111           Single Family
    366          16397024                            Langhorne          PA            19047           Single Family
    367          16397029                             Kirkland          WA            98034           Single Family
    368          16397031                             SAN JOSE          CA            95132           Single Family
    369          16396935                             MARICOPA          AZ            85239                     PUD
    370          16397035                             Richmond          VA            23234           Single Family
    371          16397051                               RIALTO          CA            92377           Single Family
    372          16400172                           Sacramento          CA            95834           Single Family
    373          16400176                            Las Vegas          NV            89122                     PUD
    374          16400180                          San Leandro          CA            94577              2-4 Family
    375          16400192                               Hollis          NY            11423           Single Family
    376          16400209                       Cliffside Park          NJ             7010             Condominium
    377          16400217                          Victorville          CA            92394           Single Family
    378          16400219                            Henderson          NV            89074                     PUD
    379          16400226                            CHANTILLY          VA            20151             Condominium
    380          16400233                              Anaheim          CA            92805           Single Family
    381          16400236                            Fairfield          CT             6825           Single Family
    382          16400237                            La Quinta          CA            92253           Single Family
    383          16400242                           Sacramento          CA            95835                     PUD
    384          16400247                            Escondido          CA            92026           Single Family
    385          16400107                              FONTANA          CA            92337           Single Family
    386          16400250                              Gilbert          AZ            85296                     PUD
    387          16400256                       Citrus Springs          FL            34434           Single Family
    388          16400267                          Bridgeville          DE            19933           Single Family
    389          16400273                             Sterling          VA            20165                     PUD
    390          16389880                             Temecula          CA            92592           Single Family
    391          16389883                              Fontana          CA            92335           Single Family
    392          16389884                              Seattle          WA            98105              2-4 Family
    393          16389895                            Vacaville          CA            95687           Single Family
    394          16389899                             San Jose          CA            95136           Single Family
    395          16389905                           Woodbridge          VA            22193           Single Family
    396          16389907                               Tucker          GA            30084           Single Family
    397          16389917                       Lake Arrowhead          CA            92352           Single Family
    398          16376404                              Gardena          CA            90249           Single Family
    399          16376468                       San Bernardino          CA            92407                     PUD
    400          16376470                              Phoenix          AZ            85086           Single Family
    401          16376471                           Long Beach          CA            90805           Single Family
    402          16376498                       Upper Marlboro          MD            20774           Single Family
    403          16376501                         Garden Grove          CA            92841           Single Family
    404          16376503                           Alexandria          VA            22306                     PUD
    405          16376520                        Spring Valley          CA            91978                     PUD
    406          16376790                         Locust Grove          VA            22508                     PUD
    407          16376798                             Avondale          AZ            85323                     PUD
    408          16376799                          Saint Cloud          FL            34771                     PUD
    409          16376804                             Glendale          CA            91205           Single Family
    410          16376808                             Hesperia          CA            92345           Single Family
    411          16376812                          los angeles          CA            91402             Condominium
    412          16376813                             San Jose          CA            95125           Single Family
    413          16376814                              Fremont          CA            94538           Single Family
    414          16376817                             Shakopee          MN            55379           Single Family
    415          16376819                              Chicago          IL            60617              2-4 Family
    416          16376821                             Hamilton          VA            20158           Single Family
    417          16376824                     San Gabriel area          CA            91776           Single Family
    418          16376826                             Puyallup          WA            98372                     PUD
    419          16376829                            San Diego          CA            92109             Condominium
    420          16376832                        Pleasantville          NJ             8232             Condominium
    421          16376835                              Orlando          FL            32837                     PUD
    422          16376839                            Las Vegas          NV            89103           Single Family
    423          16376840                             Glendale          CA            91202             Condominium
    424          16376845                           Woodbridge          VA            22191                     PUD
    425          16376848                               Perris          CA            92571           Single Family
    426          16376851                                 Troy          NY            12180           Single Family
    427          16376857                             Imperial          MO            63052           Single Family
    428          16376859                            Davenport          FL            33897                     PUD
    429          16376875                               Orange          CA            92866           Single Family
    430          16376880                            San Diego          CA            92129             Condominium
    431          16376881                          Wallingford          PA            19086           Single Family
    432          16376766                            Las Vegas          NV            89145           Single Family
    433          16376883                              Fontana          CA            92336           Single Family
    434          16376886                              Linwood          NJ             8221           Single Family
    435          16376896                             San Jose          CA            95125           Single Family
    436          16376902                           Santa Cruz          CA            95062           Single Family
    437          16376904                             Lynnwood          WA            98037           Single Family
    438          16376905                           Sun Valley          CA            91352           Single Family
    439          16376788                         Apple Valley          CA            92307           Single Family
    440          16376909                            San Diego          CA            92110           Single Family
    441          16376912                             Winnetka          CA            91306           Single Family
    442          16377576                            Oceanside          CA            92057           Single Family
    443          16377937                            San Diego          CA            92114           Single Family
    444          16377938                              Fremont          CA            94536             Condominium
    445          16377941                          Victorville          CA            92392           Single Family
    446          16377952                           South Gate          CA            90280                     PUD
    447          16377903                            Lancaster          CA            93535           Single Family
    448          16377960                            Vancouver          WA            98683           Single Family
    449          16377964                               Soquel          CA            95073                     PUD
    450          16377967                            Montclair          CA            91763           Single Family
    451          16377971                             Whittier          CA            90605           Single Family
    452          16377982                            New River          AZ            85087           Single Family
    453          16377989                         North Aurora          IL            60542             Condominium
    454          16377993                     Clearwater Beach          FL            33767             Condominium
    455          16377998                           San Marcos          CA            92078                     PUD
    456          16377999                               Bonita          CA            91902           Single Family
    457          16378001                               Exeter          CA            93221           Single Family
    458          16378007                             La Verne          CA            91750             Condominium
    459          16378009                        Beverly Hills          FL            34465           Single Family
    460          16378011                         Myrtle Beach          SC            29588             Condominium
    461          16378014                            Laurelton          NY            11413           Single Family
    462          16378022                         Rohnert Park          CA            94928           Single Family
    463          16378029                             Sarasota          FL            34243                     PUD
    464          16378041                            San Diego          CA            92124                     PUD
    465          16378054                          Glen Burnie          MD            21061             Condominium
    466          16377934                               Oxnard          CA            93036             Condominium
    467          16382515                               Corona          CA            92879           Single Family
    468          16382560                       San Bernardino          CA            92407           Single Family
    469          16382561                            Las Vegas          NV            89149                     PUD
    470          16382563                          Minneapolis          MN            55417              2-4 Family
    471          16382568                             Dumfries          VA            22026                     PUD
    472          16382571                                Tempe          AZ            85282           Single Family
    473          16382575                          Los Angeles          CA            90047           Single Family
    474          16382591                            Beaverton          OR            97006                     PUD
    475          16382598                            San Pablo          CA            94806                     PUD
    476          16382601                            Kissimmee          FL            34747                     PUD
    477          16382604                               Corona          CA            92882             Condominium
    478          16382605                         Gaithersburg          MD            20878           Single Family
    479          16382611                            San Diego          CA            92114           Single Family
    480          16382527                               Sylmar          CA            91342             Condominium
    481          16382621                             Avondale          AZ            85323                     PUD
    482          16382628                              Jacumba          CA            91934           Single Family
    483          16382663                             Whittier          CA            90604           Single Family
    484          16382664                           Bellflower          CA            90706           Single Family
    485          16382689                            Sammamish          WA            98074             Condominium
    486          16382691                              Stanton          CA            90680           Single Family
    487          16382698                          Los Angeles          CA            90022           Single Family
    488          16382699                               Anthem          AZ            85086                     PUD
    489          16382701                              Vallejo          CA            94590           Single Family
    490          16382703                             Richmond          VA            23225           Single Family
    491          16382706                             Stockton          CA            95203           Single Family
    492          16382712                            Riverdale          MD            20737           Single Family
    493          16382714                          Pico Rivera          CA            90660           Single Family
    494          16383792                              Pinetop          AZ            85935                     PUD
    495          16383793                       BRICK TOWNSHIP          NJ             8724           Single Family
    496          16383802                               Tacoma          WA            98445           Single Family
    497          16383803                          Chula Vista          CA            91913                     PUD
    498          16383741                              Lathrop          CA            95330           Single Family
    499          16383804                          Coon Rapids          MN            55448           Single Family
    500          16383805                             Stafford          VA            22554                     PUD
    501          16383815                          Los Angeles          CA            91342             Condominium
    502          16383817                               Naples          FL            34112                     PUD
    503          16383743                             San Jose          CA            95122           Single Family
    504          16383744                               Oxnard          CA            93030           Single Family
    505          16383835                           Monticello          MN            55362           Single Family
    506          16383837                             Lakewood          CA            90712           Single Family
    507          16383842                           Fort Myers          FL            33913                     PUD
    508          16383848                             O Fallon          MO            63366           Single Family
    509          16383854                               Merced          CA            95348           Single Family
    510          16383859                           Menlo Park          CA            94025             Condominium
    511          16383757                        San Francisco          CA            94112           Single Family
    512          16383874                               Corona          CA            92881           Single Family
    513          16383875                           Cape Coral          FL            33993           Single Family
    514          16383891                              Phoenix          AZ            85013           Single Family
    515          16383900                            Beaverton          OR            97007           Single Family
    516          16383904                        Panorama City          CA            91402           Single Family
    517          16383909                           Winchester          CA            92596                     PUD
    518          16383915                             Issaquah          WA            98029                     PUD
    519          16383916                           Alexandria          VA            22306                     PUD
    520          16383919                              Hialeah          FL            33010           Single Family
    521          16383921                           Buena Park          CA            90620           Single Family
    522          16383924                                Ocoee          FL            34761                     PUD
    523          16383928                    Little Egg Harbor          NJ             8087                     PUD
    524          16383930                          Chula Vista          CA            91913                     PUD
    525          16383937                      Chester Springs          PA            19425                     PUD
    526          16383942                            Evergreen          CO            80439           Single Family
    527          16383944                            Roseville          MN            55113           Single Family
    528          16383783                            Santa Ana          CA            92707             Condominium
    529          16383948                            Vacaville          CA            95688           Single Family
    530          16386836                         BALDWIN PARK          CA            91706           Single Family
    531          16386884                              Phoenix          AZ            85042                     PUD
    532          16386885                            Fairfield          CA            94534                     PUD
    533          16386886                        Overland Park          KS            66221                     PUD
    534          16386891                              Phoenix          AZ            85014           Single Family
    535          16386840                         Belle Plaine          MN            56011           Single Family
    536          16386897                            Lancaster          PA            17603           Single Family
    537          16386901                            Daly City          CA            94015           Single Family
    538          16386903                              Holiday          FL            34691                     PUD
    539          16386904                            Elk Grove          CA            95624           Single Family
    540          16386910                         Saint Helena          CA            94574           Single Family
    541          16386922                          Los Angeles          CA            91402             Condominium
    542          16386933                      North Las Vegas          NV            89081                     PUD
    543          16386935                             Manassas          VA            20112           Single Family
    544          16386942                           Sacramento          CA            95834           Single Family
    545          16386948                           Alexandria          VA            22304             Condominium
    546          16386949                      North Las Vegas          NV            89031           Single Family
    547          16386973                           Woodbridge          VA            22191           Single Family
    548          16386864                          Quartz Hill          CA            93536           Single Family
    549          16386990                              Orlando          FL            32837                     PUD
    550          16386991                             Glendale          AZ            85303           Single Family
    551          16386993                             Pasadena          CA            91104           Single Family
    552          16386997                          Chula Vista          CA            91915                     PUD
    553          16387002                             Manassas          VA            20109                     PUD
    554          16387011                           Cape Coral          FL            33904           Single Family
    555          16387012                        Altadena Area          CA            91001           Single Family
    556          16387016                          Fort Pierce          FL            34949           Single Family
    557          16387018                           Sacramento          CA            95824           Single Family
    558          16387020                               Upland          CA            91786           Single Family
    559          16387026                          Pico Rivera          CA            90660           Single Family
    560          16387032                           Alexandria          VA            22315           Single Family
    561          16389925                       San Bernardino          CA            92410           Single Family
    562          16389788                           Sacramento          CA            95835           Single Family
    563          16389929                              Oakland          CA            94606           Single Family
    564          16389932                              Roanoke          VA            24019           Single Family
    565          16389937                         Ruckersville          VA            22968           Single Family
    566          16389943                             Surprise          AZ            85388                     PUD
    567          16389948                                Chino          CA            91710           Single Family
    568          16392902                           Gig Harbor          WA            98329           Single Family
    569          16392903                           Winchester          CA            92596           Single Family
    570          16388536                          Chula Vista          CA            91913                     PUD
    571          16388537                             Whittier          CA            90605           Single Family
    572          16388541                        Moreno Valley          CA            92555             Condominium
    573          16388544                            San Diego          CA            92105           Single Family
    574          16388553                            San Diego          CA            92127                     PUD
    575          16388557                        Beverly Hills          FL            34465                     PUD
    576          16388564                           Snellville          GA            30078                     PUD
    577          16388571                         Gaithersburg          MD            20879                     PUD
    578          16388576                                 Napa          CA            94558           Single Family
    579          16388587                             Lynnwood          WA            98087             Condominium
    580          16388591                          Los Angeles          CA            91402           Single Family
    581          16388592                           Buena Park          CA            90620           Single Family
    582          16388597                            Pine City          MN            55063           Single Family
    583          16388605                             Highland          CA            92346           Single Family
    584          16388608                           Saint Paul          MN            55106           Single Family
    585          16388497                          Bakersfield          CA            93309           Single Family
    586          16388620                          Coon Rapids          MN            55433           Single Family
    587          16388499                                 Mesa          AZ            85209           Single Family
    588          16388505                             Alhambra          CA            91803           Single Family
    589          16388641                            San Dimas          CA            91773           Single Family
    590          16388513                               Rialto          CA            92376           Single Family
    591          16388652                         Apple Valley          CA            92308           Single Family
    592          16388661                            Patterson          CA            95363                     PUD
    593          16388662                             Milpitas          CA            95035           Single Family
    594          16388667                               Corona          CA            92879           Single Family
    595          16389745                            Las Vegas          NV            89117                     PUD
    596          16389806                             Lakewood          NJ             8701           Single Family
    597          16389748                              NORWALK          CA            90650           Single Family
    598          16389810                               Vienna          VA            22180           Single Family
    599          16389811                             Calexico          CA            92231           Single Family
    600          16389812                        Moreno Valley          CA            92555             Condominium
    601          16389813                                Ozark          MO            65721           Single Family
    602          16389816                              Waltham          MA             2451             Condominium
    603          16389821                             Columbus          GA            31909                     PUD
    604          16389825                         Port Orchard          WA            98366           Single Family
    605          16389829                            Oxon Hill          MD            20745           Single Family
    606          16389831                        Moreno Valley          CA            92555             Condominium
    607          16389750                             Pacifica          CA            94044           Single Family
    608          16389840                            Las Vegas          NV            89122                     PUD
    609          16389850                          Chula Vista          CA            91911           Single Family
    610          16389851                      Huntington Park          CA            90255             Condominium
    611          16389762                            San Mateo          CA            94401           Single Family
    612          16389860                            San Diego          CA            92128             Condominium
    613          16389864                             Glendale          AZ            85308                     PUD
    614          16389865                     District Heights          MD            20747                     PUD
    615          16389866                                Chico          CA            95973           Single Family
    616          16376448                               Tacoma          WA            98407           Single Family
    617          16376455                           Clearwater          FL            33756             Condominium
    618          16376424                         Williamsburg          VA            23188           Single Family
    619          16376390                          Victorville          CA            92395           Single Family
    620          16376431                               Corona          CA            92880           Single Family
    621          16376433                           Woodbridge          VA            22193                     PUD
    622          16376437                            La Mirada          CA            90638           Single Family
    623          16376439                              Vallejo          CA            94591           Single Family
    624          16371696                           Saint Paul          MN            55114             Condominium
    625          16371704                            La Mirada          CA            90638           Single Family
    626          16371712                              Bothell          WA            98021           Single Family
    627          16371625                           Scottsdale          AZ            85259           Single Family
    628          16371626                              Sunrise          FL            33313           Single Family
    629          16371719                               Estero          FL            33928                     PUD
    630          16371727                               Wilton          CA            95693           Single Family
    631          16371733                            Las Vegas          NV            89123           Single Family
    632          16371740                             Brooklyn          NY            11211             Condominium
    633          16371743                           Union City          CA            94587           Single Family
    634          16371746                           Long Beach          CA            90815           Single Family
    635          16371750                              Seattle          WA            98146           Single Family
    636          16371757                                Miami          FL            33179             Condominium
    637          16371770                             Manassas          VA            20109                     PUD
    638          16374628                           North Port          FL            34286           Single Family
    639          16374629                             Lewiston          MN            55952           Single Family
    640          16374598                            Camarillo          CA            93012                     PUD
    641          16374651                              Fontana          CA            92336           Single Family
    642          16374657                     Huntington Beach          CA            92648           Single Family
    643          16374661                             Temecula          CA            92592                     PUD
    644          16365314                          Los Angeles          CA            90044           Single Family
    645          16365391                           Winchester          CA            92596                     PUD
    646          16365394                       Mechanicsville          MD            20659           Single Family
    647          16365399                       Murrells Inlet          SC            29576             Condominium
    648          16365403                             Murrieta          CA            92562           Single Family
    649          16365318                               Naples          FL            34112               Townhouse
    650          16365408                          Morgan Hill          CA            95037                     PUD
    651          16365410                         Falls Church          VA            22043             Condominium
    652          16365421                               Pinole          CA            94564           Single Family
    653          16365435                           Prior Lake          MN            55372           Single Family
    654          16365439                            Lancaster          CA            93535           Single Family
    655          16374669                              Orlando          FL            32824                     PUD
    656          16374672                        Santa Clarita          CA            91350             Condominium
    657          16374680                               Desoto          TX            75115                     PUD
    658          16374685                      North Las Vegas          NV            89031           Single Family
    659          16374686                       San Bernardino          CA            92407           Single Family
    660          16374687                      Ridgefield Park          NJ             7660           Single Family
    661          16374701                              Fontana          CA            92337           Single Family
    662          16374706                             Chandler          AZ            85225                     PUD
    663          16374617                              Fontana          CA            92336           Single Family
    664          16374715                            San Diego          CA            92102           Single Family
    665          16374718                          Chula Vista          CA            91911                     PUD
    666          16374725                      White Bear Lake          MN            55110           Single Family
    667          16374623                           Dana Point          CA            92629           Single Family
    668          16374732                              Everett          WA            98203           Single Family
    669          16365441                         Garden Grove          CA            92843           Single Family
    670          16365442                           Long Beach          CA            90802             Condominium
    671          16365447                          San Leandro          CA            94577                     PUD
    672          16365448                         Falls Church          VA            22044               Townhouse
    673          16365458                              Danbury          CT             6811             Condominium
    674          16365462                               Pomona          CA            91766           Single Family
    675          16365467                             Culpeper          VA            22701           Single Family
    676          16365479                                Tempe          AZ            85284           Single Family
    677          16365488                          Signal Hill          CA            90755           Single Family
    678          16365500                     Rancho Cucamonga          CA            91701             Condominium
    679          16365507                             Pasadena          CA            91104           Single Family
    680          16367802                             Lakewood          CA            90713           Single Family
    681          16367803                               Tacoma          WA            98422           Single Family
    682          16367809                       Fredericksburg          VA            22407           Single Family
    683          16367812                           Long Beach          CA            90802             Condominium
    684          16367733                     Rancho Cucamonga          CA            91739           Single Family
    685          16367815                        Santa Clarita          CA            91351             Condominium
    686          16367816                          Casa Grande          AZ            85222                     PUD
    687          16367817                             Temecula          CA            92591                     PUD
    688          16367818                             Manassas          VA            20110           Single Family
    689          16367834                            Gwynn Oak          MD            21207           Single Family
    690          16367837                           Scottsdale          AZ            85260             Condominium
    691          16367846                              Reading          MA             1867           Single Family
    692          16367859                               Corona          CA            92882                     PUD
    693          16367868                               Aurora          IL            60504           Single Family
    694          16367874                               Fresno          CA            93701              2-4 Family
    695          16367892                             Mukilteo          WA            98275             Condominium
    696          16367894                            Claremont          CA            91711                     PUD
    697          16367899                            Alta Loma          CA            91737           Single Family
    698          16367912                              Buckeye          AZ            85396                     PUD
    699          16367920                            San Diego          CA            92131             Condominium
    700          16367924                               Golden          CO            80403                     PUD
    701          16367927                            San Bruno          CA            94066                     PUD
    702          16367951                            Vancouver          WA            98682              2-4 Family
    703          16367952                             El Monte          CA            91731           Single Family
    704          16367963                             Whittier          CA            90605           Single Family
    705          16367968                        Thousand Oaks          CA            91360           Single Family
    706          16367971                               Corona          CA            92882             Condominium
    707          16367780                          Simi Valley          CA            93063           Single Family
    708          16367974                     Hallandale Beach          FL            33009             Condominium
    709          16367790                            Vacaville          CA            95687           Single Family
    710          16367794                       Rancho Cordova          CA            95670           Single Family
    711          16367978                              Fontana          CA            92337           Single Family
    712          16371640                            Homestead          FL            33035             Condominium
    713          16371641                           Alexandria          VA            22309           Single Family
    714          16371642                            Inglewood          CA            90301           Single Family
    715          16371607                            Lancaster          CA            93534           Single Family
    716          16371646                          Fort Pierce          FL            34951           Single Family
    717          16371647                           Sacramento          CA            95826           Single Family
    718          16371668                          Casselberry          FL            32707                     PUD
    719          16371670                               Pueblo          CO            81005           Single Family
    720          16371673                              Vallejo          CA            94589           Single Family
    721          16371674                          Queen Creek          AZ            85243                     PUD
    722          16371678                            San Diego          CA            92129           Single Family
    723          16371681                             Temecula          CA            92592                     PUD
    724          16371687                          Los Angeles          CA            90003           Single Family
    725          16360735                            San Diego          CA            92113           Single Family
    726          16360672                              Medford          OR            97504           Single Family
    727          16360738                           Boca Raton          FL            33433                     PUD
    728          16360745                          Victorville          CA            92395           Single Family
    729          16360749                        Moreno Valley          CA            92553           Single Family
    730          16360750                   Palm Beach Gardens          FL            33418             Condominium
    731          16360766                              Norwalk          CA            90650             Condominium
    732          16360773                       Fredericksburg          VA            22408                     PUD
    733          16360781                             Pasadena          CA            91103           Single Family
    734          16360784                           Winchester          CA            92596           Single Family
    735          16360787                             San Jose          CA            95136                     PUD
    736          16360799                                Miami          FL            33135           Single Family
    737          16360801                         Stevensville          MD            21666             Condominium
    738          16360808                           Germantown          MD            20874                     PUD
    739          16360814                              Fontana          CA            92336           Single Family
    740          16360819                              Orlando          FL            32827                     PUD
    741          16360821                           Montebello          CA            90640           Single Family
    742          16360823                              Crofton          MD            21114             Condominium
    743          16365336                          Victorville          CA            92395           Single Family
    744          16365306                            Riverside          CA            92506           Single Family
    745          16365338                          Hyattsville          MD            20781           Single Family
    746          16365339                             Pasadena          MD            21122                     PUD
    747          16365348                         Delray Beach          FL            33444             Condominium
    748          16365351                              Seattle          WA            98126           Single Family
    749          16365354                       Fredericksburg          VA            22407                     PUD
    750          16365356                               Tulare          CA            93274           Single Family
    751          16365364                               Blaine          WA            98230           Single Family
    752          16365369                              Webster          MA             1570              2-4 Family
    753          16365384                         Granite City          IL            62040           Single Family
    754          16360825                             Pembroke          FL            33023           Single Family
    755          16360707                          Los Angeles          CA            90022           Single Family
    756          16360847                          Kansas City          MO            64111             Condominium
    757          16360851                              Lemoore          CA            93245           Single Family
    758          16360861                          Los Angeles          CA            91367           Single Family
    759          16360867                            Hawthorne          CA            90250           Single Family
    760          16359629                        Santa Clarita          CA            91355             Condominium
    761          16359630                              Lemoore          CA            93245           Single Family
    762          16359515                            Sunnyvale          CA            94087                     PUD
    763          16359632                           Fort Myers          FL            33912           Single Family
    764          16359634                          Springfield          VA            22153                     PUD
    765          16359643                             Murrieta          CA            92562           Single Family
    766          16359648                              Fairfax          VA            22031             Condominium
    767          16359657                              Maywood          NJ             7607              2-4 Family
    768          16359658                            Lancaster          CA            93536           Single Family
    769          16359684                           El Segundo          CA            90245           Single Family
    770          16359692                             Longwood          FL            32779                     PUD
    771          16359701                           Saint Paul          MN            55114             Condominium
    772          16359704                              Topanga          CA            90290           Single Family
    773          16359706                           Northridge          CA            91326                     PUD
    774          16359712                            San Diego          CA            92114           Single Family
    775          16359717                              Bothell          WA            98012           Single Family
    776          16359555                            Lancaster          CA            93535           Single Family
    777          16359558                           Scottsdale          AZ            85255                     PUD
    778          16359726                               Corona          CA            92882           Single Family
    779          16359561                             Palmdale          CA            93550           Single Family
    780          16359576                         Apple Valley          CA            92308           Single Family
    781          16359579                          Los Angeles          CA            90047           Single Family
    782          16359749                            Brentwood          CA            94513           Single Family
    783          16359754                              La Mesa          CA            91941           Single Family
    784          16359755                               Denver          CO            80218             Condominium
    785          16359587                              Fontana          CA            92336           Single Family
    786          16359760                          Los Angeles          CA            91326               Townhouse
    787          16359763                             Cranford          NJ             7016           Single Family
    788          16359768                        Mission Viejo          CA            92691           Single Family
    789          16359592                          Los Angeles          CA            90011           Single Family
    790          16359772                         Phillipsburg          NJ             8865           Single Family
    791          16359778                             Dumfries          VA            22025                     PUD
    792          16359781                          Los Angeles          CA            90002           Single Family
    793          16359784                             Elkridge          MD            21075             Condominium
    794          16359787                            San Mateo          CA            94403           Single Family
    795          16359788                             Triangle          VA            22172                     PUD
    796          16360717                       Sherrills Ford          NC            28673           Single Family
    797          16360662                          Los Angeles          CA            90027           Single Family
    798          16360721                           Woodbridge          VA            22191                     PUD
    799          16357894                            Rockville          MD            20853           Single Family
    800          16357897                               Upland          CA            91786           Single Family
    801          16357899                             Trinidad          CA            95570           Single Family
    802          16357904                               Perris          CA            92571           Single Family
    803          16357745                    Altamonte Springs          FL            32701             Condominium
    804          16357746                             Glendora          CA            91740           Single Family
    805          16357909                            San Diego          CA            92154           Single Family
    806          16357910                              Visalia          CA            93291           Single Family
    807          16357916                              Orlando          FL            32825           Single Family
    808          16357920                               Tucker          GA            30084             Condominium
    809          16357925                            Rosemount          MN            55068             Condominium
    810          16357930                         Lehigh Acres          FL            33972           Single Family
    811          16357932                            Carlstadt          NJ             7072              2-4 Family
    812          16357755                      North Hollywood          CA            91607           Single Family
    813          16357947                        Moreno Valley          CA            92555             Condominium
    814          16357763                              Norwalk          CA            90650           Single Family
    815          16357950                          Los Angeles          CA            91331           Single Family
    816          16357961                        Boynton Beach          FL            33437                     PUD
    817          16359599                           Bridgeport          CT             6604           Single Family
    818          16359610                        Laguna Niguel          CA            92677             Condominium
    819          16359618                              Compton          CA            90220           Single Family
    820          16359619                          Los Angeles          CA            90032           Single Family
    821          16359620                               Tucson          AZ            85737                     PUD
    822          16359623                             Shakopee          MN            55379             Condominium
    823          16359625                             Monument          CO            80132                     PUD
    824          16349211                          West Orange          NJ             7052           Single Family
    825          16349219                             Lakeside          AZ            85929           Single Family
    826          16349055                            Fullerton          CA            92833           Single Family
    827          16349236                      North Las Vegas          NV            89031                     PUD
    828          16349241                              Compton          CA            90220           Single Family
    829          16349242                          Victorville          CA            92394           Single Family
    830          16357772                          Los Angeles          CA            90731           Single Family
    831          16357773                             Torrance          CA            90505           Single Family
    832          16357690                                 Mesa          AZ            85213           Single Family
    833          16357779                         Eden Prairie          MN            55347           Single Family
    834          16357780                              Menifee          CA            92584           Single Family
    835          16357691                           Livingston          NJ             7039           Single Family
    836          16357791                         Falls Church          VA            22041             Condominium
    837          16357695                              Maywood          CA            90270           Single Family
    838          16357801                            Las Vegas          NV            89148           Single Family
    839          16357807                               Hudson          WI            54016           Single Family
    840          16357808                       Rancho Cordova          CA            95742                     PUD
    841          16357812                           Union City          NJ             7087              2-4 Family
    842          16357705                        Arroyo Grande          CA            93420           Single Family
    843          16357821                           Boca Raton          FL            33498                     PUD
    844          16357822                          Foster City          CA            94404             Condominium
    845          16357706                              Gilbert          AZ            85296                     PUD
    846          16357825                              Phoenix          AZ            85023           Single Family
    847          16357826                         Apple Valley          MN            55124           Single Family
    848          16357832                            ELK RIVER          MN            55330           Single Family
    849          16357841                            Escondido          CA            92027                     PUD
    850          16357712                            Lancaster          CA            93535           Single Family
    851          16357846                           Santa Rosa          CA            95401           Single Family
    852          16357849                            Vancouver          WA            98682           Single Family
    853          16357853                      North Las Vegas          NV            89085                     PUD
    854          16357856                          Victorville          CA            92394           Single Family
    855          16357858                           Saint Paul          MN            55119           Single Family
    856          16357720                          North Hills          CA            91343           Single Family
    857          16357730                       Cathedral City          CA            92234           Single Family
    858          16357870                            Fairfield          CA            94534                     PUD
    859          16357871                     Columbia Heights          MN            55421           Single Family
    860          16357879                         Falls Church          VA            22042             Condominium
    861          16357883                           Plainfield          NJ             7060           Single Family
    862          16357888                              Lilburn          GA            30047                     PUD
    863          16349069                          Casa Grande          AZ            85222           Single Family
    864          16349072                              Ontario          CA            91762             Condominium
    865          16349078                          Bloomington          MN            55431           Single Family
    866          16349082                              Anaheim          CA            92805             Condominium
    867          16349083                               Newark          NJ             7106           Single Family
    868          16349100                          Mary Esther          FL            32569           Single Family
    869          16349020                          Los Angeles          CA            91335             Condominium
    870          16349105                              Herndon          VA            20170                     PUD
    871          16349109                         Gaithersburg          MD            20886                     PUD
    872          16349110                               Pomona          CA            91766           Single Family
    873          16349117                             Glendale          CA            91208           Single Family
    874          16349122                                 Mesa          AZ            85202             Condominium
    875          16349127                         Rohnert Park          CA            94928           Single Family
    876          16349137                             El Monte          CA            91732           Single Family
    877          16349139                             Rockaway          NJ             7866             Condominium
    878          16349146                               Oviedo          FL            32765                     PUD
    879          16349153                            Las Vegas          NV            89145           Single Family
    880          16349032                             Redlands          CA            92373           Single Family
    881          16349180                            Lakeville          MN            55044           Single Family
    882          16349183                              Phoenix          AZ            85048                     PUD
    883          16349038                            San Diego          CA            92108             Condominium
    884          16349191                               Oakley          CA            94561           Single Family
    885          16349197                               Naples          FL            34120           Single Family
    886          16349199                             Temecula          CA            92592                     PUD
    887          16349043                           Chatsworth          CA            91311           Single Family
    888          16349047                             Lynnwood          WA            98037             Condominium
    889          16225697                      North Las Vegas          NV            89031           Single Family
    890          16318217                              Isleton          CA            95641           Single Family
    891          16222816                               Corona          CA            92879           Single Family
    892          16314629                     HUNTINGTON BEACH          CA            92647           Single Family
    893          16221863                        Cottage Grove          MN            55016           Single Family
    894          16306771                              Hayward          CA            94544           Single Family
    895          16198661                              Phoenix          AZ            85043                     PUD
    896          16196019                        Brooklyn Park          MN            55443           Single Family
    897          16188372                            Mira Loma          CA            91752           Single Family
    898          16184625                              Phoenix          AZ            85018           Single Family
    899          16175886                     Huntington Beach          CA            92647              2-4 Family
    900          16168671                             Murrieta          CA            92562           Single Family
    901          16171520                            Hawthorne          NJ             7506              2-4 Family
    902          16165162                             Spanaway          WA            98387           Single Family
    903          16163595                            Las Vegas          NV            89110           Single Family
    904          16159945                           Saint Paul          MN            55102           Single Family
    905          16347196                              Olympia          WA            98501                     PUD
    906          16347200                          North Hills          CA            91343           Single Family
    907          16347205                               Carson          CA            90810           Single Family
    908          16347213                     South Saint Paul          MN            55075           Single Family
    909          16347216                               Carson          CA            90745             Condominium
    910          16347222                  San Juan Capistrano          CA            92675           Single Family
    911          16347150                             San Jose          CA            95132           Single Family
    912          16347151                           Sacramento          CA            95835                     PUD
    913          16347173                          San Leandro          CA            94579           Single Family
    914          16347306                            Troutdale          OR            97060                     PUD
    915          16347309                            La Puente          CA            91744           Single Family
    916          16347312                      American Canyon          CA            94503           Single Family
    917          16347314                            Calabasas          CA            91302           Single Family
    918          16347315                         San Clemente          CA            92673           Single Family
    919          16347176                           Sacramento          CA            95842             Condominium
    920          16347325                             Stockton          CA            95206           Single Family
    921          16347330                              Anaheim          CA            92806           Single Family
    922          16349059                                Vista          CA            92083             Condominium
    923          16349062                        Sun City West          AZ            85375                     PUD
    924          16349064                             El Cajon          CA            92021           Single Family
    925          16349067                           Sacramento          CA            95818           Single Family
    926          16347247                                 Galt          CA            95632           Single Family
    927          16347248                             Glendale          CA            91205             Condominium
    928          16347250                             Hercules          CA            94547           Single Family
    929          16347160                       Monmouth Beach          NJ             7750             Condominium
    930          16347257                             Sterling          VA            20164           Single Family
    931          16347259                               Tustin          CA            92780           Single Family
    932          16347262                              Phoenix          AZ            85031           Single Family
    933          16347278                           Villa Park          IL            60181           Single Family
    934          16347170                               Clovis          NM            88101           Single Family
    935          16344768                            Daly City          CA            94015           Single Family
    936          16344772                            Inglewood          CA            90305              2-4 Family
    937          16345632                            Vancouver          WA            98682                     PUD
    938          16345638                            San Diego          CA            92101             Condominium
    939          16345645                      Fort Washington          MD            20744           Single Family
    940          16345646                             Manassas          VA            20110           Single Family
    941          16345651                           Northridge          CA            91326           Single Family
    942          16345709                              Herndon          VA            20170                     PUD
    943          16345601                         Garden Grove          CA            92843             Condominium
    944          16345714                     Colorado Springs          CO            80922                     PUD
    945          16345606                             Van Nuys          CA            91405           Single Family
    946          16345728                       Lake Hopatcong          NJ             7849           Single Family
    947          16345740                             San Jose          CA            95148           Single Family
    948          16345741                              Fremont          CA            94539           Single Family
    949          16345745                           Hagerstown          MD            21742           Single Family
    950          16345750                            Princeton          MN            55371           Single Family
    951          16345619                        August F. Haw          CA            90044           Single Family
    952          16345658                               Irvine          CA            92612             Condominium
    953          16345589                              Orlando          FL            32835             Condominium
    954          16345672                        N Springfield          VA            22151           Single Family
    955          16345673                            San Diego          CA            92154           Single Family
    956          16345686                          Chula Vista          CA            91911           Single Family
    957          16345697                            Elk Grove          CA            95758             Condominium
    958          16343647                          Fort Pierce          FL            34950           Single Family
    959          16343492                          Los Angeles          CA            90018           Single Family
    960          16343653                               Perris          CA            92570           Single Family
    961          16343672                           Washington          DC            20020           Single Family
    962          16343676                             Pasadena          CA            91106             Condominium
    963          16343684                          Fort Pierce          FL            34950              2-4 Family
    964          16343685                             Palmdale          CA            93552           Single Family
    965          16343692                          Los Angeles          CA            91344           Single Family
    966          16344753                         Philadelphia          PA            19147           Single Family
    967          16344754                           Northridge          CA            91325             Condominium
    968          16342640                             San Jose          CA            95148           Single Family
    969          16342658                           Charleston          SC            29414                     PUD
    970          16342660                         Quail Valley          CA            92587           Single Family
    971          16342661                               Covina          CA            91722           Single Family
    972          16342667                         Quail Valley          CA            92587           Single Family
    973          16342678                                Indio          CA            92201           Single Family
    974          16342682                           Falls City          TX            78113           Single Family
    975          16342686                             Woodbury          MN            55129           Single Family
    976          16342687                          Minneapolis          MN            55411           Single Family
    977          16342690                            Hollywood          FL            33020           Single Family
    978          16342694                                Vista          CA            92084           Single Family
    979          16342707                        Commerce City          CO            80022                     PUD
    980          16342713                            Elk Grove          CA            95758           Single Family
    981          16342719                          San Jacinto          CA            92583           Single Family
    982          16342723                        Bermuda Dunes          CA            92203           Single Family
    983          16342727                             Richmond          CA            94804           Single Family
    984          16342731                               Linden          NJ             7036           Single Family
    985          16342736                             Whittier          CA            90601             Condominium
    986          16342738                         Green Valley          AZ            85614                     PUD
    987          16342613                          Aliso Viejo          CA            92653             Condominium
    988          16342776                            Kissimmee          FL            34759                     PUD
    989          16342778                        Silver Spring          MD            20903              2-4 Family
    990          16342780                              Orlando          FL            32836                     PUD
    991          16342795                         Baldwin Park          CA            91706           Single Family
    992          16342805                       Cathedral City          CA            92234           Single Family
    993          16342620                           Sacramento          CA            95822           Single Family
    994          16342811                             Clermont          FL            34711                     PUD
    995          16343454                             Maricopa          AZ            85239                     PUD
    996          16343519                            Las Vegas          NV            89166                     PUD
    997          16343529                             Puyallup          WA            98375                     PUD
    998          16343533                                Brick          NJ             8723           Single Family
    999          16343459                             Van Nuys          CA            91406           Single Family
   1000          16343546                              Margate          FL            33063                     PUD
   1001          16343550                             Pasadena          CA            91106             Condominium
   1002          16343552                            Las Vegas          NV            89166                     PUD
   1003          16343554                      West Saint Paul          MN            55118           Single Family
   1004          16343557                            Las Vegas          NV            89121             Condominium
   1005          16343579                                Miami          FL            33196                     PUD
   1006          16343465                              Tamarac          FL            33321             Condominium
   1007          16343601                             Somerset          NJ             8873           Single Family
   1008          16343468                            Riverside          CA            92509           Single Family
   1009          16343603                             Murrieta          CA            92563           Single Family
   1010          16343624                            Lake Park          FL            33403             Condominium
   1011          16343625                                Miami          FL            33157             Condominium
   1012          16343480                              Menifee          CA            92584           Single Family
   1013          16343634                             Caldwell          NJ             7006           Single Family
   1014          16343638                          Saint Cloud          FL            34771           Single Family
   1015          16343644                              Concord          CA            94521                     PUD
   1016          16335867                            Coachella          CA            92236           Single Family
   1017          16335902                             Coventry          RI             2816           Single Family
   1018          16335907                           Santa Rosa          CA            95404           Single Family
   1019          16335940                            Nesconset          NY            11767           Single Family
   1020          16335942                            Annandale          VA            22003             Condominium
   1021          16335949                          Victorville          CA            92395           Single Family
   1022          16339903                               Corona          CA            92880           Single Family
   1023          16339975                             Surprise          AZ            85379                     PUD
   1024          16339912                              Compton          CA            90221           Single Family
   1025          16339915                             Altadena          CA            91001           Single Family
   1026          16339919                            San Diego          CA            92126           Single Family
   1027          16339922                             Whittier          CA            90605           Single Family
   1028          16339992                             Beaumont          CA            92223              2-4 Family
   1029          16339925                            Inglewood          CA            90302             Condominium
   1030          16339927                      Huntington Park          CA            90255           Single Family
   1031          16339935                               Tucson          AZ            85719           Single Family
   1032          16339937                               Oxnard          CA            93033           Single Family
   1033          16340011                             La Palma          CA            90623           Single Family
   1034          16340013                            Fullerton          CA            92831           Single Family
   1035          16340023                            Arlington          VA            22201             Condominium
   1036          16340024                         Cameron Park          CA            95682           Single Family
   1037          16340026                  springfield gardens          NY            11434           Single Family
   1038          16340028                                Davis          CA            95616           Single Family
   1039          16340041                            Placentia          CA            92870           Single Family
   1040          16339947                             Van Nuys          CA            91411           Single Family
   1041          16340046                             San Jose          CA            95123           Single Family
   1042          16339948                             Hesperia          CA            92345           Single Family
   1043          16340047                      Mount Arlington          NJ             7856             Condominium
   1044          16339950                     Hacienda Heights          CA            91745           Single Family
   1045          16340052                      Capitol Heights          MD            20743           Single Family
   1046          16340054                           Buena Park          CA            90620           Single Family
   1047          16340065                                Chino          CA            91710             Condominium
   1048          16340070                              Lakeway          TX            78738             Condominium
   1049          16340072                           Fort Bragg          CA            95437           Single Family
   1050          16340075                               Crosby          TX            77532           Single Family
   1051          16340081                     District Heights          MD            20747           Single Family
   1052          16339963                           Sacramento          CA            95814           Single Family
   1053          16340092                              Burbank          CA            91501           Single Family
   1054          16340099                          Westminster          CA            92683             Condominium
   1055          16342635                           Amityville          NY            11701           Single Family
   1056          16342639                              Compton          CA            90221           Single Family
   1057          16331256                                 Napa          CA            94558           Single Family
   1058          16331262                      Capitol Heights          MD            20743           Single Family
   1059          16331172                              Buckeye          AZ            85326           Single Family
   1060          16331173                            San Diego          CA            92126           Single Family
   1061          16331291                             Palmdale          CA            93551           Single Family
   1062          16331310                        Santa Clarita          CA            91321                     PUD
   1063          16331317                               Naples          FL            34110             Condominium
   1064          16331322                            Annandale          VA            22003           Single Family
   1065          16335779                         College Park          MD            20740           Single Family
   1066          16335781                            Billerica          MA             1821           Single Family
   1067          16335802                              Herndon          VA            20170           Single Family
   1068          16335804                             Hesperia          CA            92344           Single Family
   1069          16335823                             Whittier          CA            90605           Single Family
   1070          16335838                             Plymouth          MN            55447           Single Family
   1071          16335854                              Oakland          CA            94621           Single Family
   1072          16335856                            Elizabeth          NJ             7201              2-4 Family
   1073          16335751                           Winchester          CA            92596                     PUD
   1074          16335857                          Chula Vista          CA            91915                     PUD
   1075          16335864                            Coachella          CA            92236           Single Family
   1076          16331229                          Bridgewater          NJ             8807           Single Family
   1077          16331236                          Los Angeles          CA            90065           Single Family
   1078          16331241                           Montebello          CA            90640             Condominium
   1079          16331245                          Chula Vista          CA            91915                     PUD
   1080          16331202                            Henderson          NV            89052                     PUD
   1081          16331209                            Arlington          VA            22204             Condominium
   1082          16331160                     Colorado Springs          CO            80918                     PUD
   1083          16332137                        San Francisco          CA            94124           Single Family
   1084          16332139                              Antioch          CA            94531           Single Family
   1085          16419262                             Aventura          FL            33180             Condominium
   1086          16332125                              Modesto          CA            95358           Single Family
   1087          16419310                             San Jose          CA            95148           Single Family
   1088          16419315                               Tucson          AZ            85710           Single Family
   1089          16419319                          Los Angeles          CA            90008              2-4 Family
   1090          16419349                            Daly City          CA            94015             Condominium
   1091          16419361                              MIRAMAR          FL            33023           Single Family
   1092          16419363                             San Jose          CA            95123           Single Family
   1093          16419372                                 Mesa          AZ            85209                     PUD
   1094          16419376                              Ventura          CA            93003           Single Family
   1095          16419458                       San Bernardino          CA            92410           Single Family
   1096          16419462                            Lancaster          CA            93535           Single Family
   1097          16419178                              Oakland          CA            94603           Single Family
   1098          16419255                            Pittsburg          CA            94565                     PUD
   1099          16419125                           Clearfield          UT            84015           Single Family
   1100          16419126                           Germantown          MD            20876               Townhouse
   1101          16331184                             Temecula          CA            92592           Single Family
   1102          16331150                         Garden Grove          CA            92844             Condominium
   1103          16331154                               Oxnard          CA            93030             Condominium
   1104          16419106                              Soledad          CA            93960           Single Family
   1105          16331662                             Murrieta          CA            92562                     PUD
   1106          16331677                             Avondale          AZ            85323                     PUD
   1107          16419078                                Miami          FL            33179             Condominium
   1108          16323722                              Alameda          CA            94501           Single Family
   1109          16323901                                Mound          MN            55364           Single Family
   1110          16323903                          Westminster          CO            80021           Single Family
   1111          16323917                          Los Angeles          CA            90731              2-4 Family
   1112          16323921                     Columbia Heights          MN            55421           Single Family
   1113          16323738                              Norwalk          CA            90650           Single Family
   1114          16326994                              Norwalk          CA            90650             Condominium
   1115          16326965                            San Diego          CA            92123           Single Family
   1116          16327004                                Indio          CA            92201                     PUD
   1117          16327012                               Aurora          CO            80014           Single Family
   1118          16327019                            Riverside          CA            92509           Single Family
   1119          16327021                             Glendale          AZ            85302                     PUD
   1120          16327035                           Long Beach          CA            90805           Single Family
   1121          16327037                              Ontario          CA            91764           Single Family
   1122          16327048                              Orlando          FL            32824                     PUD
   1123          16327066                             Antelope          CA            95843           Single Family
   1124          16327076                               Auburn          CA            95603           Single Family
   1125          16327079                          Los Angeles          CA            90049           Single Family
   1126          16327098                         Apple Valley          CA            92307           Single Family
   1127          16327107                          Victorville          CA            92392           Single Family
   1128          16326977                              Phoenix          AZ            85044           Single Family
   1129          16327120                          Casa Grande          AZ            85222                     PUD
   1130          16327123                            San Diego          CA            92113           Single Family
   1131          16327140                                 Napa          CA            94558           Single Family
   1132          16327144                          Chula Vista          CA            91913           Single Family
   1133          16329600                        Pleasantville          NJ             8232           Single Family
   1134          16329608                              Anaheim          CA            92802             Condominium
   1135          16329612                               Orange          CA            92868             Condominium
   1136          16329613                              Norwalk          CA            90650           Single Family
   1137          16329622                              Gilbert          AZ            85297                     PUD
   1138          16329632                            Escondido          CA            92026           Single Family
   1139          16329642                             Goodyear          AZ            85338                     PUD
   1140          16329643                             Sterling          VA            20164           Single Family
   1141          16329650                             Sterling          VA            20164                     PUD
   1142          16329663                           Sacramento          CA            95828           Single Family
   1143          16331182                        Newport Beach          CA            92663           Single Family
   1144          16327146                              Ashburn          VA            20147           Single Family
   1145          16327155                            Placentia          CA            92870             Condominium
   1146          16327164                              Pacific          WA            98047           Single Family
   1147          16329508                              Antioch          CA            94531           Single Family
   1148          16329474                               Orange          CA            92869           Single Family
   1149          16329539                           Long Beach          CA            90805           Single Family
   1150          16329479                     Rancho Cucamonga          CA            91701             Condominium
   1151          16329555                          Los Angeles          CA            90046           Single Family
   1152          16329574                              Ventura          CA            93004           Single Family
   1153          16329488                           Chatsworth          CA            91311                     PUD
   1154          16329582                          Los Angeles          CA            90065           Single Family
   1155          16329591                              Compton          CA            90221           Single Family
   1156          16323855                             Highland          CA            92346           Single Family
   1157          16323857                            Riverview          FL            33569           Single Family
   1158          16323860                       Fountain Hills          AZ            85268           Single Family
   1159          16323876                             Palmdale          CA            93550           Single Family
   1160          16323721                               Corona          CA            92880           Single Family
   1161          16323882                          Aliso Viejo          CA            92656             Condominium
   1162          16321722                           Fort Myers          FL            33916                     PUD
   1163          16321725                            Santa Ana          CA            92706           Single Family
   1164          16321728                          San Jacinto          CA            92583           Single Family
   1165          16321753                               Weston          FL            33326                     PUD
   1166          16321755                           Park Ridge          NJ             7656           Single Family
   1167          16321760                               Corona          CA            92883                     PUD
   1168          16321781                                Lusby          MD            20657                     PUD
   1169          16321798                             Glendale          AZ            85301           Single Family
   1170          16321003                         Palm Springs          CA            92264           Single Family
   1171          16321831                        Moreno Valley          CA            92555           Single Family
   1172          16321007                         Copperopolis          CA            95228           Single Family
   1173          16323702                            Las Vegas          NV            89104           Single Family
   1174          16323751                                 Mesa          AZ            85207                     PUD
   1175          16323769                           Boca Raton          FL            33433                     PUD
   1176          16323709                               Oxnard          CA            93035             Condominium
   1177          16323787                              Fontana          CA            92337           Single Family
   1178          16323789                              Waconia          MN            55387               Townhouse
   1179          16323791                            Jamesburg          NJ             8831             Condominium
   1180          16323802                               Orange          CA            92866           Single Family
   1181          16323806                             Hopewell          VA            23860           Single Family
   1182          16323811                             El Cajon          CA            92020           Single Family
   1183          16323814                             El Cajon          CA            92020           Single Family
   1184          16323711                            Bay Point          CA            94565           Single Family
   1185          16323827                                Wayne          NJ             7470           Single Family
   1186          16323833                            Oceanside          CA            92057                     PUD
   1187          16323834                              Anaheim          CA            92801             Condominium
   1188          16321678                            San Diego          CA            92108             Condominium
   1189          16419033                       Lake Arrowhead          CA            92352           Single Family
   1190          16407330                       Fruitland Park          FL            34731           Single Family
   1191          16407406                             Murrieta          CA            92562           Single Family
   1192          16407300                            Vancouver          WA            98662           Single Family
   1193          16407303                          Casa Grande          AZ            85222              2-4 Family
   1194          16407306                              Manteca          CA            95337           Single Family
   1195          16407239                               Parker          CO            80134           Single Family
   1196          16248416                               Fresno          CA            93727           Single Family
   1197          16248452                            Escondido          CA            92027           Single Family
   1198          16245959                           Sacramento          CA            95829           Single Family
   1199          16245957                          Watsonville          CA            95076           Single Family
   1200          16562387                             Hesperia          CA            92345           Single Family
   1201          16562695                                Tracy          CA            95376           Single Family
   1202          16597061                             Manassas          VA            20111                     PUD
   1203          16597122                             Glendora          CA            91740           Single Family
   1204          16571325                        Brooklyn Park          MN            55443           Single Family
   1205          16571334                               Ramsey          NJ             7446             Condominium
   1206          16571338                               Duarte          CA            91010                     PUD
   1207          16571341                          Queen Creek          AZ            85243                     PUD
   1208          16571413                         Spotsylvania          VA            22553                     PUD
   1209          16571462                            Riverside          CA            92507           Single Family
   1210          16571484                             Issaquah          WA            98027             Condominium
   1211          16574627                          LOS ANGELES          CA            91335              2-4 Family
   1212          16574632                              Orlando          FL            32824                     PUD
   1213          16574636                            Daleville          VA            24083           Single Family
   1214          16594427                           Woodbridge          VA            22193           Single Family
   1215          16593696                            las vegas          NV            89138           Single Family
   1216          16594442                              Andover          MN            55304           Single Family
   1217          16594466                             Avondale          AZ            85323                     PUD
   1218          16574695                            Arlington          VA            22204               Townhouse
   1219          16574702                      White Bear Lake          MN            55110           Single Family
   1220          16574761                             Sterling          VA            20164           Single Family
   1221          16595962                            Lakeville          MN            55044           Single Family
   1222          16574775                        Palos Heights          IL            60463           Single Family
   1223          16574787                        East Elmhurst          NY            11369           Single Family
   1224          16574789                             Kirkland          WA            98034             Condominium
   1225          16574794                               Lorton          VA            22079             Condominium
   1226          16585250                             Culpeper          VA            22701                     PUD
   1227          16585165                             BELLMAWR          NJ             8031           Single Family
   1228          16590780                             Richmond          VA            23234           Single Family
   1229          16590782                           Woodbridge          VA            22193           Single Family
   1230          16590822                               Lorton          VA            22079               Townhouse
   1231          16590920                               Naples          FL            34110             Condominium
   1232          16594358                             COLUMBIA          MD            21045           Single Family
   1233          16594361                     North Plainfield          NJ             7063           Single Family
   1234          16564266                               Corona          CA            92880           Single Family
   1235          16564270                               OAKLEY          CA            94561           Single Family
   1236          16564145                             Gonzales          CA            93926           Single Family
   1237          16564313                      North Brunswick          NJ             8902           Single Family
   1238          16567238                               Tustin          CA            92680                     PUD
   1239          16567240                               Aurora          CO            80014                     PUD
   1240          16567257                             Manassas          VA            20111           Single Family
   1241          16567283                        San Francisco          CA            94112           Single Family
   1242          16567290                           Alexandria          VA            22303           Single Family
   1243          16567295                             Rosemead          CA            91770           Single Family
   1244          16568568                        Silver Spring          MD            20902           Single Family
   1245          16568582                        Big Bear City          CA            92314           Single Family
   1246          16568599                         Owings Mills          MD            21117             Condominium
   1247          16568652                             Lakewood          CA            90715              2-4 Family
   1248          16568662                            Las Vegas          NV            89108           Single Family
   1249          16568679                               Aurora          CO            80015           Single Family
   1250          16568691                        San Francisco          CA            94134           Single Family
   1251          16569865                               Corona          CA            92883                     PUD
   1252          16569884                          Los Angeles          CA            91342           Single Family
   1253          16569890                              Manteca          CA            95336           Single Family
   1254          16569902                             San Jose          CA            95120           Single Family
   1255          16569913                     Colorado Springs          CO            80917           Single Family
   1256          16569922                         Falls Church          VA            22041           Single Family
   1257          16569724                           Union City          CA            94587                     PUD
   1258          16569948                             STAFFORD          VA            22554           Single Family
   1259          16569959                            Faribault          MN            55021           Single Family
   1260          16569986                             Leesburg          VA            20176                     PUD
   1261          16570003                           Wilmington          CA            90744           Single Family
   1262          16564321                            Oceanside          CA            92056                     PUD
   1263          16567137                         Redwood City          CA            94061           Single Family
   1264          16567146                                Indio          CA            92201                     PUD
   1265          16567183                     Huntington Beach          CA            92648           Single Family
   1266          16567184                               RESTON          VA            20194                     PUD
   1267          16567188                              Bristow          VA            20136                     PUD
   1268          16567203                           Cape Coral          FL            33904           Single Family
   1269          16567089                        Mountain View          CA            94040             Condominium
   1270          16548901                           Winchester          CA            92596           Single Family
   1271          16548904                             Cerritos          CA            90703           Single Family
   1272          16548929                             Stockton          CA            95207           Single Family
   1273          16548935                                Tulsa          OK            74112           Single Family
   1274          16551363                        Saint Charles          MO            63303           Single Family
   1275          16551220                              ANAHEIM          CA            92806           Single Family
   1276          16551389                             Converse          TX            78109                     PUD
   1277          16551390                             Converse          TX            78109                     PUD
   1278          16551399                          Westminster          CA            92683                     PUD
   1279          16551420                          Los Angeles          CA            90068           Single Family
   1280          16551423                              Phoenix          AZ            85024                     PUD
   1281          16551479                        Moreno Valley          CA            92553           Single Family
   1282          16551486                             New Hope          PA            18938                     PUD
   1283          16562172                         Lehigh Acres          FL            33971           Single Family
   1284          16562173                         Lehigh Acres          FL            33971              2-4 Family
   1285          16562220                        Spring Valley          CA            91977           Single Family
   1286          16562225                               Pueblo          CO            81008           Single Family
   1287          16562105                             HESPERIA          CA            92344           Single Family
   1288          16562112                      Rowland Heights          CA            91748           Single Family
   1289          16562246                              Menifee          CA            92584                     PUD
   1290          16562250                         Mays Landing          NJ             8330           Single Family
   1291          16562259                          Chula Vista          CA            91915             Condominium
   1292          16562300                             CHANDLER          AZ            85226                     PUD
   1293          16562151                              VALLEJO          CA            94589           Single Family
   1294          16564232                               Apopka          FL            32712                     PUD
   1295          16405701                            San Diego          CA            92131                     PUD
   1296          16405707                            San Diego          CA            92126             Condominium
   1297          16405721                              Hayward          CA            94545                     PUD
   1298          16405743                              Fontana          CA            92336           Single Family
   1299          16405764                              Anaheim          CA            92806           Single Family
   1300          16405809                            Helendale          CA            92342           Single Family
   1301          16405852                             San Jose          CA            95128           Single Family
   1302          16405863                             Lakeland          FL            33805              2-4 Family
   1303          16405864                           Pleasanton          CA            94566           Single Family
   1304          16405881                          Bakersfield          CA            93307           Single Family
   1305          16405918                               Orland          CA            95963           Single Family
   1306          16405933                              Fremont          CA            94555           Single Family
   1307          16405936                              Hayward          CA            94542           Single Family
   1308          16405958                           SAN PUEBLO          CA            94806           Single Family
   1309          16405966                  South San Francisco          CA            94080             Condominium
   1310          16406006                        Moreno Valley          CA            92555           Single Family
   1311          16406010                                Vista          CA            92083           Single Family
   1312          16406016                          Chula Vista          CA            91911           Single Family
   1313          16406021                            Brentwood          CA            94513           Single Family
   1314          16406022                          San Leandro          CA            94577           Single Family
   1315          16407200                          Simi Valley          CA            93065                     PUD
   1316          16407221                             MURRIETA          CA            92562           Single Family
   1317          16406037                             Lakeside          CA            92040           Single Family
   1318          16406042                           Olivehurst          CA            95961           Single Family
   1319          16406793                             Hesperia          CA            92345           Single Family
   1320          16406857                           SCOTTSDALE          AZ            85254           Single Family
   1321          16406898                              Anaheim          CA            92804           Single Family
   1322          16406927                            San Diego          CA            92104              2-4 Family
   1323          16407072                        Coral Springs          FL            33065             Condominium
   1324          16407086                                Miami          FL            33185                     PUD
   1325          16407095                           Beltsville          MD            20705             Condominium
   1326          16407132                              SUNRISE          FL            33323                     PUD
   1327          16407181                         Agoura Hills          CA            91301             Condominium
   1328          16407186                            Pittsburg          CA            94565                     PUD
   1329          16405542                            Las Vegas          NV            89108                     PUD
   1330          16405564                      North Las Vegas          NV            89084                     PUD
   1331          16404146                                Doral          FL            33178               Townhouse
   1332          16404200               Rancho Santa Margarita          CA            92688             Condominium
   1333          16404209                             Whittier          CA            90601           Single Family
   1334          16404219                          West Orange          NJ             7052              2-4 Family
   1335          16404242                             Petaluma          CA            94954           Single Family
   1336          16404261                             Murrieta          CA            92563           Single Family
   1337          16404298                            Fallbrook          CA            92028           Single Family
   1338          16404304                        Coconut Creek          FL            33073               Townhouse
   1339          16405623                              Anaheim          CA            92805           Single Family
   1340          16405642                            Riverside          CA            92503           Single Family
   1341          16404309                             Portland          OR            97215           Single Family
   1342          16404363                             Martinez          CA            94553           Single Family
   1343          16404370                              Antioch          CA            94531           Single Family
   1344          16404371                                Heber          CA            92249           Single Family
   1345          16404420                              Oakland          CA            94606              2-4 Family
   1346          16404428                             San Jose          CA            95122           Single Family
   1347          16404452                            Las Vegas          NV            89147           Single Family
   1348          16404465                             San Jose          CA            95148           Single Family
   1349          16404489                          Chula Vista          CA            91910             Condominium
   1350          16405649                           Belleville          NJ             7109           Single Family
   1351          16405656                     Rancho Cucamonga          CA            91730                     PUD
   1352          16404567                            San Diego          CA            92139           Single Family
   1353          16404582                            Daly City          CA            94015                     PUD
   1354          16405384                             Bensalem          PA            19020           Single Family
   1355          16405387                               Kerman          CA            93630           Single Family
   1356          16405442                          Bakersfield          CA            93309           Single Family
   1357          16405464                          Jersey City          NJ             7305              2-4 Family
   1358          16405525                           Long Beach          CA            90806           Single Family
   1359          16405528                              Burbank          CA            91505           Single Family
   1360          16405530                      Fort Lauderdale          FL            33324             Condominium
   1361          16402649                              Concord          CA            94518                     PUD
   1362          16402710                             Adelanto          CA            92301           Single Family
   1363          16402725                            La Puente          CA            91744           Single Family
   1364          16402728                             San Jose          CA            95123           Single Family
   1365          16402731                                Camas          WA            98607                     PUD
   1366          16402749                          Los Angeles          CA            90017              2-4 Family
   1367          16402751                               Cudahy          CA            90201              2-4 Family
   1368          16402757                             Portland          OR            97217           Single Family
   1369          16402772                          Los Angeles          CA            90063           Single Family
   1370          16402777                               Merced          CA            95348           Single Family
   1371          16402834                          Santa Clara          CA            95054             Condominium
   1372          16403958                          Centreville          VA            20121                     PUD
   1373          16404004                         Lehigh Acres          FL            33971           Single Family
   1374          16404012                                Azusa          CA            91702           Single Family
   1375          16404082                                MIAMI          FL            33012           Single Family
   1376          16404084                            Davenport          FL            33897             Condominium
   1377          16404104                             Stockton          CA            95209           Single Family
   1378          16404117                            Los Banos          CA            93635           Single Family
   1379          16402431                            Montclair          CA            91763             Condominium
   1380          16402030                            Brentwood          CA            94513                     PUD
   1381          16402057                             Chandler          AZ            85248                     PUD
   1382          16402064                                Azusa          CA            91702             Condominium
   1383          16402129                    Pacific Palisades          CA            90272             Condominium
   1384          16402156                            Henderson          NV            89074           Single Family
   1385          16402173                               Madera          CA            93638           Single Family
   1386          16402189                          Front Royal          VA            22630           Single Family
   1387          16402193                             Dumfries          VA            22026           Single Family
   1388          16402217                          Westminster          CA            92683           Single Family
   1389          16402266                               Isanti          MN            55040           Single Family
   1390          16402289                             San Jose          CA            95121                     PUD
   1391          16548872                             THORNTON          CO            80602                     PUD
   1392          16358097                               Merced          CA            95348           Single Family
   1393          16358077                      Huntington Park          CA            90255           Single Family
   1394          16358985                            Riverside          CA            92508           Single Family
   1395          16358003                     Rancho Cucamonga          CA            91739           Single Family
   1396          16358009                              Oakland          CA            94601           Single Family
   1397          16358916                            San Diego          CA            92110           Single Family
   1398          16358934                             Chandler          AZ            85224             Condominium
   1399          16349867                               Cotati          CA            94931             Condominium
   1400          16349875                            San Diego          CA            92139           Single Family
   1401          16349877                             Richmond          CA            94801                     PUD
   1402          16349881                            Livermore          CA            94550             Condominium
   1403          16349884                             Stockton          CA            95215           Single Family
   1404          16349887                            Daly City          CA            94015           Single Family
   1405          16349890                             San Jose          CA            95121           Single Family
   1406          16349892                                 Napa          CA            94558           Single Family
   1407          16349924                              Fremont          CA            94555           Single Family
   1408          16349952                          Bakersfield          CA            93306           Single Family
   1409          16358759                                Ceres          CA            95307           Single Family
   1410          16349575                            Escondido          CA            92025           Single Family
   1411          16349675                          San Jacinto          CA            92583           Single Family
   1412          16349711                            Fullerton          CA            92833           Single Family
   1413          16349742                             Richmond          CA            94804           Single Family
   1414          16349743                            Elk Grove          CA            95757           Single Family
   1415          16349746                            Elk Grove          CA            95757           Single Family
   1416          16349818                             Lakeside          CA            92040           Single Family
   1417          16349498                            San Diego          CA            92106           Single Family
   1418          16220396                               Denver          CO            80226           Single Family
   1419          16227942                              Anaheim          CA            92805           Single Family
   1420          16233169                           Washington          DC            20019             Condominium
   1421          16234875                     Huntington Beach          CA            92647             Condominium
   1422          16239782                          Salton City          CA            92275           Single Family
   1423          16245982                               Reseda          CA            91335           Single Family
   1424          16246003                        Arroyo Grande          CA            93420           Single Family
   1425          16390249                            Hollywood          FL            33020           Single Family
   1426          16390284                              Herndon          VA            20171                     PUD
   1427          16390317                                Aptos          CA            95003           Single Family
   1428          16594734                               Covina          CA            91724           Single Family
   1429          16545668                      Fountain Valley          CA            92708           Single Family
   1430          16545855                             Converse          TX            78109                     PUD
   1431          16548794                          Los Angeles          CA            91411           Single Family
   1432          16548796                              Fremont          CA            94536                     PUD
   1433          16548835                            Littleton          CO            80128           Single Family
   1434          16548867                            Las Vegas          NV            89131                     PUD
   1435          16548869                             Whittier          CA            90603           Single Family
   1436          16545693                           PORTSMOUTH          NH             3801           Single Family
   1437          16545722                                Dania          FL            33004             Condominium
   1438          16545746                             Bellevue          WA            98008           Single Family
   1439          16545766                             Chandler          AZ            85248                     PUD
   1440          16545801                            San Diego          CA            92128             Condominium
   1441          16545816                                 Mesa          AZ            85205           Single Family
   1442          16545662                            SANTA ANA          CA            92706           Single Family
   1443          16222320                              Oakland          CA            94610           Single Family
   1444          16304328                            San Mateo          CA            94401           Single Family
   1445          16301948                          Santa Clara          CA            95054              2-4 Family
   1446          16594725                             BELLEVUE          WA            98008               Townhouse
   1447          16585706                      North Las Vegas          NV            89084               Townhouse
   1448          16585726                             Manassas          VA            20111           Single Family
   1449          16349399                           Livingston          CA            95334           Single Family
   1450          16389529                          EL SOBRANTE          CA            94803           Single Family
   1451          16389533                            Baltimore          MD            21230               Townhouse
   1452          16389538                       Valley Village          CA            91607              2-4 Family
   1453          16389551                      Shingle Springs          CA            95682           Single Family
   1454          16390098                               Ramona          CA            92065                     PUD
   1455          16390139                              Redding          CA            96003           Single Family
   1456          16390148                            Santa Ana          CA            92706           Single Family
   1457          16390171                               Dublin          CA            94568                     PUD
   1458          16390228                            HOLLYWOOD          FL            33029                     PUD
   1459          16348275                              seaside          CA            93955                     PUD
   1460          16348283                              Vallejo          CA            94591           Single Family
   1461          16540488                     South Lake Tahoe          CA            96150           Single Family
   1462          16540490                  Rancho Palos Verdes          CA            90275           Single Family
   1463          16540676                            SAN MATEO          CA            94401           Single Family
   1464          16540784                             La Habra          CA            90631           Single Family
   1465          16540836                               Irvine          CA            92618             Condominium
   1466          16540252                               SMYRNA          GA            30080           Single Family
   1467          16540195                               Orange          CA            92869           Single Family
   1468          16540202                              Fontana          CA            92336                     PUD
   1469          16540204                  Saint Simons Island          GA            31522           Single Family
   1470          16468662                            Oceanside          CA            92056                     PUD
   1471          16468664                            San Diego          CA            92105              2-4 Family
   1472          16540108                  South San Francisco          CA            94080           Single Family
   1473          16540110                             San Jose          CA            95122           Single Family
   1474          16540113                             San Jose          CA            95111             Condominium
   1475          16540115                       Pleasant Grove          UT            84062           Single Family
   1476          16540120                           Santa Rosa          CA            95401           Single Family
   1477          16468611                          Bakersfield          CA            93313           Single Family
   1478          16468613                              Kenmore          WA            98028           Single Family
   1479          16468617                          Los Angeles          CA            90022           Single Family
   1480          16468620                             Puyallup          WA            98375                     PUD
   1481          16468622                               Novato          CA            94949             Condominium
   1482          16468623                          San Jacinto          CA            92582           Single Family
   1483          16468626                          Los Angeles          CA            90039           Single Family
   1484          16468638                            Henderson          NV            89044                     PUD
   1485          16468640                            Las Vegas          NV            89122                     PUD
   1486          16468656                               Tigard          OR            97224           Single Family
   1487          16468659                               Tucson          AZ            85712                     PUD
   1488          16468553                     North Fort Myers          FL            33903           Single Family
   1489          16468405                         Port Hueneme          CA            93041             Condominium
   1490          16468567                              Phoenix          AZ            85041                     PUD
   1491          16468570                              Phoenix          AZ            85041                     PUD
   1492          16468575                          Chula Vista          CA            91913                     PUD
   1493          16468595                               Peoria          AZ            85381                     PUD
   1494          16468425                                Miami          FL            33134              2-4 Family
   1495          16468440                            Camarillo          CA            93012           Single Family
   1496          16468445                            San Diego          CA            92139           Single Family
   1497          16468497                            Santa Ana          CA            92703           Single Family
   1498          16168893                            Hollister          CA            95023           Single Family
   1499          16389414                            Daly City          CA            94014             Condominium
   1500          16389419                              Hayward          CA            94544           Single Family
   1501          16389461                               Pomona          CA            91766           Single Family
   1502          16389517                            San Diego          CA            92123           Single Family
   1503          16368592                          San Leandro          CA            94577                     PUD
   1504          16368643                          San Leandro          CA            94577           Single Family
   1505          16368660                               Fresno          CA            93722           Single Family
   1506          16368698                             Rosemead          CA            91770           Single Family
   1507          16389342                           Santa Rosa          CA            95401           Single Family
   1508          16389358                               Wilton          CA            95693           Single Family
   1509          16389408                          Palm Desert          CA            92211                     PUD
   1510          16368700                           Sacramento          CA            95821           Single Family
   1511          16368459                             San Jose          CA            95127           Single Family
   1512          16368539                            Santa Ana          CA            92704           Single Family
   1513          16368541                            La Quinta          CA            92253           Single Family
   1514          16368544                             Stockton          CA            95204           Single Family
   1515          16368551                           Buena Park          CA            90620           Single Family
   1516          16368554                        San Francisco          CA            94112           Single Family
   1517          16468252                          LOS ANGELES          CA            91601           Single Family
   1518          16468319                               Mclean          VA            22102             Condominium
   1519          16468320                          Los Angeles          CA            90059           Single Family
   1520          16468323                           Carmichael          CA            95608           Single Family
   1521          16468330                     Huntington Beach          CA            92646           Single Family
   1522          16468372                              Redding          CA            96003           Single Family
   1523          16468378                            Henderson          NV            89015           Single Family
   1524          16423034                           Bellflower          CA            90706           Single Family
   1525          16423035                           Long Beach          CA            90806           Single Family
   1526          16468133                             El Cajon          CA            92020           Single Family
   1527          16468184                               Vienna          VA            22182           Single Family
   1528          16564640                            Las Vegas          NV            89103           Single Family
   1529          16563111                           VILLA RICA          GA            30180                     PUD
   1530          16564714                          Owing Mills          MD            21117                     PUD
   1531          16422944                           Scottsdale          AZ            85262                     PUD
   1532          16546448                             Temecula          CA            92592           Single Family
   1533          16575462                           Scottsdale          AZ            85251                     PUD
   1534          16575463                               Peoria          AZ            85345                     PUD
   1535          16575465                             Surprise          AZ            85379                     PUD
   1536          16575467                             Lakewood          CO            80227             Condominium
   1537          16575468                             Avondale          AZ            85323                     PUD
   1538          16575316                             Pacifica          CA            94044           Single Family
   1539          16575458                            Las Vegas          NV            89115           Single Family
   1540          16575019                             Portland          OR            97219           Single Family
   1541          16397593                           Union City          CA            94587             Condominium
   1542          16397600                             Pacifica          CA            94044           Single Family
   1543          16400416                           Alexandria          VA            22315                     PUD
   1544          16400453                             La Habra          CA            90631           Single Family
   1545          16400490                           Cape Coral          FL            33993           Single Family
   1546          16400495                           North Port          FL            34286           Single Family
   1547          16400535                 La Canada Flintridge          CA            91011           Single Family
   1548          16400607                              Windsor          CT             6095           Single Family
   1549          16400615                            Patterson          CA            95363           Single Family
   1550          16400620                             San Jose          CA            95133           Single Family
   1551          16400636                            Riverside          CA            92503                     PUD
   1552          16400643                         Lehigh Acres          FL            33971           Single Family
   1553          16400655                         Lehigh Acres          FL            33971           Single Family
   1554          16400657                              MENIFEE          CA            92584                     PUD
   1555          16400693                             Portland          OR            97224                     PUD
   1556          16400698                           KINGS CITY          OR            97224                     PUD
   1557          16400704                             Murrieta          CA            92562           Single Family
   1558          16400710                       Cathedral City          CA            92234           Single Family
   1559          16400722                             Milpitas          CA            95035           Single Family
   1560          16400790                              Anaheim          CA            92804           Single Family
   1561          16400802                             Stockton          CA            95207           Single Family
   1562          16400859                             Portland          OR            97206           Single Family
   1563          16400915                             Surprise          AZ            85388                     PUD
   1564          16400947                           Sacramento          CA            95831           Single Family
   1565          16400950                            Fairfield          CA            94533           Single Family
   1566          16400952                             Manassas          VA            20109           Single Family
   1567          16400972                               Anthem          AZ            85086                     PUD
   1568          16400976                                Ceres          CA            95307           Single Family
   1569          16400981                            Escondido          CA            92025           Single Family
   1570          16401012                              Lathrop          CA            95330           Single Family
   1571          16401017                         Garden Grove          CA            92845             Condominium
   1572          16401027                                Tracy          CA            95376           Single Family
   1573          16401037                             San Jose          CA            95133           Single Family
   1574          16401042                              Modesto          CA            95350           Single Family
   1575          16401047                        San Francisco          CA            94110           Single Family
   1576          16401862                         Lehigh Acres          FL            33936           Single Family
   1577          16401866                           Long Beach          CA            90813              2-4 Family
   1578          16401899                            Las Vegas          NV            89108             Condominium
   1579          16401902                                Tracy          CA            95376           Single Family
   1580          16401905                        Moreno Valley          CA            92555                     PUD
   1581          16401907                            BAY POINT          CA            94565           Single Family
   1582          16401938                             Van Nuys          CA            91405             Condominium
   1583          16401942                          Victorville          CA            92392           Single Family
   1584          16397195                          Signal Hill          CA            90755           Single Family
   1585          16397219                              Hayward          CA            94541           Single Family
   1586          16397250                              NO PORT          FL            34286           Single Family
   1587          16397253                               Naples          FL            34119                     PUD
   1588          16397272                           San Carlos          CA            94070           Single Family
   1589          16397284                               Otsego          MN            55362                     PUD
   1590          16397337                              Norwalk          CA            90650             Condominium
   1591          16397338                               Weston          FL            33326                     PUD
   1592          16397350                          LOS ANGELES          CA            90037           Single Family
   1593          16397358                              Clinton          MD            20735           Single Family
   1594          16397372                    Southwest Ranches          FL            33331           Single Family
   1595          16397478                  San Juan Capistrano          CA            92675                     PUD
   1596          16395687                      North Las Vegas          NV            89032           Single Family
   1597          16395721                          Westminster          CO            80031           Single Family
   1598          16395814                              Lathrop          CA            95330           Single Family
   1599          16397142                             Redlands          CA            92373           Single Family
   1600          16397148                             Palmdale          CA            93552           Single Family
   1601          16397177                          San Leandro          CA            94577           Single Family
   1602          16393866                             El Cajon          CA            92020           Single Family
   1603          16393914                            San Diego          CA            92114           Single Family
   1604          16393919                                Tracy          CA            95377           Single Family
   1605          16394055                          Indialantic          FL            32903           Single Family
   1606          16394079                  San Juan Capistrano          CA            92675                     PUD
   1607          16394082                            Inglewood          CA            90302           Single Family
   1608          16394122                             Humboldt          AZ            86329           Single Family
   1609          16394136                              Salinas          CA            93906           Single Family
   1610          16395298                            San Diego          CA            92123           Single Family
   1611          16395299                            Vancouver          WA            98682           Single Family
   1612          16395310                                Poway          CA            92064           Single Family
   1613          16395376                               Peoria          AZ            85382           Single Family
   1614          16395386                              Fremont          CA            94536           Single Family
   1615          16395396                         Baldwin Park          CA            91706           Single Family
   1616          16395430                              Shafter          CA            93263           Single Family
   1617          16395504                            Pineville          NC            28134                     PUD
   1618          16395615                              Phoenix          AZ            85048             Condominium
   1619          16395644                           Sacramento          CA            95833           Single Family
   1620          16326377                              Vallejo          CA            94589           Single Family
   1621          16348225                              Oakland          CA            94603           Single Family
   1622          16348227                          Santa Clara          CA            95054           Single Family
   1623          16348209                             Alhambra          CA            91801             Condominium
   1624          16562573                              Fontana          CA            92336                     PUD
   1625          16402136                             Portland          OR            97216           Single Family
   1626          16404550                              PHOENIX          AZ            85045                     PUD
   1627          16346232                           Boca Raton          FL            33428             Condominium
   1628          16346339                            San Diego          CA            92129                     PUD
   1629          16346355                               Pomona          CA            91767           Single Family
   1630          16346388                              Windsor          CA            95492           Single Family
   1631          16346440                          Lake Oswego          OR            97035           Single Family
   1632          16346450                            San Diego          CA            92104             Condominium
   1633          16346495                         Rohnert Park          CA            94928           Single Family
   1634          16346499                     Lake Havasu City          AZ            86406           Single Family
   1635          16346503                              Orlando          FL            32825           Single Family
   1636          16346522                          San Lorenzo          CA            94580           Single Family
   1637          16346530                             Bellevue          WA            98006           Single Family
   1638          16346531                          Suisun City          CA            94534           Single Family
   1639          16346533                          Santa Clara          CA            95054           Single Family
   1640          16347371                           Scottsdale          AZ            85255                     PUD
   1641          16347522                          Los Angeles          CA            90022           Single Family
   1642          16347549                        Pompano Beach          FL            33064               Townhouse
   1643          16347719                             Altadena          CA            91001           Single Family
   1644          16347783                            San Diego          CA            92139             Condominium
   1645          16347902                               Oxnard          CA            93033           Single Family
   1646          16347962                               Vienna          VA            22181           Single Family
   1647          16404308                             Hesperia          CA            92345           Single Family
   1648          16551929                             Whittier          CA            90604           Single Family
   1649          16468633                             Temecula          CA            92592                     PUD
   1650          16568781                            Las Vegas          NV            89122                     PUD
   1651          16568879                            Las Vegas          NV            89178                     PUD
   1652          16563275                             San Jose          CA            95124           Single Family
   1653          16567616                                 Mesa          AZ            85215           Single Family
   1654          16549551                            San Diego          CA            92154                     PUD
   1655          16397611                              Phoenix          AZ            85085                     PUD
   1656          16404109                              Vallejo          CA            94591                     PUD
   1657          16405588                               Laveen          AZ            85339                     PUD
   1658          16402702                    Greenwood Village          CO            80111           Single Family
   1659          16404119                                 COVE          OR            97850           Single Family
   1660          16419682                             San Jose          CA            95131                     PUD
   1661          16422546                              Hayward          CA            94545           Single Family
   1662          16419582                            Waterford          CA            95386           Single Family
   1663          16540713                               Renton          WA            98055                     PUD
   1664          16545170                           San Marcos          CA            92069           Single Family
   1665          16546455                             Lakewood          CA            90805           Single Family
   1666          16540909                              Salinas          CA            93906           Single Family
   1667          16540917                              Antioch          CA            94531           Single Family
   1668          16546420                                Tracy          CA            95376           Single Family
   1669          16549857                               Laveen          AZ            85339           Single Family
   1670          16402798                          LOS ANGELES          CA            91040           Single Family
   1671          16468463                               Corona          CA            92879           Single Family
   1672          16572005                             STOCKTON          CA            95206           Single Family
   1673          16420285                               Laurel          MD            20708                     PUD
   1674          16468193                             LANDOVER          MD            20785           Single Family
   1675          16393993                               Elkton          MD            21921           Single Family
   1676          16400973                             Kennesaw          GA            30144                     PUD
   1677          16397144                             El Cajon          CA            92020           Single Family
   1678          16393972                            Salisbury          MD            21801           Single Family
   1679          16543989                              COMPTON          CA            90221           Single Family
   1680          16318844                              Cloquet          MN            55720           Single Family
   1681          16318849                         New Brighton          MN            55112           Single Family
   1682          16318769                                Aptos          CA            95003                     PUD
   1683          16318878                           Sacramento          CA            95838           Single Family
   1684          16318904                                Doral          FL            33178                     PUD
   1685          16318925                            Homestead          FL            33033             Condominium
   1686          16318783                              Fontana          CA            92337           Single Family
   1687          16318953                         Walnut Creek          CA            94597             Condominium
   1688          16318955                                Miami          FL            33147           Single Family
   1689          16318959                          Hyattsville          MD            20782           Single Family
   1690          16318969                           Alexandria          VA            22315           Single Family
   1691          16318794                               Covina          CA            91723           Single Family
   1692          16318980                      Litchfield Park          AZ            85340                     PUD
   1693          16321646                                Bronx          NY            10467              2-4 Family
   1694          16320976                            Riverside          CA            92505                     PUD
   1695          16321671                               towson          MD            21286           Single Family
   1696          16316467                            Homestead          FL            33032                     PUD
   1697          16316469                           Scottsdale          AZ            85258                     PUD
   1698          16316482                              Anaheim          CA            92808             Condominium
   1699          16316501                            Escondido          CA            92026           Single Family
   1700          16316517                            Hawthorne          CA            90250           Single Family
   1701          16318765                          Los Angeles          CA            90045           Single Family
   1702          16305754                        Mercer Island          WA            98040           Single Family
   1703          16305765                     Port Saint Lucie          FL            34952           Single Family
   1704          16305773                               Rialto          CA            92376           Single Family
   1705          16305776                    North Miami Beach          FL            33160             Condominium
   1706          16305796                          Los Angeles          CA            91343           Single Family
   1707          16305816                           Norristown          PA            19403                     PUD
   1708          16305832                          Minneapolis          MN            55406           Single Family
   1709          16305833                          San Jacinto          CA            92583           Single Family
   1710          16305857                        Moreno Valley          CA            92551           Single Family
   1711          16305743                       Canyon Country          CA            91351             Condominium
   1712          16305925                             Stockton          CA            95210           Single Family
   1713          16307511                              Fairfax          VA            22032                     PUD
   1714          16307527                             Highland          CA            92346           Single Family
   1715          16307535                           Washington          DC            20011           Single Family
   1716          16307608                              Lathrop          CA            95330           Single Family
   1717          16307630                            Escondido          CA            92027           Single Family
   1718          16307643                           Chesapeake          VA            23322                     PUD
   1719          16307646                               Pomona          CA            91766           Single Family
   1720          16307651                            Wheatland          CA            95692           Single Family
   1721          16316371                          Chula Vista          CA            91910           Single Family
   1722          16316387                              Hayward          CA            94541                     PUD
   1723          16347185                          Harbor City          CA            90710                     PUD
   1724          16316411                               Renton          WA            98058                     PUD
   1725          16316423                       Fredericksburg          VA            22406           Single Family
   1726          16316446                               Parker          CO            80134                     PUD
   1727          16225853                               Corona          CA            92883                     PUD
   1728          16246164                       San Bernardino          CA            92408                     PUD
   1729          16247634                        Laguna Niguel          CA            92677             Condominium
   1730          16247650                             Surprise          AZ            85388                     PUD
   1731          16290451                            Riverside          CA            92505             Condominium
   1732          16296310                               Graton          CA            95444           Single Family
   1733          16296330                              Conyers          GA            30013                     PUD
   1734          16297779                               Orange          CA            92868             Condominium
   1735          16302001                        Moreno Valley          CA            92551           Single Family
   1736          16302009                        Moreno Valley          CA            92556           Single Family
   1737          16303439                       Upper Marlboro          MD            20774                     PUD
   1738          16206443                            Los Banos          CA            93635           Single Family
   1739          16240473                          San Leandro          CA            94577           Single Family
   1740          16546293                             Van Nuys          CA            91405           Single Family
   1741          16393751                          Victorville          CA            92392           Single Family
   1742          16546473                          Los Angeles          CA            90037           Single Family
   1743          16346018                          Canoga Park          CA            91303           Single Family
   1744          16138313                              Salinas          CA            93905           Single Family
   1745          16323580                           Pleasanton          CA            94582                     PUD
   1746          16323585                             San Jose          CA            95124           Single Family
   1747          16323588                             San Jose          CA            95110             Condominium
   1748          16323591                             Chandler          AZ            85225           Single Family
   1749          16323592                              Oakland          CA            94601              2-4 Family
   1750          16571993                           LITCHFIELD          AZ            85340                     PUD
   1751          16571580                       San Bernardino          CA            92405           Single Family
   1752          16571606                               Fresno          CA            93720           Single Family
   1753          16570526                             Alhambra          CA            91803           Single Family
   1754          16344533                     South Lake Tahoe          CA            96150           Single Family
   1755          16344671                           Union City          CA            94587             Condominium
   1756          16344674                          Mcminnville          OR            97128           Single Family
   1757          16344679                             San Jose          CA            95132           Single Family
   1758          16344693                               Pomona          CA            91767           Single Family
   1759          16344703                              Fremont          CA            94555           Single Family
   1760          16344714                        Panorama City          CA            91402           Single Family
   1761          16344737                            San Diego          CA            92110           Single Family
   1762          16344744                             Milpitas          CA            95035                     PUD
   1763          16570430                             Portland          OR            97225               Townhouse
   1764          16570320                              Anaheim          CA            92805           Single Family
   1765          16570336                             Portland          OR            97223           Single Family
   1766          16570354                        NORMANDY PARK          WA            98166           Single Family
   1767          16569248                            Elk Grove          CA            95757           Single Family
   1768          16569253                            Claremont          CA            91711           Single Family
   1769          16569309                              Fremont          CA            94539           Single Family
   1770          16569311                             LAWNDALE          CA            90260             Condominium
   1771          16569313                              Lathrop          CA            95330           Single Family
   1772          16569315                            Brentwood          CA            94513                     PUD
   1773          16344223                                Salem          OR            97305           Single Family
   1774          16359957                           Livingston          CA            95334           Single Family
   1775          16359979                   PALM BEACH GARDENS          FL            33410                     PUD
   1776          16359835                            San Diego          CA            92154           Single Family
   1777          16359859                              Sunrise          FL            33323                     PUD
   1778          16359889                            Brentwood          CA            94513           Single Family
   1779          16359795                       Citrus Springs          FL            34434                     PUD
   1780          16343956                               Gilroy          CA            95020           Single Family
   1781          16343968                            Las Vegas          NV            89178                     PUD
   1782          16343979                         Tarzana area          CA            91356           Single Family
   1783          16344019                        Silver Spring          MD            20902           Single Family
   1784          16342558                               Clovis          CA            93611           Single Family
   1785          16342563                            Fairfield          CA            94534                     PUD
   1786          16342067                             Glendale          CA            91206           Single Family
   1787          16339793                               Downey          CA            90242           Single Family
   1788          16339805                              Medford          OR            97504           Single Family
   1789          16339861                        San Francisco          CA            94112           Single Family
   1790          16339877                             San Jose          CA            95122           Single Family
   1791          16339885                  South San Francisco          CA            94080           Single Family
   1792          16339404                              Magalia          CA            95954           Single Family
   1793          16359036                         Bell Gardens          CA            90201           Single Family
   1794          16359046                                Miami          FL            33179           Single Family
   1795          16568898                               Marina          CA            93933                     PUD
   1796          16322954                            El Centro          CA            92243           Single Family
   1797          16322965                              Visalia          CA            93291           Single Family
   1798          16321529                            Pittsburg          CA            94565           Single Family
   1799          16321591                            Fairfield          CA            94534                     PUD
   1800          16321616                              Fremont          CA            94538           Single Family
   1801          16321621                          San Lorenzo          CA            94580                     PUD
   1802          16321629                              Oakland          CA            94605           Single Family
   1803          16321205                             Piedmont          CA            94611           Single Family
   1804          16318743                              Salinas          CA            93906           Single Family
   1805          16318763                             San Jose          CA            95127           Single Family
   1806          16376060                             Murrieta          CA            92563             Condominium
   1807          16318640                          Los Angeles          CA            90042           Single Family
   1808          16468671                            Riverside          CA            92508           Single Family
   1809          16405565                            Hollister          CA            95023           Single Family
   1810          16318139                           Long Beach          CA            90805           Single Family
   1811          16315212                        Laguna Niguel          CA            92677             Condominium
   1812          16315242                           San Rafael          CA            94903           Single Family
   1813          16335706                                Tracy          CA            95377           Single Family
   1814          16335713                             Milpitas          CA            95035             Condominium
   1815          16335717                           Santa Rosa          CA            95403           Single Family
   1816          16335725                             Gonzales          CA            93926           Single Family
   1817          16335736                              Antioch          CA            94531           Single Family
   1818          16314825                         Gaithersburg          MD            20877               Townhouse
   1819          16335467                                 Napa          CA            94558           Single Family
   1820          16358446                           Long Beach          CA            90805           Single Family
   1821          16358454                                Rodeo          CA            94572           Single Family
   1822          16358432                             Stockton          CA            95209           Single Family
   1823          16358434                          San Leandro          CA            94578           Single Family
   1824          16358430                             San Jose          CA            95138           Single Family
   1825          16314566                          Santa Clara          CA            95050              2-4 Family
   1826          16308239                              Salinas          CA            93905           Single Family
   1827          16308252                             San Jose          CA            95133             Condominium
   1828          16308275                           West Hills          CA            91307           Single Family
   1829          16306781                             San Jose          CA            95122           Single Family
   1830          16306787                          French Camp          CA            95231           Single Family
   1831          16306794                             San Jose          CA            95116           Single Family
   1832          16306796                             San Jose          CA            95122           Single Family
   1833          16175930                               Tustin          CA            92780           Single Family
   1834          16175938                            Roosevelt          NY            11575           Single Family
   1835          16335232                             La Habra          CA            90631           Single Family
   1836          16301253                              Oakland          CA            94621           Single Family
   1837          16301268                               Novato          CA            94947                     PUD
   1838          16300485                           Washington          DC            20001             Condominium
   1839          16296744                     Rancho Cucamonga          CA            91739           Single Family
   1840          16294065                              Modesto          CA            95351           Single Family
   1841          16294070                              Modesto          CA            95350           Single Family
   1842          16293981                             Anderson          CA            96007           Single Family
   1843          16293882                          Watsonville          CA            95076           Single Family
   1844          16303505                                Essex          MD            21221           Single Family
   1845          16303494                          Palm Desert          CA            92260             Condominium
   1846          16303460                               Edison          NJ             8837           Single Family
   1847          16303467                             Manassas          VA            20112           Single Family
   1848          16303354                     Hacienda Heights          CA            91745           Single Family
   1849          16302109                        Newport Beach          CA            92663             Condominium
   1850          16302113                             Bellevue          WA            98005             Condominium
   1851          16302143                         Garden Grove          CA            92844             Condominium
   1852          16302158                            La Puente          CA            91744           Single Family
   1853          16302159                             Whittier          CA            90602           Single Family
   1854          16302195                               Auburn          WA            98092                     PUD
   1855          16303378                          Lemon Grove          CA            91945           Single Family
   1856          16303401                    Mountlake Terrace          WA            98043           Single Family
   1857          16303415                            El Mirage          AZ            85335                     PUD
   1858          16303349                           Ellensburg          WA            98926           Single Family
   1859          16297635                            Inglewood          CA            90305           Single Family
   1860          16297639                            Hollywood          CA            90068             Condominium
   1861          16297643                        City Industry          CA            91744           Single Family
   1862          16297867                                Vista          CA            92084           Single Family
   1863          16297860                          Signal Hill          CA            90755             Condominium
   1864          16302027                                Hemet          CA            92545                     PUD
   1865          16301988                              Ventura          CA            93001           Single Family
   1866          16302062                         Port Deposit          MD            21904                     PUD
   1867          16301991                              Gilbert          AZ            85234           Single Family
   1868          16296387                             Stanwood          WA            98292                     PUD
   1869          16296395                             Kirkland          WA            98034             Condominium
   1870          16297705                               Corona          CA            92882           Single Family
   1871          16297718                          Los Angeles          CA            90044           Single Family
   1872          16297735                              Compton          CA            90220           Single Family
   1873          16297740                          Los Angeles          CA            91605           Single Family
   1874          16297782                              Modesto          CA            95350           Single Family
   1875          16297784                            San Diego          CA            92154           Single Family
   1876          16294886                               Upland          CA            91784                     PUD
   1877          16295056                          Queen Creek          AZ            85242                     PUD
   1878          16295060                          Chula Vista          CA            91911                     PUD
   1879          16296285                              Antioch          CA            94531           Single Family
   1880          16296322                          N Las Vegas          NV            89031                     PUD
   1881          16292971                               Oviedo          FL            32765                     PUD
   1882          16292974                               Reseda          CA            91335           Single Family
   1883          16292878                           Buena Park          CA            90621              2-4 Family
   1884          16293012                        Moreno Valley          CA            92551           Single Family
   1885          16292888                            San Diego          CA            92139             Condominium
   1886          16293052                             Melville          NY            11747           Single Family
   1887          16293068                             Shakopee          MN            55379           Single Family
   1888          16247618                          Chula Vista          CA            91911             Condominium
   1889          16247678                          Bakersfield          CA            93308           Single Family
   1890          16290405                            San Diego          CA            92114           Single Family
   1891          16290444                            San Pedro          CA            90731           Single Family
   1892          16294961                     Santa Fe Springs          CA            90670           Single Family
   1893          16294971                     Huntington Beach          CA            92646           Single Family
   1894          16294978                           Sayreville          NJ             8872           Single Family
   1895          16294986                              Oakdale          CA            95361           Single Family
   1896          16294989                           Bellflower          CA            90706           Single Family
   1897          16290494                              Modesto          CA            95351           Single Family
   1898          16290511                              Anaheim          CA            92805           Single Family
   1899          16292929                          Los Angeles          CA            90037              2-4 Family
   1900          16231324                           Northridge          CA            91326           Single Family
   1901          16231329                               Sylmar          CA            91342           Single Family
   1902          16239767                           Nottingham          MD            21236           Single Family
   1903          16239772                                Miami          FL            33142           Single Family
   1904          16243444                               Folsom          CA            95630              2-4 Family
   1905          16243533                         Jacksonville          FL            32220                     PUD
   1906          16243448                            Livermore          CA            94550           Single Family
   1907          16243545                           Long Beach          CA            90808             Condominium
   1908          16243561                              La Mesa          CA            91941           Single Family
   1909          16243459                              Oakland          CA            94601           Single Family
   1910          16243610                            Oceanside          CA            92056                     PUD
   1911          16243613                             Murrieta          CA            92563           Single Family
   1912          16233153                            Hollister          CA            95023           Single Family
   1913          16233195                             Pasadena          CA            91104           Single Family
   1914          16246042                            Lancaster          CA            93535           Single Family
   1915          16233297                             Goodyear          AZ            85338                     PUD
   1916          16234842                             Murrieta          CA            92563                     PUD
   1917          16390359                          Los Angeles          CA            91367             Condominium
   1918          16407420                             Portland          OR            97206           Single Family
   1919          16602794                              Hayward          CA            94545           Single Family
   1920          16604088                             Millbrae          CA            94030           Single Family
   1921          16366384                     Fernandina Beach          FL            32034                     PUD
   1922          16366402                            Las Vegas          NV            89149                     PUD
   1923          16366408                             San Jose          CA            95132             Condominium
   1924          16368030                              Redding          CA            96002           Single Family
   1925          16368086                         THE VILLAGES          FL            32162           Single Family
   1926          16368091                            Sunnyvale          CA            94089           Single Family
   1927          16368169                              Castaic          CA            91384           Single Family
   1928          16368246                          Chula Vista          CA            91911             Condominium
   1929          16368338                             Richmond          VA            23237           Single Family
   1930          16368369                          Los Angeles          CA            90044              2-4 Family
   1931          16365666                            Pittsburg          CA            94565           Single Family
   1932          16365692                             Leesburg          VA            20176                     PUD
   1933          16365696                          Clarksville          MD            21029             Condominium
   1934          16365795                                Chino          CA            91710           Single Family
   1935          16365979                            Santa Ana          CA            92704           Single Family
   1936          16361533                              Lathrop          CA            95330           Single Family
   1937          16361536                            San Mateo          CA            94403             Condominium
   1938          16361549                            Daly City          CA            94014             Condominium
   1939          16361555                           Union City          CA            94587           Single Family
   1940          16361564                             Stockton          CA            95206           Single Family
   1941          16361567                                Tracy          CA            95377           Single Family
   1942          16361570                         Breckenridge          CO            80424           Single Family
   1943          16361572                        Moreno Valley          CA            92551           Single Family
   1944          16361140                           Cape Coral          FL            33990           Single Family
   1945          16361171                               Naples          FL            34112                     PUD
   1946          16361183                            Rio Linda          CA            95673           Single Family
   1947          16361354                                Tempe          AZ            85284                     PUD
   1948          16361360                              Rocklin          CA            95765                     PUD
   1949          16361429                               Oxnard          CA            93033             Condominium
   1950          16361449                              Gardena          CA            90247             Condominium
   1951          16361462                              Phoenix          AZ            85048             Condominium
   1952          16361474                         Walkersville          MD            21793                     PUD
   1953          16361479                             Pasadena          CA            91103           Single Family
   1954          16567959                        San Francisco          CA            94107             Condominium
   1955          16392847                                 Brea          CA            92821                     PUD
   1956          16393677                              Detroit          MI            48235           Single Family
   1957          16393687                           Cape Coral          FL            33990           Single Family
   1958          16393693                            Las Vegas          NV            89110           Single Family
   1959          16393711                         Lehigh Acres          FL            33936               Townhouse
   1960          16393748                          Chula Vista          CA            91915                     PUD
   1961          16393784                             ROSEPORT          MD            21795           Single Family
   1962          16393802                         Randallstown          MD            21133                     PUD
   1963          16358415                            Las Vegas          NV            89109           Single Family
   1964          16358423                              Anaheim          CA            92801           Single Family
   1965          16358425                             San Jose          CA            95123           Single Family
   1966          16361113                          Los Angeles          CA            90043           Single Family
   1967          16361031                               Vienna          VA            22181             Condominium
   1968          16361045                              Fairfax          VA            22030             Condominium
   1969          16361058                            Riverside          CA            92507           Single Family
   1970          16361067                            San Diego          CA            92109             Condominium
   1971          16360990                             Wildomar          CA            92595                     PUD
   1972          16360212                             Whittier          CA            90604           Single Family
   1973          16360216                          Chula Vista          CA            91910           Single Family
   1974          16360244                        Moreno Valley          CA            92553           Single Family
   1975          16360247                            La Mirada          CA            90638           Single Family
   1976          16360253                              Anaheim          CA            92801           Single Family
   1977          16360261                            Oceanside          CA            92056           Single Family
   1978          16360286                           Scottsdale          AZ            85250           Single Family
   1979          16360298                            San Diego          CA            92102           Single Family
   1980          16360300                            San Diego          CA            92104           Single Family
   1981          16360303                            San Diego          CA            92120           Single Family
   1982          16360321                               Fresno          CA            93703           Single Family
   1983          16360324                           Sacramento          CA            95838           Single Family
   1984          16360327                              Salinas          CA            93901           Single Family
   1985          16360349                              Antioch          CA            94509                     PUD
   1986          16392762                            Inglewood          CA            90304           Single Family
   1987          16422579                             El Monte          CA            91732                     PUD
   1988          16422593                             Manassas          VA            20111           Single Family
   1989          16388845                            Lancaster          CA            93536           Single Family
   1990          16388851                            Las Vegas          NV            89142           Single Family
   1991          16388864                            Vancouver          WA            98684                     PUD
   1992          16420826                          Chula Vista          CA            91914             Condominium
   1993          16422480                         Lehigh Acres          FL            33971           Single Family
   1994          16422551                             San Jose          CA            95111             Condominium
   1995          16422554                                Tracy          CA            95377           Single Family
   1996          16422555                            San Diego          CA            92154           Single Family
   1997          16388756                      North Las Vegas          NV            89032           Single Family
   1998          16388807                       FOUNTAIN HILLS          AZ            85268           Single Family
   1999          16422806                             Glendale          CA            91208             Condominium
   2000          16422822                           Farmington          CT             6085           Single Family
   2001          16422861                              Phoenix          AZ            85048             Condominium
   2002          16389145                                 Ojai          CA            93023           Single Family
   2003          16360015                               Rialto          CA            92376           Single Family
   2004          16360023                            Las Vegas          NV            89135                     PUD
   2005          16360027                           Livingston          CA            95334           Single Family
   2006          16360035                                Ocala          FL            34473           Single Family
   2007          16360103                      Fort Lauderdale          FL            33301           Single Family
   2008          16360109                              Phoenix          AZ            85048             Condominium
   2009          16360127                       Rancho Cordova          CA            95742           Single Family
   2010          16419654                              Gardena          CA            90247              2-4 Family
   2011          16419664                              Phoenix          AZ            85048             Condominium
   2012          16419673                          Simi Valley          CA            93063           Single Family
   2013          16419685                               Dublin          CA            94568           Single Family
   2014          16419941                       MOUNT PLEASANT          SC            29466             Condominium
   2015          16419944                                Tampa          FL            33609           Single Family
   2016          16358338                            BALTIMORE          MD            21239               Townhouse
   2017          16358292                        Spring Valley          CA            91977           Single Family
   2018          16358268                              Hyannis          MA             2601           Single Family
   2019          16387412                           Lake Worth          FL            33467                     PUD
   2020          16387417                            Oceanside          CA            92056                     PUD
   2021          16387446                                Tracy          CA            95376           Single Family
   2022          16387464                            Santa Ana          CA            92707             Condominium
   2023          16387476                               Denver          CO            80220           Single Family
   2024          16387483                             Temecula          CA            92592           Single Family
   2025          16387494                              Orlando          FL            32822                     PUD
   2026          16387498                              Orlando          FL            32824           Single Family
   2027          16387359                       Pembroke Pines          FL            33024               Townhouse
   2028          16387375                             Richmond          VA            23237           Single Family
   2029          16387377                          Harrisville          RI             2830           Single Family
   2030          16387130                         Jacksonville          FL            32224                     PUD
   2031          16387154                          Lemon Grove          CA            91945              2-4 Family
   2032          16387161                          Culver City          CA            90230             Condominium
   2033          16387164                          Chula Vista          CA            91913                     PUD
   2034          16387171                               Ramona          CA            92065           Single Family
   2035          16387189                             San Jose          CA            95111           Single Family
   2036          16387203                           Cape Coral          FL            33914           Single Family
   2037          16387204                       Woodland Hills          CA            91364           Single Family
   2038          16387216                            Mira Loma          CA            91752           Single Family
   2039          16387260                           North Port          FL            34287           Single Family
   2040          16387283                              Antioch          CA            94531                     PUD
   2041          16387308                     Rancho Cucamonga          CA            91737             Condominium
   2042          16387316                          LOS ANGELES          CA            91343           Single Family
   2043          16387322                              Redding          CA            96003           Single Family
   2044          16348251                               Fresno          CA            93704           Single Family
   2045          16377146                              Windsor          CA            95492           Single Family
   2046          16377155                            Las Vegas          NV            89121             Condominium
   2047          16377197               Rancho Santa Margarita          CA            92688             Condominium
   2048          16377214                               Oxnard          CA            93033           Single Family
   2049          16377218                          Chula Vista          CA            91910             Condominium
   2050          16377263                      North Las Vegas          NV            89031                     PUD
   2051          16377295                                Norco          CA            92860           Single Family
   2052          16377525                      North Las Vegas          NV            89084                     PUD
   2053          16377533                               Phelan          CA            92371           Single Family
   2054          16377569                              Phoenix          AZ            85086                     PUD
   2055          16378568                            San Diego          CA            92173           Single Family
   2056          16382849                            Las Vegas          NV            89119           Single Family
   2057          16382913                            San Dimas          CA            91773                     PUD
   2058          16383067                        Moreno Valley          CA            92553           Single Family
   2059          16383084                            San Ramon          CA            94582           Single Family
   2060          16392556                            Riverside          CA            92505           Single Family
   2061          16392582                       Cape Canaveral          FL            32920             Condominium
   2062          16392751                               Tustin          CA            92782           Single Family
   2063          16392786                         San Fernando          CA            91340             Condominium
   2064          16392816                              Phoenix          AZ            85048             Condominium
   2065          16392836                              Compton          CA            90222           Single Family
   2066          16393639                          Lake Forest          CA            92630           Single Family
   2067          16393685                             Murrieta          CA            92563           Single Family
   2068          16393708                          Chula Vista          CA            91910           Single Family
   2069          16393953                           Cape Coral          FL            33909           Single Family
   2070          16394003                       Marina Del Rey          CA            90292           Single Family
   2071          16394016                            San Pablo          CA            94806           Single Family
   2072          16394133                              Lathrop          CA            95330           Single Family
   2073          16394142                           Long Beach          CA            90803              2-4 Family
   2074          16395357                         Apple Valley          CA            92307           Single Family
   2075          16395398                            Las Vegas          NV            89123                     PUD
   2076          16395604                             Palm Bay          FL            32909           Single Family
   2077          16395656                            Las Vegas          NV            89122                     PUD
   2078          16395658                             San Jose          CA            95122                     PUD
   2079          16395815                          Los Angeles          CA            90002           Single Family
   2080          16395830                              Gardena          CA            90247             Condominium
   2081          16397138                            Homestead          FL            33033               Townhouse
   2082          16397161                        South Windsor          CT             6074             Condominium
   2083          16143233                               Fresno          CA            93703           Single Family
   2084          16405889                              Lathrop          CA            95330           Single Family
   2085          16407205                             Charlton          MA             1507           Single Family
   2086          16419015                              Lincoln          CA            95648           Single Family
   2087          16419134                            Paragonah          UT            84760           Single Family
   2088          16419504                                Tracy          CA            95377           Single Family
   2089          16422940                            Las Vegas          NV            89149                     PUD
   2090          16540876                               Rialto          CA            92376                     PUD
   2091          16544400                              Olympia          WA            98506                     PUD
   2092          16395350                             Whittier          CA            90606           Single Family
   2093          16397215                            San Diego          CA            92154           Single Family
   2094          16397587                              Anaheim          CA            92804           Single Family
   2095          16400594                          Los Angeles          CA            90011           Single Family
   2096          16400827                          Casa Grande          AZ            85222                     PUD
   2097          16401015                               Corona          CA            92880                     PUD
   2098          16402122                              Oakland          CA            94609              2-4 Family
   2099          16402233                               Tucson          AZ            85706                     PUD
   2100          16402790                     South Lake Tahoe          CA            96150           Single Family
   2101          16405664                       Citrus Heights          CA            95610           Single Family
   2102          16405753                               Merced          CA            95340           Single Family
   2103          16404205                          Los Angeles          CA            90059           Single Family
   2104          16404296                          Pico Rivera          CA            90660           Single Family
   2105          16404367                            Escondido          CA            92026                     PUD
   2106          16393651                             Antelope          CA            95843           Single Family
   2107          16393654                        Spring Valley          CA            91977           Single Family
   2108          16393738                         Laguna Hills          CA            92656             Condominium
   2109          16392768                            Elk Grove          CA            95757           Single Family
   2110          16390494                     Rancho Cucamonga          CA            91737                     PUD
   2111          16390528                     Lake Havasu City          AZ            86403             Condominium
   2112          16390328                             Hamilton          NJ             8610           Single Family
   2113          16390168                                Miami          FL            33186           Single Family
   2114          16388723                          Lemon Grove          CA            91945           Single Family
   2115          16387615                               Corona          CA            92880           Single Family
   2116          16384375                              Cardiff          CA            92007           Single Family
   2117          16383274                                CERES          CA            95351           Single Family
   2118          16384062                        N Miami Beach          FL            33160             Condominium
   2119          16384154                             Beaumont          CA            92223           Single Family
   2120          16384194                            Hawthorne          CA            90250           Single Family
   2121          16384282                              Pacoima          CA            91331             Condominium
   2122          16378622                       Pembroke PInes          FL            33028                     PUD
   2123          16377152                     Saint Petersburg          FL            33704           Single Family
   2124          16377183                              Anaheim          CA            92804           Single Family
   2125          16377188                               Newark          CA            94560           Single Family
   2126          16378241                          Los Angeles          CA            90036             Condominium
   2127          16375949                               Newman          CA            95360           Single Family
   2128          16358259                          Saint Cloud          FL            34772                     PUD
   2129          16361227                          Shasta Lake          CA            96019           Single Family
   2130          16361402                               CORONA          CA            92880           Single Family
   2131          16361473                               Auburn          MA             1501           Single Family
   2132          16361560                         Redwood City          CA            94061              2-4 Family
   2133          16365807                             Old Lyme          CT             6371           Single Family
   2134          16365862                          Queen Creek          AZ            85242                     PUD
   2135          16368080                          Aliso Viejo          CA            92656             Condominium
   2136          16368564                            Calistoga          CA            94515           Single Family
   2137          16372017                            San Pablo          CA            94806                     PUD
   2138          16372268                            Las Vegas          NV            89147                     PUD
   2139          16374928                            Riverside          CA            92508           Single Family
   2140          16358755                       Valley Springs          CA            95252           Single Family
   2141          16349471                               Clovis          CA            93611           Single Family
   2142          16346436                              La Mesa          CA            91941           Single Family
   2143          16347349                            Fairfield          CA            94534                     PUD
   2144          16335449                          Los Angeles          CA            90059              2-4 Family
   2145          16331605                               Merced          CA            95340           Single Family
   2146          16567683                            Escondido          CA            92025           Single Family
   2147          16551738                            Oceanside          CA            92054             Condominium
   2148          16378553                              Phoenix          AZ            85037           Single Family
   2149          16378557                              Phoenix          AZ            85048             Condominium
   2150          16378563                             Florence          MA             1062           Single Family
   2151          16378574                              Seattle          WA            98122           Single Family
   2152          16383070                               Delano          CA            93215           Single Family
   2153          16383072                              Seaside          CA            93955                     PUD
   2154          16378609                          Chula Vista          CA            91911           Single Family
   2155          16383189                           Long Beach          CA            90804             Condominium
   2156          16383212                              Phoenix          AZ            85006           Single Family
   2157          16383225                                Miami          FL            33155           Single Family
   2158          16383267                               Perris          CA            92571           Single Family
   2159          16383271                        Newport Beach          CA            92661              2-4 Family
   2160          16383351                                Tracy          CA            95376           Single Family
   2161          16383356                             Milpitas          CA            95035                     PUD
   2162          16383357                             San Jose          CA            95136             Condominium
   2163          16383990                            Los Banos          CA            93635           Single Family
   2164          16384008                                Ceres          CA            95307           Single Family
   2165          16384048                          North Miami          FL            33161              2-4 Family
   2166          16384082                        Spring Valley          CA            91977           Single Family
   2167          16384134                          Fort Pierce          FL            34987           Single Family
   2168          16384137                          Port Orange          FL            32127           Single Family
   2169          16384140                              Lincoln          CA            95648           Single Family
   2170          16384153                        Spring Valley          CA            91977           Single Family
   2171          16384161                        SANTA CLARITA          CA            91321           Single Family
   2172          16384205                             San Jose          CA            95131           Single Family
   2173          16384207                           Buena Park          CA            90620           Single Family
   2174          16384238                            Youngtown          AZ            85363                     PUD
   2175          16384285                            Pittsburg          CA            94565           Single Family
   2176          16384294                               Acampo          CA            95220           Single Family
   2177          16384303                              BURBANK          CA            91505           Single Family
   2178          16384348                     Twentynine Palms          CA            92277           Single Family
   2179          16382774                              Hayward          CA            94544           Single Family
   2180          16382797                           Sacramento          CA            95835           Single Family
   2181          16382820                              Anaheim          CA            92802           Single Family
   2182          16382826                            Chantilly          VA            20151             Condominium
   2183          16382837                         Laguna Hills          CA            92653             Condominium
   2184          16382848                           North Port          FL            34286           Single Family
   2185          16382851                                Camas          WA            98607           Single Family
   2186          16384354                            San Diego          CA            92113           Single Family
   2187          16384367                        Spring Valley          CA            91977              2-4 Family
   2188          16384380                          San Lorenzo          CA            94580           Single Family
   2189          16384390                             San Jose          CA            95111           Single Family
   2190          16384405                            San Diego          CA            92114           Single Family
   2191          16384503                      West Palm Beach          FL            33414                     PUD
   2192          16384558                              Windsor          CA            95492           Single Family
   2193          16382856                          Bridgewater          CT             6752           Single Family
   2194          16382864                            Camarillo          CA            93010           Single Family
   2195          16382880                            Daly City          CA            94014           Single Family
   2196          16382882                             Sun City          AZ            85373                     PUD
   2197          16382896                     Lake Havasu City          AZ            86403             Condominium
   2198          16382915                       Upper Marlboro          MD            20772           Single Family
   2199          16382923                        HUNTINGTN BCH          CA            92646           Single Family
   2200          16382926                             Culpeper          VA            22701                     PUD
   2201          16377522                        Pleasant Hill          CA            94523           Single Family
   2202          16377537                               Downey          CA            90242           Single Family
   2203          16377553                             San Jose          CA            95124           Single Family
   2204          16377554                            San Pablo          CA            94806           Single Family
   2205          16378146                            FAIRFIELD          CA            94533           Single Family
   2206          16378206                            Vancouver          WA            98685           Single Family
   2207          16378237                 Rowland Heights Area          CA            91748           Single Family
   2208          16378240                            Vancouver          WA            98683                     PUD
   2209          16378505                          Los Angeles          CA            90047           Single Family
   2210          16378521                                 Alva          FL            33920           Single Family
   2211          16377494                            Baltimore          MD            21230           Single Family
   2212          16377495                            Shoreline          WA            98177           Single Family
   2213          16377508                              Antioch          CA            94531           Single Family
   2214          16377438                              Hayward          CA            94544           Single Family
   2215          16377455                              Antioch          CA            94509           Single Family
   2216          16377473                               Carson          CA            90745           Single Family
   2217          16377092                           Long Beach          CA            90813           Single Family
   2218          16377098                             Puyallup          WA            98374           Single Family
   2219          16377100                             Temecula          CA            92592           Single Family
   2220          16377102                               Renton          WA            98059                     PUD
   2221          16377103                              Cardiff          CA            92007                     PUD
   2222          16377106                               Tucson          AZ            85716           Single Family
   2223          16377111                         Gardnerville          NV            89410           Single Family
   2224          16377123                               Kalama          WA            98625           Single Family
   2225          16377132                             Whittier          CA            90605           Single Family
   2226          16377136                            La Puente          CA            91746           Single Family
   2227          16377191                       Canyon Country          CA            91351             Condominium
   2228          16377193                               Pomona          CA            91768           Single Family
   2229          16377201                        National City          CA            91950                     PUD
   2230          16377208                              Seattle          WA            98116              2-4 Family
   2231          16377211                              Seattle          WA            98116           Single Family
   2232          16377222                            San Diego          CA            92139           Single Family
   2233          16377284                        Mission Viejo          CA            92691           Single Family
   2234          16377286                           Winchester          CA            92596           Single Family
   2235          16377309                       Citrus Heights          CA            95610           Single Family
   2236          16377324                           Brambleton          VA            20148                     PUD
   2237          16067416                            Henderson          NV            89015           Single Family
   2238          16376946                               Downey          CA            90241           Single Family
   2239          16376950                             Highland          CA            92346           Single Family
   2240          16376952                          Los Angeles          CA            90061           Single Family
   2241          16375898                             SURPRISE          AZ            85374           Single Family
   2242          16375930                         Santa Monica          CA            90404             Condominium
   2243          16375963                          Shingletown          CA            96088           Single Family
   2244          16375969                               Tustin          CA            92780           Single Family
   2245          16375971                             Murrieta          CA            92563           Single Family
   2246          16376044                             San Jose          CA            95133           Single Family
   2247          16376051                            Elk Grove          CA            95757             Condominium
   2248          16376067                           San Marcos          CA            92069           Single Family
   2249          16376094                               Phelan          CA            92371           Single Family
   2250          16376097                                Chino          CA            91710           Single Family
   2251          16376100                             Murrieta          CA            92563           Single Family
   2252          16375251                              Modesto          CA            95351           Single Family
   2253          16375262                             Stockton          CA            95212           Single Family
   2254          16375266                            SAN PABLO          CA            94806           Single Family
   2255          16375269                             San Jose          CA            95131           Single Family
   2256          16375834                        Pompano Beach          FL            33064             Condominium
   2257          16375836                              Ventura          CA            93003           Single Family
   2258          16375848                             Holbrook          MA             2343           Single Family
   2259          16375865                               Santee          CA            92071           Single Family
   2260          16372127                             Martinez          CA            94553           Single Family
   2261          16372128                              Windsor          CA            95492           Single Family
   2262          16372150                             Manassas          VA            20111                     PUD
   2263          16372165                          Hyattsville          MD            20783           Single Family
   2264          16372173                              Fairfax          VA            22030             Condominium
   2265          16372185                             Calexico          CA            92231           Single Family
   2266          16372349                              Redding          CA            96001           Single Family
   2267          16372357                             Richmond          CA            94803                     PUD
   2268          16372386                                Sandy          OR            97055           Single Family
   2269          16372387                              Compton          CA            90220           Single Family
   2270          16372396                          Suisun City          CA            94585           Single Family
   2271          16372415                          LOS ANGELES          CA            90065           Single Family
   2272          16372416                           Sacramento          CA            95822           Single Family
   2273          16372418                            Penngrove          CA            94951           Single Family
   2274          16372420                          Los Angeles          CA            90029           Single Family
   2275          16374797                       Pembroke Pines          FL            33029           Single Family
   2276          16375121                            Troutdale          OR            97060                     PUD
   2277          16375123                            San Diego          CA            92107           Single Family
   2278          16375126                       Canyon Country          CA            91387           Single Family
   2279          16374850                               Payson          AZ            85541           Single Family
   2280          16375170                             Milpitas          CA            95035                     PUD
   2281          16375246                             San Jose          CA            95133           Single Family
   2282          16374855                                Miami          FL            33180             Condominium
   2283          16374935                          Chula Vista          CA            91914           Single Family
   2284          16374943                              Herndon          VA            20170               Townhouse
   2285          16374950                          Centreville          VA            20120           Single Family
   2286          16374957                          West Orange          NJ             7052              2-4 Family
   2287          16374989                     North Lauderdale          FL            33068           Single Family
   2288          16375013                         Gaithersburg          MD            20882           Single Family
   2289          16375031                            Escondido          CA            92025           Single Family
   2290          16375035                              PHOENIX          AZ            85014           Single Family
   2291          16375043                     South Lake Tahoe          CA            96150           Single Family
   2292          16372100                              Fontana          CA            92337           Single Family
   2293          16567487                              Atwater          CA            95301           Single Family
   2294          16564745                          San Leandro          CA            94579           Single Family
   2295          16564747                             San Jose          CA            95116                     PUD
   2296          16564792                               Newark          CA            94560           Single Family
   2297          16564835                          Simi Valley          CA            93063           Single Family
   2298          16564869                             Wildomar          CA            92595                     PUD
   2299          16565037                          Los Angeles          CA            90023              2-4 Family
   2300          16545794                             OAK PARK          CA            91377             Condominium
   2301          16545798                        Coral Springs          FL            33071                     PUD
   2302          16545806                     Colonial Heights          VA            23834                     PUD
   2303          16545808                               PERRIS          CA            92571           Single Family
   2304          16545823                             Stockton          CA            95210           Single Family
   2305          16545826                            Santa Ana          CA            92704           Single Family
   2306          16545831                               Tustin          CA            92780           Single Family
   2307          16545839                               CARSON          CA            90746           Single Family
   2308          16548787                              Redmond          WA            98053             Condominium
   2309          16548788                               Monroe          WA            98272           Single Family
   2310          16548382                         Owings Mills          MD            21117                     PUD
   2311          16548798                          Glen Burnie          MD            21060           Single Family
   2312          16548808                              Walpole          MA             2081           Single Family
   2313          16548855                     Rancho Cucamonga          CA            91737           Single Family
   2314          16548874                             Lakeland          MN            55043           Single Family
   2315          16548879                            Sahuarita          AZ            85629                     PUD
   2316          16548890                          Jersey City          NJ             7305              2-4 Family
   2317          16548892                              BURBANK          CA            91504           Single Family
   2318          16548898                             Temecula          CA            92592                     PUD
   2319          16548900                                 Mesa          AZ            85201           Single Family
   2320          16548902                               PEORIA          AZ            85381           Single Family
   2321          16548425                            Las Vegas          NV            89128                     PUD
   2322          16548923                               Santee          CA            92071           Single Family
   2323          16551347                             PALMDALE          CA            93552           Single Family
   2324          16551349                               Downey          CA            90242           Single Family
   2325          16551355                             Whittier          CA            90603           Single Family
   2326          16551358                              HOLMDEL          NJ             7733           Single Family
   2327          16551365                           Winchester          CA            92596                     PUD
   2328          16551366                              Ashburn          VA            20148                     PUD
   2329          16551393                              Gilbert          AZ            85234           Single Family
   2330          16551401                               Duarte          CA            91010           Single Family
   2331          16551412                               Tacoma          WA            98444              2-4 Family
   2332          16551432                                Chino          CA            91710             Condominium
   2333          16551445                              Odenton          MD            21113               Townhouse
   2334          16551462                             Columbia          MD            21044             Condominium
   2335          16551484                             Maricopa          AZ            85239                     PUD
   2336          16551487                           Bellflower          CA            90706           Single Family
   2337          16551488                             Surprise          AZ            85374                     PUD
   2338          16551497                     Huntington Beach          CA            92646           Single Family
   2339          16562179                               Lorton          VA            22079                     PUD
   2340          16562187                               Tacoma          WA            98445           Single Family
   2341          16562194                          San Jacinto          CA            92583           Single Family
   2342          16562200                              Chester          VA            23831           Single Family
   2343          16562203                            Daly City          CA            94014                     PUD
   2344          16562243                          Aliso Viejo          CA            92656                     PUD
   2345          16562277                                 Yelm          WA            98597           Single Family
   2346          16562284                            Las Vegas          NV            89148                     PUD
   2347          16564201                            Vancouver          WA            98661           Single Family
   2348          16564219                            Santa Ana          CA            92703           Single Family
   2349          16564240                                 Mesa          AZ            85207           Single Family
   2350          16564249                             Sarasota          FL            34232           Single Family
   2351          16564257                          San Jacinto          CA            92582           Single Family
   2352          16564288                            Vancouver          WA            98661           Single Family
   2353          16564298                          Wright City          MO            63390           Single Family
   2354          16564315                              Gilbert          AZ            85297                     PUD
   2355          16564162                            Lancaster          CA            93534           Single Family
   2356          16564350                           South Gate          CA            90280           Single Family
   2357          16564352                           Susanville          CA            96130           Single Family
   2358          16564358                       Webster Groves          MO            63119           Single Family
   2359          16564360                                 Bend          OR            97702           Single Family
   2360          16567076                          Chula Vista          CA            91911           Single Family
   2361          16567265                            Oxon Hill          MD            20745                     PUD
   2362          16567307                               Corona          CA            92883                     PUD
   2363          16568547                             CHANDLER          AZ            85248                     PUD
   2364          16568558                        STATEN ISLAND          NY            10312           Single Family
   2365          16568564                                Miami          FL            33138             Condominium
   2366          16568569                             Glenside          PA            19038           Single Family
   2367          16568644                             Culpeper          VA            22701                     PUD
   2368          16568658                            Maplewood          NJ             7040             Condominium
   2369          16569866                               Iselin          NJ             8830           Single Family
   2370          16569956                               Carver          MN            55315           Single Family
   2371          16569974                   Country Club Hills          IL            60478           Single Family
   2372          16545697                         Apple Valley          CA            92308           Single Family
   2373          16545734                            La Mirada          CA            90638           Single Family
   2374          16545736                             El Cajon          CA            92019           Single Family
   2375          16574757                            KISSIMMEE          FL            34758           Single Family
   2376          16545755                              Phoenix          AZ            85003           Single Family
   2377          16545767                            San Diego          CA            92131                     PUD
   2378          16545785                           Alexandria          VA            22305               Townhouse
   2379          16545786                          Minneapolis          MN            55418           Single Family
   2380          16539980                            Henderson          NV            89015                     PUD
   2381          16540012                             Imperial          CA            92251           Single Family
   2382          16543568                          CENTREVILLE          VA            20121           Single Family
   2383          16543576            Los Angeles (Granada Hill          CA            91344           Single Family
   2384          16543580                           Fox Island          WA            98333           Single Family
   2385          16543596                             Richmond          VA            23230           Single Family
   2386          16543605                              Orlando          FL            32837                     PUD
   2387          16543486                          Culver City          CA            90232           Single Family
   2388          16543613                              Fontana          CA            92337           Single Family
   2389          16543619                                Poway          CA            92064           Single Family
   2390          16543627                             Sterling          VA            20164           Single Family
   2391          16543645                           Santa Rosa          CA            95404                     PUD
   2392          16543655                           Santa Rosa          CA            95403           Single Family
   2393          16543658                            San Pedro          CA            90731           Single Family
   2394          16543676                         Maple Valley          WA            98038           Single Family
   2395          16543538                            HOLLYWOOD          FL            33024           Single Family
   2396          16543686                             Barnegat          NJ             8005           Single Family
   2397          16543691                            Las Vegas          NV            89123                     PUD
   2398          16544859                          FORT PIERCE          FL            34950           Single Family
   2399          16544863                         Falls Church          VA            22046             Condominium
   2400          16544866                             Temecula          CA            92591             Condominium
   2401          16544867                                Miami          FL            33137           Single Family
   2402          16544871                            Las Vegas          NV            89120           Single Family
   2403          16544879                      Brooklyn Center          MN            55429           Single Family
   2404          16544882                         CORTE MADERA          CA            94925                     PUD
   2405          16544889                              Anaheim          CA            92804           Single Family
   2406          16544894                        Lake Elsinore          CA            92532                     PUD
   2407          16544901                              Chicago          IL            60660           Single Family
   2408          16544768                           SACRAMENTO          CA            95823           Single Family
   2409          16544920                           PITTSBURGH          CA            94565           Single Family
   2410          16544925                                 Mesa          AZ            85209                     PUD
   2411          16544939                             Beaumont          CA            92223           Single Family
   2412          16544948                                Miami          FL            33173                     PUD
   2413          16544963                             WHITTIER          CA            90605           Single Family
   2414          16544970                      American Canyon          CA            94503           Single Family
   2415          16544975                            Annandale          VA            22003           Single Family
   2416          16544979                             San Jose          CA            95116                     PUD
   2417          16545000                     HACIENDA HEIGHTS          CA            91745           Single Family
   2418          16422394                               Carson          CA            90746           Single Family
   2419          16422405                               Blaine          MN            55434             Condominium
   2420          16422410                         Chesterfield          MO            63017           Single Family
   2421          16422443                        Mission Viejo          CA            92692                     PUD
   2422          16422452                            San Diego          CA            92173             Condominium
   2423          16422466                           Northridge          CA            91325           Single Family
   2424          16467906                            Henderson          NV            89014             Condominium
   2425          16467909                            Grandview          MO            64030              2-4 Family
   2426          16467936                              Cypress          CA            90630                     PUD
   2427          16467948                              ANAHEIM          CA            92802           Single Family
   2428          16467958                             Carlsbad          CA            92009           Single Family
   2429          16467964                       CATHEDRAL CITY          CA            92234           Single Family
   2430          16468004                        Battle Ground          WA            98604           Single Family
   2431          16468007                            La Puente          CA            91744           Single Family
   2432          16468017                         Garden Grove          CA            92840           Single Family
   2433          16467877                          Santa Maria          CA            93454           Single Family
   2434          16539907                         Temple Hills          MD            20748           Single Family
   2435          16539913                          Floral Park          NY            11001           Single Family
   2436          16539847                            Hillsboro          OR            97124                     PUD
   2437          16539950                           Plantation          FL            33324             Condominium
   2438          16539964               Rancho Santa Margarita          CA            92688                     PUD
   2439          16539969                              Benicia          CA            94510             Condominium
   2440          16539860                             El Monte          CA            91733           Single Family
   2441          16539974                           Cape Coral          FL            33990           Single Family
   2442          16545689                              Orlando          FL            32839           Single Family
   2443          16305824                         Apple Valley          CA            92308           Single Family
   2444          16305878                      North Las Vegas          NV            89081                     PUD
   2445          16305738                          Los Angeles          CA            90047           Single Family
   2446          16305920                            San Diego          CA            92122           Single Family
   2447          16307498                            Las Vegas          NV            89147             Condominium
   2448          16316522                          San Jacinto          CA            92583           Single Family
   2449          16316536                               Clovis          CA            93611           Single Family
   2450          16316538                              Ashburn          VA            20148           Single Family
   2451          16323725                            Riverside          CA            92509           Single Family
   2452          16327118                             Portland          OR            97220           Single Family
   2453          16329581                            Kissimmee          FL            34744           Single Family
   2454          16329493                      Fort Lauderdale          FL            33309             Condominium
   2455          16331152                           Windermere          FL            34786           Single Family
   2456          16335860                          Victorville          CA            92394           Single Family
   2457          16335762                            Las Vegas          NV            89108           Single Family
   2458          16339998                             Stafford          VA            22556           Single Family
   2459          16340053                            Riverside          CA            92503           Single Family
   2460          16340079                            Las Vegas          NV            89130                     PUD
   2461          16339961                      North Las Vegas          NV            89106                     PUD
   2462          16342606                               Encino          CA            91316             Condominium
   2463          16342752                    Stafford Township          NJ             8050           Single Family
   2464          16342802                     Lake Havasu City          AZ            86406           Single Family
   2465          16343456                              Oakland          CA            94610             Condominium
   2466          16343534                          Chino Hills          CA            91709                     PUD
   2467          16343484                           Northridge          CA            91325           Single Family
   2468          16343680                          N Las Vegas          NV            89081           Single Family
   2469          16344770                            Elizabeth          NJ             7202              2-4 Family
   2470          16347238                            San Diego          CA            92126             Condominium
   2471          16347246                            Annandale          VA            22003           Single Family
   2472          16347308                          Westminster          CA            92683           Single Family
   2473          16347328                               Corona          CA            92882             Condominium
   2474          16349089                                Eagan          MN            55123           Single Family
   2475          16349022                           Sacramento          CA            95827           Single Family
   2476          16349147                              Fridley          MN            55421           Single Family
   2477          16349044                              Phoenix          AZ            85012           Single Family
   2478          16349224                               Tucson          AZ            85745           Single Family
   2479          16357774                      North Las Vegas          NV            89084                     PUD
   2480          16357788                       Bolton Landing          NY            12814                     PUD
   2481          16357806                             Wildomar          CA            92595                     PUD
   2482          16357702                            Inglewood          CA            90305           Single Family
   2483          16357819                             Temecula          CA            92592                     PUD
   2484          16357727                             Van Nuys          CA            91401           Single Family
   2485          16357729                               Newman          CA            95360           Single Family
   2486          16357903                            Las Vegas          NV            89149                     PUD
   2487          16359527                            Las Vegas          NV            89117             Condominium
   2488          16359652                            Henderson          NV            89014                     PUD
   2489          16359551                          Los Angeles          CA            90043           Single Family
   2490          16359581                          N Las Vegas          NV            89031             Condominium
   2491          16360723                             Richmond          VA            23223           Single Family
   2492          16360757                          Culver City          CA            90230           Single Family
   2493          16360772                         Collegeville          PA            19426                     PUD
   2494          16360795                        South Berwick          ME             3908           Single Family
   2495          16360803                             Cerritos          CA            90703             Condominium
   2496          16365417                        Spring Valley          CA            91977           Single Family
   2497          16365461                              Waverly          MN            55390           Single Family
   2498          16367736                               Sonoma          CA            95476           Single Family
   2499          16367755                            Santa Ana          CA            92707           Single Family
   2500          16367757                              Atlanta          GA            30329           Single Family
   2501          16367770                             Palmdale          CA            93550           Single Family
   2502          16367933                             Hesperia          CA            92345           Single Family
   2503          16367934                              Benicia          CA            94510           Single Family
   2504          16367777                            Riverside          CA            92506           Single Family
   2505          16371649                       Rancho Cordova          CA            95742           Single Family
   2506          16371728                            Vancouver          WA            98682           Single Family
   2507          16371731                              Linwood          MN            55092           Single Family
   2508          16374667                             Palmdale          CA            93550           Single Family
   2509          16374675                           Cloverdale          CA            95425           Single Family
   2510          16376430                             Temecula          CA            92592           Single Family
   2511          16376454                           New London          CT             6320              2-4 Family
   2512          16376401                          Los Angeles          CA            90044             Condominium
   2513          16376462                           Long Beach          CA            90805              2-4 Family
   2514          16376408                            Henderson          NV            89015           Single Family
   2515          16376475                                Miami          FL            33131             Condominium
   2516          16376490                            Las Vegas          NV            89110                     PUD
   2517          16376417                            La Puente          CA            91746           Single Family
   2518          16376494                            Las Vegas          NV            89110           Single Family
   2519          16376419                            Las Vegas          NV            89102           Single Family
   2520          16376748                          Bakersfield          CA            93313           Single Family
   2521          16376864                             Suitland          MD            20746             Condominium
   2522          16376761                            Las Vegas          NV            89142             Condominium
   2523          16376907                               Tucson          AZ            85741           Single Family
   2524          16377942                                Indio          CA            92203                     PUD
   2525          16377917                           Costa Mesa          CA            92626           Single Family
   2526          16377919                             Randolph          NJ             7869           Single Family
   2527          16382589                           Plantation          FL            33322                     PUD
   2528          16382524                             San Jose          CA            95131           Single Family
   2529          16382526                            Patterson          CA            95363                     PUD
   2530          16382659                              Gardena          CA            90247             Condominium
   2531          16382667                             Beaumont          CA            92223           Single Family
   2532          16383734                              HAYWARD          CA            94544           Single Family
   2533          16383739                            Las Vegas          NV            89110           Single Family
   2534          16383823                          Los Angeles          CA            90041           Single Family
   2535          16383745                            Southlake          TX            76092           Single Family
   2536          16383850                            Henderson          NV            89052                     PUD
   2537          16383756                              Hialeah          FL            33012           Single Family
   2538          16383894                            Englewood          CO            80110           Single Family
   2539          16383908                              Lynwood          CA            90262           Single Family
   2540          16383931                          Signal Hill          CA            90755                     PUD
   2541          16386845                            LAS VEGAS          NV            89135           Single Family
   2542          16386923                           Woodbridge          VA            22191                     PUD
   2543          16386853                              Lynwood          CA            90262           Single Family
   2544          16386940                                Tampa          FL            33647               Townhouse
   2545          16386957                           San Ysidro          CA            92173             Condominium
   2546          16386879                          Los Angeles          CA            90065              2-4 Family
   2547          16386961                                 Napa          CA            94558           Single Family
   2548          16386976                            Las Vegas          NV            89103             Condominium
   2549          16386987                              Orlando          FL            32824                     PUD
   2550          16387004                          Los Angeles          CA            90018              2-4 Family
   2551          16387027                             La Habra          CA            90631             Condominium
   2552          16387029                       Fredericksburg          VA            22407           Single Family
   2553          16387033                         Gaithersburg          MD            20878                     PUD
   2554          16388531                                Miami          FL            33178           Single Family
   2555          16388549                            Las Vegas          NV            89141               Townhouse
   2556          16388589                               Oxnard          CA            93035           Single Family
   2557          16388491                          Bakersfield          CA            93307           Single Family
   2558          16388502                             WHITTIER          CA            90606           Single Family
   2559          16388507                            ROSEVILLE          MN            55113           Single Family
   2560          16389817                       Canyon Country          CA            91387           Single Family
   2561          16389839                          N Las Vegas          NV            89031                     PUD
   2562          16389887                            Las Vegas          NV            89178                     PUD
   2563          16389774                             San Jose          CA            95122           Single Family
   2564          16389921                              Fontana          CA            92336           Single Family
   2565          16389792                             El Monte          CA            91733                     PUD
   2566          16392898                             Petaluma          CA            94952                     PUD
   2567          16392948                                Miami          FL            33177             Condominium
   2568          16392963                         Rohnert Park          CA            94928             Condominium
   2569          16392966                     Royal Palm Beach          FL            33414                     PUD
   2570          16392971                            Las Vegas          NV            89145           Single Family
   2571          16392995                               Downey          CA            90242           Single Family
   2572          16394317                               Howell          NJ             7731           Single Family
   2573          16394321                              Yucaipa          CA            92399           Single Family
   2574          16394331                            BALTIMORE          MD            21224                     PUD
   2575          16394482                              Ventura          CA            93003                     PUD
   2576          16394531                               Orange          CA            92868             Condominium
   2577          16394538                            Placentia          CA            92870           Single Family
   2578          16394336                          Hyattsville          MD            20785           Single Family
   2579          16394542                                Miami          FL            33144           Single Family
   2580          16394550                               Arleta          CA            91331           Single Family
   2581          16394553                              Fremont          CA            94536                     PUD
   2582          16394353                           West Hills          CA            91307           Single Family
   2583          16395074                               RESEDA          CA            91335             Condominium
   2584          16395082                            Melbourne          FL            32941           Single Family
   2585          16395098                                Tampa          FL            33612           Single Family
   2586          16395110                            LOS GATOS          CA            95032             Condominium
   2587          16395118                          Albuquerque          NM            87123           Single Family
   2588          16395037                           Long Beach          CA            90805              2-4 Family
   2589          16395042                                Hemet          CA            92543           Single Family
   2590          16395175                                Hemet          CA            92545           Single Family
   2591          16395176                               Tucson          AZ            85746                     PUD
   2592          16395065                        Moreno Valley          CA            92553           Single Family
   2593          16396971                        Silver Spring          MD            20906           Single Family
   2594          16396994                               Blaine          MN            55434           Single Family
   2595          16396996                           South Gate          CA            90280           Single Family
   2596          16397003                             Avondale          AZ            85323                     PUD
   2597          16400087                                 Taft          CA            93268           Single Family
   2598          16400211                        Rancho Mirage          CA            92270                     PUD
   2599          16400214                              Anaheim          CA            92805           Single Family
   2600          16400102                            Daly City          CA            94014           Single Family
   2601          16400109                           Bellflower          CA            90706           Single Family
   2602          16400249                           Sacramento          CA            95833                     PUD
   2603          16400115                                 BELL          CA            90201           Single Family
   2604          16400286                               Dublin          CA            94568                     PUD
   2605          16400304                             Beaumont          CA            92223           Single Family
   2606          16400320                               Tucson          AZ            85704                     PUD
   2607          16400341                              Deltona          FL            32738           Single Family
   2608          16400141                              Antioch          CA            94509           Single Family
   2609          16401698                          Chula Vista          CA            91902           Single Family
   2610          16401726                          Brooksville          FL            34614           Single Family
   2611          16401731                                Eagan          MN            55123           Single Family
   2612          16401733                              Yucaipa          CA            92399           Single Family
   2613          16401737                              Lathrop          CA            95330           Single Family
   2614          16401643                               Higley          AZ            85236                     PUD
   2615          16401765                              Ledyard          CT             6339           Single Family
   2616          16401815                            Henderson          NV            89012             Condominium
   2617          16401817                           Woodbridge          VA            22192                     PUD
   2618          16403783                              Seattle          WA            98178                     PUD
   2619          16403742                             SAN JOSE          CA            95110           Single Family
   2620          16403830                         Sierra Vista          AZ            85635           Single Family
   2621          16403744                             San Jose          CA            95111           Single Family
   2622          16403882                            Las Vegas          NV            89129             Condominium
   2623          16403885                               Tustin          CA            92780             Condominium
   2624          16403906                                Tampa          FL            33605           Single Family
   2625          16403916                           Sacramento          CA            95834                     PUD
   2626          16403919                                Tampa          FL            33615           Single Family
   2627          16403922                            Vancouver          WA            98661           Single Family
   2628          16403924                           Long Beach          CA            90802           Single Family
   2629          16405134                           Hagerstown          MD            21740           Single Family
   2630          16405139                          Punta Gorda          FL            33983           Single Family
   2631          16405143                            Hawthorne          CA            90250             Condominium
   2632          16405076                              Hayward          CA            94544           Single Family
   2633          16405153                             Altadena          CA            91001           Single Family
   2634          16405166                              Windsor          CA            95492           Single Family
   2635          16405171                            Roseville          CA            95747           Single Family
   2636          16405202                             Sterling          VA            20164               Townhouse
   2637          16405089                            Henderson          NV            89015           Single Family
   2638          16406734                   South Padre Island          TX            78597           Single Family
   2639          16406738                              Menifee          CA            92584           Single Family
   2640          16418778                              Gilbert          AZ            85233                     PUD
   2641          16418869                          Chula Vista          CA            91911             Condominium
   2642          16418885                               Merced          CA            95348           Single Family
   2643          16419801                                 Nixa          MO            65714           Single Family
   2644          16419810                               Anthem          AZ            85086                     PUD
   2645          16419718                             SAN JOSE          CA            95127           Single Family
   2646          16419833                            Idyllwild          CA            92549           Single Family
   2647          16419886                             Marietta          GA            30066                     PUD
   2648          16419896                             TORRANCE          CA            90504           Single Family
   2649          16419917                             Hesperia          CA            92344           Single Family
   2650          16422338                             SAN JOSE          CA            95117           Single Family
   2651          16422296                      north las vegas          NV            89084           Single Family
   2652          16422384                             Beaumont          CA            92223           Single Family
   2653          16564478                             Palmdale          CA            93551                     PUD
   2654          16564503                            Riverside          CA            92507           Single Family
   2655          16564523                         Indian Wells          CA            92210           Single Family
   2656          16564531                            Pittsburg          CA            94565           Single Family
   2657          16564538                           Sacramento          CA            95842           Single Family
   2658          16567523                              Concord          CA            94518           Single Family
   2659          16562680                                Tracy          CA            95304           Single Family
   2660          16562880                          Chino Hills          CA            91709                     PUD
   2661          16562943                               Tucson          AZ            85745                     PUD
   2662          16562998                          Chula Vista          CA            91913                     PUD
   2663          16563092                            Santa Ana          CA            92704           Single Family
   2664          16563128                             Murrieta          CA            92563           Single Family
   2665          16563156                          Chula Vista          CA            91910           Single Family
   2666          16563177                             Stockton          CA            95209           Single Family
   2667          16562659                            Bremerton          WA            98311                     PUD
   2668          16562550                            Escondido          CA            92029           Single Family
   2669          16562555                               Nipomo          CA            93444           Single Family
   2670          16562487                           San Marcos          CA            92078                     PUD
   2671          16550035                          Suisun City          CA            94585           Single Family
   2672          16550074                            Las Vegas          NV            89104           Single Family
   2673          16550098                            San Diego          CA            92102              2-4 Family
   2674          16550102                           Long Beach          CA            90804             Condominium
   2675          16550119                              Menifee          CA            92584                     PUD
   2676          16551506                        National City          CA            91950           Single Family
   2677          16551585                          Westminster          CO            80021           Single Family
   2678          16551624                              Gardena          CA            90247              2-4 Family
   2679          16551632                                Miami          FL            33161           Single Family
   2680          16551704                              Fontana          WI            53125             Condominium
   2681          16551715                         Temple Hills          MD            20748           Single Family
   2682          16551720                              Soledad          CA            93960           Single Family
   2683          16551735                           Menlo Park          CA            94025           Single Family
   2684          16551752                          Chula Vista          CA            91915                     PUD
   2685          16551769                            Los Banos          CA            93635           Single Family
   2686          16551777                      American Canyon          CA            94503           Single Family
   2687          16551779                          Los Angeles          CA            90032           Single Family
   2688          16551781                            Las Vegas          NV            89123           Single Family
   2689          16551787                           Wrightwood          CA            92397           Single Family
   2690          16551790                          Los Angeles          CA            90016              2-4 Family
   2691          16551807                            Daly City          CA            94014           Single Family
   2692          16549906                             Hesperia          CA            92345           Single Family
   2693          16562368                               Perris          CA            92571           Single Family
   2694          16562456                            Hollywood          FL            33021           Single Family
   2695          16549799                               Goleta          CA            93117           Single Family
   2696          16549832                            Elk Grove          CA            95757           Single Family
   2697          16549473                             Freeport          NY            11520           Single Family
   2698          16549475                        Spring Valley          CA            91977           Single Family
   2699          16549592                             AVONDALE          AZ            85323           Single Family
   2700          16546267                            Oceanside          CA            92056             Condominium
   2701          16546273                             Calexico          CA            92231           Single Family
   2702          16330240                             San Jose          CA            95127           Single Family
   2703          16330247                            Fair Oaks          CA            95628           Single Family
   2704          16330255                           Sacramento          CA            95832           Single Family
   2705          16330257                             San Jose          CA            95122           Single Family
   2706          16330260                           Sacramento          CA            95822           Single Family
   2707          16330269                             San Jose          CA            95127             Condominium
   2708          16330275                     Hacienda Heights          CA            91745           Single Family
   2709          16546362                            Riverside          CA            92503           Single Family
   2710          16545481                          Palm Desert          CA            92260              2-4 Family
   2711          16545482                              Lathrop          CA            95330           Single Family
   2712          16545484                         Spring Green          WI            53588           Single Family
   2713          16545485                        Moreno Valley          CA            92551           Single Family
   2714          16545489                 Palos Verdes Estates          CA            90275           Single Family
   2715          16546009                         Lehigh Acres          FL            33971           Single Family
   2716          16546136                         Solana Beach          CA            92075           Single Family
   2717          16546147                              PHOENIX          AZ            85054             Condominium
   2718          16549423                              Brawley          CA            92227           Single Family
   2719          16546241                     Port Saint Lucie          FL            34984           Single Family
   2720          16546244                               DRAPER          UT            84020           Single Family
   2721          16545430                        Mission Viejo          CA            92691           Single Family
   2722          16545381                             San Jose          CA            95148           Single Family
   2723          16329860                              Salinas          CA            93905           Single Family
   2724          16326948                              Fremont          CA            94538           Single Family
   2725          16326954                             San Jose          CA            95124           Single Family
   2726          16329999                               Newark          DE            19711                     PUD
   2727          16330009                            San Bruno          CA            94066           Single Family
   2728          16397580                            Las Vegas          NV            89178                     PUD
   2729          16397603                            Las Vegas          NV            89113           Single Family
   2730          16400689                            Las Vegas          NV            89110                     PUD
   2731          16400786                         Lehigh Acres          FL            33971           Single Family
   2732          16400870                           Cape Coral          FL            33990           Single Family
   2733          16400968                                 Mesa          AZ            85204           Single Family
   2734          16401904                              Vallejo          CA            94589           Single Family
   2735          16401984                               Pomona          CA            91767           Single Family
   2736          16402192                        Pompano Beach          FL            33069             Condominium
   2737          16402214                              Modesto          CA            95355           Single Family
   2738          16402276                               Eugene          OR            97403           Single Family
   2739          16402545                         Laguna Hills          CA            92653           Single Family
   2740          16402644                     Santa Rosa Beach          FL            32459             Condominium
   2741          16402655                             Hesperia          CA            92344           Single Family
   2742          16402718                          Lake Forest          CA            92630             Condominium
   2743          16402775                              Gardena          CA            90249           Single Family
   2744          16402783                          Bakersfield          CA            93312                     PUD
   2745          16404255                            San Bruno          CA            94066             Condominium
   2746          16404459                               Downey          CA            90242           Single Family
   2747          16404484                              Jamaica          NY            11434              2-4 Family
   2748          16404490                         Cockeysville          MD            21030           Single Family
   2749          16404579                              Alameda          CA            94501           Single Family
   2750          16405498                            Las Vegas          NV            89106                     PUD
   2751          16405517                            Daly City          CA            94014           Single Family
   2752          16405524                               Peoria          AZ            85381           Single Family
   2753          16405559                            San Diego          CA            92105           Single Family
   2754          16405652                            Daly City          CA            94015           Single Family
   2755          16405853                            Pittsburg          CA            94565                     PUD
   2756          16406030                             Whittier          CA            90603           Single Family
   2757          16406904                               Oxnard          CA            93030           Single Family
   2758          16407401                              Norwalk          CA            90650           Single Family
   2759          16397241                              Antioch          CA            94509           Single Family
   2760          16397413                           CAVE CREEK          AZ            85331           Single Family
   2761          16388876                            Homestead          FL            33035             Condominium
   2762          16389333                            Idyllwild          CA            92549           Single Family
   2763          16389361                            San Diego          CA            92129           Single Family
   2764          16389479                            Las Vegas          NV            89129                     PUD
   2765          16389483                              Phoenix          AZ            85048             Condominium
   2766          16390029                      Huntington Park          CA            90255              2-4 Family
   2767          16390035                              Compton          CA            90221              2-4 Family
   2768          16387572                               Malibu          CA            90265             Condominium
   2769          16387590                              Fremont          CA            94555           Single Family
   2770          16387612                             Glendale          AZ            85305           Single Family
   2771          16390332                             Chandler          AZ            85249                     PUD
   2772          16390346                          Bakersfield          CA            93311           Single Family
   2773          16390435                             Goodyear          AZ            85338                     PUD
   2774          16390445                       San Bernardino          CA            92407           Single Family
   2775          16390463                              Oakland          CA            94609              2-4 Family
   2776          16390533                               Fresno          CA            93702           Single Family
   2777          16392495                               Tucson          AZ            85730           Single Family
   2778          16383355                              Fremont          CA            94538           Single Family
   2779          16384075                            Escondido          CA            92026           Single Family
   2780          16384164                            Calabasas          CA            91302             Condominium
   2781          16384187                         Apple Valley          CA            92307           Single Family
   2782          16384191                            Santa Ana          CA            92703           Single Family
   2783          16384357                              Ventura          CA            93001           Single Family
   2784          16384473                            Santa Ana          CA            92701             Condominium
   2785          16384528                               Anthem          AZ            85086                     PUD
   2786          16387219                       Fredericksburg          VA            22405                     PUD
   2787          16387227                               Corona          CA            92883           Single Family
   2788          16383190                              Compton          CA            90221           Single Family
   2789          16383312                        Mission Viejo          CA            92691             Condominium
   2790          16383317                            Los Banos          CA            93635           Single Family
   2791          16383327                               Dublin          CA            94568           Single Family
   2792          16383338                               Newark          CA            94560           Single Family
   2793          16387229                              Oakland          CA            94612              2-4 Family
   2794          16387381                          Chula Vista          CA            91911             Condominium
   2795          16387415                             Richmond          CA            94804           Single Family
   2796          16358433                          Los Angeles          CA            90037           Single Family
   2797          16358440                            Pittsburg          CA            94565                     PUD
   2798          16360191                     Lake Havasu City          AZ            86404           Single Family
   2799          16361542                             Stockton          CA            95205           Single Family
   2800          16366392                              Hayward          CA            94545           Single Family
   2801          16371855                       Port Charlotte          FL            33948           Single Family
   2802          16372013                          Los Angeles          CA            90059              2-4 Family
   2803          16372021                              Orlando          FL            32835             Condominium
   2804          16372029                              Vallejo          CA            94591           Single Family
   2805          16372182                              Visalia          CA            93291           Single Family
   2806          16376947                          Federal Way          WA            98023           Single Family
   2807          16330242                                Indio          CA            92203                     PUD
   2808          16332129                          Suisun City          CA            94585           Single Family
   2809          16335617                        National City          CA            91950           Single Family
   2810          16339364                             Petaluma          CA            94954           Single Family
   2811          16343974                            Las Vegas          NV            89178                     PUD
   2812          16344607                              Spokane          WA            99203           Single Family
   2813          16344677                          Chula Vista          CA            91910           Single Family
   2814          16345852                             Murrieta          CA            92562           Single Family
   2815          16346016                          Santa Maria          CA            93455           Single Family
   2816          16346161                            Las Vegas          NV            89147                     PUD
   2817          16346187                           San Marcos          CA            92069           Single Family
   2818          16347988                               Duarte          CA            91010           Single Family
   2819          16301938                              Hanford          CA            93230           Single Family
   2820          16308085                            Parkville          MD            21234           Single Family
   2821          16314647                                Tracy          CA            95377                     PUD
   2822          16206910                           West Haven          CT             6516           Single Family
   2823          16208548                              Holmdel          NJ             7733           Single Family
   2824          16210138                            El Centro          CA            92243                     PUD
   2825          16221653                          Morgan Hill          CA            95037           Single Family
   2826          16570012                         Locust Grove          VA            22508           Single Family
   2827          16570025                            Roseville          CA            95678           Single Family
   2828          16571209                             Goodyear          AZ            85338           Single Family
   2829          16571213                           Long Beach          CA            90804           Single Family
   2830          16571375                            Las Vegas          NV            89138                     PUD
   2831          16571389                            Las Vegas          NV            89102           Single Family
   2832          16571392                            Chantilly          VA            20152                     PUD
   2833          16571407                            Riverside          CA            92503           Single Family
   2834          16571233                               Orange          CA            92867           Single Family
   2835          16574633                           SANTA ROSA          CA            95404           Single Family
   2836          16574548                           Scottsdale          AZ            85255                     PUD
   2837          16574701                             SAN JOSE          CA            95111                     PUD
   2838          16585163                             SAN JOSE          CA            95133           Single Family
   2839          16585357                          San Antonio          TX            78260                     PUD
   2840          16585197                            Riverside          CA            92507           Single Family
   2841          16564212                       Pembroke Pines          FL            33027             Condominium
   2842          16564239                      Fort Lauderdale          FL            33319           Single Family
   2843          16590709                           San Ysidro          CA            92173           Single Family
   2844          16599193                            Las Vegas          NV            89142           Single Family
   2845          16564292                        Pompano Beach          FL            33064           Single Family
   2846          16564175                            Vacaville          CA            95688           Single Family
   2847          16567197                                Chino          CA            91710           Single Family
   2848          16568630                       San Bernardino          CA            92407           Single Family
   2849          16568492                              Concord          CA            94520           Single Family
   2850          16568516                             San Jose          CA            95133               Townhouse
   2851          16569931                           MONTCLAIRE          CA            91762              2-4 Family
   2852          16569941                            Montclair          CA            91762              2-4 Family
   2853          16569976                               Renton          WA            98055           Single Family
   2854          16360782                           Alexandria          VA            22309                     PUD
   2855          16360832                           Centennial          CO            80015                     PUD
   2856          16365311                          Los Angeles          CA            90043           Single Family
   2857          16365468                                Tampa          FL            33647                     PUD
   2858          16365483                                Hemet          CA            92543              2-4 Family
   2859          16365496                             Red Bank          NJ             7701           Single Family
   2860          16367836                          Takoma Park          MD            20912           Single Family
   2861          16367744                             Big Bear          CA            92315           Single Family
   2862          16367940                        East Falmouth          MA             2536           Single Family
   2863          16367947                               Encino          CA            91436           Single Family
   2864          16367786                               Corona          CA            92880           Single Family
   2865          16371610                               Corona          CA            92879           Single Family
   2866          16371658                              Orlando          FL            32829                     PUD
   2867          16371737                            San Diego          CA            92128             Condominium
   2868          16374639                         Lehigh Acres          FL            33971           Single Family
   2869          16374700                              Orlando          FL            32803           Single Family
   2870          16376442                       Upper Marlboro          MD            20772           Single Family
   2871          16376400                          Los Angeles          CA            90044           Single Family
   2872          16376507                             San Jose          CA            95123             Condominium
   2873          16376516                           Sacramento          CA            95835           Single Family
   2874          16376833                        Boulder Creek          CA            95006           Single Family
   2875          16376872                             Stafford          VA            22554                     PUD
   2876          16376778                               Corona          CA            92880           Single Family
   2877          16382555                            Arlington          VA            22201             Condominium
   2878          16382658                             San Jose          CA            95136           Single Family
   2879          16382671                                 Lutz          FL            33558             Condominium
   2880          16383736                        MISSION VIEJO          CA            92691           Single Family
   2881          16383758                          Bakersfield          CA            93306           Single Family
   2882          16383946                             Brooklyn          NY            11234           Single Family
   2883          16386838                           Union City          CA            94587           Single Family
   2884          16388599                           Alexandria          VA            22312           Single Family
   2885          16388504                              Phoenix          AZ            85053           Single Family
   2886          16343688                              Fontana          CA            92336           Single Family
   2887          16389923                                Bowie          MD            20716             Condominium
   2888          16389945                               Olalla          WA            98359           Single Family
   2889          16392899                              Waldorf          MD            20602                     PUD
   2890          16392932                      El Dorado Hills          CA            95762           Single Family
   2891          16392978                          Aliso Viejo          CA            92656                     PUD
   2892          16345643                               Newark          CA            94560           Single Family
   2893          16345655                             Murrieta          CA            92563             Condominium
   2894          16345666                              Ashburn          VA            20148                     PUD
   2895          16345677                            San Diego          CA            92101             Condominium
   2896          16345692                        Staten Island          NY            10305              2-4 Family
   2897          16345616                              Anaheim          CA            92801             Condominium
   2898          16345621                            San Diego          CA            92131             Condominium
   2899          16347228                             Paterson          NJ             7524              2-4 Family
   2900          16347231                           Wood Ridge          NJ             7075           Single Family
   2901          16347288                            Daly City          CA            94015           Single Family
   2902          16349134                       Chestnut Ridge          NY            10977           Single Family
   2903          16349178                            Daly City          CA            94015           Single Family
   2904          16349237                           Greensboro          MD            21639           Single Family
   2905          16357696                           Dana Point          CA            92629                     PUD
   2906          16395078                             Wildwood          NJ             8260             Condominium
   2907          16395184                        LAGUNA NIGUEL          CA            92677           Single Family
   2908          16357861                              Maspeth          NY            11378           Single Family
   2909          16357875                        Spring Valley          NY            10977           Single Family
   2910          16357929                                Tracy          CA            95376           Single Family
   2911          16359627                              Orlando          FL            32828                     PUD
   2912          16359637                            San Pablo          CA            94806           Single Family
   2913          16359524                              Norwalk          CA            90650           Single Family
   2914          16359709                          Foster City          CA            94404                     PUD
   2915          16359723                               Amelia          VA            23002           Single Family
   2916          16360673                           Santa Rosa          CA            95404           Single Family
   2917          16360743                         Saint Peters          MO            63376           Single Family
   2918          16206806                            Las Vegas          NV            89117                     PUD
   2919          16305722                Saugus (Santa Clarita)         CA            91350             Condominium
   2920          16305726                               Orcutt          CA            93455           Single Family
   2921          16305950                              Fontana          CA            92337           Single Family
   2922          16305954                              Odenton          MD            21113                     PUD
   2923          16316382                            San Diego          CA            92126           Single Family
   2924          16318811                            Davenport          FL            33897           Single Family
   2925          16318812                             Avondale          AZ            85323                     PUD
   2926          16318825                          Hyattsville          MD            20785           Single Family
   2927          16318888                               Denver          CO            80221           Single Family
   2928          16318975                              Chicago          IL            60634           Single Family
   2929          16318996                      Huntington Park          CA            90255           Single Family
   2930          16321642                               Pomona          CA            91766           Single Family
   2931          16321673                             Lakewood          CA            90713           Single Family
   2932          16321697                               Perris          CA            92571           Single Family
   2933          16321769                          Chula Vista          CA            91913                     PUD
   2934          16323896                           South Gate          CA            90280           Single Family
   2935          16327069                           Ozone Park          NY            11417           Single Family
   2936          16329542                            Henderson          NV            89074                     PUD
   2937          16329571                     Royal Palm Beach          FL            33411                     PUD
   2938          16331232                              Phoenix          AZ            85048                     PUD
   2939          16331168                               Fresno          CA            93728           Single Family
   2940          16194723                               Carson          CA            90745             Condominium
   2941          16339907                               Rialto          CA            92376           Single Family
   2942          16340022                             Surprise          AZ            85388                     PUD
   2943          16342644                       South El Monte          CA            91733              2-4 Family
   2944          16342684                          Springfield          VA            22152           Single Family
   2945          16342751                            Hawthorne          CA            90250           Single Family
   2946          16342786                              Salinas          CA            93906           Single Family
   2947          16392357                            San Diego          CA            92107           Single Family
   2948          16392361                           Sacramento          CA            95824           Single Family
   2949          16394080                               Oxnard          CA            93036             Condominium
   2950          16134456                             Stockton          CA            95207                     PUD
   2951          16228033                             Berkeley          CA            94702           Single Family





                 LOAN_SEQ            MATURITY_DATE             ORIGINAL_BALANCE            FIRST_PAY_DATE             LOAN_TO_VALUE


--------------------------------------------------------------------------------


      1          16293812                 20460701                       405600                  20060801                        80
      2          16291148                 20360701                       320000                  20060801                        80
      3          16291161                 20460801                       307000                  20060901               68.98999786
      4          16422711                 20360801                       242500                  20060901                        50
      5          16422748                 20460801                       420000                  20060901                        80
      6          16422699                 20460801                       289000                  20060901                        85
      7          16422651                 20360901                       168500                  20061001               78.37000275
      8          16422669                 20460801                       235000                  20060901                     58.75
      9          16419540                 20460801                       270000                  20060901                        90
     10          16296307                 20360901                       720000                  20061001                        80
     11          16297671                 20360801                       296000                  20060901                        80
     12          16302165                 20360901                       272000                  20061001                        80
     13          16564426                 20360801                       158000                  20060901               89.95999908
     14          16564512                 20360901                       348000                  20061001                        80
     15          16551791                 20360901                       484000                  20061001                        80
     16          16551920                 20360901                       338000                  20061001               50.66999817
     17          16468554                 20360901                       472308                  20061001                        80
     18          16422558                 20460801                       810000                  20060901               73.63999939
     19          16420098                 20360801                       406400                  20060901                        80
     20          16420107                 20360801                       396000                  20060901                        80
     21          16419381                 20460801                       500000                  20060901               72.56999969
     22          16419086                 20360901                       210240                  20061001                        72
     23          16419107                 20460801                       408000                  20060901                        80
     24          16419162                 20360801                       209600                  20060901                        80
     25          16420687                 20360901                       137500                  20061001               79.94999695
     26          16372087                 20460701                       490000                  20060801                        80
     27          16420439                 20360901                       296000                  20061001                        80
     28          16420191                 20460801                       512000                  20060901                        80
     29          16420218                 20360801                       435000                  20060901                        75
     30          16372038                 20360701                       532000                  20060801                        80
     31          16420301                 20360901                       441600                  20061001                        80
     32          16372005                 20360801                       357600                  20060901               77.23999786
     33          16420169                 20360801                       452000                  20060901                        80
     34          16420183                 20460801                       275200                  20060901                        80
     35          16372028                 20360701                       447250                  20060801                        80
     36          16420020                 20360801                       376000                  20060901                        80
     37          16371998                 20360801                       205000                  20060901               74.55000305
     38          16420094                 20360801                       559200                  20060901                        80
     39          16392598                 20460801                       534400                  20060901                        80
     40          16392611                 20360801                       192750                  20060901                        75
     41          16371985                 20460801                       198800                  20060901                        80
     42          16392530                 20460801                       460000                  20060901                        80
     43          16392543                 20360801                       344000                  20060901                        80
     44          16392565                 20460801                       360000                  20060901               68.56999969
     45          16392572                 20360801                       552800                  20060901                        80
     46          16392573                 20360801                       220000                  20060901               76.91999817
     47          16392438                 20360801                       640000                  20060901                        80
     48          16392472                 20360801                       440000                  20060901                        80
     49          16392477                 20360801                       213750                  20060901               73.70999908
     50          16329814                 20360701                       616000                  20060801                        80
     51          16326957                 20460701                       560000                  20060801                        80
     52          16229989                 20360801                       311920                  20060901                        80
     53          16229955                 20360801                       180000                  20060901                        80
     54          16229956                 20360801                       219920                  20060901                        80
     55          16227868                 20360801                       423232                  20060901                        80
     56          16358253                 20360801                       176250                  20060901               74.68000031
     57          16544446                 20360901                       650000                  20061001               76.47000122
     58          16544448                 20360901                       650000                  20061001               69.88999939
     59          16545022                 20360801                       464000                  20060901                        80
     60          16545062                 20460901                       128800                  20061001                        80
     61          16545076                 20360901                       427000                  20061001               77.63999939
     62          16545109                 20460901                       224000                  20061001                        80
     63          16545116                 20360901                       368000                  20061001                        80
     64          16545120                 20460901                       449250                  20061001               73.65000153
     65          16545126                 20360801                       545600                  20060901                        80
     66          16545146                 20360901                       412500                  20061001                        75
     67          16545148                 20360901                       432000                  20061001                        80
     68          16545156                 20460801                       296000                  20060901                        80
     69          16545164                 20360901                       402250                  20061001                        80
     70          16545173                 20460801                       354400                  20060901                        80
     71          16545189                 20460801                       412000                  20060901                        80
     72          16545206                 20360901                       420000                  20061001                        80
     73          16545291                 20460901                       420000                  20061001                        80
     74          16544293                 20360901                       519920                  20061001                        80
     75          16544303                 20460901                       199000                  20061001               78.04000092
     76          16544340                 20460901                       435000                  20061001               74.36000061
     77          16544379                 20360901                       264750                  20061001                        75
     78          16544404                 20360801                       292000                  20060901                        80
     79          16544406                 20460801                       528000                  20060901                        80
     80          16390351                 20360701                       502400                  20060801                        75
     81          16390410                 20360801                       292000                  20060901                        80
     82          16390437                 20360801                       500000                  20060901               63.29000092
     83          16390455                 20460801                       460000                  20060901                        80
     84          16390498                 20360801                       205600                  20060901               79.83999634
     85          16390501                 20360801                       999950                  20060901               70.52999878
     86          16390537                 20460801                       377600                  20060901                        80
     87          16392312                 20360801                       300000                  20060901                        80
     88          16392317                 20460801                       344000                  20060901                        80
     89          16392362                 20460801                       377000                  20060901               79.87000275
     90          16392372                 20360801                       363200                  20060901                        80
     91          16544237                 20360901                       360000                  20061001                        80
     92          16544117                 20460801                       440000                  20060901                        80
     93          16544127                 20460801                       312000                  20060901                        80
     94          16544135                 20360801                       272000                  20060901                        80
     95          16544805                 20360901                       432000                  20061001                        80
     96          16544806                 20360901                       476000                  20061001                        80
     97          16544983                 20460901                       387900                  20061001                        80
     98          16544986                 20360901                       375200                  20061001                        80
     99          16544922                 20360901                       208000                  20061001                        80
    100          16544923                 20360901                       395900                  20061001               79.98999786
    101          16544941                 20460901                       360000                  20061001                        80
    102          16544943                 20360901                       424000                  20061001                        80
    103          16544956                 20460901                       424000                  20061001                        80
    104          16543609                 20360901                       179440                  20061001                        80
    105          16543620                 20360901                       293600                  20061001                        80
    106          16543633                 20360901                       468000                  20061001                        80
    107          16543637                 20360901                       388000                  20061001                        80
    108          16543638                 20360901                       230400                  20061001                        80
    109          16543641                 20360901                       528000                  20061001                        80
    110          16543649                 20360901                       244504                  20061001                        80
    111          16543663                 20360901                       100000                  20061001                        80
    112          16543508                 20360901                       444000                  20061001                        80
    113          16543530                 20460901                       444000                  20061001                        80
    114          16543694                 20360901                       617200                  20061001                        80
    115          16544830                 20360901                       420000                  20061001                     79.25
    116          16544834                 20460901                       224000                  20061001                        80
    117          16539909                 20360901                       267800                  20061001                        80
    118          16539915                 20360901                       532800                  20061001                        80
    119          16539932                 20460901                       608750                  20061001                        80
    120          16539848                 20360901                       279900                  20061001               79.98999786
    121          16539943                 20360901                       104000                  20061001                        80
    122          16539946                 20360901                       500000                  20061001               79.37000275
    123          16539948                 20360901                       452228                  20061001                        80
    124          16539952                 20360901                       196800                  20061001                        80
    125          16539852                 20360901                       392000                  20061001                        80
    126          16543555                 20360901                       472000                  20061001                        80
    127          16543556                 20460901                       234800                  20061001                        80
    128          16543561                 20460901                       520000                  20061001                        80
    129          16543570                 20460901                       142400                  20061001                        80
    130          16543600                 20460901                       244000                  20061001                        80
    131          16543603                 20360901                       236000                  20061001                        80
    132          16539979                 20360901                       399000                  20061001               75.27999878
    133          16540013                 20460901                       400000                  20061001                        80
    134          16540033                 20360901                       174400                  20061001                        80
    135          16540037                 20360901                       640000                  20061001               53.33000183
    136          16540051                 20360901                       796850                  20061001                        80
    137          16540052                 20360901                       260000                  20061001                        80
    138          16540071                 20360901                       372000                  20061001                        80
    139          16418901                 20360901                       520000                  20061001               72.73000336
    140          16418913                 20460901                       340000                  20061001                        80
    141          16418925                 20360901                       296000                  20061001                        80
    142          16418950                 20360901                       165000                  20061001                        75
    143          16418960                 20360901                       640000                  20061001                        80
    144          16418964                 20360901                       500000                  20061001                        80
    145          16418966                 20360801                       395840                  20060901                        80
    146          16419775                 20460801                       270400                  20060901                        80
    147          16419792                 20360901                       365600                  20061001                        80
    148          16419805                 20360901                       215200                  20061001                        80
    149          16419830                 20360901                       187120                  20061001                        80
    150          16419843                 20360901                       332000                  20061001                        80
    151          16419852                 20360901                       396000                  20061001                        80
    152          16422330                 20360901                       532668                  20061001                        80
    153          16422343                 20360901                       440000                  20061001                        80
    154          16422349                 20360901                       184000                  20061001                        80
    155          16422352                 20360901                       473600                  20061001                        80
    156          16422362                 20360901                       273007                  20061001                        80
    157          16422363                 20460901                       576000                  20061001                        80
    158          16422385                 20360901                       440000                  20061001                        80
    159          16422301                 20360901                       424000                  20061001                        80
    160          16422408                 20360901                       414400                  20061001                        80
    161          16422427                 20460901                       252000                  20061001                        80
    162          16422305                 20360901                       416000                  20061001                        80
    163          16422433                 20460901                       359960                  20061001                        80
    164          16422446                 20360901                       158400                  20061001                        80
    165          16422455                 20360901                       472000                  20061001                        80
    166          16422460                 20360901                       452000                  20061001                        80
    167          16467896                 20360901                       312000                  20061001                        80
    168          16467900                 20360801                       228000                  20060901                        80
    169          16467904                 20360901                       199999                  20061001                        80
    170          16467932                 20360901                       208000                  20061001                        80
    171          16467934                 20460901                       480000                  20061001                        80
    172          16467943                 20360901                       324800                  20061001                        80
    173          16467955                 20360901                       311200                  20061001                        80
    174          16467984                 20360901                       184000                  20061001                        80
    175          16467994                 20460901                       297160                  20061001                        80
    176          16467999                 20360901                       469360                  20061001                        80
    177          16468023                 20360901                       164000                  20061001                        80
    178          16467884                 20360901                       417600                  20061001                        80
    179          16401736                 20360801                       318400                  20060901                        80
    180          16401750                 20360901                       234400                  20061001                        80
    181          16401768                 20460901                       327000                  20061001                        80
    182          16401769                 20360901                       466800                  20061001                        80
    183          16401779                 20360901                       501600                  20061001                        80
    184          16401793                 20360901                       480000                  20061001               76.80000305
    185          16401801                 20360901                       316000                  20061001                        80
    186          16401653                 20360901                       500000                  20061001                        80
    187          16401819                 20360901                       860000                  20061001                        80
    188          16401825                 20360801                       493228                  20060901                        80
    189          16403796                 20360801                       188132                  20060901                        80
    190          16403803                 20460901                       208000                  20061001                        80
    191          16403815                 20360901                       520000                  20061001                        80
    192          16403820                 20360801                       596000                  20060901                        80
    193          16403831                 20460901                       649600                  20061001                        80
    194          16403834                 20360901                       270000                  20061001               76.05999756
    195          16403835                 20460901                       404000                  20061001                        80
    196          16403836                 20360901                       144800                  20061001                        80
    197          16403840                 20460901                       384000                  20061001                        80
    198          16403842                 20460801                       304000                  20060901                        80
    199          16403746                 20360801                       276800                  20060901                        80
    200          16403861                 20360801                       344000                  20060901                        80
    201          16406761                 20360901                       599992                  20061001                        80
    202          16406762                 20360901                       350000                  20061001                        70
    203          16406786                 20460901                       640500                  20061001                        75
    204          16418763                 20360901                       288320                  20061001                        80
    205          16418830                 20460901                       220000                  20061001               61.11000061
    206          16418834                 20360901                       740000                  20061001                        80
    207          16418835                 20360901                       292800                  20061001                        80
    208          16418837                 20460901                       716000                  20061001                        80
    209          16418840                 20360801                       516000                  20060901                        80
    210          16418774                 20360901                       220400                  20061001                        80
    211          16403754                 20460901                       460000                  20061001                        80
    212          16403765                 20360901                       225000                  20061001                        75
    213          16403895                 20360801                       330800                  20060901                        80
    214          16403900                 20360901                       316200                  20061001               71.05999756
    215          16403902                 20360901                       268000                  20061001                        80
    216          16403915                 20360901                       191000                  20061001               74.90000153
    217          16405133                 20460901                       213600                  20061001                        80
    218          16418848                 20360901                       554400                  20061001                        80
    219          16418857                 20360901                       408000                  20061001                        80
    220          16418863                 20360801                       214000                  20060901                        80
    221          16418872                 20360801                       254400                  20060901                        80
    222          16418874                 20360901                       150000                  20061001                        75
    223          16418878                 20360901                       180001                  20061001               67.91999817
    224          16418891                 20360901                       508000                  20061001                        80
    225          16405144                 20360901                       452000                  20061001                        80
    226          16405147                 20360901                       244000                  20061001               77.45999908
    227          16405156                 20360901                       388000                  20061001                        80
    228          16405158                 20360901                       736000                  20061001                        80
    229          16405160                 20360901                       660000                  20061001               74.58000183
    230          16405084                 20460901                       620000                  20061001                        80
    231          16405168                 20360801                       404000                  20060901                        80
    232          16405184                 20360901                       584000                  20061001                        80
    233          16405188                 20360901                       320000                  20061001                        80
    234          16405189                 20360901                       352000                  20061001                        80
    235          16405199                 20460901                       181500                  20061001                        75
    236          16405205                 20360901                       500000                  20061001                        80
    237          16405212                 20360901                       142400                  20061001                        80
    238          16405225                 20360901                       733600                  20061001                        80
    239          16405233                 20360901                       240800                  20061001                        80
    240          16405263                 20460901                       468000                  20061001                        80
    241          16405267                 20360901                       152000                  20061001                        80
    242          16405270                 20360901                       390000                  20061001                        75
    243          16405280                 20460901                       372000                  20061001                        80
    244          16405300                 20460901                      1000000                  20061001               76.91999817
    245          16405303                 20360901                      1000000                  20061001               70.37000275
    246          16406663                 20360901                       384000                  20061001                        80
    247          16406667                 20460901                       244762                  20061001                        80
    248          16406678                 20360901                       945675                  20061001               73.51999664
    249          16406615                 20460901                       536000                  20061001                        80
    250          16406618                 20460901                       647788                  20061001                        70
    251          16406692                 20360901                       500000                  20061001               73.30999756
    252          16406699                 20360901                       288750                  20061001                        75
    253          16406702                 20360901                       150000                  20061001                        80
    254          16406708                 20360901                       200000                  20061001                        80
    255          16406718                 20360901                       295200                  20061001                        80
    256          16406724                 20460901                       244000                  20061001                        80
    257          16406726                 20360901                       463200                  20061001                        80
    258          16406741                 20360901                       588000                  20061001                        80
    259          16406751                 20360901                       472000                  20061001                        80
    260          16540887                 20360901                       285000                  20061001                        75
    261          16540893                 20460901                       300000                  20061001                        80
    262          16323564                 20360701                       308000                  20060801                        80
    263          16401690                 20360801                       300000                  20060901                        80
    264          16401699                 20360901                       252000                  20061001                        80
    265          16401700                 20360901                       331160                  20061001                        80
    266          16401701                 20360901                       234144                  20061001                        80
    267          16401702                 20360801                       428000                  20060901                        80
    268          16401707                 20460901                       576800                  20061001                        80
    269          16401718                 20360901                       597600                  20061001                        80
    270          16401625                 20360801                       272000                  20060901                        80
    271          16401730                 20360901                       290400                  20061001                        80
    272          16400355                 20360801                       400000                  20060901                        80
    273          16400358                 20360901                        90000                  20061001                        75
    274          16400361                 20360901                       516000                  20061001                        80
    275          16401679                 20360901                       212000                  20061001                        80
    276          16401680                 20360901                       350000                  20061001               69.30999756
    277          16401681                 20360901                       328000                  20061001                        80
    278          16401683                 20360901                       633750                  20061001                        75
    279          16392915                 20360801                       236000                  20060901                        80
    280          16392918                 20360901                       472000                  20061001                        80
    281          16392930                 20360801                       280000                  20060901                        80
    282          16392934                 20460801                       627920                  20060901                        80
    283          16392938                 20360801                       394400                  20060901                        80
    284          16392941                 20360901                       408000                  20061001                        80
    285          16392942                 20360801                       271920                  20060901                        80
    286          16392944                 20360901                       225000                  20061001                        75
    287          16392954                 20360801                       201600                  20060901                        80
    288          16392862                 20460901                       307600                  20061001               79.90000153
    289          16392955                 20360901                       400000                  20061001               66.12000275
    290          16392957                 20360901                       408000                  20061001                        80
    291          16392980                 20360801                       179350                  20060901                        80
    292          16392982                 20360901                       155000                  20061001               55.36000061
    293          16392983                 20360901                       312000                  20061001                        80
    294          16392991                 20360801                       325600                  20060901                        80
    295          16392993                 20460801                       175920                  20060901                        80
    296          16394487                 20360901                       489600                  20061001                        80
    297          16394493                 20360801                        73600                  20060901                        80
    298          16394494                 20360801                       692000                  20060901                        80
    299          16394497                 20360901                       468000                  20061001                        80
    300          16394501                 20460901                       611992                  20061001                        80
    301          16394508                 20360801                       505600                  20060901                        80
    302          16394512                 20460801                       383920                  20060901                        80
    303          16394516                 20360801                       415960                  20060901                        80
    304          16394518                 20360901                       384000                  20061001                        80
    305          16394520                 20460801                       336800                  20060901                        80
    306          16394326                 20360801                       272000                  20060901                        80
    307          16395027                 20360801                       403900                  20060901                        80
    308          16394302                 20360901                       337108                  20061001                        80
    309          16394304                 20360801                       380000                  20060901                        80
    310          16394544                 20360901                       212800                  20061001                        80
    311          16394345                 20360801                       385400                  20060901                        80
    312          16394557                 20360901                       348000                  20061001                        80
    313          16394355                 20360801                       405600                  20060901                        80
    314          16395028                 20360801                       210700                  20060901                        70
    315          16395071                 20460901                       212000                  20061001                        80
    316          16395073                 20460801                       280000                  20060901               75.68000031
    317          16395076                 20360801                       364000                  20060901                        80
    318          16395097                 20360801                       196000                  20060901               76.26000214
    319          16395100                 20360801                       196800                  20060901               73.98000336
    320          16395106                 20460901                       496000                  20061001                        80
    321          16395111                 20360901                       352000                  20061001                        80
    322          16395117                 20360901                       280000                  20061001                        80
    323          16395124                 20460901                       350400                  20061001                        80
    324          16400277                 20360901                       623200                  20061001                        80
    325          16400279                 20360801                       133176                  20060901                        80
    326          16400282                 20360901                       344000                  20061001                        80
    327          16400295                 20360901                       200800                  20061001                        80
    328          16400309                 20360901                       495000                  20061001               52.11000061
    329          16400317                 20360801                       359200                  20060901                        80
    330          16400322                 20360901                       600000                  20061001               71.01000214
    331          16400327                 20360901                       169600                  20061001                        80
    332          16400333                 20360901                       268000                  20061001                        80
    333          16400338                 20360901                       412800                  20061001                        80
    334          16400136                 20360801                       512000                  20060901                        80
    335          16395127                 20360901                       524000                  20061001                        80
    336          16395137                 20360901                       500000                  20061001               78.12999725
    337          16395146                 20460901                       368000                  20061001                        80
    338          16395152                 20360801                       180000                  20060901                        80
    339          16395158                 20360801                       365600                  20060901                        80
    340          16395163                 20360901                       624000                  20061001                        80
    341          16395047                 20360801                       508000                  20060901                        80
    342          16395167                 20360901                       650000                  20061001               78.59999847
    343          16395049                 20360801                       680000                  20060901                        80
    344          16395171                 20360801                       162825                  20060901               64.76999664
    345          16395173                 20360901                       177000                  20061001                        75
    346          16395178                 20360801                       584000                  20060901                        80
    347          16395182                 20360801                       540000                  20060901                        80
    348          16395186                 20460801                       531156                  20060901                        80
    349          16395190                 20360901                       328000                  20061001                        80
    350          16395196                 20360901                       333600                  20061001                        80
    351          16396954                 20360901                       396000                  20061001                        80
    352          16396967                 20460901                       316000                  20061001                        80
    353          16396969                 20360901                       270000                  20061001               62.79000092
    354          16396970                 20360901                       232000                  20061001                        80
    355          16396972                 20460901                       209600                  20061001                        80
    356          16396974                 20360901                       390000                  20061001               60.93999863
    357          16396976                 20360901                       435000                  20061001               77.68000031
    358          16396917                 20460801                       392000                  20060901                        70
    359          16396992                 20360901                       196000                  20061001                        80
    360          16396995                 20360901                       375992                  20061001                        80
    361          16397000                 20360801                       528000                  20060901                        80
    362          16397009                 20360901                       160000                  20061001                        80
    363          16397015                 20360801                       282400                  20060901                        80
    364          16397017                 20360901                       504000                  20061001                        80
    365          16397018                 20360901                       337500                  20061001                        75
    366          16397024                 20360901                       381200                  20061001                        80
    367          16397029                 20360901                       372000                  20061001                        80
    368          16397031                 20360901                       472000                  20061001                        80
    369          16396935                 20360801                       168000                  20060901                        80
    370          16397035                 20360801                       113200                  20060901                        80
    371          16397051                 20360901                       384000                  20061001                        80
    372          16400172                 20360901                       236800                  20061001                        80
    373          16400176                 20360801                       215200                  20060901                        80
    374          16400180                 20360901                       396000                  20061001               68.87000275
    375          16400192                 20360801                       442500                  20060901                        75
    376          16400209                 20360801                       308000                  20060901                        80
    377          16400217                 20360901                       213500                  20061001                        70
    378          16400219                 20460901                       252000                  20061001                        80
    379          16400226                 20360901                       264000                  20061001                        80
    380          16400233                 20360901                       464000                  20061001                        80
    381          16400236                 20460801                       420000                  20060901                        80
    382          16400237                 20360901                       320000                  20061001               75.29000092
    383          16400242                 20360901                       331200                  20061001                        80
    384          16400247                 20460901                       444000                  20061001                        80
    385          16400107                 20360801                       324000                  20060901                        80
    386          16400250                 20360901                       309028                  20061001                        80
    387          16400256                 20360901                       181176                  20061001                        80
    388          16400267                 20360901                       356000                  20061001                        80
    389          16400273                 20360901                       232000                  20061001                        80
    390          16389880                 20460901                       404000                  20061001                        80
    391          16389883                 20360901                       348000                  20061001                        80
    392          16389884                 20360801                       479200                  20060901                        80
    393          16389895                 20360801                       332000                  20060901                        80
    394          16389899                 20360901                       520000                  20061001                        80
    395          16389905                 20360801                       220000                  20060901                        55
    396          16389907                 20360901                       146000                  20061001               78.48999786
    397          16389917                 20360901                       388000                  20061001                        80
    398          16376404                 20360801                       368000                  20060901               77.47000122
    399          16376468                 20360801                       240000                  20060901                        80
    400          16376470                 20360901                       472000                  20061001                        80
    401          16376471                 20360901                       336000                  20061001                        80
    402          16376498                 20360901                       308000                  20061001                        80
    403          16376501                 20460801                       464000                  20060901                        80
    404          16376503                 20360801                       439920                  20060901                        80
    405          16376520                 20360801                       560000                  20060901                        80
    406          16376790                 20360801                       196000                  20060901                        80
    407          16376798                 20360801                       211200                  20060901               79.98999786
    408          16376799                 20360801                       240000                  20060901                        80
    409          16376804                 20360801                       482400                  20060901                        80
    410          16376808                 20360801                       312000                  20060901                        80
    411          16376812                 20360801                       401600                  20060901                        80
    412          16376813                 20360801                       742500                  20060901                        75
    413          16376814                 20360801                       420000                  20060901                        80
    414          16376817                 20360801                       241000                  20060901               79.98999786
    415          16376819                 20360901                       146000                  20061001                        73
    416          16376821                 20460901                       920000                  20061001                        80
    417          16376824                 20360801                       417600                  20060901                        80
    418          16376826                 20360801                       315960                  20060901                        80
    419          16376829                 20360801                       352500                  20060901                        75
    420          16376832                 20360901                       108000                  20061001                        80
    421          16376835                 20360801                       219600                  20060901                        80
    422          16376839                 20360801                       288800                  20060901               79.88999939
    423          16376840                 20360801                       328000                  20060901                        80
    424          16376845                 20460901                       452000                  20061001                        80
    425          16376848                 20360901                       324000                  20061001                        80
    426          16376851                 20360801                       304000                  20060901                        80
    427          16376857                 20360801                       110400                  20060901                        80
    428          16376859                 20360801                       345600                  20060901                        80
    429          16376875                 20460801                       472000                  20060901                        80
    430          16376880                 20460901                       246400                  20061001                        80
    431          16376881                 20360801                       215000                  20060901               71.66999817
    432          16376766                 20360801                       240000                  20060901                        80
    433          16376883                 20360801                       526350                  20060901               79.98999786
    434          16376886                 20360801                       210400                  20060901                        80
    435          16376896                 20360801                       604000                  20060901                        80
    436          16376902                 20460901                       500000                  20061001               65.79000092
    437          16376904                 20360801                       412000                  20060901                        80
    438          16376905                 20360801                       384000                  20060901                        80
    439          16376788                 20360801                       190000                  20060901               79.16999817
    440          16376909                 20360801                       488000                  20060901                        80
    441          16376912                 20360801                       456000                  20060901                        80
    442          16377576                 20360801                       416000                  20060901                        80
    443          16377937                 20360801                       395200                  20060901                        80
    444          16377938                 20360801                       320000                  20060901                        80
    445          16377941                 20460901                       333600                  20061001                        80
    446          16377952                 20360901                        80000                  20061001               19.31999969
    447          16377903                 20360901                       225600                  20061001                        80
    448          16377960                 20460801                       424000                  20060901                        80
    449          16377964                 20460901                      1750000                  20061001                        70
    450          16377967                 20460801                       376000                  20060901                        80
    451          16377971                 20360801                       388000                  20060901                        80
    452          16377982                 20360901                       380000                  20061001                        80
    453          16377989                 20360801                       147600                  20060901                        80
    454          16377993                 20360901                       968000                  20061001                        80
    455          16377998                 20360801                       656000                  20060901               62.47999954
    456          16377999                 20460801                       645000                  20060901               75.87999725
    457          16378001                 20360801                       536000                  20060901                        80
    458          16378007                 20460901                       222800                  20061001                        80
    459          16378009                 20360801                       105600                  20060901                        80
    460          16378011                 20460801                       139120                  20060901                        80
    461          16378014                 20360801                       387280                  20060901                        80
    462          16378022                 20360801                       460000                  20060901                        80
    463          16378029                 20360801                       596000                  20060901                        80
    464          16378041                 20360801                       397600                  20060901                        80
    465          16378054                 20360801                       174400                  20060901                        80
    466          16377934                 20360801                       447950                  20060901               79.98999786
    467          16382515                 20360801                       424000                  20060901                        80
    468          16382560                 20360801                       274400                  20060901                        80
    469          16382561                 20360901                       276000                  20061001                        80
    470          16382563                 20360801                       298960                  20060901                        80
    471          16382568                 20360901                       480000                  20061001                        80
    472          16382571                 20360901                       166000                  20061001               60.81000137
    473          16382575                 20360801                       440000                  20060901                        80
    474          16382591                 20360801                       194568                  20060901                        80
    475          16382598                 20360801                       424000                  20060901                        80
    476          16382601                 20360801                       201600                  20060901                        80
    477          16382604                 20460801                       415200                  20060901                        80
    478          16382605                 20460901                       556000                  20061001                        80
    479          16382611                 20360801                       429600                  20060901                        80
    480          16382527                 20360901                       225600                  20061001                        80
    481          16382621                 20360801                       188000                  20060901                        80
    482          16382628                 20360901                       246400                  20061001                        80
    483          16382663                 20360901                       412000                  20061001                        80
    484          16382664                 20360801                       488000                  20060901                        80
    485          16382689                 20360801                       158360                  20060901                        80
    486          16382691                 20360901                       484000                  20061001                        80
    487          16382698                 20360901                       471992                  20061001                        80
    488          16382699                 20360801                       284000                  20060901                        80
    489          16382701                 20360801                       320800                  20060901                        80
    490          16382703                 20360801                       157600                  20060901                        80
    491          16382706                 20460801                       284000                  20060901                        80
    492          16382712                 20360801                       348800                  20060901                        80
    493          16382714                 20360801                       368000                  20060901                        80
    494          16383792                 20360801                       350000                  20060901               66.66999817
    495          16383793                 20360801                       399000                  20060901               79.01000214
    496          16383802                 20360801                       223200                  20060901                        80
    497          16383803                 20460801                       504000                  20060901                        80
    498          16383741                 20360801                       456000                  20060901                        80
    499          16383804                 20360801                       191669                  20060901                        80
    500          16383805                 20360901                       480000                  20061001                        80
    501          16383815                 20360801                       636000                  20060901                        80
    502          16383817                 20360801                       271500                  20060901               79.98000336
    503          16383743                 20360801                       480000                  20060901                        80
    504          16383744                 20360801                       573600                  20060901                        80
    505          16383835                 20360801                       230146                  20060901                        80
    506          16383837                 20360801                       508000                  20060901                        80
    507          16383842                 20360801                       281200                  20060901               79.98000336
    508          16383848                 20360801                     194748.8                  20060901                        80
    509          16383854                 20360801                       367600                  20060901                        80
    510          16383859                 20360901                       672000                  20061001                        80
    511          16383757                 20460801                       581600                  20060901                        80
    512          16383874                 20360801                       440000                  20060901               73.33000183
    513          16383875                 20360801                       204000                  20060901               74.73000336
    514          16383891                 20360801                       164000                  20060901                        80
    515          16383900                 20360801                       236800                  20060901                        80
    516          16383904                 20360901                       400000                  20061001               79.20999908
    517          16383909                 20360801                       400600                  20060901               79.98999786
    518          16383915                 20360801                       295910                  20060901                        80
    519          16383916                 20360801                       332000                  20060901                        80
    520          16383919                 20360801                       236800                  20060901                        80
    521          16383921                 20360901                       447920                  20061001                        80
    522          16383924                 20360801                       442500                  20060901                        75
    523          16383928                 20360801                       355531                  20060901                        80
    524          16383930                 20360801                       668000                  20060901                        80
    525          16383937                 20360801                       177000                  20060901                        75
    526          16383942                 20360801                       250000                  20060901                        40
    527          16383944                 20360801                       201600                  20060901                        80
    528          16383783                 20360801                       372000                  20060901                        80
    529          16383948                 20460901                       440000                  20061001                        80
    530          16386836                 20360901                       483960                  20061001                        80
    531          16386884                 20360801                       340000                  20060901                        80
    532          16386885                 20360801                       522000                  20060901               79.94000244
    533          16386886                 20360801                       212000                  20060901                        80
    534          16386891                 20360801                       189600                  20060901                        80
    535          16386840                 20360801                       166600                  20060901                        80
    536          16386897                 20360901                       180000                  20061001                        75
    537          16386901                 20360901                       632000                  20061001                        80
    538          16386903                 20360801                       244000                  20060901                        80
    539          16386904                 20360801                       355520                  20060901                        80
    540          16386910                 20360801                       672000                  20060901                        80
    541          16386922                 20360801                       400000                  20060901                        80
    542          16386933                 20360901                       278400                  20061001                        80
    543          16386935                 20360801                       440000                  20060901                        80
    544          16386942                 20360801                       261600                  20060901               79.83999634
    545          16386948                 20360801                       188000                  20060901                        80
    546          16386949                 20460801                       264000                  20060901                        80
    547          16386973                 20360801                       320000                  20060901                        80
    548          16386864                 20360801                       356800                  20060901                        80
    549          16386990                 20360801                       220620                  20060901                        80
    550          16386991                 20360801                       206000                  20060901                        80
    551          16386993                 20360801                       600000                  20060901                        80
    552          16386997                 20460901                       784000                  20061001                        80
    553          16387002                 20360801                       284000                  20060901                        80
    554          16387011                 20360801                       202704                  20060901                        80
    555          16387012                 20360801                       465500                  20060901               64.65000153
    556          16387016                 20360801                       319840                  20060901                        80
    557          16387018                 20360901                       220800                  20061001                        80
    558          16387020                 20360801                       328000                  20060901                        80
    559          16387026                 20360801                       412000                  20060901                        80
    560          16387032                 20360801                       636000                  20060901                        80
    561          16389925                 20360801                       214800                  20060901                        80
    562          16389788                 20460801                       303393                  20060901                        80
    563          16389929                 20360801                       508000                  20060901                        80
    564          16389932                 20360801                       286400                  20060901                        80
    565          16389937                 20360901                       157600                  20061001                        80
    566          16389943                 20360801                       207200                  20060901                        80
    567          16389948                 20360901                       492000                  20061001                        80
    568          16392902                 20360901                       163960                  20061001                        80
    569          16392903                 20360901                       467920                  20061001                        80
    570          16388536                 20460801                       650000                  20060901               77.83999634
    571          16388537                 20360801                       226000                  20060901               47.38000107
    572          16388541                 20460901                       261850                  20061001               79.98999786
    573          16388544                 20360901                       504000                  20061001               78.87000275
    574          16388553                 20360901                       575200                  20061001                        80
    575          16388557                 20460801                       448000                  20060901                        80
    576          16388564                 20360901                       174400                  20061001                        80
    577          16388571                 20360801                       288000                  20060901                        80
    578          16388576                 20360901                       410000                  20061001               63.08000183
    579          16388587                 20360801                       348000                  20060901                        80
    580          16388591                 20360801                       416000                  20060901                        80
    581          16388592                 20360901                       472000                  20061001                        80
    582          16388597                 20360801                       158350                  20060901                        80
    583          16388605                 20360901                       500000                  20061001                        80
    584          16388608                 20360901                       157200                  20061001                        80
    585          16388497                 20360801                       272500                  20060901                        75
    586          16388620                 20360801                       147600                  20060901                        80
    587          16388499                 20460901                       468000                  20061001               79.58999634
    588          16388505                 20360801                       464000                  20060901                        80
    589          16388641                 20460801                       372800                  20060901                        80
    590          16388513                 20360801                       292000                  20060901                        80
    591          16388652                 20360901                       298856                  20061001                        80
    592          16388661                 20360901                       482400                  20061001                        80
    593          16388662                 20360801                       508000                  20060901                        80
    594          16388667                 20360801                       328000                  20060901                        80
    595          16389745                 20360801                       440000                  20060901                        80
    596          16389806                 20360801                       328000                  20060901                        80
    597          16389748                 20360901                       407200                  20061001                        80
    598          16389810                 20360801                       452000                  20060901                        80
    599          16389811                 20360801                       264000                  20060901                        80
    600          16389812                 20360901                       251000                  20061001               79.97000122
    601          16389813                 20360801                       101120                  20060901                        80
    602          16389816                 20360901                       263280                  20061001                        80
    603          16389821                 20360801                       228800                  20060901                        80
    604          16389825                 20460801                       251200                  20060901                        80
    605          16389829                 20360801                       245000                  20060901               78.52999878
    606          16389831                 20360901                       244650                  20061001               79.98999786
    607          16389750                 20360801                       892500                  20060901                        75
    608          16389840                 20360801                       192800                  20060901                        80
    609          16389850                 20360801                       380000                  20060901                        80
    610          16389851                 20360901                       236000                  20061001                        80
    611          16389762                 20360901                       604000                  20061001                        80
    612          16389860                 20360901                       288000                  20061001                        80
    613          16389864                 20360801                       484000                  20060901                        80
    614          16389865                 20360801                       224000                  20060901                        80
    615          16389866                 20460901                       214320                  20061001                        80
    616          16376448                 20360801                       214400                  20060901                        80
    617          16376455                 20360801                       112000                  20060901                        80
    618          16376424                 20360801                       130000                  20060901                      62.5
    619          16376390                 20360801                       228000                  20060901                        80
    620          16376431                 20360801                       531200                  20060901                        80
    621          16376433                 20360801                       476000                  20060901                        80
    622          16376437                 20360901                       408000                  20061001                        80
    623          16376439                 20360801                       428000                  20060901                        80
    624          16371696                 20360801                       181778                  20060901                        80
    625          16371704                 20360801                       448000                  20060901                        80
    626          16371712                 20360801                       289400                  20060901                        80
    627          16371625                 20460901                       580904                  20061001                        80
    628          16371626                 20360801                       220500                  20060901                        75
    629          16371719                 20360801                       294400                  20060901                        80
    630          16371727                 20360801                       363500                  20060901               47.83000183
    631          16371733                 20360801                       476000                  20060901                        80
    632          16371740                 20360901                       384000                  20061001                        80
    633          16371743                 20360801                       450000                  20060901               60.81000137
    634          16371746                 20360801                       456000                  20060901                        80
    635          16371750                 20360901                       316000                  20061001                        80
    636          16371757                 20360901                       180000                  20061001                        80
    637          16371770                 20360801                       284800                  20060901                        80
    638          16374628                 20360801                       208000                  20060901                        80
    639          16374629                 20360801                       160000                  20060901               79.40000153
    640          16374598                 20360801                       468000                  20060901                        80
    641          16374651                 20460901                       372000                  20061001                        80
    642          16374657                 20360901                       808000                  20061001                        80
    643          16374661                 20360901                       444760                  20061001                        80
    644          16365314                 20360801                       336000                  20060901                        80
    645          16365391                 20460801                       360000                  20060901                        80
    646          16365394                 20360801                       232800                  20060901                        80
    647          16365399                 20360801                       122400                  20060901                        80
    648          16365403                 20360801                       560000                  20060901                        80
    649          16365318                 20360801                       180000                  20060901                        80
    650          16365408                 20460801                       937500                  20060901                        75
    651          16365410                 20360801                       308160                  20060901                        80
    652          16365421                 20360801                       440000                  20060901                        80
    653          16365435                 20360801                       304000                  20060901                        80
    654          16365439                 20360901                       214000                  20061001                        80
    655          16374669                 20360901                       152000                  20061001                        80
    656          16374672                 20360801                       416000                  20060901                        80
    657          16374680                 20360801                       280000                  20060901                        80
    658          16374685                 20360801                       172000                  20060901                        80
    659          16374686                 20360901                       292000                  20061001                        80
    660          16374687                 20360801                       360000                  20060901                        75
    661          16374701                 20360801                       319900                  20060901               79.98999786
    662          16374706                 20360801                       152000                  20060901                        80
    663          16374617                 20360801                       275200                  20060901                        80
    664          16374715                 20360801                       372000                  20060901                        80
    665          16374718                 20360801                       298400                  20060901               79.56999969
    666          16374725                 20360801                       196800                  20060901                        80
    667          16374623                 20360801                       656000                  20060901                        80
    668          16374732                 20360801                       236000                  20060901                        80
    669          16365441                 20360801                       498400                  20060901                        80
    670          16365442                 20360801                       283200                  20060901                        80
    671          16365447                 20460801                       552000                  20060901                        80
    672          16365448                 20360801                       480000                  20060901                        80
    673          16365458                 20360901                       224800                  20061001                        80
    674          16365462                 20360801                       332000                  20060901                        80
    675          16365467                 20460901                       368000                  20061001                        80
    676          16365479                 20360801                       644000                  20060901                        70
    677          16365488                 20360801                       801600                  20060901                        80
    678          16365500                 20460801                       184800                  20060901                        80
    679          16365507                 20360801                       472000                  20060901                        80
    680          16367802                 20460801                       447200                  20060901                        80
    681          16367803                 20360801                       488950                  20060901                        77
    682          16367809                 20360801                       320800                  20060901                        80
    683          16367812                 20360801                       183920                  20060901                        80
    684          16367733                 20360801                       513920                  20060901                        80
    685          16367815                 20360801                       388000                  20060901                        80
    686          16367816                 20460801                       264500                  20060901               75.56999969
    687          16367817                 20360801                       459600                  20060901                        80
    688          16367818                 20360801                       316000                  20060901                        80
    689          16367834                 20360801                       200400                  20060901                        80
    690          16367837                 20460801                       304000                  20060901               78.95999908
    691          16367846                 20360801                       357400                  20060901                        80
    692          16367859                 20360801                       350500                  20060901               72.26999664
    693          16367868                 20360801                       187200                  20060901                        80
    694          16367874                 20360901                       165000                  20061001               58.93000031
    695          16367892                 20460801                       208500                  20060901                        75
    696          16367894                 20360801                       276000                  20060901               78.41000366
    697          16367899                 20360801                       347000                  20060901               43.38000107
    698          16367912                 20360801                       603944                  20060901                        80
    699          16367920                 20360801                       400000                  20060901                        80
    700          16367924                 20360801                       496000                  20060901                        80
    701          16367927                 20360901                       570000                  20061001                        75
    702          16367951                 20360901                       288000                  20061001                        80
    703          16367952                 20460801                       373600                  20060901                        80
    704          16367963                 20360801                       396000                  20060901                        80
    705          16367968                 20360801                       440000                  20060901                        80
    706          16367971                 20460801                       203920                  20060901                        80
    707          16367780                 20360801                       585000                  20060901                        75
    708          16367974                 20360801                       268800                  20060901                        80
    709          16367790                 20360801                       464000                  20060901                        80
    710          16367794                 20360801                       447160                  20060901                        80
    711          16367978                 20460801                       468000                  20060901                        80
    712          16371640                 20360801                       177600                  20060901                        80
    713          16371641                 20360801                       472000                  20060901                        80
    714          16371642                 20360801                       400000                  20060901                        80
    715          16371607                 20360801                       251200                  20060901                        80
    716          16371646                 20360801                       224000                  20060901                        80
    717          16371647                 20360801                       206400                  20060901                        80
    718          16371668                 20360801                       146000                  20060901               58.40000153
    719          16371670                 20360801                       149280                  20060901                        80
    720          16371673                 20460801                       416000                  20060901                        80
    721          16371674                 20460801                       228000                  20060901                        80
    722          16371678                 20460801                       531200                  20060901                        80
    723          16371681                 20360801                       312000                  20060901                        80
    724          16371687                 20360801                       368000                  20060901                        80
    725          16360735                 20360801                       338400                  20060901                        80
    726          16360672                 20360801                       313600                  20060901                        80
    727          16360738                 20360801                       300000                  20060901                        80
    728          16360745                 20360801                       300792                  20060901                        80
    729          16360749                 20360801                       250000                  20060901               66.30999756
    730          16360750                 20360801                       280000                  20060901                        80
    731          16360766                 20360801                       337600                  20060901                        80
    732          16360773                 20360801                       228000                  20060901                        80
    733          16360781                 20360801                       255000                  20060901               49.04000092
    734          16360784                 20360801                       401600                  20060901                        80
    735          16360787                 20360801                       572000                  20060901                        80
    736          16360799                 20360801                       296000                  20060901                        80
    737          16360801                 20360801                       220000                  20060901                        80
    738          16360808                 20360801                       320000                  20060901                        80
    739          16360814                 20360801                       352000                  20060901                        80
    740          16360819                 20360801                       158400                  20060901               79.68000031
    741          16360821                 20360801                       378400                  20060901                        80
    742          16360823                 20360801                       232800                  20060901                        80
    743          16365336                 20360801                       216000                  20060901               78.55000305
    744          16365306                 20360901                       296000                  20061001                        80
    745          16365338                 20360801                       264000                  20060901                        80
    746          16365339                 20360801                       249600                  20060901                        80
    747          16365348                 20360801                       197600                  20060901                        80
    748          16365351                 20360801                       212000                  20060901               70.66999817
    749          16365354                 20360801                       420000                  20060901                        80
    750          16365356                 20360801                       178000                  20060901               64.26000214
    751          16365364                 20360801                       125950                  20060901               76.33000183
    752          16365369                 20360801                       296000                  20060901                        80
    753          16365384                 20360801                        96800                  20060901                        80
    754          16360825                 20360801                       217500                  20060901                        75
    755          16360707                 20360801                       364000                  20060901                        80
    756          16360847                 20360801                        87960                  20060901                        80
    757          16360851                 20360801                       211080                  20060901                        80
    758          16360861                 20360901                       504000                  20061001               79.87000275
    759          16360867                 20360801                       412000                  20060901                        80
    760          16359629                 20360901                       392000                  20061001                        80
    761          16359630                 20360801                       252000                  20060901                        80
    762          16359515                 20360901                       613600                  20061001                        80
    763          16359632                 20360801                       251200                  20060901                        80
    764          16359634                 20360801                       276000                  20060901                        80
    765          16359643                 20360801                       343920                  20060901                        80
    766          16359648                 20360801                       218400                  20060901                        80
    767          16359657                 20360801                       504000                  20060901                        80
    768          16359658                 20360801                       362144                  20060901                        80
    769          16359684                 20360901                       790000                  20061001               79.80000305
    770          16359692                 20360801                       487500                  20060901                        75
    771          16359701                 20360801                       185020                  20060901                        80
    772          16359704                 20460801                       632800                  20060901                        70
    773          16359706                 20360801                       959960                  20060901                        80
    774          16359712                 20360801                       377600                  20060901                        80
    775          16359717                 20360801                       258000                  20060901               73.70999908
    776          16359555                 20360801                       340000                  20060901                        80
    777          16359558                 20360801                       544000                  20060901                        80
    778          16359726                 20360801                       343000                  20060901               47.43999863
    779          16359561                 20460801                       457424                  20060901                        80
    780          16359576                 20360801                       250400                  20060901                        80
    781          16359579                 20360801                       382400                  20060901               79.33999634
    782          16359749                 20460801                       477600                  20060901                        80
    783          16359754                 20460901                       600000                  20061001                        80
    784          16359755                 20360801                       294000                  20060901                        80
    785          16359587                 20360801                       300000                  20060901                        80
    786          16359760                 20360801                       241200                  20060901                        80
    787          16359763                 20360801                       219920                  20060901                        80
    788          16359768                 20460801                       488000                  20060901                        80
    789          16359592                 20360801                       487500                  20060901                        75
    790          16359772                 20360801                       175200                  20060901                        80
    791          16359778                 20360901                       475136                  20061001                        80
    792          16359781                 20360901                       360000                  20061001                        80
    793          16359784                 20360801                       216800                  20060901                        80
    794          16359787                 20360801                       600000                  20060901               71.86000061
    795          16359788                 20360801                       536138                  20060901                        80
    796          16360717                 20360801                       324000                  20060901                        80
    797          16360662                 20360801                      1000000                  20060901               71.43000031
    798          16360721                 20360801                       262400                  20060901                        80
    799          16357894                 20360801                       395000                  20060901                        79
    800          16357897                 20360801                       359200                  20060901                        80
    801          16357899                 20360801                       400000                  20060901                        80
    802          16357904                 20360801                       329000                  20060901               71.51999664
    803          16357745                 20360801                       150400                  20060901                        80
    804          16357746                 20360801                       356000                  20060901                        80
    805          16357909                 20360801                       399200                  20060901                        80
    806          16357910                 20360801                       256000                  20060901                        80
    807          16357916                 20360801                       206400                  20060901                        80
    808          16357920                 20460801                        84000                  20060901                        75
    809          16357925                 20360801                       156800                  20060901                        80
    810          16357930                 20460801                       264000                  20060901                        80
    811          16357932                 20360901                       320000                  20061001                        80
    812          16357755                 20360801                       618400                  20060901                        80
    813          16357947                 20360901                       308550                  20061001               79.98999786
    814          16357763                 20360901                       311920                  20061001                        80
    815          16357950                 20360801                       313000                  20060901               54.90999985
    816          16357961                 20360801                       424000                  20060901                        80
    817          16359599                 20360801                       222400                  20060901                        80
    818          16359610                 20360801                       448000                  20060901               79.63999939
    819          16359618                 20360801                       304000                  20060901                        80
    820          16359619                 20360801                       480000                  20060901                        80
    821          16359620                 20360801                       355120                  20060901                        80
    822          16359623                 20360801                       177600                  20060901                        80
    823          16359625                 20360801                       327920                  20060901                        80
    824          16349211                 20360801                       234400                  20060901                        80
    825          16349219                 20360801                       256000                  20060901                        80
    826          16349055                 20360801                       488000                  20060901               77.45999908
    827          16349236                 20360801                       292000                  20060901                        80
    828          16349241                 20360801                       233240                  20060901                        70
    829          16349242                 20360801                       275498                  20060901                        80
    830          16357772                 20360801                       450000                  20060901               69.23000336
    831          16357773                 20460801                       795000                  20060901               72.26999664
    832          16357690                 20360801                       506250                  20060901                        75
    833          16357779                 20360801                       674000                  20060901               79.48000336
    834          16357780                 20360801                       359200                  20060901               79.81999969
    835          16357691                 20360801                       318000                  20060901                        75
    836          16357791                 20360801                       214500                  20060901                        65
    837          16357695                 20360801                       412000                  20060901                        80
    838          16357801                 20360801                       232000                  20060901                        80
    839          16357807                 20360801                       424616                  20060901                        80
    840          16357808                 20360801                       368000                  20060901                        80
    841          16357812                 20360801                       379040                  20060901                        80
    842          16357705                 20360801                       337600                  20060901                        80
    843          16357821                 20360801                       260000                  20060901               62.79999924
    844          16357822                 20360801                       439000                  20060901               79.81999969
    845          16357706                 20360801                       247440                  20060901                        80
    846          16357825                 20360801                       105000                  20060901               47.95000076
    847          16357826                 20360801                       209600                  20060901                        80
    848          16357832                 20360801                       168000                  20060901                        80
    849          16357841                 20360801                       364000                  20060901                        80
    850          16357712                 20360801                       268000                  20060901                        80
    851          16357846                 20360801                       340000                  20060901                        80
    852          16357849                 20360801                       183550                  20060901                        80
    853          16357853                 20360801                       384000                  20060901                        80
    854          16357856                 20360901                       291150                  20061001                        80
    855          16357858                 20360901                       224000                  20061001                        80
    856          16357720                 20360801                       444000                  20060901                        80
    857          16357730                 20360801                       304000                  20060901                        80
    858          16357870                 20360801                       514400                  20060901                        80
    859          16357871                 20360901                       164000                  20061001                        80
    860          16357879                 20360801                       224000                  20060901                        80
    861          16357883                 20360801                       199920                  20060901                        80
    862          16357888                 20360801                       296000                  20060901                        80
    863          16349069                 20360801                       280000                  20060901                        70
    864          16349072                 20360801                       261000                  20060901               79.08999634
    865          16349078                 20360801                       197600                  20060901                        80
    866          16349082                 20460801                       276000                  20060901                        80
    867          16349083                 20360801                       256000                  20060901                        80
    868          16349100                 20360801                       123700                  20060901               74.97000122
    869          16349020                 20360801                       356000                  20060901                        80
    870          16349105                 20360801                       420000                  20060901                        80
    871          16349109                 20360801                       236800                  20060901                        80
    872          16349110                 20360801                       287000                  20060901                        70
    873          16349117                 20360801                       668000                  20060901                        80
    874          16349122                 20360801                       116000                  20060901                        80
    875          16349127                 20360801                       411200                  20060901                        80
    876          16349137                 20360801                       513600                  20060901                        80
    877          16349139                 20360801                       245000                  20060901               56.97999954
    878          16349146                 20460801                       500000                  20060901               77.51999664
    879          16349153                 20460901                       240000                  20061001                        80
    880          16349032                 20360801                       372000                  20060901                        80
    881          16349180                 20360901                       469403                  20061001                        80
    882          16349183                 20360801                       333600                  20060901                        80
    883          16349038                 20360801                       268000                  20060901               79.63999939
    884          16349191                 20360801                       500000                  20060901                        80
    885          16349197                 20360801                       317240                  20060901                        80
    886          16349199                 20360801                       344000                  20060901                        80
    887          16349043                 20460801                       516000                  20060901                        80
    888          16349047                 20360701                       152000                  20060801               66.08999634
    889          16225697                 20360701                       256000                  20060801                        80
    890          16318217                 20460701                       310000                  20060801                        80
    891          16222816                 20360701                       416000                  20060801                        80
    892          16314629                 20360401                       520000                  20060501                        80
    893          16221863                 20360801                       500000                  20060901                        80
    894          16306771                 20360701                       487200                  20060801                        80
    895          16198661                 20360801                       192000                  20060901                        80
    896          16196019                 20360801                       344000                  20060901                        80
    897          16188372                 20360801                       468000                  20060901                        80
    898          16184625                 20460801                       726000                  20060901                        75
    899          16175886                 20360601                       816000                  20060701                        80
    900          16168671                 20360501                       605600                  20060601                        80
    901          16171520                 20360901                       447920                  20061001                        80
    902          16165162                 20460601                       280000                  20060701                        80
    903          16163595                 20460501                       304000                  20060601                        80
    904          16159945                 20360801                       154400                  20060901                        80
    905          16347196                 20360801                       249600                  20060901                        80
    906          16347200                 20360801                       432000                  20060901                        80
    907          16347205                 20360801                       348000                  20060901                        80
    908          16347213                 20360801                       180000                  20060901                        80
    909          16347216                 20360801                       332000                  20060901                        80
    910          16347222                 20360801                       487000                  20060901               64.93000031
    911          16347150                 20360801                       552800                  20060901                        80
    912          16347151                 20360801                       428000                  20060901                        80
    913          16347173                 20360801                       484000                  20060901                        80
    914          16347306                 20360801                       262400                  20060901                        80
    915          16347309                 20360801                       372000                  20060901                        80
    916          16347312                 20360801                       444000                  20060901                        80
    917          16347314                 20360801                       420000                  20060901                        42
    918          16347315                 20360801                       680000                  20060901                        80
    919          16347176                 20360801                       200000                  20060901                        80
    920          16347325                 20360801                       340000                  20060901                        80
    921          16347330                 20360801                       532000                  20060901                        80
    922          16349059                 20360801                       218400                  20060901                        80
    923          16349062                 20360801                       406000                  20060901               79.61000061
    924          16349064                 20360801                       540000                  20060901                        80
    925          16349067                 20360801                       445000                  20060901               66.41999817
    926          16347247                 20460801                       304000                  20060901                        80
    927          16347248                 20360801                       335200                  20060901                        80
    928          16347250                 20360801                       520000                  20060901                        80
    929          16347160                 20360801                       308000                  20060901                        80
    930          16347257                 20360801                       390400                  20060901                        80
    931          16347259                 20360801                       556000                  20060901                        80
    932          16347262                 20360801                       138000                  20060901               69.69999695
    933          16347278                 20360801                       202125                  20060901                        75
    934          16347170                 20360801                       101600                  20060901                        80
    935          16344768                 20360801                       562400                  20060901                        80
    936          16344772                 20360801                       450000                  20060901                        75
    937          16345632                 20360801                       160000                  20060901                        80
    938          16345638                 20360801                       338000                  20060901               74.29000092
    939          16345645                 20360801                       320000                  20060901                        80
    940          16345646                 20360801                       400000                  20060901                        80
    941          16345651                 20360801                       646761                  20060901                        77
    942          16345709                 20360801                       420000                  20060901                        80
    943          16345601                 20360801                       348000                  20060901                        80
    944          16345714                 20360801                       228000                  20060901                        80
    945          16345606                 20460801                       624000                  20060901               79.48999786
    946          16345728                 20360801                       228000                  20060901                        80
    947          16345740                 20460801                       556000                  20060901               79.43000031
    948          16345741                 20360801                      1150000                  20060901               69.69999695
    949          16345745                 20360801                       199920                  20060901                        80
    950          16345750                 20360801                       186900                  20060901                        80
    951          16345619                 20360801                       332000                  20060901                        80
    952          16345658                 20360801                       308000                  20060901                        80
    953          16345589                 20360801                       174000                  20060901               59.59000015
    954          16345672                 20360801                       384000                  20060901                        80
    955          16345673                 20360801                       419200                  20060901                        80
    956          16345686                 20360801                       412000                  20060901                        80
    957          16345697                 20360801                       269229                  20060901                        80
    958          16343647                 20360901                       105000                  20061001                        75
    959          16343492                 20360801                       359200                  20060901                        80
    960          16343653                 20360801                       348720                  20060901                        80
    961          16343672                 20360801                       248000                  20060901                        80
    962          16343676                 20360801                       310400                  20060901                        80
    963          16343684                 20360901                       118500                  20061001                        75
    964          16343685                 20360801                       300000                  20060901                        80
    965          16343692                 20460801                       460000                  20060901               73.59999847
    966          16344753                 20360801                       189600                  20060901                        80
    967          16344754                 20360701                       408000                  20060801                        80
    968          16342640                 20360801                       624000                  20060901                        80
    969          16342658                 20360801                       250800                  20060901                        80
    970          16342660                 20360801                       288000                  20060901                        80
    971          16342661                 20360801                       384000                  20060901               78.84999847
    972          16342667                 20460801                       260000                  20060901                        80
    973          16342678                 20360801                       344000                  20060901                        80
    974          16342682                 20360801                       111625                  20060901               71.09999847
    975          16342686                 20360801                       587200                  20060901                        80
    976          16342687                 20360801                       152000                  20060901                        80
    977          16342690                 20360801                       240000                  20060901                        80
    978          16342694                 20360801                       607500                  20060901               79.93000031
    979          16342707                 20360801                       332800                  20060901                        80
    980          16342713                 20360801                       360800                  20060901                        80
    981          16342719                 20360801                       226400                  20060901                        80
    982          16342723                 20460801                       479000                  20060901               57.02000046
    983          16342727                 20360801                       378400                  20060901                        80
    984          16342731                 20360801                       316000                  20060901                        80
    985          16342736                 20360801                       267200                  20060901                        80
    986          16342738                 20360801                       200000                  20060901               74.08999634
    987          16342613                 20360801                       452000                  20060901                        80
    988          16342776                 20360801                       184627                  20060901                        75
    989          16342778                 20460801                       224000                  20060901                        80
    990          16342780                 20360801                       421760                  20060901                        80
    991          16342795                 20360801                       393600                  20060901                        80
    992          16342805                 20460801                       340000                  20060901                        80
    993          16342620                 20460801                       268000                  20060901                        80
    994          16342811                 20360801                       304276                  20060901                        80
    995          16343454                 20360801                       250000                  20060901               70.72000122
    996          16343519                 20360801                       266400                  20060901                        80
    997          16343529                 20460801                       472000                  20060901                        80
    998          16343533                 20360801                       209000                  20060901                        76
    999          16343459                 20360801                       403200                  20060901               62.02999878
   1000          16343546                 20360801                       296000                  20060901                        80
   1001          16343550                 20360801                       364000                  20060901                        80
   1002          16343552                 20360801                       266400                  20060901                        80
   1003          16343554                 20360801                       192000                  20060901                        80
   1004          16343557                 20360901                       211200                  20061001                        80
   1005          16343579                 20360801                       240000                  20060901               78.18000031
   1006          16343465                 20360801                       135760                  20060901                        80
   1007          16343601                 20360801                       256000                  20060901                        80
   1008          16343468                 20360801                       324000                  20060901                        80
   1009          16343603                 20360801                       380000                  20060901                        80
   1010          16343624                 20360801                       123920                  20060901                        80
   1011          16343625                 20360801                       132983                  20060901                        80
   1012          16343480                 20360801                       472000                  20060901               78.66999817
   1013          16343634                 20360801                       544000                  20060901                        80
   1014          16343638                 20360801                       431400                  20060901               33.97000122
   1015          16343644                 20460801                       544000                  20060901                        80
   1016          16335867                 20360801                       272000                  20060901                        80
   1017          16335902                 20360801                       248000                  20060901                        80
   1018          16335907                 20360801                       391200                  20060901                        80
   1019          16335940                 20460801                       395000                  20060901               73.83000183
   1020          16335942                 20360801                       188000                  20060901                        80
   1021          16335949                 20360801                       218400                  20060901                        80
   1022          16339903                 20360701                       533708                  20060801                        80
   1023          16339975                 20460801                       321600                  20060901                        80
   1024          16339912                 20360801                       336000                  20060901                        80
   1025          16339915                 20360801                       560000                  20060901                        80
   1026          16339919                 20360701                       376000                  20060801                        80
   1027          16339922                 20360801                       396000                  20060901                        80
   1028          16339992                 20360801                       278000                  20060901                        80
   1029          16339925                 20360801                       195600                  20060901                        80
   1030          16339927                 20360801                       440000                  20060901                        80
   1031          16339935                 20360801                       160000                  20060901                        80
   1032          16339937                 20360701                       456000                  20060801                        80
   1033          16340011                 20360901                       608000                  20061001                        80
   1034          16340013                 20360801                       336000                  20060901                        80
   1035          16340023                 20360801                       207920                  20060901                        80
   1036          16340024                 20460801                       500000                  20060901               74.62999725
   1037          16340026                 20360901                       309000                  20061001                        75
   1038          16340028                 20360901                       649900                  20061001                        67
   1039          16340041                 20360801                       772000                  20060901                        80
   1040          16339947                 20360801                       675000                  20060901               73.76999664
   1041          16340046                 20360701                       595960                  20060801                        80
   1042          16339948                 20360801                       240000                  20060901                        80
   1043          16340047                 20360801                       153000                  20060901               29.42000008
   1044          16339950                 20360801                       360000                  20060901                        80
   1045          16340052                 20360801                       213000                  20060901               78.88999939
   1046          16340054                 20360801                       511200                  20060901                        80
   1047          16340065                 20460801                       282800                  20060901                        80
   1048          16340070                 20360801                       348000                  20060901                        80
   1049          16340072                 20460801                       368000                  20060901                        80
   1050          16340075                 20360801                       255500                  20060901                        70
   1051          16340081                 20360801                       208800                  20060901                        80
   1052          16339963                 20360801                       299200                  20060901                        80
   1053          16340092                 20360801                       600000                  20060901                        80
   1054          16340099                 20360801                       372000                  20060901                        80
   1055          16342635                 20460801                       354320                  20060901                        80
   1056          16342639                 20360801                       340000                  20060901                        80
   1057          16331256                 20360801                       418400                  20060901                        80
   1058          16331262                 20360801                       252000                  20060901                        80
   1059          16331172                 20360701                       190550                  20060801                        80
   1060          16331173                 20460701                       353600                  20060801                        80
   1061          16331291                 20360801                       396000                  20060901                        80
   1062          16331310                 20360801                       456000                  20060901                        80
   1063          16331317                 20360801                       336000                  20060901                        80
   1064          16331322                 20360801                       472000                  20060901                        80
   1065          16335779                 20360801                       297600                  20060901                        80
   1066          16335781                 20460801                       193600                  20060901                        80
   1067          16335802                 20360801                       460000                  20060901               79.04000092
   1068          16335804                 20360801                       396800                  20060901                        80
   1069          16335823                 20360801                       360000                  20060901                        80
   1070          16335838                 20360801                       300800                  20060901                        80
   1071          16335854                 20360801                       352000                  20060901                        80
   1072          16335856                 20360801                       416250                  20060901                        75
   1073          16335751                 20360801                       359100                  20060901               79.98999786
   1074          16335857                 20360801                       521600                  20060901                        80
   1075          16335864                 20460801                       340000                  20060901                        80
   1076          16331229                 20360801                       272000                  20060901               56.66999817
   1077          16331236                 20360801                       295000                  20060901               50.86000061
   1078          16331241                 20460801                       284000                  20060901                        80
   1079          16331245                 20460801                       844720                  20060901                        80
   1080          16331202                 20460901                       918750                  20061001                        75
   1081          16331209                 20460801                       191000                  20060901               66.55000305
   1082          16331160                 20360701                       156000                  20060801                        80
   1083          16332137                 20360701                       500000                  20060801               65.79000092
   1084          16332139                 20360701                       425600                  20060801                        80
   1085          16419262                 20360901                       422500                  20061001                        65
   1086          16332125                 20460701                       300000                  20060801                        75
   1087          16419310                 20360801                       520000                  20060901               75.36000061
   1088          16419315                 20360801                       170400                  20060901                        80
   1089          16419319                 20460801                       463500                  20060901               68.16000366
   1090          16419349                 20360801                       343200                  20060901                        80
   1091          16419361                 20360901                       244000                  20061001                        80
   1092          16419363                 20460801                       584000                  20060901               79.45999908
   1093          16419372                 20360901                       320000                  20061001                        80
   1094          16419376                 20460801                       572000                  20060901                        80
   1095          16419458                 20360901                       273600                  20061001                        80
   1096          16419462                 20360801                       310155                  20060901                        80
   1097          16419178                 20360801                       200000                  20060901                        80
   1098          16419255                 20460801                       432000                  20060901                        80
   1099          16419125                 20360801                       112426                  20060901                        80
   1100          16419126                 20360801                       260000                  20060901                        80
   1101          16331184                 20360801                       372000                  20060901                        80
   1102          16331150                 20360801                       284800                  20060901                        80
   1103          16331154                 20360801                       421850                  20060901                        65
   1104          16419106                 20460801                       290000                  20060901               60.41999817
   1105          16331662                 20360701                       471600                  20060801                        80
   1106          16331677                 20360701                       202400                  20060801                        80
   1107          16419078                 20360801                       140000                  20060901                        80
   1108          16323722                 20360701                       648750                  20060801                        75
   1109          16323901                 20360701                       384000                  20060801                        80
   1110          16323903                 20360901                       200000                  20061001                        80
   1111          16323917                 20460801                       610350                  20060901                        65
   1112          16323921                 20360801                       140000                  20060901                        80
   1113          16323738                 20360801                       287000                  20060901               59.18000031
   1114          16326994                 20360801                       324000                  20060901                        80
   1115          16326965                 20360801                       412800                  20060901                        80
   1116          16327004                 20360801                       330000                  20060901               79.98999786
   1117          16327012                 20360801                       128000                  20060901                        80
   1118          16327019                 20360801                       371920                  20060901                        80
   1119          16327021                 20460801                       251125                  20060901                        80
   1120          16327035                 20360801                       408800                  20060901                        80
   1121          16327037                 20360801                       300000                  20060901                        80
   1122          16327048                 20360801                       196000                  20060901                        80
   1123          16327066                 20360901                       320000                  20061001                        80
   1124          16327076                 20360801                       390000                  20060901               74.43000031
   1125          16327079                 20360801                      1500000                  20060901               54.54999924
   1126          16327098                 20360801                       228800                  20060901                        80
   1127          16327107                 20360801                       176000                  20060901               57.70000076
   1128          16326977                 20360701                       180000                  20060801               78.26000214
   1129          16327120                 20360801                       200000                  20060901                        80
   1130          16327123                 20360801                       296000                  20060901                        80
   1131          16327140                 20360801                       384000                  20060901                        80
   1132          16327144                 20360801                       652000                  20060901                        80
   1133          16329600                 20360801                       210000                  20060901                     79.25
   1134          16329608                 20360701                       300000                  20060801                        80
   1135          16329612                 20460801                       316000                  20060901                        80
   1136          16329613                 20360901                       368000                  20061001                        80
   1137          16329622                 20360801                       288000                  20060901                        80
   1138          16329632                 20360801                       408000                  20060901                        80
   1139          16329642                 20360801                       248850                  20060901               79.94999695
   1140          16329643                 20360801                       420000                  20060901                        80
   1141          16329650                 20360801                       420000                  20060901                        80
   1142          16329663                 20360801                       268000                  20060901                        80
   1143          16331182                 20360801                       975000                  20060901                        75
   1144          16327146                 20460901                       485600                  20061001                        80
   1145          16327155                 20360801                       428000                  20060901                        80
   1146          16327164                 20360801                       276000                  20060901                        80
   1147          16329508                 20360801                       520000                  20060901                        80
   1148          16329474                 20360801                       584000                  20060901                        80
   1149          16329539                 20360801                       328000                  20060901                        80
   1150          16329479                 20360801                       308000                  20060901                        80
   1151          16329555                 20360801                       798000                  20060901                        80
   1152          16329574                 20360801                       375000                  20060901                      62.5
   1153          16329488                 20360701                       431200                  20060801                        80
   1154          16329582                 20360901                       474000                  20061001               67.70999908
   1155          16329591                 20360801                       332000                  20060901                        80
   1156          16323855                 20360801                       368000                  20060901                        80
   1157          16323857                 20360801                       212800                  20060901               79.40000153
   1158          16323860                 20360701                       336000                  20060801                        80
   1159          16323876                 20360801                       228000                  20060901                        80
   1160          16323721                 20360701                       516000                  20060801                        80
   1161          16323882                 20460801                       476000                  20060901                        80
   1162          16321722                 20360801                       185600                  20060901                        80
   1163          16321725                 20360801                       585600                  20060901                        80
   1164          16321728                 20360801                       268000                  20060901                        80
   1165          16321753                 20360801                       255000                  20060901               74.12999725
   1166          16321755                 20360801                       390000                  20060901               58.20999908
   1167          16321760                 20360801                       719200                  20060901                        80
   1168          16321781                 20360801                       157600                  20060901                     77.25
   1169          16321798                 20360701                       160000                  20060801               72.73000336
   1170          16321003                 20360701                       270400                  20060801                        80
   1171          16321831                 20360801                       323540                  20060901                        80
   1172          16321007                 20360801                       228000                  20060901                        80
   1173          16323702                 20360801                       232800                  20060901                        80
   1174          16323751                 20360801                       360000                  20060901                        80
   1175          16323769                 20360801                       210400                  20060901                        80
   1176          16323709                 20360801                       279920                  20060901                        80
   1177          16323787                 20360801                       316000                  20060901                        80
   1178          16323789                 20360801                       144796                  20060901                        80
   1179          16323791                 20360801                       222400                  20060901                        80
   1180          16323802                 20360801                       500000                  20060901                        80
   1181          16323806                 20360801                       199950                  20060901                        80
   1182          16323811                 20360801                       344000                  20060901                        80
   1183          16323814                 20360801                       366400                  20060901                        80
   1184          16323711                 20360901                       460000                  20061001                        80
   1185          16323827                 20360801                       320000                  20060901               69.56999969
   1186          16323833                 20360801                       571847                  20060901                        80
   1187          16323834                 20360801                       490001                  20060901                        80
   1188          16321678                 20360801                       503600                  20060901                        80
   1189          16419033                 20360901                      1120000                  20061001                        70
   1190          16407330                 20360801                       248000                  20060901                        80
   1191          16407406                 20460801                       328000                  20060901                        80
   1192          16407300                 20360901                       189650                  20061001               79.98999786
   1193          16407303                 20360901                       157500                  20061001                        75
   1194          16407306                 20460901                       448000                  20061001               76.58000183
   1195          16407239                 20360801                       250400                  20060901                        80
   1196          16248416                 20360701                       251992                  20060801                        80
   1197          16248452                 20460701                       582000                  20060801                        80
   1198          16245959                 20460801                       266152                  20060901                        80
   1199          16245957                 20460801                       588000                  20060901                        80
   1200          16562387                 20360601                       235200                  20060701                        80
   1201          16562695                 20460901                       475000                  20061001               79.02999878
   1202          16597061                 20460901                       458800                  20061001                        80
   1203          16597122                 20360901                       480000                  20061001                        80
   1204          16571325                 20360901                       388800                  20061001                        80
   1205          16571334                 20360901                       306400                  20061001                        80
   1206          16571338                 20360901                       500000                  20061001                        80
   1207          16571341                 20360901                       126999                  20061001               79.37000275
   1208          16571413                 20360901                       358348                  20061001                        80
   1209          16571462                 20360901                       444000                  20061001                        80
   1210          16571484                 20360901                       186400                  20061001                        80
   1211          16574627                 20360901                       615200                  20061001                        80
   1212          16574632                 20360901                       340000                  20061001                        80
   1213          16574636                 20360901                       386400                  20061001                        80
   1214          16594427                 20460901                       351200                  20061001                        80
   1215          16593696                 20360901                       472000                  20061001                        80
   1216          16594442                 20360901                       169120                  20061001                        80
   1217          16594466                 20360901                       180000                  20061001               67.91999817
   1218          16574695                 20360901                       343920                  20061001                        80
   1219          16574702                 20360901                       187920                  20061001                        80
   1220          16574761                 20460901                       352000                  20061001                        80
   1221          16595962                 20360901                     417661.4                  20061001                        80
   1222          16574775                 20360901                       344000                  20061001                        80
   1223          16574787                 20360901                       532000                  20061001                        80
   1224          16574789                 20360901                       176000                  20061001                        80
   1225          16574794                 20360901                       352000                  20061001                        80
   1226          16585250                 20460901                       423672                  20061001                        80
   1227          16585165                 20360901                        96000                  20061001                        80
   1228          16590780                 20360901                       134400                  20061001                        80
   1229          16590782                 20360901                       431200                  20061001                        80
   1230          16590822                 20460901                       348000                  20061001                        80
   1231          16590920                 20360901                       284000                  20061001                        80
   1232          16594358                 20460901                       440000                  20061001                        80
   1233          16594361                 20360901                       268000                  20061001                        80
   1234          16564266                 20360901                       430400                  20061001                        80
   1235          16564270                 20360901                       496000                  20061001                        80
   1236          16564145                 20460901                       452000                  20061001                        80
   1237          16564313                 20360901                       188000                  20061001                        80
   1238          16567238                 20360901                       350400                  20061001                        80
   1239          16567240                 20360901                       558400                  20061001                        80
   1240          16567257                 20360901                       416000                  20061001                        80
   1241          16567283                 20360901                       580000                  20061001                        80
   1242          16567290                 20360901                       300000                  20061001                        80
   1243          16567295                 20360901                       560000                  20061001                        80
   1244          16568568                 20360901                       279920                  20061001                        80
   1245          16568582                 20460901                       380000                  20061001                        80
   1246          16568599                 20360901                       142400                  20061001                        80
   1247          16568652                 20360901                       508000                  20061001                        80
   1248          16568662                 20460901                       204000                  20061001                        80
   1249          16568679                 20360901                       119480                  20061001                        80
   1250          16568691                 20360901                       644000                  20061001                        80
   1251          16569865                 20360901                       811600                  20061001                        80
   1252          16569884                 20360901                       344000                  20061001                        80
   1253          16569890                 20360901                       320000                  20061001                        80
   1254          16569902                 20460901                       588000                  20061001                        80
   1255          16569913                 20360901                       235920                  20061001                        80
   1256          16569922                 20460901                       592000                  20061001                        80
   1257          16569724                 20360901                       424000                  20061001                        80
   1258          16569948                 20360901                       332000                  20061001                        80
   1259          16569959                 20360901                       143600                  20061001                        80
   1260          16569986                 20460901                       490400                  20061001                        80
   1261          16570003                 20360901                       344000                  20061001                        80
   1262          16564321                 20360901                       380000                  20061001                        80
   1263          16567137                 20360901                       572000                  20061001                        80
   1264          16567146                 20360901                       336000                  20061001                        80
   1265          16567183                 20360901                       881200                  20061001                        80
   1266          16567184                 20360901                       295920                  20061001                        80
   1267          16567188                 20360901                       560000                  20061001                        80
   1268          16567203                 20360901                       168000                  20061001                        80
   1269          16567089                 20360901                       412000                  20061001                        80
   1270          16548901                 20360901                       200000                  20061001               47.06000137
   1271          16548904                 20360901                       608000                  20061001                        80
   1272          16548929                 20360901                       252000                  20061001                        80
   1273          16548935                 20360901                       128000                  20061001                        80
   1274          16551363                 20360901                       160000                  20061001                        80
   1275          16551220                 20360901                       520000                  20061001                        80
   1276          16551389                 20360901                        98392                  20061001                        80
   1277          16551390                 20360901                        95992                  20061001                        80
   1278          16551399                 20360901                       452000                  20061001                        80
   1279          16551420                 20360901                       975999                  20061001                        80
   1280          16551423                 20360901                       214400                  20061001                        80
   1281          16551479                 20360901                       300000                  20061001               77.91999817
   1282          16551486                 20360901                      1680000                  20061001                        70
   1283          16562172                 20360901                       183750                  20061001                        75
   1284          16562173                 20360901                       225000                  20061001                        75
   1285          16562220                 20360901                       308000                  20061001                        80
   1286          16562225                 20360901                       140000                  20061001                        80
   1287          16562105                 20360901                       284000                  20061001                        80
   1288          16562112                 20360901                       392000                  20061001                        80
   1289          16562246                 20360901                       304000                  20061001                        80
   1290          16562250                 20360901                       216000                  20061001                        80
   1291          16562259                 20360901                       340000                  20061001               77.26999664
   1292          16562300                 20360901                       180000                  20061001                        80
   1293          16562151                 20360901                       340000                  20061001                        80
   1294          16564232                 20360901                       252000                  20061001                        80
   1295          16405701                 20360801                       791250                  20060901                        75
   1296          16405707                 20360901                       516000                  20061001                        80
   1297          16405721                 20360801                       432000                  20060901                        80
   1298          16405743                 20460801                       405000                  20060901                        75
   1299          16405764                 20460801                       500000                  20060901               76.91999817
   1300          16405809                 20460801                       440000                  20060901                        80
   1301          16405852                 20460801                       250000                  20060901               37.88000107
   1302          16405863                 20460901                       148800                  20061001               79.95999908
   1303          16405864                 20460901                      1172500                  20061001                        70
   1304          16405881                 20460801                       252000                  20060901                        80
   1305          16405918                 20360901                       239900                  20061001               79.98999786
   1306          16405933                 20360801                       524000                  20060901               79.38999939
   1307          16405936                 20360801                       600000                  20060901                        80
   1308          16405958                 20460801                       350000                  20060901               71.43000031
   1309          16405966                 20460801                       440000                  20060901                        80
   1310          16406006                 20360801                       409600                  20060901                        80
   1311          16406010                 20360801                       408000                  20060901                        80
   1312          16406016                 20360901                       404000                  20061001                        80
   1313          16406021                 20360901                       574400                  20061001                        80
   1314          16406022                 20360901                       388000                  20061001                        80
   1315          16407200                 20360801                       560000                  20060901                        80
   1316          16407221                 20360801                       384000                  20060901                        80
   1317          16406037                 20460801                       532500                  20060901                        75
   1318          16406042                 20460801                       238500                  20060901                        90
   1319          16406793                 20360801                       254400                  20060901                        80
   1320          16406857                 20460901                       468000                  20061001                        80
   1321          16406898                 20360901                       460000                  20061001                        80
   1322          16406927                 20460801                       520000                  20060901                        80
   1323          16407072                 20360901                       220500                  20061001                        90
   1324          16407086                 20360801                       204000                  20060901                        80
   1325          16407095                 20360801                       178400                  20060901                        80
   1326          16407132                 20360801                       284000                  20060901                        80
   1327          16407181                 20360801                       348000                  20060901                        80
   1328          16407186                 20360801                       408000                  20060901                        80
   1329          16405542                 20460801                       215200                  20060901                        80
   1330          16405564                 20360801                       423992                  20060901                        80
   1331          16404146                 20460801                       282800                  20060901                        80
   1332          16404200                 20360801                       420000                  20060901                        80
   1333          16404209                 20460801                       540000                  20060901                        80
   1334          16404219                 20360801                       400000                  20060901                        80
   1335          16404242                 20360801                       500000                  20060901               75.76000214
   1336          16404261                 20460801                       399992                  20060901                        80
   1337          16404298                 20460801                       433600                  20060901                        80
   1338          16404304                 20360801                       266000                  20060901                        80
   1339          16405623                 20360801                       354000                  20060901               60.40999985
   1340          16405642                 20460801                       222000                  20060901               54.15000153
   1341          16404309                 20360801                       237600                  20060901                        80
   1342          16404363                 20460801                       740000                  20060901               64.34999847
   1343          16404370                 20360801                       378750                  20060901                        75
   1344          16404371                 20360801                       150000                  20060901               55.34999847
   1345          16404420                 20360801                       481000                  20060901               71.26000214
   1346          16404428                 20360801                       540000                  20060901                        80
   1347          16404452                 20360801                       265500                  20060901                        90
   1348          16404465                 20360801                       576000                  20060901                        80
   1349          16404489                 20360801                       155000                  20060901               50.81999969
   1350          16405649                 20460801                       348000                  20060901                        80
   1351          16405656                 20360801                       270000                  20060901                        90
   1352          16404567                 20460801                       355000                  20060901               74.73999786
   1353          16404582                 20360901                       428000                  20061001                        80
   1354          16405384                 20360801                       210400                  20060901                        80
   1355          16405387                 20360901                       283200                  20061001                        80
   1356          16405442                 20360901                       224000                  20061001                        80
   1357          16405464                 20360901                       444000                  20061001                        80
   1358          16405525                 20360901                       343200                  20061001                        80
   1359          16405528                 20460801                       650000                  20060901               76.47000122
   1360          16405530                 20360901                       151200                  20061001                        80
   1361          16402649                 20360801                       576000                  20060901                        80
   1362          16402710                 20460801                       284000                  20060901                     88.75
   1363          16402725                 20360801                       320000                  20060901                        80
   1364          16402728                 20460801                       560000                  20060901                        80
   1365          16402731                 20360801                       363262                  20060901                        80
   1366          16402749                 20360801                       500000                  20060901               64.09999847
   1367          16402751                 20360801                       452000                  20060901                        80
   1368          16402757                 20360801                       188000                  20060901                        80
   1369          16402772                 20360801                       404000                  20060901                        80
   1370          16402777                 20360801                       359217                  20060901               84.72000122
   1371          16402834                 20460801                       612000                  20060901                        80
   1372          16403958                 20460901                       488000                  20061001                        80
   1373          16404004                 20360801                       212000                  20060901               75.44000244
   1374          16404012                 20360801                       238000                  20060901               53.47999954
   1375          16404082                 20360801                       290500                  20060901                        70
   1376          16404084                 20360801                       164500                  20060901                        70
   1377          16404104                 20460801                       472000                  20060901                        80
   1378          16404117                 20460901                       328000                  20061001                        80
   1379          16402431                 20460901                       264000                  20061001                        80
   1380          16402030                 20460801                       277600                  20060901                        80
   1381          16402057                 20360801                       299950                  20060901                        80
   1382          16402064                 20360801                       287200                  20060901                        80
   1383          16402129                 20460801                       620000                  20060901                        80
   1384          16402156                 20360901                       364000                  20061001                        80
   1385          16402173                 20460801                       288000                  20060901                        80
   1386          16402189                 20360801                       284000                  20060901                        80
   1387          16402193                 20360801                       458950                  20060901               79.98999786
   1388          16402217                 20360801                       500000                  20060901               78.12999725
   1389          16402266                 20360801                       215000                  20060901               79.62999725
   1390          16402289                 20460801                       360000                  20060901                        80
   1391          16548872                 20460901                       204592                  20061001                        80
   1392          16358097                 20460701                       309900                  20060801               79.98000336
   1393          16358077                 20360701                       388000                  20060801                        80
   1394          16358985                 20460701                       442500                  20060801                        75
   1395          16358003                 20460701                       690000                  20060801               79.76999664
   1396          16358009                 20360801                       330000                  20060901                        75
   1397          16358916                 20460701                       350000                  20060801                        50
   1398          16358934                 20360701                       179900                  20060801               79.95999908
   1399          16349867                 20360701                       268000                  20060801                        80
   1400          16349875                 20460701                       348000                  20060801                        80
   1401          16349877                 20360801                       450578                  20060901                        80
   1402          16349881                 20460801                       284000                  20060901                        80
   1403          16349884                 20360801                       244000                  20060901                        80
   1404          16349887                 20460801                       650000                  20060901               74.70999908
   1405          16349890                 20460801                       544000                  20060901               79.30000305
   1406          16349892                 20360801                       392000                  20060901                        80
   1407          16349924                 20460701                       536000                  20060801                        80
   1408          16349952                 20360801                       184000                  20060901               65.70999908
   1409          16358759                 20360801                       650000                  20060901               72.30000305
   1410          16349575                 20360801                       470400                  20060901                        80
   1411          16349675                 20360701                       365500                  20060801                        85
   1412          16349711                 20360801                       479920                  20060901                        80
   1413          16349742                 20460801                       390000                  20060901                        75
   1414          16349743                 20460801                       408750                  20060901                        75
   1415          16349746                 20460801                       408750                  20060901                        75
   1416          16349818                 20360701                       620000                  20060801                        80
   1417          16349498                 20360801                       650000                  20060901               56.52000046
   1418          16220396                 20460901                       165000                  20061001               74.66000366
   1419          16227942                 20360801                       488000                  20060901                        80
   1420          16233169                 20360901                       152000                  20061001                        80
   1421          16234875                 20360901                       250250                  20061001                        55
   1422          16239782                 20360901                       174800                  20061001                        80
   1423          16245982                 20360801                       440000                  20060901                        80
   1424          16246003                 20360901                       577600                  20061001                        80
   1425          16390249                 20360801                       200000                  20060901                        80
   1426          16390284                 20360801                       580000                  20060901                        80
   1427          16390317                 20360701                       581000                  20060801                        70
   1428          16594734                 20360901                       480000                  20061001                        80
   1429          16545668                 20360901                       588000                  20061001                        80
   1430          16545855                 20360901                        99992                  20061001                        80
   1431          16548794                 20360901                       452000                  20061001                        80
   1432          16548796                 20360901                       380000                  20061001               54.68000031
   1433          16548835                 20460901                       292000                  20061001                        80
   1434          16548867                 20360901                       296000                  20061001                        80
   1435          16548869                 20460901                       556000                  20061001                        80
   1436          16545693                 20360901                       232800                  20061001                        80
   1437          16545722                 20460901                       196000                  20061001                        80
   1438          16545746                 20460901                       500000                  20061001               77.51999664
   1439          16545766                 20360901                       320000                  20061001                        80
   1440          16545801                 20360901                       252000                  20061001                        80
   1441          16545816                 20460901                       424000                  20061001                        80
   1442          16545662                 20360901                       576000                  20061001                        80
   1443          16222320                 20460701                       760000                  20060801                        80
   1444          16304328                 20360701                       640000                  20060801                        80
   1445          16301948                 20360701                       644720                  20060801                        80
   1446          16594725                 20460901                       240000                  20061001               78.69000244
   1447          16585706                 20460901                       220500                  20061001                        90
   1448          16585726                 20360901                       338400                  20061001                        80
   1449          16349399                 20460701                       210000                  20060801               69.54000092
   1450          16389529                 20460801                       380000                  20060901                        80
   1451          16389533                 20360901                     153453.6                  20061001                        80
   1452          16389538                 20460801                       704250                  20060901                        75
   1453          16389551                 20460801                       439200                  20060901                        80
   1454          16390098                 20360801                       329000                  20060901               54.83000183
   1455          16390139                 20360801                       300000                  20060901               75.94999695
   1456          16390148                 20360801                       900000                  20060901                        75
   1457          16390171                 20360801                       975000                  20060901                        75
   1458          16390228                 20360801                       300000                  20060901               70.91999817
   1459          16348275                 20460801                       765000                  20060901               72.51000214
   1460          16348283                 20460801                       616000                  20060901                        80
   1461          16540488                 20360801                       301600                  20060901               79.88999939
   1462          16540490                 20460901                       918750                  20061001                        75
   1463          16540676                 20360901                       608000                  20061001               77.94999695
   1464          16540784                 20360901                       464000                  20061001                        80
   1465          16540836                 20360801                       224000                  20060901                        80
   1466          16540252                 20360801                       160000                  20060901                        80
   1467          16540195                 20360901                       960000                  20061001                        80
   1468          16540202                 20360901                       496000                  20061001                        80
   1469          16540204                 20360801                       500000                  20060901               77.51999664
   1470          16468662                 20460801                       350000                  20060901               63.06000137
   1471          16468664                 20360801                       427500                  20060901                        75
   1472          16540108                 20360801                       560000                  20060901                        80
   1473          16540110                 20360801                       495000                  20060901               75.45999908
   1474          16540113                 20460801                       320000                  20060901                        80
   1475          16540115                 20460801                       558400                  20060901                        80
   1476          16540120                 20460801                       500000                  20060901               77.51999664
   1477          16468611                 20360801                       393750                  20060901                        75
   1478          16468613                 20360801                       317700                  20060901                        90
   1479          16468617                 20360801                       360000                  20060901                        80
   1480          16468620                 20360801                       229900                  20060901                        95
   1481          16468622                 20360801                       364000                  20060901                        80
   1482          16468623                 20460801                       360000                  20060901                        80
   1483          16468626                 20360801                       656250                  20060901                        75
   1484          16468638                 20360801                       368500                  20060901                        80
   1485          16468640                 20360801                       251150                  20060901               79.98999786
   1486          16468656                 20360801                       269600                  20060901                        80
   1487          16468659                 20460801                       244800                  20060901               73.06999969
   1488          16468553                 20460901                       143500                  20061001                        70
   1489          16468405                 20360801                       264000                  20060901                        80
   1490          16468567                 20460901                       260000                  20061001                        80
   1491          16468570                 20460901                       444000                  20061001                        80
   1492          16468575                 20460901                       584000                  20061001                        80
   1493          16468595                 20460801                       238500                  20060901                        90
   1494          16468425                 20360901                       320000                  20061001                        80
   1495          16468440                 20360801                       432000                  20060901                        80
   1496          16468445                 20360801                       404000                  20060901                        80
   1497          16468497                 20360901                       468000                  20061001                        78
   1498          16168893                 20360501                       508000                  20060601               76.27999878
   1499          16389414                 20360801                       492000                  20060901                        80
   1500          16389419                 20460801                       380000                  20060901               66.90000153
   1501          16389461                 20360801                       370800                  20060901                        90
   1502          16389517                 20460701                       393750                  20060801                        75
   1503          16368592                 20460801                       720000                  20060901                        80
   1504          16368643                 20360801                       520000                  20060901                        80
   1505          16368660                 20460801                       408000                  20060901               79.69000244
   1506          16368698                 20360801                       348600                  20060901                        70
   1507          16389342                 20460801                       448000                  20060901                        80
   1508          16389358                 20360801                       540000                  20060901               73.87000275
   1509          16389408                 20460801                       596000                  20060901                        80
   1510          16368700                 20360801                       464000                  20060901                        80
   1511          16368459                 20360801                       664000                  20060901                        80
   1512          16368539                 20360801                       584000                  20060901                        80
   1513          16368541                 20460801                       272000                  20060901                        80
   1514          16368544                 20360701                       260000                  20060801                        80
   1515          16368551                 20360701                       532000                  20060801                        80
   1516          16368554                 20460701                       650000                  20060801               79.26999664
   1517          16468252                 20460801                       480000                  20060901                        80
   1518          16468319                 20360901                       288000                  20061001                        80
   1519          16468320                 20360901                       255000                  20061001                        75
   1520          16468323                 20360901                       650000                  20061001               75.05999756
   1521          16468330                 20360901                       650000                  20061001               75.58000183
   1522          16468372                 20360801                       344000                  20060901                        80
   1523          16468378                 20360801                       219556                  20060901                        80
   1524          16423034                 20460901                       467500                  20061001               86.56999969
   1525          16423035                 20460901                       508000                  20061001                        80
   1526          16468133                 20460901                       412000                  20061001                        80
   1527          16468184                 20360901                       600000                  20061001                        80
   1528          16564640                 20360801                       288000                  20060901                        80
   1529          16563111                 20360901                       140720                  20061001                        80
   1530          16564714                 20360901                       184000                  20061001                        80
   1531          16422944                 20360901                      1000000                  20061001               78.43000031
   1532          16546448                 20360901                       288000                  20061001                        80
   1533          16575462                 20360801                       186400                  20060901                        80
   1534          16575463                 20360801                       261000                  20060901               74.79000092
   1535          16575465                 20360801                       277680                  20060901                        80
   1536          16575467                 20360801                       137000                  20060901               78.29000092
   1537          16575468                 20360801                       262500                  20060901                        75
   1538          16575316                 20460901                       612800                  20061001                        80
   1539          16575458                 20360801                       201600                  20060901                        80
   1540          16575019                 20360901                       380000                  20061001                        80
   1541          16397593                 20460901                       263960                  20061001                        80
   1542          16397600                 20460801                       560000                  20060901                        80
   1543          16400416                 20360901                       400000                  20061001                        80
   1544          16400453                 20360801                       484000                  20060901                        80
   1545          16400490                 20360801                       243750                  20060901                        75
   1546          16400495                 20360801                       200300                  20060901               75.01999664
   1547          16400535                 20360801                       863000                  20060901               78.44999695
   1548          16400607                 20360801                       207000                  20060901               72.62999725
   1549          16400615                 20360801                       400000                  20060901                        80
   1550          16400620                 20360801                       626500                  20060901                        70
   1551          16400636                 20460901                       368000                  20061001                        80
   1552          16400643                 20360801                       206000                  20060901               74.91000366
   1553          16400655                 20360801                       219000                  20060901               79.63999939
   1554          16400657                 20460801                       368000                  20060901                        80
   1555          16400693                 20360801                       359112                  20060901                        80
   1556          16400698                 20360801                       324000                  20060901                        80
   1557          16400704                 20360801                       277900                  20060901                        70
   1558          16400710                 20460801                       276000                  20060901                        80
   1559          16400722                 20360801                       645000                  20060901                        75
   1560          16400790                 20460801                       484000                  20060901                        80
   1561          16400802                 20360801                       272000                  20060901                        80
   1562          16400859                 20360801                       199951                  20060901                        80
   1563          16400915                 20360801                       260000                  20060901                        80
   1564          16400947                 20360901                       490500                  20061001                        90
   1565          16400950                 20360801                       525600                  20060901                        80
   1566          16400952                 20360801                       384000                  20060901                        80
   1567          16400972                 20460801                       743000                  20060901               67.55000305
   1568          16400976                 20360801                       272000                  20060901                        80
   1569          16400981                 20460801                       688000                  20060901                        80
   1570          16401012                 20460801                       500000                  20060901                     78.25
   1571          16401017                 20460801                       312000                  20060901                        80
   1572          16401027                 20360901                       364000                  20061001                        80
   1573          16401037                 20460901                       500000                  20061001               75.93000031
   1574          16401042                 20360901                       384000                  20061001               78.05000305
   1575          16401047                 20360901                       520000                  20061001                        80
   1576          16401862                 20360801                       213000                  20060901               78.01999664
   1577          16401866                 20360801                       560000                  20060901                        70
   1578          16401899                 20360801                       187200                  20060901                        90
   1579          16401902                 20360801                       364000                  20060901                        80
   1580          16401905                 20360801                       468000                  20060901                        80
   1581          16401907                 20460801                       479200                  20060901                        80
   1582          16401938                 20360801                       234000                  20060901               68.81999969
   1583          16401942                 20360801                       288000                  20060901                        80
   1584          16397195                 20360801                       500000                  20060901               47.61999893
   1585          16397219                 20360801                       460000                  20060901                        80
   1586          16397250                 20360801                       216000                  20060901                        80
   1587          16397253                 20360801                       480000                  20060901               87.43000031
   1588          16397272                 20360901                       692000                  20061001                        80
   1589          16397284                 20360801                      1000000                  20060901                        80
   1590          16397337                 20360801                       284000                  20060901                        80
   1591          16397338                 20360801                       416000                  20060901                        80
   1592          16397350                 20360801                       374400                  20060901                        80
   1593          16397358                 20360801                       420000                  20060901                        80
   1594          16397372                 20360801                       884800                  20060901               79.70999908
   1595          16397478                 20360801                       480000                  20060901               79.33999634
   1596          16395687                 20460801                       243000                  20060901                        90
   1597          16395721                 20360801                       135000                  20060901                        75
   1598          16395814                 20460801                       500000                  20060901               76.44999695
   1599          16397142                 20460801                       400000                  20060901                        80
   1600          16397148                 20460801                       313600                  20060901                        80
   1601          16397177                 20360801                       444000                  20060901                        80
   1602          16393866                 20360801                       449000                  20060901               82.98999786
   1603          16393914                 20460801                       380000                  20060901                        80
   1604          16393919                 20460801                       484000                  20060901                        80
   1605          16394055                 20360801                       720000                  20060901                        75
   1606          16394079                 20460801                       400000                  20060901                        80
   1607          16394082                 20460801                       380000                  20060901                        80
   1608          16394122                 20360801                       180000                  20060901                        90
   1609          16394136                 20460801                       608000                  20060901                        80
   1610          16395298                 20360801                       236000                  20060901               49.16999817
   1611          16395299                 20360801                       207520                  20060901                        80
   1612          16395310                 20360801                      1036700                  20060901               60.97999954
   1613          16395376                 20460801                       244000                  20060901                        80
   1614          16395386                 20360901                       580000                  20061001                        80
   1615          16395396                 20360901                       280000                  20061001                        80
   1616          16395430                 20460901                       179250                  20061001                        75
   1617          16395504                 20360801                       248000                  20060901               86.41000366
   1618          16395615                 20360801                       166300                  20060901               79.95999908
   1619          16395644                 20460801                       331650                  20060901               89.15000153
   1620          16326377                 20460801                       396000                  20060901                        80
   1621          16348225                 20460801                       420000                  20060901                        80
   1622          16348227                 20360701                       532000                  20060801                        80
   1623          16348209                 20460701                       380000                  20060801                        80
   1624          16562573                 20360901                       479920                  20061001                        80
   1625          16402136                 20360901                       208000                  20061001                        80
   1626          16404550                 20360901                       440000                  20061001                        80
   1627          16346232                 20460801                       204000                  20060901                        80
   1628          16346339                 20460701                       660000                  20060801                        80
   1629          16346355                 20460701                       400000                  20060801                        80
   1630          16346388                 20360701                       448000                  20060801                        80
   1631          16346440                 20360701                       650000                  20060801               76.47000122
   1632          16346450                 20360701                       255000                  20060801               78.45999908
   1633          16346495                 20360701                       496000                  20060801                        80
   1634          16346499                 20460701                       211400                  20060801                        90
   1635          16346503                 20460801                       158200                  20060901                        70
   1636          16346522                 20460701                       460000                  20060801                        80
   1637          16346530                 20460701                       472000                  20060801               74.91999817
   1638          16346531                 20360801                       376000                  20060901               79.83000183
   1639          16346533                 20360801                       532000                  20060901                        80
   1640          16347371                 20360801                      2000000                  20060901               64.51999664
   1641          16347522                 20360701                       344000                  20060801                        80
   1642          16347549                 20360701                       164000                  20060801                        80
   1643          16347719                 20460701                       413000                  20060801                        70
   1644          16347783                 20360801                       308000                  20060901                        80
   1645          16347902                 20360801                       468750                  20060901                        75
   1646          16347962                 20360701                       737520                  20060801                        80
   1647          16404308                 20360901                       345520                  20061001                        80
   1648          16551929                 20360901                       375000                  20061001                        75
   1649          16468633                 20360801                       679350                  20060901               79.98999786
   1650          16568781                 20360901                       289000                  20061001               79.98000336
   1651          16568879                 20360901                       285000                  20061001               79.98000336
   1652          16563275                 20360901                       532000                  20061001                        80
   1653          16567616                 20360901                       221600                  20061001                        80
   1654          16549551                 20360901                       295000                  20061001               79.94999695
   1655          16397611                 20360901                       231766                  20061001                        80
   1656          16404109                 20360901                       812000                  20061001                        80
   1657          16405588                 20360901                       237600                  20061001                        80
   1658          16402702                 20360801                       535200                  20060901                        80
   1659          16404119                 20360901                       148000                  20061001                        80
   1660          16419682                 20360901                       712000                  20061001                        80
   1661          16422546                 20360901                       584000                  20061001                        80
   1662          16419582                 20360901                       217000                  20061001                        70
   1663          16540713                 20360901                       532350                  20061001                        80
   1664          16545170                 20360901                       520000                  20061001               77.61000061
   1665          16546455                 20360901                       400000                  20061001                        80
   1666          16540909                 20360901                       840000                  20061001                        80
   1667          16540917                 20360901                       350000                  20061001               63.63999939
   1668          16546420                 20360901                       254000                  20061001               53.47000122
   1669          16549857                 20360901                       251804                  20061001                        80
   1670          16402798                 20360901                       508000                  20061001                        80
   1671          16468463                 20360901                       624000                  20061001                        80
   1672          16572005                 20360901                       400000                  20061001               69.56999969
   1673          16420285                 20360901                       379200                  20061001                        80
   1674          16468193                 20360901                       256000                  20061001                        80
   1675          16393993                 20360901                       195000                  20061001               76.47000122
   1676          16400973                 20360801                       136000                  20060901                        80
   1677          16397144                 20360801                       344000                  20060901                        80
   1678          16393972                 20360901                       187000                  20061001               64.04000092
   1679          16543989                 20360901                       288000                  20061001                        80
   1680          16318844                 20360801                       171400                  20060901                        80
   1681          16318849                 20360701                       321600                  20060801                        80
   1682          16318769                 20360801                       666750                  20060901                        75
   1683          16318878                 20360801                       375200                  20060901                        80
   1684          16318904                 20460801                       344000                  20060901                        80
   1685          16318925                 20360801                       151560                  20060901                        80
   1686          16318783                 20360701                       316000                  20060801                        80
   1687          16318953                 20360801                       524000                  20060901                        80
   1688          16318955                 20360801                       123750                  20060901                        75
   1689          16318959                 20360801                       380000                  20060901               67.26000214
   1690          16318969                 20360901                       475200                  20061001                        80
   1691          16318794                 20360801                       416000                  20060901                        80
   1692          16318980                 20360801                       394792                  20060901               79.87999725
   1693          16321646                 20360801                       576000                  20060901                        80
   1694          16320976                 20360801                       375200                  20060901                        80
   1695          16321671                 20360801                       211600                  20060901                        80
   1696          16316467                 20360801                       279824                  20060901                        80
   1697          16316469                 20360801                       633000                  20060901                        75
   1698          16316482                 20360801                       392000                  20060901                        80
   1699          16316501                 20360801                       468000                  20060901                        80
   1700          16316517                 20360801                       400000                  20060901                        80
   1701          16318765                 20360801                      1150000                  20060901               62.59999847
   1702          16305754                 20360801                       720000                  20060901                        60
   1703          16305765                 20360801                       192000                  20060901                        80
   1704          16305773                 20360801                       284800                  20060901                        80
   1705          16305776                 20360801                       153600                  20060901                        80
   1706          16305796                 20360801                       452000                  20060901                        80
   1707          16305816                 20360801                       180000                  20060901                        80
   1708          16305832                 20360801                       328000                  20060901                        80
   1709          16305833                 20360801                       253600                  20060901                        80
   1710          16305857                 20360801                       319200                  20060901                        80
   1711          16305743                 20360701                       229200                  20060801                        80
   1712          16305925                 20360801                       302400                  20060901                        80
   1713          16307511                 20460901                       313500                  20061001                        75
   1714          16307527                 20360801                       313600                  20060901                        80
   1715          16307535                 20360901                       135000                  20061001               43.54999924
   1716          16307608                 20360801                       380000                  20060901                        80
   1717          16307630                 20360901                       376000                  20061001                        80
   1718          16307643                 20360801                       634400                  20060901                        80
   1719          16307646                 20360801                       356800                  20060901                        80
   1720          16307651                 20360801                       277600                  20060901                        80
   1721          16316371                 20360801                       476000                  20060901                        80
   1722          16316387                 20460801                       421520                  20060901                        80
   1723          16347185                 20360801                       511200                  20060901                        80
   1724          16316411                 20360801                       284800                  20060901                        80
   1725          16316423                 20360801                       392000                  20060901                        80
   1726          16316446                 20460801                       260000                  20060901                        80
   1727          16225853                 20360801                       932091                  20060901                        80
   1728          16246164                 20360801                       304000                  20060901                        80
   1729          16247634                 20360801                       417000                  20060901               77.22000122
   1730          16247650                 20360801                       328000                  20060901                        80
   1731          16290451                 20360801                       372000                  20060901                        80
   1732          16296310                 20360701                       408000                  20060801                        80
   1733          16296330                 20360801                       145520                  20060901                        80
   1734          16297779                 20360801                       310400                  20060901                        80
   1735          16302001                 20360701                       428000                  20060801                        80
   1736          16302009                 20360701                       312000                  20060801                        80
   1737          16303439                 20460801                       560000                  20060901                        80
   1738          16206443                 20360801                       320000                  20060901               75.29000092
   1739          16240473                 20460701                       452800                  20060801                        80
   1740          16546293                 20360901                       519600                  20061001                        80
   1741          16393751                 20460801                       368500                  20060901                     83.75
   1742          16546473                 20360901                       452000                  20061001                        80
   1743          16346018                 20360701                       412500                  20060801               73.91999817
   1744          16138313                 20460801                       464000                  20060901                        80
   1745          16323580                 20460701                       551920                  20060801                        80
   1746          16323585                 20360701                       488000                  20060801                        80
   1747          16323588                 20360701                       324800                  20060801                        80
   1748          16323591                 20360701                       208000                  20060801               78.48999786
   1749          16323592                 20360801                       448000                  20060901                        80
   1750          16571993                 20360901                       292000                  20061001                        80
   1751          16571580                 20460901                       297000                  20061001               84.86000061
   1752          16571606                 20460901                       640000                  20061001                        80
   1753          16570526                 20360901                       390000                  20061001               69.63999939
   1754          16344533                 20360701                       637500                  20060801                        75
   1755          16344671                 20360701                       332000                  20060801                        80
   1756          16344674                 20360701                       212000                  20060801                        80
   1757          16344679                 20360701                       559200                  20060801                        80
   1758          16344693                 20360701                       303000                  20060801               70.95999908
   1759          16344703                 20460701                       370000                  20060801               58.45000076
   1760          16344714                 20360801                       416000                  20060901                        80
   1761          16344737                 20360701                       464000                  20060801                        80
   1762          16344744                 20460701                       592000                  20060801                        80
   1763          16570430                 20360901                       446212                  20061001               69.05000305
   1764          16570320                 20360901                       411750                  20061001                        75
   1765          16570336                 20360901                       196000                  20061001                        80
   1766          16570354                 20360901                       456000                  20061001                        80
   1767          16569248                 20360901                       568800                  20061001                        80
   1768          16569253                 20360901                       371250                  20061001                     68.75
   1769          16569309                 20360901                       588000                  20061001                        80
   1770          16569311                 20360901                       272000                  20061001                        80
   1771          16569313                 20360901                       452800                  20061001                        80
   1772          16569315                 20460901                       384000                  20061001                        80
   1773          16344223                 20360701                       136000                  20060801                        80
   1774          16359957                 20460801                       121000                  20060901               40.33000183
   1775          16359979                 20360701                       225600                  20060801                        80
   1776          16359835                 20360801                       404000                  20060901                        80
   1777          16359859                 20360801                       251250                  20060901                        75
   1778          16359889                 20360801                       440000                  20060901                        80
   1779          16359795                 20360801                       197576                  20060901                        80
   1780          16343956                 20360701                       488000                  20060801                        80
   1781          16343968                 20360701                       264000                  20060801                        80
   1782          16343979                 20360701                      1350000                  20060801                        75
   1783          16344019                 20360701                       224250                  20060801                        69
   1784          16342558                 20460801                       259200                  20060901                     79.75
   1785          16342563                 20460801                       434800                  20060901                        80
   1786          16342067                 20360701                       490000                  20060801                        70
   1787          16339793                 20360701                       448000                  20060801                        80
   1788          16339805                 20360801                       198000                  20060901               79.51999664
   1789          16339861                 20360801                       400000                  20060901               51.61000061
   1790          16339877                 20360701                       548000                  20060801                        80
   1791          16339885                 20460701                       616000                  20060801                        80
   1792          16339404                 20360701                       272800                  20060801                        80
   1793          16359036                 20360801                       400000                  20060901                        80
   1794          16359046                 20360701                       307200                  20060801                        80
   1795          16568898                 20360901                       420000                  20061001               73.04000092
   1796          16322954                 20360801                       206400                  20060901                        80
   1797          16322965                 20360701                       164500                  20060801                        70
   1798          16321529                 20360701                       349000                  20060801               78.59999847
   1799          16321591                 20460801                       534400                  20060901                        80
   1800          16321616                 20460701                       500000                  20060801               71.94000244
   1801          16321621                 20460701                       471920                  20060801                        80
   1802          16321629                 20360701                       450000                  20060801                        60
   1803          16321205                 20460701                       937500                  20060801                        75
   1804          16318743                 20360701                       292500                  20060801               50.86999893
   1805          16318763                 20360701                       480000                  20060801                        80
   1806          16376060                 20460801                       280000                  20060901                        80
   1807          16318640                 20360701                       320000                  20060801               54.70000076
   1808          16468671                 20360901                       468000                  20061001                        90
   1809          16405565                 20360801                       416000                  20060901                        80
   1810          16318139                 20460701                       376000                  20060801                        80
   1811          16315212                 20460701                       255000                  20060801               61.45000076
   1812          16315242                 20360701                       646400                  20060801                        80
   1813          16335706                 20460701                       456000                  20060801                        80
   1814          16335713                 20360801                       396000                  20060901                        80
   1815          16335717                 20360801                       600000                  20060901                        75
   1816          16335725                 20460701                       528000                  20060801                        80
   1817          16335736                 20460801                       448000                  20060901                        80
   1818          16314825                 20360701                       312000                  20060801                        80
   1819          16335467                 20360701                       412000                  20060801                        80
   1820          16358446                 20360701                       400000                  20060801               79.20999908
   1821          16358454                 20460801                       432000                  20060901                        80
   1822          16358432                 20360801                       390000                  20060901               73.58000183
   1823          16358434                 20360801                       564000                  20060901                        80
   1824          16358430                 20460801                       562400                  20060901                        80
   1825          16314566                 20360701                       589920                  20060801               71.06999969
   1826          16308239                 20360801                       437000                  20060901               62.43000031
   1827          16308252                 20360701                       339200                  20060801                        80
   1828          16308275                 20460801                       572000                  20060901                        80
   1829          16306781                 20360701                       491250                  20060801                        75
   1830          16306787                 20360801                       160000                  20060901               32.65000153
   1831          16306794                 20360701                       537600                  20060801                        80
   1832          16306796                 20360701                       571200                  20060801                        80
   1833          16175930                 20360901                       568000                  20061001                        80
   1834          16175938                 20360901                       235500                  20061001                        75
   1835          16335232                 20360801                       264000                  20060901               51.75999832
   1836          16301253                 20460801                       368000                  20060901                        80
   1837          16301268                 20360801                       440000                  20060901                        80
   1838          16300485                 20360701                       500000                  20060801               74.06999969
   1839          16296744                 20360701                       460000                  20060801                        80
   1840          16294065                 20360801                       256000                  20060901                        80
   1841          16294070                 20360801                       260000                  20060901                        80
   1842          16293981                 20460601                       184000                  20060701                        80
   1843          16293882                 20360701                       150000                  20060801               22.94000053
   1844          16303505                 20360801                       120000                  20060901                        80
   1845          16303494                 20360801                       193800                  20060901                        80
   1846          16303460                 20360801                       250000                  20060901               63.61000061
   1847          16303467                 20360801                       359920                  20060901                        80
   1848          16303354                 20360801                       374400                  20060901                        80
   1849          16302109                 20360801                       712000                  20060901                        80
   1850          16302113                 20360801                       188000                  20060901                        80
   1851          16302143                 20360801                       216000                  20060901                        80
   1852          16302158                 20360801                       243000                  20060901               50.09999847
   1853          16302159                 20360801                       460000                  20060901                        80
   1854          16302195                 20360801                       266412                  20060901                        80
   1855          16303378                 20360801                       400000                  20060901                        80
   1856          16303401                 20360801                       218400                  20060901                        80
   1857          16303415                 20360801                       228000                  20060901                        80
   1858          16303349                 20360801                       162636                  20060901                        80
   1859          16297635                 20360801                       316000                  20060901                        80
   1860          16297639                 20360801                       352000                  20060901                        80
   1861          16297643                 20360701                       362400                  20060801                        80
   1862          16297867                 20360701                       384000                  20060801                        80
   1863          16297860                 20360801                       304000                  20060901                        80
   1864          16302027                 20360801                       352000                  20060901                        80
   1865          16301988                 20360701                       345000                  20060801               49.15000153
   1866          16302062                 20360801                       416000                  20060901                        80
   1867          16301991                 20360701                       799200                  20060801                        80
   1868          16296387                 20360801                       471992                  20060901                        80
   1869          16296395                 20360801                       219920                  20060901                        80
   1870          16297705                 20360801                       676800                  20060901               79.98000336
   1871          16297718                 20360801                       384000                  20060901                        80
   1872          16297735                 20360801                       318400                  20060901                        80
   1873          16297740                 20360901                       656000                  20061001                        80
   1874          16297782                 20460801                       276000                  20060901                        80
   1875          16297784                 20360801                       452000                  20060901                        80
   1876          16294886                 20460701                       296000                  20060801                        80
   1877          16295056                 20360801                       296000                  20060901                        80
   1878          16295060                 20360701                       296000                  20060801                        80
   1879          16296285                 20360801                       445600                  20060901                        80
   1880          16296322                 20360801                       244000                  20060901                        80
   1881          16292971                 20360801                       309000                  20060901               65.05000305
   1882          16292974                 20360801                       496000                  20060901                        80
   1883          16292878                 20360801                       650000                  20060901               71.43000031
   1884          16293012                 20360801                       313500                  20060901               79.97000122
   1885          16292888                 20360801                       300000                  20060901                        80
   1886          16293052                 20360801                       414400                  20060901                        80
   1887          16293068                 20360801                       240800                  20060901                        80
   1888          16247618                 20360801                       268792                  20060901                        80
   1889          16247678                 20360801                       188000                  20060901                        80
   1890          16290405                 20360801                       436000                  20060901                        80
   1891          16290444                 20360801                       500000                  20060901                     72.25
   1892          16294961                 20360801                       388000                  20060901                        80
   1893          16294971                 20360701                       589600                  20060801                        80
   1894          16294978                 20360901                       375000                  20061001               71.43000031
   1895          16294986                 20460801                       276000                  20060901                        80
   1896          16294989                 20360801                       520000                  20060901                        80
   1897          16290494                 20360801                       236000                  20060901                        80
   1898          16290511                 20360801                       532000                  20060901                        80
   1899          16292929                 20360801                       399920                  20060901                        80
   1900          16231324                 20360801                       591200                  20060901                        80
   1901          16231329                 20360701                       448000                  20060801                        80
   1902          16239767                 20360801                       264000                  20060901                        80
   1903          16239772                 20360801                       191200                  20060901                        80
   1904          16243444                 20460801                       370000                  20060901               78.72000122
   1905          16243533                 20460801                       132000                  20060901                        80
   1906          16243448                 20460801                       488000                  20060901                        80
   1907          16243545                 20360801                       591920                  20060901                        80
   1908          16243561                 20460801                       392000                  20060901                        80
   1909          16243459                 20360701                       388000                  20060801                        80
   1910          16243610                 20360801                       360000                  20060901                        80
   1911          16243613                 20360801                       250000                  20060901               52.08000183
   1912          16233153                 20360701                       448000                  20060801                        80
   1913          16233195                 20360801                       425000                  20060901               72.65000153
   1914          16246042                 20360901                       344000                  20061001                        80
   1915          16233297                 20460601                       256000                  20060701                        80
   1916          16234842                 20360801                       360000                  20060901                        80
   1917          16390359                 20360801                       432000                  20060901                        80
   1918          16407420                 20360901                       270000                  20061001                        90
   1919          16602794                 20360901                       567000                  20061001                        70
   1920          16604088                 20360901                       599000                  20061001               55.72000122
   1921          16366384                 20360701                       220800                  20060801                        80
   1922          16366402                 20360701                       269300                  20060801               89.97000122
   1923          16366408                 20460801                       328000                  20060901                        80
   1924          16368030                 20460701                       188800                  20060801                        80
   1925          16368086                 20360801                       335000                  20060901               74.95999908
   1926          16368091                 20360801                       500000                  20060901               78.98999786
   1927          16368169                 20360801                       596000                  20060901                        80
   1928          16368246                 20360701                       255000                  20060801               72.86000061
   1929          16368338                 20360701                        70000                  20060801               44.29999924
   1930          16368369                 20360801                       650000                  20060901               75.84999847
   1931          16365666                 20360801                       328000                  20060901                        80
   1932          16365692                 20360801                       396000                  20060901                        80
   1933          16365696                 20360701                       396000                  20060801                        80
   1934          16365795                 20360701                       388000                  20060801                        80
   1935          16365979                 20360801                       496000                  20060901                        80
   1936          16361533                 20460801                       392000                  20060901                        80
   1937          16361536                 20360801                       368000                  20060901                        80
   1938          16361549                 20360801                       488000                  20060901                        80
   1939          16361555                 20460801                       460000                  20060901                        80
   1940          16361564                 20360801                       320000                  20060901                        80
   1941          16361567                 20460801                       460000                  20060901                        80
   1942          16361570                 20360701                       409500                  20060801                        75
   1943          16361572                 20360701                       351000                  20060801                        78
   1944          16361140                 20360901                       560000                  20061001                        70
   1945          16361171                 20360801                       272800                  20060901                        80
   1946          16361183                 20360801                       367500                  20060901                        75
   1947          16361354                 20360701                       628000                  20060801               74.76000214
   1948          16361360                 20360701                       614000                  20060801               65.66999817
   1949          16361429                 20460701                       272000                  20060801                        80
   1950          16361449                 20460701                       382500                  20060801                        90
   1951          16361462                 20360801                       183900                  20060901               79.95999908
   1952          16361474                 20460701                       469000                  20060801               89.33000183
   1953          16361479                 20360701                       406200                  20060801               85.51999664
   1954          16567959                 20360901                       500000                  20061001               74.73999786
   1955          16392847                 20360901                       388800                  20061001                        80
   1956          16393677                 20360801                       125600                  20060901                        80
   1957          16393687                 20360801                       136000                  20060901               64.76000214
   1958          16393693                 20460801                       195000                  20060901               76.16999817
   1959          16393711                 20460801                       197250                  20060901                        75
   1960          16393748                 20460801                       400000                  20060901               56.34000015
   1961          16393784                 20460801                       483220                  20060901                        80
   1962          16393802                 20360901                       500000                  20061001               67.11000061
   1963          16358415                 20360801                       225000                  20060901                        90
   1964          16358423                 20360701                       450000                  20060801                        75
   1965          16358425                 20460801                       604000                  20060901                        80
   1966          16361113                 20460801                       417750                  20060901                        75
   1967          16361031                 20360801                       316000                  20060901                        80
   1968          16361045                 20360801                       272000                  20060901                        80
   1969          16361058                 20360801                       252000                  20060901                        80
   1970          16361067                 20460701                       492000                  20060801                        80
   1971          16360990                 20460701                       404000                  20060801                        80
   1972          16360212                 20360701                       416000                  20060801                        80
   1973          16360216                 20360801                       435680                  20060901               77.80000305
   1974          16360244                 20360701                       378000                  20060801                        90
   1975          16360247                 20360701                       480000                  20060801                        80
   1976          16360253                 20360801                       444000                  20060901                        80
   1977          16360261                 20460701                       408000                  20060801                        80
   1978          16360286                 20360701                       326250                  20060801                        75
   1979          16360298                 20460701                       348000                  20060801                        80
   1980          16360300                 20460701                       460000                  20060801                        80
   1981          16360303                 20360801                       750000                  20060901                        75
   1982          16360321                 20360801                       198750                  20060901                        75
   1983          16360324                 20460801                       296000                  20060901                        80
   1984          16360327                 20460801                       600000                  20060901               78.94999695
   1985          16360349                 20460801                       532000                  20060901                        80
   1986          16392762                 20360801                       396000                  20060901                        80
   1987          16422579                 20360801                       488000                  20060901                        80
   1988          16422593                 20360901                       348500                  20061001               88.23000336
   1989          16388845                 20360801                       344000                  20060901                        80
   1990          16388851                 20460801                       449100                  20060901                        90
   1991          16388864                 20360701                       212720                  20060801                        80
   1992          16420826                 20360901                       337500                  20061001                        80
   1993          16422480                 20360901                       220000                  20061001               77.19000244
   1994          16422551                 20460801                       354400                  20060901                        80
   1995          16422554                 20360801                       416000                  20060901                        80
   1996          16422555                 20360801                       400000                  20060901               79.20999908
   1997          16388756                 20360801                       276300                  20060901                        90
   1998          16388807                 20460801                       500000                  20060901               75.76000214
   1999          16422806                 20360901                       329600                  20061001                        80
   2000          16422822                 20360801                       240000                  20060901               73.84999847
   2001          16422861                 20360901                       137500                  20061001               79.94999695
   2002          16389145                 20360801                       588000                  20060901                        80
   2003          16360015                 20360701                       320000                  20060801                        80
   2004          16360023                 20460701                       300000                  20060801                        75
   2005          16360027                 20460801                       264000                  20060901                        80
   2006          16360035                 20360801                       213750                  20060901               69.26000214
   2007          16360103                 20360701                       617600                  20060801                        80
   2008          16360109                 20360701                       163100                  20060801               79.94999695
   2009          16360127                 20460801                       384135                  20060901                        80
   2010          16419654                 20460801                       503200                  20060901                        80
   2011          16419664                 20360801                       143100                  20060901               79.94999695
   2012          16419673                 20460901                       480000                  20061001                        80
   2013          16419685                 20360901                       472000                  20061001                        80
   2014          16419941                 20360801                       281136                  20060901                        80
   2015          16419944                 20360801                       357000                  20060901                        75
   2016          16358338                 20360801                       140000                  20060901                        80
   2017          16358292                 20460701                       372000                  20060801                        80
   2018          16358268                 20360801                       288000                  20060901                        80
   2019          16387412                 20460801                       147000                  20060901               57.41999817
   2020          16387417                 20460801                       260000                  20060901               44.83000183
   2021          16387446                 20460801                       452000                  20060901                        80
   2022          16387464                 20360801                       368000                  20060901                        80
   2023          16387476                 20360801                       855000                  20060901                     71.25
   2024          16387483                 20360801                       380000                  20060901                        80
   2025          16387494                 20360801                       164200                  20060901               74.98000336
   2026          16387498                 20360801                       404000                  20060901                        80
   2027          16387359                 20360801                       184000                  20060901                        80
   2028          16387375                 20360801                       181500                  20060901               77.23000336
   2029          16387377                 20360801                       256500                  20060901                        90
   2030          16387130                 20360801                       597316                  20060901                        75
   2031          16387154                 20360801                       452000                  20060901                        80
   2032          16387161                 20460801                       420000                  20060901                        80
   2033          16387164                 20360801                       485600                  20060901                        80
   2034          16387171                 20460801                       350000                  20060901               63.63999939
   2035          16387189                 20360801                       520000                  20060901                        80
   2036          16387203                 20360801                       560000                  20060901                        80
   2037          16387204                 20360801                       650000                  20060901               72.22000122
   2038          16387216                 20360801                       487200                  20060901                        80
   2039          16387260                 20360801                       200300                  20060901               75.87000275
   2040          16387283                 20460801                       468000                  20060901                        80
   2041          16387308                 20460801                       288000                  20060901                        80
   2042          16387316                 20360801                       650000                  20060901               72.22000122
   2043          16387322                 20360801                       181600                  20060901                        80
   2044          16348251                 20360801                       368000                  20060901                        80
   2045          16377146                 20460801                       444000                  20060901                        80
   2046          16377155                 20460801                       200000                  20060901                        80
   2047          16377197                 20460801                       424000                  20060901                        80
   2048          16377214                 20360801                       463000                  20060901               77.81999969
   2049          16377218                 20360801                       250000                  20060901               74.62999725
   2050          16377263                 20360801                       228750                  20060901               73.79000092
   2051          16377295                 20460701                       455920                  20060801                        80
   2052          16377525                 20360801                       476000                  20060901                        80
   2053          16377533                 20360801                       328000                  20060901                        80
   2054          16377569                 20360801                       580000                  20060901                        80
   2055          16378568                 20360801                       420000                  20060901                        80
   2056          16382849                 20460801                       185500                  20060901                     66.25
   2057          16382913                 20460801                       328000                  20060901                        80
   2058          16383067                 20360801                       336000                  20060901                        80
   2059          16383084                 20460801                      1000000                  20060901                      62.5
   2060          16392556                 20460801                       368000                  20060901                        80
   2061          16392582                 20360801                       256000                  20060901                        80
   2062          16392751                 20360801                       460000                  20060901                        80
   2063          16392786                 20360801                       312000                  20060901                        80
   2064          16392816                 20360801                       251900                  20060901               79.97000122
   2065          16392836                 20360801                       280000                  20060901                        80
   2066          16393639                 20360801                       560000                  20060901                        80
   2067          16393685                 20460801                       412800                  20060901                        80
   2068          16393708                 20460801                       650000                  20060901               78.79000092
   2069          16393953                 20360801                       273750                  20060901                        75
   2070          16394003                 20360801                       840000                  20060901                        80
   2071          16394016                 20460801                       476000                  20060901                        80
   2072          16394133                 20460801                       456000                  20060901                        80
   2073          16394142                 20360801                       975000                  20060901                        75
   2074          16395357                 20360801                       111000                  20060901                     27.75
   2075          16395398                 20360801                       304000                  20060901                        80
   2076          16395604                 20360801                       216000                  20060901                        90
   2077          16395656                 20460801                       344000                  20060901                        80
   2078          16395658                 20460801                       549600                  20060901                        80
   2079          16395815                 20360801                       312000                  20060901               76.09999847
   2080          16395830                 20360901                       528000                  20061001                        80
   2081          16397138                 20460801                       184000                  20060901                        80
   2082          16397161                 20360801                       147200                  20060901                        80
   2083          16143233                 20360801                       184000                  20060901                        80
   2084          16405889                 20460901                       388000                  20061001                        80
   2085          16407205                 20360801                       442000                  20060901                        85
   2086          16419015                 20460901                       560000                  20061001                        80
   2087          16419134                 20360801                       320000                  20060901                        80
   2088          16419504                 20360801                       500000                  20060901               78.73999786
   2089          16422940                 20360801                       279600                  20060901                        80
   2090          16540876                 20360901                       265500                  20061001                        90
   2091          16544400                 20460801                       206200                  20060901                      88.5
   2092          16395350                 20460801                       370250                  20060901               71.88999939
   2093          16397215                 20360801                       424000                  20060901                        80
   2094          16397587                 20360801                       585000                  20060901                        90
   2095          16400594                 20360801                       324000                  20060901                        80
   2096          16400827                 20360801                       243200                  20060901                        80
   2097          16401015                 20360801                       436000                  20060901                        80
   2098          16402122                 20360801                       650000                  20060901               73.86000061
   2099          16402233                 20460801                       142200                  20060901                        90
   2100          16402790                 20460801                       400000                  20060901                        80
   2101          16405664                 20460801                       468000                  20060901                        80
   2102          16405753                 20360801                       392000                  20060901                        80
   2103          16404205                 20360901                       270000                  20061001                        75
   2104          16404296                 20360801                       365000                  20060901               58.86999893
   2105          16404367                 20360801                       650000                  20060901               76.47000122
   2106          16393651                 20460801                       296250                  20060901                        75
   2107          16393654                 20460801                       315000                  20060901               88.73000336
   2108          16393738                 20360801                       336000                  20060901                        80
   2109          16392768                 20460801                       509200                  20060901               79.98999786
   2110          16390494                 20460801                       326400                  20060901                        80
   2111          16390528                 20460801                       432000                  20060901                        90
   2112          16390328                 20360801                       271000                  20060901               88.84999847
   2113          16390168                 20360801                       305600                  20060901                        80
   2114          16388723                 20360801                       400000                  20060901               77.06999969
   2115          16387615                 20460801                       602300                  20060901               89.90000153
   2116          16384375                 20360801                       476000                  20060901                        80
   2117          16383274                 20460801                       348000                  20060901                        80
   2118          16384062                 20360801                       268000                  20060901                        80
   2119          16384154                 20360801                       420000                  20060901                        80
   2120          16384194                 20360801                       460000                  20060901                        80
   2121          16384282                 20460801                       249600                  20060901                        80
   2122          16378622                 20360801                       650000                  20060901                     79.75
   2123          16377152                 20360801                       256500                  20060901                        90
   2124          16377183                 20460801                       468000                  20060901                        80
   2125          16377188                 20460801                       544000                  20060901                        80
   2126          16378241                 20360801                       311200                  20060901                        80
   2127          16375949                 20360801                       264000                  20060901                        80
   2128          16358259                 20360701                       280140                  20060801                        90
   2129          16361227                 20360701                       208000                  20060801                        80
   2130          16361402                 20360801                       564000                  20060901                        80
   2131          16361473                 20360701                       196000                  20060801                        80
   2132          16361560                 20360801                       500000                  20060901               70.41999817
   2133          16365807                 20360701                       637000                  20060801               84.93000031
   2134          16365862                 20460701                       208000                  20060801                        80
   2135          16368080                 20360801                       516000                  20060901                        80
   2136          16368564                 20460701                       548000                  20060801                        80
   2137          16372017                 20460801                       504000                  20060901                        80
   2138          16372268                 20360801                       236000                  20060901                        80
   2139          16374928                 20360801                       494000                  20060901                        80
   2140          16358755                 20460801                       615600                  20060901                        80
   2141          16349471                 20360701                       234000                  20060801               75.61000061
   2142          16346436                 20460701                       540000                  20060801                        80
   2143          16347349                 20360701                       507000                  20060801               69.83000183
   2144          16335449                 20360701                       356250                  20060801                        75
   2145          16331605                 20360701                       220500                  20060801                        75
   2146          16567683                 20460901                       492000                  20061001                        80
   2147          16551738                 20460901                       239200                  20061001                        80
   2148          16378553                 20360801                       206400                  20060901                        80
   2149          16378557                 20360801                       179900                  20060901               79.95999908
   2150          16378563                 20360701                       211500                  20060801                        90
   2151          16378574                 20360801                       520000                  20060901                        80
   2152          16383070                 20360801                       268000                  20060901                        80
   2153          16383072                 20360801                       393750                  20060901                        75
   2154          16378609                 20360801                       544000                  20060901                        80
   2155          16383189                 20360801                       465000                  20060901               79.90000153
   2156          16383212                 20360801                       178400                  20060901                        80
   2157          16383225                 20360801                       615000                  20060901                        75
   2158          16383267                 20360801                       368000                  20060901               78.80000305
   2159          16383271                 20460801                      1151500                  20060901                     68.75
   2160          16383351                 20360801                       396000                  20060901                        80
   2161          16383356                 20460901                       404600                  20061001                        70
   2162          16383357                 20460801                       538400                  20060901                        80
   2163          16383990                 20360801                       381600                  20060901                        80
   2164          16384008                 20360801                       332000                  20060901                        80
   2165          16384048                 20460801                       300000                  20060901                        80
   2166          16384082                 20460801                       537200                  20060901                        80
   2167          16384134                 20360701                       450000                  20060801                        90
   2168          16384137                 20460801                       160000                  20060901               63.86999893
   2169          16384140                 20460701                       340000                  20060801                        80
   2170          16384153                 20460801                       533600                  20060901                        80
   2171          16384161                 20360801                       584000                  20060901                        80
   2172          16384205                 20360801                       633400                  20060901                        80
   2173          16384207                 20460801                       420000                  20060901                        80
   2174          16384238                 20460801                       243750                  20060901                        75
   2175          16384285                 20360801                       328000                  20060901               78.09999847
   2176          16384294                 20460801                       548000                  20060901                        80
   2177          16384303                 20360801                       604000                  20060901               77.44000244
   2178          16384348                 20360801                       148500                  20060901               76.15000153
   2179          16382774                 20460801                       500000                  20060901               79.62000275
   2180          16382797                 20460801                       500350                  20060901               89.98999786
   2181          16382820                 20360801                       488000                  20060901                        80
   2182          16382826                 20360801                       231200                  20060901                        80
   2183          16382837                 20360801                       448000                  20060901                        80
   2184          16382848                 20460701                       211000                  20060801               77.56999969
   2185          16382851                 20360701                       559581                  20060801               79.83000183
   2186          16384354                 20360801                       388000                  20060901                        80
   2187          16384367                 20460801                       567000                  20060901                        90
   2188          16384380                 20460801                       520000                  20060901                        80
   2189          16384390                 20460801                       540000                  20060901                        80
   2190          16384405                 20460801                       348750                  20060901               73.41999817
   2191          16384503                 20360801                       193000                  20060901               75.69000244
   2192          16384558                 20360801                       612000                  20060901                        80
   2193          16382856                 20360901                      1120000                  20061001                        70
   2194          16382864                 20360801                       480000                  20060901                        80
   2195          16382880                 20360801                       560000                  20060901                        80
   2196          16382882                 20360701                       188000                  20060801                        80
   2197          16382896                 20360701                       233200                  20060801                        80
   2198          16382915                 20360801                       355000                  20060901               79.77999878
   2199          16382923                 20360701                       592000                  20060801                        80
   2200          16382926                 20360801                       188750                  20060901               79.98000336
   2201          16377522                 20360801                       492000                  20060901               79.34999847
   2202          16377537                 20360801                       401600                  20060901               79.51999664
   2203          16377553                 20360901                       528000                  20061001                        80
   2204          16377554                 20460801                       400000                  20060901                        80
   2205          16378146                 20360801                       363200                  20060901                        80
   2206          16378206                 20360701                       282000                  20060801                     73.25
   2207          16378237                 20360801                       178000                  20060901               34.90000153
   2208          16378240                 20360701                       293600                  20060801                        80
   2209          16378505                 20460801                       317000                  20060901               66.73999786
   2210          16378521                 20360801                       231000                  20060901                        75
   2211          16377494                 20360801                       187000                  20060901               57.54000092
   2212          16377495                 20360801                       324000                  20060901                        80
   2213          16377508                 20460901                       723750                  20061001                        75
   2214          16377438                 20460801                       440000                  20060901                        80
   2215          16377455                 20460701                       372000                  20060801                        80
   2216          16377473                 20460701                       450000                  20060801               66.18000031
   2217          16377092                 20360801                       432000                  20060901                        80
   2218          16377098                 20360701                       153000                  20060801                        90
   2219          16377100                 20460801                       328000                  20060901                        80
   2220          16377102                 20460701                       419960                  20060801                        80
   2221          16377103                 20460801                       500000                  20060901               78.12999725
   2222          16377106                 20460701                       521600                  20060801                        80
   2223          16377111                 20460701                       262500                  20060801                        75
   2224          16377123                 20460801                       384000                  20060901                        80
   2225          16377132                 20360801                       451600                  20060901                        80
   2226          16377136                 20460801                       399000                  20060901               79.80000305
   2227          16377191                 20360801                       445200                  20060901                        80
   2228          16377193                 20460801                       315000                  20060901                        75
   2229          16377201                 20460801                       540000                  20060901                        80
   2230          16377208                 20460801                       647200                  20060901                        80
   2231          16377211                 20460801                       644000                  20060901                        80
   2232          16377222                 20460801                       380000                  20060901                        80
   2233          16377284                 20460801                       650000                  20060901                     79.75
   2234          16377286                 20460801                       354400                  20060901                        80
   2235          16377309                 20460801                       330400                  20060901                        80
   2236          16377324                 20360701                       628000                  20060801                        80
   2237          16067416                 20360401                       239882                  20060501                        80
   2238          16376946                 20360701                       445000                  20060801               65.44000244
   2239          16376950                 20360701                       261000                  20060801                        90
   2240          16376952                 20360701                       331500                  20060801               77.44999695
   2241          16375898                 20460701                       249000                  20060801               79.98000336
   2242          16375930                 20360801                       475000                  20060901               71.26999664
   2243          16375963                 20460801                       320000                  20060901                        80
   2244          16375969                 20460701                       572000                  20060801                        80
   2245          16375971                 20360701                       532000                  20060801                        80
   2246          16376044                 20360701                       660000                  20060801                        75
   2247          16376051                 20460901                       242320                  20061001                        80
   2248          16376067                 20460701                       425000                  20060801               79.44000244
   2249          16376094                 20460701                       600000                  20060801                        80
   2250          16376097                 20460701                       452000                  20060801                        80
   2251          16376100                 20360701                       424000                  20060801                        80
   2252          16375251                 20460801                       213250                  20060901               69.91999817
   2253          16375262                 20360801                       380000                  20060901                        80
   2254          16375266                 20360801                       340000                  20060901                        80
   2255          16375269                 20360801                       532000                  20060901                        80
   2256          16375834                 20360801                       164000                  20060901                        80
   2257          16375836                 20360801                       290000                  20060901               60.41999817
   2258          16375848                 20360801                       272000                  20060901                        80
   2259          16375865                 20460701                       342400                  20060801                        80
   2260          16372127                 20460801                       415000                  20060901               74.11000061
   2261          16372128                 20360801                       400000                  20060901               77.37000275
   2262          16372150                 20360701                       630050                  20060801                        80
   2263          16372165                 20460701                       326300                  20060801                      74.5
   2264          16372173                 20360701                       304400                  20060801               79.05999756
   2265          16372185                 20360701                       255000                  20060801                        75
   2266          16372349                 20460801                       269600                  20060901                        80
   2267          16372357                 20460801                       631900                  20060901                        80
   2268          16372386                 20360801                       273000                  20060901                        65
   2269          16372387                 20360801                       332000                  20060901                        80
   2270          16372396                 20360801                       404000                  20060901                        80
   2271          16372415                 20360801                       624000                  20060901                        80
   2272          16372416                 20360801                       246000                  20060901               79.34999847
   2273          16372418                 20360801                       999000                  20060901               79.29000092
   2274          16372420                 20460801                       150000                  20060901               24.59000015
   2275          16374797                 20360801                       236000                  20060901                        80
   2276          16375121                 20360701                       215556                  20060801                        80
   2277          16375123                 20460801                       564000                  20060901                        80
   2278          16375126                 20360701                       430000                  20060801               79.33999634
   2279          16374850                 20360701                       464000                  20060801                        80
   2280          16375170                 20360801                       622500                  20060901                        75
   2281          16375246                 20360801                       360000                  20060901                        80
   2282          16374855                 20360601                       741000                  20060701                        75
   2283          16374935                 20360801                       600000                  20060901                        75
   2284          16374943                 20360801                       296000                  20060901                        80
   2285          16374950                 20360701                       650000                  20060801               78.94999695
   2286          16374957                 20360801                       332000                  20060901                        80
   2287          16374989                 20360801                       225000                  20060901               89.29000092
   2288          16375013                 20360801                       280000                  20060901                        70
   2289          16375031                 20360801                       440000                  20060901                        80
   2290          16375035                 20460701                       304000                  20060801                        80
   2291          16375043                 20360801                       284000                  20060901                        80
   2292          16372100                 20360801                       320000                  20060901                        80
   2293          16567487                 20460901                       495900                  20061001                        90
   2294          16564745                 20360901                       420000                  20061001                        80
   2295          16564747                 20460901                       524000                  20061001                        80
   2296          16564792                 20460901                       464000                  20061001                        80
   2297          16564835                 20360901                       395000                  20061001               72.48000336
   2298          16564869                 20360601                       376000                  20060701                        80
   2299          16565037                 20360901                       420000                  20061001               73.68000031
   2300          16545794                 20360901                       349200                  20061001                        80
   2301          16545798                 20360901                       344000                  20061001                        80
   2302          16545806                 20360901                       302107                  20061001                      79.5
   2303          16545808                 20360901                       296000                  20061001                        80
   2304          16545823                 20360901                       239200                  20061001                        80
   2305          16545826                 20360901                       532000                  20061001                        80
   2306          16545831                 20460901                       554400                  20061001                        80
   2307          16545839                 20360901                       512000                  20061001                        80
   2308          16548787                 20360901                       192204                  20061001                        80
   2309          16548788                 20360901                       216000                  20061001                        80
   2310          16548382                 20360901                       240000                  20061001                        80
   2311          16548798                 20460901                       256000                  20061001                        80
   2312          16548808                 20360901                       340000                  20061001                        80
   2313          16548855                 20360901                       952000                  20061001                        70
   2314          16548874                 20360901                       184000                  20061001                        80
   2315          16548879                 20360901                       288000                  20061001               79.87000275
   2316          16548890                 20360901                       288000                  20061001                        80
   2317          16548892                 20360901                       382400                  20061001                        80
   2318          16548898                 20360901                       200000                  20061001               51.27999878
   2319          16548900                 20360901                       200000                  20061001               75.47000122
   2320          16548902                 20360901                       428000                  20061001                        80
   2321          16548425                 20460901                       380000                  20061001                        80
   2322          16548923                 20460901                       348000                  20061001                        80
   2323          16551347                 20360901                       288000                  20061001                        80
   2324          16551349                 20360901                       425600                  20061001                        80
   2325          16551355                 20360901                       496000                  20061001                        80
   2326          16551358                 20360901                       511000                  20061001               75.81999969
   2327          16551365                 20360901                       404750                  20061001               79.98999786
   2328          16551366                 20360901                       509600                  20061001                        80
   2329          16551393                 20360901                       448000                  20061001                        80
   2330          16551401                 20360901                       360000                  20061001                        80
   2331          16551412                 20360901                       309600                  20061001                        80
   2332          16551432                 20360901                       333600                  20061001                        80
   2333          16551445                 20360901                       376000                  20061001                        80
   2334          16551462                 20360901                       228000                  20061001                        80
   2335          16551484                 20360901                       151200                  20061001                        80
   2336          16551487                 20360901                       425600                  20061001                        80
   2337          16551488                 20360901                       198800                  20061001                        80
   2338          16551497                 20360901                       735200                  20061001                        80
   2339          16562179                 20460901                       628000                  20061001                        80
   2340          16562187                 20360901                       270000                  20061001                        80
   2341          16562194                 20360901                       316000                  20061001                        80
   2342          16562200                 20360901                       193130                  20061001                        80
   2343          16562203                 20460901                       780000                  20061001                        80
   2344          16562243                 20360901                       372000                  20061001                        80
   2345          16562277                 20360901                       152000                  20061001                        80
   2346          16562284                 20360901                       314400                  20061001                        80
   2347          16564201                 20360901                       212000                  20061001                        80
   2348          16564219                 20360901                       434000                  20061001                        70
   2349          16564240                 20360901                       462400                  20061001                        80
   2350          16564249                 20360901                       205600                  20061001                        80
   2351          16564257                 20360901                       290552                  20061001                        80
   2352          16564288                 20360901                       210400                  20061001                        80
   2353          16564298                 20360901                       124000                  20061001                        80
   2354          16564315                 20460901                       383200                  20061001                        80
   2355          16564162                 20360901                       188000                  20061001                        80
   2356          16564350                 20460901                       400000                  20061001                        80
   2357          16564352                 20360901                       172000                  20061001                        80
   2358          16564358                 20360901                       223200                  20061001                        80
   2359          16564360                 20360901                       336000                  20061001                        80
   2360          16567076                 20460901                       460000                  20061001                        80
   2361          16567265                 20360901                       228000                  20061001                        80
   2362          16567307                 20360901                       452000                  20061001                        80
   2363          16568547                 20360901                       340000                  20061001                        80
   2364          16568558                 20360901                       361600                  20061001                        80
   2365          16568564                 20360901                       160000                  20061001                        80
   2366          16568569                 20360901                       262500                  20061001                        75
   2367          16568644                 20460901                       438260                  20061001                        80
   2368          16568658                 20360901                       164800                  20061001                        80
   2369          16569866                 20360901                       260000                  20061001                        80
   2370          16569956                 20360901                       440000                  20061001                        80
   2371          16569974                 20360901                       236000                  20061001                        80
   2372          16545697                 20360901                       396000                  20061001                        80
   2373          16545734                 20360901                       404000                  20061001                        80
   2374          16545736                 20360901                       344000                  20061001                        80
   2375          16574757                 20360901                       176000                  20061001                        80
   2376          16545755                 20360901                       372000                  20061001                        80
   2377          16545767                 20460901                       548000                  20061001                        80
   2378          16545785                 20360901                       332000                  20061001                        80
   2379          16545786                 20360901                       201600                  20061001                        80
   2380          16539980                 20360901                       436000                  20061001                        80
   2381          16540012                 20360901                       265600                  20061001                        80
   2382          16543568                 20460901                       284000                  20061001                        80
   2383          16543576                 20360901                       462400                  20061001                        80
   2384          16543580                 20360901                       337600                  20061001                        80
   2385          16543596                 20360901                       187960                  20061001                        80
   2386          16543605                 20360901                       228000                  20061001                        80
   2387          16543486                 20360901                       446000                  20061001                        80
   2388          16543613                 20360901                       438000                  20061001                        80
   2389          16543619                 20360901                       408000                  20061001                        80
   2390          16543627                 20360901                       380000                  20061001                        80
   2391          16543645                 20360901                       540000                  20061001                        80
   2392          16543655                 20360901                       566000                  20061001                        80
   2393          16543658                 20360901                       396000                  20061001                        80
   2394          16543676                 20360901                       280000                  20061001                        80
   2395          16543538                 20360901                       240000                  20061001                        80
   2396          16543686                 20360901                       176000                  20061001                        80
   2397          16543691                 20360901                       276594                  20061001                        80
   2398          16544859                 20360901                       720000                  20061001                        80
   2399          16544863                 20360901                       278400                  20061001                        80
   2400          16544866                 20360901                     284219.2                  20061001                        80
   2401          16544867                 20360901                       576000                  20061001                        80
   2402          16544871                 20360901                       226000                  20061001                        80
   2403          16544879                 20360901                       150400                  20061001                        80
   2404          16544882                 20360901                       390000                  20061001                        52
   2405          16544889                 20360901                       420000                  20061001                        80
   2406          16544894                 20360901                       390320                  20061001                        80
   2407          16544901                 20360901                       320000                  20061001                        80
   2408          16544768                 20360901                       236000                  20061001                        80
   2409          16544920                 20360901                       440000                  20061001                        80
   2410          16544925                 20360901                       244000                  20061001                        80
   2411          16544939                 20460901                       378400                  20061001                        80
   2412          16544948                 20460901                       288000                  20061001                        80
   2413          16544963                 20360901                       500000                  20061001               66.23000336
   2414          16544970                 20360901                       631389                  20061001                        80
   2415          16544975                 20360901                       439992                  20061001                        80
   2416          16544979                 20360901                       502400                  20061001                        80
   2417          16545000                 20360901                       504000                  20061001                        80
   2418          16422394                 20360901                       448000                  20061001                        80
   2419          16422405                 20360901                       146660                  20061001                        80
   2420          16422410                 20360901                       408000                  20061001               79.22000122
   2421          16422443                 20360901                       417000                  20061001               45.08000183
   2422          16422452                 20360901                       273600                  20061001                        80
   2423          16422466                 20360901                       524800                  20061001                        80
   2424          16467906                 20360901                       159200                  20061001                        80
   2425          16467909                 20360901                       100000                  20061001               59.52000046
   2426          16467936                 20460901                       416000                  20061001                        80
   2427          16467948                 20360901                       519200                  20061001                        80
   2428          16467958                 20360901                       668000                  20061001                        80
   2429          16467964                 20360901                       245700                  20061001                        63
   2430          16468004                 20360901                       218320                  20061001                        80
   2431          16468007                 20360901                       338400                  20061001                        80
   2432          16468017                 20460901                       520000                  20061001                        80
   2433          16467877                 20360901                       356000                  20061001                        80
   2434          16539907                 20360901                       377124                  20061001                        80
   2435          16539913                 20360901                       374400                  20061001                        80
   2436          16539847                 20360901                       247100                  20061001               79.98999786
   2437          16539950                 20360901                       210000                  20061001                        80
   2438          16539964                 20360901                       532000                  20061001                        80
   2439          16539969                 20360901                       278400                  20061001                        80
   2440          16539860                 20360901                       417000                  20061001               77.37000275
   2441          16539974                 20360901                       185600                  20061001                        80
   2442          16545689                 20360901                       166400                  20061001                        80
   2443          16305824                 20360801                       208000                  20060901                        80
   2444          16305878                 20460801                       286000                  20060901               79.98999786
   2445          16305738                 20360801                       340000                  20060901                        80
   2446          16305920                 20460801                       650000                  20060901               72.22000122
   2447          16307498                 20360701                       166000                  20060801                        80
   2448          16316522                 20360901                       178750                  20061001                        65
   2449          16316536                 20360901                       520000                  20061001                        80
   2450          16316538                 20360701                       645000                  20060801                        75
   2451          16323725                 20360801                       305600                  20060901                        80
   2452          16327118                 20360801                       160000                  20060901                        80
   2453          16329581                 20360801                       108000                  20060901                        80
   2454          16329493                 20360901                       169600                  20061001                        80
   2455          16331152                 20360901                      1000000                  20061001               68.68000031
   2456          16335860                 20360801                       270400                  20060901               79.98999786
   2457          16335762                 20360801                       210800                  20060901                        80
   2458          16339998                 20460801                       287200                  20060901                        80
   2459          16340053                 20360901                       747204                  20061001                        80
   2460          16340079                 20360801                       281600                  20060901                        80
   2461          16339961                 20360801                       216000                  20060901                        80
   2462          16342606                 20360801                       324000                  20060901                        80
   2463          16342752                 20360801                       280000                  20060901                        80
   2464          16342802                 20360801                       200000                  20060901               78.43000031
   2465          16343456                 20460901                       512000                  20061001                        80
   2466          16343534                 20360901                       576000                  20061001                        80
   2467          16343484                 20360901                       380000                  20061001                        80
   2468          16343680                 20360801                       317200                  20060901               79.98000336
   2469          16344770                 20360901                       397600                  20061001                        80
   2470          16347238                 20460801                       332000                  20060901                        80
   2471          16347246                 20360801                       524000                  20060901                        80
   2472          16347308                 20360801                       497600                  20060901                        80
   2473          16347328                 20360801                       355000                  20060901               71.72000122
   2474          16349089                 20360801                        94700                  20060901               48.06999969
   2475          16349022                 20360801                       324000                  20060901                        80
   2476          16349147                 20360801                       176000                  20060901                        80
   2477          16349044                 20360801                       512000                  20060901               78.76999664
   2478          16349224                 20360801                       250000                  20060901               69.44000244
   2479          16357774                 20460801                       492000                  20060901                        80
   2480          16357788                 20360901                       650000                  20061001                        50
   2481          16357806                 20360901                       430300                  20061001               74.63999939
   2482          16357702                 20360801                       369600                  20060901               79.83000183
   2483          16357819                 20460901                       518852                  20061001               79.29000092
   2484          16357727                 20360901                       488000                  20061001                        80
   2485          16357729                 20360901                       268800                  20061001                        80
   2486          16357903                 20360801                       240000                  20060901                        80
   2487          16359527                 20360701                       194400                  20060801                        80
   2488          16359652                 20360801                       360000                  20060901                        80
   2489          16359551                 20460801                       385000                  20060901               79.87999725
   2490          16359581                 20360801                       164000                  20060901                        80
   2491          16360723                 20360801                       144000                  20060901                        80
   2492          16360757                 20360801                       481000                  20060901               73.44000244
   2493          16360772                 20360901                       239300                  20061001               79.76999664
   2494          16360795                 20360801                       280000                  20060901                        80
   2495          16360803                 20360901                       328000                  20061001                        80
   2496          16365417                 20360901                       468000                  20061001                        80
   2497          16365461                 20360901                       179120                  20061001                        80
   2498          16367736                 20460901                      1000000                  20061001               57.13999939
   2499          16367755                 20360901                       500000                  20061001               73.52999878
   2500          16367757                 20360901                       120000                  20061001                        80
   2501          16367770                 20360901                       268000                  20061001                        80
   2502          16367933                 20460901                       256000                  20061001                        80
   2503          16367934                 20360801                       608000                  20060901                        80
   2504          16367777                 20360901                       220000                  20061001                        80
   2505          16371649                 20360901                       436000                  20061001                        80
   2506          16371728                 20360801                       236000                  20060901                        80
   2507          16371731                 20360901                       332000                  20061001                        80
   2508          16374667                 20360801                       256000                  20060901                        80
   2509          16374675                 20360901                       300000                  20061001               71.43000031
   2510          16376430                 20460901                       478400                  20061001                        80
   2511          16376454                 20360901                       207000                  20061001                        75
   2512          16376401                 20360901                       192000                  20061001                        80
   2513          16376462                 20360901                       552800                  20061001                        80
   2514          16376408                 20460801                       228000                  20060901                        80
   2515          16376475                 20460801                       480000                  20060901               79.59999847
   2516          16376490                 20360801                       384800                  20060901                        80
   2517          16376417                 20360801                       396000                  20060901                        80
   2518          16376494                 20360801                       224000                  20060901                        80
   2519          16376419                 20460801                       288000                  20060901               79.55999756
   2520          16376748                 20360901                       404000                  20061001                        80
   2521          16376864                 20360901                       196000                  20061001                        80
   2522          16376761                 20360801                       125600                  20060901                        80
   2523          16376907                 20360801                       180000                  20060901                        80
   2524          16377942                 20360901                       341650                  20061001               79.98999786
   2525          16377917                 20360901                       571200                  20061001                        80
   2526          16377919                 20360801                       364000                  20060901                        80
   2527          16382589                 20360901                       468000                  20061001                        80
   2528          16382524                 20360801                       558400                  20060901                        80
   2529          16382526                 20360801                       639920                  20060901                        80
   2530          16382659                 20460901                       370000                  20061001               74.44999695
   2531          16382667                 20360901                       331000                  20061001               55.16999817
   2532          16383734                 20360801                       484000                  20060901                        80
   2533          16383739                 20360901                       196500                  20061001                        75
   2534          16383823                 20460901                       376000                  20061001                        80
   2535          16383745                 20360901                       311040                  20061001                        80
   2536          16383850                 20360801                       576000                  20060901                        80
   2537          16383756                 20360801                       264000                  20060901                        80
   2538          16383894                 20360801                       181600                  20060901                        80
   2539          16383908                 20360901                       440000                  20061001                        80
   2540          16383931                 20360901                       432000                  20061001                        80
   2541          16386845                 20360801                       268000                  20060901                        80
   2542          16386923                 20460901                       424000                  20061001                        80
   2543          16386853                 20360801                       364000                  20060901                        80
   2544          16386940                 20360901                       194250                  20061001                        80
   2545          16386957                 20360801                       316000                  20060901                        80
   2546          16386879                 20360901                       648000                  20061001                        80
   2547          16386961                 20360901                       465800                  20061001               74.52999878
   2548          16386976                 20460801                       170240                  20060901                        80
   2549          16386987                 20360801                       195200                  20060901                        80
   2550          16387004                 20360901                       290000                  20061001               48.74000168
   2551          16387027                 20360901                       345000                  20061001               69.69999695
   2552          16387029                 20360901                       276800                  20061001                        80
   2553          16387033                 20360901                       288000                  20061001                        80
   2554          16388531                 20460901                       564000                  20061001                        80
   2555          16388549                 20360801                       224800                  20060901                        80
   2556          16388589                 20460901                       544000                  20061001                        80
   2557          16388491                 20360801                       216000                  20060901                        80
   2558          16388502                 20360801                       408000                  20060901                        80
   2559          16388507                 20360901                       135000                  20061001               61.36000061
   2560          16389817                 20360901                       637000                  20061001                        70
   2561          16389839                 20360801                       394261                  20060901                        80
   2562          16389887                 20360901                       444000                  20061001                        80
   2563          16389774                 20360801                       464000                  20060901                        80
   2564          16389921                 20360901                       360000                  20061001               62.18000031
   2565          16389792                 20360901                       424000                  20061001                        80
   2566          16392898                 20360801                       746400                  20060901                        80
   2567          16392948                 20360901                       189600                  20061001                        80
   2568          16392963                 20360901                       279600                  20061001                        80
   2569          16392966                 20360801                       312800                  20060901                        80
   2570          16392971                 20360801                       204720                  20060901                        80
   2571          16392995                 20360901                       438400                  20061001                        80
   2572          16394317                 20460901                       324000                  20061001                        80
   2573          16394321                 20360901                       236000                  20061001               77.37999725
   2574          16394331                 20460901                       665360                  20061001                        80
   2575          16394482                 20360901                       324400                  20061001                        80
   2576          16394531                 20460901                       296000                  20061001                        80
   2577          16394538                 20460901                       520000                  20061001                        80
   2578          16394336                 20360901                       288000                  20061001                        80
   2579          16394542                 20360801                       295200                  20060901                        80
   2580          16394550                 20360901                       400000                  20061001               74.76999664
   2581          16394553                 20360901                       304000                  20061001                        80
   2582          16394353                 20360901                       607200                  20061001                        80
   2583          16395074                 20360901                       311200                  20061001                        80
   2584          16395082                 20360901                       364000                  20061001                        80
   2585          16395098                 20360901                       148800                  20061001                        80
   2586          16395110                 20460901                       364000                  20061001                        80
   2587          16395118                 20460901                       132000                  20061001                        80
   2588          16395037                 20360901                       432000                  20061001                        80
   2589          16395042                 20360901                       264000                  20061001                        80
   2590          16395175                 20360901                       251000                  20061001               63.06999969
   2591          16395176                 20360901                       188550                  20061001               79.98000336
   2592          16395065                 20460901                       275000                  20061001               78.56999969
   2593          16396971                 20460901                       380000                  20061001                        80
   2594          16396994                 20360901                       186400                  20061001                        80
   2595          16396996                 20360901                       471120                  20061001                        80
   2596          16397003                 20460901                       412550                  20061001               79.98999786
   2597          16400087                 20360901                       228000                  20061001                        80
   2598          16400211                 20360901                       465000                  20061001               51.52000046
   2599          16400214                 20360901                       342000                  20061001               61.56999969
   2600          16400102                 20360901                       612000                  20061001                        80
   2601          16400109                 20360901                       392000                  20061001                        80
   2602          16400249                 20360901                       266364                  20061001                        80
   2603          16400115                 20360901                       348000                  20061001                        80
   2604          16400286                 20360901                       931800                  20061001               79.98000336
   2605          16400304                 20360901                       408000                  20061001                        80
   2606          16400320                 20360901                       227973                  20061001                        65
   2607          16400341                 20360901                       172000                  20061001                        80
   2608          16400141                 20360901                       618750                  20061001                        75
   2609          16401698                 20360901                       588750                  20061001                        75
   2610          16401726                 20360901                       195000                  20061001                        78
   2611          16401731                 20360901                       288000                  20061001                        80
   2612          16401733                 20360901                       341250                  20061001                        75
   2613          16401737                 20360901                       416052                  20061001                        80
   2614          16401643                 20360901                       466400                  20061001                        80
   2615          16401765                 20360901                       300000                  20061001               68.97000122
   2616          16401815                 20360901                       247920                  20061001                        80
   2617          16401817                 20360901                       283200                  20061001                        80
   2618          16403783                 20460901                       428760                  20061001                        80
   2619          16403742                 20360901                       464000                  20061001                        80
   2620          16403830                 20360901                       175000                  20061001               64.80999756
   2621          16403744                 20460901                       500000                  20061001               78.12999725
   2622          16403882                 20360901                       197348                  20061001                        80
   2623          16403885                 20360901                       239999                  20061001                        80
   2624          16403906                 20360901                       181200                  20061001                        80
   2625          16403916                 20460901                       252282                  20061001                        80
   2626          16403919                 20360901                       216000                  20061001                        80
   2627          16403922                 20460901                       168000                  20061001                        80
   2628          16403924                 20360901                       275000                  20061001               49.11000061
   2629          16405134                 20460901                       360000                  20061001                        80
   2630          16405139                 20360901                       135000                  20061001               62.79000092
   2631          16405143                 20360901                       416000                  20061001                        80
   2632          16405076                 20360901                       649000                  20061001               61.22999954
   2633          16405153                 20460901                       496000                  20061001                        80
   2634          16405166                 20360901                       623200                  20061001                        80
   2635          16405171                 20460901                       600000                  20061001                        80
   2636          16405202                 20460901                       288000                  20061001                        80
   2637          16405089                 20360901                       272000                  20061001                        80
   2638          16406734                 20360901                       312000                  20061001                        80
   2639          16406738                 20360901                       392700                  20061001               79.98999786
   2640          16418778                 20360901                       200000                  20061001               75.47000122
   2641          16418869                 20460901                       296000                  20061001                        80
   2642          16418885                 20460901                       328000                  20061001                        80
   2643          16419801                 20360901                       199920                  20061001                        80
   2644          16419810                 20460901                       268956                  20061001                        80
   2645          16419718                 20460901                       540000                  20061001                        80
   2646          16419833                 20460901                       476000                  20061001                        80
   2647          16419886                 20360901                       219012                  20061001                        80
   2648          16419896                 20360901                       552000                  20061001                        80
   2649          16419917                 20360901                       350900                  20061001                        80
   2650          16422338                 20460901                       650000                  20061001               69.66999817
   2651          16422296                 20460901                       378056                  20061001                        80
   2652          16422384                 20460901                       348000                  20061001                        80
   2653          16564478                 20360901                       510400                  20061001                        80
   2654          16564503                 20460901                       456000                  20061001                        80
   2655          16564523                 20460901                       637500                  20061001                        75
   2656          16564531                 20360901                       577500                  20061001                        75
   2657          16564538                 20460901                       268000                  20061001                        80
   2658          16567523                 20360901                       495200                  20061001                        80
   2659          16562680                 20360901                       595000                  20061001                        70
   2660          16562880                 20460901                       564000                  20061001                        80
   2661          16562943                 20460901                       192000                  20061001                        80
   2662          16562998                 20460901                       599200                  20061001                        80
   2663          16563092                 20460901                       528000                  20061001                        80
   2664          16563128                 20360901                       500000                  20061001               79.37000275
   2665          16563156                 20360901                       452000                  20061001                        80
   2666          16563177                 20460901                       469250                  20061001                        80
   2667          16562659                 20360901                       320000                  20061001                        80
   2668          16562550                 20360901                       650000                  20061001               79.66000366
   2669          16562555                 20360901                       650000                  20061001                        52
   2670          16562487                 20460901                       650000                  20061001               75.58000183
   2671          16550035                 20360901                       336000                  20061001                        80
   2672          16550074                 20360901                       195000                  20061001                        75
   2673          16550098                 20460901                       300000                  20061001                        48
   2674          16550102                 20460901                       292000                  20061001               89.84999847
   2675          16550119                 20360901                       344000                  20061001               77.83000183
   2676          16551506                 20460901                       416000                  20061001                        80
   2677          16551585                 20360901                       166699                  20061001               78.26000214
   2678          16551624                 20360901                       503200                  20061001                        80
   2679          16551632                 20360901                       284000                  20061001                        80
   2680          16551704                 20360901                       285000                  20061001               81.43000031
   2681          16551715                 20360901                       225000                  20061001                        90
   2682          16551720                 20360901                       552000                  20061001                        80
   2683          16551735                 20460901                       750000                  20061001               38.45999908
   2684          16551752                 20360901                       480000                  20061001                        80
   2685          16551769                 20460901                       378750                  20061001                        75
   2686          16551777                 20360901                       552000                  20061001                        80
   2687          16551779                 20360901                       420000                  20061001                        80
   2688          16551781                 20360901                       360000                  20061001                        90
   2689          16551787                 20360901                       235000                  20061001               61.04000092
   2690          16551790                 20460901                       500000                  20061001                        80
   2691          16551807                 20360901                       576000                  20061001                        80
   2692          16549906                 20360901                       248000                  20061001                        80
   2693          16562368                 20360901                       360000                  20061001                        80
   2694          16562456                 20360901                       316000                  20061001                        80
   2695          16549799                 20460901                       900000                  20061001                        75
   2696          16549832                 20360901                       450000                  20061001                        75
   2697          16549473                 20360901                       424000                  20061001                        80
   2698          16549475                 20460901                       420000                  20061001                        80
   2699          16549592                 20460901                       516440                  20061001                        80
   2700          16546267                 20460801                       236000                  20060901                        80
   2701          16546273                 20360801                       296000                  20060901                        80
   2702          16330240                 20360701                       591960                  20060801                        80
   2703          16330247                 20360801                       524000                  20060901                        80
   2704          16330255                 20360701                       221250                  20060801                        75
   2705          16330257                 20460701                       624000                  20060801                        80
   2706          16330260                 20360701                       234750                  20060801                        75
   2707          16330269                 20360701                       313600                  20060801                        80
   2708          16330275                 20360701                       524000                  20060801                        80
   2709          16546362                 20460801                       353500                  20060901               58.91999817
   2710          16545481                 20460901                       336000                  20061001                        80
   2711          16545482                 20460901                       464000                  20061001                        80
   2712          16545484                 20360901                       121500                  20061001                        90
   2713          16545485                 20360901                       360000                  20061001                        80
   2714          16545489                 20360901                       843750                  20061001                        75
   2715          16546009                 20360901                       209800                  20061001               73.61000061
   2716          16546136                 20360901                      1260000                  20061001                        70
   2717          16546147                 20360901                       234400                  20061001                        80
   2718          16549423                 20360901                       144750                  20061001                        75
   2719          16546241                 20360901                       207200                  20061001                        80
   2720          16546244                 20360901                       300000                  20061001                        80
   2721          16545430                 20460901                       708000                  20061001                        80
   2722          16545381                 20360901                       600000                  20061001                        80
   2723          16329860                 20460701                       513750                  20060801                        75
   2724          16326948                 20460701                       408000                  20060801                        80
   2725          16326954                 20360801                       584000                  20060901                        80
   2726          16329999                 20360701                       215000                  20060801               71.66999817
   2727          16330009                 20460701                       664000                  20060801                        80
   2728          16397580                 20360801                       249000                  20060901               89.93000031
   2729          16397603                 20360801                       245600                  20060901                        80
   2730          16400689                 20460801                       341250                  20060901                        75
   2731          16400786                 20360801                       213600                  20060901               74.69000244
   2732          16400870                 20460801                       275000                  20060901               46.61000061
   2733          16400968                 20360801                       182000                  20060901               78.79000092
   2734          16401904                 20360801                       334500                  20060901                        75
   2735          16401984                 20360801                       330000                  20060901               73.33000183
   2736          16402192                 20360901                       216000                  20061001                        80
   2737          16402214                 20460801                       300000                  20060901                        80
   2738          16402276                 20460801                       200000                  20060901               72.98999786
   2739          16402545                 20460801                       584900                  20060901                        90
   2740          16402644                 20360801                       272496                  20060901                        80
   2741          16402655                 20460801                       355500                  20060901                        90
   2742          16402718                 20360801                       241600                  20060901                        80
   2743          16402775                 20360801                       495000                  20060901                        90
   2744          16402783                 20460801                       562500                  20060901                        75
   2745          16404255                 20360801                       230000                  20060901               63.88999939
   2746          16404459                 20360801                       396000                  20060901                        90
   2747          16404484                 20360801                       400000                  20060901               76.91999817
   2748          16404490                 20360801                       287900                  20060901               79.98999786
   2749          16404579                 20360801                       483750                  20060901                        75
   2750          16405498                 20360801                       200000                  20060901                        80
   2751          16405517                 20360801                       130000                  20060901               18.05999947
   2752          16405524                 20460801                       196000                  20060901                        80
   2753          16405559                 20460801                       340000                  20060901                        80
   2754          16405652                 20460801                       650000                  20060901               78.30999756
   2755          16405853                 20360801                       420000                  20060901                        80
   2756          16406030                 20360801                       650000                  20060901               69.88999939
   2757          16406904                 20360801                       417000                  20060901               64.65000153
   2758          16407401                 20360801                       368000                  20060901                        80
   2759          16397241                 20460801                       456000                  20060901                        80
   2760          16397413                 20360801                       650000                  20060901               70.26999664
   2761          16388876                 20360801                       193500                  20060901                        90
   2762          16389333                 20460801                       260000                  20060901                        80
   2763          16389361                 20360801                       508000                  20060901                        80
   2764          16389479                 20360801                       236000                  20060901                        80
   2765          16389483                 20360801                       147000                  20060901               79.90000153
   2766          16390029                 20360801                       440000                  20060901               74.58000183
   2767          16390035                 20360801                       397000                  20060901               78.61000061
   2768          16387572                 20460801                       693750                  20060901                        75
   2769          16387590                 20360801                       480000                  20060901               70.58999634
   2770          16387612                 20460801                       225000                  20060901                        75
   2771          16390332                 20360801                       436000                  20060901                        80
   2772          16390346                 20360801                       620000                  20060901                        80
   2773          16390435                 20360801                       200000                  20060901               79.37000275
   2774          16390445                 20360801                       384000                  20060901                        80
   2775          16390463                 20360801                       540000                  20060901                        80
   2776          16390533                 20360801                       192800                  20060901                        80
   2777          16392495                 20360801                       140500                  20060901               79.83000183
   2778          16383355                 20460801                       611250                  20060901               74.36000061
   2779          16384075                 20360801                       416000                  20060901               78.48999786
   2780          16384164                 20460801                       420000                  20060901                        80
   2781          16384187                 20360801                       373200                  20060901               79.56999969
   2782          16384191                 20360801                       520000                  20060901               79.02999878
   2783          16384357                 20360801                       420000                  20060901                        80
   2784          16384473                 20360801                       248000                  20060901                        80
   2785          16384528                 20460801                       286600                  20060901               77.04000092
   2786          16387219                 20460801                       548700                  20060901               79.98999786
   2787          16387227                 20460701                       556000                  20060801                        80
   2788          16383190                 20360801                       372000                  20060901                        80
   2789          16383312                 20460801                       328000                  20060901               79.04000092
   2790          16383317                 20360801                       385600                  20060901                        80
   2791          16383327                 20460801                       629600                  20060901               79.38999939
   2792          16383338                 20460801                       650000                  20060901               79.70999908
   2793          16387229                 20360701                       560000                  20060801                        80
   2794          16387381                 20360801                       437600                  20060901                        80
   2795          16387415                 20460801                       336000                  20060901                        80
   2796          16358433                 20360801                       386100                  20060901                        90
   2797          16358440                 20360801                       475200                  20060901                        80
   2798          16360191                 20460701                       238400                  20060801               79.47000122
   2799          16361542                 20360801                       408000                  20060901               79.69000244
   2800          16366392                 20360801                       484069                  20060901                        80
   2801          16371855                 20460701                       192000                  20060801                        80
   2802          16372013                 20460801                       368000                  20060901                        80
   2803          16372021                 20360701                       164000                  20060801                        80
   2804          16372029                 20360801                       464000                  20060901                        80
   2805          16372182                 20360701                       280000                  20060801               84.84999847
   2806          16376947                 20360701                       391000                  20060801               76.66999817
   2807          16330242                 20360701                       468000                  20060801                        80
   2808          16332129                 20460701                       428000                  20060801                        80
   2809          16335617                 20460701                       408000                  20060801                        80
   2810          16339364                 20360701                       552000                  20060801                        80
   2811          16343974                 20360701                       264000                  20060801                        80
   2812          16344607                 20360801                       111200                  20060901                        80
   2813          16344677                 20460701                       540000                  20060801                        80
   2814          16345852                 20360801                       480000                  20060901                        80
   2815          16346016                 20460801                       380000                  20060901                        80
   2816          16346161                 20360701                       430400                  20060801                        80
   2817          16346187                 20360701                       496000                  20060801                        80
   2818          16347988                 20360701                       404000                  20060801                        80
   2819          16301938                 20360701                       260000                  20060801                        80
   2820          16308085                 20360801                       371000                  20060901               72.04000092
   2821          16314647                 20360701                       534800                  20060801                        80
   2822          16206910                 20360801                       172000                  20060901                        80
   2823          16208548                 20360801                       780000                  20060901                        60
   2824          16210138                 20360801                       188000                  20060901                        80
   2825          16221653                 20460701                       650000                  20060801               72.22000122
   2826          16570012                 20360901                       201520                  20061001                        80
   2827          16570025                 20460901                       302400                  20061001                        80
   2828          16571209                 20460901                       380000                  20061001                        80
   2829          16571213                 20360901                       348000                  20061001                        80
   2830          16571375                 20460901                       236882                  20061001                        80
   2831          16571389                 20460901                       271200                  20061001                        80
   2832          16571392                 20460901                       597000                  20061001                        75
   2833          16571407                 20460901                       308000                  20061001                        80
   2834          16571233                 20360901                       250000                  20061001               37.31000137
   2835          16574633                 20360901                       446400                  20061001                        80
   2836          16574548                 20460901                       650000                  20061001               73.86000061
   2837          16574701                 20460901                       432000                  20061001                        80
   2838          16585163                 20360901                       403960                  20061001                        80
   2839          16585357                 20360901                       139200                  20061001                        80
   2840          16585197                 20460901                       361600                  20061001                        80
   2841          16564212                 20360901                       138400                  20061001                        80
   2842          16564239                 20360901                       219910                  20061001                        80
   2843          16590709                 20460901                       440000                  20061001                        80
   2844          16599193                 20460901                       353500                  20061001                        80
   2845          16564292                 20360901                       300000                  20061001                        80
   2846          16564175                 20460901                       535000                  20061001               73.48999786
   2847          16567197                 20460901                       480000                  20061001                        75
   2848          16568630                 20460901                       294400                  20061001                        80
   2849          16568492                 20360901                       416000                  20061001                        80
   2850          16568516                 20360901                       432000                  20061001                        80
   2851          16569931                 20360901                       371250                  20061001                        75
   2852          16569941                 20360901                       371250                  20061001                        75
   2853          16569976                 20460901                       604000                  20061001                        80
   2854          16360782                 20460801                       350400                  20060901                        80
   2855          16360832                 20360801                       214400                  20060901                        80
   2856          16365311                 20460801                       880000                  20060901                        80
   2857          16365468                 20360801                       410682                  20060901                        80
   2858          16365483                 20460801                       440000                  20060901                        80
   2859          16365496                 20360801                       360000                  20060901                        80
   2860          16367836                 20360801                       376000                  20060901                        80
   2861          16367744                 20360801                       230000                  20060901               74.19000244
   2862          16367940                 20360901                       595000                  20061001                        70
   2863          16367947                 20460801                       576000                  20060901                        80
   2864          16367786                 20360801                       441600                  20060901               79.56999969
   2865          16371610                 20360801                       471700                  20060901                        80
   2866          16371658                 20360801                       304000                  20060901                        80
   2867          16371737                 20360801                       320000                  20060901                        80
   2868          16374639                 20360801                       240000                  20060901                        80
   2869          16374700                 20360801                       307200                  20060901                        80
   2870          16376442                 20360801                       470000                  20060901               79.66000366
   2871          16376400                 20360801                       344000                  20060901                        80
   2872          16376507                 20360801                       488000                  20060901                        80
   2873          16376516                 20360801                       383200                  20060901                        80
   2874          16376833                 20360801                       719200                  20060901                        80
   2875          16376872                 20360801                       293600                  20060901                        80
   2876          16376778                 20360801                       593200                  20060901                        80
   2877          16382555                 20360801                       234880                  20060901                        80
   2878          16382658                 20460801                       625200                  20060901                        80
   2879          16382671                 20360801                       153000                  20060901                      71.5
   2880          16383736                 20460801                       492000                  20060901                        80
   2881          16383758                 20360801                       207200                  20060901                        80
   2882          16383946                 20360801                       292800                  20060901                        80
   2883          16386838                 20360801                       606400                  20060901                        80
   2884          16388599                 20360801                       418000                  20060901               69.66999817
   2885          16388504                 20360801                       372000                  20060901                        80
   2886          16343688                 20360801                       409600                  20060901                        80
   2887          16389923                 20360801                       260000                  20060901                        80
   2888          16389945                 20360801                       224000                  20060901                        80
   2889          16392899                 20360801                       284000                  20060901                        80
   2890          16392932                 20360801                       471200                  20060901                        80
   2891          16392978                 20360801                       386400                  20060901                        80
   2892          16345643                 20360801                       760000                  20060901                        80
   2893          16345655                 20360801                       252000                  20060901                        80
   2894          16345666                 20360801                       395920                  20060901                        80
   2895          16345677                 20360801                       600000                  20060901                        80
   2896          16345692                 20360801                       412000                  20060901                        80
   2897          16345616                 20460801                       462635                  20060901                        80
   2898          16345621                 20360801                       345200                  20060901                        80
   2899          16347228                 20360801                       337840                  20060901                        80
   2900          16347231                 20360801                       329200                  20060901                        80
   2901          16347288                 20360801                       650000                  20060901               78.30999756
   2902          16349134                 20360801                       412000                  20060901                        80
   2903          16349178                 20360801                       645000                  20060901                        75
   2904          16349237                 20360801                       289900                  20060901               79.44999695
   2905          16357696                 20360801                       722250                  20060901                        75
   2906          16395078                 20360801                       480000                  20060901                        80
   2907          16395184                 20360801                       700000                  20060901                        80
   2908          16357861                 20360801                       360750                  20060901                        75
   2909          16357875                 20360801                       387200                  20060901                        80
   2910          16357929                 20360801                       396000                  20060901                        80
   2911          16359627                 20360801                       300300                  20060901               79.98999786
   2912          16359637                 20360801                       402400                  20060901                        80
   2913          16359524                 20360801                       449600                  20060901                        80
   2914          16359709                 20460801                       585600                  20060901                        80
   2915          16359723                 20360801                       239040                  20060901                        80
   2916          16360673                 20360801                       780000                  20060901                        80
   2917          16360743                 20360801                       232800                  20060901                        80
   2918          16206806                 20360301                       476000                  20060401                        80
   2919          16305722                 20360801                       435200                  20060901                        80
   2920          16305726                 20360801                       464000                  20060901                        80
   2921          16305950                 20360801                       314000                  20060901                        80
   2922          16305954                 20460801                       487500                  20060901                        75
   2923          16316382                 20360801                       416250                  20060901                        75
   2924          16318811                 20360801                       349200                  20060901                        80
   2925          16318812                 20360801                       208000                  20060901                        80
   2926          16318825                 20460801                       200000                  20060901                        80
   2927          16318888                 20360801                       164000                  20060901                        80
   2928          16318975                 20360801                       320000                  20060901                        80
   2929          16318996                 20360801                       420000                  20060901                        80
   2930          16321642                 20360801                       340000                  20060901                        80
   2931          16321673                 20360801                       484000                  20060901                        80
   2932          16321697                 20360801                       400000                  20060901                        80
   2933          16321769                 20360801                       752000                  20060901                        80
   2934          16323896                 20360801                       404000                  20060901                        80
   2935          16327069                 20360801                       368000                  20060901                        80
   2936          16329542                 20360801                       222400                  20060901                        80
   2937          16329571                 20460801                       281600                  20060901                        80
   2938          16331232                 20460801                       492000                  20060901                        80
   2939          16331168                 20360801                       191200                  20060901                        80
   2940          16194723                 20360801                       364000                  20060901                        80
   2941          16339907                 20360801                       266000                  20060901                        70
   2942          16340022                 20360801                       390300                  20060901                        80
   2943          16342644                 20360801                       500000                  20060901               74.06999969
   2944          16342684                 20360801                       428000                  20060901                        80
   2945          16342751                 20360801                       443920                  20060901                        80
   2946          16342786                 20360801                       645600                  20060901                        80
   2947          16392357                 20460801                       650000                  20060901               69.15000153
   2948          16392361                 20460801                       280000                  20060901                        80
   2949          16394080                 20360801                       360000                  20060901                        80
   2950          16134456                 20360501                       401600                  20060601                        80
   2951          16228033                 20460801                       572000                  20060901                        80





                 LOAN_SEQ                                         MI MERS_ID1        MARGIN                NEXT_RATE_ADJ_DATE1


--------------------------------------------------------------------------------


      1          16293812                     No MI                  1.00E+17           3.5                           20061001
      2          16291148                     No MI                  1.00E+17          3.75                           20061001
      3          16291161                     No MI                  1.00E+17          3.75                           20061001
      4          16422711                     No MI                  1.00E+17          3.75                           20061001
      5          16422748                     No MI                  1.00E+17          3.75                           20061001
      6          16422699           United Guaranty                  1.00E+17           3.5                           20061001
      7          16422651                     No MI                  1.00E+17          3.75                           20061001
      8          16422669                     No MI                  1.00E+17             3                           20061001
      9          16419540                       PMI                  1.00E+17          3.75                           20061001
     10          16296307                     No MI                  1.00E+17         2.125                           20061001
     11          16297671                     No MI                  1.00E+17          2.25                           20110801
     12          16302165                     No MI                  1.00E+17           3.5                           20061001
     13          16564426                       PMI                  1.00E+17           3.5                           20061001
     14          16564512                       PMI                  1.00E+17         3.375                           20061001
     15          16551791                     No MI                  1.00E+17         3.375                           20061001
     16          16551920                     No MI                  1.00E+17         3.125                           20061001
     17          16468554                     No MI                  1.00E+17          2.25                           20110901
     18          16422558                     No MI                  1.00E+17         2.875                           20061001
     19          16420098                     No MI                  1.00E+17           3.5                           20061001
     20          16420107                     No MI                  1.00E+17         3.375                           20061001
     21          16419381                     No MI                  1.00E+17           3.5                           20061001
     22          16419086                     No MI                  1.00E+17         3.625                           20061001
     23          16419107                     No MI                  1.00E+17          3.75                           20061001
     24          16419162                     No MI                  1.00E+17          3.75                           20061001
     25          16420687                     No MI                  1.00E+17           3.5                           20061001
     26          16372087                     No MI                  1.00E+17          3.75                           20061001
     27          16420439                     No MI                  1.00E+17         3.625                           20061001
     28          16420191                     No MI                  1.00E+17          3.75                           20061001
     29          16420218                     No MI                  1.00E+17          3.75                           20061001
     30          16372038                     No MI                  1.00E+17         3.375                           20061001
     31          16420301                     No MI                  1.00E+17             3                           20061001
     32          16372005                     No MI                  1.00E+17           3.5                           20061001
     33          16420169                     No MI                  1.00E+17         3.375                           20061001
     34          16420183                     No MI                  1.00E+17           3.5                           20061001
     35          16372028                     No MI                  1.00E+17          2.75                           20061001
     36          16420020                     No MI                  1.00E+17          2.25                           20110801
     37          16371998                     No MI                  1.00E+17         3.375                           20061001
     38          16420094                     No MI                  1.00E+17           3.5                           20061001
     39          16392598                     No MI                  1.00E+17         3.375                           20061001
     40          16392611                     No MI                  1.00E+17          3.75                           20061001
     41          16371985                     No MI                  1.00E+17           3.5                           20061001
     42          16392530                     No MI                  1.00E+17           3.5                           20061001
     43          16392543                     No MI                  1.00E+17           3.5                           20061001
     44          16392565                     No MI                  1.00E+17          3.75                           20061001
     45          16392572                     No MI                  1.00E+17         2.875                           20061001
     46          16392573                     No MI                  1.00E+17          3.75                           20061001
     47          16392438                     No MI                                     3.5                           20061001
     48          16392472                     No MI                  1.00E+17         3.125                           20061001
     49          16392477                     No MI                  1.00E+17          3.75                           20061001
     50          16329814                     No MI                  1.00E+17          3.75                           20061001
     51          16326957                     No MI                  1.00E+17           3.5                           20061001
     52          16229989                     No MI                  1.00E+17          2.25                           20110801
     53          16229955                     No MI                  1.00E+17         3.625                           20061001
     54          16229956                     No MI                  1.00E+17          2.25                           20110801
     55          16227868                     No MI                  1.00E+17          2.25                           20110801
     56          16358253                     No MI                  1.00E+17          3.25                           20061001
     57          16544446                     No MI                  1.00E+17          3.75                           20061001
     58          16544448                     No MI                  1.00E+17           3.5                           20061001
     59          16545022                     No MI                  1.00E+17          2.25                           20110801
     60          16545062                       PMI                  1.00E+17          3.25                           20061001
     61          16545076                     No MI                  1.00E+17           3.5                           20061001
     62          16545109                     No MI                  1.00E+17          3.75                           20061001
     63          16545116                       PMI                  1.00E+17           3.5                           20061001
     64          16545120                     No MI                  1.00E+17          3.75                           20061001
     65          16545126                     No MI                  1.00E+17          2.25                           20110801
     66          16545146                     No MI                  1.00E+17          3.75                           20061001
     67          16545148                     No MI                  1.00E+17          3.75                           20061001
     68          16545156                     No MI                  1.00E+17          3.75                           20061001
     69          16545164                       PMI                  1.00E+17          3.75                           20061001
     70          16545173                     No MI                  1.00E+17          3.75                           20061001
     71          16545189                     No MI                  1.00E+17           3.5                           20061001
     72          16545206                     No MI                  1.00E+17           3.5                           20061001
     73          16545291                     No MI                  1.00E+17           3.5                           20061001
     74          16544293                       PMI                  1.00E+17         3.125                           20061001
     75          16544303                     No MI                  1.00E+17          3.75                           20061001
     76          16544340                     No MI                  1.00E+17          3.25                           20061001
     77          16544379                     No MI                  1.00E+17           3.5                           20061001
     78          16544404                     No MI                  1.00E+17         3.125                           20061001
     79          16544406                     No MI                  1.00E+17          3.75                           20061001
     80          16390351                     No MI                  1.00E+17           3.5                           20061001
     81          16390410                     No MI                  1.00E+17          3.75                           20061001
     82          16390437                     No MI                  1.00E+17             3                           20061001
     83          16390455                     No MI                                    3.75                           20061001
     84          16390498                     No MI                  1.00E+17          3.25                           20061001
     85          16390501                     No MI                  1.00E+17           3.5                           20061001
     86          16390537                     No MI                  1.00E+17          3.75                           20061001
     87          16392312                     No MI                  1.00E+17          3.75                           20061001
     88          16392317                     No MI                  1.00E+17          3.75                           20061001
     89          16392362                     No MI                  1.00E+17          3.75                           20061001
     90          16392372                     No MI                  1.00E+17          3.25                           20061001
     91          16544237                     No MI                  1.00E+17          3.75                           20061001
     92          16544117                     No MI                  1.00E+17          3.75                           20061001
     93          16544127                     No MI                  1.00E+17         3.625                           20061001
     94          16544135                     No MI                  1.00E+17          3.25                           20061001
     95          16544805                     No MI                                   3.625                           20061001
     96          16544806                     No MI                  1.00E+17          2.25                           20110901
     97          16544983                     No MI                  1.00E+17         3.625                           20061001
     98          16544986                     No MI                  1.00E+17           3.5                           20061001
     99          16544922                     No MI                  1.00E+17          2.25                           20110901
    100          16544923                     No MI                  1.00E+17          2.25                           20110901
    101          16544941                     No MI                  1.00E+17         3.625                           20061001
    102          16544943                     No MI                  1.00E+17          2.25                           20110901
    103          16544956                     No MI                  1.00E+17         3.625                           20061001
    104          16543609                     No MI                  1.00E+17          2.25                           20110901
    105          16543620                     No MI                  1.00E+17          2.25                           20110901
    106          16543633                     No MI                  1.00E+17          2.25                           20110901
    107          16543637                     No MI                  1.00E+17          2.25                           20110901
    108          16543638                     No MI                  1.00E+17          2.25                           20110901
    109          16543641                     No MI                  1.00E+17           3.5                           20061001
    110          16543649                     No MI                  1.00E+17          2.25                           20110901
    111          16543663                     No MI                  1.00E+17          2.25                           20110901
    112          16543508                     No MI                                    2.25                           20110901
    113          16543530                     No MI                                     3.5                           20061001
    114          16543694                     No MI                  1.00E+17          2.25                           20110901
    115          16544830                     No MI                  1.00E+17             3                           20061001
    116          16544834                     No MI                  1.00E+17         3.625                           20061001
    117          16539909                     No MI                  1.00E+17         3.625                           20061001
    118          16539915                     No MI                  1.00E+17           3.5                           20061001
    119          16539932                     No MI                  1.00E+17           3.5                           20061001
    120          16539848                     No MI                  1.00E+17          2.25                           20110901
    121          16539943                     No MI                  1.00E+17         3.125                           20061001
    122          16539946                     No MI                  1.00E+17          2.25                           20110901
    123          16539948                     No MI                  1.00E+17           3.5                           20061001
    124          16539952                     No MI                  1.00E+17          2.25                           20110901
    125          16539852                     No MI                                    2.25                           20110901
    126          16543555                     No MI                  1.00E+17          2.25                           20110901
    127          16543556                     No MI                  1.00E+17          3.25                           20061001
    128          16543561                     No MI                  1.00E+17         3.625                           20061001
    129          16543570                     No MI                  1.00E+17         3.625                           20061001
    130          16543600                     No MI                  1.00E+17         3.375                           20061001
    131          16543603                     No MI                  1.00E+17          2.25                           20110901
    132          16539979                     No MI                  1.00E+17          2.25                           20110901
    133          16540013                     No MI                  1.00E+17          2.75                           20061001
    134          16540033                     No MI                  1.00E+17          2.25                           20110901
    135          16540037                     No MI                  1.00E+17          2.25                           20110901
    136          16540051                     No MI                  1.00E+17          2.25                           20110901
    137          16540052                     No MI                  1.00E+17          2.25                           20110901
    138          16540071                     No MI                  1.00E+17          2.25                           20110901
    139          16418901                     No MI                  1.00E+17          2.25                           20110901
    140          16418913                     No MI                  1.00E+17          3.25                           20061001
    141          16418925                     No MI                  1.00E+17          2.25                           20110901
    142          16418950                     No MI                  1.00E+17         3.375                           20061001
    143          16418960                     No MI                  1.00E+17          2.25                           20110901
    144          16418964                     No MI                  1.00E+17          2.25                           20110901
    145          16418966                     No MI                  1.00E+17           3.5                           20061001
    146          16419775                     No MI                  1.00E+17         3.625                           20061001
    147          16419792                     No MI                  1.00E+17           3.5                           20061001
    148          16419805                     No MI                  1.00E+17          2.25                           20110901
    149          16419830                     No MI                  1.00E+17          2.25                           20110901
    150          16419843                     No MI                  1.00E+17          2.25                           20110901
    151          16419852                     No MI                  1.00E+17         3.625                           20061001
    152          16422330                     No MI                  1.00E+17          2.25                           20110901
    153          16422343                     No MI                  1.00E+17          2.25                           20110901
    154          16422349                     No MI                  1.00E+17          2.25                           20110901
    155          16422352                     No MI                  1.00E+17         3.625                           20061001
    156          16422362                     No MI                  1.00E+17          2.25                           20110901
    157          16422363                     No MI                  1.00E+17           3.5                           20061001
    158          16422385                     No MI                  1.00E+17         3.625                           20061001
    159          16422301                     No MI                                     3.5                           20061001
    160          16422408                     No MI                  1.00E+17          2.25                           20110901
    161          16422427                     No MI                  1.00E+17         3.625                           20061001
    162          16422305                     No MI                  1.00E+17         3.625                           20061001
    163          16422433                     No MI                  1.00E+17         3.625                           20061001
    164          16422446                     No MI                  1.00E+17         3.125                           20061001
    165          16422455                     No MI                  1.00E+17          2.25                           20110901
    166          16422460                     No MI                  1.00E+17           3.5                           20061001
    167          16467896                     No MI                  1.00E+17          2.25                           20110901
    168          16467900                     No MI                  1.00E+17          2.25                           20110801
    169          16467904                     No MI                  1.00E+17         3.375                           20061001
    170          16467932                     No MI                  1.00E+17          2.25                           20110901
    171          16467934                     No MI                  1.00E+17           3.5                           20061001
    172          16467943                     No MI                  1.00E+17          2.25                           20110901
    173          16467955                     No MI                  1.00E+17          2.25                           20110901
    174          16467984                     No MI                  1.00E+17         2.875                           20061001
    175          16467994                     No MI                  1.00E+17         3.125                           20061001
    176          16467999                     No MI                  1.00E+17          2.25                           20110901
    177          16468023                     No MI                  1.00E+17          2.25                           20110901
    178          16467884                     No MI                  1.00E+17          2.25                           20110901
    179          16401736                     No MI                  1.00E+17          2.25                           20110801
    180          16401750                     No MI                  1.00E+17         3.625                           20061001
    181          16401768                     No MI                  1.00E+17           3.5                           20061001
    182          16401769                     No MI                  1.00E+17          2.25                           20110901
    183          16401779                     No MI                  1.00E+17          2.25                           20110901
    184          16401793                     No MI                  1.00E+17          2.25                           20110901
    185          16401801                     No MI                  1.00E+17          2.25                           20110901
    186          16401653                     No MI                                   3.625                           20061001
    187          16401819                     No MI                  1.00E+17           3.5                           20061201
    188          16401825                     No MI                  1.00E+17          2.25                           20110801
    189          16403796                     No MI                  1.00E+17          2.25                           20110801
    190          16403803                     No MI                  1.00E+17         3.625                           20061001
    191          16403815                     No MI                  1.00E+17             3                           20061001
    192          16403820                     No MI                  1.00E+17          2.25                           20110801
    193          16403831                     No MI                  1.00E+17           3.5                           20061001
    194          16403834                     No MI                  1.00E+17          2.25                           20110901
    195          16403835                     No MI                  1.00E+17          3.25                           20061001
    196          16403836                     No MI                  1.00E+17          2.25                           20110901
    197          16403840                     No MI                  1.00E+17           3.5                           20061001
    198          16403842                     No MI                  1.00E+17         3.375                           20061001
    199          16403746                     No MI                  1.00E+17          2.25                           20110801
    200          16403861                     No MI                  1.00E+17          2.25                           20110801
    201          16406761                     No MI                  1.00E+17           3.5                           20061001
    202          16406762                     No MI                  1.00E+17          2.25                           20110901
    203          16406786                     No MI                  1.00E+17         3.625                           20061001
    204          16418763                     No MI                                     3.5                           20061001
    205          16418830                     No MI                  1.00E+17          3.25                           20061001
    206          16418834                     No MI                  1.00E+17          2.25                           20110901
    207          16418835                     No MI                  1.00E+17           3.5                           20061001
    208          16418837                     No MI                  1.00E+17           3.5                           20061001
    209          16418840                     No MI                  1.00E+17          2.25                           20110801
    210          16418774                     No MI                  1.00E+17          2.25                           20110901
    211          16403754                     No MI                  1.00E+17         3.625                           20061001
    212          16403765                     No MI                  1.00E+17         3.125                           20061001
    213          16403895                     No MI                  1.00E+17          2.25                           20110801
    214          16403900                     No MI                  1.00E+17         3.625                           20061001
    215          16403902                     No MI                  1.00E+17          2.25                           20110901
    216          16403915                     No MI                  1.00E+17          2.25                           20110901
    217          16405133                     No MI                  1.00E+17           3.5                           20061001
    218          16418848                     No MI                  1.00E+17          2.25                           20110901
    219          16418857                     No MI                  1.00E+17          2.25                           20110901
    220          16418863                     No MI                  1.00E+17          2.25                           20110801
    221          16418872                     No MI                  1.00E+17          2.25                           20110801
    222          16418874                     No MI                  1.00E+17         3.375                           20061001
    223          16418878                     No MI                  1.00E+17             3                           20061001
    224          16418891                     No MI                  1.00E+17          2.25                           20110901
    225          16405144                     No MI                  1.00E+17          3.25                           20061001
    226          16405147                     No MI                  1.00E+17           3.5                           20061001
    227          16405156                     No MI                  1.00E+17          2.25                           20110901
    228          16405158                     No MI                  1.00E+17          2.25                           20110901
    229          16405160                     No MI                  1.00E+17           3.5                           20061201
    230          16405084                     No MI                                     3.5                           20061001
    231          16405168                     No MI                  1.00E+17          2.25                           20110801
    232          16405184                     No MI                  1.00E+17          2.25                           20110901
    233          16405188                     No MI                  1.00E+17         3.375                           20061001
    234          16405189                     No MI                  1.00E+17          2.25                           20110901
    235          16405199                     No MI                  1.00E+17         3.625                           20061001
    236          16405205                     No MI                  1.00E+17          2.25                           20110901
    237          16405212                     No MI                  1.00E+17         3.625                           20061001
    238          16405225                     No MI                  1.00E+17          2.25                           20110901
    239          16405233                     No MI                  1.00E+17          2.25                           20110901
    240          16405263                     No MI                  1.00E+17           3.5                           20061001
    241          16405267                     No MI                  1.00E+17          2.25                           20110901
    242          16405270                     No MI                  1.00E+17           3.5                           20061001
    243          16405280                     No MI                  1.00E+17         3.625                           20061001
    244          16405300                     No MI                  1.00E+17         2.875                           20061001
    245          16405303                     No MI                  1.00E+17         3.375                           20061001
    246          16406663                     No MI                  1.00E+17          2.25                           20110901
    247          16406667                     No MI                  1.00E+17         3.125                           20061001
    248          16406678                     No MI                  1.00E+17          2.25                           20061001
    249          16406615                     No MI                                   3.625                           20061001
    250          16406618                     No MI                  1.00E+17           3.5                           20061001
    251          16406692                     No MI                  1.00E+17         3.375                           20061001
    252          16406699                     No MI                  1.00E+17         3.375                           20061001
    253          16406702                     No MI                  1.00E+17          2.25                           20110901
    254          16406708                     No MI                  1.00E+17          2.25                           20110901
    255          16406718                     No MI                  1.00E+17          2.25                           20110901
    256          16406724                     No MI                  1.00E+17           3.5                           20061001
    257          16406726                     No MI                  1.00E+17          2.25                           20110901
    258          16406741                     No MI                  1.00E+17          2.25                           20110901
    259          16406751                     No MI                  1.00E+17          2.25                           20110901
    260          16540887                     No MI                  1.00E+17          3.75                           20061001
    261          16540893                       PMI                  1.00E+17          3.75                           20061001
    262          16323564                     No MI                  1.00E+17          3.75                           20061001
    263          16401690                     No MI                  1.00E+17          2.25                           20110801
    264          16401699                     No MI                  1.00E+17           3.5                           20061001
    265          16401700                     No MI                  1.00E+17          2.25                           20110901
    266          16401701                     No MI                  1.00E+17          2.25                           20110901
    267          16401702                     No MI                  1.00E+17          2.25                           20110801
    268          16401707                     No MI                  1.00E+17           3.5                           20061001
    269          16401718                     No MI                  1.00E+17         3.125                           20061001
    270          16401625                     No MI                                    2.25                           20110801
    271          16401730                     No MI                  1.00E+17         3.625                           20061001
    272          16400355                     No MI                  1.00E+17          2.25                           20110801
    273          16400358                     No MI                  1.00E+17          2.25                           20110901
    274          16400361                     No MI                  1.00E+17          2.25                           20110901
    275          16401679                     No MI                  1.00E+17         2.875                           20061001
    276          16401680                     No MI                  1.00E+17          2.25                           20110901
    277          16401681                     No MI                  1.00E+17          2.25                           20110901
    278          16401683                     No MI                  1.00E+17          2.25                           20110901
    279          16392915                     No MI                  1.00E+17          2.25                           20110801
    280          16392918                     No MI                  1.00E+17          2.25                           20110901
    281          16392930                     No MI                  1.00E+17          2.25                           20110801
    282          16392934                     No MI                  1.00E+17           3.5                           20061001
    283          16392938                     No MI                  1.00E+17         3.625                           20061001
    284          16392941                     No MI                  1.00E+17          2.25                           20110901
    285          16392942                     No MI                  1.00E+17          2.25                           20110801
    286          16392944                     No MI                  1.00E+17          2.25                           20110901
    287          16392954                     No MI                  1.00E+17          2.25                           20110801
    288          16392862                     No MI                  1.00E+17         3.625                           20061001
    289          16392955                     No MI                  1.00E+17          2.25                           20110901
    290          16392957                     No MI                  1.00E+17           3.5                           20061001
    291          16392980                     No MI                  1.00E+17          2.25                           20110801
    292          16392982                     No MI                  1.00E+17          2.25                           20110901
    293          16392983                     No MI                  1.00E+17          2.25                           20110901
    294          16392991                     No MI                  1.00E+17          2.25                           20110801
    295          16392993                     No MI                  1.00E+17         3.625                           20061001
    296          16394487                     No MI                  1.00E+17          2.25                           20110901
    297          16394493                     No MI                  1.00E+17          2.25                           20110801
    298          16394494                     No MI                  1.00E+17          2.25                           20110801
    299          16394497                     No MI                  1.00E+17          2.25                           20110901
    300          16394501                     No MI                  1.00E+17           3.5                           20061001
    301          16394508                     No MI                  1.00E+17          2.25                           20110801
    302          16394512                     No MI                  1.00E+17             3                           20061001
    303          16394516                     No MI                  1.00E+17          2.25                           20110801
    304          16394518                     No MI                  1.00E+17          2.25                           20110901
    305          16394520                     No MI                  1.00E+17           3.5                           20061001
    306          16394326                     No MI                  1.00E+17           3.5                           20061001
    307          16395027                     No MI                  1.00E+17          2.25                           20110801
    308          16394302                     No MI                  1.00E+17           3.5                           20061001
    309          16394304                     No MI                  1.00E+17          2.25                           20110801
    310          16394544                     No MI                  1.00E+17          2.25                           20110901
    311          16394345                     No MI                  1.00E+17          2.25                           20110801
    312          16394557                     No MI                  1.00E+17          2.25                           20110901
    313          16394355                     No MI                  1.00E+17           3.5                           20061001
    314          16395028                     No MI                                    2.25                           20110801
    315          16395071                     No MI                  1.00E+17           3.5                           20061001
    316          16395073                     No MI                  1.00E+17          2.75                           20061001
    317          16395076                     No MI                  1.00E+17          2.25                           20110801
    318          16395097                     No MI                  1.00E+17          2.25                           20110801
    319          16395100                     No MI                  1.00E+17          2.25                           20110801
    320          16395106                     No MI                  1.00E+17           3.5                           20061001
    321          16395111                     No MI                  1.00E+17           3.5                           20061001
    322          16395117                     No MI                  1.00E+17           3.5                           20061001
    323          16395124                     No MI                  1.00E+17         2.875                           20061001
    324          16400277                     No MI                  1.00E+17          3.25                           20061001
    325          16400279                     No MI                  1.00E+17          2.25                           20110801
    326          16400282                     No MI                  1.00E+17          2.25                           20110901
    327          16400295                     No MI                  1.00E+17          2.25                           20110901
    328          16400309                     No MI                  1.00E+17          3.25                           20061201
    329          16400317                     No MI                  1.00E+17          2.25                           20110801
    330          16400322                     No MI                  1.00E+17          2.25                           20110901
    331          16400327                     No MI                  1.00E+17          2.25                           20110901
    332          16400333                     No MI                  1.00E+17         3.625                           20061001
    333          16400338                     No MI                  1.00E+17          2.25                           20110901
    334          16400136                     No MI                  1.00E+17         3.625                           20061001
    335          16395127                     No MI                  1.00E+17          2.25                           20110901
    336          16395137                     No MI                  1.00E+17          2.25                           20110901
    337          16395146                     No MI                  1.00E+17         3.625                           20061001
    338          16395152                     No MI                  1.00E+17         3.625                           20061001
    339          16395158                     No MI                  1.00E+17          2.25                           20110801
    340          16395163                     No MI                  1.00E+17          2.25                           20110901
    341          16395047                     No MI                                    2.25                           20110801
    342          16395167                     No MI                  1.00E+17          2.25                           20110901
    343          16395049                     No MI                                    2.25                           20110801
    344          16395171                     No MI                  1.00E+17          2.25                           20110801
    345          16395173                     No MI                  1.00E+17          2.25                           20110901
    346          16395178                     No MI                  1.00E+17          2.25                           20110801
    347          16395182                     No MI                  1.00E+17             3                           20061001
    348          16395186                     No MI                  1.00E+17         2.625                           20061001
    349          16395190                     No MI                  1.00E+17          2.25                           20110901
    350          16395196                     No MI                  1.00E+17          2.25                           20110901
    351          16396954                     No MI                  1.00E+17          2.25                           20110901
    352          16396967                     No MI                  1.00E+17         3.625                           20061001
    353          16396969                     No MI                  1.00E+17          2.25                           20110901
    354          16396970                     No MI                  1.00E+17          2.25                           20110901
    355          16396972                     No MI                  1.00E+17         3.625                           20061001
    356          16396974                     No MI                  1.00E+17          2.25                           20110901
    357          16396976                     No MI                  1.00E+17          2.25                           20110901
    358          16396917                     No MI                  1.00E+17         3.625                           20061001
    359          16396992                     No MI                  1.00E+17          2.25                           20110901
    360          16396995                     No MI                  1.00E+17          2.25                           20110901
    361          16397000                     No MI                  1.00E+17          2.25                           20110801
    362          16397009                     No MI                  1.00E+17         3.125                           20061001
    363          16397015                     No MI                  1.00E+17          2.25                           20110801
    364          16397017                     No MI                  1.00E+17          2.25                           20110901
    365          16397018                     No MI                  1.00E+17         3.625                           20061001
    366          16397024                     No MI                  1.00E+17           3.5                           20061001
    367          16397029                     No MI                  1.00E+17          2.25                           20110901
    368          16397031                     No MI                  1.00E+17          2.25                           20110901
    369          16396935                     No MI                  1.00E+17          2.25                           20110801
    370          16397035                     No MI                  1.00E+17          2.25                           20110801
    371          16397051                     No MI                  1.00E+17           3.5                           20061001
    372          16400172                     No MI                  1.00E+17         3.125                           20061001
    373          16400176                     No MI                  1.00E+17          2.25                           20110801
    374          16400180                     No MI                  1.00E+17          2.25                           20110901
    375          16400192                     No MI                  1.00E+17         3.625                           20061001
    376          16400209                     No MI                  1.00E+17          2.25                           20110801
    377          16400217                     No MI                  1.00E+17          2.25                           20110901
    378          16400219                     No MI                  1.00E+17         3.625                           20061001
    379          16400226                     No MI                  1.00E+17          2.25                           20110901
    380          16400233                     No MI                  1.00E+17          2.25                           20110901
    381          16400236                     No MI                  1.00E+17         3.375                           20061001
    382          16400237                     No MI                  1.00E+17             3                           20061001
    383          16400242                     No MI                  1.00E+17          2.25                           20110901
    384          16400247                     No MI                  1.00E+17         3.625                           20061001
    385          16400107                     No MI                                    2.25                           20110801
    386          16400250                     No MI                  1.00E+17          2.25                           20110901
    387          16400256                     No MI                  1.00E+17          2.25                           20110901
    388          16400267                     No MI                  1.00E+17          2.25                           20110901
    389          16400273                     No MI                  1.00E+17          2.25                           20110901
    390          16389880                     No MI                  1.00E+17             3                           20061001
    391          16389883                     No MI                  1.00E+17         3.125                           20061001
    392          16389884                     No MI                  1.00E+17          2.25                           20110801
    393          16389895                     No MI                  1.00E+17          2.25                           20110801
    394          16389899                     No MI                  1.00E+17          2.25                           20110901
    395          16389905                     No MI                  1.00E+17          2.25                           20110801
    396          16389907                     No MI                  1.00E+17           3.5                           20061001
    397          16389917                     No MI                  1.00E+17           3.5                           20061001
    398          16376404                     No MI                  1.00E+17         3.625                           20061001
    399          16376468                     No MI                  1.00E+17         3.625                           20061001
    400          16376470                     No MI                  1.00E+17          2.25                           20110901
    401          16376471                     No MI                  1.00E+17          2.25                           20110901
    402          16376498                     No MI                  1.00E+17          2.25                           20110901
    403          16376501                     No MI                  1.00E+17           3.5                           20061001
    404          16376503                     No MI                  1.00E+17          2.25                           20110801
    405          16376520                     No MI                  1.00E+17          2.25                           20110801
    406          16376790                     No MI                  1.00E+17           3.5                           20061001
    407          16376798                     No MI                  1.00E+17           3.5                           20061001
    408          16376799                     No MI                  1.00E+17          2.25                           20110801
    409          16376804                     No MI                  1.00E+17          2.25                           20110801
    410          16376808                     No MI                  1.00E+17           3.5                           20061001
    411          16376812                     No MI                  1.00E+17          2.25                           20110801
    412          16376813                     No MI                  1.00E+17           3.5                           20061001
    413          16376814                     No MI                  1.00E+17          2.25                           20110801
    414          16376817                     No MI                  1.00E+17          2.25                           20110801
    415          16376819                     No MI                  1.00E+17          2.25                           20110901
    416          16376821                     No MI                  1.00E+17         3.375                           20061001
    417          16376824                     No MI                  1.00E+17          2.25                           20110801
    418          16376826                     No MI                  1.00E+17          2.25                           20110801
    419          16376829                     No MI                  1.00E+17           3.5                           20061001
    420          16376832                     No MI                  1.00E+17          2.25                           20110901
    421          16376835                     No MI                  1.00E+17          2.25                           20110801
    422          16376839                     No MI                  1.00E+17          2.25                           20110801
    423          16376840                     No MI                  1.00E+17          2.25                           20110801
    424          16376845                     No MI                  1.00E+17         3.625                           20061001
    425          16376848                     No MI                  1.00E+17          2.25                           20110901
    426          16376851                     No MI                  1.00E+17         3.625                           20061101
    427          16376857                     No MI                  1.00E+17          2.25                           20110801
    428          16376859                     No MI                  1.00E+17          2.25                           20110801
    429          16376875                     No MI                  1.00E+17           3.5                           20061001
    430          16376880                     No MI                  1.00E+17           3.5                           20061001
    431          16376881                     No MI                  1.00E+17          2.25                           20110801
    432          16376766                     No MI                                   3.625                           20061001
    433          16376883                     No MI                  1.00E+17           3.5                           20061001
    434          16376886                     No MI                  1.00E+17          2.25                           20110801
    435          16376896                     No MI                  1.00E+17          2.25                           20110801
    436          16376902                     No MI                  1.00E+17         3.625                           20061001
    437          16376904                     No MI                  1.00E+17          2.25                           20110801
    438          16376905                     No MI                  1.00E+17          2.25                           20110801
    439          16376788                     No MI                                    2.25                           20110801
    440          16376909                     No MI                  1.00E+17          2.25                           20110801
    441          16376912                     No MI                  1.00E+17         3.625                           20061001
    442          16377576                     No MI                  1.00E+17          2.25                           20110801
    443          16377937                     No MI                  1.00E+17         3.625                           20061001
    444          16377938                     No MI                  1.00E+17          2.25                           20110801
    445          16377941                     No MI                  1.00E+17         3.625                           20061001
    446          16377952                     No MI                  1.00E+17          2.25                           20110901
    447          16377903                     No MI                                    2.25                           20110901
    448          16377960                     No MI                  1.00E+17         3.375                           20061001
    449          16377964                     No MI                  1.00E+17           3.5                           20061001
    450          16377967                     No MI                  1.00E+17         3.625                           20061001
    451          16377971                     No MI                  1.00E+17          2.25                           20110801
    452          16377982                     No MI                  1.00E+17          2.25                           20110901
    453          16377989                     No MI                  1.00E+17          2.25                           20110801
    454          16377993                     No MI                  1.00E+17          2.25                           20110901
    455          16377998                     No MI                  1.00E+17          2.25                           20110801
    456          16377999                     No MI                  1.00E+17         3.625                           20061001
    457          16378001                     No MI                  1.00E+17         3.125                           20061001
    458          16378007                     No MI                  1.00E+17          3.25                           20061001
    459          16378009                     No MI                  1.00E+17          2.25                           20110801
    460          16378011                     No MI                  1.00E+17          3.25                           20061001
    461          16378014                     No MI                  1.00E+17          2.25                           20110801
    462          16378022                     No MI                  1.00E+17          2.25                           20110801
    463          16378029                     No MI                  1.00E+17          2.25                           20110801
    464          16378041                     No MI                  1.00E+17          2.25                           20110801
    465          16378054                     No MI                  1.00E+17          2.25                           20110801
    466          16377934                     No MI                                    2.25                           20110801
    467          16382515                     No MI                  1.00E+17          2.75                           20061001
    468          16382560                     No MI                  1.00E+17          2.25                           20110801
    469          16382561                     No MI                  1.00E+17          2.25                           20110901
    470          16382563                     No MI                  1.00E+17          2.25                           20110801
    471          16382568                     No MI                  1.00E+17          2.25                           20110901
    472          16382571                     No MI                  1.00E+17          2.25                           20110901
    473          16382575                     No MI                  1.00E+17          2.25                           20110801
    474          16382591                     No MI                  1.00E+17          2.25                           20110801
    475          16382598                     No MI                  1.00E+17          2.25                           20110801
    476          16382601                     No MI                  1.00E+17          2.25                           20110801
    477          16382604                     No MI                  1.00E+17          3.25                           20061001
    478          16382605                     No MI                  1.00E+17             3                           20061001
    479          16382611                     No MI                  1.00E+17          2.25                           20110801
    480          16382527                     No MI                  1.00E+17           3.5                           20061001
    481          16382621                     No MI                  1.00E+17          2.25                           20110801
    482          16382628                     No MI                  1.00E+17          2.25                           20110901
    483          16382663                     No MI                  1.00E+17          2.25                           20110901
    484          16382664                     No MI                  1.00E+17          2.25                           20110801
    485          16382689                     No MI                  1.00E+17          2.25                           20110801
    486          16382691                     No MI                  1.00E+17           3.5                           20061001
    487          16382698                     No MI                  1.00E+17         3.125                           20061001
    488          16382699                     No MI                  1.00E+17         3.625                           20061001
    489          16382701                     No MI                  1.00E+17          2.25                           20110801
    490          16382703                     No MI                  1.00E+17          2.25                           20110801
    491          16382706                     No MI                  1.00E+17         3.375                           20061001
    492          16382712                     No MI                  1.00E+17          2.25                           20110801
    493          16382714                     No MI                  1.00E+17          2.25                           20110801
    494          16383792                     No MI                  1.00E+17         3.125                           20061101
    495          16383793                     No MI                  1.00E+17          2.25                           20110801
    496          16383802                     No MI                  1.00E+17          2.25                           20110801
    497          16383803                     No MI                  1.00E+17             3                           20061001
    498          16383741                     No MI                  1.00E+17         3.625                           20061001
    499          16383804                     No MI                  1.00E+17          2.25                           20110801
    500          16383805                     No MI                  1.00E+17          2.25                           20110901
    501          16383815                     No MI                  1.00E+17             3                           20061001
    502          16383817                     No MI                  1.00E+17           3.5                           20061001
    503          16383743                     No MI                  1.00E+17          2.25                           20110801
    504          16383744                     No MI                                    2.25                           20110801
    505          16383835                     No MI                  1.00E+17          2.25                           20110801
    506          16383837                     No MI                  1.00E+17          2.25                           20110801
    507          16383842                     No MI                  1.00E+17           3.5                           20061001
    508          16383848                     No MI                  1.00E+17          2.25                           20110801
    509          16383854                     No MI                  1.00E+17          2.25                           20110801
    510          16383859                     No MI                  1.00E+17          2.25                           20110901
    511          16383757                     No MI                                     3.5                           20061001
    512          16383874                     No MI                  1.00E+17          2.25                           20110801
    513          16383875                     No MI                  1.00E+17         3.125                           20061001
    514          16383891                     No MI                  1.00E+17          2.25                           20110801
    515          16383900                     No MI                  1.00E+17         3.625                           20061001
    516          16383904                     No MI                  1.00E+17         3.625                           20061001
    517          16383909                     No MI                  1.00E+17          2.25                           20110801
    518          16383915                     No MI                  1.00E+17          2.25                           20110801
    519          16383916                     No MI                  1.00E+17          2.25                           20110801
    520          16383919                     No MI                  1.00E+17          2.25                           20110801
    521          16383921                     No MI                  1.00E+17          2.25                           20110901
    522          16383924                     No MI                  1.00E+17         3.625                           20061001
    523          16383928                     No MI                  1.00E+17          2.25                           20110801
    524          16383930                     No MI                  1.00E+17          2.25                           20110801
    525          16383937                     No MI                  1.00E+17          2.25                           20110801
    526          16383942                     No MI                  1.00E+17          2.25                           20110801
    527          16383944                     No MI                  1.00E+17          2.25                           20110801
    528          16383783                     No MI                                    2.25                           20110801
    529          16383948                     No MI                  1.00E+17          3.25                           20061001
    530          16386836                     No MI                                   3.625                           20061001
    531          16386884                     No MI                  1.00E+17         3.375                           20061001
    532          16386885                     No MI                  1.00E+17             3                           20061001
    533          16386886                     No MI                  1.00E+17          2.25                           20110801
    534          16386891                     No MI                  1.00E+17             3                           20061001
    535          16386840                     No MI                  1.00E+17          2.25                           20110801
    536          16386897                     No MI                  1.00E+17          2.25                           20110901
    537          16386901                     No MI                  1.00E+17         3.375                           20061201
    538          16386903                     No MI                  1.00E+17          2.25                           20110801
    539          16386904                     No MI                  1.00E+17          2.25                           20110801
    540          16386910                     No MI                  1.00E+17          2.25                           20110801
    541          16386922                     No MI                  1.00E+17          2.25                           20110801
    542          16386933                     No MI                  1.00E+17          2.25                           20110901
    543          16386935                     No MI                  1.00E+17          2.25                           20110801
    544          16386942                     No MI                  1.00E+17         2.625                           20061001
    545          16386948                     No MI                  1.00E+17          2.25                           20110801
    546          16386949                     No MI                  1.00E+17         3.625                           20061001
    547          16386973                     No MI                  1.00E+17          2.25                           20110801
    548          16386864                     No MI                                    2.25                           20110801
    549          16386990                     No MI                  1.00E+17          2.25                           20110801
    550          16386991                     No MI                  1.00E+17          2.25                           20110801
    551          16386993                     No MI                  1.00E+17          2.25                           20110801
    552          16386997                     No MI                  1.00E+17          2.75                           20061001
    553          16387002                     No MI                  1.00E+17          2.25                           20110801
    554          16387011                     No MI                  1.00E+17          2.25                           20110801
    555          16387012                     No MI                  1.00E+17          2.25                           20110801
    556          16387016                     No MI                  1.00E+17          2.25                           20110801
    557          16387018                     No MI                  1.00E+17          2.25                           20110901
    558          16387020                     No MI                  1.00E+17         3.625                           20061001
    559          16387026                     No MI                  1.00E+17          2.25                           20110801
    560          16387032                     No MI                  1.00E+17          2.25                           20110801
    561          16389925                     No MI                  1.00E+17          2.25                           20110801
    562          16389788                     No MI                  1.00E+17           3.5                           20061001
    563          16389929                     No MI                  1.00E+17          2.25                           20110801
    564          16389932                     No MI                  1.00E+17          2.25                           20110801
    565          16389937                     No MI                  1.00E+17          2.25                           20110901
    566          16389943                     No MI                  1.00E+17           3.5                           20061001
    567          16389948                     No MI                  1.00E+17          2.25                           20110901
    568          16392902                     No MI                  1.00E+17          2.25                           20110901
    569          16392903                     No MI                  1.00E+17          2.25                           20110901
    570          16388536                     No MI                  1.00E+17           3.5                           20061001
    571          16388537                     No MI                  1.00E+17          2.25                           20110801
    572          16388541                     No MI                  1.00E+17         3.625                           20061001
    573          16388544                     No MI                  1.00E+17           3.5                           20061001
    574          16388553                     No MI                  1.00E+17          2.25                           20110901
    575          16388557                     No MI                  1.00E+17         3.625                           20061001
    576          16388564                     No MI                  1.00E+17           3.5                           20061001
    577          16388571                     No MI                  1.00E+17           3.5                           20061001
    578          16388576                     No MI                  1.00E+17          2.25                           20110901
    579          16388587                     No MI                  1.00E+17         3.625                           20061001
    580          16388591                     No MI                  1.00E+17          2.25                           20110801
    581          16388592                     No MI                  1.00E+17         3.375                           20061001
    582          16388597                     No MI                  1.00E+17          2.25                           20110801
    583          16388605                     No MI                  1.00E+17          2.25                           20110901
    584          16388608                     No MI                  1.00E+17          2.25                           20110901
    585          16388497                     No MI                                   3.625                           20061001
    586          16388620                     No MI                  1.00E+17          2.25                           20110801
    587          16388499                     No MI                                     2.5                           20061001
    588          16388505                     No MI                  1.00E+17          3.25                           20061001
    589          16388641                     No MI                  1.00E+17         3.625                           20061001
    590          16388513                     No MI                                    2.25                           20110801
    591          16388652                     No MI                  1.00E+17          2.25                           20110901
    592          16388661                     No MI                  1.00E+17          3.25                           20061001
    593          16388662                     No MI                  1.00E+17          2.25                           20110801
    594          16388667                     No MI                  1.00E+17          2.25                           20110801
    595          16389745                     No MI                  1.00E+17           3.5                           20061001
    596          16389806                     No MI                  1.00E+17          2.25                           20110801
    597          16389748                     No MI                                   3.625                           20061001
    598          16389810                     No MI                  1.00E+17          2.25                           20110801
    599          16389811                     No MI                  1.00E+17          2.25                           20110801
    600          16389812                     No MI                  1.00E+17          2.25                           20110901
    601          16389813                     No MI                  1.00E+17           3.5                           20061101
    602          16389816                     No MI                  1.00E+17          2.25                           20110901
    603          16389821                     No MI                  1.00E+17          2.25                           20110801
    604          16389825                     No MI                  1.00E+17           3.5                           20061001
    605          16389829                     No MI                  1.00E+17          2.25                           20110801
    606          16389831                     No MI                  1.00E+17           3.5                           20061001
    607          16389750                     No MI                                   3.375                           20061001
    608          16389840                     No MI                  1.00E+17          2.25                           20110801
    609          16389850                     No MI                  1.00E+17          2.25                           20110801
    610          16389851                     No MI                  1.00E+17          2.25                           20110901
    611          16389762                     No MI                                   3.625                           20061001
    612          16389860                     No MI                  1.00E+17          2.25                           20110901
    613          16389864                     No MI                  1.00E+17           3.5                           20061001
    614          16389865                     No MI                  1.00E+17          2.25                           20110801
    615          16389866                     No MI                  1.00E+17         3.625                           20061001
    616          16376448                     No MI                  1.00E+17          2.25                           20110801
    617          16376455                     No MI                  1.00E+17         3.125                           20061001
    618          16376424                     No MI                  1.00E+17          2.25                           20110801
    619          16376390                     No MI                                     3.5                           20061001
    620          16376431                     No MI                  1.00E+17           3.5                           20061001
    621          16376433                     No MI                  1.00E+17          2.25                           20110801
    622          16376437                     No MI                  1.00E+17          2.25                           20110901
    623          16376439                     No MI                  1.00E+17          2.25                           20110801
    624          16371696                     No MI                  1.00E+17          2.25                           20110801
    625          16371704                     No MI                  1.00E+17          2.25                           20110801
    626          16371712                     No MI                  1.00E+17          2.25                           20110801
    627          16371625                     No MI                  1.00E+17         3.125                           20061001
    628          16371626                     No MI                  1.00E+17         3.625                           20061001
    629          16371719                     No MI                  1.00E+17         3.625                           20061001
    630          16371727                     No MI                  1.00E+17         3.375                           20061001
    631          16371733                     No MI                  1.00E+17          2.25                           20110801
    632          16371740                     No MI                  1.00E+17          2.25                           20110901
    633          16371743                     No MI                  1.00E+17          2.25                           20110801
    634          16371746                     No MI                  1.00E+17          2.25                           20110801
    635          16371750                     No MI                  1.00E+17          2.25                           20110901
    636          16371757                     No MI                  1.00E+17         3.625                           20061001
    637          16371770                     No MI                  1.00E+17          2.25                           20110801
    638          16374628                     No MI                  1.00E+17          2.25                           20110801
    639          16374629                     No MI                  1.00E+17          2.25                           20110801
    640          16374598                     No MI                  1.00E+17         3.625                           20061001
    641          16374651                     No MI                  1.00E+17           3.5                           20061001
    642          16374657                     No MI                  1.00E+17          2.25                           20110901
    643          16374661                     No MI                  1.00E+17          2.25                           20110901
    644          16365314                     No MI                                     3.5                           20061001
    645          16365391                     No MI                  1.00E+17           3.5                           20061001
    646          16365394                     No MI                  1.00E+17         3.375                           20061001
    647          16365399                     No MI                  1.00E+17           3.5                           20061001
    648          16365403                     No MI                  1.00E+17          2.25                           20110801
    649          16365318                     No MI                  1.00E+17          2.25                           20110801
    650          16365408                     No MI                  1.00E+17         3.125                           20061001
    651          16365410                     No MI                  1.00E+17           3.5                           20061001
    652          16365421                     No MI                  1.00E+17          2.25                           20110801
    653          16365435                     No MI                  1.00E+17          2.25                           20110801
    654          16365439                     No MI                  1.00E+17          2.25                           20110901
    655          16374669                     No MI                  1.00E+17          2.25                           20110901
    656          16374672                     No MI                  1.00E+17          2.25                           20110801
    657          16374680                     No MI                  1.00E+17          2.25                           20110801
    658          16374685                     No MI                  1.00E+17          2.25                           20110801
    659          16374686                     No MI                  1.00E+17          2.25                           20110901
    660          16374687                     No MI                  1.00E+17           3.5                           20061001
    661          16374701                     No MI                  1.00E+17          2.25                           20110801
    662          16374706                     No MI                  1.00E+17          2.25                           20110801
    663          16374617                     No MI                                    2.25                           20110801
    664          16374715                     No MI                  1.00E+17          2.25                           20110801
    665          16374718                     No MI                  1.00E+17          2.25                           20110801
    666          16374725                     No MI                  1.00E+17          2.25                           20110801
    667          16374623                     No MI                  1.00E+17          2.25                           20110801
    668          16374732                     No MI                  1.00E+17          2.25                           20110801
    669          16365441                     No MI                  1.00E+17          2.25                           20110801
    670          16365442                     No MI                  1.00E+17          2.25                           20110801
    671          16365447                     No MI                  1.00E+17         3.625                           20061001
    672          16365448                     No MI                  1.00E+17           3.5                           20061001
    673          16365458                     No MI                  1.00E+17         3.625                           20061001
    674          16365462                     No MI                  1.00E+17          2.25                           20110801
    675          16365467                     No MI                  1.00E+17           3.5                           20061001
    676          16365479                     No MI                  1.00E+17         3.375                           20061001
    677          16365488                     No MI                  1.00E+17          2.25                           20110801
    678          16365500                     No MI                  1.00E+17         3.625                           20061001
    679          16365507                     No MI                  1.00E+17          2.25                           20110801
    680          16367802                     No MI                  1.00E+17           3.5                           20061001
    681          16367803                     No MI                  1.00E+17          2.25                           20110801
    682          16367809                     No MI                  1.00E+17          2.25                           20110801
    683          16367812                     No MI                  1.00E+17          2.25                           20110801
    684          16367733                     No MI                                     3.5                           20061001
    685          16367815                     No MI                  1.00E+17           3.5                           20061001
    686          16367816                     No MI                  1.00E+17           3.5                           20061001
    687          16367817                     No MI                  1.00E+17         3.625                           20061001
    688          16367818                     No MI                  1.00E+17           3.5                           20061001
    689          16367834                     No MI                  1.00E+17          2.25                           20110801
    690          16367837                     No MI                  1.00E+17           3.5                           20061001
    691          16367846                     No MI                  1.00E+17          2.25                           20110801
    692          16367859                     No MI                  1.00E+17          2.25                           20110801
    693          16367868                     No MI                  1.00E+17         3.375                           20061001
    694          16367874                     No MI                  1.00E+17          2.75                           20061001
    695          16367892                     No MI                  1.00E+17           3.5                           20061001
    696          16367894                     No MI                  1.00E+17          2.25                           20110801
    697          16367899                     No MI                  1.00E+17          2.25                           20110801
    698          16367912                     No MI                  1.00E+17          2.25                           20110801
    699          16367920                     No MI                  1.00E+17          2.25                           20110801
    700          16367924                     No MI                  1.00E+17           3.5                           20061001
    701          16367927                     No MI                  1.00E+17          2.25                           20110901
    702          16367951                     No MI                  1.00E+17          2.25                           20110901
    703          16367952                     No MI                  1.00E+17           3.5                           20061001
    704          16367963                     No MI                  1.00E+17          2.25                           20110801
    705          16367968                     No MI                  1.00E+17          2.25                           20110801
    706          16367971                     No MI                  1.00E+17          3.25                           20061001
    707          16367780                     No MI                                    2.25                           20110801
    708          16367974                     No MI                  1.00E+17         3.375                           20061001
    709          16367790                     No MI                  1.00E+17         3.625                           20061001
    710          16367794                     No MI                  1.00E+17         3.625                           20061001
    711          16367978                     No MI                  1.00E+17         3.625                           20061001
    712          16371640                     No MI                  1.00E+17          2.25                           20110801
    713          16371641                     No MI                  1.00E+17          2.25                           20110801
    714          16371642                     No MI                  1.00E+17          2.25                           20110801
    715          16371607                     No MI                                    2.25                           20110801
    716          16371646                     No MI                  1.00E+17          2.25                           20110801
    717          16371647                     No MI                  1.00E+17          2.25                           20110801
    718          16371668                     No MI                  1.00E+17          2.25                           20110801
    719          16371670                     No MI                  1.00E+17          2.25                           20110801
    720          16371673                     No MI                  1.00E+17         3.375                           20061001
    721          16371674                     No MI                  1.00E+17             3                           20061001
    722          16371678                     No MI                  1.00E+17         3.625                           20061001
    723          16371681                     No MI                  1.00E+17          2.25                           20110801
    724          16371687                     No MI                  1.00E+17          2.25                           20110801
    725          16360735                     No MI                  1.00E+17          2.25                           20110801
    726          16360672                     No MI                  1.00E+17         2.875                           20061001
    727          16360738                     No MI                  1.00E+17          2.25                           20110801
    728          16360745                     No MI                  1.00E+17          2.25                           20110801
    729          16360749                     No MI                  1.00E+17          2.25                           20110801
    730          16360750                     No MI                  1.00E+17          3.25                           20061001
    731          16360766                     No MI                  1.00E+17          3.25                           20061001
    732          16360773                     No MI                  1.00E+17          2.25                           20110801
    733          16360781                     No MI                  1.00E+17         3.125                           20061001
    734          16360784                     No MI                  1.00E+17          2.25                           20110801
    735          16360787                     No MI                  1.00E+17          2.25                           20110801
    736          16360799                     No MI                  1.00E+17          2.25                           20110801
    737          16360801                     No MI                  1.00E+17         3.375                           20061001
    738          16360808                     No MI                  1.00E+17          2.25                           20110801
    739          16360814                     No MI                  1.00E+17          2.25                           20110801
    740          16360819                     No MI                  1.00E+17          2.25                           20110801
    741          16360821                     No MI                  1.00E+17          2.25                           20110801
    742          16360823                     No MI                  1.00E+17          2.25                           20110801
    743          16365336                     No MI                  1.00E+17          2.25                           20110801
    744          16365306                     No MI                  1.00E+17          2.25                           20110901
    745          16365338                     No MI                  1.00E+17          2.25                           20110801
    746          16365339                     No MI                  1.00E+17          2.25                           20110801
    747          16365348                     No MI                  1.00E+17           3.5                           20061001
    748          16365351                     No MI                  1.00E+17          2.25                           20110801
    749          16365354                     No MI                  1.00E+17           3.5                           20061001
    750          16365356                     No MI                  1.00E+17          2.25                           20110801
    751          16365364                     No MI                  1.00E+17          2.25                           20110801
    752          16365369                     No MI                  1.00E+17           3.5                           20061001
    753          16365384                     No MI                  1.00E+17          2.25                           20110801
    754          16360825                     No MI                  1.00E+17          2.25                           20110801
    755          16360707                     No MI                                     3.5                           20061001
    756          16360847                     No MI                  1.00E+17          2.25                           20110801
    757          16360851                     No MI                  1.00E+17          2.25                           20110801
    758          16360861                     No MI                  1.00E+17          2.25                           20110901
    759          16360867                     No MI                  1.00E+17          2.25                           20110801
    760          16359629                     No MI                  1.00E+17          2.25                           20110901
    761          16359630                     No MI                  1.00E+17          2.25                           20110801
    762          16359515                     No MI                  1.00E+17           3.5                           20061001
    763          16359632                     No MI                  1.00E+17          2.25                           20110801
    764          16359634                     No MI                  1.00E+17          2.25                           20110801
    765          16359643                     No MI                  1.00E+17           3.5                           20061001
    766          16359648                     No MI                  1.00E+17           3.5                           20061001
    767          16359657                     No MI                  1.00E+17           3.5                           20061001
    768          16359658                     No MI                  1.00E+17          2.25                           20110801
    769          16359684                     No MI                  1.00E+17          2.25                           20110901
    770          16359692                     No MI                  1.00E+17         3.625                           20061001
    771          16359701                     No MI                  1.00E+17          2.25                           20110801
    772          16359704                     No MI                  1.00E+17           3.5                           20061001
    773          16359706                     No MI                  1.00E+17          2.25                           20110801
    774          16359712                     No MI                  1.00E+17           3.5                           20061001
    775          16359717                     No MI                  1.00E+17          2.25                           20110801
    776          16359555                     No MI                  1.00E+17          2.25                           20110801
    777          16359558                     No MI                                    2.25                           20110801
    778          16359726                     No MI                  1.00E+17          2.25                           20110801
    779          16359561                     No MI                  1.00E+17         3.625                           20061001
    780          16359576                     No MI                                     3.5                           20061001
    781          16359579                     No MI                                    2.25                           20110801
    782          16359749                     No MI                  1.00E+17         3.625                           20061001
    783          16359754                     No MI                  1.00E+17         3.625                           20061001
    784          16359755                     No MI                  1.00E+17          2.25                           20110801
    785          16359587                     No MI                                    2.25                           20110801
    786          16359760                     No MI                  1.00E+17          2.25                           20110801
    787          16359763                     No MI                  1.00E+17          2.25                           20110801
    788          16359768                     No MI                  1.00E+17         3.625                           20061001
    789          16359592                     No MI                                    2.25                           20110801
    790          16359772                     No MI                  1.00E+17          2.25                           20110801
    791          16359778                     No MI                  1.00E+17          2.25                           20110901
    792          16359781                     No MI                  1.00E+17         3.625                           20061001
    793          16359784                     No MI                  1.00E+17          2.25                           20110801
    794          16359787                     No MI                  1.00E+17          2.25                           20110801
    795          16359788                     No MI                  1.00E+17          2.25                           20110801
    796          16360717                     No MI                  1.00E+17          2.25                           20110801
    797          16360662                     No MI                                     3.5                           20061001
    798          16360721                     No MI                  1.00E+17          2.25                           20110801
    799          16357894                     No MI                  1.00E+17           3.5                           20061001
    800          16357897                     No MI                  1.00E+17          2.25                           20110801
    801          16357899                     No MI                  1.00E+17          2.25                           20110801
    802          16357904                     No MI                  1.00E+17          2.25                           20110801
    803          16357745                     No MI                  1.00E+17          2.25                           20110801
    804          16357746                     No MI                                    2.25                           20110801
    805          16357909                     No MI                  1.00E+17          2.25                           20110801
    806          16357910                     No MI                  1.00E+17          2.25                           20110801
    807          16357916                     No MI                  1.00E+17          2.25                           20110801
    808          16357920                     No MI                  1.00E+17         3.625                           20061001
    809          16357925                     No MI                  1.00E+17          2.25                           20110801
    810          16357930                     No MI                  1.00E+17         3.625                           20061001
    811          16357932                     No MI                  1.00E+17          2.25                           20110901
    812          16357755                     No MI                                     3.5                           20061001
    813          16357947                     No MI                  1.00E+17          2.25                           20110901
    814          16357763                     No MI                                    2.25                           20110901
    815          16357950                     No MI                  1.00E+17         3.125                           20061001
    816          16357961                     No MI                  1.00E+17          2.25                           20110801
    817          16359599                     No MI                  1.00E+17          2.25                           20110801
    818          16359610                     No MI                  1.00E+17           3.5                           20061001
    819          16359618                     No MI                  1.00E+17          2.25                           20110801
    820          16359619                     No MI                  1.00E+17         3.625                           20061001
    821          16359620                     No MI                  1.00E+17          2.25                           20110801
    822          16359623                     No MI                  1.00E+17          2.25                           20110801
    823          16359625                     No MI                  1.00E+17          2.25                           20110801
    824          16349211                     No MI                  1.00E+17          2.25                           20110801
    825          16349219                     No MI                  1.00E+17         3.125                           20061001
    826          16349055                     No MI                                     3.5                           20061001
    827          16349236                     No MI                  1.00E+17           3.5                           20061001
    828          16349241                     No MI                  1.00E+17          2.25                           20110801
    829          16349242                     No MI                  1.00E+17          2.25                           20110801
    830          16357772                     No MI                  1.00E+17             3                           20061001
    831          16357773                     No MI                  1.00E+17          2.75                           20061001
    832          16357690                     No MI                                    2.25                           20110801
    833          16357779                     No MI                  1.00E+17          2.25                           20110801
    834          16357780                     No MI                  1.00E+17         3.125                           20061001
    835          16357691                     No MI                  1.00E+17           3.5                           20061001
    836          16357791                     No MI                  1.00E+17          2.25                           20110801
    837          16357695                     No MI                                    2.25                           20110801
    838          16357801                     No MI                  1.00E+17          2.25                           20110801
    839          16357807                     No MI                  1.00E+17          2.25                           20110801
    840          16357808                     No MI                  1.00E+17          2.25                           20110801
    841          16357812                     No MI                  1.00E+17          2.25                           20110801
    842          16357705                     No MI                  1.00E+17          2.25                           20110801
    843          16357821                     No MI                  1.00E+17           3.5                           20061001
    844          16357822                     No MI                  1.00E+17         3.625                           20061001
    845          16357706                     No MI                                    2.25                           20110801
    846          16357825                     No MI                  1.00E+17          2.25                           20110801
    847          16357826                     No MI                  1.00E+17          2.25                           20110801
    848          16357832                     No MI                  1.00E+17          2.25                           20110801
    849          16357841                     No MI                  1.00E+17          2.25                           20110801
    850          16357712                     No MI                                   3.625                           20061001
    851          16357846                     No MI                  1.00E+17          2.25                           20110801
    852          16357849                     No MI                  1.00E+17          2.25                           20110801
    853          16357853                     No MI                  1.00E+17          2.25                           20110801
    854          16357856                     No MI                  1.00E+17          2.25                           20110901
    855          16357858                     No MI                  1.00E+17          2.25                           20110901
    856          16357720                     No MI                                    2.25                           20110801
    857          16357730                     No MI                                    2.25                           20110801
    858          16357870                     No MI                  1.00E+17          2.25                           20110801
    859          16357871                     No MI                  1.00E+17          2.25                           20110901
    860          16357879                     No MI                  1.00E+17          2.25                           20110801
    861          16357883                     No MI                  1.00E+17          2.25                           20110801
    862          16357888                     No MI                  1.00E+17          2.25                           20110801
    863          16349069                     No MI                  1.00E+17          2.25                           20110801
    864          16349072                     No MI                  1.00E+17          2.25                           20110801
    865          16349078                     No MI                  1.00E+17          2.25                           20110801
    866          16349082                     No MI                  1.00E+17         3.625                           20061001
    867          16349083                     No MI                  1.00E+17          2.25                           20110801
    868          16349100                     No MI                  1.00E+17          2.25                           20110801
    869          16349020                     No MI                                    3.25                           20061001
    870          16349105                     No MI                  1.00E+17          2.25                           20110801
    871          16349109                     No MI                  1.00E+17           3.5                           20061001
    872          16349110                     No MI                  1.00E+17          2.75                           20061001
    873          16349117                     No MI                  1.00E+17          2.25                           20110801
    874          16349122                     No MI                  1.00E+17         3.625                           20061001
    875          16349127                     No MI                  1.00E+17          2.25                           20110801
    876          16349137                     No MI                  1.00E+17         3.125                           20061001
    877          16349139                     No MI                  1.00E+17          2.25                           20110801
    878          16349146                     No MI                  1.00E+17         3.375                           20061001
    879          16349153                     No MI                  1.00E+17          3.25                           20061001
    880          16349032                     No MI                  1.00E+17          2.25                           20110801
    881          16349180                     No MI                  1.00E+17          2.25                           20110901
    882          16349183                     No MI                  1.00E+17          2.25                           20110801
    883          16349038                     No MI                  1.00E+17          2.25                           20110801
    884          16349191                     No MI                  1.00E+17           3.5                           20061001
    885          16349197                     No MI                  1.00E+17         3.625                           20061001
    886          16349199                     No MI                  1.00E+17          2.25                           20110801
    887          16349043                     No MI                  1.00E+17           3.5                           20061001
    888          16349047                     No MI                  1.00E+17             3                           20061001
    889          16225697                     No MI                  1.00E+17           3.5                           20061001
    890          16318217                     No MI                  1.00E+17          3.75                           20061001
    891          16222816                     No MI                  1.00E+17          2.25                           20110701
    892          16314629                     No MI                  1.00E+17         3.375                           20061001
    893          16221863                     No MI                  1.00E+17          2.25                           20110801
    894          16306771                     No MI                  1.00E+17          3.75                           20061001
    895          16198661                     No MI                  1.00E+17          2.25                           20110801
    896          16196019                     No MI                  1.00E+17          2.25                           20110801
    897          16188372                     No MI                  1.00E+17          2.25                           20110801
    898          16184625                     No MI                  1.00E+17           3.5                           20061001
    899          16175886                     No MI                                   3.125                           20061001
    900          16168671                     No MI                  1.00E+17          2.25                           20110501
    901          16171520                     No MI                  1.00E+17          2.25                           20110901
    902          16165162                     No MI                  1.00E+17             3                           20061001
    903          16163595                     No MI                  1.00E+17           3.5                           20061001
    904          16159945                     No MI                  1.00E+17          2.25                           20110801
    905          16347196                     No MI                  1.00E+17          2.25                           20110801
    906          16347200                     No MI                  1.00E+17          2.25                           20110801
    907          16347205                     No MI                  1.00E+17          2.25                           20110801
    908          16347213                     No MI                  1.00E+17          2.25                           20110801
    909          16347216                     No MI                  1.00E+17          2.25                           20110801
    910          16347222                     No MI                  1.00E+17          2.75                           20061001
    911          16347150                     No MI                                    2.25                           20110801
    912          16347151                     No MI                                     3.5                           20061001
    913          16347173                     No MI                  1.00E+17         3.625                           20061001
    914          16347306                     No MI                  1.00E+17          2.25                           20110801
    915          16347309                     No MI                  1.00E+17          2.25                           20110801
    916          16347312                     No MI                  1.00E+17          2.25                           20110801
    917          16347314                     No MI                  1.00E+17          2.25                           20110801
    918          16347315                     No MI                  1.00E+17          2.25                           20110801
    919          16347176                     No MI                                   3.625                           20061001
    920          16347325                     No MI                  1.00E+17          2.25                           20110801
    921          16347330                     No MI                  1.00E+17          2.25                           20110801
    922          16349059                     No MI                  1.00E+17          2.25                           20110801
    923          16349062                     No MI                  1.00E+17          2.25                           20110801
    924          16349064                     No MI                  1.00E+17          2.25                           20110801
    925          16349067                     No MI                  1.00E+17          2.25                           20110801
    926          16347247                     No MI                  1.00E+17             3                           20061001
    927          16347248                     No MI                  1.00E+17          2.25                           20110801
    928          16347250                     No MI                  1.00E+17          2.25                           20110801
    929          16347160                     No MI                  1.00E+17          2.25                           20110801
    930          16347257                     No MI                  1.00E+17           3.5                           20061001
    931          16347259                     No MI                  1.00E+17          2.25                           20110801
    932          16347262                     No MI                  1.00E+17          2.25                           20110801
    933          16347278                     No MI                  1.00E+17          2.25                           20110801
    934          16347170                     No MI                  1.00E+17          2.25                           20110801
    935          16344768                     No MI                  1.00E+17          2.25                           20110801
    936          16344772                     No MI                  1.00E+17         3.625                           20061001
    937          16345632                     No MI                  1.00E+17          2.25                           20110801
    938          16345638                     No MI                  1.00E+17          2.25                           20110801
    939          16345645                     No MI                  1.00E+17         3.375                           20061001
    940          16345646                     No MI                  1.00E+17          2.25                           20110801
    941          16345651                     No MI                  1.00E+17          2.25                           20110801
    942          16345709                     No MI                  1.00E+17         3.375                           20061001
    943          16345601                     No MI                                    2.25                           20110801
    944          16345714                     No MI                  1.00E+17         3.125                           20061001
    945          16345606                     No MI                  1.00E+17           3.5                           20061001
    946          16345728                     No MI                  1.00E+17          2.25                           20110801
    947          16345740                     No MI                  1.00E+17           3.5                           20061001
    948          16345741                     No MI                  1.00E+17           3.5                           20061101
    949          16345745                     No MI                  1.00E+17          2.25                           20110801
    950          16345750                     No MI                  1.00E+17          2.25                           20110801
    951          16345619                     No MI                  1.00E+17          2.25                           20110801
    952          16345658                     No MI                  1.00E+17          2.25                           20110801
    953          16345589                     No MI                  1.00E+17          2.25                           20110801
    954          16345672                     No MI                  1.00E+17          2.25                           20110801
    955          16345673                     No MI                  1.00E+17           3.5                           20061001
    956          16345686                     No MI                  1.00E+17          2.25                           20110801
    957          16345697                     No MI                  1.00E+17           3.5                           20061001
    958          16343647                     No MI                  1.00E+17          2.25                           20110901
    959          16343492                     No MI                                    2.25                           20110801
    960          16343653                     No MI                  1.00E+17          2.25                           20110801
    961          16343672                     No MI                  1.00E+17           3.5                           20061001
    962          16343676                     No MI                  1.00E+17          2.25                           20110801
    963          16343684                     No MI                  1.00E+17          2.25                           20110901
    964          16343685                     No MI                  1.00E+17           3.5                           20061001
    965          16343692                     No MI                  1.00E+17           3.5                           20061001
    966          16344753                     No MI                  1.00E+17          2.25                           20110801
    967          16344754                     No MI                  1.00E+17          2.25                           20110701
    968          16342640                     No MI                  1.00E+17           3.5                           20061001
    969          16342658                     No MI                  1.00E+17          2.25                           20110801
    970          16342660                     No MI                  1.00E+17          2.25                           20110801
    971          16342661                     No MI                  1.00E+17          3.25                           20061001
    972          16342667                     No MI                  1.00E+17           3.5                           20061001
    973          16342678                     No MI                  1.00E+17          3.25                           20061001
    974          16342682                     No MI                  1.00E+17          2.25                           20110801
    975          16342686                     No MI                  1.00E+17          2.25                           20110801
    976          16342687                     No MI                  1.00E+17          2.25                           20110801
    977          16342690                     No MI                  1.00E+17          2.25                           20110801
    978          16342694                     No MI                  1.00E+17           3.5                           20061001
    979          16342707                     No MI                  1.00E+17           3.5                           20061001
    980          16342713                     No MI                  1.00E+17           3.5                           20061001
    981          16342719                     No MI                  1.00E+17          2.25                           20110801
    982          16342723                     No MI                  1.00E+17         3.375                           20061001
    983          16342727                     No MI                  1.00E+17          2.25                           20110801
    984          16342731                     No MI                  1.00E+17          2.25                           20110801
    985          16342736                     No MI                  1.00E+17          2.25                           20110801
    986          16342738                     No MI                  1.00E+17          2.25                           20110801
    987          16342613                     No MI                  1.00E+17          2.25                           20110801
    988          16342776                     No MI                  1.00E+17          2.25                           20110801
    989          16342778                     No MI                  1.00E+17           3.5                           20061001
    990          16342780                     No MI                  1.00E+17          2.25                           20110801
    991          16342795                     No MI                  1.00E+17          2.25                           20110801
    992          16342805                     No MI                  1.00E+17          3.25                           20061001
    993          16342620                     No MI                                     3.5                           20061001
    994          16342811                     No MI                  1.00E+17          2.25                           20110801
    995          16343454                     No MI                                     3.5                           20061001
    996          16343519                     No MI                  1.00E+17          2.25                           20110801
    997          16343529                     No MI                  1.00E+17         3.125                           20061001
    998          16343533                     No MI                  1.00E+17          2.25                           20110801
    999          16343459                     No MI                                     3.5                           20061001
   1000          16343546                     No MI                  1.00E+17          2.25                           20110801
   1001          16343550                     No MI                  1.00E+17          2.25                           20110801
   1002          16343552                     No MI                  1.00E+17          2.25                           20110801
   1003          16343554                     No MI                  1.00E+17          2.25                           20110801
   1004          16343557                     No MI                  1.00E+17          2.25                           20110901
   1005          16343579                     No MI                  1.00E+17          2.25                           20110801
   1006          16343465                     No MI                                     3.5                           20061001
   1007          16343601                     No MI                  1.00E+17           3.5                           20061001
   1008          16343468                     No MI                                    2.25                           20110801
   1009          16343603                     No MI                  1.00E+17          2.25                           20110801
   1010          16343624                     No MI                  1.00E+17          2.25                           20110801
   1011          16343625                     No MI                  1.00E+17         3.625                           20061001
   1012          16343480                     No MI                                     3.5                           20061001
   1013          16343634                     No MI                  1.00E+17          2.25                           20110801
   1014          16343638                     No MI                  1.00E+17          2.25                           20110801
   1015          16343644                     No MI                  1.00E+17           3.5                           20061001
   1016          16335867                     No MI                  1.00E+17          2.25                           20110801
   1017          16335902                     No MI                  1.00E+17          2.25                           20110801
   1018          16335907                     No MI                  1.00E+17          2.25                           20110801
   1019          16335940                     No MI                  1.00E+17         3.125                           20061101
   1020          16335942                     No MI                  1.00E+17          2.25                           20110801
   1021          16335949                     No MI                  1.00E+17          2.25                           20110801
   1022          16339903                     No MI                                    2.25                           20110701
   1023          16339975                     No MI                  1.00E+17         3.125                           20061001
   1024          16339912                     No MI                  1.00E+17          2.25                           20110801
   1025          16339915                     No MI                                    2.25                           20110801
   1026          16339919                     No MI                  1.00E+17          2.25                           20110701
   1027          16339922                     No MI                                    2.25                           20110801
   1028          16339992                     No MI                  1.00E+17          2.25                           20110801
   1029          16339925                     No MI                  1.00E+17          2.25                           20110801
   1030          16339927                     No MI                                    2.25                           20110801
   1031          16339935                     No MI                  1.00E+17          2.25                           20110801
   1032          16339937                     No MI                  1.00E+17          2.25                           20110701
   1033          16340011                     No MI                  1.00E+17          2.25                           20110901
   1034          16340013                     No MI                  1.00E+17          2.25                           20110801
   1035          16340023                     No MI                  1.00E+17          2.25                           20110801
   1036          16340024                     No MI                  1.00E+17           3.5                           20061001
   1037          16340026                     No MI                  1.00E+17          2.25                           20110901
   1038          16340028                     No MI                  1.00E+17           3.5                           20061001
   1039          16340041                     No MI                  1.00E+17          2.25                           20110801
   1040          16339947                     No MI                  1.00E+17         3.625                           20061001
   1041          16340046                     No MI                  1.00E+17         2.875                           20061001
   1042          16339948                     No MI                  1.00E+17         3.375                           20061001
   1043          16340047                     No MI                  1.00E+17          2.25                           20110801
   1044          16339950                     No MI                                    2.25                           20110801
   1045          16340052                     No MI                  1.00E+17          2.25                           20110801
   1046          16340054                     No MI                  1.00E+17           3.5                           20061001
   1047          16340065                     No MI                  1.00E+17           3.5                           20061001
   1048          16340070                     No MI                  1.00E+17           3.5                           20061001
   1049          16340072                     No MI                  1.00E+17           3.5                           20061001
   1050          16340075                     No MI                  1.00E+17          2.25                           20110801
   1051          16340081                     No MI                  1.00E+17          2.25                           20110801
   1052          16339963                     No MI                  1.00E+17          2.25                           20110801
   1053          16340092                     No MI                  1.00E+17         3.125                           20061001
   1054          16340099                     No MI                  1.00E+17          2.25                           20110801
   1055          16342635                     No MI                  1.00E+17           3.5                           20061101
   1056          16342639                     No MI                  1.00E+17          2.25                           20110801
   1057          16331256                     No MI                  1.00E+17          2.25                           20110801
   1058          16331262                     No MI                  1.00E+17          2.25                           20110801
   1059          16331172                     No MI                  1.00E+17          2.25                           20110701
   1060          16331173                     No MI                  1.00E+17           3.5                           20061001
   1061          16331291                     No MI                  1.00E+17          2.25                           20110801
   1062          16331310                     No MI                  1.00E+17         3.625                           20061001
   1063          16331317                     No MI                  1.00E+17           3.5                           20061001
   1064          16331322                     No MI                  1.00E+17         3.125                           20061001
   1065          16335779                     No MI                  1.00E+17          2.25                           20110801
   1066          16335781                     No MI                  1.00E+17         3.625                           20061001
   1067          16335802                     No MI                  1.00E+17          2.25                           20110801
   1068          16335804                     No MI                  1.00E+17           3.5                           20061001
   1069          16335823                     No MI                  1.00E+17          2.25                           20110801
   1070          16335838                     No MI                  1.00E+17          2.25                           20110801
   1071          16335854                     No MI                  1.00E+17          2.25                           20110801
   1072          16335856                     No MI                  1.00E+17          2.25                           20110801
   1073          16335751                     No MI                                    2.25                           20110801
   1074          16335857                     No MI                  1.00E+17          2.25                           20110801
   1075          16335864                     No MI                  1.00E+17         3.375                           20061001
   1076          16331229                     No MI                  1.00E+17          2.25                           20110801
   1077          16331236                     No MI                  1.00E+17          2.25                           20110801
   1078          16331241                     No MI                  1.00E+17         3.625                           20061001
   1079          16331245                     No MI                  1.00E+17             3                           20061001
   1080          16331202                     No MI                  1.00E+17           3.5                           20061001
   1081          16331209                     No MI                  1.00E+17         3.375                           20061001
   1082          16331160                     No MI                  1.00E+17           3.5                           20061001
   1083          16332137                     No MI                                    3.75                           20061001
   1084          16332139                     No MI                  1.00E+17          3.75                           20061001
   1085          16419262                     No MI                  1.00E+17          3.75                           20061001
   1086          16332125                     No MI                  1.00E+17          3.75                           20061001
   1087          16419310                     No MI                  1.00E+17         3.125                           20061001
   1088          16419315                     No MI                                    2.75                           20061001
   1089          16419319                     No MI                  1.00E+17          3.75                           20061001
   1090          16419349                     No MI                  1.00E+17           3.5                           20061001
   1091          16419361                     No MI                  1.00E+17          3.75                           20061001
   1092          16419363                     No MI                  1.00E+17          3.75                           20061001
   1093          16419372                     No MI                  1.00E+17          2.25                           20110901
   1094          16419376                     No MI                  1.00E+17         3.125                           20061001
   1095          16419458                     No MI                  1.00E+17          2.25                           20110901
   1096          16419462                     No MI                                    2.25                           20110801
   1097          16419178                     No MI                  1.00E+17           3.5                           20061001
   1098          16419255                     No MI                  1.00E+17          3.75                           20061001
   1099          16419125                     No MI                  1.00E+17          2.25                           20110801
   1100          16419126                     No MI                  1.00E+17          2.25                           20110801
   1101          16331184                     No MI                  1.00E+17           3.5                           20061001
   1102          16331150                     No MI                  1.00E+17          2.25                           20110801
   1103          16331154                     No MI                                    2.25                           20110801
   1104          16419106                     No MI                  1.00E+17         3.125                           20061001
   1105          16331662                     No MI                  1.00E+17           3.5                           20061001
   1106          16331677                     No MI                  1.00E+17          3.75                           20061001
   1107          16419078                     No MI                                   3.125                           20061001
   1108          16323722                     No MI                  1.00E+17           3.5                           20061001
   1109          16323901                     No MI                  1.00E+17          2.25                           20110701
   1110          16323903                     No MI                  1.00E+17          2.25                           20110901
   1111          16323917                     No MI                  1.00E+17           3.5                           20061001
   1112          16323921                     No MI                  1.00E+17          2.25                           20110801
   1113          16323738                     No MI                                    2.25                           20110801
   1114          16326994                     No MI                  1.00E+17          2.25                           20110801
   1115          16326965                     No MI                  1.00E+17          2.25                           20110801
   1116          16327004                     No MI                  1.00E+17          2.25                           20110801
   1117          16327012                     No MI                  1.00E+17           3.5                           20061001
   1118          16327019                     No MI                  1.00E+17           3.5                           20061001
   1119          16327021                     No MI                  1.00E+17           3.5                           20061001
   1120          16327035                     No MI                  1.00E+17          2.25                           20110801
   1121          16327037                     No MI                  1.00E+17         3.625                           20061001
   1122          16327048                     No MI                  1.00E+17          2.25                           20110801
   1123          16327066                     No MI                  1.00E+17          2.25                           20110901
   1124          16327076                     No MI                  1.00E+17         3.125                           20061001
   1125          16327079                     No MI                  1.00E+17           3.5                           20061001
   1126          16327098                     No MI                  1.00E+17          2.25                           20110801
   1127          16327107                     No MI                  1.00E+17          2.25                           20110801
   1128          16326977                     No MI                  1.00E+17          2.25                           20110701
   1129          16327120                     No MI                  1.00E+17          2.25                           20110801
   1130          16327123                     No MI                  1.00E+17          2.25                           20110801
   1131          16327140                     No MI                  1.00E+17          2.25                           20110801
   1132          16327144                     No MI                  1.00E+17          2.25                           20110801
   1133          16329600                     No MI                  1.00E+17          2.25                           20110801
   1134          16329608                     No MI                  1.00E+17          2.25                           20110701
   1135          16329612                     No MI                  1.00E+17           3.5                           20061001
   1136          16329613                     No MI                  1.00E+17          2.25                           20110901
   1137          16329622                     No MI                  1.00E+17          2.25                           20110801
   1138          16329632                     No MI                  1.00E+17          2.25                           20110801
   1139          16329642                     No MI                  1.00E+17           3.5                           20061001
   1140          16329643                     No MI                  1.00E+17          2.25                           20110801
   1141          16329650                     No MI                  1.00E+17          2.25                           20110801
   1142          16329663                     No MI                  1.00E+17          2.25                           20110801
   1143          16331182                     No MI                  1.00E+17          2.25                           20110801
   1144          16327146                     No MI                  1.00E+17         3.625                           20061001
   1145          16327155                     No MI                  1.00E+17          2.25                           20110801
   1146          16327164                     No MI                  1.00E+17          2.25                           20110801
   1147          16329508                     No MI                  1.00E+17          2.25                           20110801
   1148          16329474                     No MI                  1.00E+17          2.25                           20110801
   1149          16329539                     No MI                  1.00E+17          2.25                           20110801
   1150          16329479                     No MI                  1.00E+17          2.25                           20110801
   1151          16329555                     No MI                  1.00E+17          2.25                           20110801
   1152          16329574                     No MI                  1.00E+17          2.25                           20110801
   1153          16329488                     No MI                                     3.5                           20061001
   1154          16329582                     No MI                  1.00E+17          2.25                           20110901
   1155          16329591                     No MI                  1.00E+17          2.25                           20110801
   1156          16323855                     No MI                  1.00E+17           3.5                           20061001
   1157          16323857                     No MI                  1.00E+17          2.25                           20110801
   1158          16323860                     No MI                                    2.25                           20110701
   1159          16323876                     No MI                  1.00E+17          2.25                           20110801
   1160          16323721                     No MI                                    2.25                           20110701
   1161          16323882                     No MI                  1.00E+17           3.5                           20061001
   1162          16321722                     No MI                  1.00E+17          2.25                           20110801
   1163          16321725                     No MI                  1.00E+17          2.25                           20110801
   1164          16321728                     No MI                  1.00E+17          2.25                           20110801
   1165          16321753                     No MI                  1.00E+17          2.25                           20110801
   1166          16321755                     No MI                  1.00E+17          2.25                           20110801
   1167          16321760                     No MI                  1.00E+17             3                           20061001
   1168          16321781                     No MI                  1.00E+17          2.25                           20110801
   1169          16321798                     No MI                  1.00E+17          2.25                           20110701
   1170          16321003                     No MI                  1.00E+17           3.5                           20061001
   1171          16321831                     No MI                  1.00E+17          2.25                           20110801
   1172          16321007                     No MI                                    2.25                           20110801
   1173          16323702                     No MI                  1.00E+17           3.5                           20061001
   1174          16323751                     No MI                  1.00E+17          2.25                           20110801
   1175          16323769                     No MI                  1.00E+17          2.25                           20110801
   1176          16323709                     No MI                  1.00E+17          2.25                           20110801
   1177          16323787                     No MI                  1.00E+17          2.25                           20110801
   1178          16323789                     No MI                  1.00E+17          2.25                           20110801
   1179          16323791                     No MI                  1.00E+17          2.25                           20110801
   1180          16323802                     No MI                  1.00E+17          2.25                           20110801
   1181          16323806                     No MI                  1.00E+17          2.25                           20110801
   1182          16323811                     No MI                  1.00E+17          2.25                           20110801
   1183          16323814                     No MI                  1.00E+17          2.25                           20110801
   1184          16323711                     No MI                  1.00E+17          2.25                           20110901
   1185          16323827                     No MI                  1.00E+17          2.25                           20110801
   1186          16323833                     No MI                  1.00E+17           3.5                           20061001
   1187          16323834                     No MI                  1.00E+17          2.25                           20110801
   1188          16321678                     No MI                  1.00E+17          2.25                           20110801
   1189          16419033                     No MI                  1.00E+17          3.75                           20061001
   1190          16407330                     No MI                  1.00E+17           3.5                           20061001
   1191          16407406                     No MI                  1.00E+17          3.25                           20061001
   1192          16407300                     No MI                  1.00E+17          2.25                           20110901
   1193          16407303                     No MI                  1.00E+17          3.75                           20061001
   1194          16407306                     No MI                  1.00E+17          3.75                           20061001
   1195          16407239                     No MI                  1.00E+17           3.5                           20061001
   1196          16248416                     No MI                  1.00E+17          3.75                           20061001
   1197          16248452                     No MI                  1.00E+17         3.375                           20061001
   1198          16245959                     No MI                  1.00E+17           3.5                           20061001
   1199          16245957                     No MI                  1.00E+17          3.75                           20061001
   1200          16562387                     No MI                  1.00E+17         3.375                           20061001
   1201          16562695                     No MI                  1.00E+17           3.5                           20061001
   1202          16597061                     No MI                  1.00E+17           3.5                           20061001
   1203          16597122                     No MI                  1.00E+17          2.25                           20110901
   1204          16571325                     No MI                  1.00E+17          2.25                           20110901
   1205          16571334                     No MI                  1.00E+17          2.25                           20110901
   1206          16571338                     No MI                  1.00E+17          2.25                           20110901
   1207          16571341                     No MI                  1.00E+17          2.25                           20110901
   1208          16571413                     No MI                  1.00E+17          2.25                           20110901
   1209          16571462                     No MI                  1.00E+17          2.25                           20110901
   1210          16571484                     No MI                  1.00E+17           3.5                           20061001
   1211          16574627                     No MI                  1.00E+17          2.25                           20110901
   1212          16574632                     No MI                  1.00E+17          2.25                           20110901
   1213          16574636                     No MI                  1.00E+17          2.25                           20110901
   1214          16594427                     No MI                  1.00E+17         3.625                           20061001
   1215          16593696                     No MI                  1.00E+17          2.25                           20110901
   1216          16594442                     No MI                  1.00E+17          2.25                           20110901
   1217          16594466                     No MI                  1.00E+17          2.25                           20110901
   1218          16574695                     No MI                  1.00E+17           3.5                           20061001
   1219          16574702                     No MI                  1.00E+17          2.25                           20110901
   1220          16574761                     No MI                  1.00E+17         3.625                           20061001
   1221          16595962                     No MI                  1.00E+17          2.25                           20110901
   1222          16574775                     No MI                  1.00E+17          2.25                           20110901
   1223          16574787                     No MI                  1.00E+17          2.25                           20110901
   1224          16574789                     No MI                  1.00E+17          2.25                           20110901
   1225          16574794                     No MI                  1.00E+17          2.25                           20110901
   1226          16585250                     No MI                  1.00E+17         3.625                           20061001
   1227          16585165                     No MI                  1.00E+17          2.25                           20110901
   1228          16590780                     No MI                  1.00E+17          2.25                           20110901
   1229          16590782                     No MI                  1.00E+17          2.25                           20110901
   1230          16590822                     No MI                  1.00E+17         3.625                           20061001
   1231          16590920                     No MI                  1.00E+17          2.25                           20110901
   1232          16594358                     No MI                  1.00E+17         3.625                           20061001
   1233          16594361                     No MI                  1.00E+17          2.25                           20110901
   1234          16564266                     No MI                  1.00E+17          2.25                           20110901
   1235          16564270                     No MI                  1.00E+17          2.25                           20110901
   1236          16564145                     No MI                  1.00E+17         3.625                           20061001
   1237          16564313                     No MI                  1.00E+17          2.25                           20110901
   1238          16567238                     No MI                  1.00E+17           3.5                           20061001
   1239          16567240                     No MI                  1.00E+17             3                           20061001
   1240          16567257                     No MI                  1.00E+17          2.25                           20110901
   1241          16567283                     No MI                  1.00E+17          2.25                           20110901
   1242          16567290                     No MI                  1.00E+17          2.25                           20110901
   1243          16567295                     No MI                  1.00E+17          2.25                           20110901
   1244          16568568                     No MI                  1.00E+17          2.25                           20110901
   1245          16568582                     No MI                  1.00E+17           3.5                           20061001
   1246          16568599                     No MI                  1.00E+17          3.25                           20061001
   1247          16568652                     No MI                  1.00E+17          2.25                           20110901
   1248          16568662                     No MI                  1.00E+17         3.625                           20061001
   1249          16568679                     No MI                  1.00E+17          2.25                           20110901
   1250          16568691                     No MI                  1.00E+17          2.25                           20110901
   1251          16569865                     No MI                  1.00E+17          2.25                           20110901
   1252          16569884                     No MI                  1.00E+17          2.25                           20110901
   1253          16569890                     No MI                  1.00E+17          2.25                           20110901
   1254          16569902                     No MI                  1.00E+17          3.25                           20061001
   1255          16569913                     No MI                  1.00E+17          2.25                           20110901
   1256          16569922                     No MI                  1.00E+17         3.625                           20061001
   1257          16569724                     No MI                                     3.5                           20061001
   1258          16569948                     No MI                  1.00E+17          2.25                           20110901
   1259          16569959                     No MI                  1.00E+17          2.25                           20110901
   1260          16569986                     No MI                  1.00E+17         3.625                           20061001
   1261          16570003                     No MI                  1.00E+17          2.25                           20110901
   1262          16564321                     No MI                  1.00E+17          2.25                           20110901
   1263          16567137                     No MI                  1.00E+17          2.25                           20110901
   1264          16567146                     No MI                  1.00E+17          2.25                           20110901
   1265          16567183                     No MI                  1.00E+17          2.25                           20110901
   1266          16567184                     No MI                  1.00E+17          2.25                           20110901
   1267          16567188                     No MI                  1.00E+17          2.25                           20110901
   1268          16567203                     No MI                  1.00E+17          2.25                           20110901
   1269          16567089                     No MI                                   3.625                           20061001
   1270          16548901                     No MI                  1.00E+17          2.25                           20110901
   1271          16548904                     No MI                  1.00E+17          2.25                           20110901
   1272          16548929                     No MI                  1.00E+17          2.25                           20110901
   1273          16548935                     No MI                  1.00E+17          2.25                           20110901
   1274          16551363                     No MI                  1.00E+17         3.625                           20061001
   1275          16551220                     No MI                                   3.625                           20061001
   1276          16551389                     No MI                  1.00E+17         3.125                           20061001
   1277          16551390                     No MI                  1.00E+17         3.125                           20061001
   1278          16551399                     No MI                  1.00E+17          2.25                           20110901
   1279          16551420                     No MI                  1.00E+17          2.25                           20110901
   1280          16551423                     No MI                  1.00E+17          2.25                           20110901
   1281          16551479                     No MI                  1.00E+17         3.625                           20061001
   1282          16551486                     No MI                  1.00E+17          2.25                           20110901
   1283          16562172                     No MI                  1.00E+17         3.125                           20061001
   1284          16562173                     No MI                  1.00E+17          3.25                           20061001
   1285          16562220                     No MI                  1.00E+17          2.25                           20110901
   1286          16562225                     No MI                  1.00E+17          2.25                           20110901
   1287          16562105                     No MI                  1.00E+17           3.5                           20061001
   1288          16562112                     No MI                                    2.25                           20110901
   1289          16562246                     No MI                  1.00E+17          2.25                           20110901
   1290          16562250                     No MI                  1.00E+17          2.25                           20110901
   1291          16562259                     No MI                  1.00E+17          2.25                           20110901
   1292          16562300                     No MI                  1.00E+17          2.25                           20110901
   1293          16562151                     No MI                                    2.25                           20110901
   1294          16564232                     No MI                  1.00E+17          2.25                           20110901
   1295          16405701                     No MI                  1.00E+17         2.375                           20061001
   1296          16405707                     No MI                  1.00E+17          3.75                           20061001
   1297          16405721                     No MI                  1.00E+17         3.625                           20061001
   1298          16405743                     No MI                  1.00E+17         2.375                           20061001
   1299          16405764                     No MI                  1.00E+17          3.75                           20061001
   1300          16405809                     No MI                  1.00E+17          3.75                           20061001
   1301          16405852                     No MI                  1.00E+17             3                           20061001
   1302          16405863                     No MI                  1.00E+17          3.75                           20061001
   1303          16405864                       PMI                  1.00E+17           3.5                           20061001
   1304          16405881                     No MI                  1.00E+17          3.75                           20061001
   1305          16405918                     No MI                  1.00E+17          3.75                           20061001
   1306          16405933                     No MI                  1.00E+17           3.5                           20061001
   1307          16405936                     No MI                  1.00E+17          2.25                           20110801
   1308          16405958                     No MI                  1.00E+17          3.75                           20061001
   1309          16405966                     No MI                  1.00E+17           3.5                           20061001
   1310          16406006                     No MI                  1.00E+17          3.25                           20061001
   1311          16406010                     No MI                                    3.75                           20061001
   1312          16406016                     No MI                  1.00E+17          2.25                           20110901
   1313          16406021                     No MI                  1.00E+17           3.5                           20061001
   1314          16406022                     No MI                                    2.25                           20110901
   1315          16407200                     No MI                  1.00E+17           3.5                           20061001
   1316          16407221                     No MI                  1.00E+17          2.25                           20110801
   1317          16406037                     No MI                  1.00E+17           3.5                           20061001
   1318          16406042                       PMI                  1.00E+17          3.75                           20061001
   1319          16406793                     No MI                  1.00E+17           3.5                           20061001
   1320          16406857                     No MI                  1.00E+17          2.75                           20061001
   1321          16406898                     No MI                  1.00E+17          2.25                           20110901
   1322          16406927                     No MI                  1.00E+17          3.75                           20061001
   1323          16407072           United Guaranty                  1.00E+17           3.5                           20061001
   1324          16407086                     No MI                  1.00E+17           3.5                           20061001
   1325          16407095                     No MI                  1.00E+17         3.375                           20061001
   1326          16407132                     No MI                  1.00E+17          2.25                           20110801
   1327          16407181                     No MI                  1.00E+17         3.375                           20061001
   1328          16407186                     No MI                  1.00E+17           3.5                           20061001
   1329          16405542                     No MI                  1.00E+17          3.75                           20061001
   1330          16405564                     No MI                  1.00E+17          3.75                           20061001
   1331          16404146                     No MI                  1.00E+17         3.625                           20061001
   1332          16404200                     No MI                  1.00E+17          3.75                           20061001
   1333          16404209                     No MI                  1.00E+17          3.75                           20061001
   1334          16404219                     No MI                                     3.5                           20061001
   1335          16404242                     No MI                  1.00E+17           3.5                           20061001
   1336          16404261                     No MI                  1.00E+17             3                           20061001
   1337          16404298                     No MI                  1.00E+17           3.5                           20061001
   1338          16404304                     No MI                  1.00E+17          2.25                           20110801
   1339          16405623                     No MI                  1.00E+17           3.5                           20061001
   1340          16405642                     No MI                  1.00E+17           3.5                           20061001
   1341          16404309                     No MI                  1.00E+17          3.25                           20061001
   1342          16404363                     No MI                  1.00E+17          3.25                           20061001
   1343          16404370                     No MI                  1.00E+17          3.25                           20061001
   1344          16404371                     No MI                  1.00E+17           3.5                           20061001
   1345          16404420                     No MI                                    3.75                           20061001
   1346          16404428                     No MI                  1.00E+17           3.5                           20061001
   1347          16404452           Radian Guaranty                                   3.125                           20061001
   1348          16404465                     No MI                  1.00E+17           3.5                           20061001
   1349          16404489                     No MI                  1.00E+17          2.25                           20110801
   1350          16405649                     No MI                                     3.5                           20061001
   1351          16405656           United Guaranty                  1.00E+17          3.75                           20061001
   1352          16404567                     No MI                  1.00E+17          3.75                           20061001
   1353          16404582                     No MI                  1.00E+17         3.375                           20061001
   1354          16405384                     No MI                  1.00E+17         3.625                           20061001
   1355          16405387                     No MI                  1.00E+17           3.5                           20061001
   1356          16405442                     No MI                                   3.625                           20061001
   1357          16405464                     No MI                  1.00E+17           3.5                           20061001
   1358          16405525                     No MI                  1.00E+17          3.75                           20061001
   1359          16405528                     No MI                  1.00E+17           3.5                           20061001
   1360          16405530                     No MI                  1.00E+17         3.625                           20061001
   1361          16402649                     No MI                  1.00E+17          2.25                           20110801
   1362          16402710                       PMI                  1.00E+17         2.875                           20061001
   1363          16402725                     No MI                  1.00E+17           3.5                           20061001
   1364          16402728                     No MI                  1.00E+17           3.5                           20061001
   1365          16402731                     No MI                  1.00E+17         3.375                           20061001
   1366          16402749                     No MI                  1.00E+17         3.375                           20061001
   1367          16402751                     No MI                  1.00E+17          2.25                           20110801
   1368          16402757                     No MI                  1.00E+17         3.625                           20061001
   1369          16402772                     No MI                  1.00E+17          3.75                           20061001
   1370          16402777                       PMI                  1.00E+17         3.375                           20061001
   1371          16402834                     No MI                  1.00E+17          3.75                           20061001
   1372          16403958                     No MI                  1.00E+17         3.125                           20061001
   1373          16404004                     No MI                  1.00E+17          3.75                           20061001
   1374          16404012                     No MI                  1.00E+17          2.75                           20061001
   1375          16404082                     No MI                  1.00E+17          2.25                           20110801
   1376          16404084                     No MI                  1.00E+17          3.75                           20061001
   1377          16404104                     No MI                  1.00E+17          3.75                           20061001
   1378          16404117                     No MI                  1.00E+17         3.625                           20061001
   1379          16402431                     No MI                  1.00E+17          3.75                           20061001
   1380          16402030                     No MI                  1.00E+17         3.625                           20061001
   1381          16402057                     No MI                  1.00E+17          2.25                           20110801
   1382          16402064                     No MI                  1.00E+17           3.5                           20061001
   1383          16402129                     No MI                  1.00E+17          3.75                           20061001
   1384          16402156                     No MI                  1.00E+17           3.5                           20061001
   1385          16402173                     No MI                  1.00E+17          3.75                           20061001
   1386          16402189                     No MI                  1.00E+17          3.75                           20061001
   1387          16402193                     No MI                  1.00E+17           3.5                           20061001
   1388          16402217                     No MI                  1.00E+17           3.5                           20061001
   1389          16402266                     No MI                  1.00E+17          2.25                           20110801
   1390          16402289                     No MI                  1.00E+17           3.5                           20061001
   1391          16548872                     No MI                  1.00E+17         3.625                           20061001
   1392          16358097                     No MI                  1.00E+17          3.75                           20061001
   1393          16358077                     No MI                  1.00E+17          3.75                           20061001
   1394          16358985                     No MI                  1.00E+17          3.75                           20061001
   1395          16358003                     No MI                  1.00E+17         3.375                           20061001
   1396          16358009                     No MI                  1.00E+17          3.75                           20061001
   1397          16358916                     No MI                  1.00E+17         3.375                           20061001
   1398          16358934                     No MI                  1.00E+17           3.5                           20061001
   1399          16349867                     No MI                  1.00E+17         3.125                           20061001
   1400          16349875                     No MI                  1.00E+17         3.625                           20061001
   1401          16349877                     No MI                  1.00E+17          3.75                           20061001
   1402          16349881                     No MI                  1.00E+17          3.75                           20061001
   1403          16349884                     No MI                  1.00E+17          3.75                           20061001
   1404          16349887                     No MI                  1.00E+17          3.75                           20061001
   1405          16349890                     No MI                  1.00E+17           3.5                           20061001
   1406          16349892                     No MI                  1.00E+17           3.5                           20061001
   1407          16349924                     No MI                  1.00E+17          3.75                           20061001
   1408          16349952                     No MI                  1.00E+17         3.375                           20061001
   1409          16358759                     No MI                  1.00E+17          3.75                           20061001
   1410          16349575                     No MI                  1.00E+17           3.5                           20061001
   1411          16349675                       PMI                  1.00E+17          3.75                           20061001
   1412          16349711                     No MI                  1.00E+17          3.75                           20061001
   1413          16349742                     No MI                  1.00E+17          3.75                           20061001
   1414          16349743                     No MI                  1.00E+17          3.75                           20061001
   1415          16349746                     No MI                  1.00E+17          3.75                           20061001
   1416          16349818                     No MI                  1.00E+17           3.5                           20061001
   1417          16349498                     No MI                  1.00E+17         3.375                           20061001
   1418          16220396                     No MI                  1.00E+17           3.5                           20061001
   1419          16227942                     No MI                  1.00E+17           3.5                           20061001
   1420          16233169                     No MI                  1.00E+17          2.25                           20110901
   1421          16234875                     No MI                  1.00E+17          2.25                           20110901
   1422          16239782                     No MI                  1.00E+17          2.25                           20110901
   1423          16245982                     No MI                                     3.5                           20061001
   1424          16246003                     No MI                  1.00E+17           3.5                           20061001
   1425          16390249                     No MI                  1.00E+17           3.5                           20061001
   1426          16390284                       PMI                  1.00E+17          3.25                           20061001
   1427          16390317                     No MI                  1.00E+17           3.5                           20061001
   1428          16594734                     No MI                  1.00E+17          3.75                           20061001
   1429          16545668                     No MI                  1.00E+17           3.5                           20061001
   1430          16545855                     No MI                  1.00E+17         3.125                           20061001
   1431          16548794                     No MI                  1.00E+17         3.375                           20061001
   1432          16548796                     No MI                  1.00E+17         3.125                           20061201
   1433          16548835                     No MI                  1.00E+17           3.5                           20061001
   1434          16548867                     No MI                  1.00E+17         3.375                           20061001
   1435          16548869                     No MI                  1.00E+17             3                           20061001
   1436          16545693                     No MI                  1.00E+17          2.25                           20110901
   1437          16545722                     No MI                  1.00E+17         3.625                           20061001
   1438          16545746                     No MI                  1.00E+17         3.375                           20061001
   1439          16545766                     No MI                  1.00E+17          3.25                           20061001
   1440          16545801                     No MI                  1.00E+17          2.25                           20110901
   1441          16545816                     No MI                  1.00E+17         3.125                           20061001
   1442          16545662                     No MI                                     3.5                           20061001
   1443          16222320                     No MI                  1.00E+17          3.75                           20061001
   1444          16304328                     No MI                  1.00E+17         3.375                           20061001
   1445          16301948                     No MI                  1.00E+17           3.5                           20061001
   1446          16594725                     No MI                  1.00E+17           3.5                           20061001
   1447          16585706      Mortgage Guaranty In                  1.00E+17          3.75                           20061001
   1448          16585726                     No MI                  1.00E+17          3.75                           20061001
   1449          16349399                       PMI                  1.00E+17          3.75                           20061001
   1450          16389529                     No MI                  1.00E+17         3.625                           20061001
   1451          16389533                     No MI                  1.00E+17          3.75                           20061001
   1452          16389538                     No MI                  1.00E+17           3.5                           20061001
   1453          16389551                     No MI                  1.00E+17         3.375                           20061001
   1454          16390098                     No MI                  1.00E+17             3                           20061001
   1455          16390139                     No MI                  1.00E+17         3.125                           20061001
   1456          16390148                     No MI                  1.00E+17         3.375                           20061001
   1457          16390171                     No MI                  1.00E+17         3.375                           20061001
   1458          16390228                     No MI                  1.00E+17           3.5                           20061001
   1459          16348275                     No MI                  1.00E+17           3.5                           20061001
   1460          16348283                     No MI                  1.00E+17          3.75                           20061001
   1461          16540488                     No MI                  1.00E+17         3.125                           20061001
   1462          16540490                     No MI                  1.00E+17          3.75                           20061001
   1463          16540676                     No MI                  1.00E+17          3.25                           20061001
   1464          16540784                     No MI                  1.00E+17          3.75                           20061001
   1465          16540836                     No MI                  1.00E+17         3.375                           20061001
   1466          16540252                     No MI                  1.00E+17          2.25                           20110801
   1467          16540195                     No MI                  1.00E+17           3.5                           20061001
   1468          16540202                     No MI                  1.00E+17           3.5                           20061001
   1469          16540204                     No MI                  1.00E+17         3.375                           20061001
   1470          16468662                     No MI                  1.00E+17             3                           20061001
   1471          16468664                     No MI                  1.00E+17           3.5                           20061001
   1472          16540108                     No MI                  1.00E+17           3.5                           20061001
   1473          16540110                     No MI                  1.00E+17          3.75                           20061001
   1474          16540113                     No MI                  1.00E+17           3.5                           20061001
   1475          16540115                     No MI                  1.00E+17           3.5                           20061001
   1476          16540120                     No MI                  1.00E+17           3.5                           20061001
   1477          16468611                     No MI                  1.00E+17         3.375                           20061001
   1478          16468613                       PMI                  1.00E+17         3.375                           20061001
   1479          16468617                     No MI                  1.00E+17         3.375                           20061001
   1480          16468620                       PMI                  1.00E+17          3.25                           20061001
   1481          16468622                     No MI                  1.00E+17         3.375                           20061001
   1482          16468623                     No MI                  1.00E+17           3.5                           20061001
   1483          16468626                     No MI                  1.00E+17          2.75                           20061001
   1484          16468638                     No MI                  1.00E+17          2.25                           20110801
   1485          16468640                     No MI                  1.00E+17          2.25                           20110801
   1486          16468656                     No MI                  1.00E+17         3.125                           20061001
   1487          16468659                     No MI                  1.00E+17         3.125                           20061001
   1488          16468553                     No MI                  1.00E+17         3.625                           20061001
   1489          16468405                     No MI                  1.00E+17          3.25                           20061001
   1490          16468567                     No MI                  1.00E+17         3.625                           20061001
   1491          16468570                     No MI                  1.00E+17           3.5                           20061001
   1492          16468575                     No MI                  1.00E+17         3.375                           20061001
   1493          16468595             GE Capital MI                  1.00E+17         3.375                           20061001
   1494          16468425                     No MI                  1.00E+17          3.75                           20061001
   1495          16468440                     No MI                  1.00E+17          3.75                           20061001
   1496          16468445                     No MI                  1.00E+17           3.5                           20061001
   1497          16468497                       PMI                  1.00E+17          3.75                           20061001
   1498          16168893                     No MI                  1.00E+17          3.75                           20061001
   1499          16389414                     No MI                  1.00E+17           3.5                           20061001
   1500          16389419                     No MI                  1.00E+17          3.25                           20061001
   1501          16389461                       PMI                                    3.75                           20061001
   1502          16389517                     No MI                  1.00E+17          3.75                           20061001
   1503          16368592                     No MI                  1.00E+17         3.625                           20061001
   1504          16368643                     No MI                  1.00E+17           3.5                           20061001
   1505          16368660                     No MI                  1.00E+17          3.75                           20061001
   1506          16368698                     No MI                  1.00E+17          3.25                           20061001
   1507          16389342                     No MI                  1.00E+17         3.375                           20061001
   1508          16389358                     No MI                  1.00E+17         3.625                           20061001
   1509          16389408                     No MI                  1.00E+17          3.25                           20061001
   1510          16368700                     No MI                                       3                           20061001
   1511          16368459                     No MI                  1.00E+17           3.5                           20061001
   1512          16368539                     No MI                  1.00E+17          3.25                           20061001
   1513          16368541                     No MI                  1.00E+17          3.75                           20061001
   1514          16368544                     No MI                  1.00E+17           3.5                           20061001
   1515          16368551                     No MI                  1.00E+17         2.875                           20061001
   1516          16368554                     No MI                  1.00E+17          3.75                           20061001
   1517          16468252                     No MI                  1.00E+17          3.25                           20061001
   1518          16468319                     No MI                  1.00E+17          3.75                           20061001
   1519          16468320                     No MI                  1.00E+17          3.75                           20061001
   1520          16468323                     No MI                  1.00E+17          3.75                           20061001
   1521          16468330                     No MI                  1.00E+17          3.25                           20061001
   1522          16468372                     No MI                  1.00E+17         3.125                           20061001
   1523          16468378                     No MI                  1.00E+17          2.25                           20110801
   1524          16423034                       PMI                  1.00E+17           3.5                           20061001
   1525          16423035                     No MI                  1.00E+17           3.5                           20061001
   1526          16468133                     No MI                  1.00E+17          3.75                           20061001
   1527          16468184                     No MI                  1.00E+17           2.5                           20061001
   1528          16564640                     No MI                  1.00E+17          2.25                           20110801
   1529          16563111                     No MI                  1.00E+17          2.25                           20110901
   1530          16564714                     No MI                  1.00E+17          2.25                           20110901
   1531          16422944                     No MI                  1.00E+17          2.25                           20110901
   1532          16546448                     No MI                  1.00E+17          2.25                           20110901
   1533          16575462                     No MI                  1.00E+17          2.25                           20110801
   1534          16575463                     No MI                  1.00E+17          2.25                           20110801
   1535          16575465                     No MI                  1.00E+17          2.25                           20110801
   1536          16575467                     No MI                  1.00E+17          2.25                           20110801
   1537          16575468                     No MI                  1.00E+17          2.25                           20110801
   1538          16575316                     No MI                  1.00E+17          3.75                           20061001
   1539          16575458                     No MI                  1.00E+17          2.25                           20110801
   1540          16575019                     No MI                  1.00E+17          3.25                           20061001
   1541          16397593                     No MI                  1.00E+17         3.375                           20061001
   1542          16397600                     No MI                  1.00E+17          3.75                           20061001
   1543          16400416                     No MI                  1.00E+17           3.5                           20061001
   1544          16400453                     No MI                  1.00E+17          2.25                           20110801
   1545          16400490                     No MI                  1.00E+17          3.75                           20061001
   1546          16400495                     No MI                  1.00E+17          3.75                           20061001
   1547          16400535                     No MI                  1.00E+17          3.75                           20061001
   1548          16400607                     No MI                  1.00E+17           3.5                           20061001
   1549          16400615                     No MI                  1.00E+17          3.75                           20061001
   1550          16400620                     No MI                  1.00E+17           3.5                           20061001
   1551          16400636                     No MI                  1.00E+17           3.5                           20061001
   1552          16400643                     No MI                  1.00E+17          3.75                           20061001
   1553          16400655                     No MI                  1.00E+17          3.75                           20061001
   1554          16400657                     No MI                  1.00E+17          3.75                           20061001
   1555          16400693                     No MI                                       3                           20061001
   1556          16400698                     No MI                  1.00E+17             3                           20061001
   1557          16400704                     No MI                  1.00E+17          3.75                           20061001
   1558          16400710                     No MI                                   2.875                           20061001
   1559          16400722                     No MI                  1.00E+17         3.375                           20061001
   1560          16400790                     No MI                  1.00E+17          3.75                           20061001
   1561          16400802                     No MI                  1.00E+17           3.5                           20061001
   1562          16400859                     No MI                  1.00E+17             3                           20061001
   1563          16400915                     No MI                  1.00E+17          2.25                           20110801
   1564          16400947                       PMI                  1.00E+17           3.5                           20061001
   1565          16400950                     No MI                  1.00E+17          2.25                           20110801
   1566          16400952                     No MI                  1.00E+17          3.75                           20061001
   1567          16400972                     No MI                  1.00E+17         2.875                           20061001
   1568          16400976                     No MI                  1.00E+17           3.5                           20061001
   1569          16400981                     No MI                  1.00E+17           3.5                           20061001
   1570          16401012                     No MI                  1.00E+17          3.75                           20061001
   1571          16401017                     No MI                  1.00E+17         3.125                           20061001
   1572          16401027                     No MI                  1.00E+17          3.75                           20061001
   1573          16401037                     No MI                                    3.75                           20061001
   1574          16401042                     No MI                  1.00E+17          3.75                           20061001
   1575          16401047                     No MI                  1.00E+17          3.25                           20061001
   1576          16401862                     No MI                  1.00E+17          3.75                           20061001
   1577          16401866                     No MI                  1.00E+17           3.5                           20061001
   1578          16401899                       PMI                  1.00E+17          3.75                           20061001
   1579          16401902                     No MI                  1.00E+17          3.75                           20061001
   1580          16401905                     No MI                  1.00E+17         3.125                           20061001
   1581          16401907                     No MI                  1.00E+17           3.5                           20061001
   1582          16401938                     No MI                  1.00E+17             3                           20061001
   1583          16401942                     No MI                  1.00E+17           3.5                           20061001
   1584          16397195                     No MI                  1.00E+17         3.375                           20061001
   1585          16397219                     No MI                  1.00E+17          2.25                           20110801
   1586          16397250                     No MI                  1.00E+17          3.75                           20061001
   1587          16397253           Radian Guaranty                  1.00E+17          3.25                           20061001
   1588          16397272                     No MI                                   3.375                           20061001
   1589          16397284                     No MI                  1.00E+17          2.25                           20110801
   1590          16397337                     No MI                  1.00E+17          2.25                           20110801
   1591          16397338                     No MI                  1.00E+17          2.25                           20110801
   1592          16397350                     No MI                  1.00E+17           3.5                           20061001
   1593          16397358                     No MI                  1.00E+17         3.375                           20061001
   1594          16397372                     No MI                  1.00E+17          2.25                           20110801
   1595          16397478                     No MI                                    3.75                           20061001
   1596          16395687                       PMI                  1.00E+17          3.75                           20061001
   1597          16395721                     No MI                                    3.75                           20061001
   1598          16395814                     No MI                  1.00E+17           3.5                           20061001
   1599          16397142                     No MI                  1.00E+17         3.375                           20061001
   1600          16397148                     No MI                  1.00E+17          3.75                           20061001
   1601          16397177                     No MI                  1.00E+17           3.5                           20061001
   1602          16393866                       PMI                  1.00E+17          3.75                           20061001
   1603          16393914                     No MI                  1.00E+17          3.75                           20061001
   1604          16393919                     No MI                  1.00E+17          3.25                           20061001
   1605          16394055                     No MI                  1.00E+17           3.5                           20061001
   1606          16394079                     No MI                  1.00E+17         3.625                           20061001
   1607          16394082                     No MI                  1.00E+17           3.5                           20061001
   1608          16394122                       PMI                                     3.5                           20061001
   1609          16394136                     No MI                  1.00E+17         3.375                           20061001
   1610          16395298                     No MI                  1.00E+17           2.5                           20061001
   1611          16395299                     No MI                  1.00E+17          3.75                           20061001
   1612          16395310                     No MI                  1.00E+17           3.5                           20061001
   1613          16395376                     No MI                  1.00E+17          3.75                           20061001
   1614          16395386                     No MI                  1.00E+17         3.375                           20061001
   1615          16395396                     No MI                  1.00E+17          3.75                           20061001
   1616          16395430                     No MI                  1.00E+17           3.5                           20061001
   1617          16395504      Mortgage Guaranty In                  1.00E+17           3.5                           20061001
   1618          16395615                     No MI                  1.00E+17           3.5                           20061001
   1619          16395644      Mortgage Guaranty In                  1.00E+17          3.75                           20061001
   1620          16326377                     No MI                  1.00E+17          3.75                           20061001
   1621          16348225                     No MI                  1.00E+17         3.375                           20061001
   1622          16348227                     No MI                  1.00E+17          3.75                           20061001
   1623          16348209                     No MI                                     3.5                           20061001
   1624          16562573                     No MI                  1.00E+17          2.25                           20110901
   1625          16402136                     No MI                  1.00E+17          2.25                           20110901
   1626          16404550                       PMI                  1.00E+17          2.25                           20110901
   1627          16346232                     No MI                  1.00E+17          3.75                           20061001
   1628          16346339                     No MI                  1.00E+17           3.5                           20061001
   1629          16346355                     No MI                  1.00E+17          3.75                           20061001
   1630          16346388                     No MI                  1.00E+17         3.625                           20061001
   1631          16346440                     No MI                                    3.75                           20061001
   1632          16346450                     No MI                  1.00E+17           3.5                           20061001
   1633          16346495                     No MI                  1.00E+17           3.5                           20061001
   1634          16346499      Mortgage Guaranty In                                    3.75                           20061001
   1635          16346503                     No MI                                   3.375                           20061001
   1636          16346522                     No MI                  1.00E+17           3.5                           20061001
   1637          16346530                     No MI                  1.00E+17          3.75                           20061001
   1638          16346531                     No MI                  1.00E+17          3.75                           20061001
   1639          16346533                     No MI                  1.00E+17         3.375                           20061001
   1640          16347371                     No MI                  1.00E+17             3                           20061001
   1641          16347522                     No MI                  1.00E+17          3.75                           20061001
   1642          16347549                     No MI                  1.00E+17           3.5                           20061001
   1643          16347719                     No MI                  1.00E+17         3.625                           20061001
   1644          16347783                     No MI                  1.00E+17           3.5                           20061001
   1645          16347902                     No MI                  1.00E+17          3.75                           20061001
   1646          16347962                     No MI                  1.00E+17          3.25                           20061001
   1647          16404308                     No MI                  1.00E+17          2.25                           20110901
   1648          16551929                     No MI                  1.00E+17          2.25                           20110901
   1649          16468633                       PMI                  1.00E+17          2.25                           20110801
   1650          16568781                     No MI                  1.00E+17          2.25                           20110901
   1651          16568879                     No MI                  1.00E+17          2.25                           20110901
   1652          16563275                     No MI                  1.00E+17          2.25                           20110901
   1653          16567616                     No MI                  1.00E+17          2.25                           20110901
   1654          16549551                     No MI                                    2.25                           20110901
   1655          16397611                     No MI                  1.00E+17          2.25                           20110901
   1656          16404109                     No MI                  1.00E+17          2.25                           20110901
   1657          16405588                     No MI                  1.00E+17          2.25                           20110901
   1658          16402702                     No MI                  1.00E+17          2.25                           20110801
   1659          16404119                     No MI                  1.00E+17          2.25                           20110901
   1660          16419682                     No MI                  1.00E+17          2.25                           20110901
   1661          16422546                     No MI                  1.00E+17          2.25                           20110901
   1662          16419582                     No MI                  1.00E+17          2.25                           20110901
   1663          16540713                       PMI                  1.00E+17          2.25                           20110901
   1664          16545170                       PMI                  1.00E+17          2.25                           20110901
   1665          16546455                     No MI                  1.00E+17          2.25                           20110901
   1666          16540909                     No MI                  1.00E+17          2.25                           20110901
   1667          16540917                     No MI                  1.00E+17          2.25                           20110901
   1668          16546420                     No MI                  1.00E+17          2.25                           20110901
   1669          16549857                     No MI                  1.00E+17          2.25                           20110901
   1670          16402798                     No MI                  1.00E+17          2.25                           20110901
   1671          16468463                     No MI                  1.00E+17          2.25                           20110901
   1672          16572005                     No MI                  1.00E+17          2.25                           20110901
   1673          16420285                     No MI                  1.00E+17          2.25                           20110901
   1674          16468193                     No MI                  1.00E+17          2.25                           20110901
   1675          16393993                     No MI                  1.00E+17          2.25                           20110901
   1676          16400973                     No MI                  1.00E+17          2.25                           20110801
   1677          16397144                     No MI                  1.00E+17          2.25                           20110801
   1678          16393972                     No MI                  1.00E+17          2.25                           20110901
   1679          16543989                     No MI                  1.00E+17          2.25                           20110901
   1680          16318844                     No MI                  1.00E+17          2.25                           20110801
   1681          16318849                     No MI                  1.00E+17          2.25                           20110701
   1682          16318769                     No MI                                     3.5                           20061001
   1683          16318878                     No MI                  1.00E+17          2.25                           20110801
   1684          16318904                     No MI                  1.00E+17          3.25                           20061001
   1685          16318925                     No MI                  1.00E+17           3.5                           20061001
   1686          16318783                     No MI                                    2.25                           20110701
   1687          16318953                     No MI                  1.00E+17          2.25                           20110801
   1688          16318955                     No MI                  1.00E+17          2.25                           20110801
   1689          16318959                     No MI                  1.00E+17          2.25                           20110801
   1690          16318969                     No MI                  1.00E+17          2.25                           20110901
   1691          16318794                     No MI                                     3.5                           20061001
   1692          16318980                     No MI                  1.00E+17          2.25                           20110801
   1693          16321646                     No MI                  1.00E+17             3                           20061101
   1694          16320976                     No MI                  1.00E+17          2.25                           20110801
   1695          16321671                     No MI                  1.00E+17          2.25                           20110801
   1696          16316467                     No MI                  1.00E+17           3.5                           20061001
   1697          16316469                     No MI                  1.00E+17         3.625                           20061001
   1698          16316482                     No MI                  1.00E+17          2.25                           20110801
   1699          16316501                     No MI                  1.00E+17          2.25                           20110801
   1700          16316517                     No MI                  1.00E+17          2.25                           20110801
   1701          16318765                     No MI                  1.00E+17          2.25                           20110801
   1702          16305754                     No MI                  1.00E+17          2.25                           20110801
   1703          16305765                     No MI                  1.00E+17             3                           20061001
   1704          16305773                     No MI                  1.00E+17         3.625                           20061001
   1705          16305776                     No MI                  1.00E+17          2.25                           20110801
   1706          16305796                     No MI                  1.00E+17          2.25                           20110801
   1707          16305816                     No MI                  1.00E+17          3.25                           20061001
   1708          16305832                     No MI                  1.00E+17          2.25                           20110801
   1709          16305833                     No MI                  1.00E+17          2.25                           20110801
   1710          16305857                     No MI                  1.00E+17          2.25                           20110801
   1711          16305743                     No MI                                    2.25                           20110701
   1712          16305925                     No MI                  1.00E+17          2.25                           20110801
   1713          16307511                     No MI                  1.00E+17          3.25                           20061001
   1714          16307527                     No MI                  1.00E+17          2.25                           20110801
   1715          16307535                     No MI                  1.00E+17          2.25                           20110901
   1716          16307608                     No MI                  1.00E+17          2.25                           20110801
   1717          16307630                     No MI                  1.00E+17          2.25                           20110901
   1718          16307643                     No MI                  1.00E+17          2.25                           20110801
   1719          16307646                     No MI                  1.00E+17          2.25                           20110801
   1720          16307651                     No MI                  1.00E+17         3.375                           20061001
   1721          16316371                     No MI                  1.00E+17          2.25                           20110801
   1722          16316387                     No MI                  1.00E+17           3.5                           20061001
   1723          16347185                     No MI                  1.00E+17          2.25                           20110801
   1724          16316411                     No MI                  1.00E+17          2.25                           20110801
   1725          16316423                     No MI                  1.00E+17          2.25                           20110801
   1726          16316446                     No MI                  1.00E+17           3.5                           20061001
   1727          16225853                     No MI                  1.00E+17          2.25                           20110801
   1728          16246164                     No MI                  1.00E+17          2.25                           20110801
   1729          16247634                     No MI                  1.00E+17          2.25                           20110801
   1730          16247650                     No MI                  1.00E+17          2.25                           20110801
   1731          16290451                     No MI                  1.00E+17           3.5                           20061001
   1732          16296310                     No MI                  1.00E+17          2.25                           20110701
   1733          16296330                     No MI                  1.00E+17          2.25                           20110801
   1734          16297779                     No MI                  1.00E+17          2.25                           20110801
   1735          16302001                     No MI                                    2.25                           20110701
   1736          16302009                     No MI                  1.00E+17          2.25                           20110701
   1737          16303439                     No MI                  1.00E+17           3.5                           20061001
   1738          16206443                     No MI                  1.00E+17          3.75                           20061001
   1739          16240473                     No MI                  1.00E+17          3.75                           20061001
   1740          16546293                     No MI                  1.00E+17          2.25                           20110901
   1741          16393751                       PMI                  1.00E+17          3.75                           20061001
   1742          16546473                     No MI                  1.00E+17          2.25                           20110901
   1743          16346018                     No MI                  1.00E+17           3.5                           20061001
   1744          16138313                     No MI                  1.00E+17           3.5                           20061001
   1745          16323580                     No MI                  1.00E+17          3.75                           20061001
   1746          16323585                     No MI                  1.00E+17          3.75                           20061001
   1747          16323588                     No MI                  1.00E+17          3.75                           20061001
   1748          16323591                     No MI                  1.00E+17         3.375                           20061001
   1749          16323592                     No MI                  1.00E+17         3.375                           20061001
   1750          16571993                     No MI                  1.00E+17         3.625                           20061001
   1751          16571580      Mortgage Guaranty In                  1.00E+17           3.5                           20061001
   1752          16571606                     No MI                  1.00E+17           3.5                           20061001
   1753          16570526                     No MI                  1.00E+17           2.5                           20061001
   1754          16344533                     No MI                  1.00E+17          3.75                           20061001
   1755          16344671                     No MI                  1.00E+17          3.75                           20061001
   1756          16344674                     No MI                  1.00E+17          3.75                           20061001
   1757          16344679                     No MI                  1.00E+17          3.75                           20061001
   1758          16344693                     No MI                  1.00E+17          3.75                           20061001
   1759          16344703                     No MI                  1.00E+17           3.5                           20061001
   1760          16344714                     No MI                  1.00E+17          3.75                           20061001
   1761          16344737                     No MI                  1.00E+17          3.25                           20061001
   1762          16344744                     No MI                  1.00E+17           3.5                           20061001
   1763          16570430                     No MI                  1.00E+17             3                           20061001
   1764          16570320                     No MI                  1.00E+17          3.75                           20061001
   1765          16570336                     No MI                                   3.625                           20061001
   1766          16570354                     No MI                  1.00E+17          3.75                           20061001
   1767          16569248                     No MI                  1.00E+17           3.5                           20061001
   1768          16569253                       PMI                  1.00E+17          3.25                           20061001
   1769          16569309                     No MI                  1.00E+17         3.625                           20061001
   1770          16569311                     No MI                  1.00E+17             3                           20061001
   1771          16569313                     No MI                  1.00E+17           3.5                           20061001
   1772          16569315                     No MI                  1.00E+17          3.75                           20061001
   1773          16344223                     No MI                                   3.375                           20061001
   1774          16359957                     No MI                  1.00E+17          3.75                           20061001
   1775          16359979                     No MI                  1.00E+17           3.5                           20061001
   1776          16359835                     No MI                                   3.625                           20061001
   1777          16359859                     No MI                  1.00E+17          3.75                           20061001
   1778          16359889                     No MI                  1.00E+17          3.75                           20061001
   1779          16359795                       PMI                                    3.75                           20061001
   1780          16343956                     No MI                  1.00E+17           3.5                           20061001
   1781          16343968                     No MI                  1.00E+17         3.125                           20061001
   1782          16343979                     No MI                  1.00E+17          3.25                           20061001
   1783          16344019                     No MI                  1.00E+17          3.25                           20061001
   1784          16342558                     No MI                  1.00E+17          3.75                           20061001
   1785          16342563                     No MI                  1.00E+17          3.75                           20061001
   1786          16342067                     No MI                  1.00E+17           3.5                           20061001
   1787          16339793                     No MI                  1.00E+17         2.625                           20061001
   1788          16339805                     No MI                  1.00E+17         3.625                           20061001
   1789          16339861                     No MI                  1.00E+17           3.5                           20061001
   1790          16339877                     No MI                  1.00E+17           3.5                           20061001
   1791          16339885                     No MI                  1.00E+17           3.5                           20061001
   1792          16339404                     No MI                  1.00E+17          3.75                           20061001
   1793          16359036                     No MI                  1.00E+17          3.75                           20061001
   1794          16359046                     No MI                  1.00E+17           3.5                           20061001
   1795          16568898                     No MI                  1.00E+17          3.75                           20061001
   1796          16322954                     No MI                  1.00E+17           3.5                           20061001
   1797          16322965                     No MI                  1.00E+17         3.375                           20061001
   1798          16321529                     No MI                  1.00E+17          3.75                           20061001
   1799          16321591                     No MI                  1.00E+17           3.5                           20061001
   1800          16321616                     No MI                  1.00E+17          3.75                           20061001
   1801          16321621                     No MI                  1.00E+17         3.125                           20061001
   1802          16321629                     No MI                  1.00E+17         2.625                           20061001
   1803          16321205                     No MI                  1.00E+17         3.375                           20061001
   1804          16318743                     No MI                  1.00E+17         3.375                           20061001
   1805          16318763                     No MI                  1.00E+17           3.5                           20061001
   1806          16376060                     No MI                                    3.75                           20061001
   1807          16318640                     No MI                  1.00E+17         3.375                           20061001
   1808          16468671                       PMI                  1.00E+17          3.75                           20061001
   1809          16405565                     No MI                                     3.5                           20061001
   1810          16318139                     No MI                                    3.75                           20061001
   1811          16315212                     No MI                  1.00E+17          3.75                           20061001
   1812          16315242                     No MI                  1.00E+17         3.125                           20061001
   1813          16335706                     No MI                  1.00E+17          3.75                           20061001
   1814          16335713                     No MI                  1.00E+17           3.5                           20061001
   1815          16335717                     No MI                  1.00E+17           3.5                           20061001
   1816          16335725                     No MI                  1.00E+17          3.75                           20061001
   1817          16335736                     No MI                  1.00E+17           3.5                           20061001
   1818          16314825                     No MI                  1.00E+17         3.625                           20061001
   1819          16335467                     No MI                  1.00E+17          3.75                           20061001
   1820          16358446                     No MI                                     3.5                           20061001
   1821          16358454                     No MI                  1.00E+17          3.75                           20061001
   1822          16358432                     No MI                  1.00E+17           3.5                           20061001
   1823          16358434                     No MI                  1.00E+17          3.75                           20061001
   1824          16358430                     No MI                  1.00E+17          3.75                           20061001
   1825          16314566                     No MI                  1.00E+17          3.75                           20061001
   1826          16308239                     No MI                  1.00E+17           3.5                           20061001
   1827          16308252                     No MI                  1.00E+17          3.75                           20061001
   1828          16308275                     No MI                  1.00E+17           3.5                           20061001
   1829          16306781                     No MI                  1.00E+17          3.75                           20061001
   1830          16306787                     No MI                  1.00E+17           3.5                           20061001
   1831          16306794                     No MI                  1.00E+17         3.375                           20061001
   1832          16306796                     No MI                  1.00E+17         3.375                           20061001
   1833          16175930                     No MI                  1.00E+17           3.5                           20061001
   1834          16175938                     No MI                  1.00E+17          2.25                           20110901
   1835          16335232                     No MI                  1.00E+17         3.625                           20061001
   1836          16301253                     No MI                                    3.75                           20061001
   1837          16301268                     No MI                  1.00E+17           3.5                           20061001
   1838          16300485                     No MI                  1.00E+17           3.5                           20061001
   1839          16296744                     No MI                  1.00E+17          3.75                           20061001
   1840          16294065                     No MI                  1.00E+17          3.75                           20061001
   1841          16294070                     No MI                  1.00E+17             3                           20061001
   1842          16293981                     No MI                  1.00E+17          3.75                           20061001
   1843          16293882                     No MI                  1.00E+17           3.5                           20061001
   1844          16303505                     No MI                  1.00E+17          2.25                           20110801
   1845          16303494                     No MI                  1.00E+17          2.25                           20110801
   1846          16303460                     No MI                  1.00E+17          2.25                           20110801
   1847          16303467                     No MI                  1.00E+17          2.25                           20110801
   1848          16303354                     No MI                                    2.25                           20110801
   1849          16302109                     No MI                  1.00E+17           3.5                           20061001
   1850          16302113                     No MI                  1.00E+17           3.5                           20061001
   1851          16302143                     No MI                  1.00E+17           3.5                           20061001
   1852          16302158                     No MI                  1.00E+17          2.25                           20110801
   1853          16302159                     No MI                  1.00E+17          2.25                           20110801
   1854          16302195                     No MI                  1.00E+17          2.25                           20110801
   1855          16303378                     No MI                  1.00E+17          2.25                           20110801
   1856          16303401                     No MI                  1.00E+17          2.25                           20110801
   1857          16303415                     No MI                  1.00E+17          3.25                           20061001
   1858          16303349                     No MI                  1.00E+17          2.25                           20110801
   1859          16297635                     No MI                                    2.25                           20110801
   1860          16297639                     No MI                                    2.25                           20110801
   1861          16297643                     No MI                                    2.25                           20110701
   1862          16297867                     No MI                  1.00E+17          2.25                           20110701
   1863          16297860                     No MI                  1.00E+17          2.25                           20110801
   1864          16302027                     No MI                  1.00E+17          2.25                           20110801
   1865          16301988                     No MI                  1.00E+17          2.25                           20110701
   1866          16302062                     No MI                  1.00E+17          2.25                           20110801
   1867          16301991                     No MI                                    2.25                           20110701
   1868          16296387                     No MI                  1.00E+17          2.25                           20110801
   1869          16296395                     No MI                  1.00E+17          2.25                           20110801
   1870          16297705                     No MI                  1.00E+17          2.25                           20110801
   1871          16297718                     No MI                  1.00E+17          2.25                           20110801
   1872          16297735                     No MI                  1.00E+17          2.25                           20110801
   1873          16297740                     No MI                  1.00E+17          2.25                           20110901
   1874          16297782                     No MI                  1.00E+17           3.5                           20061001
   1875          16297784                     No MI                  1.00E+17          2.25                           20110801
   1876          16294886                     No MI                  1.00E+17           3.5                           20061001
   1877          16295056                     No MI                  1.00E+17          3.25                           20061001
   1878          16295060                     No MI                  1.00E+17          2.25                           20110701
   1879          16296285                     No MI                  1.00E+17          2.25                           20110801
   1880          16296322                     No MI                  1.00E+17         3.125                           20061001
   1881          16292971                     No MI                  1.00E+17          2.25                           20110801
   1882          16292974                     No MI                  1.00E+17          2.25                           20110801
   1883          16292878                     No MI                                   3.125                           20061001
   1884          16293012                     No MI                  1.00E+17          2.25                           20110801
   1885          16292888                     No MI                                   3.625                           20061001
   1886          16293052                     No MI                  1.00E+17          2.25                           20110801
   1887          16293068                     No MI                  1.00E+17          2.25                           20110801
   1888          16247618                     No MI                  1.00E+17          2.25                           20110801
   1889          16247678                     No MI                  1.00E+17          2.25                           20110801
   1890          16290405                     No MI                  1.00E+17          2.25                           20110801
   1891          16290444                     No MI                  1.00E+17          2.25                           20110801
   1892          16294961                     No MI                  1.00E+17          2.25                           20110801
   1893          16294971                     No MI                  1.00E+17          2.25                           20110701
   1894          16294978                     No MI                  1.00E+17          2.25                           20110901
   1895          16294986                     No MI                  1.00E+17           3.5                           20061001
   1896          16294989                     No MI                  1.00E+17          2.25                           20110801
   1897          16290494                     No MI                  1.00E+17          2.25                           20110801
   1898          16290511                     No MI                  1.00E+17           3.5                           20061001
   1899          16292929                     No MI                  1.00E+17           3.5                           20061001
   1900          16231324                     No MI                                     3.5                           20061001
   1901          16231329                     No MI                  1.00E+17         3.125                           20061001
   1902          16239767                     No MI                  1.00E+17          2.25                           20110801
   1903          16239772                     No MI                  1.00E+17          2.25                           20110801
   1904          16243444                     No MI                  1.00E+17          3.25                           20061001
   1905          16243533                     No MI                  1.00E+17         3.125                           20061001
   1906          16243448                     No MI                  1.00E+17           3.5                           20061001
   1907          16243545                     No MI                  1.00E+17          2.25                           20110801
   1908          16243561                     No MI                  1.00E+17         3.375                           20061001
   1909          16243459                     No MI                                     3.5                           20061001
   1910          16243610                     No MI                  1.00E+17          2.25                           20110801
   1911          16243613                     No MI                  1.00E+17          2.25                           20110801
   1912          16233153                     No MI                  1.00E+17          2.25                           20110701
   1913          16233195                     No MI                  1.00E+17          2.25                           20110801
   1914          16246042                     No MI                  1.00E+17          2.25                           20110901
   1915          16233297                     No MI                  1.00E+17         3.125                           20061001
   1916          16234842                     No MI                  1.00E+17          2.25                           20110801
   1917          16390359                     No MI                  1.00E+17          3.75                           20061001
   1918          16407420                       PMI                  1.00E+17         3.625                           20061001
   1919          16602794                     No MI                  1.00E+17          3.25                           20061001
   1920          16604088                     No MI                  1.00E+17         2.875                           20061001
   1921          16366384                     No MI                                    3.75                           20061001
   1922          16366402                       PMI                  1.00E+17         3.375                           20061001
   1923          16366408                     No MI                  1.00E+17          3.75                           20061001
   1924          16368030                     No MI                  1.00E+17          3.75                           20061001
   1925          16368086                     No MI                  1.00E+17          3.75                           20061001
   1926          16368091                     No MI                  1.00E+17          3.75                           20061001
   1927          16368169                     No MI                  1.00E+17           3.5                           20061001
   1928          16368246                     No MI                  1.00E+17          3.75                           20061001
   1929          16368338                     No MI                  1.00E+17          3.25                           20061001
   1930          16368369                     No MI                  1.00E+17         3.625                           20061001
   1931          16365666                     No MI                  1.00E+17          3.75                           20061001
   1932          16365692                     No MI                  1.00E+17           3.5                           20061001
   1933          16365696                     No MI                  1.00E+17           3.5                           20061001
   1934          16365795                     No MI                  1.00E+17          3.75                           20061001
   1935          16365979                     No MI                  1.00E+17          3.75                           20061001
   1936          16361533                     No MI                  1.00E+17          3.75                           20061001
   1937          16361536                     No MI                  1.00E+17          3.75                           20061001
   1938          16361549                     No MI                  1.00E+17           3.5                           20061001
   1939          16361555                     No MI                  1.00E+17          3.75                           20061001
   1940          16361564                     No MI                  1.00E+17         3.375                           20061001
   1941          16361567                     No MI                  1.00E+17         3.375                           20061001
   1942          16361570                     No MI                  1.00E+17          3.75                           20061001
   1943          16361572                     No MI                  1.00E+17           3.5                           20061001
   1944          16361140                     No MI                  1.00E+17         3.625                           20061001
   1945          16361171                     No MI                  1.00E+17           3.5                           20061001
   1946          16361183                     No MI                  1.00E+17          3.75                           20061001
   1947          16361354                     No MI                  1.00E+17           3.5                           20061001
   1948          16361360                     No MI                  1.00E+17           3.5                           20061001
   1949          16361429                     No MI                  1.00E+17          3.75                           20061001
   1950          16361449                       PMI                  1.00E+17          3.75                           20061001
   1951          16361462                     No MI                  1.00E+17           3.5                           20061001
   1952          16361474                       PMI                  1.00E+17           3.5                           20061001
   1953          16361479                       PMI                                    3.75                           20061001
   1954          16567959                     No MI                  1.00E+17           3.5                           20061001
   1955          16392847                     No MI                  1.00E+17          3.25                           20061001
   1956          16393677                     No MI                  1.00E+17         3.125                           20061001
   1957          16393687                     No MI                  1.00E+17           3.5                           20061001
   1958          16393693                     No MI                  1.00E+17          3.75                           20061001
   1959          16393711                     No MI                  1.00E+17         3.625                           20061001
   1960          16393748                     No MI                  1.00E+17           3.5                           20061001
   1961          16393784                     No MI                  1.00E+17           3.5                           20061001
   1962          16393802                     No MI                  1.00E+17          3.75                           20061001
   1963          16358415                       PMI                                    3.75                           20061001
   1964          16358423                     No MI                  1.00E+17         3.375                           20061001
   1965          16358425                     No MI                  1.00E+17          3.75                           20061001
   1966          16361113                     No MI                  1.00E+17          3.75                           20061001
   1967          16361031                     No MI                  1.00E+17           3.5                           20061001
   1968          16361045                     No MI                  1.00E+17           3.5                           20061001
   1969          16361058                     No MI                  1.00E+17          3.25                           20061001
   1970          16361067                     No MI                  1.00E+17         3.625                           20061001
   1971          16360990                     No MI                  1.00E+17          3.75                           20061001
   1972          16360212                     No MI                  1.00E+17         3.625                           20061001
   1973          16360216                     No MI                  1.00E+17         2.875                           20061001
   1974          16360244                       PMI                                     3.5                           20061001
   1975          16360247                     No MI                                    3.75                           20061001
   1976          16360253                     No MI                  1.00E+17           3.5                           20061001
   1977          16360261                     No MI                  1.00E+17         3.625                           20061001
   1978          16360286                     No MI                  1.00E+17           3.5                           20061001
   1979          16360298                     No MI                  1.00E+17         3.375                           20061001
   1980          16360300                     No MI                  1.00E+17           3.5                           20061001
   1981          16360303                     No MI                  1.00E+17         2.625                           20061001
   1982          16360321                     No MI                  1.00E+17          3.75                           20061001
   1983          16360324                     No MI                  1.00E+17          3.75                           20061001
   1984          16360327                     No MI                  1.00E+17           3.5                           20061001
   1985          16360349                     No MI                  1.00E+17          3.75                           20061001
   1986          16392762                     No MI                                    3.75                           20061001
   1987          16422579                     No MI                  1.00E+17          3.75                           20061001
   1988          16422593                       PMI                  1.00E+17         3.125                           20061001
   1989          16388845                     No MI                  1.00E+17         3.625                           20061001
   1990          16388851                       PMI                  1.00E+17         3.375                           20061001
   1991          16388864                     No MI                  1.00E+17           3.5                           20061001
   1992          16420826                     No MI                  1.00E+17          2.25                           20110901
   1993          16422480                     No MI                                    3.75                           20061001
   1994          16422551                     No MI                  1.00E+17             3                           20061001
   1995          16422554                     No MI                  1.00E+17           3.5                           20061001
   1996          16422555                     No MI                  1.00E+17             3                           20061001
   1997          16388756                       PMI                  1.00E+17             3                           20061001
   1998          16388807                     No MI                  1.00E+17           3.5                           20061001
   1999          16422806                     No MI                  1.00E+17          3.75                           20061001
   2000          16422822                     No MI                  1.00E+17          3.75                           20061001
   2001          16422861                     No MI                  1.00E+17           3.5                           20061001
   2002          16389145                     No MI                  1.00E+17         3.625                           20061001
   2003          16360015                     No MI                  1.00E+17          3.75                           20061001
   2004          16360023                     No MI                  1.00E+17          3.75                           20061001
   2005          16360027                     No MI                  1.00E+17          3.75                           20061001
   2006          16360035                     No MI                  1.00E+17          3.75                           20061001
   2007          16360103                     No MI                                    3.75                           20061001
   2008          16360109                     No MI                  1.00E+17         3.125                           20061001
   2009          16360127                     No MI                  1.00E+17          3.75                           20061001
   2010          16419654                     No MI                  1.00E+17         3.625                           20061001
   2011          16419664                     No MI                  1.00E+17         3.375                           20061001
   2012          16419673                     No MI                  1.00E+17          3.75                           20061001
   2013          16419685                     No MI                  1.00E+17         3.375                           20061001
   2014          16419941                     No MI                  1.00E+17           3.5                           20061001
   2015          16419944                     No MI                  1.00E+17           3.5                           20061001
   2016          16358338                     No MI                  1.00E+17         3.125                           20061001
   2017          16358292                     No MI                  1.00E+17           3.5                           20061001
   2018          16358268                     No MI                  1.00E+17           3.5                           20061001
   2019          16387412                     No MI                  1.00E+17           3.5                           20061001
   2020          16387417                     No MI                  1.00E+17          3.25                           20061001
   2021          16387446                     No MI                  1.00E+17          3.75                           20061001
   2022          16387464                     No MI                  1.00E+17          3.75                           20061001
   2023          16387476                     No MI                  1.00E+17          3.25                           20061001
   2024          16387483                     No MI                  1.00E+17         2.875                           20061001
   2025          16387494                     No MI                                    3.75                           20061001
   2026          16387498                     No MI                  1.00E+17          3.75                           20061001
   2027          16387359                     No MI                  1.00E+17          3.75                           20061001
   2028          16387375                     No MI                  1.00E+17         3.125                           20061001
   2029          16387377                       PMI                  1.00E+17         3.375                           20061001
   2030          16387130                     No MI                  1.00E+17           3.5                           20061001
   2031          16387154                     No MI                                     3.5                           20061001
   2032          16387161                     No MI                  1.00E+17           3.5                           20061001
   2033          16387164                     No MI                  1.00E+17          3.75                           20061001
   2034          16387171                     No MI                  1.00E+17         3.625                           20061001
   2035          16387189                     No MI                  1.00E+17           3.5                           20061001
   2036          16387203                     No MI                  1.00E+17           3.5                           20061001
   2037          16387204                     No MI                  1.00E+17          3.75                           20061001
   2038          16387216                     No MI                  1.00E+17          3.75                           20061001
   2039          16387260                     No MI                  1.00E+17          3.75                           20061001
   2040          16387283                     No MI                  1.00E+17          3.75                           20061001
   2041          16387308                     No MI                  1.00E+17           3.5                           20061001
   2042          16387316                     No MI                  1.00E+17          3.75                           20061001
   2043          16387322                     No MI                  1.00E+17             3                           20061001
   2044          16348251                     No MI                  1.00E+17         3.375                           20061001
   2045          16377146                     No MI                  1.00E+17         3.375                           20061001
   2046          16377155                     No MI                  1.00E+17          3.75                           20061001
   2047          16377197                     No MI                  1.00E+17          3.75                           20061001
   2048          16377214                     No MI                  1.00E+17          3.25                           20061001
   2049          16377218                     No MI                  1.00E+17           3.5                           20061001
   2050          16377263                     No MI                  1.00E+17          3.75                           20061001
   2051          16377295                     No MI                  1.00E+17          3.75                           20061001
   2052          16377525                     No MI                  1.00E+17          3.75                           20061001
   2053          16377533                     No MI                  1.00E+17          3.75                           20061001
   2054          16377569                     No MI                  1.00E+17         3.375                           20061001
   2055          16378568                     No MI                  1.00E+17         3.625                           20061001
   2056          16382849                     No MI                  1.00E+17         3.625                           20061001
   2057          16382913                     No MI                  1.00E+17           3.5                           20061001
   2058          16383067                     No MI                  1.00E+17         3.625                           20061001
   2059          16383084                     No MI                  1.00E+17         3.625                           20061001
   2060          16392556                     No MI                  1.00E+17          3.75                           20061001
   2061          16392582                     No MI                  1.00E+17           3.5                           20061001
   2062          16392751                     No MI                  1.00E+17          3.75                           20061001
   2063          16392786                     No MI                                    3.75                           20061001
   2064          16392816                     No MI                  1.00E+17         3.375                           20061001
   2065          16392836                     No MI                  1.00E+17          3.75                           20061001
   2066          16393639                     No MI                  1.00E+17          3.75                           20061001
   2067          16393685                     No MI                  1.00E+17          3.75                           20061001
   2068          16393708                     No MI                  1.00E+17         3.125                           20061001
   2069          16393953                     No MI                  1.00E+17          3.75                           20061001
   2070          16394003                     No MI                  1.00E+17          3.75                           20061001
   2071          16394016                     No MI                  1.00E+17         3.125                           20061001
   2072          16394133                     No MI                                     3.5                           20061001
   2073          16394142                     No MI                  1.00E+17         2.625                           20061001
   2074          16395357                     No MI                  1.00E+17           3.5                           20061001
   2075          16395398                     No MI                                     3.5                           20061001
   2076          16395604      Mortgage Guaranty In                                   3.625                           20061001
   2077          16395656                     No MI                  1.00E+17          3.75                           20061001
   2078          16395658                     No MI                  1.00E+17           3.5                           20061001
   2079          16395815                     No MI                                     3.5                           20061001
   2080          16395830                     No MI                  1.00E+17          3.75                           20061001
   2081          16397138                     No MI                  1.00E+17          3.75                           20061001
   2082          16397161                     No MI                  1.00E+17          3.25                           20061001
   2083          16143233                     No MI                  1.00E+17         3.375                           20061001
   2084          16405889                     No MI                  1.00E+17           3.5                           20061001
   2085          16407205                       PMI                  1.00E+17          3.25                           20061001
   2086          16419015                     No MI                  1.00E+17           3.5                           20061001
   2087          16419134                     No MI                                    2.25                           20110801
   2088          16419504                     No MI                  1.00E+17          3.75                           20061001
   2089          16422940                     No MI                  1.00E+17          2.25                           20110801
   2090          16540876           United Guaranty                  1.00E+17           3.5                           20061001
   2091          16544400                       PMI                  1.00E+17          3.75                           20061001
   2092          16395350                     No MI                  1.00E+17          3.75                           20061001
   2093          16397215                     No MI                  1.00E+17         3.125                           20061001
   2094          16397587                       PMI                  1.00E+17          3.75                           20061001
   2095          16400594                     No MI                  1.00E+17         3.625                           20061001
   2096          16400827                     No MI                  1.00E+17          2.25                           20110801
   2097          16401015                     No MI                  1.00E+17          3.75                           20061001
   2098          16402122                     No MI                  1.00E+17          3.75                           20061001
   2099          16402233             GE Capital MI                  1.00E+17          3.75                           20061001
   2100          16402790                     No MI                  1.00E+17           3.5                           20061001
   2101          16405664                     No MI                  1.00E+17          3.75                           20061001
   2102          16405753                     No MI                                    3.25                           20061001
   2103          16404205                       PMI                  1.00E+17          3.75                           20061001
   2104          16404296                     No MI                                    2.25                           20110801
   2105          16404367                     No MI                  1.00E+17           3.5                           20061001
   2106          16393651                     No MI                  1.00E+17          3.75                           20061001
   2107          16393654                       PMI                  1.00E+17          3.75                           20061001
   2108          16393738                     No MI                  1.00E+17          3.75                           20061001
   2109          16392768                     No MI                                     3.5                           20061001
   2110          16390494                     No MI                  1.00E+17          3.75                           20061001
   2111          16390528                       PMI                  1.00E+17         3.625                           20061001
   2112          16390328                       PMI                  1.00E+17           3.5                           20061001
   2113          16390168                     No MI                  1.00E+17         3.375                           20061001
   2114          16388723                     No MI                  1.00E+17           3.5                           20061001
   2115          16387615           United Guaranty                  1.00E+17         3.625                           20061001
   2116          16384375                     No MI                  1.00E+17         3.625                           20061001
   2117          16383274                     No MI                                     3.5                           20061001
   2118          16384062                     No MI                  1.00E+17         3.625                           20061001
   2119          16384154                     No MI                  1.00E+17         3.375                           20061001
   2120          16384194                     No MI                  1.00E+17          3.75                           20061001
   2121          16384282                     No MI                  1.00E+17          3.75                           20061001
   2122          16378622                     No MI                  1.00E+17          3.75                           20061001
   2123          16377152                       PMI                  1.00E+17          3.75                           20061001
   2124          16377183                     No MI                  1.00E+17          3.75                           20061001
   2125          16377188                     No MI                  1.00E+17          3.75                           20061001
   2126          16378241                     No MI                  1.00E+17          3.75                           20061001
   2127          16375949                     No MI                  1.00E+17          3.75                           20061001
   2128          16358259             GE Capital MI                  1.00E+17          3.75                           20061001
   2129          16361227                     No MI                  1.00E+17         3.375                           20061001
   2130          16361402                     No MI                  1.00E+17         3.125                           20061001
   2131          16361473                     No MI                  1.00E+17           3.5                           20061001
   2132          16361560                     No MI                  1.00E+17          3.75                           20061001
   2133          16365807             GE Capital MI                  1.00E+17          3.75                           20061001
   2134          16365862                     No MI                  1.00E+17         3.625                           20061001
   2135          16368080                     No MI                  1.00E+17           3.5                           20061001
   2136          16368564                     No MI                  1.00E+17           3.5                           20061001
   2137          16372017                     No MI                  1.00E+17          3.75                           20061001
   2138          16372268                     No MI                  1.00E+17          3.75                           20061001
   2139          16374928                     No MI                  1.00E+17          3.75                           20061001
   2140          16358755                     No MI                  1.00E+17          3.75                           20061001
   2141          16349471                     No MI                  1.00E+17          3.75                           20061001
   2142          16346436                     No MI                  1.00E+17         3.625                           20061001
   2143          16347349                     No MI                  1.00E+17           3.5                           20061001
   2144          16335449                     No MI                  1.00E+17          3.75                           20061001
   2145          16331605                     No MI                  1.00E+17          3.75                           20061001
   2146          16567683                     No MI                  1.00E+17           3.5                           20061001
   2147          16551738                     No MI                  1.00E+17           3.5                           20061001
   2148          16378553                     No MI                  1.00E+17         3.375                           20061001
   2149          16378557                     No MI                  1.00E+17           3.5                           20061001
   2150          16378563                       PMI                  1.00E+17           3.5                           20061001
   2151          16378574                     No MI                  1.00E+17          3.75                           20061001
   2152          16383070                     No MI                  1.00E+17           3.5                           20061001
   2153          16383072                     No MI                  1.00E+17         3.375                           20061001
   2154          16378609                     No MI                  1.00E+17          3.75                           20061001
   2155          16383189                     No MI                  1.00E+17          3.25                           20061001
   2156          16383212                     No MI                  1.00E+17          3.25                           20061001
   2157          16383225                     No MI                  1.00E+17         3.125                           20061001
   2158          16383267                     No MI                  1.00E+17         3.625                           20061001
   2159          16383271                     No MI                                    3.75                           20061001
   2160          16383351                     No MI                  1.00E+17           3.5                           20061001
   2161          16383356                     No MI                  1.00E+17          3.75                           20061001
   2162          16383357                     No MI                  1.00E+17           3.5                           20061001
   2163          16383990                     No MI                  1.00E+17          3.25                           20061001
   2164          16384008                     No MI                  1.00E+17          3.75                           20061001
   2165          16384048                     No MI                  1.00E+17           3.5                           20061001
   2166          16384082                     No MI                  1.00E+17         3.625                           20061001
   2167          16384134                       PMI                  1.00E+17         3.625                           20061001
   2168          16384137                     No MI                  1.01E+17         3.625                           20061001
   2169          16384140                     No MI                  1.00E+17           3.5                           20061001
   2170          16384153                     No MI                  1.00E+17         3.125                           20061001
   2171          16384161                     No MI                  1.00E+17          3.75                           20061001
   2172          16384205                     No MI                  1.00E+17         3.125                           20061001
   2173          16384207                     No MI                  1.00E+17          3.75                           20061001
   2174          16384238                     No MI                  1.00E+17           3.5                           20061001
   2175          16384285                     No MI                  1.00E+17          3.75                           20061001
   2176          16384294                     No MI                  1.00E+17          3.75                           20061001
   2177          16384303                     No MI                  1.00E+17         3.375                           20061001
   2178          16384348                     No MI                  1.00E+17           3.5                           20061001
   2179          16382774                     No MI                  1.00E+17           3.5                           20061001
   2180          16382797                       PMI                  1.00E+17          3.25                           20061001
   2181          16382820                     No MI                  1.00E+17         3.375                           20061001
   2182          16382826                     No MI                  1.00E+17           3.5                           20061001
   2183          16382837                     No MI                  1.00E+17          3.75                           20061001
   2184          16382848                     No MI                  1.00E+17         3.375                           20061001
   2185          16382851                     No MI                  1.00E+17         3.375                           20061001
   2186          16384354                     No MI                  1.00E+17           3.5                           20061001
   2187          16384367                       PMI                  1.00E+17          3.75                           20061001
   2188          16384380                     No MI                  1.00E+17          3.75                           20061001
   2189          16384390                     No MI                  1.00E+17           3.5                           20061001
   2190          16384405                     No MI                  1.00E+17         3.625                           20061001
   2191          16384503                     No MI                  1.00E+17          3.75                           20061001
   2192          16384558                     No MI                                     3.5                           20061001
   2193          16382856                     No MI                  1.00E+17           3.5                           20061001
   2194          16382864                     No MI                  1.00E+17          3.75                           20061001
   2195          16382880                     No MI                  1.00E+17          3.75                           20061001
   2196          16382882                     No MI                  1.00E+17          3.25                           20061001
   2197          16382896                     No MI                  1.00E+17          3.25                           20061001
   2198          16382915                     No MI                  1.00E+17           3.5                           20061001
   2199          16382923                     No MI                  1.00E+17           3.5                           20061001
   2200          16382926                     No MI                  1.00E+17          3.75                           20061001
   2201          16377522                     No MI                  1.00E+17          3.75                           20061001
   2202          16377537                     No MI                  1.00E+17           3.5                           20061001
   2203          16377553                     No MI                  1.00E+17           3.5                           20061001
   2204          16377554                     No MI                  1.00E+17          3.75                           20061001
   2205          16378146                     No MI                  1.00E+17           3.5                           20061001
   2206          16378206                     No MI                  1.00E+17           3.5                           20061001
   2207          16378237                     No MI                  1.00E+17          3.25                           20061001
   2208          16378240                     No MI                  1.00E+17         3.375                           20061001
   2209          16378505                     No MI                  1.00E+17          3.75                           20061001
   2210          16378521                     No MI                  1.00E+17          3.75                           20061001
   2211          16377494                     No MI                  1.00E+17         3.375                           20061001
   2212          16377495                     No MI                  1.00E+17          3.25                           20061001
   2213          16377508                       PMI                  1.00E+17          3.75                           20061001
   2214          16377438                     No MI                  1.00E+17           3.5                           20061001
   2215          16377455                     No MI                  1.00E+17         3.125                           20061001
   2216          16377473                     No MI                  1.00E+17          3.75                           20061001
   2217          16377092                     No MI                  1.00E+17           3.5                           20061001
   2218          16377098      Mortgage Guaranty In                  1.00E+17         3.625                           20061001
   2219          16377100                     No MI                  1.00E+17          3.75                           20061001
   2220          16377102                     No MI                  1.00E+17          2.75                           20061001
   2221          16377103                     No MI                  1.00E+17          3.75                           20061001
   2222          16377106                     No MI                  1.00E+17          3.75                           20061001
   2223          16377111                     No MI                  1.00E+17             3                           20061001
   2224          16377123                     No MI                  1.00E+17           3.5                           20061001
   2225          16377132                     No MI                  1.00E+17         3.625                           20061001
   2226          16377136                     No MI                  1.00E+17          3.75                           20061001
   2227          16377191                     No MI                  1.00E+17             3                           20061001
   2228          16377193                     No MI                  1.00E+17          3.75                           20061001
   2229          16377201                     No MI                  1.00E+17          3.75                           20061001
   2230          16377208                     No MI                  1.00E+17          3.75                           20061001
   2231          16377211                     No MI                  1.00E+17          3.75                           20061001
   2232          16377222                     No MI                  1.00E+17          3.75                           20061001
   2233          16377284                     No MI                  1.00E+17          3.75                           20061001
   2234          16377286                     No MI                  1.00E+17         3.125                           20061001
   2235          16377309                     No MI                  1.00E+17          3.75                           20061001
   2236          16377324                     No MI                  1.00E+17          3.75                           20061001
   2237          16067416                     No MI                                     3.5                           20061001
   2238          16376946                     No MI                  1.00E+17         3.375                           20061001
   2239          16376950                       PMI                  1.00E+17         3.375                           20061001
   2240          16376952                     No MI                  1.00E+17         3.375                           20061001
   2241          16375898                     No MI                  1.00E+17          3.25                           20061001
   2242          16375930                     No MI                  1.00E+17           2.5                           20061001
   2243          16375963                     No MI                  1.00E+17           3.5                           20061001
   2244          16375969                     No MI                  1.00E+17             3                           20061001
   2245          16375971                     No MI                  1.00E+17         3.375                           20061001
   2246          16376044                     No MI                  1.00E+17           3.5                           20061001
   2247          16376051                     No MI                  1.00E+17         3.375                           20061001
   2248          16376067                     No MI                  1.00E+17          3.75                           20061001
   2249          16376094                     No MI                  1.00E+17          3.25                           20061001
   2250          16376097                     No MI                  1.00E+17          3.75                           20061001
   2251          16376100                     No MI                  1.00E+17             3                           20061001
   2252          16375251                     No MI                  1.00E+17           3.5                           20061001
   2253          16375262                     No MI                  1.00E+17          3.75                           20061001
   2254          16375266                     No MI                  1.00E+17          3.75                           20061001
   2255          16375269                     No MI                  1.00E+17         3.625                           20061001
   2256          16375834                     No MI                  1.00E+17           3.5                           20061001
   2257          16375836                     No MI                  1.00E+17         3.125                           20061001
   2258          16375848                     No MI                  1.00E+17           3.5                           20061001
   2259          16375865                     No MI                  1.00E+17           3.5                           20061001
   2260          16372127                     No MI                  1.00E+17          3.75                           20061001
   2261          16372128                     No MI                  1.00E+17           3.5                           20061001
   2262          16372150                     No MI                  1.00E+17         3.575                           20061001
   2263          16372165                     No MI                  1.00E+17          3.45                           20061001
   2264          16372173                     No MI                  1.00E+17           3.5                           20061001
   2265          16372185                     No MI                  1.00E+17           3.5                           20061001
   2266          16372349                     No MI                  1.00E+17         3.625                           20061001
   2267          16372357                       PMI                  1.00E+17          3.75                           20061001
   2268          16372386                     No MI                                       3                           20061001
   2269          16372387                     No MI                  1.00E+17          3.25                           20061001
   2270          16372396                     No MI                  1.00E+17           3.5                           20061001
   2271          16372415                     No MI                  1.00E+17          3.25                           20061001
   2272          16372416                     No MI                  1.00E+17          3.75                           20061001
   2273          16372418                     No MI                  1.00E+17         3.375                           20061001
   2274          16372420                     No MI                  1.00E+17         3.375                           20061001
   2275          16374797                     No MI                  1.00E+17          3.75                           20061001
   2276          16375121                     No MI                  1.00E+17          3.25                           20061001
   2277          16375123                     No MI                  1.00E+17          3.75                           20061001
   2278          16375126                     No MI                  1.00E+17         3.625                           20061001
   2279          16374850                     No MI                  1.00E+17          3.25                           20061001
   2280          16375170                     No MI                  1.00E+17         3.625                           20061001
   2281          16375246                     No MI                  1.00E+17         3.375                           20061001
   2282          16374855                     No MI                  1.00E+17          3.25                           20061001
   2283          16374935                     No MI                  1.00E+17          3.75                           20061001
   2284          16374943                     No MI                  1.00E+17          3.75                           20061001
   2285          16374950                     No MI                  1.00E+17         3.375                           20061001
   2286          16374957                     No MI                  1.00E+17           3.5                           20061001
   2287          16374989           United Guaranty                  1.00E+17          3.75                           20061001
   2288          16375013                     No MI                  1.00E+17           3.5                           20061001
   2289          16375031                     No MI                  1.00E+17          3.75                           20061001
   2290          16375035                     No MI                  1.00E+17           3.5                           20061001
   2291          16375043                     No MI                  1.00E+17           3.5                           20061001
   2292          16372100                     No MI                  1.00E+17          3.25                           20061001
   2293          16567487           Radian Guaranty                  1.00E+17          3.25                           20061001
   2294          16564745                     No MI                  1.00E+17         2.875                           20061001
   2295          16564747                     No MI                  1.00E+17           3.5                           20061001
   2296          16564792                     No MI                  1.00E+17          3.75                           20061001
   2297          16564835                     No MI                  1.00E+17             3                           20061001
   2298          16564869                     No MI                                   3.375                           20061001
   2299          16565037                     No MI                  1.00E+17          3.75                           20061001
   2300          16545794                     No MI                  1.00E+17          2.25                           20110901
   2301          16545798                     No MI                  1.00E+17           3.5                           20061001
   2302          16545806                     No MI                  1.00E+17          2.25                           20110901
   2303          16545808                     No MI                  1.00E+17          2.25                           20110901
   2304          16545823                     No MI                  1.00E+17          2.25                           20110901
   2305          16545826                     No MI                  1.00E+17          2.25                           20110901
   2306          16545831                     No MI                  1.00E+17          3.25                           20061001
   2307          16545839                     No MI                  1.00E+17          2.25                           20110901
   2308          16548787                     No MI                  1.00E+17          2.25                           20110901
   2309          16548788                     No MI                  1.00E+17          2.25                           20110901
   2310          16548382                     No MI                  1.00E+17          2.25                           20110901
   2311          16548798                     No MI                  1.00E+17         3.625                           20061001
   2312          16548808                     No MI                  1.00E+17          2.25                           20110901
   2313          16548855                     No MI                  1.00E+17          2.25                           20110901
   2314          16548874                     No MI                  1.00E+17           3.5                           20061001
   2315          16548879                     No MI                  1.00E+17          2.25                           20110901
   2316          16548890                     No MI                  1.00E+17          2.25                           20110901
   2317          16548892                     No MI                  1.00E+17          2.25                           20110901
   2318          16548898                     No MI                  1.00E+17          2.25                           20110901
   2319          16548900                     No MI                  1.00E+17          2.25                           20110901
   2320          16548902                     No MI                  1.00E+17          2.25                           20110901
   2321          16548425                     No MI                                   3.625                           20061001
   2322          16548923                     No MI                  1.00E+17           3.5                           20061001
   2323          16551347                     No MI                  1.00E+17          2.25                           20110901
   2324          16551349                     No MI                  1.00E+17          2.25                           20110901
   2325          16551355                     No MI                  1.00E+17          2.25                           20110901
   2326          16551358                     No MI                  1.00E+17          2.25                           20110901
   2327          16551365                     No MI                  1.00E+17          2.25                           20110901
   2328          16551366                     No MI                  1.00E+17          2.25                           20110901
   2329          16551393                     No MI                  1.00E+17          2.25                           20110901
   2330          16551401                     No MI                  1.00E+17           3.5                           20061001
   2331          16551412                     No MI                  1.00E+17          2.25                           20110901
   2332          16551432                     No MI                  1.00E+17          2.25                           20110901
   2333          16551445                     No MI                  1.00E+17          2.25                           20110901
   2334          16551462                     No MI                  1.00E+17          2.25                           20110901
   2335          16551484                     No MI                  1.00E+17          2.25                           20110901
   2336          16551487                     No MI                  1.00E+17          2.25                           20110901
   2337          16551488                     No MI                  1.00E+17          2.25                           20110901
   2338          16551497                     No MI                  1.00E+17             3                           20061001
   2339          16562179                     No MI                  1.00E+17         3.125                           20061001
   2340          16562187                     No MI                  1.00E+17          2.25                           20110901
   2341          16562194                     No MI                  1.00E+17         3.125                           20061001
   2342          16562200                     No MI                  1.00E+17          2.25                           20110901
   2343          16562203                     No MI                  1.00E+17         3.625                           20061001
   2344          16562243                     No MI                  1.00E+17          2.25                           20110901
   2345          16562277                     No MI                  1.00E+17          2.25                           20110901
   2346          16562284                     No MI                  1.00E+17          2.25                           20110901
   2347          16564201                     No MI                  1.00E+17          2.25                           20110901
   2348          16564219                     No MI                  1.00E+17           3.5                           20061001
   2349          16564240                     No MI                  1.00E+17          2.25                           20110901
   2350          16564249                     No MI                  1.00E+17          2.25                           20110901
   2351          16564257                     No MI                  1.00E+17          2.25                           20110901
   2352          16564288                     No MI                  1.00E+17           3.5                           20061001
   2353          16564298                     No MI                  1.00E+17          2.25                           20110901
   2354          16564315                     No MI                  1.00E+17         3.125                           20061001
   2355          16564162                     No MI                                   3.625                           20061001
   2356          16564350                     No MI                  1.00E+17         3.625                           20061001
   2357          16564352                     No MI                  1.00E+17          2.25                           20110901
   2358          16564358                     No MI                  1.00E+17          2.25                           20110901
   2359          16564360                     No MI                  1.00E+17          2.25                           20110901
   2360          16567076                     No MI                  1.00E+17         3.625                           20061001
   2361          16567265                     No MI                  1.00E+17          2.25                           20110901
   2362          16567307                     No MI                  1.00E+17         3.625                           20061001
   2363          16568547                     No MI                  1.00E+17          2.25                           20110901
   2364          16568558                     No MI                  1.00E+17         3.125                           20061001
   2365          16568564                     No MI                  1.00E+17          2.25                           20110901
   2366          16568569                     No MI                  1.00E+17          2.25                           20110901
   2367          16568644                     No MI                  1.00E+17         3.625                           20061001
   2368          16568658                     No MI                  1.00E+17          2.25                           20110901
   2369          16569866                     No MI                  1.00E+17          2.25                           20110901
   2370          16569956                     No MI                  1.00E+17          2.25                           20110901
   2371          16569974                     No MI                  1.00E+17          2.25                           20110901
   2372          16545697                     No MI                  1.00E+17          2.25                           20110901
   2373          16545734                     No MI                  1.00E+17          2.25                           20110901
   2374          16545736                     No MI                  1.00E+17          2.25                           20110901
   2375          16574757                     No MI                  1.00E+17          2.25                           20110901
   2376          16545755                     No MI                  1.00E+17          2.25                           20110901
   2377          16545767                     No MI                  1.00E+17         3.375                           20061001
   2378          16545785                     No MI                  1.00E+17         2.875                           20061001
   2379          16545786                     No MI                  1.00E+17          2.25                           20110901
   2380          16539980                     No MI                  1.00E+17          2.25                           20110901
   2381          16540012                     No MI                  1.00E+17          2.25                           20110901
   2382          16543568                     No MI                  1.00E+17           3.5                           20061001
   2383          16543576                     No MI                  1.00E+17           3.5                           20061001
   2384          16543580                     No MI                  1.00E+17          2.25                           20110901
   2385          16543596                     No MI                  1.00E+17          2.25                           20110901
   2386          16543605                     No MI                  1.00E+17          2.25                           20110901
   2387          16543486                     No MI                                    2.25                           20110901
   2388          16543613                     No MI                  1.00E+17          2.25                           20110901
   2389          16543619                     No MI                  1.00E+17          2.25                           20110901
   2390          16543627                     No MI                  1.00E+17          2.25                           20110901
   2391          16543645                     No MI                  1.00E+17          2.25                           20110901
   2392          16543655                     No MI                  1.00E+17          2.25                           20110901
   2393          16543658                     No MI                  1.00E+17          2.25                           20110901
   2394          16543676                     No MI                  1.00E+17          2.25                           20110901
   2395          16543538                     No MI                  1.00E+17           3.5                           20061001
   2396          16543686                     No MI                  1.00E+17          2.25                           20110901
   2397          16543691                     No MI                  1.00E+17          2.25                           20110901
   2398          16544859                     No MI                  1.00E+17          2.25                           20110901
   2399          16544863                     No MI                  1.00E+17          2.25                           20110901
   2400          16544866                     No MI                  1.00E+17          2.25                           20110901
   2401          16544867                     No MI                  1.00E+17          2.25                           20110901
   2402          16544871                     No MI                  1.00E+17         2.625                           20061001
   2403          16544879                     No MI                  1.00E+17          2.25                           20110901
   2404          16544882                     No MI                  1.00E+17          2.25                           20110901
   2405          16544889                     No MI                  1.00E+17          2.25                           20110901
   2406          16544894                     No MI                  1.00E+17          2.25                           20110901
   2407          16544901                     No MI                  1.00E+17          2.25                           20110901
   2408          16544768                     No MI                  1.00E+17           3.5                           20061001
   2409          16544920                     No MI                  1.00E+17          2.25                           20110901
   2410          16544925                     No MI                  1.00E+17          2.25                           20110901
   2411          16544939                     No MI                  1.00E+17           3.5                           20061001
   2412          16544948                     No MI                  1.00E+17         3.625                           20061001
   2413          16544963                     No MI                  1.00E+17          2.25                           20110901
   2414          16544970                     No MI                  1.00E+17          2.25                           20110901
   2415          16544975                     No MI                  1.00E+17          2.25                           20110901
   2416          16544979                     No MI                  1.00E+17          2.25                           20110901
   2417          16545000                     No MI                  1.00E+17          2.25                           20110901
   2418          16422394                     No MI                  1.00E+17          2.25                           20110901
   2419          16422405                     No MI                  1.00E+17          2.25                           20110901
   2420          16422410                     No MI                  1.00E+17          2.25                           20110901
   2421          16422443                     No MI                  1.00E+17          2.25                           20110901
   2422          16422452                     No MI                  1.00E+17          2.25                           20110901
   2423          16422466                     No MI                  1.00E+17           3.5                           20061001
   2424          16467906                     No MI                  1.00E+17          2.25                           20110901
   2425          16467909                     No MI                  1.00E+17          2.25                           20110901
   2426          16467936                     No MI                  1.00E+17           3.5                           20061001
   2427          16467948                     No MI                  1.00E+17          2.25                           20110901
   2428          16467958                     No MI                  1.00E+17          2.25                           20110901
   2429          16467964                     No MI                  1.00E+17          2.25                           20110901
   2430          16468004                     No MI                  1.00E+17          2.25                           20110901
   2431          16468007                     No MI                  1.00E+17          2.25                           20110901
   2432          16468017                     No MI                  1.00E+17         3.125                           20061001
   2433          16467877                     No MI                                    2.25                           20110901
   2434          16539907                     No MI                  1.00E+17          3.25                           20061001
   2435          16539913                     No MI                  1.00E+17           3.5                           20061201
   2436          16539847                     No MI                  1.00E+17          2.25                           20110901
   2437          16539950                     No MI                  1.00E+17          2.25                           20110901
   2438          16539964                     No MI                  1.00E+17          2.25                           20110901
   2439          16539969                     No MI                  1.00E+17          2.25                           20110901
   2440          16539860                     No MI                                    2.25                           20110901
   2441          16539974                     No MI                  1.00E+17          2.25                           20110901
   2442          16545689                     No MI                  1.00E+17          2.25                           20110901
   2443          16305824                     No MI                  1.00E+17          2.25                           20110801
   2444          16305878                     No MI                  1.00E+17           3.5                           20061001
   2445          16305738                     No MI                                    2.25                           20110801
   2446          16305920                     No MI                  1.00E+17           3.5                           20061001
   2447          16307498                     No MI                                     3.5                           20061001
   2448          16316522                     No MI                  1.00E+17          2.25                           20110901
   2449          16316536                     No MI                                     3.5                           20061001
   2450          16316538                     No MI                  1.00E+17          2.25                           20110701
   2451          16323725                     No MI                                    2.25                           20110801
   2452          16327118                     No MI                  1.00E+17          2.25                           20110801
   2453          16329581                     No MI                  1.00E+17          2.25                           20110801
   2454          16329493                     No MI                  1.00E+17          2.25                           20110901
   2455          16331152                     No MI                  1.00E+17             3                           20061001
   2456          16335860                     No MI                  1.00E+17          2.25                           20110801
   2457          16335762                     No MI                                    2.25                           20110801
   2458          16339998                     No MI                  1.00E+17           3.5                           20061001
   2459          16340053                     No MI                  1.00E+17          2.25                           20110901
   2460          16340079                     No MI                  1.00E+17          2.25                           20110801
   2461          16339961                     No MI                                    3.25                           20061001
   2462          16342606                     No MI                  1.00E+17          2.25                           20110801
   2463          16342752                     No MI                  1.00E+17          2.25                           20110801
   2464          16342802                     No MI                  1.00E+17          2.25                           20110801
   2465          16343456                     No MI                                     3.5                           20061001
   2466          16343534                     No MI                  1.00E+17          2.25                           20110901
   2467          16343484                     No MI                  1.00E+17          2.25                           20110901
   2468          16343680                     No MI                  1.00E+17          2.25                           20110801
   2469          16344770                     No MI                  1.00E+17          2.25                           20110901
   2470          16347238                     No MI                  1.00E+17         3.625                           20061001
   2471          16347246                     No MI                  1.00E+17         3.375                           20061001
   2472          16347308                     No MI                  1.00E+17          2.25                           20110801
   2473          16347328                     No MI                  1.00E+17          2.25                           20110801
   2474          16349089                     No MI                  1.00E+17          2.25                           20110801
   2475          16349022                     No MI                  1.00E+17           3.5                           20061001
   2476          16349147                     No MI                  1.00E+17          2.25                           20110801
   2477          16349044                     No MI                                    2.25                           20110801
   2478          16349224                     No MI                  1.00E+17          2.25                           20110801
   2479          16357774                     No MI                  1.00E+17           3.5                           20061001
   2480          16357788                     No MI                  1.00E+17          2.25                           20110901
   2481          16357806                     No MI                  1.00E+17          2.25                           20110901
   2482          16357702                     No MI                  1.00E+17          2.25                           20110801
   2483          16357819                     No MI                  1.00E+17           3.5                           20061001
   2484          16357727                     No MI                                    2.25                           20110901
   2485          16357729                     No MI                                   3.625                           20061001
   2486          16357903                     No MI                  1.00E+17          2.25                           20110801
   2487          16359527                     No MI                                    2.25                           20110701
   2488          16359652                     No MI                  1.00E+17          2.25                           20110801
   2489          16359551                     No MI                  1.00E+17         3.625                           20061001
   2490          16359581                     No MI                  1.00E+17          2.25                           20110801
   2491          16360723                     No MI                  1.00E+17          2.25                           20110801
   2492          16360757                     No MI                  1.00E+17          2.25                           20110801
   2493          16360772                     No MI                  1.00E+17          2.25                           20110901
   2494          16360795                     No MI                  1.00E+17          2.25                           20110801
   2495          16360803                     No MI                  1.00E+17          2.25                           20110901
   2496          16365417                     No MI                  1.00E+17          2.25                           20110901
   2497          16365461                     No MI                  1.00E+17          2.25                           20110901
   2498          16367736                     No MI                                   3.625                           20061001
   2499          16367755                     No MI                                   3.625                           20061001
   2500          16367757                     No MI                  1.00E+17          2.25                           20110901
   2501          16367770                     No MI                                    2.25                           20110901
   2502          16367933                     No MI                  1.00E+17         3.625                           20061001
   2503          16367934                     No MI                  1.00E+17         3.625                           20061001
   2504          16367777                     No MI                                    2.25                           20110901
   2505          16371649                     No MI                  1.00E+17         3.625                           20061001
   2506          16371728                     No MI                  1.00E+17          2.25                           20110801
   2507          16371731                     No MI                  1.00E+17          2.25                           20110901
   2508          16374667                     No MI                  1.00E+17          2.25                           20110801
   2509          16374675                     No MI                  1.00E+17          2.25                           20110901
   2510          16376430                     No MI                  1.00E+17         3.125                           20061001
   2511          16376454                     No MI                  1.00E+17          3.25                           20061001
   2512          16376401                     No MI                                    2.25                           20110901
   2513          16376462                     No MI                  1.00E+17          2.25                           20110901
   2514          16376408                     No MI                  1.00E+17         3.375                           20061001
   2515          16376475                     No MI                  1.00E+17           3.5                           20061001
   2516          16376490                     No MI                  1.00E+17           3.5                           20061001
   2517          16376417                     No MI                  1.00E+17          2.25                           20110801
   2518          16376494                     No MI                  1.00E+17          2.25                           20110801
   2519          16376419                     No MI                  1.00E+17           3.5                           20061001
   2520          16376748                     No MI                                    2.25                           20110901
   2521          16376864                     No MI                  1.00E+17          2.25                           20110901
   2522          16376761                     No MI                                   3.625                           20061001
   2523          16376907                     No MI                  1.00E+17          2.25                           20110801
   2524          16377942                     No MI                  1.00E+17          2.25                           20110901
   2525          16377917                     No MI                  1.00E+17         3.625                           20061001
   2526          16377919                     No MI                  1.00E+17          2.25                           20110801
   2527          16382589                     No MI                  1.00E+17          2.25                           20110901
   2528          16382524                     No MI                  1.00E+17           3.5                           20061001
   2529          16382526                     No MI                                    2.25                           20110801
   2530          16382659                     No MI                  1.00E+17           3.5                           20061001
   2531          16382667                     No MI                  1.00E+17          2.25                           20110901
   2532          16383734                     No MI                                   3.625                           20061001
   2533          16383739                     No MI                  1.00E+17         3.625                           20061001
   2534          16383823                     No MI                  1.00E+17         3.625                           20061001
   2535          16383745                     No MI                  1.00E+17          2.25                           20110901
   2536          16383850                     No MI                  1.00E+17          2.25                           20110801
   2537          16383756                     No MI                                    2.25                           20110801
   2538          16383894                     No MI                  1.00E+17          2.25                           20110801
   2539          16383908                     No MI                  1.00E+17          2.25                           20110901
   2540          16383931                     No MI                  1.00E+17          2.25                           20110901
   2541          16386845                     No MI                  1.00E+17         3.625                           20061001
   2542          16386923                     No MI                  1.00E+17           3.5                           20061001
   2543          16386853                     No MI                                    2.25                           20110801
   2544          16386940                     No MI                  1.00E+17          2.25                           20110901
   2545          16386957                     No MI                  1.00E+17          2.25                           20110801
   2546          16386879                     No MI                  1.00E+17          2.25                           20110901
   2547          16386961                     No MI                  1.00E+17          2.25                           20110901
   2548          16386976                     No MI                  1.00E+17         3.375                           20061001
   2549          16386987                     No MI                  1.00E+17          2.25                           20110801
   2550          16387004                     No MI                  1.00E+17          2.25                           20110901
   2551          16387027                     No MI                  1.00E+17          2.25                           20110901
   2552          16387029                     No MI                  1.00E+17          2.25                           20110901
   2553          16387033                     No MI                  1.00E+17          2.25                           20110901
   2554          16388531                     No MI                  1.00E+17         3.625                           20061001
   2555          16388549                     No MI                  1.00E+17          2.25                           20110801
   2556          16388589                     No MI                  1.00E+17           3.5                           20061001
   2557          16388491                     No MI                                    2.25                           20110801
   2558          16388502                     No MI                                    2.25                           20110801
   2559          16388507                     No MI                  1.00E+17          2.25                           20110901
   2560          16389817                     No MI                                   3.125                           20061001
   2561          16389839                     No MI                  1.00E+17         3.375                           20061001
   2562          16389887                     No MI                  1.00E+17         3.625                           20061001
   2563          16389774                     No MI                  1.00E+17          2.25                           20110801
   2564          16389921                     No MI                  1.00E+17          2.25                           20110901
   2565          16389792                     No MI                                     3.5                           20061001
   2566          16392898                     No MI                  1.00E+17         3.125                           20061101
   2567          16392948                     No MI                  1.00E+17          2.25                           20110901
   2568          16392963                     No MI                  1.00E+17          2.25                           20110901
   2569          16392966                     No MI                  1.00E+17          2.25                           20110801
   2570          16392971                     No MI                  1.00E+17          2.25                           20110801
   2571          16392995                     No MI                  1.00E+17          2.25                           20110901
   2572          16394317                     No MI                  1.00E+17           3.5                           20061001
   2573          16394321                     No MI                  1.00E+17          2.25                           20110901
   2574          16394331                     No MI                  1.00E+17         2.875                           20061001
   2575          16394482                     No MI                  1.00E+17         3.625                           20061001
   2576          16394531                     No MI                  1.00E+17             3                           20061001
   2577          16394538                     No MI                  1.00E+17         3.375                           20061001
   2578          16394336                     No MI                  1.00E+17          2.25                           20110901
   2579          16394542                     No MI                  1.00E+17          2.25                           20110801
   2580          16394550                     No MI                  1.00E+17          2.25                           20110901
   2581          16394553                     No MI                  1.00E+17          2.25                           20110901
   2582          16394353                     No MI                  1.00E+17          2.25                           20110901
   2583          16395074                     No MI                  1.00E+17          2.25                           20110901
   2584          16395082                     No MI                  1.00E+17         3.375                           20061001
   2585          16395098                     No MI                  1.00E+17          2.25                           20110901
   2586          16395110                     No MI                  1.00E+17         3.625                           20061001
   2587          16395118                     No MI                  1.00E+17           3.5                           20061001
   2588          16395037                     No MI                                   3.625                           20061001
   2589          16395042                     No MI                                   3.625                           20061001
   2590          16395175                     No MI                  1.00E+17          2.25                           20110901
   2591          16395176                     No MI                  1.00E+17          2.25                           20110901
   2592          16395065                     No MI                                     3.5                           20061001
   2593          16396971                     No MI                  1.00E+17           3.5                           20061001
   2594          16396994                     No MI                  1.00E+17          2.25                           20110901
   2595          16396996                     No MI                  1.00E+17          2.25                           20110901
   2596          16397003                     No MI                  1.00E+17           3.5                           20061001
   2597          16400087                     No MI                  1.00E+17           3.5                           20061001
   2598          16400211                     No MI                  1.00E+17          2.25                           20110901
   2599          16400214                     No MI                  1.00E+17          2.25                           20110901
   2600          16400102                     No MI                                     3.5                           20061001
   2601          16400109                     No MI                  1.00E+17          2.25                           20110901
   2602          16400249                     No MI                  1.00E+17         2.875                           20061001
   2603          16400115                     No MI                  1.00E+17          2.25                           20110901
   2604          16400286                     No MI                  1.00E+17          3.25                           20061201
   2605          16400304                     No MI                  1.00E+17          2.25                           20110901
   2606          16400320                     No MI                  1.00E+17          2.25                           20110901
   2607          16400341                     No MI                  1.00E+17         2.875                           20061001
   2608          16400141                     No MI                  1.00E+17         3.625                           20061001
   2609          16401698                     No MI                  1.00E+17         3.375                           20061001
   2610          16401726                     No MI                  1.00E+17          2.25                           20110901
   2611          16401731                     No MI                  1.00E+17          2.25                           20110901
   2612          16401733                     No MI                  1.00E+17           3.5                           20061001
   2613          16401737                     No MI                  1.00E+17          2.25                           20110901
   2614          16401643                     No MI                  1.00E+17          2.75                           20061001
   2615          16401765                     No MI                  1.00E+17         2.875                           20061001
   2616          16401815                     No MI                  1.00E+17          2.25                           20110901
   2617          16401817                     No MI                  1.00E+17         3.625                           20061001
   2618          16403783                     No MI                  1.00E+17         3.625                           20061001
   2619          16403742                     No MI                  1.00E+17          2.25                           20110901
   2620          16403830                     No MI                  1.00E+17             3                           20061001
   2621          16403744                     No MI                  1.00E+17         3.625                           20061001
   2622          16403882                     No MI                  1.00E+17          2.25                           20110901
   2623          16403885                     No MI                  1.00E+17          2.25                           20110901
   2624          16403906                     No MI                  1.00E+17         3.125                           20061001
   2625          16403916                     No MI                  1.00E+17           3.5                           20061001
   2626          16403919                     No MI                  1.00E+17           3.5                           20061001
   2627          16403922                     No MI                  1.00E+17         3.375                           20061001
   2628          16403924                     No MI                  1.00E+17          2.25                           20110901
   2629          16405134                     No MI                  1.00E+17         3.625                           20061001
   2630          16405139                     No MI                  1.00E+17          2.25                           20110901
   2631          16405143                     No MI                  1.00E+17          2.25                           20110901
   2632          16405076                     No MI                                    2.25                           20110901
   2633          16405153                     No MI                  1.00E+17         3.625                           20061001
   2634          16405166                     No MI                  1.00E+17          2.25                           20110901
   2635          16405171                     No MI                  1.00E+17          3.25                           20061001
   2636          16405202                     No MI                  1.00E+17         3.625                           20061001
   2637          16405089                     No MI                                   3.625                           20061001
   2638          16406734                     No MI                  1.00E+17          3.25                           20061001
   2639          16406738                     No MI                  1.00E+17          3.25                           20061001
   2640          16418778                     No MI                  1.00E+17          3.25                           20061001
   2641          16418869                     No MI                  1.00E+17         3.625                           20061001
   2642          16418885                     No MI                  1.00E+17           3.5                           20061001
   2643          16419801                     No MI                  1.00E+17           3.5                           20061201
   2644          16419810                     No MI                  1.00E+17         3.375                           20061001
   2645          16419718                     No MI                  1.00E+17         3.625                           20061001
   2646          16419833                     No MI                  1.00E+17         3.625                           20061001
   2647          16419886                     No MI                  1.00E+17           3.5                           20061001
   2648          16419896                     No MI                  1.00E+17           3.5                           20061001
   2649          16419917                     No MI                  1.00E+17           3.5                           20061001
   2650          16422338                     No MI                  1.00E+17           3.5                           20061001
   2651          16422296                     No MI                                     3.5                           20061001
   2652          16422384                     No MI                  1.00E+17         3.375                           20061001
   2653          16564478                     No MI                  1.00E+17           3.5                           20061001
   2654          16564503                     No MI                  1.00E+17          3.25                           20061001
   2655          16564523                     No MI                  1.00E+17           3.5                           20061001
   2656          16564531                     No MI                  1.00E+17             3                           20061001
   2657          16564538                     No MI                  1.00E+17          3.25                           20061001
   2658          16567523                     No MI                  1.00E+17          3.25                           20061001
   2659          16562680                     No MI                  1.00E+17           3.5                           20061001
   2660          16562880                       PMI                  1.00E+17             3                           20061001
   2661          16562943                     No MI                  1.00E+17           3.5                           20061001
   2662          16562998                     No MI                  1.00E+17         2.375                           20061001
   2663          16563092                       PMI                  1.00E+17          3.75                           20061001
   2664          16563128                     No MI                  1.00E+17         3.375                           20061001
   2665          16563156                     No MI                  1.00E+17             3                           20061001
   2666          16563177                     No MI                  1.00E+17           3.5                           20061001
   2667          16562659                     No MI                                    3.75                           20061001
   2668          16562550                     No MI                  1.00E+17          3.75                           20061001
   2669          16562555                     No MI                  1.00E+17         3.625                           20061001
   2670          16562487                     No MI                  1.00E+17         3.625                           20061001
   2671          16550035                     No MI                  1.00E+17          3.25                           20061001
   2672          16550074                     No MI                  1.00E+17          3.75                           20061001
   2673          16550098                     No MI                  1.00E+17          3.25                           20061001
   2674          16550102                       PMI                  1.00E+17          3.75                           20061001
   2675          16550119                       PMI                  1.00E+17         3.625                           20061001
   2676          16551506                     No MI                  1.00E+17          3.75                           20061001
   2677          16551585                     No MI                  1.00E+17          3.75                           20061001
   2678          16551624                     No MI                  1.00E+17           3.5                           20061001
   2679          16551632                     No MI                  1.00E+17          3.75                           20061001
   2680          16551704                       PMI                  1.00E+17           3.5                           20061001
   2681          16551715                       PMI                  1.00E+17         2.875                           20061001
   2682          16551720                     No MI                  1.00E+17         3.625                           20061001
   2683          16551735                     No MI                  1.00E+17          2.75                           20061001
   2684          16551752                     No MI                  1.00E+17          3.75                           20061001
   2685          16551769                     No MI                  1.00E+17          3.75                           20061001
   2686          16551777                     No MI                  1.00E+17          3.75                           20061001
   2687          16551779                     No MI                  1.00E+17          3.75                           20061001
   2688          16551781                       PMI                  1.00E+17           3.5                           20061001
   2689          16551787                       PMI                  1.00E+17          3.75                           20061001
   2690          16551790                     No MI                  1.00E+17          3.75                           20061001
   2691          16551807                     No MI                  1.00E+17           3.5                           20061001
   2692          16549906                     No MI                  1.00E+17           3.5                           20061001
   2693          16562368                     No MI                  1.00E+17         3.375                           20061001
   2694          16562456                     No MI                  1.00E+17           3.5                           20061001
   2695          16549799                     No MI                  1.00E+17           3.5                           20061001
   2696          16549832                     No MI                  1.00E+17         3.125                           20061001
   2697          16549473                     No MI                  1.00E+17           3.5                           20061001
   2698          16549475                     No MI                  1.00E+17         3.125                           20061001
   2699          16549592                     No MI                  1.00E+17          3.75                           20061001
   2700          16546267                     No MI                  1.00E+17          3.75                           20061001
   2701          16546273                     No MI                  1.00E+17           3.5                           20061001
   2702          16330240                     No MI                  1.00E+17           3.5                           20061001
   2703          16330247                     No MI                  1.00E+17          3.75                           20061001
   2704          16330255                     No MI                                    3.75                           20061001
   2705          16330257                     No MI                  1.00E+17          3.75                           20061001
   2706          16330260                     No MI                                    3.75                           20061001
   2707          16330269                     No MI                  1.00E+17           3.5                           20061001
   2708          16330275                     No MI                  1.00E+17         3.625                           20061001
   2709          16546362                     No MI                  1.00E+17         3.625                           20061001
   2710          16545481                     No MI                  1.00E+17          3.75                           20061001
   2711          16545482                     No MI                  1.00E+17           3.5                           20061001
   2712          16545484                       PMI                  1.00E+17         3.625                           20061001
   2713          16545485                     No MI                  1.00E+17          3.75                           20061001
   2714          16545489                     No MI                  1.00E+17          3.75                           20061001
   2715          16546009                     No MI                  1.00E+17          3.75                           20061001
   2716          16546136                     No MI                  1.00E+17         2.875                           20061001
   2717          16546147                     No MI                  1.00E+17             3                           20061001
   2718          16549423                     No MI                  1.00E+17           3.5                           20061001
   2719          16546241                     No MI                  1.00E+17         3.625                           20061001
   2720          16546244                     No MI                  1.00E+17          3.25                           20061001
   2721          16545430                     No MI                  1.00E+17          3.75                           20061001
   2722          16545381                     No MI                  1.00E+17          3.75                           20061001
   2723          16329860                     No MI                  1.00E+17          3.75                           20061001
   2724          16326948                     No MI                  1.00E+17          3.75                           20061001
   2725          16326954                     No MI                  1.00E+17         3.375                           20061001
   2726          16329999                     No MI                  1.00E+17          3.75                           20061001
   2727          16330009                     No MI                  1.00E+17          3.75                           20061001
   2728          16397580      Mortgage Guaranty In                  1.00E+17           3.5                           20061001
   2729          16397603                     No MI                                   3.625                           20061001
   2730          16400689                     No MI                  1.00E+17          3.75                           20061001
   2731          16400786                     No MI                  1.00E+17          3.75                           20061001
   2732          16400870                     No MI                  1.00E+17          3.25                           20061001
   2733          16400968                     No MI                  1.00E+17         3.375                           20061001
   2734          16401904                     No MI                  1.00E+17           3.5                           20061001
   2735          16401984                     No MI                  1.00E+17          3.75                           20061001
   2736          16402192                     No MI                  1.00E+17           3.5                           20061001
   2737          16402214                       PMI                  1.00E+17         3.125                           20061001
   2738          16402276                     No MI                  1.00E+17           3.5                           20061001
   2739          16402545             GE Capital MI                  1.00E+17             3                           20061001
   2740          16402644                     No MI                  1.00E+17             3                           20061001
   2741          16402655              Republic MIC                  1.00E+17           3.5                           20061001
   2742          16402718                     No MI                  1.00E+17           3.5                           20061001
   2743          16402775      Mortgage Guaranty In                  1.00E+17          3.75                           20061001
   2744          16402783                     No MI                                     3.5                           20061001
   2745          16404255                     No MI                  1.00E+17         2.375                           20061001
   2746          16404459                       PMI                  1.00E+17           3.5                           20061001
   2747          16404484                     No MI                  1.00E+17           3.5                           20061001
   2748          16404490                     No MI                  1.00E+17          3.25                           20061001
   2749          16404579                     No MI                  1.00E+17             3                           20061001
   2750          16405498                     No MI                  1.00E+17           3.5                           20061001
   2751          16405517                     No MI                  1.00E+17         3.125                           20061001
   2752          16405524                     No MI                  1.00E+17           3.5                           20061001
   2753          16405559                     No MI                  1.00E+17          3.75                           20061001
   2754          16405652                     No MI                  1.00E+17           3.5                           20061001
   2755          16405853                     No MI                  1.00E+17          2.25                           20110801
   2756          16406030                     No MI                  1.00E+17          3.75                           20061001
   2757          16406904                     No MI                  1.00E+17         3.125                           20061001
   2758          16407401                     No MI                  1.00E+17           3.5                           20061001
   2759          16397241                     No MI                  1.00E+17           3.5                           20061001
   2760          16397413                     No MI                  1.00E+17           3.5                           20061001
   2761          16388876              Republic MIC                  1.00E+17           3.5                           20061001
   2762          16389333                     No MI                  1.00E+17          3.75                           20061001
   2763          16389361                     No MI                  1.00E+17         3.125                           20061001
   2764          16389479                     No MI                                     3.5                           20061001
   2765          16389483                     No MI                                     3.5                           20061001
   2766          16390029                     No MI                                   3.625                           20061001
   2767          16390035                     No MI                  1.00E+17          3.75                           20061001
   2768          16387572                       PMI                  1.00E+17          3.75                           20061001
   2769          16387590                     No MI                  1.00E+17         3.125                           20061001
   2770          16387612                     No MI                  1.00E+17          3.75                           20061001
   2771          16390332                     No MI                  1.00E+17          3.75                           20061001
   2772          16390346                     No MI                  1.00E+17          3.75                           20061001
   2773          16390435                     No MI                  1.00E+17         3.375                           20061001
   2774          16390445                     No MI                  1.00E+17          3.75                           20061001
   2775          16390463                     No MI                  1.00E+17         3.625                           20061001
   2776          16390533                     No MI                  1.00E+17          3.25                           20061001
   2777          16392495                     No MI                  1.00E+17          3.75                           20061001
   2778          16383355                     No MI                  1.00E+17          3.75                           20061001
   2779          16384075                     No MI                  1.00E+17         3.625                           20061001
   2780          16384164                     No MI                  1.00E+17           3.5                           20061001
   2781          16384187                     No MI                  1.00E+17          3.75                           20061001
   2782          16384191                     No MI                  1.00E+17          3.75                           20061001
   2783          16384357                     No MI                  1.00E+17         3.625                           20061001
   2784          16384473                     No MI                                   3.375                           20061001
   2785          16384528                     No MI                  1.00E+17           3.5                           20061001
   2786          16387219                     No MI                  1.00E+17           3.5                           20061001
   2787          16387227                     No MI                  1.00E+17          3.75                           20061001
   2788          16383190                     No MI                                    3.75                           20061001
   2789          16383312                     No MI                  1.00E+17           3.5                           20061001
   2790          16383317                     No MI                                   3.625                           20061001
   2791          16383327                     No MI                  1.00E+17          3.75                           20061001
   2792          16383338                     No MI                  1.00E+17          3.75                           20061001
   2793          16387229                     No MI                  1.00E+17          3.25                           20061001
   2794          16387381                     No MI                  1.00E+17          3.75                           20061001
   2795          16387415                     No MI                  1.00E+17          3.75                           20061001
   2796          16358433                       PMI                                     3.5                           20061001
   2797          16358440                     No MI                  1.00E+17          3.75                           20061001
   2798          16360191                     No MI                  1.00E+17           3.5                           20061001
   2799          16361542                     No MI                  1.00E+17          3.75                           20061001
   2800          16366392                     No MI                  1.00E+17           3.5                           20061001
   2801          16371855                     No MI                  1.00E+17         3.375                           20061001
   2802          16372013                     No MI                  1.00E+17          3.75                           20061001
   2803          16372021                     No MI                  1.00E+17         3.125                           20061001
   2804          16372029                     No MI                  1.00E+17          3.75                           20061001
   2805          16372182             GE Capital MI                  1.00E+17         3.375                           20061001
   2806          16376947                     No MI                  1.00E+17         3.375                           20061001
   2807          16330242                     No MI                                     3.5                           20061001
   2808          16332129                     No MI                  1.00E+17          3.75                           20061001
   2809          16335617                     No MI                  1.00E+17           3.5                           20061001
   2810          16339364                     No MI                  1.00E+17          3.25                           20061001
   2811          16343974                     No MI                  1.00E+17          3.25                           20061001
   2812          16344607                     No MI                  1.00E+17           3.5                           20061001
   2813          16344677                     No MI                  1.00E+17         3.375                           20061001
   2814          16345852                     No MI                  1.00E+17           3.5                           20061001
   2815          16346016                     No MI                  1.00E+17           3.5                           20061001
   2816          16346161                     No MI                                    3.75                           20061001
   2817          16346187                     No MI                  1.00E+17           3.5                           20061001
   2818          16347988                     No MI                  1.00E+17          3.75                           20061001
   2819          16301938                     No MI                  1.00E+17           3.5                           20061001
   2820          16308085                     No MI                                   2.625                           20061001
   2821          16314647                     No MI                  1.00E+17         3.375                           20061001
   2822          16206910                     No MI                  1.00E+17          2.25                           20110801
   2823          16208548                     No MI                  1.00E+17          2.25                           20110801
   2824          16210138                     No MI                  1.00E+17          2.75                           20061001
   2825          16221653                     No MI                  1.00E+17          3.25                           20061001
   2826          16570012                     No MI                  1.00E+17           3.5                           20061001
   2827          16570025                     No MI                  1.00E+17          3.25                           20061001
   2828          16571209                     No MI                                   3.625                           20061001
   2829          16571213                     No MI                                   3.625                           20061001
   2830          16571375                     No MI                  1.00E+17           3.5                           20061001
   2831          16571389                     No MI                  1.00E+17         3.625                           20061001
   2832          16571392                     No MI                  1.00E+17         3.625                           20061001
   2833          16571407                     No MI                  1.00E+17         3.625                           20061001
   2834          16571233                     No MI                  1.00E+17         3.625                           20061001
   2835          16574633                     No MI                  1.00E+17         3.375                           20061001
   2836          16574548                     No MI                  1.00E+17           3.5                           20061001
   2837          16574701                     No MI                  1.00E+17          3.25                           20061001
   2838          16585163                     No MI                  1.00E+17           3.5                           20061001
   2839          16585357                     No MI                  1.00E+17         3.125                           20061001
   2840          16585197                     No MI                  1.00E+17           3.5                           20061001
   2841          16564212                     No MI                  1.00E+17         3.625                           20061001
   2842          16564239                     No MI                  1.00E+17          2.75                           20061001
   2843          16590709                     No MI                                   3.375                           20061001
   2844          16599193                     No MI                  1.00E+17         3.625                           20061001
   2845          16564292                     No MI                  1.00E+17         3.625                           20061001
   2846          16564175                     No MI                                     3.5                           20061001
   2847          16567197                     No MI                  1.00E+17          3.25                           20061001
   2848          16568630                     No MI                  1.00E+17         3.625                           20061001
   2849          16568492                     No MI                                     3.5                           20061001
   2850          16568516                     No MI                  1.00E+17           3.5                           20061001
   2851          16569931                     No MI                  1.00E+17         3.125                           20061001
   2852          16569941                     No MI                  1.00E+17         3.125                           20061001
   2853          16569976                     No MI                  1.00E+17          3.25                           20061001
   2854          16360782                     No MI                  1.00E+17           3.5                           20061001
   2855          16360832                     No MI                  1.00E+17          2.25                           20110801
   2856          16365311                     No MI                  1.00E+17             3                           20061001
   2857          16365468                     No MI                  1.00E+17          2.25                           20110801
   2858          16365483                     No MI                  1.00E+17           3.5                           20061101
   2859          16365496                     No MI                  1.00E+17          2.25                           20110801
   2860          16367836                     No MI                  1.00E+17          2.25                           20110801
   2861          16367744                     No MI                                    2.25                           20110801
   2862          16367940                     No MI                  1.00E+17           3.5                           20061001
   2863          16367947                     No MI                  1.00E+17           3.5                           20061001
   2864          16367786                     No MI                                    2.25                           20110801
   2865          16371610                     No MI                  1.00E+17          3.25                           20061001
   2866          16371658                     No MI                  1.00E+17             3                           20061001
   2867          16371737                     No MI                  1.00E+17          2.25                           20110801
   2868          16374639                     No MI                  1.00E+17          2.25                           20110801
   2869          16374700                     No MI                  1.00E+17          3.25                           20061001
   2870          16376442                     No MI                  1.00E+17          2.25                           20110801
   2871          16376400                     No MI                                   3.625                           20061001
   2872          16376507                     No MI                  1.00E+17          2.25                           20110801
   2873          16376516                     No MI                  1.00E+17          2.25                           20110801
   2874          16376833                     No MI                  1.00E+17          2.25                           20110801
   2875          16376872                     No MI                  1.00E+17          2.25                           20110801
   2876          16376778                     No MI                                     3.5                           20061001
   2877          16382555                     No MI                  1.00E+17          2.25                           20110801
   2878          16382658                     No MI                  1.00E+17         3.625                           20061001
   2879          16382671                     No MI                  1.00E+17          2.25                           20110801
   2880          16383736                     No MI                  1.00E+17           3.5                           20061001
   2881          16383758                     No MI                  1.00E+17         3.625                           20061001
   2882          16383946                     No MI                  1.00E+17          2.25                           20110801
   2883          16386838                     No MI                                    2.25                           20110801
   2884          16388599                     No MI                  1.00E+17          2.75                           20061001
   2885          16388504                     No MI                  1.00E+17           3.5                           20061001
   2886          16343688                     No MI                  1.00E+17          2.25                           20110801
   2887          16389923                     No MI                  1.00E+17          2.25                           20110801
   2888          16389945                     No MI                  1.00E+17          2.25                           20110801
   2889          16392899                     No MI                  1.00E+17          2.25                           20110801
   2890          16392932                     No MI                  1.00E+17          2.25                           20110801
   2891          16392978                     No MI                  1.00E+17          2.25                           20110801
   2892          16345643                     No MI                  1.00E+17          2.25                           20110801
   2893          16345655                     No MI                  1.00E+17          2.25                           20110801
   2894          16345666                     No MI                  1.00E+17          2.25                           20110801
   2895          16345677                     No MI                  1.00E+17         3.125                           20061001
   2896          16345692                     No MI                  1.00E+17          2.25                           20110801
   2897          16345616                     No MI                  1.00E+17         3.625                           20061001
   2898          16345621                     No MI                  1.00E+17          2.25                           20110801
   2899          16347228                     No MI                  1.00E+17          2.25                           20110801
   2900          16347231                     No MI                  1.00E+17          2.25                           20110801
   2901          16347288                     No MI                  1.00E+17           3.5                           20061001
   2902          16349134                     No MI                  1.00E+17          2.25                           20110801
   2903          16349178                     No MI                  1.00E+17         3.125                           20061001
   2904          16349237                     No MI                  1.00E+17           3.5                           20061001
   2905          16357696                     No MI                                     3.5                           20061001
   2906          16395078                     No MI                  1.00E+17          2.25                           20110801
   2907          16395184                     No MI                  1.00E+17          2.25                           20110801
   2908          16357861                     No MI                  1.00E+17          2.25                           20110801
   2909          16357875                     No MI                  1.00E+17          2.25                           20110801
   2910          16357929                     No MI                  1.00E+17           3.5                           20061001
   2911          16359627                     No MI                  1.00E+17          2.25                           20110801
   2912          16359637                     No MI                  1.00E+17          2.25                           20110801
   2913          16359524                     No MI                                    2.25                           20110801
   2914          16359709                     No MI                  1.00E+17         3.625                           20061001
   2915          16359723                     No MI                  1.00E+17          2.25                           20110801
   2916          16360673                     No MI                  1.00E+17          3.25                           20061001
   2917          16360743                     No MI                  1.00E+17          2.25                           20110801
   2918          16206806                     No MI                                     3.5                           20061001
   2919          16305722                     No MI                  1.00E+17          2.25                           20110801
   2920          16305726                     No MI                  1.00E+17          2.25                           20110801
   2921          16305950                     No MI                  1.00E+17          2.25                           20110801
   2922          16305954                     No MI                  1.00E+17           3.5                           20061001
   2923          16316382                     No MI                  1.00E+17          2.25                           20110801
   2924          16318811                     No MI                  1.00E+17           2.5                           20061001
   2925          16318812                     No MI                  1.00E+17          2.25                           20110801
   2926          16318825                     No MI                  1.00E+17           3.5                           20061001
   2927          16318888                     No MI                  1.00E+17          2.25                           20110801
   2928          16318975                     No MI                  1.00E+17         3.375                           20061001
   2929          16318996                     No MI                  1.00E+17          2.25                           20110801
   2930          16321642                     No MI                  1.00E+17          2.25                           20110801
   2931          16321673                     No MI                  1.00E+17          2.25                           20110801
   2932          16321697                     No MI                  1.00E+17          2.25                           20110801
   2933          16321769                     No MI                  1.00E+17          2.25                           20110801
   2934          16323896                     No MI                  1.00E+17          2.25                           20110801
   2935          16327069                     No MI                  1.00E+17           3.5                           20061001
   2936          16329542                     No MI                  1.00E+17          2.25                           20110801
   2937          16329571                     No MI                  1.00E+17           3.5                           20061001
   2938          16331232                     No MI                  1.00E+17          3.25                           20061001
   2939          16331168                     No MI                  1.00E+17          2.25                           20110801
   2940          16194723                     No MI                  1.00E+17          2.25                           20110801
   2941          16339907                     No MI                  1.00E+17         3.375                           20061001
   2942          16340022                     No MI                  1.00E+17         2.875                           20061001
   2943          16342644                     No MI                  1.00E+17           3.5                           20061001
   2944          16342684                     No MI                  1.00E+17          2.25                           20110801
   2945          16342751                     No MI                  1.00E+17          2.25                           20110801
   2946          16342786                     No MI                  1.00E+17          2.25                           20110801
   2947          16392357                     No MI                  1.00E+17         3.625                           20061001
   2948          16392361                     No MI                  1.00E+17          3.75                           20061001
   2949          16394080                     No MI                  1.00E+17          3.75                           20061001
   2950          16134456                     No MI                  1.00E+17          2.25                           20110501
   2951          16228033                     No MI                  1.00E+17           3.5                           20061001





                 LOAN_SEQ          MAX_RATE        MIN_RATE             PER_RATE_CAP           LIEN


--------------------------------------------------------------------------------


      1          16293812              9.95             3.5                        0     First Lien
      2          16291148              9.95            3.75                        0     First Lien
      3          16291161              9.95            3.75                        0     First Lien
      4          16422711              9.95            3.75                        0     First Lien
      5          16422748              9.95            3.75                        0     First Lien
      6          16422699              9.95             3.5                        0     First Lien
      7          16422651              9.95            3.75                        0     First Lien
      8          16422669              9.95               3                        0     First Lien
      9          16419540              9.95            3.75                        0     First Lien
     10          16296307              9.95           2.125                        0     First Lien
     11          16297671                13            2.25                        1     First Lien
     12          16302165              9.95             3.5                        0     First Lien
     13          16564426              9.99             3.5                        0     First Lien
     14          16564512              9.95           3.375                        0     First Lien
     15          16551791              9.95           3.375                        0     First Lien
     16          16551920              9.95           3.125                        0     First Lien
     17          16468554                13            2.25                        1     First Lien
     18          16422558              9.95           2.875                        0     First Lien
     19          16420098              9.95             3.5                        0     First Lien
     20          16420107              9.95           3.375                        0     First Lien
     21          16419381              9.95             3.5                        0     First Lien
     22          16419086              9.95           3.625                        0     First Lien
     23          16419107              9.95            3.75                        0     First Lien
     24          16419162              9.95            3.75                        0     First Lien
     25          16420687              9.95             3.5                        0     First Lien
     26          16372087              9.95            3.75                        0     First Lien
     27          16420439              9.95           3.625                        0     First Lien
     28          16420191              9.95            3.75                        0     First Lien
     29          16420218              9.95            3.75                        0     First Lien
     30          16372038              9.95           3.375                        0     First Lien
     31          16420301              9.95               3                        0     First Lien
     32          16372005              9.95             3.5                        0     First Lien
     33          16420169              9.95           3.375                        0     First Lien
     34          16420183              9.95             3.5                        0     First Lien
     35          16372028              9.95            2.75                        0     First Lien
     36          16420020              12.5            2.25                        1     First Lien
     37          16371998              9.95           3.375                        0     First Lien
     38          16420094              9.95             3.5                        0     First Lien
     39          16392598              9.95           3.375                        0     First Lien
     40          16392611              9.95            3.75                        0     First Lien
     41          16371985              9.95             3.5                        0     First Lien
     42          16392530              9.95             3.5                        0     First Lien
     43          16392543              9.95             3.5                        0     First Lien
     44          16392565              9.95            3.75                        0     First Lien
     45          16392572              9.95           2.875                        0     First Lien
     46          16392573              9.95            3.75                        0     First Lien
     47          16392438              9.95             3.5                        0     First Lien
     48          16392472              9.95           3.125                        0     First Lien
     49          16392477              9.95            3.75                        0     First Lien
     50          16329814              9.95            3.75                        0     First Lien
     51          16326957              9.95             3.5                        0     First Lien
     52          16229989             13.75            2.25                        1     First Lien
     53          16229955              9.95           3.625                        0     First Lien
     54          16229956             13.75            2.25                        1     First Lien
     55          16227868              13.5            2.25                        1     First Lien
     56          16358253              9.95            3.25                        0     First Lien
     57          16544446              9.95            3.75                        0     First Lien
     58          16544448              9.95             3.5                        0     First Lien
     59          16545022             12.75            2.25                        1     First Lien
     60          16545062              9.95            3.25                        0     First Lien
     61          16545076              9.95             3.5                        0     First Lien
     62          16545109              9.95            3.75                        0     First Lien
     63          16545116              9.95             3.5                        0     First Lien
     64          16545120              9.95            3.75                        0     First Lien
     65          16545126            13.625            2.25                        1     First Lien
     66          16545146              9.95            3.75                        0     First Lien
     67          16545148              9.95            3.75                        0     First Lien
     68          16545156              9.95            3.75                        0     First Lien
     69          16545164              9.95            3.75                        0     First Lien
     70          16545173              9.95            3.75                        0     First Lien
     71          16545189              9.95             3.5                        0     First Lien
     72          16545206              9.95             3.5                        0     First Lien
     73          16545291              9.95             3.5                        0     First Lien
     74          16544293              9.95           3.125                        0     First Lien
     75          16544303              9.95            3.75                        0     First Lien
     76          16544340              9.95            3.25                        0     First Lien
     77          16544379              9.95             3.5                        0     First Lien
     78          16544404              9.95           3.125                        0     First Lien
     79          16544406              9.95            3.75                        0     First Lien
     80          16390351              9.95             3.5                        0     First Lien
     81          16390410              9.95            3.75                        0     First Lien
     82          16390437              9.95               3                        0     First Lien
     83          16390455              9.95            3.75                        0     First Lien
     84          16390498              9.95            3.25                        0     First Lien
     85          16390501              9.95             3.5                        0     First Lien
     86          16390537              9.95            3.75                        0     First Lien
     87          16392312              9.95            3.75                        0     First Lien
     88          16392317              9.95            3.75                        0     First Lien
     89          16392362              9.95            3.75                        0     First Lien
     90          16392372              9.95            3.25                        0     First Lien
     91          16544237              9.95            3.75                        0     First Lien
     92          16544117              9.95            3.75                        0     First Lien
     93          16544127              9.95           3.625                        0     First Lien
     94          16544135              9.95            3.25                        0     First Lien
     95          16544805              9.95           3.625                        0     First Lien
     96          16544806             13.75            2.25                        1     First Lien
     97          16544983              9.95           3.625                        0     First Lien
     98          16544986              9.95             3.5                        0     First Lien
     99          16544922            12.125            2.25                        1     First Lien
    100          16544923              12.5            2.25                        1     First Lien
    101          16544941              9.95           3.625                        0     First Lien
    102          16544943                13            2.25                        1     First Lien
    103          16544956              9.95           3.625                        0     First Lien
    104          16543609            12.625            2.25                        1     First Lien
    105          16543620              12.5            2.25                        1     First Lien
    106          16543633            12.625            2.25                        1     First Lien
    107          16543637            12.625            2.25                        1     First Lien
    108          16543638                14            2.25                        1     First Lien
    109          16543641              9.95             3.5                        0     First Lien
    110          16543649            12.625            2.25                        1     First Lien
    111          16543663            13.375            2.25                        1     First Lien
    112          16543508             13.25            2.25                        1     First Lien
    113          16543530              9.95             3.5                        0     First Lien
    114          16543694                13            2.25                        1     First Lien
    115          16544830              9.95               3                        0     First Lien
    116          16544834              9.95           3.625                        0     First Lien
    117          16539909              9.95           3.625                        0     First Lien
    118          16539915              9.95             3.5                        0     First Lien
    119          16539932              9.95             3.5                        0     First Lien
    120          16539848            13.375            2.25                        1     First Lien
    121          16539943              9.95           3.125                        0     First Lien
    122          16539946             13.75            2.25                        1     First Lien
    123          16539948              9.95             3.5                        0     First Lien
    124          16539952            12.125            2.25                        1     First Lien
    125          16539852                13            2.25                        1     First Lien
    126          16543555             11.75            2.25                        1     First Lien
    127          16543556              9.95            3.25                        0     First Lien
    128          16543561              9.95           3.625                        0     First Lien
    129          16543570              9.95           3.625                        0     First Lien
    130          16543600              9.95           3.375                        0     First Lien
    131          16543603            13.125            2.25                        1     First Lien
    132          16539979            12.625            2.25                        1     First Lien
    133          16540013              9.95            2.75                        0     First Lien
    134          16540033            13.875            2.25                        1     First Lien
    135          16540037            11.875            2.25                        1     First Lien
    136          16540051            13.625            2.25                        1     First Lien
    137          16540052                13            2.25                        1     First Lien
    138          16540071            12.875            2.25                        1     First Lien
    139          16418901                13            2.25                        1     First Lien
    140          16418913              9.95            3.25                        0     First Lien
    141          16418925              12.5            2.25                        1     First Lien
    142          16418950              9.95           3.375                        0     First Lien
    143          16418960            13.125            2.25                        1     First Lien
    144          16418964            13.625            2.25                        1     First Lien
    145          16418966              9.95             3.5                        0     First Lien
    146          16419775              9.95           3.625                        0     First Lien
    147          16419792              9.95             3.5                        0     First Lien
    148          16419805             12.75            2.25                        1     First Lien
    149          16419830             12.75            2.25                        1     First Lien
    150          16419843             14.25            2.25                        1     First Lien
    151          16419852              9.95           3.625                        0     First Lien
    152          16422330             12.75            2.25                        1     First Lien
    153          16422343             12.75            2.25                        1     First Lien
    154          16422349                13            2.25                        1     First Lien
    155          16422352              9.95           3.625                        0     First Lien
    156          16422362                12            2.25                        1     First Lien
    157          16422363              9.95             3.5                        0     First Lien
    158          16422385              9.95           3.625                        0     First Lien
    159          16422301              9.95             3.5                        0     First Lien
    160          16422408              12.5            2.25                        1     First Lien
    161          16422427              9.95           3.625                        0     First Lien
    162          16422305              9.95           3.625                        0     First Lien
    163          16422433              9.95           3.625                        0     First Lien
    164          16422446              9.95           3.125                        0     First Lien
    165          16422455                13            2.25                        1     First Lien
    166          16422460              9.95             3.5                        0     First Lien
    167          16467896             13.25            2.25                        1     First Lien
    168          16467900            13.375            2.25                        1     First Lien
    169          16467904              9.95           3.375                        0     First Lien
    170          16467932            13.625            2.25                        1     First Lien
    171          16467934              9.95             3.5                        0     First Lien
    172          16467943            12.375            2.25                        1     First Lien
    173          16467955              13.5            2.25                        1     First Lien
    174          16467984              9.95           2.875                        0     First Lien
    175          16467994              9.95           3.125                        0     First Lien
    176          16467999              12.5            2.25                        1     First Lien
    177          16468023                13            2.25                        1     First Lien
    178          16467884            12.875            2.25                        1     First Lien
    179          16401736            13.125            2.25                        1     First Lien
    180          16401750              9.95           3.625                        0     First Lien
    181          16401768              9.95             3.5                        0     First Lien
    182          16401769              13.5            2.25                        1     First Lien
    183          16401779            12.875            2.25                        1     First Lien
    184          16401793            13.875            2.25                        1     First Lien
    185          16401801                13            2.25                        1     First Lien
    186          16401653              9.95           3.625                        0     First Lien
    187          16401819              9.95             3.5                        0     First Lien
    188          16401825             14.25            2.25                        1     First Lien
    189          16403796            13.125            2.25                        1     First Lien
    190          16403803              9.95           3.625                        0     First Lien
    191          16403815              9.95               3                        0     First Lien
    192          16403820              13.5            2.25                        1     First Lien
    193          16403831              9.95             3.5                        0     First Lien
    194          16403834            12.875            2.25                        1     First Lien
    195          16403835              9.95            3.25                        0     First Lien
    196          16403836            12.125            2.25                        1     First Lien
    197          16403840              9.95             3.5                        0     First Lien
    198          16403842              9.95           3.375                        0     First Lien
    199          16403746             13.99            2.25                        1     First Lien
    200          16403861             13.25            2.25                        1     First Lien
    201          16406761              9.95             3.5                        0     First Lien
    202          16406762              13.5            2.25                        1     First Lien
    203          16406786              9.95           3.625                        0     First Lien
    204          16418763              9.95             3.5                        0     First Lien
    205          16418830              9.95            3.25                        0     First Lien
    206          16418834            12.625            2.25                        1     First Lien
    207          16418835              9.95             3.5                        0     First Lien
    208          16418837              9.95             3.5                        0     First Lien
    209          16418840             13.25            2.25                        1     First Lien
    210          16418774              13.5            2.25                        1     First Lien
    211          16403754              9.95           3.625                        0     First Lien
    212          16403765              9.95           3.125                        0     First Lien
    213          16403895            13.375            2.25                        1     First Lien
    214          16403900              9.95           3.625                        0     First Lien
    215          16403902            12.875            2.25                        1     First Lien
    216          16403915            13.125            2.25                        1     First Lien
    217          16405133              9.95             3.5                        0     First Lien
    218          16418848                13            2.25                        1     First Lien
    219          16418857            12.875            2.25                        1     First Lien
    220          16418863              12.5            2.25                        1     First Lien
    221          16418872            13.125            2.25                        1     First Lien
    222          16418874              9.95           3.375                        0     First Lien
    223          16418878              9.95               3                        0     First Lien
    224          16418891            13.125            2.25                        1     First Lien
    225          16405144              9.95            3.25                        0     First Lien
    226          16405147              9.95             3.5                        0     First Lien
    227          16405156              12.5            2.25                        1     First Lien
    228          16405158             13.25            2.25                        1     First Lien
    229          16405160              9.95             3.5                        0     First Lien
    230          16405084              9.95             3.5                        0     First Lien
    231          16405168            13.125            2.25                        1     First Lien
    232          16405184            13.125            2.25                        1     First Lien
    233          16405188              9.95           3.375                        0     First Lien
    234          16405189             13.25            2.25                        1     First Lien
    235          16405199              9.95           3.625                        0     First Lien
    236          16405205            13.375            2.25                        1     First Lien
    237          16405212              9.95           3.625                        0     First Lien
    238          16405225              13.5            2.25                        1     First Lien
    239          16405233            12.625            2.25                        1     First Lien
    240          16405263              9.95             3.5                        0     First Lien
    241          16405267            13.375            2.25                        1     First Lien
    242          16405270              9.95             3.5                        0     First Lien
    243          16405280              9.95           3.625                        0     First Lien
    244          16405300              9.95           2.875                        0     First Lien
    245          16405303              9.95           3.375                        0     First Lien
    246          16406663                13            2.25                        1     First Lien
    247          16406667              9.95           3.125                        0     First Lien
    248          16406678              9.95            2.25                        0     First Lien
    249          16406615              9.95           3.625                        0     First Lien
    250          16406618              9.95             3.5                        0     First Lien
    251          16406692              9.95           3.375                        0     First Lien
    252          16406699              9.95           3.375                        0     First Lien
    253          16406702            13.125            2.25                        1     First Lien
    254          16406708                13            2.25                        1     First Lien
    255          16406718             13.25            2.25                        1     First Lien
    256          16406724              9.95             3.5                        0     First Lien
    257          16406726             12.75            2.25                        1     First Lien
    258          16406741            12.625            2.25                        1     First Lien
    259          16406751            12.875            2.25                        1     First Lien
    260          16540887              9.95            3.75                        0     First Lien
    261          16540893              9.95            3.75                        0     First Lien
    262          16323564              9.95            3.75                        0     First Lien
    263          16401690              12.5            2.25                        1     First Lien
    264          16401699              9.95             3.5                        0     First Lien
    265          16401700            12.125            2.25                        1     First Lien
    266          16401701            12.875            2.25                        1     First Lien
    267          16401702            13.375            2.25                        1     First Lien
    268          16401707              9.95             3.5                        0     First Lien
    269          16401718              9.95           3.125                        0     First Lien
    270          16401625            12.875            2.25                        1     First Lien
    271          16401730              9.95           3.625                        0     First Lien
    272          16400355            13.125            2.25                        1     First Lien
    273          16400358            13.375            2.25                        1     First Lien
    274          16400361            12.875            2.25                        1     First Lien
    275          16401679              9.95           2.875                        0     First Lien
    276          16401680             12.75            2.25                        1     First Lien
    277          16401681            13.125            2.25                        1     First Lien
    278          16401683             13.25            2.25                        1     First Lien
    279          16392915              12.5            2.25                        1     First Lien
    280          16392918            13.625            2.25                        1     First Lien
    281          16392930              13.5            2.25                        1     First Lien
    282          16392934              9.95             3.5                        0     First Lien
    283          16392938              9.95           3.625                        0     First Lien
    284          16392941             12.75            2.25                        1     First Lien
    285          16392942             12.75            2.25                        1     First Lien
    286          16392944             13.25            2.25                        1     First Lien
    287          16392954              12.5            2.25                        1     First Lien
    288          16392862              9.95           3.625                        0     First Lien
    289          16392955              12.5            2.25                        1     First Lien
    290          16392957              9.95             3.5                        0     First Lien
    291          16392980              13.5            2.25                        1     First Lien
    292          16392982            11.875            2.25                        1     First Lien
    293          16392983            13.375            2.25                        1     First Lien
    294          16392991             13.25            2.25                        1     First Lien
    295          16392993              9.95           3.625                        0     First Lien
    296          16394487                14            2.25                        1     First Lien
    297          16394493            12.875            2.25                        1     First Lien
    298          16394494             13.25            2.25                        1     First Lien
    299          16394497              12.5            2.25                        1     First Lien
    300          16394501              9.95             3.5                        0     First Lien
    301          16394508             12.75            2.25                        1     First Lien
    302          16394512              9.95               3                        0     First Lien
    303          16394516            12.625            2.25                        1     First Lien
    304          16394518              13.5            2.25                        1     First Lien
    305          16394520              9.95             3.5                        0     First Lien
    306          16394326              9.95             3.5                        0     First Lien
    307          16395027              13.5            2.25                        1     First Lien
    308          16394302              9.95             3.5                        0     First Lien
    309          16394304            12.875            2.25                        1     First Lien
    310          16394544                13            2.25                        1     First Lien
    311          16394345            12.125            2.25                        1     First Lien
    312          16394557            12.875            2.25                        1     First Lien
    313          16394355              9.95             3.5                        0     First Lien
    314          16395028                13            2.25                        1     First Lien
    315          16395071              9.95             3.5                        0     First Lien
    316          16395073              9.95            2.75                        0     First Lien
    317          16395076            12.375            2.25                        1     First Lien
    318          16395097             13.25            2.25                        1     First Lien
    319          16395100            12.875            2.25                        1     First Lien
    320          16395106              9.95             3.5                        0     First Lien
    321          16395111              9.95             3.5                        0     First Lien
    322          16395117              9.95             3.5                        0     First Lien
    323          16395124              9.95           2.875                        0     First Lien
    324          16400277              9.95            3.25                        0     First Lien
    325          16400279             13.25            2.25                        1     First Lien
    326          16400282              9.95            2.25                        1     First Lien
    327          16400295              13.5            2.25                        1     First Lien
    328          16400309              9.95            3.25                        0     First Lien
    329          16400317             13.25            2.25                        1     First Lien
    330          16400322              13.5            2.25                        1     First Lien
    331          16400327            13.125            2.25                        1     First Lien
    332          16400333              9.95           3.625                        0     First Lien
    333          16400338             13.25            2.25                        1     First Lien
    334          16400136              9.95           3.625                        0     First Lien
    335          16395127            12.875            2.25                        1     First Lien
    336          16395137            13.125            2.25                        1     First Lien
    337          16395146              9.95           3.625                        0     First Lien
    338          16395152              9.95           3.625                        0     First Lien
    339          16395158            12.625            2.25                        1     First Lien
    340          16395163             13.25            2.25                        1     First Lien
    341          16395047             13.75            2.25                        1     First Lien
    342          16395167            13.375            2.25                        1     First Lien
    343          16395049             13.75            2.25                        1     First Lien
    344          16395171                13            2.25                        1     First Lien
    345          16395173              12.5            2.25                        1     First Lien
    346          16395178            13.625            2.25                        1     First Lien
    347          16395182              9.95               3                        0     First Lien
    348          16395186              9.95           2.625                        0     First Lien
    349          16395190              13.5            2.25                        1     First Lien
    350          16395196                13            2.25                        1     First Lien
    351          16396954              12.5            2.25                        1     First Lien
    352          16396967              9.95           3.625                        0     First Lien
    353          16396969            12.625            2.25                        1     First Lien
    354          16396970            12.875            2.25                        1     First Lien
    355          16396972              9.95           3.625                        0     First Lien
    356          16396974              12.5            2.25                        1     First Lien
    357          16396976            12.875            2.25                        1     First Lien
    358          16396917              9.95           3.625                        0     First Lien
    359          16396992             12.75            2.25                        1     First Lien
    360          16396995            13.625            2.25                        1     First Lien
    361          16397000                14            2.25                        1     First Lien
    362          16397009              9.95           3.125                        0     First Lien
    363          16397015            12.875            2.25                        1     First Lien
    364          16397017            13.375            2.25                        1     First Lien
    365          16397018              9.95           3.625                        0     First Lien
    366          16397024              9.95             3.5                        0     First Lien
    367          16397029              12.5            2.25                        1     First Lien
    368          16397031                13            2.25                        1     First Lien
    369          16396935            12.375            2.25                        1     First Lien
    370          16397035              13.5            2.25                        1     First Lien
    371          16397051              9.95             3.5                        0     First Lien
    372          16400172              9.95           3.125                        0     First Lien
    373          16400176             13.75            2.25                        1     First Lien
    374          16400180            12.875            2.25                        1     First Lien
    375          16400192              9.95           3.625                        0     First Lien
    376          16400209            13.625            2.25                        1     First Lien
    377          16400217            13.375            2.25                        1     First Lien
    378          16400219              9.95           3.625                        0     First Lien
    379          16400226             13.25            2.25                        1     First Lien
    380          16400233            13.625            2.25                        1     First Lien
    381          16400236              9.95           3.375                        0     First Lien
    382          16400237              9.95               3                        0     First Lien
    383          16400242                13            2.25                        1     First Lien
    384          16400247              9.95           3.625                        0     First Lien
    385          16400107            13.625            2.25                        1     First Lien
    386          16400250             13.25            2.25                        1     First Lien
    387          16400256             12.75            2.25                        1     First Lien
    388          16400267              12.5            2.25                        1     First Lien
    389          16400273                13            2.25                        1     First Lien
    390          16389880              9.95               3                        0     First Lien
    391          16389883              9.95           3.125                        0     First Lien
    392          16389884             13.25            2.25                        1     First Lien
    393          16389895                13            2.25                        1     First Lien
    394          16389899             13.25            2.25                        1     First Lien
    395          16389905            12.125            2.25                        1     First Lien
    396          16389907              9.95             3.5                        0     First Lien
    397          16389917              9.95             3.5                        0     First Lien
    398          16376404              9.95           3.625                        0     First Lien
    399          16376468              9.95           3.625                        0     First Lien
    400          16376470            12.375            2.25                        1     First Lien
    401          16376471            13.125            2.25                        1     First Lien
    402          16376498              13.5            2.25                        1     First Lien
    403          16376501              9.95             3.5                        0     First Lien
    404          16376503              13.5            2.25                        1     First Lien
    405          16376520                13            2.25                        1     First Lien
    406          16376790              9.95             3.5                        0     First Lien
    407          16376798              9.95             3.5                        0     First Lien
    408          16376799             12.75            2.25                        1     First Lien
    409          16376804             12.75            2.25                        1     First Lien
    410          16376808              9.95             3.5                        0     First Lien
    411          16376812                13            2.25                        1     First Lien
    412          16376813              9.95             3.5                        0     First Lien
    413          16376814             13.25            2.25                        1     First Lien
    414          16376817            12.875            2.25                        1     First Lien
    415          16376819             13.75            2.25                        1     First Lien
    416          16376821              9.95           3.375                        0     First Lien
    417          16376824                13            2.25                        1     First Lien
    418          16376826             12.75            2.25                        1     First Lien
    419          16376829              9.95             3.5                        0     First Lien
    420          16376832            13.625            2.25                        1     First Lien
    421          16376835                13            2.25                        1     First Lien
    422          16376839              12.5            2.25                        1     First Lien
    423          16376840            13.625            2.25                        1     First Lien
    424          16376845              9.95           3.625                        0     First Lien
    425          16376848             12.75            2.25                        1     First Lien
    426          16376851              9.95           3.625                        0     First Lien
    427          16376857             13.75            2.25                        1     First Lien
    428          16376859            12.875            2.25                        1     First Lien
    429          16376875              9.95             3.5                        0     First Lien
    430          16376880              9.95             3.5                        0     First Lien
    431          16376881            13.625            2.25                        1     First Lien
    432          16376766              9.95           3.625                        0     First Lien
    433          16376883              9.95             3.5                        0     First Lien
    434          16376886            13.875            2.25                        1     First Lien
    435          16376896            12.875            2.25                        1     First Lien
    436          16376902              9.95           3.625                        0     First Lien
    437          16376904            12.875            2.25                        1     First Lien
    438          16376905             12.75            2.25                        1     First Lien
    439          16376788             12.99            2.25                        1     First Lien
    440          16376909            11.875            2.25                        1     First Lien
    441          16376912              9.95           3.625                        0     First Lien
    442          16377576            13.125            2.25                        1     First Lien
    443          16377937              9.95           3.625                        0     First Lien
    444          16377938              12.5            2.25                        1     First Lien
    445          16377941              9.95           3.625                        0     First Lien
    446          16377952             12.25            2.25                        1     First Lien
    447          16377903             13.75            2.25                        1     First Lien
    448          16377960              9.95           3.375                        0     First Lien
    449          16377964              9.95             3.5                        0     First Lien
    450          16377967              9.95           3.625                        0     First Lien
    451          16377971                12            2.25                        1     First Lien
    452          16377982            12.625            2.25                        1     First Lien
    453          16377989            13.375            2.25                        1     First Lien
    454          16377993            13.875            2.25                        1     First Lien
    455          16377998            13.125            2.25                        1     First Lien
    456          16377999              9.95           3.625                        0     First Lien
    457          16378001              9.95           3.125                        0     First Lien
    458          16378007              9.95            3.25                        0     First Lien
    459          16378009             13.75            2.25                        1     First Lien
    460          16378011              9.95            3.25                        0     First Lien
    461          16378014             13.25            2.25                        1     First Lien
    462          16378022            12.875            2.25                        1     First Lien
    463          16378029                13            2.25                        1     First Lien
    464          16378041             13.25            2.25                        1     First Lien
    465          16378054            12.875            2.25                        1     First Lien
    466          16377934             13.75            2.25                        1     First Lien
    467          16382515              9.95            2.75                        0     First Lien
    468          16382560            12.875            2.25                        1     First Lien
    469          16382561            12.625            2.25                        1     First Lien
    470          16382563            12.625            2.25                        1     First Lien
    471          16382568            12.875            2.25                        1     First Lien
    472          16382571            12.625            2.25                        1     First Lien
    473          16382575            13.125            2.25                        1     First Lien
    474          16382591             12.75            2.25                        1     First Lien
    475          16382598            13.625            2.25                        1     First Lien
    476          16382601            13.625            2.25                        1     First Lien
    477          16382604              9.95            3.25                        0     First Lien
    478          16382605              9.95               3                        0     First Lien
    479          16382611            13.625            2.25                        1     First Lien
    480          16382527              9.95             3.5                        0     First Lien
    481          16382621             13.75            2.25                        1     First Lien
    482          16382628            13.375            2.25                        1     First Lien
    483          16382663            13.875            2.25                        1     First Lien
    484          16382664            13.875            2.25                        1     First Lien
    485          16382689             12.75            2.25                        1     First Lien
    486          16382691              9.95             3.5                        0     First Lien
    487          16382698              9.95           3.125                        0     First Lien
    488          16382699              9.95           3.625                        0     First Lien
    489          16382701            13.125            2.25                        1     First Lien
    490          16382703            13.375            2.25                        1     First Lien
    491          16382706              9.95           3.375                        0     First Lien
    492          16382712             13.25            2.25                        1     First Lien
    493          16382714              13.5            2.25                        1     First Lien
    494          16383792              9.95           3.125                        0     First Lien
    495          16383793            12.625            2.25                        1     First Lien
    496          16383802             12.75            2.25                        1     First Lien
    497          16383803              9.95               3                        0     First Lien
    498          16383741              9.95           3.625                        0     First Lien
    499          16383804                13            2.25                        1     First Lien
    500          16383805            13.875            2.25                        1     First Lien
    501          16383815              9.95               3                        0     First Lien
    502          16383817              9.95             3.5                        0     First Lien
    503          16383743            13.875            2.25                        1     First Lien
    504          16383744            13.375            2.25                        1     First Lien
    505          16383835             12.25            2.25                        1     First Lien
    506          16383837            13.875            2.25                        1     First Lien
    507          16383842              9.95             3.5                        0     First Lien
    508          16383848            13.125            2.25                        1     First Lien
    509          16383854            13.625            2.25                        1     First Lien
    510          16383859            13.375            2.25                        1     First Lien
    511          16383757              9.95             3.5                        0     First Lien
    512          16383874                13            2.25                        1     First Lien
    513          16383875              9.95           3.125                        0     First Lien
    514          16383891            13.375            2.25                        1     First Lien
    515          16383900              9.95           3.625                        0     First Lien
    516          16383904              9.95           3.625                        0     First Lien
    517          16383909                13            2.25                        1     First Lien
    518          16383915             12.25            2.25                        1     First Lien
    519          16383916            13.375            2.25                        1     First Lien
    520          16383919                13            2.25                        1     First Lien
    521          16383921                13            2.25                        1     First Lien
    522          16383924              9.95           3.625                        0     First Lien
    523          16383928            13.125            2.25                        1     First Lien
    524          16383930                13            2.25                        1     First Lien
    525          16383937            12.875            2.25                        1     First Lien
    526          16383942             12.75            2.25                        1     First Lien
    527          16383944            12.875            2.25                        1     First Lien
    528          16383783             13.25            2.25                        1     First Lien
    529          16383948              9.95            3.25                        0     First Lien
    530          16386836              9.95           3.625                        0     First Lien
    531          16386884              9.95           3.375                        0     First Lien
    532          16386885              9.95               3                        0     First Lien
    533          16386886            12.625            2.25                        1     First Lien
    534          16386891              9.95               3                        0     First Lien
    535          16386840            12.875            2.25                        1     First Lien
    536          16386897            12.875            2.25                        1     First Lien
    537          16386901              9.95           3.375                        0     First Lien
    538          16386903             13.75            2.25                        1     First Lien
    539          16386904              12.5            2.25                        1     First Lien
    540          16386910                13            2.25                        1     First Lien
    541          16386922             13.25            2.25                        1     First Lien
    542          16386933            13.375            2.25                        1     First Lien
    543          16386935            13.375            2.25                        1     First Lien
    544          16386942              9.95           2.625                        0     First Lien
    545          16386948            13.875            2.25                        1     First Lien
    546          16386949              9.95           3.625                        0     First Lien
    547          16386973              12.5            2.25                        1     First Lien
    548          16386864              13.5            2.25                        1     First Lien
    549          16386990                13            2.25                        1     First Lien
    550          16386991              12.5            2.25                        1     First Lien
    551          16386993            12.875            2.25                        1     First Lien
    552          16386997              9.95            2.75                        0     First Lien
    553          16387002            12.875            2.25                        1     First Lien
    554          16387011            13.125            2.25                        1     First Lien
    555          16387012              13.5            2.25                        1     First Lien
    556          16387016              13.5            2.25                        1     First Lien
    557          16387018            13.875            2.25                        1     First Lien
    558          16387020              9.95           3.625                        0     First Lien
    559          16387026            13.625            2.25                        1     First Lien
    560          16387032            13.875            2.25                        1     First Lien
    561          16389925            12.625            2.25                        1     First Lien
    562          16389788              9.95             3.5                        0     First Lien
    563          16389929              13.5            2.25                        1     First Lien
    564          16389932              12.5            2.25                        1     First Lien
    565          16389937              13.5            2.25                        1     First Lien
    566          16389943              9.95             3.5                        0     First Lien
    567          16389948              13.5            2.25                        1     First Lien
    568          16392902            12.875            2.25                        1     First Lien
    569          16392903            12.875            2.25                        1     First Lien
    570          16388536              9.95             3.5                        0     First Lien
    571          16388537                12            2.25                        1     First Lien
    572          16388541              9.95           3.625                        0     First Lien
    573          16388544              9.95             3.5                        0     First Lien
    574          16388553            13.125            2.25                        1     First Lien
    575          16388557              9.95           3.625                        0     First Lien
    576          16388564              9.95             3.5                        0     First Lien
    577          16388571              9.95             3.5                        0     First Lien
    578          16388576              12.5            2.25                        1     First Lien
    579          16388587              9.95           3.625                        0     First Lien
    580          16388591            12.875            2.25                        1     First Lien
    581          16388592              9.95           3.375                        0     First Lien
    582          16388597              13.5            2.25                        1     First Lien
    583          16388605              13.5            2.25                        1     First Lien
    584          16388608              13.5            2.25                        1     First Lien
    585          16388497              9.95           3.625                        0     First Lien
    586          16388620             13.25            2.25                        1     First Lien
    587          16388499              9.95             2.5                        0     First Lien
    588          16388505              9.95            3.25                        0     First Lien
    589          16388641              9.95           3.625                        0     First Lien
    590          16388513             13.25            2.25                        1     First Lien
    591          16388652             13.75            2.25                        1     First Lien
    592          16388661              9.95            3.25                        0     First Lien
    593          16388662            13.625            2.25                        1     First Lien
    594          16388667              13.5            2.25                        1     First Lien
    595          16389745              9.95             3.5                        0     First Lien
    596          16389806              13.5            2.25                        1     First Lien
    597          16389748              9.95           3.625                        0     First Lien
    598          16389810                13            2.25                        1     First Lien
    599          16389811                13            2.25                        1     First Lien
    600          16389812             12.75            2.25                        1     First Lien
    601          16389813              9.95             3.5                        0     First Lien
    602          16389816            13.375            2.25                        1     First Lien
    603          16389821              13.5            2.25                        1     First Lien
    604          16389825              9.95             3.5                        0     First Lien
    605          16389829            12.875            2.25                        1     First Lien
    606          16389831              9.95             3.5                        0     First Lien
    607          16389750              9.95           3.375                        0     First Lien
    608          16389840            13.125            2.25                        1     First Lien
    609          16389850             12.75            2.25                        1     First Lien
    610          16389851                13            2.25                        1     First Lien
    611          16389762             9.995           3.625                        0     First Lien
    612          16389860            13.375            2.25                        1     First Lien
    613          16389864              9.95             3.5                        0     First Lien
    614          16389865            12.875            2.25                        1     First Lien
    615          16389866              9.95           3.625                        0     First Lien
    616          16376448            13.625            2.25                        1     First Lien
    617          16376455              9.95           3.125                        0     First Lien
    618          16376424                13            2.25                        1     First Lien
    619          16376390              9.95             3.5                        0     First Lien
    620          16376431              9.95             3.5                        0     First Lien
    621          16376433              13.5            2.25                        1     First Lien
    622          16376437             12.75            2.25                        1     First Lien
    623          16376439            13.375            2.25                        1     First Lien
    624          16371696              13.5            2.25                        1     First Lien
    625          16371704              13.5            2.25                        1     First Lien
    626          16371712             13.75            2.25                        1     First Lien
    627          16371625              9.95           3.125                        0     First Lien
    628          16371626              9.95           3.625                        0     First Lien
    629          16371719              9.95           3.625                        0     First Lien
    630          16371727              9.95           3.375                        0     First Lien
    631          16371733            13.875            2.25                        1     First Lien
    632          16371740              13.5            2.25                        1     First Lien
    633          16371743             13.25            2.25                        1     First Lien
    634          16371746             12.75            2.25                        1     First Lien
    635          16371750             13.75            2.25                        1     First Lien
    636          16371757              9.95           3.625                        0     First Lien
    637          16371770              13.5            2.25                        1     First Lien
    638          16374628            13.875            2.25                        1     First Lien
    639          16374629              13.5            2.25                        1     First Lien
    640          16374598              9.95           3.625                        0     First Lien
    641          16374651              9.95             3.5                        0     First Lien
    642          16374657            13.375            2.25                        1     First Lien
    643          16374661            13.375            2.25                        1     First Lien
    644          16365314              9.95             3.5                        0     First Lien
    645          16365391              9.95             3.5                        0     First Lien
    646          16365394              9.95           3.375                        0     First Lien
    647          16365399              9.95             3.5                        0     First Lien
    648          16365403            12.125            2.25                        1     First Lien
    649          16365318            13.625            2.25                        1     First Lien
    650          16365408              9.95           3.125                        0     First Lien
    651          16365410              9.95             3.5                        0     First Lien
    652          16365421             12.75            2.25                        1     First Lien
    653          16365435              13.5            2.25                        1     First Lien
    654          16365439             12.75            2.25                        1     First Lien
    655          16374669            13.125            2.25                        1     First Lien
    656          16374672              12.5            2.25                        1     First Lien
    657          16374680            13.875            2.25                        1     First Lien
    658          16374685              12.5            2.25                        1     First Lien
    659          16374686            13.125            2.25                        1     First Lien
    660          16374687              9.95             3.5                        0     First Lien
    661          16374701                13            2.25                        1     First Lien
    662          16374706            12.625            2.25                        1     First Lien
    663          16374617             13.75            2.25                        1     First Lien
    664          16374715                13            2.25                        1     First Lien
    665          16374718             13.25            2.25                        1     First Lien
    666          16374725            13.125            2.25                        1     First Lien
    667          16374623            12.625            2.25                        1     First Lien
    668          16374732            12.875            2.25                        1     First Lien
    669          16365441            12.875            2.25                        1     First Lien
    670          16365442            12.625            2.25                        1     First Lien
    671          16365447              9.95           3.625                        0     First Lien
    672          16365448              9.95             3.5                        0     First Lien
    673          16365458              9.95           3.625                        0     First Lien
    674          16365462             12.75            2.25                        1     First Lien
    675          16365467              9.95             3.5                        0     First Lien
    676          16365479              9.95           3.375                        0     First Lien
    677          16365488                13            2.25                        1     First Lien
    678          16365500              9.95           3.625                        0     First Lien
    679          16365507            13.375            2.25                        1     First Lien
    680          16367802              9.95             3.5                        0     First Lien
    681          16367803            13.375            2.25                        1     First Lien
    682          16367809                13            2.25                        1     First Lien
    683          16367812              13.5            2.25                        1     First Lien
    684          16367733              9.95             3.5                        0     First Lien
    685          16367815              9.95             3.5                        0     First Lien
    686          16367816              9.95             3.5                        0     First Lien
    687          16367817              9.95           3.625                        0     First Lien
    688          16367818              9.95             3.5                        0     First Lien
    689          16367834            13.625            2.25                        1     First Lien
    690          16367837              9.95             3.5                        0     First Lien
    691          16367846             13.75            2.25                        1     First Lien
    692          16367859                13            2.25                        1     First Lien
    693          16367868              9.95           3.375                        0     First Lien
    694          16367874              9.95            2.75                        0     First Lien
    695          16367892              9.95             3.5                        0     First Lien
    696          16367894            13.375            2.25                        1     First Lien
    697          16367899              12.5            2.25                        1     First Lien
    698          16367912            13.125            2.25                        1     First Lien
    699          16367920                13            2.25                        1     First Lien
    700          16367924              9.95             3.5                        0     First Lien
    701          16367927                14            2.25                        1     First Lien
    702          16367951             13.25            2.25                        1     First Lien
    703          16367952              9.95             3.5                        0     First Lien
    704          16367963                13            2.25                        1     First Lien
    705          16367968             12.75            2.25                        1     First Lien
    706          16367971              9.95            3.25                        0     First Lien
    707          16367780              13.5            2.25                        1     First Lien
    708          16367974              9.95           3.375                        0     First Lien
    709          16367790              9.95           3.625                        0     First Lien
    710          16367794              9.95           3.625                        0     First Lien
    711          16367978              9.95           3.625                        0     First Lien
    712          16371640              13.5            2.25                        1     First Lien
    713          16371641            13.875            2.25                        1     First Lien
    714          16371642              12.5            2.25                        1     First Lien
    715          16371607            12.625            2.25                        1     First Lien
    716          16371646             13.25            2.25                        1     First Lien
    717          16371647            13.125            2.25                        1     First Lien
    718          16371668            13.125            2.25                        1     First Lien
    719          16371670            13.375            2.25                        1     First Lien
    720          16371673              9.95           3.375                        0     First Lien
    721          16371674              9.95               3                        0     First Lien
    722          16371678              9.95           3.625                        0     First Lien
    723          16371681             13.75            2.25                        1     First Lien
    724          16371687             13.25            2.25                        1     First Lien
    725          16360735            12.625            2.25                        1     First Lien
    726          16360672              9.95           2.875                        0     First Lien
    727          16360738            12.625            2.25                        1     First Lien
    728          16360745            13.875            2.25                        1     First Lien
    729          16360749            12.875            2.25                        1     First Lien
    730          16360750              9.95            3.25                        0     First Lien
    731          16360766              9.95            3.25                        0     First Lien
    732          16360773             13.25            2.25                        1     First Lien
    733          16360781              9.95           3.125                        0     First Lien
    734          16360784            12.875            2.25                        1     First Lien
    735          16360787            13.125            2.25                        1     First Lien
    736          16360799             13.75            2.25                        1     First Lien
    737          16360801              9.95           3.375                        0     First Lien
    738          16360808            13.875            2.25                        1     First Lien
    739          16360814             12.75            2.25                        1     First Lien
    740          16360819              13.5            2.25                        1     First Lien
    741          16360821             13.25            2.25                        1     First Lien
    742          16360823            12.875            2.25                        1     First Lien
    743          16365336             13.25            2.25                        1     First Lien
    744          16365306                13            2.25                        1     First Lien
    745          16365338            13.875            2.25                        1     First Lien
    746          16365339                14            2.25                        1     First Lien
    747          16365348              9.95             3.5                        0     First Lien
    748          16365351             12.75            2.25                        1     First Lien
    749          16365354              9.95             3.5                        0     First Lien
    750          16365356             12.75            2.25                        1     First Lien
    751          16365364             13.25            2.25                        1     First Lien
    752          16365369              9.95             3.5                        0     First Lien
    753          16365384             13.25            2.25                        1     First Lien
    754          16360825             13.75            2.25                        1     First Lien
    755          16360707              9.95             3.5                        0     First Lien
    756          16360847                13            2.25                        1     First Lien
    757          16360851             13.75            2.25                        1     First Lien
    758          16360861              13.5            2.25                        1     First Lien
    759          16360867             12.75            2.25                        1     First Lien
    760          16359629             12.25            2.25                        1     First Lien
    761          16359630             13.75            2.25                        1     First Lien
    762          16359515              9.95             3.5                        0     First Lien
    763          16359632             13.75            2.25                        1     First Lien
    764          16359634            13.625            2.25                        1     First Lien
    765          16359643              9.95             3.5                        0     First Lien
    766          16359648              9.95             3.5                        0     First Lien
    767          16359657              9.95             3.5                        0     First Lien
    768          16359658              13.5            2.25                        1     First Lien
    769          16359684             12.25            2.25                        1     First Lien
    770          16359692              9.95           3.625                        0     First Lien
    771          16359701             12.75            2.25                        1     First Lien
    772          16359704              9.95             3.5                        0     First Lien
    773          16359706            13.125            2.25                        1     First Lien
    774          16359712              9.95             3.5                        0     First Lien
    775          16359717            12.375            2.25                        1     First Lien
    776          16359555             13.25            2.25                        1     First Lien
    777          16359558            12.625            2.25                        1     First Lien
    778          16359726             12.75            2.25                        1     First Lien
    779          16359561              9.95           3.625                        0     First Lien
    780          16359576              9.95             3.5                        0     First Lien
    781          16359579              13.5            2.25                        1     First Lien
    782          16359749              9.95           3.625                        0     First Lien
    783          16359754              9.95           3.625                        0     First Lien
    784          16359755              13.5            2.25                        1     First Lien
    785          16359587             13.75            2.25                        1     First Lien
    786          16359760            12.625            2.25                        1     First Lien
    787          16359763             13.75            2.25                        1     First Lien
    788          16359768              9.95           3.625                        0     First Lien
    789          16359592             13.75            2.25                        1     First Lien
    790          16359772             13.75            2.25                        1     First Lien
    791          16359778             13.75            2.25                        1     First Lien
    792          16359781              9.95           3.625                        0     First Lien
    793          16359784             13.75            2.25                        1     First Lien
    794          16359787             13.75            2.25                        1     First Lien
    795          16359788             13.75            2.25                        1     First Lien
    796          16360717             13.25            2.25                        1     First Lien
    797          16360662              9.95             3.5                        0     First Lien
    798          16360721            12.625            2.25                        1     First Lien
    799          16357894              9.95             3.5                        0     First Lien
    800          16357897            12.875            2.25                        1     First Lien
    801          16357899             12.75            2.25                        1     First Lien
    802          16357904             12.75            2.25                        1     First Lien
    803          16357745            12.625            2.25                        1     First Lien
    804          16357746             13.75            2.25                        1     First Lien
    805          16357909             12.25            2.25                        1     First Lien
    806          16357910             13.75            2.25                        1     First Lien
    807          16357916             13.75            2.25                        1     First Lien
    808          16357920              9.95           3.625                        0     First Lien
    809          16357925             13.75            2.25                        1     First Lien
    810          16357930              9.95           3.625                        0     First Lien
    811          16357932             13.75            2.25                        1     First Lien
    812          16357755              9.95             3.5                        0     First Lien
    813          16357947            12.875            2.25                        1     First Lien
    814          16357763             12.99            2.25                        1     First Lien
    815          16357950              9.95           3.125                        0     First Lien
    816          16357961             13.75            2.25                        1     First Lien
    817          16359599                13            2.25                        1     First Lien
    818          16359610              9.95             3.5                        0     First Lien
    819          16359618                13            2.25                        1     First Lien
    820          16359619              9.95           3.625                        0     First Lien
    821          16359620             13.75            2.25                        1     First Lien
    822          16359623                13            2.25                        1     First Lien
    823          16359625                13            2.25                        1     First Lien
    824          16349211             13.75            2.25                        1     First Lien
    825          16349219              9.95           3.125                        0     First Lien
    826          16349055              9.95             3.5                        0     First Lien
    827          16349236              9.95             3.5                        0     First Lien
    828          16349241             13.75            2.25                        1     First Lien
    829          16349242            12.875            2.25                        1     First Lien
    830          16357772              9.95               3                        0     First Lien
    831          16357773              9.95            2.75                        0     First Lien
    832          16357690            13.125            2.25                        1     First Lien
    833          16357779            12.375            2.25                        1     First Lien
    834          16357780              9.95           3.125                        0     First Lien
    835          16357691              9.95             3.5                        0     First Lien
    836          16357791              12.5            2.25                        1     First Lien
    837          16357695             13.75            2.25                        1     First Lien
    838          16357801                13            2.25                        1     First Lien
    839          16357807             13.75            2.25                        1     First Lien
    840          16357808             13.75            2.25                        1     First Lien
    841          16357812             13.75            2.25                        1     First Lien
    842          16357705             12.75            2.25                        1     First Lien
    843          16357821              9.95             3.5                        0     First Lien
    844          16357822              9.95           3.625                        0     First Lien
    845          16357706            12.375            2.25                        1     First Lien
    846          16357825              12.5            2.25                        1     First Lien
    847          16357826                13            2.25                        1     First Lien
    848          16357832              13.5            2.25                        1     First Lien
    849          16357841            13.125            2.25                        1     First Lien
    850          16357712              9.95           3.625                        0     First Lien
    851          16357846             13.75            2.25                        1     First Lien
    852          16357849             13.75            2.25                        1     First Lien
    853          16357853            12.875            2.25                        1     First Lien
    854          16357856            12.875            2.25                        1     First Lien
    855          16357858            13.375            2.25                        1     First Lien
    856          16357720             13.75            2.25                        1     First Lien
    857          16357730             13.75            2.25                        1     First Lien
    858          16357870                13            2.25                        1     First Lien
    859          16357871            13.375            2.25                        1     First Lien
    860          16357879            13.375            2.25                        1     First Lien
    861          16357883            13.875            2.25                        1     First Lien
    862          16357888            13.375            2.25                        1     First Lien
    863          16349069              12.5            2.25                        1     First Lien
    864          16349072            12.875            2.25                        1     First Lien
    865          16349078            12.625            2.25                        1     First Lien
    866          16349082              9.95           3.625                        0     First Lien
    867          16349083              13.5            2.25                        1     First Lien
    868          16349100             13.25            2.25                        1     First Lien
    869          16349020              9.95            3.25                        0     First Lien
    870          16349105            13.375            2.25                        1     First Lien
    871          16349109              9.95             3.5                        0     First Lien
    872          16349110              9.95            2.75                        0     First Lien
    873          16349117             13.75            2.25                        1     First Lien
    874          16349122              9.95           3.625                        0     First Lien
    875          16349127            12.875            2.25                        1     First Lien
    876          16349137              9.95           3.125                        0     First Lien
    877          16349139                12            2.25                        1     First Lien
    878          16349146              9.95           3.375                        0     First Lien
    879          16349153              9.95            3.25                        0     First Lien
    880          16349032             12.75            2.25                        1     First Lien
    881          16349180             13.25            2.25                        1     First Lien
    882          16349183              12.5            2.25                        1     First Lien
    883          16349038            13.125            2.25                        1     First Lien
    884          16349191              9.95             3.5                        0     First Lien
    885          16349197              9.95           3.625                        0     First Lien
    886          16349199             13.25            2.25                        1     First Lien
    887          16349043              9.95             3.5                        0     First Lien
    888          16349047              9.95               3                        0     First Lien
    889          16225697              9.95             3.5                        0     First Lien
    890          16318217              9.95            3.75                        0     First Lien
    891          16222816                13            2.25                        1     First Lien
    892          16314629              9.95           3.375                        0     First Lien
    893          16221863              13.5            2.25                        1     First Lien
    894          16306771              9.95            3.75                        0     First Lien
    895          16198661              13.5            2.25                        1     First Lien
    896          16196019            12.875            2.25                        1     First Lien
    897          16188372            12.875            2.25                        1     First Lien
    898          16184625              9.95             3.5                        0     First Lien
    899          16175886              9.95           3.125                        0     First Lien
    900          16168671             12.75            2.25                        1     First Lien
    901          16171520            13.875            2.25                        1     First Lien
    902          16165162              9.95               3                        0     First Lien
    903          16163595              9.95             3.5                        0     First Lien
    904          16159945              13.5            2.25                        1     First Lien
    905          16347196            12.875            2.25                        1     First Lien
    906          16347200             13.75            2.25                        1     First Lien
    907          16347205            12.875            2.25                        1     First Lien
    908          16347213            12.625            2.25                        1     First Lien
    909          16347216              13.5            2.25                        1     First Lien
    910          16347222              9.95            2.75                        0     First Lien
    911          16347150            12.375            2.25                        1     First Lien
    912          16347151              9.95             3.5                        0     First Lien
    913          16347173              9.95           3.625                        0     First Lien
    914          16347306              12.5            2.25                        1     First Lien
    915          16347309             13.75            2.25                        1     First Lien
    916          16347312            12.875            2.25                        1     First Lien
    917          16347314            13.375            2.25                        1     First Lien
    918          16347315            13.375            2.25                        1     First Lien
    919          16347176              9.95           3.625                        0     First Lien
    920          16347325              13.5            2.25                        1     First Lien
    921          16347330            13.375            2.25                        1     First Lien
    922          16349059             12.75            2.25                        1     First Lien
    923          16349062            12.875            2.25                        1     First Lien
    924          16349064            13.125            2.25                        1     First Lien
    925          16349067              12.5            2.25                        1     First Lien
    926          16347247              9.95               3                        0     First Lien
    927          16347248            13.625            2.25                        1     First Lien
    928          16347250            12.875            2.25                        1     First Lien
    929          16347160            12.875            2.25                        1     First Lien
    930          16347257              9.95             3.5                        0     First Lien
    931          16347259            12.875            2.25                        1     First Lien
    932          16347262            12.625            2.25                        1     First Lien
    933          16347278            12.875            2.25                        1     First Lien
    934          16347170             12.75            2.25                        1     First Lien
    935          16344768            13.875            2.25                        1     First Lien
    936          16344772              9.95           3.625                        0     First Lien
    937          16345632            13.875            2.25                        1     First Lien
    938          16345638            12.375            2.25                        1     First Lien
    939          16345645              9.95           3.375                        0     First Lien
    940          16345646            12.625            2.25                        1     First Lien
    941          16345651            13.125            2.25                        1     First Lien
    942          16345709              9.95           3.375                        0     First Lien
    943          16345601                13            2.25                        1     First Lien
    944          16345714              9.95           3.125                        0     First Lien
    945          16345606              9.95             3.5                        0     First Lien
    946          16345728             13.75            2.25                        1     First Lien
    947          16345740              9.95             3.5                        0     First Lien
    948          16345741              9.95             3.5                        0     First Lien
    949          16345745            12.875            2.25                        1     First Lien
    950          16345750            12.125            2.25                        1     First Lien
    951          16345619                13            2.25                        1     First Lien
    952          16345658              13.5            2.25                        1     First Lien
    953          16345589            12.625            2.25                        1     First Lien
    954          16345672            12.875            2.25                        1     First Lien
    955          16345673              9.95             3.5                        0     First Lien
    956          16345686              12.5            2.25                        1     First Lien
    957          16345697              9.95             3.5                        0     First Lien
    958          16343647            13.375            2.25                        1     First Lien
    959          16343492                13            2.25                        1     First Lien
    960          16343653            12.625            2.25                        1     First Lien
    961          16343672              9.95             3.5                        0     First Lien
    962          16343676             12.75            2.25                        1     First Lien
    963          16343684            13.375            2.25                        1     First Lien
    964          16343685              9.95             3.5                        0     First Lien
    965          16343692              9.95             3.5                        0     First Lien
    966          16344753              13.5            2.25                        1     First Lien
    967          16344754             13.25            2.25                        1     First Lien
    968          16342640              9.95             3.5                        0     First Lien
    969          16342658             13.25            2.25                        1     First Lien
    970          16342660            12.875            2.25                        1     First Lien
    971          16342661              9.95            3.25                        0     First Lien
    972          16342667              9.95             3.5                        0     First Lien
    973          16342678              9.95            3.25                        0     First Lien
    974          16342682            12.375            2.25                        1     First Lien
    975          16342686            13.125            2.25                        1     First Lien
    976          16342687             13.75            2.25                        1     First Lien
    977          16342690            13.125            2.25                        1     First Lien
    978          16342694              9.95             3.5                        0     First Lien
    979          16342707              9.95             3.5                        0     First Lien
    980          16342713              9.95             3.5                        0     First Lien
    981          16342719            12.875            2.25                        1     First Lien
    982          16342723              9.95           3.375                        0     First Lien
    983          16342727             13.75            2.25                        1     First Lien
    984          16342731             13.75            2.25                        1     First Lien
    985          16342736            13.625            2.25                        1     First Lien
    986          16342738             12.75            2.25                        1     First Lien
    987          16342613              13.5            2.25                        1     First Lien
    988          16342776              13.5            2.25                        1     First Lien
    989          16342778              9.95             3.5                        0     First Lien
    990          16342780            13.375            2.25                        1     First Lien
    991          16342795            13.375            2.25                        1     First Lien
    992          16342805              9.95            3.25                        0     First Lien
    993          16342620              9.95             3.5                        0     First Lien
    994          16342811             13.75            2.25                        1     First Lien
    995          16343454              9.95             3.5                        0     First Lien
    996          16343519             13.75            2.25                        1     First Lien
    997          16343529              9.95           3.125                        0     First Lien
    998          16343533             13.75            2.25                        1     First Lien
    999          16343459              9.95             3.5                        0     First Lien
   1000          16343546            13.375            2.25                        1     First Lien
   1001          16343550                13            2.25                        1     First Lien
   1002          16343552             13.75            2.25                        1     First Lien
   1003          16343554                13            2.25                        1     First Lien
   1004          16343557             12.75            2.25                        1     First Lien
   1005          16343579             13.25            2.25                        1     First Lien
   1006          16343465              9.95             3.5                        0     First Lien
   1007          16343601              9.95             3.5                        0     First Lien
   1008          16343468              13.5            2.25                        1     First Lien
   1009          16343603                13            2.25                        1     First Lien
   1010          16343624                12            2.25                        1     First Lien
   1011          16343625              9.95           3.625                        0     First Lien
   1012          16343480              9.95             3.5                        0     First Lien
   1013          16343634             13.75            2.25                        1     First Lien
   1014          16343638              12.5            2.25                        1     First Lien
   1015          16343644              9.95             3.5                        0     First Lien
   1016          16335867            13.375            2.25                        1     First Lien
   1017          16335902              13.5            2.25                        1     First Lien
   1018          16335907             12.75            2.25                        1     First Lien
   1019          16335940              9.95           3.125                        0     First Lien
   1020          16335942            13.125            2.25                        1     First Lien
   1021          16335949             12.75            2.25                        1     First Lien
   1022          16339903            12.875            2.25                        1     First Lien
   1023          16339975              9.95           3.125                        0     First Lien
   1024          16339912            13.625            2.25                        1     First Lien
   1025          16339915            13.375            2.25                        1     First Lien
   1026          16339919              13.5            2.25                        1     First Lien
   1027          16339922                13            2.25                        1     First Lien
   1028          16339992                13            2.25                        1     First Lien
   1029          16339925                13            2.25                        1     First Lien
   1030          16339927             13.99            2.25                        1     First Lien
   1031          16339935             13.75            2.25                        1     First Lien
   1032          16339937             13.75            2.25                        1     First Lien
   1033          16340011             13.75            2.25                        1     First Lien
   1034          16340013            13.125            2.25                        1     First Lien
   1035          16340023            13.375            2.25                        1     First Lien
   1036          16340024              9.95             3.5                        0     First Lien
   1037          16340026            13.375            2.25                        1     First Lien
   1038          16340028              9.95             3.5                        0     First Lien
   1039          16340041            12.625            2.25                        1     First Lien
   1040          16339947              9.95           3.625                        0     First Lien
   1041          16340046              9.95           2.875                        0     First Lien
   1042          16339948              9.95           3.375                        0     First Lien
   1043          16340047                13            2.25                        1     First Lien
   1044          16339950            13.125            2.25                        1     First Lien
   1045          16340052            12.875            2.25                        1     First Lien
   1046          16340054              9.95             3.5                        0     First Lien
   1047          16340065              9.95             3.5                        0     First Lien
   1048          16340070              9.95             3.5                        0     First Lien
   1049          16340072              9.95             3.5                        0     First Lien
   1050          16340075            12.875            2.25                        1     First Lien
   1051          16340081              13.5            2.25                        1     First Lien
   1052          16339963                13            2.25                        1     First Lien
   1053          16340092              9.95           3.125                        0     First Lien
   1054          16340099              13.5            2.25                        1     First Lien
   1055          16342635              9.95             3.5                        0     First Lien
   1056          16342639            13.125            2.25                        1     First Lien
   1057          16331256            13.125            2.25                        1     First Lien
   1058          16331262            12.625            2.25                        1     First Lien
   1059          16331172              12.5            2.25                        1     First Lien
   1060          16331173              9.95             3.5                        0     First Lien
   1061          16331291            12.875            2.25                        1     First Lien
   1062          16331310              9.95           3.625                        0     First Lien
   1063          16331317              9.95             3.5                        0     First Lien
   1064          16331322              9.95           3.125                        0     First Lien
   1065          16335779             13.75            2.25                        1     First Lien
   1066          16335781              9.95           3.625                        0     First Lien
   1067          16335802             13.25            2.25                        1     First Lien
   1068          16335804              9.95             3.5                        0     First Lien
   1069          16335823             13.75            2.25                        1     First Lien
   1070          16335838            13.625            2.25                        1     First Lien
   1071          16335854              13.5            2.25                        1     First Lien
   1072          16335856              13.5            2.25                        1     First Lien
   1073          16335751             12.75            2.25                        1     First Lien
   1074          16335857                13            2.25                        1     First Lien
   1075          16335864              9.95           3.375                        0     First Lien
   1076          16331229            13.375            2.25                        1     First Lien
   1077          16331236             11.75            2.25                        1     First Lien
   1078          16331241              9.95           3.625                        0     First Lien
   1079          16331245              9.95               3                        0     First Lien
   1080          16331202              9.95             3.5                        0     First Lien
   1081          16331209              9.95           3.375                        0     First Lien
   1082          16331160              9.95             3.5                        0     First Lien
   1083          16332137              9.95            3.75                        0     First Lien
   1084          16332139              9.95            3.75                        0     First Lien
   1085          16419262              9.95            3.75                        0     First Lien
   1086          16332125              9.95            3.75                        0     First Lien
   1087          16419310              9.95           3.125                        0     First Lien
   1088          16419315              9.95            2.75                        0     First Lien
   1089          16419319              9.95            3.75                        0     First Lien
   1090          16419349              9.95             3.5                        0     First Lien
   1091          16419361              9.95            3.75                        0     First Lien
   1092          16419363              9.95            3.75                        0     First Lien
   1093          16419372            13.625            2.25                        1     First Lien
   1094          16419376              9.95           3.125                        0     First Lien
   1095          16419458            12.125            2.25                        1     First Lien
   1096          16419462            12.875            2.25                        1     First Lien
   1097          16419178              9.95             3.5                        0     First Lien
   1098          16419255              9.95            3.75                        0     First Lien
   1099          16419125            12.375            2.25                        1     First Lien
   1100          16419126            12.625            2.25                        1     First Lien
   1101          16331184              9.95             3.5                        0     First Lien
   1102          16331150            13.125            2.25                        1     First Lien
   1103          16331154            13.625            2.25                        1     First Lien
   1104          16419106              9.95           3.125                        0     First Lien
   1105          16331662              9.95             3.5                        0     First Lien
   1106          16331677              9.95            3.75                        0     First Lien
   1107          16419078              9.95           3.125                        0     First Lien
   1108          16323722              9.95             3.5                        0     First Lien
   1109          16323901             12.75            2.25                        1     First Lien
   1110          16323903            13.125            2.25                        1     First Lien
   1111          16323917              9.95             3.5                        0     First Lien
   1112          16323921             13.25            2.25                        1     First Lien
   1113          16323738                13            2.25                        1     First Lien
   1114          16326994              13.5            2.25                        1     First Lien
   1115          16326965              13.5            2.25                        1     First Lien
   1116          16327004             12.75            2.25                        1     First Lien
   1117          16327012              9.95             3.5                        0     First Lien
   1118          16327019              9.95             3.5                        0     First Lien
   1119          16327021              9.95             3.5                        0     First Lien
   1120          16327035                13            2.25                        1     First Lien
   1121          16327037              9.95           3.625                        0     First Lien
   1122          16327048             12.75            2.25                        1     First Lien
   1123          16327066            12.875            2.25                        1     First Lien
   1124          16327076              9.95           3.125                        0     First Lien
   1125          16327079              9.95             3.5                        0     First Lien
   1126          16327098             13.75            2.25                        1     First Lien
   1127          16327107                12            2.25                        1     First Lien
   1128          16326977              12.5            2.25                        1     First Lien
   1129          16327120                13            2.25                        1     First Lien
   1130          16327123            12.875            2.25                        1     First Lien
   1131          16327140            12.875            2.25                        1     First Lien
   1132          16327144                13            2.25                        1     First Lien
   1133          16329600            13.625            2.25                        1     First Lien
   1134          16329608                13            2.25                        1     First Lien
   1135          16329612              9.95             3.5                        0     First Lien
   1136          16329613                13            2.25                        1     First Lien
   1137          16329622              13.5            2.25                        1     First Lien
   1138          16329632             12.25            2.25                        1     First Lien
   1139          16329642              9.95             3.5                        0     First Lien
   1140          16329643            12.625            2.25                        1     First Lien
   1141          16329650            12.625            2.25                        1     First Lien
   1142          16329663            12.375            2.25                        1     First Lien
   1143          16331182            12.875            2.25                        1     First Lien
   1144          16327146              9.95           3.625                        0     First Lien
   1145          16327155            12.875            2.25                        1     First Lien
   1146          16327164             12.25            2.25                        1     First Lien
   1147          16329508              13.5            2.25                        1     First Lien
   1148          16329474             13.75            2.25                        1     First Lien
   1149          16329539             12.25            2.25                        1     First Lien
   1150          16329479                13            2.25                        1     First Lien
   1151          16329555                13            2.25                        1     First Lien
   1152          16329574            13.125            2.25                        1     First Lien
   1153          16329488              9.95             3.5                        0     First Lien
   1154          16329582            12.375            2.25                        1     First Lien
   1155          16329591              13.5            2.25                        1     First Lien
   1156          16323855              9.95             3.5                        0     First Lien
   1157          16323857            12.875            2.25                        1     First Lien
   1158          16323860            12.625            2.25                        1     First Lien
   1159          16323876            12.875            2.25                        1     First Lien
   1160          16323721              13.5            2.25                        1     First Lien
   1161          16323882              9.95             3.5                        0     First Lien
   1162          16321722            13.375            2.25                        1     First Lien
   1163          16321725            12.375            2.25                        1     First Lien
   1164          16321728                13            2.25                        1     First Lien
   1165          16321753            13.125            2.25                        1     First Lien
   1166          16321755                12            2.25                        1     First Lien
   1167          16321760              9.95               3                        0     First Lien
   1168          16321781            13.625            2.25                        1     First Lien
   1169          16321798            12.625            2.25                        1     First Lien
   1170          16321003              9.95             3.5                        0     First Lien
   1171          16321831            13.125            2.25                        1     First Lien
   1172          16321007            13.375            2.25                        1     First Lien
   1173          16323702              9.95             3.5                        0     First Lien
   1174          16323751            13.375            2.25                        1     First Lien
   1175          16323769            12.875            2.25                        1     First Lien
   1176          16323709            12.875            2.25                        1     First Lien
   1177          16323787             12.75            2.25                        1     First Lien
   1178          16323789            12.625            2.25                        1     First Lien
   1179          16323791             12.75            2.25                        1     First Lien
   1180          16323802             13.25            2.25                        1     First Lien
   1181          16323806            13.125            2.25                        1     First Lien
   1182          16323811             12.75            2.25                        1     First Lien
   1183          16323814             12.75            2.25                        1     First Lien
   1184          16323711              13.5            2.25                        1     First Lien
   1185          16323827              13.5            2.25                        1     First Lien
   1186          16323833              9.95             3.5                        0     First Lien
   1187          16323834            13.625            2.25                        1     First Lien
   1188          16321678            13.125            2.25                        1     First Lien
   1189          16419033              9.95            3.75                        0     First Lien
   1190          16407330              9.95             3.5                        0     First Lien
   1191          16407406              9.95            3.25                        0     First Lien
   1192          16407300            12.375            2.25                        1     First Lien
   1193          16407303              9.95            3.75                        0     First Lien
   1194          16407306              9.95            3.75                        0     First Lien
   1195          16407239              9.95             3.5                        0     First Lien
   1196          16248416              9.95            3.75                        0     First Lien
   1197          16248452              9.95           3.375                        0     First Lien
   1198          16245959              9.95             3.5                        0     First Lien
   1199          16245957              9.95            3.75                        0     First Lien
   1200          16562387              9.95           3.375                        0     First Lien
   1201          16562695              9.95             3.5                        0     First Lien
   1202          16597061              9.95             3.5                        0     First Lien
   1203          16597122            12.875            2.25                        1     First Lien
   1204          16571325              13.5            2.25                        1     First Lien
   1205          16571334            12.375            2.25                        1     First Lien
   1206          16571338            13.375            2.25                        1     First Lien
   1207          16571341             12.75            2.25                        1     First Lien
   1208          16571413            12.875            2.25                        1     First Lien
   1209          16571462            12.875            2.25                        1     First Lien
   1210          16571484              9.95             3.5                        0     First Lien
   1211          16574627            13.375            2.25                        1     First Lien
   1212          16574632            13.125            2.25                        1     First Lien
   1213          16574636            13.875            2.25                        1     First Lien
   1214          16594427              9.95           3.625                        0     First Lien
   1215          16593696            13.125            2.25                        1     First Lien
   1216          16594442            13.375            2.25                        1     First Lien
   1217          16594466            11.875            2.25                        1     First Lien
   1218          16574695              9.95             3.5                        0     First Lien
   1219          16574702                13            2.25                        1     First Lien
   1220          16574761              9.95           3.625                        0     First Lien
   1221          16595962            12.875            2.25                        1     First Lien
   1222          16574775            12.125            2.25                        1     First Lien
   1223          16574787             12.75            2.25                        1     First Lien
   1224          16574789            12.875            2.25                        1     First Lien
   1225          16574794            13.375            2.25                        1     First Lien
   1226          16585250              9.95           3.625                        0     First Lien
   1227          16585165              13.5            2.25                        1     First Lien
   1228          16590780            13.125            2.25                        1     First Lien
   1229          16590782            13.375            2.25                        1     First Lien
   1230          16590822              9.95           3.625                        0     First Lien
   1231          16590920             13.25            2.25                        1     First Lien
   1232          16594358              9.95           3.625                        0     First Lien
   1233          16594361            13.875            2.25                        1     First Lien
   1234          16564266                13            2.25                        1     First Lien
   1235          16564270             12.75            2.25                        1     First Lien
   1236          16564145              9.95           3.625                        0     First Lien
   1237          16564313            12.625            2.25                        1     First Lien
   1238          16567238              9.95             3.5                        0     First Lien
   1239          16567240              9.95               3                        0     First Lien
   1240          16567257            12.625            2.25                        1     First Lien
   1241          16567283              12.5            2.25                        1     First Lien
   1242          16567290            12.625            2.25                        1     First Lien
   1243          16567295            13.375            2.25                        1     First Lien
   1244          16568568            12.875            2.25                        1     First Lien
   1245          16568582              9.95             3.5                        0     First Lien
   1246          16568599              9.95            3.25                        0     First Lien
   1247          16568652              13.5            2.25                        1     First Lien
   1248          16568662              9.95           3.625                        0     First Lien
   1249          16568679            12.625            2.25                        1     First Lien
   1250          16568691              12.5            2.25                        1     First Lien
   1251          16569865            13.125            2.25                        1     First Lien
   1252          16569884            12.875            2.25                        1     First Lien
   1253          16569890             12.75            2.25                        1     First Lien
   1254          16569902              9.95            3.25                        0     First Lien
   1255          16569913            12.625            2.25                        1     First Lien
   1256          16569922              9.95           3.625                        0     First Lien
   1257          16569724              9.95             3.5                        0     First Lien
   1258          16569948              12.5            2.25                        1     First Lien
   1259          16569959             12.25            2.25                        1     First Lien
   1260          16569986              9.95           3.625                        0     First Lien
   1261          16570003             12.25            2.25                        1     First Lien
   1262          16564321            13.125            2.25                        1     First Lien
   1263          16567137              12.5            2.25                        1     First Lien
   1264          16567146            13.125            2.25                        1     First Lien
   1265          16567183            13.125            2.25                        1     First Lien
   1266          16567184            12.875            2.25                        1     First Lien
   1267          16567188             13.75            2.25                        1     First Lien
   1268          16567203                13            2.25                        1     First Lien
   1269          16567089              9.95           3.625                        0     First Lien
   1270          16548901                12            2.25                        1     First Lien
   1271          16548904            13.125            2.25                        1     First Lien
   1272          16548929            12.875            2.25                        1     First Lien
   1273          16548935             12.75            2.25                        1     First Lien
   1274          16551363              9.95           3.625                        0     First Lien
   1275          16551220              9.95           3.625                        0     First Lien
   1276          16551389              9.95           3.125                        0     First Lien
   1277          16551390              9.95           3.125                        0     First Lien
   1278          16551399                13            2.25                        1     First Lien
   1279          16551420              13.5            2.25                        1     First Lien
   1280          16551423            13.625            2.25                        1     First Lien
   1281          16551479              9.95           3.625                        0     First Lien
   1282          16551486            12.375            2.25                        1     First Lien
   1283          16562172              9.95           3.125                        0     First Lien
   1284          16562173              9.95            3.25                        0     First Lien
   1285          16562220            13.375            2.25                        1     First Lien
   1286          16562225            12.375            2.25                        1     First Lien
   1287          16562105              9.95             3.5                        0     First Lien
   1288          16562112            13.375            2.25                        1     First Lien
   1289          16562246              12.5            2.25                        1     First Lien
   1290          16562250            13.125            2.25                        1     First Lien
   1291          16562259            12.875            2.25                        1     First Lien
   1292          16562300             12.75            2.25                        1     First Lien
   1293          16562151            13.375            2.25                        1     First Lien
   1294          16564232                13            2.25                        1     First Lien
   1295          16405701              9.95           2.375                        0     First Lien
   1296          16405707              9.95            3.75                        0     First Lien
   1297          16405721              9.95           3.625                        0     First Lien
   1298          16405743              9.95           2.375                        0     First Lien
   1299          16405764              9.95            3.75                        0     First Lien
   1300          16405809              9.95            3.75                        0     First Lien
   1301          16405852              9.95               3                        0     First Lien
   1302          16405863              9.95            3.75                        0     First Lien
   1303          16405864              9.95             3.5                        0     First Lien
   1304          16405881              9.95            3.75                        0     First Lien
   1305          16405918              9.95            3.75                        0     First Lien
   1306          16405933             9.995             3.5                        0     First Lien
   1307          16405936                13            2.25                        1     First Lien
   1308          16405958              9.95            3.75                        0     First Lien
   1309          16405966              9.95             3.5                        0     First Lien
   1310          16406006              9.95            3.25                        0     First Lien
   1311          16406010              9.95            3.75                        0     First Lien
   1312          16406016            13.625            2.25                        1     First Lien
   1313          16406021              9.95             3.5                        0     First Lien
   1314          16406022            12.625            2.25                        1     First Lien
   1315          16407200              9.95             3.5                        0     First Lien
   1316          16407221            12.875            2.25                        1     First Lien
   1317          16406037              9.95             3.5                        0     First Lien
   1318          16406042              9.95            3.75                        0     First Lien
   1319          16406793              9.95             3.5                        0     First Lien
   1320          16406857              9.95            2.75                        0     First Lien
   1321          16406898            13.625            2.25                        1     First Lien
   1322          16406927              9.95            3.75                        0     First Lien
   1323          16407072              9.95             3.5                        0     First Lien
   1324          16407086              9.95             3.5                        0     First Lien
   1325          16407095              9.95           3.375                        0     First Lien
   1326          16407132            13.125            2.25                        1     First Lien
   1327          16407181              9.95           3.375                        0     First Lien
   1328          16407186              9.95             3.5                        0     First Lien
   1329          16405542              9.95            3.75                        0     First Lien
   1330          16405564              9.95            3.75                        0     First Lien
   1331          16404146              9.95           3.625                        0     First Lien
   1332          16404200              9.95            3.75                        0     First Lien
   1333          16404209              9.95            3.75                        0     First Lien
   1334          16404219              9.95             3.5                        0     First Lien
   1335          16404242              9.95             3.5                        0     First Lien
   1336          16404261              9.95               3                        0     First Lien
   1337          16404298              9.95             3.5                        0     First Lien
   1338          16404304            12.875            2.25                        1     First Lien
   1339          16405623              9.95             3.5                        0     First Lien
   1340          16405642              9.95             3.5                        0     First Lien
   1341          16404309              9.95            3.25                        0     First Lien
   1342          16404363              9.95            3.25                        0     First Lien
   1343          16404370              9.95            3.25                        0     First Lien
   1344          16404371              9.95             3.5                        0     First Lien
   1345          16404420              9.95            3.75                        0     First Lien
   1346          16404428              9.95             3.5                        0     First Lien
   1347          16404452              9.95           3.125                        0     First Lien
   1348          16404465              9.95             3.5                        0     First Lien
   1349          16404489              12.5            2.25                        1     First Lien
   1350          16405649              9.95             3.5                        0     First Lien
   1351          16405656              9.95            3.75                        0     First Lien
   1352          16404567              9.95            3.75                        0     First Lien
   1353          16404582              9.95           3.375                        0     First Lien
   1354          16405384              9.95           3.625                        0     First Lien
   1355          16405387              9.95             3.5                        0     First Lien
   1356          16405442              9.95           3.625                        0     First Lien
   1357          16405464              9.95             3.5                        0     First Lien
   1358          16405525              9.95            3.75                        0     First Lien
   1359          16405528              9.95             3.5                        0     First Lien
   1360          16405530              9.95           3.625                        0     First Lien
   1361          16402649            13.375            2.25                        1     First Lien
   1362          16402710              9.95           2.875                        0     First Lien
   1363          16402725              9.95             3.5                        0     First Lien
   1364          16402728              9.95             3.5                        0     First Lien
   1365          16402731              9.95           3.375                        0     First Lien
   1366          16402749              9.95           3.375                        0     First Lien
   1367          16402751              13.5            2.25                        1     First Lien
   1368          16402757              9.95           3.625                        0     First Lien
   1369          16402772              9.95            3.75                        0     First Lien
   1370          16402777              9.95           3.375                        0     First Lien
   1371          16402834              9.95            3.75                        0     First Lien
   1372          16403958              9.95           3.125                        0     First Lien
   1373          16404004              9.95            3.75                        0     First Lien
   1374          16404012              9.95            2.75                        0     First Lien
   1375          16404082             13.25            2.25                        1     First Lien
   1376          16404084              9.95            3.75                        0     First Lien
   1377          16404104              9.95            3.75                        0     First Lien
   1378          16404117              9.95           3.625                        0     First Lien
   1379          16402431              9.95            3.75                        0     First Lien
   1380          16402030              9.95           3.625                        0     First Lien
   1381          16402057            12.625            2.25                        1     First Lien
   1382          16402064              9.95             3.5                        0     First Lien
   1383          16402129              9.95            3.75                        0     First Lien
   1384          16402156              9.95             3.5                        0     First Lien
   1385          16402173              9.95            3.75                        0     First Lien
   1386          16402189              9.95            3.75                        0     First Lien
   1387          16402193              9.95             3.5                        0     First Lien
   1388          16402217              9.95             3.5                        0     First Lien
   1389          16402266             13.75            2.25                        1     First Lien
   1390          16402289              9.95             3.5                        0     First Lien
   1391          16548872              9.95           3.625                        0     First Lien
   1392          16358097              9.95            3.75                        0     First Lien
   1393          16358077              9.95            3.75                        0     First Lien
   1394          16358985              9.95            3.75                        0     First Lien
   1395          16358003              9.95           3.375                        0     First Lien
   1396          16358009              9.95            3.75                        0     First Lien
   1397          16358916              9.95           3.375                        0     First Lien
   1398          16358934              9.95             3.5                        0     First Lien
   1399          16349867              9.95           3.125                        0     First Lien
   1400          16349875              9.95           3.625                        0     First Lien
   1401          16349877              9.95            3.75                        0     First Lien
   1402          16349881              9.95            3.75                        0     First Lien
   1403          16349884              9.95            3.75                        0     First Lien
   1404          16349887              9.95            3.75                        0     First Lien
   1405          16349890              9.95             3.5                        0     First Lien
   1406          16349892              9.95             3.5                        0     First Lien
   1407          16349924              9.95            3.75                        0     First Lien
   1408          16349952              9.95           3.375                        0     First Lien
   1409          16358759              9.95            3.75                        0     First Lien
   1410          16349575              9.95             3.5                        0     First Lien
   1411          16349675              9.95            3.75                        0     First Lien
   1412          16349711              9.95            3.75                        0     First Lien
   1413          16349742              9.95            3.75                        0     First Lien
   1414          16349743              9.95            3.75                        0     First Lien
   1415          16349746              9.95            3.75                        0     First Lien
   1416          16349818              9.95             3.5                        0     First Lien
   1417          16349498              9.95           3.375                        0     First Lien
   1418          16220396              9.95             3.5                        0     First Lien
   1419          16227942              9.95             3.5                        0     First Lien
   1420          16233169                13            2.25                        1     First Lien
   1421          16234875             12.25            2.25                        1     First Lien
   1422          16239782            12.875            2.25                        1     First Lien
   1423          16245982              9.95             3.5                        0     First Lien
   1424          16246003              9.95             3.5                        0     First Lien
   1425          16390249              9.95             3.5                        0     First Lien
   1426          16390284              9.95            3.25                        0     First Lien
   1427          16390317              9.95             3.5                        0     First Lien
   1428          16594734              9.95            3.75                        0     First Lien
   1429          16545668              9.95             3.5                        0     First Lien
   1430          16545855              9.95           3.125                        0     First Lien
   1431          16548794              9.95           3.375                        0     First Lien
   1432          16548796              9.95           3.125                        0     First Lien
   1433          16548835              9.95             3.5                        0     First Lien
   1434          16548867              9.95           3.375                        0     First Lien
   1435          16548869              9.95               3                        0     First Lien
   1436          16545693             13.25            2.25                        1     First Lien
   1437          16545722              9.95           3.625                        0     First Lien
   1438          16545746              9.95           3.375                        0     First Lien
   1439          16545766              9.95            3.25                        0     First Lien
   1440          16545801              12.5            2.25                        1     First Lien
   1441          16545816              9.95           3.125                        0     First Lien
   1442          16545662              9.95             3.5                        0     First Lien
   1443          16222320              9.95            3.75                        0     First Lien
   1444          16304328              9.95           3.375                        0     First Lien
   1445          16301948              9.95             3.5                        0     First Lien
   1446          16594725              9.95             3.5                        0     First Lien
   1447          16585706              9.95            3.75                        0     First Lien
   1448          16585726              9.95            3.75                        0     First Lien
   1449          16349399              9.95            3.75                        0     First Lien
   1450          16389529              9.95           3.625                        0     First Lien
   1451          16389533              9.95            3.75                        0     First Lien
   1452          16389538              9.95             3.5                        0     First Lien
   1453          16389551              9.95           3.375                        0     First Lien
   1454          16390098              9.95               3                        0     First Lien
   1455          16390139              9.95           3.125                        0     First Lien
   1456          16390148              9.95           3.375                        0     First Lien
   1457          16390171              9.95           3.375                        0     First Lien
   1458          16390228              9.95             3.5                        0     First Lien
   1459          16348275              9.95             3.5                        0     First Lien
   1460          16348283              9.95            3.75                        0     First Lien
   1461          16540488              9.95           3.125                        0     First Lien
   1462          16540490              9.95            3.75                        0     First Lien
   1463          16540676              9.95            3.25                        0     First Lien
   1464          16540784              9.95            3.75                        0     First Lien
   1465          16540836              9.95           3.375                        0     First Lien
   1466          16540252            13.375            2.25                        1     First Lien
   1467          16540195              9.95             3.5                        0     First Lien
   1468          16540202              9.95             3.5                        0     First Lien
   1469          16540204              9.95           3.375                        0     First Lien
   1470          16468662              9.95               3                        0     First Lien
   1471          16468664              9.95             3.5                        0     First Lien
   1472          16540108              9.95             3.5                        0     First Lien
   1473          16540110              9.95            3.75                        0     First Lien
   1474          16540113              9.95             3.5                        0     First Lien
   1475          16540115              9.95             3.5                        0     First Lien
   1476          16540120              9.95             3.5                        0     First Lien
   1477          16468611              9.95           3.375                        0     First Lien
   1478          16468613              9.95           3.375                        0     First Lien
   1479          16468617              9.95           3.375                        0     First Lien
   1480          16468620              9.95            3.25                        0     First Lien
   1481          16468622              9.95           3.375                        0     First Lien
   1482          16468623              9.95             3.5                        0     First Lien
   1483          16468626              9.95            2.75                        0     First Lien
   1484          16468638            13.625            2.25                        1     First Lien
   1485          16468640            12.875            2.25                        1     First Lien
   1486          16468656              9.95           3.125                        0     First Lien
   1487          16468659              9.95           3.125                        0     First Lien
   1488          16468553              9.95           3.625                        0     First Lien
   1489          16468405              9.95            3.25                        0     First Lien
   1490          16468567              9.95           3.625                        0     First Lien
   1491          16468570              9.95             3.5                        0     First Lien
   1492          16468575              9.95           3.375                        0     First Lien
   1493          16468595              9.95           3.375                        0     First Lien
   1494          16468425              9.95            3.75                        0     First Lien
   1495          16468440              9.95            3.75                        0     First Lien
   1496          16468445              9.95             3.5                        0     First Lien
   1497          16468497              9.95            3.75                        0     First Lien
   1498          16168893              9.95            3.75                        0     First Lien
   1499          16389414              9.95             3.5                        0     First Lien
   1500          16389419              9.95            3.25                        0     First Lien
   1501          16389461              9.95            3.75                        0     First Lien
   1502          16389517              9.95            3.75                        0     First Lien
   1503          16368592              9.95           3.625                        0     First Lien
   1504          16368643              9.95             3.5                        0     First Lien
   1505          16368660              9.95            3.75                        0     First Lien
   1506          16368698              9.95            3.25                        0     First Lien
   1507          16389342              9.95           3.375                        0     First Lien
   1508          16389358              9.95           3.625                        0     First Lien
   1509          16389408              9.95            3.25                        0     First Lien
   1510          16368700              9.95               3                        0     First Lien
   1511          16368459              9.95             3.5                        0     First Lien
   1512          16368539              9.95            3.25                        0     First Lien
   1513          16368541              9.95            3.75                        0     First Lien
   1514          16368544              9.95             3.5                        0     First Lien
   1515          16368551              9.95           2.875                        0     First Lien
   1516          16368554              9.95            3.75                        0     First Lien
   1517          16468252              9.95            3.25                        0     First Lien
   1518          16468319              9.95            3.75                        0     First Lien
   1519          16468320              9.95            3.75                        0     First Lien
   1520          16468323              9.95            3.75                        0     First Lien
   1521          16468330              9.95            3.25                        0     First Lien
   1522          16468372              9.95           3.125                        0     First Lien
   1523          16468378              13.5            2.25                        1     First Lien
   1524          16423034              9.95             3.5                        0     First Lien
   1525          16423035              9.95             3.5                        0     First Lien
   1526          16468133              9.95            3.75                        0     First Lien
   1527          16468184              9.95             2.5                        0     First Lien
   1528          16564640             12.75            2.25                        1     First Lien
   1529          16563111              13.5            2.25                        1     First Lien
   1530          16564714            12.875            2.25                        1     First Lien
   1531          16422944            12.125            2.25                        1     First Lien
   1532          16546448             12.75            2.25                        1     First Lien
   1533          16575462             13.25            2.25                        1     First Lien
   1534          16575463            12.875            2.25                        1     First Lien
   1535          16575465            13.625            2.25                        1     First Lien
   1536          16575467              13.5            2.25                        1     First Lien
   1537          16575468            13.375            2.25                        1     First Lien
   1538          16575316              9.95            3.75                        0     First Lien
   1539          16575458            13.625            2.25                        1     First Lien
   1540          16575019              9.95            3.25                        0     First Lien
   1541          16397593              9.95           3.375                        0     First Lien
   1542          16397600              9.95            3.75                        0     First Lien
   1543          16400416              9.95             3.5                        0     First Lien
   1544          16400453             13.75            2.25                        1     First Lien
   1545          16400490              9.95            3.75                        0     First Lien
   1546          16400495              9.95            3.75                        0     First Lien
   1547          16400535              9.95            3.75                        0     First Lien
   1548          16400607              9.95             3.5                        0     First Lien
   1549          16400615              9.95            3.75                        0     First Lien
   1550          16400620              9.95             3.5                        0     First Lien
   1551          16400636              9.95             3.5                        0     First Lien
   1552          16400643              9.95            3.75                        0     First Lien
   1553          16400655              9.95            3.75                        0     First Lien
   1554          16400657              9.95            3.75                        0     First Lien
   1555          16400693              9.95               3                        0     First Lien
   1556          16400698              9.95               3                        0     First Lien
   1557          16400704              9.95            3.75                        0     First Lien
   1558          16400710              9.95           2.875                        0     First Lien
   1559          16400722              9.95           3.375                        0     First Lien
   1560          16400790              9.95            3.75                        0     First Lien
   1561          16400802              9.95             3.5                        0     First Lien
   1562          16400859              9.95               3                        0     First Lien
   1563          16400915             13.75            2.25                        1     First Lien
   1564          16400947              9.95             3.5                        0     First Lien
   1565          16400950             12.75            2.25                        1     First Lien
   1566          16400952              9.95            3.75                        0     First Lien
   1567          16400972              9.95           2.875                        0     First Lien
   1568          16400976              9.95             3.5                        0     First Lien
   1569          16400981              9.95             3.5                        0     First Lien
   1570          16401012              9.95            3.75                        0     First Lien
   1571          16401017              9.95           3.125                        0     First Lien
   1572          16401027              9.95            3.75                        0     First Lien
   1573          16401037              9.95            3.75                        0     First Lien
   1574          16401042              9.95            3.75                        0     First Lien
   1575          16401047              9.95            3.25                        0     First Lien
   1576          16401862              9.95            3.75                        0     First Lien
   1577          16401866              9.95             3.5                        0     First Lien
   1578          16401899              9.95            3.75                        0     First Lien
   1579          16401902              9.95            3.75                        0     First Lien
   1580          16401905              9.95           3.125                        0     First Lien
   1581          16401907              9.95             3.5                        0     First Lien
   1582          16401938              9.95               3                        0     First Lien
   1583          16401942              9.95             3.5                        0     First Lien
   1584          16397195              9.95           3.375                        0     First Lien
   1585          16397219             13.75            2.25                        1     First Lien
   1586          16397250              9.95            3.75                        0     First Lien
   1587          16397253              9.95            3.25                        0     First Lien
   1588          16397272              9.95           3.375                        0     First Lien
   1589          16397284             13.75            2.25                        1     First Lien
   1590          16397337            13.375            2.25                        1     First Lien
   1591          16397338            13.375            2.25                        1     First Lien
   1592          16397350              9.95             3.5                        0     First Lien
   1593          16397358              9.95           3.375                        0     First Lien
   1594          16397372             12.25            2.25                        1     First Lien
   1595          16397478              9.95            3.75                        0     First Lien
   1596          16395687              9.95            3.75                        0     First Lien
   1597          16395721              9.95            3.75                        0     First Lien
   1598          16395814              9.95             3.5                        0     First Lien
   1599          16397142              9.95           3.375                        0     First Lien
   1600          16397148              9.95            3.75                        0     First Lien
   1601          16397177              9.95             3.5                        0     First Lien
   1602          16393866              9.95            3.75                        0     First Lien
   1603          16393914              9.95            3.75                        0     First Lien
   1604          16393919              9.95            3.25                        0     First Lien
   1605          16394055              9.95             3.5                        0     First Lien
   1606          16394079              9.95           3.625                        0     First Lien
   1607          16394082              9.95             3.5                        0     First Lien
   1608          16394122              9.95             3.5                        0     First Lien
   1609          16394136              9.95           3.375                        0     First Lien
   1610          16395298              9.95             2.5                        0     First Lien
   1611          16395299              9.95            3.75                        0     First Lien
   1612          16395310              9.95             3.5                        0     First Lien
   1613          16395376              9.95            3.75                        0     First Lien
   1614          16395386              9.95           3.375                        0     First Lien
   1615          16395396              9.95            3.75                        0     First Lien
   1616          16395430              9.95             3.5                        0     First Lien
   1617          16395504              9.95             3.5                        0     First Lien
   1618          16395615              9.95             3.5                        0     First Lien
   1619          16395644              9.95            3.75                        0     First Lien
   1620          16326377              9.95            3.75                        0     First Lien
   1621          16348225              9.95           3.375                        0     First Lien
   1622          16348227              9.95            3.75                        0     First Lien
   1623          16348209              9.95             3.5                        0     First Lien
   1624          16562573             13.25            2.25                        1     First Lien
   1625          16402136              13.5            2.25                        1     First Lien
   1626          16404550            13.375            2.25                        1     First Lien
   1627          16346232              9.95            3.75                        0     First Lien
   1628          16346339              9.95             3.5                        0     First Lien
   1629          16346355              9.95            3.75                        0     First Lien
   1630          16346388              9.95           3.625                        0     First Lien
   1631          16346440              9.95            3.75                        0     First Lien
   1632          16346450              9.95             3.5                        0     First Lien
   1633          16346495              9.95             3.5                        0     First Lien
   1634          16346499              9.95            3.75                        0     First Lien
   1635          16346503              9.95           3.375                        0     First Lien
   1636          16346522              9.95             3.5                        0     First Lien
   1637          16346530              9.95            3.75                        0     First Lien
   1638          16346531              9.95            3.75                        0     First Lien
   1639          16346533              9.95           3.375                        0     First Lien
   1640          16347371              9.95               3                        0     First Lien
   1641          16347522              9.95            3.75                        0     First Lien
   1642          16347549              9.95             3.5                        0     First Lien
   1643          16347719              9.95           3.625                        0     First Lien
   1644          16347783              9.95             3.5                        0     First Lien
   1645          16347902              9.95            3.75                        0     First Lien
   1646          16347962              9.95            3.25                        0     First Lien
   1647          16404308              13.5            2.25                        1     First Lien
   1648          16551929            12.375            2.25                        1     First Lien
   1649          16468633            13.625            2.25                        1     First Lien
   1650          16568781            12.375            2.25                        1     First Lien
   1651          16568879            12.875            2.25                        1     First Lien
   1652          16563275              13.5            2.25                        1     First Lien
   1653          16567616              13.5            2.25                        1     First Lien
   1654          16549551              13.5            2.25                        1     First Lien
   1655          16397611                13            2.25                        1     First Lien
   1656          16404109             13.75            2.25                        1     First Lien
   1657          16405588            13.625            2.25                        1     First Lien
   1658          16402702              13.5            2.25                        1     First Lien
   1659          16404119            12.875            2.25                        1     First Lien
   1660          16419682             13.75            2.25                        1     First Lien
   1661          16422546             13.75            2.25                        1     First Lien
   1662          16419582              13.5            2.25                        1     First Lien
   1663          16540713             12.75            2.25                        1     First Lien
   1664          16545170             12.25            2.25                        1     First Lien
   1665          16546455             12.25            2.25                        1     First Lien
   1666          16540909            13.625            2.25                        1     First Lien
   1667          16540917                12            2.25                        1     First Lien
   1668          16546420              12.5            2.25                        1     First Lien
   1669          16549857              13.5            2.25                        1     First Lien
   1670          16402798            13.375            2.25                        1     First Lien
   1671          16468463            13.625            2.25                        1     First Lien
   1672          16572005                13            2.25                        1     First Lien
   1673          16420285            12.375            2.25                        1     First Lien
   1674          16468193                13            2.25                        1     First Lien
   1675          16393993            12.375            2.25                        1     First Lien
   1676          16400973             13.75            2.25                        1     First Lien
   1677          16397144            12.785            2.25                        1     First Lien
   1678          16393972              12.5            2.25                        1     First Lien
   1679          16543989             12.75            2.25                        1     First Lien
   1680          16318844              13.5            2.25                        1     First Lien
   1681          16318849              13.5            2.25                        1     First Lien
   1682          16318769              9.95             3.5                        0     First Lien
   1683          16318878                13            2.25                        1     First Lien
   1684          16318904              9.95            3.25                        0     First Lien
   1685          16318925              9.95             3.5                        0     First Lien
   1686          16318783              13.5            2.25                        1     First Lien
   1687          16318953              12.5            2.25                        1     First Lien
   1688          16318955            12.375            2.25                        1     First Lien
   1689          16318959             12.75            2.25                        1     First Lien
   1690          16318969            13.875            2.25                        1     First Lien
   1691          16318794              9.95             3.5                        0     First Lien
   1692          16318980              13.5            2.25                        1     First Lien
   1693          16321646              9.95               3                        0     First Lien
   1694          16320976             12.75            2.25                        1     First Lien
   1695          16321671            12.625            2.25                        1     First Lien
   1696          16316467              9.95             3.5                        0     First Lien
   1697          16316469              9.95           3.625                        0     First Lien
   1698          16316482              13.5            2.25                        1     First Lien
   1699          16316501             12.75            2.25                        1     First Lien
   1700          16316517            13.125            2.25                        1     First Lien
   1701          16318765            12.375            2.25                        1     First Lien
   1702          16305754             12.75            2.25                        1     First Lien
   1703          16305765              9.95               3                        0     First Lien
   1704          16305773              9.95           3.625                        0     First Lien
   1705          16305776                13            2.25                        1     First Lien
   1706          16305796            12.875            2.25                        1     First Lien
   1707          16305816              9.95            3.25                        0     First Lien
   1708          16305832             12.75            2.25                        1     First Lien
   1709          16305833            13.375            2.25                        1     First Lien
   1710          16305857              12.5            2.25                        1     First Lien
   1711          16305743              13.5            2.25                        1     First Lien
   1712          16305925            13.375            2.25                        1     First Lien
   1713          16307511              9.95            3.25                        0     First Lien
   1714          16307527             13.25            2.25                        1     First Lien
   1715          16307535             12.75            2.25                        1     First Lien
   1716          16307608             12.75            2.25                        1     First Lien
   1717          16307630            13.375            2.25                        1     First Lien
   1718          16307643                13            2.25                        1     First Lien
   1719          16307646            13.375            2.25                        1     First Lien
   1720          16307651              9.95           3.375                        0     First Lien
   1721          16316371              12.5            2.25                        1     First Lien
   1722          16316387              9.95             3.5                        0     First Lien
   1723          16347185              12.5            2.25                        1     First Lien
   1724          16316411             12.75            2.25                        1     First Lien
   1725          16316423            13.125            2.25                        1     First Lien
   1726          16316446              9.95             3.5                        0     First Lien
   1727          16225853              13.5            2.25                        1     First Lien
   1728          16246164              13.5            2.25                        1     First Lien
   1729          16247634              13.5            2.25                        1     First Lien
   1730          16247650             12.75            2.25                        1     First Lien
   1731          16290451              9.95             3.5                        0     First Lien
   1732          16296310            12.375            2.25                        1     First Lien
   1733          16296330             12.25            2.25                        1     First Lien
   1734          16297779             12.75            2.25                        1     First Lien
   1735          16302001            12.625            2.25                        1     First Lien
   1736          16302009            13.625            2.25                        1     First Lien
   1737          16303439              9.95             3.5                        0     First Lien
   1738          16206443              9.95            3.75                        0     First Lien
   1739          16240473              9.95            3.75                        0     First Lien
   1740          16546293             13.75            2.25                        1     First Lien
   1741          16393751              9.95            3.75                        0     First Lien
   1742          16546473             12.75            2.25                        1     First Lien
   1743          16346018              9.95             3.5                        0     First Lien
   1744          16138313              9.95             3.5                        0     First Lien
   1745          16323580              9.95            3.75                        0     First Lien
   1746          16323585              9.95            3.75                        0     First Lien
   1747          16323588              9.95            3.75                        0     First Lien
   1748          16323591              9.95           3.375                        0     First Lien
   1749          16323592              9.95           3.375                        0     First Lien
   1750          16571993              9.95           3.625                        0     First Lien
   1751          16571580              9.95             3.5                        0     First Lien
   1752          16571606              9.95             3.5                        0     First Lien
   1753          16570526              9.95             2.5                        0     First Lien
   1754          16344533              9.95            3.75                        0     First Lien
   1755          16344671              9.95            3.75                        0     First Lien
   1756          16344674              9.95            3.75                        0     First Lien
   1757          16344679              9.95            3.75                        0     First Lien
   1758          16344693              9.95            3.75                        0     First Lien
   1759          16344703              9.95             3.5                        0     First Lien
   1760          16344714              9.95            3.75                        0     First Lien
   1761          16344737              9.95            3.25                        0     First Lien
   1762          16344744              9.95             3.5                        0     First Lien
   1763          16570430              9.95               3                        0     First Lien
   1764          16570320              9.95            3.75                        0     First Lien
   1765          16570336              9.95           3.625                        0     First Lien
   1766          16570354              9.95            3.75                        0     First Lien
   1767          16569248              9.95             3.5                        0     First Lien
   1768          16569253              9.95            3.25                        0     First Lien
   1769          16569309              9.95           3.625                        0     First Lien
   1770          16569311              9.95               3                        0     First Lien
   1771          16569313              9.95             3.5                        0     First Lien
   1772          16569315              9.95            3.75                        0     First Lien
   1773          16344223              9.95           3.375                        0     First Lien
   1774          16359957              9.95            3.75                        0     First Lien
   1775          16359979              9.95             3.5                        0     First Lien
   1776          16359835              9.95           3.625                        0     First Lien
   1777          16359859              9.95            3.75                        0     First Lien
   1778          16359889              9.95            3.75                        0     First Lien
   1779          16359795              9.95            3.75                        0     First Lien
   1780          16343956              9.95             3.5                        0     First Lien
   1781          16343968              9.95           3.125                        0     First Lien
   1782          16343979              9.95            3.25                        0     First Lien
   1783          16344019              9.95            3.25                        0     First Lien
   1784          16342558              9.95            3.75                        0     First Lien
   1785          16342563              9.95            3.75                        0     First Lien
   1786          16342067              9.95             3.5                        0     First Lien
   1787          16339793              9.95           2.625                        0     First Lien
   1788          16339805              9.95           3.625                        0     First Lien
   1789          16339861              9.95             3.5                        0     First Lien
   1790          16339877              9.95             3.5                        0     First Lien
   1791          16339885              9.95             3.5                        0     First Lien
   1792          16339404              9.95            3.75                        0     First Lien
   1793          16359036              9.95            3.75                        0     First Lien
   1794          16359046              9.95             3.5                        0     First Lien
   1795          16568898              9.95            3.75                        0     First Lien
   1796          16322954              9.95             3.5                        0     First Lien
   1797          16322965              9.95           3.375                        0     First Lien
   1798          16321529              9.95            3.75                        0     First Lien
   1799          16321591              9.95             3.5                        0     First Lien
   1800          16321616              9.95            3.75                        0     First Lien
   1801          16321621              9.95           3.125                        0     First Lien
   1802          16321629              9.95           2.625                        0     First Lien
   1803          16321205              9.95           3.375                        0     First Lien
   1804          16318743              9.95           3.375                        0     First Lien
   1805          16318763              9.95             3.5                        0     First Lien
   1806          16376060              9.95            3.75                        0     First Lien
   1807          16318640              9.95           3.375                        0     First Lien
   1808          16468671              9.95            3.75                        0     First Lien
   1809          16405565              9.95             3.5                        0     First Lien
   1810          16318139              9.95            3.75                        0     First Lien
   1811          16315212              9.95            3.75                        0     First Lien
   1812          16315242              9.95           3.125                        0     First Lien
   1813          16335706              9.95            3.75                        0     First Lien
   1814          16335713              9.95             3.5                        0     First Lien
   1815          16335717              9.95             3.5                        0     First Lien
   1816          16335725              9.95            3.75                        0     First Lien
   1817          16335736              9.95             3.5                        0     First Lien
   1818          16314825              9.95           3.625                        0     First Lien
   1819          16335467              9.95            3.75                        0     First Lien
   1820          16358446              9.95             3.5                        0     First Lien
   1821          16358454              9.95            3.75                        0     First Lien
   1822          16358432              9.95             3.5                        0     First Lien
   1823          16358434              9.95            3.75                        0     First Lien
   1824          16358430              9.95            3.75                        0     First Lien
   1825          16314566              9.95            3.75                        0     First Lien
   1826          16308239              9.95             3.5                        0     First Lien
   1827          16308252              9.95            3.75                        0     First Lien
   1828          16308275              9.95             3.5                        0     First Lien
   1829          16306781              9.95            3.75                        0     First Lien
   1830          16306787              9.95             3.5                        0     First Lien
   1831          16306794              9.95           3.375                        0     First Lien
   1832          16306796              9.95           3.375                        0     First Lien
   1833          16175930              9.95             3.5                        0     First Lien
   1834          16175938            12.875            2.25                        1     First Lien
   1835          16335232              9.95           3.625                        0     First Lien
   1836          16301253              9.95            3.75                        0     First Lien
   1837          16301268              9.95             3.5                        0     First Lien
   1838          16300485              9.95             3.5                        0     First Lien
   1839          16296744              9.95            3.75                        0     First Lien
   1840          16294065              9.95            3.75                        0     First Lien
   1841          16294070              9.95               3                        0     First Lien
   1842          16293981              9.95            3.75                        0     First Lien
   1843          16293882              9.95             3.5                        0     First Lien
   1844          16303505            12.875            2.25                        1     First Lien
   1845          16303494              12.5            2.25                        1     First Lien
   1846          16303460            13.125            2.25                        1     First Lien
   1847          16303467            13.375            2.25                        1     First Lien
   1848          16303354              13.5            2.25                        1     First Lien
   1849          16302109              9.95             3.5                        0     First Lien
   1850          16302113              9.95             3.5                        0     First Lien
   1851          16302143              9.95             3.5                        0     First Lien
   1852          16302158            13.125            2.25                        1     First Lien
   1853          16302159            13.375            2.25                        1     First Lien
   1854          16302195            12.375            2.25                        1     First Lien
   1855          16303378              13.5            2.25                        1     First Lien
   1856          16303401             12.75            2.25                        1     First Lien
   1857          16303415              9.95            3.25                        0     First Lien
   1858          16303349                13            2.25                        1     First Lien
   1859          16297635             12.99            2.25                        1     First Lien
   1860          16297639            12.875            2.25                        1     First Lien
   1861          16297643            12.375            2.25                        1     First Lien
   1862          16297867              12.5            2.25                        1     First Lien
   1863          16297860              12.5            2.25                        1     First Lien
   1864          16302027             12.75            2.25                        1     First Lien
   1865          16301988              12.5            2.25                        1     First Lien
   1866          16302062                13            2.25                        1     First Lien
   1867          16301991            12.625            2.25                        1     First Lien
   1868          16296387            12.375            2.25                        1     First Lien
   1869          16296395              12.5            2.25                        1     First Lien
   1870          16297705                14            2.25                        1     First Lien
   1871          16297718            12.875            2.25                        1     First Lien
   1872          16297735             12.75            2.25                        1     First Lien
   1873          16297740              13.5            2.25                        1     First Lien
   1874          16297782              9.95             3.5                        0     First Lien
   1875          16297784            12.125            2.25                        1     First Lien
   1876          16294886              9.95             3.5                        0     First Lien
   1877          16295056              9.95            3.25                        0     First Lien
   1878          16295060            12.625            2.25                        1     First Lien
   1879          16296285            13.625            2.25                        1     First Lien
   1880          16296322              9.95           3.125                        0     First Lien
   1881          16292971            12.625            2.25                        1     First Lien
   1882          16292974              13.5            2.25                        1     First Lien
   1883          16292878              9.95           3.125                        0     First Lien
   1884          16293012            12.875            2.25                        1     First Lien
   1885          16292888              9.95           3.625                        0     First Lien
   1886          16293052            13.625            2.25                        1     First Lien
   1887          16293068              12.5            2.25                        1     First Lien
   1888          16247618             12.75            2.25                        1     First Lien
   1889          16247678             12.75            2.25                        1     First Lien
   1890          16290405            12.375            2.25                        1     First Lien
   1891          16290444             12.75            2.25                        1     First Lien
   1892          16294961              13.5            2.25                        1     First Lien
   1893          16294971            13.375            2.25                        1     First Lien
   1894          16294978            13.125            2.25                        1     First Lien
   1895          16294986              9.95             3.5                        0     First Lien
   1896          16294989              13.5            2.25                        1     First Lien
   1897          16290494              13.5            2.25                        1     First Lien
   1898          16290511              9.95             3.5                        0     First Lien
   1899          16292929              9.95             3.5                        0     First Lien
   1900          16231324              9.95             3.5                        0     First Lien
   1901          16231329              9.95           3.125                        0     First Lien
   1902          16239767             13.25            2.25                        1     First Lien
   1903          16239772              13.5            2.25                        1     First Lien
   1904          16243444              9.95            3.25                        0     First Lien
   1905          16243533              9.95           3.125                        0     First Lien
   1906          16243448              9.95             3.5                        0     First Lien
   1907          16243545             12.25            2.25                        1     First Lien
   1908          16243561              9.95           3.375                        0     First Lien
   1909          16243459              9.95             3.5                        0     First Lien
   1910          16243610              13.5            2.25                        1     First Lien
   1911          16243613              12.5            2.25                        1     First Lien
   1912          16233153              12.5            2.25                        1     First Lien
   1913          16233195              12.5            2.25                        1     First Lien
   1914          16246042             13.75            2.25                        1     First Lien
   1915          16233297              9.95           3.125                        0     First Lien
   1916          16234842             12.75            2.25                        1     First Lien
   1917          16390359              9.95            3.75                        0     First Lien
   1918          16407420              9.95           3.625                        0     First Lien
   1919          16602794              9.95            3.25                        0     First Lien
   1920          16604088              9.95           2.875                        0     First Lien
   1921          16366384              9.95            3.75                        0     First Lien
   1922          16366402              9.95           3.375                        0     First Lien
   1923          16366408              9.95            3.75                        0     First Lien
   1924          16368030              9.95            3.75                        0     First Lien
   1925          16368086              9.95            3.75                        0     First Lien
   1926          16368091              9.95            3.75                        0     First Lien
   1927          16368169              9.95             3.5                        0     First Lien
   1928          16368246              9.95            3.75                        0     First Lien
   1929          16368338              9.95            3.25                        0     First Lien
   1930          16368369              9.95           3.625                        0     First Lien
   1931          16365666              9.95            3.75                        0     First Lien
   1932          16365692              9.95             3.5                        0     First Lien
   1933          16365696              9.95             3.5                        0     First Lien
   1934          16365795              9.95            3.75                        0     First Lien
   1935          16365979              9.95            3.75                        0     First Lien
   1936          16361533              9.95            3.75                        0     First Lien
   1937          16361536              9.95            3.75                        0     First Lien
   1938          16361549              9.95             3.5                        0     First Lien
   1939          16361555              9.95            3.75                        0     First Lien
   1940          16361564              9.95           3.375                        0     First Lien
   1941          16361567              9.95           3.375                        0     First Lien
   1942          16361570              9.95            3.75                        0     First Lien
   1943          16361572              9.95             3.5                        0     First Lien
   1944          16361140              9.95           3.625                        0     First Lien
   1945          16361171              9.95             3.5                        0     First Lien
   1946          16361183              9.95            3.75                        0     First Lien
   1947          16361354              9.95             3.5                        0     First Lien
   1948          16361360              9.95             3.5                        0     First Lien
   1949          16361429              9.95            3.75                        0     First Lien
   1950          16361449              9.95            3.75                        0     First Lien
   1951          16361462              9.95             3.5                        0     First Lien
   1952          16361474              9.95             3.5                        0     First Lien
   1953          16361479              9.95            3.75                        0     First Lien
   1954          16567959              9.95             3.5                        0     First Lien
   1955          16392847              9.95            3.25                        0     First Lien
   1956          16393677              9.95           3.125                        0     First Lien
   1957          16393687              9.95             3.5                        0     First Lien
   1958          16393693              9.95            3.75                        0     First Lien
   1959          16393711              9.95           3.625                        0     First Lien
   1960          16393748              9.95             3.5                        0     First Lien
   1961          16393784              9.95             3.5                        0     First Lien
   1962          16393802              9.95            3.75                        0     First Lien
   1963          16358415              9.95            3.75                        0     First Lien
   1964          16358423              9.95           3.375                        0     First Lien
   1965          16358425              9.95            3.75                        0     First Lien
   1966          16361113              9.95            3.75                        0     First Lien
   1967          16361031              9.95             3.5                        0     First Lien
   1968          16361045              9.95             3.5                        0     First Lien
   1969          16361058              9.95            3.25                        0     First Lien
   1970          16361067              9.95           3.625                        0     First Lien
   1971          16360990              9.95            3.75                        0     First Lien
   1972          16360212              9.95           3.625                        0     First Lien
   1973          16360216              9.95           2.875                        0     First Lien
   1974          16360244              9.95             3.5                        0     First Lien
   1975          16360247              9.95            3.75                        0     First Lien
   1976          16360253              9.95             3.5                        0     First Lien
   1977          16360261              9.95           3.625                        0     First Lien
   1978          16360286              9.95             3.5                        0     First Lien
   1979          16360298              9.95           3.375                        0     First Lien
   1980          16360300              9.95             3.5                        0     First Lien
   1981          16360303              9.95           2.625                        0     First Lien
   1982          16360321              9.95            3.75                        0     First Lien
   1983          16360324              9.95            3.75                        0     First Lien
   1984          16360327              9.95             3.5                        0     First Lien
   1985          16360349              9.95            3.75                        0     First Lien
   1986          16392762              9.95            3.75                        0     First Lien
   1987          16422579              9.95            3.75                        0     First Lien
   1988          16422593              9.95           3.125                        0     First Lien
   1989          16388845              9.95           3.625                        0     First Lien
   1990          16388851              9.95           3.375                        0     First Lien
   1991          16388864              9.95             3.5                        0     First Lien
   1992          16420826            12.125            2.25                        1     First Lien
   1993          16422480              9.95            3.75                        0     First Lien
   1994          16422551              9.95               3                        0     First Lien
   1995          16422554              9.95             3.5                        0     First Lien
   1996          16422555              9.95               3                        0     First Lien
   1997          16388756              9.95               3                        0     First Lien
   1998          16388807              9.95             3.5                        0     First Lien
   1999          16422806              9.95            3.75                        0     First Lien
   2000          16422822              9.95            3.75                        0     First Lien
   2001          16422861              9.95             3.5                        0     First Lien
   2002          16389145              9.95           3.625                        0     First Lien
   2003          16360015              9.95            3.75                        0     First Lien
   2004          16360023              9.95            3.75                        0     First Lien
   2005          16360027              9.95            3.75                        0     First Lien
   2006          16360035              9.95            3.75                        0     First Lien
   2007          16360103              9.95            3.75                        0     First Lien
   2008          16360109              9.95           3.125                        0     First Lien
   2009          16360127              9.95            3.75                        0     First Lien
   2010          16419654              9.95           3.625                        0     First Lien
   2011          16419664              9.95           3.375                        0     First Lien
   2012          16419673              9.95            3.75                        0     First Lien
   2013          16419685              9.95           3.375                        0     First Lien
   2014          16419941              9.95             3.5                        0     First Lien
   2015          16419944              9.95             3.5                        0     First Lien
   2016          16358338              9.95           3.125                        0     First Lien
   2017          16358292              9.95             3.5                        0     First Lien
   2018          16358268              9.95             3.5                        0     First Lien
   2019          16387412              9.95             3.5                        0     First Lien
   2020          16387417              9.95            3.25                        0     First Lien
   2021          16387446              9.95            3.75                        0     First Lien
   2022          16387464              9.95            3.75                        0     First Lien
   2023          16387476              9.95            3.25                        0     First Lien
   2024          16387483              9.95           2.875                        0     First Lien
   2025          16387494              9.95            3.75                        0     First Lien
   2026          16387498              9.95            3.75                        0     First Lien
   2027          16387359              9.95            3.75                        0     First Lien
   2028          16387375              9.95           3.125                        0     First Lien
   2029          16387377              9.95           3.375                        0     First Lien
   2030          16387130              9.95             3.5                        0     First Lien
   2031          16387154              9.95             3.5                        0     First Lien
   2032          16387161              9.95             3.5                        0     First Lien
   2033          16387164              9.95            3.75                        0     First Lien
   2034          16387171              9.95           3.625                        0     First Lien
   2035          16387189              9.95             3.5                        0     First Lien
   2036          16387203              9.95             3.5                        0     First Lien
   2037          16387204              9.95            3.75                        0     First Lien
   2038          16387216              9.95            3.75                        0     First Lien
   2039          16387260              9.95            3.75                        0     First Lien
   2040          16387283              9.95            3.75                        0     First Lien
   2041          16387308              9.95             3.5                        0     First Lien
   2042          16387316              9.95            3.75                        0     First Lien
   2043          16387322              9.95               3                        0     First Lien
   2044          16348251              9.95           3.375                        0     First Lien
   2045          16377146              9.95           3.375                        0     First Lien
   2046          16377155              9.95            3.75                        0     First Lien
   2047          16377197              9.95            3.75                        0     First Lien
   2048          16377214              9.95            3.25                        0     First Lien
   2049          16377218              9.95             3.5                        0     First Lien
   2050          16377263              9.95            3.75                        0     First Lien
   2051          16377295              9.95            3.75                        0     First Lien
   2052          16377525              9.95            3.75                        0     First Lien
   2053          16377533              9.95            3.75                        0     First Lien
   2054          16377569              9.95           3.375                        0     First Lien
   2055          16378568              9.95           3.625                        0     First Lien
   2056          16382849              9.95           3.625                        0     First Lien
   2057          16382913              9.95             3.5                        0     First Lien
   2058          16383067              9.95           3.625                        0     First Lien
   2059          16383084              9.95           3.625                        0     First Lien
   2060          16392556              9.95            3.75                        0     First Lien
   2061          16392582              9.95             3.5                        0     First Lien
   2062          16392751              9.95            3.75                        0     First Lien
   2063          16392786              9.95            3.75                        0     First Lien
   2064          16392816              9.95           3.375                        0     First Lien
   2065          16392836              9.95            3.75                        0     First Lien
   2066          16393639              9.95            3.75                        0     First Lien
   2067          16393685              9.95            3.75                        0     First Lien
   2068          16393708              9.95           3.125                        0     First Lien
   2069          16393953              9.95            3.75                        0     First Lien
   2070          16394003              9.95            3.75                        0     First Lien
   2071          16394016              9.95           3.125                        0     First Lien
   2072          16394133              9.95             3.5                        0     First Lien
   2073          16394142              9.95           2.625                        0     First Lien
   2074          16395357              9.95             3.5                        0     First Lien
   2075          16395398              9.95             3.5                        0     First Lien
   2076          16395604              9.95           3.625                        0     First Lien
   2077          16395656              9.95            3.75                        0     First Lien
   2078          16395658              9.95             3.5                        0     First Lien
   2079          16395815              9.95             3.5                        0     First Lien
   2080          16395830              9.95            3.75                        0     First Lien
   2081          16397138              9.95            3.75                        0     First Lien
   2082          16397161             4.432            3.25                        0     First Lien
   2083          16143233              9.95           3.375                        0     First Lien
   2084          16405889              9.95             3.5                        0     First Lien
   2085          16407205              9.95            3.25                        0     First Lien
   2086          16419015              9.95             3.5                        0     First Lien
   2087          16419134            12.625            2.25                        1     First Lien
   2088          16419504              9.95            3.75                        0     First Lien
   2089          16422940             13.25            2.25                        1     First Lien
   2090          16540876              9.95             3.5                        0     First Lien
   2091          16544400              9.95            3.75                        0     First Lien
   2092          16395350              9.95            3.75                        0     First Lien
   2093          16397215              9.95           3.125                        0     First Lien
   2094          16397587              9.95            3.75                        0     First Lien
   2095          16400594              9.95           3.625                        0     First Lien
   2096          16400827            13.625            2.25                        1     First Lien
   2097          16401015              9.95            3.75                        0     First Lien
   2098          16402122              9.95            3.75                        0     First Lien
   2099          16402233              9.95            3.75                        0     First Lien
   2100          16402790              9.95             3.5                        0     First Lien
   2101          16405664              9.95            3.75                        0     First Lien
   2102          16405753              9.95            3.25                        0     First Lien
   2103          16404205              9.95            3.75                        0     First Lien
   2104          16404296            12.625            2.25                        1     First Lien
   2105          16404367              9.95             3.5                        0     First Lien
   2106          16393651              9.95            3.75                        0     First Lien
   2107          16393654              9.95            3.75                        0     First Lien
   2108          16393738              9.95            3.75                        0     First Lien
   2109          16392768              9.95             3.5                        0     First Lien
   2110          16390494              9.95            3.75                        0     First Lien
   2111          16390528              9.95           3.625                        0     First Lien
   2112          16390328              9.95             3.5                        0     First Lien
   2113          16390168              9.95           3.375                        0     First Lien
   2114          16388723              9.95             3.5                        0     First Lien
   2115          16387615              9.95           3.625                        0     First Lien
   2116          16384375              9.95           3.625                        0     First Lien
   2117          16383274              9.95             3.5                        0     First Lien
   2118          16384062              9.95           3.625                        0     First Lien
   2119          16384154              9.95           3.375                        0     First Lien
   2120          16384194              9.95            3.75                        0     First Lien
   2121          16384282              9.95            3.75                        0     First Lien
   2122          16378622              9.95            3.75                        0     First Lien
   2123          16377152              9.95            3.75                        0     First Lien
   2124          16377183              9.95            3.75                        0     First Lien
   2125          16377188              9.95            3.75                        0     First Lien
   2126          16378241              9.95            3.75                        0     First Lien
   2127          16375949              9.95            3.75                        0     First Lien
   2128          16358259              9.95            3.75                        0     First Lien
   2129          16361227              9.95           3.375                        0     First Lien
   2130          16361402              9.95           3.125                        0     First Lien
   2131          16361473              9.95             3.5                        0     First Lien
   2132          16361560              9.95            3.75                        0     First Lien
   2133          16365807              9.95            3.75                        0     First Lien
   2134          16365862              9.95           3.625                        0     First Lien
   2135          16368080              9.95             3.5                        0     First Lien
   2136          16368564              9.95             3.5                        0     First Lien
   2137          16372017              9.95            3.75                        0     First Lien
   2138          16372268              9.95            3.75                        0     First Lien
   2139          16374928              9.95            3.75                        0     First Lien
   2140          16358755              9.95            3.75                        0     First Lien
   2141          16349471              9.95            3.75                        0     First Lien
   2142          16346436              9.95           3.625                        0     First Lien
   2143          16347349              9.95             3.5                        0     First Lien
   2144          16335449              9.95            3.75                        0     First Lien
   2145          16331605              9.95            3.75                        0     First Lien
   2146          16567683              9.95             3.5                        0     First Lien
   2147          16551738              9.95             3.5                        0     First Lien
   2148          16378553              9.95           3.375                        0     First Lien
   2149          16378557              9.95             3.5                        0     First Lien
   2150          16378563              9.95             3.5                        0     First Lien
   2151          16378574              9.95            3.75                        0     First Lien
   2152          16383070              9.95             3.5                        0     First Lien
   2153          16383072              9.95           3.375                        0     First Lien
   2154          16378609              9.95            3.75                        0     First Lien
   2155          16383189              9.95            3.25                        0     First Lien
   2156          16383212              9.95            3.25                        0     First Lien
   2157          16383225              9.95           3.125                        0     First Lien
   2158          16383267              9.95           3.625                        0     First Lien
   2159          16383271              9.95            3.75                        0     First Lien
   2160          16383351              9.95             3.5                        0     First Lien
   2161          16383356              9.95            3.75                        0     First Lien
   2162          16383357              9.95             3.5                        0     First Lien
   2163          16383990              9.95            3.25                        0     First Lien
   2164          16384008              9.95            3.75                        0     First Lien
   2165          16384048              9.95             3.5                        0     First Lien
   2166          16384082              9.95           3.625                        0     First Lien
   2167          16384134              9.95           3.625                        0     First Lien
   2168          16384137              9.95           3.625                        0     First Lien
   2169          16384140              9.95             3.5                        0     First Lien
   2170          16384153              9.95           3.125                        0     First Lien
   2171          16384161              9.95            3.75                        0     First Lien
   2172          16384205              9.95           3.125                        0     First Lien
   2173          16384207              9.95            3.75                        0     First Lien
   2174          16384238              9.95             3.5                        0     First Lien
   2175          16384285              9.95            3.75                        0     First Lien
   2176          16384294              9.95            3.75                        0     First Lien
   2177          16384303              9.95           3.375                        0     First Lien
   2178          16384348              9.95             3.5                        0     First Lien
   2179          16382774              9.95             3.5                        0     First Lien
   2180          16382797              9.95            3.25                        0     First Lien
   2181          16382820              9.95           3.375                        0     First Lien
   2182          16382826              9.95             3.5                        0     First Lien
   2183          16382837              9.95            3.75                        0     First Lien
   2184          16382848              9.95           3.375                        0     First Lien
   2185          16382851              9.95           3.375                        0     First Lien
   2186          16384354              9.95             3.5                        0     First Lien
   2187          16384367              9.95            3.75                        0     First Lien
   2188          16384380              9.95            3.75                        0     First Lien
   2189          16384390              9.95             3.5                        0     First Lien
   2190          16384405              9.95           3.625                        0     First Lien
   2191          16384503              9.95            3.75                        0     First Lien
   2192          16384558              9.95             3.5                        0     First Lien
   2193          16382856              9.95             3.5                        0     First Lien
   2194          16382864              9.95            3.75                        0     First Lien
   2195          16382880              9.95            3.75                        0     First Lien
   2196          16382882              9.95            3.25                        0     First Lien
   2197          16382896              9.95            3.25                        0     First Lien
   2198          16382915              9.95             3.5                        0     First Lien
   2199          16382923              9.95             3.5                        0     First Lien
   2200          16382926              9.95            3.75                        0     First Lien
   2201          16377522              9.95            3.75                        0     First Lien
   2202          16377537              9.95             3.5                        0     First Lien
   2203          16377553              9.95             3.5                        0     First Lien
   2204          16377554              9.95            3.75                        0     First Lien
   2205          16378146              9.95             3.5                        0     First Lien
   2206          16378206              9.95             3.5                        0     First Lien
   2207          16378237              9.95            3.25                        0     First Lien
   2208          16378240              9.95           3.375                        0     First Lien
   2209          16378505              9.95            3.75                        0     First Lien
   2210          16378521              9.95            3.75                        0     First Lien
   2211          16377494              9.95           3.375                        0     First Lien
   2212          16377495              9.95            3.25                        0     First Lien
   2213          16377508              9.95            3.75                        0     First Lien
   2214          16377438              9.95             3.5                        0     First Lien
   2215          16377455              9.95           3.125                        0     First Lien
   2216          16377473              9.95            3.75                        0     First Lien
   2217          16377092              9.95             3.5                        0     First Lien
   2218          16377098              9.95           3.625                        0     First Lien
   2219          16377100              9.95            3.75                        0     First Lien
   2220          16377102              9.95            2.75                        0     First Lien
   2221          16377103              9.95            3.75                        0     First Lien
   2222          16377106              9.95            3.75                        0     First Lien
   2223          16377111              9.95               3                        0     First Lien
   2224          16377123              9.95             3.5                        0     First Lien
   2225          16377132              9.95           3.625                        0     First Lien
   2226          16377136              9.95            3.75                        0     First Lien
   2227          16377191              9.95               3                        0     First Lien
   2228          16377193              9.95            3.75                        0     First Lien
   2229          16377201              9.95            3.75                        0     First Lien
   2230          16377208              9.95            3.75                        0     First Lien
   2231          16377211              9.95            3.75                        0     First Lien
   2232          16377222              9.95            3.75                        0     First Lien
   2233          16377284              9.95            3.75                        0     First Lien
   2234          16377286              9.95           3.125                        0     First Lien
   2235          16377309              9.95            3.75                        0     First Lien
   2236          16377324              9.95            3.75                        0     First Lien
   2237          16067416              9.95             3.5                        0     First Lien
   2238          16376946              9.95           3.375                        0     First Lien
   2239          16376950              9.95           3.375                        0     First Lien
   2240          16376952              9.95           3.375                        0     First Lien
   2241          16375898              9.95            3.25                        0     First Lien
   2242          16375930              9.95             2.5                        0     First Lien
   2243          16375963              9.95             3.5                        0     First Lien
   2244          16375969              9.95               3                        0     First Lien
   2245          16375971              9.95           3.375                        0     First Lien
   2246          16376044              9.95             3.5                        0     First Lien
   2247          16376051              9.95           3.375                        0     First Lien
   2248          16376067              9.95            3.75                        0     First Lien
   2249          16376094              9.95            3.25                        0     First Lien
   2250          16376097              9.95            3.75                        0     First Lien
   2251          16376100              9.95               3                        0     First Lien
   2252          16375251              9.95             3.5                        0     First Lien
   2253          16375262              9.95            3.75                        0     First Lien
   2254          16375266              9.95            3.75                        0     First Lien
   2255          16375269              9.95           3.625                        0     First Lien
   2256          16375834              9.95             3.5                        0     First Lien
   2257          16375836              9.95           3.125                        0     First Lien
   2258          16375848              9.95             3.5                        0     First Lien
   2259          16375865              9.95             3.5                        0     First Lien
   2260          16372127              9.95            3.75                        0     First Lien
   2261          16372128              9.95             3.5                        0     First Lien
   2262          16372150              9.95           3.575                        0     First Lien
   2263          16372165              9.95            3.45                        0     First Lien
   2264          16372173              9.95             3.5                        0     First Lien
   2265          16372185              9.95             3.5                        0     First Lien
   2266          16372349              9.95           3.625                        0     First Lien
   2267          16372357              9.95            3.75                        0     First Lien
   2268          16372386              9.95               3                        0     First Lien
   2269          16372387              9.95            3.25                        0     First Lien
   2270          16372396              9.95             3.5                        0     First Lien
   2271          16372415              9.95            3.25                        0     First Lien
   2272          16372416              9.95            3.75                        0     First Lien
   2273          16372418              9.95           3.375                        0     First Lien
   2274          16372420              9.95           3.375                        0     First Lien
   2275          16374797              9.95            3.75                        0     First Lien
   2276          16375121              9.95            3.25                        0     First Lien
   2277          16375123              9.95            3.75                        0     First Lien
   2278          16375126              9.95           3.625                        0     First Lien
   2279          16374850              9.95            3.25                        0     First Lien
   2280          16375170              9.95           3.625                        0     First Lien
   2281          16375246              9.95           3.375                        0     First Lien
   2282          16374855              9.95            3.25                        0     First Lien
   2283          16374935              9.95            3.75                        0     First Lien
   2284          16374943              9.95            3.75                        0     First Lien
   2285          16374950              9.95           3.375                        0     First Lien
   2286          16374957              9.95             3.5                        0     First Lien
   2287          16374989              9.95            3.75                        0     First Lien
   2288          16375013              9.95             3.5                        0     First Lien
   2289          16375031              9.95            3.75                        0     First Lien
   2290          16375035              9.95             3.5                        0     First Lien
   2291          16375043              9.95             3.5                        0     First Lien
   2292          16372100              9.95            3.25                        0     First Lien
   2293          16567487              9.95            3.25                        0     First Lien
   2294          16564745              9.95           2.875                        0     First Lien
   2295          16564747              9.95             3.5                        0     First Lien
   2296          16564792              9.95            3.75                        0     First Lien
   2297          16564835              9.95               3                        0     First Lien
   2298          16564869              9.95           3.375                        0     First Lien
   2299          16565037              9.95            3.75                        0     First Lien
   2300          16545794            13.375            2.25                        1     First Lien
   2301          16545798              9.95             3.5                        0     First Lien
   2302          16545806            14.625            2.25                        1     First Lien
   2303          16545808                13            2.25                        1     First Lien
   2304          16545823             12.25            2.25                        1     First Lien
   2305          16545826            13.375            2.25                        1     First Lien
   2306          16545831              9.95            3.25                        0     First Lien
   2307          16545839                13            2.25                        1     First Lien
   2308          16548787              12.5            2.25                        1     First Lien
   2309          16548788            12.875            2.25                        1     First Lien
   2310          16548382            12.875            2.25                        1     First Lien
   2311          16548798              9.95           3.625                        0     First Lien
   2312          16548808            12.125            2.25                        1     First Lien
   2313          16548855            12.375            2.25                        1     First Lien
   2314          16548874              9.95             3.5                        0     First Lien
   2315          16548879            12.875            2.25                        1     First Lien
   2316          16548890                13            2.25                        1     First Lien
   2317          16548892             12.25            2.25                        1     First Lien
   2318          16548898                12            2.25                        1     First Lien
   2319          16548900             13.25            2.25                        1     First Lien
   2320          16548902                13            2.25                        1     First Lien
   2321          16548425              9.95           3.625                        0     First Lien
   2322          16548923              9.95             3.5                        0     First Lien
   2323          16551347                13            2.25                        1     First Lien
   2324          16551349              12.5            2.25                        1     First Lien
   2325          16551355             12.25            2.25                        1     First Lien
   2326          16551358            12.375            2.25                        1     First Lien
   2327          16551365            12.875            2.25                        1     First Lien
   2328          16551366            12.625            2.25                        1     First Lien
   2329          16551393             12.75            2.25                        1     First Lien
   2330          16551401              9.95             3.5                        0     First Lien
   2331          16551412             12.75            2.25                        1     First Lien
   2332          16551432            12.625            2.25                        1     First Lien
   2333          16551445            12.875            2.25                        1     First Lien
   2334          16551462            12.875            2.25                        1     First Lien
   2335          16551484            12.875            2.25                        1     First Lien
   2336          16551487             13.25            2.25                        1     First Lien
   2337          16551488             14.25            2.25                        1     First Lien
   2338          16551497              9.95               3                        0     First Lien
   2339          16562179              9.95           3.125                        0     First Lien
   2340          16562187             12.75            2.25                        1     First Lien
   2341          16562194              9.95           3.125                        0     First Lien
   2342          16562200                13            2.25                        1     First Lien
   2343          16562203              9.95           3.625                        0     First Lien
   2344          16562243                13            2.25                        1     First Lien
   2345          16562277            12.625            2.25                        1     First Lien
   2346          16562284            13.375            2.25                        1     First Lien
   2347          16564201                13            2.25                        1     First Lien
   2348          16564219              9.95             3.5                        0     First Lien
   2349          16564240            13.125            2.25                        1     First Lien
   2350          16564249            12.875            2.25                        1     First Lien
   2351          16564257            12.125            2.25                        1     First Lien
   2352          16564288              9.95             3.5                        0     First Lien
   2353          16564298            12.625            2.25                        1     First Lien
   2354          16564315              9.95           3.125                        0     First Lien
   2355          16564162              9.95           3.625                        0     First Lien
   2356          16564350              9.95           3.625                        0     First Lien
   2357          16564352             13.25            2.25                        1     First Lien
   2358          16564358            12.875            2.25                        1     First Lien
   2359          16564360            13.875            2.25                        1     First Lien
   2360          16567076              9.95           3.625                        0     First Lien
   2361          16567265             13.25            2.25                        1     First Lien
   2362          16567307              9.95           3.625                        0     First Lien
   2363          16568547              12.5            2.25                        1     First Lien
   2364          16568558              9.95           3.125                        0     First Lien
   2365          16568564             13.25            2.25                        1     First Lien
   2366          16568569             12.25            2.25                        1     First Lien
   2367          16568644              9.95           3.625                        0     First Lien
   2368          16568658            13.875            2.25                        1     First Lien
   2369          16569866              12.5            2.25                        1     First Lien
   2370          16569956            11.875            2.25                        1     First Lien
   2371          16569974             12.75            2.25                        1     First Lien
   2372          16545697              13.5            2.25                        1     First Lien
   2373          16545734            12.625            2.25                        1     First Lien
   2374          16545736                13            2.25                        1     First Lien
   2375          16574757             13.75            2.25                        1     First Lien
   2376          16545755            12.875            2.25                        1     First Lien
   2377          16545767              9.95           3.375                        0     First Lien
   2378          16545785              9.95           2.875                        0     First Lien
   2379          16545786             12.25            2.25                        1     First Lien
   2380          16539980             13.25            2.25                        1     First Lien
   2381          16540012             13.25            2.25                        1     First Lien
   2382          16543568              9.95             3.5                        0     First Lien
   2383          16543576              9.95             3.5                        0     First Lien
   2384          16543580            12.625            2.25                        1     First Lien
   2385          16543596            13.125            2.25                        1     First Lien
   2386          16543605                13            2.25                        1     First Lien
   2387          16543486             13.25            2.25                        1     First Lien
   2388          16543613            12.875            2.25                        1     First Lien
   2389          16543619            12.625            2.25                        1     First Lien
   2390          16543627             13.25            2.25                        1     First Lien
   2391          16543645            12.875            2.25                        1     First Lien
   2392          16543655             13.25            2.25                        1     First Lien
   2393          16543658             12.75            2.25                        1     First Lien
   2394          16543676            11.875            2.25                        1     First Lien
   2395          16543538              9.95             3.5                        0     First Lien
   2396          16543686              13.5            2.25                        1     First Lien
   2397          16543691            12.625            2.25                        1     First Lien
   2398          16544859             12.75            2.25                        1     First Lien
   2399          16544863             12.25            2.25                        1     First Lien
   2400          16544866            12.625            2.25                        1     First Lien
   2401          16544867            15.375            2.25                        1     First Lien
   2402          16544871              9.95           2.625                        0     First Lien
   2403          16544879            12.875            2.25                        1     First Lien
   2404          16544882            12.375            2.25                        1     First Lien
   2405          16544889              13.5            2.25                        1     First Lien
   2406          16544894             12.75            2.25                        1     First Lien
   2407          16544901                13            2.25                        1     First Lien
   2408          16544768              9.95             3.5                        0     First Lien
   2409          16544920            12.625            2.25                        1     First Lien
   2410          16544925            12.125            2.25                        1     First Lien
   2411          16544939              9.95             3.5                        0     First Lien
   2412          16544948              9.95           3.625                        0     First Lien
   2413          16544963            12.375            2.25                        1     First Lien
   2414          16544970            12.875            2.25                        1     First Lien
   2415          16544975            13.125            2.25                        1     First Lien
   2416          16544979             12.75            2.25                        1     First Lien
   2417          16545000            12.875            2.25                        1     First Lien
   2418          16422394            13.375            2.25                        1     First Lien
   2419          16422405            13.375            2.25                        1     First Lien
   2420          16422410            12.875            2.25                        1     First Lien
   2421          16422443             13.25            2.25                        1     First Lien
   2422          16422452                13            2.25                        1     First Lien
   2423          16422466              9.95             3.5                        0     First Lien
   2424          16467906            13.375            2.25                        1     First Lien
   2425          16467909             12.25            2.25                        1     First Lien
   2426          16467936              9.95             3.5                        0     First Lien
   2427          16467948            13.375            2.25                        1     First Lien
   2428          16467958                13            2.25                        1     First Lien
   2429          16467964              12.5            2.25                        1     First Lien
   2430          16468004            12.625            2.25                        1     First Lien
   2431          16468007            12.625            2.25                        1     First Lien
   2432          16468017              9.95           3.125                        0     First Lien
   2433          16467877             13.75            2.25                        1     First Lien
   2434          16539907              9.95            3.25                        0     First Lien
   2435          16539913              9.95             3.5                        0     First Lien
   2436          16539847            13.375            2.25                        1     First Lien
   2437          16539950            12.875            2.25                        1     First Lien
   2438          16539964            12.625            2.25                        1     First Lien
   2439          16539969            12.625            2.25                        1     First Lien
   2440          16539860            13.125            2.25                        1     First Lien
   2441          16539974             12.75            2.25                        1     First Lien
   2442          16545689             13.75            2.25                        1     First Lien
   2443          16305824            13.125            2.25                        1     First Lien
   2444          16305878              9.95             3.5                        0     First Lien
   2445          16305738             12.75            2.25                        1     First Lien
   2446          16305920              9.95             3.5                        0     First Lien
   2447          16307498              9.95             3.5                        0     First Lien
   2448          16316522              12.5            2.25                        1     First Lien
   2449          16316536              9.95             3.5                        0     First Lien
   2450          16316538                13            2.25                        1     First Lien
   2451          16323725              13.5            2.25                        1     First Lien
   2452          16327118              13.5            2.25                        1     First Lien
   2453          16329581              12.5            2.25                        1     First Lien
   2454          16329493              13.5            2.25                        1     First Lien
   2455          16331152              9.95               3                        0     First Lien
   2456          16335860              12.5            2.25                        1     First Lien
   2457          16335762            12.875            2.25                        1     First Lien
   2458          16339998              9.95             3.5                        0     First Lien
   2459          16340053             13.75            2.25                        1     First Lien
   2460          16340079            13.625            2.25                        1     First Lien
   2461          16339961              9.95            3.25                        0     First Lien
   2462          16342606             13.25            2.25                        1     First Lien
   2463          16342752            13.625            2.25                        1     First Lien
   2464          16342802             13.75            2.25                        1     First Lien
   2465          16343456              9.95             3.5                        0     First Lien
   2466          16343534            12.875            2.25                        1     First Lien
   2467          16343484            13.125            2.25                        1     First Lien
   2468          16343680            12.875            2.25                        1     First Lien
   2469          16344770            12.875            2.25                        1     First Lien
   2470          16347238              9.95           3.625                        0     First Lien
   2471          16347246              9.95           3.375                        0     First Lien
   2472          16347308             13.25            2.25                        1     First Lien
   2473          16347328            12.375            2.25                        1     First Lien
   2474          16349089            12.375            2.25                        1     First Lien
   2475          16349022              9.95             3.5                        0     First Lien
   2476          16349147             13.75            2.25                        1     First Lien
   2477          16349044              12.5            2.25                        1     First Lien
   2478          16349224             12.25            2.25                        1     First Lien
   2479          16357774              9.95             3.5                        0     First Lien
   2480          16357788            13.625            2.25                        1     First Lien
   2481          16357806             12.75            2.25                        1     First Lien
   2482          16357702             13.75            2.25                        1     First Lien
   2483          16357819              9.95             3.5                        0     First Lien
   2484          16357727             13.25            2.25                        1     First Lien
   2485          16357729              9.95           3.625                        0     First Lien
   2486          16357903            13.875            2.25                        1     First Lien
   2487          16359527            13.375            2.25                        1     First Lien
   2488          16359652             13.75            2.25                        1     First Lien
   2489          16359551              9.95           3.625                        0     First Lien
   2490          16359581            12.875            2.25                        1     First Lien
   2491          16360723              13.5            2.25                        1     First Lien
   2492          16360757                13            2.25                        1     First Lien
   2493          16360772            12.875            2.25                        1     First Lien
   2494          16360795            12.875            2.25                        1     First Lien
   2495          16360803              13.5            2.25                        1     First Lien
   2496          16365417            13.125            2.25                        1     First Lien
   2497          16365461              13.5            2.25                        1     First Lien
   2498          16367736              9.95           3.625                        0     First Lien
   2499          16367755              9.95           3.625                        0     First Lien
   2500          16367757            12.875            2.25                        1     First Lien
   2501          16367770            13.375            2.25                        1     First Lien
   2502          16367933              9.95           3.625                        0     First Lien
   2503          16367934              9.95           3.625                        0     First Lien
   2504          16367777            13.625            2.25                        1     First Lien
   2505          16371649              9.95           3.625                        0     First Lien
   2506          16371728            12.625            2.25                        1     First Lien
   2507          16371731             13.25            2.25                        1     First Lien
   2508          16374667             13.75            2.25                        1     First Lien
   2509          16374675              12.5            2.25                        1     First Lien
   2510          16376430              9.95           3.125                        0     First Lien
   2511          16376454              9.95            3.25                        0     First Lien
   2512          16376401            13.375            2.25                        1     First Lien
   2513          16376462              13.5            2.25                        1     First Lien
   2514          16376408              9.95           3.375                        0     First Lien
   2515          16376475              9.95             3.5                        0     First Lien
   2516          16376490              9.95             3.5                        0     First Lien
   2517          16376417            13.375            2.25                        1     First Lien
   2518          16376494            12.875            2.25                        1     First Lien
   2519          16376419              9.95             3.5                        0     First Lien
   2520          16376748              13.5            2.25                        1     First Lien
   2521          16376864            12.875            2.25                        1     First Lien
   2522          16376761              9.95           3.625                        0     First Lien
   2523          16376907            13.875            2.25                        1     First Lien
   2524          16377942                13            2.25                        1     First Lien
   2525          16377917              9.95           3.625                        0     First Lien
   2526          16377919            13.375            2.25                        1     First Lien
   2527          16382589            13.625            2.25                        1     First Lien
   2528          16382524              9.95             3.5                        0     First Lien
   2529          16382526            13.375            2.25                        1     First Lien
   2530          16382659              9.95             3.5                        0     First Lien
   2531          16382667            12.125            2.25                        1     First Lien
   2532          16383734              9.95           3.625                        0     First Lien
   2533          16383739              9.95           3.625                        0     First Lien
   2534          16383823              9.95           3.625                        0     First Lien
   2535          16383745            13.875            2.25                        1     First Lien
   2536          16383850            13.875            2.25                        1     First Lien
   2537          16383756            13.875            2.25                        1     First Lien
   2538          16383894            12.875            2.25                        1     First Lien
   2539          16383908              13.5            2.25                        1     First Lien
   2540          16383931            12.875            2.25                        1     First Lien
   2541          16386845              9.95           3.625                        0     First Lien
   2542          16386923              9.95             3.5                        0     First Lien
   2543          16386853             13.25            2.25                        1     First Lien
   2544          16386940            12.875            2.25                        1     First Lien
   2545          16386957              12.5            2.25                        1     First Lien
   2546          16386879            13.875            2.25                        1     First Lien
   2547          16386961              13.5            2.25                        1     First Lien
   2548          16386976              9.95           3.375                        0     First Lien
   2549          16386987            13.625            2.25                        1     First Lien
   2550          16387004            12.625            2.25                        1     First Lien
   2551          16387027              13.5            2.25                        1     First Lien
   2552          16387029              13.5            2.25                        1     First Lien
   2553          16387033            12.875            2.25                        1     First Lien
   2554          16388531              9.95           3.625                        0     First Lien
   2555          16388549             13.25            2.25                        1     First Lien
   2556          16388589              9.95             3.5                        0     First Lien
   2557          16388491            13.625            2.25                        1     First Lien
   2558          16388502            13.875            2.25                        1     First Lien
   2559          16388507             12.75            2.25                        1     First Lien
   2560          16389817              9.95           3.125                        0     First Lien
   2561          16389839              9.95           3.375                        0     First Lien
   2562          16389887              9.95           3.625                        0     First Lien
   2563          16389774              12.5            2.25                        1     First Lien
   2564          16389921            12.875            2.25                        1     First Lien
   2565          16389792              9.95             3.5                        0     First Lien
   2566          16392898              9.95           3.125                        0     First Lien
   2567          16392948             13.75            2.25                        1     First Lien
   2568          16392963            13.375            2.25                        1     First Lien
   2569          16392966              12.5            2.25                        1     First Lien
   2570          16392971            12.875            2.25                        1     First Lien
   2571          16392995            12.875            2.25                        1     First Lien
   2572          16394317              9.95             3.5                        0     First Lien
   2573          16394321            12.375            2.25                        1     First Lien
   2574          16394331              9.95           2.875                        0     First Lien
   2575          16394482              9.95           3.625                        0     First Lien
   2576          16394531              9.95               3                        0     First Lien
   2577          16394538              9.95           3.375                        0     First Lien
   2578          16394336            13.125            2.25                        1     First Lien
   2579          16394542              13.5            2.25                        1     First Lien
   2580          16394550             12.75            2.25                        1     First Lien
   2581          16394553             13.75            2.25                        1     First Lien
   2582          16394353             12.75            2.25                        1     First Lien
   2583          16395074             12.25            2.25                        1     First Lien
   2584          16395082              9.95           3.375                        0     First Lien
   2585          16395098              12.5            2.25                        1     First Lien
   2586          16395110              9.95           3.625                        0     First Lien
   2587          16395118              9.95             3.5                        0     First Lien
   2588          16395037              9.95           3.625                        0     First Lien
   2589          16395042              9.95           3.625                        0     First Lien
   2590          16395175            12.125            2.25                        1     First Lien
   2591          16395176            12.125            2.25                        1     First Lien
   2592          16395065              9.95             3.5                        0     First Lien
   2593          16396971              9.95             3.5                        0     First Lien
   2594          16396994             12.25            2.25                        1     First Lien
   2595          16396996            12.625            2.25                        1     First Lien
   2596          16397003              9.95             3.5                        0     First Lien
   2597          16400087              9.95             3.5                        0     First Lien
   2598          16400211            12.875            2.25                        1     First Lien
   2599          16400214            12.375            2.25                        1     First Lien
   2600          16400102              9.95             3.5                        0     First Lien
   2601          16400109                12            2.25                        1     First Lien
   2602          16400249              9.95           2.875                        0     First Lien
   2603          16400115              13.5            2.25                        1     First Lien
   2604          16400286              9.95            3.25                        0     First Lien
   2605          16400304             12.75            2.25                        1     First Lien
   2606          16400320            12.625            2.25                        1     First Lien
   2607          16400341              9.95           2.875                        0     First Lien
   2608          16400141              9.95           3.625                        0     First Lien
   2609          16401698              9.95           3.375                        0     First Lien
   2610          16401726                13            2.25                        1     First Lien
   2611          16401731                13            2.25                        1     First Lien
   2612          16401733              9.95             3.5                        0     First Lien
   2613          16401737            12.875            2.25                        1     First Lien
   2614          16401643              9.95            2.75                        0     First Lien
   2615          16401765              9.95           2.875                        0     First Lien
   2616          16401815            12.875            2.25                        1     First Lien
   2617          16401817              9.95           3.625                        0     First Lien
   2618          16403783              9.95           3.625                        0     First Lien
   2619          16403742            12.875            2.25                        1     First Lien
   2620          16403830              9.95               3                        0     First Lien
   2621          16403744              9.95           3.625                        0     First Lien
   2622          16403882              9.95            2.25                        1     First Lien
   2623          16403885             12.75            2.25                        1     First Lien
   2624          16403906              9.95           3.125                        0     First Lien
   2625          16403916              9.95             3.5                        0     First Lien
   2626          16403919              9.95             3.5                        0     First Lien
   2627          16403922              9.95           3.375                        0     First Lien
   2628          16403924            12.625            2.25                        1     First Lien
   2629          16405134              9.95           3.625                        0     First Lien
   2630          16405139            12.875            2.25                        1     First Lien
   2631          16405143              12.5            2.25                        1     First Lien
   2632          16405076              12.5            2.25                        1     First Lien
   2633          16405153              9.95           3.625                        0     First Lien
   2634          16405166            13.625            2.25                        1     First Lien
   2635          16405171              9.95            3.25                        0     First Lien
   2636          16405202              9.95           3.625                        0     First Lien
   2637          16405089              9.95           3.625                        0     First Lien
   2638          16406734              9.95            3.25                        0     First Lien
   2639          16406738              9.95            3.25                        0     First Lien
   2640          16418778              9.95            3.25                        0     First Lien
   2641          16418869              9.95           3.625                        0     First Lien
   2642          16418885              9.95             3.5                        0     First Lien
   2643          16419801              9.95             3.5                        0     First Lien
   2644          16419810              9.95           3.375                        0     First Lien
   2645          16419718              9.95           3.625                        0     First Lien
   2646          16419833              9.95           3.625                        0     First Lien
   2647          16419886              9.95             3.5                        0     First Lien
   2648          16419896              9.95             3.5                        0     First Lien
   2649          16419917              9.95             3.5                        0     First Lien
   2650          16422338              9.95             3.5                        0     First Lien
   2651          16422296              9.95             3.5                        0     First Lien
   2652          16422384              9.95           3.375                        0     First Lien
   2653          16564478              9.95             3.5                        0     First Lien
   2654          16564503              9.95            3.25                        0     First Lien
   2655          16564523              9.95             3.5                        0     First Lien
   2656          16564531              9.95               3                        0     First Lien
   2657          16564538              9.95            3.25                        0     First Lien
   2658          16567523              9.95            3.25                        0     First Lien
   2659          16562680              9.95             3.5                        0     First Lien
   2660          16562880              9.95               3                        0     First Lien
   2661          16562943              9.95             3.5                        0     First Lien
   2662          16562998              9.95           2.375                        0     First Lien
   2663          16563092              9.95            3.75                        0     First Lien
   2664          16563128              9.95           3.375                        0     First Lien
   2665          16563156              9.95               3                        0     First Lien
   2666          16563177              9.95             3.5                        0     First Lien
   2667          16562659              9.95            3.75                        0     First Lien
   2668          16562550              9.95            3.75                        0     First Lien
   2669          16562555              9.95           3.625                        0     First Lien
   2670          16562487              9.95           3.625                        0     First Lien
   2671          16550035              9.95            3.25                        0     First Lien
   2672          16550074              9.95            3.75                        0     First Lien
   2673          16550098              9.95            3.25                        0     First Lien
   2674          16550102              9.95            3.75                        0     First Lien
   2675          16550119              9.95           3.625                        0     First Lien
   2676          16551506              9.95            3.75                        0     First Lien
   2677          16551585              9.95            3.75                        0     First Lien
   2678          16551624              9.95             3.5                        0     First Lien
   2679          16551632              9.95            3.75                        0     First Lien
   2680          16551704              9.95             3.5                        0     First Lien
   2681          16551715              9.95           2.875                        0     First Lien
   2682          16551720              9.95           3.625                        0     First Lien
   2683          16551735              9.95            2.75                        0     First Lien
   2684          16551752              9.95            3.75                        0     First Lien
   2685          16551769              9.95            3.75                        0     First Lien
   2686          16551777              9.95            3.75                        0     First Lien
   2687          16551779              9.95            3.75                        0     First Lien
   2688          16551781              9.95             3.5                        0     First Lien
   2689          16551787              9.95            3.75                        0     First Lien
   2690          16551790              9.95            3.75                        0     First Lien
   2691          16551807              9.95             3.5                        0     First Lien
   2692          16549906              9.95             3.5                        0     First Lien
   2693          16562368              9.95           3.375                        0     First Lien
   2694          16562456              9.95             3.5                        0     First Lien
   2695          16549799              9.95             3.5                        0     First Lien
   2696          16549832              9.95           3.125                        0     First Lien
   2697          16549473              9.95             3.5                        0     First Lien
   2698          16549475              9.95           3.125                        0     First Lien
   2699          16549592              9.95            3.75                        0     First Lien
   2700          16546267              9.95            3.75                        0     First Lien
   2701          16546273              9.95             3.5                        0     First Lien
   2702          16330240              9.95             3.5                        0     First Lien
   2703          16330247              9.95            3.75                        0     First Lien
   2704          16330255              9.95            3.75                        0     First Lien
   2705          16330257              9.95            3.75                        0     First Lien
   2706          16330260              9.95            3.75                        0     First Lien
   2707          16330269              9.95             3.5                        0     First Lien
   2708          16330275              9.95           3.625                        0     First Lien
   2709          16546362              9.95           3.625                        0     First Lien
   2710          16545481              9.95            3.75                        0     First Lien
   2711          16545482              9.95             3.5                        0     First Lien
   2712          16545484              9.95           3.625                        0     First Lien
   2713          16545485              9.95            3.75                        0     First Lien
   2714          16545489              9.95            3.75                        0     First Lien
   2715          16546009              9.95            3.75                        0     First Lien
   2716          16546136              9.95           2.875                        0     First Lien
   2717          16546147              9.95               3                        0     First Lien
   2718          16549423              9.95             3.5                        0     First Lien
   2719          16546241              9.95           3.625                        0     First Lien
   2720          16546244              9.95            3.25                        0     First Lien
   2721          16545430              9.95            3.75                        0     First Lien
   2722          16545381              9.95            3.75                        0     First Lien
   2723          16329860              9.95            3.75                        0     First Lien
   2724          16326948              9.95            3.75                        0     First Lien
   2725          16326954              9.95           3.375                        0     First Lien
   2726          16329999              9.95            3.75                        0     First Lien
   2727          16330009              9.95            3.75                        0     First Lien
   2728          16397580              9.95             3.5                        0     First Lien
   2729          16397603              9.95           3.625                        0     First Lien
   2730          16400689              9.95            3.75                        0     First Lien
   2731          16400786              9.95            3.75                        0     First Lien
   2732          16400870              9.95            3.25                        0     First Lien
   2733          16400968             10.95           3.375                        0     First Lien
   2734          16401904              9.95             3.5                        0     First Lien
   2735          16401984              9.95            3.75                        0     First Lien
   2736          16402192              9.95             3.5                        0     First Lien
   2737          16402214              9.95           3.125                        0     First Lien
   2738          16402276              9.95             3.5                        0     First Lien
   2739          16402545              9.95               3                        0     First Lien
   2740          16402644              9.95               3                        0     First Lien
   2741          16402655              9.95             3.5                        0     First Lien
   2742          16402718              9.95             3.5                        0     First Lien
   2743          16402775              9.95            3.75                        0     First Lien
   2744          16402783              9.95             3.5                        0     First Lien
   2745          16404255              9.95           2.375                        0     First Lien
   2746          16404459              9.95             3.5                        0     First Lien
   2747          16404484              9.95             3.5                        0     First Lien
   2748          16404490              9.95            3.25                        0     First Lien
   2749          16404579              9.95               3                        0     First Lien
   2750          16405498              9.95             3.5                        0     First Lien
   2751          16405517              9.95           3.125                        0     First Lien
   2752          16405524              9.95             3.5                        0     First Lien
   2753          16405559              9.95            3.75                        0     First Lien
   2754          16405652              9.95             3.5                        0     First Lien
   2755          16405853            13.625            2.25                        1     First Lien
   2756          16406030              9.95            3.75                        0     First Lien
   2757          16406904              9.95           3.125                        0     First Lien
   2758          16407401              9.95             3.5                        0     First Lien
   2759          16397241              9.95             3.5                        0     First Lien
   2760          16397413              9.95             3.5                        0     First Lien
   2761          16388876              9.95             3.5                        0     First Lien
   2762          16389333              9.95            3.75                        0     First Lien
   2763          16389361              9.95           3.125                        0     First Lien
   2764          16389479              9.95             3.5                        0     First Lien
   2765          16389483              9.95             3.5                        0     First Lien
   2766          16390029              9.95           3.625                        0     First Lien
   2767          16390035              9.95            3.75                        0     First Lien
   2768          16387572              9.95            3.75                        0     First Lien
   2769          16387590              9.95           3.125                        0     First Lien
   2770          16387612              9.95            3.75                        0     First Lien
   2771          16390332              9.95            3.75                        0     First Lien
   2772          16390346              9.95            3.75                        0     First Lien
   2773          16390435              9.95           3.375                        0     First Lien
   2774          16390445              9.95            3.75                        0     First Lien
   2775          16390463              9.95           3.625                        0     First Lien
   2776          16390533              9.95            3.25                        0     First Lien
   2777          16392495              9.95            3.75                        0     First Lien
   2778          16383355              9.95            3.75                        0     First Lien
   2779          16384075              9.95           3.625                        0     First Lien
   2780          16384164              9.95             3.5                        0     First Lien
   2781          16384187              9.95            3.75                        0     First Lien
   2782          16384191              9.95            3.75                        0     First Lien
   2783          16384357              9.95           3.625                        0     First Lien
   2784          16384473              9.95           3.375                        0     First Lien
   2785          16384528              9.95             3.5                        0     First Lien
   2786          16387219              9.95             3.5                        0     First Lien
   2787          16387227              9.95            3.75                        0     First Lien
   2788          16383190              9.95            3.75                        0     First Lien
   2789          16383312              9.95             3.5                        0     First Lien
   2790          16383317              9.95           3.625                        0     First Lien
   2791          16383327              9.95            3.75                        0     First Lien
   2792          16383338              9.95            3.75                        0     First Lien
   2793          16387229              9.95            3.25                        0     First Lien
   2794          16387381              9.95            3.75                        0     First Lien
   2795          16387415              9.95            3.75                        0     First Lien
   2796          16358433              9.95             3.5                        0     First Lien
   2797          16358440              9.95            3.75                        0     First Lien
   2798          16360191              9.95             3.5                        0     First Lien
   2799          16361542              9.95            3.75                        0     First Lien
   2800          16366392              9.95             3.5                        0     First Lien
   2801          16371855              9.95           3.375                        0     First Lien
   2802          16372013              9.95            3.75                        0     First Lien
   2803          16372021              9.95           3.125                        0     First Lien
   2804          16372029              9.95            3.75                        0     First Lien
   2805          16372182              9.95           3.375                        0     First Lien
   2806          16376947              9.95           3.375                        0     First Lien
   2807          16330242              9.95             3.5                        0     First Lien
   2808          16332129              9.95            3.75                        0     First Lien
   2809          16335617              9.95             3.5                        0     First Lien
   2810          16339364              9.95            3.25                        0     First Lien
   2811          16343974              9.95            3.25                        0     First Lien
   2812          16344607              9.95             3.5                        0     First Lien
   2813          16344677              9.95           3.375                        0     First Lien
   2814          16345852              9.95             3.5                        0     First Lien
   2815          16346016              9.95             3.5                        0     First Lien
   2816          16346161              9.95            3.75                        0     First Lien
   2817          16346187              9.95             3.5                        0     First Lien
   2818          16347988              9.95            3.75                        0     First Lien
   2819          16301938              9.95             3.5                        0     First Lien
   2820          16308085              9.95           2.625                        0     First Lien
   2821          16314647              9.95           3.375                        0     First Lien
   2822          16206910            12.375            2.25                        1     First Lien
   2823          16208548            13.125            2.25                        1     First Lien
   2824          16210138              9.95            2.75                        0     First Lien
   2825          16221653              9.95            3.25                        0     First Lien
   2826          16570012              9.95             3.5                        0     First Lien
   2827          16570025              9.95            3.25                        0     First Lien
   2828          16571209              9.95           3.625                        0     First Lien
   2829          16571213              9.95           3.625                        0     First Lien
   2830          16571375              9.95             3.5                        0     First Lien
   2831          16571389              9.95           3.625                        0     First Lien
   2832          16571392              9.95           3.625                        0     First Lien
   2833          16571407              9.95           3.625                        0     First Lien
   2834          16571233              9.95           3.625                        0     First Lien
   2835          16574633              9.95           3.375                        0     First Lien
   2836          16574548              9.95             3.5                        0     First Lien
   2837          16574701              9.95            3.25                        0     First Lien
   2838          16585163              9.95             3.5                        0     First Lien
   2839          16585357              9.95           3.125                        0     First Lien
   2840          16585197              9.95             3.5                        0     First Lien
   2841          16564212              9.95           3.625                        0     First Lien
   2842          16564239              9.95            2.75                        0     First Lien
   2843          16590709              9.95           3.375                        0     First Lien
   2844          16599193              9.95           3.625                        0     First Lien
   2845          16564292              9.95           3.625                        0     First Lien
   2846          16564175              9.95             3.5                        0     First Lien
   2847          16567197              9.95            3.25                        0     First Lien
   2848          16568630              9.95           3.625                        0     First Lien
   2849          16568492              9.95             3.5                        0     First Lien
   2850          16568516              9.95             3.5                        0     First Lien
   2851          16569931              9.95           3.125                        0     First Lien
   2852          16569941              9.95           3.125                        0     First Lien
   2853          16569976              9.95            3.25                        0     First Lien
   2854          16360782              9.95             3.5                        0     First Lien
   2855          16360832              13.5            2.25                        1     First Lien
   2856          16365311              9.95               3                        0     First Lien
   2857          16365468            13.375            2.25                        1     First Lien
   2858          16365483              9.95             3.5                        0     First Lien
   2859          16365496            13.625            2.25                        1     First Lien
   2860          16367836             13.75            2.25                        1     First Lien
   2861          16367744              12.5            2.25                        1     First Lien
   2862          16367940              9.95             3.5                        0     First Lien
   2863          16367947              9.95             3.5                        0     First Lien
   2864          16367786              13.5            2.25                        1     First Lien
   2865          16371610              9.95            3.25                        0     First Lien
   2866          16371658              9.95               3                        0     First Lien
   2867          16371737             13.25            2.25                        1     First Lien
   2868          16374639            13.125            2.25                        1     First Lien
   2869          16374700              9.95            3.25                        0     First Lien
   2870          16376442            12.625            2.25                        1     First Lien
   2871          16376400              9.95           3.625                        0     First Lien
   2872          16376507            12.875            2.25                        1     First Lien
   2873          16376516            12.875            2.25                        1     First Lien
   2874          16376833             13.25            2.25                        1     First Lien
   2875          16376872             12.75            2.25                        1     First Lien
   2876          16376778              9.95             3.5                        0     First Lien
   2877          16382555            13.375            2.25                        1     First Lien
   2878          16382658              9.95           3.625                        0     First Lien
   2879          16382671            13.375            2.25                        1     First Lien
   2880          16383736              9.95             3.5                        0     First Lien
   2881          16383758              9.95           3.625                        0     First Lien
   2882          16383946            13.625            2.25                        1     First Lien
   2883          16386838            13.125            2.25                        1     First Lien
   2884          16388599              9.95            2.75                        0     First Lien
   2885          16388504              9.95             3.5                        0     First Lien
   2886          16343688             13.75            2.25                        1     First Lien
   2887          16389923            13.875            2.25                        1     First Lien
   2888          16389945            13.375            2.25                        1     First Lien
   2889          16392899                13            2.25                        1     First Lien
   2890          16392932             13.25            2.25                        1     First Lien
   2891          16392978            12.875            2.25                        1     First Lien
   2892          16345643             13.75            2.25                        1     First Lien
   2893          16345655                14            2.25                        1     First Lien
   2894          16345666            12.875            2.25                        1     First Lien
   2895          16345677              9.95           3.125                        0     First Lien
   2896          16345692             12.75            2.25                        1     First Lien
   2897          16345616              9.95           3.625                        0     First Lien
   2898          16345621            13.875            2.25                        1     First Lien
   2899          16347228             13.75            2.25                        1     First Lien
   2900          16347231             13.75            2.25                        1     First Lien
   2901          16347288              9.95             3.5                        0     First Lien
   2902          16349134             13.75            2.25                        1     First Lien
   2903          16349178              9.95           3.125                        0     First Lien
   2904          16349237              9.95             3.5                        0     First Lien
   2905          16357696              9.95             3.5                        0     First Lien
   2906          16395078              13.5            2.25                        1     First Lien
   2907          16395184             13.25            2.25                        1     First Lien
   2908          16357861            13.375            2.25                        1     First Lien
   2909          16357875            13.625            2.25                        1     First Lien
   2910          16357929              9.95             3.5                        0     First Lien
   2911          16359627             13.75            2.25                        1     First Lien
   2912          16359637              13.5            2.25                        1     First Lien
   2913          16359524             13.99            2.25                        1     First Lien
   2914          16359709              9.95           3.625                        0     First Lien
   2915          16359723             13.75            2.25                        1     First Lien
   2916          16360673              9.95            3.25                        0     First Lien
   2917          16360743             13.25            2.25                        1     First Lien
   2918          16206806              9.95             3.5                        0     First Lien
   2919          16305722            12.125            2.25                        1     First Lien
   2920          16305726            12.875            2.25                        1     First Lien
   2921          16305950              13.5            2.25                        1     First Lien
   2922          16305954              9.95             3.5                        0     First Lien
   2923          16316382            12.875            2.25                        1     First Lien
   2924          16318811              9.95             2.5                        0     First Lien
   2925          16318812            13.125            2.25                        1     First Lien
   2926          16318825              9.95             3.5                        0     First Lien
   2927          16318888            12.875            2.25                        1     First Lien
   2928          16318975              9.95           3.375                        0     First Lien
   2929          16318996                13            2.25                        1     First Lien
   2930          16321642            12.875            2.25                        1     First Lien
   2931          16321673            13.375            2.25                        1     First Lien
   2932          16321697                13            2.25                        1     First Lien
   2933          16321769             12.75            2.25                        1     First Lien
   2934          16323896              13.5            2.25                        1     First Lien
   2935          16327069              9.95             3.5                        0     First Lien
   2936          16329542              12.5            2.25                        1     First Lien
   2937          16329571              9.95             3.5                        0     First Lien
   2938          16331232              9.95            3.25                        0     First Lien
   2939          16331168            13.625            2.25                        1     First Lien
   2940          16194723            13.125            2.25                        1     First Lien
   2941          16339907              9.95           3.375                        0     First Lien
   2942          16340022              9.95           2.875                        0     First Lien
   2943          16342644              9.95             3.5                        0     First Lien
   2944          16342684              13.5            2.25                        1     First Lien
   2945          16342751            13.625            2.25                        1     First Lien
   2946          16342786            12.875            2.25                        1     First Lien
   2947          16392357              9.95           3.625                        0     First Lien
   2948          16392361              9.95            3.75                        0     First Lien
   2949          16394080              9.95            3.75                        0     First Lien
   2950          16134456            12.875            2.25                        1     First Lien
   2951          16228033              9.95             3.5                        0     First Lien





                 LOAN_SEQ         BALLOON        IO_FLAG         IO_PERIOD         PREPAY


--------------------------------------------------------------------------------


      1          16293812              No             NO             NONIO            Yes
      2          16291148              No             NO             NONIO            Yes
      3          16291161              No             NO             NONIO            Yes
      4          16422711              No             NO             NONIO            Yes
      5          16422748              No             NO             NONIO            Yes
      6          16422699              No             NO             NONIO            Yes
      7          16422651              No             NO             NONIO            Yes
      8          16422669              No             NO             NONIO            Yes
      9          16419540              No             NO             NONIO            Yes
     10          16296307              No             NO             NONIO            Yes
     11          16297671              No            YES            10YRIO             No
     12          16302165              No             NO             NONIO            Yes
     13          16564426              No             NO             NONIO            Yes
     14          16564512              No             NO             NONIO            Yes
     15          16551791              No             NO             NONIO            Yes
     16          16551920              No             NO             NONIO            Yes
     17          16468554              No            YES            10YRIO             No
     18          16422558              No             NO             NONIO            Yes
     19          16420098              No             NO             NONIO            Yes
     20          16420107              No             NO             NONIO            Yes
     21          16419381              No             NO             NONIO            Yes
     22          16419086              No             NO             NONIO            Yes
     23          16419107              No             NO             NONIO            Yes
     24          16419162              No             NO             NONIO            Yes
     25          16420687              No             NO             NONIO            Yes
     26          16372087              No             NO             NONIO            Yes
     27          16420439              No             NO             NONIO            Yes
     28          16420191              No             NO             NONIO            Yes
     29          16420218              No             NO             NONIO            Yes
     30          16372038              No             NO             NONIO            Yes
     31          16420301              No             NO             NONIO            Yes
     32          16372005              No             NO             NONIO            Yes
     33          16420169              No             NO             NONIO            Yes
     34          16420183              No             NO             NONIO            Yes
     35          16372028              No             NO             NONIO            Yes
     36          16420020              No            YES            10YRIO            Yes
     37          16371998              No             NO             NONIO            Yes
     38          16420094              No             NO             NONIO             No
     39          16392598              No             NO             NONIO            Yes
     40          16392611              No             NO             NONIO            Yes
     41          16371985              No             NO             NONIO            Yes
     42          16392530              No             NO             NONIO            Yes
     43          16392543              No             NO             NONIO             No
     44          16392565              No             NO             NONIO            Yes
     45          16392572              No             NO             NONIO            Yes
     46          16392573              No             NO             NONIO            Yes
     47          16392438              No             NO             NONIO            Yes
     48          16392472              No             NO             NONIO            Yes
     49          16392477              No             NO             NONIO            Yes
     50          16329814              No             NO             NONIO            Yes
     51          16326957              No             NO             NONIO            Yes
     52          16229989              No            YES            10YRIO             No
     53          16229955              No             NO             NONIO            Yes
     54          16229956              No            YES            10YRIO            Yes
     55          16227868              No            YES            10YRIO            Yes
     56          16358253              No             NO             NONIO            Yes
     57          16544446              No             NO             NONIO            Yes
     58          16544448              No             NO             NONIO             No
     59          16545022              No            YES            10YRIO             No
     60          16545062              No             NO             NONIO            Yes
     61          16545076              No             NO             NONIO            Yes
     62          16545109              No             NO             NONIO            Yes
     63          16545116              No             NO             NONIO            Yes
     64          16545120              No             NO             NONIO            Yes
     65          16545126              No            YES            10YRIO            Yes
     66          16545146              No             NO             NONIO            Yes
     67          16545148              No             NO             NONIO            Yes
     68          16545156              No             NO             NONIO            Yes
     69          16545164              No             NO             NONIO            Yes
     70          16545173              No             NO             NONIO            Yes
     71          16545189              No             NO             NONIO            Yes
     72          16545206              No             NO             NONIO            Yes
     73          16545291              No             NO             NONIO            Yes
     74          16544293              No             NO             NONIO            Yes
     75          16544303              No             NO             NONIO            Yes
     76          16544340              No             NO             NONIO            Yes
     77          16544379              No             NO             NONIO            Yes
     78          16544404              No             NO             NONIO            Yes
     79          16544406              No             NO             NONIO            Yes
     80          16390351              No             NO             NONIO             No
     81          16390410              No             NO             NONIO            Yes
     82          16390437              No             NO             NONIO            Yes
     83          16390455              No             NO             NONIO            Yes
     84          16390498              No             NO             NONIO            Yes
     85          16390501              No             NO             NONIO            Yes
     86          16390537              No             NO             NONIO            Yes
     87          16392312              No             NO             NONIO            Yes
     88          16392317              No             NO             NONIO            Yes
     89          16392362              No             NO             NONIO            Yes
     90          16392372              No             NO             NONIO            Yes
     91          16544237              No             NO             NONIO            Yes
     92          16544117              No             NO             NONIO            Yes
     93          16544127              No             NO             NONIO            Yes
     94          16544135              No             NO             NONIO            Yes
     95          16544805              No             NO             NONIO            Yes
     96          16544806              No            YES            10YRIO            Yes
     97          16544983              No             NO             NONIO            Yes
     98          16544986              No             NO             NONIO            Yes
     99          16544922              No            YES            10YRIO            Yes
    100          16544923              No            YES            10YRIO             No
    101          16544941              No             NO             NONIO            Yes
    102          16544943              No            YES            10YRIO            Yes
    103          16544956              No             NO             NONIO            Yes
    104          16543609              No            YES            10YRIO            Yes
    105          16543620              No            YES            10YRIO             No
    106          16543633              No            YES            10YRIO             No
    107          16543637              No            YES            10YRIO            Yes
    108          16543638              No            YES            10YRIO             No
    109          16543641              No             NO             NONIO            Yes
    110          16543649              No            YES            10YRIO            Yes
    111          16543663              No            YES            10YRIO             No
    112          16543508              No            YES            10YRIO            Yes
    113          16543530              No             NO             NONIO            Yes
    114          16543694              No            YES            10YRIO            Yes
    115          16544830              No             NO             NONIO            Yes
    116          16544834              No             NO             NONIO            Yes
    117          16539909              No             NO             NONIO            Yes
    118          16539915              No             NO             NONIO            Yes
    119          16539932              No             NO             NONIO             No
    120          16539848              No            YES            10YRIO            Yes
    121          16539943              No             NO             NONIO            Yes
    122          16539946              No            YES            10YRIO             No
    123          16539948              No             NO             NONIO            Yes
    124          16539952              No            YES            10YRIO            Yes
    125          16539852              No            YES            10YRIO            Yes
    126          16543555              No            YES            10YRIO            Yes
    127          16543556              No             NO             NONIO            Yes
    128          16543561              No             NO             NONIO            Yes
    129          16543570              No             NO             NONIO            Yes
    130          16543600              No             NO             NONIO            Yes
    131          16543603              No            YES            10YRIO             No
    132          16539979              No            YES            10YRIO            Yes
    133          16540013              No             NO             NONIO            Yes
    134          16540033              No            YES            10YRIO            Yes
    135          16540037              No            YES            10YRIO             No
    136          16540051              No            YES            10YRIO             No
    137          16540052              No            YES            10YRIO            Yes
    138          16540071              No            YES            10YRIO            Yes
    139          16418901              No            YES            10YRIO            Yes
    140          16418913              No             NO             NONIO             No
    141          16418925              No            YES            10YRIO            Yes
    142          16418950              No             NO             NONIO            Yes
    143          16418960              No            YES            10YRIO             No
    144          16418964              No            YES            10YRIO            Yes
    145          16418966              No             NO             NONIO            Yes
    146          16419775              No             NO             NONIO            Yes
    147          16419792              No             NO             NONIO            Yes
    148          16419805              No            YES            10YRIO            Yes
    149          16419830              No            YES            10YRIO             No
    150          16419843              No            YES            10YRIO            Yes
    151          16419852              No             NO             NONIO            Yes
    152          16422330              No            YES            10YRIO            Yes
    153          16422343              No            YES            10YRIO             No
    154          16422349              No            YES            10YRIO             No
    155          16422352              No             NO             NONIO            Yes
    156          16422362              No            YES            10YRIO            Yes
    157          16422363              No             NO             NONIO            Yes
    158          16422385              No             NO             NONIO            Yes
    159          16422301              No             NO             NONIO            Yes
    160          16422408              No            YES            10YRIO             No
    161          16422427              No             NO             NONIO            Yes
    162          16422305              No             NO             NONIO            Yes
    163          16422433              No             NO             NONIO            Yes
    164          16422446              No             NO             NONIO            Yes
    165          16422455              No            YES            10YRIO            Yes
    166          16422460              No             NO             NONIO            Yes
    167          16467896              No            YES            10YRIO            Yes
    168          16467900              No            YES            10YRIO            Yes
    169          16467904              No             NO             NONIO            Yes
    170          16467932              No            YES            10YRIO             No
    171          16467934              No             NO             NONIO            Yes
    172          16467943              No            YES            10YRIO            Yes
    173          16467955              No            YES            10YRIO            Yes
    174          16467984              No             NO             NONIO             No
    175          16467994              No             NO             NONIO            Yes
    176          16467999              No            YES            10YRIO            Yes
    177          16468023              No            YES            10YRIO            Yes
    178          16467884              No            YES            10YRIO            Yes
    179          16401736              No            YES            10YRIO            Yes
    180          16401750              No             NO             NONIO            Yes
    181          16401768              No             NO             NONIO            Yes
    182          16401769              No            YES            10YRIO            Yes
    183          16401779              No            YES            10YRIO            Yes
    184          16401793              No            YES            10YRIO            Yes
    185          16401801              No            YES            10YRIO            Yes
    186          16401653              No             NO             NONIO            Yes
    187          16401819              No             NO             NONIO             No
    188          16401825              No            YES            10YRIO            Yes
    189          16403796              No            YES            10YRIO            Yes
    190          16403803              No             NO             NONIO            Yes
    191          16403815              No             NO             NONIO             No
    192          16403820              No            YES            10YRIO            Yes
    193          16403831              No             NO             NONIO            Yes
    194          16403834              No            YES            10YRIO            Yes
    195          16403835              No             NO             NONIO            Yes
    196          16403836              No            YES            10YRIO            Yes
    197          16403840              No             NO             NONIO            Yes
    198          16403842              No             NO             NONIO            Yes
    199          16403746              No            YES            10YRIO            Yes
    200          16403861              No            YES            10YRIO            Yes
    201          16406761              No             NO             NONIO            Yes
    202          16406762              No            YES            10YRIO             No
    203          16406786              No             NO             NONIO            Yes
    204          16418763              No             NO             NONIO            Yes
    205          16418830              No             NO             NONIO            Yes
    206          16418834              No            YES            10YRIO             No
    207          16418835              No             NO             NONIO            Yes
    208          16418837              No             NO             NONIO            Yes
    209          16418840              No            YES            10YRIO            Yes
    210          16418774              No            YES            10YRIO             No
    211          16403754              No             NO             NONIO            Yes
    212          16403765              No             NO             NONIO            Yes
    213          16403895              No            YES            10YRIO            Yes
    214          16403900              No             NO             NONIO            Yes
    215          16403902              No            YES            10YRIO            Yes
    216          16403915              No            YES            10YRIO            Yes
    217          16405133              No             NO             NONIO            Yes
    218          16418848              No            YES            10YRIO            Yes
    219          16418857              No            YES            10YRIO            Yes
    220          16418863              No            YES            10YRIO            Yes
    221          16418872              No            YES            10YRIO            Yes
    222          16418874              No             NO             NONIO            Yes
    223          16418878              No             NO             NONIO            Yes
    224          16418891              No            YES            10YRIO             No
    225          16405144              No             NO             NONIO            Yes
    226          16405147              No             NO             NONIO            Yes
    227          16405156              No            YES            10YRIO            Yes
    228          16405158              No            YES            10YRIO            Yes
    229          16405160              No             NO             NONIO             No
    230          16405084              No             NO             NONIO            Yes
    231          16405168              No            YES            10YRIO             No
    232          16405184              No            YES            10YRIO            Yes
    233          16405188              No             NO             NONIO            Yes
    234          16405189              No            YES            10YRIO            Yes
    235          16405199              No             NO             NONIO            Yes
    236          16405205              No            YES            10YRIO            Yes
    237          16405212              No             NO             NONIO            Yes
    238          16405225              No            YES            10YRIO            Yes
    239          16405233              No            YES            10YRIO            Yes
    240          16405263              No             NO             NONIO            Yes
    241          16405267              No            YES            10YRIO            Yes
    242          16405270              No             NO             NONIO            Yes
    243          16405280              No             NO             NONIO            Yes
    244          16405300              No             NO             NONIO             No
    245          16405303              No             NO             NONIO            Yes
    246          16406663              No            YES            10YRIO             No
    247          16406667              No             NO             NONIO            Yes
    248          16406678              No             NO             NONIO            Yes
    249          16406615              No             NO             NONIO            Yes
    250          16406618              No             NO             NONIO             No
    251          16406692              No             NO             NONIO            Yes
    252          16406699              No             NO             NONIO            Yes
    253          16406702              No            YES            10YRIO            Yes
    254          16406708              No            YES            10YRIO             No
    255          16406718              No            YES            10YRIO            Yes
    256          16406724              No             NO             NONIO            Yes
    257          16406726              No            YES            10YRIO            Yes
    258          16406741              No            YES            10YRIO            Yes
    259          16406751              No            YES            10YRIO            Yes
    260          16540887              No             NO             NONIO            Yes
    261          16540893              No             NO             NONIO            Yes
    262          16323564              No             NO             NONIO            Yes
    263          16401690              No            YES            10YRIO            Yes
    264          16401699              No             NO             NONIO            Yes
    265          16401700              No            YES            10YRIO             No
    266          16401701              No            YES            10YRIO            Yes
    267          16401702              No            YES            10YRIO            Yes
    268          16401707              No             NO             NONIO             No
    269          16401718              No             NO             NONIO            Yes
    270          16401625              No            YES            10YRIO            Yes
    271          16401730              No             NO             NONIO            Yes
    272          16400355              No            YES            10YRIO             No
    273          16400358              No            YES            10YRIO            Yes
    274          16400361              No            YES            10YRIO            Yes
    275          16401679              No             NO             NONIO            Yes
    276          16401680              No            YES            10YRIO            Yes
    277          16401681              No            YES            10YRIO            Yes
    278          16401683              No            YES            10YRIO            Yes
    279          16392915              No            YES            10YRIO            Yes
    280          16392918              No            YES            10YRIO            Yes
    281          16392930              No            YES            10YRIO            Yes
    282          16392934              No             NO             NONIO            Yes
    283          16392938              No             NO             NONIO            Yes
    284          16392941              No            YES            10YRIO             No
    285          16392942              No            YES            10YRIO            Yes
    286          16392944              No            YES            10YRIO            Yes
    287          16392954              No            YES            10YRIO            Yes
    288          16392862              No             NO             NONIO            Yes
    289          16392955              No            YES            10YRIO            Yes
    290          16392957              No             NO             NONIO            Yes
    291          16392980              No            YES            10YRIO            Yes
    292          16392982              No            YES            10YRIO            Yes
    293          16392983              No            YES            10YRIO            Yes
    294          16392991              No            YES            10YRIO             No
    295          16392993              No             NO             NONIO            Yes
    296          16394487              No            YES            10YRIO             No
    297          16394493              No            YES            10YRIO            Yes
    298          16394494              No            YES            10YRIO            Yes
    299          16394497              No            YES            10YRIO             No
    300          16394501              No             NO             NONIO            Yes
    301          16394508              No            YES            10YRIO            Yes
    302          16394512              No             NO             NONIO            Yes
    303          16394516              No            YES            10YRIO            Yes
    304          16394518              No            YES            10YRIO             No
    305          16394520              No             NO             NONIO            Yes
    306          16394326              No             NO             NONIO            Yes
    307          16395027              No            YES            10YRIO            Yes
    308          16394302              No             NO             NONIO             No
    309          16394304              No            YES            10YRIO            Yes
    310          16394544              No            YES            10YRIO            Yes
    311          16394345              No            YES            10YRIO             No
    312          16394557              No            YES            10YRIO            Yes
    313          16394355              No             NO             NONIO            Yes
    314          16395028              No            YES            10YRIO            Yes
    315          16395071              No             NO             NONIO            Yes
    316          16395073              No             NO             NONIO            Yes
    317          16395076              No            YES            10YRIO            Yes
    318          16395097              No            YES            10YRIO            Yes
    319          16395100              No            YES            10YRIO            Yes
    320          16395106              No             NO             NONIO            Yes
    321          16395111              No             NO             NONIO             No
    322          16395117              No             NO             NONIO            Yes
    323          16395124              No             NO             NONIO            Yes
    324          16400277              No             NO             NONIO            Yes
    325          16400279              No            YES            10YRIO            Yes
    326          16400282              No            YES            10YRIO            Yes
    327          16400295              No            YES            10YRIO            Yes
    328          16400309              No             NO             NONIO             No
    329          16400317              No            YES            10YRIO            Yes
    330          16400322              No            YES            10YRIO            Yes
    331          16400327              No            YES            10YRIO            Yes
    332          16400333              No             NO             NONIO            Yes
    333          16400338              No            YES            10YRIO            Yes
    334          16400136              No             NO             NONIO            Yes
    335          16395127              No            YES            10YRIO            Yes
    336          16395137              No            YES            10YRIO            Yes
    337          16395146              No             NO             NONIO            Yes
    338          16395152              No             NO             NONIO            Yes
    339          16395158              No            YES            10YRIO            Yes
    340          16395163              No            YES            10YRIO            Yes
    341          16395047              No            YES            10YRIO            Yes
    342          16395167              No            YES            10YRIO            Yes
    343          16395049              No            YES            10YRIO            Yes
    344          16395171              No            YES            10YRIO             No
    345          16395173              No            YES            10YRIO             No
    346          16395178              No            YES            10YRIO            Yes
    347          16395182              No             NO             NONIO            Yes
    348          16395186              No             NO             NONIO            Yes
    349          16395190              No            YES            10YRIO            Yes
    350          16395196              No            YES            10YRIO            Yes
    351          16396954              No            YES            10YRIO            Yes
    352          16396967              No             NO             NONIO            Yes
    353          16396969              No            YES            10YRIO            Yes
    354          16396970              No            YES            10YRIO            Yes
    355          16396972              No             NO             NONIO            Yes
    356          16396974              No            YES            10YRIO            Yes
    357          16396976              No            YES            10YRIO            Yes
    358          16396917              No             NO             NONIO            Yes
    359          16396992              No            YES            10YRIO            Yes
    360          16396995              No            YES            10YRIO            Yes
    361          16397000              No            YES            10YRIO            Yes
    362          16397009              No             NO             NONIO            Yes
    363          16397015              No            YES            10YRIO            Yes
    364          16397017              No            YES            10YRIO            Yes
    365          16397018              No             NO             NONIO            Yes
    366          16397024              No             NO             NONIO            Yes
    367          16397029              No            YES            10YRIO            Yes
    368          16397031              No            YES            10YRIO            Yes
    369          16396935              No            YES            10YRIO            Yes
    370          16397035              No            YES            10YRIO            Yes
    371          16397051              No             NO             NONIO            Yes
    372          16400172              No             NO             NONIO            Yes
    373          16400176              No            YES            10YRIO            Yes
    374          16400180              No            YES            10YRIO            Yes
    375          16400192              No             NO             NONIO            Yes
    376          16400209              No            YES            10YRIO             No
    377          16400217              No            YES            10YRIO            Yes
    378          16400219              No             NO             NONIO            Yes
    379          16400226              No            YES            10YRIO            Yes
    380          16400233              No            YES            10YRIO            Yes
    381          16400236              No             NO             NONIO            Yes
    382          16400237              No             NO             NONIO            Yes
    383          16400242              No            YES            10YRIO            Yes
    384          16400247              No             NO             NONIO            Yes
    385          16400107              No            YES            10YRIO            Yes
    386          16400250              No            YES            10YRIO            Yes
    387          16400256              No            YES            10YRIO            Yes
    388          16400267              No            YES            10YRIO             No
    389          16400273              No            YES            10YRIO            Yes
    390          16389880              No             NO             NONIO             No
    391          16389883              No             NO             NONIO            Yes
    392          16389884              No            YES            10YRIO            Yes
    393          16389895              No            YES            10YRIO            Yes
    394          16389899              No            YES            10YRIO            Yes
    395          16389905              No            YES            10YRIO            Yes
    396          16389907              No             NO             NONIO            Yes
    397          16389917              No             NO             NONIO            Yes
    398          16376404              No             NO             NONIO            Yes
    399          16376468              No             NO             NONIO            Yes
    400          16376470              No            YES            10YRIO            Yes
    401          16376471              No            YES            10YRIO            Yes
    402          16376498              No            YES            10YRIO             No
    403          16376501              No             NO             NONIO            Yes
    404          16376503              No            YES            10YRIO            Yes
    405          16376520              No            YES            10YRIO             No
    406          16376790              No             NO             NONIO            Yes
    407          16376798              No             NO             NONIO             No
    408          16376799              No            YES            10YRIO            Yes
    409          16376804              No            YES            10YRIO            Yes
    410          16376808              No             NO             NONIO            Yes
    411          16376812              No            YES            10YRIO            Yes
    412          16376813              No             NO             NONIO             No
    413          16376814              No            YES            10YRIO             No
    414          16376817              No            YES            10YRIO            Yes
    415          16376819              No            YES            10YRIO             No
    416          16376821              No             NO             NONIO            Yes
    417          16376824              No            YES            10YRIO            Yes
    418          16376826              No            YES            10YRIO            Yes
    419          16376829              No             NO             NONIO             No
    420          16376832              No            YES            10YRIO             No
    421          16376835              No            YES            10YRIO            Yes
    422          16376839              No            YES            10YRIO            Yes
    423          16376840              No            YES            10YRIO            Yes
    424          16376845              No             NO             NONIO            Yes
    425          16376848              No            YES            10YRIO            Yes
    426          16376851              No             NO             NONIO            Yes
    427          16376857              No            YES            10YRIO            Yes
    428          16376859              No            YES            10YRIO             No
    429          16376875              No             NO             NONIO            Yes
    430          16376880              No             NO             NONIO            Yes
    431          16376881              No            YES            10YRIO            Yes
    432          16376766              No             NO             NONIO            Yes
    433          16376883              No             NO             NONIO            Yes
    434          16376886              No            YES            10YRIO             No
    435          16376896              No            YES            10YRIO            Yes
    436          16376902              No             NO             NONIO            Yes
    437          16376904              No            YES            10YRIO            Yes
    438          16376905              No            YES            10YRIO            Yes
    439          16376788              No            YES            10YRIO            Yes
    440          16376909              No            YES            10YRIO            Yes
    441          16376912              No             NO             NONIO            Yes
    442          16377576              No            YES            10YRIO            Yes
    443          16377937              No             NO             NONIO            Yes
    444          16377938              No            YES            10YRIO            Yes
    445          16377941              No             NO             NONIO            Yes
    446          16377952              No            YES            10YRIO            Yes
    447          16377903              No            YES            10YRIO             No
    448          16377960              No             NO             NONIO             No
    449          16377964              No             NO             NONIO             No
    450          16377967              No             NO             NONIO            Yes
    451          16377971              No            YES            10YRIO            Yes
    452          16377982              No            YES            10YRIO             No
    453          16377989              No            YES            10YRIO             No
    454          16377993              No            YES            10YRIO            Yes
    455          16377998              No            YES            10YRIO            Yes
    456          16377999              No             NO             NONIO            Yes
    457          16378001              No             NO             NONIO            Yes
    458          16378007              No             NO             NONIO             No
    459          16378009              No            YES            10YRIO             No
    460          16378011              No             NO             NONIO             No
    461          16378014              No            YES            10YRIO            Yes
    462          16378022              No            YES            10YRIO            Yes
    463          16378029              No            YES            10YRIO            Yes
    464          16378041              No            YES            10YRIO            Yes
    465          16378054              No            YES            10YRIO             No
    466          16377934              No            YES            10YRIO             No
    467          16382515              No             NO             NONIO            Yes
    468          16382560              No            YES            10YRIO            Yes
    469          16382561              No            YES            10YRIO            Yes
    470          16382563              No            YES            10YRIO            Yes
    471          16382568              No            YES            10YRIO            Yes
    472          16382571              No            YES            10YRIO             No
    473          16382575              No            YES            10YRIO            Yes
    474          16382591              No            YES            10YRIO             No
    475          16382598              No            YES            10YRIO            Yes
    476          16382601              No            YES            10YRIO            Yes
    477          16382604              No             NO             NONIO            Yes
    478          16382605              No             NO             NONIO            Yes
    479          16382611              No            YES            10YRIO            Yes
    480          16382527              No             NO             NONIO            Yes
    481          16382621              No            YES            10YRIO            Yes
    482          16382628              No            YES            10YRIO            Yes
    483          16382663              No            YES            10YRIO            Yes
    484          16382664              No            YES            10YRIO            Yes
    485          16382689              No            YES            10YRIO            Yes
    486          16382691              No             NO             NONIO            Yes
    487          16382698              No             NO             NONIO            Yes
    488          16382699              No             NO             NONIO            Yes
    489          16382701              No            YES            10YRIO            Yes
    490          16382703              No            YES            10YRIO             No
    491          16382706              No             NO             NONIO            Yes
    492          16382712              No            YES            10YRIO             No
    493          16382714              No            YES            10YRIO            Yes
    494          16383792              No             NO             NONIO             No
    495          16383793              No            YES            10YRIO             No
    496          16383802              No            YES            10YRIO            Yes
    497          16383803              No             NO             NONIO            Yes
    498          16383741              No             NO             NONIO            Yes
    499          16383804              No            YES            10YRIO            Yes
    500          16383805              No            YES            10YRIO            Yes
    501          16383815              No             NO             NONIO            Yes
    502          16383817              No             NO             NONIO            Yes
    503          16383743              No            YES            10YRIO             No
    504          16383744              No            YES            10YRIO            Yes
    505          16383835              No            YES            10YRIO            Yes
    506          16383837              No            YES            10YRIO             No
    507          16383842              No             NO             NONIO             No
    508          16383848              No            YES            10YRIO            Yes
    509          16383854              No            YES            10YRIO            Yes
    510          16383859              No            YES            10YRIO            Yes
    511          16383757              No             NO             NONIO            Yes
    512          16383874              No            YES            10YRIO            Yes
    513          16383875              No             NO             NONIO            Yes
    514          16383891              No            YES            10YRIO            Yes
    515          16383900              No             NO             NONIO            Yes
    516          16383904              No             NO             NONIO            Yes
    517          16383909              No            YES            10YRIO            Yes
    518          16383915              No            YES            10YRIO            Yes
    519          16383916              No            YES            10YRIO            Yes
    520          16383919              No            YES            10YRIO            Yes
    521          16383921              No            YES            10YRIO            Yes
    522          16383924              No             NO             NONIO            Yes
    523          16383928              No            YES            10YRIO             No
    524          16383930              No            YES            10YRIO            Yes
    525          16383937              No            YES            10YRIO            Yes
    526          16383942              No            YES            10YRIO            Yes
    527          16383944              No            YES            10YRIO            Yes
    528          16383783              No            YES            10YRIO            Yes
    529          16383948              No             NO             NONIO            Yes
    530          16386836              No             NO             NONIO            Yes
    531          16386884              No             NO             NONIO            Yes
    532          16386885              No             NO             NONIO            Yes
    533          16386886              No            YES            10YRIO             No
    534          16386891              No             NO             NONIO            Yes
    535          16386840              No            YES            10YRIO             No
    536          16386897              No            YES            10YRIO            Yes
    537          16386901              No             NO             NONIO             No
    538          16386903              No            YES            10YRIO            Yes
    539          16386904              No            YES            10YRIO            Yes
    540          16386910              No            YES            10YRIO            Yes
    541          16386922              No            YES            10YRIO             No
    542          16386933              No            YES            10YRIO            Yes
    543          16386935              No            YES            10YRIO            Yes
    544          16386942              No             NO             NONIO            Yes
    545          16386948              No            YES            10YRIO            Yes
    546          16386949              No             NO             NONIO            Yes
    547          16386973              No            YES            10YRIO            Yes
    548          16386864              No            YES            10YRIO            Yes
    549          16386990              No            YES            10YRIO            Yes
    550          16386991              No            YES            10YRIO            Yes
    551          16386993              No            YES            10YRIO            Yes
    552          16386997              No             NO             NONIO            Yes
    553          16387002              No            YES            10YRIO             No
    554          16387011              No            YES            10YRIO            Yes
    555          16387012              No            YES            10YRIO            Yes
    556          16387016              No            YES            10YRIO            Yes
    557          16387018              No            YES            10YRIO            Yes
    558          16387020              No             NO             NONIO            Yes
    559          16387026              No            YES            10YRIO            Yes
    560          16387032              No            YES            10YRIO             No
    561          16389925              No            YES            10YRIO            Yes
    562          16389788              No             NO             NONIO            Yes
    563          16389929              No            YES            10YRIO             No
    564          16389932              No            YES            10YRIO            Yes
    565          16389937              No            YES            10YRIO            Yes
    566          16389943              No             NO             NONIO            Yes
    567          16389948              No            YES            10YRIO            Yes
    568          16392902              No            YES            10YRIO            Yes
    569          16392903              No            YES            10YRIO             No
    570          16388536              No             NO             NONIO            Yes
    571          16388537              No            YES            10YRIO            Yes
    572          16388541              No             NO             NONIO            Yes
    573          16388544              No             NO             NONIO            Yes
    574          16388553              No            YES            10YRIO            Yes
    575          16388557              No             NO             NONIO            Yes
    576          16388564              No             NO             NONIO            Yes
    577          16388571              No             NO             NONIO            Yes
    578          16388576              No            YES            10YRIO            Yes
    579          16388587              No             NO             NONIO            Yes
    580          16388591              No            YES            10YRIO            Yes
    581          16388592              No             NO             NONIO            Yes
    582          16388597              No            YES            10YRIO            Yes
    583          16388605              No            YES            10YRIO            Yes
    584          16388608              No            YES            10YRIO             No
    585          16388497              No             NO             NONIO            Yes
    586          16388620              No            YES            10YRIO            Yes
    587          16388499              No             NO             NONIO            Yes
    588          16388505              No             NO             NONIO            Yes
    589          16388641              No             NO             NONIO            Yes
    590          16388513              No            YES            10YRIO            Yes
    591          16388652              No            YES            10YRIO            Yes
    592          16388661              No             NO             NONIO             No
    593          16388662              No            YES            10YRIO            Yes
    594          16388667              No            YES            10YRIO            Yes
    595          16389745              No             NO             NONIO            Yes
    596          16389806              No            YES            10YRIO             No
    597          16389748              No             NO             NONIO            Yes
    598          16389810              No            YES            10YRIO            Yes
    599          16389811              No            YES            10YRIO            Yes
    600          16389812              No            YES            10YRIO            Yes
    601          16389813              No             NO             NONIO            Yes
    602          16389816              No            YES            10YRIO             No
    603          16389821              No            YES            10YRIO            Yes
    604          16389825              No             NO             NONIO            Yes
    605          16389829              No            YES            10YRIO            Yes
    606          16389831              No             NO             NONIO            Yes
    607          16389750              No             NO             NONIO            Yes
    608          16389840              No            YES            10YRIO             No
    609          16389850              No            YES            10YRIO            Yes
    610          16389851              No            YES            10YRIO            Yes
    611          16389762              No             NO             NONIO            Yes
    612          16389860              No            YES            10YRIO            Yes
    613          16389864              No             NO             NONIO            Yes
    614          16389865              No            YES            10YRIO             No
    615          16389866              No             NO             NONIO            Yes
    616          16376448              No            YES            10YRIO            Yes
    617          16376455              No             NO             NONIO             No
    618          16376424              No            YES            10YRIO            Yes
    619          16376390              No             NO             NONIO            Yes
    620          16376431              No             NO             NONIO            Yes
    621          16376433              No            YES            10YRIO            Yes
    622          16376437              No            YES            10YRIO             No
    623          16376439              No            YES            10YRIO            Yes
    624          16371696              No            YES            10YRIO            Yes
    625          16371704              No            YES            10YRIO            Yes
    626          16371712              No            YES            10YRIO            Yes
    627          16371625              No             NO             NONIO            Yes
    628          16371626              No             NO             NONIO            Yes
    629          16371719              No             NO             NONIO            Yes
    630          16371727              No             NO             NONIO            Yes
    631          16371733              No            YES            10YRIO             No
    632          16371740              No            YES            10YRIO             No
    633          16371743              No            YES            10YRIO            Yes
    634          16371746              No            YES            10YRIO            Yes
    635          16371750              No            YES            10YRIO            Yes
    636          16371757              No             NO             NONIO            Yes
    637          16371770              No            YES            10YRIO             No
    638          16374628              No            YES            10YRIO            Yes
    639          16374629              No            YES            10YRIO            Yes
    640          16374598              No             NO             NONIO            Yes
    641          16374651              No             NO             NONIO            Yes
    642          16374657              No            YES            10YRIO             No
    643          16374661              No            YES            10YRIO             No
    644          16365314              No             NO             NONIO            Yes
    645          16365391              No             NO             NONIO            Yes
    646          16365394              No             NO             NONIO            Yes
    647          16365399              No             NO             NONIO             No
    648          16365403              No            YES            10YRIO            Yes
    649          16365318              No            YES            10YRIO            Yes
    650          16365408              No             NO             NONIO             No
    651          16365410              No             NO             NONIO            Yes
    652          16365421              No            YES            10YRIO            Yes
    653          16365435              No            YES            10YRIO            Yes
    654          16365439              No            YES            10YRIO            Yes
    655          16374669              No            YES            10YRIO            Yes
    656          16374672              No            YES            10YRIO            Yes
    657          16374680              No            YES            10YRIO            Yes
    658          16374685              No            YES            10YRIO            Yes
    659          16374686              No            YES            10YRIO            Yes
    660          16374687              No             NO             NONIO             No
    661          16374701              No            YES            10YRIO            Yes
    662          16374706              No            YES            10YRIO            Yes
    663          16374617              No            YES            10YRIO            Yes
    664          16374715              No            YES            10YRIO            Yes
    665          16374718              No            YES            10YRIO            Yes
    666          16374725              No            YES            10YRIO             No
    667          16374623              No            YES            10YRIO            Yes
    668          16374732              No            YES            10YRIO            Yes
    669          16365441              No            YES            10YRIO            Yes
    670          16365442              No            YES            10YRIO            Yes
    671          16365447              No             NO             NONIO            Yes
    672          16365448              No             NO             NONIO            Yes
    673          16365458              No             NO             NONIO            Yes
    674          16365462              No            YES            10YRIO            Yes
    675          16365467              No             NO             NONIO            Yes
    676          16365479              No             NO             NONIO             No
    677          16365488              No            YES            10YRIO            Yes
    678          16365500              No             NO             NONIO            Yes
    679          16365507              No            YES            10YRIO            Yes
    680          16367802              No             NO             NONIO            Yes
    681          16367803              No            YES            10YRIO            Yes
    682          16367809              No            YES            10YRIO            Yes
    683          16367812              No            YES            10YRIO             No
    684          16367733              No             NO             NONIO            Yes
    685          16367815              No             NO             NONIO            Yes
    686          16367816              No             NO             NONIO            Yes
    687          16367817              No             NO             NONIO            Yes
    688          16367818              No             NO             NONIO            Yes
    689          16367834              No            YES            10YRIO             No
    690          16367837              No             NO             NONIO            Yes
    691          16367846              No            YES            10YRIO            Yes
    692          16367859              No            YES            10YRIO            Yes
    693          16367868              No             NO             NONIO            Yes
    694          16367874              No             NO             NONIO            Yes
    695          16367892              No             NO             NONIO            Yes
    696          16367894              No            YES            10YRIO             No
    697          16367899              No            YES            10YRIO            Yes
    698          16367912              No            YES            10YRIO             No
    699          16367920              No            YES            10YRIO            Yes
    700          16367924              No             NO             NONIO            Yes
    701          16367927              No            YES            10YRIO            Yes
    702          16367951              No            YES            10YRIO            Yes
    703          16367952              No             NO             NONIO            Yes
    704          16367963              No            YES            10YRIO            Yes
    705          16367968              No            YES            10YRIO            Yes
    706          16367971              No             NO             NONIO            Yes
    707          16367780              No            YES            10YRIO            Yes
    708          16367974              No             NO             NONIO            Yes
    709          16367790              No             NO             NONIO            Yes
    710          16367794              No             NO             NONIO            Yes
    711          16367978              No             NO             NONIO            Yes
    712          16371640              No            YES            10YRIO            Yes
    713          16371641              No            YES            10YRIO            Yes
    714          16371642              No            YES            10YRIO            Yes
    715          16371607              No            YES            10YRIO            Yes
    716          16371646              No            YES            10YRIO            Yes
    717          16371647              No            YES            10YRIO            Yes
    718          16371668              No            YES            10YRIO            Yes
    719          16371670              No            YES            10YRIO             No
    720          16371673              No             NO             NONIO            Yes
    721          16371674              No             NO             NONIO            Yes
    722          16371678              No             NO             NONIO            Yes
    723          16371681              No            YES            10YRIO            Yes
    724          16371687              No            YES            10YRIO            Yes
    725          16360735              No            YES            10YRIO            Yes
    726          16360672              No             NO             NONIO            Yes
    727          16360738              No            YES            10YRIO            Yes
    728          16360745              No            YES            10YRIO            Yes
    729          16360749              No            YES            10YRIO            Yes
    730          16360750              No             NO             NONIO            Yes
    731          16360766              No             NO             NONIO            Yes
    732          16360773              No            YES            10YRIO             No
    733          16360781              No             NO             NONIO            Yes
    734          16360784              No            YES            10YRIO            Yes
    735          16360787              No            YES            10YRIO            Yes
    736          16360799              No            YES            10YRIO            Yes
    737          16360801              No             NO             NONIO            Yes
    738          16360808              No            YES            10YRIO             No
    739          16360814              No            YES            10YRIO            Yes
    740          16360819              No            YES            10YRIO            Yes
    741          16360821              No            YES            10YRIO            Yes
    742          16360823              No            YES            10YRIO            Yes
    743          16365336              No            YES            10YRIO            Yes
    744          16365306              No            YES            10YRIO            Yes
    745          16365338              No            YES            10YRIO             No
    746          16365339              No            YES            10YRIO             No
    747          16365348              No             NO             NONIO            Yes
    748          16365351              No            YES            10YRIO            Yes
    749          16365354              No             NO             NONIO            Yes
    750          16365356              No            YES            10YRIO            Yes
    751          16365364              No            YES            10YRIO            Yes
    752          16365369              No             NO             NONIO            Yes
    753          16365384              No            YES            10YRIO             No
    754          16360825              No            YES            10YRIO            Yes
    755          16360707              No             NO             NONIO            Yes
    756          16360847              No            YES            10YRIO            Yes
    757          16360851              No            YES            10YRIO            Yes
    758          16360861              No            YES            10YRIO            Yes
    759          16360867              No            YES            10YRIO            Yes
    760          16359629              No            YES            10YRIO            Yes
    761          16359630              No            YES            10YRIO            Yes
    762          16359515              No             NO             NONIO            Yes
    763          16359632              No            YES            10YRIO            Yes
    764          16359634              No            YES            10YRIO            Yes
    765          16359643              No             NO             NONIO            Yes
    766          16359648              No             NO             NONIO            Yes
    767          16359657              No             NO             NONIO             No
    768          16359658              No            YES            10YRIO            Yes
    769          16359684              No            YES            10YRIO            Yes
    770          16359692              No             NO             NONIO            Yes
    771          16359701              No            YES            10YRIO            Yes
    772          16359704              No             NO             NONIO            Yes
    773          16359706              No            YES            10YRIO            Yes
    774          16359712              No             NO             NONIO            Yes
    775          16359717              No            YES            10YRIO             No
    776          16359555              No            YES            10YRIO            Yes
    777          16359558              No            YES            10YRIO            Yes
    778          16359726              No            YES            10YRIO            Yes
    779          16359561              No             NO             NONIO            Yes
    780          16359576              No             NO             NONIO            Yes
    781          16359579              No            YES            10YRIO            Yes
    782          16359749              No             NO             NONIO            Yes
    783          16359754              No             NO             NONIO            Yes
    784          16359755              No            YES            10YRIO            Yes
    785          16359587              No            YES            10YRIO             No
    786          16359760              No            YES            10YRIO            Yes
    787          16359763              No            YES            10YRIO             No
    788          16359768              No             NO             NONIO            Yes
    789          16359592              No            YES            10YRIO            Yes
    790          16359772              No            YES            10YRIO             No
    791          16359778              No            YES            10YRIO            Yes
    792          16359781              No             NO             NONIO            Yes
    793          16359784              No            YES            10YRIO             No
    794          16359787              No            YES            10YRIO             No
    795          16359788              No            YES            10YRIO            Yes
    796          16360717              No            YES            10YRIO            Yes
    797          16360662              No             NO             NONIO            Yes
    798          16360721              No            YES            10YRIO            Yes
    799          16357894              No             NO             NONIO            Yes
    800          16357897              No            YES            10YRIO            Yes
    801          16357899              No            YES            10YRIO            Yes
    802          16357904              No            YES            10YRIO            Yes
    803          16357745              No            YES            10YRIO            Yes
    804          16357746              No            YES            10YRIO            Yes
    805          16357909              No            YES            10YRIO            Yes
    806          16357910              No            YES            10YRIO            Yes
    807          16357916              No            YES            10YRIO            Yes
    808          16357920              No             NO             NONIO            Yes
    809          16357925              No            YES            10YRIO            Yes
    810          16357930              No             NO             NONIO            Yes
    811          16357932              No            YES            10YRIO             No
    812          16357755              No             NO             NONIO            Yes
    813          16357947              No            YES            10YRIO            Yes
    814          16357763              No            YES            10YRIO            Yes
    815          16357950              No             NO             NONIO            Yes
    816          16357961              No            YES            10YRIO            Yes
    817          16359599              No            YES            10YRIO            Yes
    818          16359610              No             NO             NONIO            Yes
    819          16359618              No            YES            10YRIO            Yes
    820          16359619              No             NO             NONIO            Yes
    821          16359620              No            YES            10YRIO            Yes
    822          16359623              No            YES            10YRIO            Yes
    823          16359625              No            YES            10YRIO            Yes
    824          16349211              No            YES            10YRIO             No
    825          16349219              No             NO             NONIO            Yes
    826          16349055              No             NO             NONIO            Yes
    827          16349236              No             NO             NONIO            Yes
    828          16349241              No            YES            10YRIO            Yes
    829          16349242              No            YES            10YRIO            Yes
    830          16357772              No             NO             NONIO             No
    831          16357773              No             NO             NONIO            Yes
    832          16357690              No            YES            10YRIO            Yes
    833          16357779              No            YES            10YRIO            Yes
    834          16357780              No             NO             NONIO            Yes
    835          16357691              No             NO             NONIO             No
    836          16357791              No            YES            10YRIO            Yes
    837          16357695              No            YES            10YRIO            Yes
    838          16357801              No            YES            10YRIO            Yes
    839          16357807              No            YES            10YRIO             No
    840          16357808              No            YES            10YRIO            Yes
    841          16357812              No            YES            10YRIO             No
    842          16357705              No            YES            10YRIO            Yes
    843          16357821              No             NO             NONIO            Yes
    844          16357822              No             NO             NONIO            Yes
    845          16357706              No            YES            10YRIO            Yes
    846          16357825              No            YES            10YRIO            Yes
    847          16357826              No            YES            10YRIO            Yes
    848          16357832              No            YES            10YRIO            Yes
    849          16357841              No            YES            10YRIO            Yes
    850          16357712              No             NO             NONIO            Yes
    851          16357846              No            YES            10YRIO            Yes
    852          16357849              No            YES            10YRIO             No
    853          16357853              No            YES            10YRIO            Yes
    854          16357856              No            YES            10YRIO            Yes
    855          16357858              No            YES            10YRIO            Yes
    856          16357720              No            YES            10YRIO            Yes
    857          16357730              No            YES            10YRIO            Yes
    858          16357870              No            YES            10YRIO            Yes
    859          16357871              No            YES            10YRIO             No
    860          16357879              No            YES            10YRIO            Yes
    861          16357883              No            YES            10YRIO             No
    862          16357888              No            YES            10YRIO            Yes
    863          16349069              No            YES            10YRIO             No
    864          16349072              No            YES            10YRIO            Yes
    865          16349078              No            YES            10YRIO            Yes
    866          16349082              No             NO             NONIO            Yes
    867          16349083              No            YES            10YRIO             No
    868          16349100              No            YES            10YRIO            Yes
    869          16349020              No             NO             NONIO            Yes
    870          16349105              No            YES            10YRIO             No
    871          16349109              No             NO             NONIO            Yes
    872          16349110              No             NO             NONIO            Yes
    873          16349117              No            YES            10YRIO            Yes
    874          16349122              No             NO             NONIO            Yes
    875          16349127              No            YES            10YRIO            Yes
    876          16349137              No             NO             NONIO            Yes
    877          16349139              No            YES            10YRIO             No
    878          16349146              No             NO             NONIO            Yes
    879          16349153              No             NO             NONIO            Yes
    880          16349032              No            YES            10YRIO            Yes
    881          16349180              No            YES            10YRIO            Yes
    882          16349183              No            YES            10YRIO            Yes
    883          16349038              No            YES            10YRIO            Yes
    884          16349191              No             NO             NONIO            Yes
    885          16349197              No             NO             NONIO            Yes
    886          16349199              No            YES            10YRIO            Yes
    887          16349043              No             NO             NONIO            Yes
    888          16349047              No             NO             NONIO            Yes
    889          16225697              No             NO             NONIO            Yes
    890          16318217              No             NO             NONIO            Yes
    891          16222816              No            YES            10YRIO            Yes
    892          16314629              No             NO             NONIO            Yes
    893          16221863              No            YES            10YRIO            Yes
    894          16306771              No             NO             NONIO            Yes
    895          16198661              No            YES            10YRIO            Yes
    896          16196019              No            YES            10YRIO            Yes
    897          16188372              No            YES            10YRIO            Yes
    898          16184625              No             NO             NONIO            Yes
    899          16175886              No             NO             NONIO            Yes
    900          16168671              No            YES            10YRIO            Yes
    901          16171520              No            YES            10YRIO             No
    902          16165162              No             NO             NONIO            Yes
    903          16163595              No             NO             NONIO            Yes
    904          16159945              No            YES            10YRIO            Yes
    905          16347196              No            YES            10YRIO            Yes
    906          16347200              No            YES            10YRIO            Yes
    907          16347205              No            YES            10YRIO            Yes
    908          16347213              No            YES            10YRIO            Yes
    909          16347216              No            YES            10YRIO            Yes
    910          16347222              No             NO             NONIO            Yes
    911          16347150              No            YES            10YRIO            Yes
    912          16347151              No             NO             NONIO            Yes
    913          16347173              No             NO             NONIO            Yes
    914          16347306              No            YES            10YRIO            Yes
    915          16347309              No            YES            10YRIO            Yes
    916          16347312              No            YES            10YRIO            Yes
    917          16347314              No            YES            10YRIO            Yes
    918          16347315              No            YES            10YRIO            Yes
    919          16347176              No             NO             NONIO            Yes
    920          16347325              No            YES            10YRIO            Yes
    921          16347330              No            YES            10YRIO            Yes
    922          16349059              No            YES            10YRIO            Yes
    923          16349062              No            YES            10YRIO            Yes
    924          16349064              No            YES            10YRIO             No
    925          16349067              No            YES            10YRIO            Yes
    926          16347247              No             NO             NONIO            Yes
    927          16347248              No            YES            10YRIO            Yes
    928          16347250              No            YES            10YRIO            Yes
    929          16347160              No            YES            10YRIO             No
    930          16347257              No             NO             NONIO            Yes
    931          16347259              No            YES            10YRIO            Yes
    932          16347262              No            YES            10YRIO            Yes
    933          16347278              No            YES            10YRIO             No
    934          16347170              No            YES            10YRIO            Yes
    935          16344768              No            YES            10YRIO            Yes
    936          16344772              No             NO             NONIO            Yes
    937          16345632              No            YES            10YRIO            Yes
    938          16345638              No            YES            10YRIO            Yes
    939          16345645              No             NO             NONIO            Yes
    940          16345646              No            YES            10YRIO            Yes
    941          16345651              No            YES            10YRIO            Yes
    942          16345709              No             NO             NONIO            Yes
    943          16345601              No            YES            10YRIO            Yes
    944          16345714              No             NO             NONIO            Yes
    945          16345606              No             NO             NONIO            Yes
    946          16345728              No            YES            10YRIO             No
    947          16345740              No             NO             NONIO            Yes
    948          16345741              No             NO             NONIO             No
    949          16345745              No            YES            10YRIO            Yes
    950          16345750              No            YES            10YRIO            Yes
    951          16345619              No            YES            10YRIO            Yes
    952          16345658              No            YES            10YRIO            Yes
    953          16345589              No            YES            10YRIO             No
    954          16345672              No            YES            10YRIO            Yes
    955          16345673              No             NO             NONIO            Yes
    956          16345686              No            YES            10YRIO            Yes
    957          16345697              No             NO             NONIO            Yes
    958          16343647              No            YES            10YRIO            Yes
    959          16343492              No            YES            10YRIO            Yes
    960          16343653              No            YES            10YRIO             No
    961          16343672              No             NO             NONIO             No
    962          16343676              No            YES            10YRIO            Yes
    963          16343684              No            YES            10YRIO            Yes
    964          16343685              No             NO             NONIO            Yes
    965          16343692              No             NO             NONIO            Yes
    966          16344753              No            YES            10YRIO            Yes
    967          16344754              No            YES            10YRIO            Yes
    968          16342640              No             NO             NONIO            Yes
    969          16342658              No            YES            10YRIO            Yes
    970          16342660              No            YES            10YRIO            Yes
    971          16342661              No             NO             NONIO            Yes
    972          16342667              No             NO             NONIO            Yes
    973          16342678              No             NO             NONIO            Yes
    974          16342682              No            YES            10YRIO            Yes
    975          16342686              No            YES            10YRIO            Yes
    976          16342687              No            YES            10YRIO            Yes
    977          16342690              No            YES            10YRIO            Yes
    978          16342694              No             NO             NONIO            Yes
    979          16342707              No             NO             NONIO            Yes
    980          16342713              No             NO             NONIO             No
    981          16342719              No            YES            10YRIO            Yes
    982          16342723              No             NO             NONIO            Yes
    983          16342727              No            YES            10YRIO            Yes
    984          16342731              No            YES            10YRIO             No
    985          16342736              No            YES            10YRIO            Yes
    986          16342738              No            YES            10YRIO            Yes
    987          16342613              No            YES            10YRIO            Yes
    988          16342776              No            YES            10YRIO            Yes
    989          16342778              No             NO             NONIO            Yes
    990          16342780              No            YES            10YRIO            Yes
    991          16342795              No            YES            10YRIO            Yes
    992          16342805              No             NO             NONIO             No
    993          16342620              No             NO             NONIO            Yes
    994          16342811              No            YES            10YRIO             No
    995          16343454              No             NO             NONIO            Yes
    996          16343519              No            YES            10YRIO            Yes
    997          16343529              No             NO             NONIO            Yes
    998          16343533              No            YES            10YRIO             No
    999          16343459              No             NO             NONIO            Yes
   1000          16343546              No            YES            10YRIO            Yes
   1001          16343550              No            YES            10YRIO            Yes
   1002          16343552              No            YES            10YRIO            Yes
   1003          16343554              No            YES            10YRIO            Yes
   1004          16343557              No            YES            10YRIO            Yes
   1005          16343579              No            YES            10YRIO            Yes
   1006          16343465              No             NO             NONIO            Yes
   1007          16343601              No             NO             NONIO             No
   1008          16343468              No            YES            10YRIO            Yes
   1009          16343603              No            YES            10YRIO            Yes
   1010          16343624              No            YES            10YRIO            Yes
   1011          16343625              No             NO             NONIO            Yes
   1012          16343480              No             NO             NONIO            Yes
   1013          16343634              No            YES            10YRIO             No
   1014          16343638              No            YES            10YRIO             No
   1015          16343644              No             NO             NONIO            Yes
   1016          16335867              No            YES            10YRIO            Yes
   1017          16335902              No            YES            10YRIO            Yes
   1018          16335907              No            YES            10YRIO            Yes
   1019          16335940              No             NO             NONIO            Yes
   1020          16335942              No            YES            10YRIO            Yes
   1021          16335949              No            YES            10YRIO            Yes
   1022          16339903              No            YES            10YRIO            Yes
   1023          16339975              No             NO             NONIO            Yes
   1024          16339912              No            YES            10YRIO            Yes
   1025          16339915              No            YES            10YRIO            Yes
   1026          16339919              No            YES            10YRIO            Yes
   1027          16339922              No            YES            10YRIO            Yes
   1028          16339992              No            YES            10YRIO            Yes
   1029          16339925              No            YES            10YRIO            Yes
   1030          16339927              No            YES            10YRIO            Yes
   1031          16339935              No            YES            10YRIO            Yes
   1032          16339937              No            YES            10YRIO            Yes
   1033          16340011              No            YES            10YRIO             No
   1034          16340013              No            YES            10YRIO            Yes
   1035          16340023              No            YES            10YRIO            Yes
   1036          16340024              No             NO             NONIO            Yes
   1037          16340026              No            YES            10YRIO            Yes
   1038          16340028              No             NO             NONIO            Yes
   1039          16340041              No            YES            10YRIO            Yes
   1040          16339947              No             NO             NONIO            Yes
   1041          16340046              No             NO             NONIO            Yes
   1042          16339948              No             NO             NONIO            Yes
   1043          16340047              No            YES            10YRIO             No
   1044          16339950              No            YES            10YRIO            Yes
   1045          16340052              No            YES            10YRIO            Yes
   1046          16340054              No             NO             NONIO            Yes
   1047          16340065              No             NO             NONIO            Yes
   1048          16340070              No             NO             NONIO             No
   1049          16340072              No             NO             NONIO            Yes
   1050          16340075              No            YES            10YRIO            Yes
   1051          16340081              No            YES            10YRIO             No
   1052          16339963              No            YES            10YRIO            Yes
   1053          16340092              No             NO             NONIO            Yes
   1054          16340099              No            YES            10YRIO            Yes
   1055          16342635              No             NO             NONIO            Yes
   1056          16342639              No            YES            10YRIO            Yes
   1057          16331256              No            YES            10YRIO            Yes
   1058          16331262              No            YES            10YRIO            Yes
   1059          16331172              No            YES            10YRIO             No
   1060          16331173              No             NO             NONIO            Yes
   1061          16331291              No            YES            10YRIO            Yes
   1062          16331310              No             NO             NONIO            Yes
   1063          16331317              No             NO             NONIO            Yes
   1064          16331322              No             NO             NONIO            Yes
   1065          16335779              No            YES            10YRIO             No
   1066          16335781              No             NO             NONIO            Yes
   1067          16335802              No            YES            10YRIO            Yes
   1068          16335804              No             NO             NONIO            Yes
   1069          16335823              No            YES            10YRIO            Yes
   1070          16335838              No            YES            10YRIO            Yes
   1071          16335854              No            YES            10YRIO             No
   1072          16335856              No            YES            10YRIO             No
   1073          16335751              No            YES            10YRIO            Yes
   1074          16335857              No            YES            10YRIO            Yes
   1075          16335864              No             NO             NONIO            Yes
   1076          16331229              No            YES            10YRIO             No
   1077          16331236              No            YES            10YRIO             No
   1078          16331241              No             NO             NONIO            Yes
   1079          16331245              No             NO             NONIO            Yes
   1080          16331202              No             NO             NONIO             No
   1081          16331209              No             NO             NONIO            Yes
   1082          16331160              No             NO             NONIO            Yes
   1083          16332137              No             NO             NONIO            Yes
   1084          16332139              No             NO             NONIO            Yes
   1085          16419262              No             NO             NONIO            Yes
   1086          16332125              No             NO             NONIO            Yes
   1087          16419310              No             NO             NONIO            Yes
   1088          16419315              No             NO             NONIO            Yes
   1089          16419319              No             NO             NONIO            Yes
   1090          16419349              No             NO             NONIO            Yes
   1091          16419361              No             NO             NONIO            Yes
   1092          16419363              No             NO             NONIO            Yes
   1093          16419372              No            YES            10YRIO            Yes
   1094          16419376              No             NO             NONIO            Yes
   1095          16419458              No            YES            10YRIO            Yes
   1096          16419462              No            YES            10YRIO            Yes
   1097          16419178              No             NO             NONIO            Yes
   1098          16419255              No             NO             NONIO            Yes
   1099          16419125              No            YES            10YRIO            Yes
   1100          16419126              No            YES            10YRIO             No
   1101          16331184              No             NO             NONIO            Yes
   1102          16331150              No            YES            10YRIO            Yes
   1103          16331154              No            YES            10YRIO            Yes
   1104          16419106              No             NO             NONIO             No
   1105          16331662              No             NO             NONIO            Yes
   1106          16331677              No             NO             NONIO            Yes
   1107          16419078              No             NO             NONIO            Yes
   1108          16323722              No             NO             NONIO            Yes
   1109          16323901              No            YES            10YRIO            Yes
   1110          16323903              No            YES            10YRIO            Yes
   1111          16323917              No             NO             NONIO            Yes
   1112          16323921              No            YES            10YRIO            Yes
   1113          16323738              No            YES            10YRIO            Yes
   1114          16326994              No            YES            10YRIO            Yes
   1115          16326965              No            YES            10YRIO            Yes
   1116          16327004              No            YES            10YRIO            Yes
   1117          16327012              No             NO             NONIO            Yes
   1118          16327019              No             NO             NONIO            Yes
   1119          16327021              No             NO             NONIO            Yes
   1120          16327035              No            YES            10YRIO            Yes
   1121          16327037              No             NO             NONIO            Yes
   1122          16327048              No            YES            10YRIO            Yes
   1123          16327066              No            YES            10YRIO            Yes
   1124          16327076              No             NO             NONIO            Yes
   1125          16327079              No             NO             NONIO             No
   1126          16327098              No            YES            10YRIO            Yes
   1127          16327107              No            YES            10YRIO            Yes
   1128          16326977              No            YES            10YRIO             No
   1129          16327120              No            YES            10YRIO            Yes
   1130          16327123              No            YES            10YRIO            Yes
   1131          16327140              No            YES            10YRIO            Yes
   1132          16327144              No            YES            10YRIO            Yes
   1133          16329600              No            YES            10YRIO             No
   1134          16329608              No            YES            10YRIO            Yes
   1135          16329612              No             NO             NONIO            Yes
   1136          16329613              No            YES            10YRIO            Yes
   1137          16329622              No            YES            10YRIO            Yes
   1138          16329632              No            YES            10YRIO            Yes
   1139          16329642              No             NO             NONIO            Yes
   1140          16329643              No            YES            10YRIO            Yes
   1141          16329650              No            YES            10YRIO            Yes
   1142          16329663              No            YES            10YRIO            Yes
   1143          16331182              No            YES            10YRIO            Yes
   1144          16327146              No             NO             NONIO            Yes
   1145          16327155              No            YES            10YRIO            Yes
   1146          16327164              No            YES            10YRIO             No
   1147          16329508              No            YES            10YRIO            Yes
   1148          16329474              No            YES            10YRIO             No
   1149          16329539              No            YES            10YRIO            Yes
   1150          16329479              No            YES            10YRIO            Yes
   1151          16329555              No            YES            10YRIO            Yes
   1152          16329574              No            YES            10YRIO            Yes
   1153          16329488              No             NO             NONIO            Yes
   1154          16329582              No            YES            10YRIO            Yes
   1155          16329591              No            YES            10YRIO             No
   1156          16323855              No             NO             NONIO            Yes
   1157          16323857              No            YES            10YRIO            Yes
   1158          16323860              No            YES            10YRIO             No
   1159          16323876              No            YES            10YRIO            Yes
   1160          16323721              No            YES            10YRIO            Yes
   1161          16323882              No             NO             NONIO            Yes
   1162          16321722              No            YES            10YRIO            Yes
   1163          16321725              No            YES            10YRIO            Yes
   1164          16321728              No            YES            10YRIO             No
   1165          16321753              No            YES            10YRIO            Yes
   1166          16321755              No            YES            10YRIO             No
   1167          16321760              No             NO             NONIO            Yes
   1168          16321781              No            YES            10YRIO             No
   1169          16321798              No            YES            10YRIO            Yes
   1170          16321003              No             NO             NONIO            Yes
   1171          16321831              No            YES            10YRIO             No
   1172          16321007              No            YES            10YRIO            Yes
   1173          16323702              No             NO             NONIO            Yes
   1174          16323751              No            YES            10YRIO            Yes
   1175          16323769              No            YES            10YRIO            Yes
   1176          16323709              No            YES            10YRIO            Yes
   1177          16323787              No            YES            10YRIO            Yes
   1178          16323789              No            YES            10YRIO            Yes
   1179          16323791              No            YES            10YRIO             No
   1180          16323802              No            YES            10YRIO            Yes
   1181          16323806              No            YES            10YRIO            Yes
   1182          16323811              No            YES            10YRIO            Yes
   1183          16323814              No            YES            10YRIO            Yes
   1184          16323711              No            YES            10YRIO            Yes
   1185          16323827              No            YES            10YRIO             No
   1186          16323833              No             NO             NONIO            Yes
   1187          16323834              No            YES            10YRIO            Yes
   1188          16321678              No            YES            10YRIO            Yes
   1189          16419033              No             NO             NONIO            Yes
   1190          16407330              No             NO             NONIO            Yes
   1191          16407406              No             NO             NONIO            Yes
   1192          16407300              No            YES            10YRIO            Yes
   1193          16407303              No             NO             NONIO            Yes
   1194          16407306              No             NO             NONIO            Yes
   1195          16407239              No             NO             NONIO            Yes
   1196          16248416              No             NO             NONIO            Yes
   1197          16248452              No             NO             NONIO            Yes
   1198          16245959              No             NO             NONIO            Yes
   1199          16245957              No             NO             NONIO            Yes
   1200          16562387              No             NO             NONIO            Yes
   1201          16562695              No             NO             NONIO            Yes
   1202          16597061              No             NO             NONIO            Yes
   1203          16597122              No            YES            10YRIO            Yes
   1204          16571325              No            YES            10YRIO            Yes
   1205          16571334              No            YES            10YRIO             No
   1206          16571338              No            YES            10YRIO            Yes
   1207          16571341              No            YES            10YRIO            Yes
   1208          16571413              No            YES            10YRIO            Yes
   1209          16571462              No            YES            10YRIO            Yes
   1210          16571484              No             NO             NONIO            Yes
   1211          16574627              No            YES            10YRIO            Yes
   1212          16574632              No            YES            10YRIO            Yes
   1213          16574636              No            YES            10YRIO             No
   1214          16594427              No             NO             NONIO            Yes
   1215          16593696              No            YES            10YRIO            Yes
   1216          16594442              No            YES            10YRIO            Yes
   1217          16594466              No            YES            10YRIO            Yes
   1218          16574695              No             NO             NONIO            Yes
   1219          16574702              No            YES            10YRIO            Yes
   1220          16574761              No             NO             NONIO            Yes
   1221          16595962              No            YES            10YRIO            Yes
   1222          16574775              No            YES            10YRIO             No
   1223          16574787              No            YES            10YRIO            Yes
   1224          16574789              No            YES            10YRIO             No
   1225          16574794              No            YES            10YRIO            Yes
   1226          16585250              No             NO             NONIO            Yes
   1227          16585165              No            YES            10YRIO             No
   1228          16590780              No            YES            10YRIO            Yes
   1229          16590782              No            YES            10YRIO             No
   1230          16590822              No             NO             NONIO            Yes
   1231          16590920              No            YES            10YRIO            Yes
   1232          16594358              No             NO             NONIO            Yes
   1233          16594361              No            YES            10YRIO             No
   1234          16564266              No            YES            10YRIO            Yes
   1235          16564270              No            YES            10YRIO            Yes
   1236          16564145              No             NO             NONIO            Yes
   1237          16564313              No            YES            10YRIO             No
   1238          16567238              No             NO             NONIO            Yes
   1239          16567240              No             NO             NONIO            Yes
   1240          16567257              No            YES            10YRIO            Yes
   1241          16567283              No            YES            10YRIO             No
   1242          16567290              No            YES            10YRIO             No
   1243          16567295              No            YES            10YRIO            Yes
   1244          16568568              No            YES            10YRIO            Yes
   1245          16568582              No             NO             NONIO            Yes
   1246          16568599              No             NO             NONIO            Yes
   1247          16568652              No            YES            10YRIO            Yes
   1248          16568662              No             NO             NONIO            Yes
   1249          16568679              No            YES            10YRIO            Yes
   1250          16568691              No            YES            10YRIO            Yes
   1251          16569865              No            YES            10YRIO            Yes
   1252          16569884              No            YES            10YRIO            Yes
   1253          16569890              No            YES            10YRIO            Yes
   1254          16569902              No             NO             NONIO            Yes
   1255          16569913              No            YES            10YRIO             No
   1256          16569922              No             NO             NONIO            Yes
   1257          16569724              No             NO             NONIO            Yes
   1258          16569948              No            YES            10YRIO            Yes
   1259          16569959              No            YES            10YRIO            Yes
   1260          16569986              No             NO             NONIO            Yes
   1261          16570003              No            YES            10YRIO            Yes
   1262          16564321              No            YES            10YRIO            Yes
   1263          16567137              No            YES            10YRIO            Yes
   1264          16567146              No            YES            10YRIO            Yes
   1265          16567183              No            YES            10YRIO            Yes
   1266          16567184              No            YES            10YRIO            Yes
   1267          16567188              No            YES            10YRIO            Yes
   1268          16567203              No            YES            10YRIO            Yes
   1269          16567089              No             NO             NONIO            Yes
   1270          16548901              No            YES            10YRIO            Yes
   1271          16548904              No            YES            10YRIO            Yes
   1272          16548929              No            YES            10YRIO             No
   1273          16548935              No            YES            10YRIO            Yes
   1274          16551363              No             NO             NONIO            Yes
   1275          16551220              No             NO             NONIO            Yes
   1276          16551389              No             NO             NONIO            Yes
   1277          16551390              No             NO             NONIO            Yes
   1278          16551399              No            YES            10YRIO            Yes
   1279          16551420              No            YES            10YRIO            Yes
   1280          16551423              No            YES            10YRIO            Yes
   1281          16551479              No             NO             NONIO            Yes
   1282          16551486              No            YES            10YRIO            Yes
   1283          16562172              No             NO             NONIO            Yes
   1284          16562173              No             NO             NONIO            Yes
   1285          16562220              No            YES            10YRIO            Yes
   1286          16562225              No            YES            10YRIO            Yes
   1287          16562105              No             NO             NONIO            Yes
   1288          16562112              No            YES            10YRIO            Yes
   1289          16562246              No            YES            10YRIO            Yes
   1290          16562250              No            YES            10YRIO             No
   1291          16562259              No            YES            10YRIO            Yes
   1292          16562300              No            YES            10YRIO            Yes
   1293          16562151              No            YES            10YRIO            Yes
   1294          16564232              No            YES            10YRIO            Yes
   1295          16405701              No             NO             NONIO            Yes
   1296          16405707              No             NO             NONIO            Yes
   1297          16405721              No             NO             NONIO            Yes
   1298          16405743              No             NO             NONIO            Yes
   1299          16405764              No             NO             NONIO            Yes
   1300          16405809              No             NO             NONIO            Yes
   1301          16405852              No             NO             NONIO            Yes
   1302          16405863              No             NO             NONIO            Yes
   1303          16405864              No             NO             NONIO            Yes
   1304          16405881              No             NO             NONIO            Yes
   1305          16405918              No             NO             NONIO            Yes
   1306          16405933              No             NO             NONIO            Yes
   1307          16405936              No            YES            10YRIO            Yes
   1308          16405958              No             NO             NONIO            Yes
   1309          16405966              No             NO             NONIO            Yes
   1310          16406006              No             NO             NONIO            Yes
   1311          16406010              No             NO             NONIO            Yes
   1312          16406016              No            YES            10YRIO             No
   1313          16406021              No             NO             NONIO            Yes
   1314          16406022              No            YES            10YRIO            Yes
   1315          16407200              No             NO             NONIO            Yes
   1316          16407221              No            YES            10YRIO             No
   1317          16406037              No             NO             NONIO            Yes
   1318          16406042              No             NO             NONIO            Yes
   1319          16406793              No             NO             NONIO            Yes
   1320          16406857              No             NO             NONIO            Yes
   1321          16406898              No            YES            10YRIO            Yes
   1322          16406927              No             NO             NONIO            Yes
   1323          16407072              No             NO             NONIO            Yes
   1324          16407086              No             NO             NONIO            Yes
   1325          16407095              No             NO             NONIO            Yes
   1326          16407132              No            YES            10YRIO            Yes
   1327          16407181              No             NO             NONIO            Yes
   1328          16407186              No             NO             NONIO            Yes
   1329          16405542              No             NO             NONIO            Yes
   1330          16405564              No             NO             NONIO            Yes
   1331          16404146              No             NO             NONIO            Yes
   1332          16404200              No             NO             NONIO            Yes
   1333          16404209              No             NO             NONIO            Yes
   1334          16404219              No             NO             NONIO             No
   1335          16404242              No             NO             NONIO            Yes
   1336          16404261              No             NO             NONIO            Yes
   1337          16404298              No             NO             NONIO            Yes
   1338          16404304              No            YES            10YRIO            Yes
   1339          16405623              No             NO             NONIO            Yes
   1340          16405642              No             NO             NONIO            Yes
   1341          16404309              No             NO             NONIO             No
   1342          16404363              No             NO             NONIO            Yes
   1343          16404370              No             NO             NONIO            Yes
   1344          16404371              No             NO             NONIO            Yes
   1345          16404420              No             NO             NONIO            Yes
   1346          16404428              No             NO             NONIO            Yes
   1347          16404452              No             NO             NONIO            Yes
   1348          16404465              No             NO             NONIO            Yes
   1349          16404489              No            YES            10YRIO            Yes
   1350          16405649              No             NO             NONIO             No
   1351          16405656              No             NO             NONIO            Yes
   1352          16404567              No             NO             NONIO            Yes
   1353          16404582              No             NO             NONIO            Yes
   1354          16405384              No             NO             NONIO            Yes
   1355          16405387              No             NO             NONIO            Yes
   1356          16405442              No             NO             NONIO            Yes
   1357          16405464              No             NO             NONIO             No
   1358          16405525              No             NO             NONIO            Yes
   1359          16405528              No             NO             NONIO            Yes
   1360          16405530              No             NO             NONIO            Yes
   1361          16402649              No            YES            10YRIO             No
   1362          16402710              No             NO             NONIO            Yes
   1363          16402725              No             NO             NONIO            Yes
   1364          16402728              No             NO             NONIO            Yes
   1365          16402731              No             NO             NONIO            Yes
   1366          16402749              No             NO             NONIO            Yes
   1367          16402751              No            YES            10YRIO            Yes
   1368          16402757              No             NO             NONIO            Yes
   1369          16402772              No             NO             NONIO            Yes
   1370          16402777              No             NO             NONIO            Yes
   1371          16402834              No             NO             NONIO            Yes
   1372          16403958              No             NO             NONIO            Yes
   1373          16404004              No             NO             NONIO            Yes
   1374          16404012              No             NO             NONIO            Yes
   1375          16404082              No            YES            10YRIO            Yes
   1376          16404084              No             NO             NONIO            Yes
   1377          16404104              No             NO             NONIO            Yes
   1378          16404117              No             NO             NONIO            Yes
   1379          16402431              No             NO             NONIO            Yes
   1380          16402030              No             NO             NONIO            Yes
   1381          16402057              No            YES            10YRIO            Yes
   1382          16402064              No             NO             NONIO            Yes
   1383          16402129              No             NO             NONIO            Yes
   1384          16402156              No             NO             NONIO            Yes
   1385          16402173              No             NO             NONIO            Yes
   1386          16402189              No             NO             NONIO            Yes
   1387          16402193              No             NO             NONIO             No
   1388          16402217              No             NO             NONIO            Yes
   1389          16402266              No            YES            10YRIO            Yes
   1390          16402289              No             NO             NONIO            Yes
   1391          16548872              No             NO             NONIO            Yes
   1392          16358097              No             NO             NONIO            Yes
   1393          16358077              No             NO             NONIO            Yes
   1394          16358985              No             NO             NONIO            Yes
   1395          16358003              No             NO             NONIO            Yes
   1396          16358009              No             NO             NONIO            Yes
   1397          16358916              No             NO             NONIO            Yes
   1398          16358934              No             NO             NONIO            Yes
   1399          16349867              No             NO             NONIO            Yes
   1400          16349875              No             NO             NONIO            Yes
   1401          16349877              No             NO             NONIO            Yes
   1402          16349881              No             NO             NONIO            Yes
   1403          16349884              No             NO             NONIO            Yes
   1404          16349887              No             NO             NONIO            Yes
   1405          16349890              No             NO             NONIO            Yes
   1406          16349892              No             NO             NONIO            Yes
   1407          16349924              No             NO             NONIO            Yes
   1408          16349952              No             NO             NONIO            Yes
   1409          16358759              No             NO             NONIO            Yes
   1410          16349575              No             NO             NONIO            Yes
   1411          16349675              No             NO             NONIO            Yes
   1412          16349711              No             NO             NONIO            Yes
   1413          16349742              No             NO             NONIO            Yes
   1414          16349743              No             NO             NONIO            Yes
   1415          16349746              No             NO             NONIO            Yes
   1416          16349818              No             NO             NONIO            Yes
   1417          16349498              No             NO             NONIO            Yes
   1418          16220396              No             NO             NONIO            Yes
   1419          16227942              No             NO             NONIO            Yes
   1420          16233169              No            YES            10YRIO            Yes
   1421          16234875              No            YES            10YRIO             No
   1422          16239782              No            YES            10YRIO            Yes
   1423          16245982              No             NO             NONIO            Yes
   1424          16246003              No             NO             NONIO            Yes
   1425          16390249              No             NO             NONIO            Yes
   1426          16390284              No             NO             NONIO            Yes
   1427          16390317              No             NO             NONIO            Yes
   1428          16594734              No             NO             NONIO            Yes
   1429          16545668              No             NO             NONIO            Yes
   1430          16545855              No             NO             NONIO            Yes
   1431          16548794              No             NO             NONIO            Yes
   1432          16548796              No             NO             NONIO             No
   1433          16548835              No             NO             NONIO            Yes
   1434          16548867              No             NO             NONIO            Yes
   1435          16548869              No             NO             NONIO            Yes
   1436          16545693              No            YES            10YRIO            Yes
   1437          16545722              No             NO             NONIO            Yes
   1438          16545746              No             NO             NONIO            Yes
   1439          16545766              No             NO             NONIO            Yes
   1440          16545801              No            YES            10YRIO            Yes
   1441          16545816              No             NO             NONIO            Yes
   1442          16545662              No             NO             NONIO            Yes
   1443          16222320              No             NO             NONIO            Yes
   1444          16304328              No             NO             NONIO            Yes
   1445          16301948              No             NO             NONIO            Yes
   1446          16594725              No             NO             NONIO            Yes
   1447          16585706              No             NO             NONIO            Yes
   1448          16585726              No             NO             NONIO            Yes
   1449          16349399              No             NO             NONIO            Yes
   1450          16389529              No             NO             NONIO            Yes
   1451          16389533              No             NO             NONIO            Yes
   1452          16389538              No             NO             NONIO            Yes
   1453          16389551              No             NO             NONIO            Yes
   1454          16390098              No             NO             NONIO            Yes
   1455          16390139              No             NO             NONIO            Yes
   1456          16390148              No             NO             NONIO            Yes
   1457          16390171              No             NO             NONIO            Yes
   1458          16390228              No             NO             NONIO            Yes
   1459          16348275              No             NO             NONIO            Yes
   1460          16348283              No             NO             NONIO            Yes
   1461          16540488              No             NO             NONIO            Yes
   1462          16540490              No             NO             NONIO            Yes
   1463          16540676              No             NO             NONIO            Yes
   1464          16540784              No             NO             NONIO            Yes
   1465          16540836              No             NO             NONIO            Yes
   1466          16540252              No            YES            10YRIO             No
   1467          16540195              No             NO             NONIO            Yes
   1468          16540202              No             NO             NONIO            Yes
   1469          16540204              No             NO             NONIO             No
   1470          16468662              No             NO             NONIO            Yes
   1471          16468664              No             NO             NONIO            Yes
   1472          16540108              No             NO             NONIO            Yes
   1473          16540110              No             NO             NONIO            Yes
   1474          16540113              No             NO             NONIO            Yes
   1475          16540115              No             NO             NONIO            Yes
   1476          16540120              No             NO             NONIO            Yes
   1477          16468611              No             NO             NONIO            Yes
   1478          16468613              No             NO             NONIO            Yes
   1479          16468617              No             NO             NONIO            Yes
   1480          16468620              No             NO             NONIO            Yes
   1481          16468622              No             NO             NONIO            Yes
   1482          16468623              No             NO             NONIO            Yes
   1483          16468626              No             NO             NONIO            Yes
   1484          16468638              No            YES            10YRIO             No
   1485          16468640              No            YES            10YRIO            Yes
   1486          16468656              No             NO             NONIO            Yes
   1487          16468659              No             NO             NONIO            Yes
   1488          16468553              No             NO             NONIO            Yes
   1489          16468405              No             NO             NONIO            Yes
   1490          16468567              No             NO             NONIO             No
   1491          16468570              No             NO             NONIO             No
   1492          16468575              No             NO             NONIO            Yes
   1493          16468595              No             NO             NONIO            Yes
   1494          16468425              No             NO             NONIO            Yes
   1495          16468440              No             NO             NONIO            Yes
   1496          16468445              No             NO             NONIO             No
   1497          16468497              No             NO             NONIO            Yes
   1498          16168893              No             NO             NONIO            Yes
   1499          16389414              No             NO             NONIO            Yes
   1500          16389419              No             NO             NONIO            Yes
   1501          16389461              No             NO             NONIO            Yes
   1502          16389517              No             NO             NONIO            Yes
   1503          16368592              No             NO             NONIO            Yes
   1504          16368643              No             NO             NONIO            Yes
   1505          16368660              No             NO             NONIO            Yes
   1506          16368698              No             NO             NONIO            Yes
   1507          16389342              No             NO             NONIO            Yes
   1508          16389358              No             NO             NONIO            Yes
   1509          16389408              No             NO             NONIO            Yes
   1510          16368700              No             NO             NONIO            Yes
   1511          16368459              No             NO             NONIO            Yes
   1512          16368539              No             NO             NONIO            Yes
   1513          16368541              No             NO             NONIO            Yes
   1514          16368544              No             NO             NONIO            Yes
   1515          16368551              No             NO             NONIO            Yes
   1516          16368554              No             NO             NONIO            Yes
   1517          16468252              No             NO             NONIO            Yes
   1518          16468319              No             NO             NONIO            Yes
   1519          16468320              No             NO             NONIO            Yes
   1520          16468323              No             NO             NONIO            Yes
   1521          16468330              No             NO             NONIO            Yes
   1522          16468372              No             NO             NONIO            Yes
   1523          16468378              No            YES            10YRIO            Yes
   1524          16423034              No             NO             NONIO            Yes
   1525          16423035              No             NO             NONIO            Yes
   1526          16468133              No             NO             NONIO            Yes
   1527          16468184              No             NO             NONIO            Yes
   1528          16564640              No            YES            10YRIO            Yes
   1529          16563111              No            YES            10YRIO            Yes
   1530          16564714              No            YES            10YRIO             No
   1531          16422944              No            YES            10YRIO             No
   1532          16546448              No            YES            10YRIO            Yes
   1533          16575462              No            YES            10YRIO            Yes
   1534          16575463              No            YES            10YRIO            Yes
   1535          16575465              No            YES            10YRIO            Yes
   1536          16575467              No            YES            10YRIO            Yes
   1537          16575468              No            YES            10YRIO            Yes
   1538          16575316              No             NO             NONIO            Yes
   1539          16575458              No            YES            10YRIO            Yes
   1540          16575019              No             NO             NONIO            Yes
   1541          16397593              No             NO             NONIO            Yes
   1542          16397600              No             NO             NONIO            Yes
   1543          16400416              No             NO             NONIO            Yes
   1544          16400453              No            YES            10YRIO            Yes
   1545          16400490              No             NO             NONIO            Yes
   1546          16400495              No             NO             NONIO            Yes
   1547          16400535              No             NO             NONIO            Yes
   1548          16400607              No             NO             NONIO            Yes
   1549          16400615              No             NO             NONIO            Yes
   1550          16400620              No             NO             NONIO            Yes
   1551          16400636              No             NO             NONIO            Yes
   1552          16400643              No             NO             NONIO            Yes
   1553          16400655              No             NO             NONIO            Yes
   1554          16400657              No             NO             NONIO            Yes
   1555          16400693              No             NO             NONIO            Yes
   1556          16400698              No             NO             NONIO            Yes
   1557          16400704              No             NO             NONIO            Yes
   1558          16400710              No             NO             NONIO            Yes
   1559          16400722              No             NO             NONIO            Yes
   1560          16400790              No             NO             NONIO            Yes
   1561          16400802              No             NO             NONIO            Yes
   1562          16400859              No             NO             NONIO            Yes
   1563          16400915              No            YES            10YRIO            Yes
   1564          16400947              No             NO             NONIO            Yes
   1565          16400950              No            YES            10YRIO             No
   1566          16400952              No             NO             NONIO            Yes
   1567          16400972              No             NO             NONIO            Yes
   1568          16400976              No             NO             NONIO            Yes
   1569          16400981              No             NO             NONIO            Yes
   1570          16401012              No             NO             NONIO            Yes
   1571          16401017              No             NO             NONIO            Yes
   1572          16401027              No             NO             NONIO            Yes
   1573          16401037              No             NO             NONIO            Yes
   1574          16401042              No             NO             NONIO            Yes
   1575          16401047              No             NO             NONIO            Yes
   1576          16401862              No             NO             NONIO            Yes
   1577          16401866              No             NO             NONIO            Yes
   1578          16401899              No             NO             NONIO            Yes
   1579          16401902              No             NO             NONIO            Yes
   1580          16401905              No             NO             NONIO            Yes
   1581          16401907              No             NO             NONIO            Yes
   1582          16401938              No             NO             NONIO            Yes
   1583          16401942              No             NO             NONIO            Yes
   1584          16397195              No             NO             NONIO            Yes
   1585          16397219              No            YES            10YRIO            Yes
   1586          16397250              No             NO             NONIO            Yes
   1587          16397253              No             NO             NONIO            Yes
   1588          16397272              No             NO             NONIO            Yes
   1589          16397284              No            YES            10YRIO             No
   1590          16397337              No            YES            10YRIO            Yes
   1591          16397338              No            YES            10YRIO            Yes
   1592          16397350              No             NO             NONIO            Yes
   1593          16397358              No             NO             NONIO            Yes
   1594          16397372              No            YES            10YRIO            Yes
   1595          16397478              No             NO             NONIO            Yes
   1596          16395687              No             NO             NONIO            Yes
   1597          16395721              No             NO             NONIO            Yes
   1598          16395814              No             NO             NONIO            Yes
   1599          16397142              No             NO             NONIO            Yes
   1600          16397148              No             NO             NONIO            Yes
   1601          16397177              No             NO             NONIO            Yes
   1602          16393866              No             NO             NONIO            Yes
   1603          16393914              No             NO             NONIO            Yes
   1604          16393919              No             NO             NONIO            Yes
   1605          16394055              No             NO             NONIO            Yes
   1606          16394079              No             NO             NONIO            Yes
   1607          16394082              No             NO             NONIO            Yes
   1608          16394122              No             NO             NONIO            Yes
   1609          16394136              No             NO             NONIO            Yes
   1610          16395298              No             NO             NONIO            Yes
   1611          16395299              No             NO             NONIO            Yes
   1612          16395310              No             NO             NONIO            Yes
   1613          16395376              No             NO             NONIO            Yes
   1614          16395386              No             NO             NONIO            Yes
   1615          16395396              No             NO             NONIO            Yes
   1616          16395430              No             NO             NONIO            Yes
   1617          16395504              No             NO             NONIO             No
   1618          16395615              No             NO             NONIO            Yes
   1619          16395644              No             NO             NONIO            Yes
   1620          16326377              No             NO             NONIO            Yes
   1621          16348225              No             NO             NONIO            Yes
   1622          16348227              No             NO             NONIO            Yes
   1623          16348209              No             NO             NONIO            Yes
   1624          16562573              No            YES            10YRIO            Yes
   1625          16402136              No            YES            10YRIO            Yes
   1626          16404550              No            YES            10YRIO            Yes
   1627          16346232              No             NO             NONIO            Yes
   1628          16346339              No             NO             NONIO            Yes
   1629          16346355              No             NO             NONIO            Yes
   1630          16346388              No             NO             NONIO            Yes
   1631          16346440              No             NO             NONIO            Yes
   1632          16346450              No             NO             NONIO            Yes
   1633          16346495              No             NO             NONIO             No
   1634          16346499              No             NO             NONIO            Yes
   1635          16346503              No             NO             NONIO            Yes
   1636          16346522              No             NO             NONIO            Yes
   1637          16346530              No             NO             NONIO            Yes
   1638          16346531              No             NO             NONIO            Yes
   1639          16346533              No             NO             NONIO            Yes
   1640          16347371              No             NO             NONIO            Yes
   1641          16347522              No             NO             NONIO            Yes
   1642          16347549              No             NO             NONIO            Yes
   1643          16347719              No             NO             NONIO            Yes
   1644          16347783              No             NO             NONIO            Yes
   1645          16347902              No             NO             NONIO            Yes
   1646          16347962              No             NO             NONIO            Yes
   1647          16404308              No            YES            10YRIO            Yes
   1648          16551929              No            YES            10YRIO            Yes
   1649          16468633              No            YES            10YRIO             No
   1650          16568781              No            YES            10YRIO            Yes
   1651          16568879              No            YES            10YRIO            Yes
   1652          16563275              No            YES            10YRIO             No
   1653          16567616              No            YES            10YRIO             No
   1654          16549551              No            YES            10YRIO             No
   1655          16397611              No            YES            10YRIO             No
   1656          16404109              No            YES            10YRIO             No
   1657          16405588              No            YES            10YRIO            Yes
   1658          16402702              No            YES            10YRIO             No
   1659          16404119              No            YES            10YRIO            Yes
   1660          16419682              No            YES            10YRIO             No
   1661          16422546              No            YES            10YRIO             No
   1662          16419582              No            YES            10YRIO            Yes
   1663          16540713              No            YES            10YRIO             No
   1664          16545170              No            YES            10YRIO             No
   1665          16546455              No            YES            10YRIO            Yes
   1666          16540909              No            YES            10YRIO             No
   1667          16540917              No            YES            10YRIO            Yes
   1668          16546420              No            YES            10YRIO            Yes
   1669          16549857              No            YES            10YRIO            Yes
   1670          16402798              No            YES            10YRIO             No
   1671          16468463              No            YES            10YRIO             No
   1672          16572005              No            YES            10YRIO            Yes
   1673          16420285              No            YES            10YRIO             No
   1674          16468193              No            YES            10YRIO             No
   1675          16393993              No            YES            10YRIO             No
   1676          16400973              No            YES            10YRIO             No
   1677          16397144              No            YES            10YRIO            Yes
   1678          16393972              No            YES            10YRIO             No
   1679          16543989              No            YES            10YRIO            Yes
   1680          16318844              No            YES            10YRIO            Yes
   1681          16318849              No            YES            10YRIO            Yes
   1682          16318769              No             NO             NONIO            Yes
   1683          16318878              No            YES            10YRIO            Yes
   1684          16318904              No             NO             NONIO            Yes
   1685          16318925              No             NO             NONIO            Yes
   1686          16318783              No            YES            10YRIO            Yes
   1687          16318953              No            YES            10YRIO            Yes
   1688          16318955              No            YES            10YRIO            Yes
   1689          16318959              No            YES            10YRIO            Yes
   1690          16318969              No            YES            10YRIO            Yes
   1691          16318794              No             NO             NONIO            Yes
   1692          16318980              No            YES            10YRIO            Yes
   1693          16321646              No             NO             NONIO            Yes
   1694          16320976              No            YES            10YRIO            Yes
   1695          16321671              No            YES            10YRIO            Yes
   1696          16316467              No             NO             NONIO            Yes
   1697          16316469              No             NO             NONIO            Yes
   1698          16316482              No            YES            10YRIO            Yes
   1699          16316501              No            YES            10YRIO            Yes
   1700          16316517              No            YES            10YRIO            Yes
   1701          16318765              No            YES            10YRIO            Yes
   1702          16305754              No            YES            10YRIO             No
   1703          16305765              No             NO             NONIO            Yes
   1704          16305773              No             NO             NONIO            Yes
   1705          16305776              No            YES            10YRIO            Yes
   1706          16305796              No            YES            10YRIO            Yes
   1707          16305816              No             NO             NONIO            Yes
   1708          16305832              No            YES            10YRIO            Yes
   1709          16305833              No            YES            10YRIO            Yes
   1710          16305857              No            YES            10YRIO            Yes
   1711          16305743              No            YES            10YRIO            Yes
   1712          16305925              No            YES            10YRIO            Yes
   1713          16307511              No             NO             NONIO            Yes
   1714          16307527              No            YES            10YRIO            Yes
   1715          16307535              No            YES            10YRIO             No
   1716          16307608              No            YES            10YRIO            Yes
   1717          16307630              No            YES            10YRIO            Yes
   1718          16307643              No            YES            10YRIO            Yes
   1719          16307646              No            YES            10YRIO            Yes
   1720          16307651              No             NO             NONIO            Yes
   1721          16316371              No            YES            10YRIO            Yes
   1722          16316387              No             NO             NONIO            Yes
   1723          16347185              No            YES            10YRIO            Yes
   1724          16316411              No            YES            10YRIO            Yes
   1725          16316423              No            YES            10YRIO            Yes
   1726          16316446              No             NO             NONIO             No
   1727          16225853              No            YES            10YRIO             No
   1728          16246164              No            YES            10YRIO            Yes
   1729          16247634              No            YES            10YRIO            Yes
   1730          16247650              No            YES            10YRIO            Yes
   1731          16290451              No             NO             NONIO            Yes
   1732          16296310              No            YES            10YRIO            Yes
   1733          16296330              No            YES            10YRIO            Yes
   1734          16297779              No            YES            10YRIO            Yes
   1735          16302001              No            YES            10YRIO            Yes
   1736          16302009              No            YES            10YRIO            Yes
   1737          16303439              No             NO             NONIO            Yes
   1738          16206443              No             NO             NONIO            Yes
   1739          16240473              No             NO             NONIO            Yes
   1740          16546293              No            YES            10YRIO            Yes
   1741          16393751              No             NO             NONIO            Yes
   1742          16546473              No            YES            10YRIO            Yes
   1743          16346018              No             NO             NONIO            Yes
   1744          16138313              No             NO             NONIO            Yes
   1745          16323580              No             NO             NONIO            Yes
   1746          16323585              No             NO             NONIO            Yes
   1747          16323588              No             NO             NONIO            Yes
   1748          16323591              No             NO             NONIO            Yes
   1749          16323592              No             NO             NONIO            Yes
   1750          16571993              No             NO             NONIO            Yes
   1751          16571580              No             NO             NONIO            Yes
   1752          16571606              No             NO             NONIO            Yes
   1753          16570526              No             NO             NONIO            Yes
   1754          16344533              No             NO             NONIO            Yes
   1755          16344671              No             NO             NONIO            Yes
   1756          16344674              No             NO             NONIO            Yes
   1757          16344679              No             NO             NONIO            Yes
   1758          16344693              No             NO             NONIO            Yes
   1759          16344703              No             NO             NONIO            Yes
   1760          16344714              No             NO             NONIO            Yes
   1761          16344737              No             NO             NONIO            Yes
   1762          16344744              No             NO             NONIO            Yes
   1763          16570430              No             NO             NONIO            Yes
   1764          16570320              No             NO             NONIO            Yes
   1765          16570336              No             NO             NONIO            Yes
   1766          16570354              No             NO             NONIO            Yes
   1767          16569248              No             NO             NONIO            Yes
   1768          16569253              No             NO             NONIO            Yes
   1769          16569309              No             NO             NONIO            Yes
   1770          16569311              No             NO             NONIO            Yes
   1771          16569313              No             NO             NONIO            Yes
   1772          16569315              No             NO             NONIO            Yes
   1773          16344223              No             NO             NONIO            Yes
   1774          16359957              No             NO             NONIO            Yes
   1775          16359979              No             NO             NONIO            Yes
   1776          16359835              No             NO             NONIO            Yes
   1777          16359859              No             NO             NONIO            Yes
   1778          16359889              No             NO             NONIO            Yes
   1779          16359795              No             NO             NONIO            Yes
   1780          16343956              No             NO             NONIO            Yes
   1781          16343968              No             NO             NONIO            Yes
   1782          16343979              No             NO             NONIO            Yes
   1783          16344019              No             NO             NONIO            Yes
   1784          16342558              No             NO             NONIO            Yes
   1785          16342563              No             NO             NONIO            Yes
   1786          16342067              No             NO             NONIO            Yes
   1787          16339793              No             NO             NONIO            Yes
   1788          16339805              No             NO             NONIO            Yes
   1789          16339861              No             NO             NONIO            Yes
   1790          16339877              No             NO             NONIO            Yes
   1791          16339885              No             NO             NONIO            Yes
   1792          16339404              No             NO             NONIO            Yes
   1793          16359036              No             NO             NONIO            Yes
   1794          16359046              No             NO             NONIO            Yes
   1795          16568898              No             NO             NONIO            Yes
   1796          16322954              No             NO             NONIO            Yes
   1797          16322965              No             NO             NONIO            Yes
   1798          16321529              No             NO             NONIO            Yes
   1799          16321591              No             NO             NONIO            Yes
   1800          16321616              No             NO             NONIO            Yes
   1801          16321621              No             NO             NONIO            Yes
   1802          16321629              No             NO             NONIO            Yes
   1803          16321205              No             NO             NONIO            Yes
   1804          16318743              No             NO             NONIO            Yes
   1805          16318763              No             NO             NONIO            Yes
   1806          16376060              No             NO             NONIO            Yes
   1807          16318640              No             NO             NONIO            Yes
   1808          16468671              No             NO             NONIO            Yes
   1809          16405565              No             NO             NONIO            Yes
   1810          16318139              No             NO             NONIO            Yes
   1811          16315212              No             NO             NONIO            Yes
   1812          16315242              No             NO             NONIO            Yes
   1813          16335706              No             NO             NONIO            Yes
   1814          16335713              No             NO             NONIO            Yes
   1815          16335717              No             NO             NONIO            Yes
   1816          16335725              No             NO             NONIO            Yes
   1817          16335736              No             NO             NONIO            Yes
   1818          16314825              No             NO             NONIO            Yes
   1819          16335467              No             NO             NONIO            Yes
   1820          16358446              No             NO             NONIO            Yes
   1821          16358454              No             NO             NONIO            Yes
   1822          16358432              No             NO             NONIO            Yes
   1823          16358434              No             NO             NONIO            Yes
   1824          16358430              No             NO             NONIO            Yes
   1825          16314566              No             NO             NONIO            Yes
   1826          16308239              No             NO             NONIO            Yes
   1827          16308252              No             NO             NONIO            Yes
   1828          16308275              No             NO             NONIO            Yes
   1829          16306781              No             NO             NONIO            Yes
   1830          16306787              No             NO             NONIO            Yes
   1831          16306794              No             NO             NONIO            Yes
   1832          16306796              No             NO             NONIO            Yes
   1833          16175930              No             NO             NONIO            Yes
   1834          16175938              No            YES            10YRIO            Yes
   1835          16335232              No             NO             NONIO            Yes
   1836          16301253              No             NO             NONIO            Yes
   1837          16301268              No             NO             NONIO            Yes
   1838          16300485              No             NO             NONIO            Yes
   1839          16296744              No             NO             NONIO            Yes
   1840          16294065              No             NO             NONIO            Yes
   1841          16294070              No             NO             NONIO            Yes
   1842          16293981              No             NO             NONIO            Yes
   1843          16293882              No             NO             NONIO            Yes
   1844          16303505              No            YES            10YRIO             No
   1845          16303494              No            YES            10YRIO            Yes
   1846          16303460              No            YES            10YRIO             No
   1847          16303467              No            YES            10YRIO            Yes
   1848          16303354              No            YES            10YRIO            Yes
   1849          16302109              No             NO             NONIO            Yes
   1850          16302113              No             NO             NONIO            Yes
   1851          16302143              No             NO             NONIO            Yes
   1852          16302158              No            YES            10YRIO            Yes
   1853          16302159              No            YES            10YRIO             No
   1854          16302195              No            YES            10YRIO            Yes
   1855          16303378              No            YES            10YRIO            Yes
   1856          16303401              No            YES            10YRIO            Yes
   1857          16303415              No             NO             NONIO             No
   1858          16303349              No            YES            10YRIO            Yes
   1859          16297635              No            YES            10YRIO            Yes
   1860          16297639              No            YES            10YRIO            Yes
   1861          16297643              No            YES            10YRIO            Yes
   1862          16297867              No            YES            10YRIO            Yes
   1863          16297860              No            YES            10YRIO            Yes
   1864          16302027              No            YES            10YRIO            Yes
   1865          16301988              No            YES            10YRIO            Yes
   1866          16302062              No            YES            10YRIO             No
   1867          16301991              No            YES            10YRIO            Yes
   1868          16296387              No            YES            10YRIO            Yes
   1869          16296395              No            YES            10YRIO            Yes
   1870          16297705              No            YES            10YRIO             No
   1871          16297718              No            YES            10YRIO            Yes
   1872          16297735              No            YES            10YRIO            Yes
   1873          16297740              No            YES            10YRIO             No
   1874          16297782              No             NO             NONIO            Yes
   1875          16297784              No            YES            10YRIO            Yes
   1876          16294886              No             NO             NONIO            Yes
   1877          16295056              No             NO             NONIO            Yes
   1878          16295060              No            YES            10YRIO            Yes
   1879          16296285              No            YES            10YRIO            Yes
   1880          16296322              No             NO             NONIO            Yes
   1881          16292971              No            YES            10YRIO            Yes
   1882          16292974              No            YES            10YRIO            Yes
   1883          16292878              No             NO             NONIO            Yes
   1884          16293012              No            YES            10YRIO            Yes
   1885          16292888              No             NO             NONIO            Yes
   1886          16293052              No            YES            10YRIO            Yes
   1887          16293068              No            YES            10YRIO            Yes
   1888          16247618              No            YES            10YRIO            Yes
   1889          16247678              No            YES            10YRIO            Yes
   1890          16290405              No            YES            10YRIO            Yes
   1891          16290444              No            YES            10YRIO            Yes
   1892          16294961              No            YES            10YRIO            Yes
   1893          16294971              No            YES            10YRIO             No
   1894          16294978              No            YES            10YRIO             No
   1895          16294986              No             NO             NONIO            Yes
   1896          16294989              No            YES            10YRIO            Yes
   1897          16290494              No            YES            10YRIO            Yes
   1898          16290511              No             NO             NONIO            Yes
   1899          16292929              No             NO             NONIO            Yes
   1900          16231324              No             NO             NONIO            Yes
   1901          16231329              No             NO             NONIO            Yes
   1902          16239767              No            YES            10YRIO             No
   1903          16239772              No            YES            10YRIO            Yes
   1904          16243444              No             NO             NONIO            Yes
   1905          16243533              No             NO             NONIO            Yes
   1906          16243448              No             NO             NONIO            Yes
   1907          16243545              No            YES            10YRIO            Yes
   1908          16243561              No             NO             NONIO            Yes
   1909          16243459              No             NO             NONIO            Yes
   1910          16243610              No            YES            10YRIO            Yes
   1911          16243613              No            YES            10YRIO            Yes
   1912          16233153              No            YES            10YRIO            Yes
   1913          16233195              No            YES            10YRIO            Yes
   1914          16246042              No            YES            10YRIO            Yes
   1915          16233297              No             NO             NONIO            Yes
   1916          16234842              No            YES            10YRIO            Yes
   1917          16390359              No             NO             NONIO            Yes
   1918          16407420              No             NO             NONIO            Yes
   1919          16602794              No             NO             NONIO            Yes
   1920          16604088              No             NO             NONIO            Yes
   1921          16366384              No             NO             NONIO            Yes
   1922          16366402              No             NO             NONIO            Yes
   1923          16366408              No             NO             NONIO            Yes
   1924          16368030              No             NO             NONIO            Yes
   1925          16368086              No             NO             NONIO            Yes
   1926          16368091              No             NO             NONIO            Yes
   1927          16368169              No             NO             NONIO            Yes
   1928          16368246              No             NO             NONIO            Yes
   1929          16368338              No             NO             NONIO            Yes
   1930          16368369              No             NO             NONIO            Yes
   1931          16365666              No             NO             NONIO            Yes
   1932          16365692              No             NO             NONIO            Yes
   1933          16365696              No             NO             NONIO            Yes
   1934          16365795              No             NO             NONIO            Yes
   1935          16365979              No             NO             NONIO            Yes
   1936          16361533              No             NO             NONIO            Yes
   1937          16361536              No             NO             NONIO            Yes
   1938          16361549              No             NO             NONIO            Yes
   1939          16361555              No             NO             NONIO            Yes
   1940          16361564              No             NO             NONIO            Yes
   1941          16361567              No             NO             NONIO            Yes
   1942          16361570              No             NO             NONIO            Yes
   1943          16361572              No             NO             NONIO            Yes
   1944          16361140              No             NO             NONIO            Yes
   1945          16361171              No             NO             NONIO            Yes
   1946          16361183              No             NO             NONIO            Yes
   1947          16361354              No             NO             NONIO             No
   1948          16361360              No             NO             NONIO            Yes
   1949          16361429              No             NO             NONIO            Yes
   1950          16361449              No             NO             NONIO            Yes
   1951          16361462              No             NO             NONIO            Yes
   1952          16361474              No             NO             NONIO            Yes
   1953          16361479              No             NO             NONIO            Yes
   1954          16567959              No             NO             NONIO             No
   1955          16392847              No             NO             NONIO            Yes
   1956          16393677              No             NO             NONIO            Yes
   1957          16393687              No             NO             NONIO            Yes
   1958          16393693              No             NO             NONIO            Yes
   1959          16393711              No             NO             NONIO            Yes
   1960          16393748              No             NO             NONIO            Yes
   1961          16393784              No             NO             NONIO            Yes
   1962          16393802              No             NO             NONIO            Yes
   1963          16358415              No             NO             NONIO            Yes
   1964          16358423              No             NO             NONIO            Yes
   1965          16358425              No             NO             NONIO            Yes
   1966          16361113              No             NO             NONIO            Yes
   1967          16361031              No             NO             NONIO            Yes
   1968          16361045              No             NO             NONIO            Yes
   1969          16361058              No             NO             NONIO            Yes
   1970          16361067              No             NO             NONIO            Yes
   1971          16360990              No             NO             NONIO            Yes
   1972          16360212              No             NO             NONIO            Yes
   1973          16360216              No             NO             NONIO            Yes
   1974          16360244              No             NO             NONIO            Yes
   1975          16360247              No             NO             NONIO            Yes
   1976          16360253              No             NO             NONIO            Yes
   1977          16360261              No             NO             NONIO            Yes
   1978          16360286              No             NO             NONIO            Yes
   1979          16360298              No             NO             NONIO            Yes
   1980          16360300              No             NO             NONIO            Yes
   1981          16360303              No             NO             NONIO            Yes
   1982          16360321              No             NO             NONIO            Yes
   1983          16360324              No             NO             NONIO            Yes
   1984          16360327              No             NO             NONIO             No
   1985          16360349              No             NO             NONIO            Yes
   1986          16392762              No             NO             NONIO            Yes
   1987          16422579              No             NO             NONIO            Yes
   1988          16422593              No             NO             NONIO            Yes
   1989          16388845              No             NO             NONIO            Yes
   1990          16388851              No             NO             NONIO            Yes
   1991          16388864              No             NO             NONIO            Yes
   1992          16420826              No            YES            10YRIO             No
   1993          16422480              No             NO             NONIO            Yes
   1994          16422551              No             NO             NONIO            Yes
   1995          16422554              No             NO             NONIO            Yes
   1996          16422555              No             NO             NONIO            Yes
   1997          16388756              No             NO             NONIO            Yes
   1998          16388807              No             NO             NONIO             No
   1999          16422806              No             NO             NONIO            Yes
   2000          16422822              No             NO             NONIO            Yes
   2001          16422861              No             NO             NONIO            Yes
   2002          16389145              No             NO             NONIO            Yes
   2003          16360015              No             NO             NONIO            Yes
   2004          16360023              No             NO             NONIO            Yes
   2005          16360027              No             NO             NONIO            Yes
   2006          16360035              No             NO             NONIO            Yes
   2007          16360103              No             NO             NONIO            Yes
   2008          16360109              No             NO             NONIO            Yes
   2009          16360127              No             NO             NONIO            Yes
   2010          16419654              No             NO             NONIO            Yes
   2011          16419664              No             NO             NONIO            Yes
   2012          16419673              No             NO             NONIO            Yes
   2013          16419685              No             NO             NONIO            Yes
   2014          16419941              No             NO             NONIO            Yes
   2015          16419944              No             NO             NONIO            Yes
   2016          16358338              No             NO             NONIO            Yes
   2017          16358292              No             NO             NONIO            Yes
   2018          16358268              No             NO             NONIO            Yes
   2019          16387412              No             NO             NONIO            Yes
   2020          16387417              No             NO             NONIO            Yes
   2021          16387446              No             NO             NONIO            Yes
   2022          16387464              No             NO             NONIO            Yes
   2023          16387476              No             NO             NONIO            Yes
   2024          16387483              No             NO             NONIO            Yes
   2025          16387494              No             NO             NONIO            Yes
   2026          16387498              No             NO             NONIO            Yes
   2027          16387359              No             NO             NONIO            Yes
   2028          16387375              No             NO             NONIO            Yes
   2029          16387377              No             NO             NONIO            Yes
   2030          16387130              No             NO             NONIO            Yes
   2031          16387154              No             NO             NONIO            Yes
   2032          16387161              No             NO             NONIO            Yes
   2033          16387164              No             NO             NONIO            Yes
   2034          16387171              No             NO             NONIO            Yes
   2035          16387189              No             NO             NONIO            Yes
   2036          16387203              No             NO             NONIO            Yes
   2037          16387204              No             NO             NONIO            Yes
   2038          16387216              No             NO             NONIO            Yes
   2039          16387260              No             NO             NONIO            Yes
   2040          16387283              No             NO             NONIO            Yes
   2041          16387308              No             NO             NONIO            Yes
   2042          16387316              No             NO             NONIO            Yes
   2043          16387322              No             NO             NONIO            Yes
   2044          16348251              No             NO             NONIO            Yes
   2045          16377146              No             NO             NONIO            Yes
   2046          16377155              No             NO             NONIO            Yes
   2047          16377197              No             NO             NONIO            Yes
   2048          16377214              No             NO             NONIO            Yes
   2049          16377218              No             NO             NONIO            Yes
   2050          16377263              No             NO             NONIO            Yes
   2051          16377295              No             NO             NONIO            Yes
   2052          16377525              No             NO             NONIO            Yes
   2053          16377533              No             NO             NONIO            Yes
   2054          16377569              No             NO             NONIO            Yes
   2055          16378568              No             NO             NONIO            Yes
   2056          16382849              No             NO             NONIO            Yes
   2057          16382913              No             NO             NONIO            Yes
   2058          16383067              No             NO             NONIO            Yes
   2059          16383084              No             NO             NONIO            Yes
   2060          16392556              No             NO             NONIO            Yes
   2061          16392582              No             NO             NONIO            Yes
   2062          16392751              No             NO             NONIO            Yes
   2063          16392786              No             NO             NONIO            Yes
   2064          16392816              No             NO             NONIO            Yes
   2065          16392836              No             NO             NONIO            Yes
   2066          16393639              No             NO             NONIO            Yes
   2067          16393685              No             NO             NONIO            Yes
   2068          16393708              No             NO             NONIO            Yes
   2069          16393953              No             NO             NONIO            Yes
   2070          16394003              No             NO             NONIO            Yes
   2071          16394016              No             NO             NONIO            Yes
   2072          16394133              No             NO             NONIO            Yes
   2073          16394142              No             NO             NONIO            Yes
   2074          16395357              No             NO             NONIO            Yes
   2075          16395398              No             NO             NONIO            Yes
   2076          16395604              No             NO             NONIO            Yes
   2077          16395656              No             NO             NONIO            Yes
   2078          16395658              No             NO             NONIO             No
   2079          16395815              No             NO             NONIO            Yes
   2080          16395830              No             NO             NONIO            Yes
   2081          16397138              No             NO             NONIO            Yes
   2082          16397161              No             NO             NONIO            Yes
   2083          16143233              No             NO             NONIO            Yes
   2084          16405889              No             NO             NONIO            Yes
   2085          16407205              No             NO             NONIO            Yes
   2086          16419015              No             NO             NONIO            Yes
   2087          16419134              No            YES            10YRIO            Yes
   2088          16419504              No             NO             NONIO            Yes
   2089          16422940              No            YES            10YRIO            Yes
   2090          16540876              No             NO             NONIO            Yes
   2091          16544400              No             NO             NONIO            Yes
   2092          16395350              No             NO             NONIO            Yes
   2093          16397215              No             NO             NONIO            Yes
   2094          16397587              No             NO             NONIO            Yes
   2095          16400594              No             NO             NONIO            Yes
   2096          16400827              No            YES            10YRIO             No
   2097          16401015              No             NO             NONIO            Yes
   2098          16402122              No             NO             NONIO            Yes
   2099          16402233              No             NO             NONIO            Yes
   2100          16402790              No             NO             NONIO             No
   2101          16405664              No             NO             NONIO            Yes
   2102          16405753              No             NO             NONIO            Yes
   2103          16404205              No             NO             NONIO            Yes
   2104          16404296              No            YES            10YRIO            Yes
   2105          16404367              No             NO             NONIO            Yes
   2106          16393651              No             NO             NONIO            Yes
   2107          16393654              No             NO             NONIO            Yes
   2108          16393738              No             NO             NONIO            Yes
   2109          16392768              No             NO             NONIO            Yes
   2110          16390494              No             NO             NONIO            Yes
   2111          16390528              No             NO             NONIO            Yes
   2112          16390328              No             NO             NONIO             No
   2113          16390168              No             NO             NONIO            Yes
   2114          16388723              No             NO             NONIO            Yes
   2115          16387615              No             NO             NONIO            Yes
   2116          16384375              No             NO             NONIO            Yes
   2117          16383274              No             NO             NONIO            Yes
   2118          16384062              No             NO             NONIO            Yes
   2119          16384154              No             NO             NONIO            Yes
   2120          16384194              No             NO             NONIO            Yes
   2121          16384282              No             NO             NONIO            Yes
   2122          16378622              No             NO             NONIO            Yes
   2123          16377152              No             NO             NONIO            Yes
   2124          16377183              No             NO             NONIO            Yes
   2125          16377188              No             NO             NONIO            Yes
   2126          16378241              No             NO             NONIO            Yes
   2127          16375949              No             NO             NONIO            Yes
   2128          16358259              No             NO             NONIO            Yes
   2129          16361227              No             NO             NONIO            Yes
   2130          16361402              No             NO             NONIO            Yes
   2131          16361473              No             NO             NONIO            Yes
   2132          16361560              No             NO             NONIO            Yes
   2133          16365807              No             NO             NONIO            Yes
   2134          16365862              No             NO             NONIO            Yes
   2135          16368080              No             NO             NONIO            Yes
   2136          16368564              No             NO             NONIO            Yes
   2137          16372017              No             NO             NONIO            Yes
   2138          16372268              No             NO             NONIO            Yes
   2139          16374928              No             NO             NONIO            Yes
   2140          16358755              No             NO             NONIO            Yes
   2141          16349471              No             NO             NONIO            Yes
   2142          16346436              No             NO             NONIO            Yes
   2143          16347349              No             NO             NONIO             No
   2144          16335449              No             NO             NONIO            Yes
   2145          16331605              No             NO             NONIO            Yes
   2146          16567683              No             NO             NONIO            Yes
   2147          16551738              No             NO             NONIO            Yes
   2148          16378553              No             NO             NONIO            Yes
   2149          16378557              No             NO             NONIO            Yes
   2150          16378563              No             NO             NONIO            Yes
   2151          16378574              No             NO             NONIO            Yes
   2152          16383070              No             NO             NONIO            Yes
   2153          16383072              No             NO             NONIO            Yes
   2154          16378609              No             NO             NONIO            Yes
   2155          16383189              No             NO             NONIO            Yes
   2156          16383212              No             NO             NONIO            Yes
   2157          16383225              No             NO             NONIO            Yes
   2158          16383267              No             NO             NONIO            Yes
   2159          16383271              No             NO             NONIO            Yes
   2160          16383351              No             NO             NONIO            Yes
   2161          16383356              No             NO             NONIO            Yes
   2162          16383357              No             NO             NONIO            Yes
   2163          16383990              No             NO             NONIO            Yes
   2164          16384008              No             NO             NONIO            Yes
   2165          16384048              No             NO             NONIO            Yes
   2166          16384082              No             NO             NONIO            Yes
   2167          16384134              No             NO             NONIO            Yes
   2168          16384137              No             NO             NONIO            Yes
   2169          16384140              No             NO             NONIO            Yes
   2170          16384153              No             NO             NONIO            Yes
   2171          16384161              No             NO             NONIO            Yes
   2172          16384205              No             NO             NONIO            Yes
   2173          16384207              No             NO             NONIO            Yes
   2174          16384238              No             NO             NONIO            Yes
   2175          16384285              No             NO             NONIO            Yes
   2176          16384294              No             NO             NONIO            Yes
   2177          16384303              No             NO             NONIO            Yes
   2178          16384348              No             NO             NONIO            Yes
   2179          16382774              No             NO             NONIO            Yes
   2180          16382797              No             NO             NONIO             No
   2181          16382820              No             NO             NONIO            Yes
   2182          16382826              No             NO             NONIO            Yes
   2183          16382837              No             NO             NONIO            Yes
   2184          16382848              No             NO             NONIO            Yes
   2185          16382851              No             NO             NONIO            Yes
   2186          16384354              No             NO             NONIO            Yes
   2187          16384367              No             NO             NONIO            Yes
   2188          16384380              No             NO             NONIO            Yes
   2189          16384390              No             NO             NONIO            Yes
   2190          16384405              No             NO             NONIO            Yes
   2191          16384503              No             NO             NONIO            Yes
   2192          16384558              No             NO             NONIO            Yes
   2193          16382856              No             NO             NONIO             No
   2194          16382864              No             NO             NONIO            Yes
   2195          16382880              No             NO             NONIO            Yes
   2196          16382882              No             NO             NONIO            Yes
   2197          16382896              No             NO             NONIO            Yes
   2198          16382915              No             NO             NONIO            Yes
   2199          16382923              No             NO             NONIO            Yes
   2200          16382926              No             NO             NONIO            Yes
   2201          16377522              No             NO             NONIO            Yes
   2202          16377537              No             NO             NONIO            Yes
   2203          16377553              No             NO             NONIO            Yes
   2204          16377554              No             NO             NONIO            Yes
   2205          16378146              No             NO             NONIO            Yes
   2206          16378206              No             NO             NONIO            Yes
   2207          16378237              No             NO             NONIO            Yes
   2208          16378240              No             NO             NONIO             No
   2209          16378505              No             NO             NONIO            Yes
   2210          16378521              No             NO             NONIO            Yes
   2211          16377494              No             NO             NONIO            Yes
   2212          16377495              No             NO             NONIO            Yes
   2213          16377508              No             NO             NONIO            Yes
   2214          16377438              No             NO             NONIO            Yes
   2215          16377455              No             NO             NONIO            Yes
   2216          16377473              No             NO             NONIO            Yes
   2217          16377092              No             NO             NONIO            Yes
   2218          16377098              No             NO             NONIO            Yes
   2219          16377100              No             NO             NONIO            Yes
   2220          16377102              No             NO             NONIO            Yes
   2221          16377103              No             NO             NONIO            Yes
   2222          16377106              No             NO             NONIO            Yes
   2223          16377111              No             NO             NONIO            Yes
   2224          16377123              No             NO             NONIO            Yes
   2225          16377132              No             NO             NONIO            Yes
   2226          16377136              No             NO             NONIO            Yes
   2227          16377191              No             NO             NONIO            Yes
   2228          16377193              No             NO             NONIO            Yes
   2229          16377201              No             NO             NONIO            Yes
   2230          16377208              No             NO             NONIO            Yes
   2231          16377211              No             NO             NONIO            Yes
   2232          16377222              No             NO             NONIO            Yes
   2233          16377284              No             NO             NONIO            Yes
   2234          16377286              No             NO             NONIO            Yes
   2235          16377309              No             NO             NONIO            Yes
   2236          16377324              No             NO             NONIO            Yes
   2237          16067416              No             NO             NONIO            Yes
   2238          16376946              No             NO             NONIO            Yes
   2239          16376950              No             NO             NONIO            Yes
   2240          16376952              No             NO             NONIO            Yes
   2241          16375898              No             NO             NONIO            Yes
   2242          16375930              No             NO             NONIO            Yes
   2243          16375963              No             NO             NONIO            Yes
   2244          16375969              No             NO             NONIO            Yes
   2245          16375971              No             NO             NONIO            Yes
   2246          16376044              No             NO             NONIO            Yes
   2247          16376051              No             NO             NONIO            Yes
   2248          16376067              No             NO             NONIO            Yes
   2249          16376094              No             NO             NONIO            Yes
   2250          16376097              No             NO             NONIO            Yes
   2251          16376100              No             NO             NONIO            Yes
   2252          16375251              No             NO             NONIO            Yes
   2253          16375262              No             NO             NONIO            Yes
   2254          16375266              No             NO             NONIO            Yes
   2255          16375269              No             NO             NONIO            Yes
   2256          16375834              No             NO             NONIO            Yes
   2257          16375836              No             NO             NONIO            Yes
   2258          16375848              No             NO             NONIO             No
   2259          16375865              No             NO             NONIO            Yes
   2260          16372127              No             NO             NONIO            Yes
   2261          16372128              No             NO             NONIO            Yes
   2262          16372150              No             NO             NONIO            Yes
   2263          16372165              No             NO             NONIO            Yes
   2264          16372173              No             NO             NONIO            Yes
   2265          16372185              No             NO             NONIO             No
   2266          16372349              No             NO             NONIO            Yes
   2267          16372357              No             NO             NONIO            Yes
   2268          16372386              No             NO             NONIO            Yes
   2269          16372387              No             NO             NONIO            Yes
   2270          16372396              No             NO             NONIO            Yes
   2271          16372415              No             NO             NONIO            Yes
   2272          16372416              No             NO             NONIO            Yes
   2273          16372418              No             NO             NONIO            Yes
   2274          16372420              No             NO             NONIO            Yes
   2275          16374797              No             NO             NONIO            Yes
   2276          16375121              No             NO             NONIO            Yes
   2277          16375123              No             NO             NONIO            Yes
   2278          16375126              No             NO             NONIO            Yes
   2279          16374850              No             NO             NONIO            Yes
   2280          16375170              No             NO             NONIO            Yes
   2281          16375246              No             NO             NONIO            Yes
   2282          16374855              No             NO             NONIO            Yes
   2283          16374935              No             NO             NONIO            Yes
   2284          16374943              No             NO             NONIO            Yes
   2285          16374950              No             NO             NONIO            Yes
   2286          16374957              No             NO             NONIO             No
   2287          16374989              No             NO             NONIO            Yes
   2288          16375013              No             NO             NONIO            Yes
   2289          16375031              No             NO             NONIO            Yes
   2290          16375035              No             NO             NONIO             No
   2291          16375043              No             NO             NONIO            Yes
   2292          16372100              No             NO             NONIO            Yes
   2293          16567487              No             NO             NONIO            Yes
   2294          16564745              No             NO             NONIO            Yes
   2295          16564747              No             NO             NONIO            Yes
   2296          16564792              No             NO             NONIO            Yes
   2297          16564835              No             NO             NONIO            Yes
   2298          16564869              No             NO             NONIO            Yes
   2299          16565037              No             NO             NONIO            Yes
   2300          16545794              No            YES            10YRIO            Yes
   2301          16545798              No             NO             NONIO            Yes
   2302          16545806              No            YES            10YRIO            Yes
   2303          16545808              No            YES            10YRIO            Yes
   2304          16545823              No            YES            10YRIO            Yes
   2305          16545826              No            YES            10YRIO            Yes
   2306          16545831              No             NO             NONIO            Yes
   2307          16545839              No            YES            10YRIO            Yes
   2308          16548787              No            YES            10YRIO             No
   2309          16548788              No            YES            10YRIO            Yes
   2310          16548382              No            YES            10YRIO             No
   2311          16548798              No             NO             NONIO            Yes
   2312          16548808              No            YES            10YRIO            Yes
   2313          16548855              No            YES            10YRIO            Yes
   2314          16548874              No             NO             NONIO             No
   2315          16548879              No            YES            10YRIO             No
   2316          16548890              No            YES            10YRIO             No
   2317          16548892              No            YES            10YRIO            Yes
   2318          16548898              No            YES            10YRIO            Yes
   2319          16548900              No            YES            10YRIO            Yes
   2320          16548902              No            YES            10YRIO             No
   2321          16548425              No             NO             NONIO            Yes
   2322          16548923              No             NO             NONIO            Yes
   2323          16551347              No            YES            10YRIO            Yes
   2324          16551349              No            YES            10YRIO            Yes
   2325          16551355              No            YES            10YRIO            Yes
   2326          16551358              No            YES            10YRIO             No
   2327          16551365              No            YES            10YRIO            Yes
   2328          16551366              No            YES            10YRIO             No
   2329          16551393              No            YES            10YRIO            Yes
   2330          16551401              No             NO             NONIO            Yes
   2331          16551412              No            YES            10YRIO            Yes
   2332          16551432              No            YES            10YRIO            Yes
   2333          16551445              No            YES            10YRIO            Yes
   2334          16551462              No            YES            10YRIO             No
   2335          16551484              No            YES            10YRIO             No
   2336          16551487              No            YES            10YRIO            Yes
   2337          16551488              No            YES            10YRIO            Yes
   2338          16551497              No             NO             NONIO            Yes
   2339          16562179              No             NO             NONIO             No
   2340          16562187              No            YES            10YRIO            Yes
   2341          16562194              No             NO             NONIO             No
   2342          16562200              No            YES            10YRIO            Yes
   2343          16562203              No             NO             NONIO            Yes
   2344          16562243              No            YES            10YRIO            Yes
   2345          16562277              No            YES            10YRIO            Yes
   2346          16562284              No            YES            10YRIO            Yes
   2347          16564201              No            YES            10YRIO             No
   2348          16564219              No             NO             NONIO            Yes
   2349          16564240              No            YES            10YRIO            Yes
   2350          16564249              No            YES            10YRIO            Yes
   2351          16564257              No            YES            10YRIO            Yes
   2352          16564288              No             NO             NONIO            Yes
   2353          16564298              No            YES            10YRIO             No
   2354          16564315              No             NO             NONIO             No
   2355          16564162              No             NO             NONIO            Yes
   2356          16564350              No             NO             NONIO            Yes
   2357          16564352              No            YES            10YRIO            Yes
   2358          16564358              No            YES            10YRIO            Yes
   2359          16564360              No            YES            10YRIO            Yes
   2360          16567076              No             NO             NONIO            Yes
   2361          16567265              No            YES            10YRIO             No
   2362          16567307              No             NO             NONIO            Yes
   2363          16568547              No            YES            10YRIO             No
   2364          16568558              No             NO             NONIO            Yes
   2365          16568564              No            YES            10YRIO            Yes
   2366          16568569              No            YES            10YRIO            Yes
   2367          16568644              No             NO             NONIO            Yes
   2368          16568658              No            YES            10YRIO             No
   2369          16569866              No            YES            10YRIO             No
   2370          16569956              No            YES            10YRIO            Yes
   2371          16569974              No            YES            10YRIO             No
   2372          16545697              No            YES            10YRIO            Yes
   2373          16545734              No            YES            10YRIO            Yes
   2374          16545736              No            YES            10YRIO            Yes
   2375          16574757              No            YES            10YRIO            Yes
   2376          16545755              No            YES            10YRIO            Yes
   2377          16545767              No             NO             NONIO            Yes
   2378          16545785              No             NO             NONIO            Yes
   2379          16545786              No            YES            10YRIO            Yes
   2380          16539980              No            YES            10YRIO            Yes
   2381          16540012              No            YES            10YRIO            Yes
   2382          16543568              No             NO             NONIO            Yes
   2383          16543576              No             NO             NONIO            Yes
   2384          16543580              No            YES            10YRIO            Yes
   2385          16543596              No            YES            10YRIO            Yes
   2386          16543605              No            YES            10YRIO            Yes
   2387          16543486              No            YES            10YRIO            Yes
   2388          16543613              No            YES            10YRIO             No
   2389          16543619              No            YES            10YRIO            Yes
   2390          16543627              No            YES            10YRIO            Yes
   2391          16543645              No            YES            10YRIO            Yes
   2392          16543655              No            YES            10YRIO            Yes
   2393          16543658              No            YES            10YRIO            Yes
   2394          16543676              No            YES            10YRIO            Yes
   2395          16543538              No             NO             NONIO            Yes
   2396          16543686              No            YES            10YRIO             No
   2397          16543691              No            YES            10YRIO             No
   2398          16544859              No            YES            10YRIO            Yes
   2399          16544863              No            YES            10YRIO            Yes
   2400          16544866              No            YES            10YRIO            Yes
   2401          16544867              No            YES            10YRIO            Yes
   2402          16544871              No             NO             NONIO            Yes
   2403          16544879              No            YES            10YRIO            Yes
   2404          16544882              No            YES            10YRIO             No
   2405          16544889              No            YES            10YRIO             No
   2406          16544894              No            YES            10YRIO            Yes
   2407          16544901              No            YES            10YRIO             No
   2408          16544768              No             NO             NONIO            Yes
   2409          16544920              No            YES            10YRIO             No
   2410          16544925              No            YES            10YRIO            Yes
   2411          16544939              No             NO             NONIO            Yes
   2412          16544948              No             NO             NONIO            Yes
   2413          16544963              No            YES            10YRIO            Yes
   2414          16544970              No            YES            10YRIO            Yes
   2415          16544975              No            YES            10YRIO            Yes
   2416          16544979              No            YES            10YRIO             No
   2417          16545000              No            YES            10YRIO            Yes
   2418          16422394              No            YES            10YRIO            Yes
   2419          16422405              No            YES            10YRIO            Yes
   2420          16422410              No            YES            10YRIO            Yes
   2421          16422443              No            YES            10YRIO            Yes
   2422          16422452              No            YES            10YRIO            Yes
   2423          16422466              No             NO             NONIO            Yes
   2424          16467906              No            YES            10YRIO            Yes
   2425          16467909              No            YES            10YRIO            Yes
   2426          16467936              No             NO             NONIO            Yes
   2427          16467948              No            YES            10YRIO            Yes
   2428          16467958              No            YES            10YRIO            Yes
   2429          16467964              No            YES            10YRIO            Yes
   2430          16468004              No            YES            10YRIO            Yes
   2431          16468007              No            YES            10YRIO            Yes
   2432          16468017              No             NO             NONIO            Yes
   2433          16467877              No            YES            10YRIO            Yes
   2434          16539907              No             NO             NONIO            Yes
   2435          16539913              No             NO             NONIO            Yes
   2436          16539847              No            YES            10YRIO            Yes
   2437          16539950              No            YES            10YRIO            Yes
   2438          16539964              No            YES            10YRIO            Yes
   2439          16539969              No            YES            10YRIO            Yes
   2440          16539860              No            YES            10YRIO            Yes
   2441          16539974              No            YES            10YRIO            Yes
   2442          16545689              No            YES            10YRIO            Yes
   2443          16305824              No            YES            10YRIO            Yes
   2444          16305878              No             NO             NONIO            Yes
   2445          16305738              No            YES            10YRIO            Yes
   2446          16305920              No             NO             NONIO             No
   2447          16307498              No             NO             NONIO            Yes
   2448          16316522              No            YES            10YRIO            Yes
   2449          16316536              No             NO             NONIO            Yes
   2450          16316538              No            YES            10YRIO            Yes
   2451          16323725              No            YES            10YRIO            Yes
   2452          16327118              No            YES            10YRIO            Yes
   2453          16329581              No            YES            10YRIO            Yes
   2454          16329493              No            YES            10YRIO            Yes
   2455          16331152              No             NO             NONIO            Yes
   2456          16335860              No            YES            10YRIO            Yes
   2457          16335762              No            YES            10YRIO            Yes
   2458          16339998              No             NO             NONIO            Yes
   2459          16340053              No            YES            10YRIO             No
   2460          16340079              No            YES            10YRIO            Yes
   2461          16339961              No             NO             NONIO            Yes
   2462          16342606              No            YES            10YRIO            Yes
   2463          16342752              No            YES            10YRIO             No
   2464          16342802              No            YES            10YRIO             No
   2465          16343456              No             NO             NONIO            Yes
   2466          16343534              No            YES            10YRIO            Yes
   2467          16343484              No            YES            10YRIO            Yes
   2468          16343680              No            YES            10YRIO            Yes
   2469          16344770              No            YES            10YRIO             No
   2470          16347238              No             NO             NONIO            Yes
   2471          16347246              No             NO             NONIO            Yes
   2472          16347308              No            YES            10YRIO            Yes
   2473          16347328              No            YES            10YRIO            Yes
   2474          16349089              No            YES            10YRIO            Yes
   2475          16349022              No             NO             NONIO            Yes
   2476          16349147              No            YES            10YRIO            Yes
   2477          16349044              No            YES            10YRIO             No
   2478          16349224              No            YES            10YRIO            Yes
   2479          16357774              No             NO             NONIO             No
   2480          16357788              No            YES            10YRIO             No
   2481          16357806              No            YES            10YRIO            Yes
   2482          16357702              No            YES            10YRIO            Yes
   2483          16357819              No             NO             NONIO            Yes
   2484          16357727              No            YES            10YRIO            Yes
   2485          16357729              No             NO             NONIO            Yes
   2486          16357903              No            YES            10YRIO            Yes
   2487          16359527              No            YES            10YRIO            Yes
   2488          16359652              No            YES            10YRIO            Yes
   2489          16359551              No             NO             NONIO            Yes
   2490          16359581              No            YES            10YRIO            Yes
   2491          16360723              No            YES            10YRIO            Yes
   2492          16360757              No            YES            10YRIO            Yes
   2493          16360772              No            YES            10YRIO            Yes
   2494          16360795              No            YES            10YRIO             No
   2495          16360803              No            YES            10YRIO            Yes
   2496          16365417              No            YES            10YRIO            Yes
   2497          16365461              No            YES            10YRIO            Yes
   2498          16367736              No             NO             NONIO            Yes
   2499          16367755              No             NO             NONIO            Yes
   2500          16367757              No            YES            10YRIO            Yes
   2501          16367770              No            YES            10YRIO            Yes
   2502          16367933              No             NO             NONIO            Yes
   2503          16367934              No             NO             NONIO            Yes
   2504          16367777              No            YES            10YRIO            Yes
   2505          16371649              No             NO             NONIO            Yes
   2506          16371728              No            YES            10YRIO            Yes
   2507          16371731              No            YES            10YRIO            Yes
   2508          16374667              No            YES            10YRIO            Yes
   2509          16374675              No            YES            10YRIO            Yes
   2510          16376430              No             NO             NONIO             No
   2511          16376454              No             NO             NONIO            Yes
   2512          16376401              No            YES            10YRIO            Yes
   2513          16376462              No            YES            10YRIO            Yes
   2514          16376408              No             NO             NONIO            Yes
   2515          16376475              No             NO             NONIO             No
   2516          16376490              No             NO             NONIO            Yes
   2517          16376417              No            YES            10YRIO            Yes
   2518          16376494              No            YES            10YRIO            Yes
   2519          16376419              No             NO             NONIO            Yes
   2520          16376748              No            YES            10YRIO            Yes
   2521          16376864              No            YES            10YRIO             No
   2522          16376761              No             NO             NONIO            Yes
   2523          16376907              No            YES            10YRIO            Yes
   2524          16377942              No            YES            10YRIO            Yes
   2525          16377917              No             NO             NONIO            Yes
   2526          16377919              No            YES            10YRIO             No
   2527          16382589              No            YES            10YRIO            Yes
   2528          16382524              No             NO             NONIO            Yes
   2529          16382526              No            YES            10YRIO             No
   2530          16382659              No             NO             NONIO            Yes
   2531          16382667              No            YES            10YRIO            Yes
   2532          16383734              No             NO             NONIO            Yes
   2533          16383739              No             NO             NONIO            Yes
   2534          16383823              No             NO             NONIO            Yes
   2535          16383745              No            YES            10YRIO            Yes
   2536          16383850              No            YES            10YRIO             No
   2537          16383756              No            YES            10YRIO             No
   2538          16383894              No            YES            10YRIO            Yes
   2539          16383908              No            YES            10YRIO            Yes
   2540          16383931              No            YES            10YRIO            Yes
   2541          16386845              No             NO             NONIO            Yes
   2542          16386923              No             NO             NONIO            Yes
   2543          16386853              No            YES            10YRIO            Yes
   2544          16386940              No            YES            10YRIO            Yes
   2545          16386957              No            YES            10YRIO            Yes
   2546          16386879              No            YES            10YRIO             No
   2547          16386961              No            YES            10YRIO             No
   2548          16386976              No             NO             NONIO            Yes
   2549          16386987              No            YES            10YRIO            Yes
   2550          16387004              No            YES            10YRIO            Yes
   2551          16387027              No            YES            10YRIO             No
   2552          16387029              No            YES            10YRIO            Yes
   2553          16387033              No            YES            10YRIO            Yes
   2554          16388531              No             NO             NONIO            Yes
   2555          16388549              No            YES            10YRIO            Yes
   2556          16388589              No             NO             NONIO            Yes
   2557          16388491              No            YES            10YRIO            Yes
   2558          16388502              No            YES            10YRIO            Yes
   2559          16388507              No            YES            10YRIO            Yes
   2560          16389817              No             NO             NONIO            Yes
   2561          16389839              No             NO             NONIO            Yes
   2562          16389887              No             NO             NONIO            Yes
   2563          16389774              No            YES            10YRIO            Yes
   2564          16389921              No            YES            10YRIO             No
   2565          16389792              No             NO             NONIO            Yes
   2566          16392898              No             NO             NONIO             No
   2567          16392948              No            YES            10YRIO            Yes
   2568          16392963              No            YES            10YRIO            Yes
   2569          16392966              No            YES            10YRIO            Yes
   2570          16392971              No            YES            10YRIO            Yes
   2571          16392995              No            YES            10YRIO            Yes
   2572          16394317              No             NO             NONIO             No
   2573          16394321              No            YES            10YRIO            Yes
   2574          16394331              No             NO             NONIO             No
   2575          16394482              No             NO             NONIO            Yes
   2576          16394531              No             NO             NONIO            Yes
   2577          16394538              No             NO             NONIO            Yes
   2578          16394336              No            YES            10YRIO             No
   2579          16394542              No            YES            10YRIO            Yes
   2580          16394550              No            YES            10YRIO             No
   2581          16394553              No            YES            10YRIO            Yes
   2582          16394353              No            YES            10YRIO            Yes
   2583          16395074              No            YES            10YRIO            Yes
   2584          16395082              No             NO             NONIO            Yes
   2585          16395098              No            YES            10YRIO            Yes
   2586          16395110              No             NO             NONIO            Yes
   2587          16395118              No             NO             NONIO             No
   2588          16395037              No             NO             NONIO            Yes
   2589          16395042              No             NO             NONIO            Yes
   2590          16395175              No            YES            10YRIO            Yes
   2591          16395176              No            YES            10YRIO             No
   2592          16395065              No             NO             NONIO            Yes
   2593          16396971              No             NO             NONIO            Yes
   2594          16396994              No            YES            10YRIO            Yes
   2595          16396996              No            YES            10YRIO            Yes
   2596          16397003              No             NO             NONIO            Yes
   2597          16400087              No             NO             NONIO            Yes
   2598          16400211              No            YES            10YRIO            Yes
   2599          16400214              No            YES            10YRIO            Yes
   2600          16400102              No             NO             NONIO             No
   2601          16400109              No            YES            10YRIO            Yes
   2602          16400249              No             NO             NONIO             No
   2603          16400115              No            YES            10YRIO            Yes
   2604          16400286              No             NO             NONIO             No
   2605          16400304              No            YES            10YRIO            Yes
   2606          16400320              No            YES            10YRIO            Yes
   2607          16400341              No             NO             NONIO            Yes
   2608          16400141              No             NO             NONIO            Yes
   2609          16401698              No             NO             NONIO            Yes
   2610          16401726              No            YES            10YRIO            Yes
   2611          16401731              No            YES            10YRIO            Yes
   2612          16401733              No             NO             NONIO             No
   2613          16401737              No            YES            10YRIO            Yes
   2614          16401643              No             NO             NONIO             No
   2615          16401765              No             NO             NONIO            Yes
   2616          16401815              No            YES            10YRIO            Yes
   2617          16401817              No             NO             NONIO            Yes
   2618          16403783              No             NO             NONIO            Yes
   2619          16403742              No            YES            10YRIO            Yes
   2620          16403830              No             NO             NONIO            Yes
   2621          16403744              No             NO             NONIO            Yes
   2622          16403882              No            YES            10YRIO            Yes
   2623          16403885              No            YES            10YRIO            Yes
   2624          16403906              No             NO             NONIO            Yes
   2625          16403916              No             NO             NONIO            Yes
   2626          16403919              No             NO             NONIO            Yes
   2627          16403922              No             NO             NONIO            Yes
   2628          16403924              No            YES            10YRIO            Yes
   2629          16405134              No             NO             NONIO            Yes
   2630          16405139              No            YES            10YRIO            Yes
   2631          16405143              No            YES            10YRIO            Yes
   2632          16405076              No            YES            10YRIO            Yes
   2633          16405153              No             NO             NONIO            Yes
   2634          16405166              No            YES            10YRIO            Yes
   2635          16405171              No             NO             NONIO             No
   2636          16405202              No             NO             NONIO            Yes
   2637          16405089              No             NO             NONIO            Yes
   2638          16406734              No             NO             NONIO             No
   2639          16406738              No             NO             NONIO             No
   2640          16418778              No             NO             NONIO            Yes
   2641          16418869              No             NO             NONIO            Yes
   2642          16418885              No             NO             NONIO            Yes
   2643          16419801              No             NO             NONIO            Yes
   2644          16419810              No             NO             NONIO            Yes
   2645          16419718              No             NO             NONIO            Yes
   2646          16419833              No             NO             NONIO            Yes
   2647          16419886              No             NO             NONIO            Yes
   2648          16419896              No             NO             NONIO            Yes
   2649          16419917              No             NO             NONIO            Yes
   2650          16422338              No             NO             NONIO            Yes
   2651          16422296              No             NO             NONIO            Yes
   2652          16422384              No             NO             NONIO            Yes
   2653          16564478              No             NO             NONIO            Yes
   2654          16564503              No             NO             NONIO            Yes
   2655          16564523              No             NO             NONIO            Yes
   2656          16564531              No             NO             NONIO            Yes
   2657          16564538              No             NO             NONIO            Yes
   2658          16567523              No             NO             NONIO            Yes
   2659          16562680              No             NO             NONIO            Yes
   2660          16562880              No             NO             NONIO            Yes
   2661          16562943              No             NO             NONIO            Yes
   2662          16562998              No             NO             NONIO            Yes
   2663          16563092              No             NO             NONIO            Yes
   2664          16563128              No             NO             NONIO            Yes
   2665          16563156              No             NO             NONIO            Yes
   2666          16563177              No             NO             NONIO            Yes
   2667          16562659              No             NO             NONIO            Yes
   2668          16562550              No             NO             NONIO            Yes
   2669          16562555              No             NO             NONIO            Yes
   2670          16562487              No             NO             NONIO            Yes
   2671          16550035              No             NO             NONIO            Yes
   2672          16550074              No             NO             NONIO            Yes
   2673          16550098              No             NO             NONIO            Yes
   2674          16550102              No             NO             NONIO            Yes
   2675          16550119              No             NO             NONIO            Yes
   2676          16551506              No             NO             NONIO            Yes
   2677          16551585              No             NO             NONIO            Yes
   2678          16551624              No             NO             NONIO            Yes
   2679          16551632              No             NO             NONIO            Yes
   2680          16551704              No             NO             NONIO            Yes
   2681          16551715              No             NO             NONIO            Yes
   2682          16551720              No             NO             NONIO            Yes
   2683          16551735              No             NO             NONIO            Yes
   2684          16551752              No             NO             NONIO            Yes
   2685          16551769              No             NO             NONIO            Yes
   2686          16551777              No             NO             NONIO            Yes
   2687          16551779              No             NO             NONIO            Yes
   2688          16551781              No             NO             NONIO            Yes
   2689          16551787              No             NO             NONIO            Yes
   2690          16551790              No             NO             NONIO            Yes
   2691          16551807              No             NO             NONIO             No
   2692          16549906              No             NO             NONIO            Yes
   2693          16562368              No             NO             NONIO            Yes
   2694          16562456              No             NO             NONIO            Yes
   2695          16549799              No             NO             NONIO            Yes
   2696          16549832              No             NO             NONIO            Yes
   2697          16549473              No             NO             NONIO             No
   2698          16549475              No             NO             NONIO            Yes
   2699          16549592              No             NO             NONIO            Yes
   2700          16546267              No             NO             NONIO            Yes
   2701          16546273              No             NO             NONIO            Yes
   2702          16330240              No             NO             NONIO            Yes
   2703          16330247              No             NO             NONIO            Yes
   2704          16330255              No             NO             NONIO            Yes
   2705          16330257              No             NO             NONIO            Yes
   2706          16330260              No             NO             NONIO            Yes
   2707          16330269              No             NO             NONIO            Yes
   2708          16330275              No             NO             NONIO            Yes
   2709          16546362              No             NO             NONIO            Yes
   2710          16545481              No             NO             NONIO            Yes
   2711          16545482              No             NO             NONIO            Yes
   2712          16545484              No             NO             NONIO            Yes
   2713          16545485              No             NO             NONIO            Yes
   2714          16545489              No             NO             NONIO            Yes
   2715          16546009              No             NO             NONIO            Yes
   2716          16546136              No             NO             NONIO            Yes
   2717          16546147              No             NO             NONIO            Yes
   2718          16549423              No             NO             NONIO            Yes
   2719          16546241              No             NO             NONIO            Yes
   2720          16546244              No             NO             NONIO            Yes
   2721          16545430              No             NO             NONIO            Yes
   2722          16545381              No             NO             NONIO            Yes
   2723          16329860              No             NO             NONIO            Yes
   2724          16326948              No             NO             NONIO            Yes
   2725          16326954              No             NO             NONIO            Yes
   2726          16329999              No             NO             NONIO            Yes
   2727          16330009              No             NO             NONIO            Yes
   2728          16397580              No             NO             NONIO            Yes
   2729          16397603              No             NO             NONIO            Yes
   2730          16400689              No             NO             NONIO            Yes
   2731          16400786              No             NO             NONIO            Yes
   2732          16400870              No             NO             NONIO            Yes
   2733          16400968              No             NO             NONIO            Yes
   2734          16401904              No             NO             NONIO            Yes
   2735          16401984              No             NO             NONIO            Yes
   2736          16402192              No             NO             NONIO            Yes
   2737          16402214              No             NO             NONIO            Yes
   2738          16402276              No             NO             NONIO            Yes
   2739          16402545              No             NO             NONIO            Yes
   2740          16402644              No             NO             NONIO            Yes
   2741          16402655              No             NO             NONIO            Yes
   2742          16402718              No             NO             NONIO            Yes
   2743          16402775              No             NO             NONIO            Yes
   2744          16402783              No             NO             NONIO            Yes
   2745          16404255              No             NO             NONIO            Yes
   2746          16404459              No             NO             NONIO            Yes
   2747          16404484              No             NO             NONIO             No
   2748          16404490              No             NO             NONIO            Yes
   2749          16404579              No             NO             NONIO            Yes
   2750          16405498              No             NO             NONIO            Yes
   2751          16405517              No             NO             NONIO            Yes
   2752          16405524              No             NO             NONIO            Yes
   2753          16405559              No             NO             NONIO            Yes
   2754          16405652              No             NO             NONIO            Yes
   2755          16405853              No            YES            10YRIO            Yes
   2756          16406030              No             NO             NONIO            Yes
   2757          16406904              No             NO             NONIO            Yes
   2758          16407401              No             NO             NONIO            Yes
   2759          16397241              No             NO             NONIO            Yes
   2760          16397413              No             NO             NONIO            Yes
   2761          16388876              No             NO             NONIO            Yes
   2762          16389333              No             NO             NONIO            Yes
   2763          16389361              No             NO             NONIO            Yes
   2764          16389479              No             NO             NONIO            Yes
   2765          16389483              No             NO             NONIO            Yes
   2766          16390029              No             NO             NONIO            Yes
   2767          16390035              No             NO             NONIO            Yes
   2768          16387572              No             NO             NONIO            Yes
   2769          16387590              No             NO             NONIO            Yes
   2770          16387612              No             NO             NONIO            Yes
   2771          16390332              No             NO             NONIO            Yes
   2772          16390346              No             NO             NONIO            Yes
   2773          16390435              No             NO             NONIO            Yes
   2774          16390445              No             NO             NONIO            Yes
   2775          16390463              No             NO             NONIO            Yes
   2776          16390533              No             NO             NONIO            Yes
   2777          16392495              No             NO             NONIO            Yes
   2778          16383355              No             NO             NONIO            Yes
   2779          16384075              No             NO             NONIO            Yes
   2780          16384164              No             NO             NONIO            Yes
   2781          16384187              No             NO             NONIO            Yes
   2782          16384191              No             NO             NONIO            Yes
   2783          16384357              No             NO             NONIO            Yes
   2784          16384473              No             NO             NONIO            Yes
   2785          16384528              No             NO             NONIO             No
   2786          16387219              No             NO             NONIO            Yes
   2787          16387227              No             NO             NONIO            Yes
   2788          16383190              No             NO             NONIO            Yes
   2789          16383312              No             NO             NONIO            Yes
   2790          16383317              No             NO             NONIO            Yes
   2791          16383327              No             NO             NONIO            Yes
   2792          16383338              No             NO             NONIO            Yes
   2793          16387229              No             NO             NONIO            Yes
   2794          16387381              No             NO             NONIO            Yes
   2795          16387415              No             NO             NONIO            Yes
   2796          16358433              No             NO             NONIO            Yes
   2797          16358440              No             NO             NONIO            Yes
   2798          16360191              No             NO             NONIO             No
   2799          16361542              No             NO             NONIO            Yes
   2800          16366392              No             NO             NONIO            Yes
   2801          16371855              No             NO             NONIO            Yes
   2802          16372013              No             NO             NONIO            Yes
   2803          16372021              No             NO             NONIO            Yes
   2804          16372029              No             NO             NONIO            Yes
   2805          16372182              No             NO             NONIO            Yes
   2806          16376947              No             NO             NONIO            Yes
   2807          16330242              No             NO             NONIO            Yes
   2808          16332129              No             NO             NONIO            Yes
   2809          16335617              No             NO             NONIO            Yes
   2810          16339364              No             NO             NONIO            Yes
   2811          16343974              No             NO             NONIO            Yes
   2812          16344607              No             NO             NONIO            Yes
   2813          16344677              No             NO             NONIO            Yes
   2814          16345852              No             NO             NONIO            Yes
   2815          16346016              No             NO             NONIO            Yes
   2816          16346161              No             NO             NONIO            Yes
   2817          16346187              No             NO             NONIO            Yes
   2818          16347988              No             NO             NONIO            Yes
   2819          16301938              No             NO             NONIO            Yes
   2820          16308085              No             NO             NONIO            Yes
   2821          16314647              No             NO             NONIO            Yes
   2822          16206910              No            YES            10YRIO            Yes
   2823          16208548              No            YES            10YRIO             No
   2824          16210138              No             NO             NONIO            Yes
   2825          16221653              No             NO             NONIO            Yes
   2826          16570012              No             NO             NONIO            Yes
   2827          16570025              No             NO             NONIO            Yes
   2828          16571209              No             NO             NONIO            Yes
   2829          16571213              No             NO             NONIO            Yes
   2830          16571375              No             NO             NONIO            Yes
   2831          16571389              No             NO             NONIO            Yes
   2832          16571392              No             NO             NONIO            Yes
   2833          16571407              No             NO             NONIO            Yes
   2834          16571233              No             NO             NONIO            Yes
   2835          16574633              No             NO             NONIO            Yes
   2836          16574548              No             NO             NONIO            Yes
   2837          16574701              No             NO             NONIO            Yes
   2838          16585163              No             NO             NONIO            Yes
   2839          16585357              No             NO             NONIO            Yes
   2840          16585197              No             NO             NONIO            Yes
   2841          16564212              No             NO             NONIO            Yes
   2842          16564239              No             NO             NONIO            Yes
   2843          16590709              No             NO             NONIO            Yes
   2844          16599193              No             NO             NONIO            Yes
   2845          16564292              No             NO             NONIO            Yes
   2846          16564175              No             NO             NONIO            Yes
   2847          16567197              No             NO             NONIO            Yes
   2848          16568630              No             NO             NONIO            Yes
   2849          16568492              No             NO             NONIO            Yes
   2850          16568516              No             NO             NONIO            Yes
   2851          16569931              No             NO             NONIO            Yes
   2852          16569941              No             NO             NONIO            Yes
   2853          16569976              No             NO             NONIO            Yes
   2854          16360782              No             NO             NONIO            Yes
   2855          16360832              No            YES            10YRIO            Yes
   2856          16365311              No             NO             NONIO            Yes
   2857          16365468              No            YES            10YRIO            Yes
   2858          16365483              No             NO             NONIO            Yes
   2859          16365496              No            YES            10YRIO             No
   2860          16367836              No            YES            10YRIO             No
   2861          16367744              No            YES            10YRIO            Yes
   2862          16367940              No             NO             NONIO            Yes
   2863          16367947              No             NO             NONIO            Yes
   2864          16367786              No            YES            10YRIO            Yes
   2865          16371610              No             NO             NONIO            Yes
   2866          16371658              No             NO             NONIO            Yes
   2867          16371737              No            YES            10YRIO            Yes
   2868          16374639              No            YES            10YRIO            Yes
   2869          16374700              No             NO             NONIO            Yes
   2870          16376442              No            YES            10YRIO             No
   2871          16376400              No             NO             NONIO            Yes
   2872          16376507              No            YES            10YRIO            Yes
   2873          16376516              No            YES            10YRIO            Yes
   2874          16376833              No            YES            10YRIO             No
   2875          16376872              No            YES            10YRIO            Yes
   2876          16376778              No             NO             NONIO            Yes
   2877          16382555              No            YES            10YRIO            Yes
   2878          16382658              No             NO             NONIO            Yes
   2879          16382671              No            YES            10YRIO            Yes
   2880          16383736              No             NO             NONIO            Yes
   2881          16383758              No             NO             NONIO            Yes
   2882          16383946              No            YES            10YRIO            Yes
   2883          16386838              No            YES            10YRIO            Yes
   2884          16388599              No             NO             NONIO            Yes
   2885          16388504              No             NO             NONIO            Yes
   2886          16343688              No            YES            10YRIO            Yes
   2887          16389923              No            YES            10YRIO             No
   2888          16389945              No            YES            10YRIO             No
   2889          16392899              No            YES            10YRIO             No
   2890          16392932              No            YES            10YRIO            Yes
   2891          16392978              No            YES            10YRIO            Yes
   2892          16345643              No            YES            10YRIO            Yes
   2893          16345655              No            YES            10YRIO             No
   2894          16345666              No            YES            10YRIO            Yes
   2895          16345677              No             NO             NONIO             No
   2896          16345692              No            YES            10YRIO            Yes
   2897          16345616              No             NO             NONIO            Yes
   2898          16345621              No            YES            10YRIO            Yes
   2899          16347228              No            YES            10YRIO             No
   2900          16347231              No            YES            10YRIO             No
   2901          16347288              No             NO             NONIO            Yes
   2902          16349134              No            YES            10YRIO            Yes
   2903          16349178              No             NO             NONIO            Yes
   2904          16349237              No             NO             NONIO            Yes
   2905          16357696              No             NO             NONIO            Yes
   2906          16395078              No            YES            10YRIO             No
   2907          16395184              No            YES            10YRIO            Yes
   2908          16357861              No            YES            10YRIO            Yes
   2909          16357875              No            YES            10YRIO            Yes
   2910          16357929              No             NO             NONIO            Yes
   2911          16359627              No            YES            10YRIO            Yes
   2912          16359637              No            YES            10YRIO            Yes
   2913          16359524              No            YES            10YRIO            Yes
   2914          16359709              No             NO             NONIO            Yes
   2915          16359723              No            YES            10YRIO            Yes
   2916          16360673              No             NO             NONIO            Yes
   2917          16360743              No            YES            10YRIO            Yes
   2918          16206806              No             NO             NONIO            Yes
   2919          16305722              No            YES            10YRIO            Yes
   2920          16305726              No            YES            10YRIO             No
   2921          16305950              No            YES            10YRIO            Yes
   2922          16305954              No             NO             NONIO             No
   2923          16316382              No            YES            10YRIO            Yes
   2924          16318811              No             NO             NONIO            Yes
   2925          16318812              No            YES            10YRIO            Yes
   2926          16318825              No             NO             NONIO            Yes
   2927          16318888              No            YES            10YRIO            Yes
   2928          16318975              No             NO             NONIO            Yes
   2929          16318996              No            YES            10YRIO            Yes
   2930          16321642              No            YES            10YRIO            Yes
   2931          16321673              No            YES            10YRIO             No
   2932          16321697              No            YES            10YRIO            Yes
   2933          16321769              No            YES            10YRIO            Yes
   2934          16323896              No            YES            10YRIO            Yes
   2935          16327069              No             NO             NONIO             No
   2936          16329542              No            YES            10YRIO            Yes
   2937          16329571              No             NO             NONIO            Yes
   2938          16331232              No             NO             NONIO             No
   2939          16331168              No            YES            10YRIO            Yes
   2940          16194723              No            YES            10YRIO            Yes
   2941          16339907              No             NO             NONIO            Yes
   2942          16340022              No             NO             NONIO             No
   2943          16342644              No             NO             NONIO            Yes
   2944          16342684              No            YES            10YRIO            Yes
   2945          16342751              No            YES            10YRIO            Yes
   2946          16342786              No            YES            10YRIO            Yes
   2947          16392357              No             NO             NONIO            Yes
   2948          16392361              No             NO             NONIO            Yes
   2949          16394080              No             NO             NONIO            Yes
   2950          16134456              No            YES            10YRIO            Yes
   2951          16228033              No             NO             NONIO            Yes





                 LOAN_SEQ            HYBRID_PERIOD            AMORT_TERM1         PORTFOLIO


--------------------------------------------------------------------------------


      1          16293812                        1                    480              AFL2
      2          16291148                        1                    360              AFL2
      3          16291161                        1                    480              AFL2
      4          16422711                        1                    360              AFL2
      5          16422748                        1                    480              AFL2
      6          16422699                        1                    480              AFL2
      7          16422651                        1                    360              AFL2
      8          16422669                        1                    480              AFL2
      9          16419540                        1                    480              AFL2
     10          16296307                        1                    360              WALN
     11          16297671                       60                    360              WALN
     12          16302165                        1                    360              WALN
     13          16564426                        1                    360              AFL2
     14          16564512                        1                    360              AFL2
     15          16551791                        1                    360              AFL2
     16          16551920                        1                    360              AFL2
     17          16468554                       60                    360              AFL2
     18          16422558                        1                    480              AFL2
     19          16420098                        1                    360              AFL2
     20          16420107                        1                    360              AFL2
     21          16419381                        1                    480              AFL2
     22          16419086                        1                    360              AFL2
     23          16419107                        1                    480              AFL2
     24          16419162                        1                    360              AFL2
     25          16420687                        1                    360              AFL2
     26          16372087                        1                    480              AFL2
     27          16420439                        1                    360              AFL2
     28          16420191                        1                    480              AFL2
     29          16420218                        1                    360              AFL2
     30          16372038                        1                    360              AFL2
     31          16420301                        1                    360              AFL2
     32          16372005                        1                    360              AFL2
     33          16420169                        1                    360              AFL2
     34          16420183                        1                    480              AFL2
     35          16372028                        1                    360              AFL2
     36          16420020                       60                    360              AFL2
     37          16371998                        1                    360              AFL2
     38          16420094                        1                    360              AFL2
     39          16392598                        1                    480              AFL2
     40          16392611                        1                    360              AFL2
     41          16371985                        1                    480              AFL2
     42          16392530                        1                    480              AFL2
     43          16392543                        1                    360              AFL2
     44          16392565                        1                    480              AFL2
     45          16392572                        1                    360              AFL2
     46          16392573                        1                    360              AFL2
     47          16392438                        1                    360              AFL2
     48          16392472                        1                    360              AFL2
     49          16392477                        1                    360              AFL2
     50          16329814                        1                    360              AFL2
     51          16326957                        1                    480              AFL2
     52          16229989                       60                    360              WALN
     53          16229955                        1                    360              WALN
     54          16229956                       60                    360              WALN
     55          16227868                       60                    360              WALN
     56          16358253                        1                    360              AFL2
     57          16544446                        1                    360              AFL2
     58          16544448                        1                    360              AFL2
     59          16545022                       60                    360              AFL2
     60          16545062                        1                    480              AFL2
     61          16545076                        1                    360              AFL2
     62          16545109                        1                    480              AFL2
     63          16545116                        1                    360              AFL2
     64          16545120                        1                    480              AFL2
     65          16545126                       60                    360              AFL2
     66          16545146                        1                    360              AFL2
     67          16545148                        1                    360              AFL2
     68          16545156                        1                    480              AFL2
     69          16545164                        1                    360              AFL2
     70          16545173                        1                    480              AFL2
     71          16545189                        1                    480              AFL2
     72          16545206                        1                    360              AFL2
     73          16545291                        1                    480              AFL2
     74          16544293                        1                    360              AFL2
     75          16544303                        1                    480              AFL2
     76          16544340                        1                    480              AFL2
     77          16544379                        1                    360              AFL2
     78          16544404                        1                    360              AFL2
     79          16544406                        1                    480              AFL2
     80          16390351                        1                    360              AFL2
     81          16390410                        1                    360              AFL2
     82          16390437                        1                    360              AFL2
     83          16390455                        1                    480              AFL2
     84          16390498                        1                    360              AFL2
     85          16390501                        1                    360              AFL2
     86          16390537                        1                    480              AFL2
     87          16392312                        1                    360              AFL2
     88          16392317                        1                    480              AFL2
     89          16392362                        1                    480              AFL2
     90          16392372                        1                    360              AFL2
     91          16544237                        1                    360              AFL2
     92          16544117                        1                    480              AFL2
     93          16544127                        1                    480              AFL2
     94          16544135                        1                    360              AFL2
     95          16544805                        1                    360              WALN
     96          16544806                       60                    360              WALN
     97          16544983                        1                    480              WALN
     98          16544986                        1                    360              WALN
     99          16544922                       60                    360              WALN
    100          16544923                       60                    360              WALN
    101          16544941                        1                    480              WALN
    102          16544943                       60                    360              WALN
    103          16544956                        1                    480              WALN
    104          16543609                       60                    360              WALN
    105          16543620                       60                    360              WALN
    106          16543633                       60                    360              WALN
    107          16543637                       60                    360              WALN
    108          16543638                       60                    360              WALN
    109          16543641                        1                    360              WALN
    110          16543649                       60                    360              WALN
    111          16543663                       60                    360              WALN
    112          16543508                       60                    360              WALN
    113          16543530                        1                    480              WALN
    114          16543694                       60                    360              WALN
    115          16544830                        1                    360              WALN
    116          16544834                        1                    480              WALN
    117          16539909                        1                    360              WALN
    118          16539915                        1                    360              WALN
    119          16539932                        1                    480              WALN
    120          16539848                       60                    360              WALN
    121          16539943                        1                    360              WALN
    122          16539946                       60                    360              WALN
    123          16539948                        1                    360              WALN
    124          16539952                       60                    360              WALN
    125          16539852                       60                    360              WALN
    126          16543555                       60                    360              WALN
    127          16543556                        1                    480              WALN
    128          16543561                        1                    480              WALN
    129          16543570                        1                    480              WALN
    130          16543600                        1                    480              WALN
    131          16543603                       60                    360              WALN
    132          16539979                       60                    360              WALN
    133          16540013                        1                    480              WALN
    134          16540033                       60                    360              WALN
    135          16540037                       60                    360              WALN
    136          16540051                       60                    360              WALN
    137          16540052                       60                    360              WALN
    138          16540071                       60                    360              WALN
    139          16418901                       60                    360              WALN
    140          16418913                        1                    480              WALN
    141          16418925                       60                    360              WALN
    142          16418950                        1                    360              WALN
    143          16418960                       60                    360              WALN
    144          16418964                       60                    360              WALN
    145          16418966                        1                    360              WALN
    146          16419775                        1                    480              WALN
    147          16419792                        1                    360              WALN
    148          16419805                       60                    360              WALN
    149          16419830                       60                    360              WALN
    150          16419843                       60                    360              WALN
    151          16419852                        1                    360              WALN
    152          16422330                       60                    360              WALN
    153          16422343                       60                    360              WALN
    154          16422349                       60                    360              WALN
    155          16422352                        1                    360              WALN
    156          16422362                       60                    360              WALN
    157          16422363                        1                    480              WALN
    158          16422385                        1                    360              WALN
    159          16422301                        1                    360              WALN
    160          16422408                       60                    360              WALN
    161          16422427                        1                    480              WALN
    162          16422305                        1                    360              WALN
    163          16422433                        1                    480              WALN
    164          16422446                        1                    360              WALN
    165          16422455                       60                    360              WALN
    166          16422460                        1                    360              WALN
    167          16467896                       60                    360              WALN
    168          16467900                       60                    360              WALN
    169          16467904                        1                    360              WALN
    170          16467932                       60                    360              WALN
    171          16467934                        1                    480              WALN
    172          16467943                       60                    360              WALN
    173          16467955                       60                    360              WALN
    174          16467984                        1                    360              WALN
    175          16467994                        1                    480              WALN
    176          16467999                       60                    360              WALN
    177          16468023                       60                    360              WALN
    178          16467884                       60                    360              WALN
    179          16401736                       60                    360              WALN
    180          16401750                        1                    360              WALN
    181          16401768                        1                    480              WALN
    182          16401769                       60                    360              WALN
    183          16401779                       60                    360              WALN
    184          16401793                       60                    360              WALN
    185          16401801                       60                    360              WALN
    186          16401653                        1                    360              WALN
    187          16401819                        3                    360              WALN
    188          16401825                       60                    360              WALN
    189          16403796                       60                    360              WALN
    190          16403803                        1                    480              WALN
    191          16403815                        1                    360              WALN
    192          16403820                       60                    360              WALN
    193          16403831                        1                    480              WALN
    194          16403834                       60                    360              WALN
    195          16403835                        1                    480              WALN
    196          16403836                       60                    360              WALN
    197          16403840                        1                    480              WALN
    198          16403842                        1                    480              WALN
    199          16403746                       60                    360              WALN
    200          16403861                       60                    360              WALN
    201          16406761                        1                    360              WALN
    202          16406762                       60                    360              WALN
    203          16406786                        1                    480              WALN
    204          16418763                        1                    360              WALN
    205          16418830                        1                    480              WALN
    206          16418834                       60                    360              WALN
    207          16418835                        1                    360              WALN
    208          16418837                        1                    480              WALN
    209          16418840                       60                    360              WALN
    210          16418774                       60                    360              WALN
    211          16403754                        1                    480              WALN
    212          16403765                        1                    360              WALN
    213          16403895                       60                    360              WALN
    214          16403900                        1                    360              WALN
    215          16403902                       60                    360              WALN
    216          16403915                       60                    360              WALN
    217          16405133                        1                    480              WALN
    218          16418848                       60                    360              WALN
    219          16418857                       60                    360              WALN
    220          16418863                       60                    360              WALN
    221          16418872                       60                    360              WALN
    222          16418874                        1                    360              WALN
    223          16418878                        1                    360              WALN
    224          16418891                       60                    360              WALN
    225          16405144                        1                    360              WALN
    226          16405147                        1                    360              WALN
    227          16405156                       60                    360              WALN
    228          16405158                       60                    360              WALN
    229          16405160                        3                    360              WALN
    230          16405084                        1                    480              WALN
    231          16405168                       60                    360              WALN
    232          16405184                       60                    360              WALN
    233          16405188                        1                    360              WALN
    234          16405189                       60                    360              WALN
    235          16405199                        1                    480              WALN
    236          16405205                       60                    360              WALN
    237          16405212                        1                    360              WALN
    238          16405225                       60                    360              WALN
    239          16405233                       60                    360              WALN
    240          16405263                        1                    480              WALN
    241          16405267                       60                    360              WALN
    242          16405270                        1                    360              WALN
    243          16405280                        1                    480              WALN
    244          16405300                        1                    480              WALN
    245          16405303                        1                    360              WALN
    246          16406663                       60                    360              WALN
    247          16406667                        1                    480              WALN
    248          16406678                        1                    360              WALN
    249          16406615                        1                    480              WALN
    250          16406618                        1                    480              WALN
    251          16406692                        1                    360              WALN
    252          16406699                        1                    360              WALN
    253          16406702                       60                    360              WALN
    254          16406708                       60                    360              WALN
    255          16406718                       60                    360              WALN
    256          16406724                        1                    480              WALN
    257          16406726                       60                    360              WALN
    258          16406741                       60                    360              WALN
    259          16406751                       60                    360              WALN
    260          16540887                        1                    360              AFL2
    261          16540893                        1                    480              AFL2
    262          16323564                        1                    360              AFL2
    263          16401690                       60                    360              WALN
    264          16401699                        1                    360              WALN
    265          16401700                       60                    360              WALN
    266          16401701                       60                    360              WALN
    267          16401702                       60                    360              WALN
    268          16401707                        1                    480              WALN
    269          16401718                        1                    360              WALN
    270          16401625                       60                    360              WALN
    271          16401730                        1                    360              WALN
    272          16400355                       60                    360              WALN
    273          16400358                       60                    360              WALN
    274          16400361                       60                    360              WALN
    275          16401679                        1                    360              WALN
    276          16401680                       60                    360              WALN
    277          16401681                       60                    360              WALN
    278          16401683                       60                    360              WALN
    279          16392915                       60                    360              WALN
    280          16392918                       60                    360              WALN
    281          16392930                       60                    360              WALN
    282          16392934                        1                    480              WALN
    283          16392938                        1                    360              WALN
    284          16392941                       60                    360              WALN
    285          16392942                       60                    360              WALN
    286          16392944                       60                    360              WALN
    287          16392954                       60                    360              WALN
    288          16392862                        1                    480              WALN
    289          16392955                       60                    360              WALN
    290          16392957                        1                    360              WALN
    291          16392980                       60                    360              WALN
    292          16392982                       60                    360              WALN
    293          16392983                       60                    360              WALN
    294          16392991                       60                    360              WALN
    295          16392993                        1                    480              WALN
    296          16394487                       60                    360              WALN
    297          16394493                       60                    360              WALN
    298          16394494                       60                    360              WALN
    299          16394497                       60                    360              WALN
    300          16394501                        1                    480              WALN
    301          16394508                       60                    360              WALN
    302          16394512                        1                    480              WALN
    303          16394516                       60                    360              WALN
    304          16394518                       60                    360              WALN
    305          16394520                        1                    480              WALN
    306          16394326                        1                    360              WALN
    307          16395027                       60                    360              WALN
    308          16394302                        1                    360              WALN
    309          16394304                       60                    360              WALN
    310          16394544                       60                    360              WALN
    311          16394345                       60                    360              WALN
    312          16394557                       60                    360              WALN
    313          16394355                        1                    360              WALN
    314          16395028                       60                    360              WALN
    315          16395071                        1                    480              WALN
    316          16395073                        1                    480              WALN
    317          16395076                       60                    360              WALN
    318          16395097                       60                    360              WALN
    319          16395100                       60                    360              WALN
    320          16395106                        1                    480              WALN
    321          16395111                        1                    360              WALN
    322          16395117                        1                    360              WALN
    323          16395124                        1                    480              WALN
    324          16400277                        1                    360              WALN
    325          16400279                       60                    360              WALN
    326          16400282                       60                    360              WALN
    327          16400295                       60                    360              WALN
    328          16400309                        3                    360              WALN
    329          16400317                       60                    360              WALN
    330          16400322                       60                    360              WALN
    331          16400327                       60                    360              WALN
    332          16400333                        1                    360              WALN
    333          16400338                       60                    360              WALN
    334          16400136                        1                    360              WALN
    335          16395127                       60                    360              WALN
    336          16395137                       60                    360              WALN
    337          16395146                        1                    480              WALN
    338          16395152                        1                    360              WALN
    339          16395158                       60                    360              WALN
    340          16395163                       60                    360              WALN
    341          16395047                       60                    360              WALN
    342          16395167                       60                    360              WALN
    343          16395049                       60                    360              WALN
    344          16395171                       60                    360              WALN
    345          16395173                       60                    360              WALN
    346          16395178                       60                    360              WALN
    347          16395182                        1                    360              WALN
    348          16395186                        1                    480              WALN
    349          16395190                       60                    360              WALN
    350          16395196                       60                    360              WALN
    351          16396954                       60                    360              WALN
    352          16396967                        1                    480              WALN
    353          16396969                       60                    360              WALN
    354          16396970                       60                    360              WALN
    355          16396972                        1                    480              WALN
    356          16396974                       60                    360              WALN
    357          16396976                       60                    360              WALN
    358          16396917                        1                    480              WALN
    359          16396992                       60                    360              WALN
    360          16396995                       60                    360              WALN
    361          16397000                       60                    360              WALN
    362          16397009                        1                    360              WALN
    363          16397015                       60                    360              WALN
    364          16397017                       60                    360              WALN
    365          16397018                        1                    360              WALN
    366          16397024                        1                    360              WALN
    367          16397029                       60                    360              WALN
    368          16397031                       60                    360              WALN
    369          16396935                       60                    360              WALN
    370          16397035                       60                    360              WALN
    371          16397051                        1                    360              WALN
    372          16400172                        1                    360              WALN
    373          16400176                       60                    360              WALN
    374          16400180                       60                    360              WALN
    375          16400192                        1                    360              WALN
    376          16400209                       60                    360              WALN
    377          16400217                       60                    360              WALN
    378          16400219                        1                    480              WALN
    379          16400226                       60                    360              WALN
    380          16400233                       60                    360              WALN
    381          16400236                        1                    480              WALN
    382          16400237                        1                    360              WALN
    383          16400242                       60                    360              WALN
    384          16400247                        1                    480              WALN
    385          16400107                       60                    360              WALN
    386          16400250                       60                    360              WALN
    387          16400256                       60                    360              WALN
    388          16400267                       60                    360              WALN
    389          16400273                       60                    360              WALN
    390          16389880                        1                    480              WALN
    391          16389883                        1                    360              WALN
    392          16389884                       60                    360              WALN
    393          16389895                       60                    360              WALN
    394          16389899                       60                    360              WALN
    395          16389905                       60                    360              WALN
    396          16389907                        1                    360              WALN
    397          16389917                        1                    360              WALN
    398          16376404                        1                    360              WALN
    399          16376468                        1                    360              WALN
    400          16376470                       60                    360              WALN
    401          16376471                       60                    360              WALN
    402          16376498                       60                    360              WALN
    403          16376501                        1                    480              WALN
    404          16376503                       60                    360              WALN
    405          16376520                       60                    360              WALN
    406          16376790                        1                    360              WALN
    407          16376798                        1                    360              WALN
    408          16376799                       60                    360              WALN
    409          16376804                       60                    360              WALN
    410          16376808                        1                    360              WALN
    411          16376812                       60                    360              WALN
    412          16376813                        1                    360              WALN
    413          16376814                       60                    360              WALN
    414          16376817                       60                    360              WALN
    415          16376819                       60                    360              WALN
    416          16376821                        1                    480              WALN
    417          16376824                       60                    360              WALN
    418          16376826                       60                    360              WALN
    419          16376829                        1                    360              WALN
    420          16376832                       60                    360              WALN
    421          16376835                       60                    360              WALN
    422          16376839                       60                    360              WALN
    423          16376840                       60                    360              WALN
    424          16376845                        1                    480              WALN
    425          16376848                       60                    360              WALN
    426          16376851                        3                    360              WALN
    427          16376857                       60                    360              WALN
    428          16376859                       60                    360              WALN
    429          16376875                        1                    480              WALN
    430          16376880                        1                    480              WALN
    431          16376881                       60                    360              WALN
    432          16376766                        1                    360              WALN
    433          16376883                        1                    360              WALN
    434          16376886                       60                    360              WALN
    435          16376896                       60                    360              WALN
    436          16376902                        1                    480              WALN
    437          16376904                       60                    360              WALN
    438          16376905                       60                    360              WALN
    439          16376788                       60                    360              WALN
    440          16376909                       60                    360              WALN
    441          16376912                        1                    360              WALN
    442          16377576                       60                    360              WALN
    443          16377937                        1                    360              WALN
    444          16377938                       60                    360              WALN
    445          16377941                        1                    480              WALN
    446          16377952                       60                    360              WALN
    447          16377903                       60                    360              WALN
    448          16377960                        1                    480              WALN
    449          16377964                        1                    480              WALN
    450          16377967                        1                    480              WALN
    451          16377971                       60                    360              WALN
    452          16377982                       60                    360              WALN
    453          16377989                       60                    360              WALN
    454          16377993                       60                    360              WALN
    455          16377998                       60                    360              WALN
    456          16377999                        1                    480              WALN
    457          16378001                        1                    360              WALN
    458          16378007                        1                    480              WALN
    459          16378009                       60                    360              WALN
    460          16378011                        1                    480              WALN
    461          16378014                       60                    360              WALN
    462          16378022                       60                    360              WALN
    463          16378029                       60                    360              WALN
    464          16378041                       60                    360              WALN
    465          16378054                       60                    360              WALN
    466          16377934                       60                    360              WALN
    467          16382515                        1                    360              WALN
    468          16382560                       60                    360              WALN
    469          16382561                       60                    360              WALN
    470          16382563                       60                    360              WALN
    471          16382568                       60                    360              WALN
    472          16382571                       60                    360              WALN
    473          16382575                       60                    360              WALN
    474          16382591                       60                    360              WALN
    475          16382598                       60                    360              WALN
    476          16382601                       60                    360              WALN
    477          16382604                        1                    480              WALN
    478          16382605                        1                    480              WALN
    479          16382611                       60                    360              WALN
    480          16382527                        1                    360              WALN
    481          16382621                       60                    360              WALN
    482          16382628                       60                    360              WALN
    483          16382663                       60                    360              WALN
    484          16382664                       60                    360              WALN
    485          16382689                       60                    360              WALN
    486          16382691                        1                    360              WALN
    487          16382698                        1                    360              WALN
    488          16382699                        1                    360              WALN
    489          16382701                       60                    360              WALN
    490          16382703                       60                    360              WALN
    491          16382706                        1                    480              WALN
    492          16382712                       60                    360              WALN
    493          16382714                       60                    360              WALN
    494          16383792                        3                    360              WALN
    495          16383793                       60                    360              WALN
    496          16383802                       60                    360              WALN
    497          16383803                        1                    480              WALN
    498          16383741                        1                    360              WALN
    499          16383804                       60                    360              WALN
    500          16383805                       60                    360              WALN
    501          16383815                        1                    360              WALN
    502          16383817                        1                    360              WALN
    503          16383743                       60                    360              WALN
    504          16383744                       60                    360              WALN
    505          16383835                       60                    360              WALN
    506          16383837                       60                    360              WALN
    507          16383842                        1                    360              WALN
    508          16383848                       60                    360              WALN
    509          16383854                       60                    360              WALN
    510          16383859                       60                    360              WALN
    511          16383757                        1                    480              WALN
    512          16383874                       60                    360              WALN
    513          16383875                        1                    360              WALN
    514          16383891                       60                    360              WALN
    515          16383900                        1                    360              WALN
    516          16383904                        1                    360              WALN
    517          16383909                       60                    360              WALN
    518          16383915                       60                    360              WALN
    519          16383916                       60                    360              WALN
    520          16383919                       60                    360              WALN
    521          16383921                       60                    360              WALN
    522          16383924                        1                    360              WALN
    523          16383928                       60                    360              WALN
    524          16383930                       60                    360              WALN
    525          16383937                       60                    360              WALN
    526          16383942                       60                    360              WALN
    527          16383944                       60                    360              WALN
    528          16383783                       60                    360              WALN
    529          16383948                        1                    480              WALN
    530          16386836                        1                    360              WALN
    531          16386884                        1                    360              WALN
    532          16386885                        1                    360              WALN
    533          16386886                       60                    360              WALN
    534          16386891                        1                    360              WALN
    535          16386840                       60                    360              WALN
    536          16386897                       60                    360              WALN
    537          16386901                        3                    360              WALN
    538          16386903                       60                    360              WALN
    539          16386904                       60                    360              WALN
    540          16386910                       60                    360              WALN
    541          16386922                       60                    360              WALN
    542          16386933                       60                    360              WALN
    543          16386935                       60                    360              WALN
    544          16386942                        1                    360              WALN
    545          16386948                       60                    360              WALN
    546          16386949                        1                    480              WALN
    547          16386973                       60                    360              WALN
    548          16386864                       60                    360              WALN
    549          16386990                       60                    360              WALN
    550          16386991                       60                    360              WALN
    551          16386993                       60                    360              WALN
    552          16386997                        1                    480              WALN
    553          16387002                       60                    360              WALN
    554          16387011                       60                    360              WALN
    555          16387012                       60                    360              WALN
    556          16387016                       60                    360              WALN
    557          16387018                       60                    360              WALN
    558          16387020                        1                    360              WALN
    559          16387026                       60                    360              WALN
    560          16387032                       60                    360              WALN
    561          16389925                       60                    360              WALN
    562          16389788                        1                    480              WALN
    563          16389929                       60                    360              WALN
    564          16389932                       60                    360              WALN
    565          16389937                       60                    360              WALN
    566          16389943                        1                    360              WALN
    567          16389948                       60                    360              WALN
    568          16392902                       60                    360              WALN
    569          16392903                       60                    360              WALN
    570          16388536                        1                    480              WALN
    571          16388537                       60                    360              WALN
    572          16388541                        1                    480              WALN
    573          16388544                        1                    360              WALN
    574          16388553                       60                    360              WALN
    575          16388557                        1                    480              WALN
    576          16388564                        1                    360              WALN
    577          16388571                        1                    360              WALN
    578          16388576                       60                    360              WALN
    579          16388587                        1                    360              WALN
    580          16388591                       60                    360              WALN
    581          16388592                        1                    360              WALN
    582          16388597                       60                    360              WALN
    583          16388605                       60                    360              WALN
    584          16388608                       60                    360              WALN
    585          16388497                        1                    360              WALN
    586          16388620                       60                    360              WALN
    587          16388499                        1                    480              WALN
    588          16388505                        1                    360              WALN
    589          16388641                        1                    480              WALN
    590          16388513                       60                    360              WALN
    591          16388652                       60                    360              WALN
    592          16388661                        1                    360              WALN
    593          16388662                       60                    360              WALN
    594          16388667                       60                    360              WALN
    595          16389745                        1                    360              WALN
    596          16389806                       60                    360              WALN
    597          16389748                        1                    360              WALN
    598          16389810                       60                    360              WALN
    599          16389811                       60                    360              WALN
    600          16389812                       60                    360              WALN
    601          16389813                        3                    360              WALN
    602          16389816                       60                    360              WALN
    603          16389821                       60                    360              WALN
    604          16389825                        1                    480              WALN
    605          16389829                       60                    360              WALN
    606          16389831                        1                    360              WALN
    607          16389750                        1                    360              WALN
    608          16389840                       60                    360              WALN
    609          16389850                       60                    360              WALN
    610          16389851                       60                    360              WALN
    611          16389762                        1                    360              WALN
    612          16389860                       60                    360              WALN
    613          16389864                        1                    360              WALN
    614          16389865                       60                    360              WALN
    615          16389866                        1                    480              WALN
    616          16376448                       60                    360              WALN
    617          16376455                        1                    360              WALN
    618          16376424                       60                    360              WALN
    619          16376390                        1                    360              WALN
    620          16376431                        1                    360              WALN
    621          16376433                       60                    360              WALN
    622          16376437                       60                    360              WALN
    623          16376439                       60                    360              WALN
    624          16371696                       60                    360              WALN
    625          16371704                       60                    360              WALN
    626          16371712                       60                    360              WALN
    627          16371625                        1                    480              WALN
    628          16371626                        1                    360              WALN
    629          16371719                        1                    360              WALN
    630          16371727                        1                    360              WALN
    631          16371733                       60                    360              WALN
    632          16371740                       60                    360              WALN
    633          16371743                       60                    360              WALN
    634          16371746                       60                    360              WALN
    635          16371750                       60                    360              WALN
    636          16371757                        1                    360              WALN
    637          16371770                       60                    360              WALN
    638          16374628                       60                    360              WALN
    639          16374629                       60                    360              WALN
    640          16374598                        1                    360              WALN
    641          16374651                        1                    480              WALN
    642          16374657                       60                    360              WALN
    643          16374661                       60                    360              WALN
    644          16365314                        1                    360              WALN
    645          16365391                        1                    480              WALN
    646          16365394                        1                    360              WALN
    647          16365399                        1                    360              WALN
    648          16365403                       60                    360              WALN
    649          16365318                       60                    360              WALN
    650          16365408                        1                    480              WALN
    651          16365410                        1                    360              WALN
    652          16365421                       60                    360              WALN
    653          16365435                       60                    360              WALN
    654          16365439                       60                    360              WALN
    655          16374669                       60                    360              WALN
    656          16374672                       60                    360              WALN
    657          16374680                       60                    360              WALN
    658          16374685                       60                    360              WALN
    659          16374686                       60                    360              WALN
    660          16374687                        1                    360              WALN
    661          16374701                       60                    360              WALN
    662          16374706                       60                    360              WALN
    663          16374617                       60                    360              WALN
    664          16374715                       60                    360              WALN
    665          16374718                       60                    360              WALN
    666          16374725                       60                    360              WALN
    667          16374623                       60                    360              WALN
    668          16374732                       60                    360              WALN
    669          16365441                       60                    360              WALN
    670          16365442                       60                    360              WALN
    671          16365447                        1                    480              WALN
    672          16365448                        1                    360              WALN
    673          16365458                        1                    360              WALN
    674          16365462                       60                    360              WALN
    675          16365467                        1                    480              WALN
    676          16365479                        1                    360              WALN
    677          16365488                       60                    360              WALN
    678          16365500                        1                    480              WALN
    679          16365507                       60                    360              WALN
    680          16367802                        1                    480              WALN
    681          16367803                       60                    360              WALN
    682          16367809                       60                    360              WALN
    683          16367812                       60                    360              WALN
    684          16367733                        1                    360              WALN
    685          16367815                        1                    360              WALN
    686          16367816                        1                    480              WALN
    687          16367817                        1                    360              WALN
    688          16367818                        1                    360              WALN
    689          16367834                       60                    360              WALN
    690          16367837                        1                    480              WALN
    691          16367846                       60                    360              WALN
    692          16367859                       60                    360              WALN
    693          16367868                        1                    360              WALN
    694          16367874                        1                    360              WALN
    695          16367892                        1                    480              WALN
    696          16367894                       60                    360              WALN
    697          16367899                       60                    360              WALN
    698          16367912                       60                    360              WALN
    699          16367920                       60                    360              WALN
    700          16367924                        1                    360              WALN
    701          16367927                       60                    360              WALN
    702          16367951                       60                    360              WALN
    703          16367952                        1                    480              WALN
    704          16367963                       60                    360              WALN
    705          16367968                       60                    360              WALN
    706          16367971                        1                    480              WALN
    707          16367780                       60                    360              WALN
    708          16367974                        1                    360              WALN
    709          16367790                        1                    360              WALN
    710          16367794                        1                    360              WALN
    711          16367978                        1                    480              WALN
    712          16371640                       60                    360              WALN
    713          16371641                       60                    360              WALN
    714          16371642                       60                    360              WALN
    715          16371607                       60                    360              WALN
    716          16371646                       60                    360              WALN
    717          16371647                       60                    360              WALN
    718          16371668                       60                    360              WALN
    719          16371670                       60                    360              WALN
    720          16371673                        1                    480              WALN
    721          16371674                        1                    480              WALN
    722          16371678                        1                    480              WALN
    723          16371681                       60                    360              WALN
    724          16371687                       60                    360              WALN
    725          16360735                       60                    360              WALN
    726          16360672                        1                    360              WALN
    727          16360738                       60                    360              WALN
    728          16360745                       60                    360              WALN
    729          16360749                       60                    360              WALN
    730          16360750                        1                    360              WALN
    731          16360766                        1                    360              WALN
    732          16360773                       60                    360              WALN
    733          16360781                        1                    360              WALN
    734          16360784                       60                    360              WALN
    735          16360787                       60                    360              WALN
    736          16360799                       60                    360              WALN
    737          16360801                        1                    360              WALN
    738          16360808                       60                    360              WALN
    739          16360814                       60                    360              WALN
    740          16360819                       60                    360              WALN
    741          16360821                       60                    360              WALN
    742          16360823                       60                    360              WALN
    743          16365336                       60                    360              WALN
    744          16365306                       60                    360              WALN
    745          16365338                       60                    360              WALN
    746          16365339                       60                    360              WALN
    747          16365348                        1                    360              WALN
    748          16365351                       60                    360              WALN
    749          16365354                        1                    360              WALN
    750          16365356                       60                    360              WALN
    751          16365364                       60                    360              WALN
    752          16365369                        1                    360              WALN
    753          16365384                       60                    360              WALN
    754          16360825                       60                    360              WALN
    755          16360707                        1                    360              WALN
    756          16360847                       60                    360              WALN
    757          16360851                       60                    360              WALN
    758          16360861                       60                    360              WALN
    759          16360867                       60                    360              WALN
    760          16359629                       60                    360              WALN
    761          16359630                       60                    360              WALN
    762          16359515                        1                    360              WALN
    763          16359632                       60                    360              WALN
    764          16359634                       60                    360              WALN
    765          16359643                        1                    360              WALN
    766          16359648                        1                    360              WALN
    767          16359657                        1                    360              WALN
    768          16359658                       60                    360              WALN
    769          16359684                       60                    360              WALN
    770          16359692                        1                    360              WALN
    771          16359701                       60                    360              WALN
    772          16359704                        1                    480              WALN
    773          16359706                       60                    360              WALN
    774          16359712                        1                    360              WALN
    775          16359717                       60                    360              WALN
    776          16359555                       60                    360              WALN
    777          16359558                       60                    360              WALN
    778          16359726                       60                    360              WALN
    779          16359561                        1                    480              WALN
    780          16359576                        1                    360              WALN
    781          16359579                       60                    360              WALN
    782          16359749                        1                    480              WALN
    783          16359754                        1                    480              WALN
    784          16359755                       60                    360              WALN
    785          16359587                       60                    360              WALN
    786          16359760                       60                    360              WALN
    787          16359763                       60                    360              WALN
    788          16359768                        1                    480              WALN
    789          16359592                       60                    360              WALN
    790          16359772                       60                    360              WALN
    791          16359778                       60                    360              WALN
    792          16359781                        1                    360              WALN
    793          16359784                       60                    360              WALN
    794          16359787                       60                    360              WALN
    795          16359788                       60                    360              WALN
    796          16360717                       60                    360              WALN
    797          16360662                        1                    360              WALN
    798          16360721                       60                    360              WALN
    799          16357894                        1                    360              WALN
    800          16357897                       60                    360              WALN
    801          16357899                       60                    360              WALN
    802          16357904                       60                    360              WALN
    803          16357745                       60                    360              WALN
    804          16357746                       60                    360              WALN
    805          16357909                       60                    360              WALN
    806          16357910                       60                    360              WALN
    807          16357916                       60                    360              WALN
    808          16357920                        1                    480              WALN
    809          16357925                       60                    360              WALN
    810          16357930                        1                    480              WALN
    811          16357932                       60                    360              WALN
    812          16357755                        1                    360              WALN
    813          16357947                       60                    360              WALN
    814          16357763                       60                    360              WALN
    815          16357950                        1                    360              WALN
    816          16357961                       60                    360              WALN
    817          16359599                       60                    360              WALN
    818          16359610                        1                    360              WALN
    819          16359618                       60                    360              WALN
    820          16359619                        1                    360              WALN
    821          16359620                       60                    360              WALN
    822          16359623                       60                    360              WALN
    823          16359625                       60                    360              WALN
    824          16349211                       60                    360              WALN
    825          16349219                        1                    360              WALN
    826          16349055                        1                    360              WALN
    827          16349236                        1                    360              WALN
    828          16349241                       60                    360              WALN
    829          16349242                       60                    360              WALN
    830          16357772                        1                    360              WALN
    831          16357773                        1                    480              WALN
    832          16357690                       60                    360              WALN
    833          16357779                       60                    360              WALN
    834          16357780                        1                    360              WALN
    835          16357691                        1                    360              WALN
    836          16357791                       60                    360              WALN
    837          16357695                       60                    360              WALN
    838          16357801                       60                    360              WALN
    839          16357807                       60                    360              WALN
    840          16357808                       60                    360              WALN
    841          16357812                       60                    360              WALN
    842          16357705                       60                    360              WALN
    843          16357821                        1                    360              WALN
    844          16357822                        1                    360              WALN
    845          16357706                       60                    360              WALN
    846          16357825                       60                    360              WALN
    847          16357826                       60                    360              WALN
    848          16357832                       60                    360              WALN
    849          16357841                       60                    360              WALN
    850          16357712                        1                    360              WALN
    851          16357846                       60                    360              WALN
    852          16357849                       60                    360              WALN
    853          16357853                       60                    360              WALN
    854          16357856                       60                    360              WALN
    855          16357858                       60                    360              WALN
    856          16357720                       60                    360              WALN
    857          16357730                       60                    360              WALN
    858          16357870                       60                    360              WALN
    859          16357871                       60                    360              WALN
    860          16357879                       60                    360              WALN
    861          16357883                       60                    360              WALN
    862          16357888                       60                    360              WALN
    863          16349069                       60                    360              WALN
    864          16349072                       60                    360              WALN
    865          16349078                       60                    360              WALN
    866          16349082                        1                    480              WALN
    867          16349083                       60                    360              WALN
    868          16349100                       60                    360              WALN
    869          16349020                        1                    360              WALN
    870          16349105                       60                    360              WALN
    871          16349109                        1                    360              WALN
    872          16349110                        1                    360              WALN
    873          16349117                       60                    360              WALN
    874          16349122                        1                    360              WALN
    875          16349127                       60                    360              WALN
    876          16349137                        1                    360              WALN
    877          16349139                       60                    360              WALN
    878          16349146                        1                    480              WALN
    879          16349153                        1                    480              WALN
    880          16349032                       60                    360              WALN
    881          16349180                       60                    360              WALN
    882          16349183                       60                    360              WALN
    883          16349038                       60                    360              WALN
    884          16349191                        1                    360              WALN
    885          16349197                        1                    360              WALN
    886          16349199                       60                    360              WALN
    887          16349043                        1                    480              WALN
    888          16349047                        1                    360              WALN
    889          16225697                        1                    360              WALN
    890          16318217                        1                    480              AFL2
    891          16222816                       60                    360              WALN
    892          16314629                        1                    360              AFL2
    893          16221863                       60                    360              WALN
    894          16306771                        1                    360              AFL2
    895          16198661                       60                    360              WALN
    896          16196019                       60                    360              WALN
    897          16188372                       60                    360              WALN
    898          16184625                        1                    480              WALN
    899          16175886                        1                    360              WALN
    900          16168671                       60                    360              WALN
    901          16171520                       60                    360              WALN
    902          16165162                        1                    480              WALN
    903          16163595                        1                    480              WALN
    904          16159945                       60                    360              WALN
    905          16347196                       60                    360              WALN
    906          16347200                       60                    360              WALN
    907          16347205                       60                    360              WALN
    908          16347213                       60                    360              WALN
    909          16347216                       60                    360              WALN
    910          16347222                        1                    360              WALN
    911          16347150                       60                    360              WALN
    912          16347151                        1                    360              WALN
    913          16347173                        1                    360              WALN
    914          16347306                       60                    360              WALN
    915          16347309                       60                    360              WALN
    916          16347312                       60                    360              WALN
    917          16347314                       60                    360              WALN
    918          16347315                       60                    360              WALN
    919          16347176                        1                    360              WALN
    920          16347325                       60                    360              WALN
    921          16347330                       60                    360              WALN
    922          16349059                       60                    360              WALN
    923          16349062                       60                    360              WALN
    924          16349064                       60                    360              WALN
    925          16349067                       60                    360              WALN
    926          16347247                        1                    480              WALN
    927          16347248                       60                    360              WALN
    928          16347250                       60                    360              WALN
    929          16347160                       60                    360              WALN
    930          16347257                        1                    360              WALN
    931          16347259                       60                    360              WALN
    932          16347262                       60                    360              WALN
    933          16347278                       60                    360              WALN
    934          16347170                       60                    360              WALN
    935          16344768                       60                    360              WALN
    936          16344772                        1                    360              WALN
    937          16345632                       60                    360              WALN
    938          16345638                       60                    360              WALN
    939          16345645                        1                    360              WALN
    940          16345646                       60                    360              WALN
    941          16345651                       60                    360              WALN
    942          16345709                        1                    360              WALN
    943          16345601                       60                    360              WALN
    944          16345714                        1                    360              WALN
    945          16345606                        1                    480              WALN
    946          16345728                       60                    360              WALN
    947          16345740                        1                    480              WALN
    948          16345741                        3                    360              WALN
    949          16345745                       60                    360              WALN
    950          16345750                       60                    360              WALN
    951          16345619                       60                    360              WALN
    952          16345658                       60                    360              WALN
    953          16345589                       60                    360              WALN
    954          16345672                       60                    360              WALN
    955          16345673                        1                    360              WALN
    956          16345686                       60                    360              WALN
    957          16345697                        1                    360              WALN
    958          16343647                       60                    360              WALN
    959          16343492                       60                    360              WALN
    960          16343653                       60                    360              WALN
    961          16343672                        1                    360              WALN
    962          16343676                       60                    360              WALN
    963          16343684                       60                    360              WALN
    964          16343685                        1                    360              WALN
    965          16343692                        1                    480              WALN
    966          16344753                       60                    360              WALN
    967          16344754                       60                    360              WALN
    968          16342640                        1                    360              WALN
    969          16342658                       60                    360              WALN
    970          16342660                       60                    360              WALN
    971          16342661                        1                    360              WALN
    972          16342667                        1                    480              WALN
    973          16342678                        1                    360              WALN
    974          16342682                       60                    360              WALN
    975          16342686                       60                    360              WALN
    976          16342687                       60                    360              WALN
    977          16342690                       60                    360              WALN
    978          16342694                        1                    360              WALN
    979          16342707                        1                    360              WALN
    980          16342713                        1                    360              WALN
    981          16342719                       60                    360              WALN
    982          16342723                        1                    480              WALN
    983          16342727                       60                    360              WALN
    984          16342731                       60                    360              WALN
    985          16342736                       60                    360              WALN
    986          16342738                       60                    360              WALN
    987          16342613                       60                    360              WALN
    988          16342776                       60                    360              WALN
    989          16342778                        1                    480              WALN
    990          16342780                       60                    360              WALN
    991          16342795                       60                    360              WALN
    992          16342805                        1                    480              WALN
    993          16342620                        1                    480              WALN
    994          16342811                       60                    360              WALN
    995          16343454                        1                    360              WALN
    996          16343519                       60                    360              WALN
    997          16343529                        1                    480              WALN
    998          16343533                       60                    360              WALN
    999          16343459                        1                    360              WALN
   1000          16343546                       60                    360              WALN
   1001          16343550                       60                    360              WALN
   1002          16343552                       60                    360              WALN
   1003          16343554                       60                    360              WALN
   1004          16343557                       60                    360              WALN
   1005          16343579                       60                    360              WALN
   1006          16343465                        1                    360              WALN
   1007          16343601                        1                    360              WALN
   1008          16343468                       60                    360              WALN
   1009          16343603                       60                    360              WALN
   1010          16343624                       60                    360              WALN
   1011          16343625                        1                    360              WALN
   1012          16343480                        1                    360              WALN
   1013          16343634                       60                    360              WALN
   1014          16343638                       60                    360              WALN
   1015          16343644                        1                    480              WALN
   1016          16335867                       60                    360              WALN
   1017          16335902                       60                    360              WALN
   1018          16335907                       60                    360              WALN
   1019          16335940                        3                    480              WALN
   1020          16335942                       60                    360              WALN
   1021          16335949                       60                    360              WALN
   1022          16339903                       60                    360              WALN
   1023          16339975                        1                    480              WALN
   1024          16339912                       60                    360              WALN
   1025          16339915                       60                    360              WALN
   1026          16339919                       60                    360              WALN
   1027          16339922                       60                    360              WALN
   1028          16339992                       60                    360              WALN
   1029          16339925                       60                    360              WALN
   1030          16339927                       60                    360              WALN
   1031          16339935                       60                    360              WALN
   1032          16339937                       60                    360              WALN
   1033          16340011                       60                    360              WALN
   1034          16340013                       60                    360              WALN
   1035          16340023                       60                    360              WALN
   1036          16340024                        1                    480              WALN
   1037          16340026                       60                    360              WALN
   1038          16340028                        1                    360              WALN
   1039          16340041                       60                    360              WALN
   1040          16339947                        1                    360              WALN
   1041          16340046                        1                    360              WALN
   1042          16339948                        1                    360              WALN
   1043          16340047                       60                    360              WALN
   1044          16339950                       60                    360              WALN
   1045          16340052                       60                    360              WALN
   1046          16340054                        1                    360              WALN
   1047          16340065                        1                    480              WALN
   1048          16340070                        1                    360              WALN
   1049          16340072                        1                    480              WALN
   1050          16340075                       60                    360              WALN
   1051          16340081                       60                    360              WALN
   1052          16339963                       60                    360              WALN
   1053          16340092                        1                    360              WALN
   1054          16340099                       60                    360              WALN
   1055          16342635                        3                    480              WALN
   1056          16342639                       60                    360              WALN
   1057          16331256                       60                    360              WALN
   1058          16331262                       60                    360              WALN
   1059          16331172                       60                    360              WALN
   1060          16331173                        1                    480              WALN
   1061          16331291                       60                    360              WALN
   1062          16331310                        1                    360              WALN
   1063          16331317                        1                    360              WALN
   1064          16331322                        1                    360              WALN
   1065          16335779                       60                    360              WALN
   1066          16335781                        1                    480              WALN
   1067          16335802                       60                    360              WALN
   1068          16335804                        1                    360              WALN
   1069          16335823                       60                    360              WALN
   1070          16335838                       60                    360              WALN
   1071          16335854                       60                    360              WALN
   1072          16335856                       60                    360              WALN
   1073          16335751                       60                    360              WALN
   1074          16335857                       60                    360              WALN
   1075          16335864                        1                    480              WALN
   1076          16331229                       60                    360              WALN
   1077          16331236                       60                    360              WALN
   1078          16331241                        1                    480              WALN
   1079          16331245                        1                    480              WALN
   1080          16331202                        1                    480              WALN
   1081          16331209                        1                    480              WALN
   1082          16331160                        1                    360              WALN
   1083          16332137                        1                    360              AFL2
   1084          16332139                        1                    360              AFL2
   1085          16419262                        1                    360              AFL2
   1086          16332125                        1                    480              AFL2
   1087          16419310                        1                    360              AFL2
   1088          16419315                        1                    360              AFL2
   1089          16419319                        1                    480              AFL2
   1090          16419349                        1                    360              AFL2
   1091          16419361                        1                    360              AFL2
   1092          16419363                        1                    480              AFL2
   1093          16419372                       60                    360              AFL2
   1094          16419376                        1                    480              AFL2
   1095          16419458                       60                    360              AFL2
   1096          16419462                       60                    360              AFL2
   1097          16419178                        1                    360              AFL2
   1098          16419255                        1                    480              AFL2
   1099          16419125                       60                    360              AFL2
   1100          16419126                       60                    360              AFL2
   1101          16331184                        1                    360              WALN
   1102          16331150                       60                    360              WALN
   1103          16331154                       60                    360              WALN
   1104          16419106                        1                    480              AFL2
   1105          16331662                        1                    360              AFL2
   1106          16331677                        1                    360              AFL2
   1107          16419078                        1                    360              AFL2
   1108          16323722                        1                    360              WALN
   1109          16323901                       60                    360              WALN
   1110          16323903                       60                    360              WALN
   1111          16323917                        1                    480              WALN
   1112          16323921                       60                    360              WALN
   1113          16323738                       60                    360              WALN
   1114          16326994                       60                    360              WALN
   1115          16326965                       60                    360              WALN
   1116          16327004                       60                    360              WALN
   1117          16327012                        1                    360              WALN
   1118          16327019                        1                    360              WALN
   1119          16327021                        1                    480              WALN
   1120          16327035                       60                    360              WALN
   1121          16327037                        1                    360              WALN
   1122          16327048                       60                    360              WALN
   1123          16327066                       60                    360              WALN
   1124          16327076                        1                    360              WALN
   1125          16327079                        1                    360              WALN
   1126          16327098                       60                    360              WALN
   1127          16327107                       60                    360              WALN
   1128          16326977                       60                    360              WALN
   1129          16327120                       60                    360              WALN
   1130          16327123                       60                    360              WALN
   1131          16327140                       60                    360              WALN
   1132          16327144                       60                    360              WALN
   1133          16329600                       60                    360              WALN
   1134          16329608                       60                    360              WALN
   1135          16329612                        1                    480              WALN
   1136          16329613                       60                    360              WALN
   1137          16329622                       60                    360              WALN
   1138          16329632                       60                    360              WALN
   1139          16329642                        1                    360              WALN
   1140          16329643                       60                    360              WALN
   1141          16329650                       60                    360              WALN
   1142          16329663                       60                    360              WALN
   1143          16331182                       60                    360              WALN
   1144          16327146                        1                    480              WALN
   1145          16327155                       60                    360              WALN
   1146          16327164                       60                    360              WALN
   1147          16329508                       60                    360              WALN
   1148          16329474                       60                    360              WALN
   1149          16329539                       60                    360              WALN
   1150          16329479                       60                    360              WALN
   1151          16329555                       60                    360              WALN
   1152          16329574                       60                    360              WALN
   1153          16329488                        1                    360              WALN
   1154          16329582                       60                    360              WALN
   1155          16329591                       60                    360              WALN
   1156          16323855                        1                    360              WALN
   1157          16323857                       60                    360              WALN
   1158          16323860                       60                    360              WALN
   1159          16323876                       60                    360              WALN
   1160          16323721                       60                    360              WALN
   1161          16323882                        1                    480              WALN
   1162          16321722                       60                    360              WALN
   1163          16321725                       60                    360              WALN
   1164          16321728                       60                    360              WALN
   1165          16321753                       60                    360              WALN
   1166          16321755                       60                    360              WALN
   1167          16321760                        1                    360              WALN
   1168          16321781                       60                    360              WALN
   1169          16321798                       60                    360              WALN
   1170          16321003                        1                    360              WALN
   1171          16321831                       60                    360              WALN
   1172          16321007                       60                    360              WALN
   1173          16323702                        1                    360              WALN
   1174          16323751                       60                    360              WALN
   1175          16323769                       60                    360              WALN
   1176          16323709                       60                    360              WALN
   1177          16323787                       60                    360              WALN
   1178          16323789                       60                    360              WALN
   1179          16323791                       60                    360              WALN
   1180          16323802                       60                    360              WALN
   1181          16323806                       60                    360              WALN
   1182          16323811                       60                    360              WALN
   1183          16323814                       60                    360              WALN
   1184          16323711                       60                    360              WALN
   1185          16323827                       60                    360              WALN
   1186          16323833                        1                    360              WALN
   1187          16323834                       60                    360              WALN
   1188          16321678                       60                    360              WALN
   1189          16419033                        1                    360              AFL2
   1190          16407330                        1                    360              AFL2
   1191          16407406                        1                    480              AFL2
   1192          16407300                       60                    360              AFL2
   1193          16407303                        1                    360              AFL2
   1194          16407306                        1                    480              AFL2
   1195          16407239                        1                    360              AFL2
   1196          16248416                        1                    360              AFL2
   1197          16248452                        1                    480              AFL2
   1198          16245959                        1                    480              AFL2
   1199          16245957                        1                    480              AFL2
   1200          16562387                        1                    360              AFL2
   1201          16562695                        1                    480              AFL2
   1202          16597061                        1                    480              WALN
   1203          16597122                       60                    360              WALN
   1204          16571325                       60                    360              WALN
   1205          16571334                       60                    360              WALN
   1206          16571338                       60                    360              WALN
   1207          16571341                       60                    360              WALN
   1208          16571413                       60                    360              WALN
   1209          16571462                       60                    360              WALN
   1210          16571484                        1                    360              WALN
   1211          16574627                       60                    360              WALN
   1212          16574632                       60                    360              WALN
   1213          16574636                       60                    360              WALN
   1214          16594427                        1                    480              WALN
   1215          16593696                       60                    360              WALN
   1216          16594442                       60                    360              WALN
   1217          16594466                       60                    360              WALN
   1218          16574695                        1                    360              WALN
   1219          16574702                       60                    360              WALN
   1220          16574761                        1                    480              WALN
   1221          16595962                       60                    360              WALN
   1222          16574775                       60                    360              WALN
   1223          16574787                       60                    360              WALN
   1224          16574789                       60                    360              WALN
   1225          16574794                       60                    360              WALN
   1226          16585250                        1                    480              WALN
   1227          16585165                       60                    360              WALN
   1228          16590780                       60                    360              WALN
   1229          16590782                       60                    360              WALN
   1230          16590822                        1                    480              WALN
   1231          16590920                       60                    360              WALN
   1232          16594358                        1                    480              WALN
   1233          16594361                       60                    360              WALN
   1234          16564266                       60                    360              WALN
   1235          16564270                       60                    360              WALN
   1236          16564145                        1                    480              WALN
   1237          16564313                       60                    360              WALN
   1238          16567238                        1                    360              WALN
   1239          16567240                        1                    360              WALN
   1240          16567257                       60                    360              WALN
   1241          16567283                       60                    360              WALN
   1242          16567290                       60                    360              WALN
   1243          16567295                       60                    360              WALN
   1244          16568568                       60                    360              WALN
   1245          16568582                        1                    480              WALN
   1246          16568599                        1                    360              WALN
   1247          16568652                       60                    360              WALN
   1248          16568662                        1                    480              WALN
   1249          16568679                       60                    360              WALN
   1250          16568691                       60                    360              WALN
   1251          16569865                       60                    360              WALN
   1252          16569884                       60                    360              WALN
   1253          16569890                       60                    360              WALN
   1254          16569902                        1                    480              WALN
   1255          16569913                       60                    360              WALN
   1256          16569922                        1                    480              WALN
   1257          16569724                        1                    360              WALN
   1258          16569948                       60                    360              WALN
   1259          16569959                       60                    360              WALN
   1260          16569986                        1                    480              WALN
   1261          16570003                       60                    360              WALN
   1262          16564321                       60                    360              WALN
   1263          16567137                       60                    360              WALN
   1264          16567146                       60                    360              WALN
   1265          16567183                       60                    360              WALN
   1266          16567184                       60                    360              WALN
   1267          16567188                       60                    360              WALN
   1268          16567203                       60                    360              WALN
   1269          16567089                        1                    360              WALN
   1270          16548901                       60                    360              WALN
   1271          16548904                       60                    360              WALN
   1272          16548929                       60                    360              WALN
   1273          16548935                       60                    360              WALN
   1274          16551363                        1                    360              WALN
   1275          16551220                        1                    360              WALN
   1276          16551389                        1                    360              WALN
   1277          16551390                        1                    360              WALN
   1278          16551399                       60                    360              WALN
   1279          16551420                       60                    360              WALN
   1280          16551423                       60                    360              WALN
   1281          16551479                        1                    360              WALN
   1282          16551486                       60                    360              WALN
   1283          16562172                        1                    360              WALN
   1284          16562173                        1                    360              WALN
   1285          16562220                       60                    360              WALN
   1286          16562225                       60                    360              WALN
   1287          16562105                        1                    360              WALN
   1288          16562112                       60                    360              WALN
   1289          16562246                       60                    360              WALN
   1290          16562250                       60                    360              WALN
   1291          16562259                       60                    360              WALN
   1292          16562300                       60                    360              WALN
   1293          16562151                       60                    360              WALN
   1294          16564232                       60                    360              WALN
   1295          16405701                        1                    360              AFL2
   1296          16405707                        1                    360              AFL2
   1297          16405721                        1                    360              AFL2
   1298          16405743                        1                    480              AFL2
   1299          16405764                        1                    480              AFL2
   1300          16405809                        1                    480              AFL2
   1301          16405852                        1                    480              AFL2
   1302          16405863                        1                    480              AFL2
   1303          16405864                        1                    480              AFL2
   1304          16405881                        1                    480              AFL2
   1305          16405918                        1                    360              AFL2
   1306          16405933                        1                    360              AFL2
   1307          16405936                       60                    360              AFL2
   1308          16405958                        1                    480              AFL2
   1309          16405966                        1                    480              AFL2
   1310          16406006                        1                    360              AFL2
   1311          16406010                        1                    360              AFL2
   1312          16406016                       60                    360              AFL2
   1313          16406021                        1                    360              AFL2
   1314          16406022                       60                    360              AFL2
   1315          16407200                        1                    360              AFL2
   1316          16407221                       60                    360              AFL2
   1317          16406037                        1                    480              AFL2
   1318          16406042                        1                    480              AFL2
   1319          16406793                        1                    360              AFL2
   1320          16406857                        1                    480              AFL2
   1321          16406898                       60                    360              AFL2
   1322          16406927                        1                    480              AFL2
   1323          16407072                        1                    360              AFL2
   1324          16407086                        1                    360              AFL2
   1325          16407095                        1                    360              AFL2
   1326          16407132                       60                    360              AFL2
   1327          16407181                        1                    360              AFL2
   1328          16407186                        1                    360              AFL2
   1329          16405542                        1                    480              AFL2
   1330          16405564                        1                    360              AFL2
   1331          16404146                        1                    480              AFL2
   1332          16404200                        1                    360              AFL2
   1333          16404209                        1                    480              AFL2
   1334          16404219                        1                    360              AFL2
   1335          16404242                        1                    360              AFL2
   1336          16404261                        1                    480              AFL2
   1337          16404298                        1                    480              AFL2
   1338          16404304                       60                    360              AFL2
   1339          16405623                        1                    360              AFL2
   1340          16405642                        1                    480              AFL2
   1341          16404309                        1                    360              AFL2
   1342          16404363                        1                    480              AFL2
   1343          16404370                        1                    360              AFL2
   1344          16404371                        1                    360              AFL2
   1345          16404420                        1                    360              AFL2
   1346          16404428                        1                    360              AFL2
   1347          16404452                        1                    360              AFL2
   1348          16404465                        1                    360              AFL2
   1349          16404489                       60                    360              AFL2
   1350          16405649                        1                    480              AFL2
   1351          16405656                        1                    360              AFL2
   1352          16404567                        1                    480              AFL2
   1353          16404582                        1                    360              AFL2
   1354          16405384                        1                    360              AFL2
   1355          16405387                        1                    360              AFL2
   1356          16405442                        1                    360              AFL2
   1357          16405464                        1                    360              AFL2
   1358          16405525                        1                    360              AFL2
   1359          16405528                        1                    480              AFL2
   1360          16405530                        1                    360              AFL2
   1361          16402649                       60                    360              AFL2
   1362          16402710                        1                    480              AFL2
   1363          16402725                        1                    360              AFL2
   1364          16402728                        1                    480              AFL2
   1365          16402731                        1                    360              AFL2
   1366          16402749                        1                    360              AFL2
   1367          16402751                       60                    360              AFL2
   1368          16402757                        1                    360              AFL2
   1369          16402772                        1                    360              AFL2
   1370          16402777                        1                    360              AFL2
   1371          16402834                        1                    480              AFL2
   1372          16403958                        1                    480              AFL2
   1373          16404004                        1                    360              AFL2
   1374          16404012                        1                    360              AFL2
   1375          16404082                       60                    360              AFL2
   1376          16404084                        1                    360              AFL2
   1377          16404104                        1                    480              AFL2
   1378          16404117                        1                    480              AFL2
   1379          16402431                        1                    480              AFL2
   1380          16402030                        1                    480              AFL2
   1381          16402057                       60                    360              AFL2
   1382          16402064                        1                    360              AFL2
   1383          16402129                        1                    480              AFL2
   1384          16402156                        1                    360              AFL2
   1385          16402173                        1                    480              AFL2
   1386          16402189                        1                    360              AFL2
   1387          16402193                        1                    360              AFL2
   1388          16402217                        1                    360              AFL2
   1389          16402266                       60                    360              AFL2
   1390          16402289                        1                    480              AFL2
   1391          16548872                        1                    480              WALN
   1392          16358097                        1                    480              AFL2
   1393          16358077                        1                    360              AFL2
   1394          16358985                        1                    480              AFL2
   1395          16358003                        1                    480              AFL2
   1396          16358009                        1                    360              AFL2
   1397          16358916                        1                    480              AFL2
   1398          16358934                        1                    360              AFL2
   1399          16349867                        1                    360              AFL2
   1400          16349875                        1                    480              AFL2
   1401          16349877                        1                    360              AFL2
   1402          16349881                        1                    480              AFL2
   1403          16349884                        1                    360              AFL2
   1404          16349887                        1                    480              AFL2
   1405          16349890                        1                    480              AFL2
   1406          16349892                        1                    360              AFL2
   1407          16349924                        1                    480              AFL2
   1408          16349952                        1                    360              AFL2
   1409          16358759                        1                    360              AFL2
   1410          16349575                        1                    360              AFL2
   1411          16349675                        1                    360              AFL2
   1412          16349711                        1                    360              AFL2
   1413          16349742                        1                    480              AFL2
   1414          16349743                        1                    480              AFL2
   1415          16349746                        1                    480              AFL2
   1416          16349818                        1                    360              AFL2
   1417          16349498                        1                    360              AFL2
   1418          16220396                        1                    480              WALN
   1419          16227942                        1                    360              WALN
   1420          16233169                       60                    360              WALN
   1421          16234875                       60                    360              WALN
   1422          16239782                       60                    360              WALN
   1423          16245982                        1                    360              WALN
   1424          16246003                        1                    360              WALN
   1425          16390249                        1                    360              AFL2
   1426          16390284                        1                    360              AFL2
   1427          16390317                        1                    360              AFL2
   1428          16594734                        1                    360              AFL2
   1429          16545668                        1                    360              WALN
   1430          16545855                        1                    360              WALN
   1431          16548794                        1                    360              WALN
   1432          16548796                        3                    360              WALN
   1433          16548835                        1                    480              WALN
   1434          16548867                        1                    360              WALN
   1435          16548869                        1                    480              WALN
   1436          16545693                       60                    360              WALN
   1437          16545722                        1                    480              WALN
   1438          16545746                        1                    480              WALN
   1439          16545766                        1                    360              WALN
   1440          16545801                       60                    360              WALN
   1441          16545816                        1                    480              WALN
   1442          16545662                        1                    360              WALN
   1443          16222320                        1                    480              AFL2
   1444          16304328                        1                    360              AFL2
   1445          16301948                        1                    360              AFL2
   1446          16594725                        1                    480              AFL2
   1447          16585706                        1                    480              AFL2
   1448          16585726                        1                    360              AFL2
   1449          16349399                        1                    480              AFL2
   1450          16389529                        1                    480              AFL2
   1451          16389533                        1                    360              AFL2
   1452          16389538                        1                    480              AFL2
   1453          16389551                        1                    480              AFL2
   1454          16390098                        1                    360              AFL2
   1455          16390139                        1                    360              AFL2
   1456          16390148                        1                    360              AFL2
   1457          16390171                        1                    360              AFL2
   1458          16390228                        1                    360              AFL2
   1459          16348275                        1                    480              AFL2
   1460          16348283                        1                    480              AFL2
   1461          16540488                        1                    360              AFL2
   1462          16540490                        1                    480              AFL2
   1463          16540676                        1                    360              AFL2
   1464          16540784                        1                    360              AFL2
   1465          16540836                        1                    360              AFL2
   1466          16540252                       60                    360              AFL2
   1467          16540195                        1                    360              AFL2
   1468          16540202                        1                    360              AFL2
   1469          16540204                        1                    360              AFL2
   1470          16468662                        1                    480              AFL2
   1471          16468664                        1                    360              AFL2
   1472          16540108                        1                    360              AFL2
   1473          16540110                        1                    360              AFL2
   1474          16540113                        1                    480              AFL2
   1475          16540115                        1                    480              AFL2
   1476          16540120                        1                    480              AFL2
   1477          16468611                        1                    360              AFL2
   1478          16468613                        1                    360              AFL2
   1479          16468617                        1                    360              AFL2
   1480          16468620                        1                    360              AFL2
   1481          16468622                        1                    360              AFL2
   1482          16468623                        1                    480              AFL2
   1483          16468626                        1                    360              AFL2
   1484          16468638                       60                    360              AFL2
   1485          16468640                       60                    360              AFL2
   1486          16468656                        1                    360              AFL2
   1487          16468659                        1                    480              AFL2
   1488          16468553                        1                    480              AFL2
   1489          16468405                        1                    360              AFL2
   1490          16468567                        1                    480              AFL2
   1491          16468570                        1                    480              AFL2
   1492          16468575                        1                    480              AFL2
   1493          16468595                        1                    480              AFL2
   1494          16468425                        1                    360              AFL2
   1495          16468440                        1                    360              AFL2
   1496          16468445                        1                    360              AFL2
   1497          16468497                        1                    360              AFL2
   1498          16168893                        1                    360              AFL2
   1499          16389414                        1                    360              AFL2
   1500          16389419                        1                    480              AFL2
   1501          16389461                        1                    360              AFL2
   1502          16389517                        1                    480              AFL2
   1503          16368592                        1                    480              AFL2
   1504          16368643                        1                    360              AFL2
   1505          16368660                        1                    480              AFL2
   1506          16368698                        1                    360              AFL2
   1507          16389342                        1                    480              AFL2
   1508          16389358                        1                    360              AFL2
   1509          16389408                        1                    480              AFL2
   1510          16368700                        1                    360              AFL2
   1511          16368459                        1                    360              AFL2
   1512          16368539                        1                    360              AFL2
   1513          16368541                        1                    480              AFL2
   1514          16368544                        1                    360              AFL2
   1515          16368551                        1                    360              AFL2
   1516          16368554                        1                    480              AFL2
   1517          16468252                        1                    480              AFL2
   1518          16468319                        1                    360              AFL2
   1519          16468320                        1                    360              AFL2
   1520          16468323                        1                    360              AFL2
   1521          16468330                        1                    360              AFL2
   1522          16468372                        1                    360              AFL2
   1523          16468378                       60                    360              AFL2
   1524          16423034                        1                    480              AFL2
   1525          16423035                        1                    480              AFL2
   1526          16468133                        1                    480              AFL2
   1527          16468184                        1                    360              AFL2
   1528          16564640                       60                    360              AFL2
   1529          16563111                       60                    360              AFL2
   1530          16564714                       60                    360              AFL2
   1531          16422944                       60                    360              AFL2
   1532          16546448                       60                    360              AFL2
   1533          16575462                       60                    360              AFL2
   1534          16575463                       60                    360              AFL2
   1535          16575465                       60                    360              AFL2
   1536          16575467                       60                    360              AFL2
   1537          16575468                       60                    360              AFL2
   1538          16575316                        1                    480              AFL2
   1539          16575458                       60                    360              AFL2
   1540          16575019                        1                    360              AFL2
   1541          16397593                        1                    480              AFL2
   1542          16397600                        1                    480              AFL2
   1543          16400416                        1                    360              AFL2
   1544          16400453                       60                    360              AFL2
   1545          16400490                        1                    360              AFL2
   1546          16400495                        1                    360              AFL2
   1547          16400535                        1                    360              AFL2
   1548          16400607                        1                    360              AFL2
   1549          16400615                        1                    360              AFL2
   1550          16400620                        1                    360              AFL2
   1551          16400636                        1                    480              AFL2
   1552          16400643                        1                    360              AFL2
   1553          16400655                        1                    360              AFL2
   1554          16400657                        1                    480              AFL2
   1555          16400693                        1                    360              AFL2
   1556          16400698                        1                    360              AFL2
   1557          16400704                        1                    360              AFL2
   1558          16400710                        1                    480              AFL2
   1559          16400722                        1                    360              AFL2
   1560          16400790                        1                    480              AFL2
   1561          16400802                        1                    360              AFL2
   1562          16400859                        1                    360              AFL2
   1563          16400915                       60                    360              AFL2
   1564          16400947                        1                    360              AFL2
   1565          16400950                       60                    360              AFL2
   1566          16400952                        1                    360              AFL2
   1567          16400972                        1                    480              AFL2
   1568          16400976                        1                    360              AFL2
   1569          16400981                        1                    480              AFL2
   1570          16401012                        1                    480              AFL2
   1571          16401017                        1                    480              AFL2
   1572          16401027                        1                    360              AFL2
   1573          16401037                        1                    480              AFL2
   1574          16401042                        1                    360              AFL2
   1575          16401047                        1                    360              AFL2
   1576          16401862                        1                    360              AFL2
   1577          16401866                        1                    360              AFL2
   1578          16401899                        1                    360              AFL2
   1579          16401902                        1                    360              AFL2
   1580          16401905                        1                    360              AFL2
   1581          16401907                        1                    480              AFL2
   1582          16401938                        1                    360              AFL2
   1583          16401942                        1                    360              AFL2
   1584          16397195                        1                    360              AFL2
   1585          16397219                       60                    360              AFL2
   1586          16397250                        1                    360              AFL2
   1587          16397253                        1                    360              AFL2
   1588          16397272                        1                    360              AFL2
   1589          16397284                       60                    360              AFL2
   1590          16397337                       60                    360              AFL2
   1591          16397338                       60                    360              AFL2
   1592          16397350                        1                    360              AFL2
   1593          16397358                        1                    360              AFL2
   1594          16397372                       60                    360              AFL2
   1595          16397478                        1                    360              AFL2
   1596          16395687                        1                    480              AFL2
   1597          16395721                        1                    360              AFL2
   1598          16395814                        1                    480              AFL2
   1599          16397142                        1                    480              AFL2
   1600          16397148                        1                    480              AFL2
   1601          16397177                        1                    360              AFL2
   1602          16393866                        1                    360              AFL2
   1603          16393914                        1                    480              AFL2
   1604          16393919                        1                    480              AFL2
   1605          16394055                        1                    360              AFL2
   1606          16394079                        1                    480              AFL2
   1607          16394082                        1                    480              AFL2
   1608          16394122                        1                    360              AFL2
   1609          16394136                        1                    480              AFL2
   1610          16395298                        1                    360              AFL2
   1611          16395299                        1                    360              AFL2
   1612          16395310                        1                    360              AFL2
   1613          16395376                        1                    480              AFL2
   1614          16395386                        1                    360              AFL2
   1615          16395396                        1                    360              AFL2
   1616          16395430                        1                    480              AFL2
   1617          16395504                        1                    360              AFL2
   1618          16395615                        1                    360              AFL2
   1619          16395644                        1                    480              AFL2
   1620          16326377                        1                    480              AFL2
   1621          16348225                        1                    480              AFL2
   1622          16348227                        1                    360              AFL2
   1623          16348209                        1                    480              AFL2
   1624          16562573                       60                    360              AFL2
   1625          16402136                       60                    360              AFL2
   1626          16404550                       60                    360              AFL2
   1627          16346232                        1                    480              AFL2
   1628          16346339                        1                    480              AFL2
   1629          16346355                        1                    480              AFL2
   1630          16346388                        1                    360              AFL2
   1631          16346440                        1                    360              AFL2
   1632          16346450                        1                    360              AFL2
   1633          16346495                        1                    360              AFL2
   1634          16346499                        1                    480              AFL2
   1635          16346503                        1                    480              AFL2
   1636          16346522                        1                    480              AFL2
   1637          16346530                        1                    480              AFL2
   1638          16346531                        1                    360              AFL2
   1639          16346533                        1                    360              AFL2
   1640          16347371                        1                    360              AFL2
   1641          16347522                        1                    360              AFL2
   1642          16347549                        1                    360              AFL2
   1643          16347719                        1                    480              AFL2
   1644          16347783                        1                    360              AFL2
   1645          16347902                        1                    360              AFL2
   1646          16347962                        1                    360              AFL2
   1647          16404308                       60                    360              AFL2
   1648          16551929                       60                    360              AFL2
   1649          16468633                       60                    360              AFL2
   1650          16568781                       60                    360              AFL2
   1651          16568879                       60                    360              AFL2
   1652          16563275                       60                    360              AFL2
   1653          16567616                       60                    360              AFL2
   1654          16549551                       60                    360              AFL2
   1655          16397611                       60                    360              AFL2
   1656          16404109                       60                    360              AFL2
   1657          16405588                       60                    360              AFL2
   1658          16402702                       60                    360              AFL2
   1659          16404119                       60                    360              AFL2
   1660          16419682                       60                    360              AFL2
   1661          16422546                       60                    360              AFL2
   1662          16419582                       60                    360              AFL2
   1663          16540713                       60                    360              AFL2
   1664          16545170                       60                    360              AFL2
   1665          16546455                       60                    360              AFL2
   1666          16540909                       60                    360              AFL2
   1667          16540917                       60                    360              AFL2
   1668          16546420                       60                    360              AFL2
   1669          16549857                       60                    360              AFL2
   1670          16402798                       60                    360              AFL2
   1671          16468463                       60                    360              AFL2
   1672          16572005                       60                    360              AFL2
   1673          16420285                       60                    360              AFL2
   1674          16468193                       60                    360              AFL2
   1675          16393993                       60                    360              AFL2
   1676          16400973                       60                    360              AFL2
   1677          16397144                       60                    360              AFL2
   1678          16393972                       60                    360              AFL2
   1679          16543989                       60                    360              AFL2
   1680          16318844                       60                    360              WALN
   1681          16318849                       60                    360              WALN
   1682          16318769                        1                    360              WALN
   1683          16318878                       60                    360              WALN
   1684          16318904                        1                    480              WALN
   1685          16318925                        1                    360              WALN
   1686          16318783                       60                    360              WALN
   1687          16318953                       60                    360              WALN
   1688          16318955                       60                    360              WALN
   1689          16318959                       60                    360              WALN
   1690          16318969                       60                    360              WALN
   1691          16318794                        1                    360              WALN
   1692          16318980                       60                    360              WALN
   1693          16321646                        3                    360              WALN
   1694          16320976                       60                    360              WALN
   1695          16321671                       60                    360              WALN
   1696          16316467                        1                    360              WALN
   1697          16316469                        1                    360              WALN
   1698          16316482                       60                    360              WALN
   1699          16316501                       60                    360              WALN
   1700          16316517                       60                    360              WALN
   1701          16318765                       60                    360              WALN
   1702          16305754                       60                    360              WALN
   1703          16305765                        1                    360              WALN
   1704          16305773                        1                    360              WALN
   1705          16305776                       60                    360              WALN
   1706          16305796                       60                    360              WALN
   1707          16305816                        1                    360              WALN
   1708          16305832                       60                    360              WALN
   1709          16305833                       60                    360              WALN
   1710          16305857                       60                    360              WALN
   1711          16305743                       60                    360              WALN
   1712          16305925                       60                    360              WALN
   1713          16307511                        1                    480              WALN
   1714          16307527                       60                    360              WALN
   1715          16307535                       60                    360              WALN
   1716          16307608                       60                    360              WALN
   1717          16307630                       60                    360              WALN
   1718          16307643                       60                    360              WALN
   1719          16307646                       60                    360              WALN
   1720          16307651                        1                    360              WALN
   1721          16316371                       60                    360              WALN
   1722          16316387                        1                    480              WALN
   1723          16347185                       60                    360              WALN
   1724          16316411                       60                    360              WALN
   1725          16316423                       60                    360              WALN
   1726          16316446                        1                    480              WALN
   1727          16225853                       60                    360              WALN
   1728          16246164                       60                    360              WALN
   1729          16247634                       60                    360              WALN
   1730          16247650                       60                    360              WALN
   1731          16290451                        1                    360              WALN
   1732          16296310                       60                    360              WALN
   1733          16296330                       60                    360              WALN
   1734          16297779                       60                    360              WALN
   1735          16302001                       60                    360              WALN
   1736          16302009                       60                    360              WALN
   1737          16303439                        1                    480              WALN
   1738          16206443                        1                    360              AFL2
   1739          16240473                        1                    480              AFL2
   1740          16546293                       60                    360              AFL2
   1741          16393751                        1                    480              AFL2
   1742          16546473                       60                    360              AFL2
   1743          16346018                        1                    360              AFL2
   1744          16138313                        1                    480              WALN
   1745          16323580                        1                    480              AFL2
   1746          16323585                        1                    360              AFL2
   1747          16323588                        1                    360              AFL2
   1748          16323591                        1                    360              AFL2
   1749          16323592                        1                    360              AFL2
   1750          16571993                        1                    360              AFL2
   1751          16571580                        1                    480              AFL2
   1752          16571606                        1                    480              AFL2
   1753          16570526                        1                    360              AFL2
   1754          16344533                        1                    360              AFL2
   1755          16344671                        1                    360              AFL2
   1756          16344674                        1                    360              AFL2
   1757          16344679                        1                    360              AFL2
   1758          16344693                        1                    360              AFL2
   1759          16344703                        1                    480              AFL2
   1760          16344714                        1                    360              AFL2
   1761          16344737                        1                    360              AFL2
   1762          16344744                        1                    480              AFL2
   1763          16570430                        1                    360              AFL2
   1764          16570320                        1                    360              AFL2
   1765          16570336                        1                    360              AFL2
   1766          16570354                        1                    360              AFL2
   1767          16569248                        1                    360              AFL2
   1768          16569253                        1                    360              AFL2
   1769          16569309                        1                    360              AFL2
   1770          16569311                        1                    360              AFL2
   1771          16569313                        1                    360              AFL2
   1772          16569315                        1                    480              AFL2
   1773          16344223                        1                    360              AFL2
   1774          16359957                        1                    480              AFL2
   1775          16359979                        1                    360              AFL2
   1776          16359835                        1                    360              AFL2
   1777          16359859                        1                    360              AFL2
   1778          16359889                        1                    360              AFL2
   1779          16359795                        1                    360              AFL2
   1780          16343956                        1                    360              AFL2
   1781          16343968                        1                    360              AFL2
   1782          16343979                        1                    360              AFL2
   1783          16344019                        1                    360              AFL2
   1784          16342558                        1                    480              AFL2
   1785          16342563                        1                    480              AFL2
   1786          16342067                        1                    360              AFL2
   1787          16339793                        1                    360              AFL2
   1788          16339805                        1                    360              AFL2
   1789          16339861                        1                    360              AFL2
   1790          16339877                        1                    360              AFL2
   1791          16339885                        1                    480              AFL2
   1792          16339404                        1                    360              AFL2
   1793          16359036                        1                    360              AFL2
   1794          16359046                        1                    360              AFL2
   1795          16568898                        1                    360              AFL2
   1796          16322954                        1                    360              AFL2
   1797          16322965                        1                    360              AFL2
   1798          16321529                        1                    360              AFL2
   1799          16321591                        1                    480              AFL2
   1800          16321616                        1                    480              AFL2
   1801          16321621                        1                    480              AFL2
   1802          16321629                        1                    360              AFL2
   1803          16321205                        1                    480              AFL2
   1804          16318743                        1                    360              AFL2
   1805          16318763                        1                    360              AFL2
   1806          16376060                        1                    480              AFL2
   1807          16318640                        1                    360              AFL2
   1808          16468671                        1                    360              AFL2
   1809          16405565                        1                    360              AFL2
   1810          16318139                        1                    480              AFL2
   1811          16315212                        1                    480              AFL2
   1812          16315242                        1                    360              AFL2
   1813          16335706                        1                    480              AFL2
   1814          16335713                        1                    360              AFL2
   1815          16335717                        1                    360              AFL2
   1816          16335725                        1                    480              AFL2
   1817          16335736                        1                    480              AFL2
   1818          16314825                        1                    360              AFL2
   1819          16335467                        1                    360              AFL2
   1820          16358446                        1                    360              AFL2
   1821          16358454                        1                    480              AFL2
   1822          16358432                        1                    360              AFL2
   1823          16358434                        1                    360              AFL2
   1824          16358430                        1                    480              AFL2
   1825          16314566                        1                    360              AFL2
   1826          16308239                        1                    360              AFL2
   1827          16308252                        1                    360              AFL2
   1828          16308275                        1                    480              AFL2
   1829          16306781                        1                    360              AFL2
   1830          16306787                        1                    360              AFL2
   1831          16306794                        1                    360              AFL2
   1832          16306796                        1                    360              AFL2
   1833          16175930                        1                    360              WALN
   1834          16175938                       60                    360              WALN
   1835          16335232                        1                    360              AFL2
   1836          16301253                        1                    480              AFL2
   1837          16301268                        1                    360              AFL2
   1838          16300485                        1                    360              AFL2
   1839          16296744                        1                    360              AFL2
   1840          16294065                        1                    360              AFL2
   1841          16294070                        1                    360              AFL2
   1842          16293981                        1                    480              AFL2
   1843          16293882                        1                    360              AFL2
   1844          16303505                       60                    360              WALN
   1845          16303494                       60                    360              WALN
   1846          16303460                       60                    360              WALN
   1847          16303467                       60                    360              WALN
   1848          16303354                       60                    360              WALN
   1849          16302109                        1                    360              WALN
   1850          16302113                        1                    360              WALN
   1851          16302143                        1                    360              WALN
   1852          16302158                       60                    360              WALN
   1853          16302159                       60                    360              WALN
   1854          16302195                       60                    360              WALN
   1855          16303378                       60                    360              WALN
   1856          16303401                       60                    360              WALN
   1857          16303415                        1                    360              WALN
   1858          16303349                       60                    360              WALN
   1859          16297635                       60                    360              WALN
   1860          16297639                       60                    360              WALN
   1861          16297643                       60                    360              WALN
   1862          16297867                       60                    360              WALN
   1863          16297860                       60                    360              WALN
   1864          16302027                       60                    360              WALN
   1865          16301988                       60                    360              WALN
   1866          16302062                       60                    360              WALN
   1867          16301991                       60                    360              WALN
   1868          16296387                       60                    360              WALN
   1869          16296395                       60                    360              WALN
   1870          16297705                       60                    360              WALN
   1871          16297718                       60                    360              WALN
   1872          16297735                       60                    360              WALN
   1873          16297740                       60                    360              WALN
   1874          16297782                        1                    480              WALN
   1875          16297784                       60                    360              WALN
   1876          16294886                        1                    480              WALN
   1877          16295056                        1                    360              WALN
   1878          16295060                       60                    360              WALN
   1879          16296285                       60                    360              WALN
   1880          16296322                        1                    360              WALN
   1881          16292971                       60                    360              WALN
   1882          16292974                       60                    360              WALN
   1883          16292878                        1                    360              WALN
   1884          16293012                       60                    360              WALN
   1885          16292888                        1                    360              WALN
   1886          16293052                       60                    360              WALN
   1887          16293068                       60                    360              WALN
   1888          16247618                       60                    360              WALN
   1889          16247678                       60                    360              WALN
   1890          16290405                       60                    360              WALN
   1891          16290444                       60                    360              WALN
   1892          16294961                       60                    360              WALN
   1893          16294971                       60                    360              WALN
   1894          16294978                       60                    360              WALN
   1895          16294986                        1                    480              WALN
   1896          16294989                       60                    360              WALN
   1897          16290494                       60                    360              WALN
   1898          16290511                        1                    360              WALN
   1899          16292929                        1                    360              WALN
   1900          16231324                        1                    360              WALN
   1901          16231329                        1                    360              WALN
   1902          16239767                       60                    360              WALN
   1903          16239772                       60                    360              WALN
   1904          16243444                        1                    480              WALN
   1905          16243533                        1                    480              WALN
   1906          16243448                        1                    480              WALN
   1907          16243545                       60                    360              WALN
   1908          16243561                        1                    480              WALN
   1909          16243459                        1                    360              WALN
   1910          16243610                       60                    360              WALN
   1911          16243613                       60                    360              WALN
   1912          16233153                       60                    360              WALN
   1913          16233195                       60                    360              WALN
   1914          16246042                       60                    360              WALN
   1915          16233297                        1                    480              WALN
   1916          16234842                       60                    360              WALN
   1917          16390359                        1                    360              AFL2
   1918          16407420                        1                    360              AFL2
   1919          16602794                        1                    360              AFL2
   1920          16604088                        1                    360              AFL2
   1921          16366384                        1                    360              AFL2
   1922          16366402                        1                    360              AFL2
   1923          16366408                        1                    480              AFL2
   1924          16368030                        1                    480              AFL2
   1925          16368086                        1                    360              AFL2
   1926          16368091                        1                    360              AFL2
   1927          16368169                        1                    360              AFL2
   1928          16368246                        1                    360              AFL2
   1929          16368338                        1                    360              AFL2
   1930          16368369                        1                    360              AFL2
   1931          16365666                        1                    360              AFL2
   1932          16365692                        1                    360              AFL2
   1933          16365696                        1                    360              AFL2
   1934          16365795                        1                    360              AFL2
   1935          16365979                        1                    360              AFL2
   1936          16361533                        1                    480              AFL2
   1937          16361536                        1                    360              AFL2
   1938          16361549                        1                    360              AFL2
   1939          16361555                        1                    480              AFL2
   1940          16361564                        1                    360              AFL2
   1941          16361567                        1                    480              AFL2
   1942          16361570                        1                    360              AFL2
   1943          16361572                        1                    360              AFL2
   1944          16361140                        1                    360              AFL2
   1945          16361171                        1                    360              AFL2
   1946          16361183                        1                    360              AFL2
   1947          16361354                        1                    360              AFL2
   1948          16361360                        1                    360              AFL2
   1949          16361429                        1                    480              AFL2
   1950          16361449                        1                    480              AFL2
   1951          16361462                        1                    360              AFL2
   1952          16361474                        1                    480              AFL2
   1953          16361479                        1                    360              AFL2
   1954          16567959                        1                    360              AFL2
   1955          16392847                        1                    360              AFL2
   1956          16393677                        1                    360              AFL2
   1957          16393687                        1                    360              AFL2
   1958          16393693                        1                    480              AFL2
   1959          16393711                        1                    480              AFL2
   1960          16393748                        1                    480              AFL2
   1961          16393784                        1                    480              AFL2
   1962          16393802                        1                    360              AFL2
   1963          16358415                        1                    360              AFL2
   1964          16358423                        1                    360              AFL2
   1965          16358425                        1                    480              AFL2
   1966          16361113                        1                    480              AFL2
   1967          16361031                        1                    360              AFL2
   1968          16361045                        1                    360              AFL2
   1969          16361058                        1                    360              AFL2
   1970          16361067                        1                    480              AFL2
   1971          16360990                        1                    480              AFL2
   1972          16360212                        1                    360              AFL2
   1973          16360216                        1                    360              AFL2
   1974          16360244                        1                    360              AFL2
   1975          16360247                        1                    360              AFL2
   1976          16360253                        1                    360              AFL2
   1977          16360261                        1                    480              AFL2
   1978          16360286                        1                    360              AFL2
   1979          16360298                        1                    480              AFL2
   1980          16360300                        1                    480              AFL2
   1981          16360303                        1                    360              AFL2
   1982          16360321                        1                    360              AFL2
   1983          16360324                        1                    480              AFL2
   1984          16360327                        1                    480              AFL2
   1985          16360349                        1                    480              AFL2
   1986          16392762                        1                    360              AFL2
   1987          16422579                        1                    360              AFL2
   1988          16422593                        1                    360              AFL2
   1989          16388845                        1                    360              AFL2
   1990          16388851                        1                    480              AFL2
   1991          16388864                        1                    360              AFL2
   1992          16420826                       60                    360              AFL2
   1993          16422480                        1                    360              AFL2
   1994          16422551                        1                    480              AFL2
   1995          16422554                        1                    360              AFL2
   1996          16422555                        1                    360              AFL2
   1997          16388756                        1                    360              AFL2
   1998          16388807                        1                    480              AFL2
   1999          16422806                        1                    360              AFL2
   2000          16422822                        1                    360              AFL2
   2001          16422861                        1                    360              AFL2
   2002          16389145                        1                    360              AFL2
   2003          16360015                        1                    360              AFL2
   2004          16360023                        1                    480              AFL2
   2005          16360027                        1                    480              AFL2
   2006          16360035                        1                    360              AFL2
   2007          16360103                        1                    360              AFL2
   2008          16360109                        1                    360              AFL2
   2009          16360127                        1                    480              AFL2
   2010          16419654                        1                    480              AFL2
   2011          16419664                        1                    360              AFL2
   2012          16419673                        1                    480              AFL2
   2013          16419685                        1                    360              AFL2
   2014          16419941                        1                    360              AFL2
   2015          16419944                        1                    360              AFL2
   2016          16358338                        1                    360              AFL2
   2017          16358292                        1                    480              AFL2
   2018          16358268                        1                    360              AFL2
   2019          16387412                        1                    480              AFL2
   2020          16387417                        1                    480              AFL2
   2021          16387446                        1                    480              AFL2
   2022          16387464                        1                    360              AFL2
   2023          16387476                        1                    360              AFL2
   2024          16387483                        1                    360              AFL2
   2025          16387494                        1                    360              AFL2
   2026          16387498                        1                    360              AFL2
   2027          16387359                        1                    360              AFL2
   2028          16387375                        1                    360              AFL2
   2029          16387377                        1                    360              AFL2
   2030          16387130                        1                    360              AFL2
   2031          16387154                        1                    360              AFL2
   2032          16387161                        1                    480              AFL2
   2033          16387164                        1                    360              AFL2
   2034          16387171                        1                    480              AFL2
   2035          16387189                        1                    360              AFL2
   2036          16387203                        1                    360              AFL2
   2037          16387204                        1                    360              AFL2
   2038          16387216                        1                    360              AFL2
   2039          16387260                        1                    360              AFL2
   2040          16387283                        1                    480              AFL2
   2041          16387308                        1                    480              AFL2
   2042          16387316                        1                    360              AFL2
   2043          16387322                        1                    360              AFL2
   2044          16348251                        1                    360              AFL2
   2045          16377146                        1                    480              AFL2
   2046          16377155                        1                    480              AFL2
   2047          16377197                        1                    480              AFL2
   2048          16377214                        1                    360              AFL2
   2049          16377218                        1                    360              AFL2
   2050          16377263                        1                    360              AFL2
   2051          16377295                        1                    480              AFL2
   2052          16377525                        1                    360              AFL2
   2053          16377533                        1                    360              AFL2
   2054          16377569                        1                    360              AFL2
   2055          16378568                        1                    360              AFL2
   2056          16382849                        1                    480              AFL2
   2057          16382913                        1                    480              AFL2
   2058          16383067                        1                    360              AFL2
   2059          16383084                        1                    480              AFL2
   2060          16392556                        1                    480              AFL2
   2061          16392582                        1                    360              AFL2
   2062          16392751                        1                    360              AFL2
   2063          16392786                        1                    360              AFL2
   2064          16392816                        1                    360              AFL2
   2065          16392836                        1                    360              AFL2
   2066          16393639                        1                    360              AFL2
   2067          16393685                        1                    480              AFL2
   2068          16393708                        1                    480              AFL2
   2069          16393953                        1                    360              AFL2
   2070          16394003                        1                    360              AFL2
   2071          16394016                        1                    480              AFL2
   2072          16394133                        1                    480              AFL2
   2073          16394142                        1                    360              AFL2
   2074          16395357                        1                    360              AFL2
   2075          16395398                        1                    360              AFL2
   2076          16395604                        1                    360              AFL2
   2077          16395656                        1                    480              AFL2
   2078          16395658                        1                    480              AFL2
   2079          16395815                        1                    360              AFL2
   2080          16395830                        1                    360              AFL2
   2081          16397138                        1                    480              AFL2
   2082          16397161                        1                    360              AFL2
   2083          16143233                        1                    360              WALN
   2084          16405889                        1                    480              AFL2
   2085          16407205                        1                    360              AFL2
   2086          16419015                        1                    480              AFL2
   2087          16419134                       60                    360              AFL2
   2088          16419504                        1                    360              AFL2
   2089          16422940                       60                    360              AFL2
   2090          16540876                        1                    360              AFL2
   2091          16544400                        1                    480              AFL2
   2092          16395350                        1                    480              AFL2
   2093          16397215                        1                    360              AFL2
   2094          16397587                        1                    360              AFL2
   2095          16400594                        1                    360              AFL2
   2096          16400827                       60                    360              AFL2
   2097          16401015                        1                    360              AFL2
   2098          16402122                        1                    360              AFL2
   2099          16402233                        1                    480              AFL2
   2100          16402790                        1                    480              AFL2
   2101          16405664                        1                    480              AFL2
   2102          16405753                        1                    360              AFL2
   2103          16404205                        1                    360              AFL2
   2104          16404296                       60                    360              AFL2
   2105          16404367                        1                    360              AFL2
   2106          16393651                        1                    480              AFL2
   2107          16393654                        1                    480              AFL2
   2108          16393738                        1                    360              AFL2
   2109          16392768                        1                    480              AFL2
   2110          16390494                        1                    480              AFL2
   2111          16390528                        1                    480              AFL2
   2112          16390328                        1                    360              AFL2
   2113          16390168                        1                    360              AFL2
   2114          16388723                        1                    360              AFL2
   2115          16387615                        1                    480              AFL2
   2116          16384375                        1                    360              AFL2
   2117          16383274                        1                    480              AFL2
   2118          16384062                        1                    360              AFL2
   2119          16384154                        1                    360              AFL2
   2120          16384194                        1                    360              AFL2
   2121          16384282                        1                    480              AFL2
   2122          16378622                        1                    360              AFL2
   2123          16377152                        1                    360              AFL2
   2124          16377183                        1                    480              AFL2
   2125          16377188                        1                    480              AFL2
   2126          16378241                        1                    360              AFL2
   2127          16375949                        1                    360              AFL2
   2128          16358259                        1                    360              AFL2
   2129          16361227                        1                    360              AFL2
   2130          16361402                        1                    360              AFL2
   2131          16361473                        1                    360              AFL2
   2132          16361560                        1                    360              AFL2
   2133          16365807                        1                    360              AFL2
   2134          16365862                        1                    480              AFL2
   2135          16368080                        1                    360              AFL2
   2136          16368564                        1                    480              AFL2
   2137          16372017                        1                    480              AFL2
   2138          16372268                        1                    360              AFL2
   2139          16374928                        1                    360              AFL2
   2140          16358755                        1                    480              AFL2
   2141          16349471                        1                    360              AFL2
   2142          16346436                        1                    480              AFL2
   2143          16347349                        1                    360              AFL2
   2144          16335449                        1                    360              AFL2
   2145          16331605                        1                    360              AFL2
   2146          16567683                        1                    480              AFL2
   2147          16551738                        1                    480              AFL2
   2148          16378553                        1                    360              AFL2
   2149          16378557                        1                    360              AFL2
   2150          16378563                        1                    360              AFL2
   2151          16378574                        1                    360              AFL2
   2152          16383070                        1                    360              AFL2
   2153          16383072                        1                    360              AFL2
   2154          16378609                        1                    360              AFL2
   2155          16383189                        1                    360              AFL2
   2156          16383212                        1                    360              AFL2
   2157          16383225                        1                    360              AFL2
   2158          16383267                        1                    360              AFL2
   2159          16383271                        1                    480              AFL2
   2160          16383351                        1                    360              AFL2
   2161          16383356                        1                    480              AFL2
   2162          16383357                        1                    480              AFL2
   2163          16383990                        1                    360              AFL2
   2164          16384008                        1                    360              AFL2
   2165          16384048                        1                    480              AFL2
   2166          16384082                        1                    480              AFL2
   2167          16384134                        1                    360              AFL2
   2168          16384137                        1                    480              AFL2
   2169          16384140                        1                    480              AFL2
   2170          16384153                        1                    480              AFL2
   2171          16384161                        1                    360              AFL2
   2172          16384205                        1                    360              AFL2
   2173          16384207                        1                    480              AFL2
   2174          16384238                        1                    480              AFL2
   2175          16384285                        1                    360              AFL2
   2176          16384294                        1                    480              AFL2
   2177          16384303                        1                    360              AFL2
   2178          16384348                        1                    360              AFL2
   2179          16382774                        1                    480              AFL2
   2180          16382797                        1                    480              AFL2
   2181          16382820                        1                    360              AFL2
   2182          16382826                        1                    360              AFL2
   2183          16382837                        1                    360              AFL2
   2184          16382848                        1                    480              AFL2
   2185          16382851                        1                    360              AFL2
   2186          16384354                        1                    360              AFL2
   2187          16384367                        1                    480              AFL2
   2188          16384380                        1                    480              AFL2
   2189          16384390                        1                    480              AFL2
   2190          16384405                        1                    480              AFL2
   2191          16384503                        1                    360              AFL2
   2192          16384558                        1                    360              AFL2
   2193          16382856                        1                    360              AFL2
   2194          16382864                        1                    360              AFL2
   2195          16382880                        1                    360              AFL2
   2196          16382882                        1                    360              AFL2
   2197          16382896                        1                    360              AFL2
   2198          16382915                        1                    360              AFL2
   2199          16382923                        1                    360              AFL2
   2200          16382926                        1                    360              AFL2
   2201          16377522                        1                    360              AFL2
   2202          16377537                        1                    360              AFL2
   2203          16377553                        1                    360              AFL2
   2204          16377554                        1                    480              AFL2
   2205          16378146                        1                    360              AFL2
   2206          16378206                        1                    360              AFL2
   2207          16378237                        1                    360              AFL2
   2208          16378240                        1                    360              AFL2
   2209          16378505                        1                    480              AFL2
   2210          16378521                        1                    360              AFL2
   2211          16377494                        1                    360              AFL2
   2212          16377495                        1                    360              AFL2
   2213          16377508                        1                    480              AFL2
   2214          16377438                        1                    480              AFL2
   2215          16377455                        1                    480              AFL2
   2216          16377473                        1                    480              AFL2
   2217          16377092                        1                    360              AFL2
   2218          16377098                        1                    360              AFL2
   2219          16377100                        1                    480              AFL2
   2220          16377102                        1                    480              AFL2
   2221          16377103                        1                    480              AFL2
   2222          16377106                        1                    480              AFL2
   2223          16377111                        1                    480              AFL2
   2224          16377123                        1                    480              AFL2
   2225          16377132                        1                    360              AFL2
   2226          16377136                        1                    480              AFL2
   2227          16377191                        1                    360              AFL2
   2228          16377193                        1                    480              AFL2
   2229          16377201                        1                    480              AFL2
   2230          16377208                        1                    480              AFL2
   2231          16377211                        1                    480              AFL2
   2232          16377222                        1                    480              AFL2
   2233          16377284                        1                    480              AFL2
   2234          16377286                        1                    480              AFL2
   2235          16377309                        1                    480              AFL2
   2236          16377324                        1                    360              AFL2
   2237          16067416                        1                    360              WALN
   2238          16376946                        1                    360              AFL2
   2239          16376950                        1                    360              AFL2
   2240          16376952                        1                    360              AFL2
   2241          16375898                        1                    480              AFL2
   2242          16375930                        1                    360              AFL2
   2243          16375963                        1                    480              AFL2
   2244          16375969                        1                    480              AFL2
   2245          16375971                        1                    360              AFL2
   2246          16376044                        1                    360              AFL2
   2247          16376051                        1                    480              AFL2
   2248          16376067                        1                    480              AFL2
   2249          16376094                        1                    480              AFL2
   2250          16376097                        1                    480              AFL2
   2251          16376100                        1                    360              AFL2
   2252          16375251                        1                    480              AFL2
   2253          16375262                        1                    360              AFL2
   2254          16375266                        1                    360              AFL2
   2255          16375269                        1                    360              AFL2
   2256          16375834                        1                    360              AFL2
   2257          16375836                        1                    360              AFL2
   2258          16375848                        1                    360              AFL2
   2259          16375865                        1                    480              AFL2
   2260          16372127                        1                    480              AFL2
   2261          16372128                        1                    360              AFL2
   2262          16372150                        1                    360              AFL2
   2263          16372165                        1                    480              AFL2
   2264          16372173                        1                    360              AFL2
   2265          16372185                        1                    360              AFL2
   2266          16372349                        1                    480              AFL2
   2267          16372357                        1                    480              AFL2
   2268          16372386                        1                    360              AFL2
   2269          16372387                        1                    360              AFL2
   2270          16372396                        1                    360              AFL2
   2271          16372415                        1                    360              AFL2
   2272          16372416                        1                    360              AFL2
   2273          16372418                        1                    360              AFL2
   2274          16372420                        1                    480              AFL2
   2275          16374797                        1                    360              AFL2
   2276          16375121                        1                    360              AFL2
   2277          16375123                        1                    480              AFL2
   2278          16375126                        1                    360              AFL2
   2279          16374850                        1                    360              AFL2
   2280          16375170                        1                    360              AFL2
   2281          16375246                        1                    360              AFL2
   2282          16374855                        1                    360              AFL2
   2283          16374935                        1                    360              AFL2
   2284          16374943                        1                    360              AFL2
   2285          16374950                        1                    360              AFL2
   2286          16374957                        1                    360              AFL2
   2287          16374989                        1                    360              AFL2
   2288          16375013                        1                    360              AFL2
   2289          16375031                        1                    360              AFL2
   2290          16375035                        1                    480              AFL2
   2291          16375043                        1                    360              AFL2
   2292          16372100                        1                    360              AFL2
   2293          16567487                        1                    480              AFL2
   2294          16564745                        1                    360              AFL2
   2295          16564747                        1                    480              AFL2
   2296          16564792                        1                    480              AFL2
   2297          16564835                        1                    360              AFL2
   2298          16564869                        1                    360              AFL2
   2299          16565037                        1                    360              AFL2
   2300          16545794                       60                    360              WALN
   2301          16545798                        1                    360              WALN
   2302          16545806                       60                    360              WALN
   2303          16545808                       60                    360              WALN
   2304          16545823                       60                    360              WALN
   2305          16545826                       60                    360              WALN
   2306          16545831                        1                    480              WALN
   2307          16545839                       60                    360              WALN
   2308          16548787                       60                    360              WALN
   2309          16548788                       60                    360              WALN
   2310          16548382                       60                    360              WALN
   2311          16548798                        1                    480              WALN
   2312          16548808                       60                    360              WALN
   2313          16548855                       60                    360              WALN
   2314          16548874                        1                    360              WALN
   2315          16548879                       60                    360              WALN
   2316          16548890                       60                    360              WALN
   2317          16548892                       60                    360              WALN
   2318          16548898                       60                    360              WALN
   2319          16548900                       60                    360              WALN
   2320          16548902                       60                    360              WALN
   2321          16548425                        1                    480              WALN
   2322          16548923                        1                    480              WALN
   2323          16551347                       60                    360              WALN
   2324          16551349                       60                    360              WALN
   2325          16551355                       60                    360              WALN
   2326          16551358                       60                    360              WALN
   2327          16551365                       60                    360              WALN
   2328          16551366                       60                    360              WALN
   2329          16551393                       60                    360              WALN
   2330          16551401                        1                    360              WALN
   2331          16551412                       60                    360              WALN
   2332          16551432                       60                    360              WALN
   2333          16551445                       60                    360              WALN
   2334          16551462                       60                    360              WALN
   2335          16551484                       60                    360              WALN
   2336          16551487                       60                    360              WALN
   2337          16551488                       60                    360              WALN
   2338          16551497                        1                    360              WALN
   2339          16562179                        1                    480              WALN
   2340          16562187                       60                    360              WALN
   2341          16562194                        1                    360              WALN
   2342          16562200                       60                    360              WALN
   2343          16562203                        1                    480              WALN
   2344          16562243                       60                    360              WALN
   2345          16562277                       60                    360              WALN
   2346          16562284                       60                    360              WALN
   2347          16564201                       60                    360              WALN
   2348          16564219                        1                    360              WALN
   2349          16564240                       60                    360              WALN
   2350          16564249                       60                    360              WALN
   2351          16564257                       60                    360              WALN
   2352          16564288                        1                    360              WALN
   2353          16564298                       60                    360              WALN
   2354          16564315                        1                    480              WALN
   2355          16564162                        1                    360              WALN
   2356          16564350                        1                    480              WALN
   2357          16564352                       60                    360              WALN
   2358          16564358                       60                    360              WALN
   2359          16564360                       60                    360              WALN
   2360          16567076                        1                    480              WALN
   2361          16567265                       60                    360              WALN
   2362          16567307                        1                    360              WALN
   2363          16568547                       60                    360              WALN
   2364          16568558                        1                    360              WALN
   2365          16568564                       60                    360              WALN
   2366          16568569                       60                    360              WALN
   2367          16568644                        1                    480              WALN
   2368          16568658                       60                    360              WALN
   2369          16569866                       60                    360              WALN
   2370          16569956                       60                    360              WALN
   2371          16569974                       60                    360              WALN
   2372          16545697                       60                    360              WALN
   2373          16545734                       60                    360              WALN
   2374          16545736                       60                    360              WALN
   2375          16574757                       60                    360              WALN
   2376          16545755                       60                    360              WALN
   2377          16545767                        1                    480              WALN
   2378          16545785                        1                    360              WALN
   2379          16545786                       60                    360              WALN
   2380          16539980                       60                    360              WALN
   2381          16540012                       60                    360              WALN
   2382          16543568                        1                    480              WALN
   2383          16543576                        1                    360              WALN
   2384          16543580                       60                    360              WALN
   2385          16543596                       60                    360              WALN
   2386          16543605                       60                    360              WALN
   2387          16543486                       60                    360              WALN
   2388          16543613                       60                    360              WALN
   2389          16543619                       60                    360              WALN
   2390          16543627                       60                    360              WALN
   2391          16543645                       60                    360              WALN
   2392          16543655                       60                    360              WALN
   2393          16543658                       60                    360              WALN
   2394          16543676                       60                    360              WALN
   2395          16543538                        1                    360              WALN
   2396          16543686                       60                    360              WALN
   2397          16543691                       60                    360              WALN
   2398          16544859                       60                    360              WALN
   2399          16544863                       60                    360              WALN
   2400          16544866                       60                    360              WALN
   2401          16544867                       60                    360              WALN
   2402          16544871                        1                    360              WALN
   2403          16544879                       60                    360              WALN
   2404          16544882                       60                    360              WALN
   2405          16544889                       60                    360              WALN
   2406          16544894                       60                    360              WALN
   2407          16544901                       60                    360              WALN
   2408          16544768                        1                    360              WALN
   2409          16544920                       60                    360              WALN
   2410          16544925                       60                    360              WALN
   2411          16544939                        1                    480              WALN
   2412          16544948                        1                    480              WALN
   2413          16544963                       60                    360              WALN
   2414          16544970                       60                    360              WALN
   2415          16544975                       60                    360              WALN
   2416          16544979                       60                    360              WALN
   2417          16545000                       60                    360              WALN
   2418          16422394                       60                    360              WALN
   2419          16422405                       60                    360              WALN
   2420          16422410                       60                    360              WALN
   2421          16422443                       60                    360              WALN
   2422          16422452                       60                    360              WALN
   2423          16422466                        1                    360              WALN
   2424          16467906                       60                    360              WALN
   2425          16467909                       60                    360              WALN
   2426          16467936                        1                    480              WALN
   2427          16467948                       60                    360              WALN
   2428          16467958                       60                    360              WALN
   2429          16467964                       60                    360              WALN
   2430          16468004                       60                    360              WALN
   2431          16468007                       60                    360              WALN
   2432          16468017                        1                    480              WALN
   2433          16467877                       60                    360              WALN
   2434          16539907                        1                    360              WALN
   2435          16539913                        3                    360              WALN
   2436          16539847                       60                    360              WALN
   2437          16539950                       60                    360              WALN
   2438          16539964                       60                    360              WALN
   2439          16539969                       60                    360              WALN
   2440          16539860                       60                    360              WALN
   2441          16539974                       60                    360              WALN
   2442          16545689                       60                    360              WALN
   2443          16305824                       60                    360              WALN
   2444          16305878                        1                    480              WALN
   2445          16305738                       60                    360              WALN
   2446          16305920                        1                    480              WALN
   2447          16307498                        1                    360              WALN
   2448          16316522                       60                    360              WALN
   2449          16316536                        1                    360              WALN
   2450          16316538                       60                    360              WALN
   2451          16323725                       60                    360              WALN
   2452          16327118                       60                    360              WALN
   2453          16329581                       60                    360              WALN
   2454          16329493                       60                    360              WALN
   2455          16331152                        1                    360              WALN
   2456          16335860                       60                    360              WALN
   2457          16335762                       60                    360              WALN
   2458          16339998                        1                    480              WALN
   2459          16340053                       60                    360              WALN
   2460          16340079                       60                    360              WALN
   2461          16339961                        1                    360              WALN
   2462          16342606                       60                    360              WALN
   2463          16342752                       60                    360              WALN
   2464          16342802                       60                    360              WALN
   2465          16343456                        1                    480              WALN
   2466          16343534                       60                    360              WALN
   2467          16343484                       60                    360              WALN
   2468          16343680                       60                    360              WALN
   2469          16344770                       60                    360              WALN
   2470          16347238                        1                    480              WALN
   2471          16347246                        1                    360              WALN
   2472          16347308                       60                    360              WALN
   2473          16347328                       60                    360              WALN
   2474          16349089                       60                    360              WALN
   2475          16349022                        1                    360              WALN
   2476          16349147                       60                    360              WALN
   2477          16349044                       60                    360              WALN
   2478          16349224                       60                    360              WALN
   2479          16357774                        1                    480              WALN
   2480          16357788                       60                    360              WALN
   2481          16357806                       60                    360              WALN
   2482          16357702                       60                    360              WALN
   2483          16357819                        1                    480              WALN
   2484          16357727                       60                    360              WALN
   2485          16357729                        1                    360              WALN
   2486          16357903                       60                    360              WALN
   2487          16359527                       60                    360              WALN
   2488          16359652                       60                    360              WALN
   2489          16359551                        1                    480              WALN
   2490          16359581                       60                    360              WALN
   2491          16360723                       60                    360              WALN
   2492          16360757                       60                    360              WALN
   2493          16360772                       60                    360              WALN
   2494          16360795                       60                    360              WALN
   2495          16360803                       60                    360              WALN
   2496          16365417                       60                    360              WALN
   2497          16365461                       60                    360              WALN
   2498          16367736                        1                    480              WALN
   2499          16367755                        1                    360              WALN
   2500          16367757                       60                    360              WALN
   2501          16367770                       60                    360              WALN
   2502          16367933                        1                    480              WALN
   2503          16367934                        1                    360              WALN
   2504          16367777                       60                    360              WALN
   2505          16371649                        1                    360              WALN
   2506          16371728                       60                    360              WALN
   2507          16371731                       60                    360              WALN
   2508          16374667                       60                    360              WALN
   2509          16374675                       60                    360              WALN
   2510          16376430                        1                    480              WALN
   2511          16376454                        1                    360              WALN
   2512          16376401                       60                    360              WALN
   2513          16376462                       60                    360              WALN
   2514          16376408                        1                    480              WALN
   2515          16376475                        1                    480              WALN
   2516          16376490                        1                    360              WALN
   2517          16376417                       60                    360              WALN
   2518          16376494                       60                    360              WALN
   2519          16376419                        1                    480              WALN
   2520          16376748                       60                    360              WALN
   2521          16376864                       60                    360              WALN
   2522          16376761                        1                    360              WALN
   2523          16376907                       60                    360              WALN
   2524          16377942                       60                    360              WALN
   2525          16377917                        1                    360              WALN
   2526          16377919                       60                    360              WALN
   2527          16382589                       60                    360              WALN
   2528          16382524                        1                    360              WALN
   2529          16382526                       60                    360              WALN
   2530          16382659                        1                    480              WALN
   2531          16382667                       60                    360              WALN
   2532          16383734                        1                    360              WALN
   2533          16383739                        1                    360              WALN
   2534          16383823                        1                    480              WALN
   2535          16383745                       60                    360              WALN
   2536          16383850                       60                    360              WALN
   2537          16383756                       60                    360              WALN
   2538          16383894                       60                    360              WALN
   2539          16383908                       60                    360              WALN
   2540          16383931                       60                    360              WALN
   2541          16386845                        1                    360              WALN
   2542          16386923                        1                    480              WALN
   2543          16386853                       60                    360              WALN
   2544          16386940                       60                    360              WALN
   2545          16386957                       60                    360              WALN
   2546          16386879                       60                    360              WALN
   2547          16386961                       60                    360              WALN
   2548          16386976                        1                    480              WALN
   2549          16386987                       60                    360              WALN
   2550          16387004                       60                    360              WALN
   2551          16387027                       60                    360              WALN
   2552          16387029                       60                    360              WALN
   2553          16387033                       60                    360              WALN
   2554          16388531                        1                    480              WALN
   2555          16388549                       60                    360              WALN
   2556          16388589                        1                    480              WALN
   2557          16388491                       60                    360              WALN
   2558          16388502                       60                    360              WALN
   2559          16388507                       60                    360              WALN
   2560          16389817                        1                    360              WALN
   2561          16389839                        1                    360              WALN
   2562          16389887                        1                    360              WALN
   2563          16389774                       60                    360              WALN
   2564          16389921                       60                    360              WALN
   2565          16389792                        1                    360              WALN
   2566          16392898                        3                    360              WALN
   2567          16392948                       60                    360              WALN
   2568          16392963                       60                    360              WALN
   2569          16392966                       60                    360              WALN
   2570          16392971                       60                    360              WALN
   2571          16392995                       60                    360              WALN
   2572          16394317                        1                    480              WALN
   2573          16394321                       60                    360              WALN
   2574          16394331                        1                    480              WALN
   2575          16394482                        1                    360              WALN
   2576          16394531                        1                    480              WALN
   2577          16394538                        1                    480              WALN
   2578          16394336                       60                    360              WALN
   2579          16394542                       60                    360              WALN
   2580          16394550                       60                    360              WALN
   2581          16394553                       60                    360              WALN
   2582          16394353                       60                    360              WALN
   2583          16395074                       60                    360              WALN
   2584          16395082                        1                    360              WALN
   2585          16395098                       60                    360              WALN
   2586          16395110                        1                    480              WALN
   2587          16395118                        1                    480              WALN
   2588          16395037                        1                    360              WALN
   2589          16395042                        1                    360              WALN
   2590          16395175                       60                    360              WALN
   2591          16395176                       60                    360              WALN
   2592          16395065                        1                    480              WALN
   2593          16396971                        1                    480              WALN
   2594          16396994                       60                    360              WALN
   2595          16396996                       60                    360              WALN
   2596          16397003                        1                    480              WALN
   2597          16400087                        1                    360              WALN
   2598          16400211                       60                    360              WALN
   2599          16400214                       60                    360              WALN
   2600          16400102                        1                    360              WALN
   2601          16400109                       60                    360              WALN
   2602          16400249                        1                    360              WALN
   2603          16400115                       60                    360              WALN
   2604          16400286                        3                    360              WALN
   2605          16400304                       60                    360              WALN
   2606          16400320                       60                    360              WALN
   2607          16400341                        1                    360              WALN
   2608          16400141                        1                    360              WALN
   2609          16401698                        1                    360              WALN
   2610          16401726                       60                    360              WALN
   2611          16401731                       60                    360              WALN
   2612          16401733                        1                    360              WALN
   2613          16401737                       60                    360              WALN
   2614          16401643                        1                    360              WALN
   2615          16401765                        1                    360              WALN
   2616          16401815                       60                    360              WALN
   2617          16401817                        1                    360              WALN
   2618          16403783                        1                    480              WALN
   2619          16403742                       60                    360              WALN
   2620          16403830                        1                    360              WALN
   2621          16403744                        1                    480              WALN
   2622          16403882                       60                    360              WALN
   2623          16403885                       60                    360              WALN
   2624          16403906                        1                    360              WALN
   2625          16403916                        1                    480              WALN
   2626          16403919                        1                    360              WALN
   2627          16403922                        1                    480              WALN
   2628          16403924                       60                    360              WALN
   2629          16405134                        1                    480              WALN
   2630          16405139                       60                    360              WALN
   2631          16405143                       60                    360              WALN
   2632          16405076                       60                    360              WALN
   2633          16405153                        1                    480              WALN
   2634          16405166                       60                    360              WALN
   2635          16405171                        1                    480              WALN
   2636          16405202                        1                    480              WALN
   2637          16405089                        1                    360              WALN
   2638          16406734                        1                    360              WALN
   2639          16406738                        1                    360              WALN
   2640          16418778                        1                    360              WALN
   2641          16418869                        1                    480              WALN
   2642          16418885                        1                    480              WALN
   2643          16419801                        3                    360              WALN
   2644          16419810                        1                    480              WALN
   2645          16419718                        1                    480              WALN
   2646          16419833                        1                    480              WALN
   2647          16419886                        1                    360              WALN
   2648          16419896                        1                    360              WALN
   2649          16419917                        1                    360              WALN
   2650          16422338                        1                    480              WALN
   2651          16422296                        1                    480              WALN
   2652          16422384                        1                    480              WALN
   2653          16564478                        1                    360              AFL2
   2654          16564503                        1                    480              AFL2
   2655          16564523                        1                    480              AFL2
   2656          16564531                        1                    360              AFL2
   2657          16564538                        1                    480              AFL2
   2658          16567523                        1                    360              AFL2
   2659          16562680                        1                    360              AFL2
   2660          16562880                        1                    480              AFL2
   2661          16562943                        1                    480              AFL2
   2662          16562998                        1                    480              AFL2
   2663          16563092                        1                    480              AFL2
   2664          16563128                        1                    360              AFL2
   2665          16563156                        1                    360              AFL2
   2666          16563177                        1                    480              AFL2
   2667          16562659                        1                    360              AFL2
   2668          16562550                        1                    360              AFL2
   2669          16562555                        1                    360              AFL2
   2670          16562487                        1                    480              AFL2
   2671          16550035                        1                    360              AFL2
   2672          16550074                        1                    360              AFL2
   2673          16550098                        1                    480              AFL2
   2674          16550102                        1                    480              AFL2
   2675          16550119                        1                    360              AFL2
   2676          16551506                        1                    480              AFL2
   2677          16551585                        1                    360              AFL2
   2678          16551624                        1                    360              AFL2
   2679          16551632                        1                    360              AFL2
   2680          16551704                        1                    360              AFL2
   2681          16551715                        1                    360              AFL2
   2682          16551720                        1                    360              AFL2
   2683          16551735                        1                    480              AFL2
   2684          16551752                        1                    360              AFL2
   2685          16551769                        1                    480              AFL2
   2686          16551777                        1                    360              AFL2
   2687          16551779                        1                    360              AFL2
   2688          16551781                        1                    360              AFL2
   2689          16551787                        1                    360              AFL2
   2690          16551790                        1                    480              AFL2
   2691          16551807                        1                    360              AFL2
   2692          16549906                        1                    360              AFL2
   2693          16562368                        1                    360              AFL2
   2694          16562456                        1                    360              AFL2
   2695          16549799                        1                    480              AFL2
   2696          16549832                        1                    360              AFL2
   2697          16549473                        1                    360              AFL2
   2698          16549475                        1                    480              AFL2
   2699          16549592                        1                    480              AFL2
   2700          16546267                        1                    480              AFL2
   2701          16546273                        1                    360              AFL2
   2702          16330240                        1                    360              AFL2
   2703          16330247                        1                    360              AFL2
   2704          16330255                        1                    360              AFL2
   2705          16330257                        1                    480              AFL2
   2706          16330260                        1                    360              AFL2
   2707          16330269                        1                    360              AFL2
   2708          16330275                        1                    360              AFL2
   2709          16546362                        1                    480              AFL2
   2710          16545481                        1                    480              AFL2
   2711          16545482                        1                    480              AFL2
   2712          16545484                        1                    360              AFL2
   2713          16545485                        1                    360              AFL2
   2714          16545489                        1                    360              AFL2
   2715          16546009                        1                    360              AFL2
   2716          16546136                        1                    360              AFL2
   2717          16546147                        1                    360              AFL2
   2718          16549423                        1                    360              AFL2
   2719          16546241                        1                    360              AFL2
   2720          16546244                        1                    360              AFL2
   2721          16545430                        1                    480              AFL2
   2722          16545381                        1                    360              AFL2
   2723          16329860                        1                    480              AFL2
   2724          16326948                        1                    480              AFL2
   2725          16326954                        1                    360              AFL2
   2726          16329999                        1                    360              AFL2
   2727          16330009                        1                    480              AFL2
   2728          16397580                        1                    360              AFL2
   2729          16397603                        1                    360              AFL2
   2730          16400689                        1                    480              AFL2
   2731          16400786                        1                    360              AFL2
   2732          16400870                        1                    480              AFL2
   2733          16400968                        1                    360              AFL2
   2734          16401904                        1                    360              AFL2
   2735          16401984                        1                    360              AFL2
   2736          16402192                        1                    360              AFL2
   2737          16402214                        1                    480              AFL2
   2738          16402276                        1                    480              AFL2
   2739          16402545                        1                    480              AFL2
   2740          16402644                        1                    360              AFL2
   2741          16402655                        1                    480              AFL2
   2742          16402718                        1                    360              AFL2
   2743          16402775                        1                    360              AFL2
   2744          16402783                        1                    480              AFL2
   2745          16404255                        1                    360              AFL2
   2746          16404459                        1                    360              AFL2
   2747          16404484                        1                    360              AFL2
   2748          16404490                        1                    360              AFL2
   2749          16404579                        1                    360              AFL2
   2750          16405498                        1                    360              AFL2
   2751          16405517                        1                    360              AFL2
   2752          16405524                        1                    480              AFL2
   2753          16405559                        1                    480              AFL2
   2754          16405652                        1                    480              AFL2
   2755          16405853                       60                    360              AFL2
   2756          16406030                        1                    360              AFL2
   2757          16406904                        1                    360              AFL2
   2758          16407401                        1                    360              AFL2
   2759          16397241                        1                    480              AFL2
   2760          16397413                        1                    360              AFL2
   2761          16388876                        1                    360              AFL2
   2762          16389333                        1                    480              AFL2
   2763          16389361                        1                    360              AFL2
   2764          16389479                        1                    360              AFL2
   2765          16389483                        1                    360              AFL2
   2766          16390029                        1                    360              AFL2
   2767          16390035                        1                    360              AFL2
   2768          16387572                        1                    480              AFL2
   2769          16387590                        1                    360              AFL2
   2770          16387612                        1                    480              AFL2
   2771          16390332                        1                    360              AFL2
   2772          16390346                        1                    360              AFL2
   2773          16390435                        1                    360              AFL2
   2774          16390445                        1                    360              AFL2
   2775          16390463                        1                    360              AFL2
   2776          16390533                        1                    360              AFL2
   2777          16392495                        1                    360              AFL2
   2778          16383355                        1                    480              AFL2
   2779          16384075                        1                    360              AFL2
   2780          16384164                        1                    480              AFL2
   2781          16384187                        1                    360              AFL2
   2782          16384191                        1                    360              AFL2
   2783          16384357                        1                    360              AFL2
   2784          16384473                        1                    360              AFL2
   2785          16384528                        1                    480              AFL2
   2786          16387219                        1                    480              AFL2
   2787          16387227                        1                    480              AFL2
   2788          16383190                        1                    360              AFL2
   2789          16383312                        1                    480              AFL2
   2790          16383317                        1                    360              AFL2
   2791          16383327                        1                    480              AFL2
   2792          16383338                        1                    480              AFL2
   2793          16387229                        1                    360              AFL2
   2794          16387381                        1                    360              AFL2
   2795          16387415                        1                    480              AFL2
   2796          16358433                        1                    360              AFL2
   2797          16358440                        1                    360              AFL2
   2798          16360191                        1                    480              AFL2
   2799          16361542                        1                    360              AFL2
   2800          16366392                        1                    360              AFL2
   2801          16371855                        1                    480              AFL2
   2802          16372013                        1                    480              AFL2
   2803          16372021                        1                    360              AFL2
   2804          16372029                        1                    360              AFL2
   2805          16372182                        1                    360              AFL2
   2806          16376947                        1                    360              AFL2
   2807          16330242                        1                    360              AFL2
   2808          16332129                        1                    480              AFL2
   2809          16335617                        1                    480              AFL2
   2810          16339364                        1                    360              AFL2
   2811          16343974                        1                    360              AFL2
   2812          16344607                        1                    360              AFL2
   2813          16344677                        1                    480              AFL2
   2814          16345852                        1                    360              AFL2
   2815          16346016                        1                    480              AFL2
   2816          16346161                        1                    360              AFL2
   2817          16346187                        1                    360              AFL2
   2818          16347988                        1                    360              AFL2
   2819          16301938                        1                    360              AFL2
   2820          16308085                        1                    360              AFL2
   2821          16314647                        1                    360              AFL2
   2822          16206910                       60                    360              WALN
   2823          16208548                       60                    360              WALN
   2824          16210138                        1                    360              WALN
   2825          16221653                        1                    480              AFL2
   2826          16570012                        1                    360              WALN
   2827          16570025                        1                    480              WALN
   2828          16571209                        1                    480              WALN
   2829          16571213                        1                    360              WALN
   2830          16571375                        1                    480              WALN
   2831          16571389                        1                    480              WALN
   2832          16571392                        1                    480              WALN
   2833          16571407                        1                    480              WALN
   2834          16571233                        1                    360              WALN
   2835          16574633                        1                    360              WALN
   2836          16574548                        1                    480              WALN
   2837          16574701                        1                    480              WALN
   2838          16585163                        1                    360              WALN
   2839          16585357                        1                    360              WALN
   2840          16585197                        1                    480              WALN
   2841          16564212                        1                    360              WALN
   2842          16564239                        1                    360              WALN
   2843          16590709                        1                    480              WALN
   2844          16599193                        1                    480              WALN
   2845          16564292                        1                    360              WALN
   2846          16564175                        1                    480              WALN
   2847          16567197                        1                    480              WALN
   2848          16568630                        1                    480              WALN
   2849          16568492                        1                    360              WALN
   2850          16568516                        1                    360              WALN
   2851          16569931                        1                    360              WALN
   2852          16569941                        1                    360              WALN
   2853          16569976                        1                    480              WALN
   2854          16360782                        1                    480              WALN
   2855          16360832                       60                    360              WALN
   2856          16365311                        1                    480              WALN
   2857          16365468                       60                    360              WALN
   2858          16365483                        3                    480              WALN
   2859          16365496                       60                    360              WALN
   2860          16367836                       60                    360              WALN
   2861          16367744                       60                    360              WALN
   2862          16367940                        1                    360              WALN
   2863          16367947                        1                    480              WALN
   2864          16367786                       60                    360              WALN
   2865          16371610                        1                    360              WALN
   2866          16371658                        1                    360              WALN
   2867          16371737                       60                    360              WALN
   2868          16374639                       60                    360              WALN
   2869          16374700                        1                    360              WALN
   2870          16376442                       60                    360              WALN
   2871          16376400                        1                    360              WALN
   2872          16376507                       60                    360              WALN
   2873          16376516                       60                    360              WALN
   2874          16376833                       60                    360              WALN
   2875          16376872                       60                    360              WALN
   2876          16376778                        1                    360              WALN
   2877          16382555                       60                    360              WALN
   2878          16382658                        1                    480              WALN
   2879          16382671                       60                    360              WALN
   2880          16383736                        1                    480              WALN
   2881          16383758                        1                    360              WALN
   2882          16383946                       60                    360              WALN
   2883          16386838                       60                    360              WALN
   2884          16388599                        1                    360              WALN
   2885          16388504                        1                    360              WALN
   2886          16343688                       60                    360              WALN
   2887          16389923                       60                    360              WALN
   2888          16389945                       60                    360              WALN
   2889          16392899                       60                    360              WALN
   2890          16392932                       60                    360              WALN
   2891          16392978                       60                    360              WALN
   2892          16345643                       60                    360              WALN
   2893          16345655                       60                    360              WALN
   2894          16345666                       60                    360              WALN
   2895          16345677                        1                    360              WALN
   2896          16345692                       60                    360              WALN
   2897          16345616                        1                    480              WALN
   2898          16345621                       60                    360              WALN
   2899          16347228                       60                    360              WALN
   2900          16347231                       60                    360              WALN
   2901          16347288                        1                    360              WALN
   2902          16349134                       60                    360              WALN
   2903          16349178                        1                    360              WALN
   2904          16349237                        1                    360              WALN
   2905          16357696                        1                    360              WALN
   2906          16395078                       60                    360              WALN
   2907          16395184                       60                    360              WALN
   2908          16357861                       60                    360              WALN
   2909          16357875                       60                    360              WALN
   2910          16357929                        1                    360              WALN
   2911          16359627                       60                    360              WALN
   2912          16359637                       60                    360              WALN
   2913          16359524                       60                    360              WALN
   2914          16359709                        1                    480              WALN
   2915          16359723                       60                    360              WALN
   2916          16360673                        1                    360              WALN
   2917          16360743                       60                    360              WALN
   2918          16206806                        1                    360              WALN
   2919          16305722                       60                    360              WALN
   2920          16305726                       60                    360              WALN
   2921          16305950                       60                    360              WALN
   2922          16305954                        1                    480              WALN
   2923          16316382                       60                    360              WALN
   2924          16318811                        1                    360              WALN
   2925          16318812                       60                    360              WALN
   2926          16318825                        1                    480              WALN
   2927          16318888                       60                    360              WALN
   2928          16318975                        1                    360              WALN
   2929          16318996                       60                    360              WALN
   2930          16321642                       60                    360              WALN
   2931          16321673                       60                    360              WALN
   2932          16321697                       60                    360              WALN
   2933          16321769                       60                    360              WALN
   2934          16323896                       60                    360              WALN
   2935          16327069                        1                    360              WALN
   2936          16329542                       60                    360              WALN
   2937          16329571                        1                    480              WALN
   2938          16331232                        1                    480              WALN
   2939          16331168                       60                    360              WALN
   2940          16194723                       60                    360              WALN
   2941          16339907                        1                    360              WALN
   2942          16340022                        1                    360              WALN
   2943          16342644                        1                    360              WALN
   2944          16342684                       60                    360              WALN
   2945          16342751                       60                    360              WALN
   2946          16342786                       60                    360              WALN
   2947          16392357                        1                    480              AFL2
   2948          16392361                        1                    480              AFL2
   2949          16394080                        1                    360              AFL2
   2950          16134456                       60                    360              WALN
   2951          16228033                        1                    480              AFL2






--------------------------------------------------------------------------------






                                                                                                         EXHIBIT C

                                                    [RESERVED]




--------------------------------------------------------------------------------






                                                                                                         EXHIBIT D

                                         REQUEST FOR RELEASE OF DOCUMENTS

To:      Wells Fargo Bank, National Association
         1015 10th Avenue
         Minneapolis, StateMinnesota  PostalCode55414

RE:      Pooling and Servicing  Agreement,  dated as of September 1, 2006 among  Structured Asset Mortgage
         Investments  II Inc., as depositor,  Wells Fargo Bank,  National  Association  as trustee and EMC
         Mortgage  Corporation,  as servicer  and seller,  issuing  Bear Stearns  Mortgage  Funding  Trust
         2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

         In  connection  with  the  administration  of the  Mortgage  Loans  held by you  pursuant  to the
above-captioned  Pooling and Servicing Agreement,  we request the release, and hereby acknowledge receipt,
of the Mortgage File for the Mortgage Loan described below, for the reason indicated.

Mortgage Loan Number:

Mortgagor Name, Address & Zip Code:

Reason for Requesting Documents (check one):

_____             1.       Mortgage  Paid in Full and  proceeds  have been  deposited  into the  Custodial
                           Account

_____             2.       Foreclosure

_____             3.       Substitution

_____             4.       Other Liquidation

_____             5.       Nonliquidation                     Reason:

_____             6.       California Mortgage Loan paid in full


                                                              By:_________________________________________
                                                                  (authorized signer)

                                                              Issuer:
                                                              Address:

                                                              Date:






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT E

                                        FORM OF TRANSFER AFFIDAVIT

                                                                  Affidavit     pursuant     to    Section
                                                                  860E(e)(4)   of  the  Internal   Revenue
                                                                  Code  of  1986,  as  amended,   and  for
                                                                  other purposes

STATE OF          )
                  )ss:
COUNTY OF         )

         [NAME OF OFFICER], being first duly sworn, deposes and says:

         1.       That he is [Title of Officer] of [Name of Investor]  (record or beneficial  owner of the
Bear Stearns Mortgage Funding Trust 2006-AR2,  Mortgage Pass-Through Certificates,  Series 2006-AR2, Class
R Certificates (the "Class R Certificates"))  (the "Owner"),  a [savings  institution]  [corporation] duly
organized and existing under the laws of [the State of _____] [the United  States],  on behalf of which he
makes this affidavit.

         2.       That the Owner  (i) is not and will not be as of  [Closing  Date][date  of  purchase]  a
“disqualified  organization”  within the meaning of Section  860E(e)(5)  of the  Internal  Revenue Code of
1986,  as amended  (the “Code”) or an “electing  large  partnership”  within the meaning of Section 775 of
the Code,  (ii) will  endeavor to remain  other than a  disqualified  organization  and an electing  large
partnership  for so long as it retains its  ownership in the Class R  Certificates  and (iii) is acquiring
the Class R  Certificates  for its own  account  or for the  account  of  another  Owner from which it has
received an affidavit and agreement in substantially  the same form as this affidavit and agreement.  (For
this purpose, a “disqualified  organization”  means an electing large partnership under Section 775 of the
Code, the United States,  any state or political  subdivision  thereof,  any agency or  instrumentality of
any of the  foregoing  (other than an  instrumentality  all of the  activities of which are subject to tax
and,  except for the Federal  Home Loan  Mortgage  Corporation,  a majority of whose board of directors is
not selected by any such governmental  entity) or any foreign  government,  international  organization or
any  agency  or  instrumentality  of such  foreign  government  or  organization,  any rural  electric  or
telephone  cooperative,  or any organization (other than certain farmers’  cooperatives) that is generally
exempt  from  federal  income tax unless such  organization  is subject to the tax on  unrelated  business
taxable income).

         3.       That the Owner is aware (i) of the tax that would be imposed on  transfers  of the Class
R Certificates to disqualified  organizations or electing large  partnerships under the Code, that applies
to all  transfers of the Class R  Certificates  after March 31,  1988;  (ii) that such tax would be on the
transferor (or, with respect to transfers to electing large partnerships,  on each such partnership),  or,
if such  transfer  is through  an agent  (which  person  includes a broker,  nominee or  middleman)  for a
disqualified  organization,  on the agent;  (iii) that the person (other than with respect to transfers to
electing large  partnerships)  otherwise  liable for the tax shall be relieved of liability for the tax if
the  transferee  furnishes  to  such  person  an  affidavit  that  the  transferee  is not a  disqualified
organization  and, at the time of transfer,  such person does not have actual knowledge that the affidavit
is false;  and (iv) that the Class R  Certificates  may be  “noneconomic  residual  interests”  within the
meaning  of  Treasury  regulations  promulgated  pursuant  to  the  Code  and  that  the  transferor  of a
noneconomic  residual  interest  will remain  liable for any taxes due with  respect to the income on such
residual  interest,  unless no  significant  purpose  of the  transfer  was to impede  the  assessment  or
collection of tax.

                  4.       That the Owner is aware of the tax imposed on a  “pass-through  entity” holding
the Class R  Certificates  if either  the  pass-through  entity is an  electing  large  partnership  under
Section  775 of the  Code  or if at any  time  during  the  taxable  year  of the  pass-through  entity  a
disqualified  organization is the record holder of an interest in such entity.  (For this purpose, a “pass
through entity” includes a regulated  investment  company,  a real estate investment trust or common trust
fund, a partnership, trust or estate, and certain cooperatives.)

                  5.       That the Owner is aware that the Trustee  will not register the transfer of any
Class R Certificates  unless the transferee,  or the transferee’s  agent,  delivers to it an affidavit and
agreement,  among other things, in substantially the same form as this affidavit and agreement.  The Owner
expressly  agrees that it will not  consummate  any such  transfer if it knows or believes that any of the
representations contained in such affidavit and agreement are false.

                  6.       That the  Owner  has  reviewed  the  restrictions  set forth on the face of the
Class R  Certificates  and the  provisions  of Section 5.05 of the Pooling and Servicing  Agreement  under
which the Class R Certificates  were issued.  The Owner expressly agrees to be bound by and to comply with
such restrictions and provisions.

                  7.       That the Owner consents to any additional  restrictions  or  arrangements  that
shall be deemed  necessary  upon advice of counsel to constitute a reasonable  arrangement  to ensure that
the  Class R  Certificates  will  only  be  owned,  directly  or  indirectly,  by an  Owner  that is not a
disqualified organization.

                  8.       The Owner’s Taxpayer Identification Number is # _______________.

                  9.       This affidavit and agreement  relates only to the Class R Certificates  held by
the Owner  and not to any  other  holder of the  Class R  Certificates.  The  Owner  understands  that the
liabilities described herein relate only to the Class R Certificates.

                  10.      That no purpose of the Owner  relating  to the  transfer  of any of the Class R
Certificates  by the Owner is or will be to impede the  assessment  or  collection  of any tax;  in making
this  representation,  the Owner warrants that the Owner is familiar with (i) Treasury  Regulation Section
1.860E-1  (c) and recent  amendments  thereto,  effective  as of August 19,  2002,  and (ii) the  preamble
describing the adoption of the amendments to such regulation, which is attached hereto as Exhibit 1.

                  11.      That the Owner has no present  knowledge or expectation  that it will be unable
to pay any  United  States taxes owed by it so long as any of the  Certificates  remain
outstanding.  In this regard,  the Owner hereby  represents to and for the benefit of the person from whom
it acquired the Class R  Certificates  that the Owner  intends to pay taxes  associated  with holding such
Class R Certificates as they become due, fully  understanding  that it may incur tax liabilities in excess
of any cash flows generated by the Class R Certificates.

                  12.      That the Owner has no present  knowledge  or  expectation  that it will  become
insolvent  or subject to a bankruptcy  proceeding  for so long as any of the Class R  Certificates  remain
outstanding.

                  13.      The Owner is a  citizen  or  resident  of the  United  States,  a  corporation,
partnership  or other  entity  created or  organized  in, or under the laws of,  the United  States or any
political  subdivision  thereof, or an estate or trust whose income from sources without the United States
is includable in gross income for United States federal  income tax purposes  regardless of its connection
with the conduct of a trade or business within the United States.

                  14.      The  Owner  hereby  agrees  that it will not  cause  income  from  the  Class R
Certificates  to be attributable to a foreign  permanent  establishment  or fixed base (within the meaning
of an applicable income tax treaty) of the Owner or another United States taxpayer.

                  15.      (a)      The  Purchaser  hereby  certifies,  represents  and  warrants  to, and
covenants with the Company and the Trustee that the following statements in (1) or (2) are accurate:

                                    (1)     The  Certificates  (i) are not being acquired by, and will not
be  transferred  to, any  employee  benefit  plan  within the  meaning  of  section  3(3) of the  Employee
Retirement  Income Security Act of 1974, as amended (“ERISA”) or other retirement  arrangement,  including
individual  retirement  accounts  and  annuities,  Keogh plans and bank  collective  investment  funds and
insurance  company  general or  separate  accounts  in which such  plans,  accounts  or  arrangements  are
invested,  that is subject to Section 406 of ERISA or  Section 4975  of the Internal  Revenue Code of 1986
(the “Code”) (any of the  foregoing,  a “Plan”),  (ii) are not being acquired with “plan assets” of a Plan
within the meaning of the  Department of Labor  (“DOL”)  regulation,  29 C.F.R.  ? 2510.3-101 or otherwise
under ERISA,  and (iii) will not be  transferred  to any entity that is deemed to be investing plan assets
within the meaning of the DOL regulation, 29 C.F.R. ? 2510.3-101 or otherwise under ERISA;

                           (2)      The purchase of the Certificates is permissible  under applicable law,
will not  constitute  or result in any  prohibited  transaction  under ERISA or Section  4975 of the Code,
will not  subject  the Company or the Trustee to any  obligation  in addition to those  undertaken  in the
Pooling and Servicing  Agreement  and, with respect to each source of funds  (“Source”)  being used by the
Purchaser to acquire the  Certificates,  each of the following  statements is accurate:  (a) the Purchaser
is an  insurance  company;  (b) the  Source  is  assets  of the  Purchaser’s  “general  account;”  (c) the
conditions  set forth in Prohibited  Transaction  Class  Exemption  (“PTCE”)  95-60 issued by the DOL have
been  satisfied and the purchase,  holding and transfer of  Certificates  by or on behalf of the Purchaser
are exempt under PTCE 95-60;  and (d) the amount of reserves  and  liabilities  for such  general  account
contracts  held by or on behalf of any Plan does not exceed 10% of the total  reserves and  liabilities of
such  general  account  plus  surplus  as of the date  hereof  (for  purposes  of this  clause,  all Plans
maintained  by the same  employer  (or  affiliate  thereof)  or employee  organization  are deemed to be a
single Plan) in connection with its purchase and holding of such Certificates; or

                  (b)      The Owner will  provide the Trustee and the Company  with an opinion of counsel
acceptable  to and in form and  substance  satisfactory  to the Trustee and the Company to the effect that
the purchase of the  Certificates  is permissible  under  applicable law, will not constitute or result in
any  non-exempt  prohibited  transaction  under ERISA or Section 4975 of the Code and will not subject the
Trustee or the Company to any obligation or liability  (including  obligations or liabilities  under ERISA
or Section 4975 of the Code) in addition to those undertaken in the Pooling and Servicing Agreement.

                  In  addition,  the Owner hereby  certifies,  represents  and warrants to, and  covenants
with,  the Company and the  Trustee  that the Owner will not  transfer  such  Certificates  to any Plan or
person unless either such Plan or person meets the requirements set forth in either (a) or (b) above.

                  Capitalized  terms used but not defined  herein shall have the meanings  assigned in the
Pooling and Servicing Agreement.

         IN WITNESS  WHEREOF,  the  Investor  has caused  this  instrument  to be  executed on its behalf,
pursuant to authority of its Board of  Directors,  by its [Title of Officer]  this ____ day of  _________,
20__.

                                                     [NAME OF INVESTOR]

                                                     By:___________________________________________________
                                                           [Name of Officer]
                                                           [Title of Officer]
                                                           [Address of Investor for receipt of
                                                           distributions]
                                                           [Address of Investor for receipt of tax
                                                           information]






--------------------------------------------------------------------------------






         Personally  appeared  before me the  above-named  [Name of Officer],  known or proved to me to be
the same person who executed the  foregoing  instrument  and to be the [Title of Officer] of the Investor,
and  acknowledged  to me that he  executed  the same as his free act and deed and the free act and deed of
the Investor.

         Subscribed and sworn before me this ___ day of _________, 20___.

NOTARY PUBLIC

COUNTY OF

STATE OF


My commission expires the ___ day of ___________________, 20___.





--------------------------------------------------------------------------------






                                                                                               EXHIBIT F-1

                                     FORM OF INVESTMENT LETTER (NON-RULE 144A)


                                          ______________,200___


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, StateNew York PostalCode10179

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, StateMinnesota  PostalCode55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR2

                  Re:      Bear Stearns Mortgage Funding Trust 2006-AR2
                           Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

         ______________  (the  “Purchaser”)   intends  to  purchase  from  ______________  (the  “Seller”)
$_________  initial Current  Principal  Amount of Mortgage  Pass-Through  Certificates,  Series  2006-AR2,
Class _____ (the  “Certificates”),  issued  pursuant to the Pooling and Servicing  Agreement (the “Pooling
and Servicing  Agreement”),  dated as of September 1, 2006 among Structured Asset Mortgage  Investments II
Inc.,  as  depositor  (the  “Seller”),  EMC Mortgage  Corporation,  as servicer and seller and Wells Fargo
Bank, National  Association,  as trustee (the “Trustee”).  All terms used herein and not otherwise defined
shall  have the  meanings  set  forth  in the  Pooling  and  Servicing  Agreement.  The  Purchaser  hereby
certifies, represents and warrants to, and covenants with, the Seller and the Trustee that:

                           1.       The Purchaser  understands that (a) the Certificates have not been and
                  will not be registered or qualified  under the  Securities  Act of 1933, as amended (the
                  “Act”) or any state  securities  law,  (b) the Seller is not  required to so register or
                  qualify the  Certificates,  (c) the  Certificates  may be resold only if registered  and
                  qualified  pursuant to the provisions of the Act or any state  securities  law, or if an
                  exemption from such  registration and  qualification  is available,  (d) the Pooling and
                  Servicing  Agreement  contains  restrictions  regarding the transfer of the Certificates
                  and (e) the Certificates will bear a legend to the foregoing effect.

                           2.       The  Purchaser is acquiring the  Certificates  for its own account for
                  investment only and not with a view to or for sale in connection  with any  distribution
                  thereof in any manner that would  violate  the Act or any  applicable  state  securities
                  laws.

                           3.       The  Purchaser  is  (a)  a  substantial,  sophisticated  institutional
                  investor  having such knowledge and experience in financial and business  matters,  and,
                  in particular,  in such matters related to securities similar to the Certificates,  such
                  that  it  is  capable  of  evaluating   the  merits  and  risks  of  investment  in  the
                  Certificates,  (b) able to bear the  economic  risks  of such an  investment  and (c) an
                  “accredited  investor”  within the meaning of Rule 501 (a)  promulgated  pursuant to the
                  Act.

                           4.       The Purchaser has been  furnished  with, and has had an opportunity to
                  review  (a)  a  copy  of  the  Pooling  and  Servicing  Agreement  and  (b)  such  other
                  information  concerning the Certificates,  the Mortgage Loans and the Seller as has been
                  requested  by the  Purchaser  from the  Seller  or the  Seller  and is  relevant  to the
                  Purchaser’s   decision  to  purchase  the  Certificates.   The  Purchaser  has  had  any
                  questions  arising  from  such  review  answered  by the  Seller  or the  Seller  to the
                  satisfaction of the Purchaser.

                           5.       The  Purchaser  has not and will not nor has it  authorized or will it
                  authorize any person to (a) offer,  pledge,  sell,  dispose of or otherwise transfer any
                  Certificate,  any  interest  in any  Certificate  or any other  similar  security to any
                  person in any manner,  (b)  solicit any offer to buy or to accept a pledge,  disposition
                  of other  transfer of any  Certificate,  any  interest in any  Certificate  or any other
                  similar  security  from any person in any manner,  (c)  otherwise  approach or negotiate
                  with respect to any  Certificate,  any interest in any  Certificate or any other similar
                  security with any person in any manner,  (d) make any general  solicitation  by means of
                  general  advertising  or in any other manner or (e) take any other  action,  that (as to
                  any of (a) through (e) above) would  constitute a distribution of any Certificate  under
                  the Act, that would render the  disposition of any  Certificate a violation of Section 5
                  of  the  Act or any  state  securities  law,  or  that  would  require  registration  or
                  qualification  pursuant thereto.  The Purchaser will not sell or otherwise  transfer any
                  of the  Certificates,  except in  compliance  with the  provisions  of the  Pooling  and
                  Servicing Agreement.

                           [6.      The Purchaser (if the  Certificate is not rated at least “BBB-” or its
                  equivalent by Fitch, S&P or Moody’s):

                                    (a)     is not an employee benefit or other plan subject to the
                  prohibited transaction provisions of the Employee Retirement Income Security Act of
                  1974, as amended ("ERISA"), or Section 4975 of the Internal Revenue Code of 1986, as
                  amended (a "Plan"), or any other person (including an investment manager, a named
                  fiduciary or a trustee of any Plan) acting, directly or indirectly, on behalf of or
                  purchasing any Certificate with "plan assets" of any Plan within the meaning of the
                  Department of Labor ("DOL") regulation at 29 C.F.R. §2510.3-101; or

                                    (b)    is an insurance company, the source of funds to be used by it
                  to purchase the Certificates is an “insurance company general account” (within the
                  meaning of DOL Prohibited Transaction Class Exemption (“PTCE”) 95-60), and the
                  purchase is being made in reliance upon the availability of the exemptive relief
                  afforded under Sections I and III of PTCE 95-60.]

         In addition, the Purchaser hereby certifies, represents and warrants to, and covenants with,
the Company and the Trustee that the Purchaser will not transfer such Certificates to any Plan or person
unless such Plan or person meets the requirements set forth in either 6(a) or (b) above.



                                                            Very truly yours,



                                                            [PURCHASER]



                                                            By:_____________________________________
                                                               Name:
                                                               Title:






--------------------------------------------------------------------------------






                                                                                               EXHIBIT F-2


                               FORM OF RULE 144A INVESTMENT REPRESENTATION

                         Description of Rule 144A Securities, including numbers:

                         ______________________________________________________

                         ______________________________________________________

                         ______________________________________________________

                         ______________________________________________________

                  The undersigned  seller,  as registered  holder (the “Seller”),  intends to transfer the
Rule 144A Securities described above to the undersigned buyer (the “Buyer”).

                  1.       In  connection  with  such  transfer  and in  accordance  with  the  agreements
pursuant  to which the Rule 144A  Securities  were  issued,  the Seller  hereby  certifies  the  following
facts:  Neither the Seller nor anyone  acting on its behalf has  offered,  transferred,  pledged,  sold or
otherwise  disposed of the Rule 144A  Securities,  any interest in the Rule 144A  Securities  or any other
similar  security to, or solicited any offer to buy or accept a transfer,  pledge or other  disposition of
the Rule 144A  Securities,  any interest in the Rule 144A  Securities or any other similar  security from,
or otherwise  approached or negotiated with respect to the Rule 144A Securities,  any interest in the Rule
144A  Securities  or any other  similar  security  with,  any person in any  manner,  or made any  general
solicitation  by means of general  advertising  or in any other manner,  or taken any other  action,  that
would  constitute a distribution of the Rule 144A Securities  under the Securities Act of 1933, as amended
(the “1933  Act”),  or that would  render the  disposition  of the Rule 144A  Securities  a  violation  of
Section 5 of the 1933 Act or require  registration  pursuant thereto,  and that the Seller has not offered
the Rule 144A  Securities to any person other than the Buyer or another  “qualified  institutional  buyer”
as defined in Rule 144A under the 1933 Act.

                  2.       The Buyer  warrants and  represents  to, and covenants  with,  the Seller,  the
Trustee and the  Servicer  (as defined to the Pooling and  Servicing  Agreement,  dated as of September 1,
2006 (the “Agreement”),  among the Company,  EMC and Wells Fargo Bank,  National  Association,  as trustee
(the “Trustee”)) as follows:

                           a.       The Buyer understands that the Rule 144A Securities have not been
registered under the 1933 Act or the securities laws of any state.

                           b.       The Buyer considers itself a substantial, sophisticated institutional
investor having such knowledge and experience in financial and business matters that it is       capable
of evaluating the merits and risks of investment in the Rule 144A Securities.

                           c.       The Buyer has been furnished with all information regarding the
Rule 144A Securities that it has requested from the Seller, the Trustee or the Servicer.

                           d.       Neither  the  Buyer  nor  anyone  acting on its  behalf  has  offered,
         transferred,  pledged,  sold or otherwise  disposed of the Rule 144A Securities,  any interest in
         the Rule 144A  Securities  or any other  similar  security to, or  solicited  any offer to buy or
         accept a transfer,  pledge or other disposition of the Rule 144A Securities,  any interest in the
         Rule 144A  Securities or any other similar  security from, or otherwise  approached or negotiated
         with respect to the Rule 144A  Securities,  any interest in the Rule 144A Securities or any other
         similar  security with, any person in any manner,  or made any general  solicitation  by means of
         general  advertising or in any other manner,  or taken any other action,  that would constitute a
         distribution  of  the  Rule  144A  Securities  under  the  1933  Act or  that  would  render  the
         disposition  of the Rule 144A  Securities  a  violation  of  Section 5 of the 1933 Act or require
         registration  pursuant  thereto,  nor will it act, nor has it authorized or will it authorize any
         person to act, in such manner with respect to the Rule 144A Securities.

                           e.       The  Buyer  is a  “qualified  institutional  buyer”  as  that  term is
         defined in Rule 144A under the 1933 Act and has  completed  either of the forms of  certification
         to that  effect  attached  hereto as Annex 1 or Annex 2. The  Buyer is aware  that the sale to it
         is being made in reliance  on Rule 144A.  The Buyer is  acquiring  the Rule 144A  Securities  for
         its own account or the accounts of other qualified  institutional  buyers,  understands that such
         Rule 144A  Securities  may be resold,  pledged  or  transferred  only (i) to a person  reasonably
         believed  to be a qualified  institutional  buyer that  purchases  for its own account or for the
         account of a qualified  institutional  buyer to whom  notice is given that the resale,  pledge or
         transfer is being made in  reliance on Rule 144A,  or (ii)  pursuant  to another  exemption  from
         registration under the 1933 Act.

                  3.       [The Buyer (if the Rule 144A  Securities  are not rated at least  “BBB-” or its
equivalent by Fitch, S&P or Moody’s):

                           a.       is not an  employee  benefit or other plan  subject to the  prohibited
         transaction  provisions  of the  Employee  Retirement  Income  Security  Act of 1974,  as amended
         (“ERISA”),  or Section 4975 of the Internal  Revenue Code of 1986, as amended (a “Plan”),  or any
         other  person  (including  an  investment  manager,  a named  fiduciary or a trustee of any Plan)
         acting,  directly or indirectly,  on behalf of or purchasing any  Certificate  with “plan assets”
         of any Plan within the meaning of the  Department  of Labor  (“DOL”)  regulation  at 29 C.F.R.  §
         2510.3-101; or

                           b.       is an  insurance  company,  the  source  of  funds to be used by it to
         purchase the  Certificates is an “insurance  company general  account” (within the meaning of DOL
         Prohibited  Transaction  Class  Exemption  (“PTCE”)  95-60),  and the  purchase  is being made in
         reliance upon the  availability  of the exemptive  relief  afforded  under  Sections I and III of
         PTCE 95-60.

                  4.]      This document may be executed in one or more  counterparts and by the different
parties  hereto on  separate  counterparts,  each of  which,  when so  executed,  shall be deemed to be an
original; such counterparts, together, shall constitute one and the same document.

                  IN WITNESS WHEREOF, each of the parties has executed this document as of the date set
forth below.


________________________________________                     _________________________________________
Print Name of Seller                                         Print Name of Buyer
By:_____________________________________                     By:______________________________________
    Name:                                                        Name:
    Title:                                                       Title:
Taxpayer Identification                                      Taxpayer Identification:
No.____________________________________                      No:______________________________________
Date:__________________________________                      Date:____________________________________





--------------------------------------------------------------------------------





                                                                                    ANNEX 1 TO EXHIBIT F-2


                         QUALIFIED INSTITUTIONAL BUYER STATUS UNDER SEC RULE 144A

                         [For Buyers Other Than Registered Investment Companies]

                  The  undersigned   hereby  certifies  as  follows  in  connection  with  the  Rule  144A
Investment Representation to which this Certification is attached:

                  1.       As indicated below, the undersigned is the President,  Chief Financial Officer,
Senior Vice President or other executive officer of the Buyer.

                  2.       In  connection  with  purchases  by  the  Buyer,  the  Buyer  is  a  “qualified
institutional  buyer” as that term is defined in Rule 144A under the  Securities Act of 1933 (“Rule 144A”)
because     (i)    the     Buyer     owned     and/or     invested     on    a     discretionary     basis
$

in  securities  (except  for the  excluded  securities  referred to
below) as of the end of the Buyer’s most recent  fiscal year (such amount being  calculated  in accordance
with Rule 144A) and (ii) the Buyer satisfies the criteria in the category marked below.

         Corporation,  etc. The Buyer is a corporation  (other than a bank,  savings and loan  association
         or similar  institution),  Massachusetts  or similar  business trust,  partnership,  or
         charitable organization described in Section 501(c)(3) of the Internal Revenue Code.

         Bank.  The Buyer (a) is a national bank or banking  institution  organized  under the laws of any
         State,  territory or the District of Columbia,  the business of which is  substantially  confined
         to banking and is supervised by the State or territorial  banking  commission or similar official
         or is a foreign  bank or  equivalent  institution,  and (b) has an audited  net worth of at least
         $25,000,000  as  demonstrated  in its latest  annual  financial  statements,  a copy of which is
         attached hereto.

         Savings  and  Loan.  The  Buyer  (a)  is a  savings  and  loan  association,  building  and  loan
         association,   cooperative  bank,  homestead   association  or  similar  institution,   which  is
         supervised  and  examined  by a State  or  Federal  authority  having  supervision  over any such
         institutions or is a foreign savings and loan  association or equivalent  institution and (b) has
         an audited net worth of at least  $25,000,000  as  demonstrated  in its latest  annual  financial
         statements.

         Broker-Dealer.  The Buyer is a dealer registered pursuant to Section 15 of the Securities
         Exchange Act of 1934.

         Insurance  Company.  The Buyer is an insurance  company  whose primary and  predominant  business
         activity is the  writing of  insurance  or the  reinsuring  of risks  underwritten  by  insurance
         companies  and  which is  subject  to  supervision  by the  insurance  commissioner  or a similar
         official or agency of a State or territory or the District of Columbia.

         State or Local Plan. The Buyer is a plan  established  and  maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its employees.

         ERISA  Plan.  The  Buyer  is an  employee  benefit  plan  within  the  meaning  of Title I of the
         Employee Retirement Income Security Act of 1974.

         Investment  Adviser.  The  Buyer  is  an  investment  adviser  registered  under  the  Investment
         Advisers Act of 1940.

         SBIC.  The Buyer is a Small  Business  Investment  Company  licensed by the U.S.  Small  Business
         Administration under Section 301(c) or (d) of the Small Business Investment Act of 1958.

         Business  Development  Company.  The  Buyer is a  business  development  company  as  defined  in
         Section 202(a)(22) of the Investment Advisers Act of 1940.

         Trust  Fund.  The  Buyer is a trust  fund  whose  trustee  is a bank or trust  company  and whose
         participants  are  exclusively  (a) plans  established  and maintained by a State,  its political
         subdivisions,  or any agency or instrumentality of the State or its political  subdivisions,  for
         the benefit of its  employees,  or (b)  employee  benefit  plans within the meaning of Title I of
         the Employee  Retirement  Income  Security Act of 1974,  but is not a trust fund that includes as
         participants individual retirement accounts or H.R. 10 plans.

                  3.       The term  “securities”  as used  herein  does not  include  (i)  securities  of
issuers that are affiliated with the Buyer,  (ii)  securities  that are part of an unsold  allotment to or
subscription  by the  Buyer,  if the Buyer is a dealer,  (iii)  bank  deposit  notes and  certificates  of
deposit,  (iv) loan  participations,  (v) repurchase  agreements,  (vi) securities  owned but subject to a
repurchase agreement and (vii) currency, interest rate and commodity swaps.

                  4.       For purposes of  determining  the aggregate  amount of securities  owned and/or
invested on a  discretionary  basis by the Buyer,  the Buyer used the cost of such securities to the Buyer
and  did  not  include  any  of the  securities  referred  to in  the  preceding  paragraph.  Further,  in
determining  such aggregate  amount,  the Buyer may have included  securities owned by subsidiaries of the
Buyer,  but only if such  subsidiaries  are  consolidated  with  the  Buyer  in its  financial  statements
prepared in accordance  with  generally  accepted  accounting  principles  and if the  investments of such
subsidiaries are managed under the Buyer’s  direction.  However,  such securities were not included if the
Buyer is a  majority-owned,  consolidated  subsidiary of another  enterprise and the Buyer is not itself a
reporting company under the Securities Exchange Act of 1934.

                  5.       The Buyer  acknowledges that it is familiar with Rule 144A and understands that
the seller to it and other parties  related to the  Certificates  are relying and will continue to rely on
the statements made herein because one or more sales to the Buyer may be in reliance on Rule 144A.



________         _____          Will the Buyer be purchasing the Rule 144A
Yes              No             Securities only for the Buyer’s own account?
                  6.       If the answer to the  foregoing  question is “no”,  the Buyer agrees  that,  in
connection with any purchase of securities  sold to the Buyer for the account of a third party  (including
any separate  account) in reliance on Rule 144A,  the Buyer will only  purchase for the account of a third
party  that at the  time is a  “qualified  institutional  buyer”  within  the  meaning  of Rule  144A.  In
addition,  the Buyer  agrees that the Buyer will not  purchase  securities  for a third  party  unless the
Buyer has  obtained a current  representation  letter  from such third  party or taken  other  appropriate
steps  contemplated by Rule 144A to conclude that such third party  independently  meets the definition of
“qualified institutional buyer” set forth in Rule 144A.

                  7.       The Buyer will notify each of the parties to which this  certification  is made
of any  changes in the  information  and  conclusions  herein.  Until such  notice is given,  the  Buyer’s
purchase of Rule 144A Securities will constitute a reaffirmation  of this  certification as of the date of
such purchase.



                                                     ________________________________________
                                                     Print Name of Buyer


                                                     By:_____________________________________
                                                        Name:
                                                        Title:

                                                     Date:___________________________________





--------------------------------------------------------------------------------






                                                                                               EXHIBIT F-3


                                 FORM OF TRANSFEROR REPRESENTATION LETTER



                                                                                                    , 20

Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, StateNew York PostalCode10179

                                    MORTGAGE PASS-THROUGH CERTIFICATES
                                                   SERIES 2006-AR2

Wells Fargo Bank, National Association
Sixth Street and Marquette Avenue
Minneapolis, StateMinnesota  PostalCode55479

Attention: Bear Stearns Mortgage Funding Trust 2006-AR2


                  Re:      Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

                  In connection with the sale by _______________ (the “Seller”) to _________________  (the
“Purchaser”)  of $___________ Initial  Current  Principal  Amount of Mortgage  Pass-Through  Certificates,
Series  2006-AR2  (the  “Certificates”)  pursuant  to the  Pooling and  Servicing  Agreement,  dated as of
September 1, 2006 (the “Pooling and Servicing  Agreement”),  among Structured  Asset Mortgage  Investments
II Inc. (the “Company”),  EMC Mortgage  Corporation  (“EMC”) and Wells Fargo Bank,  National  Association,
as trustee (the  “Trustee”).  The Seller  hereby  certifies,  represents  and  warrants to, and  covenants
with, the Company and the Trustee that:

                  Neither  the Seller nor anyone  acting on its  behalf has (a)  offered,  pledged,  sold,
disposed of or  otherwise  transferred  any  Certificate,  any  interest in any  Certificate  or any other
similar  security to any person in any manner,  (b) has  solicited any offer to buy or to accept a pledge,
disposition or other  transfer of any  Certificate,  any interest in any  Certificate or any other similar
security  from any person in any manner,  (c) has otherwise  approached or negotiated  with respect to any
Certificate,  any  interest  in any  Certificate  or any other  similar  security  with any  person in any
manner, (d) has made any general  solicitation by means of general  advertising or in any other manner, or
(e)  has  taken  any  other  action,  that  (as to any  of (a)  through  (e)  above)  would  constitute  a
distribution  of the  Certificates  under the  Securities  Act of 1933 (the “Act”),  that would render the
disposition of any  Certificate a violation of Section 5 of the Act or any state  securities  law, or that
would require  registration  or  qualification  pursuant  thereto.  The Seller will not act, in any manner
set forth in the  foregoing  sentence  with  respect to any  Certificate.  The Seller has not and will not
sell or otherwise  transfer any of the  Certificates,  except in  compliance  with the  provisions  of the
Pooling and Servicing Agreement.


                                                     Very truly yours,

                                                     _____________________________________
                                                     (Seller)



                                                     By:__________________________________
                                                        Name:
                                                        Title:





--------------------------------------------------------------------------------




                                                                                                 EXHIBIT G


                                       FORM OF CUSTODIAL AGREEMENT


                  THIS  CUSTODIAL   AGREEMENT  (as  amended  and  supplemented  from  time  to  time,  the
"Agreement"),  dated as of September 29, 2006,  by and among WELLS FARGO BANK,  NATIONAL  ASSOCIATION,  as
trustee  (including  its  successors  under  the  Pooling  and  Servicing  Agreement  defined  below,  the
"Trustee"),  STRUCTURED  ASSET MORTGAGE  INVESTMENTS  II INC., as company  (together with any successor in
interest, the "Company"),  EMC MORTGAGE CORPORATION,  as servicer (together with any successor in interest
or successor  under the Pooling and  Servicing  Agreement  referred to below,  the  "Servicer")  and WELLS
FARGO BANK, NATIONAL  ASSOCIATION,  as custodian (together with any successor in interest or any successor
appointed hereunder, the "Custodian").

                                             WITNESSETH THAT:

                  WHEREAS,  the  Company,  the  Servicer  and the Trustee  have entered into a Pooling and
Servicing  Agreement,  dated as of  September 1, 2006,  relating to the issuance of Bear Stearns  Mortgage
Funding Trust 2006-AR2,  Mortgage Pass-Through Certificates,  Series 2006-AR2 (as in effect on the date of
this  agreement,  the "Original  Pooling and Servicing  Agreement," and as amended and  supplemented  from
time to time, the "Pooling and Servicing Agreement"); and

                  WHEREAS,  the  Custodian  has  agreed to act as agent for the  Trustee  on behalf of the
Certificateholders  for the purposes of receiving  and holding  certain  documents  and other  instruments
delivered by the Company or the Servicer  under the Pooling and  Servicing  Agreement,  all upon the terms
and conditions and subject to the limitations hereinafter set forth;

                  NOW,  THEREFORE,  in  consideration  of  the  premises  and  the  mutual  covenants  and
agreements  hereinafter set forth,  the Trustee the Company,  the Servicer and the Custodian  hereby agree
as follows:

                                             ARTICLE PLACEI.
                                               DEFINITIONS

                  Capitalized  terms  used in this  Agreement  and  not  defined  herein  shall  have  the
meanings  assigned in the Original  Pooling and  Servicing  Agreement,  unless  otherwise  required by the
context herein.

                                               ARTICLE II.
                                      CUSTODY OF MORTGAGE DOCUMENTS

                  Section 2.1.      Custodian  to  Act  as  Agent:   Acceptance  of  Mortgage  Files.  The
Custodian,  as the duly appointed  agent of the Trustee for these purposes,  acknowledges  (subject to any
exceptions  noted in the Initial  Certification  referred  to in Section  2.3(a)  receipt of the  Mortgage
Files relating to the Mortgage Loans  identified on the schedule  attached  hereto (the "Mortgage  Files")
and declares that it holds and will hold such Mortgage Files as agent for the Trustee,  in trust,  for the
use and benefit of all present and future Certificateholders.

                  Section 2.2.      Recordation  of  Assignments.  If any  Mortgage  File  includes one or
more  assignments  of Mortgage to the Trustee in a state which is  specifically  excluded from the Opinion
of  Counsel  delivered  by the  Seller  to the  Trustee  (with a copy to the  Custodian)  pursuant  to the
provisions  of  Section  2.01 of the  Pooling  and  Servicing  Agreement,  each such  assignment  shall be
delivered  by the  Custodian  to the Company for the purpose of  recording  it in the  appropriate  public
office for real property records,  and the Company,  at no expense to the Custodian,  shall promptly cause
to be  recorded in the  appropriate  public  office for real  property  records  each such  assignment  of
Mortgage  and,  upon  receipt  thereof  from such public  office,  shall  return each such  assignment  of
Mortgage to the Custodian.

                  Section 2.3.      Review of Mortgage Files.

                  (1)      On or prior  to the  Closing  Date,  in  accordance  with  Section  2.02 of the
Pooling and Servicing  Agreement,  the Custodian shall deliver to the Trustee an Initial  Certification in
the form annexed hereto as Exhibit One evidencing  receipt  (subject to any exceptions noted therein) of a
Mortgage File for each of the Mortgage  Loans listed on the Schedule  attached  hereto (the "Mortgage Loan
Schedule").

                  (2)      Within 90 days of the Closing Date,  the Custodian  agrees,  for the benefit of
Certificateholders,  to review,  in  accordance  with the  provisions  of Section  2.02 of the Pooling and
Servicing  Agreement,  each such  document,  and shall  deliver to the  Seller and the  Trustee an Interim
Certification  in the form annexed  hereto as Exhibit Two to the effect that all such  documents have been
executed and received and that such  documents  relate to the Mortgage  Loans  identified  on the Mortgage
Loan  Schedule,  except for any  exceptions  listed on Schedule A attached to such Interim  Certification.
The  Custodian  shall be under no duty or  obligation  to  inspect,  review  or  examine  said  documents,
instruments,  certificates  or other  papers  to  determine  that the same are  genuine,  enforceable,  or
appropriate  for the  represented  purpose or that they have actually been recorded or that they are other
than what they purport to be on their face.

                  (3)      Not later than 180 days after the Closing Date, the Custodian  shall review the
Mortgage  Files as provided in Section  2.02 of the Pooling  and  Servicing  Agreement  and deliver to the
Seller and the Trustee a Final  Certification  in the form annexed hereto as Exhibit Three  evidencing the
completeness of the Mortgage Files.

                  (4)      In  reviewing  the  Mortgage  Files as  provided  herein and in the Pooling and
Servicing  Agreement,  the Custodian  shall make no  representation  as to and shall not be responsible to
verify (i) the validity,  legality,  enforceability,  due  authorization,  recordability,  sufficiency  or
genuineness  of  any of  the  documents  included  in  any  Mortgage  File  or  (ii)  the  collectibility,
insurability, effectiveness or suitability of any of the documents in any Mortgage File.

         Upon receipt of written  request from the Trustee,  the  Custodian  shall as soon as  practicable
supply the Trustee with a list of all of the  documents  relating to the Mortgage  Loans  missing from the
Mortgage Files.

                  Section 2.4.      Notification  of  Breaches of  Representations  and  Warranties.  Upon
discovery  by the  Custodian  of a breach of any  representation  or  warranty  made by the Company as set
forth in the  Pooling and  Servicing  Agreement  with  respect to a Mortgage  Loan  relating to a Mortgage
File, the Custodian shall give prompt written notice to the Company, the Servicer and the Trustee.

                  Section 2.5.      Custodian to  Cooperate:  Release of Mortgage  Files.  Upon receipt of
written  notice from the Trustee that the Mortgage  Loan Seller has  repurchased  a Mortgage Loan pursuant
to Article II of the Pooling and  Servicing  Agreement,  and that the purchase  price  therefore  has been
deposited in the Custodial  Account or the  Distribution  Account,  then the Custodian  agrees to promptly
release to the Mortgage Loan Seller the related Mortgage File.

                  Upon the  Custodian's  receipt  of a request  for  release  (a  "Request  for  Release")
substantially  in the form of Exhibit D to the  Pooling  and  Servicing  Agreement  signed by a  Servicing
Officer of the Servicer  stating that it has received  payment in full of a Mortgage  Loan or that payment
in full will be escrowed  in a manner  customary  for such  purposes,  the  Custodian  agrees  promptly to
release to the Servicer the related  Mortgage  File.  The Company  shall  deliver to the Custodian and the
Custodian  agrees to accept the Mortgage  Note and other  documents  constituting  the Mortgage  File with
respect to any Substitute Mortgage Loan.

                  From time to time as is  appropriate  for the servicing or  foreclosure  of any Mortgage
Loan,  including,  for this purpose,  collection under any Primary  Insurance  Policy,  the Servicer shall
deliver to the Custodian a Request for Release signed by a Servicing  Officer  requesting  that possession
of all of the Mortgage  File be released to the Servicer and  certifying as to the reason for such release
and that such release  will not  invalidate  any  insurance  coverage  provided in respect of the Mortgage
Loan under any of the Insurance Policies.  Upon receipt of the foregoing,  the Custodian shall deliver the
Mortgage  File to the related  Servicer.  The  Servicer  shall cause each  Mortgage  File or any  document
therein so released to be returned to the  Custodian  when the need  therefore by the related  Servicer no
longer exists,  unless (i) the Mortgage Loan has been liquidated and the Liquidation  Proceeds relating to
the Mortgage Loan have been  deposited in the Custodial  Account or the  Distribution  Account or (ii) the
Mortgage File or such document has been  delivered to an attorney,  or to a public trustee or other public
official as required by law,  for purposes of  initiating  or pursuing  legal action or other  proceedings
for the foreclosure of the Mortgaged  Property either judicially or  non-judicially,  and the Servicer has
delivered to the Custodian a certificate of a Servicing  Officer  certifying as to the name and address of
the Person to which such  Mortgage  File or such  document  was  delivered  and the purpose or purposes of
such delivery.

                  At any time that the  Servicer  is  required  to deliver to the  Custodian a Request for
Release,  the  Servicer  shall  deliver two copies of the Request for Release if delivered in hard copy or
the  Servicer may furnish such Request for Release  electronically  to the  Custodian,  in which event the
Servicing  Officer  transmitting  the same shall be deemed to have  signed the  Request  for  Release.  In
connection  with any Request for Release of a Mortgage  File because of a repurchase  of a Mortgage  Loan,
such  Request  for  Release  shall  be  accompanied  by  an  assignment  of  mortgage,  without  recourse,
representation  or warranty  from the Trustee to the Mortgage  Loan Seller and the related  Mortgage  Note
shall be endorsed without  recourse,  representation or warranty by the Trustee (unless such Mortgage Note
was a MERS Loan and not  endorsed  to the  Trustee)  and be  returned  to the  Mortgage  Loan  Seller.  In
connection  with any Request for Release of a Mortgage  File  because of the payment in full of a Mortgage
Loan,  such Request for Release shall be  accompanied by a certificate  of  satisfaction  or other similar
instrument to be executed by or on behalf of the Trustee and returned to the related Servicer.

                  Section 2.6.      Assumption  Agreements.  In the event that any  assumption  agreement,
substitution  of liability  agreement  or sale of servicing  agreement is entered into with respect to any
Mortgage  Loan subject to this  Agreement in accordance  with the terms and  provisions of the Pooling and
Servicing  Agreement,  the Servicer  shall  notify the  Custodian  that such  assumption  or  substitution
agreement  has  been  completed  by  forwarding  to the  Custodian  the  original  of such  assumption  or
substitution  agreement,  which shall be added to the related  Mortgage File and, for all purposes,  shall
be  considered a part of such  Mortgage  File to the same extent as all other  documents  and  instruments
constituting parts thereof.

                                               ARTICLE III.
                                         CONCERNING THE CUSTODIAN

                  Section 3.1.      Custodian  as Bailee and Agent of the  Trustee.  With  respect to each
Mortgage Note,  Mortgage and other  documents  constituting  each Mortgage File which are delivered to the
Custodian,  the Custodian is exclusively  the bailee and agent of the Trustee and has no  instructions  to
hold any  Mortgage  Note or  Mortgage  for the  benefit  of any  person  other  than the  Trustee  and the
Certificateholders  and  undertakes  to perform such duties and only such duties as are  specifically  set
forth in this Agreement.  Except upon compliance with the provisions of Section 2.5 of this Agreement,  no
Mortgage  Note,  Mortgage or  Mortgage  File shall be  delivered  by the  Custodian  to the Company or the
Servicer or otherwise released from the possession of the Custodian.

                  Section 3.2.      Reserved.

                  Section 3.3.      Custodian May Own  Certificates.  The  Custodian in its  individual or
any other capacity may become the owner or pledgee of  Certificates  with the same rights it would have if
it were not Custodian.

                  Section 3.4.      Custodian’s  Fees and  Expenses.  The Trustee  covenants and agrees to
pay to the Custodian from time to time, and the Custodian  shall be entitled to,  reasonable  compensation
for  all  services  rendered  by it in the  exercise  and  performance  of any of the  powers  and  duties
hereunder  of the  Custodian,  and the  Trustee  will pay or  reimburse,  from  amounts  held by it in the
Distribution  Account,  the Custodian  upon its request for all  reasonable  expenses,  disbursements  and
advances  incurred or made by the Custodian in  accordance  with any of the  provisions of this  Agreement
(including  the  reasonable  compensation  and the  expenses and  disbursements  of its counsel and of all
persons not regularly in its employ),  except any such expense,  disbursement or advance as may arise from
its  negligence or bad faith or to the extent that such cost or expense is  indemnified  by the Company or
the Trust pursuant to the Pooling and Servicing Agreement.

                  Section 3.5.      Custodian May Resign; Trustee May Remove Custodian.  The Custodian may
resign from the  obligations  and duties hereby imposed upon it as such  obligations  and duties relate to
its acting as Custodian of the Mortgage  Loans.  Upon  receiving such notice of  resignation,  the Trustee
shall either take  custody of the Mortgage  Files  itself and give prompt  written  notice  thereof to the
Company,  the  Servicer  and  the  Custodian,  or  promptly  appoint  a  successor  Custodian  by  written
instrument,  in duplicate,  one copy of which instrument shall be delivered to the resigning Custodian and
one copy to the successor  Custodian.  If the Trustee  shall not have taken custody of the Mortgage  Files
and no successor  Custodian  shall have been so appointed  and have  accepted  appointment  within 30 days
after the  giving of such  notice of  resignation,  the  resigning  Custodian  may  petition  any court of
competent jurisdiction for the appointment of a successor Custodian.

                  The Trustee may remove the  Custodian at any time with the consent of the  Servicer.  In
such event,  the Trustee  shall  appoint,  or petition a court of  competent  jurisdiction  to appoint,  a
successor  Custodian  hereunder.  Any successor  Custodian  shall be a depository  institution  subject to
supervision  or  examination  by  federal  or  state  authority,  shall  be  able  to  satisfy  the  other
requirements contained in Section 3.7 and shall be unaffiliated with the Servicer or the Company.
                  Any  resignation or removal of the Custodian and  appointment  of a successor  Custodian
pursuant  to any of the  provisions  of this  Section  3.5  shall  become  effective  upon  acceptance  of
appointment  by the  successor  Custodian.  The Trustee  shall give  prompt  notice to the Company and the
Servicer of the appointment of any successor  Custodian.  No successor Custodian shall be appointed by the
Trustee without the prior approval of the Company and the Servicer.

                  Section 3.6.      Merger or  Consolidation  of  Custodian.  Any  Person  into  which the
Custodian may be merged or converted or with which it may be  consolidated,  or any Person  resulting from
any  merger,  conversion  or  consolidation  to  which  the  Custodian  shall be a  party,  or any  Person
succeeding to the business of the Custodian,  shall be the successor of the Custodian  hereunder,  without
the  execution  or  filing  of any  paper or any  further  act on the part of any of the  parties  hereto,
anything  herein  to  the  contrary  notwithstanding;   provided  that  such  successor  is  a  depository
institution  subject to supervision  or  examination by federal or state  authority and is able to satisfy
the other requirements contained in Section 3.7 and is unaffiliated with the Servicer or the Company.

                  Section 3.7.      Representations  of the  Custodian.  The Custodian  hereby  represents
that it is a  depository  institution  subject  to  supervision  or  examination  by a  federal  or  state
authority,  has a combined capital and surplus of at least  $15,000,000 and is qualified to do business in
the jurisdictions in which it will hold any Mortgage File.


                  Section 3.8.      Limitation  on  Liability.  Neither  the  Custodian  nor  any  of  its
directors,  officers, agents or employees,  shall be liable for any action taken or omitted to be taken by
it or them  hereunder or in connection  herewith in good faith and reasonably  believed  (which belief may
be based upon the  written  opinion or advice of counsel  selected  by it in the  exercise  of  reasonable
care) by it or them to be within the purview of this  Agreement,  except for its or their own  negligence,
lack of good faith or willful misconduct.  The  Custodian and any director,  officer, employee or agent of
the  Custodian  may rely in good faith on any  document  of any kind prima  facie  properly  executed  and
submitted  by any person with  authority  with respect to any related  matters  arising  hereunder.  In no
event  shall the  Custodian  or its  directors,  officers,  agents and  employees  be held  liable for any
special,  indirect or consequential  damages  resulting from any action taken or omitted to be taken by it
or them hereunder or in connection herewith even if advised of the possibility of such damages.

                  Notwithstanding  anything herein to the contrary,  the Custodian agrees to indemnify the
Trust Fund, the Trustee and each of their respective  employees,  representatives,  affiliates,  officers,
directors  and  agents for any and all  liabilities,  obligations,  losses,  damages,  payments,  costs or
expenses of any kind  whatsoever  that may be imposed on,  incurred by or asserted  against the Trustee or
Trust Fund or any such other respective Person,  due to any willful  misfeasance or negligent or bad faith
performance or non-performance by the Custodian of its duties and  responsibilities  under this Agreement;
provided,  however,  that the Custodian shall not be liable to any of the foregoing Persons for any amount
and any portion of any such amount directly and solely resulting from the willful  misfeasance,  bad faith
or negligence of such person,  and the Custodian’s  reliance on written  instructions  from the Trustee or
the  Servicer.  The  provisions  of this  Section 3.8 shall  survive  the  termination  of this  Custodial
Agreement.

                  The Custodian  and its  directors,  officers,  employees and agents shall be entitled to
indemnification  and defense from the Trust Fund for any loss,  liability or expense  incurred (other than
as a result of any willful  misfeasance or negligent or bad-faith  performance or non-performance on their
part),  arising  out of,  or in  connection  with,  the  acceptance  or  administration  of the  custodial
arrangement  created  hereunder,  including  the costs and  expenses of defending  themselves  against any
claim or  liability  in  connection  with the  exercise or  performance  of any of their  powers or duties
hereunder.


                                               ARTICLE IV.
                                      COMPLIANCE WITH REGULATION AB

                  Section 4.1.      Intent   of  the   Parties;   Reasonableness.   The   parties   hereto
acknowledge  and agree that the purpose of this Article IV is to facilitate  compliance by the Company and
the Trustee with the  provisions of Regulation AB and related  rules and  regulations  of the  Commission.
The Company and the Trustee  shall not  exercise  its right to request  delivery of  information  or other
performance  under these  provisions  other than in good faith, or for purposes other than compliance with
the  Securities  Act,  the  Exchange  Act and the  rules  and  regulations  of the  Commission  under  the
Securities  Act and the Exchange Act. Each of the parties  hereto  acknowledges  that  interpretations  of
the  requirements of the  requirements of Regulation AB may change over time,  whether due to interpretive
guidance  provided by the Commission or its staff,  consensus among  participants  in the  mortgage-backed
securities  markets,  advice of counsel,  or  otherwise,  and agrees to comply with  requests  made by the
Company and the Trustee in good faith for delivery of information  under these  provisions on the basis of
evolving  interpretations  of  Regulation AB to the extent  reasonably  practicable.  The Custodian  shall
cooperate  reasonably  with the Company and the  Trustee to deliver to the Company and  (including  any of
their respective assignees or designees),  any and all disclosure,  statements,  reports,  certifications,
records and any other information  necessary in the reasonable,  good faith  determination of the Company,
the  Servicer  and the  Trustee to permit the  Company,  the  Servicer  and the Trustee to comply with the
provisions of Regulation AB.

                  Section 4.2.      Additional Representations and Warranties of the Custodian.

                  (1)      The Custodian hereby  represents and warrants that the information set forth in
the Prospectus  Supplement  under the caption "The Pooling and Servicing  Agreement - The Custodian"  (the
"Custodian  Disclosure")  does not  contain  any untrue  statement  of a material  fact or omit to state a
material fact required to be stated therein or necessary in order to make the statements  therein,  in the
light of the circumstances under which they were made, not misleading.

                  (2)      The  Custodian  shall be  deemed to  represent  to the  Company  as of the date
hereof and on each date on which  information  is provided to the Company under  Section 4.3 that,  except
as  disclosed  in writing to the  Company  prior to such date:  (i) there are no aspects of its  financial
condition  that  could  have  a  material  adverse  effect  on  the  performance  by it of  its  Custodian
obligations  under  this  Agreement  or  any  other  securitization  transaction  as to  which  it is  the
custodian;  (ii)  there  are no  material  legal  or  governmental  proceedings  pending  (or  known to be
contemplated)  against it; and (iii) there are no affiliations,  relationships or transactions relating to
the Custodian with respect to the Company or any sponsor, issuing entity, servicer,  trustee,  originator,
significant  obligor,  enhancement or support provider or other material  transaction party (as such terms
are used in  Regulation  AB)  relating to the  securitization  transaction  contemplated  by the  Original
Pooling and  Servicing  Agreement,  as  identified  by the Company to the  Custodian  in writing as of the
Closing Date (each, a "Transaction Party").

                  (3)      If so  requested by the Company on any date  following  the Closing  Date,  the
Custodian  shall,  within five Business Days  following  such request,  confirm in writing the accuracy of
the  representations  and  warranties  set  forth  in  paragraph  (1) of  this  section  or,  if any  such
representation  and  warranty is not  accurate  as of the date of such  confirmation,  provide  reasonably
adequate  disclosure of the pertinent  facts, in writing,  to the requesting  party. Any such request from
the Company  shall not be given more than once each  calendar  quarter,  unless the  Company  shall have a
reasonable basis for a determination that any of the representations and warranties may not be accurate.

                  Section 4.3.      Additional  Information to Be Provided by the  Custodian.  For so long
as the  Certificates are  outstanding,  for the purpose of satisfying the Company 's reporting  obligation
under the Exchange  Act with  respect to any class of  Certificates,  the  Custodian  shall (a) notify the
Company in writing of any material  litigation or governmental  proceedings  pending against the Custodian
that would be material to  Certificateholders,  and (b)  provide to the Company a written  description  of
such  proceedings.  Any notices and  descriptions  required under this Section 4.3 shall be given no later
than five Business  Days prior to the  Determination  Date  following the month in which the Custodian has
knowledge of the occurrence of the relevant  event.  As of the date the Company or the Servicer files each
Report on Form 10-D or Form  10-K  with  respect  to the  Certificates,  the  Custodian  will be deemed to
represent that any information  previously  provided under this Section 4.3, if any, is materially correct
and does not have any material omissions unless the Custodian has provided an update to such information.

                  Section 4.4.      Report on  Assessment  of  Compliance  and  Attestation.  On or before
March 15 of each calendar year beginning in 2007, the Custodian shall:

                  (a)      deliver to the  Company,  the  Servicer  and the  Trustee a report (in form and
substance  reasonably  satisfactory  to the Company)  regarding the  Custodian’s  assessment of compliance
with the Servicing  Criteria  during the  immediately  preceding  calendar  year, as required  under Rules
13a-18 and 15d-18 of the  Exchange Act and Item 1122 of  Regulation  AB. Such report shall be addressed to
the Company and the Trustee and signed by an authorized  officer of the Custodian,  and shall address each
of the Servicing Criteria  specified on a certification  substantially in the form of Exhibit Five hereto;
and

                   (b)     deliver to the  Company,  the Servicer and the Trustee a report of a registered
public  accounting firm reasonably  acceptable to the Company and the Trustee that attests to, and reports
on,  the  assessment  of  compliance  made  by the  Custodian  and  delivered  pursuant  to the  preceding
paragraph.  Such  attestation  shall be in accordance with Rules  1-02(a)(3) and 2-02(g) of Regulation S-X
under the Securities Act and the Exchange Act.

                  Section 4.5.      Indemnification; Remedies.

                  (1)      The Custodian shall indemnify the Company,  each affiliate of the Company,  the
Servicer,  the Trustee and each broker dealer acting as underwriter,  placement agent or initial purchaser
of the  Certificates  or each Person who controls any of such parties (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act); and the respective  present and former  directors,
officers,  employees  and agents of each of the  foregoing,  and shall hold each of them harmless from and
against any losses, damages,  penalties,  fines,  forfeitures,  legal fees and expenses and related costs,
judgments,  and any other costs,  fees and expenses  that any of them may sustain  arising out of or based
upon:

                  (i)      (A) any  untrue  statement  of a  material  fact  contained  or  alleged  to be
contained  in  the  Custodian  Disclosure  and  any  information,   report,  certification,   accountants’
attestation  or  other  material  provided  under  this  Article  IV by  or on  behalf  of  the  Custodian
(collectively,  the  “Custodian  Information”),  or (B) the  omission or alleged  omission to state in the
Custodian  Information a material fact required to be stated in the Custodian  Information or necessary in
order to make the statements  therein,  in the light of the circumstances  under which they were made, not
misleading; or

                  (ii)     any   failure  by  the   Custodian   to  deliver   any   information,   report,
certification, accountants’ attestation or other material when and as required under this Article IV.

         (2)      In the case of any failure of performance described in clause (ii) of Section 4.5(1),
the Custodian shall promptly reimburse the Company for all costs reasonably incurred by the Company in
order to obtain the information, report, certification, accountants’ letter or other material not
delivered as required by the Custodian.


                                                ARTICLE V.
                                         MISCELLANEOUS PROVISIONS

                  Section 5.1       Notices.  All  notices,  requests,  consents  and  demands  and  other
communications  required  under this Agreement or pursuant to any other  instrument or document  delivered
hereunder shall be in writing and, unless otherwise  specifically  provided,  may be delivered personally,
by telegram or telex, or by registered or certified mail, postage prepaid,  return receipt  requested,  at
the  addresses  specified on the  signature  page hereof  (unless  changed by the  particular  party whose
address  is  stated  herein by  similar  notice  in  writing),  in which  case the  notice  will be deemed
delivered when received.

                  Section 5.2       Amendments.  No  modification  or amendment of or  supplement  to this
Agreement  shall be valid or  effective  unless the same is in writing and signed by all  parties  hereto,
and none of the  Company,  the Servicer or the Trustee  shall enter into any  amendment  hereof  except as
permitted by the Pooling and  Servicing  Agreement.  The Trustee shall give prompt notice to the Custodian
of any  amendment or supplement  to the Pooling and  Servicing  Agreement  and furnish the Custodian  with
written copies thereof.

                  Section 5.3       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED A CONTRACT MADE UNDER
THE LAWS OF THE STATE OF NEW YORK WITHOUT  GIVING  EFFECT TO ITS CONFLICT OF LAW  PRINCIPLES  AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                  Section 5.4       Recordation of Agreement.  To the extent  permitted by applicable law,
this Agreement is subject to recordation in all  appropriate  public offices for real property  records in
all the counties or other comparable  jurisdictions  in which any or all of the properties  subject to the
Mortgages  are  situated,  and in any  other  appropriate  public  recording  office  or  elsewhere,  such
recordation  to be  effected  by  the  Company  and  at the  Trust’s  expense,  but  only  upon  direction
accompanied  by an  Opinion of  Counsel  reasonably  satisfactory  to the  Company to the effect  that the
failure to effect such  recordation  is likely to  materially  and  adversely  affect the interests of the
Certificateholders.

                  For the purpose of  facilitating  the  recordation of this Agreement as herein  provided
and for other  purposes,  this  Agreement may be executed  simultaneously  in any number of  counterparts,
each of which counterparts  shall be deemed to be an original,  and such counterparts shall constitute but
one and the same instrument.

                  Section 5.5       Severability  of  Provisions.  If any one or  more  of the  covenants,
agreements,  provisions or terms of this Agreement shall be for any reason  whatsoever held invalid,  then
such covenants,  agreements,  provisions or terms shall be deemed severable from the remaining  covenants,
agreements,  provisions  or  terms  of  this  Agreement  and  shall  in no  way  affect  the  validity  or
enforceability  of the other  provisions  of this  Agreement or of the  Certificates  or the rights of the
holders thereof.





--------------------------------------------------------------------------------






                  IN WITNESS WHEREOF, this Agreement is executed as of the date first above written.


Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Trustee

9062 Old Annapolis Road
CityColumbia, StateMaryland PostalCode21045                 By:_______________________________________________
                                                                  Name:
Attention:                                                        Title:
Telecopy:
Confirmation:
Address:                                                    STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

383 Madison Avenue                                          By:_______________________________________________
New York, StateNew York PostalCode10179                  Name:
                                                                  Title:

Address:                                                    EMC MORTGAGE CORPORATION,
                                                            as Servicer
2780 Lake Vista Drive
CityLewisville, StateTexas PostalCode75067                  By:_______________________________________________
Telecopier: (214) 626-3800                                        Name:
                                                                  Title:

Address:                                                    WELLS FARGO BANK, NATIONAL ASSOCIATION, as Custodian

1015 10th Avenue                                            By:_______________________________________________
Minneapolis, StateMinnesota PostalCode55414              Name:
Attention: Bear Stearns Mortgage Funding Trust 2006-AR2           Title:
Telecopier: (612) 667-1068





--------------------------------------------------------------------------------






STATE OF MARYLAND         )
                          )ss.:
COUNTY OF                 )

                  On the  29th  day of  September,  before  me, a  notary  public  in and for said  State,
personally appeared  _______________,  known to me to be a _________________of  Wells Fargo Bank, National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  association and  acknowledged to me that such association
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF MINNESOTA    )
                      ) ss.:
COUNTY OF HENNEPIN    )

                  On the  29th  day of  September,  before  me, a  notary  public  in and for said  State,
personally  appeared  Leigh  Taylor,  known to me to be a Vice  President  of Wells Fargo  Bank,  National
Association,  a national banking association that executed the within instrument,  and also known to me to
be the person who executed it on behalf of said  national  banking  association,  and  acknowledged  to me
that such national banking association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF NEW YORK     )
                      )ss.:
COUNTY OF NEW YORK    )

                  On the  29th  day of  September,  before  me, a  notary  public  in and for said  State,
personally  appeared Baron  Silverstein,  known to me to be a Vice President of Structured  Asset Mortgage
Investments  II Inc., one of the companies  that executed the within  instrument,  and also known to me to
be the person who executed it on behalf of said  company,  and  acknowledged  to me that such  corporation
executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





STATE OF TEXAS       )
                     )ss.:
COUNTY OF DALLAS     )


                  On the 29th day of  September,  2006,  before me, a notary public in and for said State,
personally  appeared  __________________,  known to me to be a/an  _____________________  of EMC  Mortgage
Corporation,  a  corporation  that executed the within  instrument,  and also known to me to be the person
who  executed  it on  behalf of said  corporation,  and  acknowledged  to me that  such  national  banking
association executed the within instrument.

                  IN WITNESS  WHEREOF,  I have  hereunto set my hand and affixed my official  seal the day
and year in this certificate first above written.

                                                                  ____________________________________
                                                                             Notary Public

[Notarial Seal]





--------------------------------------------------------------------------------





                                               EXHIBIT ONE

                                 FORM OF CUSTODIAN INITIAL CERTIFICATION


                                                                       __, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

                  Re:      Custodial  Agreement,  dated as of September 29, 2006, by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the above-captioned  Custodial Agreement,  and subject
to Section 2.02 of the Pooling and Servicing Agreement,  the undersigned,  as Custodian,  hereby certifies
that it has received a Mortgage File (which  contains an original  Mortgage  Note or lost note  affidavit)
to the extent  required in Section  2.01 of the  Pooling  and  Servicing  Agreement  with  respect to each
Mortgage  Loan listed in the Mortgage Loan  Schedule,  with any  exceptions  listed on Schedule A attached
hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:






--------------------------------------------------------------------------------




                                             EXHIBIT TWO

                                 FORM OF CUSTODIAN INTERIM CERTIFICATION

                                                                       _________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

                  Re:      Custodial  Agreement,  dated as of September 29, 2006, by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc  and  EMC   Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

                  In  accordance  with  Section  2.3  of  the  above-captioned  Custodial  Agreement,  the
undersigned,  as Custodian,  hereby  certifies that it has received a Mortgage File to the extent required
pursuant  to Section  2.01 of the Pooling and  Servicing  Agreement  with  respect to each  Mortgage  Loan
listed in the  Mortgage  Loan  Schedule,  and it has reviewed  the  Mortgage  File and the  Mortgage  Loan
Schedule and has  determined  that:  all required  documents have been executed and received and that such
documents  related to the Mortgage  Loans  identified on the Mortgage Loan  Schedule,  with any exceptions
listed on Schedule A attached hereto.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them in the above-captioned Custodial Agreement.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:______________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                              EXHIBIT THREE

                                  FORM OF CUSTODIAN FINAL CERTIFICATION



                                                                       __________, 20__



----------------------------------------------------------- --------------------------------------------------------
Wells Fargo Bank, National Association                      Structured Asset Mortgage Investments II Inc.
9062 Old Annapolis Road                                     383 Madison Avenue
Columbia, Maryland 21045                                    New York, New York 10179
----------------------------------------------------------- --------------------------------------------------------
Attention: Structured Asset Mortgage Investments II Inc.
Bear Stearns Mortgage Funding Trust 2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2
                  Re:      Custodial  Agreement,  dated as of September 29, 2006, by and
                           among  Wells  Fargo Bank,  National  Association,  Structured
                           Asset   Mortgage   Investments   II  Inc.  and  EMC  Mortgage
                           Corporation  relating to Bear Stearns Mortgage Funding Trust
                           2006-AR2, Mortgage Pass-Through Certificates, Series 2006-AR2

Ladies and Gentlemen:

                  In accordance with Section 2.3 of the  above-captioned  Custodial  Agreement and subject
to Section  2.02(b) of the  Pooling  and  Servicing  Agreement,  the  undersigned,  as  Custodian,  hereby
certifies  that,  subject  to any  exceptions  listed on  Schedule A attached  hereto,  it has  received a
Mortgage File with respect to each Mortgage  Loan listed in the Mortgage  Loan  Schedule  containing  with
respect to each such Mortgage Loan:

                  (i)   The original  Mortgage  Note,  endorsed  without  recourse (A) to the order of the
         Trustee  or (B) in the case of a Mortgage  Loan in the MERS  System,  in blank,  and in each case
         showing an unbroken chain of  endorsements  from the originator  thereof to the Person  endorsing
         it to the Trustee or a lost note affidavit together with a copy of the related Mortgage Note;

                  (ii)  the original  Mortgage and, if the related Mortgage Loan is a MOM Loan, noting the
         presence of the MIN and language  indicating  that such Mortgage Loan is a MOM Loan,  which shall
         have  been  recorded  (or if the  original  is not  available,  a copy),  with  evidence  of such
         recording indicated thereon;

                  (iii) unless the Mortgage Loan is a MOM Loan, a certified copy of the assignment  (which
         may be in the form of a  blanket  assignment  if  permitted  in the  jurisdiction  in  which  the
         Mortgaged  Property is located) to “Wells Fargo Bank,  National  Association,  as Trustee”,  with
         evidence of recording with respect to each Mortgage Loan in the name of the Trustee thereon;

                  (iv)  all intervening assignments of the Security Instrument,  if applicable and only to
         the extent available to the Seller with evidence of recording thereon;

                  (v)   the original or a copy of the policy or certificate of primary  mortgage  guaranty
         insurance, to the extent available, if any,

                  (vi)  the  original  policy  of title  insurance  or  mortgagee’s  certificate  of title
         insurance or commitment or binder for title insurance, and

                  (vii) originals of all modification agreements, if applicable and available.

                  Capitalized  words and phrases used herein shall have the respective  meanings  assigned
to them  in the  above-captioned  Custodial  Agreement  or in the  Pooling  and  Servicing  Agreement,  as
applicable.

                                                              WELLS FARGO BANK, NATIONAL ASSOCIATION


                                                              By:_______________________________
                                                                 Name:
                                                                 Title:





--------------------------------------------------------------------------------





                                               EXHIBIT FOUR

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

         The assessment of compliance to be delivered by the Custodian shall address,  at a minimum,  the
criteria identified as below as “Applicable Servicing Criteria”;

-------------------------------------------------------------------------------------- ----------------------
                                                                                            Applicable
                                 Servicing Criteria                                     Servicing Criteria
-------------------------------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
      Reference                                   Criteria
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                                      General Servicing Considerations
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Policies and procedures are instituted to monitor any
                        performance or other triggers and events of default in
1122(d)(1)(i)           accordance with the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        If any material servicing activities are outsourced to third
                        parties, policies and procedures are instituted to monitor
1122(d)(1)(ii)          the third party’s performance and compliance with such
                        servicing activities
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any requirements in the transaction agreements to maintain a
1122(d)(1)(iii)         back-up servicer for the pool assets are maintained.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        A fidelity bond and errors and omissions policy is in effect
                        on the party participating in the servicing function
                        throughout the reporting period in the amount of coverage
1122(d)(1)(iv)          required by and otherwise in accordance with the terms of
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Cash Collection and Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets are deposited into the appropriate
                        custodial bank accounts and related bank clearing accounts
                        no more than two business days following receipt and
1122(d)(2)(i)           identification, or such other number of days specified in
                        the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made via wire transfer on behalf of an obligor
1122(d)(2)(ii)          or to an investor are made only by authorized personnel.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Advances of funds or guarantees regarding collections, cash
                        flows or distributions, and any interest or other fees
                        charged for such advances are made, reviewed and approved as
1122(d)(2)(iii)         specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The related accounts for the transaction, such as cash
                        reserve accounts or accounts established as a form of
                        overcollateralization, are separately maintained (e.g., with
1122(d)(2)(iv)          respect to commingling of cash) as set forth in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Each custodial account is maintained at a federally insured
                        depository institution as set forth in the transaction
                        agreements.  For purposes of this criterion, “federally
                        insured depository institutions” with respect to a foreign
                        financial institution means a foreign financial institution
1122(d)(2)(v)           that meets the requirements of Rule 13k-1(b)(1) of the
                        Securities Exchange Act.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(2)(vi)          Unissued checks are safeguarded so as to prevent
                        unauthorized access.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reconciliations are prepared on a monthly basis for all
                        asset-backed securities related bank accounts, including
                        custodial accounts and related bank clearing accounts. These
                        reconciliations are (A) mathematically accurate; (B)
                        prepared within 30 calendar days after the bank statement
                        cutoff date, or such other number of days specified in the
                        transaction agreements; (C) reviewed and approved by someone
                        other than ther person who prepared the reconciliations; and
                        (D) contain explanations for reconciling items, These
1122(d)(2)(vii)         reconciling items are resolved within 90 calendar days of
                        their original identification, or such other number of days
                        specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                     Investor Remittances and Reporting
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Reports to investors, including those to be filed with the
                        Commission, are maintained in accordance with the
                        transaction agreements and applicable Commission
                        requirements. Specifically, such reports (A) are prepared in
                        accordance with timeframes and other terms set forth in the
                        transaction agreements, (B) provide information calculated
                        in accordance with the terms specified in the transaction
                        agreements; (C) are filed with the Commission as required by
                        its rules and regulations; and (D) agree with investors; or
1122(d)(3)(i)           the trustee’s records as to the total unpaid principal
                        balance and number of pool assets serviced by the servicer.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts due to investors are allocated and remitted in
                        accordance with timeframes, distribution priority and other
1122(d)(3)(ii)          terms set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Disbursements made to an investor are posted within two
                        business days to the servicer’s investor records, or such
1122(d)(3)(iii)         other number of days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Amounts remitted to investors per the investor reports agree
                        with cancelled checks, or other form of payment, or
1122(d)(3)(iv)          custodial bank statements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------

                                          Pool Asset Administration
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Collateral or security on pool assets is maintained as                   v
1122(d)(4)(i)           required by the transaction agreements or related asset pool
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Pool assets and related documents are safeguarded as                     v
1122(d)(4)(ii)          required by the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any additions, removals or substitutions to the asset pool
                        are made, reviewed and approved in accordance with any
1122(d)(4)(iii)         conditions or requirements in the transaction agreements
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments on pool assets, including any payoffs, made in
                        accordance with the related pool asset documents are posted
                        to the servicer’s obligor records maintained no more than
                        two business days after receipt, or such other number of
                        days specified in the transaction agreements, and allocated
1122(d)(4)(iv)          to principal, interest or other items (e.g., escrow) in
                        accordance with the related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        The servicer’s records regarding the pool assets agree with
1122(d)(4)(v)           the servicer’s records with respect to an obligor’s unpaid
                        principal balance.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Changes with respect to the terms or status of an obligor’s
                        pool asset (e.g., loan modifications or re-agings) are made,
                        reviewed and approved by authorized personnel in accordance
1122(d)(4)(vi)          with the transaction agreements and related pool asset
                        documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Loss mitigation of recovery actions (e.g., forbearance
                        plans, modifications and deed in lieu of foreclosure,
                        foreclosures and repossessions, as applicable) are
                        initiated, conducted and concluded in accordance with the
1122(d)(4)(vii)         timeframes or other requirements established by the
                        transaction documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Records documenting collection efforts are maintained during
                        the period a pool asset is delinquent in accordance with the
                        transaction agreements., Such records are maintained in at
                        least a monthly basis, or such other period specified in the
                        transaction agreements, and describe the entity’s activities
                        in monitoring delinquent pool assets including, for example,
                        phone calls, letters and payment rescheduling plans in cases
1122(d)(4)(viii)        where delinquency is deemed temporary (e.g., illness or
                        unemployment).
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Adjustments to interest rates or rates of return for pool
1122(d)(4)(ix)          assets with  variable rates are computed based on the
                        related pool asset documents.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Regarding any funds held in trust for an obligor (such as
                        escrow accounts); (A) such funds are analyzed, in accordance
                        with the obligor’s pool asset documents, on at least an
                        annual basis, or such other period specified in the
                        transaction agreements; (B) interest on such funds is paid,
                        or credited, to obligors in accordance with applicable pool
                        asset documents and state laws; and (C) such funds are
                        returned to the obligor within 3- calendar days of full
1122(d)(4)(x)           repayment of the related pool asset, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Payments made on behalf of an obligor (such as tax ore
                        insurance payments) are made on or before the related
                        penalty or expiration dates, as indicated on the appropriate
                        bills or notices for such payments, provided that such
                        support has been received by the service at least 30
1122(d)(4)(xi)          calendar days prior to these dates, or such other number of
                        days specified in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
                        Any late payment penalties in connection with any payment to
                        be made on behalf of an obligor are paid from the servicer’s
                        funds and not charged to the obligor, unless the late
1122(d)(4)(xii)         payment was due to the obligor’s error or omission.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiii)        Disbursements made on behalf of an obligor are posted within
                        two business days to the obligor’s records maintained by the
                        servicer, or such other number of days specified in the
                        transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xiv)         Delinquencies, charge-offs and uncollectible funds are
                        recognized and recorded in accordance with the transaction
                        agreements.
----------------------- -------------------------------------------------------------- ----------------------
----------------------- -------------------------------------------------------------- ----------------------
1122(d)(4)(xv)          Any external enhancement or other support, identified in
                        item 1114(a)(1) through (3) or item 1115 of Regulation AB,
                        is maintained as set forth in the transaction agreements.
----------------------- -------------------------------------------------------------- ----------------------






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT H


                                 FORM OF MORTGAGE LOAN PURCHASE AGREEMENT




                                     MORTGAGE LOAN PURCHASE AGREEMENT




                                                 between



                                         EMC MORTGAGE CORPORATION

                                         as Mortgage Loan Seller



                                                   and

                              STRUCTURED ASSET MORTGAGE INVESTMENTS II INC.

                                               as Purchaser



                                               Dated as of

                                            September 29, 2006

                              Bear Stearns Mortgage Funding Trust 2006-AR2,
                           Mortgage Pass-Through Certificates, Series 2006-AR2






--------------------------------------------------------------------------------






                                                  TABLE OF CONTENTS
                                                                                                               Page
SECTION 1.    Definitions.........................................................................................1
SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights..........................................3
SECTION 3.    Mortgage Loan Schedules.............................................................................3
SECTION 4.    Mortgage Loan Transfer..............................................................................4
SECTION 5.    Examination of Mortgage Files.......................................................................5
SECTION 6.    Recordation of Assignments of Mortgage..............................................................6
SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
                          Mortgage Loans..........................................................................8
SECTION 8.    Representations and Warranties Concerning the Mortgage Loan Seller.................................12
SECTION 9.    Representations and Warranties Concerning the Purchaser............................................14
SECTION 10.  Conditions to Closing...............................................................................15
SECTION 11.  Fees and Expenses...................................................................................17
SECTION 12.  Accountants' Letters................................................................................17
SECTION 13.  Indemnification.....................................................................................18
SECTION 14.  Notices.............................................................................................19
SECTION 15.  Transfer of Mortgage Loans..........................................................................20
SECTION 16.  Termination.........................................................................................20
SECTION 17.  Representations, Warranties and Agreements to Survive Delivery......................................20
SECTION 18.  Severability........................................................................................20
SECTION 19.  Counterparts........................................................................................20
SECTION 20.  Amendment...........................................................................................21
SECTION 21.  Governing Law.......................................................................................21
SECTION 22.  Further Assurances..................................................................................21
SECTION 23.  Successors and Assigns..............................................................................21
SECTION 24.  The Mortgage Loan Seller and the Purchaser..........................................................21
SECTION 25.  Entire Agreement....................................................................................21
SECTION 26.  No Partnership......................................................................................21
SECTION 27.  Third Party Beneficiary.............................................................................22
   EXHIBIT 1          CONTENTS OF MORTGAGE FILE.................................................................E-1
   EXHIBIT 2          MORTGAGE LOAN SCHEDULE INFORMATION......................................................E-2-1
   EXHIBIT 3          MORTGAGE LOAN SELLER'S INFORMATION........................................................E-3
   EXHIBIT 4          PURCHASER'S INFORMATION...................................................................E-4
   EXHIBIT 5          SCHEDULE OF LOST NOTES....................................................................E-5
   EXHIBIT 6          Standard & Poor’s LEVELS® Glossary, Version 5.7 Revised,
                        Appendix E............................................................................E-6-1
   SCHEDULE A         REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES...........................................A-1
   SCHEDULE B         MORTGAGE LOAN SCHEDULE....................................................................B-1






--------------------------------------------------------------------------------






                                      FORM OF MORTGAGE LOAN PURCHASE AGREEMENT

                  MORTGAGE  LOAN  PURCHASE  AGREEMENT,  dated as of  September  29,  2006,  as amended and
supplemented  by any and all  amendments  hereto  (collectively,  the  "Agreement"),  by and  between  EMC
MORTGAGE CORPORATION,  a Delaware corporation (the "Mortgage Loan Seller"),  and STRUCTURED ASSET MORTGAGE
INVESTMENT II INC., a Delaware corporation (the "Purchaser").

                  Upon the terms and  subject to the  conditions  of this  Agreement,  the  Mortgage  Loan
Seller agrees to sell,  and the  Purchaser  agrees to purchase,  certain  conventional,  adjustable  rate,
first lien mortgage loans secured primarily by one- to four-family  residential properties  (collectively,
the "Mortgage  Loans") as described  herein.  The Purchaser  intends to deposit the Mortgage  Loans into a
trust fund (the  "Trust  Fund")  and  create  Bear  Stearns  Mortgage  Funding  Trust  2006-AR2,  Mortgage
Pass-Through  Certificates,   Series  2006-AR2  (the  "Certificates"),   under  a  pooling  and  servicing
agreement,  to be dated as of  September  1, 2006  (the  "Pooling  and  Servicing  Agreement"),  among the
Purchaser,  as depositor,  Wells Fargo Bank,  National  Association,  as trustee (the  "Trustee")  and EMC
Mortgage Corporation, as servicer (in such capacity, the “Servicer”), sponsor and seller.

                  The Purchaser has filed with the Securities and Exchange  Commission (the  "Commission")
a  registration  statement  on  Form  S-3  (Number  333-132232)  relating  to  its  Mortgage  Pass-Through
Certificates and the offering of certain series thereof  (including  certain classes of the  Certificates)
from time to time in  accordance  with Rule 415 under the  Securities  Act of 1933,  as  amended,  and the
rules and regulations of the Commission  promulgated  thereunder (the "Securities Act"). Such registration
statement,  when it became  effective under the Securities Act, and the prospectus  relating to the public
offering of certain  classes of the  Certificates by the Purchaser (the "Public  Offering"),  as from time
to time each is amended or  supplemented  pursuant to the  Securities  Act or  otherwise,  are referred to
herein as the "Registration  Statement" and the "Prospectus,"  respectively.  The "Prospectus  Supplement"
shall mean that supplement,  dated September 27, 2006 to the Prospectus,  dated August 31, 2006,  relating
to certain  classes of the  Certificates.  With respect to the Public  Offering of certain  classes of the
Certificates,  the  Purchaser  and Bear,  Stearns & Co. Inc.  ("Bear  Stearns")  have entered into a terms
agreement  dated as of September 27, 2006 to an  underwriting  agreement  dated May 12, 2006,  between the
Purchaser and Bear Stearns (collectively, the "Underwriting Agreement").

                  Now,  therefore,  in consideration  of the premises and the mutual  agreements set forth
herein, the parties hereto agree as follows:

                  SECTION 1.    Definitions.  Certain terms are defined herein. Capitalized terms used
herein but not defined  herein shall have the meanings  specified in the Pooling and Servicing  Agreement.
The following other terms are defined as follows:

                  Acquisition  Price:  Cash in an amount  agreed upon by the Mortgage  Loan Seller and the
Purchaser.

                  Bear Stearns: Bear, Stearns & Co. Inc.

                  Closing Date: September 29, 2006.

                  Cut-off Date: September 1, 2006.

                  Cut-off Date Balance:  Approximately $1,122,222,845

                  Deleted  Mortgage  Loan:  A Mortgage  Loan  replaced or to be  replaced by a  Substitute
Mortgage Loan.

                  Due Date:  With  respect  to each  Mortgage  Loan,  the date in each  month on which its
Scheduled  Payment is due,  if such due date is the first day of a month,  and  otherwise  is deemed to be
the first day of the following month or such other date specified in the related Servicing Agreement.

                  Moody's: Moody's Investors Service, Inc., or its successors in interest.

                  Mortgage:  The  mortgage  or deed of trust  creating a first lien on an interest in real
property securing a Mortgage Note.

                  Mortgage File:  The items  referred to in Exhibit 1 pertaining to a particular  Mortgage
Loan and any additional  documents  required to be added to such  documents  pursuant to this Agreement or
the Pooling and Servicing Agreement.

                  Mortgage  Interest  Rate: The annual rate of interest borne by a Mortgage Note as stated
therein.

                  Mortgagor: The obligor(s) on a Mortgage Note.

                  Opinion of Counsel:  A written  opinion of counsel,  who may be counsel for the Mortgage
Loan Seller or the Purchaser, reasonably acceptable to the Trustee.

                  Person:  Any legal person,  including any individual,  corporation,  partnership,  joint
venture,  association,  joint stock  company,  trust,  unincorporated  organization  or  government or any
agency or political subdivision thereof.

                  Purchase  Price:  With  respect to any  Mortgage  Loan (or any  property  acquired  with
respect  thereto)  required to be  purchased  by the Mortgage  Loan Seller  pursuant to this  Agreement or
Article II of the  Pooling  and  Servicing  Agreement,  an amount  equal to the sum of (i)(a)  100% of the
Outstanding  Principal  Balance of such  Mortgage  Loan as of the date of  repurchase  (or if the  related
Mortgaged  Property was acquired with respect thereto,  100% of the Outstanding  Principal  Balance at the
date of the  acquisition),  plus (b) accrued but unpaid interest on the Outstanding  Principal  Balance at
the related  Mortgage  Interest Rate,  through and including the last day of the month of repurchase,  and
reduced by (c) any portion of the Servicing  Compensation,  Monthly  Advances and advances  payable to the
purchaser  of the  Mortgage  Loan and (ii) any  costs  and  damages  (if  any)  incurred  by the  Trust in
connection with any violation of such Mortgage Loan of any anti-predatory or abusive lending laws.

                  Rating Agencies: Standard & Poor's and Moody's, each a "Rating Agency."

                  Securities Act: The Securities Act of 1933, as amended.

                  Security  Instrument:  A written  instrument  creating a valid first lien on a Mortgaged
Property  securing a Mortgage Note, which may be any applicable form of mortgage,  deed of trust,  deed to
secure debt or security deed, including any riders or addenda thereto.

                  Servicer: EMC Mortgage Corporation.

                  Standard & Poor's:  Standard & Poor's Ratings  Services,  a division of The  McGraw-Hill
Companies, Inc. or its successors in interest.

                  Substitute  Mortgage  Loan: A mortgage  loan  substituted  for a Deleted  Mortgage  Loan
which must meet on the date of such  substitution  the  requirements  stated herein and in the Pooling and
Servicing Agreement; upon such substitution, such mortgage loan shall be a "Mortgage Loan" hereunder.

                  Value:  The value of the Mortgaged  Property at the time of  origination  of the related
Mortgage  Loan,  such value being the lesser of (i) the value of such  property  set forth in an appraisal
accepted by the  applicable  originator  of the Mortgage  Loan or (ii) the sales price of such property at
the time of origination.

                  SECTION 2.    Purchase and Sale of the Mortgage Loans and Related Rights.

                  (i)      Upon  satisfaction  of the  conditions  set forth in  Section  10  hereof,  the
Mortgage  Loan Seller  agrees to sell,  and the  Purchaser  agrees to purchase  Mortgage  Loans  having an
aggregate outstanding principal balance as of the Cut-off Date equal to the Cut-off Date Balance.

                  (ii)     The closing for the  purchase  and sale of the  Mortgage  Loans and the closing
for  the  issuance  of the  Certificates  will  take  place  on the  Closing  Date  at the  office  of the
Purchaser's counsel in New York, StateNew York or such other place as the parties shall agree.

                  (iii)    Upon the satisfaction of the conditions set forth in Section 10 hereof,  on the
Closing Date, the Purchaser shall pay to the Mortgage Loan Seller the  Acquisition  Price for the Mortgage
Loans in immediately  available  funds by wire transfer to such account or accounts as shall be designated
by the Mortgage Loan Seller.

                  (iv)     In addition to the  foregoing,  on the Closing  Date the  Mortgage  Loan Seller
assigns to the Purchaser  all of its right,  title and interest in the  Servicing  Agreements  (other than
its right to enforce the representations and warranties set forth therein).

                  SECTION 3.     Mortgage  Loan  Schedules.  The Mortgage Loan Seller agrees to provide
to the  Purchaser as of the date hereof a  preliminary  listing of the Mortgage  Loans (the  “Preliminary
Mortgage  Loan  Schedule”)  setting  forth the  information  listed on  Exhibit 2 to this  Agreement  with
respect to each of the  Mortgage  Loans being sold by the Mortgage  Loan  Seller.  If there are changes to
the  Preliminary  Mortgage  Loan  Schedule,  the Mortgage Loan Seller shall provide to the Purchaser as of
the Closing Date a final  schedule (the "Final  Mortgage  Loan  Schedule")  setting forth the  information
listed on  Exhibit 2 to this  Agreement  with  respect  to each of the  Mortgage  Loans  being sold by the
Mortgage  Loan Seller to the  Purchaser.  The Final  Mortgage  Loan  Schedule  shall be  delivered  to the
Purchaser on the Closing Date,  shall be attached to an amendment to this  Agreement to be executed on the
Closing Date by the parties hereto and shall be in form and substance  mutually  agreed to by the Mortgage
Loan Seller and the  Purchaser  (the  "Amendment").  If there are no changes to the  Preliminary  Mortgage
Loan Schedule,  the  Preliminary  Mortgage Loan Schedule shall be the Final Mortgage Loan Schedule for all
purposes hereof.

                  SECTION 4.     Mortgage Loan Transfer.

                  (i)      The  Purchaser  will be entitled to all  scheduled  payments of  principal  and
interest on the Mortgage  Loans due after the Cut-off Date  (regardless  of when actually  collected)  and
all payments thereon,  other than scheduled  principal and interest,  received after the Cut-off Date. The
Mortgage  Loan Seller  will be  entitled  to all  scheduled  payments  of  principal  and  interest on the
Mortgage Loans due on or before the Cut-off Date  (including  payments  collected  after the Cut-off Date)
and all payments thereon,  other than scheduled principal and interest,  received on or before the Cut-off
Date. Such principal  amounts and any interest thereon  belonging to the Mortgage Loan Seller as described
above will not be included in the  aggregate  outstanding  principal  balance of the Mortgage  Loans as of
the Cut-off Date as set forth on the Final Mortgage Loan Schedule.

                  (ii)     Pursuant to various  conveyance  documents  to be executed on the Closing  Date
and pursuant to the Pooling and Servicing  Agreement,  the  Purchaser  will assign on the Closing Date all
of its right,  title and  interest  in and to the  Mortgage  Loans to the  Trustee  for the benefit of the
Certificateholders.  In connection  with the transfer and assignment of the Mortgage  Loans,  the Mortgage
Loan Seller has  delivered  or will deliver or cause to be delivered to the Trustee by the Closing Date or
such later date as is agreed to by the  Purchaser  and the Mortgage  Loan Seller (each of the Closing Date
and such later date is referred to as a "Mortgage File Delivery  Date"),  the items of each Mortgage File,
provided,  however,  that in lieu of the  foregoing,  the Mortgage  Loan Seller may deliver the  following
documents,  under the  circumstances  set forth below:  (x) in lieu of the original  Security  Instrument,
assignments  to the  Trustee or  intervening  assignments  thereof  which have been  delivered,  are being
delivered or will, upon receipt of recording  information  relating to the Security Instrument required to
be included  thereon,  be delivered to recording  offices for  recording and have not been returned to the
Mortgage  Loan Seller in time to permit their  delivery as specified  above,  the Mortgage Loan Seller may
deliver a true copy thereof with a  certification  by the Mortgage Loan Seller,  on the face of such copy,
substantially  as  follows:  "Certified  to be a true and  correct  copy of the  original,  which has been
transmitted  for  recording"  (y) in  lieu of the  Security  Instrument,  assignments  to the  Trustee  or
intervening  assignments  thereof, if the applicable  jurisdiction retains the originals of such documents
(as  evidenced by a  certification  from the Mortgage Loan Seller to such effect) the Mortgage Loan Seller
may deliver  photocopies of such documents  containing an original  certification by the judicial or other
governmental  authority of the  jurisdiction  where such documents  were recorded;  and (z) in lieu of the
Mortgage Notes relating to the Mortgage  Loans,  each identified in the list delivered by the Purchaser to
the Trustee on the Closing  Date and attached  hereto as Exhibit 5, the  Mortgage  Loan Seller may deliver
lost note affidavits and indemnities of the Mortgage Loan Seller; and provided further,  however,  that in
the case of  Mortgage  Loans  which  have been  prepaid in full  after the  Cut-off  Date and prior to the
Closing Date,  the Mortgage Loan Seller,  in lieu of delivering  the above  documents,  may deliver to the
Trustee a  certification  by the Mortgage  Loan Seller or the Servicer to such effect.  The Mortgage  Loan
Seller shall deliver such  original  documents  (including  any original  documents as to which  certified
copies had  previously  been  delivered) or such certified  copies to the Trustee  promptly after they are
received.  The Mortgage  Loan Seller shall cause the Mortgage  and  intervening  assignments,  if any, and
the  assignment of the Security  Instrument to be recorded not later than 180 days after the Closing Date,
unless such assignment is not required to be recorded under the terms set forth in Section 6(i) hereof.

                  (iii)    The Mortgage Loan Seller and the Purchaser  acknowledge  hereunder  that all of
the Mortgage  Loans and the related  servicing will  ultimately be assigned to Wells Fargo Bank,  National
Association, as Trustee for the benefit of the Certificateholders, on the date hereof.

                  SECTION 5.     Examination of Mortgage Files.

                  (i)      On or before the Mortgage  File  Delivery  Date,  the Mortgage Loan Seller will
have made the Mortgage Files available to the Purchaser or its agent for  examination  which may be at the
offices of the Trustee or the Mortgage Loan Seller and/or the Mortgage Loan Seller's  custodian.  The fact
that the  Purchaser  or its agent  has  conducted  or has  failed  to  conduct  any  partial  or  complete
examination  of the Mortgage  Files shall not affect the  Purchaser's  rights to demand cure,  repurchase,
substitution  or other  relief as  provided  in this  Agreement.  In  furtherance  of the  foregoing,  the
Mortgage  Loan Seller shall make the Mortgage  Files  available to the Purchaser or its agent from time to
time so as to permit the  Purchaser to confirm the Mortgage  Loan  Seller's  compliance  with the delivery
and  recordation  requirements  of this  Agreement and the Pooling and Servicing  Agreement.  In addition,
upon request of the Purchaser,  the Mortgage Loan Seller agrees to provide to the Purchaser,  Bear Stearns
and to any  investors or  prospective  investors in the  Certificates  information  regarding the Mortgage
Loans and their  servicing,  to make the Mortgage Files  available to the  Purchaser,  Bear Stearns and to
such  investors or prospective  investors  (which may be at the offices of the Mortgage Loan Seller and/or
the Mortgage Loan Seller's  custodian) and to make available  personnel  knowledgeable  about the Mortgage
Loans for discussions with the Purchaser,  Bear Stearns and such investors or prospective investors,  upon
reasonable  request during regular  business hours,  sufficient to permit the Purchaser,  Bear Stearns and
such  investors  or  potential  investors  to conduct  such due  diligence  as any such  party  reasonably
believes is appropriate.

                  (ii)     Pursuant to the  Pooling  and  Servicing  Agreement,  on the  Closing  Date the
Trustee,  for the benefit of the  Certificateholders,  will review or cause the  Custodian to review items
of the  Mortgage  Files as set forth on Exhibit 1 and will  execute and deliver or cause the  Custodian to
execute and deliver to the Mortgage Loan Seller an initial  certification  in the form attached as Exhibit
One to the Custodial Agreement.

                  (iii)    Pursuant to the Pooling and Servicing Agreement,  within 90 days of the Closing
Date,  the Trustee will review or shall cause the  Custodian to review items of the Mortgage  Files as set
forth on Exhibit 1 and will execute and deliver,  or cause to be executed and  delivered,  to the Mortgage
Loan Seller and the  Servicer  an interim  certification  substantially  in the form of Exhibit Two to the
Custodial Agreement.

                  (iv)     Pursuant  to the  Pooling  and  Servicing  Agreement,  within  180  days of the
Closing Date (or,  with respect to any  Substitute  Mortgage  Loan,  within five  Business  Days after the
receipt by the Trustee or  Custodian  thereof)  the Trustee  will review or cause the  Custodian to review
items of the Mortgage  Files as set forth on Exhibit 1 and will  deliver to the  Mortgage  Loan Seller and
the  Servicer  a  final  certification  substantially  in the  form  of  Exhibit  Three  to the  Custodial
Agreement.  If the Trustee is unable to deliver a final  certification with respect to the items listed in
Exhibit 1 due to any document that is missing,  has not been  executed,  is  unrelated,  determined on the
basis  of the  Mortgagor  name,  original  principal  balance  and  loan  number,  to the  Mortgage  Loans
identified  in the Final  Mortgage  Loan  Schedule or appears to be  defective  on its face (a  "Material
Defect"),  the Trustee or the Custodian,  as its agent,  shall promptly notify the Mortgage Loan Seller of
such Material  Defect.  The Mortgage Loan Seller shall correct or cure any such Material  Defect within 90
days from the date of notice from the Trustee or the Custodian,  as its agent,  of the Material Defect and
if the  Mortgage  Loan Seller does not correct or cure such  Material  Defect  within such period and such
defect  materially and adversely affects the interests of the  Certificateholders  in the related Mortgage
Loan,  the  Mortgage  Loan  Seller  will,  in  accordance  with the  terms of the  Pooling  and  Servicing
Agreement,  within 90 days of the date of notice,  provide the Trustee with a Substitute Mortgage Loan (if
within two years of the Closing  Date) or purchase the related  Mortgage Loan at the  applicable  Purchase
Price;  provided  that,  if such  defect  would  cause the  Mortgage  Loan to be other  than a  "qualified
mortgage" as defined in Section  860G(a)(3) of the Code, any such cure,  repurchase or  substitution  must
occur  within 90 days from the date such breach was  discovered;  provided,  however,  that if such defect
relates  solely to the inability of the Mortgage Loan Seller to deliver the original  security  instrument
or intervening  assignments  thereof,  or a certified copy because the originals of such  documents,  or a
certified  copy,  have not been returned by the  applicable  jurisdiction,  the Mortgage Loan Seller shall
not be required to purchase  such  Mortgage  Loan if the  Mortgage  Loan  Seller  delivers  such  original
documents or certified  copy promptly upon receipt,  but in no event later than 360 days after the Closing
Date.  The  foregoing  repurchase  obligation  shall not apply in the event that the Mortgage  Loan Seller
cannot  deliver  such  original  or  copy of any  document  submitted  for  recording  to the  appropriate
recording  office in the  applicable  jurisdiction  because such  document  has not been  returned by such
office;  provided  that the  Mortgage  Loan  Seller  shall  instead  deliver a  recording  receipt of such
recording  office or, if such receipt is not  available,  a certificate of the Mortgage Loan Seller or the
Servicing  Officer  confirming  that such documents have been accepted for recording,  and delivery to the
Trustee or the Custodian,  as its agent,  shall be effected by the Mortgage Loan Seller within thirty days
of its receipt of the original recorded document.

                  (v)      At the time of any  substitution,  the Mortgage  Loan Seller  shall  deliver or
cause to be delivered the  Substitute  Mortgage Loan,  the related  Mortgage File and any other  documents
and payments  required to be  delivered  in  connection  with a  substitution  pursuant to the Pooling and
Servicing  Agreement.  At the time of any purchase or  substitution,  the Trustee  shall (i) assign to the
Mortgage  Loan Seller and release or cause the  Custodian  to release the  documents  (including,  but not
limited to, the Mortgage,  Mortgage Note and other  contents of the Mortgage File) in its possession or in
the  possession of the Custodian  relating to the Deleted  Mortgage Loan and (ii) execute and deliver such
instruments of transfer or  assignment,  in each case without  recourse,  as shall be necessary to vest in
the Mortgage Loan Seller title to such Deleted Mortgage Loan.

                  SECTION 6.     Recordation of Assignments of Mortgage.

                  (i)      The Mortgage Loan Seller  shall,  promptly  after the Closing Date,  cause each
Mortgage  and  each  assignment  of  Mortgage  from the  Mortgage  Loan  Seller  to the  Trustee,  and all
unrecorded intervening  assignments,  if any, delivered on or prior to the Closing Date, to be recorded in
all recording offices in the jurisdictions where the related Mortgaged  Properties are located;  provided,
however,  the  Mortgage  Loan Seller  need not cause to be  recorded  any  assignment  which  relates to a
Mortgage  Loan if (a) such  recordation  is not  required by the Rating  Agencies or an Opinion of Counsel
has been provided to the Trustee  which states that the  recordation  of such  assignment is not necessary
to protect the Trustee's  interest in the related  Mortgage Loan or (b) MERS is identified on the Mortgage
or a properly  recorded  assignment of the Mortgage,  as the mortgagee of record solely as nominee for the
Mortgage Loan Seller and its successors and assigns;  provided,  however,  notwithstanding the delivery of
any Opinion of Counsel,  each  assignment  of Mortgage  shall be submitted  for  recording by the Mortgage
Loan Seller in the manner described  above, at no expense to the Trust Fund or Trustee,  upon the earliest
to occur of (i)  reasonable  direction  by the Holders of  Certificates  evidencing  Fractional  Undivided
Interests  aggregating not less than 25% of the Trust,  (ii) the occurrence of an Event of Default,  (iii)
the occurrence of a bankruptcy,  insolvency or  foreclosure  relating to the Mortgage Loan Seller and (iv)
the  occurrence  of a  servicing  transfer as  described  in Section  8.02 of the  Pooling  and  Servicing
Agreement.

                  While each such  Mortgage or assignment is being  recorded,  if necessary,  the Mortgage
Loan  Seller  shall  leave or cause to be left  with the  Trustee a  certified  copy of such  Mortgage  or
assignment.  In the event that,  within 180 days of the Closing Date, the Trustee has not been provided an
Opinion of Counsel as  described  above or received  evidence of recording  with respect to each  Mortgage
Loan  delivered  to the  Purchaser  pursuant  to the terms  hereof or as set forth  above,  the failure to
provide  evidence of  recording  or such Opinion of Counsel (in the  alternative,  if  required)  shall be
considered a Material  Defect,  and the provisions of Section  5(iii) and (iv) shall apply.  All customary
recording fees and reasonable  expenses  relating to the recordation of the assignments of Mortgage to the
Trustee or the Opinion of Counsel, as the case may be, shall be borne by the Mortgage Loan Seller.

                  (ii)     It is the express  intent of the  parties  hereto  that the  conveyance  of the
Mortgage Loans by the Mortgage Loan Seller to the  Purchaser,  as  contemplated  by this Agreement be, and
be treated as, a sale. It is,  further,  not the intention of the parties that such conveyance be deemed a
pledge of the  Mortgage  Loans by the  Mortgage  Loan  Seller to the  Purchaser  to secure a debt or other
obligation  of the Mortgage Loan Seller.  However,  in the event that,  notwithstanding  the intent of the
parties,  the Mortgage Loans are held by a court of competent  jurisdiction  to continue to be property of
the Mortgage Loan Seller,  then (a) this Agreement shall also be deemed to be a security  agreement within
the  meaning of  Articles 8 and 9 of the  applicable  Uniform  Commercial  Code;  (b) the  transfer of the
Mortgage  Loans  provided  for herein  shall be deemed to be a grant by the  Mortgage  Loan  Seller to the
Purchaser of a security  interest in all of the Mortgage  Loan Seller's  right,  title and interest in and
to the Mortgage  Loans and all amounts  payable to the holders of the Mortgage  Loans in  accordance  with
the terms thereof and all proceeds of the  conversion,  voluntary or  involuntary,  of the foregoing  into
cash,  instruments,  securities or other property, to the extent the Purchaser would otherwise be entitled
to own such Mortgage Loans and proceeds  pursuant to Section 4 hereof,  including all amounts,  other than
investment  earnings,  from time to time held or invested in any accounts  created pursuant to the Pooling
and Servicing Agreement,  whether in the form of cash, instruments,  securities or other property; (c) the
possession  by the  Purchaser  or the  Trustee of  Mortgage  Notes and such  other  items of  property  as
constitute  instruments,  money,  negotiable  documents or chattel paper shall be deemed to be "possession
by the secured  party" for purposes of  perfecting  the security  interest  pursuant to Section  9-313 (or
comparable  provision)  of the  applicable  Uniform  Commercial  Code;  and (d)  notifications  to persons
holding  such  property,  and  acknowledgments,  receipts  or  confirmations  from  persons  holding  such
property,  shall  be  deemed  notifications  to,  or  acknowledgments,  receipts  or  confirmations  from,
financial  intermediaries,  bailees  or  agents  (as  applicable)  of the  Purchaser  for the  purpose  of
perfecting  such security  interest under  applicable law. Any assignment of the interest of the Purchaser
pursuant to any provision  hereof or pursuant to the Pooling and Servicing  Agreement shall also be deemed
to be an assignment of any security  interest  created hereby.  The Mortgage Loan Seller and the Purchaser
shall, to the extent consistent with this Agreement,  take such actions as may be reasonably  necessary to
ensure that,  if this  Agreement  were deemed to create a security  interest in the Mortgage  Loans,  such
security  interest would be deemed to be a perfected  security interest of first priority under applicable
law and will be maintained as such throughout the term of the Pooling and Servicing Agreement.

                  SECTION 7.    Representations and Warranties of Mortgage Loan Seller Concerning the
Mortgage  Loans.  The Mortgage  Loan Seller  hereby  represents  and  warrants to the  Purchaser as of the
Closing Date or such other date as may be specified  below with respect to each  Mortgage  Loan being sold
by it:

                  (i)      the  information  set forth in the Mortgage  Loan  Schedule  hereto is true and
correct in all material  respects  and the  information  provided to the Rating  Agencies,  including  the
Mortgage Loan level detail, is true and correct according to the Rating Agency requirements;

                  (ii)     immediately  prior to the transfer to the  Purchaser,  the Mortgage Loan Seller
was the sole owner of  beneficial  title and holder of each  Mortgage  and Mortgage  Note  relating to the
Mortgage  Loans  and is  conveying  the same free and clear of any and all  liens,  claims,  encumbrances,
participation interests,  equities,  pledges, charges or security interests of any nature and the Mortgage
Loan Seller has full right and authority to sell or assign the same pursuant to this Agreement;

                  (iii)    each Mortgage  Loan at the time it was made  complied in all material  respects
with all applicable local, state and federal laws and regulations,  including, without limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws;  and each Mortgage Loan has been serviced in all material  respects in accordance  with
all applicable  local,  state and federal laws and  regulations,  including,  without  limitation,  usury,
equal credit  opportunity,  disclosure and recording laws and all applicable  anti-predatory,  abusive and
fair lending laws and the terms of the related Mortgage Note, the Mortgage and other loan documents;

                  (iv)     there is no  monetary  default  existing  under  any  Mortgage  or the  related
Mortgage  Note and there is no  material  event  which,  with the  passage of time or with  notice and the
expiration of any grace or cure period, would constitute a default,  breach or event of acceleration;  and
neither the Mortgage  Loan Seller,  any of its  affiliates  nor any servicer of any related  Mortgage Loan
has taken any action to waive any default,  breach or event of acceleration;  and no foreclosure action is
threatened or has been commenced with respect to the Mortgage Loan;

                  (v)      the  terms of the  Mortgage  Note  and the  Mortgage  have  not been  impaired,
waived, altered or modified in any respect,  except by written instruments,  (i) if required by law in the
jurisdiction where the Mortgaged  Property is located,  or (ii) to protect the interests of the Trustee on
behalf of the Certificateholders;

                  (vi)     no selection  procedure  reasonably  believed by the Mortgage Loan Seller to be
adverse to the interests of the Certificateholders was utilized in selecting the Mortgage Loans;

                  (vii)    each Mortgage is a valid and  enforceable  first lien on the property  securing
the related  Mortgage Note and each  Mortgaged  Property is owned by the  Mortgagor in fee simple  (except
with respect to common areas in the case of  condominiums,  PUDs and de minimis  PUDs) or by leasehold for
a term  longer  than the term of the  related  Mortgage,  subject  only to (i) the  lien of  current  real
property taxes and assessments,  (ii) covenants,  conditions and  restrictions,  rights of way,  easements
and other matters of public record as of the date of recording of such  Mortgage,  such  exceptions  being
acceptable  to  mortgage  lending  institutions  generally  or  specifically  reflected  in the  appraisal
obtained in connection  with the  origination of the related  Mortgage Loan or referred to in the lender's
title insurance  policy  delivered to the originator of the related  Mortgage Loan and (iii) other matters
to which like properties are commonly  subject which do not materially  interfere with the benefits of the
security intended to be provided by such Mortgage;

                  (viii)   there is no mechanics' lien or claim for work, labor or material  affecting the
premises  subject  to any  Mortgage  which is or may be a lien prior to, or equal  with,  the lien of such
Mortgage  except  those  which are insured  against by the title  insurance  policy  referred to in (xiii)
below;

                  (ix)     there was no delinquent tax or assessment lien against the property  subject to
any  Mortgage,  except  where  such lien was being  contested  in good  faith and a stay had been  granted
against levying on the property;

                  (x)      there is no valid  offset,  defense or  counterclaim  to any  Mortgage  Note or
Mortgage,  including  the  obligation  of the  Mortgagor to pay the unpaid  principal and interest on such
Mortgage Note;

                  (xi)     the physical  property  subject to any Mortgage is free of material  damage and
is in good repair and there is no proceeding  pending or threatened for the total or partial  condemnation
of any Mortgaged Property;

                  (xii)    the  Mortgaged   Property  and  all   improvements   thereon  comply  with  all
requirements of any applicable zoning and subdivision laws and ordinances;

                  (xiii)   a lender's  title  insurance  policy  (on an ALTA or CLTA  form) or binder,  or
other  assurance of title customary in the relevant  jurisdiction  therefor in a form acceptable to Fannie
Mae or  Freddie  Mac,  was issued on the date that each  Mortgage  Loan was  created by a title  insurance
company which,  to the best of the Mortgage Loan Seller's  knowledge,  was qualified to do business in the
jurisdiction  where the related Mortgaged  Property is located,  insuring the Mortgage Loan Seller and its
successors  and assigns that the Mortgage is a first  priority lien on the related  Mortgaged  Property in
the original  principal  amount of the Mortgage  Loan.  The Mortgage Loan Seller is the sole insured under
such lender's title insurance  policy,  and such policy,  binder or assurance is valid and remains in full
force and effect,  and each such policy,  binder or assurance  shall contain all  applicable  endorsements
including a negative amortization endorsement, if applicable;

                  (xiv)    at the time of  origination,  each  Mortgaged  Property  was the  subject of an
appraisal  which  conformed to the  underwriting  requirements  of the originator of the Mortgage Loan and
the appraisal is in a form acceptable to Fannie Mae or Freddie Mac;

                  (xv)     the  improvements  on each  Mortgaged  Property  securing a  Mortgage  Loan are
insured (by an insurer  which is  acceptable  to the Mortgage  Loan Seller)  against loss by fire and such
hazards  as are  covered  under a  standard  extended  coverage  endorsement  in the  locale  in which the
Mortgaged  Property is located,  in an amount  which is not less than the lesser of the maximum  insurable
value of the  improvements  securing  such  Mortgage  Loan or the  outstanding  principal  balance  of the
Mortgage  Loan,  but in no event in an  amount  less  than an  amount  that is  required  to  prevent  the
Mortgagor from being deemed to be a co-insurer  thereunder;  if the improvement on the Mortgaged  Property
is a  condominium  unit,  it is  included  under  the  coverage  afforded  by a  blanket  policy  for  the
condominium  project;  if upon origination of the related Mortgage Loan, the improvements on the Mortgaged
Property were in an area identified as a federally  designated  flood area, a flood insurance policy is in
effect in an  amount  representing  coverage  not less  than the  least of (i) the  outstanding  principal
balance  of the  Mortgage  Loan,  (ii) the  restorable  cost of  improvements  located  on such  Mortgaged
Property or (iii) the maximum  coverage  available  under  federal law; and each  Mortgage  obligates  the
Mortgagor thereunder to maintain the insurance referred to above at the Mortgagor's cost and expense;

                  (xvi)    each  Mortgage  Loan   constitutes   a  "qualified   mortgage"   under  Section
860G(a)(3)(A) of the Code and Treasury  Regulations  Section  1.860G-2(a)(1),  (2), (4), (5), (6), (7) and
(9) without  reliance  on the  provisions  of  Treasury  Regulations  Section  1.860G-2(a)(3)  or Treasury
Regulations  Section  1.860G-2(f)(2) or any other provision that would allow a Mortgage Loan to be treated
as a “qualified  mortgage”  notwithstanding its failure to meet the requirements of Section  860G(a)(3)(A)
of the Code and Treasury Regulation Section 1.860G-2(a)(1), (2), (4), (5), (6), (7) and (9);

                  (xvii)   each  Mortgage  Loan was  originated  (a)  by a savings  and loan  association,
savings bank,  commercial bank, credit union,  insurance company or similar institution that is supervised
and  examined  by a federal or state  authority,  (b) by a  mortgagee  approved  by the  Secretary  of HUD
pursuant to Sections 203 and 211 of the National  Housing Act, as amended,  or (c) by a mortgage broker or
correspondent  lender in a manner such that the related  Mortgage  Loan would be regarded  for purposes of
Section  3(a)(41) of the  Securities  Exchange Act of 1934,  as amended,  as having been  originated by an
entity described in clauses (a) or (b) above;

                  (xviii)  none of the Mortgage Loans are (a) loans subject to 12 CFR Part 226.31,  12 CFR
Part 226.32 or 12 CFR Part 226.34 of Regulation Z, the  regulation  implementing  TILA,  which  implements
the Home  Ownership  and Equity  Protection  Act of 1994,  as amended or (b) “high cost  home,”  “covered”
(excluding  home loans  defined as “covered home loans” in the New Jersey Home  Ownership  Security Act of
2002 that were  originated  between  November 26, 2003 and July 7, 2004),  “high risk home” or “predatory”
loans under any applicable  state,  federal or local law (or a similarly  classified  loan using different
terminology  under a law  imposing  heightened  regulatory  scrutiny or  additional  legal  liability  for
residential mortgage loans having high interest rates, points and/or fees);

                  (xix)    no  Mortgage  Loan (a) is a “high cost loan” or  “covered  loan” as  applicable
(as such terms are defined in the then  current  version of Standard & Poor’s  LEVELS®  Glossary in effect
as of the date  hereof,  Appendix  E,  attached  hereto as  Exhibit 6) or (b) was  originated  on or after
October 1, 2002 through March 6, 2003 and is governed by the Georgia Fair Lending Act;

                  (xx)     the  information  set forth in  Schedule A of the  Prospectus  Supplement  with
respect to the Mortgage Loans is true and correct in all material respects;

                  (xxi)    each  Mortgage  Loan  was  originated  in  accordance  with  the   underwriting
guidelines of the related originator;

                  (xxii)   each  original  Mortgage  has  been  recorded  or is in the  process  of  being
recorded in accordance  with the  requirements  of Section 2.01 of the Pooling and Servicing  Agreement in
the  appropriate  jurisdictions  wherein such  recordation is required to perfect the lien thereof for the
benefit of the Trust Fund;

                  (xxiii)  the related  Mortgage  File  contains  each of the  documents  and  instruments
listed in Section 2.01 of the Pooling and Servicing  Agreement,  subject to any exceptions,  substitutions
and qualifications as are set forth in such Section;

                  (xxiv) the Mortgage  Loans are  currently  being  serviced in  accordance  with accepted
servicing practices; and

                  (xxv) with respect to each Mortgage  Loan that has a prepayment  penalty  feature,  each
such  prepayment  penalty  is  enforceable  and will be  enforced  by the  Mortgage  Loan  Seller and each
prepayment  penalty is permitted  pursuant to federal,  state and local law. No Mortgage  Loan will impose
a prepayment  penalty for a term in excess of five years from the date such Mortgage  Loan was  originated
and such  prepayment  penalty is at least equal to the lesser of (A) the maximum  amount  permitted  under
applicable  law and (B) six months  interest at the related  Mortgage  Interest Rate on the amount prepaid
in excess of 20% of the original principal balance of such Mortgage Loan.

                  It is understood  and agreed that the  representations  and warranties set forth in this
Section 7 will inure to the benefit of the  Purchaser,  its successors  and assigns,  notwithstanding  any
restrictive  or qualified  endorsement  on any Mortgage Note or assignment of Mortgage or the  examination
of any Mortgage File. Upon any  substitution for a Mortgage Loan, the  representations  and warranties set
forth above shall be deemed to be made by the Mortgage Loan Seller as to any  Substitute  Mortgage Loan as
of the date of substitution.

                  Upon  discovery or receipt of notice by the Mortgage  Loan Seller,  the Purchaser or the
Trustee of a breach of any  representation  or  warranty  of the  Mortgage  Loan  Seller set forth in this
Section 7 which  materially  and  adversely  affects  the value of the  interests  of the  Purchaser,  the
Certificateholders  or the Trustee in any of the Mortgage  Loans  delivered to the  Purchaser  pursuant to
this  Agreement,  the party  discovering  or  receiving  notice of such breach  shall give prompt  written
notice to the others.  In the case of any such breach of a  representation  or warranty  set forth in this
Section  7,  within  90 days from the date of  discovery  by the  Mortgage  Loan  Seller,  or the date the
Mortgage Loan Seller is notified by the party  discovering or receiving  notice of such breach  (whichever
occurs  earlier),  the  Mortgage  Loan  Seller will (i) cure such breach in all  material  respects,  (ii)
purchase the affected  Mortgage Loan at the applicable  Purchase Price or (iii) if within two years of the
Closing  Date,  substitute a qualifying  Substitute  Mortgage  Loan in exchange  for such  Mortgage  Loan;
provided  that,  (A) in the case of a breach of the  representation  and warranty  concerning the Mortgage
Loan  Schedule  contained  in clause (i) of this  Section 7, if such breach is material and relates to any
field on the  Mortgage  Loan  Schedule  which  identifies  any  Prepayment  Charge or (B) in the case of a
breach of the  representation  contained in clause  (xviii) of this Section 7, then, in each case, in lieu
of  purchasing  such Mortgage  Loan from the Trust Fund at the Purchase  Price,  the Sponsor shall pay the
amount of the Prepayment  Charge (net of any amount  previously  collected by or paid to the Trust Fund in
respect of such Prepayment Charge) from its own funds and without  reimbursement  thereof, and the Sponsor
shall have no  obligation to repurchase or substitute  for such  Mortgage  Loan.  The  obligations  of the
Mortgage  Loan  Seller to cure,  purchase  or  substitute  a  qualifying  Substitute  Mortgage  Loan shall
constitute the Purchaser's,  the Trustee's and the  Certificateholder's  sole and exclusive remedies under
this Agreement or otherwise  respecting a breach of representations  or warranties  hereunder with respect
to the Mortgage  Loans,  except for the  obligation of the Mortgage Loan Seller to indemnify the Purchaser
for such  breach as set forth in and  limited  by  Section  13 hereof.  It is  understood  by the  parties
hereto that a breach of the  representations  and warranties  made in either clause (xviii) or (xix)(b) of
this  Section 7 will be deemed to  materially  and  adversely  affect  the value of the  interests  of the
Purchaser, the Certificateholders or the Trustee in the related Mortgage Loan.

                  Any cause of action  against the  Mortgage  Loan Seller or relating to or arising out of
a breach by the Mortgage Loan Seller of any  representations  and warranties  made in this Section 7 shall
accrue as to any Mortgage  Loan upon (i)  discovery  of such breach by the Mortgage  Loan Seller or notice
thereof by the party  discovering  such breach and (ii) failure by the  Mortgage  Loan Seller to cure such
breach,  purchase such Mortgage Loan or substitute a qualifying  Substitute  Mortgage Loan pursuant to the
terms hereof.

                   SECTION 8.     Representations  and  Warranties  Concerning the Mortgage Loan Seller.
As of the date hereof and as of the Closing  Date,  the Mortgage  Loan Seller  represents  and warrants to
the Purchaser as to itself in the capacity indicated as follows:

                  (i)      the Mortgage Loan Seller (i) is a corporation duly organized,  validly existing
and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good standing
to do business in each  jurisdiction  where such  qualification is necessary,  except where the failure so
to qualify  would not  reasonably  be  expected to have a material  adverse  effect on the  Mortgage  Loan
Seller's  business as  presently  conducted or on the Mortgage  Loan  Seller’s  ability to enter into this
Agreement and to consummate the transactions contemplated hereby;

                  (ii)     the  Mortgage  Loan Seller has full  corporate  power to own its  property,  to
carry on its  business as presently  conducted  and to enter into and perform its  obligations  under this
Agreement;

                  (iii)    the execution  and delivery by the Mortgage  Loan Seller of this  Agreement has
been duly  authorized  by all necessary  action on the part of the Mortgage  Loan Seller;  and neither the
execution and delivery of this Agreement,  nor the consummation of the transactions  herein  contemplated,
nor compliance  with the provisions  hereof,  will conflict with or result in a breach of, or constitute a
default under,  any of the  provisions of any law,  governmental  rule,  regulation,  judgment,  decree or
order  binding on the  Mortgage  Loan Seller or its  properties  or the charter or by-laws of the Mortgage
Loan Seller,  except those conflicts,  breaches or defaults which would not reasonably be expected to have
a material  adverse  effect on the Mortgage  Loan  Seller's  ability to enter into this  Agreement  and to
consummate the transactions contemplated hereby;

                  (iv)     the  execution,  delivery and  performance  by the Mortgage Loan Seller of this
Agreement  and the  consummation  of the  transactions  contemplated  hereby do not require the consent or
approval  of,  the  giving of notice  to, the  registration  with,  or the  taking of any other  action in
respect  of, any  state,  federal or other  governmental  authority  or  agency,  except  those  consents,
approvals,  notices,  registrations or other actions as have already been obtained,  given or made and, in
connection with the  recordation of the Mortgages,  powers of attorney or assignments of Mortgages not yet
completed;

                  (v)      this  Agreement  has been duly  executed and  delivered  by the  Mortgage  Loan
Seller and, assuming due authorization,  execution and delivery by the Purchaser,  constitutes a valid and
binding  obligation  of the  Mortgage  Loan Seller  enforceable  against it in  accordance  with its terms
(subject to applicable  bankruptcy  and insolvency  laws and other similar laws affecting the  enforcement
of the rights of creditors generally);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Mortgage  Loan  Seller,   threatened   against  the  Mortgage  Loan  Seller,   before  or  by  any  court,
administrative  agency,  arbitrator  or  governmental  body (i) with  respect  to any of the  transactions
contemplated  by this  Agreement  or (ii) with  respect to any other  matter  which in the judgment of the
Mortgage Loan Seller could  reasonably be expected to be determined  adversely to the Mortgage Loan Seller
and if determined  adversely to the Mortgage  Loan Seller  materially  and  adversely  affect the Mortgage
Loan Seller's  ability to perform its obligations  under this  Agreement;  and the Mortgage Loan Seller is
not in default with respect to any order of any court,  administrative agency,  arbitrator or governmental
body so as to materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Mortgage Loan Seller's  Information  (identified  in Exhibit 3 hereof) does
not include any untrue  statement of a material fact or omit to state a material  fact  necessary in order
to make the statements made, in light of the circumstances under which they were made, not misleading.

                  SECTION 9.     Representations  and Warranties  Concerning  the Purchaser.  As of the
date hereof and as of the Closing  Date,  the  Purchaser  represents  and  warrants to the  Mortgage  Loan
Seller as follows:

                  (i)      the  Purchaser  (i) is a limited  liability  company  duly  organized,  validly
existing and in good  standing  under the laws of the State of Delaware and (ii) is qualified  and in good
standing to do business in each  jurisdiction  where such  qualification  is  necessary,  except where the
failure  so to  qualify  would  not  reasonably  be  expected  to have a  material  adverse  effect on the
Purchaser's  business as presently  conducted or on the  Purchaser's  ability to enter into this Agreement
and to consummate the transactions contemplated hereby;

                  (ii)     the Purchaser  has full  corporate  power to own its property,  to carry on its
business as presently conducted and to enter into and perform its obligations under this Agreement;

                  (iii)    the execution and delivery by the  Purchaser of this  Agreement  have been duly
authorized by all necessary  corporate action on the part of the Purchaser;  and neither the execution and
delivery of this Agreement,  nor the consummation of the transactions herein contemplated,  nor compliance
with the  provisions  hereof,  will conflict with or result in a breach of, or constitute a default under,
any of the provisions of any law,  governmental  rule,  regulation,  judgment,  decree or order binding on
the Purchaser or its properties or the  certificate of formation or limited  liability  company  agreement
of the Purchaser,  except those conflicts,  breaches or defaults which would not reasonably be expected to
have a material  adverse effect on the Purchaser's  ability to enter into this Agreement and to consummate
the transactions contemplated hereby;

                  (iv)     the execution,  delivery and performance by the Purchaser of this Agreement and
the  consummation of the transactions  contemplated  hereby do not require the consent or approval of, the
giving of notice to, the  registration  with,  or the taking of any other action in respect of, any state,
federal  or  other  governmental  authority  or  agency,  except  those  consents,   approvals,   notices,
registrations or other actions as have already been obtained, given or made;

                  (v)      this  Agreement  has been duly  executed and  delivered by the  Purchaser  and,
assuming due  authorization,  execution and delivery by the Mortgage Loan Seller,  constitutes a valid and
binding  obligation  of the Purchaser  enforceable  against it in  accordance  with its terms  (subject to
applicable  bankruptcy and insolvency  laws and other similar laws affecting the enforcement of the rights
of creditors generally);

                  (vi)     there are no actions,  suits or proceedings pending or, to the knowledge of the
Purchaser,  threatened against the Purchaser,  before or by any court,  administrative agency,  arbitrator
or governmental  body (i) with respect to any of the  transactions  contemplated by this Agreement or (ii)
with respect to any other matter which in the judgment of the Purchaser  will be  determined  adversely to
the Purchaser  and will if  determined  adversely to the  Purchaser  materially  and adversely  affect the
Purchaser's  ability to perform its obligations under this Agreement;  and the Purchaser is not in default
with respect to any order of any court,  administrative  agency,  arbitrator or governmental body so as to
materially and adversely affect the transactions contemplated by this Agreement; and

                  (vii)    the Purchaser's  Information  (identified in Exhibit 4 hereof) does not include
any untrue  statement of a material fact or omit to state a material  fact  necessary in order to make the
statements made, in light of the circumstances under which they were made, not misleading.

         SECTION 10.       Conditions to Closing.

                  (1)      The  obligations  of the Purchaser  under this Agreement will be subject to the
satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      Each of the  obligations  of the Mortgage  Loan Seller  required to be
         performed  at or prior to the Closing  Date  pursuant to the terms of this  Agreement  shall have
         been duly performed and complied with in all material respects;  all of the  representations  and
         warranties of the Mortgage Loan Seller under this  Agreement  shall be true and correct as of the
         date or dates specified in all material  respects;  and no event shall have occurred which,  with
         notice or the passage of time,  would  constitute a default under this Agreement,  or the Pooling
         and Servicing  Agreement;  and the  Purchaser  shall have  received  certificates  to that effect
         signed by authorized officers of the Mortgage Loan Seller.

                           (b)      The  Purchaser  shall  have  received  all  of the  following  closing
         documents,  in such forms as are agreed upon and  reasonably  acceptable to the  Purchaser,  duly
         executed by all  signatories  other than the  Purchaser  as required  pursuant to the  respective
         terms thereof:

                                    (i)     If  required  pursuant  to  Section  3 hereof,  the  Amendment
                  dated as of the Closing Date and any documents referred to therein;

                                    (ii)    If required  pursuant to Section 3 hereof,  the Final Mortgage
                  Loan Schedule  containing the information set forth on Exhibit 2 hereto,  one copy to be
                  attached to each counterpart of the Amendment;

                                    (iii)   The Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the Trustee and the Purchaser,  and all documents  required
                  thereby duly executed by all signatories;

                                    (iv)    A  certificate  of an  officer  of the  Mortgage  Loan  Seller
                  dated as of the Closing Date, in a form  reasonably  acceptable  to the  Purchaser,  and
                  attached  thereto  copies of the  charter and  by-laws of the  Mortgage  Loan Seller and
                  evidence as to the good standing of the Mortgage Loan Seller dated as of a recent date;

                                    (v)     One or  more  opinions  of  counsel  from  the  Mortgage  Loan
                  Seller's  counsel  otherwise  in  form  and  substance  reasonably  satisfactory  to the
                  Purchaser, the Trustee and each Rating Agency;

                                    (vi)    A letter  from each of the Rating  Agencies  giving each Class
                  of Certificates set forth on Schedule A hereto the rating set forth therein; and

                                    (vii)   Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended ratings from each Rating Agency for the Certificates.

                           (c)      The   Certificates  to  be  sold  to  Bear  Stearns  pursuant  to  the
         Underwriting  Agreement and the Purchase  Agreement,  if  applicable,  shall have been issued and
         sold to Bear Stearns.

                           (d)      The Mortgage Loan Seller shall have  furnished to the  Purchaser  such
         other  certificates  of its officers or others and such other  documents  and opinions of counsel
         to evidence  fulfillment  of the  conditions  set forth in this  Agreement  and the  transactions
         contemplated hereby as the Purchaser and its counsel may reasonably request.

                  (2)               The  obligations  of the  Mortgage  Loan Seller  under this  Agreement
shall be subject to the satisfaction, on or prior to the Closing Date, of the following conditions:

                           (a)      The obligations of the Purchaser  required to be performed by it on or
         prior to the  Closing  Date  pursuant  to the  terms  of this  Agreement  shall  have  been  duly
         performed  and  complied  with  in all  material  respects,  and all of the  representations  and
         warranties  of the  Purchaser  under this  Agreement  shall be true and  correct in all  material
         respects  as of the date  hereof and as of the Closing  Date,  and no event  shall have  occurred
         which would  constitute  a breach by it of the terms of this  Agreement,  and the  Mortgage  Loan
         Seller shall have  received a certificate  to that effect signed by an authorized  officer of the
         Purchaser.

                           (b)      The  Mortgage  Loan Seller  shall have  received  copies of all of the
         following closing  documents,  in such forms as are agreed upon and reasonably  acceptable to the
         Mortgage  Loan Seller,  duly executed by all  signatories  other than the Mortgage Loan Seller as
         required pursuant to the respective terms thereof:

                                    (i)     If  required  pursuant  to  Section  3 hereof,  the  Amendment
                  dated as of the Closing Date and any documents referred to therein;

                                    (ii)    The Pooling and  Servicing  Agreement,  in form and  substance
                  reasonably  satisfactory  to the  Mortgage  Loan  Seller,  and  all  documents  required
                  thereby duly executed by all signatories;

                                    (iii)   A certificate  of an officer of the Purchaser  dated as of the
                  Closing  Date,  in a  form  reasonably  acceptable  to the  Mortgage  Loan  Seller,  and
                  attached  thereto the written  consent of the member of the  Purchaser  authorizing  the
                  transactions  contemplated  by this  Agreement and the Pooling and Servicing  Agreement,
                  together with copies of the  Purchaser’s  certificate  of formation,  limited  liability
                  company  agreement and evidence as to the good  standing of the Purchaser  dated as of a
                  recent date;

                                    (iv)    One or more opinions of counsel from the  Purchaser's  counsel
                  in form and substance reasonably satisfactory to the Mortgage Loan Seller; and

                                    (v)     Such  other  documents,   certificates  (including  additional
                  representations  and warranties)  and opinions as may be reasonably  necessary to secure
                  the intended rating from each Rating Agency for the Certificates.

                  SECTION 11.       Fees and  Expenses.  Subject to Section 16 hereof,  the Mortgage  Loan
Seller  shall pay on the  Closing  Date or such  later date as may be agreed to by the  Purchaser  (i) the
fees and expenses of the Mortgage Loan  Seller's  attorneys  and the  reasonable  fees and expenses of the
Purchaser's  attorneys,  (ii) the fees and expenses of Deloitte & Touche LLP, (iii) the fee for the use of
Purchaser's  Registration  Statement based on the aggregate  original principal amount of the Certificates
and the filing fee of the  Commission  as in effect on the date on which the  Registration  Statement  was
declared  effective,  (iv) the fees and expenses including  counsel's fees and expenses in connection with
any "blue  sky" and legal  investment  matters,  (v) the fees and  expenses  of the  Trustee  which  shall
include  without  limitation the fees and expenses of the Trustee (and the fees and  disbursements  of its
counsel)  with  respect to (A) legal and  document  review of this  Agreement,  the Pooling and  Servicing
Agreement,  the Certificates and related  agreements,  (B) attendance at the Closing and (C) review of the
Mortgage  Loans to be performed by the  Trustee,  (vi) the expenses for printing or otherwise  reproducing
the  Certificates,  the  Prospectus  and the  Prospectus  Supplement,  (vii) the fees and expenses of each
Rating Agency (both initial and ongoing),  (viii) the fees and expenses  relating to the  preparation  and
recordation  of mortgage  assignments  (including  intervening  assignments,  if any and if available,  to
evidence a complete  chain of title from the  originator  thereof to the Trustee)  from the Mortgage  Loan
Seller to the  Trustee or the  expenses  relating to the  Opinion of Counsel  referred to in Section  6(i)
hereof,  as the case may be,  and (ix)  Mortgage  File due  diligence  expenses  and  other  out-of-pocket
expenses  incurred by the  Purchaser in  connection  with the  purchase of the Mortgage  Loans and by Bear
Stearns in connection with the sale of the Certificates.  The Mortgage Loan Seller  additionally agrees to
pay  directly to any third party on a timely  basis the fees  provided for above which are charged by such
third party and which are billed periodically.

                  SECTION 12.       Accountants' Letters.

                  (i)      Deloitte  & Touche  LLP will  review  the  characteristics  of a sample  of the
Mortgage  Loans  described in the Final Mortgage Loan Schedule and will compare those  characteristics  to
the description of the Mortgage Loans contained in the Prospectus  Supplement under the captions  "Summary
of Terms - The  Mortgage  Pool" and  "Description  of the Mortgage  Loans" and in Schedule A thereto.  The
Mortgage Loan Seller will  cooperate  with the Purchaser in making  available all  information  and taking
all steps  reasonably  necessary  to permit such  accountants  to  complete  the review and to deliver the
letters  required  of them under the  Underwriting  Agreement.  Deloitte  & Touche  LLP will also  confirm
certain  calculations  as set  forth  under the  caption  "Yield  and  Prepayment  Considerations"  in the
Prospectus Supplement.

                  (ii)     To the extent statistical  information with respect to the Servicer's servicing
portfolio is included in the  Prospectus  Supplement  under the caption "The  Servicer," a letter from the
certified  public  accountant  for the Servicer will be delivered to the  Purchaser  dated the date of the
Prospectus  Supplement,  in the form  previously  agreed to by the Mortgage Loan Seller and the Purchaser,
with respect to such statistical information.

                  SECTION 13.       Indemnification.

                  (i)      The Mortgage  Loan Seller shall  indemnify  and hold harmless the Purchaser and
its directors,  officers and  controlling  persons (as defined in Section 15 of the  Securities  Act) from
and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they or any of
them may become  subject,  under the Securities  Act or otherwise,  insofar as such loss,  claim,  damage,
liability  or  action  arises  out of,  or is based  upon (i) any  untrue  statement  of a  material  fact
contained in the Mortgage Loan Seller's  Information  as identified in Exhibit 3, the omission to state in
the Prospectus  Supplement or Prospectus (or any amendment  thereof or supplement  thereto approved by the
Mortgage Loan Seller and in which  additional  Mortgage  Loan  Seller's  Information  is  identified),  in
reliance  upon and in conformity  with  Mortgage Loan Seller's  Information a material fact required to be
stated therein or necessary to make the  statements  therein in light of the  circumstances  in which they
were made,  not  misleading,  (ii) any  representation  or warranty  assigned or made by the Mortgage Loan
Seller in  Section 7 or  Section 8 hereof  being,  or alleged  to be,  untrue or  incorrect,  or (iii) any
failure by the Mortgage  Loan Seller to perform its  obligations  under this  Agreement;  and the Mortgage
Loan  Seller  shall  reimburse  the  Purchaser  and each other  indemnified  party for any legal and other
expenses  reasonably  incurred by them in  connection  with  investigating  or  defending  or preparing to
defend against any such loss, claim, damage, liability or action.

         The  foregoing  indemnity  agreement  is in addition to any  liability  which the  Mortgage  Loan
Seller otherwise may have to the Purchaser or any other such indemnified party.

                  (ii)     The  Purchaser  shall  indemnify and hold harmless the Mortgage Loan Seller and
its respective  directors,  officers and  controlling  persons (as defined in Section 15 of the Securities
Act) from and against any loss,  claim,  damage or liability or action in respect  thereof,  to which they
or any of them may become  subject,  under the Securities Act or otherwise,  insofar as such loss,  claim,
damage,  liability or action  arises out of, or is based upon (a) any untrue  statement of a material fact
contained  in the  Purchaser's  Information  as  identified  in  Exhibit 4, the  omission  to state in the
Prospectus  Supplement or  Prospectus  (or any amendment  thereof or  supplement  thereto  approved by the
Purchaser  and in which  additional  Purchaser's  Information  is  identified),  in  reliance  upon and in
conformity  with the Purchaser's  Information,  a material fact required to be stated therein or necessary
to make the statements  therein in light of the  circumstances  in which they were made,  not  misleading,
(b) any  representation  or warranty made by the  Purchaser in Section 9 hereof  being,  or alleged to be,
untrue  or  incorrect,  or (c) any  failure  by the  Purchaser  to  perform  its  obligations  under  this
Agreement;  and the Purchaser shall reimburse the Mortgage Loan Seller,  and each other  indemnified party
for any  legal and  other  expenses  reasonably  incurred  by them in  connection  with  investigating  or
defending  or  preparing  to defend any such loss,  claim,  damage,  liability  or action.  The  foregoing
indemnity  agreement  is in  addition  to any  liability  which the  Purchaser  otherwise  may have to the
Mortgage Loan Seller, or any other such indemnified party,

                  (iii)    Promptly  after receipt by an  indemnified  party under  subsection (i) or (ii)
above of notice of the  commencement of any action,  such  indemnified  party shall, if a claim in respect
thereof is to be made against the  indemnifying  party under such  subsection,  notify each party  against
whom  indemnification  is to be sought in  writing  of the  commencement  thereof  (but the  failure so to
notify an  indemnifying  party shall not relieve such  indemnified  party from any liability  which it may
have under this Section 13 except to the extent that it has been  prejudiced  in any  material  respect by
such  failure  or from any  liability  which it may have  otherwise).  In case any such  action is brought
against any indemnified  party,  and it notifies an indemnifying  party of the commencement  thereof,  the
indemnifying  party will be entitled  to  participate  therein  and, to the extent it may elect by written
notice  delivered to the  indemnified  party promptly (but, in any event,  within 30 days) after receiving
the aforesaid  notice from such indemnified  party, to assume the defense thereof with counsel  reasonably
satisfactory to such indemnified party.  Notwithstanding  the foregoing,  the indemnified party or parties
shall have the right to employ its or their own  counsel in any such case,  but the fees and  expenses  of
such counsel shall be at the expense of such  indemnified  party or parties  unless (a) the  employment of
such counsel shall have been authorized in writing by one of the  indemnifying  parties in connection with
the defense of such action,  (b) the  indemnifying  parties shall not have employed counsel to have charge
of the defense of such action  within a reasonable  time after notice of  commencement  of the action,  or
(c) such  indemnified  party or  parties  shall have  reasonably  concluded  that  there is a conflict  of
interest  between  itself or themselves  and the  indemnifying  party in the conduct of the defense of any
claim or that the interests of the indemnified  party or parties are not  substantially  co-extensive with
those of the  indemnifying  party  (in which  case the  indemnifying  parties  shall not have the right to
direct the defense of such action on behalf of the indemnified  party or parties),  in any of which events
such  fees  and  expenses  shall  be  borne  by the  indemnifying  parties  (provided,  however,  that the
indemnifying  party  shall be liable  only for the fees and  expenses  of one  counsel in  addition to one
local counsel in the jurisdiction involved.  Anything in this subsection to the contrary  notwithstanding,
an indemnifying  party shall not be liable for any settlement or any claim or action effected  without its
written consent; provided, however, that such consent was not unreasonably withheld.

                  (iv)     If the indemnification  provided for in paragraphs (i) and (ii) of this Section
13 shall for any reason be unavailable to an indemnified  party in respect of any loss,  claim,  damage or
liability,  or any action in respect  thereof,  referred  to in Section 13,  then the  indemnifying  party
shall in lieu of  indemnifying  the  indemnified  party  contribute  to the amount paid or payable by such
indemnified party as a result of such loss, claim,  damage or liability,  or action in respect thereof, in
such  proportion as shall be  appropriate to reflect the relative  benefits  received by the Mortgage Loan
Seller on the one hand and the  Purchaser on the other from the  purchase and sale of the Mortgage  Loans,
the  offering of the  Certificates  and the other  transactions  contemplated  hereunder.  No person found
liable for a fraudulent  misrepresentation  shall be entitled to  contribution  from any person who is not
also found liable for such fraudulent misrepresentation.

                  (v)      The parties hereto agree that reliance by an indemnified  party on any publicly
available  information  or any  information  or directions  furnished by an  indemnifying  party shall not
constitute negligence, bad faith or willful misconduct by such indemnified party.

                  SECTION 14.       Notices.  All demands,  notices and communications  hereunder shall be
in writing but may be delivered by facsimile transmission  subsequently  confirmed in writing.  Notices to
the  Mortgage  Loan  Seller  shall be  directed  to EMC  Mortgage  Corporation,  2780  Lake  Vista  Drive,
Lewisville,  Texas 75067  (Telecopy:  (214)  626-3800),  and notices to the Purchaser shall be directed to
Structured  Asset Mortgage  Investments II Inc., 383 Madison Avenue,  New York, New York 10179  (Telecopy:
((212)-272-7206)),  Attention:  Baron  Silverstein;  or to any other address as may hereafter be furnished
by one party to the other party by like notice. Any such demand,  notice or communication  hereunder shall
be deemed to have been received on the date received at the premises of the  addressee (as  evidenced,  in
the case of registered or certified  mail,  by the date noted on the return  receipt)  provided that it is
received on a Business Day during normal  business  hours and, if received  after normal  business  hours,
then it shall be deemed to be received on the next Business Day.

                  SECTION 15.       Transfer of Mortgage Loans. The Purchaser  retains the right to assign
the  Mortgage  Loans and any or all of its  interest  under this  Agreement  to the  Trustee  without  the
consent of the  Mortgage  Loan  Seller,  and,  upon such  assignment,  the  Trustee  shall  succeed to the
applicable  rights and  obligations of the Purchaser  hereunder;  provided,  however,  the Purchaser shall
remain  entitled to the  benefits  set forth in  Sections  11, 13 and 17 hereto and as provided in Section
2(i).  Notwithstanding the foregoing,  the sole and exclusive right and remedy of the Trustee with respect
to a breach of a  representation  or warranty of the Mortgage  Loan Seller shall be the cure,  purchase or
substitution obligations of the Mortgage Loan Seller contained in Sections 5 and 7 hereof.

                  SECTION 16.       Termination.  This  Agreement  may be  terminated  (a)  by the  mutual
consent of the parties hereto prior to the Closing Date,  (b) by the  Purchaser,  if the conditions to the
Purchaser's  obligation  to close set forth  under  Section  10(1)  hereof are not  fulfilled  as and when
required to be fulfilled  or (c) by the  Mortgage  Loan Seller,  if the  conditions  to the Mortgage  Loan
Seller's  obligation  to close set forth under Section 10(2) hereof are not fulfilled as and when required
to be fulfilled.  In the event of termination  pursuant to clause (b), the Mortgage Loan Seller shall pay,
and in the event of  termination  pursuant  to  clause  (c),  the  Purchaser  shall  pay,  all  reasonable
out-of-pocket  expenses  incurred by the other in connection  with the  transactions  contemplated by this
Agreement.  In the event of a termination  pursuant to clause (a), each party shall be responsible for its
own expenses.

                  SECTION 17.       Representations,  Warranties and Agreements to Survive  Delivery.  All
representations,  warranties and agreements  contained in this Agreement,  or contained in certificates of
officers of the Mortgage Loan Seller submitted  pursuant hereto,  shall remain operative and in full force
and effect and shall  survive  delivery of the Mortgage  Loans to the  Purchaser  (and by the Purchaser to
the  Trustee).  Subsequent  to the  delivery of the Mortgage  Loans to the  Purchaser,  the Mortgage  Loan
Seller's  representations  and  warranties  contained  herein with respect to the Mortgage  Loans shall be
deemed to relate to the  Mortgage  Loans  actually  delivered to the  Purchaser  and included in the Final
Mortgage Loan Schedule and any  Substitute  Mortgage Loan and not to those Mortgage Loans deleted from the
Preliminary  Mortgage Loan Schedule  pursuant to Section 3 hereof prior to the closing of the transactions
contemplated hereby or any Deleted Mortgage Loan.

                  SECTION 18.       Severability.  If any provision of this Agreement  shall be prohibited
or invalid  under  applicable  law,  this  Agreement  shall be  ineffective  only to such extent,  without
invalidating the remainder of this Agreement.

                  SECTION 19.       Counterparts.  This Agreement may be executed in counterparts, each of
which will be an original, but which together shall constitute one and the same agreement.

                  SECTION 20.       Amendment.  This Agreement cannot be amended or modified in any manner
without the prior written consent of each party.

                  SECTION 21.       GOVERNING  LAW. THIS  AGREEMENT  SHALL BE DEEMED TO HAVE BEEN MADE AND
PERFORMED IN THE STATE OF NEW YORK WITHOUT  GIVING EFFECT TO ITS CONFLICT OF LAWS  PRINCIPLES  (OTHER THAN
SECTIONS  5-1401  AND  5-1402  OF THE NEW YORK  GENERAL  OBLIGATION  LAW)  AND  SHALL  BE  INTERPRETED  IN
ACCORDANCE WITH THE LAWS OF SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES OF SUCH STATE.

                  SECTION 22.       Further Assurances.  Each of the parties agrees to execute and deliver
such  instruments  and take such actions as another  party may, from time to time,  reasonably  request in
order to effectuate  the purpose and to carry out the terms of this  Agreement  including  any  amendments
hereto which may be required by either Rating Agency.

                  SECTION 23.       Successors  and Assigns.  This  Agreement  shall bind and inure to the
benefit  of and be  enforceable  by the  Mortgage  Loan  Seller  and the  Purchaser  and  their  permitted
successors  and  assigns  and,  to the extent  specified  in Section 13 hereof,  Bear  Stearns,  and their
directors,  officers  and  controlling  persons  (within  the  meaning of federal  securities  laws).  The
Mortgage  Loan  Seller  acknowledges  and agrees  that the  Purchaser  may  assign  its rights  under this
Agreement (including,  without limitation,  with respect to the Mortgage Loan Seller's representations and
warranties  respecting the Mortgage Loans) to the Trustee.  Any person into which the Mortgage Loan Seller
may be merged or  consolidated  (or any person  resulting from any merger or  consolidation  involving the
Mortgage  Loan  Seller),  any person  resulting  from a change in form of the Mortgage  Loan Seller or any
person  succeeding to the business of the Mortgage Loan Seller,  shall be considered  the  "successor"  of
the  Mortgage  Loan Seller  hereunder  and shall be  considered a party  hereto  without the  execution or
filing of any paper or any further act or consent on the part of any party  hereto.  Except as provided in
the two  preceding  sentences  and in Section 15 hereto,  this  Agreement  cannot be assigned,  pledged or
hypothecated  by either party hereto  without the written  consent of the other parties to this  Agreement
and any such assignment or purported assignment shall be deemed null and void.

                  SECTION 24.       The Mortgage Loan Seller and the  Purchaser.  The Mortgage Loan Seller
and the  Purchaser  will keep in full  effect all rights as are  necessary  to  perform  their  respective
obligations under this Agreement.

                  SECTION 25.       Entire  Agreement.  This Agreement  contains the entire  agreement and
understanding  between the parties with respect to the subject  matter  hereof,  and  supersedes all prior
and contemporaneous agreements,  understandings,  inducements and conditions,  express or implied, oral or
written, of any nature whatsoever with respect to the subject matter hereof.

                  SECTION 26.       No Partnership.  Nothing herein contained shall be deemed or construed
to create a partnership or joint venture between the parties hereto.

                  SECTION 27.       Third  Party  Beneficiary.  The parties to this  Agreement  agree that
the Certificate Insurer shall be a third party beneficiary of this Agreement.


                               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






         IN WITNESS  WHEREOF,  the parties  hereto have  caused  their names to be signed  hereto by their
respective duly authorized officers as of the date first above written.


                                                              EMC MORTGAGE CORPORATION


                                                              By:________________________________________
                                                                 Name:
                                                                 Title:


                                                              STRUCTURED  ASSET  MORTGAGE  INVESTMENTS  II
                                                              INC.


                                                              By:________________________________________
                                                                 Name:
                                                                 Title:






--------------------------------------------------------------------------------






                                                      EXHIBIT 1
                                              CONTENTS OF MORTGAGE FILE


         With respect to each  Mortgage  Loan,  the  Mortgage  File shall  include  each of the  following
items,  which shall be available  for  inspection  by the  Purchaser or its  designee,  and which shall be
delivered to the Purchaser or its designee pursuant to the terms of the Agreement:

                  (i)      The  original  Mortgage  Note,  endorsed  without  recourse to the order of the
         Trustee and showing an unbroken  chain of  endorsements  from the original  payee  thereof to the
         Person endorsing it to the Trustee, or a lost note affidavit;

                  (ii)     The original  Mortgage and, if the related Mortgage Loan is a MOM Loan,  noting
         the presence of the MIN and language  indicating  that such  Mortgage  Loan is a MOM Loan,  which
         shall have been  recorded (or if the original is not  available,  a copy),  with evidence of such
         recording indicated thereon (or if the original Security  Instrument,  assignments to the Trustee
         or intervening  assignments thereof which have been delivered,  are being delivered or will, upon
         receipt of  recording  information  relating to the Security  Instrument  required to be included
         thereon,  be delivered  to  recording  offices for  recording  and have not been  returned to the
         Mortgage  Loan Seller in time to permit their  recording  as specified in Section  2.01(b) of the
         Pooling and Servicing Agreement, shall be in recordable form);

                  (iii)     Unless the  Mortgage  Loan is a MOM Loan, a certified  copy of the  assignment
         (which may be in the form of a blanket  assignment if permitted in the  jurisdiction in which the
         Mortgaged  Property is located) to "Wells Fargo Bank,  National  Association,  as Trustee",  with
         evidence of recording  with respect to each Mortgage Loan in the name of the Trustee  thereon (or
         if the  original  Security  Instrument,  assignments  to the Trustee or  intervening  assignments
         thereof  which have been  delivered,  are being  delivered  or will,  upon  receipt of  recording
         information  relating to the Security  Instrument  required to be included thereon,  be delivered
         to recording  offices for  recording  and have not been  returned to the Mortgage  Loan Seller in
         time to permit  their  delivery as  specified  in Section  2.01(b) of the  Pooling and  Servicing
         Agreement,  the Mortgage Loan Seller may deliver a true copy thereof with a certification  by the
         Mortgage  Loan Seller,  on the face of such copy,  substantially  as follows:  "Certified to be a
         true and correct copy of the original, which has been transmitted for recording");

                  (iv)     All intervening assignments of the Security Instrument,  if applicable and only
         to the extent available to the Mortgage Loan Seller with evidence of recording thereon;

                  (v)      The  original  or a copy of the  policy  or  certificate  of  primary  mortgage
         guaranty insurance, to the extent available, if any;

                  (vi)     The original  policy of title  insurance or  mortgagee's  certificate  of title
         insurance or commitment or binder for title insurance; and

                  (vii)    The originals of all modification agreements, if applicable and available.





--------------------------------------------------------------------------------





                                                      EXHIBIT 2

                                         MORTGAGE LOAN SCHEDULE INFORMATION

         The  Preliminary  and Final  Mortgage Loan  Schedules  shall set forth the following  information
with respect to each Mortgage Loan:

(a)      the city, state and zip code of the Mortgaged Property;
(b)      the property type;
(c)      the Mortgage Interest Rate;
(d)      the Servicing Fee Rate;
(e)      the LPMI Fee, if applicable;
(f)      the Trustee Fee Rate, if applicable;
(g)      the Net Rate;
(h)      the maturity date;
(i)      the stated original term to maturity;
(j)      the stated remaining term to maturity;
(k)      the original Principal Balance;
(l)      the first payment date;
(m)      the principal and interest payment in effect as of the Cut-off Date;
(n)      the unpaid Principal Balance as of the Cut-off Date;
(o)      the Loan-to-Value Ratio at origination;
(p)      the insurer of any Primary Mortgage Insurance Policy;
(q)      the MIN with respect to each MOM Loan;
(r)      the Gross Margin, if applicable;
(s)      the next Adjustment Date, if applicable;
(t)      the Maximum Lifetime Mortgage Rate, if applicable;
(u)      the Minimum Lifetime Mortgage Rate, if applicable;
(v)      the Periodic Rate Cap, if applicable;
(w)      the Loan Group;
(x)      a code indicating whether the Mortgage Loan is negatively amortizing;
(y)      which Mortgage Loans adjust after an initial fixed-rate period of one, two, three, five, seven
         or ten years or any other period;
(z)      the Prepayment Charge, if any;
(aa)     lien position (e.g., first lien or second lien);
(bb)     a code indicating whether the Mortgage Loan is has a balloon payment;
(cc)     a code indicating whether the Mortgage Loan is an interest-only loan;
(dd)     the interest-only term, if applicable;
(ee)     the Mortgage Loan Seller; and
(ff)     the original amortization term.

Such  schedule  also shall set forth for all of the Mortgage  Loans,  the total number of Mortgage  Loans,
the total of each of the amounts  described  under (n) and (j) above,  the  weighted  average by principal
balance as of the  Cut-off  Date of each of the rates  described  under (c)  through  (h)  above,  and the
weighted average remaining term to maturity by unpaid principal balance as of the Cut-off Date.





--------------------------------------------------------------------------------






                                                      EXHIBIT 3

                                         MORTGAGE LOAN SELLER'S INFORMATION

         All information in the Prospectus  Supplement  described under the following  Sections:  "SUMMARY
OF  TERMS  -- The  Mortgage  Pool,"  "DESCRIPTION  OF THE  MORTGAGE  LOANS"  and  "SCHEDULE  A --  CERTAIN
CHARACTERISTICS OF THE MORTGAGE LOANS."





--------------------------------------------------------------------------------






                                                      EXHIBIT 4

                                               PURCHASER'S INFORMATION

         All  information  in the  Prospectus  Supplement  and the  Prospectus,  except the Mortgage  Loan
Seller's Information.





--------------------------------------------------------------------------------






                                                      EXHIBIT 5

                                               SCHEDULE OF LOST NOTES

                                               Available Upon Request





--------------------------------------------------------------------------------






                                                         EXHIBIT 6

                   Standard & Poor’s LEVELS® Glossary, Version 5.7 Revised, Appendix E



APPENDIX E - Standard & Poor’s Anti-Predatory Lending Categorization


                  Standard & Poor’s has categorized loans governed by  anti-predatory  lending laws in the
Jurisdictions  listed below into three  categories  based upon a  combination  of factors that include (a)
the risk exposure  associated  with the assignee  liability and (b) the tests and  thresholds set forth in
those laws.  Note that  certain  loans  classified  by the  relevant  statute as Covered  are  included in
Standard & Poor’s High Cost Loan Category  because they included  thresholds and tests that are typical of
what is generally considered High Cost by the industry.

Standard & Poor’s High Cost Loan Categorization

---------------------------------------------------------------------------------------------------------------------
                                   ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Arkansas                           Arkansas Home Loan Protection Act,                High Cost Home Loan
                                   Ark. Code Ann. §§ 23-53-101 et seq.

                                   Effective July 16, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Cleveland Heights,                 Ordinance No. 72-2003 (PSH), Mun. Code §§         Covered Loan
OH                                 757.01 et seq.

                                   Effective June 2, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Colorado                           Consumer Equity Protection, Colo.                  Covered Loan
                                   Stat. Ann. §§ 5-3.5-101 et seq.

                                   Effective for covered loans offered or entered
                                   into on or after January 1, 2003. Other
                                   provisions of the Act took effect on June 7,
                                   2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Connecticut                        Connecticut Abusive Home Loan Lending             High Cost Home Loan
                                   Practices Act, Conn. Gen. Stat. §§ 36a-746 et
                                   seq.

                                   Effective October 1, 2001
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
District of Columbia               Home Loan Protection Act, D.C. Code §§            Covered Loan
                                   26-1151.01 et seq.

                                   Effective for loans closed on or after January
                                   28, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Florida                            Fair Lending Act, Fla. Stat. Ann. §§        High Cost Home Loan
                                   494.0078 et seq.

                                   Effective October 2, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct.                      Georgia Fair Lending Act, Ga. Code                 High Cost Home Loan
1, 2002 - Mar. 6, 2003)            Ann. §§ 7-6A-1 et seq.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia as                         Georgia Fair Lending Act, Ga. Code                High Cost Home Loan
amended (Mar. 7, 2003 - current)   Ann. §§ 7-6A-1 et seq.

                                   Effective for loans closed on or after March 7,
                                   2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
HOEPA Section 32                   Home Ownership and Equity Protection Act of       High Cost Loan
                                   1994, 15 U.S.C. § 1639, 12 C.F.R. §§ 226.32 and
                                   226.34

                                   Effective October 1, 1995, amendments October
                                   1, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Illinois                           High Risk Home Loan Act, Ill. Comp.                 High Risk Home Loan
                                   Stat. tit. 815, §§ 137/5 et seq.

                                   Effective January 1, 2004 (prior to this date,
                                   regulations under Residential Mortgage License
                                   Act effective from May 14, 2001)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

Indiana                            Indiana Home Loan Practices Act, Ind.              High Cost Home Loan
                                   Code Ann. §§ 24-9-1-1 et seq.

                                   Effective for loans originated on or after
                                   January 1, 2005.
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kansas                             Consumer Credit Code, Kan. Stat. Ann.              High Loan to Value Consumer
                                   §§ 16a-1-101 et seq.                              Loan (id. § 16a-3-207) and;

                                   Sections 16a-1-301 and 16a-3-207 became
                                   effective April 14, 1999; Section 16a-3-308a
                                   became effective July 1, 1999
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                                                                     High APR Consumer Loan (id. §
                                                                                     16a-3-308a)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Kentucky                           2003 KY H.B. 287 - High Cost Home Loan Act, Ky.   High Cost Home Loan
                                   Rev. Stat. §§ 360.100 et seq.

                                   Effective June 24, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Maine                              Truth in Lending, Me. Rev. Stat. tit. 9-A, §§     High Rate High Fee Mortgage
                                   8-101 et seq.

                                   Effective September 29, 1995 and as amended
                                   from time to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Massachusetts                      Part 40 and Part 32, 209 C.M.R. §§ 32.00 et       High Cost Home Loan
                                   seq. and 209 C.M.R. §§ 40.01 et seq.

                                   Effective March 22, 2001 and amended from time
                                   to time
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------

                                   Massachusetts Predatory Home Loan                   High Cost Home Mortgage Loan
                                   Practices Act
                                   Mass. Gen. Laws ch. 183C,  §§ 1 et seq.

                                   Effective November 7, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Nevada                             Assembly Bill No. 284, Nev. Rev. Stat. §§         Home Loan
                                   598D.010 et seq.

                                   Effective October 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   High Cost Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                          Home Loan Protection Act, N.M. Rev. Stat. §§      High Cost Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New York                           N.Y. Banking Law Article 6-l                      High Cost Home Loan

                                   Effective for applications made on or after
                                   April 1, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    High Cost Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Ohio                                H.B. 386 (codified in various sections of the     Covered Loan
                                   Ohio Code), Ohio Rev. Code Ann. §§ 1349.25 et
                                   seq.

                                   Effective May 24, 2002
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Oklahoma                           Consumer Credit Code (codified in various         Subsection 10 Mortgage
                                   sections of Title 14A)

                                   Effective July 1, 2000; amended effective
                                   January 1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer              High Cost Home Loan
                                   Home Loans Act, S.C. Code
                                   Ann. §§ 37-23-10 et seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
West Virginia                      West Virginia Residential Mortgage Lender,        West Virginia
                                   Broker and Servicer Act, W. Va. Code              Mortgage Loan Act Loan
                                   Ann. §§ 31-17-1 et seq.
                                   Effective June 5, 2002
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Covered Loan Categorization

---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct.   Georgia Fair Lending Act, Ga. Code                 Covered Loan
1, 2002 - Mar. 6, 2003)            Ann. §§ 7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                         New Jersey Home Ownership Security Act of 2002,   Covered Home Loan
                                   N.J. Rev. Stat. §§ 46:10B-22 et seq.

                                   Effective November 27, 2003 - July 5, 2004
---------------------------------- ------------------------------------------------- --------------------------------

Standard & Poor’s Home Loan Categorization

---------------------------------------------------------------------------------------------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
       State/Jurisdiction           Name of Anti-Predatory Lending Law/Effective       Category under Applicable
                                                         Date                          Anti-Predatory Lending Law
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
Georgia (Oct.   Georgia Fair Lending Act, Ga. Code                 Home Loan
1, 2002 - Mar. 6, 2003)            Ann. §§ 7-6A-1 et seq.

                                   Effective October 1, 2002 - March 6, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Jersey                          New Jersey Home Ownership Security                Home Loan
                                   Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
                                   seq.

                                   Effective for loans closed on or after November
                                   27, 2003
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
New Mexico                          Home Loan Protection Act, N.M. Rev. Stat. §§      Home Loan
                                   58-21A-1 et seq.

                                   Effective as of January 1, 2004; Revised as of
                                   February 26, 2004
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
North Carolina                     Restrictions and Limitations on High Cost Home    Consumer Home Loan
                                   Loans, N.C. Gen. Stat. §§ 24-1.1E et seq.

                                   Effective July 1, 2000; amended October 1, 2003
                                   (adding open-end lines of credit)
---------------------------------- ------------------------------------------------- --------------------------------
---------------------------------- ------------------------------------------------- --------------------------------
South Carolina                     South Carolina High Cost and Consumer             Consumer Home Loan
                                   Home Loans Act, S.C. Code Ann. §§ 37-23-10 et
                                   seq.

                                   Effective for loans taken on or after January
                                   1, 2004
---------------------------------- ------------------------------------------------- --------------------------------




--------------------------------------------------------------------------------





                                                SCHEDULE A

                                   REQUIRED RATINGS FOR EACH CLASS OF CERTIFICATES


------------------------------- ----------------- ---------------------
Offered Certificates                  S&P               Moody’s
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-A-1                           AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-A-2                           AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-A-3                           AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-X                             AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-A-1                          AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-A-2                          AAA                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-1                           AA+                 Aaa
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-2                            AA                 Aa1
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-3                           AA-                 Aa2
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-4                            A+                 Aa3
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-5                            A                   A2
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-6                           BBB                 Baa2
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-7                           BBB-                Baa3
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-8                           BBB                  A3
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class I-B-9                           BBB-                Baa2
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-B-1                           AA                 Aa1
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-B-2                           A                  Aa2
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-B-3                          BBB                  A1
------------------------------- ----------------- ---------------------
------------------------------- ----------------- ---------------------
Class II-B-4                          BBB-                 A3
------------------------------- ----------------- ---------------------


The Class I-XP, Class II-XP, Class I-R, Class II-R, Class I-B-IO and Class II-B-IO Certificates have not
been rated.

None of the above  ratings has been  lowered,  qualified or withdrawn  since the dates of issuance of such
ratings by the Rating Agencies.





--------------------------------------------------------------------------------






                                                SCHEDULE B

                                          MORTGAGE LOAN SCHEDULE

                                         (Provided upon request)






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT I

                                FORM OF TRUSTEE LIMITED POWER OF ATTORNEY


KNOW ALL MEN BY THESE  PRESENTS,  that Wells  Fargo Bank,  National  Association,  a banking  corporation,
         having a place of business at 9062 Old Annapolis  Road,  Columbia,  Maryland,  as Trustee (and in
         no personal or other representative  capacity) under the Pooling and Servicing  Agreement,  dated
         as of  September  1, 2006,  by and among  Structured  Asset  Mortgage  Investments  II Inc.,  the
         Trustee and EMC Mortgage  Corporation (as amended,  restated,  supplemented or otherwise modified
         from time to time, the  “Agreement”;  capitalized  terms not defined herein have the  definitions
         assigned to such terms in the  Agreement),  relating to the Bear Stearns  Mortgage  Funding Trust
         2006-AR2,  Mortgage Pass-Through Certificates,  Series 2006-AR2, hereby appoints _______________,
         in its  capacity  as Servicer  under the  Agreement,  as the  Trustee’s  true and lawful  Special
         Attorney-in-Fact,  in the  Trustee’s  name,  place and stead and for the Trustee’s  benefit,  but
         only in its capacity as Trustee  aforesaid,  to perform all acts and execute all documents as may
         be customary,  necessary and appropriate to effectuate the following  enumerated  transactions in
         respect of any mortgage,  deed of trust,  promissory  note or real estate owned from time to time
         owned  (beneficially  or in  title,  whether  the  Trustee  is  named  therein  as  mortgagee  or
         beneficiary  or has become  mortgagee or  beneficiary  by virtue of  endorsement,  assignment  or
         other  conveyance)  or held by or  registered to the Trustee  (directly or through  custodians or
         nominees),  or in respect of which the  Trustee has a security  interest  or other  lien,  all as
         provided  under the  applicable  Agreement and only to the extent the  respective  Trustee has an
         interest  therein  under  the  Agreement,  and in  respect  of which  the  Servicer  is acting as
         servicer pursuant to the Agreement (the “Mortgage Documents”).





--------------------------------------------------------------------------------






This appointment shall apply to the following enumerated transactions under the Agreement only:

1.       The modification or re-recording of any Mortgage Document for the purpose of correcting it to
conform to the original intent of the parties thereto or to correct title errors discovered after title
insurance was issued and where such modification or re-recording does not adversely affect the lien
under the Mortgage Document as insured.

2.       The  subordination  of the lien under a Mortgage  Document  to an  easement  in favor of a public
utility  company or a state or federal  agency or unit with powers of eminent  domain  including,  without
limitation,  the execution of partial  satisfactions/releases,  partial reconveyances and the execution of
requests to trustees to accomplish same.

3.       The  conveyance  of the  properties  subject to a Mortgage  Document to the  applicable  mortgage
insurer,  or the  closing  of the title to the  property  to be  acquired  as real  estate  so  owned,  or
conveyance of title to real estate so owned.

4.       The completion of loan assumption and modification agreements in respect of Mortgage Documents.

5.       The full or partial  satisfaction/release  of a Mortgage Document or full conveyance upon payment
and discharge of all sums secured  thereby,  including,  without  limitation,  cancellation of the related
note.

6.       The assignment of any Mortgage  Document,  in connection with the repurchase of the mortgage loan
secured and evidenced thereby.

7.       The full  assignment  of a Mortgage  Document  upon  payment and  discharge  of all sums  secured
thereby in conjunction with the refinancing  thereof,  including,  without  limitation,  the assignment of
the related note.

8.       With  respect  to a  Mortgage  Document,  the  foreclosure,  the  taking  of a deed  in  lieu  of
foreclosure,  or the completion of judicial or non-judicial  foreclosure or  termination,  cancellation or
rescission of any such foreclosure, including, without limitation, any and all of the following acts:

the substitution of trustee(s) serving under a deed of trust, in accordance with state law and the deed
of trust;

         b.       the preparation and issuance of statements of breach or non-performance;

         c.       the preparation and filing of notices of default and/or notices of sale;

         d.       the cancellation/rescission of notices of default and/or notices of sale;

         e.       the taking of a deed in lieu of foreclosure; and

         f.       the  preparation  and execution of such other  documents and  performance  of such other
                  actions as may be  necessary  under the terms of the  Mortgage  Document or state law to
                  expeditiously complete said transactions in paragraphs 8(a) through 8(e), above.

9.       Demand,  sue for, recover,  collection and receive each and every sum of money, debt, account and
interest  (which  now is, or  hereafter  shall  become  due and  payable)  belonging  to or claimed by the
Trustee under the Mortgage  Documents,  and to use or take any lawful means for recovery  thereof by legal
process or otherwise.

10.      Endorse on behalf of the Trustee all checks,  drafts and/or  negotiable  instruments made payable
to the Trustee in respect of the Mortgage Documents.

The Trustee gives the Special  Attorney-in-Fact  full power and authority to execute such  instruments and
to do and  perform  all and every act and thing  necessary  and proper to carry  into  effect the power or
powers  granted by this Limited Power of Attorney,  subject to the terms and  conditions  set forth in the
Agreement  including  the standard of care  applicable to the servicer in the  Agreement,  and hereby does
ratify and confirm what such Special  Attorney-in-Fact  shall lawfully do or cause to be done by authority
hereof.





--------------------------------------------------------------------------------





         IN WITNESS  WHEREOF,  the Trustee has caused its corporate  name and seal to be hereto signed and
affixed and these presents to be acknowledged  by its duly elected and authorized  officer this ___ day of
_________ , 20__.

                                                              Wells Fargo Bank, National Association,
                                                              as Trustee



                                                              By:____________________________________
                                                                 Name:
                                                                 Title:

WITNESS:                                             WITNESS:



_______________________________                      _______________________________
Name:                                                Name:
Title:                                               Title:






STATE OF NEW YORK
                                    SS
COUNTY OF NEW YORK

         On  ______________,  20___,  before me, the  undersigned,  a Notary Public in and for said state,
personally appeared  __________________,  personally known to me to be the person whose name is subscribed
to the  within  instrument,  and such  person  acknowledged  to me that such  person  executed  the within
instrument in such person’s  authorized  capacity as a Senior Vice President of Wells Fargo Bank, National
Association,  and that by such  signature  on the within  instrument  the entity upon behalf of which such
person acted executed the instrument.

         WITNESS my hand and official seal.


                                                     ______________________________
                                                     Notary Public







--------------------------------------------------------------------------------







                                                                                                 EXHIBIT J
                                                [RESERVED]






--------------------------------------------------------------------------------







                                                                                                 EXHIBIT K

                                    LOAN LEVEL FORMAT FOR TAPE INPUT,
                                        SERVICER PERIOD REPORTING

The format for the tape should be:

1.  Record length of 240
2.  Blocking factor of 07 records per block
3.  ASCII
4.  Unlabeled tape
5.  6250 or 1600 BPI (please indicate)

                                                                                COBOL
Field Name                          Position         Length            "picture"

[Reserved]                          001-002          2                 "01"
Unit Code                           003-004          2                 "  "
Loan Number                         005-014          10                X(10)
Borrower Name                       015-034          20                X(20)
Old Payment Amount                  035-045          11                S9(9)V9(02)
Old Loan Rate                       046-051          6                 9(2)V9(04)
Servicer Fee Rate                   052-057          6                 9(2)V9(04)
Servicer Ending Balance             058-068          11                S9(9)V9(02)
Servicer Next Due Date              069-076          8                 CCYYMMDD
Curtail Amt 1 - Before              077-087          11                S9(9)V9(02)
Curtail Date 1                      088-095          8                 CCYYMMDD
Curtail Amt 1 - After               096-106          11                S9(9)V9(02)
Curtail Amt 2 - Before              107-117          11                S9(9)V9(02)
Curtail Date 2                      118-125          8                 CCYYMMDD
Curtail Amt 2 - After               126-136          11                S9(9)V9(02)
Curtail Amt 3 - Before              137-147          11                S9(9)V9(02)
Curtail Date 3                      148-155          8                 CCYYMMDD
Curtail Amt 3 - After               156-166          11                S9(9)V9(02)
New Payment Amount                  167-177          11                S9(9)V9(02)
New Loan Rate                       178-183          6                 9(2)V9(04)
Index Rate                          184-189          6                 9(2)V9(04)
Remaining Term                      190-192          3                 9(3)
Liquidation Amount                  193-203          11                S9(9)V9(02)
Action Code                         204-205          2                 X(02)
Scheduled Principal                 206-216          11                S9(9)V9(02)
Scheduled Interest                  217-227          11                S9(9)V9(02)
Scheduled Ending Balance            228-238          11                S9(9)V9(02)
FILLER                              239-240          2                 X(02)



Trailer Record:

Number of Records                  001-006          6                 9(06)
FILLER                             007-240          234               X(234)


Field Names and Descriptions:

Field Name                                  Description

[Reserved]                                  Hard code as "01" used internally

Unit Code                                   Hard code as "  " used internally

Loan Number                                 Investor's loan number

Borrower Name                               Last name of borrower

Old Payment Amount                          P&I amount used for the applied payment

Old Loan Rate                               Gross interest rate used for the applied payment

Servicer Fee Rate                           Servicer's fee rate

Servicer Ending Balance                     Ending actual balance after a payment has been applied

Servicer Next Due Date                      Borrower's next due date for a payment

Curtailment Amount 1 - Before               Amount of curtailment applied before the payment

Curtailment Date 1                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 1 - After                Amount of curtailment applied after the payment

Curtailment Amount 2 - Before               Amount of curtailment applied before the payment

Curtailment Date 2                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 2 - After                Amount of curtailment applied after the payment

Curtailment Amount 3 - Before               Amount of curtailment applied before the payment

Curtailment Date 3                          Date of curtailment should coincide with the payment date
                                            applicable to the curtailment

Curtailment Amount 3 - After                Amount of curtailment applied after the payment

New Payment Amount                          For ARM, Equal, or Buydown loans, when a payment change
                                            occurs, this is the scheduled payment

New Loan Rate                               For ARM loans, when the gross interest rate change occurs,
                                            this is the scheduled rate

Index Rate                                  For ARM loans, the index rate used in calculating the new
gross interest rate

Remaining Term                              For ARM loans, the number of months left on the loan used
                                            to determine the new P&I amount

Liquidation Amount                          The payoff amount of the loan

Action Code                                 For delinquent loans:
                                            12 -- Relief Provisions
                                            15 -- Bankruptcy/Litigation
                                            20 -- Referred for Deed-in-lieu, short sale
                                            30 -- Referred to attorney to begin foreclosure
                                            60 -- Loan Paid in full
                                            70 -- Real Estate Owned


Scheduled Principal                         Amount of principal from borrower payment due to
bondholder

Scheduled Interest                          Amount of interest from borrower payment due to bondholder

Scheduled Ending Balance                    Ending scheduled balance of loan

FILLER                                      Should be filled with spaces






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT L

                                    REPORTING DATA FOR DEFAULTED LOANS

Data must be  submitted  to Wells  Fargo Bank in an Excel  spreadsheet  format  with fixed field names and
data type. The Excel  spreadsheet  should be used as a template  consistently  every month when submitting
data.

Table: Delinquency

         Name                                                 Type                                  Size
         Servicer Loan #                                      Number (Double)                         8
         Investor Loan #                                      Number (Double)                         8
         Borrower Name                                        Text                                   20
         Address                                              Text                                   30
         State                                                Text                                    2
         Due Date                                             Date/Time                               8
         Action Code                                          Text                                    2
         FC Received                                          Date/Time                               8
         File Referred to Atty                                Date/Time                               8
         NOD                                                  Date/Time                               8
         Complaint Filed                                      Date/Time                               8
         Sale Published                                       Date/Time                               8
         Target Sale Date                                     Date/Time                               8
         Actual Sale Date                                     Date/Time                               8
         Loss Mit Approval Date                               Date/Time                               8
         Loss Mit Type                                        Text                                    5
         Loss Mit Estimated Completion Date                   Date/Time                               8
         Loss Mit Actual Completion Date                      Date/Time                               8
         Loss Mit Broken Plan Date                            Date/Time                               8
         BK Chapter                                           Text                                    6
         BK Filed Date                                        Date/Time                               8
         Post Petition Due                                    Date/Time                               8
         Motion for Relief                                    Date/Time                               8
         Lift of Stay                                         Date/Time                               8
         RFD                                                  Text                                   10
         Occupant Code                                        Text                                   10
         Eviction Start Date                                  Date/Time                               8
         Eviction Completed Date                              Date/Time                               8
         List Price                                           Currency                                8
         List Date                                            Date/Time                               8
         Accepted Offer Price                                 Currency                                8
         Accepted Offer Date                                  Date/Time                               8
         Estimated REO Closing Date                           Date/Time                               8
         Actual REO Sale Date                                 Date/Time                               8

o    Items in bold are  MANDATORY  FIELDS.  We must  receive  information  in those fields every month in
     order for your file to be accepted.


The Action Code Field should show the  applicable  numeric code to indicate that a special action is being
taken.  The Action Codes are the following:

              12-Relief Provisions
              15-Bankruptcy/Litigation
              20-Referred for Deed-in-Lieu
              30-Referred fore Foreclosure
              60-Payoff
              65-Repurchase
              70-REO-Held for Sale
              71-Third Party Sale/Condemnation
              72-REO-Pending Conveyance-Pool Insurance claim filed

Wells  Fargo  Bank will  accept  alternative  Action  Codes to those  above,  provided  that the Codes are
consistent  with industry  standards.  If Action Codes other than those above are used,  the Servicer must
supply Wells Fargo Bank with a description of each of the Action Codes prior to sending the file.

Description of Action Codes:
Action Code 12 - To report a Mortgage  Loan for which the Borrower  has been  granted  relief for curing a
delinquency.  The Action Date is the date the relief is  expected  to end.  For  military  indulgence,  it
will be three months after the Borrower's discharge from military service.

Action  Code 15 - To report  the  Borrower's  filing  for  bankruptcy  or  instituting  some other type of
litigation  that will prevent or delay  liquidation  of the Mortgage  Loan. The Action Date will be either
the date that any repayment plan (or  forbearance)  instituted by the  bankruptcy  court will expire or an
additional date by which the litigation should be resolved.

Action  Code 20 - To report  that the  Borrower  has  agreed to a  deed-in-lieu  or an  assignment  of the
property.  The Action Date is the date the Servicer decided to pursue a deed-in-lieu or the assignment.

Action Code 30 - To report that the  decision has been made to foreclose  the  Mortgage  Loan.  The Action
Date is the date the Servicer referred the case to the foreclosure attorney.

Action Code 60 - To report that a Mortgage Loan has been paid in full either at, or prior to, maturity.

Action Code 65 - To report that the Servicer is repurchasing the Mortgage Loan.

Action Code 70 - To report that a Mortgage Loan has been  foreclosed or a deed-in-lieu  of foreclosure has
been  accepted,  and the Servicer,  on behalf of the owner of the Mortgage Loan, has acquired the property
and may  dispose of it. The Action Date is the date of the  foreclosure  sale or, for  deeds-in-lieu,  the
date the deed is recorded on behalf of the owner of the Mortgage Loan.

Action  Code 71 - To report  that a Mortgage  Loan has been  foreclosed  and a third  party  acquired  the
property,  or a total  condemnation  of the  property  has  occurred.  The Action  Date is the date of the
foreclosure sale or the date the condemnation award was received.

Action  Code 72 - To  report  that a  Mortgage  Loan  has  been  foreclosed,  or a  deed-in-lieu  has been
accepted,  and the property may be conveyed to the mortgage  insurer and the pool insurance claim has been
filed. The Action Date is the date of the foreclosure  sale, or, for  deeds-in-lieu,  the date of the deed
for conventional mortgages.

The Loss Mit Type  field  should  show  the  approved  Loss  Mitigation  arrangement.  The  following  are
acceptable:

         ASUM-       Approved Assumption
         BAP-        Borrower Assistance Program
         CO-         Charge Off
         DIL-        Deed-in-Lieu
         FFA-        Formal Forbearance Agreement
         MOD-        Loan Modification
         PRE-        Pre-Sale
         SS-         Short Sale
         MISC-       Anything else approved by the PMI or Pool Insurer

Wells Fargo Bank will accept  alternative  Loss  Mitigation  Types to those above,  provided that they are
consistent  with  industry  standards.  If Loss  Mitigation  Types  other than those  above are used,  the
Servicer must supply Wells Fargo Bank with a  description  of each of the Loss  Mitigation  Types prior to
sending the file.

The Occupant Code field should show the current status of the property.  The acceptable codes are:
         Mortgagor
         Tenant
         Unknown
         Vacant





--------------------------------------------------------------------------------





                                                                                                 EXHIBIT M

                                              SWAP AGREEMENT




                                                                           BEAR STEARNS CAPITAL MARKETS INC.
                                                                                         383 MADISON AVENUE
                                                                                   NEW YORK, NEW YORK 10179
                                                                                           TEL 212-272-2000


DATE:                      September 29, 2006

TO:                        Bear Stearns Mortgage Funding Trust 2006-AR2

COPY TO:                   Wells Fargo Bank, National Association
ATTENTION:                 Client Manager, BSMF 06-AR2
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage Derivatives Confirmation



REFERENCE NUMBER(S):       CXBSMF62A2

The purpose of this letter  agreement  is to confirm the terms and  conditions  of the  Transaction  entered
into on the Trade Date  specified  below (the  “Transaction”)  between  Bear  Stearns  Capital  Markets Inc.
("Bear Stearns") and Bear Stearns Mortgage  Funding Trust 2006-AR2  (“Counterparty”).  This letter agreement
constitutes  the sole and  complete  “Confirmation,”  as referred to in the “Master  Agreement”  (as defined
below), with respect to the Transaction.

1.                This  Confirmation  is  subject  to  and  incorporates  the  2000  ISDA  Definitions  (the
“Definitions”),  as published by the International  Swaps and Derivatives  Association,  Inc. (“ISDA”).  The
parties agree to negotiate,  execute and deliver an agreement in the form of the 1992 ISDA Master  Agreement
(Multicurrency-Cross  Border)  (the “Form Master  Agreement”),  together  with the schedule  thereto and any
other  related  documents,   each  in  form  and  substance  as  the  parties  shall  in  good  faith  agree
(collectively,  the “Executed Master  Agreement”).  In addition,  the parties agree that until execution and
delivery of the Executed Master Agreement,  a Form Master  Agreement,  shall be deemed to have been executed
and  delivered  by the parties on the Trade Date of the first  transaction  that by its terms is intended to
be governed by a Master  Agreement.  All provisions  contained in, or incorporated by reference to, the Form
Master Agreement or the Executed Master Agreement (as applicable,  the “Master  Agreement”) shall govern the
Transaction  referenced  in this  Confirmation,  except as  expressly  modified  below.  This  Confirmation,
together  with all of the other  documents  confirming  any and all  Transactions  entered  into  between us
(regardless  of which branch,  if any,  either of us has acted  through) that by their terms are intended to
be  governed  by a  Master  Agreement,  shall  supplement,  form a part  of and  be  subject  to the  Master
Agreement.  In the  event  of any  inconsistency  between  the  provisions  of  this  Confirmation  and  the
Definitions  or Master  Agreement,  this  Confirmation  shall  prevail for the purpose of this  Transaction.
Terms  capitalized  but not  defined  herein  shall have the meaning  ascribed to them in the Grantor  Trust
Agreement,  dated as of September 29, 2006 (the “Grantor Trust  Agreement”)  among Structured Asset Mortgage
Investment  II Inc.,  as  depositor  (the  “Depositor”),  and Wells Fargo Bank,  National  Association  (the
“Grantor Trustee”).

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Trade Date:                          September 26, 2006


       Effective Date:                      September 29, 2006


       Notional Amount:                     For any Calculation  Period,  the Current  Principal Amount of
                                            the  Grantor  Trust  Certificates  (defined  below)  as of the
                                            close of  business  on the 25th day of the month in which such
                                            Calculation   Period  begins  (or,  if   remittances  on  such
                                            Grantor  Trust  Certificates  are not made on such day,  as of
                                            the  close  of   business  on  the  next  day  on  which  such
                                            remittances are made).

       Termination Date:                    The  earlier to occur of (a) the  Distribution  Date (as defined
                                            in the  Underlying  Pooling and Servicing  Agreement)  following
                                            the date on which the aggregate  outstanding  principal  balance
                                            of the  Underlying  Reference  Certificates  is  reduced to zero
                                            and the Deferred Interest  Carry-Forward  Balance is zero or (b)
                                            September  25, 2036,  subject,  in each case,  to  adjustment in
                                            accordance with the Business Day Convention.

       Grantor Trust Certificates:          The Class  I-A-2  Certificates  issued  pursuant  to the Grantor
                                            Trust Agreement).


       Underlying Reference
       Certificates:                        The  Class   I-A-2   Certificates   issued   pursuant  to  the
                                            Underlying Pooling and Servicing Agreement.


       Bear Stearns
       Payment Amounts:

              Bear Stearns
              Payment Dates:                The 25th  calendar  day of each month  during the Term of this
                                            Transaction,  commencing  October  25,  2006 and ending on the
                                            Termination  Date,  subject to adjustment  in accordance  with
                                            the Business Day Convention

              Bear Stearns
              Payment Amounts:              On each Bear Stearns  Payment Date,  Bear Stearns shall pay to
                                            Counterparty  an  amount  equal to any Net  Deferred  Interest
                                            allocated to the Current  Principal  Amount of the  Underlying
                                            Reference  Certificates  in accordance  with the definition of
                                            Net   Deferred   Interest  in  the   Underlying   Pooling  and
                                            Servicing  Agreement for the Distribution  Date (as defined in
                                            the Underlying Pooling and Servicing  Agreement)  occurring on
                                            such Bear Stearns Payment Date.


       Counterparty Payments:

              Counterparty
              Payment Dates:                     Each Bear Stearns Payment Date.


              Counterparty
              Payment Amounts #1:                On the initial  Counterparty  Payment Date,  zero and for
                                                 each Counterparty  Payment Date thereafter,  Counterparty
                                                 shall pay to Bear  Stearns an amount  equal to the lesser
                                                 of:

                                                     (a)  the Deferred Interest  Carry-Forward Balance for
                                                          the previous Counterparty Payment Date, and

                                                     (b) the amount  distributed on the Distribution  Date
                                                          (as  defined  in  the  Underlying   Pooling  and
                                                          Servicing    Agreement)    occurring   on   such
                                                          Counterparty  Payment  Date  to  the  Underlying
                                                          Reference   Certificates   in   respect  of  (i)
                                                          principal  reducing the Current Principal Amount
                                                          of the  Underlying  Reference  Certificates  and
                                                          (ii) Unpaid Realized Loss Amounts.

              Deferred Interest
              Carry-Forward Balance:             For each  Counterparty  Payment  Date, an amount equal to
                                                 the sum of:

                                                 (a) the  Deferred  Interest  Carry-Forward  Balance as of
                                                 the  preceding  Counterparty  Payment Date (which for the
                                                 initial  Counterparty  Payment Date shall be deemed to be
                                                 zero),  plus (b) any Bear Stearns Payment Amounts paid by
                                                 Bear  Stearns  to  Counterparty   on  such   Counterparty
                                                 Payment Date less (c) any  Counterparty  Payment  Amounts
                                                 #1 paid  to  Bear  Stearns  by the  Counterparty  on such
                                                 Counterparty Payment Date.

              Counterparty
              Payment Amounts #2:                On each  Counterparty  Payment Date,  Counterparty  shall
                                                 pay to Bear  Stearns an amount  equal to  interest on the
                                                 Deferred  Interest   Carry-Forward   Balance  as  of  the
                                                 preceding  Payment Date accrued from and  including,  the
                                                 Period  End Date  preceding  such  Payment  Date to,  but
                                                 excluding,  the  Period  End Date  for such  Counterparty
                                                 Payment  Date at a rate  equal to the  Pass-Through  Rate
                                                 (as  defined  in the  Underlying  Pooling  and  Servicing
                                                 Agreement) for the Underlying Reference Certificates.


       Business Day Convention:             Following

       Business Days:                       Any day other than (i) a  Saturday or a Sunday,  or (ii) a day
                                            on which (a) the New York Stock  Exchange  or Federal  Reserve
                                            is closed or (b) banking  institutions  in New York City or in
                                            any of the  jurisdictions  in which the  Trustee,  the  Master
                                            Servicer,  the Servicer or the Securities  Administrator (each
                                            as   defined  in  the   Underlying   Pooling   and   Servicing
                                            Agreement)  is located are  authorized  or obligated by law or
                                            executive order to be closed.


         Calculation Agent:         Bear Stearns

3.     Additional Provisions:               (a) Each  party  hereto is  hereby  advised  and  acknowledges
                                            that  the  other  party  has  engaged  in (or  refrained  from
                                            engaging  in)  substantial  financial   transactions  and  has
                                            taken (or  refrained  from taking) other  material  actions in
                                            reliance  upon the entry by the parties  into the  Transaction
                                            being  entered  into on the  terms  and  conditions  set forth
                                            herein and in the Confirmation  relating to such  Transaction,
                                            as  applicable.  This  paragraph  shall be deemed  repeated on
                                            the trade date of each Transaction.

                                            (b) On the second Business Day prior to each Payment Date, the Paying Agent shall provide Bear Stearns with the
                                            amount and supporting calculations of any Bear Stearns
                                            Payment Amounts, Counterparty Payment Amounts #1, and
                                            Counterparty Payment Amounts #2, if any, to be paid on such
                                            Payment Date.  For the avoidance of doubt, Bear Stearns
                                            shall not be obligated to make any payment on a Payment Date
                                            until it has received from the Paying Agent the information
                                            set forth in the preceding sentence.

                                            (c)  Notwithstanding  anything  in  Section  2(c) of the  Form
                                            Master  Agreement  to the  contrary,  if on any date an amount
                                            would  be  owned  by  Bear  Stearns  to   Counterparty   after
                                            application  of the netting  provisions of Section 2(c) of the
                                            Form Master  Agreement  with respect to such date,  subject to
                                            Section 3(c) above,  Bear Stearns  hereby agrees to remit such
                                            payment to Counterparty one Business Day prior to such date.

4.       Provisions Deemed Incorporated in a Schedule to the Form Master Agreement:

1)   The parties agree that  subparagraph  (ii) of Section 2(c) of the Form Master  Agreement  will apply to
     any Transaction.

2)  Termination Provisions. For purposes of the Form Master Agreement:

(a)      "Specified Entity" is not applicable to Bear Stearns or Counterparty for any purpose.

(b)      "Specified  Transaction"  is not applicable to Bear Stearns or Counterparty  for any purpose,  and,
accordingly, Section 5(a)(v) will not apply to Bear Stearns and will not apply to Counterparty.

(c)      Section  5(a)(i) of the Form  Master  Agreement  is hereby  amended by  deleting  the word  “third”
therein and replacing it with the word “second.”

(d)      “Breach of  Agreement”  provision of Section  5(a)(ii)  will not apply to Bear Stearns and will not
apply to Counterparty.

(e)      “Credit Support  Default”  provisions of Section  5(a)(iii) will apply to Bear Stearns and will not
apply to Counterparty.

(f)      “Misrepresentation”  provisions  of Section  5(a)(iv)  will not apply to Bear  Stearns and will not
apply to Counterparty.

(g)      The “Merger  Without  Assumption”  provision of Section  5(a)(viii)  will apply to Bear Stearns and
will not apply to Counterparty.

(h) The “Cross Default”  provision of Section  5(a)(vi) will not apply to Bear Stearns and will not apply to
Counterparty.

(i)      The "Credit Event Upon Merger"  provisions  of Section  5(b)(iv) will not apply to Bear Stearns and
will not apply to Counterparty.

(j)      The “Bankruptcy”  provision of Section  5(a)(vii)(2)  will apply to Bear Stearns and will not apply
to Counterparty.

(k)      The "Automatic  Early  Termination"  provision of Section 6(a) will not apply to Bear Stearns or to
Counterparty.

(l)      Payments on Early Termination.  For the purpose of Section 6(e) of the Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(m)      "Termination Currency" means United States Dollars.

(n)      Additional Termination Events.

         (i)      The following shall constitute an Additional  Termination  Event, upon which  Counterparty
         will have the right to designate an  Additional  Termination  Event,  Bear Stearns will be the sole
         Affected  Party and all  Transactions  hereunder  will be Affected  Transactions.  For avoidance of
         doubt, the above remedy shall be the sole remedy  available to Counterparty  upon the occurrence of
         such Additional Termination Event.

              (a) After failing to satisfy the First Trigger Required  Ratings,  the failure by Bear Stearns
                  to comply with Section 18(a) below; and

              (b) After failing to satisfy the Second Trigger Required Ratings,  the failure by Bear Stearns
                  to,  within 30 days from such  failure,  at its own  expense,  (i) transfer its rights and
                  obligations  under the Form Master  Agreement  to a  replacement  party that has (or whose
                  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
                  First  Trigger  Required  Ratings  for Bear  Stearns’  obligations  under the Form  Master
                  Agreement with a form of guaranty  satisfying the Rating Agency  Condition;  provided that
                  if such  form of  guaranty  is  identical  to the  Guaranty  (other  than  the name of the
                  guarantor,  the effective date and the date of such guaranty),  satisfaction of the Rating
                  Agency  Condition  shall not be required  and Bear  Stearns  shall  provide a copy of such
                  guaranty to each Rating  Agency then rating the Grantor Trust  Certificates  or (iii) take
                  such other steps that satisfies the Rating Agency Condition.

         (ii)     The  failure  by  Counterparty  to  comply  with  Section  16 below  shall  constitute  an
         Additional  Termination Event hereunder,  upon which  Counterparty shall be the sole Affected Party
         and all Transactions hereunder shall be Affected Transactions.

3) Tax  Representations.  Bear  Stearns  represents  that it is a  corporation  duly  organized  and validly
existing under the laws of the State of  StateDelaware,  and Counterparty  represents that it is a statutory
trust duly organized and validly existing under the laws of the State of Delaware.

4) [Reserved]

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered
Bear Stearns and                      Any    document    required   or   Promptly  after  the  earlier  of (i)  reasonable
the Counterparty                      reasonably  requested  to  allow   demand  by  either  party or (ii)  learning  that
                                      the   other    party   to   make   such form or document is required
                                      payments  under the Form  Master
                                      Agreement  without any deduction
                                      or  withholding  for  or on  the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d) Representation
deliver document         Certificate                     be delivered
Bear Stearns and         Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of the Form
                         evidence the authority of       Master Agreement and such
                         the delivering party or its     Confirmation
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver the Form Master
                         Agreement, any Confirmation
                         , and any Credit Support
                         Documents to which it is a
                         party, and to evidence the
                         authority of the delivering
                         party or its Credit Support
                         Provider to perform its
                         obligations under the Form
                         Master Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be
Bear Stearns and         A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of the Form
                         party, as to the incumbency     Master Agreement and such
                         and authority of the            Confirmation
                         respective officers of the
                         party signing the Form Master
                         Agreement, any relevant
                         Credit Support Document, or
                         any  Confirmation, as the
                         case may be
Bear Stearns             A copy of its most recent       Promptly after the request
                         audited consolidated            of by other Party
                         financial statements


6)  Miscellaneous.

(a)      Address for Notices:  For the purposes of Section 12(a) of the Form Master Agreement:

         Contact details for notices or communications to Bear Stearns:

                  Tel: 212-272-9326
                  Fax: 212-272-0543
                  Attention: Credit Derivatives Department

                  (For all purposes)

         Contact details for notices or communications to the Counterparty:

                  Wells Fargo Bank, NA
                  9062 Old Annapolis Rd.
                  Columbia, StateMaryland PostalCode21045
                  Attention: Client Manager, BSMF 06-AR2
                  Facsimile: 410-715-2380
                  Phone: 410-884-2000



                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           Bear Stearns appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The  provisions  of Section  10(a) will not apply to the Form Master  Agreement;  neither
         Bear Stearns nor the  Counterparty  have any Offices other than as set forth in the Notices Section
         and Bear Stearns agrees that, for purposes of Section 6(b) of the Form Master  Agreement,  it shall
         not in future have any Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the Form Master Agreement:

         Bear Stearns is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(e)      Calculation Agent.  The Calculation Agent is Bear Stearns.

(f)      Credit Support Document.

         Bear Stearns:  Guaranty (the “Guaranty”) of The Bear Stearns Companies Inc.

                  The Counterparty:  Not Applicable


(g)      Credit Support Provider.

         Bear Stearns:     The Bear Stearns Companies Inc.

         The Counterparty: Not Applicable

(h)      Governing Law.    The parties to the Form Master  Agreement  hereby agree that the law of the State
of New York shall  govern  their  rights and duties in whole  without  regard to conflict of law  provisions
thereof other than New York General Obligations Law Sections 5-1401 and 5-1402

(i)      Severability.     If any term, provision,  covenant, or condition of the Form Master Agreement,  or
the  application  thereof to any party or  circumstance,  shall be held to be invalid or  unenforceable  (in
whole or in part) for any reason, the remaining terms,  provisions,  covenants,  and conditions hereof shall
continue  in full force and effect as if the Form Master  Agreement  had been  executed  with the invalid or
unenforceable  portion  eliminated,  so long as the  Form  Master  Agreement  as so  modified  continues  to
express,  without  material change,  the original  intentions of the parties as to the subject matter of the
Form Master Agreement and the deletion of such portion of the Form Master  Agreement will not  substantially
impair the respective benefits or expectations of the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(j)      Consent to Recording.          Each party hereto  consents to the  monitoring or recording,  at any
time and from time to time, by the other party of any and all  communications  between officers or employees
of the  parties,  waives  any  further  notice of such  monitoring  or  recording,  and agrees to notify its
officers and employees of such monitoring or recording.

(k)      Waiver of Jury Trial.        Each party  waives any right it may have to a trial by jury in respect
of any Proceedings relating to the Form Master Agreement or any Credit Support Document.

7)       Affiliate.        Notwithstanding  the  definition  of  Affiliate  in Section 14 of the Form Master
Agreement, for purposes hereof each party will be deemed not to have any Affiliates.

8)       Relationship Between Parties.      Section 3 of the Form  Master  Agreement  is hereby  amended  by
adding at the end thereof the following subsection (g):

         "(g)     Relationship Between Parties.

                                    Each party  represents  to the other party on each date when it enters
         into a Transaction that:


                  (1) Nonreliance.  It is not relying on any statement or  representation of the other party
regarding the Transaction  (whether written or oral), other than the  representations  expressly made in the
Form Master Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                           (i)  It  has  the  capacity  to  evaluate   (internally  or  through  independent
professional advice) the Transaction and has made its own decision to enter into the Transaction; and

                           (ii) It understands  the terms,  conditions and risks of the  Transaction  and is
willing  and able to  accept  those  terms  and  conditions  and to  assume  those  risks,  financially  and
otherwise.

                  (3)  Purpose.  It is entering  into the  Transaction  for the  purposes  of  managing  its
borrowings or  investments,  hedging its underlying  assets or  liabilities or in connection  with a line of
business.

                  (4)  Principal.  The other party is not acting as a  fiduciary  for or an adviser to it in
respect of the Transaction.”

         9) Proceedings.    Bear Stearns shall not institute against or cause any other person to
institute against, or join any other person in instituting against Counterparty any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other proceedings under any federal
or state bankruptcy or similar law for a period of one year and one day (or, if longer, the applicable
preference period)  following payment in full of the Grantor Trust Certificates and the Underlying
Reference Certificates.



10) Set-off.  Notwithstanding  any  provision of the Form Master  Agreement or any other  existing or future
agreement,  each  party  irrevocably  waives  any and all  rights  it may have to set off,  net,  recoup  or
otherwise  withhold or suspend or condition  payment or  performance  of any  obligation  between it and the
other  party   hereunder   against  any  obligation   between  it  and  the  other  party  under  any  other
agreements. The  provisions  for Set-off set forth in Section  6(e) of the Form Master  Agreement  shall not
apply for purposes of this Transaction.

11) Transfer,  Amendment and Assignment. No transfer,  amendment,  waiver,  supplement,  assignment or other
modification  of this  Transaction  shall be permitted  by either  party unless each Rating  Agency has been
provided  prior notice of the same and confirms in writing  (including  by facsimile  transmission)  that it
will not  downgrade,  qualify,  withdraw or otherwise  modify its  then-current  rating of the Grantor Trust
Certificates  as  a  result  of  such  transfer,   amendment,   waiver,  supplement,   assignment  or  other
modification;   provided  that  upon  notice  to  the  Rating  Agencies,   Bear  Stearns  may  transfer  the
Transaction(s)  pursuant to the Form Master  Agreement and all of its interests in such  Transaction(s)  and
all of its  Obligations  in or under  the Form  Master  Agreement  to its  Credit  Support  Provider  or any
affiliates  thereof,  and if such  transfer is to an entity  other than its Credit  Support  Provider,  Bear
Stearns will furnish to  Counterparty  a Guaranty of such Credit Support  Provider  which  guarantees all of
such  transferee’s  Obligations in the form of the Guaranty of the Credit  Support  Provider of Bear Stearns
delivered in connection with the Form Master  Agreement  (other than the name of the guaranteed  party,  the
effective  date and the date of such  guaranty).   Upon such  transfer,  Bear Stearns will be fully released
from any and all Obligations and liabilities related to the interests assigned.

 12)  Limited  Recourse  Non-petition.  The  liability  of the  Counterparty  in relation to the Form Master
Agreement and any  Confirmation  hereunder is limited in recourse to assets in the Trust Fund (as defined in
the Grantor Trust  Agreement) and payments of interest  proceeds and principal  proceeds  thereon applied in
accordance  with the terms of the Grantor  Trust  Agreement.  Upon  application  of all of the assets in the
Trust Fund (and proceeds  thereon) in accordance  with the Grantor Trust  Agreement,  Bear Stearns shall not
be entitled to take any further  steps  against the  Counterparty  to recover any sums due but still  unpaid
hereunder or thereunder, all claims in respect of which shall be extinguished.

13)  Non-Reliance.  Each party represents to the other party that (a) it has not received and is not relying
upon any legal,  tax,  regulatory,  accounting or other advice (whether  written or oral) of the other party
regarding  this  Transaction,  other  than  representations  expressly  made by  that  other  party  in this
Confirmation  and in the Form  Master  Agreement  and (b) in  respect  of this  Transaction,  (i) it has the
capacity to evaluate  (internally or through independent  professional advice) this Transaction and has made
its own decision to enter into this  Transaction and (ii) it understands the terms,  conditions and risks of
this  Transaction  and  is  willing  to  assume  (financially  and  otherwise)  those  risks.   Counterparty
acknowledges  that Bear  Stearns  has advised  Counterparty  to consult  its own tax,  accounting  and legal
advisors in connection with this  Transaction  evidenced by this  Confirmation and that the Counterparty has
done so.

14)  Eligible  Contract  Participant.  Each party  represents  that it  constitutes  an  "eligible  contract
participant" as such term is defined in Section 1(a)12 of the Commodity Exchange Act, as amended.

15)  Limitation  of Liability.  It is expressly  understood  and agreed by the parties  hereto that (a) this
letter  agreement is executed and delivered by the  Counterparty,  not individually or personally but solely
as the Grantor  Trustee for the Trust,  in the exercise of the powers and authority  conferred and vested in
it,  (b) the  representation,  undertakings  and  agreements  herein  made on part of the Trust are made and
intended not as personal  representations,  undertakings and agreements by the Counterparty but are made and
intended  for the purpose of binding  only the Trust,  (c) nothing  herein  contained  shall be construed as
creating any liability on the  Counterparty,  individually or personally,  to perform any convenient  either
expressed or implied  contained  herein,  all such liability,  if any, being expressly waived by the parties
who are  signatories to this letter  agreement and by any person  claiming by, through or under such parties
and (d)  under no  circumstances  shall  the  Counterparty  be  personally  liable  for the  payment  of any
indebtedness  or  expenses  of the  Trust  or be  liable  for  the  breach  or  failure  of any  obligation,
representation, warranty or covenant made or undertaken by the Trust under this letter agreement.

16)  Amendments  to Grantor Trust  Agreement and  Underlying  Pooling and Servicing  Agreement.  Without the
prior written  consent of Bear  Stearns,  Counterparty  shall not  (i) amend the Grantor Trust  Agreement or
enter into any  amendment or  supplemental  agreement to the Grantor  Trust  Agreement if such  amendment or
supplemental  agreement could  reasonably be expected to have a material  adverse effect on the interests of
Bear  Stearns  hereunder  or  under  the  Grantor  Trust  Agreement  or (ii)  consent  to any  amendment  or
supplemental  agreement to the Underlying Pooling and Servicing  Agreement if such amendment or supplemental
agreement  could  reasonably be expected to have a material  adverse effect on the interests of Bear Stearns
hereunder or on the interests of a holder of the  Underlying  Reference  Certificates  under the  Underlying
Pooling and  Servicing  Agreement.  Counterparty  will furnish to Bear  Stearns a copy of each  proposed and
each  executed  amendment or  supplemental  agreement and copies of any related  Rating Agency  confirmation
therewith, if any.

17)   Permitted  Security Interest.  For purposes of Section 7 of the Form Master Agreement,  Bear Stearns
      hereby consents to the Permitted Security Interest.

         “Permitted  Security  Interest”  means the  collateral  assignment  by  Counterparty  of the Swap
         Collateral  to the  Indenture  Trustee  pursuant  to  the  Indenture,  and  the  granting  to the
         Indenture Trustee of a security interest in the Swap Collateral pursuant to the Indenture.

         “Swap  Collateral”  means all  right,  title and  interest  of  Counterparty  in the Form  Master
         Agreement,  each  Transaction  hereunder,  and all  present  and future  amounts  payable by Bear
         Stearns  to  Counterparty  under  or  in  connection  with  the  Form  Master  Agreement  or  any
         Transaction  governed by the Form Master  Agreement,  whether or not evidenced by a Confirmation,
         including, without limitation, any transfer or termination of any such Transaction.

(18)     (a)      If Bear Stearns (or its  guarantor)  fails to have the First Trigger  Required  Ratings,
         Bear Stearns  shall  (within 30 days from such  failure),  at its own  expense,  (i) transfer its
         rights and  obligations  under the Form  Master  Agreement  to a  replacement  party that has (or
         whose  guarantor has) the First Trigger  Required  Ratings,  (ii) post collateral to Counterparty
         to secure  Bear  Stearns’  obligations  under the Form Master  Agreement  in such amount that the
         Rating  Agencies  confirm in writing  will be  sufficient  to maintain  the rating on the Grantor
         Trust  Certificates,  (iii) obtain a guarantor having the First Trigger Required Ratings for Bear
         Stearns’  obligations  under the Form Master  Agreement  with a form of guaranty  satisfying  the
         Rating  Agency  Condition;  provided  that if such form of guaranty is  identical to the Guaranty
         (other  than the  name of the  guarantor,  the  effective  date  and the date of such  guaranty),
         satisfaction  of the  Rating  Agency  Condition  shall not be  required  and Bear  Stearns  shall
         provide  a  copy  of  such  guaranty  to  each  Rating  Agency  then  rating  the  Grantor  Trust
         Certificates or (iv) take such other steps that satisfies the Rating Agency Condition.

         (b)      If Bear Stearns (or its guarantor)  fails to have the Second Trigger  Required  Ratings,
         Bear Stearns shall,  within 10 days from such failure,  at its own expense,  seek to (i) transfer
         its rights and obligations  under the Form Master  Agreement to a replacement  party that has (or
         whose  guarantor  has) the First Trigger  Required  Ratings,  (ii) obtain a guarantor  having the
         First Trigger  Required  Ratings for Bear Stearns’  obligations  under the Form Master  Agreement
         with a form of guaranty  satisfying  the Rating Agency  Condition;  provided that if such form of
         guaranty is identical to the Guaranty  (other than the name of the guarantor,  the effective date
         and the  date of such  guaranty),  satisfaction  of the  Rating  Agency  Condition  shall  not be
         required  and Bear  Stearns  shall  provide a copy of such  guaranty to each  Rating  Agency then
         rating the Grantor Trust  Certificates  or (iii) take such other steps that  satisfies the Rating
         Agency Condition.

         As used herein:

                  “First Trigger  Required  Ratings” shall mean, with respect to any entity (a) either (i)
                  the  unsecured,  short-term  debt  obligations  of such  entity (or its  Credit  Support
                  Provider)  are  rated  at  least  ‘A-1’  by S&P or (ii) if such  entity  does not have a
                  short-term  rating from S&P, the unsecured,  long-term  senior debt  obligations of such
                  entity (or its Credit  Support  Provider) are rated at least ‘A+’ by S&P, and (b) either
                  (i) the  unsecured,  long-term  senior  debt  obligations  of such entity (or its Credit
                  Support  Provider)  are rated at least ‘A-1’ by Moody’s  (and if rated ‘A-1’ by Moody’s,
                  such rating is not on watch for possible  downgrade) and the unsecured,  short-term debt
                  obligations  of such entity (or its Credit  Support  Provider)  are rated at least ‘P-1’
                  by Moody’s  (and if rated  ‘P-1’ by Moody’s,  such  rating is not on watch for  possible
                  downgrade  and  remaining on watch for possible  downgrade),  or (ii) if such entity (or
                  its Credit Support  Provider) does not have a short-term  debt rating from Moody’s,  the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are rated at least  ‘Aa3’ by Moody’s  (and if rated  ‘Aa3’ by  Moody’s,  such
                  rating is not on watch for possible downgrade).

                  “Second  Trigger  Required  Ratings”  shall  mean,  with  respect  to any entity (a) the
                  unsecured,  long-term  senior debt  obligations  of such  entity (or its Credit  Support
                  Provider)  are  rated  at  least  ‘BBB-‘  by S&P,  and  (b)  either  (i) the  unsecured,
                  long-term  senior debt  obligations of such entity (or its Credit Support  Provider) are
                  rated  at  least  ‘A3’  by  Moody’s  (and  such  rating  is not on  watch  for  possible
                  downgrade)  and the  unsecured,  short-term  debt  obligations  of such  entity  (or its
                  Credit  Support  Provider)  are rated at least ‘P-2’ by Moody’s  (and such rating is not
                  on  watch  for  possible  downgrade)  or (ii)  if such  entity  (or its  Credit  Support
                  Provider)  does not have a short-term  rating from  Moody’s,  the  unsecured,  long-term
                  senior debt  obligations  of such entity (or its Credit  Support  Provider) are rated at
                  least ‘A2’ by Moody’s.

                  “Rating  Agency  Condition”  means,  with  respect  to any  particular  proposed  act or
                  omission to act  hereunder  that the party  acting or failing to act must  consult  with
                  any of Rating  Agency  then  providing a rating of the Grantor  Trust  Certificates  and
                  receive from each Rating Agency a prior written  confirmation  that the proposed  action
                  or inaction  would not cause a downgrade or  withdrawal  of the  then-current  rating of
                  the Grantor Trust Certificates.


5.  Account Details and
Settlement information:    Payments to Bear Stearns:
                                    Citibank, N.A., New York
                                    ABA Number: 021-0000-89, for the account of
                                    Bear, Stearns Securities Corp.
                                    Account Number: 0925-3186, for further credit to
                                    Bear Stearns Capital Markets
                                    Sub-account Number: 101-90012-11
                                    Attention: Derivatives Operations

                                    Payments to Counterparty:

                                    Wells Fargo Bank, National Association
                                    San Francisco, CA
                                    ABA# 121-000-248
                                    A/C: 3970771416
                                    Account Name: SAS Clearing
                                    For Further Credit to: 50952502, BSMF 06-AR2 Swap Account


This  Confirmation  may be executed in several  counterparts,  each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile  of  the   fully-executed   Confirmation   to   212-272-9857.   For   inquiries   please   contact
CreditDerivativesDocumentation@bear.com.  To discuss an inquiry regarding U.S. Transactions,  please contact
Nick  Girardi  by  telephone  at  212-272-8420.   For  all  other  inquiries   please  contact   Derivatives
Documentation  by telephone at  353-1-402-6233.  Originals  will be provided  for your  execution  upon your
request.





--------------------------------------------------------------------------------





We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS CAPITAL MARKETS INC.



By:    ____/s/ Susan Donlon_____________________
       Name: Susan Donlon
       Title: Authorized Signatory

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2



By:    ___/s/ Stacey Taylor_______________________
       Name: Stacey Taylor
       Title:  Vice President






--------------------------------------------------------------------------------







                                                                                                 EXHIBIT N
                                          FORM OF CAP CONTRACTS


                                                                        BEAR STEARNS FINANCIAL PRODUCTS INC.
                                                                                          383 MADISON AVENUE
                                                                                    NEW YORK, NEW YORK 10179
                                                                                                212-272-4009


DATE:                     September 29, 2006

TO:                       Wells Fargo Bank, National Association, not individually, but
                          solely as Trustee for Bear Stearns Mortgage Funding Trust
                          2006-AR2

ATTENTION:                 Client Manager, BSRM 06-AR2
TELEPHONE:                 410-884-2000
FACSIMILE:                 410-715-2380

FROM:                      Derivatives Documentation
TELEPHONE:                 212-272-2711
FACSIMILE:                 212-272-9857

SUBJECT:                   Mortgage   Derivatives   Confirmation  and  Agreement
                           (Bear  Stearns   Mortgage   Funding  Trust   2006-AR2  Class  [__]
                           Certificates)


REFERENCE NUMBER(S):       [_______]

The  purpose  of this  letter  agreement  ("Agreement")  is to  confirm  the  terms  and  conditions  of the
Transaction  entered  into on the Trade  Date  specified  below (the  "Transaction")  between  Bear  Stearns
Financial  Products  Inc.  ("BSFP")  and Bear  Stearns  Mortgage  Funding  Trust  2006-AR2  ("Counterparty")
pursuant  to the  Pooling  and  Servicing  Agreement,  dated as of  September  1,  2006  (the  “Pooling  and
Servicing   Agreement”)  between  Wells  Fargo  Bank,  National  Association  as  trustee  (the  “Trustee”),
Structured  Asset  Mortgage   Investments  II  Inc,  as  depositor  (the  "Depositor"),   and  EMC  Mortgage
Corporation,  as seller and sponsor,  entered into in connection  with the issuance by the  Counterparty  of
certain  Bear  Stearns  Mortgage  Funding  Trust  2006-AR2,   Mortgage  Pass-Through  Certificates,   Series
2006-AR2.  This  Agreement,  which  evidences a complete and binding  agreement  between you and us to enter
into the  Transaction  on the terms set forth  below,  constitutes  a  "Confirmation"  as referred to in the
"ISDA Form Master  Agreement"  (as defined  below),  as well as a “Schedule” as referred to in the ISDA Form
Master Agreement.

1.   This  Agreement  is subject to the 2000 ISDA  Definitions  (the  “Definitions”),  as  published  by the
International Swaps and Derivatives  Association,  Inc. (“ISDA”).  You and we have agreed to enter into this
Agreement in lieu of negotiating a Schedule to the 1992 ISDA Master Agreement  (Multicurrency-Cross  Border)
form (the "ISDA Form Master  Agreement") but, rather,  an ISDA Form Master Agreement shall be deemed to have
been executed by you and us on the date we entered into the Transaction.  In the event of any  inconsistency
between the  provisions  of this  Agreement  and the  Definitions  or the ISDA Form Master  Agreement,  this
Agreement  shall prevail for purposes of the  Transaction.  Terms  capitalized  but not defined herein shall
have  the  meanings  attributed  to them  in the  Pooling  and  Servicing  Agreement.  Each  reference  to a
“Section” (unless  specifically  referencing the Pooling and Servicing  Agreement or to a “Section” “of this
Agreement”) will be construed as a reference to a Section of the ISDA Form Master Agreement.

2.     The terms of the particular Transaction to which this Confirmation relates are as follows:

       Type of Transaction:                 Rate Cap

       Notional Amount:                     With  respect  to any  Calculation  Period,  the lesser of (i)
                                            the amount set forth for such  Calculation  Period on Schedule
                                            I  attached   hereto  and  (ii)  the   aggregate   Certificate
                                            Principal  Balance of the Class [___]  Certificates  as of the
                                            first day of that Calculation Period.

       Trade Date:                          September 26, 2006

       Effective Date:                      September 29, 2006

       Termination Date:                   January 25, 2015,  subject to adjustment  in  accordance  with the Business Day
                                            Convention.

       Fixed Amount (Premium):

              Fixed Rate Payer:             Counterparty

              Fixed Rate Payer
              Payment Date:September 29, 2006

              Fixed Amount:USD [____]

       Floating Amounts:

              Floating Rate Payer:          BSFP

              Cap Rate:                     The Cap Rate set forth for such  Calculation  Period on Schedule
                                            I

              Floating Rate Payer
                   Period End  Dates:            The  25th  calendar  day of each month during the Term of
                                            this  Transaction,  commencing  October 25, 2006 and ending on
                                            the  Termination  Date,  subject to  adjustment  in accordance
                                            with the Business Day Convention.


                Floating Rate Payer
                    Payment  Dates:               Early  Payment  shall be  applicable.  The Floating Rate
                                            Payer Payment  Dates shall be one Business Day preceding  each
                                            Floating Rate Payer Period End Date.

              Floating Rate Option:         USD-LIBOR-BBA;  provided,  however,  that if the Floating Rate
                                            determined   from   such   Floating   Rate   Option   for  any
                                            Calculation  Period is greater  than 10.50% then the  Floating
                                            Rate for such  Calculation  Period  shall be  deemed  equal to
                                            10.50%.

              Designated Maturity:          One month

              Floating Rate Day
              Count Fraction:               Act/360

              Reset Dates: The first day of each Calculation Period

              Compounding: Inapplicable

       Business Days:                       New York

       Business Day Convention:             Following

3.     Additional Provisions:               1) Each party  hereto is hereby  advised and  acknowledges  that
                                            the other party has engaged in (or  refrained  from engaging in)
                                            substantial  financial  transactions and has taken (or refrained
                                            from taking) other  material  actions in reliance upon the entry
                                            by the parties into the  Transaction  being  entered into on the
                                            terms and  conditions  set forth herein and in the  Confirmation
                                            relating to such  Transaction,  as  applicable.  This  paragraph
                                            (1)  shall  be  deemed  repeated  on  the  trade  date  of  each
                                            Transaction.

                                            2) On each  Distribution  Date, the Trustee shall make available
                                            to  BSFP  via  the  Trustee’s   internet   website  (which  will
                                            initially  be  located  at   http://www.ctslink.com)  a  monthly
                                            statement to  Certificateholders  prepared by it pursuant to the
                                            Pooling and  Servicing  Agreement  that  indicates the aggregate
                                            Certificate  Principal  Balance of the Class [___]  Certificates
                                            (following  application  of any payment in respect of  principal
                                            on the Class  [___]  Certificates  pursuant  to the  Pooling and
                                            Servicing  Agreement  on the  Distribution  Date (as  defined in
                                            the  Pooling   and   Servicing   Agreement)   relating  to  such
                                            Calculation  Period).   Such  aggregate   Certificate  Principal
                                            Balance  shall be used by BSFP  (as  Calculation  Agent)  as the
                                            aggregate  Certificate  Principal  Balance  of the  Class  [___]
                                            Certificates  for purposes of  calculating  the amount,  if any,
                                            payable  by the  Floating  Rate  Payer  on the  next  succeeding
                                            Floating  Rate Payer  Payment  Date. On or after each Reset Date
                                            for a Calculation  Period,  but in no event later than the close
                                            of  business on the third  Business  Day  preceding  the related
                                            Floating  Rate  Payer  Payment  Date,  BSFP  shall  provide  the
                                            Trustee  with  written  notice of whether any payment is owed by
                                            BSFP  to  the   Trustee   for  the   benefit   of  the   related
                                            Certificateholders  on such  Floating  Rate Payer  Payment Date,
                                            and the amount, if any, of such payment.

4.       Provisions Deemed Incorporated in a Schedule to the ISDA Form Master Agreement:

2)   The parties agree that  subparagraph  (ii) of Section 2(c) of the ISDA Form Master Agreement will apply
     to any Transaction.

2)  Termination Provisions. For purposes of the ISDA Form Master Agreement:

(a)      "Specified Entity" is not applicable to BSFP or Counterparty for any purpose.

(b)      “Breach of Agreement” provision of Section 5(a)(ii) will not apply to BSFP or Counterparty.

(c)      “Credit Support  Default”  provisions of Section  5(a)(iii) will not apply to BSFP or Counterparty,
unless and until a Credit  Support  Annex is entered into by BSFP under Section (12) below and then it shall
be applicable to BSFP.

(d)      “Misrepresentation” provisions of Section 5(a)(iv) will not apply to BSFP or Counterparty.

(e)      “Bankruptcy”.  The provision of Section 5(a)(vii)(2) will not apply to Counterparty.

(f)      "Specified  Transaction"  is  not  applicable  to  BSFP  or  Counterparty  for  any  purpose,  and,
accordingly, Section 5(a)(v) shall not apply to BSFP or Counterparty.

(g)      The "Cross Default" provisions of Section 5(a)(vi) will not apply to BSFP or to  Counterparty.

(h)      The  "Credit  Event  Upon  Merger"  provisions  of  Section  5(b)(iv)  will  not  apply  to BSFP or
Counterparty.

(i)      The  "Automatic  Early  Termination"  provision  of  Section  6(a)  will  not  apply  to BSFP or to
Counterparty.

(j)      Payments on Early Termination.  For the purpose of Section 6(e) of the ISDA Form Master Agreement:

         (i)      Market Quotation will apply.

         (ii)     The Second Method will apply.

(k)      "Termination Currency" means United States Dollars.

3) Tax Representations.  Not applicable

4)  Limitation on Events of Default.  Notwithstanding  the terms of Sections 5 and 6 of the ISDA Form Master
Agreement,  if at any  time  and so  long  as the  Counterparty  has  satisfied  in  full  all  its  payment
obligations  under Section  2(a)(i) of the ISDA Form Master  Agreement and has at the time no future payment
obligations,  whether absolute or contingent,  under such Section,  then unless BSFP is required pursuant to
appropriate  proceedings to return to the Counterparty or otherwise  returns to the Counterparty upon demand
of the  Counterparty  any portion of any such payment,  (a) the occurrence of an event  described in Section
5(a) of the ISDA Form Master  Agreement  with respect to the  Counterparty  shall not constitute an Event of
Default or Potential  Event of Default with respect to the  Counterparty  as  Defaulting  Party and (b) BSFP
shall be entitled  to  designate  an Early  Termination  Date  pursuant to Section 6 of the ISDA Form Master
Agreement only as a result of the occurrence of a Termination  Event set forth in either Section  5(b)(i) or
5(b)(ii)  of the ISDA  Form  Master  Agreement  with  respect  to BSFP as the  Affected  Party,  or  Section
5(b)(iii)  with  respect to BSFP as the  Burdened  Party.  For  purposes  of the  Transaction  to which this
Agreement  relates,  Counterparty’s  only obligation under Section 2(a)(i) of the ISDA Form Master Agreement
is to pay the Fixed Amount on the Fixed Rate Payer Payment Date.

5) Documents to be Delivered. For the purpose of Section 4(a):

(1)      Tax forms, documents, or certificates to be delivered are:

Party required to deliver document    Form/Document/                     Date by which to
                                      Certificate                        be delivered
BSFP and                              Any    document    required   or   Promptly  after the earlier of (i) reasonable
the Counterparty                      reasonably  requested  to  allow   demand by either party or (ii)  learning that
                                      the   other    party   to   make   such form or document is required
                                      payments  under  this  Agreement
                                      without   any    deduction    or
                                      withholding   for   or  on   the
                                      account  of any Tax or with such
                                      deduction  or  withholding  at a
                                      reduced rate

(2)      Other documents to be delivered are:

Party required to        Form/Document/                  Date by which to              Covered by Section 3(d)
deliver document         Certificate                     be delivered                  Representation
BSFP and                 Any documents required by       Upon the execution and        Yes
the Counterparty         the receiving party to          delivery of this Agreement
                         evidence the authority of       and such Confirmation
                         the delivering party or its
                         Credit Support Provider, if
                         any, for it to execute and
                         deliver this Agreement, any
                         Confirmation , and any
                         Credit Support Documents to
                         which it is a party, and to
                         evidence the authority of
                         the delivering party or its
                         Credit Support Provider, if
                         any, to perform its
                         obligations under this
                         Agreement, such
                         Confirmation and/or Credit
                         Support Document, as the
                         case may be
BSFP and                 A certificate of an             Upon the execution and        Yes
the Counterparty         authorized officer of the       delivery of this Agreement
                         party, as to the incumbency     and such Confirmation
                         and authority of the
                         respective officers of the
                         party signing this Agreement,
                         any relevant Credit Support
                         Document, or any
                         Confirmation, as the case may
                         be
BSFP                     An opinion of counsel with      Upon the execution and        Yes
                         respect to the due              delivery of this Agreement
                         authorization, execution and    and such Confirmation
                         enforceability of this
                         Agreement, acceptable to
                         Counterparty.
Counterparty             An executed copy of the         Within 30 days after the      No
                         Pooling and Servicing           date of this Agreement.
                         Agreement.

6)  Miscellaneous. Miscellaneous

(a)      Address for Notices:  For the purposes of Section 12(a) of the ISDA Form Master Agreement:

         Address for notices or communications to BSFP:

                  Address: 383 Madison Avenue, New York, New York  10179
                  Attention:        DPC Manager
                  Facsimile:        (212) 272-5823

         with a copy to:

                  Address: One Metrotech Center North, Brooklyn, New York 11201
                  Attention:        Derivative Operations - 7th Floor
                  Facsimile:        (212) 272-1634

                  (For all purposes)

         Address for notices or communications to the Counterparty:

                   Wells Fargo Bank, National Association
                   9062 Old Annapolis Rd.
                   Columbia, MD 21045
                   Telephone: 410-884-2000
                   Fax: 410-715-2380
                   Attention: Client Manager, BSRM 06-AR2


                  (For all purposes)

(b)      Process Agent.  For the purpose of Section 13(c):

                           BSFP appoints as its
                           Process Agent:            Not Applicable

                           The Counterparty appoints as its
                           Process Agent:            Not Applicable

(c)      Offices.  The provisions of Section 10(a) of the ISDA Form Master  Agreement will not apply to this
Agreement;  neither  BSFP nor the  Counterparty  have any  Offices  other  than as set forth in the  Notices
Section and BSFP agrees that, for purposes of Section 6(b) of the ISDA Form Master  Agreement,  it shall not
in future have any Office other than one in the United States.

(d)      Multibranch Party.  For the purpose of Section 10(c) of the ISDA Form Master Agreement:

         BSFP is not a Multibranch Party.

         The Counterparty is not a Multibranch Party.

(f)      Calculation Agent.  The Calculation Agent is BSFP.

(f)      Credit Support Document.  Not applicable for either BSFP or the Counterparty.


(g)      Credit Support Provider.

         BSFP:                      Not Applicable

         The Counterparty:          Not Applicable

(h)      Governing Law.        The parties to this  Agreement  hereby agree that the law of the State of New
York  (without  regard to conflicts  of law  principles  (other than Section  5-1401 of the New York General
Obligations Law)) shall govern their rights and duties in whole.

(i)      Severability.     If any  term,  provision,  covenant,  or  condition  of  this  Agreement,  or the
application  thereof to any party or circumstance,  shall be held to be invalid or  unenforceable  (in whole
or in part) for any reason,  the  remaining  terms,  provisions,  covenants,  and  conditions  hereof  shall
continue in full force and effect as if this  Agreement had been executed with the invalid or  unenforceable
portion  eliminated,  so long as this  Agreement  as so  modified  continues  to express,  without  material
change,  the original  intentions of the parties as to the subject matter of this Agreement and the deletion
of such portion of this Agreement will not substantially  impair the respective  benefits or expectations of
the parties.

The parties  shall  endeavor to engage in good faith  negotiations  to replace any invalid or  unenforceable
term, provision,  covenant or condition with a valid or enforceable term, provision,  covenant or condition,
the  economic  effect of which  comes as close as possible  to that of the  invalid or  unenforceable  term,
provision, covenant or condition.

(j)      Consent to  Recording.  Each party hereto  consents to the  monitoring  or  recording,  at any time
and from time to time,  by the other party of any and all  communications  between  officers or employees of
the parties,  waives any further notice of such  monitoring or recording,  and agrees to notify its officers
and employees of such monitoring or recording.

(k)      Waiver of Jury Trial.      Each  party  waives  any right it may have to a trial by jury in respect
of any Proceedings relating to this Agreement or any Credit Support Document.

(l)      Transfer,  Amendment and Assignment.  No transfer,  amendment,  waiver,  supplement,  assignment or
other  modification  of this  Transaction  shall be permitted by either party unless S&P and Moody’s each as
defined  herein has been  provided  notice of the same and  confirms  in  writing  (including  by  facsimile
transmission)  within five Business Days after such notice is given that it will not downgrade,  withdraw or
otherwise modify its then-current rating of the Class [___] Certificates.

7) "Affiliate"  will have the meaning  specified in Section 14 of the ISDA Form Master  Agreement,  provided
that  BSFP  shall not be deemed  to have any  Affiliates  for  purposes  of this  Agreement,  including  for
purposes of Section 6(b)(ii).

8)  Section  3 of the ISDA Form  Master  Agreement  is hereby  amended  by  adding  at the end  thereof  the
following subsection (g):

         (g)      Relationship Between Parties.

                                    Each party  represents  to the other party on each date when it enters
         into a Transaction that:--


                  (1)  Nonreliance.  It is not  relying  on any  statement  or  representation  of the other
party regarding the Transaction  (whether written or oral),  other than the  representations  expressly made
in this Agreement or the Confirmation in respect of that Transaction.

                  (2) Evaluation and Understanding.

                  (i) It has the  capacity  to  evaluate  (internally  or through  independent  professional
advice) the Transaction and has made its own decision to enter into the Transaction; and

                  (ii) It  understands  the terms,  conditions and risks of the  Transaction  and is willing
and able to accept those terms and conditions and to assume those risks, financially and otherwise.

                  (3)  Purpose.  It is entering  into the  Transaction  for the  purposes  of  managing  its
borrowings or  investments,  hedging its underlying  assets or  liabilities or in connection  with a line of
business.

                  (4) Principal.  It is entering into the  Transaction as principal,  and not as agent or in
any other capacity, fiduciary or otherwise.

                  (5)  Eligible  Contract  Participant.   Each  party  represents  that  it  constitutes  an
"eligible  contract  participant"  as such term is defined in Section 1(a)12 of the Commodity  Exchange Act,
as amended.”

9)   Non-Petition.  BSFP hereby irrevocably and  unconditionally  agrees that it will not institute against,
or join  any  other  person  in  instituting  against  or  cause  any  other  person  to  institute  against
Counterparty,  any bankruptcy,  reorganization,  arrangement,  insolvency,  or similar  proceeding under the
laws of the United  States,  or any other  jurisdiction  for the  non-payment of any amount due hereunder or
any other reason until the payment in full of the  Certificates  and the  expiration of a period of one year
plus ten days (or, if longer, the applicable preference period) following such payment.

10)  Set-off.  The  provisions  for  Set-off  set forth in Section  6(e) of the ISDA Form  Master  Agreement
shall not apply for purposes of this Transaction.

11)  Additional Termination Events. Additional Termination Events will apply.

[Rating  Agency  Downgrade.  If a Rating Agency  Downgrade has occurred and BSFP has not,  within 30 days of
such Rating Agency  Downgrade,  complied with Section 12 below,  then an Additional  Termination Event shall
have  occurred  with  respect to BSFP and BSFP  shall be the sole  Affected  Party  with  respect to such an
Additional Termination Event.]

Cap  Disclosure  Event.  If, upon the  occurrence of a Cap  Disclosure  Event (as defined in Section  14(ii)
below),  BSFP has not,  within 10 days after such Cap  Disclosure  Event complied with any of the provisions
set forth in Section 14(iii) below,  then an Additional  Termination  Event shall have occurred with respect
to BSFP and BSFP shall be the sole Affected Party with respect to such Additional Termination Event.

12)   Rating Agency Downgrade.  If a Ratings Event (as defined below) occurs with respect to BSFP, then BSFP
shall,  at is own  expense,  (i) subject to the Rating  Agency  Condition  (as defined  below),  assign this
Transaction  hereunder  to a third  party  within  thirty  (30) days of such  Ratings  Event  that  meets or
exceeds,  or as to which any applicable  credit  support  provider  meets or exceeds,  the Approved  Ratings
Thresholds (as defined below),  (ii) deliver  collateral,  and an executed ISDA Credit Support Annex, within
thirty (30) days of such Ratings  Event and subject to each of Standard and Poor’s  Ratings  Services,  Inc.
(“S&P’s”) and Moody’s  Investors  Service,  Inc.  (“Moody’s”  and together with S&P, the “Rating  Agencies”)
written  confirmation  that delivery of such  collateral in the context of such downgrade will not result in
a withdrawal,  qualification  or downgrade of the then current ratings assigned to the  Certificates,  (iii)
obtain a guaranty  within thirty (30) days  acceptable to the Rating  Agencies,  of another  person with the
Approved Rating  Thresholds,  to honor,  BSFP’s  obligations  under this  Agreement,  or (iv) take any other
action within thirty (30) days that  satisfies the Rating Agency  Condition.  For the avoidance of doubt,  a
downgrade  of the rating on the  Certificates  could  occur in the event that BSFP does not post  sufficient
collateral.  For purposes of this  Transaction,  a “Ratings  Event” shall occur with respect to BSFP, if its
long-term  unsecured  and  unsubordinated  debt  rating is reduced  below  “AA-” by S&P, or “Aa3” by Moody’s
(including in connection  with a merger,  consolidation  or other similar  transaction by BSFP) such ratings
being  referred  to  herein  as the  “Approved  Ratings  Thresholds”,  unless,  within  30 days  after  such
withdrawal  or  downgrade,  each of  Moody’s  and S&P has  reconfirmed  the rating of the  Certificates,  as
applicable,  which was in effect  immediately  prior to such  withdrawal or downgrade.  For purposes of this
provision,  “Rating Agency Condition” means, with respect to any particular  proposed act or omission to act
hereunder  that the party  acting or  failing  to act must  consult  with any of the  Rating  Agencies  then
providing a rating of the  Certificates  and receive from the Rating  Agencies a prior written  confirmation
that the proposed  action or inaction would not cause a downgrade or withdrawal of the  then-current  rating
of the  Certificates.  Notwithstanding  the  foregoing,  in the event that BSFP’s  long-term  unsecured  and
unsubordinated  debt rating is either (i) withdrawn or (ii) reduced  below “BBB-” by S&P, or its  unsecured,
short-term  debt  obligations is reduced below “A-3” by S&P then,  BSFP shall,  within (10) business days of
such reduction,  at its own expense,  and satisfying the Rating Agency Condition,  (i) secure another entity
to replace BSFP as party to this  Agreement  that meets or exceeds the Approved  Rating  Thresholds on terms
substantially  similar to this  Agreement,  (ii) obtain a guaranty  acceptable  to the Rating  Agencies,  of
another person with the Approved Rating Thresholds,  to honor,  BSFP’s obligations under this Agreement,  or
(iii) take any other action that  satisfies  the Rating Agency  Condition.  Failure to satisfy the foregoing
shall  constitute  an  Additional  Termination  Event as defined by Section  5(b)(v) of the ISDA Form Master
Agreement, with BSFP as the sole Affected Party.

13)   Trustee  Capacity.  It is expressly  understood  and agreed by the parties hereto that insofar as this
Agreement  is  executed  by the Trustee  (i) this  Agreement  is  executed  by Wells  Fargo  Bank,  National
Association,  not in its  individual  capacity,  but  solely as Trustee  in the  exercise  of the powers and
authority  conferred and vested in it under the Pooling and Servicing  Agreement (ii) under no circumstances
shall Wells  Fargo Bank,  National  Association  in its  individual  capacity be  personally  liable for the
payment  of any  indebtedness  or  expenses  or be  personally  liable  for the  breach  or  failure  of any
obligation,  representation,  warranty or covenant made or undertaken under this Agreement other than due to
its  negligence or willful  misconduct in performing  the  obligations  of the Trustee under the Pooling and
Servicing  Agreement  and (iii) each of the  representations,  undertakings  and  agreements  herein made on
behalf of the Trust is made and intended not as a personal  representation,  undertaking or agreement of the
Trustee but is made and intended for the purpose of binding the Trust only.

14) Compliance with Regulation AB.

(i)   BSFP agrees and  acknowledges  that the Depositor is required under Regulation AB as defined under the
Pooling and Servicing Agreement,  to disclose certain financial  information  regarding BSFP or its group of
affiliated entities, if applicable,  depending on the aggregate “significance  percentage” of this Agreement
and any other derivative  contracts  between BSFP or its group of affiliated  entities,  if applicable,  and
Counterparty, as calculated from time to time in accordance with Item 1115 of Regulation AB.

(ii)  It shall be a cap  disclosure  event (“Cap  Disclosure  Event”) if, on any Business Day after the date
hereof,  the Depositor  requests from BSFP the applicable  financial  information  described in Item 1115 of
Regulation  AB (such  request to be based on a reasonable  determination  by the  Depositor,  in good faith,
that such information is required under Regulation AB) (the “Cap Financial Disclosure”).

(iii) Upon the  occurrence of a Cap  Disclosure  Event,  BSFP,  at its own expense,  shall (1)(a) either (i)
provide to the Depositor the current Cap Financial  Disclosure in an  EDGAR-compatible  format (for example,
such  information may be provided in Microsoft  Word® or Microsoft  Excel® format but not in .pdf format) or
(ii) provide  written consent to the Depositor to  incorporation  by reference of such current Cap Financial
Disclosure  that are filed with the  Securities  and Exchange  Commission  in the reports of the Trust filed
pursuant to the Exchange Act, (b) if applicable,  cause its outside  accounting  firm to provide its consent
to filing or  incorporation  by reference of such accounting  firm’s report relating to their audits of such
current Cap  Financial  Disclosure  in the  Exchange  Act Reports of the  Depositor,  and (c) provide to the
Depositor any updated Cap Financial  Disclosure  with respect to BSFP or any entity that  consolidates  BSFP
within five days of the release of any such updated Cap Financial  Disclosure;  (2) secure another entity to
replace BSFP as party to this Agreement on terms substantially  similar to this Agreement,  which entity (or
a guarantor  therefor)  meets or exceeds the  Approved  Rating  Thresholds  and which  satisfies  the Rating
Agency  Condition and which entity is able to comply with the  requirements  of Item 1115 of Regulation  AB;
or (3) obtain a guaranty of BSFP’s  obligations  under this Agreement from an affiliate of BSFP that is able
to comply with the financial  information  disclosure  requirements of Item 1115 of Regulation AB, and cause
such  affiliate to provide Cap  Financial  Disclosure  and any future Cap  Financial  Disclosure,  such that
disclosure  provided in respect of such  affiliate will satisfy any  disclosure  requirements  applicable to
the Cap Provider.

(iv)  BSFP agrees  that,  in the event that BSFP  provides  Cap  Financial  Disclosure  to the  Depositor in
accordance  with  clause  (iii)(1)  of  paragraph  14 or causes  its  affiliate  to  provide  Cap  Financial
Disclosure to the Depositor in accordance  with clause  (iii)(3) of paragraph 14, it will indemnify and hold
harmless the  Depositor,  its  respective  directors or officers and any person  controlling  the Depositor,
from and against any and all losses,  claims,  damages and  liabilities  caused by any untrue  statement  or
alleged  untrue  statement of a material fact  contained in such Cap  Financial  Disclosure or caused by any
omission or alleged  omission  to state in such Cap  Financial  Disclosure  a material  fact  required to be
stated therein or necessary to make the statements  therein,  in light of the circumstances under which they
were made, not misleading.

(v)   If the Depositor  reasonably  requests,  BSFP shall provide such other information as may be necessary
for the Depositor to comply with Item 1115 of Regulation AB.

(vi)  The Depositor  shall be an express third party  beneficiary  of this Agreement as if a party hereto to
the extent of the Depositor’s rights explicitly specified in this paragraph 14.

NEITHER THE BEAR STEARNS  COMPANIES INC. NOR ANY SUBSIDIARY OR AFFILIATE OF THE BEAR STEARNS  COMPANIES INC.
OTHER  THAN BEAR  STEARNS  FINANCIAL  PRODUCTS  INC.  IS AN  OBLIGOR OR A CREDIT  SUPPORT  PROVIDER  ON THIS
AGREEMENT.


5.     Account Details and
       Settlement Information:              Payments to BSFP:
                                            Citibank N.A., NY
                                            ABA Code:  021-000-089, for the account of
                                            Bear Stearns Securities Corp.
                                            Account Number: 0925-3186, for further credit to
                                            Bear Stearns Financial Products Inc.
                                            Sub-account Number: 102-04654-1-3
                                            Attention: Derivatives Department

                                            Payments to Counterparty:
                                            Wells Fargo Bank, National Association
                                            San Francisco, CA
                                            ABA# 121-000-248
                                            A/C: 3970771416
                                            Account Name: SAS Clearing
                                            For Further Credit to: 50952503, BSMF 06-AR2 Cap Account

This Agreement may be executed in several counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.



Counterparty  hereby  agrees to check this  Confirmation  and to confirm that the foregoing  correctly  sets
forth the terms of the  Transaction  by signing in the space  provided below and returning to Bear Stearns a
facsimile of the fully-executed  Confirmation to 212-272-9857.  For inquiries  regarding U.S.  Transactions,
please contact  Derivatives  Documentation  by telephone at  212-272-2711.   For all other inquiries  please
contact  Derivatives  Documentation  by telephone  at  353-1-402-6233.  Originals  will be provided for your
execution upon your request.
We are very pleased to have  executed  this  Transaction  with you and we look forward to  completing  other
transactions with you in the near future.

Very truly yours,

BEAR STEARNS FINANCIAL PRODUCTS INC.



By:    _______________________________________
       Name:
       Title:

Counterparty,  acting  through its duly  authorized  signatory,  hereby agrees to,  accepts and confirms the
terms of the foregoing as of the Trade Date.

BEAR STEARNS MORTGAGE FUNDING TRUST 2006-AR2
By: Wells Fargo Bank, National Association, not individually but solely as Trustee



By:    _______________________________________
       Name:
       Title:

ws






--------------------------------------------------------------------------------







                                                SCHEDULE I
          (all such dates subject to adjustment in accordance with the Business Day Convention)



                  ------------------------- --------------------- --------------------- --------
                                                                                        Cap
                     From and including       To but excluding      Notional Amount      Rate
                  ------------------------- ---------------------
                  ------------------------- ---------------------
                                                                         (USD)            (%)
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                       Effective Date           25-Oct-2006                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2006             25-Nov-2006                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2006             25-Dec-2006                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2006             25-Jan-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2007             25-Feb-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2007             25-Mar-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2007             25-Apr-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2007             25-May-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2007             25-Jun-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2007             25-Jul-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2007             25-Aug-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2007             25-Sep-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2007             25-Oct-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2007             25-Nov-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2007             25-Dec-2007                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2007             25-Jan-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2008             25-Feb-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2008             25-Mar-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2008             25-Apr-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2008             25-May-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2008             25-Jun-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2008             25-Jul-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2008             25-Aug-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2008             25-Sep-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2008             25-Oct-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2008             25-Nov-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2008             25-Dec-2008                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2008             25-Jan-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2009             25-Feb-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2009             25-Mar-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2009             25-Apr-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2009             25-May-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2009             25-Jun-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2009             25-Jul-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2009             25-Aug-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2009             25-Sep-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2009             25-Oct-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2009             25-Nov-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2009             25-Dec-2009                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2009             25-Jan-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2010             25-Feb-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2010             25-Mar-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2010             25-Apr-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2010             25-May-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2010             25-Jun-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2010             25-Jul-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2010             25-Aug-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2010             25-Sep-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2010             25-Oct-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2010             25-Nov-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2010             25-Dec-2010                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2010             25-Jan-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2011             25-Feb-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2011             25-Mar-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2011             25-Apr-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2011             25-May-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2011             25-Jun-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2011             25-Jul-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2011             25-Aug-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2011             25-Sep-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2011             25-Oct-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2011             25-Nov-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2011             25-Dec-2011                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2011             25-Jan-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2012             25-Feb-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2012             25-Mar-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2012             25-Apr-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2012             25-May-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2012             25-Jun-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2012             25-Jul-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2012             25-Aug-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2012             25-Sep-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2012             25-Oct-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2012             25-Nov-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2012             25-Dec-2012                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2012             25-Jan-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2013             25-Feb-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2013             25-Mar-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2013             25-Apr-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2013             25-May-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2013             25-Jun-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2013             25-Jul-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2013             25-Aug-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2013             25-Sep-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2013             25-Oct-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2013             25-Nov-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2013             25-Dec-2013                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2013             25-Jan-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jan-2014             25-Feb-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Feb-2014             25-Mar-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Mar-2014             25-Apr-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Apr-2014             25-May-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-May-2014             25-Jun-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jun-2014             25-Jul-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Jul-2014             25-Aug-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Aug-2014             25-Sep-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Sep-2014             25-Oct-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Oct-2014             25-Nov-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Nov-2014             25-Dec-2014                [_________]     [__]
                  ------------------------- --------------------- --------------------- --------
                  ------------------------- --------------------- --------------------- --------
                        25-Dec-2014           Termination Date             [_________]     [__]
                  ------------------------- --------------------- --------------------- --------






--------------------------------------------------------------------------------








                                                                                                 EXHIBIT O
                                       CERTIFICATE INSURANCE POLICY


                            CERTIFICATE GUARANTY INSURANCE POLICY ENDORSEMENT


Attached to and forming part of                                                        Effective Date of Endorsement:
Certificate Guaranty Insurance Policy                                                              September 29, 2006
#AB1034BE issued to:


Wells Fargo Bank, National Association,
as Trustee for the Holders of
Bear Stearns Mortgage Funding Trust 2006-AR2, Mortgage
Pass-Through Certificates, Series 2006-AR2,
Class II-A-2 Certificates


         For all purposes of this Policy, the following terms shall have the following meanings:

         “Agreement” shall mean, for purposes of the Policy, the Pooling Agreement.

         “Business  Day”:  Any day other than a  Saturday,  a Sunday or a day on which  banking or savings
and loan  institutions  in the the State of New  York,  the  State of  Minnesota  or the city in which the
Corporate  Trust Office of the Trustee is located,  are authorized or obligated by law or executive  order
to be closed.

         “Certificate  Insurer”  shall mean Ambac  Assurance  Corporation,  or any successor  thereto,  as
issuer of this Policy.

         “Class II-A-2  Certificates”  shall mean Bear Stearns Mortgage  Funding Trust 2006-AR2,  Mortgage
Pass-Through  Certificates,  Series  2006-AR2,  Class II-A-2  Certificates,  substantially in the form set
forth in Exhibit A-1 to the Agreement.

                           “Deficiency  Amount”  shall  mean (a) for any  Distribution  Date  prior to the
Final  Distribution  Date,  the sum of (1) the  excess,  if any,  of the  Current  Interest on the Insured
Certificates  over the amount of available funds to pay the Current  Interest on the Insured  Certificates
on such  Distribution  Date, and (2) the amount,  if any, of any Realized Losses  allocable to the Insured
Certificates on such  Distribution  Date (after giving effect to all  distributions  to be made thereon on
such Distribution  Date, other than pursuant to a claim on the Policy) and (b) for the Final  Distribution
Date, the sum of (x) the amount set forth in clause (a) above and (y) the  outstanding  Current  Principal
Amount of the Insured  Certificates,  after  giving  effect to all  payments of  principal  on the Insured
Certificates  on such  Final  Distribution  Date,  other  than  pursuant  to a claim on the Policy on that
Distribution Date.

                           “Distribution  Date”:  The 25th day of any month,  or if such 25th day is not a
Business Day, the Business Day immediately following such 25th day, commencing in October 2006.

         “Due for Payment” shall mean with respect to an Insured Amount,  the  Distribution  Date on which
Insured Amounts are due and payable pursuant to the terms of the Agreement.

         “Final Distribution Date” shall mean the Distribution Date occurring in September 2037.

         “First Distribution Date” shall mean October 25, 2006.

         “Holder”  shall mean the  registered  owner or beneficial  owner of an Insured  Certificate,  but
shall not include the  Trustee,  the  Sponsor,  the  Depositor,  the  Servicer or any of their  respective
affiliates  (other  than  Bear,   Stearns  &  Co.  Inc.,  Bear  Stearns  Securities  Corp.,  Bear  Stearns
International  Limited or Bear  Stearns  Investment  Products  Inc.),  unless  otherwise  agreed to by the
Certificate Insurer.

         “Insured  Amounts” shall mean, with respect to any Distribution  Date, the Deficiency  Amount for
such Distribution Date.

         “Insured Certificates” shall mean the Class II-A-2 Certificates.

         “Insured  Payments”  shall mean,  with respect to any  Distribution  Date,  the aggregate  amount
actually  paid by the  Certificate  Insurer  to the  Trustee  in  respect  of (i)  Insured  Amounts  for a
Distribution Date and (ii) Preference Amounts for any given Business Day.

         “Late Payment Rate” shall mean for any  Distribution  Date,  the lesser of (i) the greater of (a)
the rate of interest,  as it is publicly announced by Citibank,  N.A. at its principal office in New York,
New York as its prime rate (any  change in such prime rate of interest  to be  effective  on the date such
change is  announced by Citibank,  N.A.) plus 2% and (b) the then  applicable  highest rate of interest on
the Insured  Certificates  and (ii) the maximum rate  permissible  under  applicable usury or similar laws
limiting  interest  rates.  The Late Payment  Rate shall be computed on the basis of the actual  number of
days elapsed over a year of 360 days.

         “Nonpayment”  shall mean,  with respect to any  Distribution  Date, an Insured  Amount is Due for
Payment but has not been paid pursuant to the Agreement.

         “Notice”  shall mean the  telephonic  or  telegraphic  notice,  promptly  confirmed in writing by
facsimile  substantially in the form of Exhibit A to this Policy,  from the Trustee specifying the Insured
Amount or Preference Amount which shall be due and owing on the applicable Distribution Date.

         “Policy”  shall mean this  Certificate  Guaranty  Insurance  Policy  together with each and every
endorsement thereto.

         “Pooling  Agreement”  shall mean the Pooling and  Servicing  Agreement,  dated  September 1 2006,
among Structured Asset Mortgage Investments II Inc., as Depositor,  EMC Mortgage  Corporation,  as Sponsor
and Servicer and Wells Fargo Bank,  National  Association,  as Trustee,  as such agreement may be amended,
modified or supplemented from time to time.

                           “Preference  Amount”  shall mean any  payment of  principal  or  interest on an
Insured  Certificate  which has  become Due for  Payment  and which is made to a Holder by or on behalf of
the Trust,  which has been deemed a  preferential  transfer and was  previously  recovered from the Holder
pursuant to the United  States  Bankruptcy  Code in  accordance  with a final,  non-appealable  order of a
court of competent jurisdiction.

         “Premium”  shall mean the amount payable to the  Certificate  Insurer on each  Distribution  Date
calculated at the Premium Percentage.

         “Premium Percentage” shall mean 0.08% per annum.

         “Reimbursement  Amount”  shall  mean,  as to any  Distribution  Date,  the sum of (i) all Insured
Payments paid by the Certificate  Insurer,  but for which the Certificate  Insurer has not been reimbursed
prior to such  Distribution  Date pursuant to Section 6.01 of the  Agreement,  plus (ii) interest  accrued
thereon,  calculated  at the related  Late  Payment  Rate from the date the Trustee  received  the related
Insured Payments or the date such Insured Payments were made.

         “Trustee”  shall mean Wells Fargo Bank,  National  Association or its  successor-in-interest,  in
its capacity as Trustee under the  Agreement,  or if any successor  trustee shall be appointed as provided
therein,  then  “Trustee”  shall  also mean such  successor  trustee,  as the case may be,  subject to the
provisions thereof.

         Capitalized  terms used herein as defined terms and not otherwise  defined  herein shall have the
meaning  assigned to them in the  Agreement,  without  regard to any  amendment or  modification  thereof,
unless such amendment or  modification  has been approved in writing by the  Certificate  Insurer,  to the
extent required under the Agreement.

         Notwithstanding  any other provision of the Policy, the Certificate  Insurer will pay any Insured
Amount  payable  hereunder  no  later  than  12:00  noon,  New York  City  time,  on the  later of (i) the
Distribution  Date on which the related  Insured  Amount is Due for  Payment and (ii) the second  Business
Day  following  receipt in New York,  New York on a Business Day by the  Certificate  Insurer of a Notice;
provided  that, if such Notice is received  after 12:00 noon, New York City time, on such Business Day, it
shall be deemed to be received  on the  following  Business  Day. If any such Notice is not in proper form
or is otherwise  insufficient  for the purpose of making a claim under the Policy,  it shall be deemed not
to have been  received for purposes of this  paragraph,  and the  Certificate  Insurer  shall  promptly so
advise the Trustee and the Trustee may submit an amended or corrected Notice.

         The  Certificate  Insurer  shall pay any  Preference  Amount when due to be paid  pursuant to the
Order  referred to below,  but in any event no earlier than the third  Business Day  following  receipt by
the  Certificate  Insurer of (i) a  certified  copy of a final,  non-appealable  order of a court or other
body exercising  jurisdiction in such insolvency  proceeding to the effect that the Trustee or Holder,  as
applicable,  is  required  to return such  Preference  Amount paid during the term of this Policy  because
such payments were avoided as a  preferential  transfer or otherwise  rescinded or required to be restored
by the  Trustee or Holder (the  “Order”),  (ii) a notice by or on behalf of the Trustee or Holder that the
Order  has been  entered  and is not  subject  to any stay,  (iii) an  assignment,  in form and  substance
satisfactory  to the  Certificate  Insurer,  duly  executed  and  delivered  by the Trustee or Holder,  as
applicable,  irrevocably  assigning  to the  Certificate  Insurer  all rights and claims of the Trustee or
Holder  relating  to or arising  under the  Agreement  against the estate of the Trust or  otherwise  with
respect  to such  Preference  Amount  and (iv) a  Notice  (in the  form  attached  hereto  as  Exhibit  A)
appropriately  completed and executed by the Trustee;  provided, that if such documents are received after
12:00  noon,  New York City  time,  on such  Business  Day,  they will be  deemed  to be  received  on the
following Business Day;  provided,  further,  that the Certificate  Insurer shall not be obligated to make
any  payment in respect of any  Preference  Amount  representing  a payment of  principal  on the  Insured
Certificates  prior to the time the  Certificate  Insurer  would have been  required  to make a payment in
respect of such principal  pursuant to the first paragraph of the Policy.  Such payment shall be disbursed
to the receiver,  conservator,  debtor-in-possession  or trustee in bankruptcy named in the Order, and not
to the Holder  directly,  unless the  Holder has made a payment of the  Preference  Amount to the court or
such receiver,  conservator,  debtor-in-possession  or trustee in bankruptcy  named in the Order, in which
case the  Certificate  Insurer will pay the Holder,  subject to the delivery of (a) the items  referred to
in clauses (i), (ii),  (iii) and (iv) above to the  Certificate  Insurer and (b) evidence  satisfactory to
the   Certificate   Insurer  that  payment  has  been  made  to  such  court  or  receiver,   conservator,
debtor-in-possession or trustee in bankruptcy named in the Order.

         The  Certificate  Insurer  shall be  subrogated to the rights of each Holder to the extent of any
payment by the Certificate Insurer under the Policy.

         The  Certificate  Insurer  hereby  agrees that if it shall be subrogated to the rights of Holders
by virtue of any  payment  under this  Policy,  no  recovery of such  payment  will occur  unless the full
amount of the Holders’  allocable  distributions  for such Distribution Date can be made. In so doing, the
Certificate  Insurer does not waive its rights to seek full payment of all  Reimbursement  Amounts owed to
it hereunder or under the Agreement.

         The  Policy  does not  cover  Prepayment  Interest  Shortfalls,  Basis  Risk  Shortfalls,  or any
shortfalls  resulting  from Net Deferred  Interest or the  application  of the Relief Act or similar state
laws, allocated to the Insured  Certificates,  nor does the Policy guarantee to the Holders of the Insured
Certificates  any  particular  rate  of  principal  payment.  In  addition,  the  Policy  does  not  cover
shortfalls,  if any,  attributable to the liability of the Trust, any REMIC or the Trustee for withholding
taxes, if any,  (including  interest and penalties in respect of any liability for withholding  taxes) nor
any risk other than  Nonpayment,  including the failure of the Trustee to make any payment  required under
the  Agreement  to the Holders of the Insured  Certificates.  The Policy will not cover any  reduction  in
the amount of Current  Interest  payable to the holders of the Insured  Certificates  on any  Distribution
Date  due to the  pass-through  rate  for the  Insured  Certificates  exceeding  the Net  Rate Cap for the
Insured Certificates on such Distribution Date.

         The terms and provisions of the Agreement  constitute  the  instrument of assignment  referred to
in the second paragraph of the face of this Policy.

         A premium  will be payable on this Policy on each  Distribution  Date as provided in Section 6.01
of the Agreement, beginning with the First Distribution Date, in an amount equal to the Premium.

         THE INSURANCE PROVIDED BY THE POLICY IS NOT COVERED BY THE  PROPERTY/CASUALTY  INSURANCE SECURITY
FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.

         Nothing  herein  contained  shall  be held to vary,  alter,  waive or  extend  any of the  terms,
conditions,  provisions,  agreements  or  limitations  of the above  mentioned  Policy other than as above
stated.

         To  the  extent  the  provisions  of  this  endorsement  conflict  with  the  provisions  in  the
above-mentioned Policy, the provisions of this endorsement shall govern.

         The Policy and the obligations of the Certificate  Insurer  thereunder will terminate without any
action on the part of the  Certificate  Insurer  or any other  person on the date that is one year and one
day  following  the  earlier  to occur of (i) the date on which  all  amounts  required  to be paid on the
Insured  Certificates  have been paid in full and (ii) the Final  Distribution  Date. Upon  termination of
the Policy, the Trustee shall deliver the original of the Policy to the Certificate Insurer.

         No person other than the Trustee shall be entitled to present the Notice.

         No waiver of any rights or powers of the  Certificate  Insurer,  the  Holders  or the  Trustee or
consent by any of them shall be valid unless signed by an authorized officer or agent thereof.

         This Policy is issued  under and pursuant to, and shall be  construed  in  accordance  with,  the
laws of the State of New York, without giving effect to the conflict of laws principles thereof.

         The  Certificate  Insurer’s  obligations  under the Policy will be  discharged to the extent that
funds are received by the Trustee from the  Certificate  Insurer for payment to the holders of the Insured
Certificates  whether or not those funds are  properly  paid by the Trustee.  Payments of Insured  Amounts
will be made only at the time set forth in the Policy,  and no  accelerated  payments  of Insured  Amounts
will be made regardless of any  acceleration of the Insured  Certificates,  unless the  acceleration is at
the sole option of the Certificate Insurer.





--------------------------------------------------------------------------------






         IN WITNESS WHEREOF,  Ambac Assurance  Corporation has caused this endorsement to the Policy to be
signed by its duly authorized officers.

__________________________________                           __________________________________
Assistant Secretary                                          Managing Director






--------------------------------------------------------------------------------







                                                EXHIBIT A
                               TO THE CERTIFICATE GUARANTY INSURANCE POLICY
                                           Policy No. AB1034BE


                                     NOTICE OF NONPAYMENT AND DEMAND
                          FOR PAYMENT OF INSURED AMOUNTS AND PREFERENCE AMOUNTS

                                                                       Date: [                         ]


Ambac Assurance Corporation
One State Street Plaza
New York, New York 10004
Attention:  General Counsel

         Reference is made to Certificate  Guaranty  Insurance  Policy No. AB1034BE (the “Policy”)  issued
by Ambac Assurance  Corporation  (“Ambac”).  Terms capitalized herein and not otherwise defined shall have
the meanings  specified  in the Policy and the Pooling  Agreement,  dated as of  September 1, 2006,  among
Structured  Asset Mortgage  Investments II Inc., as Depositor,  EMC Mortgage  Corporation,  as Sponsor and
Servicer and Wells Fargo Bank,  National  Association,  as Trustee, as the case may be, unless the context
otherwise requires.

         The Trustee hereby certifies as follows:

The Trustee is the Trustee under the Agreement for the Holders.

The relevant Distribution Date is [date].

Payment  on the  Insured  Certificates  in  respect  of the  Distribution  Date is due to be  received  on
_________________________ under the Agreement in an amount equal to $_________.
[There is an Insured Amount of $______________ in respect of the Class II-A-2  Certificates,  which amount
is Due for Payment pursuant to the terms of the Agreement.]
                           [There  is a  Preference  Amount of  $______________  in  respect  of the Class
                           II-A-2  Certificates,  which is due and  payable  pursuant  to the terms of the
                           Agreement.]

The Trustee has not heretofore made a demand for the [Insured  Amount]  [Preference  Amount] in respect of
the Distribution Date.

The Trustee  hereby  requests  the payment of the  [Insured  Amount that is Due For  Payment]  [Preference
Amount]  be made by Ambac  under the  Policy  and  directs  that  payment  under the Policy be made to the
following  account by bank wire  transfer of federal or other  immediately  available  funds in accordance
with the terms of the Policy to: ______________________________ (Trustee’s account number).
The Trustee  hereby  agrees that,  following  receipt of the  [Insured  Amount]  [Preference  Amount] from
Ambac,  it shall  (a) hold such  amounts  in trust and apply  the same  directly  to the  distribution  of
payment on the Class II-A-2  Certificates  when due; (b) not apply such funds for any other  purpose;  (c)
deposit  such funds to the Policy  Account and not  commingle  such funds with other funds held by Trustee
and  (d)  maintain  an  accurate  record  of such  payments  with  respect  to  each  certificate  and the
corresponding claim on the Policy and proceeds thereof.

         ANY PERSON WHO KNOWINGLY  AND WITH INTENT TO DEFRAUD ANY INSURANCE  COMPANY OR OTHER PERSON FILES
AN  APPLICATION  FOR INSURANCE OR STATEMENT OF CLAIM  CONTAINING  ANY  MATERIALLY  FALSE  INFORMATION,  OR
CONCEALS FOR THE PURPOSE OF  MISLEADING,  INFORMATION  CONCERNING  ANY FACT  MATERIAL  THERETO,  COMMITS A
FRAUDULENT  INSURANCE  ACT,  WHICH IS A CRIME AND SHALL ALSO BE SUBJECT TO A CIVIL  PENALTY  NOT TO EXCEED
FIVE THOUSAND DOLLARS AND THE STATED VALUE OF THE CLAIM FOR EACH SUCH VIOLATION.

                                                     By:______________________________________
                                                              Trustee

                                                     Title:___________________________________
                                                              (Officer)








--------------------------------------------------------------------------------









                                                                                                 EXHIBIT P

                      SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE

                                           (RMBS unless otherwise noted)

Definitions
Primary Servicer - transaction party having borrower contact; aggregator of pool assets
Back-up Servicer - named in the transaction (in the event a Back-up Servicer becomes the Primary
Servicer, follow Primary Servicer obligations)
Custodian - safe keeper of pool assets
Trustee - fiduciary of the transaction; waterfall calculator

Note: The definitions above describe the essential function that the party performs, rather than the
party’s title.  So, for example, in a particular transaction, the trustee may perform the “paying agent”
and “securities administrator” functions, while in another transaction, the securities administrator may
perform these functions.

Where there are multiple checks for criteria the attesting party will identify in their management
assertion that they are attesting only to the portion of the distribution chain they are responsible for
in the related transaction agreements.

         Key:
         X - obligation

         Where  there are  multiple  checks  for  criteria  the  attesting  party will  identify  in their
management  assertion  that they are  attesting  only to the  portion of the  distribution  chain they are
responsible for in the related transaction agreements.



---------------------- ------------------------------------------- ------------- ------------- -------------
                                                                     Primary
  Reg AB Reference                 Servicing Criteria                Servicer      Trustee      Custodian
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       General Servicing Considerations
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(i)          Policies and procedures are instituted to        X             X
                       monitor any performance or other triggers
                       and events of default in accordance with
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(ii)         If any material servicing activities are         X             X
                       outsourced to third parties, policies and
                       procedures are instituted to monitor the
                       third party’s performance and compliance
                       with such servicing activities.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(1)(iv)         A fidelity bond and errors and omissions         X             X
                       policy is in effect on the party
                       participating in the servicing function
                       throughout the reporting period in the
                       amount of coverage required by and
                       otherwise in accordance with the terms of
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Cash Collection and Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(i)          Payments on pool assets are deposited            X             X
                       into the appropriate custodial bank
                       accounts and related bank clearing
                       accounts no more than two business days
                       following receipt and identification, or
                       such other number of days specified in
                       the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made via wire transfer on          X             X
                       behalf of an obligor or to an investor
1122(d)(2)(ii)         are made only by authorized personnel.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Advances of funds or guarantees regarding        X             X
                       collections, cash flows or distributions,
                       and any interest or other fees charged
                       for such advances, are made, reviewed and
                       approved as specified in the transaction
1122(d)(2)(iii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The related accounts for the transaction,        X             X
                       such as cash reserve accounts or accounts
                       established as a form of over
                       collateralization, are separately
                       maintained (e.g., with respect to
                       commingling of cash) as set forth in the
1122(d)(2)(iv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Each custodial account is maintained at a        X             X
                       federally insured depository institution
                       as set forth in the transaction
                       agreements. For purposes of this
                       criterion, “federally insured depository
                       institution” with respect to a foreign
                       financial institution means a foreign
                       financial institution that meets the
                       requirements of Rule 13k-1(b)(1) of the
1122(d)(2)(v)          Securities Exchange Act.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Unissued checks are safeguarded so as to         X
1122(d)(2)(vi)         prevent unauthorized access.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(2)(vii)        Reconciliations are prepared on a monthly        X             X
                       basis for all asset-backed securities
                       related bank accounts, including
                       custodial accounts and related bank
                       clearing accounts. These reconciliations
                       are (A) mathematically accurate; (B)
                       prepared within 30 calendar days after
                       the bank statement cutoff date, or such
                       other number of days specified in the
                       transaction agreements; (C) reviewed and
                       approved by someone other than the person
                       who prepared the reconciliation; and (D)
                       contain explanations for reconciling
                       items. These reconciling items are
                       resolved within 90 calendar days of their
                       original identification, or such other
                       number of days specified in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Investor Remittances and Reporting
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(3)(i)          Reports to investors, including those to         X             X
                       be filed with the Commission, are
                       maintained in accordance with the
                       transaction agreements and applicable
                       Commission requirements. Specifically,
                       such reports (A) are prepared in
                       accordance with timeframes and other
                       terms set forth in the transaction
                       agreements; (B) provide information
                       calculated in accordance with the terms
                       specified in the transaction agreements;
                       (C) are filed with the Commission as
                       required by its rules and regulations;
                       and (D) agree with investors’ or the
                       trustee’s records as to the total unpaid
                       principal balance and number of Pool
                       Assets serviced by the Servicer.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts due to investors are allocated           X             X
                       and remitted in accordance with
                       timeframes, distribution priority and
                       other terms set forth in the transaction
1122(d)(3)(ii)         agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made to an investor are            X             X
                       posted within two business days to the
                       Servicer’s investor records, or such
                       other number of days specified in the
1122(d)(3)(iii)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Amounts remitted to investors per the            X             X
                       investor reports agree with cancelled
                       checks, or other form of payment, or
1122(d)(3)(iv)         custodial bank statements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Pool Asset Administration
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(i)          Collateral or security on pool assets is         X                           X
                       maintained as required by the transaction
                       agreements or related pool asset
                       documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ii)         Pool assets  and related documents are           X                           X
                       safeguarded as required by the
                       transaction agreements
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iii)        Any additions, removals or substitutions         X             X
                       to the asset pool are made, reviewed and
                       approved in accordance with any
                       conditions or requirements in the
                       transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(iv)         Payments on pool assets, including any           X
                       payoffs, made in accordance with the
                       related pool asset documents are posted
                       to the Servicer’s obligor records
                       maintained no more than two business days
                       after receipt and identification, or such
                       other number of days specified in the
                       transaction agreements, and allocated to
                       principal, interest or other items (e.g.,
                       escrow) in accordance with the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       The Servicer’s records regarding the pool        X
                       assets agree with the Servicer’s records
                       with respect to an obligor’s unpaid
1122(d)(4)(v)          principal balance.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Changes with respect to the terms or             X
                       status of an obligor's pool assets (e.g.,
                       loan modifications or re-agings) are
                       made, reviewed and approved by authorized
                       personnel in accordance with the
                       transaction agreements and related pool
1122(d)(4)(vi)         asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Loss mitigation or recovery actions              X
                       (e.g., forbearance plans, modifications
                       and deeds in lieu of foreclosure,
                       foreclosures and repossessions, as
                       applicable) are initiated, conducted and
                       concluded in accordance with the
                       timeframes or other requirements
                       established by the transaction
1122(d)(4)(vii)        agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(viii)       Records documenting collection efforts           X
                       are maintained during the period a pool
                       asset is delinquent in accordance with
                       the transaction agreements. Such records
                       are maintained on at least a monthly
                       basis, or such other period specified in
                       the transaction agreements, and describe
                       the entity’s activities in monitoring
                       delinquent pool assets including, for
                       example, phone calls, letters and payment
                       rescheduling plans in cases where
                       delinquency is deemed temporary (e.g.,
                       illness or unemployment).
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(ix)         Adjustments to interest rates or rates of        X
                       return for pool assets with variable
                       rates are computed based on the related
                       pool asset documents.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
1122(d)(4)(x)          Regarding any funds held in trust for an         X
                       obligor (such as escrow accounts): (A)
                       such funds are analyzed, in accordance
                       with the obligor’s pool asset documents,
                       on at least an annual basis, or such
                       other period specified in the transaction
                       agreements; (B) interest on such funds is
                       paid, or credited, to obligors in
                       accordance with applicable pool asset
                       documents and state laws; and (C) such
                       funds are returned to the obligor within
                       30 calendar days of full repayment of the
                       related pool assets, or such other number
                       of days specified in the transaction
                       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Payments made on behalf of an obligor            X
                       (such as tax or insurance payments) are
                       made on or before the related penalty or
                       expiration dates, as indicated on the
                       appropriate bills or notices for such
                       payments, provided that such support has
                       been received by the servicer at least 30
                       calendar days prior to these dates, or
                       such other number of days specified in
1122(d)(4)(xi)         the transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any late payment penalties in connection         X
                       with any payment to be made on behalf of
                       an obligor are paid from the Servicer’s
                       funds and not charged to the obligor,
                       unless the late payment was due to the
1122(d)(4)(xii)        obligor’s error or omission.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Disbursements made on behalf of an               X
                       obligor are posted within two business
                       days to the obligor’s records maintained
                       by the servicer, or such other number of
                       days specified in the transaction
1122(d)(4)(xiii)       agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Delinquencies, charge-offs and                   X
                       uncollectible accounts are recognized and
                       recorded in accordance with the
1122(d)(4)(xiv)        transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------
---------------------- ------------------------------------------- ------------- ------------- -------------
                       Any external enhancement or other                X             X
                       support, identified in Item 1114(a)(1)
                       through (3) or Item 1115 of Regulation
                       AB, is maintained as set forth in the
1122(d)(4)(xv)         transaction agreements.
---------------------- ------------------------------------------- ------------- ------------- -------------


                                                     [NAME OF OWNER] [NAME OF SUBSERVICER]


                                                     Date:    _________________________

                                                     By:      _________________________
                                                              Name:
                                                              Title:






--------------------------------------------------------------------------------







                                                                                               EXHIBIT Q-1

                                      FORM OF BACK-UP CERTIFICATION
                             TO BE PROVIDED BY THE SERVICER TO THE DEPOSITOR

         Re:      The [    ] agreement dated as of [ ],  200[  ]  (the   “Agreement”),   among   [IDENTIFY
                  PARTIES]

         I,   ____________________________,   the   _______________________  of  [NAME  OF  COMPANY]  (the
“Company”),  certify  to [the  Purchaser],  [the  Depositor],  and the  [Servicer]  [Trustee],  and  their
officers, with the knowledge and intent that they will rely upon this certification, that:


     1.  I have reviewed the servicer  compliance  statement of the Company  provided in  accordance  with
         Item  1123 of  Regulation  AB (the  “Compliance  Statement”),  the  report on  assessment  of the
         Company’s  compliance with the servicing criteria set forth in Item 1122(d) of Regulation AB (the
         “Servicing  Criteria”),  provided in  accordance  with Rules 13a-18 and 15d-18  under  Securities
         Exchange  Act of 1934,  as  amended  (the  “Exchange  Act”) and Item 1122 of  Regulation  AB (the
         “Servicing  Assessment”),  the registered public accounting firm’s attestation report provided in
         accordance  with  Rules  13a-18  and  15d-18  under  the  Exchange  Act and  Section  1122(b)  of
         Regulation AB (the “Attestation Report”),  and all servicing reports,  officer’s certificates and
         other  information  relating to the servicing of the Mortgage  Loans by the Company during 200[ ]
         that were  delivered  by the  Company to the  [Depositor]  [Servicer]  [Trustee]  pursuant to the
         Agreement (collectively, the “Company Servicing Information”);

     2.  Based on my knowledge,  the Company  Servicing  Information,  taken as a whole,  does not contain
         any untrue  statement of a material fact or omit to state a material  fact  necessary to make the
         statements  made, in the light of the  circumstances  under which such  statements were made, not
         misleading with respect to the period of time covered by the Company Servicing Information;

     3.  Based on my knowledge,  all of the Company Servicing  Information  required to be provided by the
         Company under the Agreement has been provided to the [Depositor] [Servicer] [Trustee];

     4.  I am  responsible  for reviewing the  activities  performed by the Company as servicer  under the
         Agreement,  and based on my knowledge  and the  compliance  review  conducted  in  preparing  the
         Compliance  Statement  and  except  as  disclosed  in the  Compliance  Statement,  the  Servicing
         Assessment  or the  Attestation  Report,  the Company has  fulfilled  its  obligations  under the
         Agreement in all material respects; and

     5.  The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,
         and the Servicing  Assessment and  Attestation  Report required to be provided by the Company and
         by any  Subservicer  and  Subcontractor  pursuant  to the  Agreement,  have been  provided to the
         [Depositor]  [Servicer].  Any material instances of noncompliance  described in such reports have
         been disclosed to the [Depositor]  [Servicer].  Any material  instance of noncompliance  with the
         Servicing Criteria has been disclosed in such reports.


                                                             Date:    ______________________________


                                                             By:      ______________________________
                                                                         Name:
                                                                         Title:






--------------------------------------------------------------------------------






                                                                                               EXHIBIT Q-2


                                      FORM OF BACK-UP CERTIFICATION
                              TO BE PROVIDED BY THE TRUSTEE TO THE DEPOSITOR

         Re:      ________________________________   Trust   200_-____(the   “Trust”),   Mortgage
         Pass-Through  Certificates,  Series  200_-____,  issued  pursuant  to  the  Pooling  and
         Servicing  Agreement,  dated as of ________,  200_, among  ____________________________,
         as   Depositor,   Wells   Fargo   Bank,   National   Association,   as   [Trustee]   and
         ________________________________.

         The [Trustee]  hereby  certifies to the Depositor,  and its officers,  directors and  affiliates,
and with the knowledge and intent that they will rely upon this certification, that:

                  1.       I have  reviewed the annual report on Form 10-K for the fiscal year [____] (the
“Annual  Report”),  and all reports on Form 10-D required to be filed in respect of period  covered by the
Annual Report (collectively with the Annual Report, the “Reports”), of the Trust;

                  2.       To my knowledge,  (a) the Reports,  taken as a whole, do not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
light of the  circumstances  under which such  statements  were made, not  misleading  with respect to the
period  covered by the Annual  Report,  and (b) the  [Trustee’s]  assessment  of  compliance  and  related
attestation  report  referred  to below,  taken as a whole,  do not  contain  any  untrue  statement  of a
material  fact or omit to state a material  fact  necessary to make the  statements  made, in light of the
circumstances  under which such  statements  were made, not misleading  with respect to the period covered
by such assessment of compliance and attestation report;

                  3.       To my knowledge,  the distribution  information  required to be provided by the
[Trustee]  under the Pooling  and  Servicing  Agreement  for  inclusion  in the Reports is included in the
Reports;

                  4.       I am  responsible  for  reviewing  the  activities  performed by the  [Trustee]
under the Pooling and Servicing  Agreement,  and based on my knowledge and the compliance review conducted
in preparing the compliance  statement of the [Trustee]  required by the Pooling and Servicing  Agreement,
and except as disclosed in the Reports,  the [Trustee] has  fulfilled  its  obligations  under the Pooling
and Servicing Agreement in all material respects; and

                  5.       The report on assessment of compliance  with servicing  criteria  applicable to
the  [Trustee]  for  asset-backed  securities  of the  [Trustee]  and each  Subcontractor  utilized by the
[Trustee] and related  attestation report on assessment of compliance with servicing  criteria  applicable
to it required  to be included in the Annual  Report in  accordance  with Item 1122 of  Regulation  AB and
Exchange Act Rules 13a-18 and 15d-18 has been  included as an exhibit to the Annual  Report.  Any material
instances of non-compliance are described in such report and have been disclosed in the Annual Report.

         In giving the certifications  above, the [Trustee] has reasonably relied on information  provided
to it by the  following  unaffiliated  parties:  [names  of  servicer(s),  master  servicer,  subservicer,
depositor, trustee, custodian(s)].


Date:_____________________________


__________________________________
[Signature]
[Title]






--------------------------------------------------------------------------------







                                                                                                 EXHIBIT R

                                    FORM 10-D, FORM 8-K AND FORM 10-K
                                         REPORTING RESPONSIBILITY

As to each item described below, the entity indicated as the Responsible Party shall be primarily
responsible for reporting the information to the party identified as responsible for preparing the
Securities Exchange Act Reports pursuant to Section 3.18(a)(iv).

Under Item 1 of Form 10-D: a) items marked “Monthly Statements to Certificateholders” are required to be
included in the periodic Distribution Date statement under Section 6.04 of the Pooling and Servicing
Agreement, provided by the Trustee based on information received from the Servicer; and b) items marked
“Form 10-D report” are required to be in the Form 10-D report but not the Monthly Statements to
Certificateholders, provided by the party indicated.  Information under all other Items of Form 10-D is
to be included in the Form 10-D report and sent to the Trustee and the Depositor.

X = such party is the source of information.

All information will be sent to the Depositor and the Trustee.


   Form      Item        Description        Servicer           Trustee            Custodian           Depositor           Sponsor
10-D        Must be filed within 15 days of the distribution date for the asset-backed securities.
            1       Distribution and
                    Pool Performance
                    Information
                    Item 1121(a) -
                    Distribution and
                    Pool Performance
                    Information
                    (1) Any applicable                 X
                    record dates,
                    accrual dates,                     (Monthly Statements to
                    determination dates                Certificateholders)
                    for calculating
                    distributions and
                    actual distribution
                    dates for the
                    distribution period.
                    (2) Cash flows                     X
                    received and the
                    sources thereof for                (Monthly Statements to
                    distributions, fees                Certificateholders)
                    and expenses.
                    (3) Calculated                     X
                    amounts and
                    distribution of the                (Monthly Statements to
                    flow of funds for                  Certificateholders)
                    the period itemized
                    by type and priority
                    of payment,
                    including:
                             (i) Fees or               X
                    expenses accrued and
                    paid, with an                      (Monthly Statements to
                    identification of                  Certificateholders)
                    the general purpose
                    of such fees and the
                    party receiving such
                    fees or expenses.
                             (ii)                      X
                    Payments accrued or
                    paid with respect to               (Monthly Statements to
                    enhancement or other               Certificateholders)
                    support identified
                    in Item 1114 of
                    Regulation AB (such
                    as insurance
                    premiums or other
                    enhancement
                    maintenance fees),
                    with an
                    identification of
                    the general purpose
                    of such payments and
                    the party receiving
                    such payments.
                             (iii)                     X
                    Principal, interest
                    and other                          (Monthly Statements to
                    distributions                      Certificateholders)
                    accrued and paid on
                    the asset-backed
                    securities by type
                    and by class or
                    series and any
                    principal or
                    interest shortfalls
                    or carryovers.
                             (iv) The                  X
                    amount of excess
                    cash flow or excess                (Monthly Statements to
                    spread and the                     Certificateholders)
                    disposition of
                    excess cash flow.
                    (4) Beginning and                  X
                    ending principal
                    balances of the                    (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities.
                    (5) Interest rates                 X
                    applicable to the
                    pool assets and the                (Monthly Statements to
                    asset-backed                       Certificateholders)
                    securities, as
                    applicable. Consider
                    providing interest
                    rate information for
                    pool assets in
                    appropriate
                    distributional
                    groups or
                    incremental ranges.
                    (6) Beginning and                  X
                    ending balances of
                    transaction                        (Monthly Statements to
                    accounts, such as                  Certificateholders)
                    reserve accounts,
                    and material account
                    activity during the
                    period.
                    (7) Any amounts                    X
                    drawn on any credit
                    enhancement or other               (Monthly Statements to
                    support identified                 Certificateholders)
                    in Item 1114 of
                    Regulation AB, as
                    applicable, and the
                    amount of coverage
                    remaining under any
                    such enhancement, if
                    known and applicable.
                    (8) Number and                     X                                       Updated pool
                    amount of pool                                                             composition
                    assets at the                      (Monthly Statements to                  information fields to
                    beginning and ending               Certificateholders)                     be as specified by
                    of each period, and                                                        Depositor from time to
                    updated pool                                                               time
                    composition
                    information, such as
                    weighted average
                    coupon, weighted
                    average remaining
                    term, pool factors
                    and prepayment
                    amounts.
                    (9) Delinquency and    X           X
                    loss information for
                    the period.                        (Monthly Statements to
                                                       Certificateholders)
                    In addition,           X
                    describe any
                    material changes to
                    the information
                    specified in Item
                    1100(b)(5) of
                    Regulation AB
                    regarding the pool
                    assets. (methodology)
                    (10) Information on    X           X
                    the amount, terms
                    and general purpose                (Monthly Statements to
                    of any advances made               Certificateholders)
                    or reimbursed during
                    the period,
                    including the
                    general use of funds
                    advanced and the
                    general source of
                    funds for
                    reimbursements.
                    (11) Any material      X           X
                    modifications,
                    extensions or                      (Monthly Statements to
                    waivers to pool                    Certificateholders)
                    asset terms, fees,
                    penalties or
                    payments during the
                    distribution period
                    or that have
                    cumulatively become
                    material over time.
                    (12) Material          X           X*                                      X
                    breaches of pool
                    asset                              (if agreed upon by the
                    representations or                 parties)
                    warranties or
                    transaction
                    covenants.
                    (13) Information on                X
                    ratio, coverage or
                    other tests used for               (Monthly Statements to
                    determining any                    Certificateholders)
                    early amortization,
                    liquidation or other
                    performance trigger
                    and whether the
                    trigger was met.
                    (14) Information                                                           X
                    regarding any new
                    issuance of
                    asset-backed
                    securities backed by
                    the same asset pool,
                          [information     X           X                                       X
                          regarding] any
                          pool asset
                          changes (other
                          than in
                          connection
                          with a pool
                          asset
                          converting
                          into cash in
                          accordance
                          with its
                          terms), such
                          as additions
                          or removals in
                          connection
                          with a
                          prefunding or
                          revolving
                          period and
                          pool asset
                          substitutions
                          and
                          repurchases
                          (and purchase
                          rates, if
                          applicable),
                          and cash flows
                          available for
                          future
                          purchases,
                          such as the
                          balances of
                          any prefunding
                          or revolving
                          accounts, if
                          applicable.
                          Disclose any                                                         X                        X
                          material
                          changes in the
                          solicitation,
                          credit-granting,
                          underwriting,
                          origination,
                          acquisition or
                          pool selection
                          criteria or
                          procedures, as
                          applicable,
                          used to
                          originate,
                          acquire or
                          select the new
                          pool assets.
                    Item 1121(b) -                                                             X
                    Pre-Funding or
                    Revolving Period
                    Information

                    Updated pool
                    information as
                    required under Item
                    1121(b).
            2       Legal Proceedings
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
                    Sponsor (Seller)                                                                                    X
                    Depositor                                                                  X
                    Trustee


                    Issuing entity                                                             X
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                         X
                    Administrator
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
                    Custodian                                                   X
            3       Sales of Securities
                    and Use of Proceeds
                    Information from                                                           X
                    Item 2(a) of Part II
                    of Form 10-Q:

                    With respect to any
                    sale of securities
                    by the sponsor,
                    depositor or issuing
                    entity, that are
                    backed by the same
                    asset pool or are
                    otherwise issued by
                    the issuing entity,
                    whether or not
                    registered, provide
                    the sales and use of
                    proceeds information
                    in Item 701 of
                    Regulation S-K.
                    Pricing information
                    can be omitted if
                    securities were not
                    registered.
            4       Defaults Upon Senior
                    Securities
                    Information from                   X
                    Item 3 of Part II of
                    Form 10-Q:

                    Report the
                    occurrence of any
                    Event of Default
                    (after expiration of
                    any grace period and
                    provision of any
                    required notice)
            5       Submission of
                    Matters to a Vote of
                    Security Holders
                    Information from                   X
                    Item 4 of Part II of
                    Form 10-Q
            6       Significant Obligors
                    of Pool Assets
                    Item 1112(b) -                                                             X
                    Significant Obligor
                    Financial
                    Information*
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Item.
            7       Significant
                    Enhancement Provider
                    Information
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information*
                          Determining                  X
                          applicable
                          disclosure
                          threshold
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial
                    Information*
                          Determining                                                          X
                          current
                          maximum
                          probable
                          exposure
                          Determining                  X
                          current
                          significance
                          percentage
                          Request                      X
                          required
                          financial
                          information or
                          effecting
                          incorporation
                          by reference
                    *This information
                    need only be
                    reported on the Form
                    10-D for the
                    distribution period
                    in which updated
                    information is
                    required pursuant to
                    the Items.
            8       Other Information
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    period covered by
                    the Form 10-D but
                    not reported
            9       Exhibits
                    Distribution report                X
                    Exhibits required by                                                       X
                    Item 601 of
                    Regulation S-K, such
                    as material
                    agreements
8-K
            1.01    Entry into a
                    Material Definitive
                    Agreement
                    Disclosure is          X           X                                       X                        X
                    required regarding
                    entry into or
                    amendment of any
                    definitive agreement
                    that is material to
                    the securitization,
                    even if depositor is
                    not a party.

                    Examples: servicing
                    agreement, custodial
                    agreement.

                    Note: disclosure not
                    required as to
                    definitive
                    agreements that are
                    fully disclosed in
                    the prospectus
            1.02    Termination of a       X           X                                       X                        X
                    Material Definitive
                    Agreement
                    Disclosure is
                    required regarding
                    termination of  any
                    definitive agreement
                    that is material to
                    the securitization
                    (other than
                    expiration in
                    accordance with its
                    terms), even if
                    depositor is not a
                    party.


                    Examples: servicing
                    agreement, custodial
                    agreement.
            1.03    Bankruptcy or
                    Receivership
                    Disclosure is          X           X                        X              X                        X
                    required regarding
                    the bankruptcy or
                    receivership, if
                    known to the Master
                    Servicer, with
                    respect to any of
                    the following:

                    Sponsor (Seller),
                    Depositor, Master
                    Servicer, affiliated
                    Servicer, other
                    Servicer servicing
                    20% or more of pool
                    assets at time of
                    report, other
                    material servicers,
                    Certificate
                    Administrator,
                    Trustee, significant
                    obligor, credit
                    enhancer (10% or
                    more), derivatives
                    counterparty,
                    Custodian
            2.04    Triggering Events
                    that Accelerate or
                    Increase a Direct
                    Financial Obligation
                    or an Obligation
                    under an Off-Balance
                    Sheet Arrangement
                    Includes an early      X           X
                    amortization,
                    performance trigger
                    or other event,
                    including event of
                    default, that would
                    materially alter the
                    payment
                    priority/distribution
                    of cash
                    flows/amortization
                    schedule.

                    Disclosure will be
                    made of events other
                    than waterfall
                    triggers which are
                    disclosed in the
                    Monthly Statements
                    to Certificateholders
            3.03    Material
                    Modification to
                    Rights of Security
                    Holders
                    Disclosure is                      X                                       X
                    required of any
                    material
                    modification to
                    documents defining
                    the rights of
                    Certificateholders,
                    including the
                    Pooling and
                    Servicing Agreement
            5.03    Amendments to
                    Articles of
                    Incorporation or
                    Bylaws; Change in
                    Fiscal Year
                    Disclosure is                                                              X
                    required of any
                    amendment “to the
                    governing documents
                    of the issuing
                    entity”
            5.06    Change in Shell
                    Company Status
                    [Not applicable to                                                         X
                    ABS issuers]
            6.01    ABS Informational
                    and Computational
                    Material
                    [Not included in                                                           X
                    reports to be filed
                    under Section 3.18]
            6.02    Change of Servicer
                    or Trustee
                    Requires disclosure
                    of any removal,
                    replacement,
                    substitution or
                    addition of any
                    master servicer,
                    affiliated servicer,
                    other servicer
                    servicing 10% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers,
                    certificate
                    administrator or
                    trustee.
                    Reg AB disclosure      X
                    about any new
                    servicer is also
                    required.
                    Reg AB disclosure                  X
                    about any new
                    trustee is also
                    required.
            6.03    Change in Credit
                    Enhancement or Other
                    External Support
                    Covers termination                 X                                       X
                    of any enhancement
                    in manner other than
                    by its terms, the
                    addition of an
                    enhancement, or a
                    material change in
                    the enhancement
                    provided.  Applies
                    to external credit
                    enhancements as well
                    as derivatives.
                    Reg AB disclosure                  X                                       X
                    about any new
                    enhancement provider
                    is also required.
            6.04    Failure to Make a                  X
                    Required Distribution
            6.05    Securities Act
                    Updating Disclosure
                    If any material pool                                                       X
                    characteristic
                    differs by 5% or
                    more at the time of
                    issuance of the
                    securities from the
                    description in the
                    final prospectus,
                    provide updated Reg
                    AB disclosure about
                    the actual asset
                    pool.
                    If there are any new                                                       X
                    servicers or
                    originators required
                    to be disclosed
                    under Regulation AB
                    as a result of the
                    foregoing, provide
                    the information
                    called for in Items
                    1108 and 1110
                    respectively.
            7.01    Regulation FD          X           X                        X              X
                    Disclosure
            8.01    Other Events
                    Any event, with                                                            X
                    respect to which
                    information is not
                    otherwise called for
                    in Form 8-K, that
                    the registrant deems
                    of importance to
                    security holders.
            9.01    Financial Statements
                    and Exhibits
10-K
            9B      Other Information
                    Disclose any
                    information required
                    to be reported on
                    Form 8-K during the
                    fourth quarter
                    covered by the Form
                    10-K but not reported
            15      Exhibits and
                    Financial Statement
                    Schedules
                    Item 1112(b) -                                                             X
                    Significant Obligor
                    Financial Information
                    Item 1114(b)(2) -
                    Credit Enhancement
                    Provider Financial
                    Information
                         Determining                   X
                         applicable
                         disclosure
                         threshold
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
                    Item 1115(b) -
                    Derivative
                    Counterparty
                    Financial Information
                         Determining                                                           X
                         current maximum
                         probable
                         exposure
                         Determining                   X
                         current
                         significance
                         percentage
                         Requesting                    X
                         required
                         financial
                         information or
                         effecting
                         incorporation
                         by reference
                    Item 1117 - Legal
                    proceedings pending
                    against the
                    following entities,
                    or their respective
                    property, that is
                    material to
                    Certificateholders,
                    including
                    proceedings known to
                    be contemplated by
                    governmental
                    authorities:
                    Sponsor (Seller)                                                                                    X
                    Depositor                                                                  X
                    Trustee
                    Issuing entity                                                             X
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                         X
                    Administrator
                    Originator of 20% or                                                       X
                    more of pool assets
                    as of the Cut-off
                    Date
                    Custodian                                                   X
                    Item 1119 -
                    Affiliations and
                    relationships
                    between the
                    following entities,
                    or their respective
                    affiliates, that are
                    material to
                    Certificateholders:
                    Sponsor (Seller)                                                                                    X
                    Depositor                                                                  X
                    Trustee
                    Master Servicer,       X
                    affiliated Servicer,
                    other Servicer
                    servicing 20% or
                    more of pool assets
                    at time of report,
                    other material
                    servicers
                    Securities                         X
                    Administrator
                    Originator                                                                 X
                    Custodian                                                   X
                    Credit                                                                     X
                    Enhancer/Support
                    Provider
                    Significant Obligor                                                        X
                    Item 1122 -            X           X                        X
                    Assessment of
                    Compliance with
                    Servicing Criteria
                    Item 1123 - Servicer   X
                    Compliance Statement







--------------------------------------------------------------------------------







                                                                                                 EXHIBIT S

                                    ADDITIONAL DISCLOSURE INFORMATION


Structured Asset Mortgage Investments II Inc.
383 Madison Avenue
New York, New York 10179
Fax: (212) 272-2000
E-mail: regabnotifications@bear.com

Wells Fargo Bank, National Association as Trustee
P.O.  Box 98
Columbia, Maryland 21045
Fax:  (410) 715-2380
E-mail: cts.sec.notifications@wellsfargo.com

Attn:  Corporate Trust Services - BSRM 2006-AR2 - SEC REPORT PROCESSING

RE:  **Additional Form [  ] Disclosure** Required

Ladies and Gentlemen:

         In  accordance  with  Section  3.18(a)(v)  of the Pooling and  Servicing  Agreement,  dated as of
September 1, 2006,  among  Structured  Asset  Mortgage  Investments  II Inc., as  depositor,  EMC Mortgage
Corporation,  as seller  and  servicer  and Wells  Fargo  Bank,  National  Association,  as  trustee.  The
Undersigned  hereby notifies you that certain events have come to our attention that  [will][may]  need to
be disclosed on Form [   ].

Description of Additional Form [   ] Disclosure:



List of Any Attachments hereto to be included in the Additional Form [  ] Disclosure:


         Any inquiries related to this notification should be directed to [   ], phone number:  [   ];
email address:  [   ].

                                                              [NAME OF PARTY]

                                                              as [role]

                                                              By:      _________________________
                                                                       Name:
                                                                       Title:






--------------------------------------------------------------------------------






                                                                                                 EXHIBIT T


                                          FORM OF SERVICER CERTIFICATION

Re:      The [    ] agreement dated as of [ ], 200[ ] (the “Agreement”), among [IDENTIFY PARTIES]

I,  ____________________________,  the  _______________________  of [NAME  OF  COMPANY]  (the  “Company”),
certify to [the Purchaser],  [the Depositor],  and the [Trustee],  and their officers,  with the knowledge
and intent that they will rely upon this certification, that:

I have reviewed the servicer  compliance  statement of the Company  provided in accordance  with Item 1123
of Regulation AB (the “Compliance  Statement”),  the report on assessment of the Company’s compliance with
the servicing  criteria set forth in Item 1122(d) of Regulation AB (the  “Servicing  Criteria”),  provided
in  accordance  with Rules  13a-18 and 15d-18  under  Securities  Exchange  Act of 1934,  as amended  (the
“Exchange  Act”) and Item 1122 of  Regulation  AB (the  “Servicing  Assessment”),  the  registered  public
accounting  firm’s  attestation  report  provided in  accordance  with Rules  13a-18 and 15d-18  under the
Exchange Act and Section 1122(b) of Regulation AB (the “Attestation  Report”),  and all servicing reports,
officer’s  certificates  and other  information  relating to the  servicing of the  Mortgage  Loans by the
Company  during 200[ ] that were  delivered by the Company to the  [Depositor]  [Trustee]  pursuant to the
Agreement (collectively, the “Company Servicing Information”);

Based on my knowledge,  the Company Servicing  Information,  taken as a whole, does not contain any untrue
statement of a material fact or omit to state a material fact  necessary to make the  statements  made, in
the light of the  circumstances  under which such statements were made, not misleading with respect to the
period of time covered by the Company Servicing Information;

Based on my knowledge,  all of the Company  Servicing  Information  required to be provided by the Company
under the Agreement has been provided to the [Depositor] [Trustee];

I am responsible  for reviewing the  activities  performed by the Company as servicer under the Agreement,
and based on my knowledge and the compliance  review  conducted in preparing the Compliance  Statement and
except as disclosed in the Compliance  Statement,  the Servicing Assessment or the Attestation Report, the
Company has fulfilled its obligations under the Agreement in all material respects; and

The  Compliance  Statement  required to be delivered by the Company  pursuant to this  Agreement,  and the
Servicing  Assessment  and  Attestation  Report  required  to be  provided  by  the  Company  and  by  any
Subservicer  and  Subcontractor  pursuant to the  Agreement,  have been provided to the  [Depositor].  Any
material  instances of  noncompliance  described in such reports have been  disclosed to the  [Depositor].
Any material instance of noncompliance with the Servicing Criteria has been disclosed in such reports.





--------------------------------------------------------------------------------




SCHEDULE A


                                                                         CERTAIN CHARACTERISTICS OF THE MORTGAGE LOANS
         The description herein of the Mortgage Loans is based upon the estimates of the composition thereof as of the Cut-off Date, as adjusted to reflect
the Stated Principal Balances as of the Cut-off Date.  Prior to the issuance of the Certificates, Mortgage Loans may be removed as a result of (i) Principal
Prepayments thereof in full prior to September 1, 2006, (ii) requirements of Moody's or S&P, (iii) delinquencies or otherwise.  In any such event, other mortgage
loans may be included in the Trust.  SAMI believes that the estimated information set forth herein with respect to the Mortgage Loans as presently constituted is
representative of the characteristics thereof at the time the Certificates are issued, although certain characteristics of the Mortgage Loans may vary.







         Notwithstanding the foregoing, on or prior to the Closing Date, scheduled or unscheduled principal payments made with respect to the Mortgage Loans may decrease
the Stated Principal Balance of the Mortgage Loans as of the Cut-off Date as set fort in this Prospectus Supplement by as much as ten percent (10%).  Accordingly, the
initial principal balance of any of the Offered Certificates by the Closing Date is subject to a decrease by as much as ten percent (10%) from amounts shown on the front
cover hereof.








      Principal Balances of the Mortgage Loans at Origination in Total Group I

             Original Principal Balance ($)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                  182                        $ 13,744,402                    1.90 %
                             100,001  -   200,000                                                  527                          78,438,085                   10.85
                             200,001  -   300,000                                                  376                          92,093,795                   12.74
                             300,001  -   350,000                                                   93                          30,158,910                    4.17
                             350,001  -   400,000                                                   69                          25,668,235                    3.55
                             400,001  -   450,000                                                  104                          44,662,301                    6.18
                             450,001  -   500,000                                                   89                          42,267,471                    5.85
                             500,001  -   550,000                                                   81                          42,074,242                    5.82
                             550,001  -   600,000                                                   70                          40,284,416                    5.57
                             600,001  -   650,000                                                   62                          38,918,589                    5.39
                             650,001  -   700,000                                                   23                          15,502,289                    2.15
                             700,001  -   800,000                                                   69                          52,160,768                    7.22
                             800,001  -   900,000                                                   29                          24,806,091                    3.43
                             900,001  -   1,000,000                                                 56                          54,089,739                    7.48
                           1,000,001  -   1,100,000                                                  9                           9,397,306                    1.30
                           1,100,001  -   1,200,000                                                 20                          23,220,902                    3.21
                           1,200,001  -   1,300,000                                                  8                          10,149,750                    1.40
                           1,300,001  -   1,400,000                                                 18                          24,471,609                    3.39
                           1,400,001  -   1,500,000                                                 18                          26,387,993                    3.65
                           1,500,001  or  greater                                                   18                          34,205,816                    4.73
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Principal Balance:                                                         $28,000
             Maximum Original Principal Balance:                                                         $3,000,000
             Average Original Principal Balance:                                                         $376,598





      Scheduled Principal Balances of the Mortgage Loans as of the Cut-Off Date in Total Group I

             Scheduled Principal Balance ($)                                       Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                  183                        $ 13,844,402                    1.92 %
                             100,001  -   200,000                                                  527                          78,438,085                   10.85
                             200,001  -   300,000                                                  376                          92,093,795                   12.74
                             300,001  -   350,000                                                   93                          30,158,910                    4.17
                             350,001  -   400,000                                                   69                          25,668,235                    3.55
                             400,001  -   450,000                                                  104                          44,662,301                    6.18
                             450,001  -   500,000                                                   89                          42,267,471                    5.85
                             500,001  -   550,000                                                   80                          41,974,242                    5.81
                             550,001  -   600,000                                                   71                          40,859,930                    5.65
                             600,001  -   650,000                                                   61                          38,343,075                    5.31
                             650,001  -   700,000                                                   23                          15,502,289                    2.15
                             700,001  -   800,000                                                   69                          52,160,768                    7.22
                             800,001  -   900,000                                                   30                          25,630,644                    3.55
                             900,001  -   1,000,000                                                 55                          53,265,186                    7.37
                           1,000,001  -   1,100,000                                                  9                           9,397,306                    1.30
                           1,100,001  -   1,200,000                                                 20                          23,220,902                    3.21
                           1,200,001  -   1,300,000                                                  8                          10,149,750                    1.40
                           1,300,001  -   1,400,000                                                 18                          24,471,609                    3.39
                           1,400,001  -   1,500,000                                                 18                          26,387,993                    3.65
                           1,500,001  or  greater                                                   18                          34,205,816                    4.73
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Scheduled Principal Balance:                                                        $27,922
             Maximum Scheduled Principal Balance:                                                        $3,000,000
             Average Scheduled Principal Balance:                                                        $376,212



      Mortgage Rates of the Mortgage Loans as of the Cut-Off Date in Total Group I

             Mortgage Interest Rates (%)                                           Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               5.000  -   5.249                                                      1                           $ 142,975                    0.02 %
                               5.250  -   5.499                                                      2                             921,919                    0.13
                               5.500  -   5.749                                                      6                           2,810,097                    0.39
                               5.750  -   5.999                                                     13                           5,289,979                    0.73
                               6.000  -   6.249                                                     11                           3,672,336                    0.51
                               6.250  -   6.499                                                     41                          13,493,376                    1.87
                               6.500  -   6.749                                                     48                          18,394,014                    2.55
                               6.750  -   6.999                                                     59                          23,452,556                    3.25
                               7.000  -   7.249                                                     31                           9,745,525                    1.35
                               7.250  -   7.499                                                    129                          52,449,390                    7.26
                               7.500  -   7.749                                                    400                         166,671,189                   23.06
                               7.750  -   7.999                                                    295                         105,624,993                   14.62
                               8.000  -   8.249                                                    202                          79,193,610                   10.96
                               8.250  -   8.499                                                    200                          77,646,759                   10.74
                               8.500  -   8.749                                                    221                          76,942,506                   10.65
                               8.750  -   8.999                                                    219                          70,710,521                    9.78
                               9.000  -   9.249                                                     33                          12,862,749                    1.78
                               9.250  -   9.499                                                      3                           1,652,657                    0.23
                               9.500  -   9.749                                                      4                             578,289                    0.08
                               9.750  -   9.999                                                      1                             116,716                    0.02
                              10.000  -   10.249                                                     1                              42,663                    0.01
                              10.500  -   10.749                                                     1                             287,889                    0.04
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Mortgage Rate:                                                                      5.000%
             Maximum Mortgage Rate:                                                                      10.625%
             Weighted Average Mortgage Rate:                                                             7.858%


      Original Loan-to-Value Ratios* in Total Group I

             Loan-to-Value Ratios (%)                                              Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                0.00  -   30.00                                                      2                           $ 657,000                    0.09 %
                               30.01  -   40.00                                                      5                           2,639,140                    0.37
                               40.01  -   50.00                                                     12                           4,632,953                    0.64
                               50.01  -   55.00                                                      8                           6,694,921                    0.93
                               55.01  -   60.00                                                     17                          13,053,099                    1.81
                               60.01  -   65.00                                                     77                          38,776,288                    5.37
                               65.01  -   70.00                                                    225                          93,564,539                   12.95
                               70.01  -   75.00                                                    309                         138,701,684                   19.19
                               75.01  -   80.00                                                  1,246                         420,513,755                   58.19
                               85.01  -   90.00                                                     16                           2,640,600                    0.37
                               90.01  -   95.00                                                      3                             656,953                    0.09
                               95.01  -   100.00                                                     1                             171,775                    0.02
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Original Loan-to-Value:                                                    75.69%

             *Loan to value ratios are calculated by taking the Original Principal Balance and dividing the lesser of the
             original appraised value and sell price of the property.








      Geographic Distribution* of the Mortgage Properties in Total Group I

             Geographic Distribution                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Alabama                                                                                 8                         $ 2,956,727                    0.41 %
             Arizona                                                                               197                          64,563,438                    8.93
             Arkansas                                                                                5                             708,228                    0.10
             California                                                                            373                         217,422,072                   30.08
             Colorado                                                                               78                          25,124,525                    3.48
             Connecticut                                                                             4                             672,484                    0.09
             Delaware                                                                                7                           2,915,806                    0.40
             District of Columbia                                                                   12                           8,025,275                    1.11
             Florida                                                                               235                          75,728,134                   10.48
             Georgia                                                                                67                          16,045,820                    2.22
             Hawaii                                                                                  6                           4,844,000                    0.67
             Idaho                                                                                   2                             869,220                    0.12
             Illinois                                                                              167                          39,150,025                    5.42
             Indiana                                                                                28                           3,867,988                    0.54
             Iowa                                                                                    1                             190,550                    0.03
             Kansas                                                                                  2                             302,300                    0.04
             Kentucky                                                                                9                           1,228,520                    0.17
             Louisiana                                                                               1                             101,543                    0.01
             Maine                                                                                   2                             404,197                    0.06
             Maryland                                                                              105                          39,203,598                    5.42
             Massachusetts                                                                          39                          18,317,886                    2.53
             Michigan                                                                               26                           7,812,067                    1.08
             Minnesota                                                                              14                           4,893,488                    0.68
             Mississippi                                                                             2                             236,670                    0.03
             Missouri                                                                               15                           3,687,849                    0.51
             Montana                                                                                 3                           1,648,000                    0.23
             Nebraska                                                                                2                             227,071                    0.03
             Nevada                                                                                 81                          37,176,479                    5.14
             New Hampshire                                                                           2                             261,509                    0.04
             New Jersey                                                                             33                          12,019,110                    1.66
             New Mexico                                                                              2                           1,112,588                    0.15
             New York                                                                               26                          14,332,628                    1.98
             North Carolina                                                                         27                          10,626,093                    1.47
             Ohio                                                                                   22                           5,103,935                    0.71
             Oregon                                                                                 27                           9,538,264                    1.32
             Pennsylvania                                                                            5                           1,357,801                    0.19
             Rhode Island                                                                            3                             713,977                    0.10
             South Carolina                                                                         22                           4,911,165                    0.68
             Tennessee                                                                               9                           2,901,821                    0.40
             Texas                                                                                  88                          18,263,920                    2.53
             Utah                                                                                   35                          11,036,307                    1.53
             Virginia                                                                               79                          37,905,158                    5.24
             Washington                                                                             35                          11,769,746                    1.63
             Wisconsin                                                                              14                           2,388,876                    0.33
             Wyoming                                                                                 1                             135,851                    0.02
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             *No more than approximately 0.60% of the Mortgage Loans by Scheduled Principal
              Balance will be secured by properties located in any one zip code area.


      Credit Scores as of the Date of Origination of the Mortgage Loans in Total Group I

             Range of Credit Scores                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   0                                                         25                         $ 8,821,245                    1.22 %
                                 600  -   619                                                        2                             518,403                    0.07
                                 620  -   639                                                      140                          44,698,756                    6.18
                                 640  -   659                                                      171                          68,937,932                    9.54
                                 660  -   679                                                      267                         103,257,458                   14.29
                                 680  -   699                                                      353                         142,076,818                   19.66
                                 700  -   719                                                      323                         123,135,745                   17.04
                                 720  -   739                                                      238                          83,835,190                   11.60
                                 740  -   759                                                      183                          67,257,022                    9.31
                                 760  -   779                                                      124                          46,084,105                    6.38
                                 780  -   799                                                       73                          26,135,727                    3.62
                                 800  -   819                                                       22                           7,944,306                    1.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Credit Score:                                                     703

       Property Types of the Mortgage Properties in Total Group I

             Property Type                                                         Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2-4 Family                                                                            113                        $ 35,241,659                    4.88 %
             CO-OP                                                                                   2                             703,938                    0.10
             Condominium                                                                           230                          65,350,967                    9.04
             PUD                                                                                   510                         208,189,210                   28.81
             Single Family                                                                       1,033                         405,967,707                   56.17
             Townhouse                                                                              33                           7,249,227                    1.00
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


        Occupancy Status of Mortgage Properties in Total Group I

             Occupancy Status                                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Investor                                                                              642                       $ 147,206,872                   20.37 %
             Owner Occupied                                                                      1,127                         508,572,597                   70.37
             Second Home                                                                           152                          66,923,238                    9.26
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



          Loan Purpose of the Mortgage Loans in Total Group I

             Loan Purpose                                                          Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Cash Out Refinance                                                                    288                       $ 143,410,391                   19.84 %
             Purchase                                                                            1,532                         540,230,110                   74.75
             Rate/Term Refinance                                                                   101                          39,062,206                    5.41
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




       Documentation Type of the Mortgage Loans in Total Group I

             Documentation Type                                                    Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Full/Alternative                                                                      184                        $ 48,024,241                    6.65 %
             No Documentation                                                                      302                         109,183,700                   15.11
             Reduced                                                                               462                         188,103,899                   26.03
             Stated                                                                                973                         377,390,868                   52.22
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Original Terms to Stated Maturity of the Mortgage Loans in Total Group I

             Original Term (Months)                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 360                                                             1,921                       $ 722,702,707                  100.00 %
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Term to Stated Maturity (Mths):                                            360
             Maximum Original Term to Stated Maturity (Mths):                                            360
             Weighted Average Orig. Term to Stated Mat. (Mths):                                          360


      Remaining Terms to Stated Maturity of the Mortgage Loans in Total Group I

             Stated Remaining Term (Months)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 240  -   299                                                        1                            $ 38,403                    0.01 %
                                 300  -   359                                                    1,875                         703,904,911                   97.40
                                 360  -   360                                                       45                          18,759,393                    2.60
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Remaining Term to Stated Maturity (Mths):                                           278
             Maximum Remaining Term to Stated Maturity (Mths):                                           360
             Weighted Average Rem. Term to Stated Mat. (Mths):                                           358

      Index of the Mortgage Loans in Total Group I

             Index                                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 Mo Libor                                                                              6                         $ 2,067,520                    0.29 %
             1 YR Treasury                                                                           4                           1,451,592                    0.20
             1 YR Libor                                                                            461                         171,962,883                   23.79
             6 Mo Libor                                                                          1,450                         547,220,712                   75.72
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Rate Adjustment Frequency of the Mortgage Loans in Total Group I

             Rate Adjustment Frequency                                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 Month                                                                                 6                         $ 2,067,520                    0.29 %
             6 Months                                                                            1,450                         547,220,712                   75.72
             12 Months                                                                             465                         173,414,475                   23.99
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



      Months to Next Rate Adjustment* of the Mortgage Loans in Total Group I

             Months to Next Rate Adjustment                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   3                                                          9                         $ 2,932,169                    0.41 %
                                   4  -   6                                                          3                           1,257,897                    0.17
                                   7  -   9                                                         56                          22,970,300                    3.18
                                  19  -   21                                                        16                           2,637,160                    0.36
                                  22  -   24                                                        13                           4,788,589                    0.66
                                  31  -   33                                                        63                          25,344,171                    3.51
                                  34  -   36                                                       157                          53,956,685                    7.47
                                  46  -   48                                                         3                           1,000,965                    0.14
                                  49  -   51                                                         2                             284,362                    0.04
                                  52  -   54                                                        22                           5,914,825                    0.82
                                  55  -   57                                                       180                          62,184,799                    8.60
                                  58  -   60                                                     1,397                         539,430,785                   74.64
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Months to Next Rate Adjustment :                                           53

             *Months to next rate adjustment is calculated by using the first rate adjustment date for the loans still in a
             hybrid period and by using next rate adjustment for loans that are fully indexed.

      Maximum Lifetime Mortgage Rate of the Mortgage Loans in Total Group I
             Maximum Mortgage Rates (%)                                            Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                              10.001  -   10.250                                                     1                           $ 176,919                    0.02 %
                              10.501  -   10.750                                                     1                             332,000                    0.05
                              10.751  -   11.000                                                    14                           6,598,706                    0.91
                              11.001  -   11.250                                                     3                             957,550                    0.13
                              11.251  -   11.500                                                    11                           3,287,797                    0.45
                              11.501  -   11.750                                                    15                           4,946,813                    0.68
                              11.751  -   12.000                                                    27                           8,133,529                    1.13
                              12.001  -   12.250                                                    28                           9,713,576                    1.34
                              12.251  -   12.500                                                   331                         142,691,916                   19.74
                              12.501  -   12.750                                                   266                         103,441,891                   14.31
                              12.751  -   13.000                                                   290                         112,653,095                   15.59
                              13.001  -   13.250                                                   208                          77,300,521                   10.70
                              13.251  -   13.500                                                   295                         116,228,072                   16.08
                              13.501  -   13.750                                                   237                          74,638,949                   10.33
                              13.751  -   14.000                                                   119                          42,747,141                    5.91
                              14.001  -   14.250                                                    24                           5,874,136                    0.81
                              14.251  -   14.500                                                    24                           5,750,931                    0.80
                              14.501  -   14.750                                                    15                           4,200,103                    0.58
                              14.751  -   15.000                                                     7                           2,308,128                    0.32
                              15.001  -   15.250                                                     1                              76,400                    0.01
                              15.251  -   15.500                                                     1                              40,819                    0.01
                              15.501  -   15.750                                                     2                             502,289                    0.07
                              16.001  or  greater                                                    1                             101,428                    0.01
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Maximum Mortgage Rate:                                                     13.040%


        Periodic Rate Cap of the Mortgage Loans in Total Group I

             Periodic Rate Cap (%)                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             NonCapped                                                                               9                         $ 3,033,923                    0.42 %
             1.000                                                                               1,304                         501,749,217                   69.43
             2.000                                                                                 607                         217,838,615                   30.14
             5.000                                                                                   1                              80,952                    0.01
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Periodic Rate Cap:                                                1.303%


        Initial Rate Cap of the Mortgage Loans in Total Group I

             Initial Rate Cap (%)                                                  Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             NonCapped                                                                               8                         $ 2,995,520                    0.41 %
             1.000                                                                                   3                             558,335                    0.08
             2.000                                                                                 257                          97,210,308                   13.45
             3.000                                                                                  43                          10,284,091                    1.42
             5.000                                                                               1,473                         569,501,192                   78.80
             6.000                                                                                 136                          42,087,460                    5.82
             7.000                                                                                   1                              65,800                    0.01
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Initial Rate Cap:                                                 4.622%

          Gross Margin of the Mortgage Loans in Total Group I

             Gross Margins (%)                                                     Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               1.501  -   2.000                                                      2                           $ 506,403                    0.07 %
                               2.001  -   2.500                                                  1,847                         703,465,646                   97.34
                               2.501  -   3.000                                                     38                          10,465,698                    1.45
                               3.001  -   3.500                                                      7                           1,748,829                    0.24
                               3.501  -   4.000                                                      5                           2,355,515                    0.33
                               4.001  -   4.500                                                      3                             370,654                    0.05
                               4.501  -   5.000                                                     17                           3,014,716                    0.42
                               5.501  -   6.000                                                      2                             775,247                    0.11
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Gross Margin:                                                              2.282%



   Interest Only Feature of the Mortgage Loans in Total Group I
             Interest Only Feature                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  370                        $ 96,998,715                   13.42 %
             3 Years                                                                                41                          17,947,097                    2.48
             5 Years                                                                               402                         143,053,826                   19.79
             10 Years                                                                            1,108                         464,703,070                   64.30
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



Original Prepayment Penalty Term of the Mortgage Loans in Total Group I
             Original Prepayment Penalty Term (Months)                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                1,130                       $ 434,581,969                   60.13 %
             3 Months                                                                                1                           1,424,488                    0.20
             4 Months                                                                                3                           1,488,000                    0.21
             5 Months                                                                                5                           1,190,343                    0.16
             6 Months                                                                              193                          60,969,260                    8.44
             7 Months                                                                               19                          11,272,245                    1.56
             8 Months                                                                                1                           1,387,500                    0.19
             12 Months                                                                              57                          31,820,658                    4.40
             24 Months                                                                              17                           4,808,367                    0.67
             36 Months                                                                             485                         167,095,394                   23.12
             60 Months                                                                              10                           6,664,483                    0.92
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,921                       $ 722,702,707                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



      Principal Balances of the Mortgage Loans at Origination in Total Group II

             Original Principal Balance ($)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   24                         $ 1,664,813                    0.54 %
                             100,001  -   200,000                                                   48                           7,537,630                    2.44
                             200,001  -   300,000                                                   29                           7,503,339                    2.43
                             300,001  -   350,000                                                    8                           2,531,939                    0.82
                             350,001  -   400,000                                                    4                           1,498,400                    0.48
                             400,001  -   450,000                                                   51                          22,071,607                    7.13
                             450,001  -   500,000                                                   81                          38,583,719                   12.47
                             500,001  -   550,000                                                   59                          30,951,757                   10.00
                             550,001  -   600,000                                                   39                          22,397,103                    7.24
                             600,001  -   650,000                                                   46                          29,070,530                    9.40
                             650,001  -   700,000                                                   12                           8,118,985                    2.62
                             700,001  -   800,000                                                   30                          22,312,868                    7.21
                             800,001  -   900,000                                                   17                          14,357,676                    4.64
                             900,001  -   1,000,000                                                 31                          30,144,685                    9.74
                           1,000,001  -   1,100,000                                                  5                           5,348,044                    1.73
                           1,100,001  -   1,200,000                                                  6                           6,954,360                    2.25
                           1,200,001  -   1,300,000                                                  2                           2,545,000                    0.82
                           1,300,001  -   1,400,000                                                  2                           2,637,500                    0.85
                           1,400,001  -   1,500,000                                                  8                          11,629,250                    3.76
                           1,500,001  or  greater                                                   19                          41,530,072                   13.42
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Principal Balance:                                                         $40,000
             Maximum Original Principal Balance:                                                         $4,400,000
             Average Original Principal Balance:                                                         $594,188


      Scheduled Principal Balances of the Mortgage Loans as of the Cut-Off Date in Total Group II

             Scheduled Principal Balance ($)                                       Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   24                         $ 1,664,813                    0.54 %
                             100,001  -   200,000                                                   48                           7,537,630                    2.44
                             200,001  -   300,000                                                   29                           7,503,339                    2.43
                             300,001  -   350,000                                                    8                           2,531,939                    0.82
                             350,001  -   400,000                                                    4                           1,498,400                    0.48
                             400,001  -   450,000                                                   51                          22,071,607                    7.13
                             450,001  -   500,000                                                   82                          39,081,719                   12.63
                             500,001  -   550,000                                                   58                          30,453,757                    9.84
                             550,001  -   600,000                                                   40                          22,965,103                    7.42
                             600,001  -   650,000                                                   45                          28,502,530                    9.21
                             650,001  -   700,000                                                   12                           8,118,985                    2.62
                             700,001  -   800,000                                                   30                          22,312,868                    7.21
                             800,001  -   900,000                                                   17                          14,357,676                    4.64
                             900,001  -   1,000,000                                                 31                          30,144,685                    9.74
                           1,000,001  -   1,100,000                                                  5                           5,348,044                    1.73
                           1,100,001  -   1,200,000                                                  6                           6,954,360                    2.25
                           1,200,001  -   1,300,000                                                  2                           2,545,000                    0.82
                           1,300,001  -   1,400,000                                                  2                           2,637,500                    0.85
                           1,400,001  -   1,500,000                                                  8                          11,629,250                    3.76
                           1,500,001  or  greater                                                   19                          41,530,072                   13.42
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Scheduled Principal Balance:                                                        $39,930
             Maximum Scheduled Principal Balance:                                                        $4,400,000
             Average Scheduled Principal Balance:                                                        $593,837


      Mortgage Rates of the Mortgage Loans as of the Cut-Off Date in Total Group II

             Mortgage Interest Rates (%)                                           Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               4.750  -   4.999                                                      1                           $ 923,250                    0.30 %
                               5.000  -   5.249                                                      1                           1,188,375                    0.38
                               5.250  -   5.499                                                      1                             502,868                    0.16
                               5.500  -   5.749                                                      1                             423,626                    0.14
                               5.750  -   5.999                                                      5                           3,029,129                    0.98
                               6.000  -   6.249                                                     13                           6,578,255                    2.13
                               6.250  -   6.499                                                     42                          26,832,132                    8.67
                               6.500  -   6.749                                                     90                          58,993,976                   19.07
                               6.750  -   6.999                                                    122                          75,987,985                   24.56
                               7.000  -   7.249                                                     78                          49,087,572                   15.87
                               7.250  -   7.499                                                     54                          33,866,885                   10.95
                               7.500  -   7.749                                                     25                          15,576,456                    5.03
                               7.750  -   7.999                                                     28                          15,484,170                    5.00
                               8.000  -   8.249                                                     15                           6,345,129                    2.05
                               8.250  -   8.499                                                     11                           4,385,061                    1.42
                               8.500  -   8.749                                                     11                           4,634,258                    1.50
                               8.750  -   8.999                                                     19                           4,790,531                    1.55
                               9.000  -   9.249                                                      4                             759,619                    0.25
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Mortgage Rate:                                                                      4.875%
             Maximum Mortgage Rate:                                                                      9.000%
             Weighted Average Mortgage Rate:                                                             6.964%


            Original Loan-to-Value Ratios* in Total Group II

             Loan-to-Value Ratios (%)                                              Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                0.00  -   30.00                                                      3                         $ 1,084,541                    0.35 %
                               30.01  -   40.00                                                      3                           1,105,218                    0.36
                               40.01  -   50.00                                                     11                           8,728,335                    2.82
                               50.01  -   55.00                                                      9                           6,040,191                    1.95
                               55.01  -   60.00                                                     13                          11,077,782                    3.58
                               60.01  -   65.00                                                     39                          26,920,896                    8.70
                               65.01  -   70.00                                                     56                          41,761,213                   13.50
                               70.01  -   75.00                                                     77                          55,239,562                   17.85
                               75.01  -   80.00                                                    299                         152,927,781                   49.43
                               80.01  -   85.00                                                      2                           1,269,112                    0.41
                               85.01  -   90.00                                                      8                           3,093,595                    1.00
                               90.01  -   95.00                                                      1                             141,052                    0.05
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Original Loan-to-Value:                                                    73.23%

             *Loan to value ratios are calculated by taking the Original Principal Balance and dividing the lesser of the
             original appraised value and sell price of the property.


      Geographic Distribution* of the Mortgage Properties in Total Group II

             Geographic Distribution                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Arizona                                                                                22                         $ 7,863,425                    2.54 %
             California                                                                            286                         202,462,680                   65.44
             Colorado                                                                               14                           5,412,297                    1.75
             Connecticut                                                                             5                           1,554,461                    0.50
             District of Columbia                                                                    3                           1,994,250                    0.64
             Florida                                                                                37                          24,495,959                    7.92
             Georgia                                                                                15                           3,242,545                    1.05
             Hawaii                                                                                  2                           1,513,039                    0.49
             Idaho                                                                                   4                           1,375,920                    0.44
             Illinois                                                                                7                           4,874,231                    1.58
             Indiana                                                                                 3                             220,982                    0.07
             Maine                                                                                   1                             556,500                    0.18
             Maryland                                                                               12                           5,901,494                    1.91
             Massachusetts                                                                           3                           1,090,000                    0.35
             Michigan                                                                                3                             507,533                    0.16
             Minnesota                                                                               1                           1,193,985                    0.39
             Mississippi                                                                             1                             116,800                    0.04
             Missouri                                                                                1                             482,803                    0.16
             Nevada                                                                                 10                           4,484,587                    1.45
             New Hampshire                                                                           2                             533,248                    0.17
             New Jersey                                                                             10                           3,968,080                    1.28
             New York                                                                               16                           8,963,471                    2.90
             North Carolina                                                                          3                           1,620,920                    0.52
             Ohio                                                                                    2                             558,135                    0.18
             Oregon                                                                                  3                           1,392,816                    0.45
             Pennsylvania                                                                            3                           1,088,788                    0.35
             South Carolina                                                                          2                             729,561                    0.24
             Tennessee                                                                               1                              48,744                    0.02
             Texas                                                                                  16                           3,629,041                    1.17
             Utah                                                                                    5                           2,625,708                    0.85
             Virginia                                                                               19                          10,349,640                    3.35
             Washington                                                                              8                           4,053,534                    1.31
             Wisconsin                                                                               1                             484,100                    0.16
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             *No more than approximately 1.42% of the Mortgage Loans by Scheduled Principal
              Balance will be secured by properties located in any one zip code area.


      Credit Scores as of the Date of Origination of the Mortgage Loans in Total Group II

             Range of Credit Scores                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 600  -   619                                                        4                         $ 2,951,600                    0.95 %
                                 620  -   639                                                       34                          16,951,341                    5.48
                                 640  -   659                                                       54                          29,446,366                    9.52
                                 660  -   679                                                       80                          43,871,655                   14.18
                                 680  -   699                                                      102                          61,040,521                   19.73
                                 700  -   719                                                       79                          53,218,541                   17.20
                                 720  -   739                                                       56                          31,627,045                   10.22
                                 740  -   759                                                       43                          28,330,133                    9.16
                                 760  -   779                                                       36                          23,194,349                    7.50
                                 780  -   799                                                       25                          14,896,422                    4.81
                                 800  -   819                                                        8                           3,861,305                    1.25
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Credit Score:                                                     704

      Property Types of the Mortgage Properties in Total Group II

             Property Type                                                         Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2-4 Family                                                                             21                        $ 13,005,544                    4.20 %
             Condominium                                                                            61                          31,632,247                   10.22
             PUD                                                                                   147                          87,524,913                   28.29
             Single Family                                                                         288                         174,228,977                   56.31
             Townhouse                                                                               4                           2,997,597                    0.97
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


       Occupancy Status of Mortgage Properties in Total Group II

             Occupancy Status                                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Investor                                                                               80                        $ 26,898,480                    8.69 %
             Owner Occupied                                                                        408                         262,179,335                   84.74
             Second Home                                                                            33                          20,311,462                    6.57
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



          Loan Purpose of the Mortgage Loans in Total Group II

             Loan Purpose                                                          Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Cash Out Refinance                                                                    167                       $ 106,778,588                   34.51 %
             Purchase                                                                              287                         152,382,795                   49.25
             Rate/Term Refinance                                                                    67                          50,227,894                   16.23
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




       Documentation Type of the Mortgage Loans in Total Group II

             Documentation Type                                                    Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Full/Alternative                                                                       88                        $ 43,044,455                   13.91 %
             No Documentation                                                                       26                           8,432,338                    2.73
             Reduced                                                                                54                          29,897,795                    9.66
             Stated                                                                                353                         228,014,690                   73.70
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Original Terms to Stated Maturity of the Mortgage Loans in Total Group II

             Original Term (Months)                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 360                                                               516                       $ 307,094,705                   99.26 %
                                 480                                                                 5                           2,294,572                    0.74
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Term to Stated Maturity (Mths):                                            360
             Maximum Original Term to Stated Maturity (Mths):                                            480
             Weighted Average Orig. Term to Stated Mat. (Mths):                                          361


      Remaining Terms to Stated Maturity of the Mortgage Loans in Total Group II

             Stated Remaining Term (Months)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 300  -   359                                                      403                       $ 231,730,355                   74.90 %
                                 360  -   360                                                      113                          75,364,350                   24.36
                                 360  or  greater                                                    5                           2,294,572                    0.74
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Remaining Term to Stated Maturity (Mths):                                           348
             Maximum Remaining Term to Stated Maturity (Mths):                                           480
             Weighted Average Rem. Term to Stated Mat. (Mths):                                           359

      Index of the Mortgage Loans in Total Group II

             Index                                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 YR Treasury                                                                           3                         $ 1,586,355                    0.51 %
             1 YR Libor                                                                            394                       $ 267,885,076                   86.59 %
             6 Mo Libor                                                                            124                        $ 39,917,847                   12.90
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Rate Adjustment Frequency of the Mortgage Loans in Total Group II

             Rate Adjustment Frequency                                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             6  Months                                                                             124                        $ 39,917,847                   12.90 %
             12 Months                                                                             397                         269,471,431                   87.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

      Months to Next Rate Adjustment* of the Mortgage Loans in Total Group II

             Months to Next Rate Adjustment                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 106  -   108                                                        1                           $ 116,800                    0.04 %
                                 109  -   111                                                        1                             513,039                    0.17
                                 112  -   114                                                       11                           6,635,516                    2.14
                                 115  -   117                                                      105                          41,084,088                   13.28
                                 118  -   120                                                      403                         261,039,834                   84.37
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Months to Next Rate Adjustment :                                           118

             *Months to next rate adjustment is calculated by using the first rate adjustment date for the loans still in a
             hybrid period and by using next rate adjustment for loans that are fully indexed.

      Maximum Lifetime Mortgage Rate of the Mortgage Loans in Total Group II
             Maximum Mortgage Rates (%)                                            Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               9.751  -   10.000                                                     1                           $ 923,250                    0.30 %
                              10.001  -   10.250                                                     1                           1,188,375                    0.38
                              10.251  -   10.500                                                     2                             926,494                    0.30
                              10.501  -   10.750                                                     2                             985,393                    0.32
                              10.751  -   11.000                                                     9                           5,884,226                    1.90
                              11.001  -   11.250                                                    26                          15,602,603                    5.04
                              11.251  -   11.500                                                    67                          41,306,607                   13.35
                              11.501  -   11.750                                                   101                          67,300,207                   21.75
                              11.751  -   12.000                                                   107                          66,254,493                   21.41
                              12.001  -   12.250                                                    52                          31,762,484                   10.27
                              12.251  -   12.500                                                    40                          24,076,487                    7.78
                              12.501  -   12.750                                                    27                          19,698,602                    6.37
                              12.751  -   13.000                                                    23                           9,427,173                    3.05
                              13.001  -   13.250                                                    19                           8,348,932                    2.70
                              13.251  -   13.500                                                    11                           6,455,238                    2.09
                              13.501  -   13.750                                                    19                           4,082,031                    1.32
                              13.751  -   14.000                                                    13                           4,679,776                    1.51
                              14.251  -   14.500                                                     1                             486,907                    0.16
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Maximum Mortgage Rate:                                                     12.011%


       Periodic Rate Cap of the Mortgage Loans in Total Group II

             Periodic Rate Cap (%)                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                 110                        $ 34,489,984                   11.15 %
             2.000                                                                                 411                         274,899,293                   88.85
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Periodic Rate Cap:                                                1.889%


        Initial Rate Cap of the Mortgage Loans in Total Group II
             Initial Rate Cap (%)                                                  Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2.000                                                                                   1                           $ 251,213                    0.08 %
             5.000                                                                                 493                         294,620,392                   95.23
             6.000                                                                                  27                          14,517,672                    4.69
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Initial Rate Cap:                                                 5.044%

          Gross Margin of the Mortgage Loans in Total Group II

             Gross Margins (%)                                                     Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               2.001  -   2.500                                                    513                       $ 306,273,293                   98.99 %
                               2.501  -   3.000                                                      7                           2,863,984                    0.93
                               3.001  -   3.500                                                      1                             252,000                    0.08
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Gross Margin:                                                              2.256%

  Interest Only Feature of the Mortgage Loans in Total Group II
             Interest Only Feature                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                   69                        $ 29,579,250                    9.56 %
             9 Years                                                                                 1                             417,415                    0.13
             10 Years                                                                              451                         279,392,612                   90.30
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



Original Prepayment Penalty Term of the Mortgage Loans in Total Group II
             Original Prepayment Penalty Term (Months)                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  280                       $ 162,972,780                   52.68 %
             4 Months                                                                                2                           1,040,857                    0.34
             5 Months                                                                                1                             141,052                    0.05
             6 Months                                                                                7                           2,609,680                    0.84
             12 Months                                                                             122                          85,238,349                   27.55
             36 Months                                                                              76                          35,176,359                   11.37
             60 Months                                                                              33                          22,210,200                    7.18
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        521                       $ 309,389,277                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================





      Principal Balances of the Mortgage Loans at Origination in Total Group III

             Original Principal Balance ($)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   75                         $ 6,196,118                    0.71 %
                             100,001  -   200,000                                                  407                          62,605,739                    7.20
                             200,001  -   300,000                                                  366                          90,418,407                   10.40
                             300,001  -   350,000                                                  130                          42,237,282                    4.86
                             350,001  -   400,000                                                   85                          32,099,387                    3.69
                             400,001  -   450,000                                                  156                          66,916,924                    7.70
                             450,001  -   500,000                                                  183                          87,220,952                   10.03
                             500,001  -   550,000                                                  144                          75,689,063                    8.71
                             550,001  -   600,000                                                  119                          68,427,456                    7.87
                             600,001  -   650,000                                                  129                          81,688,715                    9.40
                             650,001  -   700,000                                                   37                          25,133,043                    2.89
                             700,001  -   800,000                                                   60                          45,326,072                    5.21
                             800,001  -   900,000                                                   45                          38,384,952                    4.42
                             900,001  -   1,000,000                                                 48                          46,981,491                    5.40
                           1,000,001  -   1,100,000                                                  9                           9,524,872                    1.10
                           1,100,001  -   1,200,000                                                  9                          10,416,072                    1.20
                           1,200,001  -   1,300,000                                                 11                          13,834,907                    1.59
                           1,300,001  -   1,400,000                                                  8                          10,867,821                    1.25
                           1,400,001  -   1,500,000                                                 10                          14,744,463                    1.70
                           1,500,001  or  greater                                                   20                          40,687,752                    4.68
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Principal Balance:                                                         $43,920
             Maximum Original Principal Balance:                                                         $3,000,000
             Average Original Principal Balance:                                                         $424,497


      Scheduled Principal Balances of the Mortgage Loans as of the Cut-Off Date in Total Group III

             Scheduled Principal Balance ($)                                       Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   77                         $ 6,295,794                    0.72 %
                             100,001  -   200,000                                                  406                          62,551,063                    7.19
                             200,001  -   300,000                                                  366                          90,620,674                   10.42
                             300,001  -   350,000                                                  129                          41,990,015                    4.83
                             350,001  -   400,000                                                   85                          32,099,387                    3.69
                             400,001  -   450,000                                                  156                          66,916,924                    7.70
                             450,001  -   500,000                                                  186                          88,631,496                   10.19
                             500,001  -   550,000                                                  144                          75,689,063                    8.71
                             550,001  -   600,000                                                  117                          67,479,184                    7.76
                             600,001  -   650,000                                                  126                          79,926,431                    9.19
                             650,001  -   700,000                                                   39                          26,433,056                    3.04
                             700,001  -   800,000                                                   60                          45,326,072                    5.21
                             800,001  -   900,000                                                   45                          38,384,952                    4.42
                             900,001  -   1,000,000                                                 48                          46,981,491                    5.40
                           1,000,001  -   1,100,000                                                  9                           9,524,872                    1.10
                           1,100,001  -   1,200,000                                                  9                          10,416,072                    1.20
                           1,200,001  -   1,300,000                                                 11                          13,834,907                    1.59
                           1,300,001  -   1,400,000                                                  8                          10,867,821                    1.25
                           1,400,001  -   1,500,000                                                 10                          14,744,463                    1.70
                           1,500,001  or  greater                                                   20                          40,687,752                    4.68
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Scheduled Principal Balance:                                                        $43,920
             Maximum Scheduled Principal Balance:                                                        $3,000,000
             Average Scheduled Principal Balance:                                                        $423,892


      Mortgage Rates of the Mortgage Loans as of the Cut-Off Date in Total Group III

             Mortgage Interest Rates (%)                                           Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               4.250  -   4.499                                                      1                           $ 239,990                    0.03 %
                               4.750  -   4.999                                                      3                           1,469,567                    0.17
                               5.000  -   5.249                                                      2                             759,371                    0.09
                               5.250  -   5.499                                                      6                           1,831,660                    0.21
                               5.500  -   5.749                                                      8                           3,996,259                    0.46
                               5.750  -   5.999                                                     33                          13,180,555                    1.52
                               6.000  -   6.249                                                     59                          25,893,847                    2.98
                               6.250  -   6.499                                                    159                          78,353,393                    9.01
                               6.500  -   6.749                                                    269                         123,275,478                   14.18
                               6.750  -   6.999                                                    551                         224,325,891                   25.80
                               7.000  -   7.249                                                    433                         175,553,067                   20.19
                               7.250  -   7.499                                                    468                         182,158,132                   20.95
                               7.500  -   7.749                                                     26                          15,224,102                    1.75
                               7.750  -   7.999                                                     25                          17,749,611                    2.04
                               8.000  -   8.249                                                      6                           3,789,000                    0.44
                               8.250  -   8.499                                                      1                             693,564                    0.08
                               8.750  -   8.999                                                      1                             908,000                    0.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Mortgage Rate:                                                                      4.250%
             Maximum Mortgage Rate:                                                                      8.750%
             Weighted Average Mortgage Rate:                                                             6.878%


           Original Loan-to-Value Ratios* in Total Group III

             Loan-to-Value Ratios (%)                                              Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                0.00  -   30.00                                                      8                         $ 3,329,409                    0.38 %
                               30.01  -   40.00                                                     13                           4,407,399                    0.51
                               40.01  -   50.00                                                     39                          23,626,664                    2.72
                               50.01  -   55.00                                                     20                           9,998,261                    1.15
                               55.01  -   60.00                                                     37                          24,444,582                    2.81
                               60.01  -   65.00                                                    102                          42,919,949                    4.94
                               65.01  -   70.00                                                    192                          84,366,067                    9.70
                               70.01  -   75.00                                                    186                         111,750,148                   12.85
                               75.01  -   80.00                                                  1,408                         548,439,537                   63.08
                               80.01  -   85.00                                                      5                           2,020,998                    0.23
                               85.01  -   90.00                                                     29                          10,201,576                    1.17
                               90.01  -   95.00                                                     12                           3,896,900                    0.45
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Original Loan-to-Value:                                                    75.10%

             *Loan to value ratios are calculated by taking the Original Principal Balance and dividing the lesser of the
             original appraised value and sell price of the property.


      Geographic Distribution* of the Mortgage Properties in Total Group III

             Geographic Distribution                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Alabama                                                                                11                         $ 4,074,288                    0.47 %
             Arizona                                                                               168                          52,034,978                    5.99
             Arkansas                                                                                3                             856,530                    0.10
             California                                                                            677                         371,695,197                   42.75
             Colorado                                                                               58                          16,215,134                    1.87
             Connecticut                                                                             7                           3,731,262                    0.43
             Delaware                                                                                1                             140,000                    0.02
             District of Columbia                                                                    5                           2,460,145                    0.28
             Florida                                                                               221                          72,487,845                    8.34
             Georgia                                                                                64                          20,263,823                    2.33
             Hawaii                                                                                  8                           7,758,052                    0.89
             Idaho                                                                                   8                           4,957,454                    0.57
             Illinois                                                                              127                          33,534,199                    3.86
             Indiana                                                                                 6                             636,408                    0.07
             Iowa                                                                                    3                           1,542,479                    0.18
             Kentucky                                                                                4                             515,401                    0.06
             Louisiana                                                                               3                             975,608                    0.11
             Maine                                                                                   3                             373,835                    0.04
             Maryland                                                                               79                          33,107,430                    3.81
             Massachusetts                                                                          34                          19,936,842                    2.29
             Michigan                                                                               23                           8,229,682                    0.95
             Minnesota                                                                              18                           5,776,684                    0.66
             Missouri                                                                               10                           1,946,379                    0.22
             Montana                                                                                 1                             937,500                    0.11
             Nebraska                                                                                1                             132,800                    0.02
             Nevada                                                                                134                          50,356,664                    5.79
             New Hampshire                                                                           2                             338,827                    0.04
             New Jersey                                                                             36                          18,613,982                    2.14
             New Mexico                                                                              5                           1,183,268                    0.14
             New York                                                                               37                          20,671,871                    2.38
             North Carolina                                                                         23                           9,143,961                    1.05
             North Dakota                                                                            1                              86,400                    0.01
             Ohio                                                                                    8                           1,893,246                    0.22
             Oregon                                                                                 10                           2,941,052                    0.34
             Pennsylvania                                                                           12                           5,174,801                    0.60
             Rhode Island                                                                            4                           1,295,972                    0.15
             South Carolina                                                                         10                           3,434,942                    0.40
             Tennessee                                                                               7                           2,613,387                    0.30
             Texas                                                                                  32                           6,391,778                    0.74
             Utah                                                                                   18                           4,634,681                    0.53
             Vermont                                                                                 2                           1,410,000                    0.16
             Virginia                                                                               98                          48,145,714                    5.54
             Washington                                                                             57                          24,148,331                    2.78
             West Virginia                                                                           1                             244,750                    0.03
             Wisconsin                                                                               9                           1,538,306                    0.18
             Wyoming                                                                                 2                             819,600                    0.09
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             *No more than approximately 0.62% of the Mortgage Loans by Scheduled Principal
              Balance will be secured by properties located in any one zip code area.


      Credit Scores as of the Date of Origination of the Mortgage Loans in Total Group III

             Range of Credit Scores                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   0                                                          8                         $ 1,319,428                    0.15 %
                                 600  -   619                                                        7                           3,828,484                    0.44
                                 620  -   639                                                      117                          49,449,011                    5.69
                                 640  -   659                                                      162                          72,909,670                    8.39
                                 660  -   679                                                      275                         119,875,717                   13.79
                                 680  -   699                                                      346                         143,251,469                   16.48
                                 700  -   719                                                      309                         140,711,533                   16.18
                                 720  -   739                                                      274                         109,718,238                   12.62
                                 740  -   759                                                      229                          98,092,254                   11.28
                                 760  -   779                                                      173                          67,205,711                    7.73
                                 780  -   799                                                      114                          48,502,212                    5.58
                                 800  -   819                                                       37                          14,537,763                    1.67
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Credit Score:                                                     708

      Property Types of the Mortgage Properties in Total Group III

             Property Type                                                         Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2-4 Family                                                                             86                        $ 36,075,866                    4.15 %
             CO-OP                                                                                   3                             473,910                    0.05
             Condominium                                                                           268                          90,809,868                   10.45
             PUD                                                                                   611                         256,125,086                   29.46
             Single Family                                                                       1,053                         479,184,922                   55.12
             Townhouse                                                                              30                           6,731,836                    0.77
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


       Occupancy Status of Mortgage Properties in Total Group III

             Occupancy Status                                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Investor                                                                              235                        $ 79,705,812                    9.17 %
             Owner Occupied                                                                      1,668                         732,785,837                   84.29
             Second Home                                                                           148                          56,909,839                    6.55
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



         Loan Purpose of the Mortgage Loans in Total Group III

             Loan Purpose                                                          Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Cash Out Refinance                                                                    431                       $ 214,506,467                   24.67 %
             Purchase                                                                            1,452                         564,251,659                   64.90
             Rate/Term Refinance                                                                   168                          90,643,363                   10.43
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




      Documentation Type of the Mortgage Loans in Total Group III

             Documentation Type                                                    Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Full/Alternative                                                                      411                       $ 158,816,376                   18.27 %
             No Documentation                                                                      200                          59,711,819                    6.87
             Reduced                                                                               251                          99,659,969                   11.46
             Stated                                                                              1,189                         551,213,324                   63.40
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Original Terms to Stated Maturity of the Mortgage Loans in Total Group III

             Original Term (Months)                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 360                                                             2,050                       $ 869,077,711                   99.96 %
                                 480                                                                 1                             323,777                    0.04
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Term to Stated Maturity (Mths):                                            360
             Maximum Original Term to Stated Maturity (Mths):                                            480
             Weighted Average Orig. Term to Stated Mat. (Mths):                                          360


      Remaining Terms to Stated Maturity of the Mortgage Loans in Total Group III

             Stated Remaining Term (Months)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 300  -   359                                                    2,024                       $ 853,398,507                   98.16 %
                                 360  -   360                                                       26                          15,679,204                    1.80
                                 360  or  greater                                                    1                             323,777                    0.04
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Remaining Term to Stated Maturity (Mths):                                           336
             Maximum Remaining Term to Stated Maturity (Mths):                                           478
             Weighted Average Rem. Term to Stated Mat. (Mths):                                           357

      Index of the Mortgage Loans in Total Group III

             Index                                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 YR Treasury                                                                           4                         $ 1,924,261                    0.22 %
             1 YR Libor                                                                          1,054                         548,769,447                   63.12
             6 Mo Libor                                                                            993                         318,707,781                   36.66
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Rate Adjustment Frequency of the Mortgage Loans in Total Group III

             Rate Adjustment Frequency                                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             6  Months                                                                             993                       $ 318,707,781                   36.66 %
             12 Months                                                                           1,058                         550,693,708                   63.34
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

      Months to Next Rate Adjustment* of the Mortgage Loans in Total Group III

             Months to Next Rate Adjustment                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                  34  -   36                                                         1                           $ 399,980                    0.05 %
                                  37  -   39                                                         4                           1,000,726                    0.12
                                  40  -   42                                                         1                             574,000                    0.07
                                  43  -   45                                                         3                           1,203,991                    0.14
                                  46  -   48                                                        20                           5,468,660                    0.63
                                  49  -   51                                                        43                          10,420,464                    1.20
                                  52  -   54                                                        69                          21,025,542                    2.42
                                  55  -   57                                                       962                         331,391,429                   38.12
                                  58  -   60                                                       948                         497,916,695                   57.27
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Months to Next Rate Adjustment :                                           57

             *Months to next rate adjustment is calculated by using the first rate adjustment date for the loans still in a
             hybrid period and by using next rate adjustment for loans that are fully indexed.


      Maximum Lifetime Mortgage Rate of the Mortgage Loans in Total Group III
             Maximum Mortgage Rates (%)                                            Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               0.000  -   9.750                                                      4                         $ 1,727,797                    0.20 %
                               9.751  -   10.000                                                     2                             727,567                    0.08
                              10.001  -   10.250                                                     3                             779,218                    0.09
                              10.251  -   10.500                                                     7                           3,017,752                    0.35
                              10.501  -   10.750                                                    16                           6,618,185                    0.76
                              10.751  -   11.000                                                    47                          17,832,285                    2.05
                              11.001  -   11.250                                                   100                          50,217,140                    5.78
                              11.251  -   11.500                                                   206                         100,589,536                   11.57
                              11.501  -   11.750                                                   296                         126,590,585                   14.56
                              11.751  -   12.000                                                   513                         222,660,306                   25.61
                              12.001  -   12.250                                                   435                         182,218,639                   20.96
                              12.251  -   12.500                                                   223                          80,363,599                    9.24
                              12.501  -   12.750                                                    70                          30,482,521                    3.51
                              12.751  -   13.000                                                    60                          22,797,018                    2.62
                              13.001  -   13.250                                                    47                          15,288,302                    1.76
                              13.251  -   13.500                                                    21                           6,583,038                    0.76
                              14.501  -   14.750                                                     1                             908,000                    0.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Maximum Mortgage Rate:                                                     11.943%


       Periodic Rate Cap of the Mortgage Loans in Total Group III

             Periodic Rate Cap (%)                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                 814                       $ 264,290,847                   30.40 %
             2.000                                                                               1,237                         605,110,642                   69.60
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Periodic Rate Cap:                                                1.696%


       Initial Rate Cap of the Mortgage Loans in Total Group III
             Initial Rate Cap (%)                                                  Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                   1                           $ 193,371                    0.02 %
             1.500                                                                                   1                             343,920                    0.04
             2.000                                                                                   3                           1,061,975                    0.12
             3.000                                                                                   2                           1,507,279                    0.17
             5.000                                                                               1,866                         812,678,839                   93.48
             6.000                                                                                 178                          53,616,104                    6.17
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Initial Rate Cap:                                                 5.052%

         Gross Margin of the Mortgage Loans in Total Group III

             Gross Margins (%)                                                     Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               2.001  -   2.500                                                  1,978                       $ 850,323,168                   97.81 %
                               2.501  -   3.000                                                     48                          12,812,675                    1.47
                               3.501  -   4.000                                                      2                           1,242,300                    0.14
                               4.001  -   4.500                                                      1                             170,859                    0.02
                               4.501  -   5.000                                                     22                           4,852,486                    0.56
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Gross Margin:                                                              2.277%

  Interest Only Feature of the Mortgage Loans in Total Group III
             Interest Only Feature                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  251                        $ 83,819,499                    9.64 %
             5 Years                                                                               770                         382,142,506                   43.95
             10 Years                                                                            1,030                         403,439,483                   46.40
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



Original Prepayment Penalty Term of the Mortgage Loans in Total Group III
             Original Prepayment Penalty Term (Months)                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                1,336                       $ 550,867,632                   63.36 %
             3 Months                                                                                2                             425,093                    0.05
             4 Months                                                                                1                             383,200                    0.04
             5 Months                                                                                1                             348,000                    0.04
             6 Months                                                                               33                          12,905,024                    1.48
             7 Months                                                                                1                             139,999                    0.02
             12 Months                                                                             219                         132,831,626                   15.28
             24 Months                                                                              23                           6,326,587                    0.73
             36 Months                                                                             385                         141,135,752                   16.23
             60 Months                                                                              50                          24,038,576                    2.76
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      2,051                       $ 869,401,488                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================





      Principal Balances of the Mortgage Loans at Origination in Loan Group III-1

             Original Principal Balance ($)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   55                         $ 4,553,823                    0.96 %
                             100,001  -   200,000                                                  267                          41,534,848                    8.76
                             200,001  -   300,000                                                  236                          57,505,569                   12.12
                             300,001  -   350,000                                                   78                          25,237,043                    5.32
                             350,001  -   400,000                                                   52                          19,617,989                    4.14
                             400,001  -   450,000                                                   86                          36,748,368                    7.75
                             450,001  -   500,000                                                   86                          40,936,305                    8.63
                             500,001  -   550,000                                                   63                          33,173,952                    6.99
                             550,001  -   600,000                                                   63                          36,302,249                    7.65
                             600,001  -   650,000                                                   76                          48,025,479                   10.13
                             650,001  -   700,000                                                   15                          10,192,214                    2.15
                             700,001  -   800,000                                                   32                          24,263,352                    5.12
                             800,001  -   900,000                                                   22                          18,804,236                    3.96
                             900,001  -   1,000,000                                                 20                          19,328,595                    4.07
                           1,000,001  -   1,100,000                                                  4                           4,241,307                    0.89
                           1,100,001  -   1,200,000                                                  6                           6,942,337                    1.46
                           1,200,001  -   1,300,000                                                  9                          11,275,207                    2.38
                           1,300,001  -   1,400,000                                                  4                           5,478,387                    1.15
                           1,400,001  -   1,500,000                                                  4                           5,962,500                    1.26
                           1,500,001  or  greater                                                   12                          24,201,752                    5.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Principal Balance:                                                         $43,920
             Maximum Original Principal Balance:                                                         $3,000,000
             Average Original Principal Balance:                                                         $399,297


      Scheduled Principal Balances of the Mortgage Loans as of the Cut-Off Date in Loan Group III-1

             Scheduled Principal Balance ($)                                       Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   56                         $ 4,598,823                    0.97 %
                             100,001  -   200,000                                                  267                          41,534,848                    8.76
                             200,001  -   300,000                                                  236                          57,707,837                   12.17
                             300,001  -   350,000                                                   77                          24,989,776                    5.27
                             350,001  -   400,000                                                   52                          19,617,989                    4.14
                             400,001  -   450,000                                                   86                          36,748,368                    7.75
                             450,001  -   500,000                                                   88                          41,871,887                    8.83
                             500,001  -   550,000                                                   63                          33,173,952                    6.99
                             550,001  -   600,000                                                   62                          35,828,939                    7.55
                             600,001  -   650,000                                                   73                          46,263,194                    9.75
                             650,001  -   700,000                                                   17                          11,492,227                    2.42
                             700,001  -   800,000                                                   32                          24,263,352                    5.12
                             800,001  -   900,000                                                   22                          18,804,236                    3.96
                             900,001  -   1,000,000                                                 20                          19,328,595                    4.07
                           1,000,001  -   1,100,000                                                  4                           4,241,307                    0.89
                           1,100,001  -   1,200,000                                                  6                           6,942,337                    1.46
                           1,200,001  -   1,300,000                                                  9                          11,275,207                    2.38
                           1,300,001  -   1,400,000                                                  4                           5,478,387                    1.15
                           1,400,001  -   1,500,000                                                  4                           5,962,500                    1.26
                           1,500,001  or  greater                                                   12                          24,201,752                    5.10
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Scheduled Principal Balance:                                                        $43,920
             Maximum Scheduled Principal Balance:                                                        $3,000,000
             Average Scheduled Principal Balance:                                                        $398,593


              Mortgage Rates of the Mortgage Loans as of the Cut-Off Date in Loan Group III-1

             Mortgage Interest Rates (%)                                           Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               4.250  -   4.499                                                      1                           $ 239,990                    0.05 %
                               4.750  -   4.999                                                      2                             777,567                    0.16
                               5.000  -   5.249                                                      2                             759,371                    0.16
                               5.250  -   5.499                                                      3                             861,182                    0.18
                               5.500  -   5.749                                                      4                           2,314,950                    0.49
                               5.750  -   5.999                                                     22                           8,484,716                    1.79
                               6.000  -   6.249                                                     40                          15,600,298                    3.29
                               6.250  -   6.499                                                    104                          49,917,140                   10.52
                               6.500  -   6.749                                                    173                          73,383,990                   15.47
                               6.750  -   6.999                                                    325                         132,104,876                   27.85
                               7.000  -   7.249                                                    244                          98,200,327                   20.70
                               7.250  -   7.499                                                    269                          90,773,105                   19.14
                               8.750  -   8.999                                                      1                             908,000                    0.19
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Mortgage Rate:                                                                      4.250%
             Maximum Mortgage Rate:                                                                      8.750%
             Weighted Average Mortgage Rate:                                                             6.813%


           Original Loan-to-Value Ratios* in Loan Group III-1

             Loan-to-Value Ratios (%)                                              Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                0.00  -   30.00                                                      4                         $ 2,439,664                    0.51 %
                               30.01  -   40.00                                                      6                           2,116,331                    0.45
                               40.01  -   50.00                                                     20                          13,702,106                    2.89
                               50.01  -   55.00                                                     14                           7,306,256                    1.54
                               55.01  -   60.00                                                     25                          16,714,035                    3.52
                               60.01  -   65.00                                                     60                          23,237,737                    4.90
                               65.01  -   70.00                                                    113                          40,218,937                    8.48
                               70.01  -   75.00                                                    106                          58,897,894                   12.42
                               75.01  -   80.00                                                    813                         299,431,770                   63.13
                               80.01  -   85.00                                                      4                           1,457,348                    0.31
                               85.01  -   90.00                                                     18                           6,831,413                    1.44
                               90.01  -   95.00                                                      7                           1,972,020                    0.42
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Original Loan-to-Value:                                                    74.94%

             *Loan to value ratios are calculated by taking the Original Principal Balance and dividing the lesser of the
             original appraised value and sell price of the property.






        Geographic Distribution* of the Mortgage Properties in Loan Group III-1
             Geographic Distribution                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Alabama                                                                                 6                         $ 1,756,507                    0.37 %
             Arizona                                                                               114                          30,572,253                    6.45
             Arkansas                                                                                2                             356,530                    0.08
             California                                                                            362                         197,763,270                   41.69
             Colorado                                                                               38                           9,296,369                    1.96
             Connecticut                                                                             4                           1,483,262                    0.31
             Delaware                                                                                1                             140,000                    0.03
             District of Columbia                                                                    2                             710,963                    0.15
             Florida                                                                               134                          42,284,729                    8.91
             Georgia                                                                                41                           9,025,775                    1.90
             Hawaii                                                                                  5                           3,624,252                    0.76
             Idaho                                                                                   7                           4,291,267                    0.90
             Illinois                                                                               66                          17,255,098                    3.64
             Indiana                                                                                 3                             385,208                    0.08
             Iowa                                                                                    1                             163,109                    0.03
             Kentucky                                                                                3                             404,201                    0.09
             Louisiana                                                                               3                             975,608                    0.21
             Maine                                                                                   3                             373,835                    0.08
             Maryland                                                                               37                          15,424,683                    3.25
             Massachusetts                                                                          22                          11,987,077                    2.53
             Michigan                                                                               11                           3,833,533                    0.81
             Minnesota                                                                              14                           4,412,026                    0.93
             Missouri                                                                                8                           1,261,674                    0.27
             Montana                                                                                 1                             937,500                    0.20
             Nebraska                                                                                1                             132,800                    0.03
             Nevada                                                                                 90                          29,532,119                    6.23
             New Hampshire                                                                           2                             338,827                    0.07
             New Jersey                                                                             20                           9,904,306                    2.09
             New Mexico                                                                              3                             797,493                    0.17
             New York                                                                               16                          11,721,504                    2.47
             North Carolina                                                                         14                           4,725,661                    1.00
             North Dakota                                                                            1                              86,400                    0.02
             Ohio                                                                                    5                             717,587                    0.15
             Oregon                                                                                  8                           2,393,592                    0.50
             Pennsylvania                                                                            7                           2,780,701                    0.59
             Rhode Island                                                                            2                             696,017                    0.15
             South Carolina                                                                          7                           1,737,914                    0.37
             Tennessee                                                                               3                           1,285,755                    0.27
             Texas                                                                                  17                           2,495,276                    0.53
             Utah                                                                                   10                           2,020,044                    0.43
             Vermont                                                                                 1                             760,000                    0.16
             Virginia                                                                               59                          29,184,081                    6.15
             Washington                                                                             31                          13,589,397                    2.86
             West Virginia                                                                           1                             244,750                    0.05
             Wisconsin                                                                               3                             342,956                    0.07
             Wyoming                                                                                 1                             119,600                    0.03
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             *No more than approximately 0.67% of the Mortgage Loans by Scheduled Principal
              Balance will be secured by properties located in any one zip code area.






           Credit Scores as of the Date of Origination of the Mortgage Loans in Loan Group III-1
             Range of Credit Scores                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   0                                                          3                           $ 399,040                    0.08 %
                                 600  -   619                                                        5                           2,607,084                    0.55
                                 620  -   639                                                       73                          28,867,131                    6.09
                                 640  -   659                                                       99                          42,936,976                    9.05
                                 660  -   679                                                      150                          61,525,207                   12.97
                                 680  -   699                                                      198                          75,727,338                   15.97
                                 700  -   719                                                      169                          73,696,546                   15.54
                                 720  -   739                                                      164                          58,825,902                   12.40
                                 740  -   759                                                      143                          58,007,828                   12.23
                                 760  -   779                                                       92                          32,708,854                    6.90
                                 780  -   799                                                       69                          29,352,015                    6.19
                                 800  -   819                                                       25                           9,671,590                    2.04
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non-Zero Weighted Average Credit Score:                                                     708

      Property Types of the Mortgage Properties in Loan Group III-1

             Property Type                                                         Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2-4 Family                                                                             48                        $ 18,962,839                    4.00 %
             Condominium                                                                           141                          44,848,812                    9.46
             PUD                                                                                   395                         158,435,203                   33.40
             Single Family                                                                         592                         249,112,994                   52.52
             Townhouse                                                                              14                           2,965,663                    0.63
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Occupancy Status of Mortgage Properties in Loan Group III-1

             Occupancy Status                                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Investor                                                                              154                        $ 48,946,137                   10.32 %
             Owner Occupied                                                                        947                         394,539,708                   83.18
             Second Home                                                                            89                          30,839,666                    6.50
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================





         Loan Purpose of the Mortgage Loans in Loan Group III-1

             Loan Purpose                                                          Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Cash Out Refinance                                                                    254                       $ 118,925,414                   25.07 %
             Purchase                                                                              847                         305,855,250                   64.48
             Rate/Term Refinance                                                                    89                          49,544,848                   10.45
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



      Documentation Type of the Mortgage Loans in Loan Group III-1

             Documentation Type                                                    Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Full/Alternative                                                                      228                        $ 82,010,771                   17.29 %
             No Documentation                                                                      128                          33,975,513                    7.16
             Reduced                                                                               163                          57,219,299                   12.06
             Stated                                                                                671                         301,119,929                   63.48
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Original Terms to Stated Maturity of the Mortgage Loans in Loan Group III-1

             Original Term  (Months)                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 360                                                             1,190                       $ 474,325,511                  100.00 %
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Term to Stated Maturity (Mths):                                            360
             Maximum Original Term to Stated Maturity (Mths):                                            360
             Weighted Average Orig. Term to Stated Mat. (Mths):                                          360






      Remaining Terms to Stated Maturity of the Mortgage Loans in Loan Group III-1

             Stated Remaining Term (Months)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 300  -   359                                                    1,189                       $ 474,239,111                   99.98 %
                                 360  -   360                                                        1                            $ 86,400                    0.02
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Remaining Term to Stated Maturity (Mths):                                           346
             Maximum Remaining Term to Stated Maturity (Mths):                                           360
             Weighted Average Rem. Term to Stated Mat. (Mths):                                           357



            Index of the Mortgage Loans in Loan Group III-1

             Index                                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 YR Treasury                                                                           4                         $ 1,924,261                     0.41%
             1 YR Libor                                                                            513                         285,374,755                   60.16
             6 Mo Libor                                                                            673                         187,026,496                  39.43
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                100.00   %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Rate Adjustment Frequency of the Mortgage Loans in Loan Group III-1

             Rate Adjustment Frequency                                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             6 Months                                                                              673                       $ 187,026,496                  39.43  %
             12 Months                                                                             517                         287,299,016                   60.57
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



      Months to Next Rate Adjustment* of the Mortgage Loans in Loan Group III-1

             Months to Next Rate Adjustment                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                  46  -   48                                                        16                         $ 3,853,102                    0.81 %
                                  49  -   51                                                        42                          10,064,464                    2.12
                                  52  -   54                                                        55                          15,742,068                    3.32
                                  55  -   57                                                       780                         259,342,203                   54.68
                                  58  -   60                                                       297                         185,323,675                   39.07
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Months to Next Rate Adjustment :                                           57

             *Months to next rate adjustment is calculated by using the first rate adjustment date for the loans still in a
             hybrid period and by using next rate adjustment for loans that are fully indexed.


      Maximum Lifetime Mortgage Rate of the Mortgage Loans in Loan Group III-1

             Maximum Mortgage Rates (%)                                            Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               0.000  -   9.750                                                      3                         $ 1,035,797                    0.22 %
                               9.751  -   10.000                                                     2                             727,567                    0.15
                              10.001  -   10.250                                                     2                             357,346                    0.08
                              10.251  -   10.500                                                     2                           1,287,836                    0.27
                              10.501  -   10.750                                                    10                           4,058,145                    0.86
                              10.751  -   11.000                                                    34                          12,059,405                    2.54
                              11.001  -   11.250                                                    67                          33,066,906                    6.97
                              11.251  -   11.500                                                   137                          62,658,568                   13.21
                              11.501  -   11.750                                                   184                          74,375,187                   15.68
                              11.751  -   12.000                                                   314                         135,068,277                   28.48
                              12.001  -   12.250                                                   243                          99,421,111                   20.96
                              12.251  -   12.500                                                   128                          33,158,683                    6.99
                              12.501  -   12.750                                                    15                           3,538,586                    0.75
                              12.751  -   13.000                                                    26                           6,661,183                    1.40
                              13.001  -   13.250                                                    14                           3,319,513                    0.70
                              13.251  -   13.500                                                     8                           2,623,401                    0.55
                              13.501  -   13.750                                                     1                             908,000                    0.19
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Maximum Mortgage Rate:                                                     11.859%



      Periodic Rate Cap of the Mortgage Loans in Loan Group III-1

             Periodic Rate Cap (%)                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                 595                       $ 165,879,700                   34.97 %
             2.000                                                                                 595                         308,445,811                   65.03
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Periodic Rate Cap:                                                         1.650%




       Initial Rate Cap of the Mortgage Loans in Loan Group III-1

             Initial Rate Cap (%)                                                  Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                   1                           $ 193,371                    0.04 %
             2.000                                                                                   2                             673,975                    0.14
             5.000                                                                               1,109                         452,311,369                   95.36
             6.000                                                                                  78                          21,146,796                    4.46
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Initial Rate Cap:                                                          5.039%


         Gross Margin of the Mortgage Loans in Loan Group III-1

             Gross Margins (%)                                                     Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               2.001  -   2.500                                                  1,136                       $ 460,675,556                   97.12 %
                               2.501  -   3.000                                                     32                           8,797,469                    1.85
                               4.501  -   4.000                                                     22                           4,852,486                    1.02
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Gross Margin:                                                              2.289%



 Interest Only Feature of the Mortgage Loans in Loan Group III-1

             Interest Only Feature                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  135                        $ 44,796,205                    9.44 %
             5 Years                                                                               466                         252,016,428                   53.13
             10 Years                                                                              589                         177,512,878                   37.42
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



    Original Prepayment Penalty Term of the Mortgage Loans in Loan Group III-1
             Original Prepayment Penalty Term                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  746                       $ 282,610,577                   59.58 %
             3 Months                                                                                2                             425,093                    0.09
             5 Months                                                                                1                             348,000                    0.07
             6 Months                                                                               18                           7,217,916                    1.52
             12 Months                                                                             130                          80,364,773                   16.94
             24 Months                                                                              22                           6,056,987                    1.28
             36 Months                                                                             248                          85,603,065                   18.05
             60 Months                                                                              23                          11,699,101                    2.47
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                      1,190                       $ 474,325,511                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Principal Balances of the Mortgage Loans at Origination in Loan Group III-2

             Original Principal Balance ($)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   20                         $ 1,642,295                    0.42 %
                             100,001  -   200,000                                                  140                          21,070,891                    5.33
                             200,001  -   300,000                                                  130                          32,912,838                    8.33
                             300,001  -   350,000                                                   52                          17,000,239                    4.30
                             350,001  -   400,000                                                   33                          12,481,398                    3.16
                             400,001  -   450,000                                                   70                          30,168,557                    7.64
                             450,001  -   500,000                                                   97                          46,284,647                   11.72
                             500,001  -   550,000                                                   81                          42,515,110                   10.76
                             550,001  -   600,000                                                   56                          32,125,207                    8.13
                             600,001  -   650,000                                                   53                          33,663,237                    8.52
                             650,001  -   700,000                                                   22                          14,940,829                    3.78
                             700,001  -   800,000                                                   28                          21,062,720                    5.33
                             800,001  -   900,000                                                   23                          19,580,717                    4.96
                             900,001  -   1,000,000                                                 28                          27,652,896                    7.00
                           1,000,001  -   1,100,000                                                  5                           5,283,565                    1.34
                           1,100,001  -   1,200,000                                                  3                           3,473,735                    0.88
                           1,200,001  -   1,300,000                                                  2                           2,559,700                    0.65
                           1,300,001  -   1,400,000                                                  4                           5,389,434                    1.36
                           1,400,001  -   1,500,000                                                  6                           8,781,963                    2.22
                           1,500,001  or  greater                                                    8                          16,486,000                    4.17
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                                     Total                                                         861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Principal Balance:                                                         $60,900
             Maximum Original Principal Balance:                                                         $2,940,000
             Average Original Principal Balance:                                                         $459,326


      Scheduled Principal Balances of the Mortgage Loans as of the Cut-Off Date in Loan Group III-2

             Scheduled Principal Balance ($)                                       Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   100,000                                                   21                         $ 1,696,971                    0.43 %
                             100,001  -   200,000                                                  139                          21,016,215                    5.32
                             200,001  -   300,000                                                  130                          32,912,838                    8.33
                             300,001  -   350,000                                                   52                          17,000,239                    4.30
                             350,001  -   400,000                                                   33                          12,481,398                    3.16
                             400,001  -   450,000                                                   70                          30,168,557                    7.64
                             450,001  -   500,000                                                   98                          46,759,609                   11.84
                             500,001  -   550,000                                                   81                          42,515,110                   10.76
                             550,001  -   600,000                                                   55                          31,650,245                    8.01
                             600,001  -   650,000                                                   53                          33,663,237                    8.52
                             650,001  -   700,000                                                   22                          14,940,829                    3.78
                             700,001  -   800,000                                                   28                          21,062,720                    5.33
                             800,001  -   900,000                                                   23                          19,580,717                    4.96
                             900,001  -   1,000,000                                                 28                          27,652,896                    7.00
                           1,000,001  -   1,100,000                                                  5                           5,283,565                    1.34
                           1,100,001  -   1,200,000                                                  3                           3,473,735                    0.88
                           1,200,001  -   1,300,000                                                  2                           2,559,700                    0.65
                           1,300,001  -   1,400,000                                                  4                           5,389,434                    1.36
                           1,400,001  -   1,500,000                                                  6                           8,781,963                    2.22
                           1,500,001  or  greater                                                    8                          16,486,000                    4.17
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Scheduled Principal Balance:                                                        $54,676
             Maximum Scheduled Principal Balance:                                                        $2,940,000
             Average Scheduled Principal Balance:                                                        $458,857


      Mortgage Rates of the Mortgage Loans as of the Cut-Off Date in Loan Group III-2

             Mortgage Interest Rates (%)                                           Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               4.750  -   4.999                                                      1                           $ 692,000                    0.18 %
                               5.250  -   5.499                                                      3                             970,478                    0.25
                               5.500  -   5.749                                                      4                           1,681,309                    0.43
                               5.750  -   5.999                                                     11                           4,695,839                    1.19
                               6.000  -   6.249                                                     19                          10,293,549                    2.61
                               6.250  -   6.499                                                     55                          28,436,253                    7.20
                               6.500  -   6.749                                                     96                          49,891,489                   12.63
                               6.750  -   6.999                                                    226                          92,221,016                   23.34
                               7.000  -   7.249                                                    189                          77,352,740                   19.58
                               7.250  -   7.499                                                    199                          91,385,027                   23.13
                               7.500  -   7.749                                                     26                          15,224,102                    3.85
                               7.750  -   7.999                                                     25                          17,749,611                    4.49
                               8.000  -   8.249                                                      6                           3,789,000                    0.96
                               8.250  -   8.499                                                      1                             693,564                    0.18
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Mortgage Rate:                                                                      4.750%
             Maximum Mortgage Rate:                                                                      8.250%
             Weighted Average Mortgage Rate:                                                             6.956%

           Original Loan-to-Value Ratios* in Loan Group III-2

             Loan-to-Value Ratios (%)                                              Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                0.00  -   30.00                                                      4                           $ 889,745                    0.23 %
                               30.01  -   40.00                                                      7                           2,291,068                    0.58
                               40.01  -   50.00                                                     19                           9,924,558                    2.51
                               50.01  -   55.00                                                      6                           2,692,004                    0.68
                               55.01  -   60.00                                                     12                           7,730,547                    1.96
                               60.01  -   65.00                                                     42                          19,682,212                    4.98
                               65.01  -   70.00                                                     79                          44,147,130                   11.17
                               70.01  -   75.00                                                     80                          52,852,254                   13.38
                               75.01  -   80.00                                                    595                         249,007,767                   63.03
                               80.01  -   85.00                                                      1                             563,650                    0.14
                               85.01  -   90.00                                                     11                           3,370,163                    0.85
                               90.01  -   95.00                                                      5                           1,924,880                    0.49
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Original Loan-to-Value:                                                    75.29%

             *Loan to value ratios are calculated by taking the Original Principal Balance and dividing the lesser of the
             original appraised value and sell price of the property.




      Geographic Distribution* of the Mortgage Properties in Loan Group III-2

             Geographic Distribution                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Alabama                                                                                 5                         $ 2,317,782                    0.59 %
             Arizona                                                                                54                          21,462,725                    5.43
             Arkansas                                                                                1                             500,000                    0.13
             California                                                                            315                         173,931,927                   44.02
             Colorado                                                                               20                           6,918,765                    1.75
             Connecticut                                                                             3                           2,248,000                    0.57
             District of Columbia                                                                    3                           1,749,182                    0.44
             Florida                                                                                87                          30,203,116                    7.64
             Georgia                                                                                23                          11,238,047                    2.84
             Hawaii                                                                                  3                           4,133,800                    1.05
             Idaho                                                                                   1                             666,187                    0.17
             Illinois                                                                               61                          16,279,101                    4.12
             Indiana                                                                                 3                             251,200                    0.06
             Iowa                                                                                    2                           1,379,370                    0.35
             Kentucky                                                                                1                             111,200                    0.03
             Maryland                                                                               42                          17,682,747                    4.48
             Massachusetts                                                                          12                           7,949,765                    2.01
             Michigan                                                                               12                           4,396,149                    1.11
             Minnesota                                                                               4                           1,364,658                    0.35
             Missouri                                                                                2                             684,705                    0.17
             Nevada                                                                                 44                          20,824,544                    5.27
             New Jersey                                                                             16                           8,709,675                    2.20
             New Mexico                                                                              2                             385,774                    0.10
             New York                                                                               21                           8,950,367                    2.27
             North Carolina                                                                          9                           4,418,300                    1.12
             Ohio                                                                                    3                           1,175,659                    0.30
             Oregon                                                                                  2                             547,460                    0.14
             Pennsylvania                                                                            5                           2,394,100                    0.61
             Rhode Island                                                                            2                             599,955                    0.15
             South Carolina                                                                          3                           1,697,028                    0.43
             Tennessee                                                                               4                           1,327,633                    0.34
             Texas                                                                                  15                           3,896,502                    0.99
             Utah                                                                                    8                           2,614,637                    0.66
             Vermont                                                                                 1                             650,000                    0.16
             Virginia                                                                               39                          18,961,633                    4.80
             Washington                                                                             26                          10,558,935                    2.67
             Wisconsin                                                                               6                           1,195,350                    0.30
             Wyoming                                                                                 1                             700,000                    0.18
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             *No more than approximately 0.88% of the Mortgage Loans by Scheduled Principal
              Balance will be secured by properties located in any one zip code area.

      Credit Scores as of the Date of Origination of the Mortgage Loans in Loan Group III-2

             Range of Credit Scores                                                Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                   0  -   0                                                          5                           $ 920,388                    0.23 %
                                 600  -   619                                                        2                           1,221,400                    0.31
                                 620  -   639                                                       44                          20,581,879                    5.21
                                 640  -   659                                                       63                          29,972,693                    7.59
                                 660  -   679                                                      125                          58,350,510                   14.77
                                 680  -   699                                                      148                          67,524,130                   17.09
                                 700  -   719                                                      140                          67,014,987                   16.96
                                 720  -   739                                                      110                          50,892,336                   12.88
                                 740  -   759                                                       86                          40,084,426                   10.15
                                 760  -   779                                                       81                          34,496,856                    8.73
                                 780  -   799                                                       45                          19,150,198                    4.85
                                 800  -   819                                                       12                           4,866,173                    1.23
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Credit Score:                                                              708


      Property Types of the Mortgage Properties in Loan Group III-2

             Property Type                                                         Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             2-4 Family                                                                             38                        $ 17,113,027                    4.33 %
             CO-OP                                                                                   3                             473,910                    0.12
             Condominium                                                                           127                          45,961,056                   11.63
             PUD                                                                                   216                          97,689,883                   24.73
             Single Family                                                                         461                         230,071,928                   58.23
             Townhosue                                                                              16                           3,766,173                    0.95
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


      Occupancy Status of Mortgage Properties in Loan Group III-2

             Occupancy Status                                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Investor                                                                               81                        $ 30,759,675                    7.79 %
             Owner Occupied                                                                        721                         338,246,129                   85.62
             Second Home                                                                            59                          26,070,173                    6.60
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

         Loan Purpose of the Mortgage Loans in Loan Group III-2

             Loan Purpose                                                          Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Cash Out Refinance                                                                    177                        $ 95,581,053                   24.19 %
             Purchase                                                                              605                         258,396,409                   65.40
             Rate/Term Refinance                                                                    79                          41,098,515                   10.40
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




      Documentation Type of the Mortgage Loans in Loan Group III-2

             Documentation Type                                                    Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             Full/Alternative                                                                      183                        $ 76,805,605                   19.44 %
             No Documentation                                                                       72                          25,736,307                    6.51
             Reduced                                                                                88                          42,440,670                   10.74
             Stated                                                                                518                         250,093,395                   63.30
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




      Original Terms to Stated Maturity of the Mortgage Loans in Loan Group III-2

             Original Term  (Months)                                               Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 360                                                               860                       $ 394,752,200                   99.92 %
                                 480                                                                 1                             323,777                    0.08
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Original Term to Stated Maturity (Mths):                                            360
             Maximum Original Term to Stated Maturity (Mths):                                            480
             Weighted Average Orig. Term to Stated Mat. (Mths):                                          360


      Remaining Terms to Stated Maturity of the Mortgage Loans in Loan Group III-2

             Stated Remaining Term (Months)                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                 300  -   359                                                      835                       $ 379,159,395                   95.97 %
                                 360      360                                                       25                          15,592,804                    3.95
                                 361 or   greater                                                    1                             323,777                    0.08
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Minimum Remaining Term to Stated Maturity (Mths):                                           336
             Maximum Remaining Term to Stated Maturity (Mths):                                           478
             Weighted Average Rem. Term to Stated Mat. (Mths):                                           358



            Index of the Mortgage Loans in Loan Group III-2

             Index                                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1 YR Libor                                                                            541                       $ 263,394,692                  66.67  %
             6 Mo Libor                                                                            320                         131,681,285                   33.33
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                100.00   %
                                                                                   ================================================================================
                                                                                   ================================================================================



      Rate Adjustment Frequency of the Mortgage Loans in Loan Group III-2

             Rate Adjustment Frequency                                             Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             12 Months                                                                             541                       $ 263,394,692                  66.67  %
             6 Months                                                                              320                         131,681,285                   33.33
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                100.00   %
                                                                                   ================================================================================
                                                                                   ================================================================================




      Months to Next Rate Adjustment* of the Mortgage Loans in Loan Group III-2

             Months to Next Rate Adjustment                                        Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                                  34  -   36                                                         1                           $ 399,980                    0.10 %
                                  37  -   39                                                         4                           1,000,726                    0.25
                                  40  -   42                                                         1                             574,000                    0.15
                                  43  -   45                                                         3                           1,203,991                    0.30
                                  46  -   48                                                         4                           1,615,558                    0.41
                                  49  -   51                                                         1                             356,000                    0.09
                                  52  -   54                                                        14                           5,283,474                    1.34
                                  55  -   57                                                       182                          72,049,226                   18.24
                                  58  -   60                                                       651                         312,593,020                   79.12
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================



             Weighted Average Months to Next Rate Adjustment :                                           58

             *Months to next rate adjustment is calculated by using the first rate adjustment date for the loans still in a
             hybrid period and by using next rate adjustment for loans that are fully indexed.


      Maximum Lifetime Mortgage Rate of the Mortgage Loans in Loan Group III-2

             Maximum Mortgage Rates (%)                                            Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               0.000  -   9.750                                                      1                           $ 692,000                    0.18 %
                              10.251  -   10.500                                                     1                             421,872                    0.11
                              10.251  -   10.500                                                     5                           1,729,916                    0.44
                              10.501  -   10.750                                                     6                           2,560,040                    0.65
                              10.751  -   11.000                                                    13                           5,772,880                    1.46
                              11.001  -   11.250                                                    33                          17,150,233                    4.34
                              11.251  -   11.500                                                    69                          37,930,968                    9.60
                              11.501  -   11.750                                                   112                          52,215,398                   13.22
                              11.751  -   12.000                                                   199                          87,592,029                   22.17
                              12.001  -   12.250                                                   192                          82,797,528                   20.96
                              12.251  -   12.500                                                    95                          47,204,916                   11.95
                              12.501  -   12.750                                                    55                          26,943,935                    6.82
                              12.751  -   13.000                                                    34                          16,135,835                    4.08
                              13.001  -   13.250                                                    33                          11,968,789                    3.03
                              13.251  -   13.500                                                    13                           3,959,637                    1.00
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Maximum Mortgage Rate:                                                     12.044%


      Periodic Rate Cap of the Mortgage Loans in Loan Group III-2

             Periodic Rate Cap (%)                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.000                                                                                 219                        $ 98,411,147                   24.91 %
             2.000                                                                                 642                         296,664,830                   75.09
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Periodic Rate Cap:                                                1.751%



      Initial Rate Cap of the Mortgage Loans in Loan Group III-2

             Initial Rate Cap (%)                                                  Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------  ----------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
             1.500                                                                                   1                           $ 343,920                    0.09 %
             2.000                                                                                   1                             388,000                    0.10
             3.000                                                                                   2                           1,507,279                    0.38
             5.000                                                                                 757                         360,367,470                   91.21
             6.000                                                                                 100                          32,469,308                    8.22
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Non Zero Weighted Average Initial Rate Cap:                                                 5.069%






         Gross Margin of the Mortgage Loans in Loan Group III-2

             Gross Margins (%)                                                     Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------  ----------------------------------    --------------------
                               2.001  -   2.500                                                    842                       $ 389,647,612                   98.63 %
                               2.501  -   3.000                                                     16                           4,015,206                    1.02
                               3.501  -   4.000                                                      2                           1,242,300                    0.31
                               4.001  -   4.500                                                      1                             170,859                    0.04
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================

             Weighted Average Gross Margin:                                                              2.262%



 Interest Only Feature of the Mortgage Loans in Loan Group III-2

             Interest Only Feature                                                 Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  116                        $ 39,023,294                    9.88 %
             5 Years                                                                               304                         130,126,078                   32.94
             10 Years                                                                              441                         225,926,605                   57.19
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================


Original Prepayment Penalty Term of the Mortgage Loans in Loan Group III-2


             Original Prepayment Penalty Term                                      Number of Mortgage LoaAggregate Stated Principal Balance Out%tofdMortgagefLoansoff Date
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------    --------------------
             None                                                                                  590                       $ 268,257,055                   67.90 %
             4 Months                                                                                1                             383,200                    0.10
             6 Months                                                                               15                           5,687,108                    1.44
             7 Months                                                                                1                             139,999                    0.04
             12 Months                                                                              89                          52,466,853                   13.28
             24 Months                                                                               1                             269,600                    0.07
             36 Months                                                                             137                          55,532,687                   14.06
             60 Months                                                                              27                          12,339,474                    3.12
                                                                                   --------------------------------------------------------------------------------
                                                                                   --------------------------------------------------------------------------------
                      Total                                                                        861                       $ 395,075,977                  100.00 %
                                                                                   ================================================================================
                                                                                   ================================================================================




--------------------------------------------------------------------------------





